Exhibit 10.1

 

AMENDED AND RESTATED

CREDIT AGREEMENT

among

WILLIAMS SCOTSMAN INTERNATIONAL, INC.,

WILLIAMS SCOTSMAN, INC.,

VARIOUS FINANCIAL INSTITUTIONS,

BANK OF AMERICA, N.A.,
as Administrative Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent,

CITICORP USA, INC., WELLS FARGO BANK, N.A. and LEHMAN COMMERCIAL PAPER INC,
as Co-Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC and DEUTSCHE BANK SECURITIES INC.,
as Co-Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

 

Dated as of June 28, 2005

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

Definitions

 

1.1

General Definitions; Holding Company Applicability

 

1.2

Accounting Terms and Determinations

 

1.3

Interpretive Provisions

 

1.4

No Strict Construction

 

1.5

Certain Provisions Regarding Holdings

 

 

 

 

ARTICLE 2

Amount and Terms of Credit

 

2.1

The Commitments and Loans

 

2.2

Determination of Borrowing Base for Revolving Loans; etc.

 

2.3

Borrowing Mechanics

 

2.4

Settlements Among the Administrative Agent and the Lenders

 

2.5

Mandatory and Voluntary Payments: Mandatory and Voluntary Reduction of
Commitments

 

2.6

Payments and Computations

 

2.7

Maintenance of Account

 

2.8

Statement of Account

 

2.9

Taxes

 

2.10

Sharing of Payments

 

2.11

Bank Products

 

2.12

Assignment and Assumption on Effective Date

 

 

 

 

ARTICLE 3

Letters of Credit

 

3.1

Issuance of Letters of Credit

 

3.2

Terms of Letters of Credit

 

3.3

Revolving Credit Lenders’ Participation

 

3.4

Notice of Issuance

 

3.5

Payment of Amounts Drawn Under Letters of Credit

 

3.6

Payment by Revolving Credit Lenders

 

3.7

Nature of Issuing Lender’s Duties

 

3.8

Obligations Absolute

 

 

 

 

ARTICLE 4

Interest, Fees and Expenses

 

4.1

Interest on Eurodollar Rate Loans

 

4.2

Interest on Base Rate Loans

 

4.3

Notice of Continuation and Notice of Conversion

 

4.4

Interest After Default

 

4.5

Reimbursement of Expenses

 

4.6

Unused Line Fee

 

4.7

Letter of Credit Fees

 

4.8

Incremental Revolving Credit Commitments

 

4.9

Other Fees and Expenses

 

 

i

--------------------------------------------------------------------------------


 

4.10

Authorization to Charge Account

 

4.11

Indemnification in Certain Events

 

4.12

Calculations

 

4.13

Change of Applicable Lending Office

 

 

 

 

ARTICLE 5

Conditions Precedent

 

5.1

Conditions to Initial Loans and Letters of Credit

 

5.2

Conditions to All Credit Events

 

 

 

 

ARTICLE 6

Representations and Warranties

 

6.1

Corporate Status

 

6.2

Corporate Power and Authority

 

6.3

No Violation

 

6.4

Litigation

 

6.5

Use of Proceeds

 

6.6

Governmental Approvals

 

6.7

Investment Company Act

 

6.8

Public Utility Holding Company Act

 

6.9

True and Complete Disclosure

 

6.10

Financial Condition; Financial Statements

 

6.11

Locations of Offices, Records, Inventory and Rental Equipment

 

6.12

Security Interests

 

6.13

Tax Returns and Payments

 

6.14

Compliance with ERISA

 

6.15

Subsidiaries

 

6.16

Intellectual Property; etc.

 

6.17

Compliance with Statutes, etc.

 

6.18

Properties

 

6.19

Labor Relations; Collective Bargaining Agreements

 

6.20

Restrictions on Subsidiaries

 

6.21

Status of Accounts

 

6.22

Material Contracts

 

6.23

Existing Indebtedness and Operating Leases

 

6.24

Guarantee of Certain Notes; Subordinated Guarantor Senior Indebtedness; Credit
Agreement; etc.

 

6.25

Unit Subsidiary

 

6.26

Rental Equipment; Business of the Credit Parties

 

6.27

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

 

6.28

Insurance

 

6.29

Ownership of Rental Equipment

 

6.30

No Permitted Units Financing or Attributable Debt

 

6.31

Intercreditor Agreement

 

6.32

Foreign Assets Control Regulations, Etc.

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 7

Affirmative Covenants

 

7.1

Financial Information

 

7.2

Real Estate Appraisals

 

7.3

Corporate Franchises

 

7.4

Compliance with Statutes, etc.

 

7.5

ERISA

 

7.6

Good Repair

 

7.7

Books and Records

 

7.8

Collateral Records

 

7.9

Security Interests

 

7.10

Insurance; Casualty Loss

 

7.11

Taxes

 

7.12

End of Fiscal Years; Fiscal Quarters

 

7.13

Further Assurances

 

7.14

Maintenance of Separateness

 

7.15

Collateral Access Agreements

 

7.16

New Subsidiaries

 

7.17

Permitted Acquisitions

 

7.18

Unit Subsidiary; Provisions Relating to Units; etc.

 

7.19

Use of Proceeds

 

7.20

Rental Equipment; Business of the Credit Parties

 

7.21

Ownership of Rental Equipment

 

7.22

No Permitted Units Financing or Attributable Debt

 

 

 

 

ARTICLE 8

Negative Covenants

 

8.1

Consolidation, Merger, Sale or Purchase of Assets, etc.

 

8.2

Liens

 

8.3

Indebtedness

 

8.4

Capital Expenditures

 

8.5

Investments

 

8.6

Dividends, etc.

 

8.7

Transactions with Affiliates

 

8.8

Changes in Business

 

8.9

Senior Secured Leverage Ratio

 

8.10

Consolidated Interest Coverage Ratio

 

8.11

Utilization

 

8.12

Creation of Subsidiaries

 

8.13

Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Governing Documents, Preferred Stock and Certain Other
Agreements; etc.

 

8.14

Issuance of Stock

 

8.15

Limitation on Restrictions Affecting Subsidiaries

 

8.16

No Additional Bank Accounts

 

8.17

No Excess Cash

 

8.18

Account Terms

 

8.19

Permitted Preferred Stock

 

 

iii

--------------------------------------------------------------------------------


 

8.20

Unit Subsidiary

 

8.21

Change of Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization etc.

 

 

 

 

ARTICLE 9

Events of Default and Remedies

 

9.1

Events of Default

 

 

 

 

ARTICLE 10

The Agents

 

10.1

Appointment

 

10.2

Nature of Duties

 

10.3

Lack of Reliance on the Agents

 

10.4

Certain Rights of the Agents

 

10.5

Reliance by the Agents

 

10.6

Indemnification

 

10.7

Each Agent in its Individual Capacity

 

10.8

Holders of Notes

 

10.9

Resignation by the Agents; Successor Agents; etc.

 

10.10

Collateral Matters

 

10.11

Co-Collateral Agents; Separate Collateral Agents

 

10.12

Actions with Respect to Defaults

 

10.13

Delivery of Information

 

10.14

The Syndication Agent and the Co-Documentation Agents

 

 

 

 

ARTICLE 11

Miscellaneous

 

11.1

Submission to Jurisdiction; Waivers

 

11.2

Waiver of Jury Trial

 

11.3

Governing Law

 

11.4

Delays: Partial Exercise of Remedies

 

11.5

Notices

 

11.6

Benefit of Agreement

 

11.7

Confidentiality

 

11.8

Indemnification

 

11.9

Entire Agreement; Successors and Assigns

 

11.10

Amendment or Waiver

 

11.11

Nonliability of Administrative Agent, Collateral Agent and Lenders

 

11.12

Independent Nature of Lenders’ Rights

 

11.13

Counterparts

 

11.14

Effectiveness

 

11.15

Headings Descriptive

 

11.16

Maximum Rate

 

11.17

Right of Setoff

 

11.18

Other Credit Documents

 

11.19

Certain Provisions Regarding Perfection of Security Interests

 

11.20

[Intentionally Omitted]

 

11.21

Acknowledgements Regarding Security Bond Obligations

 

11.22

PATRIOT Act Notice

 

 

iv

--------------------------------------------------------------------------------


 

11.23

Amendment and Restatement

 

 

 

 

ARTICLE 12

Holdings Secured Guaranty

 

12.1

The Holdings Secured Guaranty

 

12.2

Bankruptcy

 

12.3

Nature of Liability

 

12.4

Independent Obligation

 

12.5

Authorization

 

12.6

Reliance

 

12.7

Subordination

 

12.8

Waiver

 

12.9

Limitation on Enforcement

 

 

v

--------------------------------------------------------------------------------


 

SCHEDULE I

Lender Commitments and Term Loan Outstandings

 

SCHEDULE II

Lenders Addresses

 

SCHEDULE III

Existing Indebtedness and Operating Leases

 

SCHEDULE IV

Real Properties

 

SCHEDULE V

Existing Letters of Credit

 

SCHEDULE VI

Location of Offices, Records, Inventory and Rental Equipment

 

SCHEDULE VII

Tax Matters

 

SCHEDULE VIII

ERISA Matters

 

SCHEDULE IX

Subsidiaries

 

SCHEDULE X

Collective Bargaining Agreements

 

SCHEDULE XI

Legal Names; Type of Organization; Jurisdiction of Organization

 

SCHEDULE XII

Insurance

 

SCHEDULE XIII

8.1(o) Conditions

 

SCHEDULE XIV

Existing Liens

 

SCHEDULE XV

Surety Liens

 

SCHEDULE XVI

Existing Investments

 

SCHEDULE XVII

Bank Accounts

 

SCHEDULE XVIII

Holdings Article 7 and 8 Covenants

 

SCHEDULE XIX

Affiliate Transactions

 

SCHEDULE XX

Subordinated Guarantor Senior Indebtedness

 

SCHEDULE XXI

First Lien Obligations Exception

 

 

 

 

EXHIBIT A-1

Form of Term Note

 

EXHIBIT A-2

Form of Revolving Note

 

EXHIBIT B-1

Form of Notice of Borrowing

 

EXHIBIT B-2

Form of Letter of Credit Request

 

EXHIBIT B-3

Form of Notice of Continuation

 

EXHIBIT B-4

Form of Notice of Conversion

 

EXHIBIT C-1

Form of Collection Bank Agreement

 

EXHIBIT C-2

Form of Canadian Bank Control Agreement

 

EXHIBIT D

Form of Section 2.9(b)(ii) Certificate

 

EXHIBIT E-1

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special counsel
to Holdings and the Borrower

 

EXHIBIT E-2

Form of Opinion of Davies Ward Phillips & Vineberg LLP

 

EXHIBIT F-1

Form of U.S. Security Agreement

 

EXHIBIT F-2

Form of Canadian Security Agreement

 

EXHIBIT G

Form of Collateral Access Agreement

 

EXHIBIT H

Form of Officer’s Certificate

 

EXHIBIT I

Form of Solvency Certificate

 

EXHIBIT J-1

Form of U.S. Subsidiaries Guaranty

 

EXHIBIT J-2

Form of Canadian Subsidiaries Guaranty

 

EXHIBIT K-1

Form of U.S. Pledge Agreement

 

EXHIBIT L

Form of Mortgage

 

EXHIBIT M

Form of Custodian Agreement

 

EXHIBIT N

Form of U.S. Subsidiary Joinder Agreement

 

EXHIBIT O

Form of Compliance Certificate

 

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT P

Form of Borrowing Base Certificate

 

EXHIBIT Q-1

Form of Assignment and Assumption Agreement

 

EXHIBIT Q-2

Form of Notice of Assignment

 

EXHIBIT R

Form of Incremental Commitment Agreement

 

EXHIBIT S

Form of Bank Assignment Agreement

 

EXHIBIT T

Form of Acknowledgment and Agreement to Intercreditor Agreement

 

 

vii

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28, 2005, among
WILLIAMS SCOTSMAN INTERNATIONAL, INC. (formerly known as Scotsman Holdings,
Inc.), a Delaware corporation (“Holdings”), WILLIAMS SCOTSMAN, INC., a Maryland
corporation (the “Borrower”), the Lenders party hereto from time to time, BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Syndication Agent (in such capacity, the “Syndication
Agent”), CITICORP USA, INC., WELLS FARGO BANK, N.A. and LEHMAN COMMERCIAL PAPER
INC., as Co-Documentation Agents (in such capacities, each a “Co-Documentation
Agent” and, collectively, the “Co-Documentation Agents”), and BANC OF AMERICA
SECURITIES LLC and DEUTSCHE BANK SECURITIES INC., as Co-Lead Arrangers and Joint
Book Runners (in such capacities, each a “Co-Lead Arranger” and, collectively,
the “Co-Lead Arrangers”).  Capitalized terms used and not otherwise defined
herein have the respective meanings set forth in Section 1.1 hereof.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower has requested the Lenders to make available to the
Borrower a revolving line of credit for loans and letters of credit in an
original maximum amount of $500,000,000 and a term loan in an amount not to
exceed $150,000,000, which extensions of credit the Borrower will use to
refinance existing indebtedness and for its working capital and general
corporate needs;

 

WHEREAS, the Lenders have agreed to make available to the Borrower the credit
facilities provided for herein upon the terms and conditions set forth in this
Credit Agreement;

 

WHEREAS, the Borrower and Holdings are parties to a certain Credit Agreement,
dated as of March 26, 2002, among the Borrower, Holdings, the lenders party
thereto, Deutsche Bank Trust Company Americas, as administrative agent, and
certain other Persons, as amended by a First Amendment, dated as of February 27,
2003, a Second Amendment, dated as of August 11, 2003, a Third Amendment, dated
as of December 22, 2003, a Fourth Amendment, dated as of September 24, 2004 and
a Fifth Amendment, dated as of April 15, 2005 (as so amended, the “Existing
Credit Agreement”);

 

WHEREAS, in connection with the aforesaid credit facilities requested by the
Borrower, BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the date hereof, among BofA, DBTCA, the other lenders party to the
Existing Credit Agreement, the administrative agent and collateral agent under
the Existing Credit Agreement, the Borrower and Holdings;

 

WHEREAS, the Borrower, Holdings and the Lenders desire to amend and restate the
Existing Credit Agreement in its entirety in the manner hereinafter set forth to
provide for the aforesaid credit facilities requested by the Borrower from the
Lenders;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Credit Agreement, and for good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree that
the Existing Credit Agreement shall be, and hereby is, amended and restated in
its entirety as follows:

 


ARTICLE 1

DEFINITIONS


 

1.1           General Definitions; Holding Company Applicability.  As used
herein, the following terms shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

Accounts shall mean, with respect to any Person, all present and future
accounts, contract rights and other rights to payment for goods sold or leased
(whether or not delivered) or for services rendered which are not evidenced by
an instrument, whether or not they have been earned by performance, and any
letter of credit, guarantee, security interest or other security issued or
granted to secure payment by an account debtor including, without limitation,
all rentals, lease payments and other monies earned and to be earned, due and to
become due under any Lease.

 

ACH Transactions shall mean any cash management, disbursement, or related
services, including overdrafts and the automated clearinghouse transfer of
funds, by BofA for the account of any Credit Party.

 

Adjusted Net Book Value Percentage shall mean 70%, provided that the Adjusted
Net Book Value Percentage shall be subject to adjustment as provided below on
each date of the Borrower’s delivery of an appraisal of the Qualified Credit
Parties’ Rental Equipment pursuant to this Credit Agreement (for the purposes of
this definition, each such date, a Delivery Date).  In the event that on any
such Delivery Date, the product of (x) 85% multiplied by (y) the Orderly
Liquidation Value on such date (for the purposes of this definition, such
product, the Orderly Liquidation Product) is less than the product of (i) 70%
multiplied by (ii) the Net Book Value of all of the Qualified Credit Parties’
Eligible Rental Equipment on such date, then the Adjusted Net Book Value
Percentage shall be reduced to a percentage such that if such reduced percentage
were multiplied by the Net Book Value of all of the Qualified Credit Parties’
Eligible Rental Equipment on such date the resultant product would equal the
Orderly Liquidation Product on such date, with the Adjusted Net Book Value
Percentage to remain at such reduced percentage until the next succeeding
Delivery Date at which time it shall return to 70% or be adjusted to a
percentage below 70% in accordance with the provisions above.  In no event shall
the Adjusted Net Book Value Percentage exceed 70% at any time.  If at the time
the Borrower has repaid more than $75,000,000 in the aggregate of Senior Secured
Notes as permitted herein or at the time of any subsequent permitted repayment
of Senior Secured Notes the Consolidated Leverage Ratio for the four consecutive
fiscal quarter period (taken as one accounting period) of the Borrower most
recently ended prior to the date of such repayment for which Financial
Statements were required to be delivered pursuant to Section 7.1(a) or (b), on a
pro forma basis giving effect to such repayment (as if such repayment had
occurred on the last day of such four consecutive fiscal quarter period), is
greater than 5.25:1.00, then effective on the date of such

 

2

--------------------------------------------------------------------------------


 

repayment, each reference to “70%” or “85%” set forth above shall instead be a
reference to “65%” and “80%” respectively (subject to reinstatement to the
previous percentages in the event that the Consolidated Leverage Ratio is less
than 5.25:1.00 for any four consecutive fiscal quarter period (taken as one
accounting period) of the Borrower ending after the fiscal quarter of the
Borrower in which such repayment is made).

 

Administrative Agent shall mean BofA solely in its capacity as Administrative
Agent for the Lenders hereunder, and shall include any successor thereof as
Administrative Agent, appointed as such pursuant to Section 10.9.

 

Affected Loans shall have the meaning given to such term in Section 2.5(g).

 

Affiliate shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person or any Subsidiary of such Person or any Person who is a
director or officer of such Person or any Subsidiary of such Person.  For
purposes of this definition, “control” shall mean the possession, directly or
indirectly, of the power to (i) vote twenty percent or more of the securities
having ordinary voting power for the election of directors (or Persons
performing similar functions) of such Person or (ii) direct or cause the
direction of management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise and either alone or in
conjunction with others or any group.  Neither any Lender nor any Person
controlling any Lender or under common control with such Lender nor any of their
respective Subsidiaries shall be treated as an Affiliate of the Credit Parties
or their respective Subsidiaries.  Notwithstanding the foregoing, for purposes
of determining the Borrowing Base, no portfolio companies of any of the Equity
Investors or of their Affiliates (excluding Holdings and its Subsidiaries) shall
be deemed an Affiliate of the Borrower or any Subsidiary of the Borrower.

 

Agent shall mean and include each of the Administrative Agent, the Collateral
Agent, the Syndication Agent and, for the purposes of Section 11.8 and Articles
10 and 12, each Co-Lead Arranger, and Agents shall mean all of such Persons,
collectively.

 

Agent Advance shall have the meaning provided in Section 2.3(c).

 

Agent Advance Period shall have the meaning given to such term in
Section 2.3(c).

 

Aggregate Supermajority Lenders shall mean those Non-Defaulting Lenders which
would constitute Required Lenders under, and as defined in, this Credit
Agreement if the percentage “50%” contained therein were changed to “66-2/3%”. 

 

Alternate Currency shall mean, with respect to any Letter of Credit, any
currency other than Dollars as may be acceptable to the Administrative Agent and
the Issuing Lender with respect thereto in their sole discretion.

 

Applicable Equity Recapture Percentage shall mean, at any time, (x) in the case
of the Holdings IPO, 0%, (y) in the case of any other Public Equity Offering by
Holdings, 50%, provided that if at any time the Consolidated Leverage Ratio (as
established on the last day of the respective fiscal quarter or year pursuant to
the officer’s certificate last delivered (or required to

 

3

--------------------------------------------------------------------------------


 

be delivered) pursuant to Section 7.1(a) or (b) but after giving effect to
repayments of Loans (but in the case of repayments of Revolving Loans only to
the extent the Total Revolving Credit Commitment was contemporaneously reduced
by a corresponding amount) made after the last day of such fiscal quarter or
year and prior to the respective application of Net Equity Proceeds pursuant to
the provisions of Section 2.5(k)) is equal to or less than 3.00:1.00, then the
Applicable Equity Recapture Percentage for purposes of this clause (y) shall
instead be 25%, provided further, that (i) if the Applicable Equity Recapture
Percentage would otherwise be 50% but after giving effect to the respective
application of Net Equity Proceeds pursuant to Section 2.5(k) in a percentage
less than 50%, the Consolidated Leverage Ratio would be equal to or less than
3.00:1.00, the Applicable Equity Recapture Percentage for the purposes of this
clause (y) shall instead be 25% or such higher percentage (not to exceed 50%) as
may be necessary to reduce the Consolidated Leverage Ratio to 3.00:1.00 after
giving effect to such application and (ii) notwithstanding anything to the
contrary contained above, at any time that a Default or an Event of Default is
then in existence, the Applicable Equity Recapture Percentage for the purposes
of this clause (y) shall be 50%, and (z) in the case of any Equity Issuance by
the Borrower or any other Domestic Subsidiary or Canadian Subsidiary of
Holdings, 100%.

 

Applicable Lending Office shall mean, with respect to each Lender, such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan and such
Lender’s Domestic Lending Office in the case of a Base Rate Loan.

 

Applicable Margin shall mean (i) initially a percentage per annum equal to
(x) in the case of Loans maintained as Base Rate Loans, 1.00%, and (y) in the
case of Loans maintained as Eurodollar Rate Loans, 2.50%, and (ii) from and
after October 1, 2005, the percentage per annum set forth below opposite the
respective Level (i.e., Level 1, Level 2 or Level 3, as the case may be) of
Average Excess Availability for the fiscal quarter of the Borrower most recently
ended; provided that the Applicable Margin shall not change until five (5)
Business Days after the end of such fiscal quarter.

 

Level

 

Average Excess
Availability

 

Eurodollar Rate Loans

 

Base Rate Loans

 

Level 1

 

Greater than $250,000,000

 

2.25

%

0.75

%

 

 

 

 

 

 

 

 

Level 2

 

Equal to or less than $250,000,000 but greater than $100,000,000

 

2.50

%

1.00

%

 

 

 

 

 

 

 

 

Level 3

 

Equal to or less than $100,000,000

 

2.75

%

1.25

%

 

In the event that (i) the Consolidated Leverage Ratio for any period of four
consecutive fiscal quarters of the Borrower (taken as one accounting period) is
less than 5.25:1.00 (such Consolidated Leverage Ratio to be determined based on
the delivery of a certificate signed by a Responsible Officer of the Borrower to
the Administrative Agent (with a copy to be sent by the Administrative Agent to
each Lender), within 45 days of the last day of any fiscal quarter (or 90 days
of the last day of any fiscal year) of the Borrower, which certificate shall set
forth the calculation of the Consolidated Leverage Ratio as at the last day of
the four

 

4

--------------------------------------------------------------------------------


 

consecutive fiscal quarter period of the Borrower then ended), then each of the
Applicable Margins set forth in the table above will be reduced by 0.25% and
(ii) the Consolidated Leverage Ratio for any period of four consecutive fiscal
quarters of the Borrower (taken as one accounting period) is less than
4.50:1.00, determined as set forth in clause (i) above, then each of the
Applicable Margins set forth in the table above will be reduced by 0.50%
(without giving effect to any reduction based upon clause (i) above), in each
case the reduction shall be for the period commencing on the date five (5)
Business Days after the date of delivery of the certificate of a Responsible
Officer of the Borrower and ending on the date five (5) Business Days after the
date on which the next certificate of a Responsible Officer of the Borrower is
delivered to the Administrative Agent, provided that if no certificate has been
delivered to the Administrative Agent within 45 days after the last day of the
most recently ended fiscal quarter (or 90 days after the last day of any fiscal
year) of the Borrower, the Applicable Margins set forth in the table above
(without giving effect to any reduction based upon this paragraph) shall be
applicable until five (5) Business Days after the date the Borrower delivers a
new certificate to the Administrative Agent indicating a Consolidated Leverage
Ratio that is less than 5.25:1.00 or 4.50:1.00.

 

Notwithstanding anything to the contrary contained above in this definition,
Level 3 Applicable Margins (without giving effect to any reduction based upon
the Consolidated Leverage Ratio) shall apply at all times during which there
shall exist any Event of Default (it being understood that after all Events of
Default have been cured, the applicable Applicable Margin shall be determined as
otherwise provided above in this definition).

 

Applicable Unused Line Fee Percentage shall mean the percentage per annum set
forth below opposite the respective Level (i.e., Level 1 or Level 2, as the case
may be) of Average Revolver Usage for the calendar month most recently ended
(or, for the first payment of the Unused Line Fee under Section 4.6, for the
period commencing on the Initial Borrowing Date and ending on the last day of
the calendar month in which the Initial Borrowing Date occurred); provided that
the Applicable Unused Line Fee Percentage shall not change until five (5)
Business Days after the end of such calendar month (or shorter period).  

 

Level

 

Average
Revolver Usage

 

Unused Line Fee

 

Level 1

 

Less than 50%

 

0.375

%

 

 

 

 

 

 

Level 2

 

Equal to or greater than 50%

 

0.250

%

 

Notwithstanding anything to the contrary contained above in this definition,
Level 1 pricing shall apply at all times during which there shall exist any
Default or Event of Default (it being understood that after all Defaults and
Events of Default have been cured, the applicable pricing level shall be
determined as otherwise provided above in this definition).

 

Assignment and Assumption Agreement shall have the meaning given to such term in
Section 11.6(b)(A).

 

Asset Sale shall mean the sale, transfer or other disposition by Holdings, the
Borrower or any Subsidiary of Holdings or the Borrower to any Person other than
the Borrower

 

5

--------------------------------------------------------------------------------


 

or any Subsidiary Guarantor of any asset of Holdings, the Borrower or such
Subsidiary (other than sales, transfers or other dispositions in the ordinary
course of business of inventory (including Rental Equipment) and/or obsolete or
excess equipment); provided that, except as otherwise provided in the
immediately succeeding proviso, all sale-leaseback transactions shall be deemed
to constitute Asset Sales, provided, further, any such sales, transfers or other
dispositions (whether in one or a series of such transactions) generating Net
Sale Proceeds of less than $250,000 shall not constitute an Asset Sale for the
purposes of this Credit Agreement.

 

Attorney Costs shall mean and include all reasonable fees, expenses, and
disbursements of any law firm or other counsel engaged by the Administrative
Agent, the Collateral Agent or the Syndication Agent.

 

Auditors shall mean a nationally-recognized firm of independent public
accountants selected by the Borrower and reasonably satisfactory to the
Administrative Agent.  For purposes of this Credit Agreement, the Borrower’s
current firm of independent public accountants, Ernst & Young LLP, shall be
deemed to be satisfactory to the Administrative Agent.

 

Average Excess Availability shall mean, for any period, an amount equal to (i)
the sum of Excess Availability for each day during such period, divided by (ii)
the number of days in such period.

 

Average Lease Term shall mean, as of any date, an amount equal to (x) the total
number of months that all Rental Equipment has been on rent as of such date
(including for this purpose the month in which the date recalculation occurs)
divided by (y) the number of all existing Units on rent as of such date.

 

Average Rental Rate shall mean, at any time, the average monthly rental payment
per unit of leased Rental Equipment.

 

Average Revolver Usage shall mean, for any period, an amount equal to (i) the
quotient of (x) the sum of the Revolving Outstandings for each day during such
period, divided by (y) the number of days in such period, divided by (ii) the
quotient of (x) the sum of the Total Revolving Credit Commitments for each day
during such period, divided by (y) the number of days in such period, all as
determined by the Administrative Agent.

 

Bank Assignment Agreement shall have the meaning given to such term in the
recitals to this Credit Agreement.

 

Bank Products shall mean each and any of the following types of services or
facilities extended to any of the Credit Parties by BofA or any Affiliate of
BofA or any other Lender (or any of its Affiliates) reasonably acceptable to the
Administrative Agent (it being agreed by the Administrative Agent that each of
the Lenders party to this Credit Agreement (and their respective Affiliates) on
the Effective Date is reasonably acceptable to the Administrative Agent): 
(a) commercial credit cards; (b) cash management services (including controlled
disbursement services, ACH Transactions, and interstate depository network
services), (c) Hedge Agreements; and (d) foreign exchange; provided that Bank
Products consisting of cash

 

6

--------------------------------------------------------------------------------


 

management services, including controlled disbursement services, and ACH
Transactions may only be provided to a Credit Party by BofA or any Affiliate of
BofA.

 

Bankruptcy Code shall have the meaning given to such term in Section 9.1(e).

 

Base Rate shall mean, for any day, the greater of (a) the rate of interest in
effect for such day as publicly announced from time to time by BofA in
Charlotte, North Carolina as its “prime rate” (the “prime rate” being a rate set
by BofA based upon various factors including BofA’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate) or (b) the Federal Funds Rate in effect for such day, plus 0.50% per
annum, provided, that, in the Administrative Agent’s sole discretion, such
amount is subject to change at any time without notice to the Borrower (it being
understood and agreed that no change shall be made under this proviso except as
a result of a change in the above “prime rate” or Federal Funds Rate).  With
respect to any determination of any interest rate which is based on the Base
Rate, any change in the prime rate announced by BofA shall take effect at the
opening of business on the day specified in the public announcement of such
change, and any change in the Federal Funds Rate shall take effect as of the
date of such change.

 

Base Rate Loan shall mean a Loan bearing interest as provided in Section 4.2.

 

Board of Directors shall mean the Board of Directors of Holdings.

 

BofA shall mean Bank of America, N.A. (and shall include any successor thereto).

 

Borrower shall have the meaning given to such term in the preamble to this
Credit Agreement.

 

Borrowing shall mean an incurrence of Revolving Loans or Term Loans of the same
Type from all the Lenders on the same day (or resulting from Conversion or
Continuance on the same date), having, in the case of Eurodollar Rate Loans, the
same Interest Period.

 

Borrowing Base shall have the meaning given to such term in Section 2.2(a).

 

Borrowing Base Certificate shall have the meaning given to such term in
Section 7.1(e).

 

Borrowing Base Deficiency shall mean, at any time, the amount, if any, by which
the Revolving Outstandings at such time exceeds the Borrowing Base at such time.

 

BTCC shall mean BT Commercial Corporation (and shall include any successor
thereto).

 

Business Day shall mean (a) any day that is not a Saturday, Sunday or a day on
which banks in New York, New York or Charlotte, North Carolina are required or
permitted to be closed and (b) with respect to all notices, determinations,
fundings, and payments in connection with the Eurodollar Rate or Eurodollar Rate
Loans, any day that is a Business Day

 

7

--------------------------------------------------------------------------------


 

pursuant to clause (a) preceding and that is also a day on which trading in
Dollars is carried on by and between banks in the London interbank market.

 

Canadian Bank Control Agreement shall have the meaning provided in
Section 2.6(e).

 

Canadian Security Agreement shall mean and include the security agreement
executed by WSC pursuant to Section 5.1(d)(ii) and each other security agreement
from time to time executed by any Canadian Subsidiary pursuant to Section 7.16
or in connection with any designation by the Borrower of an additional province
of Canada as a Qualified Canadian Jurisdiction, in each case in the form of
Exhibit F-2 or such other form or forms as Canadian counsel for the Collateral
Agent may suggest with respect to the Canadian Subsidiary to become party, or
the assets subject, thereto or as may otherwise be reasonably acceptable to the
Collateral Agent, and as same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.

 

Canadian Subsidiaries Guaranty shall mean and include the guaranty executed by
WSC pursuant to Section 5.1(s)(ii) and each other guaranty from time to time
executed by any other Canadian Subsidiary pursuant to Section 7.16, in each case
in the form of Exhibit J-2 or such other form as Canadian counsel for the
Collateral Agent may suggest with respect to the Canadian Subsidiary party
thereto or as may otherwise be reasonably acceptable to the Collateral Agent,
and as same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

Canadian Subsidiary shall mean, as to any Person, any Subsidiary of such Person
that is organized under the laws of Canada or any province thereof.  Unless
otherwise qualified, all references to a “Canadian Subsidiary” or to “Canadian
Subsidiaries” in this Credit Agreement shall refer to a Canadian Subsidiary or
Canadian Subsidiaries of Holdings.

 

Canadian Subsidiary Guarantor shall mean (i) WSC and (ii) each Canadian
Subsidiary of Holdings that executes and delivers a counterpart of the Canadian
Subsidiaries Guaranty after the Effective Date pursuant to the requirements of
Section 7.16.

 

CapEx Rollover Amount shall have the meaning given to such term in
Section 8.4(b).

 

Capital Expenditures shall mean, as applied to any Person for any period, the
aggregate of all expenditures of (whether paid in cash or accrued as liabilities
(including Capitalized Lease Obligations)) such Person and its Subsidiaries
during that period that, in conformity with GAAP, are or are required to be
included in property and equipment or, with respect to Rental Equipment, lease
equipment reflected in the consolidated balance sheet of such Person; provided
that Capital Expenditures shall not include the purchase price paid in
connection with Permitted Acquisitions consummated in accordance with
Section 7.17.

 

Capital Lease, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person or any of its Subsidiaries as
lessee which, in conformity with GAAP, is accounted for as a capital lease on
the consolidated balance sheet of that Person.

 

8

--------------------------------------------------------------------------------


 

Capitalized Lease Obligations shall mean the obligations under Capital Leases of
the Borrower and its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.

 

Cash Equivalents shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from S&P or Moody’s; (iii) commercial paper maturing not more than one year from
the date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (b) has Tier 1 capital (as defined in such
regulations) of not less than $500,000,000; (v) repurchase agreements with
respect to, and which are fully secured by a perfected security interest in,
obligations of a type described in clause (i) or clause (ii) above and are with
any commercial bank described in clause (iv) above; and (vi) shares of any money
market mutual fund that (a) has its assets invested continuously in the types of
investments referred to in clauses (i) through (v) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

Casualty Loss shall have the meaning given to such term in Section 7.10.

 

CERCLA shall mean the Comprehensive Environmental Response, Compensa­tion, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

Certificate of Title shall mean certificates of title, certificates of ownership
or other registration certificates issued or required to be issued under the
certificate of title or other similar laws of any State for any of the Rental
Equipment.

 

Certificated Units shall mean each Unit that is the subject of a Certificate of
Title issued under the motor vehicle or other applicable statute of any State of
the United States of America.

 

Change of Control shall mean, at any time and for any reason whatsoever,
(a) Holdings shall cease to own directly 100% on a fully diluted basis of the
economic and voting interest in the Borrower’s capital stock or (b) the Borrower
shall cease to own directly 100% on a fully diluted basis of the economic and
voting interests in the Unit Subsidiary’s equity or (c) the Equity Investors
and/or their respective Affiliates and Permitted Transferees shall cease to own
on a fully diluted basis in the aggregate (x) prior to the consummation of the
Holdings IPO, at least 51% of the economic and voting interest in Holdings’
capital stock and (y) after consummation of the Holdings IPO, at least 25% of
the economic and voting interest in Holdings’ capital stock or (d) after the
consummation of the Holdings IPO, the Equity Investors and/or their respective
Affiliates and Permitted Transferees shall own on a fully diluted basis in

 

9

--------------------------------------------------------------------------------


 

the aggregate less than 35% of the economic and voting interest in Holdings’
capital stock and any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) (other than the Equity Investors and
their respective Affiliates and Permitted Transferees) shall own on a fully
diluted basis in the aggregate a percentage of the economic and voting interest
in Holdings’ capital stock greater than the percentage of the economic and
voting interest in Holdings’ capital stock owned in the aggregate at such time
by the Equity Investors and/or their respective Affiliates and Permitted
Transferees on a fully diluted basis or (e) Continuing Directors cease to
constitute a majority of the members of the Board of Directors of Holdings or
(f) a “change of control” or similar event shall occur as provided in any
Permitted Preferred Stock (or the certificates of designation therefor), the
Senior Secured Notes Documents, the Senior Unsecured Notes Documents or any
agreement, document or instrument governing Indebtedness permitted under
Section 8.3(n).

 

Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this Credit
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

Co-Documentation Agent shall have the meaning given to such term in the preamble
to this Credit Agreement.

 

Co-Lead Arranger shall have the meaning given to such term in the preamble to
this Credit Agreement.

 

Collateral shall mean all of the Collateral as defined in the Collateral
Documents.

 

Collateral Access Agreements shall have the meaning given to such term in
Section 5.1(e).

 

Collateral Agent shall mean, collectively, BofA acting as collateral agent
pursuant to the Collateral Documents, any Affiliate of BofA acting as a
sub-collateral agent or a separate collateral agent pursuant to any of the
Collateral Documents and DBTCA or any Affiliate thereof (including BTCC) acting
as a sub-collateral agent or a separate collateral agent pursuant to any of the
Collateral Documents, including with respect to all or any portion of the
Certificated Units and, in connection therewith, being the Person whose security
interest in such Certificated Units may be noted (in lieu of BofA) from time to
time on certificates of title issued with respect to such Certificated Units.

 

Collateral Documents shall mean each Mortgage, each Security Agreement, the U.S.
Pledge Agreement, the Concentration Account Agreement, the Collection Bank
Agreements, the Custodian Agreement and all other contracts, instruments and
other documents now or hereafter executed and delivered in connection with this
Credit Agreement or the Existing Credit Agreement, pursuant to which liens and
security interests are granted to the Collateral Agent in the Collateral for the
benefit of the Lenders and any other Secured Creditors.

 

10

--------------------------------------------------------------------------------


 

Collection Account shall mean the account established at a Collection Bank
pursuant to the Collection Bank Agreement, into which funds shall be transferred
pursuant to Section 2.6.

 

Collection Bank shall have the meaning given to such term in Section 2.6(b)(i).

 

Collection Bank Agreement shall have the meaning given to such term in
Section 2.6(b)(i).

 

Collective Bargaining Agreements shall have the meaning given to such term in
Section 5.1(m).

 

Commitment of a Lender shall mean its Revolving Credit Commitment (if any) and
its Incremental Revolving Credit Commitment (if any), as in effect from time to
time pursuant to the terms of this Credit Agreement.

 

Concentration Account shall have the meaning given to such term in
Section 2.6(c).

 

Concentration Account Agreement shall have the meaning given to such term in
Section 2.6(c).

 

Consolidated Debt shall mean, at any time, all Indebtedness of the Borrower and
its Subsidiaries (i) for borrowed money or (ii) with respect to Capitalized
Lease Obligations, in each case determined on a consolidated basis.

 

Consolidated EBITDA shall mean, in any fiscal period, Consolidated Net Income
(other than extraordinary items of the Borrower and its Subsidiaries for such
period but including any Inventory or Rental Equipment adjustments) for such
period, (i) plus the amount of all Consolidated Interest Expense, federal, state
and local income or franchise tax expense (in each case to the extent such tax
expense is included in the Borrower’s Financial Statements as income tax
expense), depreciation and amortization, including amortization or write off of
any goodwill or other intangibles, for such period, (ii) less gains and plus
losses attributable to any fixed asset sales (other than Inventory and Rental
Equipment) for such period, (iii) plus the amortization or write-off of deferred
or capitalized debt issuance costs for such period, (iv) plus or minus (as the
case may be) any other non-cash items (other than any write-off, write-down or
reserve established by the Borrower against Accounts, Inventory and/or Rental
Equipment) and (v) plus financing fees, tender premiums, call premiums and other
non-recurring expenses in connection with (w) this Credit Agreement to the
extent payable on the Effective Date or with respect to obtaining Incremental
Revolving Credit Commitments, (x) the Holdings IPO, (y) the issuance of
Indebtedness permitted pursuant to Section 8.3(n), and (z) the tender for or
repurchase of the Senior Secured Notes and the Senior Unsecured Notes, all
determined in accordance with GAAP, without duplication and only to the extent
added or deducted (as the case may be) in calculating Consolidated Net Income
for the respective period.

 

Consolidated Interest Coverage Ratio shall mean, for any fiscal period, the
ratio of (x) Consolidated EBITDA to (y) Consolidated Interest Expense, in each
case for such fiscal period.

 

11

--------------------------------------------------------------------------------


 

Consolidated Interest Expense shall mean, for any fiscal period, the aggregate
consolidated interest accrued and/or paid by the Borrower and its Subsidiaries
in respect of Indebtedness determined on a consolidated basis in accordance with
GAAP during such fiscal period, including, without limitation, amortization of
original issue discount on any Indebtedness and of all fees payable in
connection with the incurrence of such Indebtedness (to the extent included in
interest expense), the interest portion of any deferred payment obligation, the
interest component of any Capitalized Lease Obligations, net cash costs under
any Hedge Agreements, all capitalized interest and interest paid by the Borrower
or its Subsidiaries on debt guaranteed by the Borrower or its Subsidiaries;
provided that Consolidated Interest Expense shall not include (i) amortization
or write-off of deferred or capitalized debt issuance costs or (ii) any
financing fees, tender premiums, call premiums and other non-recurring expenses
in connection with (w) this Credit Agreement to the extent payable on the
Effective Date or with respect to obtaining Incremental Revolving Credit
Commitments, (x) the Holdings IPO, (y) the issuance of Indebtedness permitted
pursuant to Section 8.3(n) and (z) the tender for or repurchase of the Senior
Secured Notes and the Senior Unsecured Notes.

 

Consolidated Leverage Ratio shall mean, for any fiscal period, the ratio of
Consolidated Debt on the last day of such fiscal period to Consolidated EBITDA
for such fiscal period; provided that for the purposes of calculating the
Consolidated Leverage Ratio only, Consolidated EBITDA for any such period shall
be increased (or decreased) on a pro forma basis by Consolidated EBITDA
attributable to each Significant Acquisition (or each Significant Divestiture),
in each case consummated during such period in accordance with the terms hereof,
so long as (in the case of any such increase) the amount of any such increase is
the actual Consolidated EBITDA earned by the Person (or directly attributable to
the business, product line or assets) acquired pursuant to the respective
Significant Acquisition and such actual Consolidated EBITDA is set forth in
reasonable detail and with reasonable supporting documentation in a written
certificate that is executed by a Responsible Officer of the Borrower and is
delivered, and is satisfactory, to the Administrative Agent.

 

Consolidated Net Income shall mean, for any fiscal period, the consolidated net
income of the Borrower and its Subsidiaries for such fiscal period as determined
in accordance with GAAP.

 

Contingent Obligations shall mean as to any Person, without duplication, any
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligations shall not include
(x) endorsements of instruments for deposit or collection in the ordinary course
of business or (y) guarantees made by a Person (other than the

 

12

--------------------------------------------------------------------------------


 

Unit Subsidiary) of the obligations of the Borrower or a Wholly-Owned Subsidiary
of such Person which do not constitute Indebtedness of the Borrower or such
Wholly-Owned Subsidiary and are incurred in the ordinary course of business of
the Borrower or such Wholly-Owned Subsidiary.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

Continue, Continuation and Continuance each shall refer to a continuation of
Loans pursuant to Section 4.3, provided that none of such terms shall be deemed
to constitute the making of a Loan for purposes of this Credit Agreement.

 

Continuing Directors shall mean the directors of Holdings on the Effective Date
and each other director if such director’s election or nomination for the
election to the Board of Directors is recommended by a majority of the then
Continuing Directors.

 

Convert, Conversion and Converted each shall refer to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 4.3, provided that each
such term shall not constitute the making of a Loan for purposes of this Credit
Agreement.

 

Credit Agreement shall mean this Credit Agreement, as the same may be modified,
amended, extended, restated, amended and restated or supplemented from time to
time.

 

Credit Agreement Parties shall mean Holdings and the Borrower.

 

Credit Documents shall mean, collectively, this Credit Agreement, the Notes, the
Fee Letter, each of the Collateral Documents, each Guaranty, each U.S.
Subsidiary Joinder Agreement, each Incremental Commitment Agreement and all
other documents and agreements now or hereafter executed and delivered by a
Credit Party in connection herewith or therewith, as the same may be modified,
amended, extended, restated or supplemented from time to time.

 

Credit Event shall mean the making of a Loan or the issuance of a Letter of
Credit.

 

Credit Party shall mean each of Holdings, the Borrower and the Subsidiary
Guarantors, individually, and Credit Parties shall mean two or more of such
Persons, collectively.

 

Custodian Agreement shall have the meaning given to such term in Section 5.1(v).

 

Cypress Group shall mean the Cypress Group L.L.C., Cypress Merchant Banking
Partners L.P. and Cypress Offshore Partners L.P. or any new partnership created
to co-invest with Cypress Group L.L.C., Cypress Merchant Banking Partners L.P.
or Cypress Offshore Partners L.P.; provided that Persons which had a majority of
the equity interests in or otherwise controlled Cypress Group L.L.C., Cypress
Merchant Banking Partners L.P. and/or Cypress

 

13

--------------------------------------------------------------------------------


 

Offshore Partners L.P. on the Effective Date or any of their Permitted
Transferees either (x) hold a majority of the equity interests of such new
partnership or (y) control such new partnership.

 

DBTCA shall mean Deutsche Bank Trust Company Americas (and shall include any
successor thereto).

 

Default shall mean an event, condition or circumstance which with the giving of
notice, the passage of time or both would be (if not cured, waived or otherwise
remedied during such time) an Event of Default.

 

Defaulting Lender shall have the meaning given to such term in Section 2.4(c).

 

Disbursement Account shall have the meaning given to such term in
Section 2.3(b).

 

Dividend shall have the meaning given to such term in Section 8.6.

 

Dollar Equivalent of an amount denominated in an Alternate Currency shall mean,
at any time for the determination thereof, the amount of Dollars which could be
purchased with the amount of the Alternate Currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
11:00 a.m. (New York time) on the date two Business Days prior to the date of
any determination thereof for purchase on such date, provided that the Dollar
Equivalent of any unpaid drawing under a Letter of Credit expressed in an
Alternate Currency shall be determined at the time the drawing under the related
Letter of Credit was paid or disbursed by the Issuing Lender, provided further,
that for purposes of (x) determining compliance with Sections 2.2(a), 2.5(d) and
3.1(a) and (y) calculating Fees pursuant to Section 4.7, the Dollar Equivalent
of any amounts denominated in an Alternate Currency shall be revalued on a
monthly basis using the spot exchange rates therefor as shown in The Wall Street
Journal (or, if same does not provide such exchange rates, on such other basis
as is satisfactory to the Administrative Agent) on the last Business Day of each
calendar month, provided, however, that at any time during a calendar month, if
the Revolving Outstandings (for the purposes of the determination thereof, using
the Dollar Equivalent as recalculated based on the spot exchange rate therefor
as shown in The Wall Street Journal (or, if same does not provide such exchange
rates, on such other basis as is satisfactory to the Administrative Agent) on
the respective date of determination pursuant to this exception) would exceed
85% of the Total Revolving Credit Commitment, then at the discretion of the
Administrative Agent or at the request of the Required Lenders, the Dollar
Equivalent shall be reset based upon the spot exchange rates on such date as
shown in The Wall Street Journal (or, if same does not provide such exchange
rates, on such other basis as is satisfactory to the Administrative Agent),
which rates shall remain in effect until the first Business Day of the then
immediately succeeding calendar month or such earlier date, if any, as the rate
is reset pursuant to this proviso.  Notwithstanding anything to the contrary
contained in this definition, at any time that a Default or an Event of Default
then exists, the Administrative Agent may revalue the Dollar Equivalent of any
amounts outstanding under any Letters of Credit in an Alternate Currency in its
sole discretion.

 

14

--------------------------------------------------------------------------------


 

Dollar(s) and the sign $ shall each mean freely transferable lawful money of the
United States.

 

Domestic Lending Office shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I, as such annex may be amended from time to time.

 

Domestic Subsidiary shall mean, as to any Person, any Subsidiary of such Person
that is incorporated, organized or formed under the laws of the U.S., any State
thereof, the United States Virgin Islands or Puerto Rico.  Unless otherwise
qualified, all references to a “Domestic Subsidiary” or to “Domestic
Subsidiaries” in this Credit Agreement shall refer to a Domestic Subsidiary or
Domestic Subsidiaries of Holdings.

 

Effective Date shall have the meaning provided in Section 11.14.

 

Eligible Accounts Receivable shall mean, as at any date, the aggregate of all
Accounts of the Qualified Credit Parties then due and payable in U.S. Dollars or
Canadian Dollars and not deemed by the Administrative Agent in its Permitted
Discretion (after at least two Business Days’ prior notice to Borrower by
Administrative Agent) to be ineligible for inclusion in the calculation of the
Borrowing Base.  In determining the amount to be so included, (x) the face
amount of such Accounts shall be reduced, without duplication, by the amount of
all returns, discounts, deferred revenue, progress billings, claims, contras,
credits, charges, chargebacks, rebates or other allowances, amounts unearned and
unapplied cash (in each case whether such reductions are attributable to one or
more Accounts) and (but without duplication of any of the foregoing) by the
aggregate amount of all reserves, limits and deductions provided for in this
definition and elsewhere in this Credit Agreement and (y) the amount of Accounts
included shall in no event exceed the book value thereof as determined in a
manner consistent with the Borrower’s Financial Statements.  Unless otherwise
approved in writing by the Administrative Agent, no Account shall be deemed to
be an Eligible Account Receivable if:

 

(A)           IT ARISES OUT OF A SALE OR LEASE FOR WHICH NO INVOICE HAS BEEN
PROVIDED TO THE ACCOUNT DEBTOR; OR

 

(B)           IT ARISES OUT OF A SALE OR LEASE MADE TO AN AFFILIATE; OR

 

(C)           THE ACCOUNT IS UNPAID ON THE DATE WHICH IS (I) 90 DAYS AFTER THE
DATE ON WHICH THE ORIGINAL INVOICE PROVIDES THAT SUCH PAYMENT IS DUE OR (II) 120
DAYS AFTER THE DATE OF THE ORIGINAL INVOICE; OR

 

(D)           THE ACCOUNT (OTHER THAN ACCOUNTS HAVING AN AGGREGATE FAIR MARKET
VALUE NOT EXCEEDING $5,000,000 AT ANY TIME) PROVIDES FOR PAYMENT MORE THAN 91
DAYS AFTER THE DATE OF THE ORIGINAL INVOICE; OR

 

(E)           IT IS FROM THE SAME ACCOUNT DEBTOR (OR ANY SUBSIDIARY OR PARENT
COMPANY THEREOF) AND 50% OR MORE, IN FACE AMOUNT, OF ALL ACCOUNTS FROM SUCH
ACCOUNT DEBTOR (OR ANY SUBSIDIARY OR PARENT COMPANY THEREOF) ARE INELIGIBLE
PURSUANT TO (C) ABOVE; OR

 

15

--------------------------------------------------------------------------------


 

(F)            THE ACCOUNT, WHEN AGGREGATED WITH ALL OTHER ACCOUNTS OF SUCH
ACCOUNT DEBTOR (AND ANY SUBSIDIARY OR PARENT COMPANY THEREOF), EXCEEDS 15% IN
FACE VALUE OF ALL ACCOUNTS OF THE BORROWER AND ITS SUBSIDIARIES WHOSE ACCOUNTS
ARE INCLUDED IN THE BORROWING BASE THEN OUTSTANDING, TO THE EXTENT OF SUCH
EXCESS; PROVIDED, HOWEVER, THAT ACCOUNTS SUPPORTED OR SECURED BY INSURANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT OR BY AN IRREVOCABLE LETTER OF CREDIT IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, ISSUED BY A
FINANCIAL INSTITUTION SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND DULY PLEDGED
TO THE COLLATERAL AGENT (TOGETHER WITH SUFFICIENT DOCUMENTATION TO PERMIT DIRECT
DRAWS BY THE COLLATERAL AGENT) SHALL BE EXCLUDED FROM THIS CLAUSE (F); OR

 

(G)           (I) THE ACCOUNT DEBTOR IS ALSO A CREDITOR OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES (OTHER THAN ACCOUNT DEBTORS WHICH HAVE PROVIDED TO THE
ADMINISTRATIVE AGENT A “NO-OFFSET” LETTER IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT), (II) THE ACCOUNT DEBTOR HAS DISPUTED ITS LIABILITY
ON, OR THE ACCOUNT DEBTOR HAS MADE ANY CLAIM WITH RESPECT TO, SUCH ACCOUNT OR
ANY OTHER ACCOUNT DUE FROM SUCH ACCOUNT DEBTOR TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, WHICH HAS NOT BEEN RESOLVED OR (III) THE ACCOUNT OTHERWISE IS OR
MAY BECOME SUBJECT TO ANY RIGHT OF SETOFF BY THE ACCOUNT DEBTOR; OR

 

(H)           THE ACCOUNT DEBTOR HAS COMMENCED A VOLUNTARY CASE UNDER THE
FEDERAL BANKRUPTCY LAWS OR ANY FOREIGN BANKRUPTCY OR INSOLVENCY LAWS, AS NOW
CONSTITUTED OR HEREAFTER AMENDED, OR MADE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR IF A DECREE OR ORDER FOR RELIEF HAS BEEN ENTERED BY A COURT HAVING
JURISDICTION OVER THE ACCOUNT DEBTOR IN AN INVOLUNTARY CASE UNDER THE FEDERAL
BANKRUPTCY LAWS OR ANY FOREIGN BANKRUPTCY OR INSOLVENCY LAWS, AS NOW CONSTITUTED
OR HEREAFTER AMENDED, OR IF ANY OTHER PETITION OR OTHER APPLICATION FOR RELIEF
UNDER THE FEDERAL BANKRUPTCY LAWS OR ANY FOREIGN BANKRUPTCY OR INSOLVENCY LAWS
HAS BEEN FILED BY OR AGAINST THE ACCOUNT DEBTOR, OR IF THE ACCOUNT DEBTOR HAS
FILED A CERTIFICATE OF DISSOLUTION UNDER APPLICABLE STATE OR FOREIGN LAW OR
SHALL BE LIQUIDATED, DISSOLVED OR WOUND UP, OR SHALL AUTHORIZE OR COMMENCE ANY
ACTION OR PROCEEDING FOR DISSOLUTION, WINDING-UP OR LIQUIDATION, OR IF THE
ACCOUNT DEBTOR HAS FAILED, SUSPENDED BUSINESS, DECLARED ITSELF TO BE INSOLVENT,
IS GENERALLY NOT PAYING ITS DEBTS AS THEY BECOME DUE OR HAS CONSENTED TO OR
SUFFERED A RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN TO BE APPOINTED FOR IT OR
FOR ALL OR A SIGNIFICANT PORTION OF ITS ASSETS OR AFFAIRS, UNLESS (I) THE
PAYMENT OF ACCOUNTS FROM SUCH ACCOUNT DEBTOR IS SECURED IN A MANNER SATISFACTORY
TO THE ADMINISTRATIVE AGENT, (II) WITH RESPECT TO A VOLUNTARY OR INVOLUNTARY
BANKRUPTCY OR SIMILAR PROCEEDING, THE COURT PRESIDING OVER SUCH PROCEEDING HAS
AUTHORIZED SUCH ACCOUNT DEBTOR TO PAY SUCH ACCOUNT TO THE BORROWER OR (III) IF
THE ACCOUNT FROM SUCH ACCOUNT DEBTOR ARISES SUBSEQUENT TO A DECREE OR ORDER FOR
RELIEF WITH RESPECT TO SUCH ACCOUNT DEBTOR UNDER THE FEDERAL BANKRUPTCY LAWS OR
ANY FOREIGN BANKRUPTCY OR INSOLVENCY LAWS, AS NOW OR HEREAFTER IN EFFECT, THE
ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT THE TIMELY PAYMENT AND
COLLECTION OF SUCH ACCOUNT WILL NOT BE IMPAIRED; OR

 

(I)            THE SALE OR LEASE IS TO AN ACCOUNT DEBTOR OUTSIDE OF THE UNITED
STATES AND CANADA, UNLESS THE ACCOUNT IS SUPPORTED BY INSURANCE ACCEPTABLE TO
THE ADMINISTRATIVE AGENT OR THE ACCOUNT DEBTOR THEREON HAS SUPPLIED THE BORROWER
WITH AN IRREVOCABLE LETTER OF CREDIT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, ISSUED BY A

 

16

--------------------------------------------------------------------------------


 

FINANCIAL INSTITUTION SATISFACTORY TO THE ADMINISTRATIVE AGENT AND WHICH HAS
BEEN DULY PLEDGED TO THE COLLATERAL AGENT (TOGETHER WITH SUFFICIENT
DOCUMENTATION TO PERMIT DIRECT DRAWS BY THE COLLATERAL AGENT); OR

 

(J)            WITH RESPECT TO ACCOUNTS ARISING FROM A SALE, THE SALE TO THE
ACCOUNT DEBTOR IS ON A BILL-AND-HOLD, GUARANTEED SALE, SALE-AND-RETURN, SALE ON
APPROVAL OR CONSIGNMENT BASIS OR MADE PURSUANT TO ANY OTHER WRITTEN AGREEMENT
PROVIDING FOR REPURCHASE OR RETURN (OTHER THAN PURSUANT TO ORDINARY COURSE OF
BUSINESS WARRANTIES); OR

 

(K)           THE ADMINISTRATIVE AGENT DETERMINES IN ITS PERMITTED DISCRETION
THAT SUCH ACCOUNT MAY NOT BE PAID BY REASON OF THE ACCOUNT DEBTOR’S FINANCIAL
INABILITY TO PAY; OR

 

(L)            THE ACCOUNT DEBTOR IS (I) THE UNITED STATES OF AMERICA OR ANY
DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF OR (II) CANADA OR ANY DEPARTMENT,
AGENCY OR INSTRUMENTALITY THEREOF, EXCEPT (I) IN THE CASE OF PRECEDING
CLAUSE (I), (A) TO THE EXTENT THAT THE AMOUNT OF SUCH ACCOUNT, TOGETHER WITH THE
AMOUNT OF ALL SUCH OTHER ACCOUNTS OF THE QUALIFIED CREDIT PARTIES, DOES NOT
EXCEED IN THE AGGREGATE 15% IN FACE VALUE OF ALL ACCOUNTS OF THE BORROWER AND
ITS SUBSIDIARIES WHOSE ACCOUNTS ARE INCLUDED IN THE BORROWING BASE THEN
OUTSTANDING OR (B) IF THE BORROWER DULY ASSIGNS ITS RIGHTS TO PAYMENT OF SUCH
ACCOUNT TO THE COLLATERAL AGENT PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF
1940, AS AMENDED (31 U.S.C. § 3727 ET SEQ.) AND (II) IN THE CASE OF PRECEDING
CLAUSE (II), IF THE RESPECTIVE CANADIAN SUBSIDIARY DULY ASSIGNS ITS RIGHTS IN
RESPECT OF ANY CROWN DEBTS (AS THAT TERM IS DEFINED IN THE FINANCIAL
ADMINISTRATION ACT (CANADA)) TO WHICH PART VII OF THE FINANCIAL ADMINISTRATION
ACT (CANADA) APPLIES IN ACCORDANCE WITH APPLICABLE PROVISIONS OF SUCH ACT; OR

 

(M)          THE ACT OF THE RENTAL EQUIPMENT BEING LEASED AND PUT IN SERVICE
GIVING RISE TO SUCH ACCOUNT HAS NOT OCCURRED OR THE SERVICES GIVING RISE TO SUCH
ACCOUNT OTHERWISE HAVE NOT BEEN PERFORMED BY THE APPLICABLE QUALIFIED CREDIT
PARTY AND ACCEPTED BY THE ACCOUNT DEBTOR OR, WITH RESPECT TO AN ACCOUNT ARISING
FROM A SALE, THE ACCOUNT DOES NOT REPRESENT A FINAL SALE; OR

 

(N)           THE ACCOUNT DOES NOT COMPLY IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LEGAL REQUIREMENTS;

 

(O)           THE COLLATERAL AGENT DOES NOT HAVE A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN OR LIEN ON SUCH ACCOUNT OR THE ACCOUNT DOES NOT
OTHERWISE CONFORM IN ALL MATERIAL RESPECTS TO THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS; OR

 

(P)           THE ACCOUNT ARISES OUT OF THE SALE OR LEASE OF RENTAL EQUIPMENT
THAT IS THE SUBJECT OF A SURETY BOND OR IS OTHERWISE COVERED BY A SURETY BOND OR
SECURING ANY OBLIGATIONS UNDER A SURETY BOND.

 

Eligible Rental Equipment shall mean all Rental Equipment of the Qualified
Credit Parties held for sale or lease or leased by the respective Qualified
Credit Party as lessor in the ordinary course of business and not deemed by the
Administrative Agent acting in its Permitted Discretion (after at least two
Business Days’ prior notice to Borrower by

 

17

--------------------------------------------------------------------------------


 

Administrative Agent) to be ineligible for inclusion in the calculation of the
Borrowing Base.  In any event, Eligible Rental Equipment shall account for
reserves for Rental Equipment that is unrentable.  In determining the amount to
be so included, such Rental Equipment shall be valued on a net book value basis
consistent with the Borrower’s consolidated month-end balance sheet, less any
reserves otherwise required by the Administrative Agent pursuant to
Section 2.2(b), and less any Rental Equipment that the Administrative Agent
determines to be ineligible pursuant to Section 2.2(b).  Unless otherwise
approved in writing by the Administrative Agent, no Rental Equipment shall be
deemed Eligible Rental Equipment if:

 

(A)           THE RENTAL EQUIPMENT IS NOT OWNED SOLELY BY A QUALIFIED CREDIT
PARTY OR WITH RESPECT TO WHICH THE RESPECTIVE QUALIFIED CREDIT PARTY DOES NOT
HAVE GOOD, VALID AND MARKETABLE TITLE, OR IS HELD BY A THIRD PARTY FOR SALE ON A
BILL-AND-HOLD, GUARANTEED SALE, SALE-AND-RETURN, SALE ON APPROVAL OR CONSIGNMENT
BASIS; OR

 

(B)           THE RENTAL EQUIPMENT (OTHER THAN RENTAL EQUIPMENT BEING LEASED OR
RETURNED BY A CUSTOMER) IS NOT STORED ON PROPERTY THAT IS EITHER (I) OWNED OR
LEASED BY A QUALIFIED CREDIT PARTY OR (II) OWNED OR LEASED BY A WAREHOUSEMAN
THAT HAS CONTRACTED WITH A QUALIFIED CREDIT PARTY TO STORE RENTAL EQUIPMENT ON
SUCH WAREHOUSEMAN’S PROPERTY, PROVIDED THAT, EXCEPT AS OTHERWISE AGREED TO BY
THE COLLATERAL AGENT FOR PURPOSES OF DETERMINING ELIGIBLE RENTAL EQUIPMENT, WITH
RESPECT TO RENTAL EQUIPMENT STORED ON PROPERTY LEASED BY A QUALIFIED CREDIT
PARTY, THE BORROWER SHALL HAVE DELIVERED IN FAVOR OF THE COLLATERAL AGENT A
COLLATERAL ACCESS AGREEMENT EXECUTED BY THE LESSOR OF SUCH PROPERTY, AND, WITH
RESPECT TO RENTAL EQUIPMENT STORED ON PROPERTY OWNED OR LEASED BY A
WAREHOUSEMAN, THE BORROWER SHALL HAVE DELIVERED TO THE COLLATERAL AGENT A
COLLATERAL ACCESS AGREEMENT EXECUTED BY SUCH WAREHOUSEMAN; OR

 

(C)           THE RENTAL EQUIPMENT IS NOT SUBJECT TO A PERFECTED FIRST PRIORITY
LIEN IN FAVOR OF THE COLLATERAL AGENT EXCEPT (I) WITH RESPECT TO RENTAL
EQUIPMENT CONSTITUTING NON-CERTIFICATED UNITS, ALL SUCH NON-CERTIFICATED UNITS
WITH RESPECT TO WHICH ALL APPLICABLE UCC AND PPSA FILINGS AND REGISTRATIONS HAVE
BEEN MADE AS REQUIRED BY THE CREDIT DOCUMENTS AND (II) WITH RESPECT TO ELIGIBLE
RENTAL EQUIPMENT STORED AT SITES DESCRIBED IN CLAUSE (B) ABOVE, FOR LIENS FOR
NORMAL AND CUSTOMARY WAREHOUSEMAN CHARGES AND LANDLORDS’ LIENS, IN EACH
INSTANCE, THAT CONSTITUTE PERMITTED LIENS, PROVIDED THAT THE VALUE OF ANY RENTAL
EQUIPMENT SHALL BE REDUCED BY THE AMOUNT OF ANY OBLIGATIONS SECURED BY ANY SUCH
PERMITTED LIENS WHICH ARE PRIOR TO THE LIEN IN FAVOR OF THE COLLATERAL AGENT; OR

 

(D)           THE RENTAL EQUIPMENT IS NOT LOCATED IN THE UNITED STATES OR A
QUALIFIED CANADIAN JURISDICTION UNLESS ARRANGEMENTS FOR THE GRANTING AND
PERFECTION OF A SECURITY INTEREST IN SUCH RENTAL EQUIPMENT HAVE BEEN MADE IN A
MANNER ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS DISCRETION; OR

 

(E)           THE RENTAL EQUIPMENT DOES NOT CONFORM IN ALL MATERIAL RESPECTS TO
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS; OR

 

18

--------------------------------------------------------------------------------


 

(F)            WHETHER OR NOT LOCATED ON PROPERTY OWNED OR LEASED BY THE
BORROWER OR ANY OTHER QUALIFIED CREDIT PARTY, IT IS NOT SEGREGATED OR OTHERWISE
SEPARATELY IDENTIFIABLE FROM GOODS OF OTHERS, IF ANY, STORED ON THE SAME
PREMISES AS SUCH RENTAL EQUIPMENT; OR

 

(G)           THE RENTAL EQUIPMENT (OTHER THAN STORAGE CONTAINERS) IS OWNED BY A
QUALIFIED CREDIT PARTY OTHER THAN THE UNIT SUBSIDIARY, IN EACH CASE UNLESS
(X) THE RESPECTIVE RENTAL EQUIPMENT CONSTITUTES QUALIFIED CERTIFICATED UNITS
OWNED BY THE BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER WHICH IS A
U.S. SUBSIDIARY GUARANTOR, AND IN EACH CASE WITH RESPECT TO WHICH ALL ACTIONS
REQUIRED TO BE TAKEN PURSUANT TO SECTION 7.18 HAVE IN FACT BEEN TAKEN OR (Y) THE
RENTAL EQUIPMENT IS LOCATED IN A QUALIFIED CANADIAN JURISDICTION AND IS OWNED BY
A WHOLLY-OWNED CANADIAN SUBSIDIARY OF THE BORROWER WHICH IS A CANADIAN
SUBSIDIARY GUARANTOR; OR

 

(H)           THE RENTAL EQUIPMENT IS SUBJECT TO SALES-TYPE LEASES OR LEASED BY
THE BORROWER OR A SUBSIDIARY THEREOF AS LESSOR PURSUANT TO A LEASE WHICH
CONTAINS A BARGAIN PURCHASE OPTION; OR

 

(I)            THE RENTAL EQUIPMENT HAS BEEN OR REASONABLY SHOULD BE CLASSIFIED
BY THE BORROWER OR ITS SUBSIDIARIES AS UNRENTABLE.

 

Eligible Transferee shall mean and include (i) a commercial bank, (ii) a
financial institution, (iii) with respect to any Lender, a fund which invests in
bank loans of the types made pursuant to this Credit Agreement as to which such
Lender (or an Affiliate of such Lender) acts as an investment advisor or
(iv) any other “accredited investor” (as defined in SEC Regulation D).

 

Employment Agreements shall have the meaning given to such term in
Section 5.1(m).

 

Environmental Claims shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of its Subsidiaries solely in the ordinary course of such
Person’s business or as required in connection with a financing transaction and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials arising from alleged injury or threat of injury to health,
safety or the environment.

 

Environmental Law shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guide, policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to

 

19

--------------------------------------------------------------------------------


 

the environment, health, safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 300F et seq.; the Oil Pollution Act of 1990, 33 U.S.C § 2701 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any applicable
state and local or foreign counterparts or equivalents.

 

Equity Investors shall mean Cypress Group, K-S Investor Group and Odyssey
Investor Group.

 

Equity Issuance shall mean, with respect to any Person, any issuance of equity
(common, preferred or otherwise) by such Person, the receipt of any capital
contribution by such Person, or any issuance of options, warrants or rights to
purchase equity of such Person; provided that the receipt of a capital
contribution by any Subsidiary of Holdings from Holdings or another Subsidiary
thereof (and the related issuance of equity by the respective Subsidiary
receiving such capital contribution) shall not constitute an Equity Issuance for
purposes of this Credit Agreement.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Credit Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

ERISA Affiliate shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Borrower or a Subsidiary of the
Borrower being or having been a general partner of such person.

 

Eurodollar Lending Office shall mean, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I, as such annex may be amended from time to time (or, if no such
office is specified, its Domestic Lending Office), or such other office or
Affiliate of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

 

Eurodollar Rate shall mean, for any Interest Period, with respect to Eurodollar
Rate Loans, the rate of interest per annum determined pursuant to the following
formula:

 

Eurodollar Rate =

Offshore Base Rate

 

1.00 - Eurodollar Reserve Percentage

Where,

 

Eurodollar Reserve Percentage means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/8th of
1.00%) in effect on such day applicable to member banks under regulations issued
from time to time by the Federal Reserve Board for determining the maximum
reserve requirement (including any emergency, supplemental, or other marginal

 

20

--------------------------------------------------------------------------------


 

reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

Offshore Base Rate means the rate per annum appearing on Telerate Page 3750 (or
any successor page) as the London interbank offered rate for deposits in Dollars
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period.  If
for any reason such rate is not available, the Offshore Base Rate shall be, for
any Interest Period, the rate per annum appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.  If for any reason none of the
foregoing rates is available, the Offshore Base Rate shall be, for any Interest
Period, the rate per annum determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Rate Loan comprising part of such Borrowing would be offered by BofA’s London
Branch to major banks in the offshore Dollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

 

Eurodollar Rate Loan shall mean a Loan bearing interest as provided in
Section 4.1.

 

Event of Default shall have the meaning given to such term in Section 9.1.

 

Excess Availability shall mean, at any time, the amount (if any) by which
(i) the least of (x) the Net Total Revolving Credit Commitments at such time,
(y) the Borrowing Base at such time and (z) the maximum amount of Revolving
Outstandings that are permitted to be outstanding at such time pursuant to the
Senior Secured Notes Indenture and the Senior Unsecured Notes Indenture exceeds
(ii) the Revolving Outstandings at such time.

 

Existing Credit Agreement shall have the meaning given to such term in the
recitals of this Credit Agreement.

 

Existing Indebtedness shall mean Indebtedness of Holdings, the Borrower and
their respective Subsidiaries outstanding prior to, and to remain outstanding on
and after, the Effective Date, and set forth on Schedule III, without giving
effect to extensions or renewals thereto, except as expressly provided therein.

 

Existing Indebtedness Agreements shall have the meaning given to such term in
Section 5.1(m).

 

Existing Letters of Credit shall have the meaning given to such term in
Section 3.1.

 

21

--------------------------------------------------------------------------------


 

Existing Liens shall have the meaning given to such term in Section 8.2(d).

 

Existing Non-Canadian Foreign Subsidiary shall mean each of Williams Scotsman
Mexico, S. de R.L. de C.V., Williams Scotsman Europe, S.L. and WS Servicios de
Mexico S. de R.L. de C.V.

 

Expenses shall mean all present and future expenses paid or incurred by or on
behalf of the Administrative Agent or any of its Affiliates or the Collateral
Agent or any of its Affiliates in connection with this Credit Agreement, any
other Credit Document or otherwise in its or their capacity as the
Administrative Agent under this Credit Agreement or as the Collateral Agent
under any of the Collateral Documents or as Issuing Lender or as Co-Lead
Arranger (including without limitation, all costs related to the syndication
efforts with respect to this Credit Agreement), whether incurred heretofore or
hereafter, which expenses shall include, without being limited to, the cost of
record searches, all Attorney Costs, all costs and expenses incurred by the
Administrative Agent (and the Collateral Agent) in opening bank accounts,
depositing checks, electronically or otherwise receiving and transferring funds,
and any charges imposed on the Administrative Agent due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent (and the
Collateral Agent) relating thereto, costs of inspections and verifications of
the Collateral and other due diligence, including travel, lodging, and meals for
field examinations and inspections of the Collateral and the Credit Parties’
operations by the Administrative Agent or the Collateral Agent, plus such
Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge for each Agent is currently $850 per
day (or portion thereof) for each Person retained or employed by such Agent with
respect to each field examination or audit) performed or prepared at any time,
reasonable fees and expenses of accountants, appraisers or other consultants,
experts or advisors employed or retained by the Administrative Agent (and the
Collateral Agent), out of pocket syndication fees and expenses, fees and taxes
relative to the filing of financing statements, costs of preparing and recording
any other Collateral Documents, all expenses, costs and fees set forth in
Article 4 of this Credit Agreement, all other fees and expenses required to be
paid pursuant to the Fee Letter, all costs to preserve and protect Collateral
and to enforce rights and remedies under the Credit Documents (including
realizing on Collateral and collecting Obligations) and all fees and expenses
incurred in connection with releasing Collateral and the amendment or
termination of any of the Credit Documents.

 

Facing Fee shall have the meaning given to such term in Section 4.7(a).

 

Federal Funds Rate shall mean, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/8th of 1.00%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to BofA on such day on
such transactions as determined by BofA.

 

22

--------------------------------------------------------------------------------


 

Federal Reserve Board shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

Fee Letter shall mean that certain letter dated May 16, 2005 among BofA, DBTCA,
the Co-Lead Arrangers and the Borrower, providing for the payment of certain
fees in connection with this Credit Agreement.

 

Fees shall mean, collectively, the Unused Line Fee, the Letter of Credit Fees,
the Issuing Lender Fees and the other fees provided for in the Fee Letter.

 

Financial Statements shall mean the consolidated balance sheets and consolidated
statements of operations, cash flows and changes in shareholder’s equity of each
of Holdings and its Subsidiaries and/or the Borrower and its Subsidiaries, as
the case may be, for the respective period specified prepared in accordance with
GAAP; provided that for purposes of Section 7.1(a), the Financial Statements of
Holdings shall include (i) consolidating schedules for Holdings that separately
identify the Borrower and its Subsidiaries and (ii) a report from the Auditors
that indicates, among other things, the auditing procedures to which such
consolidating schedules have been subject.

 

Foreign Cash Equivalents shall mean (i) certificates of deposit or bankers
acceptances of, and bank deposits with, any bank organized under the laws of
Canada or any country that is a member of the European Economic Community, whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof, in each case
with maturities of not more than six months from the date of acquisition,
(ii) commercial paper maturing not more than one year from the date of creation
thereof and, at the time of acquisition, having the highest rating obtainable by
either S&P or Moody’s and (iii) shares of any money market mutual fund that
(a) has its assets invested continuously in the types of investments referred to
in clauses (i) and (ii) above, (b) has net assets not less than $500,000,000 and
(c) has the highest rating obtainable by either S&P or Moody’s.

 

Foreign Pension Plan shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or any such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

Foreign Subsidiary of any Person shall mean any Subsidiary of such Person which
is not a Domestic Subsidiary.  Unless otherwise qualified, all references to a
“Foreign Subsidiary” or to “Foreign Subsidiaries” in this Credit Agreement shall
refer to a Foreign Subsidiary or Foreign Subsidiaries of Holdings.

 

Funding Affiliate shall have the meaning given to such term in Section 4.11.

 

GAAP shall mean, subject to the limitations on the applications thereof set
forth in Section 1.2, generally accepted accounting principles set forth from
time to time in the

 

23

--------------------------------------------------------------------------------


 

opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board and the Public Company Accounting
Oversight Board (or agencies with similar functions of comparable stature and
authority within the United States accounting profession) that are applicable to
the circumstances as of the date of determination.

 

Governing Documents shall mean, as to any Person, the certificate or articles of
incorporation, the certificate of formation, the by-laws, the operating
agreement, the limited liability company or partnership agreement or other
organizational or governing documents of such Person.

 

Government Lease shall mean a lease of Rental Equipment by (i) the Borrower or
any Domestic Subsidiary of the Borrower to the United States of America or any
department, agency or instrumentality thereof or (ii) any Canadian Subsidiary of
the Borrower to Canada or any department, agency or instrumentality thereof.

 

Governmental Authority shall mean any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any department, agency, board, commission, tribunal, committee, or
instrumentality of any of the foregoing.

 

Gross-Up Payments shall have the meaning given to such term in Section 2.9(b).

 

Guaranteed Creditors shall mean and include each Agent, each Issuing Lender,
each Lender and each Person (other than any Credit Party) party to a Hedge
Agreement to the extent such Person constitutes a Secured Creditor under the
Collateral Documents.

 

Guaranteed Obligations shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (a) the
principal of and interest on the Notes issued by, and the Loans made to, the
Borrower under this Credit Agreement, (b) all reimbursement obligations and
unpaid drawings with respect to Letters of Credit issued under this Credit
Agreement and (c) all other obligations (including obligations which, but for
any automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities owing by the Borrower to the Agents, each Issuing Lender
and the Lenders under the Credit Agreement and the other Credit Documents
(including, without limitation, indemnities, Fees and interest thereon), whether
now existing or hereafter incurred under, arising out of or in connection with
the Credit Agreement or any other Credit Document, and the due performance and
compliance with the terms of the Credit Documents by the Borrower and (ii) the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for any automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities owing by the Borrower under any Hedge Agreement entered
into by the Borrower with any Lender or Affiliate thereof or a syndicate of
financial institutions organized by BofA (even if BofA or any such Lender
subsequently ceases to be a Lender under this Credit Agreement for any reason)
and any institution that participates, and in each case their subsequent
assigns, in such Hedge Agreement.

 

24

--------------------------------------------------------------------------------


 

Guarantors shall mean Holdings and each Subsidiary Guarantor.

 

Guaranty shall mean the Holdings Secured Guaranty and each Subsidiaries
Guaranty.

 

Hazardous Materials shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that
contained or contains dielectric fluid containing levels of polychlorinated
biphenyls, and radon gas; (b) any chemicals, materials or substances defined as
or included in the definition of “hazardous substances”, “hazardous waste”,
“hazardous materials”, “extremely hazardous substances”, “restricted hazardous
waste”, “toxic substances”, “pollutants”, “toxic pollutants”, “contaminants”, or
“pollutants”, or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any governmental authority.

 

Hedge Agreement shall mean any and all transactions, agreements, or documents
now existing or hereafter entered into, which provide for an interest rate,
credit, commodity, or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security, or currency valuations, or
commodity prices, including Interest Rate Agreements.

 

Highest Lawful Rate shall mean, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the Obligations owing under this Credit Agreement and any
other Credit Document, under the laws of the State of New York (or the law of
any other jurisdiction whose laws may be mandatorily applicable notwithstanding
other provisions of this Credit Agreement and the other Credit Documents), or
under applicable federal laws which may presently or hereafter be in effect and
which allow a higher maximum nonusurious interest rate than under New York (or
such other jurisdiction’s) law, in any case after taking into account, to the
extent permitted by applicable law, any and all relevant payments or charges
under this Credit Agreement and any other Credit Documents executed in
connection herewith, and any available exemptions, exceptions and exclusions.

 

Holding Company Requirements shall mean the following:

 

(1)  Holdings is a holding company that conducts no material business or
activities other than:

 

(i)  the holding of the capital stock of the Borrower,

 

(ii)  the holding (directly or through Unrestricted Subsidiaries), acquisition,
sale or other disposition of equity interests in Unrestricted Subsidiaries and
other foreign investments in Persons, in each instance, (x) not constituting a
Canadian Subsidiary or a Person organized under the laws of Canada or any
province thereof and (y) not, directly or indirectly, having any assets or
business in Canada (other than de minimus assets and business),

 

25

--------------------------------------------------------------------------------


 

(iii)  the issuance of equity and unsecured Indebtedness not guaranteed by the
Borrower or any of its Subsidiaries,

 

(iv)  the guaranty of Indebtedness of (x) the Borrower (such guaranty to be
unsecured except that the Obligations shall be guaranteed by Holdings on a
secured basis as set forth herein and in the other Credit Documents), (y)
Foreign Subsidiaries of Holdings not constituting a Canadian Subsidiary (such
guaranty to be unsecured or secured only by the capital stock of the Foreign
Subsidiary whose Indebtedness is guaranteed or the first tier Foreign Subsidiary
of Holdings that owns, directly or indirectly, the Foreign Subsidiary whose
Indebtedness is guaranteed) and (z) Persons not constituting Subsidiaries of
Holdings in which Holdings acquired an equity interest pursuant to a Permitted
Acquisition (such guaranty to be unsecured or secured only by the equity
interest of Holdings in such Person),

 

(v)  loans to (x) Subsidiaries of Holdings and (y) Persons referred to in clause
(iv)(z) above,

 

(vi)  entering into Hedge Agreements so long as entered into for bona fide
hedging activities and not for speculative purposes,

 

(vii)  engaging in activities related to its status as a U.S. public company and

 

(viii)  engaging in businesses or activities that are reasonably incidental,
ancillary or related to the businesses and activities described in clauses (i)
through (vii) above);

 

(2)  Holdings owns no material assets other than:

 

(i)  the assets described in subclauses (i), (ii) and (v) of clause (1) above
and proceeds from the sale or other disposition of assets described in subclause
(ii) of clause (1) above,

 

(ii)  proceeds of any issuance by Holdings of equity or unsecured Indebtedness
not guaranteed by the Borrower or any of its Subsidiaries, and

 

(iii)  any cash and cash equivalents distributed or contributed to Holdings or
cash and cash equivalents from any other source (so long as, in each instance,
the distribution, contribution or other payment of any such cash and cash
equivalents to Holdings is not prohibited by the terms of any Credit Document);

 

(3)  no agreement to which the Borrower or any of the Borrower’s Subsidiaries is
a party imposes (x) any restriction on incurring debt or Liens or paying
dividends or any other material negative covenant on Holdings or any
Unrestricted Subsidiary or (y) any mandatory repayments, redemptions or similar
requirements (or any obligation to offer to effect same) based upon any event,
act or condition relating to Holdings (other than a change of control) or any
Unrestricted Subsidiary (it being agreed that (i) a requirement that Holdings
provide SEC and similar reports, (ii) a requirement that Holdings comply with
its guaranty obligations, (iii) a provision that it is an event of default if
Holdings’ guaranty ceases to be enforceable or if Holdings denies its liability
under its guaranty, or (iv) a prohibition on Holdings consolidating or

 

26

--------------------------------------------------------------------------------


 

merging with or into, or conveying, transferring or leasing all or substantially
all of its assets to any person unless, after giving effect to such transaction,
no default or event of default has occurred, shall not be a violation of this
clause (3)); and

 

(4)  no Subsidiary or other foreign investment of Holdings (other than the
Borrower and its Subsidiaries), directly or indirectly, conducts any business in
the U.S. or Canada or has any assets in the U.S. or Canada (other than de
minimus business and assets).

 

Holdings shall have the meaning given to such term in the preamble to this
Credit Agreement.

 

Holdings Common Stock shall mean the common stock of Holdings.

 

Holdings IPO shall mean the initial public offering by Holdings of its common
stock pursuant to, and as contemplated by, the Form S-1 filed by Holdings with
the SEC on April 29, 2005.

 

Holdings Secured Guaranty shall mean the Guaranty of Holdings pursuant to
Article 12.

 

Incremental Commitment Agreement shall mean an Incremental Commitment Agreement
substantially in the form of Exhibit R (appropriately completed and with such
modifications as may be acceptable to the Administrative Agent).

 

Incremental Revolving Credit Commitment shall mean, for each Incremental
Revolving Credit Lender, any commitment by such Incremental Revolving Credit
Lender to make Revolving Loans pursuant to Section 2.1(d) as agreed to by such
Incremental Revolving Credit Lender in the respective Incremental Commitment
Agreement delivered pursuant to Section 2.1(e); it being understood, however,
that on each date upon which an Incremental Revolving Credit Commitment of any
Incremental Revolving Credit Lender becomes effective, such Incremental
Revolving Credit Commitment of such Incremental Revolving Credit Lender shall be
added to (and thereafter become a part of) the Revolving Credit Commitment of
such Incremental Revolving Credit Lender for all purposes of this Credit
Agreement as contemplated by Section 2.1(d).

 

Incremental Revolving Credit Lender shall have the meaning provided in
Section 2.1(e).

 

Incremental Revolving Loan shall have the meaning provided in
Section 2.1(d)(vii).

 

Indebtedness of any Person shall mean without duplication (i) all indebtedness
of such Person for borrowed money, (ii) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (iii) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (iv) all indebtedness of a second Person secured by any Lien (in
aggregate principal amount up to the amount of such Liens) on any property owned
by such first Person, whether or not such indebtedness has been assumed, (v) all
Capitalized Lease

 

27

--------------------------------------------------------------------------------


 

Obligations of such Person, (vi) all obligations of such Person to pay a
specified purchase price for goods or services whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vii) all net obligations
of such Person under Hedge Agreements, (viii) all reimbursement or other
monetary obligations with respect to surety, performance and bid bonds, and
(ix) all Contingent Obligations of such Person; provided that Indebtedness shall
not include trade payables and accrued expenses, in each case arising in the
ordinary course of business.

 

Indemnitee shall have the meaning provided in Section 11.8.

 

Initial Borrowing Date shall mean the date that any loans under the Existing
Credit Agreement are assigned to BofA or DBTCA under the Bank Assignment
Agreement.

 

Intercreditor Agreement shall mean the Intercreditor Agreement, dated as of
August 18, 2003, as same may be amended, modified or supplemented from time to
time in accordance with the terms thereof.

 

Interest Period shall mean, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Loan is made or on the date on which such Loan is
Continued as or Converted into a Eurodollar Rate Loan, and ending on the date
one, two, three or six months, or to the extent approved by all the Lenders,
nine or twelve months, thereafter as selected by the Borrower in a Notice of
Borrowing or Notice of Continuation or Notice of Conversion, provided that:

 

(a)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

Interest Rate Agreement shall mean any interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap or other interest rate hedge or arrangement under which the Borrower or any
of its Subsidiaries is a party or beneficiary.

 

Inventory shall mean all of the Borrower’s and its Subsidiaries’ now owned and
existing and hereafter arising or acquired inventory, wherever located and
whether in the possession of the Borrower or any other Person, including,
without limitation, (a) all raw materials, work in process, parts, components,
assemblies, supplies and materials used or consumed in the Borrower’s and its
Subsidiaries’ business and (b) all goods, wares and merchandise, finished or
unfinished, held for sale or lease or furnished or to be furnished under
contracts of service, excluding the Rental Equipment.

 

28

--------------------------------------------------------------------------------


 

Investment shall have the meaning given to such term in Section 8.5.

 

Issuing Lender shall mean BofA or any Lender approved by the Administrative
Agent which has agreed to issue Letters of Credit under this Credit Agreement.

 

Issuing Lender Fees shall have the meaning given to such term in Section 4.7.

 

K-S Investor Group shall mean Keystone, Inc., Oak Hill Strategic Partners, L.P.
and Scotsman Partners, L.P. and any new partnership or entity created to
co-invest with Keystone, Inc., Oak Hill Strategic Partners, L.P., and Scotsman
Partners, L.P., provided that Persons which had a majority of the equity
interests in or otherwise controlled Keystone, Inc., Oak Hill Strategic
Partners, L.P. and/or Scotsman Partners, L.P. on the Effective Date or any of
their Permitted Transferees either (x) hold a majority of the equity interests
of such new partnership or entity or (y) control such new partnership or entity.

 

Latest Projections shall mean:  (a) on the Effective Date and thereafter until
the Administrative Agent receives new projections pursuant to Section 7.1(d),
the Projections; and (b) thereafter, the projections most recently received by
the Administrative Agent pursuant to Section 7.1(d).

 

Leases shall mean, collectively, the written agreements between the Borrower or
any Subsidiary and an account debtor (other than Holdings, the Borrower, or
their respective Subsidiaries) in the ordinary course of business of the
Borrower or such Subsidiary for the lease or rental of Rental Equipment by the
Borrower or such Subsidiary to such account debtor in which the account debtor
agrees to pay to the Borrower, such Subsidiary or their respective assigns
Rentals.

 

Lender shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” pursuant to Section 11.6.

 

Letter of Credit Fees shall have the meaning given to such term in 4.7.

 

Letter of Credit Obligations shall mean, at any time, the sum of (i) the Undrawn
Letter of Credit Outstandings at such time, plus (ii) the aggregate amount of
all drawings (taking the Dollar Equivalent of any amount drawn in an Alternate
Currency) under Letters of Credit which have not been reimbursed by the Borrower
(including through the incurrence of Revolving Loans).

 

Letter of Credit Request shall have the meaning given to such term in
Section 3.4.

 

Letters of Credit shall mean all letters of credit (whether trade or stand-by
and whether for the purchase of Inventory, Rental Equipment, equipment or
otherwise) issued for the account of the Borrower pursuant to Article 3 of this
Credit Agreement and all amendments, renewals, extensions or replacements
thereof.

 

Lien(s) shall mean any lien, charge, pledge, security interest, hypothecation,
deed of trust, mortgage, other encumbrance or other arrangement having the
practical effect of the foregoing or other preferential arrangement of any other
kind and shall include the interest of a

 

29

--------------------------------------------------------------------------------


 

vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement.

 

Loan shall mean each Term Loan and each Revolving Loan.

 

Location of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

Majority Lenders of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Credit
Agreement if all outstanding obligations of any other Tranches under this Credit
Agreement were repaid in full and all Commitments, if any, with respect thereto
were terminated.

 

Management Agreements shall have the meaning given to such term in
Section 5.1(m).

 

Margin Stock shall have the meaning provided in Regulation U.

 

Master Lease Agreements shall have the meaning provided in Section 5.1(m).

 

Material Adverse Effect shall mean a material adverse effect on (i) the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower or of Holdings and its Subsidiaries (other than the
Unrestricted Subsidiaries) taken as a whole or of the Borrower and its
Subsidiaries taken as a whole, (ii) the value of Collateral or the amount which
the Administrative Agent, the Collateral Agent and the Lenders would be likely
to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral, (iii) the rights and
remedies of any Agent, the Issuing Lender or the Lenders under any Credit
Document or (iv) on the ability of any Credit Party to perform its obligations
under the Credit Documents.

 

Material Contract shall mean any contract or other arrangement (other than the
Credit Documents), whether written or oral, to which Holdings, the Borrower or
any of their respective Subsidiaries (other than the Unrestricted Subsidiaries)
is a party as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.

 

Maturity Date shall mean the fifth anniversary of the Effective Date.

 

Moody’s shall mean Moody’s Investors Service, Inc.

 

Mortgage Policies shall mean each of the title insurance policies delivered with
respect to one or more of the Mortgages and Mortgaged Property.

 

Mortgaged Property shall mean each property at any time subject to a Mortgage,
with the Mortgaged Properties as of the Initial Borrowing Date designated as
such on Part B of Schedule IV.

 

30

--------------------------------------------------------------------------------


 

Mortgages shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security interest granted as security for any of the Obligations (and in any
event shall include each Mortgage, as defined in the Existing Credit Agreement,
assigned to the Collateral Agent pursuant to the Bank Assignment Agreement)
substantially in the form of Exhibit L.

 

Multiemployer Plan shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was at any time during the current
calendar year or the immediately preceding six calendar years contributed to by
a Credit Party or any ERISA Affiliate.

 

Net Book Value shall mean, with respect to Eligible Rental Equipment, the net
book value of such Eligible Rental Equipment determined (i) in accordance with
GAAP and (ii) consistently with the applicable Credit Party’s accounting
practices.

 

Net Debt Proceeds shall mean, with respect to any incurrence of Indebtedness by
any Person, the cash proceeds (net of underwriting discounts and commissions,
reasonable legal fees, investment banking and consulting fees and other
reasonable costs and expenses associated therewith) received by such Person from
the respective incurrence of such Indebtedness.

 

Net Equity Proceeds shall mean, with respect to each Equity Issuance of or by
any Person, the cash proceeds (net of under­writing discounts and commissions,
reasonable legal fees, investment banking and consulting fees and other
reasonable costs and expenses associated therewith) received by such Person from
the respective Equity Issuance.

 

Net Sale Proceeds shall mean, with respect to any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received by Holdings, the Borrower or any of their respective Subsidiaries from
such Asset Sale, net of (i) transaction costs (including, without limitation,
(w) any federal, state and local income or other taxes paid or estimated to be
payable as a result of such Asset Sale, (x) any underwriting, brokerage or other
customary selling commissions, (y) reasonable legal fees, and (z) advisory,
consulting, accountants’, investment banking and other fees and expenses,
including title and recording expenses and reasonable expenses incurred for
preparing such assets for sale, associated therewith), (ii) payments of
unassumed liabilities relating to the assets sold at the time of, or within 90
days after, the date of such sale, (iii) the amount of such gross cash proceeds
required to be used to repay any Indebtedness (other than Indebtedness to the
Lenders pursuant to this Credit Agreement) which is secured by the respective
assets which were sold and (iv) in the case of any Asset Sale consummated by a
non-Wholly-Owned Subsidiary of the Borrower, the amount of proceeds paid to the
minority shareholder or shareholders of such non-Wholly-Owned Subsidiary so long
as such amount paid to any such minority shareholder does not exceed such
respective minority shareholder’s proportionate share of the aggregate proceeds
from such Asset Sale based on its percentage equity interests held in such
non-Wholly-Owned Subsidiary.

 

Net Total Revolving Credit Commitments shall have the meaning given to such term
in Section 2.2(a).

 

31

--------------------------------------------------------------------------------


 

Non-Canadian Foreign Subsidiaries shall mean each Subsidiary of the Borrower
that is not a Domestic Subsidiary or a Canadian Subsidiary.

 

Non-Certificated Units shall mean all Units which are not Certificated Units.

 

Non-Defaulting Lender shall mean and include each Lender other than a Defaulting
Lender.

 

Non-Qualified Units shall at any time mean any Unit which is not a Qualified
Certificated Unit at such time.

 

Notes shall mean, collectively, the Revolving Notes and Term Notes, and Note
means any Revolving Note or any Term Note.

 

Notice of Borrowing shall have the meaning given to such term in
Section 2.3(a)(i) and shall include any deemed Notice of Borrowing pursuant to
Section 3.5.

 

Notice of Continuation shall have the meaning given to such term in
Section 4.3(a).

 

Notice of Conversion shall have the meaning given to such term in
Section 4.3(b).

 

Obligations shall mean (a) all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Credit Parties, or any of
them, to the Administrative Agent, the Syndication Agent, the Collateral Agent,
the Co-Lead Arrangers, BofA, each Issuing Lender, each Indemnitee, and the
Lenders, or any of them, arising under or pursuant to this Credit Agreement or
any of the other Credit Documents, whether or not evidenced by any note, or
other instrument or document, whether arising from an extension of credit,
opening of a letter of credit, loan, guaranty, indemnification, or otherwise,
whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, as principal or guarantor, and including all principal,
interest, charges, Expenses, fees, Attorney Costs, filing fees, and any other
sums chargeable to any Credit Party hereunder or under any of the other Credit
Documents, including, without limitation, post-petition interest whether or not
such interest is an allowable claim in a bankruptcy, (b) all debts, liabilities,
and obligations owing by the Credit Parties, or any of them, now or hereafter
arising from or in connection with the Letters of Credit, including, without
limitation, the Existing Letters of Credit, (c) all debts, liabilities, and
obligations owing by the Credit Parties, or any of them, now or hereafter
arising from or in connection with Bank Products and (d) all debts, liabilities,
and obligations now or hereafter owing from the Borrower under or in connection
with all loans made under the Existing Credit Agreement assigned to BofA and
DBTCA under the Bank Assignment Agreement.

 

Odyssey Investor Group shall mean Odyssey Investment Partners Fund, L.P. and
Odyssey Coinvestors, LLC or any new partnership created to co-invest with
Odyssey Investment Partners Fund, L.P. and Odyssey Coinvestors, LLC, provided
that Persons which had a majority of the equity interests in or otherwise
controlled Odyssey Investment Partners Fund, L.P. and/or Odyssey Coinvestors LLC
on the Effective Date or any of their Permitted Transferees either (x) hold a
majority of the equity interests of such new partnership or entity or
(y) control such new partnership or entity.

 

32

--------------------------------------------------------------------------------


 

Operating Lease shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person other than a Capital Lease.

 

Operating Lease Payment shall mean any payment made by Holdings, the Borrower or
any of their respective Subsidiaries under an Operating Lease.

 

Orderly Liquidation Value shall mean, with respect to the Eligible Rental
Equipment owned by the Qualified Credit Parties, the aggregate orderly
liquidation value thereof as determined by an appraisal (or update thereof) of
the Qualified Credit Parties’ Rental Equipment delivered to the Administrative
Agent pursuant to this Credit Agreement.

 

Other Liabilities at any time shall mean the accounts payable and accrued
expenses of Holdings and its Subsidiaries on a consolidated basis at such time
set forth in Holdings’ consolidated balance sheet, but excluding accrued
interest to the extent otherwise reflected therein.

 

Outstandings shall mean, at any time, the sum of (i) the principal amount of all
Loans outstanding at such time plus (ii) the Letter of Credit Obligations at
such time.

 

Payment Office shall mean the office of the Administrative Agent located at 335
Madison Avenue, New York, New York 10017, or any other office within the
continental United States designated by the Administrative Agent to the Borrower
from time to time as the office for payment of all amounts required to be paid
by the Borrower under this Credit Agreement.

 

PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Pub.
L. No. 107-56, 115 Stat. 272 (Oct. 26, 2001)).

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

Permitted Acquisition shall mean:

 

(1)           the acquisition by Holdings directly or through any Unrestricted
Subsidiary of (i) the assets constituting a business, division or product line
of any Person not already a Subsidiary of Holdings or (ii) capital stock or
other equity interest of any Person, provided that (A) all requirements of
Section 7.17 applicable to Permitted Acquisitions (as if Section 1.5 were not in
effect) are satisfied and (B) any such acquisition by Holdings or any
Unrestricted Subsidiary shall be only of assets located outside of the United
States and Canada or of equity interests of any Person that (i) is not
incorporated, organized or formed under the laws of (x) the U.S., any State
thereof, the United States Virgin Islands or Puerto Rico or (y) Canada or any
province thereof and (ii) conducts no business, directly or indirectly, in the
U.S. or Canada (other than de minimus business); and

 

(2)           the acquisition by the Borrower directly or through any of the
Borrower’s Wholly-Owned Subsidiaries of (i) the assets constituting a business,
division or product line of any Person not already a Subsidiary of the Borrower
(excluding acquisitions by the Borrower, its Domestic Subsidiaries and/or its
Canadian Subsidiaries consisting solely of property and

 

33

--------------------------------------------------------------------------------


 

equipment or Rental Equipment (and not of capital stock or other equity
interests, or any liabilities, of any other Person) which constitute Capital
Expenditures permitted pursuant to the relevant provisions of Section 8.4) or
(ii) 100% of the capital stock or other equity interest of any Person, which
Person shall, as a result of such acquisition, become a Wholly-Owned Subsidiary
of the Borrower (except that less than 100% of the capital stock or other equity
interest of any Person may be acquired so long as such Person shall, as a result
of such acquisition, become a Non-Canadian Foreign Subsidiary), provided that
(A) the consideration paid by the Borrower or such Wholly-Owned Subsidiary of
the Borrower, as the case may be, consists solely of cash (including proceeds of
Revolving Loans to the extent permitted by Section 7.17) and, to the extent
permitted under Section 8.3(m), the issuance of unsecured Indebtedness in an
aggregate principal amount not to exceed 10% of the purchase price of such
acquisition, (B) such Person shall own no capital stock of any other Person
unless such Person owns 100% of the capital stock of such other Person (except
that less than 100% of the capital stock of such other Person may be owned by
such Person so long as such other Person shall, as a result of such acquisition,
become a Non-Canadian Foreign Subsidiary), (C) all requirements of Sections 7.16
and 7.17 applicable to Permitted Acquisitions are satisfied and (D) no such
acquisition shall result in a violation of Section 8.8.

 

Permitted Discretion shall mean the Administrative Agent’s judgment exercised in
good faith based upon its consideration of any factor which the Administrative
Agent believes in good faith:  (i) will or could reasonably be expected to
adversely affect the value of any of the Collateral, the enforceability or
priority of the Administrative Agent’s or Collateral Agent’s Liens thereon or
the amount which the Agents, the Issuing Lender and the Lenders would be likely
to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (ii) suggests that any
collateral report or financial information delivered to the Administrative Agent
by any Person on behalf of the Borrower or any other Credit Party is incomplete,
inaccurate or misleading in any material respect; (iii) materially increases the
likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving the Borrower or any of its Subsidiaries or any of the Collateral;
(iv) creates or reasonably could be expected to create a Default or an Event of
Default or (v) has resulted in a material amount of Eligible Rental Equipment
securing any obligations under or with respect to Surety Bonds.  In exercising
such judgment, the Administrative Agent may consider such factors already
included in or tested by the definition of Eligible Accounts Receivable or
Eligible Rental Equipment as well as any of the following:  (i) the financial
and business climate of the Borrower’s or any Subsidiary’s industry,
(ii) changes in collection history and dilution with respect to the Accounts,
(iii) changes in any concentration of risk with respect to Accounts and Rental
Equipment, (iv) changes in operating and turnover statistics with respect to
Rental Equipment and/or Accounts, including actual versus historical and
projected, and (v) any other factors that materially change the credit risk of
lending to the Borrower on the security of the Accounts and Rental Equipment. 
The burden of establishing lack of good faith hereunder shall be on the
Borrower.

 

Permitted Encumbrance shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the Collateral
Agent in its reasonable discretion.

 

Permitted Liens shall have the meaning given to such term in Section 8.2.

 

34

--------------------------------------------------------------------------------


 

Permitted Preferred Stock shall mean any preferred stock of Holdings, so long as
the terms of any such preferred stock of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by the
Borrower or any Subsidiary of the Borrower or Holdings, (iii) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
occurring before the first anniversary of the Maturity Date, (iv) do not require
the cash payment of dividends or interest before the first anniversary of the
Maturity Date, (v) do not grant the holders thereof any voting rights except for
(i) voting rights required to be granted to such holders under applicable law
and (ii) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of substantial assets, or liquidations involving Holdings
and (vi) are otherwise reasonably satisfactory to the Administrative Agent.

 

Permitted Transferee shall mean with respect to any Person who is a natural
person, (i) such individual’s spouse or children (natural or adopted), any trust
for such individual’s benefit or the benefit of such individual’s spouse or
children (natural or adopted), or any corporation or partnership in which the
direct and beneficial owner of all of the equity interest is such Person or such
individual’s spouse or children (natural or adopted) or any trust for the
benefit of such persons; and (ii) the heirs, executors, administrators or
personal representatives upon the death of such Person or upon the incompetency
or disability of such Person for purposes of the protection and management of
such individual’s assets.

 

Person shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or Governmental Authority,
and, as applicable, the successors, heirs and assigns of each.

 

Plan shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute by) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate which is organized under the laws of the United States and is subject
to Title I of ERISA, and each such plan for the five-year period immediately
following the latest date on which Holdings, the Borrower, any of their
respective Subsidiaries or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to such plan.

 

Pledgee shall have the meaning given to such term in the U.S. Pledge Agreement.

 

Proceeds shall mean all proceeds of any Collateral.

 

Projections shall have the meaning provided in Section 5.1(o).

 

Proportionate Share of a Lender shall mean its Term Loan Proportionate Share or
its Revolving Credit Proportionate Share, as the case may be.

 

PPSA shall mean the Personal Property Security Act of a province or territory of
Canada or the Civil Code of Quebec or such other statute applicable in a
Canadian jurisdiction which, by mandatory provisions of law, governs any or all
of the attachment, perfection, enforcement or priority of security interests in
such jurisdiction.

 

35

--------------------------------------------------------------------------------


 

Public Equity Offering with respect to any Person, means any public offering of
equity of such Person pursuant to an effective registration statement under the
Securities Act.

 

Qualified Canadian Jurisdiction shall mean the provinces of Ontario, Alberta,
British Columbia, Manitoba, Quebec and Saskatchewan, provided that the Borrower
may designate additional provinces of Canada as Qualified Canadian Jurisdictions
by written notice thereof to the Administrative Agent so long as all recordings,
filings and other actions (including, without limitation, the execution and
delivery of guarantees and security documentation) necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect and protect the
security interests in all of the assets and property of each Canadian Subsidiary
(including, without limitation, all of its assets of the type described in the
Canadian Security Agreement executed by WSC pursuant to Section 5.1(d)(ii))
which owns (or is to own) assets or property located in (or which operates in)
such additional jurisdiction have been made and taken, and the Administrative
Agent shall have received opinions of counsel in form and substance satisfactory
to the Administrative Agent as to the matters described above.

 

Qualified Certificated Units shall mean each Unit owned by the Borrower or a
Qualified Subsidiary Guarantor organized under the laws of the United States of
America or a State thereof, whether owned on the Effective Date or acquired
thereafter, which at the time in question is a Certificated Unit with respect to
which the requirements set forth in Section 5.1(d)(C) have been satisfied (with
such satisfaction to be determined on the date of any determination of whether
the respective Unit is a Qualified Certificated Unit).

 

Qualified Credit Parties shall mean the Borrower and each Qualified Subsidiary
Guarantor.

 

Qualified Subsidiary Guarantors shall mean each Wholly-Owned Subsidiary of the
Borrower that (i) is organized under the laws of (x) the United States of
America or a State thereof or (y) under the laws of Canada or a province thereof
which is a Qualified Canadian Jurisdiction and (ii) in each case is a Subsidiary
Guarantor.

 

RCRA shall mean the Resources Conservation and Recovery Act, as amended, 42
U.S.C. § 6901 et seq.

 

Real Property of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including leaseholds.

 

Register shall have the meaning provided in Section 11.6(b)(A).

 

Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto.

 

Regulation T shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or
portion thereto.

 

Regulation U shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto.

 

36

--------------------------------------------------------------------------------


 

Regulation X shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or
portion thereto.

 

Rental Equipment shall mean the mobile structures, modular units and containers
generally constructed of steel or using a steel frame and undercarriage with an
exterior of wood or aluminum and similar products which are sold or leased by
the Borrower or its Subsidiaries to third persons in the ordinary course of
business and used to provide office, classroom, storage, commercial or other
space, whether in single units or physically attached to other such units (and
including in such form, modular structures), which structures are capable of
being transported to and assembled on remote sites, and which may be equipped
with air conditioning and heating, electrical outlets, floors, partitions,
plumbing, carpeting, moldings, wall coverings, lighting and other accessories.

 

Rentals shall mean all fixed rents or rents which are fixed except for
adjustments based upon the Consumer Price Index payable under the Leases in
respect of the use of any Rental Equipment by account debtors as lessees of such
Rental Equipment to the Borrower or its Subsidiaries as the lessor of such
Rental Equipment exclusive of any amounts paid or payable to the Borrower or its
Subsidiaries for the sale of Rental Equipment or other Inventory or on account
of the service, site preparation, installation or removal of Rental Equipment,
security deposits, insurance waivers, warranty service, late charges, delivery
fees, moving fees maintenance charges, taxes, insurance or similar charges.

 

Replaced Lender shall have the meaning provided in Section 11.6(d).

 

Replacement Lender shall have the meaning provided in Section 11.6(d).

 

Reportable Event shall mean an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA other than those events
to the extent to which the 30-day notice period is waived under subsection .22,
.23, .25, .27 or .28 of PBGC Regulation Section 4043.

 

Required Appraisal shall have the meaning provided in Section 7.2.

 

Required Lenders shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Credit Commitments (or after the
termination thereof, outstanding Revolving Loans and Revolving Credit
Proportionate Shares of Letter of Credit Obligations) represent more than 50% of
the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders, and
(ii) the Total Revolving Credit Commitments less the Revolving Credit
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate Revolving Credit Proportionate Shares of all Non-Defaulting Lenders of
the total Letter of Credit Obligations at such time).

 

Requirement of Law shall mean, as to any Person, the Governing Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

37

--------------------------------------------------------------------------------


 

Responsible Officer shall mean, with respect to any Credit Party, the chief
executive officer, the chief financial officer, the vice president of finance,
the treasurer, the controller or any other officer having substantially the same
authority and responsibility as any of the foregoing.

 

Revolving Credit Commitment shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Revolving Credit Commitment” or in the most recent Assignment and
Assumption Agreement to which such Lender is a party, as same may be
(x) increased (or, in the case of a new Lender, established) as a result of such
Lender providing Incremental Revolving Credit Commitment(s) after the Effective
Date and/or (y) reduced from time to time pursuant to the terms of this Credit
Agreement.

 

Revolving Credit Lender shall mean, at any particular time, each Lender which
has a Revolving Credit Commitment at such time or, if the Revolving Credit
Commitments have then been terminated, each Lender which has outstanding
Revolving Loans and/or participations in Letters of Credit (or unreimbursed
payments with respect thereto).

 

Revolving Credit Proportionate Share of a Revolving Credit Lender shall mean, at
any particular time, a fraction, expressed as a percentage, obtained by dividing
its Revolving Credit Commitment by the aggregate Revolving Credit Commitments of
all the Revolving Credit Lenders or, if the Revolving Credit Commitments have
been terminated, by dividing (i) the sum of (A) the outstanding Revolving Loans
made or held by such Revolving Credit Lender, plus (B) the amount of such
Revolving Credit Lender’s unfunded participations in outstanding Letters of
Credit, plus (C) the amount of all payments made by such Revolving Credit Lender
to the Issuing Lender in respect of its participations in Letters of Credit for
which the Borrower has not reimbursed such Revolving Credit Lender (other than
with respect to outstanding Revolving Loans deemed requested pursuant to
Section 3.5), by (ii) the sum of (A) the aggregate amount of all Revolving Loans
then outstanding, plus (B) the aggregate amount of all Revolving Credit Lenders’
unfunded participations in outstanding Letters of Credit, plus (C) the aggregate
amount of all payments made by all Revolving Credit Lenders to the Issuing
Lender in respect of their respective participations in Letters of Credit for
which the Borrower has not reimbursed the Revolving Credit Lenders (other than
with respect to outstanding Loans deemed requested pursuant to Section 3.5).

 

Revolving Credit Termination Date shall mean the first date upon which all
Revolving Credit Commitments and Letters of Credit have terminated (or with
respect to any Letters of Credit only, cash collateralized in a manner
satisfactory to the Administrative Agent), all Revolving Outstandings have been
paid in full in cash, and all interest, Fees and other amounts relating to the
Revolving Credit Commitments, Revolving Loans and Letters of Credit have been
repaid in full (or with respect to Letters of Credit only, cash collateralized
in a manner satisfactory to the Administrative Agent).

 

Revolving Loans shall have the meaning given to such term in Section 2.1(c).

 

Revolving Note shall mean a promissory note of the Borrower payable to the order
of a Lender, in the form of Exhibit A-2, evidencing the aggregate Indebtedness
of the

 

38

--------------------------------------------------------------------------------


 

Borrower to such Lender resulting from the Revolving Loans made by such Lender
or acquired by such Lender pursuant to Section 2.12 or Section 11.6 or otherwise
owing to such Lender pursuant to the Bank Assignment Agreement.

 

Revolving Outstandings shall mean, at any time, the sum of (i) the principal
amount of all Revolving Loans at such time plus (ii) the Letter of Credit
Obligations.

 

RL Borrowing Date shall have the meaning given such term in Section 2.4.

 

S&P shall mean Standard & Poor’s Rating Services.

 

Sales-Type Leases shall mean a Lease that should be treated as a capital lease
in accordance with Financial Accounting Standards Board Statement No. 13, as
amended, from time to time or if such statement is not then in effect, such
other statement of GAAP as may be applicable.

 

SEC shall have the meaning given to such term in Section 7.1(i).

 

Section 2.9(b)(ii) Certificate shall have the meaning provided in
Section 2.9(b)(ii).

 

Secured Creditor Grantors shall have the meaning given to such term in
Section 11.21.

 

Secured Creditors shall have the meaning given to such term in the respective
Collateral Documents.

 

Securities Act shall mean the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder from time to time.

 

Security Agreements shall mean each of the U.S. Security Agreement and each
Canadian Security Agreement.

 

Security Bond Obligations shall have the meaning given to such term in
Section 11.21.

 

Senior Secured Debt shall mean, at any time, Consolidated Debt (other than
Consolidated Debt that is unsecured or the payment of which, by its express
terms, is subordinated to the payment of the Obligations in a manner reasonably
satisfactory to the Administrative Agent) and, in any event, shall include the
Loans and all Indebtedness for borrowed money owing under or in connection with
the Senior Secured Notes.

 

Senior Secured Leverage Ratio shall mean, for any fiscal period, the ratio of
Senior Secured Debt on the last day of such fiscal period to Consolidated EBITDA
for such fiscal period; provided that for the purposes of calculating the Senior
Secured Leverage Ratio only, Consolidated EBITDA for any such period shall be
increased (or decreased) on a pro forma basis by Consolidated EBITDA
attributable to each Significant Acquisition (or each Significant Divestiture),
in each case consummated during such period in accordance with the terms hereof,

 

39

--------------------------------------------------------------------------------


 

so long as (in the case of any such increase) the amount of any such increase is
the actual Consolidated EBITDA earned by the Person (or directly attributable to
the business, product line or assets) acquired pursuant to the respective
Significant Acquisition and such actual Consolidated EBITDA is set forth in
reasonable detail and with reasonable supporting documentation in a written
certificate that is executed by a Responsible Officer of the Borrower and is
delivered, and is satisfactory, to the Administrative Agent.

 

Senior Secured Notes shall mean the Borrower’s senior secured notes due 2008,
issued pursuant to the Senior Secured Notes Indenture, and all Senior Secured
Notes issued upon the exchange offer as contemplated in the Senior Secured Notes
Indenture, as in effect on the Effective Date, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

Senior Secured Notes Documents shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture and all other documents executed and delivered with
respect to the Senior Secured Notes or the Senior Secured Notes Indenture, in
each case, as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

 

Senior Secured Notes Indenture shall mean the indenture, dated as of August 18,
2003, among the Borrower, each Subsidiary of the Borrower and U.S. Bank National
Association, as trustee thereunder, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

Senior Unsecured Notes shall mean the 9 7/8% Senior Unsecured Notes due 2007
issued by the Borrower, and any substantially identical exchange notes issued
pursuant to the Senior Unsecured Notes Indenture.

 

Senior Unsecured Notes Documents shall mean the Senior Unsecured Notes, the
Senior Unsecured Notes Indenture and all other documentation relating thereto.

 

Senior Unsecured Notes Indenture shall mean the Indenture, dated as of May 15,
1997, between the Borrower, the Subsidiary Guarantors (by means of one or more
supplemental indentures) and The Bank of New York as Trustee, as in effect on
the Effective Date and as the same may be amended, modified or supplemented in
accordance with the terms hereof and thereof.

 

Settlement Date shall have the meaning given to such term in Section 2.4(b)(i).

 

Shareholders’ Agreements shall have the meaning given to such term in
Section 5.1(m)(iv).

 

Significant Acquisition shall mean any acquisition by the Borrower or any of its
Subsidiaries of another Person (not already a Subsidiary of the Borrower), or
the assets constituting all or a significant portion of a business, division or
product line of any such Person, the fair market value (determined in good faith
by the Borrower) of which exceeds $1,000,000 for any such transaction (or series
of related transactions).

 

40

--------------------------------------------------------------------------------


 

Significant Divestiture shall mean any sale or other disposition (other than in
the ordinary course of business) of assets by the Borrower or any of its
Subsidiaries to any other Person (other than the Borrower or a Subsidiary
thereof), the fair market value (determined in good faith by the Borrower) of
which exceeds $1,000,000 for any such transaction (or series of related
transactions).

 

Subsidiaries Guaranty shall mean each of the U.S. Subsidiaries Guaranty and each
Canadian Subsidiaries Guaranty.

 

Subsidiary shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

Subsidiary Guarantor shall mean each U.S. Subsidiary Guarantor and each Canadian
Subsidiary Guarantor.

 

Surety shall have the meaning given to such term in Section 8.2(o).

 

Surety Bond shall have the meaning given to such term in Section 8.2(o).

 

Syndication Agent shall have the meaning given to such term in the preamble to
this Credit Agreement.

 

Syndication Date shall mean the earlier of (x) the date which is 90 days after
the Effective Date and (y) the date (which may occur prior to, on or after the
Effective Date) upon which the Administrative Agent determines in its sole
discretion (and notifies the Borrower) that the primary syndication of the
Credit Agreement (and the resulting addition of institutions as Lenders pursuant
to Section 11.6) has been completed, notice of which shall be promptly given to
the Borrower.

 

Tax Benefit shall have the meaning given to such term in Section 2.9(c).

 

Tax Sharing Agreements shall have the meaning given to such term in
Section 5.1(m).

 

Taxes shall have the meaning given to such term in Section 2.9.

 

Term Loan shall have the meaning provided in Section 2.1(a).

 

Term Loan Lender shall mean, at any particular time, each Lender which has any
Term Loan Outstandings owing to it at such time.

 

41

--------------------------------------------------------------------------------


 

Term Loan Outstandings shall mean, with respect to any Term Loan Lender at any
particular time, the aggregate outstanding principal balance of the Term Loans
owing to such Term Loan Lender.

 

Term Loan Proportionate Share of a Term Loan Lender shall mean, at any
particular time, a fraction, expressed as a percentage, obtained by dividing
(i) the Term Loan Outstandings of such Term Loan Lender by (ii) the aggregate
Term Loan Outstandings of all Term Loan Lenders.

 

Term Loans shall have the meaning given to such term in Section 2.1(a).

 

Term Note shall mean a promissory note of the Borrower payable to the order of a
Lender, in the form of Exhibit A-1, evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the Term Loans made by such Lender or
acquired by such Lender pursuant to Section 2.12 or Section 11.6 or otherwise
owing to such Lender pursuant to the Bank Assignment Agreement.

 

Test Period shall mean, if a Trigger Event shall occur, each period of four
consecutive fiscal quarters of the Borrower (taken as one accounting period)
ending on each of (x) the last day of the fiscal quarter of the Borrower most
recently ended prior to the occurrence of such Trigger Event for which Financial
Statements for the Borrower and its consolidated Subsidiaries have been
delivered to the Administrative Agent pursuant to Section 7.1(a) or 7.1(b) and
(y) the last day of each fiscal quarter of the Borrower after the fiscal quarter
referred to in clause (x) ending prior to or during the Trigger Event Compliance
Period for such Trigger Event.

 

Total Commitments at any time shall mean the aggregate of the Commitments, as
then in effect, of all the Lenders.

 

Total Revolving Credit Commitments shall mean at any time the aggregate of the
Revolving Credit Commitments of the Revolving Loan Lenders.

 

Trade Name License Agreement shall mean that certain Trade Name and Service Mark
License Agreement, dated as of September 1, 1998, by and among Space Master
International, Inc., Space Master Building Systems, LLC, Space Master
Manufacturing, Inc., Space Master Manufacturing of Pennsylvania, Inc., and
Raymond A. Wooldridge, as in effect on the Effective Date (as same may be
amended, modified or supplemented from time to time pursuant to the terms hereof
and thereof).

 

Tranche shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

 

Trigger Event shall mean for any reason Excess Availability is less than
$75,000,000 for three (3) consecutive Business Days or is less than $70,000,000
at any time.

 

Trigger Event Compliance Period shall mean the period commencing on the
occurrence of a Trigger Event and continuing until such time as Excess
Availability is greater than $75,000,000 for ten (10) consecutive Business Days.

 

42

--------------------------------------------------------------------------------


 

Type shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Rate Loan.

 

UCC shall mean the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

Undrawn Letter of Credit Outstandings shall mean, at any time, the aggregate
undrawn amount of all Letters of Credit outstanding at such time (taking the
Dollar Equivalent at such time of any such undrawn amounts under Letters of
Credit denominated in an Alternate Currency).

 

Unfunded Current Liability of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year, determined in accordance with
actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87, exceeds the market value of the assets allocable
thereto.

 

Unit shall have the meaning given to such term in the U.S. Security Agreement.

 

Unit Certificates shall mean certificates of title, certificates of ownership or
other registration certificates issued or required to be issued under the laws
of any State for any of the Rental Equipment owned or leased by the Borrower or
any Guarantor.

 

Unit Subsidiary shall mean Willscot Equipment, LLC, a Delaware limited liability
company.

 

Unit Subsidiary Management Agreement shall mean the Unit Subsidiary Management
Agreement, dated as of May 22, 1997, and as amended and restated as of the
Effective Date (as defined in the Existing Credit Agreement), between the
Borrower and the Unit Subsidiary and shall include any other management
agreement entered into by the Borrower with the Unit Subsidiary so long as all
terms and conditions thereof are reasonably acceptable to the Administrative
Agent.

 

United States and U.S. shall each mean the United States of America.

 

Unrestricted Subsidiary shall mean each Foreign Subsidiary of Holdings that does
not constitute a Subsidiary of the Borrower or a Canadian Subsidiary.

 

Unused Line Fee shall have the meaning provided in Section 4.6.

 

U.S. Credit Parties shall mean each of Holdings, the Borrower and each Domestic
Subsidiary that is a Subsidiary Guarantor.

 

U.S. Pledge Agreement shall have the meaning provided in Section 5.1(t).

 

U.S. Pledge Agreement Collateral shall mean all “Collateral” as defined in the
U.S. Pledge Agreement.

 

43

--------------------------------------------------------------------------------


 

U.S. Security Agreement shall have the meaning given to such term in
Section 5.1(d)(i).

 

U.S. Subsidiaries Guaranty shall have the meaning given to such term in
Section 5.1(s)(i).

 

U.S. Subsidiary Guarantor shall mean (i) each Domestic Subsidiary of the
Borrower in existence on the Effective Date and (ii) each Domestic Subsidiary of
the Borrower which executes and delivers a counterpart of the U.S. Subsidiaries
Guaranty after the Effective Date pursuant to the requirements of Section 7.16.

 

Utilization shall mean for any period the fraction, expressed as a percentage,
(x) the numerator of which is the gross book value of units of Rental Equipment
of the Qualified Credit Parties leased to customers at the end of such period
and (y) the denominator of which is the gross book value of units of Rental
Equipment owned, leased (as lessee) or held for sale or lease (as lessor) by the
Qualified Credit Parties at the end of such period, provided that any such new
Rental Equipment that is classified by any such Qualified Credit Party as
“equipment held for sale” in accordance with past practices shall be excluded
from the calculation of “utilization” under this definition so long as (i) such
Qualified Credit Party has received a firm purchase order or binding commitment
from its customer for such Rental Equipment and (ii) such Rental Equipment will
be sold upon completion of related delivery and installation to such customer
after such Qualified Credit Party’s purchase thereof.

 

Wholly-Owned Canadian Subsidiary shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is incorporated under the laws of Canada or any
province thereof.  Unless otherwise qualified, all references to a “Wholly-Owned
Canadian Subsidiary” or to “Wholly-Owned Canadian Subsidiaries” in this Credit
Agreement shall refer to a Wholly-Owned Canadian Subsidiary or Wholly-Owned
Canadian Subsidiaries of the Borrower.

 

Wholly-Owned Domestic Subsidiary shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is incorporated under the laws of the U.S., any
State thereof, the United States Virgin Islands or Puerto Rico.  Unless
otherwise qualified, all references to a “Wholly-Owned Domestic Subsidiary” or
to “Wholly-Owned Domestic Subsidiaries” in this Credit Agreement shall refer to
a Wholly-Owned Domestic Subsidiary or Wholly-Owned Domestic Subsidiaries of the
Borrower.

 

Wholly-Owned Subsidiary shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% equity interest at such time. Unless otherwise qualified, all references to
a “Wholly-Owned Subsidiary” or to “Wholly-Owned Subsidiaries” in this Credit
Agreement shall refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
of the Borrower.

 

WSC shall mean Williams Scotsman of Canada, Inc., a corporation organized under
the laws of the province of Ontario.

 

44

--------------------------------------------------------------------------------


 

WSC Ontario Assets shall have the meaning given to such term in
Section 11.19(d).

 

WSC Receivables shall have the meaning given to such term in Section 11.19(d).

 

1.2           Accounting Terms and Determinations.  Unless otherwise defined or
specified herein, all accounting terms used herein shall have the meanings
customarily given in accordance with GAAP, and all financial computations to be
made under this Credit Agreement shall, unless otherwise specifically provided
herein, be made in accordance with GAAP applied on a basis consistent in all
material respects with the Financial Statements referred to in Section 6.10(b). 
All accounting determinations for purposes of determining compliance with
Sections 8.4, 8.9, 8.10 and 8.11 (and calculating the financial covenants set
forth in such sections) and calculating the Borrowing Base as set forth in
Section 2.2, the definitions directly or indirectly utilized in such sections or
otherwise used in determining such compliance or making such calculation and the
definitions of “Applicable Margin”, “Eligible Rental Equipment” and “Eligible
Accounts Receivable” shall be made in accordance with GAAP as in effect on the
Effective Date and applied on a basis consistent in all material respects with
the Financial Statements referred to in Section 6.10(b).  Without limiting the
foregoing, if the Borrower or any of its Subsidiaries changes its depreciation
methodology after the Effective Date, such change shall not be given effect for
purposes of determining compliance with the Sections referenced in the
immediately preceding sentence or for making calculations of the types described
in the immediately preceding sentence.  The Financial Statements required to be
delivered hereunder from and after the Effective Date and all financial records
shall be maintained in accordance with GAAP as in effect as of the date of the
Financial Statements referred to in Section 6.10(b) or, if GAAP shall change
from the basis used in preparing the Financial Statements referred to in
Section 6.10(b), the certificates required to be delivered pursuant to
Section 7.1 demonstrating compliance with the covenants contained herein shall
include calculations setting forth the adjustments necessary to demonstrate how
the Borrower is in compliance with the financial covenants based upon GAAP as
utilized in the Financial Statements referred to in Section 6.10(b).

 


1.3           INTERPRETIVE PROVISIONS  (A).  TERMS NOT OTHERWISE DEFINED HEREIN
WHICH ARE DEFINED IN THE UCC AS IN EFFECT ON THE DATE HEREOF IN THE STATE OF
NEW YORK SHALL HAVE THE MEANINGS GIVEN THEM IN SUCH UCC.  THE TERM “SECURITY
INTEREST” INCLUDES A HYPOTHEC.


 


(B)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS CREDIT AGREEMENT SHALL REFER TO THIS CREDIT AGREEMENT
AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS CREDIT AGREEMENT, AND
REFERENCES TO ARTICLE, SECTION, SCHEDULE, EXHIBIT AND LIKE REFERENCES ARE
REFERENCES TO THIS CREDIT AGREEMENT UNLESS OTHERWISE SPECIFIED.  IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING,” THE WORDS “TO” AND “UNTIL” EACH MEAN
“TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.”  THE WORD
“OR” IS NOT EXCLUSIVE.


 


(C)           AN EVENT OF DEFAULT SHALL “CONTINUE” OR BE “CONTINUING” UNTIL SUCH
EVENT OF DEFAULT HAS BEEN CURED OR WAIVED IN ACCORDANCE WITH SECTION 11.10
HEREOF.


 


(D)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS CREDIT AGREEMENT) AND OTHER CONTRACTUAL INSTRUMENTS
SHALL BE DEEMED TO INCLUDE


 

45

--------------------------------------------------------------------------------


 


ALL SUBSEQUENT AMENDMENTS, RESTATEMENTS, AND OTHER MODIFICATIONS THERETO, BUT
ONLY TO THE EXTENT SUCH AMENDMENTS, RESTATEMENTS, AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF ANY CREDIT DOCUMENT, AND (II) REFERENCES TO ANY
STATUTE OR REGULATION ARE TO BE CONSTRUED AS INCLUDING ALL STATUTORY AND
REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING, OR
INTERPRETING THE STATUTE OR REGULATION.


 


(E)           THE CAPTIONS AND HEADINGS OF THIS CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


 


(F)            THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY USE
SEVERAL DIFFERENT LIMITATIONS, TESTS, OR MEASUREMENTS TO REGULATE THE SAME OR
SIMILAR MATTERS.  ALL SUCH LIMITATIONS, TESTS, AND MEASUREMENTS ARE CUMULATIVE
AND SHALL EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.


 

1.4           No Strict Construction.  This Credit Agreement and the other
Credit Documents are the result of negotiations among, and have been reviewed by
counsel to, each Agent, each Lender, each Co-Lead Arranger, and the Credit
Parties and are the products of all parties.  Accordingly, this Credit Agreement
and the other Credit Documents shall not be construed against the Administrative
Agent, the Syndication Agent, the Collateral Agent, the Issuing Lender, the
Lenders, or the Credit Parties merely because of their respective involvement in
their preparation.

 

1.5           Certain Provisions Regarding Holdings.  (a)  Notwithstanding
anything to the contrary contained in this Credit Agreement or any of the other
Credit Documents, Holdings and the Unrestricted Subsidiaries shall not be
required to comply with any of the covenants or other agreements set forth in
Articles 7 and 8 (such covenants, the “Holdings No-Compliance Covenants”);
provided, that (i) if at any time any of the Holding Company Requirements shall
fail to be satisfied and such failure shall continue for 20 or more consecutive
days after the earlier of (x) the date of the occurrence of such failure and
(y) the date on which the Borrower or Holdings receives written notice from an
Agent of such failure, then Holdings and the Unrestricted Subsidiaries shall,
from and after such 20th day and until all of the Holding Company Requirements
are again satisfied, comply with all of the Holdings No-Compliance Covenants and
(ii) Holdings (but not the Unrestricted Subsidiaries) shall comply with the
covenants contained in Schedule XVIII.

 


(B)           HOLDINGS REPRESENTS AND WARRANTS TO THE AGENTS AND THE LENDERS
THAT ON THE EFFECTIVE DATE ALL OF THE HOLDING COMPANY REQUIREMENTS ARE
SATISFIED.  HOLDINGS SHALL PROMPTLY (AND IN ANY EVENT WITHIN 3 BUSINESS DAYS
AFTER OBTAINING KNOWLEDGE THEREOF) NOTIFY THE ADMINISTRATIVE AGENT OF EACH
OCCURRENCE OF ANY OF THE HOLDING COMPANY REQUIREMENTS NO LONGER BEING
SATISFIED.  FURTHER, HOLDINGS AGREES THAT IT SHALL DELIVER TO THE ADMINISTRATIVE
AGENT, NOT LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER OF HOLDINGS,
A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS CERTIFYING THAT THE HOLDING
COMPANY REQUIREMENTS WERE SATISFIED AT ALL TIMES DURING THE FISCAL QUARTER OF
THE BORROWER JUST ENDED OR, IF THE HOLDING COMPANY REQUIREMENTS WERE NOT SO
SATISFIED, CERTIFYING THE REQUIREMENTS THAT WERE NOT SATISFIED IN REASONABLE
DETAIL AND WHETHER ALL OF THE HOLDING COMPANY REQUIREMENTS HAVE BEEN SATISFIED
ON THE DATE OF SUCH CERTIFICATE.


 

46

--------------------------------------------------------------------------------


 


(C)           NOTHING CONTAINED IN THIS SECTION 1.5 SHALL (X) RELIEVE THE
BORROWER OR ANY OF ITS SUBSIDIARIES FROM ANY OBLIGATION TO TIMELY COMPLY WITH
THE COVENANTS SET FORTH IN ARTICLES 7 AND 8 OR ANY OTHER PROVISIONS APPLICABLE
TO SUCH PERSONS IN ANY CREDIT DOCUMENT OR (Y) AFFECT ANY DEFAULT OR EVENT OF
DEFAULT ARISING FROM THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
SO TIMELY COMPLY WITH ANY SUCH OBLIGATION.


 


ARTICLE 2


 


AMOUNT AND TERMS OF CREDIT


 

2.1           The Commitments and Loans.  (a)  Pursuant to the Existing Credit
Agreement, certain banks and other financial institutions made term loans to the
Borrower, the aggregate outstanding principal balance of which as of the
Effective Date is $205,776,241.50.  The Borrower acknowledges and agrees that
(i) pursuant to the Bank Assignment Agreement, on the Effective Date, BofA and
DBTCA purchased from the other banks and other financial institutions party to
the Existing Credit Agreement the outstanding term loans made to the Borrower
under the Existing Credit Agreement held by such banks and other financial
institutions, (ii) such term loans purchased by BofA and DBTCA pursuant to the
Bank Assignment Agreement and the term loans made by BofA and DBTCA to the
Borrower under the Existing Credit Agreement and outstanding on the Effective
Date, in an aggregate outstanding principal amount of $151,974,511.95, shall,
subject to clause (iii) of the last sentence of Section 2.1(c), be deemed to
constitute term loans made under this Credit Agreement on the Effective Date
(each, a “Term Loan” and, collectively, the “Term Loans”), (iii) the Term Loans
shall initially be maintained as a single Borrowing of Base Rate Loans (subject
to the option to convert the Term Loans pursuant to Section 4.3) and (iv) a
portion of the Term Loans shall be assigned by BofA and DBTCA to certain of the
Lenders on the Effective Date pursuant to Section 2.12.  Once repaid, Term Loans
may not be reborrowed.  The Borrower hereby agrees to execute and deliver to
each Lender that requests same a Term Note in the form of Exhibit A-1 to
evidence the Term Loans made by such Lender or otherwise owing to such Lender
pursuant to the Bank Assignment Agreement or as provided in Section 11.6 of this
Credit Agreement.

 


(B)           [INTENTIONALLY OMITTED].


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS CREDIT
AGREEMENT, ON AND AFTER THE INITIAL BORROWING DATE AND TO AND EXCLUDING THE
MATURITY DATE, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO MAKE REVOLVING
LOANS AND ADVANCES TO THE BORROWER HEREUNDER (THE “REVOLVING LOANS”).  SUBJECT
TO THE PROVISIONS OF THIS CREDIT AGREEMENT, THE BORROWER MAY BORROW, REPAY
(WITHOUT PENALTY, EXCEPT FOR BREAKAGE COSTS UNDER SECTION 4.5(B)) AND RE-BORROW
REVOLVING LOANS, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  ON AND
IMMEDIATELY AFTER THE OCCURRENCE OF THE EFFECTIVE DATE, THE REVOLVING CREDIT
COMMITMENT FOR EACH LENDER SHALL BE THE AMOUNT SET FORTH OPPOSITE SUCH LENDER’S
NAME IN SCHEDULE I HERETO DIRECTLY BELOW THE COLUMN ENTITLED “REVOLVING CREDIT
COMMITMENT” (AS SAME MAY BE (X) INCREASED FROM TIME TO TIME AS A RESULT OF THE
RESPECTIVE LENDER FURNISHING INCREMENTAL REVOLVING CREDIT COMMITMENT(S) AFTER
THE EFFECTIVE DATE AND/OR (Y) REDUCED FROM TIME TO TIME PURSUANT TO THE TERMS OF
THIS CREDIT AGREEMENT).  IF ANY INCREMENTAL REVOLVING CREDIT COMMITMENTS ARE
PROVIDED AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE AGENT IS AUTHORIZED TO
MAKE SUCH CHANGES TO SCHEDULE I AS ARE APPROPRIATE TO REFLECT THE REVISED
REVOLVING CREDIT COMMITMENTS OF THE


 

47

--------------------------------------------------------------------------------


 


VARIOUS LENDERS.  THE BORROWER HEREBY AGREES TO EXECUTE AND DELIVER TO EACH
LENDER THAT REQUESTS SAME A REVOLVING NOTE IN THE FORM OF EXHIBIT A-2 TO
EVIDENCE THE REVOLVING LOANS MADE BY EACH SUCH LENDER OR OTHERWISE OWING TO SUCH
LENDER PURSUANT TO THE BANK ASSIGNMENT AGREEMENT OR SECTIONS 2.12 OR 11.6 OF
THIS CREDIT AGREEMENT.  THE BORROWER ACKNOWLEDGES AND AGREES THAT (I) THE
PORTION OF THE PAYMENT MADE ON THE EFFECTIVE DATE PURSUANT TO SECTION 3(A) OF
THE BANK ASSIGNMENT AGREEMENT BY BOFA AND DBTCA TO OR FOR THE ACCOUNT OF CERTAIN
OF THE OTHER BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY TO THE EXISTING CREDIT
AGREEMENT WITH RESPECT TO THE PURCHASE OF THE OUTSTANDING REVOLVING LOANS MADE
TO THE BORROWER UNDER THE EXISTING CREDIT AGREEMENT HELD BY SUCH BANKS AND OTHER
FINANCIAL INSTITUTIONS SHALL BE DEEMED TO CONSTITUTE A REVOLVING LOAN REQUESTED
BY AND MADE TO THE BORROWER ON THE EFFECTIVE DATE IN THE AMOUNT OF
$101,828,278.82, (II) THE REVOLVING LOANS MADE BY BOFA AND DBTCA UNDER THE
EXISTING CREDIT AGREEMENT OUTSTANDING ON THE EFFECTIVE DATE SHALL BE DEEMED TO
CONSTITUTE A REVOLVING LOAN REQUESTED BY AND MADE TO THE BORROWER ON THE
EFFECTIVE DATE IN THE AMOUNT OF THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
SUCH REVOLVING LOANS ON THE EFFECTIVE DATE, (III) THE EXCESS, IF ANY, OF (1) THE
AGGREGATE OF (X) THE PORTION OF THE PAYMENT MADE ON THE EFFECTIVE DATE PURSUANT
TO SECTION 3(A) OF THE BANK ASSIGNMENT AGREEMENT BY BOFA AND DBTCA TO CERTAIN OF
THE OTHER BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY TO THE EXISTING CREDIT
AGREEMENT WITH RESPECT TO THE PURCHASE OF THE OUTSTANDING TERM LOANS MADE TO THE
BORROWER UNDER THE EXISTING CREDIT AGREEMENT HELD BY SUCH BANKS AND OTHER
FINANCIAL INSTITUTIONS AND (Y) THE TERM LOANS MADE BY BOFA AND DBTCA UNDER THE
EXISTING CREDIT AGREEMENT OUTSTANDING ON THE EFFECTIVE DATE OVER
(2) $150,000,000, SHALL BE DEEMED TO CONSTITUTE A REVOLVING LOAN REQUESTED BY
AND MADE TO THE BORROWER ON THE EFFECTIVE DATE IN THE AMOUNT OF SUCH EXCESS (AND
SUCH EXCESS PORTION SHALL NO LONGER CONSTITUTE TERM LOANS OR TERM LOANS
HEREUNDER), (IV) THE REVOLVING LOANS DEEMED REQUESTED AND MADE ON THE EFFECTIVE
DATE PURSUANT TO THE FOREGOING CLAUSES (I) THROUGH (III) SHALL INITIALLY BE
MAINTAINED AS A SINGLE BORROWING OF BASE RATE LOANS (SUBJECT TO THE OPTION TO
CONVERT SUCH REVOLVING LOANS PURSUANT TO SECTION 4.3) AND (V) A PORTION OF THE
REVOLVING LOANS DEEMED REQUESTED AND MADE ON THE EFFECTIVE DATE PURSUANT TO THE
FOREGOING CLAUSES (I) THROUGH (III) SHALL BE ASSIGNED BY BOFA AND DBTCA TO THE
OTHER REVOLVING CREDIT LENDERS ON THE EFFECTIVE DATE PURSUANT TO SECTION 2.12.


 


(D)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, THE BORROWER, IN CONSULTATION WITH THE ADMINISTRATIVE AGENT,
SHALL HAVE THE RIGHT TO REQUEST FROM TIME TO TIME AFTER THE SYNDICATION DATE
(FOR THIS PURPOSE, DETERMINED AS IF CLAUSE (X) CONTAINED IN THE DEFINITION OF
SYNDICATION DATE WERE DELETED) AND PRIOR TO THE MATURITY DATE THAT ONE OR MORE
LENDERS (AND/OR ONE OR MORE OTHER PERSONS WHICH WILL BECOME LENDERS AS PROVIDED
BELOW) PROVIDE INCREMENTAL REVOLVING CREDIT COMMITMENTS AND, SUBJECT TO THE
TERMS AND CONDITIONS CONTAINED IN THIS CREDIT AGREEMENT, MAKE INCREMENTAL
REVOLVING LOANS, AS THE CASE MAY BE, PURSUANT THERETO; IT BEING UNDERSTOOD AND
AGREED, HOWEVER, THAT:


 

(I)            NO LENDER SHALL BE OBLIGATED TO PROVIDE AN INCREMENTAL REVOLVING
CREDIT COMMITMENT AS A RESULT OF ANY SUCH REQUEST BY THE BORROWER, AND UNTIL
SUCH TIME, IF ANY, AS SUCH LENDER HAS AGREED IN ITS SOLE DISCRETION TO PROVIDE
AN INCREMENTAL REVOLVING CREDIT COMMITMENT AND EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT AN INCREMENTAL COMMITMENT AGREEMENT AS PROVIDED IN
CLAUSE (E)(I) OF THIS SECTION 2.1, SUCH LENDER SHALL NOT BE OBLIGATED TO FUND
ANY INCREMENTAL REVOLVING LOANS;

 

48

--------------------------------------------------------------------------------


 

(II)           ANY LENDER (OR, IN THE CIRCUMSTANCES CONTEMPLATED BY CLAUSE (V)
BELOW, ANY OTHER PERSON WHICH WILL QUALIFY AS AN ELIGIBLE TRANSFEREE) MAY SO
PROVIDE AN INCREMENTAL REVOLVING CREDIT COMMITMENT WITHOUT THE CONSENT OF ANY
OTHER LENDER;

 

(III)          THE INCREMENTAL REVOLVING CREDIT COMMITMENTS PROVIDED PURSUANT TO
THIS CLAUSE (D) SHALL BE IN A MINIMUM AGGREGATE AMOUNT (FOR ALL LENDERS
(INCLUDING IN THE CIRCUMSTANCES CONTEMPLATED BY CLAUSE (V) BELOW, ELIGIBLE
TRANSFEREES WHO WILL BECOME LENDERS)) OF AT LEAST $5,000,000 AND IN INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS THEREOF,

 

(IV)          THE AGGREGATE AMOUNT OF ALL INCREMENTAL REVOLVING CREDIT
COMMIT­MENTS PERMITTED TO BE PROVIDED PURSUANT TO THIS SECTION 2.1 SHALL NOT
EXCEED $150,000,000;

 

(V)           IF, AFTER THE BORROWER HAS REQUESTED THE THEN EXISTING LENDERS
(OTHER THAN DEFAULTING LENDERS) TO PROVIDE INCREMENTAL REVOLVING CREDIT
COMMITMENTS PURSUANT TO THIS CLAUSE (D), THE BORROWER HAS NOT RECEIVED
INCREMENTAL REVOLVING CREDIT COMMITMENTS IN AN AGGREGATE AMOUNT EQUAL TO THAT
AMOUNT OF INCREMENTAL REVOLVING CREDIT COMMITMENTS WHICH THE BORROWER DESIRES TO
OBTAIN PURSUANT TO SUCH REQUEST (AS SET FORTH IN THE NOTICE PROVIDED BY THE
BORROWER AS PROVIDED BELOW), THEN THE BORROWER MAY REQUEST INCREMENTAL REVOLVING
CREDIT COMMITMENTS FROM PERSONS WHICH WOULD QUALIFY AS ELIGIBLE TRANSFEREES
HEREUNDER IN AN AGGREGATE AMOUNT EQUAL TO SUCH DEFICI­ENCY, PROVIDED THAT
(X) ANY SUCH INCREMENTAL REVOLVING CREDIT COMMITMENT PROVIDED BY ANY SUCH
ELIGIBLE TRANSFEREE SHALL BE IN A MINIMUM AMOUNT (FOR SUCH ELIGIBLE TRANSFEREE)
OF AT LEAST $1,000,000, (Y) THE FEES TO BE PAID TO SUCH ELIGIBLE TRANSFEREE
SHALL BE NO GREATER THAN THOSE PAID (OR WHICH WERE OFFERED) TO THE THEN EXISTING
LENDERS PROVIDING (OR WHICH WERE REQUESTED TO PROVIDE) THE RESPECTIVE REQUESTED
INCREMENTAL REVOLVING CREDIT COMMITMENTS AND (Z) THE CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED WITH RESPECT TO EACH PERSON (NOT AN
EXISTING LENDER) WHICH PROVIDES ANY INCREMENTAL REVOLVING CREDIT COMMITMENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD;

 

(VI)          THE CONSENT OF EACH ISSUING LENDER TO EACH LENDER PROVIDING AN
INCREMENTAL REVOLVING CREDIT COMMITMENT (WHETHER AN EXISTING OR NEW LENDER)
SHALL BE REQUIRED, WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD;

 

(VII)         EACH LENDER AGREEING TO PROVIDE AN INCREMENTAL REVOLVING CREDIT
COMMITMENT PURSU­ANT TO AN INCREMENTAL COMMITMENT AGREEMENT SHALL, SUBJECT TO
THE SATISFACTION OF THE RELEVANT CONDITIONS SET FORTH IN THIS AGREEMENT, MAKE
REVOLVING LOANS AND ADVANCES (EACH, AN “INCREMENTAL REVOLVING LOAN” AND,
COLLECTIVELY, THE “INCREMENTAL REVOLVING LOANS”) TO THE BORROWER AS SPECIFIED IN
SUCH INCREMENTAL COMMITMENT AGREEMENT AND SUCH INCREMENTAL REVOLVING LOANS SHALL
THEREAFTER BE DEEMED TO BE REVOLVING LOANS FOR ALL PURPOSES OF THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS;

 

(VIII)        INCREMENTAL REVOLVING LOANS TO BE MADE PURSUANT TO SUCH
INCREMENTAL COMMITMENT AGREEMENT SHALL MATURE ON THE MATURITY DATE AND SHALL
BEAR INTEREST AT THE SAME RATES (I.E., HAVE THE SAME APPLICABLE MARGINS)
APPLICABLE TO OTHER REVOLVING LOANS; AND

 

49

--------------------------------------------------------------------------------


 

(IX)           ALL ACTIONS BY THE BORROWER PURSUANT TO THIS CLAUSE (D) SHALL BE
TAKEN IN COORDINATION WITH THE ADMINISTRATIVE AGENT.

 


(E)           IN CONNECTION WITH THE INCREMENTAL REVOLVING CREDIT COMMITMENTS TO
BE PROVIDED PUR­SUANT TO PRECEDING CLAUSE (D):


 

(I)            THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH SUCH LENDER OR
OTHER ELIGIBLE TRANSFEREE WHICH AGREES TO PROVIDE AN INCREMENTAL REVOLVING
CREDIT COMMITMENT (EACH SUCH LENDER OR ELIGIBLE TRANSFEREE, AN “INCREMENTAL
REVOLVING CREDIT LENDER”) SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
(WITH A COPY TO THE BORROWER) AN INCREMENTAL COMMITMENT AGREEMENT SUBSTANTIALLY
IN THE FORM OF EXHIBIT R (APPROPRIATELY COMPLETED), WITH THE EFFECTIVENESS OF
SUCH INCREMENTAL REVOLVING CREDIT LENDER’S INCREMENTAL REVOLVING CREDIT
COMMITMENT TO OCCUR UPON THE DELIVERY OF SUCH INCREMENTAL COMMITMENT AGREEMENT
TO THE ADMINISTRATIVE AGENT, THE OBTAINING OF THE CONSENTS REQUIRED BY
SECTION 2.1(D) (V) AND/OR (VI), IF AND TO THE EXTENT REQUIRED PURSUANT TO SAID
CLAUSES, THE PAYMENT OF ANY FEES REQUIRED IN CONNECTION THEREWITH (INCLUDING,
WITHOUT LIMITATION, ANY FEES PAYABLE PURSUANT TO CLAUSE (II) BELOW) AND THE
SATISFACTION OF ANY OTHER CONDITIONS PRECEDENT THAT MAY BE SET FORTH IN SUCH
INCREMENTAL COMMITMENT AGREEMENT;

 

(II)           HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES SHALL HAVE DELIVERED
SUCH AMENDMENTS, MODIFICATIONS AND/OR SUPPLEMENTS TO THE COLLATERAL DOCUMENTS AS
ARE NECESSARY OR, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO ENSURE THAT THE ADDITIONAL OBLIGATIONS TO BE INCURRED PURSUANT TO
THE INCREMENTAL REVOLVING CREDIT COMMITMENTS ARE SECURED BY, AND ENTITLED TO THE
BENEFITS OF, THE COLLATERAL DOCUMENTS;

 

(III)          THE ADMINISTRATIVE AGENT SHALL RECEIVE AN ACKNOWL­EDGMENT FROM
THE CREDIT PARTIES THAT THE INCREMENTAL REVOLVING LOANS TO BE INCURRED PURSUANT
TO SUCH INCREMENTAL REVOLVING CREDIT COMMITMENTS ARE ENTITLED TO THE BENEFITS OF
THE GUARANTIES AND THE COLLATERAL DOCUMENTS, TOGETHER WITH RESOLU­TIONS EXECUTED
BY (X) THE BORROWER, AUTHORIZING THE INCURRENCE OF SUCH INCREMENTAL REVOLVING
LOANS PURSUANT TO SUCH INCREMENTAL REVOLVING CREDIT COMMITMENTS AND (Y) EACH
OTHER CREDIT PARTY, STATING THAT THE INCREMENTAL REVOLVING LOANS TO BE INCURRED
PURSUANT TO SUCH INCREMENTAL REVOLVING CREDIT COMMITMENTS ARE ENTITLED TO
BENEFITS OF THE GUARANTIES AND THE COLLATERAL DOCUMENTS;

 

(IV)          THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN OPINION
OR OPINIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, FROM COUNSEL TO THE BORROWER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND DATED THE DATE OF SUCH INCREMENTAL COMMITMENT
AGREEMENT, COVERING SUCH OF THE MATTERS SET FORTH IN THE OPINIONS OF COUNSEL
DELIVERED TO THE ADMINISTRATIVE AGENT ON THE INITIAL BORROWING DATE PURSUANT TO
SECTION 5.1(C) AND SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, INCLUDING NON-CONTRAVENTION OF THE SENIOR SECURED NOTES DOCUMENTS AND
THE SENIOR UNSECURED NOTES DOCUMENTS;

 

50

--------------------------------------------------------------------------------


 

(V)           ON THE DATE OF THE MAKING OF SUCH INCREMENTAL REVOLVING LOANS,
SAME SHALL BE ADDED TO (AND FORM PART OF) EACH BORROWING OF OUTSTANDING
REVOLVING LOANS ON A PRO RATA BASIS (BASED ON THE RELATIVE SIZES OF THE VARIOUS
OUTSTANDING BORROWINGS), SO THAT EACH LENDER WILL PARTICIPATE PROPORTIONATELY IN
EACH THEN OUTSTANDING BORROWING OF REVOLVING LOANS, AND SO THAT THE EXISTING
LENDERS CONTINUE TO HAVE THE SAME PARTICIPATION (BY AMOUNT) IN EACH BORROWING AS
THEY HAD BEFORE THE MAKING OF THE NEW INCREMENTAL REVOLVING LOANS; AND

 

(VI)          THE ADMINISTRA­TIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO
THE EFFECTIVENESS OF EACH INCREMENTAL COMMITMENT AGREEMENT, AND SHALL DELIVER TO
EACH LENDER A COPY OF SAME, AND (I) AT SUCH TIME SCHEDULE I SHALL BE DEEMED
MODIFIED TO REFLECT THE INCREMENTAL REVOLVING CREDIT COMMITMENTS OF SUCH
INCREMENTAL REVOLVING LENDERS AND (II) TO THE EXTENT REQUESTED BY SUCH
INCREMENTAL REVOLVING LENDERS, REVOLVING NOTES WILL BE ISSUED, AT THE BORROWER’S
EXPENSE, TO SUCH INCREMENTAL REVOLVING LENDERS, TO REFLECT THE INCREMENTAL
REVOLVING LOANS MADE BY SUCH INCREMENTAL REVOLVING LENDERS OR SUCH INCREMENTAL
REVOLVING LENDER, AS THE CASE MAY BE.

 

To the extent the provisions above contained in clause (e) (v) above require
that Lenders making Incremental Revolving Loans add same to then outstanding
Borrowings of Eurodollar Rate Loans, it is acknowledged that the effect thereof
may result in such new Incremental Revolving Loans having short Interest Periods
(i.e., an Interest Period that began during an Interest Period then applicable
to outstanding Eurodollar Rate Loans and which will end on the last day of such
Interest Period).  In connection therewith, the Borrower may agree, in the
respective Incremental Commitment Agreement, to compensate the Lenders making
the new Incremental Revolving Loans for funding Eurodollar Rate Loans during an
existing Interest Period on such basis as may be agreed by the Borrower and such
respective Lender or Lenders.

 

2.2           Determination of Borrowing Base for Revolving Loans; etc. 
(a)  Subject to Section 2.2(c) and Section 2.3(c), Revolving Loans shall not in
aggregate principal amount at any time outstanding exceed, when added to the
Letter of Credit Obligations at such time, the least of:

 

(I)            THE TOTAL REVOLVING CREDIT COMMITMENTS AS THEN IN EFFECT MINUS
RESERVES ESTABLISHED PURSUANT TO THE SECOND SENTENCE OF CLAUSE (B) BELOW; OR

 

(II)           THE AMOUNT THEN EQUAL TO:

 

(A)          the Adjusted Net Book Value Percentage of all Eligible Rental
Equipment. plus

 

(B)           85% of Eligible Accounts Receivable, minus

 

(C)           the aggregate principal amount of Term Loans outstanding at such
time, minus

 

(D)          the aggregate principal amount of Senior Secured Notes then
outstanding, minus

 

51

--------------------------------------------------------------------------------


 

(E)           reserves established pursuant to the first sentence of clause (b)
below; or

 

(III)          THE MAXIMUM AMOUNT OF REVOLVING OUTSTANDINGS THAT ARE PERMITTED
TO BE OUTSTANDING AT SUCH TIME PURSUANT TO THE SENIOR SECURED NOTES INDENTURE
AND THE SENIOR UNSECURED NOTES INDENTURE.

 

The amount calculated in accordance with clause (i) above is hereinafter
referred to as the “Net Total Revolving Credit Commitments”.  The amount
calculated in accordance with clause (ii) above is hereinafter referred to as
the “Borrowing Base”.

 


(B)           THE ADMINISTRATIVE AGENT SHALL IN THE EXERCISE OF ITS PERMITTED
DISCRETION (X) AT ANY TIME BE ENTITLED TO (I) ESTABLISH AND INCREASE OR DECREASE
RESERVES AGAINST ELIGIBLE ACCOUNTS RECEIVABLE AND ELIGIBLE RENTAL EQUIPMENT AND
(II) IMPOSE ADDITIONAL RESTRICTIONS (OR ELIMINATE THE SAME) TO THE STANDARDS OF
“ELIGIBLE ACCOUNTS RECEIVABLE” AND “ELIGIBLE RENTAL EQUIPMENT” AND (Y) AT ANY
TIME AFTER THE EFFECTIVE DATE BE ENTITLED TO REDUCE THE ADVANCE RATES UNDER
SECTION 2.2(A)(II)(A) OR (B) OR RESTORE SUCH ADVANCE RATES TO ANY LEVEL EQUAL TO
OR BELOW THE ADVANCE RATES STATED IN SECTION 2.2(A)(II)(A) OR (B).  IN ADDITION,
THE ADMINISTRATIVE AGENT SHALL AT ANY TIME BE ENTITLED TO ESTABLISH AND INCREASE
OR DECREASE RESERVES AGAINST THE TOTAL REVOLVING CREDIT COMMITMENTS THAT
REPRESENT AMOUNTS THE ADMINISTRATIVE AGENT IN ITS REASONABLE JUDGMENT BELIEVES
ANY OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY BE REQUIRED TO
EXPEND OR MAY DEEM ADVISABLE TO EXPEND (X) IN CONNECTION WITH THE PRESERVATION,
PROTECTION, COLLECTION OR REALIZATION OF COLLATERAL OR (Y) IN CONNECTION WITH
ANY OBLIGATION, AGREEMENT OR UNDERTAKING OF ANY CREDIT PARTY SET FORTH IN THIS
CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  THE ADMINISTRATIVE AGENT
SHALL PROVIDE THE BORROWER WITH NOT LESS THAN FIVE (5) BUSINESS DAYS WRITTEN
NOTICE PRIOR TO ADDING ANY NEW TYPE OF RESERVE AGAINST THE TOTAL REVOLVING
CREDIT COMMITMENTS; PROVIDED, THAT NO SUCH NOTICE SHALL BE REQUIRED IF A NEW
TYPE OF RESERVE IS ADDED DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  THE
ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, RELY ON EACH BORROWING
BASE CERTIFICATE AND ANY OTHER SCHEDULES OR REPORTS DELIVERED TO IT IN
CONNECTION HEREWITH IN DETERMINING THE THEN ELIGIBILITY OF ACCOUNTS AND RENTAL
EQUIPMENT.  RELIANCE THEREON BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME SHALL
NOT BE DEEMED TO LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT TO REVISE ADVANCE
RATES OR STANDARDS OF ELIGIBILITY AS PROVIDED IN THIS SECTION 2.2(B).


 


(C)           THE BORROWING BASE WILL BE COMPUTED MONTHLY AND A BORROWING BASE
CERTIFICATE PRESENTING THE COMPUTATION THEREOF WILL BE DELIVERED PROMPTLY TO THE
ADMINISTRATIVE AGENT AS SET FORTH IN SECTION 7.1(E).  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, THE ADMINISTRATIVE AGENT SHALL BE SATISFIED
THAT ON THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO ALL CREDIT EVENTS ON SUCH
DATE AND AFTER GIVING EFFECT TO THE EFFECTIVENESS OF THE ASSIGNMENTS AND
TRANSFERS CONTEMPLATED BY THE BANK ASSIGNMENT AGREEMENT, THE BORROWER SHALL BE
ABLE TO INCUR ADDITIONAL REVOLVING OUTSTANDINGS, AFTER GIVING EFFECT TO ALL
CREDIT EVENTS ON THE EFFECTIVE DATE, OF $100,000,000 IN COMPLIANCE WITH THE
APPLICABLE RESTRICTIONS CONTAINED IN SECTION 2.2(A).


 

2.3           Borrowing Mechanics.  (a)  Except as provided in Section 2.3(b) or
(c), Borrowings shall be made on notice from the Borrower to the Administrative
Agent, given not later than 1:00 P.M. (New York City time) on the date on which
the proposed Borrowing consisting of Base Rate Loans is requested to be made and
on the third Business Day prior to the

 

52

--------------------------------------------------------------------------------


 

date on which any proposed Borrowing consisting of Eurodollar Rate Loans is
requested to be made.

 

(I)            EACH NOTICE OF BORROWING SHALL BE GIVEN BY EITHER TELEPHONE,
TELECOPY, TELEX, FACSIMILE OR CABLE, AND, IF BY TELEPHONE, CONFIRMED IN WRITING,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 (THE “NOTICE OF BORROWING”),
APPROPRIATELY COMPLETED TO SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF THE
REVOLVING LOANS TO BE MADE PURSUANT TO SUCH BORROWING, THE DATE OF SUCH
BORROWING (WHICH SHALL BE A BUSINESS DAY) AND WHETHER THE REVOLVING LOANS BEING
MADE PURSUANT TO SUCH BORROWING ARE TO BE INITIALLY MAINTAINED AS BASE RATE
LOANS OR EURODOLLAR RATE LOANS AND, IF EURODOLLAR RATE LOANS, THE INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY GIVE EACH REVOLVING CREDIT LENDER NOTICE OF SUCH PROPOSED BORROWING, OF
SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE OTHER MATTERS REQUIRED BY
THE SECOND IMMEDIATELY PRECEDING SENTENCE TO BE SPECIFIED IN THE NOTICE OF
BORROWING.  EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE BY AND BINDING ON THE
BORROWER.

 

(II)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT IN WRITING OF
THE NAMES OF THE OFFICERS AUTHORIZED TO REQUEST REVOLVING LOANS ON BEHALF OF THE
BORROWER, AND SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH A SPECIMEN SIGNATURE
OF EACH SUCH OFFICER.  THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY
CONCLUSIVELY ON SUCH OFFICERS’ AUTHORITY TO REQUEST REVOLVING LOANS ON BEHALF OF
THE BORROWER UNTIL THE ADMINISTRATIVE AGENT RECEIVES WRITTEN NOTICE TO THE
CONTRARY. THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO VERIFY THE AUTHENTICITY
OF THE SIGNATURE APPEARING ON ANY NOTICE OF BORROWING OR OTHER WRITING DELIVERED
PURSUANT TO THIS SECTION 2.3(A) AND, WITH RESPECT TO AN ORAL REQUEST FOR
REVOLVING LOANS, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO VERIFY THE
IDENTITY OF ANY INDIVIDUAL REPRESENTING HIMSELF AS ONE OF THE OFFICERS
AUTHORIZED TO MAKE SUCH REQUEST ON BEHALF OF THE BORROWER.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL INCUR ANY LIABILITY TO THE
BORROWER AS A RESULT OF ACTING UPON ANY TELEPHONIC NOTICE REFERRED TO IN THIS
SECTION 2.3(A) WHICH NOTICE THE ADMINISTRATIVE AGENT BELIEVES IN GOOD FAITH TO
HAVE BEEN GIVEN BY A DULY AUTHORIZED OFFICER OR OTHER INDIVIDUAL AUTHORIZED TO
REQUEST REVOLVING LOANS ON BEHALF OF THE BORROWER OR FOR OTHERWISE ACTING
REASONABLY AND IN GOOD FAITH UNDER THIS SECTION 2.3(A) AND, UPON THE FUNDING OF
REVOLVING LOANS BY THE LENDERS IN ACCORDANCE WITH THIS CREDIT AGREEMENT,
PURSUANT TO ANY SUCH TELEPHONIC NOTICE, THE BORROWER SHALL BE DEEMED TO HAVE
MADE A BORROWING OF SUCH REVOLVING LOANS HEREUNDER.

 

(III)          IN A NOTICE OF BORROWING, THE BORROWER MAY REQUEST ONE OR MORE
BORROWINGS ON A SINGLE DAY.  EACH SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT
FOR ALL LENDERS OF NOT LESS THAN $1,000,000 IN THE CASE OF EURODOLLAR RATE
LOANS.  UNLESS OTHERWISE REQUESTED IN THE APPLICABLE NOTICE OF BORROWING, ALL
REVOLVING LOANS SHALL BE BASE RATE LOANS.  ALL TERM LOANS AND REVOLVING LOANS
MADE (OR DEEMED MADE) ON THE EFFECTIVE DATE SHALL INITIALLY BE BASE RATE LOANS
AND THEREAFTER MAY BE CONTINUED AS BASE RATE LOANS OR CONVERTED INTO EURODOLLAR
RATE LOANS, IN THE MANNER PROVIDED IN SECTION 4.3(B).  THE RIGHT OF THE BORROWER
TO CHOOSE EURODOLLAR RATE LOANS IS SUBJECT TO THE PROVISIONS OF
SECTION 2.3(A)(V) AND 4.3(C).

 

53

--------------------------------------------------------------------------------


 

(IV)          UPON THE ADMINISTRATIVE AGENT’S RECEIPT OF ONE OR MORE NOTICES OF
BORROWING WITH RESPECT TO THE REVOLVING LOANS TO BE MADE ON ANY GIVEN DATE, THE
ADMINISTRATIVE AGENT SHALL GIVE EACH LENDER PROMPT NOTICE BY TELEPHONE OR
FACSIMILE TRANSMISSION OF SUCH NOTICE OF BORROWING.  SUBJECT TO THE REASONABLE
DETERMINATION BY THE ADMINISTRATIVE AGENT THAT THE APPLICABLE CONDITIONS FOR
BORROWING CONTAINED IN ARTICLE 5 ARE SATISFIED, EACH REVOLVING CREDIT LENDER
SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE ITS
REVOLVING CREDIT PROPORTIONATE SHARE OF THE AGGREGATE AMOUNT OF REVOLVING LOANS
TO BE MADE ON SUCH DATE, IN IMMEDIATELY AVAILABLE FUNDS NO LATER THAN 3:00 P.M.
NEW YORK CITY TIME ON SUCH DATE.  NOTWITHSTANDING THE FOREGOING, INCREMENTAL
REVOLVING LOANS TO BE MADE ON ANY DATE SHALL BE MADE IN ACCORDANCE WITH THE
RELEVANT PROVISIONS OF SECTION 2.1.  UNLESS THE ADMINISTRATIVE AGENT RECEIVES
CONTRARY WRITTEN NOTICE PRIOR TO (UNLESS THE INITIAL BORROWING DATE IS THE DATE
OF SUCH BORROWING, IN WHICH CASE NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME)
ON THE INITIAL BORROWING DATE) THE DATE OF ANY BORROWING, IT IS ENTITLED TO
ASSUME THAT EACH REVOLVING CREDIT LENDER WILL MAKE AVAILABLE THE AMOUNTS
SPECIFIED ABOVE AND, IN RELIANCE UPON SUCH ASSUMPTION, BUT WITHOUT ANY
OBLIGATION TO DO SO, THE ADMINISTRATIVE AGENT MAY ADVANCE SUCH AMOUNTS ON BEHALF
OF THE REVOLVING CREDIT LENDERS (WITH THE REVOLVING CREDIT LENDERS BEING
OBLIGATED TO THE ADMINISTRATIVE AGENT FOR ANY SUCH ADVANCES IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2.4).

 

(V)           NOTWITHSTANDING THE FOREGOING, PRIOR TO THE SYNDICATION DATE,
LOANS MAY ONLY BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, EURODOLLAR
RATE LOANS AS LONG AS SUCH LOANS, TOGETHER WITH ALL OTHER OUTSTANDING EURODOLLAR
RATE LOANS, ARE SUBJECT TO A ONE-MONTH INTEREST PERIOD WHICH, IN EACH CASE,
BEGINS AND ENDS ON THE SAME DAY, WITH THE FIRST OF SUCH INTEREST PERIODS NOT TO
BEGIN PRIOR TO THE THIRD BUSINESS DAY FOLLOWING THE INITIAL BORROWING DATE.

 


(B)           THE BORROWER HAS INFORMED THE ADMINISTRATIVE AGENT THAT IT HAS A
CHECKING ACCOUNT (SUCH CHECKING ACCOUNT, TOGETHER WITH ANY OTHER CHECKING
ACCOUNTS ESTABLISHED AS CONTEMPLATED IN THE LAST SENTENCE OF THIS CLAUSE (B)
COLLECTIVELY, THE “DISBURSEMENT ACCOUNT”) WITH BOFA FOR GENERAL CORPORATE
PURPOSES, INCLUDING THE PURPOSE OF PAYING TRADE PAYABLES AND OTHER OPERATING
EXPENSES.  THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT AND, SO LONG AS
THE CONDITIONS FOR BORROWING IN ARTICLE 5 REMAIN SATISFIED, THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS MAY BUT SHALL NOT BE OBLIGATED TO MAKE REVOLVING
LOANS TO COVER THE AMOUNT OF CHECKS PRESENTED FOR PAYMENT AND OTHER
DISBURSEMENTS FROM THE DISBURSEMENT ACCOUNT.  SUCH BORROWINGS SHALL BE OF BASE
RATE LOANS ONLY AND WILL AT NO TIME EXCEED THE AMOUNT AVAILABLE FOR THE
BORROWING OF REVOLVING LOANS UNDER SECTION 2.2 (AS DETERMINED IN GOOD FAITH BY
THE ADMINISTRATIVE AGENT).  THE BORROWER MAY OPEN ADDITIONAL CHECKING ACCOUNTS
WITH FINANCIAL INSTITUTIONS SATISFACTORY TO THE ADMINISTRATIVE AGENT SO LONG AS
EACH SUCH CHECKING ACCOUNT CONSTITUTES A DEPOSIT ACCOUNT (AS DEFINED IN THE U.S.
SECURITY AGREEMENT) AND IS SUBJECT TO A CONTROL AGREEMENT AS PROVIDED IN THE
U.S. SECURITY AGREEMENT.


 


(C)           IN THE EVENT THE BORROWER IS UNABLE TO COMPLY WITH (I) THE
BORROWING BASE LIMITATIONS SET FORTH IN SECTION 2.2(A)(II) OR (II) THE
CONDITIONS PRECEDENT TO THE MAKING OF A REVOLVING LOAN OR THE ISSUANCE OF A
LETTER OF CREDIT SET FORTH IN SECTION 5.2, THE LENDERS AUTHORIZE THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, TO MAKE REVOLVING LOANS
(THE “AGENT ADVANCES”) TO THE BORROWER FOR A PERIOD COMMENCING ON THE DATE THE
ADMINISTRATIVE


 

54

--------------------------------------------------------------------------------


 


AGENT FIRST RECEIVES A NOTICE OF BORROWING REQUESTING AN AGENT ADVANCE UNTIL THE
EARLIER OF (I) THE DATE THE BORROWER IS AGAIN ABLE TO COMPLY WITH THE BORROWING
BASE LIMITATIONS AND THE CONDITIONS PRECEDENT TO THE MAKING OF REVOLVING LOANS
AND ISSUANCE OF LETTERS OF CREDIT, OR OBTAINS AN AMENDMENT OR WAIVER WITH
RESPECT THERETO OR (II) THE DATE THE REQUIRED LENDERS INSTRUCT THE
ADMINISTRATIVE AGENT TO CEASE MAKING AGENT ADVANCES (IN EACH CASE, THE “AGENT
ADVANCE PERIOD”).  THE ADMINISTRATIVE AGENT SHALL NOT MAKE ANY AGENT ADVANCE
(I) TO THE EXTENT THAT AT SUCH TIME THE AMOUNT OF SUCH AGENT ADVANCE WHEN ADDED
TO THE AGGREGATE OUTSTANDING AMOUNT OF OTHER AGENT ADVANCES WOULD EXCEED THE
LESSER OF (X) THE REMAINDER OF THE TOTAL REVOLVING CREDIT COMMITMENTS AT SUCH
TIME LESS THE REVOLVING OUTSTANDINGS AT SUCH TIME AND (Y) 5% OF THE REVOLVING
OUTSTANDINGS AT THE TIME OF THE FIRST REQUEST FOR AN AGENT ADVANCE DURING THE
RELATED AGENT ADVANCE PERIOD OR (II) IF THE ADMINISTRATIVE AGENT BELIEVES THAT
THE MAKING OF THE RESPECTIVE AGENT ADVANCE MAY CAUSE A VIOLATION OF THE RELEVANT
PROVISIONS OF THE SENIOR UNSECURED NOTES INDENTURE OR THE SENIOR SECURED NOTES
INDENTURE (IT BEING UNDERSTOOD AND AGREED THAT THE ADMINISTRATIVE AGENT MAY, BUT
SHALL NOT BE REQUIRED TO, REQUIRE SUCH OFFICER’S CERTIFICATES AND/OR OPINIONS OF
COUNSEL FROM THE BORROWER TO THE EFFECT THAT NO SUCH VIOLATION OF THE SENIOR
UNSECURED NOTES INDENTURE OR THE SENIOR SECURED NOTES INDENTURE SHALL OCCUR AS A
RESULT OF THE MAKING OF THE RESPECTIVE AGENT ADVANCE).  IT IS UNDERSTOOD AND
AGREED THAT, SUBJECT TO THE REQUIREMENTS SET FORTH ABOVE, AGENT ADVANCES MAY BE
MADE BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION AND THAT THE BORROWER SHALL
HAVE NO RIGHT TO REQUIRE THAT ANY AGENT ADVANCES BE MADE.  AGENT ADVANCES WILL
BE SUBJECT TO PERIODIC SETTLEMENT WITH THE LENDERS UNDER SECTION 2.4.


 

2.4           Settlements Among the Administrative Agent and the Lenders. 
(a)  Except as provided in Section 2.4(b), the Administrative Agent shall give
to each Revolving Credit Lender prompt notice of each Notice of Borrowing by
telecopy, telex, facsimile or cable.  No later than 3:00 P.M. (New York City
time) on the date of each Borrowing representing the incurrence of Revolving
Loans (each, a “RL Borrowing Date”), each Lender with a Revolving Credit
Commitment will make available, from the account of its Applicable Lending
Office, to the Administrative Agent at its Payment Office, in immediately
available funds, for the account of the Borrower, its Revolving Credit
Proportionate Share of such Borrowing.  To the extent the Lenders have made such
amounts available to the Administrative Agent as provided above, the
Administrative Agent will make the aggregate of such amounts available to the
Borrower by 4:00 P.M., New York time, on the respective RL Borrowing Date in
accordance with this Section 2.4 and in like funds received by the
Administrative Agent.  Unless the Administrative Agent shall have been notified
by any Lender prior to the date of such Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of such
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender will make such amount available to the Administrative Agent at its
Payment Office on such date of Borrowing, or, if applicable, the Settlement Date
and the Administrative Agent, in reliance upon such assumption, may but shall
not be obligated to make available the amount of the Borrowing to be provided by
such Lender.  Except as provided in Section 2.4(b) and subject to
Section 2.4(e), promptly after its receipt of payments from or on behalf of the
Borrower (other than amounts payable to the Administrative Agent to reimburse
the Administrative Agent, the Collateral Agent and the Issuing Lender for fees
and expenses payable solely to them), the Administrative Agent will cause such
payments to be distributed ratably to the applicable Lenders.

 

55

--------------------------------------------------------------------------------


 


(B)           UNLESS THE REQUIRED LENDERS HAVE INSTRUCTED THE ADMINISTRATIVE
AGENT TO THE CONTRARY, THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS MAY BUT
SHALL NOT BE OBLIGATED TO MAKE BASE RATE LOANS UNDER SECTION 2.3 WITHOUT PRIOR
NOTICE OF THE PROPOSED BORROWING TO THE LENDERS, AS FOLLOWS:


 

(I)            THE AMOUNT OF EACH REVOLVING CREDIT LENDER’S REVOLVING CREDIT
PROPOR­TIONATE SHARE OF OUTSTANDING REVOLVING LOANS SHALL BE COMPUTED WEEKLY (OR
MORE FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION) AND SHALL BE ADJUSTED
UPWARD OR DOWNWARD ON THE BASIS OF THE AMOUNT OF OUTSTANDING REVOLVING LOANS AS
OF 5:00 P.M. (NEW YORK CITY TIME) ON THE LAST BUSINESS DAY OF THE PERIOD
SPECIFIED BY THE ADMINISTRATIVE AGENT (SUCH DATE, THE “SETTLEMENT DATE”).  THE
ADMINISTRATIVE AGENT SHALL DELIVER TO EACH OF THE REVOLVING CREDIT LENDERS
PROMPTLY AFTER THE SETTLEMENT DATE A SUMMARY STATEMENT OF THE AMOUNT OF
OUTSTANDING REVOLVING LOANS FOR SUCH PERIOD.  THE REVOLVING CREDIT LENDERS SHALL
TRANSFER TO THE ADMINISTRATIVE AGENT, OR, SUBJECT TO SECTION 2.4(E), THE
ADMINISTRATIVE AGENT SHALL TRANSFER TO THE REVOLVING CREDIT LENDERS, SUCH
AMOUNTS AS ARE NECESSARY SO THAT (AFTER GIVING EFFECT TO ALL SUCH TRANSFERS) THE
AMOUNT OF REVOLVING LOANS MADE BY EACH REVOLVING CREDIT LENDER SHALL BE EQUAL TO
SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT PROPORTIONATE SHARE OF THE
AGGREGATE AMOUNT OF REVOLVING LOANS OUTSTANDING AS OF SUCH SETTLEMENT DATE.  IF
THE SUMMARY STATEMENT IS RECEIVED BY THE REVOLVING CREDIT LENDERS PRIOR TO 12:00
NOON (NEW YORK CITY TIME) ON ANY BUSINESS DAY, EACH REVOLVING CREDIT LENDER
SHALL MAKE THE TRANSFERS DESCRIBED ABOVE IN IMMEDIATELY AVAILABLE FUNDS NO LATER
THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE DAY SUCH SUMMARY STATEMENT WAS
RECEIVED; AND IF SUCH SUMMARY STATEMENT IS RECEIVED BY THE LENDERS AFTER 12:00
NOON (NEW YORK CITY TIME) ON SUCH DAY, EACH REVOLVING CREDIT LENDER SHALL MAKE
SUCH TRANSFERS NO LATER THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE NEXT
SUCCEEDING BUSINESS DAY.  THE OBLIGATION OF EACH OF THE REVOLVING CREDIT LENDERS
TO TRANSFER SUCH FUNDS SHALL BE IRREVOCABLE AND UNCONDITIONAL AND WITHOUT
RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE AGENT.  EACH OF THE ADMINISTRATIVE
AGENT AND THE REVOLVING CREDIT LENDERS AGREE TO MARK THEIR RESPECTIVE BOOKS AND
RECORDS ON THE SETTLEMENT DATE TO SHOW AT ALL TIMES THE DOLLAR AMOUNT OF THEIR
RESPECTIVE REVOLVING CREDIT PROPORTIONATE SHARES OF THE OUTSTANDING REVOLVING
LOANS.

 

(II)           TO THE EXTENT THAT THE SETTLEMENT DESCRIBED ABOVE SHALL NOT YET
HAVE OCCURRED, UPON ANY REPAYMENT OF REVOLVING LOANS BY THE BORROWER, THE
ADMINISTRATIVE AGENT MAY APPLY SUCH AMOUNTS REPAID DIRECTLY TO THE AMOUNTS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.4(B).

 

(III)          BECAUSE THE ADMINISTRATIVE AGENT ON BEHALF OF THE REVOLVING
CREDIT LENDERS MAY BE ADVANCING AND/OR MAY BE REPAID REVOLVING LOANS PRIOR TO
THE TIME WHEN THE REVOLVING CREDIT LENDERS WILL ACTUALLY ADVANCE AND/OR BE
REPAID REVOLVING LOANS, INTEREST WITH RESPECT TO REVOLVING LOANS SHALL BE
ALLOCATED BY THE ADMINISTRATIVE AGENT TO EACH REVOLVING CREDIT LENDER AND THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE AMOUNT OF REVOLVING LOANS ACTUALLY
ADVANCED BY AND REPAID TO EACH REVOLVING CREDIT LENDER AND THE ADMINISTRATIVE
AGENT AND SHALL ACCRUE FROM AND INCLUDING THE DATE SUCH REVOLVING LOANS ARE SO
ADVANCED TO BUT EXCLUDING THE DATE SUCH REVOLVING LOANS ARE EITHER REPAID BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.5 OR ACTUALLY SETTLED BY THE APPLICABLE
LENDER AS DESCRIBED IN THIS SECTION 2.4(B).

 

56

--------------------------------------------------------------------------------


 


(C)           IF A LENDER (SUCH A LENDER, A “DEFAULTING LENDER”) FAILS TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PROPORTIONATE SHARE OF ANY LOANS
(INCLUDING AGENT ADVANCES) MADE AVAILABLE BY THE ADMINISTRATIVE AGENT ON SUCH
LENDER’S BEHALF, OR FAILS TO MAKE AVAILABLE ANY OTHER AMOUNT OWING BY IT TO THE
ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT HAS MADE SUCH AMOUNT AVAILABLE
TO THE BORROWER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
AMOUNT ON DEMAND FROM SUCH DEFAULTING LENDER.  IF SUCH DEFAULTING LENDER DOES
NOT PAY SUCH AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE BORROWER
SHALL PROMPTLY (BUT IN ANY EVENT NO LATER THAN FIVE BUSINESS DAYS AFTER SUCH
DEMAND) PAY SUCH AMOUNT (TO THE EXTENT NOT PAID BY THE DEFAULTING LENDER) TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER FROM SUCH DEFAULTING LENDER OR THE BORROWER, AS THE CASE MAY BE,
(X) INTEREST ON SUCH AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH
CORRESPONDING AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A
RATE PER ANNUM EQUAL TO EITHER (I) IF PAID BY SUCH DEFAULTING LENDER, THE
OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE INTEREST RATE
OTHERWISE APPLICABLE TO SUCH LOANS FOR EACH DAY THEREAFTER OR (II) IF PAID BY
THE BORROWER, THE THEN APPLICABLE RATE OF INTEREST, CALCULATED IN ACCORDANCE
WITH SECTION 4.1 OR SECTION 4.2 HEREOF, PLUS (Y) IN EACH CASE, AN AMOUNT EQUAL
TO ANY COSTS (INCLUDING REASONABLE LEGAL EXPENSES) AND LOSSES INCURRED AS A
RESULT OF THE FAILURE OF SUCH DEFAULTING LENDER TO PROVIDE SUCH AMOUNT AS
PROVIDED IN THIS CREDIT AGREEMENT; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE
AGENT SHALL NOT BE ENTITLED TO DEMAND PAYMENT BY THE BORROWER OF ANY AMOUNT
UNDER CLAUSE (Y) ABOVE UNLESS DEMAND THEREFOR HAS BEEN MADE OF THE DEFAULTING
LENDER AND NOT PAID WITHIN FIVE BUSINESS DAYS OF SUCH DEMAND.  NOTHING HEREIN
SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS DUTY TO FULFILL ITS OBLIGATIONS
HEREUNDER OR TO PREJUDICE ANY RIGHTS WHICH THE BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT OF THE BORROWER TO SEEK REIMBURSEMENT FROM ANY DEFAULTING
LENDER FOR ANY AMOUNTS PAID BY THE BORROWER UNDER CLAUSE (Y) ABOVE ON ACCOUNT OF
SUCH DEFAULTING LENDER’S DEFAULT.


 


(D)           THE FAILURE OF ANY LENDER TO FUND ITS PROPORTIONATE SHARE OF ANY
LOAN (INCLUDING AGENT ADVANCES) REQUIRED TO BE MADE BY IT AS PART OF ANY
BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY,
HEREUNDER TO FUND ITS PROPORTIONATE SHARE OF SUCH LOAN ON THE DATE OF SUCH
BORROWING, OR RELIEVE THE LENDER WHO FAILED TO MAKE SUCH AMOUNT AVAILABLE TO
SUBSEQUENTLY REPAY SUCH AMOUNT, OR RELIEVE ANY LENDER (INCLUDING THE LENDER THAT
FAILED TO MAKE SUCH AMOUNT AVAILABLE) OF ITS OBLIGATION HEREUNDER TO MAKE ITS
RATABLE PORTION OF ANY BORROWING AVAILABLE AS PART OF ANY SUBSEQUENT LOANS, BUT
NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FUND ITS
PROPORTIONATE SHARE OF A LOAN.


 


(E)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, SO LONG
AS ANY REVOLVING CREDIT LENDER IS A DEFAULTING LENDER OR HAS REJECTED OR
REPUDIATED ITS REVOLVING CREDIT COMMITMENT, THE ADMINISTRATIVE AGENT SHALL NOT
BE OBLIGATED TO TRANSFER TO SUCH LENDER ANY PAYMENTS MADE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF SUCH LENDER (EXCLUDING SUCH PAYMENTS
MADE IN RESPECT OF THE TERM LOANS); AND SUCH LENDER SHALL NOT BE ENTITLED TO THE
SHARING OF ANY PAYMENTS (EXCLUDING SUCH PAYMENTS MADE IN RESPECT OF THE TERM
LOANS) PURSUANT TO SECTION 2.10.  AMOUNTS WHICH WOULD HAVE BEEN PAYABLE TO SUCH
LENDER IN THE ABSENCE OF THE IMMEDIATELY PRECEDING SENTENCE SHALL INSTEAD BE
PAID TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY HOLD AND, IN ITS
DISCRETION, RE-LEND TO THE BORROWER THE AMOUNT OF ALL SUCH PAYMENTS RECEIVED BY
IT FOR SUCH LENDER.  FOR PURPOSES OF VOTING OR CONSENTING TO

 

57

--------------------------------------------------------------------------------


 


MATTERS WITH RESPECT TO THE CREDIT DOCUMENTS, EACH DEFAULTING LENDER SHALL BE
DEEMED NOT TO BE A “LENDER” AND SUCH LENDER’S REVOLVING CREDIT COMMITMENT (AND
RELATED OUTSTANDINGS) AND TERM LOAN OUTSTANDINGS, AS APPLICABLE, SHALL BE DEEMED
TO BE ZERO.  THIS SECTION 2.4(E) SHALL REMAIN EFFECTIVE WITH RESPECT TO SUCH
DEFAULTING LENDER UNTIL (X) THE OBLIGATIONS UNDER THIS CREDIT AGREEMENT SHALL
HAVE BEEN PAID IN FULL TO THE ADMINISTRATIVE AGENT AND/OR THE LENDERS OTHER THAN
THE DEFAULTING LENDER OR (Y) THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND
THE BORROWER SHALL HAVE WAIVED SUCH DEFAULTING LENDER’S DEFAULT IN WRITING.  NO
COMMITMENT OF ANY LENDER SHALL BE INCREASED OR OTHERWISE AFFECTED, AND
PERFORMANCE BY THE BORROWER SHALL NOT BE EXCUSED, BY THE OPERATION OF THIS
SECTION 2.4(E).


 

2.5           Mandatory and Voluntary Payments: Mandatory and Voluntary
Reduction of Commitments.


 


(A)           MATURITY OF TERM LOANS.  THE BORROWER SHALL REPAY THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOANS, TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST THEREON, ON THE MATURITY DATE OR EARLIER AS HEREIN PROVIDED (INCLUDING,
WITHOUT LIMITATION, PURSUANT TO THIS SECTION 2.5).


 


(B)           VOLUNTARY PREPAYMENT OF TERM LOANS.  SUBJECT TO SECTION 2.5(C) AND
THE LAST SENTENCE OF THIS SECTION 2.5(B), THE BORROWER MAY, WITHOUT PREMIUM OR
PENALTY, PREPAY TERM LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST (X) ONE
BUSINESS DAY’S PRIOR WRITTEN NOTICE IN THE CASE OF TERM LOANS CONSTITUTING BASE
RATE LOANS AND (Y) AT LEAST THREE BUSINESS DAYS’ NOTICE IN THE CASE OF TERM
LOANS CONSTITUTING EURODOLLAR LOANS (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT TO EACH TERM LOAN LENDER), PROVIDED THAT, IN THE CASE OF TERM
LOANS CONSTITUTING EURODOLLAR RATE LOANS, ANY PAYMENT REQUIRED TO BE MADE
PURSUANT TO SECTION 4.5(B) AS A RESULT OF SUCH PREPAYMENTS SHALL HAVE BEEN, OR
SHALL CONCURRENTLY THEREWITH BE, MADE.  UNLESS THE AGGREGATE TERM LOAN
OUTSTANDINGS ARE TO BE PREPAID IN FULL, VOLUNTARY PREPAYMENTS OF THE TERM LOANS
SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND IN INCREMENTS OF
$500,000 IN EXCESS OF SUCH AMOUNT.  EACH VOLUNTARY PREPAYMENT SHALL PERMANENTLY
REDUCE THE TERM LOAN OUTSTANDINGS OF EACH TERM LOAN LENDER RATABLY IN ACCORDANCE
WITH ITS TERM LOAN PROPORTIONATE SHARE.  ANY NOTICE OF PREPAYMENT GIVEN TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION 2.5(B) SHALL SPECIFY THE DATE (WHICH
SHALL BE A BUSINESS DAY) OF PREPAYMENT, THE AGGREGATE PRINCIPAL AMOUNT OF THE
PREPAYMENT AND THE TYPES OF TERM LOANS TO BE PREPAID, AND IN THE CASE OF
EURODOLLAR LOANS, THE SPECIFIC BORROWING OR BORROWINGS PURSUANT TO WHICH MADE. 
WHEN NOTICE OF PREPAYMENT IS DELIVERED AS PROVIDED HEREIN, THE PRINCIPAL AMOUNT
OF THE TERM LOANS SPECIFIED IN THE NOTICE SHALL BECOME DUE AND PAYABLE ON THE
PREPAYMENT DATE SPECIFIED IN SUCH NOTICE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED ABOVE, UNLESS THE REQUIRED LENDERS OTHERWISE SPECIFICALLY
CONSENT IN WRITING THERETO (OR THE REVOLVING CREDIT TERMINATION DATE HAS
OCCURRED OR WILL OCCUR CONCURRENTLY WITH SUCH PREPAYMENT), NO VOLUNTARY
PREPAYMENT OF TERM LOANS MAY BE MADE PURSUANT TO THIS SECTION 2.5(B) UNLESS,
AFTER GIVING EFFECT THERETO, EXCESS AVAILABILITY IS AT LEAST $50,000,000.


 


(C)           NO READVANCE OF TERM LOANS.  ANY REPAYMENT OR PREPAYMENT OF ALL OR
ANY PORTION OF THE PRINCIPAL AMOUNT OF THE TERM LOANS SHALL CONSTITUTE A
PERMANENT REDUCTION IN THE TERM LOAN OUTSTANDINGS AND MAY NOT BE READVANCED TO
THE BORROWER.


 

58

--------------------------------------------------------------------------------


 


(D)           MANDATORY PAYMENT OF REVOLVING LOANS.  REVOLVING LOANS SHALL BE
DUE AND PAYABLE WITHOUT ANY DEMAND AT ANY TIME THAT THE AGGREGATE BALANCE OF
REVOLVING LOANS AND ALL LETTER OF CREDIT OBLIGATIONS OUTSTANDING AT SUCH TIME
EXCEEDS THE LESSER OF THE BORROWING BASE THEN IN EFFECT AND THE NET TOTAL
REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, IN THE AMOUNT OF SUCH EXCESS,
PROVIDED THAT (I) NO SUCH PAYMENT SHALL BE REQUIRED PURSUANT TO THE FOREGOING
CLAUSE AS A RESULT OF A BORROWING BASE DEFICIENCY DURING AN AGENT ADVANCE PERIOD
(ALTHOUGH TO THE EXTENT THE AMOUNT OF REVOLVING OUTSTANDINGS EXCEEDS THE AMOUNT
PERMITTED TO BE OUTSTANDING PURSUANT TO THE SENIOR UNSECURED NOTES INDENTURE OR
THE SENIOR SECURED NOTES INDENTURE OR TO THE EXTENT THERE EXISTS AN EXCESS OVER
THE NET TOTAL REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, EACH SUCH PAYMENT
SHALL BE REQUIRED TO BE MADE IMMEDIATELY AND WHETHER OR NOT AN AGENT ADVANCE
PERIOD IS IN EXISTENCE), (II) IF THE THEN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
OF REVOLVING LOANS IS LESS THAN SUCH EXCESS (IT BEING UNDERSTOOD AND AGREED THAT
SUCH EXCESS SHALL BE CALCULATED AFTER GIVING EFFECT TO THE FOREGOING
CLAUSE (I)), LETTERS OF CREDIT WILL BE REQUIRED TO BE CASH COLLATERALIZED (TO
THE SATISFACTION OF THE COLLATERAL AGENT) IN THE AMOUNT OF SUCH DIFFERENCE AND
(III) IF THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF REVOLVING
LOANS AND THE CASH COLLATERALIZED LETTERS OF CREDIT IS LESS THAN SUCH EXCESS,
TERM LOANS WILL BE REQUIRED TO BE REPAID IN THE AMOUNT OF SUCH DIFFERENCE.


 


(E)           TERMINATION AND REDUCTIONS OF COMMITMENTS.


 

(I)            THE TOTAL COMMITMENTS (AND THE COMMITMENT OF EACH LENDER) SHALL
TERMINATE ON JULY 15, 2005, UNLESS THE INITIAL BORROWING DATE SHALL HAVE
OCCURRED ON OR BEFORE SUCH DATE.

 

(II)           [INTENTIONALLY OMITTED].

 

(III)          [INTENTIONALLY OMITTED].

 

(IV)          ON THE EARLIER OF (X) THE MATURITY DATE AND (Y) UNLESS THE
REQUIRED LENDERS OTHERWISE CONSENT IN WRITING, THE DATE ON WHICH A CHANGE OF
CONTROL OCCURS, THE TOTAL REVOLVING CREDIT COMMITMENTS (AND THE REVOLVING CREDIT
COMMITMENT OF EACH REVOLVING CREDIT LENDER) SHALL TERMINATE.

 

(V)           ON EACH DATE UPON WHICH A MANDATORY REPAYMENT OF TERM LOANS
PURSUANT TO SECTION 2.5(I), (J), (K) OR (L) IS REQUIRED (AND EXCEEDS IN AMOUNT
THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS THEN OUTSTANDING) OR WOULD BE
REQUIRED IF TERM LOANS WERE THEN OUTSTANDING, THE TOTAL REVOLVING CREDIT
COMMITMENTS SHALL BE PERMANENTLY REDUCED BY THE AMOUNT, IF ANY, BY WHICH THE
AMOUNT REQUIRED TO BE APPLIED PURSUANT TO SAID SECTIONS (DETERMINED AS IF AN
UNLIMITED AMOUNT OF TERM LOANS WERE ACTUALLY OUTSTANDING) EXCEEDS THE AGGREGATE
PRINCIPAL AMOUNT OF TERM LOANS THEN OUTSTANDING.

 


(F)            VOLUNTARY PREPAYMENT OF REVOLVING LOANS.  IN ADDITION TO THE
TRANSFERS AND DISTRIBUTIONS OF FUNDS REQUIRED PURSUANT TO SECTION 2.6, THE
BORROWER SHALL HAVE THE RIGHT TO PREPAY THE REVOLVING LOANS, WITHOUT PREMIUM OR
PENALTY, IN WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME ON THE FOLLOWING
TERMS AND CONDITIONS:  (I) THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
PRIOR TO 12:00 NOON (NEW YORK CITY TIME) (X) AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF ITS
INTENT TO PREPAY

 

59

--------------------------------------------------------------------------------


 


BASE RATE LOANS AND (Y) AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF ITS INTENT TO PREPAY
EURODOLLAR RATE LOANS, THE AMOUNT OF SUCH PREPAYMENT AND THE TYPES OF LOANS TO
BE PREPAID AND, IN THE CASE OF EURODOLLAR RATE LOANS, THE SPECIFIC BORROWING OR
BORROWINGS PURSUANT TO WHICH MADE, WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL
PROMPTLY TRANSMIT TO EACH OF THE LENDERS; AND (II) PREPAYMENTS OF EURODOLLAR
RATE LOANS MADE ON A DAY OTHER THAN THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE THERETO SHALL BE ACCOMPANIED BY ANY AMOUNTS OWING PURSUANT TO
SECTION 4.5(B).


 


(G)           APPORTIONMENT AND APPLICATION OF PAYMENTS AND REDUCTIONS TO TOTAL
COMMITMENTS.


 

(I)            WITH RESPECT TO EACH REPAYMENT OF LOANS PURSUANT TO THIS
SECTION 2.5, THE BORROWER MAY DESIGNATE THE TYPES OF LOANS WHICH ARE TO BE
REPAID AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE; PROVIDED THAT
(I) IF EURODOLLAR RATE LOANS ARE REPAID ON A DAY THAT IS OTHER THAN THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO, SUCH REPAYMENT SHALL BE ACCOMPANIED BY
ANY AMOUNTS OWING PURSUANT TO SECTION 4.5(B); (II) IF ANY PARTIAL PREPAYMENT OF
EURODOLLAR RATE LOANS MADE PURSUANT TO ANY BORROWING SHALL REDUCE THE
OUTSTANDING EURODOLLAR RATE LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT
LESS THAN $1,000,000, THEN SUCH BORROWING MAY NOT BE CONTINUED AS A BORROWING OF
EURODOLLAR RATE LOANS AND ANY ELECTION OF AN INTEREST PERIOD WITH RESPECT
THERETO GIVEN BY THE BORROWER SHALL HAVE NO FORCE OR EFFECT; AND (III) EACH
REPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING SHALL, EXCEPT AS PROVIDED IN
SECTION 2.4(E) AND (IN THE CASE OF TERM LOANS) SUBJECT TO THE PROVISIONS OF
SECTION 2.5(N), BE APPLIED PRO RATA AMONG THE LENDERS THAT MADE SUCH LOANS.  IF
THE BORROWER IS REQUIRED TO REPAY ANY EURODOLLAR RATE LOANS AS A RESULT OF THE
APPLICATION OF SECTION 2.5(I), (J), (K) OR (L) AND SUCH PREPAYMENT WILL RESULT
IN THE BORROWER BEING REQUIRED TO PAY BREAKAGE COSTS UNDER SECTION 4.5(B) (ANY
SUCH EURODOLLAR RATE LOANS, “AFFECTED LOANS”), THE BORROWER MAY ELECT, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, TO HAVE THE PROVISIONS OF THE
FOLLOWING SENTENCE BE APPLICABLE.  AT THE TIME ANY AFFECTED LOANS ARE OTHERWISE
REQUIRED TO BE PREPAID THE BORROWER MAY ELECT TO DEPOSIT 100% (OR SUCH LESSER
PERCENTAGE ELECTED BY THE BORROWER AS NOT BEING IMMEDIATELY REPAID) OF THE
PRINCIPAL AMOUNTS THAT OTHERWISE WOULD HAVE BEEN PAID IN RESPECT OF THE AFFECTED
LOANS WITH THE ADMINISTRATIVE AGENT TO BE HELD AS SECURITY FOR THE OBLIGATIONS
OF THE BORROWER HEREUNDER FOR A PERIOD NOT TO EXCEED 60 DAYS PURSUANT TO A CASH
COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, WITH SUCH CASH COLLATERAL TO BE RELEASED FROM SUCH
CASH COLLATERAL ACCOUNT (AND APPLIED TO REPAY THE PRINCIPAL AMOUNT OF SUCH
EURODOLLAR RATE LOANS) UPON EACH OCCURRENCE THEREAFTER OF THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE TO EURODOLLAR RATE LOANS OF THE RESPECTIVE TRANCHE
(OR SUCH EARLIER DATE OR DATES AS SHALL BE REQUESTED BY THE BORROWER), WITH THE
AMOUNT TO BE SO RELEASED AND APPLIED ON THE LAST DAY OF EACH INTEREST PERIOD TO
BE THE AMOUNT OF SUCH EURODOLLAR RATE LOANS (EXCLUDING ANY SUCH EURODOLLAR RATE
LOANS WHICH ARE TERM LOANS TO THE EXTENT THE RESPECTIVE TERM LOAN LENDERS HAVE
WAIVED THEIR RIGHTS TO RECEIVE SUCH PAYMENT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.5(N)) TO WHICH SUCH INTEREST PERIOD APPLIES (OR, IF LESS, THE AMOUNT
REMAINING IN SUCH CASH COLLATERAL ACCOUNT); PROVIDED THAT ON THE 90TH DAY AFTER
THE DEPOSIT THEREOF, ANY AMOUNT REMAINING FROM THE RESPECTIVE DEPOSIT PURSUANT
TO THE CASH COLLATERAL ACCOUNT SHALL BE APPLIED TO REPAY OUTSTANDING LOANS WHICH
WOULD OTHERWISE HAVE BEEN REPAID IN THE ABSENCE OF THIS SENTENCE.  IN THE
ABSENCE OF A

 

60

--------------------------------------------------------------------------------


 

DESIGNATION BY THE BORROWER AS DESCRIBED IN THE FIRST SENTENCE OF THIS
CLAUSE (G)(I), EACH REPAYMENT OF LOANS PURSUANT TO SECTION 2.5 SHALL BE APPLIED
FIRST TO THE PAYMENT OF BASE RATE LOANS AND SECOND TO THE PAYMENT OF EURODOLLAR
RATE LOANS IN THE ORDER OF THE INTEREST PERIODS APPLICABLE THERETO SOONEST TO
END.  IF THERE IS MORE THAN ONE EURODOLLAR RATE LOAN MATURING ON ANY ONE DATE,
THEN, IN THE ABSENCE OF CONTRARY INSTRUCTIONS FROM THE BORROWER, (I) IF SUCH
EURODOLLAR RATE LOANS BEAR INTEREST AT DIFFERENT RATES, PAYMENT SHALL BE APPLIED
TO THE EURODOLLAR RATE LOANS BEARING THE HIGHER RATE OF INTEREST AND (II) IF
SUCH EURODOLLAR RATE LOANS BEAR INTEREST AT THE SAME INTEREST RATE, PAYMENT
SHALL BE APPLIED TO WHICHEVER EURODOLLAR RATE LOAN THE ADMINISTRATIVE AGENT
SHALL SELECT IN ITS SOLE DISCRETION.

 

(II)           ANY REDUCTION TO THE TOTAL REVOLVING CREDIT COMMITMENTS PURSUANT
TO THIS SECTION 2.5 SHALL REDUCE THE REVOLVING CREDIT COMMITMENT OF EACH OF THE
REVOLVING CREDIT LENDERS PRO RATA (BASED ON EACH REVOLVING CREDIT LENDER’S
REVOLVING CREDIT PROPORTIONATE SHARE).

 

(III)          ANY PREPAYMENT OF TERM LOANS PURSUANT TO THIS SECTION 2.5 AND
SECTION 7.10 SHALL PERMANENTLY REDUCE THE TERM LOAN OUTSTANDINGS OF EACH TERM
LOAN LENDER RATABLY IN ACCORDANCE WITH ITS TERM LOAN PROPORTIONATE SHARE.

 


(H)           VOLUNTARY REDUCTION OF REVOLVING CREDIT COMMITMENTS.  THE BORROWER
MAY PERMANENTLY REDUCE OR TERMINATE THE UNUTILIZED TOTAL REVOLVING CREDIT
COMMITMENTS AT ANY TIME AND FROM TIME TO TIME IN WHOLE OR IN PART UPON AT LEAST
THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT; PROVIDED,
HOWEVER, THAT EACH SUCH REDUCTION MUST BE IN AN AMOUNT NOT LESS THAN $250,000
(AND IN INCREMENTS OF $50,000 IF IN EXCESS THEREOF); AND PROVIDED FURTHER, THAT
(I) IF THE BORROWER SEEKS TO REDUCE THE TOTAL REVOLVING CREDIT COMMITMENTS TO AN
AMOUNT LESS THAN $10,000,000, THEN THE TOTAL REVOLVING CREDIT COMMITMENTS SHALL
BE REDUCED TO ZERO AND (II) ONCE REDUCED, THE AMOUNT OF ANY SUCH REDUCTIONS IN
THE TOTAL REVOLVING CREDIT COMMITMENTS MAY NOT BE REINSTATED.


 


(I)            MANDATORY COMMITMENT REDUCTIONS AND PREPAYMENTS RELATING TO
ISSUANCES OF DEBT.  IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT
REDUCTIONS PURSUANT TO THIS SECTION 2.5, BUT SUBJECT TO SECTION 2.5(O), ON THE
DATE OF THE RECEIPT OF ANY CASH PROCEEDS BY HOLDINGS, THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES FROM THE INCURRENCE OF INDEBTEDNESS BY HOLDINGS,
THE BORROWER OR ANY OF THEIR RESPECTIVE DIRECT OR INDIRECT SUBSIDIARIES (OTHER
THAN INDEBTEDNESS PERMITTED TO BE INCURRED UNDER SECTION 8.3 AS IN EFFECT ON THE
EFFECTIVE DATE), AN AMOUNT EQUAL TO 100% OF THE NET DEBT PROCEEDS THEREFROM
SHALL BE APPLIED TO REPAY OUTSTANDING TERM LOANS IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.5(G)(III).


 


(J)            MANDATORY PREPAYMENTS RELATING TO ASSET SALES.  IN ADDITION TO
ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO THIS
SECTION 2.5, BUT SUBJECT TO SECTION 2.5(O), ON EACH DATE AFTER THE EFFECTIVE
DATE UPON WHICH HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
RECEIVES ANY CASH PROCEEDS FROM ANY ASSET SALE (INCLUDING CAPITAL STOCK AND
SECURITIES HELD BY ANY SUCH PERSON, BUT EXCLUDING (I) ASSET SALES SO LONG AS,
AND TO THE EXTENT THAT, THE AGGREGATE AMOUNT OF NET SALE PROCEEDS FROM ALL ASSET
SALES EXCLUDED PURSUANT TO THIS CLAUSE (I) DURING THE RESPECTIVE FISCAL YEAR OF
THE BORROWER IN WHICH THE NET SALE

 

61

--------------------------------------------------------------------------------


 


PROCEEDS ARE RECEIVED DOES NOT EXCEED $7,500,000, (II) SALES OF RENTAL EQUIPMENT
IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES,
(III) SALES OR OTHER DISPOSITIONS OF ASSETS WHICH DO NOT CONSTITUTE COLLATERAL,
AND (IV) SALES OF REAL PROPERTY UNDER SECTION 8.1(K), TO THE EXTENT THAT THE
BORROWER HAS DELIVERED A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
SUCH DATE STATING THAT IT INTENDS TO REINVEST THE NET SALE PROCEEDS THEREFROM IN
INVENTORY, REPLACEMENT EQUIPMENT, RENTAL EQUIPMENT, OR PROPERTY AND EQUIPMENT AS
THE CASE MAY BE, WITHIN 180 DAYS AFTER THE RESPECTIVE DATE OF SALE OR
DISPOSITION OR, IN LIEU THEREOF, COMMIT TO SO INVEST SUCH NET SALE PROCEEDS
WITHIN 180 DAYS AFTER SUCH DATE OF SALE AND ACTUALLY EXPEND THE FUNDS PURSUANT
TO SUCH COMMITMENT WITHIN 365 DAYS AFTER SUCH DATE OF SALE OR DISPOSITION), AN
AMOUNT EQUAL TO 100% OF THE NET SALE PROCEEDS FROM SUCH ASSET SALE SHALL BE
APPLIED TO REPAY OUTSTANDING TERM LOANS IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 2.5(G)(III); PROVIDED THAT TO THE EXTENT ANY NET SALE PROCEEDS ARE NOT
REQUIRED TO BE APPLIED PURSUANT TO THIS SECTION 2.5(J) AS A RESULT OF
CLAUSE (IV) CONTAINED IN THE PARENTHETICAL ABOVE, THEN (X) ON THE 180TH DAY
AFTER THE DATE OF THE RESPECTIVE SALE OR DISPOSITION, THE NET SALE PROCEEDS OF
THE RESPECTIVE SALE OR DISPOSITION SHALL BE APPLIED AS OTHERWISE REQUIRED BY
THIS SECTION 2.5(J) TO THE EXTENT NOT ACTUALLY USED OR COMMITTED TO BE USED AS
CONTEMPLATED BY SAID CLAUSE (IV) BY SUCH 180TH DAY AND (Y) ON THE 365TH DAY
AFTER THE DATE OF THE RESPECTIVE SALE OR DISPOSITION, ANY NET SALE PROCEEDS OF
THE RESPECTIVE SALE OR DISPOSITION SHALL BE APPLIED AS OTHERWISE REQUIRED BY
THIS SECTION 2.5(J) TO THE EXTENT SAME WERE COMMITTED TO BE USED WITHIN 180 DAYS
AFTER THE RESPECTIVE DATE OF SALE OR OTHER DISPOSITION BUT WERE NOT IN FACT USED
BY SUCH 365TH DAY AS CONTEMPLATED BY SAID CLAUSE (IV).


 


(K)           MANDATORY PREPAYMENTS RELATING TO EQUITY ISSUANCES.  IN ADDITION
TO ANY OTHER MANDATORY REPAYMENTS OR COMMITMENT REDUCTIONS PURSUANT TO THIS
SECTION 2.5, BUT SUBJECT TO SECTION 2.5(O), ON EACH DATE AFTER THE EFFECTIVE
DATE UPON WHICH (X) HOLDINGS RECEIVES ANY CASH PROCEEDS FROM ANY PUBLIC EQUITY
OFFERING OR (Y) THE BORROWER OR ANY SUBSIDIARY OF HOLDINGS OR THE BORROWER
RECEIVES ANY CASH PROCEEDS FROM ANY EQUITY ISSUANCE BY THE BORROWER OR ANY
SUBSIDIARY OF HOLDINGS OR THE BORROWER, AN AMOUNT EQUAL TO THE APPLICABLE EQUITY
RECAPTURE PERCENTAGE OF THE NET EQUITY PROCEEDS THEREFROM SHALL BE APPLIED TO
REPAY OUTSTANDING TERM LOANS IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 2.5(G)(III).


 


(L)            MANDATORY PREPAYMENTS RELATING TO CASUALTY LOSSES.  IN ADDITION
TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS SECTION 2.5, BUT SUBJECT TO
SECTION 2.5(O), TO THE EXTENT HOLDINGS, THE BORROWER OR THEIR RESPECTIVE
SUBSIDIARIES RECEIVES PROCEEDS FROM A CASUALTY LOSS, SUCH PROCEEDS SHALL, TO THE
EXTENT PROVIDED IN SECTION 7.10, BE APPLIED TO REPAY TERM LOANS IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 2.5(G)(III).


 


(M)          MATURITY DATE; CHANGE OF CONTROL.  UPON THE EARLIER OF (I) THE
MATURITY DATE AND (II) UNLESS THE REQUIRED LENDERS OTHERWISE CONSENT IN WRITING,
THE DATE ON WHICH A CHANGE OF CONTROL OCCURS, ALL THEN OUTSTANDING LOANS SHALL
BE REPAID IN FULL.


 


(N)           SPECIAL APPLICATION PROVISIONS REGARDING TERM LOANS.  SO LONG AS
ANY TERM LOANS REMAIN OUTSTANDING AND SO LONG AS (AND TO THE EXTENT THAT) THE
TOTAL REVOLVING CREDIT COMMITMENTS REMAIN IN EFFECT, ANY AMOUNTS REQUIRED TO BE
APPLIED AS MANDATORY REPAYMENTS TO THE TERM LOANS PURSUANT TO SECTIONS 2.5(I),
(J), (K) AND (L) SHALL BE DEPOSITED WITH THE ADMINISTRATIVE AGENT ON THE DATE
THE RESPECTIVE PAYMENT IS OTHERWISE REQUIRED TO BE MADE AND, UNLESS THE BORROWER
HAS ALREADY FURNISHED THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’
PRIOR WRITTEN NOTICE OF THE RESPECTIVE PREPAYMENT AND AMOUNT THEREOF, THE
ADMINISTRATIVE

 

62

--------------------------------------------------------------------------------


 


AGENT SHALL NOT APPLY SUCH AMOUNT TO REPAY OUTSTANDING TERM LOANS UNTIL THE
THIRD BUSINESS DAY AFTER ITS RECEIPT OF SUCH AMOUNTS.  PRIOR THERETO, THE
ADMINISTRATIVE AGENT SHALL GIVE EACH TERM LOAN LENDER NOTICE OF THE AMOUNT OF
THE RESPECTIVE REPAYMENT TO BE MADE TO ITS TERM LOANS PURSUANT TO THE PROVISIONS
OF SAID SECTION 2.5(I), (J), (K) OR (L), AS THE CASE MAY BE.  SUCH AMOUNT SHALL
BE APPLIED TO REPAY THE OUTSTANDING TERM LOANS OF THE VARIOUS TERM LOAN LENDERS
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.5 ON THE DATE OF RECEIPT OF
SUCH PAYMENT (IF AT LEAST THREE BUSINESS DAYS’ NOTICE HAD PREVIOUSLY BEEN GIVEN
TO THE TERM LOAN LENDERS OF SUCH PREPAYMENT BY THE BORROWER) OR ON THE THIRD
BUSINESS DAY AFTER THE ADMINISTRATIVE AGENT’S RECEIPT THEREOF; PROVIDED THAT, BY
WRITTEN NOTICE OF ANY TERM LOAN LENDER DELIVERED TO THE ADMINISTRATIVE AGENT AT
LEAST ONE BUSINESS DAY BEFORE THE DATE THE RESPECTIVE REPAYMENT IS ACTUALLY
APPLIED TO OUTSTANDING TERM LOANS, ANY TERM LOAN LENDER MAY DECLINE TO RECEIVE
ITS SHARE OF THE AMOUNT WHICH WOULD OTHERWISE HAVE BEEN APPLIED TO ITS
OUTSTANDING TERM LOANS, IN WHICH CASE SUCH DECLINED AMOUNT SHALL INSTEAD BE
APPLIED TO THE REPAYMENT OF REVOLVING LOANS AND AS A MANDATORY REDUCTION OF THE
TOTAL REVOLVING CREDIT COMMITMENTS IN THE AMOUNT OF SUCH REPAYMENT OF REVOLVING
LOANS IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.5(G)(II).


 


(O)           CERTAIN PAYMENT PROVISIONS NOT APPLICABLE TO HOLDINGS.  THE
PROVISIONS OF SECTIONS 2.5(I), (J), (K) AND (L) SHALL NOT BE APPLICABLE TO
HOLDINGS OR ANY OF ITS SUBSIDIARIES (OTHER THAN THE BORROWER AND SUBSIDIARIES OF
THE BORROWER) AT ANY TIME (AND ONLY DURING SUCH TIME) THAT THE HOLDING COMPANY
REQUIREMENTS (AS DEFINED IN SECTION 1.5) ARE SATISFIED.


 

2.6           Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes not later than 1:00 P.M. New York City
time on the day when due in Dollars to the Administrative Agent at its Payment
Office in immediately available funds.  The Borrower’s obligations to the
Lenders with respect to such payments shall be discharged by making such
payments to the Administrative Agent pursuant to this Section 2.6.

 


(B)           (I)  THE BORROWER AND EACH OF ITS SUBSIDIARIES THAT IS A U.S.
CREDIT PARTY SHALL EACH, ALONG WITH THE COLLATERAL AGENT AND FINANCIAL
INSTITUTIONS SELECTED BY THE BORROWER AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT
(THE “COLLECTION BANKS”), ENTER INTO AND MAINTAIN AN AGREEMENT SUBSTANTIALLY IN
THE FORM OF EXHIBIT C-1 (IF THE RELEVANT COLLECTION BANK IS THE COLLATERAL AGENT
IN ITS INDIVIDUAL CAPACITY) OR, FOR ANY COLLECTION BANK WHICH IS NOT THE
COLLATERAL AGENT IN ITS INDIVIDUAL CAPACITY, SUCH OTHER FORM AS MAY BE
ACCEPTABLE TO THE COLLATERAL AGENT (EACH SUCH AGREEMENT, WITH SUCH CHANGES AS
MAY BE AGREED TO BY THE COLLATERAL AGENT AND AS MODIFIED, AMENDED OR
SUPPLEMENTED FROM TIME TO TIME, A “COLLECTION BANK AGREEMENT” AND, COLLECTIVELY,
THE “COLLECTION BANK AGREEMENTS”).  THE BORROWER AND EACH OF ITS SUBSIDIARIES
THAT IS A U.S. CREDIT PARTY SHALL INSTRUCT ALL ACCOUNT DEBTORS ON THE ACCOUNTS
OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, TO REMIT ALL PAYMENTS TO
THE APPLICABLE “P.O. BOXES” OR “LOCKBOX ADDRESSES” (AS DEFINED IN THE APPLICABLE
COLLECTION BANK AGREEMENT) WHICH REMITTANCES SHALL BE COLLECTED BY THE
APPLICABLE COLLECTION BANK AND DEPOSITED IN THE APPLICABLE COLLECTION ACCOUNT. 
ALL AMOUNTS RECEIVED BY THE BORROWER AND EACH OF ITS SUBSIDIARIES THAT IS A U.S.
CREDIT PARTY FROM ANY ACCOUNT DEBTOR, IN ADDITION TO ALL OTHER CASH RECEIVED
FROM ANY OTHER SOURCE, SHALL, SUBJECT TO THE REQUIREMENTS OF SECTIONS 8.16 AND
8.17, UPON RECEIPT BE DEPOSITED INTO A COLLECTION ACCOUNT.


 

(II)           THE BORROWER AND ITS RELEVANT SUBSIDIARIES MAY CLOSE COLLECTION
ACCOUNTS AND/OR OPEN NEW COLLECTION ACCOUNTS WITH THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT

 

63

--------------------------------------------------------------------------------


 

AND SUBJECT TO PRIOR EXECUTION AND DELIVERY TO THE ADMINISTRATIVE AGENT OF
COLLECTION BANK AGREEMENTS CONSISTENT WITH THE PROVISIONS OF THIS SECTION 2.6
AND IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 


(C)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THE
COLLECTION BANK AGREEMENTS, ALL AVAILABLE AMOUNTS HELD IN THE COLLECTION
ACCOUNTS SHALL BE WIRED BY THE CLOSE OF EACH BUSINESS DAY INTO AN ACCOUNT
MAINTAINED BY BOFA (THE “CONCENTRATION ACCOUNT”) ESTABLISHED PURSUANT TO A
CONCENTRATION ACCOUNT AGREEMENT ENTERED INTO BETWEEN THE BORROWER AND THE
COLLATERAL AGENT IN SUCH FORM AS MAY BE ACCEPTABLE TO THE COLLATERAL AGENT (THE
“CONCENTRATION ACCOUNT AGREEMENT”).


 


(D)           ALL AVAILABLE AMOUNTS HELD IN THE CONCENTRATION ACCOUNT SHALL BE
DISTRIBUTED AND APPLIED ON A DAILY BASIS IN THE FOLLOWING ORDER (IN EACH CASE,
TO THE EXTENT THE ADMINISTRATIVE AGENT HAS ACTUAL KNOWLEDGE OF THE AMOUNTS OWING
OR OUTSTANDING AS DESCRIBED BELOW):  (1) FIRST, TO PAY OUTSTANDING EXPENSES
(INCLUDING ANY AMOUNTS RELATING TO ANY BANK PRODUCTS (OTHER THAN HEDGE
AGREEMENTS)) ACTUALLY DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND/OR THE
COLLATERAL AGENT UNDER ANY OF THE CREDIT DOCUMENTS (PROVIDED THAT, IN THE CASE
OF EXPENSES ATTRIBUTABLE TO SERVICES PROVIDED BY THIRD PARTY ACCOUNTANTS,
CONSULTANTS, ADVISORS AND OTHER PROFESSIONALS RETAINED BY THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES, SAME ARE
INVOICED TO THE BORROWER OR TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
THE RESPECTIVE AFFILIATE, WITH A COPY OF SAID INVOICE PROVIDED TO THE BORROWER),
TO PAY INDEMNITIES (INCLUDING ANY AMOUNTS RELATING TO ANY BANK PRODUCTS (OTHER
THAN HEDGE AGREEMENTS)) ACTUALLY DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT
AND/OR THE COLLATERAL AGENT UNDER ANY CREDIT DOCUMENT AND TO REPAY OR PREPAY
OUTSTANDING REVOLVING LOANS ADVANCED BY THE ADMINISTRATIVE AGENT ON BEHALF OF
THE LENDERS PURSUANT TO SECTIONS 2.3 AND 2.4(B); (2) SECOND, TO THE EXTENT ALL
AMOUNTS REFERRED TO IN PRECEDING CLAUSE (1) HAVE BEEN PAID IN FULL, TO PAY ALL
OUTSTANDING EXPENSES AND INDEMNITIES ACTUALLY DUE AND PAYABLE TO THE ISSUING
LENDER UNDER ANY OF THE CREDIT DOCUMENTS; (3) THIRD, TO THE EXTENT ALL AMOUNTS
REFERRED TO IN PRECEDING CLAUSES (1) AND (2) HAVE BEEN PAID IN FULL, TO PAY (ON
A RATABLE BASIS) ALL ACCRUED AND UNPAID INTEREST ACTUALLY DUE AND PAYABLE ON THE
LOANS AND ALL ACCRUED AND UNPAID FEES ACTUALLY DUE AND PAYABLE TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ISSUING LENDERS AND THE LENDERS
UNDER ANY OF THE CREDIT DOCUMENTS; (4) FOURTH, TO THE EXTENT ALL AMOUNTS
REFERRED TO IN PRECEDING CLAUSES (1) THROUGH (3), INCLUSIVE, HAVE BEEN PAID IN
FULL, TO PREPAY (ON A RATABLE BASIS) ALL OUTSTANDING PRINCIPAL ON THE REVOLVING
LOANS (WHETHER OR NOT THEN DUE AND PAYABLE AND WITH SUCH APPLICATION TO BE MADE,
FIRST, TO OUTSTANDING BASE RATE LOANS AND, SECOND, TO OUTSTANDING EURODOLLAR
RATE LOANS); AND (5) FIFTH, TO THE EXTENT ALL AMOUNTS REFERRED TO IN PRECEDING
CLAUSES (1) THROUGH (4), INCLUSIVE, HAVE BEEN PAID IN FULL, TO PAY (ON A RATABLE
BASIS) ALL OTHER OUTSTANDING OBLIGATIONS (INCLUDING PAYMENT OF ANY OTHER
OBLIGATIONS RELATING TO BANK PRODUCTS) DUE AND PAYABLE UNDER ANY OF THE CREDIT
DOCUMENTS.


 


(E)           EACH OF THE CANADIAN SUBSIDIARIES SHALL, ALONG WITH THE COLLATERAL
AGENT AND ONE OR MORE FINANCIAL INSTITUTIONS SELECTED BY SUCH CANADIAN
SUBSIDIARIES AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ENTER INTO AND MAINTAIN
AN AGREEMENT (OR AGREEMENTS) SUBSTANTIALLY IN THE FORM OF EXHIBIT C-3 OR SUCH
OTHER FORM AS CANADIAN COUNSEL FOR THE COLLATERAL AGENT MAY SUGGEST WITH RESPECT
TO ANY CANADIAN SUBSIDIARY OR AS MAY OTHERWISE BE ACCEPTABLE TO THE COLLATERAL
AGENT (EACH SUCH AGREEMENT, WITH SUCH CHANGES AS MAY BE AGREED TO BY THE
COLLATERAL

 

64

--------------------------------------------------------------------------------


 

Agent and as modified, amended or supplemented from time to time, the “Canadian
Bank Control Agreement” and, collectively, the “Canadian Bank Control
Agreements”).


 

2.7           Maintenance of Account.  The Administrative Agent shall maintain
an account on its books in the name of the Borrower in which the Borrower will
be charged with all loans and advances made by the Lenders to the Borrower
pursuant to the Commitments or otherwise owing by the Borrower under this Credit
Agreement or any Notes as a result of the Bank Assignment Agreement or
Sections 2.12 or 11.6 of this Credit Agreement or for the Borrower’s account,
including the Loans, the Letter of Credit Obligations, and the Fees, Expenses
and any other Obligations relating thereto.  The Borrower will be credited, in
accordance with Section 2.6 above, with all amounts received by the Lenders from
the Borrower or from others for the Borrower’s account, including, as set forth
above, all amounts received by the Administrative Agent in payment of Accounts
and applied to the Obligations.  In no event shall prior recourse to any
Accounts or other Collateral be a prerequisite to the Administrative Agent’s
right to demand payment of any Obligation upon its maturity.  Further, the
Administrative Agent shall have no obligation whatsoever to perform in any
respect any of the Borrower’s or any of its Subsidiaries contracts or
obligations relating to the Accounts.

 

2.8           Statement of Account.  After the end of each month the
Administrative Agent shall send the Borrower a statement accounting for the
charges, loans, advances and other transactions occurring among and between the
Administrative Agent, the Revolving Credit Lenders, the Issuing Lender and the
Borrower during that month.  The monthly statements shall, absent manifest
error, be an account stated, which is final, conclusive and binding on the
Borrower.

 

2.9           Taxes.  (a)  All payments made by the Borrower hereunder, under
any Note, or under any other Credit Document will be made without setoff,
counterclaim or other defense.  Except as provided in Section 2.9(c), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, except as provided in the second succeeding
sentence, any tax imposed on or measured by the net income or net profits (or
any branch profits taxes or franchise taxes imposed in lieu of net income taxes)
of the Administrative Agent or a Lender pursuant to the laws of the jurisdiction
in which the Administrative Agent or such Lender, as the case may be, is
organized or the jurisdiction in which the principal office of such Lender or
the Administrative Agent or the Applicable Lending Office of such Lender is
located or any subdivision or taxing authority thereof or therein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, deductions, withholdings,
charges, assessments or other liabilities being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, the Borrower agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due hereunder, under any Note, or under any
other Credit Document, after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or in such Note or
such other Credit Document.  If any amounts are payable in respect of Taxes
pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender, upon the written request of such Lender, for taxes imposed on or
measured by the net income or net profits (or any branch profits taxes or
franchise

 

65

--------------------------------------------------------------------------------


 

taxes imposed in lieu of net income taxes) of such Lender pursuant to the laws
of the jurisdiction in which the Administrative Agent or such Lender is
organized or incorporated or in which the principal office or Applicable Lending
Office of such Lender is located or of any political subdivision or taxing
authority thereof or therein and for any withholding of income or similar taxes
as such Lender shall determine are payable by, or withheld from, such Lender in
respect of such amounts so paid to or on behalf of such Lender pursuant to this
or the preceding sentence.  The Borrower will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes, or any withholding
or deduction on account thereof, is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the Borrower.  The Borrower
will indemnify and hold harmless the Administrative Agent and each Lender, and
reimburse the Administrative Agent or such Lender upon its written request, on
an after-tax basis (as described in the second preceding sentence), for the
amount of any Taxes so levied or imposed and paid or withheld by the
Administrative Agent or such Lender.  A certificate prepared in good faith as to
the amount of such payment by such Lender or the Administrative Agent shall,
absent manifest error, be prima facie evidence of such amount.

 


(B)           EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE EFFECTIVE DATE, OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE
OF AN INTEREST UNDER THIS CREDIT AGREEMENT PURSUANT TO SECTION 11.6 OR AN
INCREMENTAL REVOLVING CREDIT LENDER PURSUANT TO SECTION 2.1 (UNLESS THE
RESPECTIVE LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR TRANSFER OR BECOMING AN INCREMENTAL REVOLVING CREDIT LENDER, AS
THE CASE MAY BE), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH LENDER OR
THE DATE SUCH LENDER BECOMES AN INCREMENTAL REVOLVING CREDIT LENDER, AS THE CASE
MAY BE, (I) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI OR FORM W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION UNDER
AN INCOME TAX TREATY) (OR SUCCESSOR FORMS) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS CREDIT AGREEMENT
AND UNDER ANY NOTE OR (II) IF THE LENDER IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE
SERVICE FORM W-8ECI OR FORM W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION UNDER
AN INCOME TAX TREATY) PURSUANT TO CLAUSE (I) ABOVE, (X) A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT D (ANY SUCH CERTIFICATE, A
“SECTION 2.9(B)(II) CERTIFICATE”) AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (WITH RESPECT TO THE
PORTFOLIO INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST TO BE MADE UNDER THIS
CREDIT AGREEMENT AND UNDER ANY NOTE.  IN ADDITION, EACH LENDER AGREES THAT FROM
TIME TO TIME AFTER THE EFFECTIVE DATE, WHEN A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECT, IT WILL, IF THEN PERMITTED UNDER APPLICABLE LAW, DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8BEN (WITH RESPECT
TO THE BENEFITS OF ANY INCOME TAX TREATY), OR FORM W-8BEN (WITH RESPECT TO THE
PORTFOLIO INTEREST EXEMPTION) AND A SECTION 2.9(B)(II) CERTIFICATE, AS THE CASE
MAY BE, AND SUCH OTHER FORMS AS MAY BE REQUIRED IN ORDER TO CONFIRM OR ESTABLISH
THE ENTITLEMENT OF SUCH LENDER TO A CONTINUED EXEMPTION FROM OR REDUCTION IN
UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS CREDIT
AGREEMENT AND ANY NOTE, OR IT SHALL IMMEDIATELY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF ITS INABILITY TO DELIVER

 

66

--------------------------------------------------------------------------------


 


ANY SUCH FORM OR CERTIFICATE, IN WHICH CASE SUCH LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY SUCH FORM OR CERTIFICATE PURSUANT TO THIS SECTION 2.9(B). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2.9(A), BUT
SUBJECT TO SECTION 11.6 AND THE IMMEDIATELY SUCCEEDING SENTENCE, (X) THE
BORROWER SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO SO BY LAW, TO
DEDUCT OR WITHHOLD INCOME OR SIMILAR TAXES IMPOSED BY THE UNITED STATES (OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN) FROM INTEREST,
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT OF ANY LENDER WHICH IS
NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF
THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES TO THE EXTENT THAT SUCH LENDER
HAS NOT PROVIDED TO THE BORROWER U.S. INTERNAL REVENUE SERVICE FORMS THAT
ESTABLISH A COMPLETE EXEMPTION FROM, OR REDUCED RATE OF, SUCH DEDUCTION OR
WITHHOLDING AND (Y) THE BORROWER SHALL NOT BE OBLIGATED PURSUANT TO
SECTION 2.9(A) TO MAKE ANY ADDITIONAL PAYMENTS TO A LENDER PURSUANT TO THE THIRD
AND FOURTH SENTENCES OF SECTION 2.9(A) (THE “GROSS-UP PAYMENTS”) (I) IF SUCH
LENDER HAS NOT PROVIDED TO THE BORROWER THE INTERNAL REVENUE SERVICE FORMS
REQUIRED TO BE PROVIDED TO THE BORROWER PURSUANT TO THIS SECTION 2.9(B) OR
(II) IN THE CASE OF A PAYMENT, OTHER THAN INTEREST, TO A LENDER DESCRIBED IN
CLAUSE (II) ABOVE, TO THE EXTENT THAT SUCH FORMS DO NOT ESTABLISH A COMPLETE
EXEMPTION FROM, OR REDUCED RATE OF, WITHHOLDING OF SUCH TAXES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE PRECEDING SENTENCE OR ELSEWHERE IN
THIS SECTION 2.9 AND EXCEPT AS SET FORTH IN SECTION 11.6, THE BORROWER AGREES TO
PAY ADDITIONAL AMOUNTS AND TO INDEMNIFY EACH LENDER IN THE MANNER SET FORTH IN
SECTION 2.9(A) (WITHOUT REGARD TO THE IDENTITY OF THE JURISDICTION REQUIRING THE
DEDUCTION OR WITHHOLDING) IN RESPECT OF ANY TAXES DEDUCTED OR WITHHELD BY IT AS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE AS A RESULT OF ANY CHANGES AFTER
THE EFFECTIVE DATE IN ANY APPLICABLE LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR IN THE INTERPRETATION THEREOF, RELATING TO THE DEDUCTING
OR WITHHOLDING OF SUCH TAXES.


 


(C)           IF THE BORROWER PAYS ANY ADDITIONAL AMOUNT UNDER THIS SECTION 2.9
TO A LENDER AND SUCH LENDER DETERMINES IN ITS SOLE DISCRETION THAT IT HAS
ACTUALLY RECEIVED OR REALIZED IN CONNECTION THEREWITH ANY REFUND OR ANY
REDUCTION OF, OR CREDIT AGAINST, ITS TAX LIABILITIES IN OR WITH RESPECT TO THE
TAXABLE YEAR IN WHICH THE ADDITIONAL AMOUNT IS PAID (A “TAX BENEFIT”), SUCH
LENDER SHALL PAY TO THE BORROWER AN AMOUNT THAT THE LENDER SHALL, IN ITS SOLE
DISCRETION, DETERMINE IS EQUAL TO THE NET BENEFIT, AFTER TAX, WHICH WAS OBTAINED
BY THE LENDER IN SUCH YEAR AS A CONSEQUENCE OF SUCH REFUND, REDUCTION OR CREDIT,
PROVIDED THAT (I) ANY LENDER MAY DETERMINE, IN ITS SOLE DISCRETION CONSISTENT
WITH THE POLICIES OF SUCH LENDER, WHETHER TO SEEK A TAX BENEFIT; (II) ANY TAXES
THAT ARE IMPOSED ON A LENDER AS A RESULT OF A DISALLOWANCE OR REDUCTION
(INCLUDING THROUGH THE EXPIRATION OF ANY TAX CREDIT CARRYOVER OR CARRYBACK OF
SUCH LENDER THAT OTHERWISE WOULD NOT HAVE EXPIRED) OF ANY TAX BENEFIT WITH
RESPECT TO WHICH SUCH LENDER HAS MADE A PAYMENT TO THE BORROWER PURSUANT TO THIS
SECTION 2.9(C) SHALL BE TREATED AS A TAX FOR WHICH THE BORROWER IS OBLIGATED TO
INDEMNIFY SUCH LENDER PURSUANT TO THIS SECTION 2.9 WITHOUT ANY EXCLUSIONS OR
DEFENSES; (III) NOTHING IN THIS SECTION 2.9(C) SHALL REQUIRE THE LENDER TO
DISCLOSE ANY CONFIDENTIAL INFORMATION TO THE BORROWER (INCLUDING, WITHOUT
LIMITATION, ITS TAX RETURNS); AND (IV) NO SUCH REFUND, REDUCTION OR CREDIT SHALL
BE MADE AT ANY TIME WHEN AN EVENT OF DEFAULT EXISTS AND IS CONTINUING.


 


2.10         SHARING OF PAYMENTS.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT
(WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF OR
OTHERWISE) ON ACCOUNT (X) OF THE REVOLVING LOANS MADE BY IT OR ITS PARTICIPATION
IN LETTERS OF CREDIT IN EXCESS OF ITS REVOLVING CREDIT PROPORTIONATE SHARE OF
PAYMENTS ON ACCOUNT OF THE REVOLVING LOANS OR LETTERS

 

67

--------------------------------------------------------------------------------


 


OF CREDIT OBTAINED BY ALL THE LENDERS (OTHER THAN ANY LENDER THAT HAS WAIVED ITS
SHARE IN WRITING), OR INTEREST THEREON, SUCH LENDER SHALL FORTHWITH PURCHASE
FROM THE OTHER REVOLVING CREDIT LENDERS, SUCH PARTICIPATION IN THE REVOLVING
LOANS MADE BY THEM OR IN THEIR PARTICIPATION IN LETTERS OF CREDIT AS SHALL BE
NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT RATABLY
WITH EACH OF THEM, OR (Y) THE TERM LOANS MADE BY IT IN EXCESS OF ITS TERM LOAN
PROPORTIONATE SHARE OF PAYMENTS ON ACCOUNT OF THE TERM LOANS OBTAINED BY ALL THE
LENDERS (OTHER THAN ANY LENDER THAT HAS WAIVED ITS SHARE IN WRITING OR PURSUANT
TO SECTION 2.5(N)), OR INTEREST THEREON, SUCH LENDER SHALL FORTHWITH PURCHASE
FROM THE OTHER TERM LOAN LENDERS SUCH PARTICIPATION IN THE TERM LOANS MADE BY
THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS
PAYMENT RATABLY WITH EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION
OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER, SUCH
PURCHASE FROM EACH LENDER WITH OBLIGATIONS OF THE RESPECTIVE TRANCHE SHALL BE
RESCINDED AND EACH SUCH LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE
PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH
LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH
LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE
PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT TO THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THIS SECTION 2.10 MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL OF ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF) WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


2.11         BANK PRODUCTS.  ANY CREDIT PARTY (OTHER THAN HOLDINGS) MAY OBTAIN
BANK PRODUCTS FROM BOFA OR ANY OF BOFA’S AFFILIATES OR, SUBJECT TO THE
DEFINITION OF BANK PRODUCTS, ANOTHER LENDER OR ANY OF SUCH LENDER’S AFFILIATES,
ALTHOUGH NO CREDIT PARTY IS REQUIRED TO DO SO.  TO THE EXTENT BANK PRODUCTS ARE
PROVIDED BY AN AFFILIATE OF BOFA OR OF ANOTHER LENDER, THE BORROWER AGREES, AND
THE RELEVANT CREDIT PARTY (IF OTHER THAN THE BORROWER) SHALL AGREE, TO INDEMNIFY
AND HOLD THE ADMINISTRATIVE AGENT, BOFA AND THE OTHER LENDERS HARMLESS FROM ANY
AND ALL COSTS AND OBLIGATIONS NOW OR HEREAFTER INCURRED BY ANY OF THE LENDERS OR
AGENTS WHICH ARISE FROM ANY INDEMNITY GIVEN BY BOFA OR ANOTHER LENDER TO ITS
AFFILIATES RELATED TO SUCH BANK PRODUCTS; PROVIDED, HOWEVER, NOTHING CONTAINED
HEREIN IS INTENDED TO LIMIT ANY CREDIT PARTY’S RIGHTS, WITH RESPECT TO BOFA,
ANOTHER LENDER OR THEIR RESPECTIVE AFFILIATES, IF ANY, THAT ARISE AS A RESULT OF
THE EXECUTION OF DOCUMENTS BY AND BETWEEN SUCH CREDIT PARTY AND BOFA, ANOTHER
LENDER OR THEIR RESPECTIVE AFFILIATES THAT RELATE TO BANK PRODUCTS.  THE
AGREEMENT CONTAINED IN THIS SECTION 2.11 SHALL SURVIVE TERMINATION OF THIS
CREDIT AGREEMENT.  THE BORROWER ACKNOWLEDGES AND AGREES THAT THE OBTAINING OF
BANK PRODUCTS FROM BOFA, ANOTHER LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES
(A) IS IN THE SOLE AND ABSOLUTE DISCRETION OF BOFA, SUCH OTHER LENDER OR THE
APPLICABLE AFFILIATE, AS THE CASE MAY BE, AND (B) IS SUBJECT TO ALL RULES AND
REGULATIONS OF BOFA, SUCH OTHER LENDER OR SUCH AFFILIATE.


 

2.12         Assignment and Assumption on Effective Date.  (a)  Effective upon
the effectiveness of the amendment and restatement of the Existing Credit
Agreement as contemplated hereby (but prior to the making of any financial
accommodations on the Initial Borrowing Date other than those deemed made
pursuant to Section 2.1(a) and the last sentence of Section 2.1(c) (the time of
such effectiveness under this Section 2.12(a), the “Assignment Effective Time”),
each of BofA and DBTCA (each an “Assignor”) hereby sells, transfers and assigns
to each of the other Lenders party to this Credit Agreement on the Initial
Borrowing Date

 

68

--------------------------------------------------------------------------------


 

(each an “Assignee”), and each Assignee hereby purchases, assumes and undertakes
from each Assignor, without recourse and without representation or warranty
(except as provided in this Section 2.12), (1) such Assignee’s Revolver
Percentage (as defined below) of (A) the revolving credit commitment of such
Assignor under the Existing Credit Agreement immediately after giving effect to
the transactions contemplated by the Bank Assignment Agreement, each of the
Revolving Loans of such Assignor, the obligations of such Assignor relating to
Letters of Credit (including, without limitation, any obligation to participate
in Letters of Credit) with respect to such revolving credit commitment of such
Assignor and all other obligations of such Assignor as a Revolving Credit Lender
with respect to such revolving credit commitment of such Assignor, in each
instance, under this Credit Agreement as in effect immediately prior to the
assignments and assumptions contemplated by this Section 2.12 and (B) all
related rights, benefits, obligations, liabilities and indemnities of such
Assignor under and in connection with this Credit Agreement as in effect
immediately prior to the assignments and assumptions contemplated by this
Section 2.12 (for each Assignor, the foregoing with respect to all Assignees
collectively, its “Assigned Revolver Interest” and collectively for both
Assignors, the “Assigned Revolver Interests”) and (2) such Assignee’s Term Loan
Percentage (as defined below) of (A) the Term Loans of such Assignor and all
other obligations of such Assignor as a Term Loan Lender, in each instance,
under this Credit Agreement as in effect immediately prior to the assignments
and assumptions contemplated by this Section 2.12 and (B) all related rights,
benefits, obligations, liabilities and indemnities of such Assignor under and in
connection with this Credit Agreement as in effect immediately prior to the
assignments and assumptions contemplated by this Section 2.12 (for each
Assignor, the foregoing with respect to all Assignees collectively, its
“Assigned Term Loan Interest” and collectively for both Assignors, the “Assigned
Term Loan Interests” and for each Assignor, together with its Assigned Revolver
Interest, its “Assigned Interest” and collectively for both Assignors, together
with the Assigned Revolver Interests, the “Assigned Interests”); it being the
intention of the parties hereto that immediately after giving effect to the
assignments and assumptions contemplated by this Section 2.12 (together with the
agreement, if any, of any Lender to provide any additional revolving credit
commitments hereunder on the Initial Borrowing Date) each Lender shall have the
Revolving Credit Commitment and Term Loan Outstandings as set forth on
Schedule I hereto.  “Revolver Percentage” of any Assignee with respect to a
particular Assignor shall mean such percentage of the revolving credit
commitment of such Assignor under the Existing Credit Agreement immediately
after giving effect to the transactions contemplated by the Bank Assignment
Agreement such that immediately after giving effect to the above assignments and
assumptions (together with the agreement, if any, of any Lender to provide any
additional revolving credit commitments hereunder on the Initial Borrowing Date)
each of the Lenders has the Revolving Credit Commitment set forth on Schedule I
hereto.  “Term Loan Percentage” of any Assignee with respect to a particular
Assignor shall mean such percentage of the Term Loans held by such Assignor
pursuant to Section 2.1(a) immediately prior to the assignments and assumptions
contemplated by this Section 2.12 such that immediately after giving effect to
the above assignments and assumptions each of the Lenders has the Term Loan
Outstandings set forth on Schedule I hereto.  The Administrative Agent shall
determine the Revolver Percentage and Term Loan Percentage of each Assignee with
respect to a particular Assignor.

 


(B)           WITH EFFECT ON AND AFTER SUCH ASSIGNMENTS AND ASSUMPTIONS, EACH
ASSIGNEE SHALL BE A PARTY TO THIS CREDIT AGREEMENT AND SHALL SUCCEED TO ALL OF
THE RIGHTS AND BE OBLIGATED TO PERFORM ALL OF THE OBLIGATIONS OF A LENDER UNDER
THIS AGREEMENT, INCLUDING THE REQUIREMENTS

 

69

--------------------------------------------------------------------------------


 


CONCERNING CONFIDENTIALITY AND THE PAYMENT OF INDEMNIFICATION, WITH A REVOLVING
CREDIT COMMITMENT AND TERM LOAN OUTSTANDINGS IN THE RESPECTIVE AMOUNTS SET FORTH
ON SCHEDULE I HERETO.  EACH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE
WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS CREDIT
AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.  IT IS THE INTENT OF
THE PARTIES HERETO THAT THE REVOLVING CREDIT COMMITMENT OF EACH ASSIGNOR IN
EFFECT IMMEDIATELY PRIOR TO THE ASSIGNMENTS AND ASSUMPTIONS CONTEMPLATED BY THIS
SECTION 2.12 SHALL, AS OF THE ASSIGNMENT EFFECTIVE TIME, BE REDUCED SUCH THAT
ITS REVOLVING CREDIT COMMITMENT HEREUNDER (AFTER GIVING EFFECT TO THE AGREEMENT,
IF ANY, OF SUCH ASSIGNOR TO PROVIDE ANY ADDITIONAL REVOLVING CREDIT COMMITMENTS
HEREUNDER ON THE INITIAL BORROWING DATE) SHALL BE AS SET FORTH ON SCHEDULE I
HERETO AND EACH ASSIGNOR SHALL RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS CREDIT AGREEMENT IN EFFECT IMMEDIATELY PRIOR TO THE
ASSIGNMENTS AND ASSUMPTIONS CONTEMPLATED BY THIS SECTION 2.12 TO THE EXTENT SUCH
OBLIGATIONS HAVE BEEN ASSUMED BY THE ASSIGNEES UNDER THIS SECTION 2.12;
PROVIDED, HOWEVER, NEITHER ASSIGNOR SHALL RELINQUISH ITS RIGHTS UNDER ANY
INDEMNITIES IN ITS FAVOR UNDER THIS CREDIT AGREEMENT OR THE EXISTING CREDIT
AGREEMENT TO THE EXTENT SUCH RIGHTS RELATE TO THE TIME PRIOR TO THE ASSIGNMENT
EFFECTIVE TIME.


 


(C)           IMMEDIATELY AFTER GIVING EFFECT TO THE ASSIGNMENTS AND ASSUMPTIONS
SET FORTH IN THIS SECTION 2.12 (TOGETHER WITH THE AGREEMENT, IF ANY, OF ANY
LENDER TO PROVIDE ANY ADDITIONAL REVOLVING CREDIT COMMITMENTS HEREUNDER ON THE
INITIAL BORROWING DATE), THE REVOLVING CREDIT COMMITMENT AND TERM LOAN
OUTSTANDINGS OF EACH LENDER WILL BE AS SET FORTH ON SCHEDULE I HERETO.  EACH
LENDER HEREBY ACKNOWLEDGES AND AGREES THAT ITS REVOLVING CREDIT COMMITMENT,
IMMEDIATELY AFTER GIVING EFFECT TO THE ASSIGNMENTS AND ASSUMPTIONS SET FORTH IN
THIS SECTION 2.12 AND THE AGREEMENT, IF ANY, OF SUCH LENDER TO PROVIDE ANY
ADDITIONAL REVOLVING CREDIT COMMITMENTS HEREUNDER ON THE INITIAL BORROWING DATE,
IS AS SET FORTH ON SCHEDULE I HERETO.


 


(D)           AS CONSIDERATION FOR THE SALES, ASSIGNMENTS AND TRANSFERS
CONTEMPLATED IN THIS SECTION 2.12, EACH ASSIGNEE SHALL ON THE INITIAL BORROWING
DATE PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH ASSIGNOR (WHICH
SHALL PROMPTLY DISTRIBUTE SUCH PAYMENT TO SUCH ASSIGNOR) IN IMMEDIATELY
AVAILABLE FUNDS AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF LOANS ASSIGNED BY
SUCH ASSIGNOR TO SUCH ASSIGNEE PURSUANT TO THIS SECTION 2.12.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH ASSIGNEE OF THE AMOUNT OF SUCH PAYMENT TO
BE MADE TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY INTEREST, FEES AND OTHER PAYMENTS ACCRUED PRIOR TO THE INITIAL
BORROWING DATE WITH RESPECT TO EACH ASSIGNED INTEREST SHALL BE FOR THE ACCOUNT
OF THE RESPECTIVE ASSIGNOR.  ANY INTEREST, FEES AND OTHER PAYMENTS ACCRUED ON
AND AFTER THE INITIAL BORROWING DATE WITH RESPECT TO EACH ASSIGNED INTEREST
SHALL BE FOR THE ACCOUNT OF THE RESPECTIVE ASSIGNEE.  EACH ASSIGNOR AND ASSIGNEE
AGREES THAT IT WILL HOLD IN TRUST FOR THE OTHER PARTY ANY INTEREST, FEES AND
OTHER AMOUNTS WHICH IT MAY RECEIVE TO WHICH THE OTHER PARTY IS ENTITLED PURSUANT
TO THE PRECEDING TWO SENTENCES AND PAY TO THE OTHER PARTY ANY SUCH AMOUNTS WHICH
IT MAY RECEIVE PROMPTLY UPON RECEIPT.


 


(F)            EACH ASSIGNEE (I) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF
THIS CREDIT AGREEMENT AND THE SCHEDULES AND EXHIBITS HERETO, TOGETHER WITH
COPIES OF THE MOST RECENT FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES
AND OF THE BORROWER AND ITS SUBSIDIARIES, AND SUCH OTHER DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT

 

70

--------------------------------------------------------------------------------


 

and legal analysis and decision to enter into this Credit Agreement and the
assignments and assumptions contemplated by this Section 2.12; and (ii) agrees
that it will, independently and without reliance upon either Assignor, any Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal decisions in
taking or not taking action under this Credit Agreement.


 


(G)           EACH ASSIGNOR REPRESENTS AND WARRANTS TO EACH ASSIGNEE THAT (I) IT
IS THE LEGAL AND BENEFICIAL OWNER OF THE PORTION OF ITS ASSIGNED INTEREST BEING
ASSIGNED BY IT TO SUCH ASSIGNEE UNDER THIS SECTION 2.12 AND THAT SUCH PORTION OF
ITS ASSIGNED INTEREST IS FREE AND CLEAR OF ANY LIEN OR OTHER ADVERSE CLAIM
CREATED BY OR THROUGH IT; (II) IT IS DULY ORGANIZED AND EXISTING AND IT HAS THE
FULL POWER AND AUTHORITY TO TAKE, AND HAS TAKEN, ALL ACTION NECESSARY TO EXECUTE
AND DELIVER THIS CREDIT AGREEMENT AND TO FULFILL ITS OBLIGATIONS HEREUNDER
(INCLUDING, WITHOUT LIMITATION, THOSE IN THIS SECTION 2.12); (III) NO NOTICES
TO, OR CONSENTS, AUTHORIZATIONS OR APPROVALS OF, ANY PERSON ARE REQUIRED (OTHER
THAN ANY ALREADY GIVEN OR OBTAINED) FOR ITS DUE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS CREDIT AGREEMENT, AND NO FURTHER ACTION BY, OR NOTICE TO, OR
FILING WITH, ANY PERSON IS REQUIRED OF IT FOR SUCH EXECUTION, DELIVERY OR
PERFORMANCE; AND (IV) THIS CREDIT AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH THE TERMS HEREOF, SUBJECT, AS TO ENFORCEMENT, TO
BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION AND OTHER LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE
PRINCIPLES.


 


(H)           NEITHER ASSIGNOR MAKES ANY REPRESENTATION OR WARRANTY OR ASSUMES
ANY RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT, THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THE EXISTING CREDIT
AGREEMENT, THIS CREDIT AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO.  NEITHER ASSIGNOR MAKES ANY REPRESENTATION OR
WARRANTY IN CONNECTION WITH, OR ASSUMES ANY RESPONSIBILITY WITH RESPECT TO, THE
SOLVENCY, FINANCIAL CONDITION OR STATEMENTS OF HOLDINGS, THE BORROWER, ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR ANY AFFILIATES OF ANY OF THE FOREGOING, OR THE
PERFORMANCE OR OBSERVANCE BY ANY CREDIT PARTY OR ANY OTHER PERSON OF ANY OF ITS
RESPECTIVE OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT, THIS CREDIT
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED IN CONNECTION HEREWITH
OR THEREWITH.


 


(I)            EACH ASSIGNEE REPRESENTS AND WARRANTS TO EACH ASSIGNOR, HOLDINGS
AND THE BORROWER THAT (I) IT IS DULY ORGANIZED AND EXISTING AND IT HAS FULL
POWER AND AUTHORITY TO TAKE, AND HAS TAKEN, ALL ACTION NECESSARY TO EXECUTE AND
DELIVER THIS CREDIT AGREEMENT AND TO FULFILL ITS OBLIGATIONS HEREUNDER
(INCLUDING, WITHOUT LIMITATION, THOSE IN THIS SECTION 2.12); (II) NO NOTICES TO,
OR CONSENTS, AUTHORIZATIONS OR APPROVALS OF, ANY PERSON ARE REQUIRED (OTHER THAN
ANY ALREADY GIVEN OR OBTAINED) FOR ITS DUE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS CREDIT AGREEMENT; AND NO FURTHER ACTION BY, OR NOTICE TO, OR FILING
WITH, ANY PERSON IS REQUIRED OF IT FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE;
(III) THIS CREDIT AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THE TERMS HEREOF, SUBJECT, AS TO ENFORCEMENT, TO BANKRUPTCY,
INSOLVENCY, MORATORIUM, REORGANIZATION AND OTHER LAWS OF GENERAL APPLICATION
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE PRINCIPLES;
AND (IV) IT IS AN ELIGIBLE TRANSFEREE.


 

71

--------------------------------------------------------------------------------


 


(J)            EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE ASSIGNMENTS AND
ASSUMPTIONS CONTEMPLATED BY THIS SECTION 2.12, NOTWITHSTANDING ANY FAILURE TO
COMPLY WITH (AND EACH OF THE PARTIES HERETO HEREBY WAIVES) THE REQUIREMENTS OF
SECTION 11.6(B) OF THIS CREDIT AGREEMENT IN ORDER TO MAKE SUCH ASSIGNMENTS AND
ASSUMPTIONS EFFECTIVE.


 


ARTICLE 3


 


LETTERS OF CREDIT


 

3.1           Issuance of Letters of Credit.  Subject to the terms and
conditions of this Credit Agreement and in reliance upon the representations and
warranties of the Borrower set forth herein, upon the request of the Borrower
pursuant to Section 3.4, the Issuing Lender shall issue Letters of Credit
hereunder and for the Borrower’s account, as more specifically described
below.   It is acknowledged and agreed by each party to this Credit Agreement
that each of the letters of credit which were issued under the Existing Credit
Agreement prior to the Initial Borrowing Date and which remain outstanding on
the Initial Borrowing Date and are set forth on Schedule V (each such letter of
credit, an “Existing Letter of Credit” and, collectively, the “Existing Letters
of Credit”) shall, from and after the Initial Borrowing Date, constitute a
Letter of Credit for all purposes of this Agreement and shall, for purposes of
Sections 3.3 and 4.7, be deemed issued on the Initial Borrowing Date.  The
Issuing Lender shall be entitled to all of the benefits as the Issuing Lender
and to all of the obligations of the Borrower and the Lender with respect to the
Existing Letters of Credit under this Credit Agreement.  The stated amount of
each Existing Letter of Credit and the expiry date therefor is set forth on
Schedule V.  The Issuing Lender shall not be obligated to issue any Letter of
Credit for the account of the Borrower if at the time of such requested
issuance:

 


(A)           THE FACE AMOUNT OF SUCH REQUESTED LETTER OF CREDIT (TAKING THE
DOLLAR EQUIVALENT THEREOF IN THE CASE OF ANY LETTER OF CREDIT DENOMINATED IN AN
ALTERNATE CURRENCY) WHEN ADDED TO THE LETTER OF CREDIT OBLIGATIONS THEN
OUTSTANDING, WOULD (I) CAUSE THE LETTER OF CREDIT OBLIGATIONS TO EXCEED
$80,000,000, OR (II) WHEN ADDED TO THE AGGREGATE AMOUNT OF REVOLVING LOANS
(INCLUDING AGENT ADVANCES) THEN OUTSTANDING WOULD EXCEED THE LEAST OF (A) THE
NET TOTAL REVOLVING CREDIT COMMITMENTS THEN IN EFFECT, (B) THE BORROWING BASE
THEN IN EFFECT AND (C) THE MAXIMUM AMOUNT OF REVOLVING OUTSTANDINGS THAT ARE
PERMITTED TO BE OUTSTANDING AT SUCH TIME PURSUANT TO THE SENIOR SECURED NOTES
INDENTURE AND THE SENIOR UNSECURED NOTES INDENTURE;


 


(B)           ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN THE ISSUING LENDER
FROM ISSUING SUCH LETTER OF CREDIT OR ANY REQUIREMENT OF LAW APPLICABLE TO THE
ISSUING LENDER OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING LENDER
SHALL PROHIBIT, OR REQUEST THE ISSUING LENDER TO REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON THE ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING LENDER IS
NOT OTHERWISE COMPENSATED) NOT IN EFFECT AS OF THE EFFECTIVE DATE, OR ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE, IN EFFECT OR KNOWN
TO THE ISSUING LENDER AS OF THE EFFECTIVE DATE AND WHICH THE ISSUING LENDER
DEEMS IN GOOD FAITH TO BE MATERIAL TO IT; OR


 

72

--------------------------------------------------------------------------------


 


(C)           A DEFAULT OF ANY REVOLVING CREDIT LENDER’S OBLIGATIONS TO FUND
UNDER SECTION 3.6 EXISTS, OR SUCH REVOLVING CREDIT LENDER IS A DEFAULTING LENDER
UNDER SECTION 2.4(C), OR ANY REVOLVING CREDIT LENDER HAS REJECTED OR REPUDIATED
ITS OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT, UNLESS THE ADMINISTRATIVE AGENT
AND THE ISSUING LENDER HAVE ENTERED INTO SATISFACTORY ARRANGEMENTS WITH THE
BORROWER TO ELIMINATE THE ISSUING LENDER’S RISK WITH RESPECT TO SUCH REVOLVING
CREDIT LENDER, INCLUDING CASH COLLATERALIZATION OF SUCH REVOLVING CREDIT
LENDER’S REVOLVING CREDIT PROPORTIONATE SHARE OF THE LETTER OF CREDIT
OBLIGATIONS.


 

3.2           Terms of Letters of Credit.  The Letters of Credit shall be in a
form customarily issued by the Issuing Lender or in such other form as has been
approved by the Issuing Lender.  Each Letter of Credit shall be denominated in
Dollars (or, if agreed by the Administrative Agent and the respective Issuing
Lender in their sole discretion, such Alternate Currency or Alternate Currencies
as may be approved by them for the respective Letter of Credit) and shall be
issued on a sight basis only.  At the time of issuance, the amount and the terms
and conditions of each Letter of Credit, and the form of any drawings
thereunder, shall be subject to approval by the Administrative Agent, the
Issuing Lender and the Borrower.  In no event may the term of any stand-by
Letter of Credit issued hereunder exceed 12 months (except that such Letters of
Credit may provide for annual renewal) nor the term of any trade Letter of
Credit exceed 180 days, and all Letters of Credit issued hereunder shall expire
no later than the date that is (x) in the case of standby Letters of Credit, ten
Business Days prior to the Maturity Date and (y) in the case of any trade
Letters of Credit, 30 Business Days prior to the Maturity Date.

 

3.3           Revolving Credit Lenders’ Participation.  Immediately upon the
issuance or amendment by the Issuing Lender of any Letter of Credit in
accordance with the procedures set forth in Section 3.1, each Revolving Credit
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Revolving Credit Lender’s
Revolving Credit Proportionate Share (based upon its Revolving Credit
Commitment) of the liability with respect to such Letter of Credit (including,
without limitation, all obligations of the Borrower with respect thereto, other
than amounts owing to the Issuing Lender consisting of Issuing Lender Fees) and
any security therefor or guaranty pertaining thereto.

 

3.4           Notice of Issuance.  Whenever the Borrower desires the issuance of
a Letter of Credit, the Borrower shall deliver to the Administrative Agent and
the Issuing Lender a written notice no later than 1:00 P.M. New York City time
at least three Business Days (or such shorter period as may be agreed to by the
Issuing Lender) in advance of the proposed date of issuance of a letter of
credit request in the form attached as Exhibit B-2 (a “Letter of Credit
Request”).  The transmittal by the Borrower of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that the
Letter of Credit may be issued in accordance with and will not violate any of
the requirements of Section 3.1 or 5.2.  A Letter of Credit Request may be given
in writing or by facsimile.  Promptly after the issuance of or amendment to any
standby Letter of Credit, the Issuing Lender shall notify the Administrative
Agent and the Borrower of such issuance or amendment in writing, and such notice
shall be accompanied by a copy of such Letter of Credit or amendment thereto. 
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Revolving Credit Lender, in writing, of such issuance or amendment.  If
requested by a Revolving Credit Lender, the Administrative

 

73

--------------------------------------------------------------------------------


 

Agent shall provide such Revolving Credit Lender with copies of such Letter of
Credit or amendment.  On the first Business Day of each week, the Issuing Lender
shall provide the Administrative Agent with a report showing the daily aggregate
outstandings for trade Letters of Credit for the previous week.

 

3.5           Payment of Amounts Drawn Under Letters of Credit.  In the event of
a drawing under a Letter of Credit, the respective Issuing Lender shall notify
the Administrative Agent, who shall notify each Revolving Credit Lender, of such
drawing and, subject to satisfaction or waiver of the conditions specified in
Section 5.2 hereof and the other terms and conditions of Borrowings contained
herein, the Revolving Credit Lenders shall, on the date of such drawing (or if
the Administrative Agent’s notice contemplated above is delivered after 12:00
Noon (New York City time) on the date of such drawing, the Business Day after
such drawing), make Revolving Loans (constituting Base Rate Loans) in the amount
of such drawing (or the Dollar Equivalent thereof in the case of any drawing
under a Letter of Credit denominated in a currency other than Dollars), the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the Issuing Lender for the amount of such drawing or payment. 
Borrowings of Base Rate Loans pursuant to this Section 3.5 shall not be subject
to the minimum amount requirement of Section 2.3(a)(iii).  If for any reason,
proceeds of Revolving Loans are not received by the Issuing Lender on such date
in an amount equal to the amount of such drawing (or the Dollar Equivalent
thereof in the case of any drawing under a Letter of Credit denominated in a
currency other than Dollars), the Borrower shall be obligated to and shall
reimburse the Issuing Lender, on the Business Day immediately following such
date, in Dollars in an amount in same day funds equal to the excess of the
amount of such drawing (or the Dollar Equivalent thereof in the case of any
drawing under a Letter of Credit denominated in a currency other than Dollars)
over the amount of such Revolving Loans, if any, which are so received, plus
accrued interest on such amount until paid in full at the rate set forth in
Section 4.2 or 4.4, as applicable; provided, however, that any such payments
shall not prejudice any rights that the Borrower may have against any Revolving
Credit Lender as a result of any default by such Revolving Credit Lender in
funding such Revolving Loans, as provided in the final sentence of
Section 2.4(c).

 

3.6           Payment by Revolving Credit Lenders.  (a)  In the event that the
Borrower does not reimburse the Issuing Lender for the amount of any drawing
pursuant to Section 3.5 (in the case of any drawing under a Letter of Credit
denominated in a currency other than Dollars, taking the Dollar Equivalent
thereof on the date of the respective drawing) and the proceeds of Revolving
Loans incurred for such purpose are insufficient for such purpose, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
unreimbursed amount (expressed in Dollars) and of such Revolving Credit Lender’s
respective participation therein.  Each Revolving Credit Lender shall make
available to the Issuing Lender in Dollars an amount equal to its respective
participation in same day funds, at the office of such Issuing Lender specified
in such notice, not later than 1:00 P.M. New York City time on the Business Day
after the date notified by the Administrative Agent.  In the event that any
Revolving Credit Lender fails to make available to the Issuing Lender the amount
of such Revolving Credit Lender’s participation in such Letter of Credit as
provided in this Section 3.6, the Issuing Lender shall be entitled to recover
such amount on demand from such Revolving Credit Lender, together with interest
at the Federal Funds Rate for the first three days and at the interest rate
applicable to Revolving Loans maintained as Base Rate Loans for each day
thereafter.

 

74

--------------------------------------------------------------------------------


 


(B)           THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY
BE, SHALL DISTRIBUTE TO EACH LENDER WHICH HAS PAID ALL AMOUNTS PAYABLE BY IT
UNDER THIS SECTION 3.6 WITH RESPECT TO ANY LETTER OF CREDIT, SUCH LENDER’S
REVOLVING CREDIT PROPORTIONATE SHARE OF ALL PAYMENTS SUBSEQUENTLY RECEIVED BY
THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY BE, FROM THE
BORROWER IN REIMBURSEMENT OF DRAWINGS HONORED UNDER SUCH LETTER OF CREDIT WHEN
SUCH PAYMENTS ARE RECEIVED.


 

3.7           Nature of Issuing Lender’s Duties.  In determining whether to pay
under any Letter of Credit, the Issuing Lender shall be responsible only to
determine that the documents and certificates required to be delivered under
that Letter of Credit have been delivered and that they substantially comply on
their face with the requirements of that Letter of Credit.  As between the
Borrower, the Issuing Lender and each other Lender, the Borrower assumes all
risks of the acts and omissions of, or misuse of the Letter of Credit issued by
the Issuing Lender by, the respective beneficiaries of such Letter of Credit;
provided, however, that nothing in this sentence shall relieve the Issuing
Lender of liability for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and unappealable
decision).  In furtherance and not in limitation of the foregoing, neither the
Issuing Lender nor any of the other Lenders shall be responsible (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under such Letter of Credit even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged, (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign such Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason, (iii) for
failure of the beneficiary of such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, facsimile or otherwise,
whether or not they be in cipher, (v) for errors in interpretation of technical
terms, (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit, or
of the proceeds thereof, (vii) for the misapplication by the beneficiary of such
Letter of Credit of the proceeds of any drawing honored under such Letter of
Credit, or (viii) for any consequences arising from actions or omissions taken
or omitted in good faith or from causes beyond the control of the Issuing Lender
or the other Lenders; provided, however, that nothing in this sentence shall
relieve the Issuing Lender of liability for its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
unappealable decision).

 

3.8           Obligations Absolute.  The obligations of the Borrower to
reimburse the Issuing Lender (in Dollars) for drawings honored under a Letter of
Credit issued by it and the obligations of the Revolving Credit Lenders under
Section 3.6 shall be unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Credit Agreement under all
circumstances including, without limitation, the following circumstances:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;


 


(B)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER OR ANY AFFILIATE OF THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY


 

75

--------------------------------------------------------------------------------


 


TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS OR ENTITIES FOR WHOM ANY SUCH
BENEFICIARY OR TRANSFEREE MAY BE ACTING), THE ISSUING LENDER, ANY LENDER OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS CREDIT AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (OTHER THAN THE DEFENSE THAT
THE AMOUNT OWED HAS ALREADY BEEN PAID IN ACCORDANCE WITH THE TERMS OF THIS
CREDIT AGREEMENT); PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL
PRECLUDE THE BORROWER FROM ASSERTING ANY SUCH CLAIM, DEFENSE OR COUNTERCLAIM IN
A SEPARATE JUDICIAL PROCEEDING OR BY COMPULSORY COUNTERCLAIM;


 


(C)           ANY DRAFT, DEMAND, CERTIFICATE OR ANY OTHER DOCUMENTS PRESENTED
UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;


 


(D)           THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS;


 


(E)           PAYMENT BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;


 


(F)            FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF ANY
DRAWING; OR


 


(G)           THE FACT THAT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;


 

provided, however, that the Borrower shall have no obligation to reimburse the
Issuing Lender and the Lenders shall have no obligation under Section 3.6 in the
event of the Issuing Lender’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final and unappealable
decision) in determining whether documents presented under the Letter of Credit
comply with the terms of such Letter of Credit or with respect to any other
express obligation the Issuing Lender may have under this Credit Agreement in
making any payment pursuant to any Letter of Credit.

 


ARTICLE 4


 


INTEREST, FEES AND EXPENSES


 

4.1           Interest on Eurodollar Rate Loans.  Subject to the provisions of
Section 4.4 hereof, interest on Eurodollar Rate Loans shall be payable in
arrears (i) on the last day of each Interest Period with respect to such
Eurodollar Rate Loans (and, in the case of any Interest Period in excess of
three months, on each date which occurs at three month intervals after the first
day of the respective Interest Period), (ii) at the date of any Conversion
thereof (or portion thereof) to a Base Rate Loan, (iii) upon any prepayment,
except pursuant to Section 2.6(d), (on the amount prepaid) and (iv) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, in
each case at an interest rate per annum equal during each Interest Period for
such Eurodollar Rate Loan to the Eurodollar Rate in effect for such Interest
Period plus the relevant Applicable Margin.  The Administrative Agent upon
determining the Eurodollar Rate for any Interest Period shall promptly notify
the Borrower and the Lenders thereof.  Each

 

76

--------------------------------------------------------------------------------


 

determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

4.2           Interest on Base Rate Loans.  Subject to the provisions of
Section 4.4 hereof, interest on Base Rate Loans shall be payable quarterly in
arrears (i) on the last Business Day of each calendar quarter, (ii) upon any
prepayment, except pursuant to Section 2.6(d), (on the amount prepaid) and
(iii) at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand, in each case at an interest rate per annum equal to the
Base Rate plus the relevant Applicable Margin.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

4.3           Notice of Continuation and Notice of Conversion.  (a)  With
respect to any Borrowing consisting of Eurodollar Rate Loans, the Borrower may,
subject to the provisions of Section 4.3(c) and the condition that no Default or
Event of Default then exists, elect to maintain such Borrowing or any portion
thereof equal to at least $1,000,000 as Eurodollar Rate Loans by selecting a new
Interest Period for such Borrowing (or portion thereof), which new Interest
Period shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period (a “Continuation”) shall be
made by notice given by the Borrower to the Administrative Agent not later than
12:00 Noon New York City time on the third Business Day prior to the date of any
such Continuation.  Such notice (a “Notice of Continuation”) shall be by
telephone, telecopy, telex, facsimile or cable, confirmed immediately in writing
if by telephone, in substantially the form of Exhibit B-3, which shall be
completed in such manner as is necessary to comply with all limitations on the
Loans outstanding hereunder.  If the Borrower shall fail to, or does not have
the right to, select a new Interest Period for any Borrowing consisting of
Eurodollar Rate Loans in accordance with this Section 4.3(a), such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.

 


(B)           THE BORROWER MAY ON ANY BUSINESS DAY, UPON NOTICE (EACH SUCH
NOTICE, A “NOTICE OF CONVERSION”) GIVEN TO THE ADMINISTRATIVE AGENT, AND SUBJECT
TO THE PROVISIONS OF SECTION 4.3(C) AND THE CONDITION THAT NO DEFAULT OR EVENT
OF DEFAULT THEN EXISTS, CONVERT THE ENTIRE AMOUNT OF OR A PORTION OF ANY LOANS
OF ONE TYPE INTO A BORROWING OF SUCH LOANS OF THE OTHER TYPE; PROVIDED, HOWEVER,
(I) THAT ANY CONVERSION OF ANY EURODOLLAR RATE LOANS INTO BASE RATE LOANS SHALL
ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR RATE
LOANS AND (II) PRIOR TO THE SYNDICATION DATE, BASE RATE LOANS CONVERTED INTO
EURODOLLAR LOANS SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 2.3(A)(V).  EACH
SUCH NOTICE OF CONVERSION SHALL BE GIVEN NOT LATER THAN 12:00 NOON NEW YORK CITY
TIME ON THE BUSINESS DAY PRIOR TO THE DATE OF ANY PROPOSED CONVERSION INTO BASE
RATE LOANS AND ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF ANY PROPOSED
CONVERSION INTO EURODOLLAR RATE LOANS (IT BEING UNDERSTOOD AND AGREED THAT ANY
NOTICE OF CONVERSION WITH RESPECT TO A PROPOSED CONVERSION INTO EURODOLLAR LOANS
ON OR AFTER THE EFFECTIVE DATE MAY BE GIVEN BY THE BORROWER TO THE
ADMINISTRATIVE AGENT PRIOR TO THE EFFECTIVE DATE (SUBJECT TO THE PRECEDING
PROVISIONS OF THIS SECTION 4.3(B)).  SUBJECT TO THE RESTRICTIONS SPECIFIED
ABOVE, EACH NOTICE OF CONVERSION SHALL BE BY TELEPHONE, TELECOPY, TELEX,
FACSIMILE OR CABLE, CONFIRMED IMMEDIATELY IN WRITING IF BY TELEPHONE, IN
SUBSTANTIALLY THE FORM OF EXHIBIT B-4.  EACH CONVERSION OF EURODOLLAR RATE LOANS
OF ANY TRANCHE INTO BASE RATE LOANS OF SUCH TRANCHE SHALL BE IN AN AGGREGATE
AMOUNT FOR ALL APPLICABLE LENDERS OF NOT LESS THAN $250,000.  EACH CONVERSION OF
BASE RATE LOANS OF ANY TRANCHE INTO EURODOLLAR RATE LOANS OF


 

77

--------------------------------------------------------------------------------


 


SUCH TRANCHE SHALL BE IN AN AGGREGATE AMOUNT FOR ALL APPLICABLE LENDERS OF NOT
LESS THAN $1,000,000.


 


(C)           NOTWITHSTANDING ANYTHING CONTAINED IN SECTION 2.3 OR
SECTIONS 4.3(A) AND (B) ABOVE TO THE CONTRARY:


 

(I)            IF, ON OR PRIOR TO THE FIRST DAY OF ANY INTEREST PERIOD, THE
ADMINISTRATIVE AGENT IS UNABLE TO DETERMINE THE EURODOLLAR RATE FOR EURODOLLAR
RATE LOANS COMPRISING ANY REQUESTED BORROWING, CONTINUATION OR CONVERSION, THE
RIGHT OF THE BORROWER TO SELECT OR MAINTAIN EURODOLLAR RATE LOANS FOR SUCH
BORROWING OR ANY SUBSEQUENT BORROWING SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND EACH LOAN COMPRISING
SUCH BORROWING SHALL BE MADE AS, OR CONVERTED INTO, A BASE RATE LOAN; PROVIDED
THAT, PROMPTLY AFTER THE ADMINISTRATIVE AGENT REASONABLY DETERMINES THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO LONGER EXIST, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS, AND THE OBLIGATION OF THE
LENDERS TO MAKE, CONVERT AND CONTINUE EURODOLLAR RATE LOANS SHALL BE REINSTATED;

 

(II)           IF THE REQUIRED LENDERS SHALL, AT LEAST ONE BUSINESS DAY BEFORE
THE DATE OF ANY REQUESTED BORROWING, CONTINUATION OR CONVERSION, NOTIFY THE
ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR LOANS COMPRISING SUCH
BORROWING WILL NOT ADEQUATELY REFLECT THE COST TO SUCH LENDERS OF MAKING OR
FUNDING THEIR RESPECTIVE LOANS FOR SUCH BORROWING, THE RIGHT OF THE BORROWER TO
SELECT EURODOLLAR RATE LOANS FOR SUCH BORROWING SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS THAT THE
CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST, AND EACH LOAN COMPRISING
SUCH BORROWING SHALL BE MADE AS, OR CONVERTED INTO, A BASE RATE LOAN; PROVIDED
THAT, PROMPTLY AFTER THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS
REASONABLY DETERMINE THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO
LONGER EXIST, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE
LENDERS, AND THE OBLIGATION OF THE LENDERS TO MAKE, CONVERT AND CONTINUE
EURODOLLAR RATE LOANS SHALL BE REINSTATED; AND

 

(III)          THERE SHALL NOT BE AT ANY ONE TIME MORE THAN TWELVE INTEREST
PERIODS IN EFFECT WITH RESPECT TO EURODOLLAR RATE LOANS.

 


(D)           EACH NOTICE OF CONTINUATION AND NOTICE OF CONVERSION SHALL BE
IRREVOCABLE BY AND BINDING ON THE BORROWER.  IN THE CASE OF ANY BORROWING,
CONTINUATION OR CONVERSION THAT THE RELATED NOTICE OF BORROWING, NOTICE OF
CONTINUATION OR NOTICE OF CONVERSION SPECIFIES IS TO BE COMPRISED OF EURODOLLAR
RATE LOANS, THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL, ON OR
BEFORE THE DATE FOR SUCH BORROWING, CONTINUATION OR CONVERSION SPECIFIED IN SUCH
NOTICE OF BORROWING, NOTICE OF CONTINUATION OR NOTICE OF CONVERSION, THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE 5, INCLUDING, WITHOUT LIMITATION, ANY
LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON
OF THE LIQUIDATION OR RE-EMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE EURODOLLAR RATE LOAN TO BE MADE BY SUCH LENDER AS PART OF
SUCH BORROWING, CONTINUATION OR CONVERSION.


 

78

--------------------------------------------------------------------------------


 

4.4           Interest After Default.  Interest on any amount of matured
principal of the Loans, and interest on the amount of principal of the Loans
outstanding as of the date a Default or an Event of Default occurs, and at all
times thereafter until the earlier of the date upon which (i) all Obligations
have been paid and satisfied in full or (ii) such Default or Event of Default
shall have been cured or waived, shall be payable on demand at a rate equal to
2% in excess of the rate then borne by such Loans, or, if higher, the Base Rate
in effect from time to time plus the sum of (x) the Applicable Margin for Base
Rate Loans then in effect and (y) 2%.

 

4.5           Reimbursement of Expenses.  (a)  From and after the Effective
Date, the Borrower shall promptly reimburse each of the Administrative Agent and
the Collateral Agent for all Expenses of such Agent as the same are paid or
incurred by such Agent and upon receipt of invoices therefor and, if requested
by the Borrower, such reasonable backup materials and information (other than
backup materials and information relating to the calculation of breakage costs)
as the Borrower shall reasonably request.

 


(B)           IF ANY PAYMENT OF PRINCIPAL OF, OR ANY CONVERSION OF, ANY
EURODOLLAR RATE LOAN IS MADE OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE THERETO FOR ANY REASON OR THE DAY THE BORROWER HAS NOTIFIED THE
ADMINISTRATIVE AGENT SUCH PAYMENT OR CONVERSIONS SHALL OCCUR, THE BORROWER
SHALL, UPON DEMAND BY ANY LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR ANY ADDITIONAL LOSSES,
COSTS OR EXPENSES WHICH IT MAY REASONABLY INCUR AS A RESULT OF SUCH PAYMENT,
INCLUDING, WITHOUT LIMITATION, ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR MAINTAIN SUCH
EURODOLLAR RATE LOAN.


 

4.6           Unused Line Fee.  The Borrower shall pay to the Administrative
Agent for the benefit of each of the Lenders (other than a Defaulting Lender for
so long as such Lender is a Defaulting Lender) a non-refundable fee (the “Unused
Line Fee”) at a per annum rate equal to the Applicable Unused Line Fee
Percentage of the daily unused portion of such Lender’s Revolving Credit
Commitment, which Unused Line Fee shall (i) accrue from the Effective Date until
the Maturity Date or any earlier date on which the Total Revolving Credit
Commitments are terminated and (ii) be due and payable quarterly in arrears on
the last Business Day of each calendar quarter and on the Maturity Date or any
earlier date on which the Total Revolving Credit Commitments are terminated.

 

4.7           Letter of Credit Fees.  (a)  The Administrative Agent shall be
entitled to charge to the account of the Borrower (i) for the ratable benefit of
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Proportionate Shares, a fee (the “Letter of Credit Fee”), in an amount
equal to the Applicable Margin then in effect for Revolving Loans maintained as
Eurodollar Rate Loans per annum of the daily amount of Undrawn Letter of Credit
Outstandings during the immediately preceding month, due and payable monthly in
arrears on the last Business Day of each calendar month, and on the Maturity
Date or any earlier date on or after the termination of the Total Revolving
Credit Commitments when no Letters of Credit are outstanding and (ii) as and
when incurred by the Administrative Agent or any Lender, any administrative
charges, fees, costs and expenses charged to the Administrative Agent or any
Lender for the Borrower’s account by the Issuing Lender (other than any fees
charged to the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender which would be duplicative of the Letter of
Credit Fee paid to the Administrative Agent for the benefit of the Lenders) (the
“Issuing Lender Fees”) in connection with the issuance of any Letters of Credit
by the Issuing Lender.  Each determination by the Administrative Agent of Letter
of Credit Fees hereunder shall be conclusive and binding for all purposes,
absent manifest error.  In addition, the Borrower agrees to pay to the Issuing
Lender, for its own account, a facing fee in respect of each Letter of Credit
issued by it (the “Facing Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to 0.25%
on the daily amount of Undrawn Letter of Credit Outstandings, provided that in
any event the minimum amount of Facing Fees payable in any twelve-month period
for each Letter of Credit shall be not less than $500, it being agreed that, on
the day of issuance of any Letter of Credit and on each anniversary thereof
prior to the termination or expiration of such Letter of Credit, if $500 will
exceed the amount of Facing Fees that will accrue with respect to such Letter of
Credit for the immediately succeeding twelve-month period, the full $500 shall
be payable on the date of issuance of such Letter of Credit and on each such
anniversary thereof.  Except as otherwise provided in the proviso to the
immediately preceding sentence, accrued Facing Fees shall be due and payable
monthly in arrears on the last Business Day of each calendar month and on the
Maturity Date or any earlier date on or after the termination of the Total
Revolving Credit Commitments when no Letters of Credit are outstanding.

 


(B)           LETTER OF CREDIT FEES PAYABLE IN RESPECT OF UNDRAWN LETTER OF
CREDIT OUTSTANDINGS AS OF THE DATE A DEFAULT OR AN EVENT OF DEFAULT OCCURS, AND
AT ALL TIMES THEREAFTER UNTIL THE EARLIER OF THE DATE UPON WHICH (I) ALL
OBLIGATIONS HAVE BEEN PAID AND SATISFIED IN FULL OR (II) SUCH DEFAULT OR EVENT
OF DEFAULT SHALL HAVE BEEN CURED OR WAIVED, SHALL BE PAYABLE ON DEMAND AT A RATE
EQUAL TO THE RATE AT WHICH THE LETTER OF CREDIT FEES ARE CHARGED PURSUANT TO
SECTION 4.7(A) ABOVE, PLUS 2% PER ANNUM.


 

4.8           Incremental Revolving Credit Commitments.  The Borrower may agree
to pay to any Incremental Revolving Lender such up-front fees, and amounts as
contemplated by the last paragraph of Section 2.1, as are specified in the
Incremental Commitment Agreement pursuant to which such Incremental Revolving
Credit Commitment has been provided, with such amounts to be payable at the
times set forth in such Incremental Commitment Agreement.  It is understood that
the interest and regularly accruing fees with respect to the extensions of
credit provided pursuant to any Incremental Revolving Credit Commitment, as well
as the regularly accruing fees with respect to any Revolving Credit Commitment
provided pursuant to any Incremental Commitment Agreements, shall be as provided
in this Credit Agreement.

 

4.9           Other Fees and Expenses.  The Borrower agrees to pay (without
duplication) fees to the Administrative Agent, the Syndication Agent, the
Collateral Agent and the Co-Lead Arrangers (or their respective affiliates as
specified therein) in the amounts and at the times set forth in the Fee Letter.

 

4.10         Authorization to Charge Account.  The Borrower hereby authorizes
the Administrative Agent, subject to prior notice to the Borrower, to charge the
Borrower’s Revolving Loan account with the amount of all Fees, Expenses and
other payments to be paid hereunder, under the Fee Letter and under the other
Credit Documents as and when such

 

80

--------------------------------------------------------------------------------


 

payments become due, provided that any such Expenses attributable to services
provided by third party accountants, consultants, advisors and other
professionals retained by the Administrative Agent or any of its affiliates
shall have been invoiced to the Borrower or the Administrative Agent or its
respective affiliate, with a copy of said invoice provided to the Borrower.  The
Borrower confirms that any charges which the Administrative Agent may so make to
the Borrower’s Revolving Loan account as herein provided will be made as an
accommodation to the Borrower and solely at the Administrative Agent’s
discretion.

 

4.11         Indemnification in Certain Events.  (a)  If after the Effective
Date, either (i) any change in or in the interpretation of any law or regulation
is introduced, including, without limitation, with respect to reserve
requirements, applicable to any Agent, the Issuing Lender or any of the Lenders
(or, in the case of a Lender which is not a banking institution, any Affiliate
of such Lender funding such Lender (any such Affiliate, a “Funding Affiliate”)),
or (ii) any Agent, the Issuing Lender, or any of the Lenders (or, in the case of
a Lender which is not a banking institution, any Funding Affiliate) complies
with any future guideline or request from any central bank or other Governmental
Authority or (iii) any Agent, the Issuing Lender, or any of the Lenders (or, in
the case of a Lender which is not a banking institution, any Funding Affiliate)
reasonably determines that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or any
Agent, the Issuing Lender, or any of the Lenders (or, in the case of a Lender
which is not a banking institution, any Funding Affiliate) complies with any
future request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, and
in the case of any event set forth in this clause (iii), such adoption, change
or compliance has or would have the direct or indirect effect of reducing the
rate of return on any of such Person’s (or any Funding Affiliate’s) capital as a
consequence of its obligations hereunder to a level below that which such Person
could have achieved but for such adoption, change or compliance (taking into
consideration such Person’s (or any Funding Affiliate’s) policies with respect
to capital adequacy) by an amount deemed by such Person to be material, and any
of the foregoing events described in clauses (i), (ii) or (iii) increases the
cost or reduces the rate of return to any Agent, the Issuing Lender, or any of
the Lenders of (A) (i) with respect to an event described in clauses (i) and
(ii), making or maintaining its Eurodollar Rate Loans, and (ii) with respect to
an event described in clause (iii), funding or maintaining its Commitment or
Loans or (B) issuing, making or maintaining any Letter of Credit or of
purchasing or maintaining any participation therein, or reduces the amount
receivable in respect thereof by any Agent, the Issuing Lender or any Lender,
then the Borrower shall within 15 days after demand by the Administrative Agent,
pay to the Administrative Agent, for the account of each applicable Agent or
Lender or the Issuing Lender, as the case may be, additional amounts sufficient
to indemnify the applicable Agent, the Lenders or the Issuing Lender against
such increase in cost or reduction in amount receivable allocable to such
Agent’s, such Lenders’ or the Issuing Lender’s, as the case may be, funding or
maintaining its Commitment or Loans or issuing, making or maintaining any Letter
of Credit or purchasing or maintaining any participation therein.  A certificate
as to the amount of such increased cost and setting forth in reasonable detail
the calculation thereof shall be submitted to the Borrower by the applicable
Agent or the applicable Lender or the Issuing Lender, as the case may be, and
shall be conclusive absent manifest error.

 

81

--------------------------------------------------------------------------------


 


(B)           EACH LENDER, THE ISSUING LENDER OR EACH AGENT WILL NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ANY EVENT OCCURRING AFTER THE EFFECTIVE
DATE WHICH WILL ENTITLE SUCH LENDER, THE ISSUING LENDER OR SUCH AGENT TO PAYMENT
PURSUANT TO SECTION 4.11(A) AS PROMPTLY AS PRACTICABLE AFTER IT OBTAINS
KNOWLEDGE THEREOF, SPECIFYING THE EVENT GIVING RISE TO SUCH CLAIM AND SETTING
OUT IN REASONABLE DETAIL AN ESTIMATE OF THE BASIS AND COMPUTATION OF SUCH
CLAIM.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL COMPENSATE SUCH LENDER,
THE ISSUING LENDER OR AGENT IN ACCORDANCE WITH SECTION 4.11(A) FROM THE DATE
SUCH COSTS ARE INCURRED (INCLUDING, WITHOUT LIMITATION, WHERE SUCH COSTS ARE
RETROACTIVELY APPLIED); PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER, THE ISSUING LENDER OR AGENT FOR COSTS INCURRED
EARLIER THAN 90 DAYS PRIOR TO THE DATE OF THE NOTICE REQUIRED TO BE DELIVERED TO
THE BORROWER PURSUANT TO THIS SECTION 4.11(B).


 

4.12         Calculations.  All calculations of (i) interest hereunder and
(ii) Fees, including, without limitation, Unused Line Fees and Letter of Credit
Fees, shall be made by the Administrative Agent on the basis of a year of 360
days, or, if such computation would cause the interest and Fees chargeable
hereunder to exceed the Highest Lawful Rate, 365/366 days, in each case for the
actual number of days elapsed (including the first day but excluding the last
day) occurring in the period for which such interest or Fees are payable.  Each
determination by the Administrative Agent of an interest rate or payment
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

4.13         Change of Applicable Lending Office.  Each Lender agrees that on
the occurrence of any event giving rise to the operation of Sections 2.9, 4.3(c)
or 4.11 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Sections.  Nothing in this Section 4.13 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Sections 2.9, 4.3 or 4.11.

 


ARTICLE 5


 


CONDITIONS PRECEDENT


 

5.1           Conditions to Initial Loans and Letters of Credit.  The obligation
of each Lender to make Loans hereunder and the obligation of the Issuing Lender
to issue Letters of Credit, in each case on the Initial Borrowing Date, is
subject to the satisfaction of, or waiver of, immediately prior to or
concurrently with the making of such Loans or the issuance of such Letters of
Credit on the Initial Borrowing Date, the following conditions precedent:

 


(A)           EXECUTION OF AGREEMENT; NOTES.  ON OR PRIOR TO THE INITIAL
BORROWING DATE, THE EFFECTIVE DATE SHALL HAVE OCCURRED AND THERE SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THAT HAS
REQUESTED SAME THE APPROPRIATE REVOLVING NOTE AND/OR TERM NOTE IN THE AMOUNT,
MATURITY AND AS OTHERWISE PROVIDED HEREIN.

 

82

--------------------------------------------------------------------------------


 


(B)           OFFICER’S CERTIFICATE.  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE BORROWER DATED
SUCH DATE SIGNED BY AN APPROPRIATE OFFICER OF THE BORROWER STATING THAT ALL OF
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.1(D)(C), (H), (I), (J), (K),
(L) AND (W) AND SECTION 5.2 EXIST AS OF SUCH DATE, PROVIDED THE CERTIFICATE
SHALL NOT BE REQUIRED TO CERTIFY AS TO THE ACCEPTABILITY OF ANY ITEMS TO THE
ADMINISTRATIVE AGENT AND/OR THE REQUIRED LENDERS OR AS TO WHETHER THE
ADMINISTRATIVE AGENT AND/OR THE REQUIRED LENDERS ARE SATISFIED WITH ANY OF THE
MATTERS DESCRIBED IN SAID SECTIONS.


 


(C)           OPINIONS OF COUNSEL.  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED OPINIONS, ADDRESSED TO EACH AGENT AND
EACH OF THE LENDERS AND DATED THE INITIAL BORROWING DATE, (I) FROM PAUL, WEISS,
RIFKIND, WHARTON & GARRISON LLP, SPECIAL COUNSEL TO HOLDINGS AND THE BORROWER,
WHICH OPINION SHALL COVER THE MATTERS CONTAINED IN EXHIBIT E-1 AND SUCH OTHER
MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREIN AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, (II) FROM DAVIES WARD PHILLIPS & VINEBERG LLP,
CANADIAN COUNSEL TO WSC, WHICH OPINION SHALL COVER THE MATTERS CONTAINED IN
EXHIBIT E-2 AND SUCH OTHER MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED
HEREIN AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND (III) FROM LOCAL
COUNSEL REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OPINIONS EACH OF
WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL COVER THE PERFECTION OF THE SECURITY INTEREST
GRANTED PURSUANT TO THE SECURITY AGREEMENTS AND SUCH OTHER MATTERS INCIDENT TO
THE TRANSACTION CONTEMPLATED HEREIN AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST.


 


(D)           SECURITY AGREEMENTS.  (I)  ON THE INITIAL BORROWING DATE, EACH
U.S. CREDIT PARTY SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED THE U.S.
SECURITY AGREEMENT IN THE FORM OF EXHIBIT F-1 (AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
THE “U.S. SECURITY AGREEMENT”) TOGETHER WITH:


 

(A)          proper Financing Statements (Form UCC-1 or the equivalent) fully
executed for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the U.S. Security Agreement;

 

(B)           certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name Holdings, the Borrower or any of their respective
Subsidiaries as debtor and that are filed in the jurisdictions referred to in
clause (A) above and in such other jurisdictions in which Collateral is located
on the Initial Borrowing Date or which may result in the existence of perfected
security interests against Holdings, the Borrower or any of their respective
Subsidiaries, together with copies of such other financing statements that name
Holdings, the Borrower or any of their respective Subsidiaries as debtor (none
of which shall cover any of the Collateral except (x) to the extent evidencing
Permitted Liens or (y) those in respect of which the Collateral Agent shall have
received termination statements (Form UCC-3) or such other termination
statements as shall be required by local law fully executed for filing);

 

(C)           evidence that, with respect to all Certificated Units of the
Borrower and its Subsidiaries on the Initial Borrowing Date, a notation of the
security interest of DBTCA or BTCC, as a Collateral Agent, has been made on the
certificate of title with respect thereto (or

 

83

--------------------------------------------------------------------------------


 

that the Borrower has deposited (or will substantially currently with the
Initial Borrowing Date deposit) an application for such notation with the
applicable Governmental Authority, together with any necessary fee in connection
therewith) which notation shall, under applicable state law, perfect the
Collateral Agent’s security interest therein (except to the extent the UCC is
controlling, in which case the Financing Statements filed pursuant to preceding
clause (A) shall perfect such security interests);

 

(D)          subject to Section 11.19, evidence of the completion of all other
recordings and filings of, or with respect to, the U.S. Security Agreement as
may be necessary or, in the opinion of the Collateral Agent, desirable, to
perfect the security interests intended to be created by the U.S. Security
Agreement; and

 

(E)           subject to Section 11.19, evidence that all other actions
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect and protect the security interests purported to be created by the U.S.
Security Agreement have been taken, and the U.S. Security Agreement shall be in
full force and effect.

 

(II)           ON THE INITIAL BORROWING DATE, WSC SHALL HAVE DULY AUTHORIZED,
EXECUTED AND DELIVERED A CANADIAN SECURITY AGREEMENT TOGETHER WITH:

 

(A)          evidence of registration of such Canadian Security Agreement in
such jurisdictions as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect and protect the security interest intended to be
created by such Canadian Security Agreement; and

 

(B)           all discharges, subordination agreements, waivers and
confirmations as may be necessary or, in the opinion of the Collateral Agent,
desirable to ensure that all obligations purported to be secured by such
Canadian Security Agreement are secured by first priority liens on the property
and assets of WSC with such exceptions as are permitted herein.

 


(E)           COLLATERAL ACCESS AGREEMENTS.  TO THE EXTENT AVAILABLE ON THE
INITIAL BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COLLATERAL
ACCESS AGREEMENTS SUBSTANTIALLY IN THE FORM OF EXHIBIT G (AS MODIFIED, AMENDED,
OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF, THE “COLLATERAL ACCESS AGREEMENTS”) WITH RESPECT TO RENTAL EQUIPMENT
LOCATIONS AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT, WHICH COLLATERAL
ACCESS AGREEMENTS SHALL BE IN FULL FORCE AND EFFECT; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING, THE BORROWER, IN OBTAINING THE COLLATERAL ACCESS
AGREEMENTS REQUIRED UNDER THIS SECTION 5.1(E), SHALL NOT BE OBLIGATED TO MAKE
SIGNIFICANT PAYMENTS TO LANDLORDS OR ALTER THE RESPECTIVE LEASE TERMS WITH
RESPECT TO ANY RENTAL EQUIPMENT LOCATIONS IN ANY WAY WHICH IS MATERIALLY ADVERSE
TO THE BORROWER.


 


(F)            COLLECTION BANK AGREEMENTS; CONCENTRATION ACCOUNT AGREEMENT.  ON
THE INITIAL BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FULLY
EXECUTED COPIES OF THE COLLECTION BANK AGREEMENT AND THE CONCENTRATION ACCOUNT
AGREEMENT, EACH OF WHICH SHALL BE IN FULL FORCE AND EFFECT.


 


(G)           BORROWING BASE CERTIFICATE.  ON THE INITIAL BORROWING DATE, THE
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A BORROWING BASE
CERTIFICATE MEETING THE

 

84

--------------------------------------------------------------------------------


 


REQUIREMENTS OF SECTION 7.1(E) AND WHICH BORROWING BASE CERTIFICATE SHALL
INDICATE (IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT) THAT ON SUCH
DATE AND AFTER GIVING EFFECT TO ALL CREDIT EVENTS ON SUCH DATE AND AFTER GIVING
EFFECT TO THE EFFECTIVENESS OF THE ASSIGNMENT AND TRANSFERS CONTEMPLATED BY THE
BANK ASSIGNMENT AGREEMENT, THE BORROWER SHALL BE ABLE TO INCUR ADDITIONAL
REVOLVING OUTSTANDINGS OF $100,000,000 OR MORE IN COMPLIANCE WITH THE
RESTRICTIONS OF SECTION 2.2(A).


 


(H)           INDEBTEDNESS.  ON THE INITIAL BORROWING DATE, HOLDINGS, THE
BORROWER AND THEIR RESPECTIVE SUBSIDIARIES SHALL HAVE NO OUTSTANDING
INDEBTEDNESS EXCEPT (I) PURSUANT TO THIS CREDIT AGREEMENT, (II) THE SENIOR
UNSECURED NOTES, (III) THE SENIOR SECURED NOTES, AND (IV) OTHER EXISTING
INDEBTEDNESS, IF ANY, AS SHALL BE PERMITTED TO REMAIN OUTSTANDING BY THE
ADMINISTRATIVE AGENT AND WHICH IS LISTED ON SCHEDULE III HERETO.  WITH RESPECT
TO EACH ISSUE OF INDEBTEDNESS WHICH IS TO REMAIN OUTSTANDING AS DESCRIBED IN
CLAUSES (I) THROUGH (IV) OF THE IMMEDIATELY PRECEDING SENTENCE THERE SHALL EXIST
NO DEFAULT OR EVENT OF DEFAULT, CHANGE OF CONTROL OR SIMILAR EVENT WHICH WOULD
REQUIRE ANY OFFERS TO REPURCHASE SAME, AND NO UNCURED BREACH THEREOF.


 


(I)            APPROVALS.  ALL NECESSARY MATERIAL GOVERNMENTAL (DOMESTIC AND
FOREIGN) AND THIRD PARTY APPROVALS AND/OR CONSENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND REMAIN IN FULL
FORCE AND EFFECT.  THERE SHALL NOT HAVE BEEN ANY STATUTE, RULE, REGULATION,
INJUNCTION OR ORDER APPLICABLE TO THE TRANSACTION AS CONTEMPLATED HEREBY, OR THE
FINANCING THEREOF, PROMULGATED, ENACTED, ENTERED OR ENFORCED BY ANY STATE OR
FEDERAL GOVERNMENT OR GOVERNMENTAL OR REGULATORY AUTHORITY OR AGENCY OR BY ANY
FEDERAL OR STATE COURT OR TRIBUNAL, NOR SHALL THERE BE PENDING ANY ACTION OR
PROCEEDING BY OR BEFORE ANY SUCH AUTHORITY, COURT OR TRIBUNAL, INVOLVING A
SUBSTANTIAL LIKELIHOOD OF AN ORDER, THAT WOULD PROHIBIT, RESTRICT, DELAY OR
OTHERWISE MATERIALLY ADVERSELY AFFECT THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(J)            MATERIAL ADVERSE CHANGE, ETC.  SINCE MARCH 31, 2005, NOTHING
SHALL HAVE OCCURRED (AND NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDERS SHALL
HAVE BECOME AWARE OF ANY FACTS, CONDITIONS OR OTHER INFORMATION NOT PREVIOUSLY
KNOWN TO THEM) WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(K)           LITIGATION.  ON THE INITIAL BORROWING DATE, THERE SHALL BE NO
ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING OR THREATENED (A) WITH
RESPECT TO THIS CREDIT AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY DOCUMENT
EXECUTED IN CONNECTION THEREWITH, OR (B) WHICH THE ADMINISTRATIVE AGENT SHALL
DETERMINE HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(L)            CORPORATE PROCEEDINGS.  (I)  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED CERTIFICATES FROM EACH CREDIT PARTY
DATED THE EFFECTIVE DATE AND IN THE FORM OF EXHIBIT H WITH APPROPRIATE
INSERTIONS, TOGETHER WITH COPIES OF THE GOVERNING DOCUMENTS OF SUCH CREDIT PARTY
AND THE RESOLUTIONS OF SUCH CREDIT PARTY REFERRED TO IN SUCH CERTIFICATE, AND
EACH OF THE FOREGOING SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT.


 

(II)           ON THE INITIAL BORROWING DATE, ALL CORPORATE AND LEGAL
PROCEEDINGS AND ALL INSTRUMENTS AND AGREEMENTS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS CREDIT AGREEMENT SHALL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,

 

85

--------------------------------------------------------------------------------


 

AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF
ALL CERTIFICATES, DOCUMENTS AND PAPERS, INCLUDING GOOD STANDING CERTIFICATES AND
ANY OTHER RECORDS OF CORPORATE PROCEEDINGS AND GOVERNMENTAL APPROVALS, IF ANY,
WHICH THE ADMINISTRATIVE AGENT REASONABLY MAY HAVE REQUESTED IN CONNECTION
THEREWITH, SUCH DOCUMENTS AND PAPERS, WHERE APPROPRIATE, TO BE CERTIFIED BY
PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES.

 


(M)          PLANS; COLLECTIVE BARGAINING AGREEMENTS; EXISTING INDEBTEDNESS
AGREEMENTS; SHAREHOLDERS’ AGREEMENTS; MANAGEMENT AGREEMENTS; EMPLOYMENT
AGREEMENTS; TAX SHARING AGREEMENTS; MATERIAL CONTRACTS.  ON OR PRIOR TO THE
INITIAL BORROWING DATE, THERE SHALL HAVE BEEN DELIVERED OR MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT TRUE AND CORRECT COPIES, OF THE FOLLOWING DOCUMENTS, IN
EACH CASE AS SAME WILL BE IN EFFECT ON THE INITIAL BORROWING DATE:


 

(I)            ALL PLANS (AND FOR EACH PLAN THAT IS REQUIRED TO FILE AN ANNUAL
REPORT ON INTERNAL REVENUE SERVICE FORM 5500-SERIES, A COPY OF THE MOST RECENT
SUCH REPORT (INCLUDING, TO THE EXTENT REQUIRED, THE RELATED FINANCIAL AND
ACTUARIAL STATEMENTS AND OPINIONS, CERTIFICATIONS, AND SCHEDULES), AND FOR EACH
PLAN THAT IS A “SINGLE-EMPLOYER PLAN”, AS DEFINED IN SECTION 4001(A)(15) OF
ERISA, THE MOST RECENTLY PREPARED ACTUARIAL VALUATION THEREFOR) AND, OTHER THAN
EMPLOYMENT AGREEMENTS PROVIDED IN SECTION 5.1(M)(VI), ANY OTHER MATERIAL
AGREEMENTS, PLANS OR ARRANGEMENTS, WITH OR FOR THE BENEFIT OF CURRENT OR FORMER
EMPLOYEES OF HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
ANY ERISA AFFILIATE (PROVIDED THAT THE FOREGOING SHALL APPLY IN THE CASE OF ANY
“MULTIEMPLOYER PLAN”, AS DEFINED IN 4001(A)(3) OF ERISA, ONLY TO THE EXTENT THAT
ANY DOCUMENT DESCRIBED THEREIN IS IN THE POSSESSION OF HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY ERISA AFFILIATE OR REASONABLY
AVAILABLE THERETO FROM THE SPONSOR OR TRUSTEE OF ANY SUCH PLAN);

 

(II)           ALL COLLECTIVE BARGAINING AGREEMENTS OR ANY OTHER SIMILAR
AGREEMENT OR ARRANGEMENTS COVERING THE EMPLOYEES OF HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES (COLLECTIVELY, THE “COLLECTIVE BARGAINING
AGREEMENTS”);

 

(III)          EACH AGREEMENT EVIDENCING OR RELATING TO EXISTING INDEBTEDNESS IN
AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000 (COLLECTIVELY, THE “EXISTING
INDEBTEDNESS AGREEMENTS”);

 

(IV)          ALL AGREEMENTS ENTERED INTO BY HOLDINGS, THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN THE UNRESTRICTED SUBSIDIARIES)
(X) GOVERNING THE TERMS AND RELATIVE RIGHTS OF SUCH ENTITY’S CAPITAL STOCK OR
OTHER EQUITY INTERESTS OR (Y) WITH ANY SHAREHOLDERS OR OTHER EQUITY HOLDERS
RELATING TO ANY SUCH ENTITY WITH RESPECT TO SUCH ENTITY’S CAPITAL STOCK OR OTHER
EQUITY INTERESTS (COLLECTIVELY, THE “SHAREHOLDERS’ AGREEMENTS”);

 

(V)           ANY MATERIAL AGREEMENTS (OR THE FORMS THEREOF) WITH MEMBERS OF, OR
WITH RESPECT TO, THE MANAGEMENT OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (COLLECTIVELY, THE “MANAGEMENT AGREEMENTS”);

 

86

--------------------------------------------------------------------------------


 

(VI)          ANY EMPLOYMENT AGREEMENTS (OR THE FORMS THEREOF TOGETHER WITH A
LIST OF EMPLOYEES WHO ARE PARTIES TO SUCH AGREEMENTS) ENTERED INTO BY HOLDINGS,
THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (COLLECTIVELY, THE
“EMPLOYMENT AGREEMENTS”);

 

(VII)         ANY TAX SHARING, TAX ALLOCATION AND OTHER SIMILAR AGREEMENT
ENTERED INTO BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
(COLLECTIVELY, THE “TAX SHARING AGREEMENTS”);

 

(VIII)        ANY LEASE AGREEMENT BETWEEN THE BORROWER OR ONE OR MORE OF ITS
SUBSIDIARIES, ON THE ONE HAND, AND THE UNIT SUBSIDIARY, ON THE OTHER HAND,
PURSUANT TO WHICH NON-QUALIFIED UNITS FROM TIME TO TIME HELD BY THE UNIT
SUBSIDIARY ARE LEASED TO THE BORROWER AND ITS SUBSIDIARIES (COLLECTIVELY, THE
“MASTER LEASE AGREEMENTS”); AND

 

(IX)           ANY OTHER MATERIAL CONTRACTS;

 

all of which documents relating to the Plans, Foreign Pension Plans, Collective
Bargaining Agreements, Existing Indebtedness Agreements, Shareholders’
Agreements, Management Agreements, Employment Agreements, Tax Sharing
Agreements, Master Lease Agreements and Material Contracts shall be in the form
and substance reasonably satisfactory to the Administrative Agent and shall,
except as contemplated by the Credit Documents, be in full force and effect on
the Initial Borrowing Date.

 


(N)           SOLVENCY CERTIFICATE.  ON OR PRIOR TO THE INITIAL BORROWING DATE,
THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE FROM THE CHIEF FINANCIAL
OFFICER OF THE BORROWER IN THE FORM OF EXHIBIT I.


 


(O)           FINANCIAL STATEMENTS; PROJECTIONS; ETC.  ON OR PRIOR TO THE
INITIAL BORROWING DATE, THE LENDERS SHALL HAVE RECEIVED (I) TRUE AND CORRECT
COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.10(B), WHICH
FINANCIAL STATEMENTS SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND (II) DETAILED ANNUAL FIVE-YEAR FINANCIAL
PROJECTIONS (SETTING FORTH YEARLY PROJECTIONS FOR EACH FISCAL YEAR DURING SUCH
FIVE-YEAR PERIOD) (INCLUDING DETAILS AS TO RENTAL RATES, UTILIZATION RATES,
FLEET CAPITAL EXPENDITURES AND CORRESPONDING BALANCE SHEETS, STATEMENTS OF
OPERATIONS AND CASH FLOW) OF HOLDINGS AND ITS SUBSIDIARIES IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (TOGETHER WITH THOSE
PROJECTIONS HERETOFORE PROVIDED TO THE LENDERS, THE “PROJECTIONS”).


 


(P)           INSURANCE POLICIES.  ON OR PRIOR TO THE INITIAL BORROWING DATE,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) EVIDENCE OF INSURANCE COVERAGE
(INCLUDING, WITHOUT LIMITATION, CERTIFICATES OF INSURANCE) FOR THE BUSINESS AND
PROPERTIES OF HOLDINGS, THE BORROWER AND THEIR RESPECTIVE SUBSIDIARIES SHOWING
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 7.10 AND (II) ENDORSEMENTS,
(X) NAMING THE COLLATERAL AGENT AS LOSS PAYEE WITH RESPECT TO ALL CASUALTY
COVERAGES AND CONTAINING OTHER CUSTOMARY LOSS PAYABLE PROVISIONS AND (Y) NAMING
THE COLLATERAL AGENT AS ADDITIONAL INSURED FOR ALL GENERAL LIABILITY COVERAGES,
ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(Q)           PAYMENT OF FEES.  ON THE INITIAL BORROWING DATE, ALL COSTS, FEES
AND EXPENSES, AND ALL OTHER COMPENSATION CONTEMPLATED BY THIS CREDIT AGREEMENT
OR THE FEE LETTER DUE TO THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
COLLATERAL AGENT, THE CO-LEAD

 

87

--------------------------------------------------------------------------------


 


ARRANGERS OR THE LENDERS (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL FEES
AND EXPENSES) SHALL HAVE BEEN PAID TO THE EXTENT INVOICED AND DUE.


 


(R)            COLLATERAL EXAMINATION.  ON OR PRIOR TO THE INITIAL BORROWING
DATE, THE LENDERS SHALL HAVE RECEIVED A COLLATERAL EXAMINATION REPORT CONCERNING
ALL RENTAL EQUIPMENT OF HOLDINGS, THE BORROWER AND THEIR RESPECTIVE
SUBSIDIARIES, WHICH COLLATERAL EXAMINATION SHALL BE PREPARED BY A THIRD PARTY,
AND SHALL BE IN FORM AND SUBSTANCE, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(S)           SUBSIDIARIES GUARANTY.  (I)  ON THE INITIAL BORROWING DATE, EACH
U.S. SUBSIDIARY GUARANTOR SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED A
U.S. SUBSIDIARIES GUARANTY IN THE FORM OF EXHIBIT J-1 (AS MODIFIED, AMENDED OR
SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND HEREOF,
THE “U.S. SUBSIDIARIES GUARANTY”) AND THE U.S. SUBSIDIARIES GUARANTY SHALL BE IN
FULL FORCE AND EFFECT.


 

(II)           ON THE INITIAL BORROWING DATE, WSC SHALL HAVE DULY AUTHORIZED,
EXECUTED AND DELIVERED A CANADIAN SUBSIDIARIES GUARANTY AND SUCH CANADIAN
SUBSIDIARIES GUARANTY SHALL BE IN FULL FORCE AND EFFECT.

 


(T)            PLEDGE AGREEMENTS.  ON THE INITIAL BORROWING DATE, EACH U.S.
CREDIT PARTY SHALL HAVE DULY AUTHORIZED, EXECUTED AND DELIVERED A U.S. PLEDGE
AGREEMENT IN THE FORM OF EXHIBIT K-1 (AS MODIFIED, AMENDED OR SUPPLEMENTED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF AND HEREOF, THE “U.S. PLEDGE
AGREEMENT”), AND SHALL HAVE DELIVERED TO THE COLLATERAL AGENT, AS PLEDGEE
THEREUNDER, ALL OF THE U.S. PLEDGE AGREEMENT COLLATERAL REFERRED TO THEREIN AND
THEN OWNED BY SUCH CREDIT PARTY, (X) ENDORSED IN BLANK IN THE CASE OF PROMISSORY
NOTES CONSTITUTING U.S. PLEDGE AGREEMENT COLLATERAL AND (Y) TOGETHER WITH
EXECUTED AND UNDATED ENDORSEMENTS FOR TRANSFER IN THE CASE OF EQUITY INTERESTS
CONSTITUTING CERTIFICATED U.S. PLEDGE AGREEMENT COLLATERAL, ALONG WITH EVIDENCE
THAT ALL OTHER ACTIONS NECESSARY OR, IN THE REASONABLE OPINION OF THE COLLATERAL
AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY
THE U.S. PLEDGE AGREEMENT HAVE BEEN TAKEN, AND THE U.S. PLEDGE AGREEMENT SHALL
BE IN FULL FORCE AND EFFECT.


 


(U)           MORTGAGES.  ON OR PRIOR TO THE INITIAL BORROWING DATE (OR SUCH
LATER DATE TO WHICH THE COLLATERAL AGENT SHALL AGREE), THE COLLATERAL AGENT
SHALL HAVE RECEIVED:


 

(I)            FULLY EXECUTED COUNTERPARTS OF MORTGAGES (OR ASSIGNMENTS AND
AMENDMENTS SATISFACTORY TO THE COLLATERAL AGENT TO THE MORTGAGES GRANTED
PURSUANT TO THE EXISTING CREDIT AGREEMENT), IN THE FORM OF EXHIBIT L, WHICH
MORTGAGES SHALL COVER SUCH OF THE REAL PROPERTY OWNED BY THE CREDIT PARTIES AND
LISTED ON PART B OF SCHEDULE IV, TOGETHER WITH EVIDENCE THAT COUNTERPARTS OF
EACH OF THE MORTGAGES (AND THE AFORESAID ASSIGNMENTS AND AMENDMENTS, IF ANY)
HAVE BEEN DELIVERED TO THE TITLE COMPANY INSURING THE LIEN OF THE MORTGAGES FOR
RECORDING IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE, IN THE JUDGMENT OF
THE COLLATERAL AGENT, TO EFFECTIVELY CREATE A VALID AND ENFORCEABLE FIRST
PRIORITY MORTGAGE LIEN (SUBJECT TO PERMITTED ENCUMBRANCES RELATING THERETO) ON
THE MORTGAGED PROPERTIES IN FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER TRUSTEE
AS MAY BE REQUIRED OR DESIRED UNDER LOCAL LAW) FOR THE BENEFIT OF THE SECURED
CREDITORS; AND

 

88

--------------------------------------------------------------------------------


 

(II)           MORTGAGE POLICIES ON THE MORTGAGES FOR THE MORTGAGED PROPERTIES
ISSUED BY A TITLE INSURANCE COMPANY REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT AND IN AMOUNTS SATISFACTORY TO THE COLLATERAL AGENT AND ASSURING THE
COLLATERAL AGENT THAT EACH OF THE MORTGAGES ON SUCH MORTGAGED PROPERTIES IS A
VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE LIEN ON SUCH MORTGAGED PROPERTIES,
FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES,
AND SUCH MORTGAGE POLICIES SHALL OTHERWISE BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT AND SHALL INCLUDE, AS APPROPRIATE, AN
ENDORSEMENT FOR FUTURE ADVANCES UNDER THIS CREDIT AGREEMENT AND THE NOTES AND
FOR ANY OTHER MATTER THAT THE COLLATERAL AGENT IN ITS DISCRETION MAY REASONABLY
REQUEST, SHALL NOT INCLUDE AN EXCEPTION FOR MECHANICS’ LIENS, AND SHALL PROVIDE
FOR AFFIRMATIVE INSURANCE AND SUCH REINSURANCE AS THE COLLATERAL AGENT IN ITS
DISCRETION MAY REASONABLY REQUEST.

 


(V)           CUSTODIAN AGREEMENT.  ON THE INITIAL BORROWING DATE, EACH CREDIT
PARTY AND MAYNARD BECKER AND DONNA FINNERTY, AS CUSTODIANS SHALL HAVE EXECUTED
AND DELIVERED A CUSTODIAN AGREEMENT IN THE FORM OF EXHIBIT M (AS MODIFIED,
AMENDED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF
AND HEREOF, THE “CUSTODIAN AGREEMENT”), AND THE CUSTODIAN AGREEMENT SHALL BE IN
FULL FORCE AND EFFECT.


 


(W)          EXISTING CREDIT AGREEMENT.  (I)  ON THE INITIAL BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FULLY EXECUTED COUNTERPARTS TO THE BANK
ASSIGNMENT AGREEMENT IN THE FORM OF EXHIBIT S, AND ALL CONDITIONS TO THE
EFFECTIVENESS OF THE ASSIGNMENTS AND TRANSFERS CONTEMPLATED THEREBY SHALL HAVE
BEEN SATISFIED.


 

(II)           ON THE INITIAL BORROWING DATE, ALL TRANSACTIONS CONTEMPLATED
UNDER THE BANK ASSIGNMENT AGREEMENT SHALL HAVE BEEN CONSUMMATED, AND ALL AMOUNTS
OWING UNDER THE EXISTING CREDIT AGREEMENT AND RELATED DOCUMENTS THROUGH AND
INCLUDING THE EFFECTIVE DATE SHALL HAVE BEEN PAID IN FULL (OTHER THAN PRINCIPAL
ON LOANS AND THE EXISTING LETTERS OF CREDIT).

 

(III)          ON OR PRIOR TO THE INITIAL BORROWING DATE, THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED FULLY EXECUTED COUNTERPARTS TO AN ACKNOWLEDGMENT AND
AGREEMENT TO THE INTERCREDITOR AGREEMENT IN THE FORM OF EXHIBIT T,
ACKNOWLEDGING, AMONG OTHER THINGS, THE COLLATERAL AGENT AS THE “COLLATERAL
AGENT” UNDER AND AS DEFINED IN THE INTERCREDITOR AGREEMENT, AND ALL CONDITIONS
TO THE EFFECTIVENESS OF SUCH AGREEMENT SHALL HAVE BEEN SATISFIED.

 

5.2           Conditions to All Credit Events.  On the date of the making of any
Loan or the issuance of any Letter of Credit, both at the time of making thereof
and after giving effect thereto and to the application of the proceeds
therefrom, the following statements shall be true to the satisfaction of the
Administrative Agent (and each delivery or deemed delivery of each Notice of
Borrowing and a Letter of Credit Request, and the acceptance by the Borrower of
the proceeds of such Loan or the issuance of such Letter of Credit, shall
constitute a representation and warranty by each of Holdings and the Borrower
that on the date of such Loan or issuance of such Letter of Credit at the time
of making thereof and after giving effect thereto and to the application of the
proceeds therefrom, such statements are true):

 


(A)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS CREDIT
AGREEMENT AND IN EACH OTHER CREDIT DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE

 

89

--------------------------------------------------------------------------------


 


OF SUCH LOAN OR ISSUANCE OF SUCH LETTER OF CREDIT AS THOUGH MADE ON AND AS OF
SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE AND ACCURATE ON AND AS OF SUCH EARLIER DATE);


 


(B)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
LOAN OR THE ISSUANCE OF ANY LETTER OF CREDIT OR THE APPLICATION OF THE PROCEEDS
THEREOF, WHICH WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT;


 


(C)           WITH RESPECT TO THE ISSUANCE OF ANY LETTER OF CREDIT, NONE OF THE
EVENTS SET FORTH IN SECTION 3.1 HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
FROM THE ISSUANCE OF SUCH LETTER OF CREDIT; AND


 


(D)           THERE SHALL BE NO REQUIREMENT TO MAKE A MANDATORY PAYMENT OF
REVOLVING LOANS PURSUANT TO SECTION 2.5(D) THAT HAS NOT BEEN SATISFIED.


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
of the applicable conditions specified above exist as of the date of such Credit
Event.  All of the certificates, legal opinions and other documents and papers
referred to in this Section 5, unless otherwise specified, shall be delivered to
the Administrative Agent at the location where the closing occurs for the
account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance as specified herein or otherwise satisfactory to the Administrative
Agent.

 


ARTICLE 6


 


REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Credit Agreement and to make the Loans
and issue and/or participate in the Letters of Credit provided for herein, each
of Holdings and the Borrower makes the following representations, warranties and
agreements, as to itself and as to each of its respective Subsidiaries (other
than the Unrestricted Subsidiaries), all of which shall survive the execution
and delivery of this Credit Agreement, the making of the Loans and the issuance
of the Letters of Credit (with the occurrence of each Credit Event being deemed
to constitute a representation and warranty that the matters specified in this
Article 6 are true and correct in all material respects on and as of the date of
each such Credit Event, unless stated to relate to a specific earlier date, in
which case they will be true and correct as of such earlier date):

 

6.1           Corporate Status.  Each Credit Party (i) is a duly organized and
validly existing corporation, limited liability company or partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
organization and has the corporate, limited liability company or partnership
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (ii) has duly qualified and is authorized to do business and is in good
standing in all jurisdictions

 

90

--------------------------------------------------------------------------------


 

where it is required to be so qualified and where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

 

6.2           Corporate Power and Authority.  Each Credit Party has the
corporate, limited liability company or partnership, as the case may be, power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate,
limited liability company or partnership, as the case may be, action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws of general application relating to or affecting the rights and remedies of
creditors and general equitable principles (regardless of whether enforcement is
sought in equity or at law) and (ii) federal securities or other laws or
regulations or public policy insofar as they may restrict the enforceability of
rights to indemnification.

 

6.3           No Violation.  Neither the execution, delivery and performance by
any Credit Party of any of the Credit Documents to which it is a party nor
compliance with the terms and provisions thereof, nor the consummation of any of
the transactions contemplated therein (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict or be
inconsistent with or violate or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or (other
than pursuant to the Collateral Documents) result in the creation or imposition
of (or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, agreement or other instrument to which
such Credit Party or any of its Subsidiaries is a party or by which it or any of
its property or assets are bound or to which it may be subject or (iii) will
violate any provision of any Governing Document of Holdings, the Borrower or any
of their respective Subsidiaries, except, in the case of clauses (i) and (ii),
any contraventions, conflicts, inconsistencies, breaches and defaults which are
not reasonably likely to adversely affect any Lender or to have a Material
Adverse Effect.  In no event shall any Credit Event hereunder conflict or be
inconsistent with or violate or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, the
Senior Unsecured Notes Indenture or the Senior Secured Notes Indenture.

 

6.4           Litigation.  There are no actions, suits or proceedings pending or
threatened with respect to (i) any Credit Document or (ii) Holdings, the
Borrower or any of their respective Subsidiaries that, after giving effect to
expected insurance proceeds and indemnity payments, are reasonably likely,
either individually or in the aggregate, to have a Material Adverse Effect.

 

6.5           Use of Proceeds.  (a)  [Intentionally Omitted].

 


(B)           ALL PROCEEDS OF REVOLVING LOANS SHALL BE UTILIZED BY THE BORROWER
(I) TO FINANCE, IN PART, THE REPAYMENT OF EXISTING INDEBTEDNESS OF THE BORROWER
(INCLUDING THE SENIOR UNSECURED NOTES AND THE SENIOR SECURED NOTES) AND (II) FOR
GENERAL CORPORATE PURPOSES

 

91

--------------------------------------------------------------------------------


 


(INCLUDING DISTRIBUTIONS PERMITTED BY SECTION 8.6(H)), CAPITAL EXPENDITURES AND
WORKING CAPITAL OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING ACQUISITIONS
PERMITTED HEREUNDER.


 


(C)           NO PART OF THE PROCEEDS OF ANY LOAN AND NO LETTER OF CREDIT WILL
BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER THE MAKING OF ANY
LOAN NOR THE USE OF THE PROCEEDS THEREOF NOR THE OCCURRENCE OF ANY OTHER CREDIT
EVENT WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATIONS T, U,
OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 

6.6           Governmental Approvals.  Except for the filing of the Mortgages
and the filing of the financing statements and for any other filings,
registrations or recordings required under the Collateral Documents (all of
which have been made or will be made as required) and any consents to
assignments of any Government Lease, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance by the Credit
Parties of the Credit Documents or (ii) the legality, validity, binding effect
or enforceability of any Credit Document as against each Credit Party which is a
party thereto.

 

6.7           Investment Company Act.  None of Holdings, the Borrower or any of
their respective Subsidiaries is registered, or required to register, as an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

6.8           Public Utility Holding Company Act.  None of Holdings, the
Borrower or any of their respective Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

6.9           True and Complete Disclosure.  All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings or
the Borrower in writing to any Agent or any Lender for purposes of or in
connection with this Credit Agreement or any other Credit Document or any
transaction contemplated herein or therein does not, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Holdings
or the Borrower in writing to any Agent or any Lender will not, as of the date
as of which such information is dated or certified, contain any untrue statement
of a material fact or omit to state any material fact necessary to make such
information (taken as a whole) not misleading as of such time, in each case in
light of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this Section 6.9, such factual
information shall not include the Latest Projections or pro forma financial
information.

 

6.10         Financial Condition; Financial Statements.  (a)  On and as of the
Initial Borrowing Date after giving effect to all Indebtedness incurred, and to
be incurred, and Liens created and to be created, and the use of the proceeds
thereof, by each Credit Party in connection with this Credit Agreement, (x) the
sum of the assets, at a fair valuation, of the Borrower and its Subsidiaries,
taken as a whole, will exceed their debts, (y) the Borrower and its
Subsidiaries,

 

92

--------------------------------------------------------------------------------


 

taken as a whole, will not have incurred nor intend to, or believe that they
will, incur debts beyond their ability to pay such debts as such debts mature
and (z) the Borrower does not have unreasonably small capital with which to
conduct its businesses. For purposes of this Section 6.10(a), “debt” means any
reasonably expected liability on a claim, and “claim” means (i) right to payment
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

 


(B)           THE (I) AUDITED CONSOLIDATED BALANCE SHEETS OF HOLDINGS AND ITS
SUBSIDIARIES AND OF THE BORROWER AND ITS SUBSIDIARIES AS OF, AND AUDITED
STATEMENTS OF OPERATIONS, SHAREHOLDER’S EQUITY AND CASH FLOWS FOR THE FISCAL
YEAR ENDED, DECEMBER 31, 2004 AND (II) UNAUDITED CONSOLIDATED BALANCE SHEETS OF
HOLDINGS AND ITS SUBSIDIARIES AND OF THE BORROWER AND ITS SUBSIDIARIES AS OF,
AND UNAUDITED STATEMENTS OF OPERATIONS, SHAREHOLDER’S EQUITY AND CASH FLOWS FOR
THE FISCAL QUARTER ENDED, MARCH 31, 2005 FURNISHED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS PRIOR TO THE INITIAL BORROWING DATE, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AT SUCH DATES OF SUCH BALANCE SHEETS
AND RESULTS OF OPERATIONS FOR THE FISCAL PERIODS THEN ENDED.  SINCE MARCH 31,
2005, NOTHING HAS OCCURRED WHICH HAS HAD OR WOULD BE REASONABLY LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(C)           THE LATEST PROJECTIONS HAVE BEEN PREPARED BY THE BORROWER IN GOOD
FAITH AND WERE BASED ON ASSUMPTIONS THAT THE BORROWER BELIEVED, AT THE TIME OF
DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT, TO BE REASONABLE.  THE BORROWER
BELIEVED, AT THE TIME OF DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT, THAT THE
LATEST PROJECTIONS WERE REASONABLE AND ATTAINABLE, IT BEING RECOGNIZED BY THE
AGENTS AND THE LENDERS, HOWEVER, THAT PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO
BE VIEWED AS FACTS AND THAT THE ACTUAL RESULTS DURING ANY PERIOD OR PERIODS
COVERED BY SUCH PROJECTIONS MAY DIFFER MATERIALLY FROM THE PROJECTED RESULTS.


 

6.11         Locations of Offices, Records, Inventory and Rental Equipment.  The
address of the principal place of business and chief executive office of each
Credit Party as of the Initial Borrowing Date is set forth on Schedule VI.  The
books and records of each Credit Party, and all its chattel paper and records of
Accounts and Unit Certificates, are, as of the Initial Borrowing Date,
maintained exclusively at the respective locations listed on Schedule VI.  As of
the Initial Borrowing Date, there is no jurisdiction (or, with respect to the
Rental Equipment, State) in which any Credit Party has any chattel paper,
records of Account, Rental Equipment (except for Rental Equipment in transit) or
Unit Certificates other than those jurisdictions (or States) identified on
Schedule VI.  Schedule VI also contains a complete list of the legal names and
addresses of each facility or warehouse at which Rental Equipment is stored as
of the Initial Borrowing Date.  None of the receipts received by the Borrower
from any warehouseman states that the goods covered thereby are to be delivered
to bearer or to the order of a named Person other than the Borrower or to a
named Person and such named Person’s assigns.

 

6.12         Security Interests.  Subject to Section 11.19 and any effective
restriction on the assignment of any Government Lease contained therein (or in
any applicable governmental rule or regulation related thereto), on and after
the Initial Borrowing Date, each of the Collateral Documents create, as security
for the Obligations, a valid and enforceable

 

93

--------------------------------------------------------------------------------


 

perfected security interest in and Lien on all of the Collateral, superior to
and prior to the rights of all third persons and subject to no other Liens other
than Liens permitted by Section 8.2.  At all times on or after the Initial
Borrowing Date, the respective grantor under each Collateral Document shall have
good and marketable title to all the Collateral subject thereto free and clear
of all Liens other than Permitted Liens.  No filings or recordings are required
in order to perfect the security interests created under any Collateral Document
except for filings or recordings required pursuant to the terms of any such
Collateral Document.

 

6.13         Tax Returns and Payments.  Each of Holdings, the Borrower and each
of their respective Subsidiaries has timely filed or caused to be timely filed
with the appropriate taxing authority, all federal returns and all other
material returns, statements, forms and reports for taxes required to be filed
by or with respect to the income, properties or operations of Holdings, the
Borrower and any of their respective Subsidiaries.  Such returns accurately
reflect all liability for taxes of Holdings, the Borrower and their respective
Subsidiaries for the periods covered thereby.  Each of Holdings, the Borrower
and each of their respective Subsidiaries has paid all material taxes payable by
it other than taxes which are not due, and other than those contested in good
faith by proper proceedings diligently pursued and for which adequate reserves
have been established in accordance with GAAP and, if any Lien secures any such
taxes, which proceedings have the effect of preventing the forfeiture or sale of
the property or asset subject to such Lien.  Except as set forth on
Schedule VII, there is no material action, suit, proceeding, investigation,
audit or claim now pending or, to the knowledge of Holdings or the Borrower,
threatened by any authority regarding any taxes relating to Holdings, the
Borrower or any of their respective Subsidiaries.  As of the Initial Borrowing
Date, none of Holdings, the Borrower or any of their respective Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of material taxes of Holdings, the Borrower or any of their
respective Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of Holdings, the Borrower or any of their
respective Subsidiaries not to be subject to the normally applicable statute of
limitations with respect to any material taxes.

 

6.14         Compliance with ERISA.  (i)  Schedule VIII identifies each Plan;
each Plan (and each related trust, insurance contract or fund) is in substantial
compliance with its terms and with all applicable laws, including, without
limitation, ERISA and the Code; each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code, as
appropriate; no Reportable Event has occurred; no Plan which is a Multiemployer
Plan is insolvent or in reorganization; no Plan subject to Title IV of ERISA has
an Unfunded Current Liability which, when added to the aggregate amount of
Unfunded Current Liabilities with respect to all other Plans subject to Title IV
of ERISA, exceeds $1,000,000; no Plan which is subject to Section 412 of the
Code or Section 302 of ERISA has an accumulated funding deficiency, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an accumulated funding deficiency or an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 303 or 304 of
ERISA; all contributions required to be made with respect to a Plan subject to
Title IV of ERISA have been timely made; neither Holdings nor any Subsidiary of
Holdings nor any ERISA Affiliate has incurred any material liability (including
any indirect, contingent or secondary liability) to or on account of a Plan
pursuant to

 

94

--------------------------------------------------------------------------------


 

Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any
such liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a material risk to Holdings or any Subsidiary of
Holdings or any ERISA Affiliate of incurring a liability to or on account of a
Plan pursuant to the foregoing provisions of ERISA and the Code; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA; no action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or, to the best knowledge of Holdings, any Subsidiary of
Holdings or any ERISA Affiliate, threatened; using actuarial assumptions and
computation methods consistent with Part 1 of subtitle E of Title IV of ERISA,
the aggregate liabilities of Holdings and its Subsidiaries and its ERISA
Affiliates to all Plans which are multiemployer plans (as defined in
Section 4001(a)(3) of ERISA) in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Plan ended prior to the
date of the most recent Credit Event, would not exceed $1,000,000; each group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code) which covers or has covered employees or former employees of the Borrower,
any Subsidiary of the Borrower, or any ERISA Affiliate has at all times been
operated in material compliance with the provisions of Part 6 of subtitle B of
Title I of ERISA and Section 4980B of the Code; no lien imposed under the Code
or ERISA on the assets of Holdings or any Subsidiary of Holdings or any ERISA
Affiliate exists or is likely to arise on account of any Plan, and none of
Holdings, the Borrower or any of their respective Subsidiaries maintains any
Plan the obligations with respect to which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(II)           NEITHER HOLDINGS NOR THE BORROWER NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES MAINTAINS OR HAS MAINTAINED ANY FOREIGN PENSION PLANS THAT HAS OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.  NONE OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES HAS INCURRED ANY OBLIGATION IN CONNECTION WITH THE
TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN PENSION PLAN.

 

6.15         Subsidiaries.  Schedule IX hereto lists each Subsidiary of the
Borrower, and the direct and indirect ownership interest of the Borrower
therein, in each case existing on the Initial Borrowing Date.  Holdings is the
record and beneficial owner of 100% of the capital stock of the Borrower, and
the Borrower is the record and beneficial owner of 100% of the capital stock of
the Unit Subsidiary.  On the Initial Borrowing Date, Holdings has no significant
assets or liabilities other than its ownership of the capital stock of the
Borrower and any liabilities directly related thereto, and on such date Holdings
owns no other capital stock of any other Person.

 

6.16         Intellectual Property; etc.  Holdings, the Borrower and each of
their respective Subsidiaries have obtained all material patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions (other than Permitted Liens), that are necessary for the
operation of their respective businesses as presently conducted and as proposed
to be conducted.

 

6.17         Compliance with Statutes, etc.  (a)  Each of Holdings, the Borrower
and their respective Subsidiaries is in compliance with all applicable statutes,
regulations and orders

 

95

--------------------------------------------------------------------------------


 

of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such instances of noncompliance as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 


(B)           EACH OF HOLDINGS, THE BORROWER AND THEIR RESPECTIVE SUBSIDIARIES
IS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS GOVERNING ITS BUSINESS
FOR WHICH FAILURE TO COMPLY COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND NONE OF HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IS LIABLE FOR ANY MATERIAL PENALTIES, FINES OR FORFEITURES FOR
FAILURE TO COMPLY WITH SUCH ENVIRONMENTAL LAWS IN THE MANNER SET FORTH ABOVE. 
ALL LICENSES, PERMITS, REGISTRATIONS OR APPROVALS REQUIRED FOR THE BUSINESS OF
HOLDINGS, THE BORROWER AND EACH OF THEIR RESPECTIVE SUBSIDIARIES, AS CONDUCTED
AS OF THE INITIAL BORROWING DATE, UNDER ANY ENVIRONMENTAL LAW HAVE BEEN SECURED
AND EACH OF HOLDINGS, THE BORROWER AND THEIR RESPECTIVE SUBSIDIARIES IS IN
SUBSTANTIAL COMPLIANCE THEREWITH, EXCEPT SUCH LICENSES, PERMITS, REGISTRATIONS
OR APPROVALS, THE FAILURE TO SECURE OR TO COMPLY THEREWITH COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF HOLDINGS, THE BORROWER
OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS IN ANY MATERIAL RESPECT IN
NONCOMPLIANCE WITH, BREACH OF OR DEFAULT UNDER ANY APPLICABLE WRIT, ORDER,
JUDGMENT, INJUNCTION, OR DECREE TO WHICH HOLDINGS, THE BORROWER OR ANY SUCH
SUBSIDIARY IS A PARTY AND WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE
ABILITY OF HOLDINGS, THE BORROWER OR ANY SUCH SUBSIDIARY TO OPERATE ITS BUSINESS
OR REAL PROPERTY AND NO EVENT HAS OCCURRED AND IS CONTINUING WHICH, WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE MATERIAL
NONCOMPLIANCE, BREACH OF OR DEFAULT THEREUNDER, EXCEPT IN EACH SUCH CASE, SUCH
NONCOMPLIANCES, BREACHES AND/OR DEFAULTS AS COULD NOT, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE
ARE AS OF THE INITIAL BORROWING DATE NO ENVIRONMENTAL CLAIMS PENDING OR, TO THE
BEST KNOWLEDGE OF THE BORROWER, THREATENED, WHICH QUESTION THE VALIDITY, TERM OR
ENTITLEMENT OF HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
FOR ANY PERMIT, LICENSE, ORDER OR REGISTRATION REQUIRED FOR THE OPERATION OF ANY
FACILITY WHICH HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
CURRENTLY OPERATES.  THERE ARE NO FACTS, CIRCUMSTANCES, CONDITIONS OR
OCCURRENCES CONCERNING THE BUSINESS OR OPERATIONS OF HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR ANY REAL PROPERTY AT ANY TIME OWNED OR
OPERATED BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR,
TO THE BEST OF THEIR KNOWLEDGE, ON ANY PROPERTY ADJOINING OR ADJACENT TO ANY
SUCH REAL PROPERTY, THAT ARE REASONABLY EXPECTED (I) TO FORM THE BASIS OF A
MATERIAL ENVIRONMENTAL CLAIM AGAINST HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR ANY CURRENTLY OWNED REAL PROPERTY OF HOLDINGS, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR (II) TO CAUSE SUCH
CURRENTLY OWNED REAL PROPERTY TO BE SUBJECT TO ANY MATERIAL RESTRICTIONS ON THE
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL PROPERTY UNDER ANY
ENVIRONMENTAL LAW, EXCEPT IN EACH SUCH CASE, SUCH ENVIRONMENTAL CLAIMS OR
RESTRICTIONS THAT INDIVIDUALLY, OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           HAZARDOUS MATERIALS HAVE NOT AT ANY TIME BEEN (I) GENERATED, USED,
TREATED OR STORED ON, OR TRANSPORTED TO OR FROM, BY HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES, ANY REAL PROPERTY OF HOLDINGS, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR (II) RELEASED OR DISPOSED OF
ON ANY SUCH REAL PROPERTY, EXCEPT HAZARDOUS MATERIALS GENERATED, USED, TREATED
OR STORED ON, OR TRANSPORTED TO OR FROM, ANY REAL PROPERTY OF HOLDINGS, THE
BORROWER

 

96

--------------------------------------------------------------------------------


 


OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS.


 

6.18         Properties.  Each of Holdings, the Borrower and their respective
Subsidiaries has good title to all material properties (excluding intellectual
property which is covered in Section 6.16) owned by it free and clear of all
Liens, other than Permitted Liens.  Part A of Schedule IV contains a true and
complete list of each Real Property owned and leased by Holdings, the Borrower
or their respective Subsidiaries on the Initial Borrowing Date and the type of
interest therein held by Holdings, the Borrower or such Subsidiary.

 

6.19         Labor Relations; Collective Bargaining Agreements.  (a)  Set forth
on Schedule X hereto is a list (including dates of termination) of all
Collective Bargaining Agreements in effect on the Initial Borrowing Date.

 


(B)           NONE OF HOLDINGS, THE BORROWER NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS (I) NO SIGNIFICANT UNFAIR
LABOR PRACTICE COMPLAINT PENDING AGAINST HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF HOLDINGS AND THE BORROWER,
THREATENED AGAINST ANY OF THEM, BEFORE THE NATIONAL LABOR RELATIONS BOARD, AND
NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION PROCEEDING ARISING OUT OF OR
UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS PENDING AGAINST HOLDINGS, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF
HOLDINGS AND THE BORROWER, THREATENED AGAINST ANY OF THEM AND (II) NO
SIGNIFICANT STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING AGAINST
HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR, TO THE BEST
KNOWLEDGE OF HOLDINGS AND THE BORROWER, THREATENED AGAINST ANY OF THEM EXCEPT
(WITH RESPECT TO ANY MATTER SPECIFIED IN CLAUSE (I) AND (II) ABOVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE) SUCH AS IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 

6.20         Restrictions on Subsidiaries.  Except for restrictions contained in
the Credit Documents, the Senior Unsecured Notes Documents, the Senior Secured
Notes Documents and in agreements with respect to other Existing Indebtedness,
as of the Initial Borrowing Date there are no effective contractual or
consensual restrictions on the Borrower or any of its Subsidiaries which
prohibit or otherwise restrict (i) the transfer of cash or other assets
(x) between Holdings and any of its Subsidiaries or (y) between any Subsidiaries
of Holdings or (ii) the ability of Holdings or any of its Subsidiaries to grant
security interests to the Lenders in the Collateral (except that certain
Government Leases may have restrictions on the assignment thereof).

 

6.21         Status of Accounts.  Each Account is based on an actual and bona
fide lease or sale and delivery of goods (including Rental Equipment) or
rendition of services to customers, made by the Borrower and its Subsidiaries in
the ordinary course of its business; the goods, Inventory and Rental Equipment
being sold or leased and the Accounts created are its property and are not and
shall not be subject to any Lien, consignment arrangement, encumbrance, security
interest or financing statement whatsoever other than the Liens created pursuant
to the Collateral Documents and Permitted Liens, and, except as otherwise
reported or reserved against on the Borrower’s or its Subsidiaries’ books and
records or to the extent excluded from the Borrowing Base, the Borrower’s and
its Subsidiaries’ customers have

 

97

--------------------------------------------------------------------------------


 

accepted the goods or services, owe and are obligated to pay the full amounts
stated in the invoices according to their terms, without any dispute, offset,
defense, or counterclaim.

 

6.22         Material Contracts.  None of Holdings, the Borrower, or any of
their respective Subsidiaries is in breach of or in default under any Material
Contract.

 

6.23         Existing Indebtedness and Operating Leases.  (a)  Part A of
Schedule III sets forth a true and complete list of all Existing Indebtedness
(excluding any existing Indebtedness with an aggregate principal amount then
outstanding of less than $1,000,000, so long as the aggregate principal amount
of outstanding Existing Indebtedness excluded pursuant to this parenthetical
does not exceed $4,000,000) of Holdings, the Borrower and their respective
Subsidiaries as of the Initial Borrowing Date, in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any other entity which directly or indirectly guaranteed such debt.

 


(B)           PART B OF SCHEDULE III SETS FORTH A TRUE AND COMPLETE LIST OF ALL
OPERATING LEASES OF REAL PROPERTY LEASED BY HOLDINGS, THE BORROWER AND THEIR
RESPECTIVE SUBSIDIARIES AS OF THE INITIAL BORROWING DATE, IN EACH CASE SHOWING
THE AGGREGATE ANNUAL LEASE PAYMENTS WITH RESPECT TO EACH SUCH OPERATING LEASE,
THE RESPECTIVE LESSEE THEREUNDER AND ANY OTHER ENTITY WHICH HAS DIRECTLY OR
INDIRECTLY GUARANTEED ANY OBLIGATIONS OF THE LESSEE THEREUNDER.


 

6.24         Guarantee of Certain Notes; Subordinated Guarantor Senior
Indebtedness; Credit Agreement; etc.  (a)  No Subsidiary of Holdings has
guaranteed the Senior Unsecured Notes or the Senior Secured Notes, other than
the Subsidiary Guarantors.

 


(B)           EXCEPT AS SET FORTH ON SCHEDULE XX, ALL OBLIGATIONS OF THE UNIT
SUBSIDIARY AS A SUBSIDIARY GUARANTOR (INCLUDING, WITHOUT LIMITATION, ITS
GUARANTEE OF THE PRINCIPAL OF, INTEREST ON, AND OTHER AMOUNTS RELATING TO, THE
OUTSTANDINGS) UNDER THE SUBSIDIARIES GUARANTY CONSTITUTE “SUBORDINATED GUARANTOR
SENIOR INDEBTEDNESS” UNDER, AND AS DEFINED IN, EACH OF THE SENIOR UNSECURED
NOTES INDENTURE AND THE SENIOR SECURED NOTES INDENTURE.


 


(C)           THIS CREDIT AGREEMENT CONSTITUTES THE “CREDIT AGREEMENT” UNDER,
AND AS DEFINED IN, THE SENIOR UNSECURED NOTES INDENTURE.


 

6.25         Unit Subsidiary.  Unit Subsidiary is a direct Wholly-Owned Domestic
Subsidiary of the Borrower (all of the equity interests in which are pledged to
the U.S. Pledgee pursuant to the Pledge Agreement).  All Non-Qualified Units
owned by Holdings or any of its Subsidiaries which are located in the United
States of America or any State or territory thereof are owned by the Unit
Subsidiary or, if acquired by the Borrower or any of its Subsidiaries after the
Effective Date, shall within five Business Days after the month in which such
acquisition occurred, be contributed to the equity of the Unit Subsidiary.

 

6.26         Rental Equipment; Business of the Credit Parties.  (a)  Each U.S.
Credit Party that owns Rental Equipment holds such Rental Equipment for sale or
lease and is in the business of selling goods of that kind.

 


(B)           EACH CANADIAN SUBSIDIARY GUARANTOR THAT OWNS RENTAL EQUIPMENT
(I) HOLDS SUCH RENTAL EQUIPMENT FOR SALE OR LEASE, OR HAS LEASED SUCH RENTAL
EQUIPMENT, OR (II) IS

 

98

--------------------------------------------------------------------------------


 


TO FURNISH SUCH RENTAL EQUIPMENT, OR HAS FURNISHED SUCH RENTAL EQUIPMENT, UNDER
A CONTRACT OF SERVICE.


 


(C)           NO CERTIFICATE OF TITLE IS REQUIRED UNDER APPLICABLE LAW TO BE
ISSUED WITH RESPECT TO ANY RENTAL EQUIPMENT CONSTITUTING A STORAGE CONTAINER.


 

6.27         Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc.  Schedule XI attached hereto
contains (i) the exact legal name of Holdings, the Borrower and each Subsidiary
Guarantor, (ii) the type of organization of Holdings, the Borrower and each
Subsidiary Guarantor, (iii) whether or not Holdings, the Borrower and each
Subsidiary Guarantor is a registered organization, (iv) the jurisdiction of
organization of Holdings, the Borrower and each Subsidiary Guarantor, (v) the
Borrower’s and each Subsidiary Guarantor’s Location (or, in the case of a
Canadian Subsidiary, such Canadian Subsidiary’s registered head office and
principal place of business) and (vi) the organizational identification number
(if any) of Holdings, the Borrower and each Subsidiary Guarantor.  To the extent
that Holdings, the Borrower or any Subsidiary Guarantor does not have an
organizational identification number on the date hereof and later obtains one,
Holdings, the Borrower or such Subsidiary Guarantor shall promptly thereafter
notify the Collateral Agent of such organizational identification number and
shall take all actions reasonably satisfactory to the Collateral Agent to the
extent necessary to maintain the security interest of the Collateral Agent in
the Collateral intended to be granted pursuant to the Collateral Documents fully
perfected and in full force and effect.

 

6.28         Insurance.  Schedule XII hereto set forth a true and complete
listing of all insurance maintained by Holdings, the Borrower and each of their
respective Subsidiaries as of the Effective Date.

 

6.29         Ownership of Rental Equipment.  All Rental Equipment (x) located in
the United States or any State thereof is owned by the Borrower or a US
Subsidiary Guarantor organized under the laws of a State of the United States
and (y) all Rental Equipment located in Canada is owned by a Canadian Subsidiary
Guarantor organized under the laws of a Qualified Canadian Jurisdiction.

 

6.30         No Permitted Units Financing or Attributable Debt.  None of
Holdings, the Borrower, or any of their respective Subsidiaries have incurred or
will incur any Permitted Units Financing (as defined in the Senior Unsecured
Notes Indenture) under Section 4.09(b)(13)(i) or any Attributable Debt (as
defined in the Senior Unsecured Notes Indenture) under Section 4.09(b)(12) of
the Senior Unsecured Notes Indenture.

 

6.31         Intercreditor Agreement.  The intercreditor provisions contained in
the Intercreditor Agreement are enforceable against the holders of the Senior
Secured Notes and the trustee under the Senior Secured Notes Indenture and,
except as set forth on Schedule XXI, all Obligations hereunder are within the
definition of “First Lien Obligations” included in such provisions.

 

99

--------------------------------------------------------------------------------


 


6.32         FOREIGN ASSETS CONTROL REGULATIONS, ETC.

 


(A)           NONE OF THE EXECUTION, DELIVERY OR PERFORMANCE OF THE CREDIT
DOCUMENTS BY THE CREDIT PARTIES NOR THE USE OF THE PROCEEDS OF THE LOANS
HEREUNDER WILL VIOLATE (I) THE UNITED STATES TRADING WITH THE ENEMY ACT, AS
AMENDED, (II) ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED STATES
TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) OR ANY ENABLING
LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, (III) EXECUTIVE ORDER NO.
13,224, 66 FED REG 49,079 (2001), ISSUED BY THE PRESIDENT OF THE UNITED STATES
(EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO
COMMIT, THREATEN TO COMMIT OR SUPPORT TERRORISM) (THE “TERRORISM ORDER”) OR (IV)
THE PATRIOT ACT.  NO PART OF THE PROCEEDS FROM THE REVOLVING LOANS WILL BE USED,
DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL OFFICIAL OR
EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL PARTY, CANDIDATE FOR
POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO
OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION
OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED.


 


(B)           NO CREDIT PARTY IS OR WILL BECOME A “BLOCKED PERSON” AS DESCRIBED
IN SECTION 1 OF THE TERRORISM ORDER.


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS ARTICLE 6, NONE OF
THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS CONTAINED IN THIS ARTICLE 6 SHALL
APPLY TO ANY UNRESTRICTED SUBSIDIARY.


 


ARTICLE 7


 


AFFIRMATIVE COVENANTS


 

Subject to Section 1.5 and Section 11.19, each of Holdings and the Borrower
hereby covenants and agrees that on the Effective Date and thereafter, for so
long as this Credit Agreement is in effect and until the Total Commitments have
terminated, no Letters of Credit or Notes are outstanding and all Loans and
Letter of Credit Obligations, together with interest, Fees, Expenses and all
other Obligations then due and payable, are paid in full:

 

7.1           Financial Information.  The Borrower shall furnish to the
Administrative Agent (who shall then make available to the Lenders) the
following information within the following time periods:

 


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS (OR 120 DAYS
IN THE CASE OF THE ITEM DESCRIBED IN CLAUSE (B) BELOW ONLY) AFTER THE END OF
EACH FISCAL YEAR OF HOLDINGS, (I) AUDITED FINANCIAL STATEMENTS OF HOLDINGS AS OF
THE CLOSE OF SUCH FISCAL YEAR AND FOR SUCH FISCAL YEAR, TOGETHER WITH A
COMPARISON TO THE FINANCIAL STATEMENTS FOR THE PRIOR YEAR, IN EACH CASE
ACCOMPANIED BY (A) A REPORT THEREON OF THE AUDITORS THEREOF UNQUALIFIED AS TO
SCOPE, WHICH REPORT SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
FAIRLY PRESENT THE CONSOLIDATED FINANCIAL POSITION OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE DATE INDICATED AND THE RESULTS OF THEIR
OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP
(EXCEPT AS OTHERWISE STATED THEREIN) AND THAT THE EXAMINATION BY SUCH AUDITORS
HAS BEEN MADE IN ACCORDANCE WITH THE STANDARDS OF THE PUBLIC COMPANY ACCOUNTING
OVERSIGHT BOARD (UNITED STATES), (B) SUCH AUDITORS’ MANAGEMENT LETTER TO
HOLDINGS, AND (C) A WRITTEN STATEMENT SIGNED BY THE AUDITORS STATING THAT IN THE
COURSE OF THE ANNUAL AUDIT OF THE CONSOLIDATED FINANCIAL

 

100

--------------------------------------------------------------------------------


 


STATEMENTS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES, WHICH AUDIT WAS
CONDUCTED BY THE AUDITORS IN ACCORDANCE WITH THE STANDARDS OF THE PUBLIC COMPANY
ACCOUNTING OVERSIGHT BOARD (UNITED STATES), SUCH AUDITORS HAVE NOT OBTAINED ANY
KNOWLEDGE OF THE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY
PROVISION OF, IF APPLICABLE, SECTIONS 8.9, 8.10 OR 8.11 OF, THIS CREDIT
AGREEMENT, OR, IF SUCH AUDITORS SHALL HAVE OBTAINED FROM SUCH EXAMINATION ANY
SUCH KNOWLEDGE, THEY SHALL DISCLOSE IN SUCH WRITTEN STATEMENT THE EXISTENCE OF
THE DEFAULT OR EVENT OF DEFAULT AND THE NATURE THEREOF, IT BEING UNDERSTOOD THAT
SUCH AUDITORS SHALL NOT BE REQUIRED HEREUNDER TO PERFORM ANY SPECIAL AUDIT
PROCEDURES AND (II) A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF
THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT O, WHICH CERTIFICATE SHALL
(A) INCLUDE A SCHEDULE IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
CALCULATIONS USED IN DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, WHETHER THE
BORROWER WAS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLES 7 AND 8 OF
THIS CREDIT AGREEMENT FOR SUCH YEAR (IT BEING UNDERSTOOD AND AGREED THAT IF SUCH
CERTIFICATE IS DELIVERED WITH RESPECT TO A FISCAL YEAR FOR WHICH SECTIONS 8.9,
8.10 AND 8.11 ARE NOT BEING TESTED FOR A FISCAL PERIOD ENDING ON THE LAST DAY OF
SUCH FISCAL YEAR DUE TO NO TRIGGER EVENT HAVING OCCURRED, SUCH CERTIFICATE SHALL
STILL PROVIDE THE CALCULATIONS FOR SECTIONS 8.9, 8.10 AND 8.11 AS IF A TRIGGER
EVENT HAD OCCURRED AND SUCH FISCAL YEAR WERE A TEST PERIOD OR, IN THE CASE OF
SECTION 8.11, THE 13 CONSECUTIVE FISCAL MONTH PERIOD TESTED THEREUNDER ENDED ON
THE LAST DAY OF SUCH FISCAL YEAR, BUT THE CERTIFICATE SHALL NOT BE REQUIRED TO
INDICATE WHETHER OR NOT THE BORROWER WAS IN COMPLIANCE WITH SUCH COVENANTS)AND
(B) EITHER (X) CERTIFY THAT NO CHANGES ARE REQUIRED TO BE MADE TO ANY OF
SCHEDULE VI OR XI HERETO, ANNEXES C, F, H, I, J OR K OF THE U.S. SECURITY
AGREEMENT, ANNEXES A THROUGH F OF THE U.S. PLEDGE AGREEMENT OR SCHEDULES
2.1(1)(F), 2.1(1)(H), 4.1(D) OR 4.1(E) (OR ANY ANALOGOUS SCHEDULES) TO ANY
CANADIAN SECURITY AGREEMENT, IN EACH CASE SO AS TO MAKE THE INFORMATION SET
FORTH THEREIN ACCURATE AND COMPLETE AS OF THE DATE OF SUCH CERTIFICATE, OR
(Y) TO THE EXTENT THAT ANY SUCH INFORMATION IS NO LONGER ACCURATE AND COMPLETE
AS OF SUCH DATE, LIST IN REASONABLE DETAIL ALL INFORMATION NECESSARY TO MAKE ALL
SUCH SCHEDULES AND ANNEXES ACCURATE AND COMPLETE (AS WHICH TIME SUCH SCHEDULES
AND/OR SUCH ANNEXES, AS THE CASE MAY BE, SHALL BE DEEMED MODIFIED TO REFLECT
SUCH INFORMATION).  TO THE EXTENT THAT HOLDINGS’ OR THE BORROWER’S, AS THE CASE
MAY BE, ANNUAL REPORT ON FORM 10-K CONTAINS ANY OF THE FOREGOING ITEMS, THE
LENDERS WILL ACCEPT HOLDINGS’ OR THE BORROWER’S, AS THE CASE MAY BE, REPORT ON
FORM 10-K IN LIEU OF SUCH ITEMS;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH FISCAL QUARTER OF HOLDINGS OR THE BORROWER, AS APPLICABLE, (EXCEPT THE
LAST FISCAL QUARTER OF ANY FISCAL YEAR) (I) FINANCIAL STATEMENTS AS AT THE END
OF SUCH PERIOD AND FOR THE FISCAL YEAR TO DATE, TOGETHER WITH A COMPARISON TO
THE FINANCIAL STATEMENTS FOR THE SAME PERIODS IN THE PRIOR YEAR, ALL IN
REASONABLE DETAIL AND DULY CERTIFIED BY A RESPONSIBLE OFFICER OF HOLDINGS OR THE
BORROWER, AS APPLICABLE, AS HAVING BEEN PREPARED SUBSTANTIALLY IN ACCORDANCE
WITH GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTES AND AUDIT AND NORMAL YEAR-END
ADJUSTMENTS) AND (II) A COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER
OF THE BORROWER SUBSTANTIALLY IN THE FORM OF EXHIBIT O, WHICH CERTIFICATE SHALL
(A) INCLUDE A SCHEDULE IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
CALCULATIONS USED IN DETERMINING, AS OF THE END OF SUCH FISCAL QUARTER, WHETHER
THE BORROWER WAS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLES 7 AND 8
OF THIS CREDIT AGREEMENT FOR SUCH QUARTER (IT BEING UNDERSTOOD AND AGREED THAT
IF SUCH CERTIFICATE IS DELIVERED WITH RESPECT TO A FISCAL QUARTER FOR WHICH
SECTIONS 8.9, 8.10 AND 8.11 ARE NOT BEING TESTED FOR A FISCAL PERIOD ENDING ON
THE LAST DAY OF SUCH FISCAL QUARTER DUE TO NO TRIGGER EVENT HAVING OCCURRED,
SUCH CERTIFICATE SHALL STILL PROVIDE THE CALCULATIONS FOR SECTIONS 8.9, 8.10 AND
8.11 AS IF A TRIGGER EVENT HAD OCCURRED AND SUCH FISCAL QUARTER WERE THE LAST
FISCAL QUARTER OF A

 

101

--------------------------------------------------------------------------------


 


TEST PERIOD OR, IN THE CASE OF SECTION 8.11, THE 13 CONSECUTIVE FISCAL MONTH
PERIOD TESTED THEREUNDER ENDED ON THE LAST DAY OF SUCH FISCAL QUARTER, BUT THE
CERTIFICATE SHALL NOT BE REQUIRED TO INDICATE WHETHER OR NOT THE BORROWER WAS IN
COMPLIANCE WITH SUCH COVENANTS), AND (B) EITHER (X) CERTIFY THAT NO CHANGES ARE
REQUIRED TO BE MADE TO ANY OF SCHEDULES VI OR XI HERETO, ANNEXES C, F, H, I, J
OR K OF THE U.S. SECURITY AGREEMENT, ANNEXES A THROUGH F OF THE U.S. PLEDGE
AGREEMENT OR SCHEDULES 2.1(1)(F), 2.1(1)(H), 4.1(D) OR 4.1(E) (OR ANY ANALOGOUS
SCHEDULES) TO ANY CANADIAN SECURITY AGREEMENT, IN EACH CASE SO AS TO MAKE THE
INFORMATION SET FORTH THEREIN ACCURATE AND COMPLETE AS OF THE DATE OF SUCH
CERTIFICATE, OR (Y) TO THE EXTENT THAT SUCH INFORMATION IS NO LONGER ACCURATE
AND COMPLETE AS OF SUCH DATE, LIST IN REASONABLE DETAIL ALL INFORMATION
NECESSARY TO MAKE ALL SUCH SCHEDULES AND ANNEXES ACCURATE AND COMPLETE (AT WHICH
TIME SUCH SCHEDULES AND/OR SUCH ANNEXES, AS THE CASE MAY BE, SHALL BE DEEMED
MODIFIED TO REFLECT SUCH INFORMATION).  TO THE EXTENT THAT HOLDINGS’ OR THE
BORROWER’S, AS THE CASE MAY BE, QUARTERLY REPORT ON FORM 10-Q CONTAINS ANY OF
THE FOREGOING ITEMS, THE LENDERS WILL ACCEPT HOLDINGS’ OR THE BORROWER’S, AS THE
CASE MAY BE, REPORT ON FORM 10-Q IN LIEU OF SUCH ITEMS;


 


(C)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END
OF EACH FISCAL MONTH OF THE BORROWER (EXCEPT THE LAST FISCAL MONTH OF ANY FISCAL
QUARTER, WITH RESPECT TO WHICH SUCH REPORTS SHALL BE DELIVERED WITHIN 45 DAYS
AFTER THE END OF THE FISCAL MONTH (OTHER THAN THE LAST QUARTER OF THE FISCAL
YEAR, WITH RESPECT TO WHICH SUCH REPORTS SHALL BE DELIVERED WITHIN 90 DAYS AFTER
THE END OF THE FISCAL MONTH)), A CONSOLIDATED BALANCE SHEET FOR THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL MONTH AND
CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL MONTH AND FOR THE FISCAL YEAR TO DATE,
TOGETHER WITH A COMPARISON TO THE CONSOLIDATED BALANCE SHEET, STATEMENT OF
OPERATIONS AND STATEMENT OF CASH FLOWS FOR THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE SAME PERIODS IN THE PRIOR YEAR, ALL IN REASONABLE DETAIL
AND DULY CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER AS HAVING BEEN
PREPARED SUBSTANTIALLY IN ACCORDANCE WITH GAAP (SUBJECT TO THE ADDITION OF
FOOTNOTES AND AUDIT AND NORMAL YEAR-END ADJUSTMENTS);


 


(D)           NOT LATER THAN 60 DAYS AFTER THE END OF EACH FISCAL YEAR
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2005, MONTHLY CONSOLIDATED
PROJECTIONS (IN SUBSTANTIALLY THE SAME FORM AS THE PROJECTIONS) FOR HOLDINGS AND
ITS SUBSIDIARIES AND FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE FOLLOWING
FISCAL YEAR AND ANNUAL PROJECTIONS FOR EACH SUBSEQUENT FISCAL YEAR THROUGH AND
INCLUDING THE FISCAL YEAR IN WHICH THE MATURITY DATE OCCURS;


 


(E)           UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME IF A DEFAULT
OR EVENT OF DEFAULT SHALL EXIST AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF
EACH MONTH (OR MORE FREQUENTLY IF REQUESTED BY THE ADMINISTRATIVE AGENT IN THE
EXERCISE OF ITS PERMITTED DISCRETION), A BORROWING BASE CERTIFICATE (THE
“BORROWING BASE CERTIFICATE”) IN SUBSTANTIALLY THE FORM OF EXHIBIT P, DULY
COMPLETED, AS OF THE LAST DAY OF SUCH MONTH (OR SUCH OTHER DATE AS THE
ADMINISTRATIVE AGENT MAY SPECIFY IN SUCH REQUEST) AND CERTIFIED BY A RESPONSIBLE
OFFICER OF THE BORROWER AND SUBJECT ONLY TO ADJUSTMENT UPON COMPLETION OF THE
NORMAL YEAR-END AUDIT.  IN ADDITION, EACH BORROWING BASE CERTIFICATE SHALL HAVE
ATTACHED TO IT SUCH ADDITIONAL SCHEDULES AND/OR OTHER INFORMATION, INCLUDING
MONTHLY AGING REPORTS, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;


 


(F)            AS SOON AS POSSIBLE AFTER THE END OF EACH CALENDAR MONTH, BUT IN
ANY EVENT NOT LATER THAN 30 DAYS AFTER THE END OF SUCH MONTH (OR MORE FREQUENTLY
AS THE ADMINISTRATIVE

 

102

--------------------------------------------------------------------------------


 


AGENT MAY REASONABLY REQUEST), (A) A CERTIFICATE SETTING FORTH THE AVERAGE
RENTAL RATE AS OF THE END OF THE IMMEDIATELY PRECEDING MONTH, (B) A CERTIFICATE
SETTING FORTH THE AVERAGE LEASE TERM AS OF THE LAST DAY OF THE IMMEDIATELY
PRECEDING FISCAL MONTH, (C) THE UTILIZATION AS OF THE END OF THE IMMEDIATELY
PRECEDING MONTH AND THE AVERAGE UTILIZATION FOR THE 13 MONTHS THEN LAST ENDED
(CALCULATED BY TAKING THE AVERAGE OF THE UTILIZATION FOR EACH OF SUCH 13 MONTHS
THEN LAST ENDED), AND (D) THE AVERAGE AGE OF ALL RENTAL EQUIPMENT NOT
CONSTITUTING STORAGE UNITS (TAKEN AS A WHOLE) AND THE AVERAGE AGE OF ALL RENTAL
EQUIPMENT CONSTITUTING STORAGE UNITS (TAKEN AS A WHOLE), IN EACH CASE AS OF THE
END OF THE IMMEDIATELY PRECEDING MONTH;


 


(G)           PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER BECOMING
AWARE OF THE OCCURRENCE OF ANY EVENT WHICH CONSTITUTES A DEFAULT OR EVENT OF
DEFAULT, A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER
OF THE BORROWER SPECIFYING THE NATURE THEREOF AND THE BORROWER’S PROPOSED
RESPONSE THERETO, EACH IN REASONABLE DETAIL;


 


(H)           PROMPTLY FOLLOWING THE REQUEST OF THE ADMINISTRATIVE AGENT, A
COMPARISON OF CONSOLIDATED ACTUAL RESULTS OF OPERATIONS, CASH FLOW AND CAPITAL
EXPENDITURES FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL MONTH MOST
RECENTLY ENDED AND FOR THE PERIOD FROM THE BEGINNING OF THE CURRENT FISCAL YEAR
THROUGH THE END OF SUCH FISCAL MONTH WITH AMOUNTS PROJECTED FOR SUCH FISCAL
MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE CURRENT FISCAL YEAR THROUGH
THE END OF SUCH FISCAL MONTH PURSUANT TO THE LATEST PROJECTIONS;


 


(I)            PROMPTLY UPON THE EARLIER OF THE DELIVERY, FILING OR MAKING
THEREOF, WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHICH NOTICE SHALL INCLUDE,
WHERE APPLICABLE, THE HYPERLINK THERETO) THAT A 10-K, 10-Q, 8-K, PROXY
STATEMENT, ANNUAL REPORT, QUARTERLY REPORT, REGISTRATION STATEMENT OR OTHER
FILING OR COMMUNICATION BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO HOLDERS OF ITS PUBLICLY TRADED SECURITIES OR THE SECURITIES AND
EXCHANGE COMMISSION OR ANY SUCCESSOR THERETO (THE “SEC”) FROM TIME TO TIME
PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR THE SECURITIES
ACT OF 1933, AS AMENDED, HAS BEEN DELIVERED, FILED OR MADE;


 


(J)            PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER
BECOMING AWARE OF THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, THE BORROWER
WILL PROVIDE THE ADMINISTRATIVE AGENT WITH NOTICE OF SUCH EVENT (AND COPIES OF
RELEVANT DOCUMENTS IF REQUESTED):


 

(I)            ANY MATERIAL CONTRACT OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES IS TERMINATED OR AMENDED OR ANY NEW MATERIAL CONTRACT IS
ENTERED INTO WHICH IS REASONABLY LIKELY TO HAVE AN ADVERSE EFFECT ON THE LENDERS
(IN WHICH EVENT THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
OF SUCH MATERIAL CONTRACT); OR

 

(II)           ANY OF THE MATERIAL TERMS (OTHER THAN PRICE) UPON WHICH MATERIAL
SUPPLIERS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES DO BUSINESS WITH THE
BORROWER OR SUCH SUBSIDIARY ARE CHANGED OR AMENDED THE RESULTS OF WHICH ARE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

(III)          ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $2,500,000 (AFTER
REASONABLY EXPECTED INSURANCE AND INDEMNITY RECOVERY) SHALL HAVE BEEN ENTERED
AGAINST HOLDINGS,

 

103

--------------------------------------------------------------------------------


 

the Borrower or any of their respective Subsidiaries or any of their respective
properties or assets; or

 

(IV)          ANY NOTIFICATION OF VIOLATION OF ANY REQUIREMENT OF LAW SHALL HAVE
BEEN RECEIVED BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
FROM ANY GOVERNMENTAL AUTHORITY THE RESULTS OF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 


(K)           (A) WITHIN 60 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
BORROWER A NEW APPRAISAL (SATISFACTORY TO THE ADMINISTRATIVE AGENT) OF THE
RENTAL EQUIPMENT OF THE BORROWER AND THE SUBSIDIARY GUARANTORS (ON A SCOPE
SUBSTANTIALLY SIMILAR TO THE SCOPE OF THE APPRAISAL OF THE RENTAL EQUIPMENT OF
THE BORROWER AND THE SUBSIDIARY GUARANTORS CONDUCTED BY DALEY HODKIN DELIVERED
TO THE ADMINISTRATIVE AGENT IN FEBRUARY 2005) PERFORMED BY A THIRD PARTY AND ON
A VALUATION BASIS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (B) WITHIN 60 DAYS
AFTER THE OCCURRENCE OF A TRIGGER EVENT, AN UPDATE ON A DESK TOP BASIS OF THE
APPRAISAL MOST RECENTLY DELIVERED PURSUANT TO PRECEDING CLAUSE (A), PROVIDED
THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS, THE BORROWER SHALL NOT
BE REQUIRED TO PROVIDE MORE THAN ONE SUCH UPDATE IN ANY CALENDAR YEAR, PROVIDED
FURTHER THAT IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
THE ADMINISTRATIVE AGENT SHALL BE PERMITTED TO REQUEST AN UPDATE ON A PHYSICAL
INSPECTION BASIS AT ANY TIME;


 


(L)            AT THE REQUEST OF THE ADMINISTRATIVE AGENT (BUT, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN NO EVENT MORE
FREQUENTLY THAN SEMI-ANNUALLY), AN UPDATE OF THE COLLATERAL EXAMINATION REPORT
DELIVERED TO THE LENDERS PURSUANT TO SECTION 5.1(R) IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(M)          ENVIRONMENTAL MATTERS.  PROMPTLY AFTER ANY OFFICER OF HOLDINGS OR
THE BORROWER OBTAINS KNOWLEDGE THEREOF, NOTICE OF ONE OR MORE OF THE FOLLOWING
ENVIRONMENTAL MATTERS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT:


 

(I)            ANY MATERIAL PENDING OR THREATENED ENVIRONMENTAL CLAIM AGAINST
HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY REAL
PROPERTY OWNED, LEASED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES;

 

(II)           ANY CONDITION OR OCCURRENCE ON OR ARISING FROM ANY REAL PROPERTY
OWNED, LEASED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES THAT (A) RESULTS IN MATERIAL NONCOMPLIANCE BY HOLDINGS, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH ANY APPLICABLE
ENVIRONMENTAL LAW OR (B) COULD BE EXPECTED TO FORM THE BASIS OF A MATERIAL
ENVIRONMENTAL CLAIM AGAINST HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR ANY SUCH REAL PROPERTY;

 

(III)          ANY CONDITION OR OCCURRENCE ON ANY REAL PROPERTY OWNED, LEASED OR
OPERATED BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES THAT
COULD BE EXPECTED TO CAUSE SUCH REAL PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS
ON THE OWNERSHIP, LEASE, OCCUPANCY, USE OR TRANSFERABILITY BY HOLDINGS, THE
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF SUCH REAL PROPERTY UNDER ANY
ENVIRONMENTAL LAW; AND

 

104

--------------------------------------------------------------------------------


 

(IV)          THE TAKING OF ANY MATERIAL REMOVAL OR REMEDIAL ACTION IN RESPONSE
TO THE ACTUAL OR ALLEGED PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY REAL PROPERTY
OWNED, LEASED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES AS REQUIRED BY ANY ENVIRONMENTAL LAW OR ANY GOVERNMENTAL,
REGULATORY OR OTHER ADMINISTRATIVE AGENCY; PROVIDED, THAT IN ANY EVENT THE
BORROWER SHALL DELIVER TO EACH LENDER ALL NOTICES RECEIVED BY HOLDINGS, THE
BORROWER OR ANY OF ITS SUBSIDIARIES FROM ANY GOVERNMENT OR GOVERNMENTAL,
REGULATORY OR ADMINISTRATIVE AGENCY UNDER, OR PURSUANT TO, CERCLA OR ANY OTHER
ENVIRONMENTAL LAW WHICH IDENTIFY HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES AS POTENTIALLY RESPONSIBLE PARTIES FOR REMEDIATION COSTS
OR WHICH OTHERWISE NOTIFY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OF POTENTIAL LIABILITY UNDER CERCLA OR ANY OTHER ENVIRONMENTAL LAW.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or the Borrower’s response thereto; and

 


(N)           FROM TIME TO TIME, SUCH FURTHER INFORMATION, INCLUDING CUSTOMER
ADDRESS LISTS, REGARDING THE COLLATERAL, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF HOLDINGS, THE BORROWER AND/OR EACH OF THEIR RESPECTIVE SUBSIDIARIES
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

Notwithstanding anything to the contrary contained in clause (f) of this
Section 7.1, the information delivered to the Administrative Agent pursuant to
sub-clauses (C) and (D) of Section 7.1(f) shall only be delivered to those
Lenders which have requested same from the Administrative Agent in writing and
delivered a copy of such request to the Borrower.

 

7.2           Real Estate Appraisals.  In the event that the Administrative
Agent or the Required Lenders at any time after the Effective Date determine in
its or their good faith discretion (as a result of events or circumstances
affecting the Administrative Agent or the Required Lenders after the Effective
Date) that real estate appraisals satisfying the requirements set forth in 12
C.F.R., Part 34-Subpart C, or any successor or similar statute, rule,
regulation, guideline or order (any such appraisal a “Required Appraisal”) are
or were required to be obtained, or should be obtained, in connection with any
Mortgaged Property or Mortgaged Properties, then, within 120 days after
receiving written notice thereof from the Administrative Agent or the Required
Lenders, as the case may be, such Required Appraisals shall be delivered, at the
expense of the Borrower, to the Administrative Agent, which Required Appraisals,
and the respective appraiser, shall be satisfactory to the Administrative Agent.

 

7.3           Corporate Franchises.  Holdings and the Borrower will, and will
cause each of their respective Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence,
material rights and authority to do business, provided that transactions
permitted by Section 8.1 will not constitute a breach of this Section 7.3, and
provided further that none of Holdings, the Borrower or any of their respective
Subsidiaries shall be required to preserve any material right or authority to do
business if such Person shall reasonably determine that such preservation is no
longer desirable in the ordinary course of business, and the loss thereof could
not reasonably be expected to have a Material Adverse Effect.

 

105

--------------------------------------------------------------------------------


 

7.4           Compliance with Statutes, etc.  (a)  Holdings and the Borrower
will, and will cause each of their respective Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including applicable
Environmental Laws) except to the extent non-compliance (individually or in the
aggregate) could not reasonably be expected to have a Material Adverse Effect. 
None of Holdings, the Borrower or any of their respective Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any of
its Real Property, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except to the extent the failure to
comply with the foregoing requirements, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  If required
to do so under any applicable Environmental Law, Holdings and the Borrower agree
to undertake, and agree to cause each of their respective Subsidiaries to
undertake, any cleanup, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property in accordance with,
in all material respects, the requirements of all such applicable Environmental
Laws and in accordance with, in all material respects, all applicable orders and
directives of all governmental authorities; provided that none of Holdings, the
Borrower or any of their respective Subsidiaries shall be required to take any
such action where same is being contested by appropriate legal proceedings in
good faith by Holdings, the Borrower or such Subsidiary.

 


(B)           AT THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
AT ANY TIME AND FROM TIME TO TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BUT IN ANY EVENT NO MORE FREQUENTLY THAN ONCE A YEAR WITH RESPECT TO
ANY PARTICULAR PARCEL OF REAL PROPERTY, THE BORROWER WILL PROVIDE, AT THE
BORROWER’S SOLE COST AND EXPENSE, AN ENVIRONMENTAL SITE ASSESSMENT REPORT OR
UPDATE CONCERNING ANY REAL PROPERTY OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INDICATING THE PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS AND THE POTENTIAL COST OF ANY REMOVAL OR REMEDIAL ACTION IN
CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH REAL PROPERTY; PROVIDED,
HOWEVER, NO SUCH REQUEST MAY BE MADE UNLESS THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS REASONABLY BELIEVE THAT (I) HOLDINGS, THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS IN MATERIAL NONCOMPLIANCE WITH ANY
ENVIRONMENTAL LAW WITH RESPECT TO SUCH REAL PROPERTY AND SUCH NONCOMPLIANCE IS
REASONABLY LIKELY TO RESULT IN A LIABILITY OF HOLDINGS, THE BORROWER AND ANY OF
THEIR RESPECTIVE SUBSIDIARIES IN EXCESS OF $5,000,000 (AFTER EXPECTED INSURANCE
AND INDEMNITY RECOVERY) IN THE AGGREGATE OR (II) AN EVENT OF DEFAULT IS IN
EXISTENCE.  IF THE BORROWER FAILS TO PROVIDE THE SAME AFTER 60 DAYS’ WRITTEN
NOTICE, THE ADMINISTRATIVE AGENT MAY ORDER THE SAME, AND HOLDINGS AND/OR THE
BORROWER SHALL GRANT AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND THEIR AGENTS ACCESS TO SUCH REAL PROPERTY AT ALL REASONABLE TIMES
AND WITHOUT UNREASONABLY INTERFERING WITH THE BORROWER’S OPERATIONS AND
SPECIFICALLY GRANTS THE ADMINISTRATIVE AGENT AND THE LENDERS AN IRREVOCABLE
NONEXCLUSIVE LICENSE, SUBJECT TO THE RIGHTS OF TENANTS, TO UNDERTAKE SUCH AN
ASSESSMENT ALL AT THE BORROWER’S SOLE EXPENSE.


 

7.5           ERISA.  As soon as possible and, in any event, within twenty days
after Holdings, the Borrower, any of their respective Subsidiaries or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
the Borrower or its designee will deliver to the Administrative Agent a
certificate of the chief financial officer of the Borrower

 

106

--------------------------------------------------------------------------------


 

setting forth the full details as to such occurrence and the action, if any,
that Holdings, the Borrower, such Subsidiary or such ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
to or filed with or by Holdings, the Borrower, the Subsidiary, the ERISA
Affiliate, the PBGC, any other Governmental Authority with respect to Plans or
Foreign Pension Plans, a Plan or Foreign Pension Plan participant or the Plan or
Foreign Pension Plan administrator with respect thereto:  that a Reportable
Event (or similar event with respect to a Foreign Pension Plan) has occurred
(except to the extent that the Borrower has previously delivered to the Lenders
a certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following thirty days or similar
occurrence with respect to a Foreign Pension Plan; that an accumulated funding
deficiency, within the meaning of Section 412 of the Code or Section 302 of
ERISA, has been incurred or an application may be or has been made for a waiver
or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan or
similar occurrence with respect to a Foreign Pension Plan; that any contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; that a Plan or Foreign Pension Plan has been or may be reasonably
expected to be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA or a similar provision of applicable law; that a Plan subject
to Title IV of ERISA or a Foreign Pension Plan has an Unfunded Current Liability
which, when added to the aggregate amount of Unfunded Current Liabilities with
respect to all other Plans and Foreign Pension Plans subject to Title IV of
ERISA or a similar provision of applicable law, exceeds the aggregate amount of
such Unfunded Current Liabilities that existed on the Effective Date by
$250,000; that proceedings may be or have been instituted to terminate a Plan or
a Foreign Pension Plan or appoint a trustee to administer a Plan or a Foreign
Pension Plan which is subject to Title IV of ERISA or a similar provision of
applicable law; that a proceeding has been instituted pursuant to Section 515 of
ERISA or a similar provision of applicable law to collect a delinquent
contribution to a Plan or a Foreign Pension Plan; that Holdings, the Borrower,
any of their respective Subsidiaries or any ERISA Affiliate will or may be
reasonably expected to incur any material liability (including any indirect,
contingent, or secondary liability) to or on account of the termination of or
withdrawal from a Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or from a Foreign Pension Plan under a similar provision of applicable
law or with respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of
the Code or Section 409 or 502(i) or 502(l) of ERISA or from a Foreign Pension
Plan under a similar provision of applicable law or with respect to a group
health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the
Code or a similar provision of applicable law) under Section 4980B of the Code
or a similar provision of applicable law; or that Holdings, the Borrower or any
of their respective Subsidiaries may be reasonably expected to incur any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA or a similar provision of applicable law) that provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA or any other applicable continuation of coverage laws or
regulations) or any Plan or any Foreign Pension Plan in addition to the
liability that existed on the Effective Date to any

 

107

--------------------------------------------------------------------------------


 

such plan or plans.  The Borrower will deliver to each of the Lenders (i) a
complete copy of the annual report (on Internal Revenue Service Form 5500-series
or otherwise in the form prescribed by the applicable Governmental Authority) of
each Plan that is a defined benefit plan as defined in Section 3(35) of ERISA or
Foreign Pension Plan under a similar provision of applicable law (including, to
the extent required, the related financial and actuarial statements and opinions
and other schedules) required to be filed with the Internal Revenue Service or
any other applicable Governmental Authority and (ii) copies of any material
records, documents or other information that must be furnished to the PBGC or
any other applicable Governmental Authority with respect to any Plan pursuant to
Section 4010 of ERISA or other applicable under law.  In addition to any
certificates or notices delivered to the Lenders pursuant to the first sentence
hereof, copies of annual reports and any records, documents or other information
required to be furnished to the PBGC or any other applicable Governmental
Authority, and any material notices received by Holdings, the Borrower, any of
their respective Subsidiaries or any ERISA Affiliate with respect to any defined
benefit plan as defined in Section 3(35) of ERISA shall be delivered to the
Lenders no later than ten days after the date such annual report has been filed
with the Internal Revenue Service or any other applicable Governmental Authority
or such records, documents and/or information has been furnished to the PBGC or
any other applicable Governmental Authority or such notice has been received by
Holdings, the Borrower, such Subsidiary or the ERISA Affiliate, as applicable.

 

7.6           Good Repair.  Each of Holdings and the Borrower will, and will
cause each of their respective Subsidiaries to, use its best efforts to provide
that its material properties and equipment used or useful in its business
(including Rental Equipment) in whomsoever’s possession they may be, are kept in
good repair, working order and condition, normal wear and tear excepted and,
subject to Section 8.4, that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto.

 

7.7           Books and Records.  Each of Holdings and the Borrower agrees to
maintain, and to cause each of their respective Subsidiaries to maintain, books
and records pertaining to the Collateral in such detail, form and scope as is
consistent with good business practice, and agrees that such books and records
will reflect the Lenders’ interest in its Accounts.  Holdings and the Borrower
agree that the Collateral Agent or its agents may enter upon the premises of
Holdings, the Borrower or any of their respective Subsidiaries at any time and
from time to time, during normal business hours and upon reasonable notice under
the circumstances, and at any time at all upon the occurrence and during the
continuance of an Event of Default, for the purposes of (i) inspecting the
Collateral, (ii) inspecting and/or copying (at the Borrower’s expense) any and
all records pertaining thereto, (iii) discussing the affairs, finances and
business of Holdings or the Borrower or any of their respective Subsidiaries
with any officers, employees and directors of Holdings or the Borrower or with
Auditors (it being understood that Holdings or the Borrower shall be entitled to
have a representative present at any such discussions) and (iv) verifying
Eligible Accounts Receivable and/or Eligible Rental Equipment.  The Borrower
shall give the Collateral Agent fifteen days prior written notice of any change
in the location of any facility owned or leased by Holdings or the Borrower or
any of their respective Subsidiaries where Collateral is located or in the
location of its chief executive office or place of business from the locations
specified in Schedule VI, and to execute in advance of such change, cause to be
filed and/or delivered to the Collateral Agent any financing statements,
Collateral Access Agreements

 

108

--------------------------------------------------------------------------------


 

or other documents required by the Administrative Agent, all in form and
substance reasonably satisfactory to the Administrative Agent.  The Borrower
agrees to advise the Administrative Agent promptly, in sufficient detail, of any
substantial change relating to the type, quantity or quality of more than 10%
(measured by net book value) of the Collateral, or any event (other than a
change in price) which could have a material adverse effect on the value of more
than 10% (measured by net book value) of the Collateral or on the security
interests granted to the Collateral Agent, on behalf of the Lenders therein.

 

7.8           Collateral Records.  Each of Holdings and the Borrower agree to
execute and deliver, and to cause each of their respective Subsidiaries to
execute and deliver, to the Collateral Agent, from time to time, solely for the
Collateral Agent’s convenience in maintaining a record of the Collateral, such
written statements and schedules as the Collateral Agent may reasonably require,
including, without limitation, those described in Section 7.1 of this Credit
Agreement, designating, identifying or describing the Collateral pledged or
granted to the Collateral Agent (for the benefit of the Lenders) under the
Collateral Documents.  The failure by Holdings, the Borrower or any of their
respective Subsidiaries, however, to promptly give the Collateral Agent such
statements or schedules shall not affect, diminish, modify or otherwise limit
the Collateral Agent’s security interests (for the benefit of the Lenders) in
the Collateral.

 

7.9           Security Interests.  Each of Holdings and the Borrower shall, and
shall cause each of their respective Subsidiaries to, defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein other than claims or demands pursuant to the Credit
Documents.  Subject to Section 11.19, Holdings and the Borrower shall comply,
and shall cause each of their respective Subsidiaries to comply, with the
requirements of all state, federal and foreign laws in order to grant to the
Collateral Agent (for the benefit of the Lenders) valid and perfected first
priority security interests in the Collateral, subject to Existing Liens and to
any other Permitted Liens, in each instance, which pursuant to operation of law
are prior to the perfected security interests created under the Collateral
Documents.  The Collateral Agent is hereby authorized by Holdings and the
Borrower to file or register any UCC and PPSA financing statements or similar
instrument and amendments thereto, whether or not the signatures of Holdings or
the Borrower or any of their respective Subsidiaries appears thereon, that (i)
indicate the Collateral (A) as “all assets” of such Person, or words of similar
effect, regardless of whether any particular asset included in the Collateral
falls within the scope of Article 9 of the UCC or the PPSA, or (B) as being of
an equal or lesser scope or with greater detail and (ii) contain any other
information required by, inter alia, Part 5 of Article 9 of the UCC or the PPSA
for the sufficiency or filing office acceptance of any financing statement or
similar instrument or amendment, including (A) whether such Person is an
organization, the type of organization, any organization identification number
issued to such Person, and any employer or taxpayer identification number issued
to such Person and (B) in the case of a financing statement filed or registered
as a fixture filing or indicating any Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which such
Collateral relates.  Each of Holdings and the Borrower agrees to furnish any
such information to the Collateral Agent promptly upon request.  Each of
Holdings and the Borrower also ratifies its authorization for each of the
Collateral Agent to file or register any like financing statements or similar
instruments or amendments thereto if filed prior to the date hereof.

 

109

--------------------------------------------------------------------------------


 

7.10         Insurance; Casualty Loss.  Holdings and the Borrower agree to
maintain, and to cause each of their respective Subsidiaries to maintain, public
liability insurance, flood insurance, third party property damage insurance and
replacement value (or such higher coverage as the Borrower may obtain) insurance
on the Collateral under such policies of insurance, with such insurance
companies, in such amounts and covering such risks in at least such amounts and
against at least such risks as are described on Schedule XII or, with respect to
any lesser coverages (whether as to the amount or scope of coverage), as are at
all times satisfactory to the Administrative Agent in its commercially
reasonable judgment.  All policies covering the Collateral are to name the
Collateral Agent as an additional insured and the Collateral Agent as loss payee
in case of loss, as its interests may appear, and are to contain such other
provisions as the Administrative Agent may reasonably require to fully protect
the Administrative Agent’s, the Collateral Agent’s and the Lenders’ interest in
the Collateral and to any payments to be made under such policies.  The Borrower
shall provide written notice to the Administrative Agent of the occurrence of
any of the following events within ten Business Days after the occurrence of
such event: any Collateral is (i) damaged or destroyed, or suffers any other
loss, or (ii) condemned, confiscated or otherwise taken, in whole or in part, or
the use thereof is otherwise diminished so as to render impracticable or
unreasonable the use of such Collateral or to materially diminish its
marketability (collectively, a “Casualty Loss”), and in either case either (x) a
Default or an Event of Default has occurred and is continuing or (y) the amount
of the damage, destruction, loss or diminution in value is in excess of
$5,000,000.  With respect to each Casualty Loss, the Borrower may, in its sole
discretion, either apply such amounts (x) to the payment of the outstanding Term
Loans in accordance with the requirements of Section 2.5(g)(iii) or (y) to
repair or replace the assets subject to the Casualty Loss or to purchase other
assets of the same or similar type as those for which the Borrower or other
applicable Credit Party received such insurance proceeds (although in the event
that a Default or an Event of Default then exists, such amount shall be applied
to repay outstanding Term Loans in accordance with Section 2.5(l) and, if
required in accordance with the terms thereof, to reduce the Total Revolving
Credit Commitments in accordance with Section 2.5(e)(v)).  Holdings, the
Borrower and/or the respective Subsidiary shall diligently file and prosecute
their claim or claims for any award or payment in connection with a Casualty
Loss.  In the event of a Casualty Loss, if a Default or Event of Default has
occurred and is continuing, the Borrower shall pay to the Collateral Agent,
promptly upon receipt thereof, any and all net insurance proceeds and payments
received by Holdings, the Borrower or any of their respective Subsidiaries on
account of damage, destruction, loss, condemnation or eminent domain
proceedings, which proceeds shall be applied as provided in the last
parenthetical of the preceding sentence or as otherwise determined by the
Required Lenders in their sole discretion).  After the occurrence and during the
continuance of an Event of Default, (i) no settlement on account of any such
Casualty Loss shall be made without the consent of the Collateral Agent and
(ii) the Collateral Agent may participate in any such proceedings and the
Borrower shall deliver to the Collateral Agent such documents as may be
requested by the Collateral Agent to permit such participation and shall consult
with the Collateral Agent, its attorneys and agents in the making and
prosecution of such claim or claims.  Each of Holdings and the Borrower hereby
irrevocably authorizes and appoints the Collateral Agent its attorney-in-fact,
after the occurrence and during the continuance of an Event of Default, to
collect and receive for any such award or payment and to file and prosecute such
claim or claims, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest, and each of Holdings and the Borrower
shall, upon demand of the

 

110

--------------------------------------------------------------------------------


 

Collateral Agent, make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of assigning any such award or payment to
the Collateral Agent for the benefit of the Lenders, free and clear of any
encumbrances of any kind or nature whatsoever, other than the right of Holdings
or the Borrower to any insurance proceeds remaining after application thereof by
the Collateral Agent as provided in this Section 7.10.

 

7.11         Taxes.  Each of Holdings and the Borrower will, and will cause each
of their respective Subsidiaries to, pay and discharge all federal income and
other material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
or payable by it pursuant to the Tax Sharing Agreements, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of Holdings, the Borrower or of any of their
respective Subsidiaries; provided, that none of Holdings, the Borrower or any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings diligently pursued if it has maintained adequate reserves (in the
good faith judgment of the management of such Person) with respect thereto in
accordance with GAAP and which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to any related Lien (if
any).

 

7.12         End of Fiscal Years; Fiscal Quarters.  Each of Holdings and the
Borrower will, for financial reporting purposes, cause (i) each of their, and
each of their respective Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of their and each of their respective Subsidiaries’,
fiscal quarters to end on dates consistent therewith.

 

7.13         Further Assurances.  (a)  Holdings and the Borrower shall take, and
shall cause each of their respective Subsidiaries to take, all such further
actions and execute all such further documents and instruments as the Collateral
Agent may at any time reasonably determine to be necessary or desirable to
further carry out and consummate the transactions contemplated by the Credit
Documents, to cause the execution, delivery and performance of the Credit
Documents to be duly authorized and to perfect or protect the Liens (and the
priority status thereof) of the Collateral Agent on the Collateral including,
without limitation, (i) filing or registering notices of liens, UCC and PPSA
financing statements and amendments, renewals and continuations thereof,
(ii) obtaining, providing or making notations of security interests upon Unit
Certificates, (iii) cooperating with the Collateral Agent’s representatives,
keeping stock records, obtaining waivers from landlords and from warehousemen
and their landlords and (iv) paying claims which might, if unpaid, become a Lien
on the Collateral other than a Permitted Lien.  Furthermore, Holdings and the
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 7.13 has
been complied with.  Notwithstanding anything to the contrary contained in this
Section 7.13, the Collateral Agent shall not (except in the circumstances
described in the second and third sentences of Section 11.19) request that the
Borrower obtain or provide any Unit Certificates with respect to any
Non-Qualified Units unless an Event of Default has occurred and is continuing;
provided that if any Unit Certificates are obtained, a notation of the
Collateral Agent’s security interest shall be made thereon as required by
Section 7.18(b).  All actions required to be taken pursuant to this
Section 7.13, as well as pursuant to Section 11.19, shall be at the cost and
expense of the Borrower.

 

111

--------------------------------------------------------------------------------


 


(B)           WITHIN 90 DAYS FOLLOWING THE ACQUISITION OF ANY REAL PROPERTY
OWNED BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR, HAVING A FAIR MARKET VALUE
EQUAL TO OR GREATER THAN $2,000,000, THE BORROWER WILL, OR CAUSE THE RESPECTIVE
SUBSIDIARY GUARANTOR TO, GRANT TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED CREDITORS, A MORTGAGE ON ANY SUCH REAL PROPERTY.  EACH SUCH MORTGAGE
SHALL BE GRANTED PURSUANT TO DOCUMENTATION SUBSTANTIALLY SIMILAR TO THE
MORTGAGES (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) EXECUTED UNDER THE
EXISTING CREDIT AGREEMENT AS AMENDED OR TO BE AMENDED, IF APPLICABLE, TO REFLECT
THE TERMS OF THIS CREDIT AGREEMENT (WITH SUCH MODIFICATIONS AS MAY BE
APPROPRIATE IN CONSIDERATION OF THE STATE IN WHICH SUCH REAL PROPERTY IS
LOCATED) AND SHALL CONSTITUTE A VALID AND ENFORCEABLE PERFECTED MORTGAGE LIEN ON
THE RESPECTIVE REAL PROPERTY SUPERIOR TO AND PRIOR TO THE RIGHTS OF ALL THIRD
PERSONS AND SUBJECT TO NO OTHER LIENS EXCEPT FOR PERMITTED ENCUMBRANCES.  EACH
SUCH MORTGAGE AND ALL INSTRUMENTS RELATED THERETO SHALL HAVE BEEN DULY RECORDED
OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE REQUIRED BY LAW TO ESTABLISH,
PERFECT, PRESERVE AND PROTECT THE LIENS IN FAVOR OF THE COLLATERAL AGENT
REQUIRED TO BE GRANTED PURSUANT TO SUCH MORTGAGES AND ALL TAXES, FEES AND OTHER
CHARGES PAYABLE IN CONNECTION THEREWITH SHALL HAVE BEEN PAID IN FULL.  IN
CONNECTION WITH THE DELIVERY OF ANY SUCH MORTGAGE PURSUANT TO THIS SECTION
7.13(B), THE BORROWER SHALL DELIVER, OR CAUSE TO BE DELIVERED (IN EACH CASE
WITHIN THE ABOVE-MENTIONED 90 DAY PERIOD), (I) A MORTGAGE POLICY ON THE MORTGAGE
ON SUCH REAL PROPERTY ISSUED BY A TITLE INSURANCE COMPANY REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT AND ASSURING THE COLLATERAL AGENT THAT SUCH
MORTGAGE IS A VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE LIEN ON SUCH REAL
PROPERTY FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED
ENCUMBRANCES, AND SUCH MORTGAGE POLICY SHALL OTHERWISE BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND SHALL INCLUDE, AS
APPROPRIATE, AN ENDORSEMENT FOR FUTURE ADVANCES UNDER THIS CREDIT AGREEMENT AND
THE NOTES AND FOR ANY OTHER MATTER THAT THE COLLATERAL AGENT IN ITS DISCRETION
MAY REASONABLY REQUEST, SHALL NOT INCLUDE AN EXCEPTION FOR MECHANICS’ LIENS, AND
SHALL PROVIDE FOR AFFIRMATIVE INSURANCE AND SUCH REINSURANCE AS THE COLLATERAL
AGENT IN ITS DISCRETION MAY REASONABLY REQUEST; (II) A SURVEY OF SUCH REAL
PROPERTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT,
CERTIFIED BY A LICENSED PROFESSIONAL SURVEYOR REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT AND OF A DATE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT,
AND (III) OPINIONS OF COUNSEL FROM COUNSEL, AND IN FORM AND SUBSTANCE,
REASONABLE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 

7.14         Maintenance of Separateness.  Each Credit Party will, and will
cause each of its Subsidiaries to, satisfy customary corporate and
organizational formalities, including the holding of regular board of directors’
and shareholders’ meetings or action by directors or shareholders without a
meeting and the maintenance of corporate offices and records.  The Credit
Parties shall take all actions as may be required to maintain an executive
committee for the Unit Subsidiary with at least one member that is not and, at
all times during the one-year period immediately preceding the time of initial
appointment of such member to such executive committee, was not an employee,
officer, director, shareholder, or partner of the Borrower or any of its
Affiliates or any other Person prohibited under the Unit Subsidiary’s Governing
Documents to be such member.  In dealing with their respective creditors, none
of Holdings, the Borrower or any of their respective Subsidiaries shall act in a
manner which would cause its creditors to believe that any such Person was not a
separate corporate entity from the other such Persons.  Without limiting the
foregoing, the consolidated financial statements of each of Holdings and the
Borrower shall, through appropriate footnote disclosure, indicate the assets
from time to time held by the Unit Subsidiary, as opposed to Holdings or the
Borrower, as the case may be, and their other Subsidiaries.  Furthermore, no
Credit Party nor any of its

 

112

--------------------------------------------------------------------------------


 

Subsidiaries shall take any action, or conduct its affairs in a manner, which
would be reasonably likely to result in the separate existence of the Unit
Subsidiary being ignored, or in the assets and liabilities of the Unit
Subsidiary being substantively consolidated with those of any of Holdings, the
Borrower or any of their respective Subsidiaries (other than the Unit
Subsidiary) in a bankruptcy, reorganization or other insolvency proceeding. 
Finally, the Credit Parties shall not permit the Unit Subsidiary to voluntarily
incur any liabilities other than (i) the Unit Subsidiary’s Subsidiaries
Guaranty, (ii) the guaranty by the Unit Subsidiary of the Senior Unsecured
Notes, the Senior Secured Notes and the Indebtedness permitted under Section
8.3(n), in each instance, to the extent permitted under Sections 8.3(d), (l) and
(n), respectively, and (iii) liabilities under the Unit Subsidiary Management
Agreement, the Master Lease Agreements and the Custodian Agreement.

 

7.15         Collateral Access Agreements.  The Borrower shall exercise
reasonable good faith efforts to obtain and deliver to the Administrative Agent,
such Collateral Access Agreements with respect to Rental Equipment locations for
which no Collateral Access Agreement was delivered to the Administrative Agent
on or prior to the Initial Borrowing Date and shall exercise reasonable good
faith efforts to obtain and deliver such other Collateral Access Agreements as
may be requested by the Administrative Agent from time to time (such Collateral
Access Agreements to be so delivered to the Administrative Agent promptly upon
request and in any event, within 90 days after the respective request has been
made); provided that, notwithstanding the foregoing, the Borrower, in obtaining
the Collateral Access Agreements required under this Section 7.15, shall not be
obligated to make significant payments to landlords or alter the respective
lease terms with respect to any Rental Equipment locations in any way which is
materially adverse to the Borrower.

 

7.16         New Subsidiaries.  To the extent Holdings, the Borrower or any of
their respective Subsidiaries creates or acquires any Wholly-Owned Domestic
Subsidiary or Wholly-Owned Canadian Subsidiary after the Initial Borrowing Date
in accordance with the other provisions of this Credit Agreement, each such
Wholly-Owned Subsidiary shall be required (i) in the case of any such
Wholly-Owned Domestic Subsidiary, to become a party to the U.S. Subsidiaries
Guaranty, the U.S. Pledge Agreement and the U.S. Security Agreement, in any such
case by executing counterparts of the U.S. Subsidiary Joinder Agreement in the
form of Exhibit N and taking the actions specified therein, and (ii) in the case
of any such Wholly-Owned Canadian Subsidiary, to execute and deliver a Canadian
Subsidiaries Guaranty and a Canadian Security Agreement.  In connection with the
foregoing, to the extent requested by the Administrative Agent or the Collateral
Agent, the Borrower shall be required to cause to be delivered such relevant
documentation (including opinions of counsel) of the type described in
Section 5.1 as the respective Subsidiary would have delivered if it were a
Credit Party on the Initial Borrowing Date.

 

7.17         Permitted Acquisitions.  (a)  Subject to the provisions of this
Section 7.17 and the requirements contained in the definition of Permitted
Acquisition, Holdings, Unrestricted Subsidiaries, the Borrower and the
Borrower’s Wholly-Owned Subsidiaries (other than the Unit Subsidiary) may from
time to time after the Initial Borrowing Date effect Permitted Acquisitions, so
long as (in each case except to the extent the Required Lenders otherwise
specifically agree in writing in the case of a specific Permitted Acquisition): 
(i) no Default or Event of Default shall be in existence at the time of the
consummation of the proposed Permitted Acquisition or

 

113

--------------------------------------------------------------------------------


 

immediately after giving effect thereto; (ii) the Borrower shall have given the
Administrative Agent at least 10 Business Days’(five (5) Business Days’ in the
case of a Permitted Acquisition by Holdings or an Unrestricted Subsidiary) prior
written notice of any Permitted Acquisition; (iii) the Borrower shall certify,
and the Administrative Agent shall have been satisfied in its reasonable
discretion that, to the best of the Borrower’s knowledge, the proposed Permitted
Acquisition could not reasonably be expected to result in materially increased
tax, ERISA, environmental or other liabilities with respect to Holdings, the
Borrower or any of the Borrower’s Subsidiaries; (iv) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; (v) the Borrower provides to the Administrative Agent and the
Lenders as soon as available but not later than five Business Days after the
execution thereof, a copy of any executed purchase agreement or similar
agreement with respect to such Permitted Acquisition; (vi) no proceeds of
Revolving Loans may be used to pay the purchase price or any other amounts
related to Permitted Acquisitions (whether by direct acquisition by the Borrower
or any of the Borrower’s Wholly-Owned Subsidiaries (other than the Unit
Subsidiary) or by distributing cash to Holdings to enable Holdings or any of the
Unrestricted Subsidiaries to make such Permitted Acquisition) except that
(A) $100,000,000 in the aggregate of proceeds of Revolving Loans may be used in
any fiscal year of the Borrower for such purpose (including, subject to
Section 8.6, by distributing cash to Holdings for such purpose), but only if for
each instance of any such use of proceeds of Revolving Loans (1) (x)  Average
Excess Availability for the period of 60 consecutive days (or such lesser number
of consecutive days as may have elapsed from the Effective Date) ending on (and
including) the day on which such Permitted Acquisition is consummated, on a pro
forma basis as if such Permitted Acquisition (and any Credit Events to occur in
connection therewith) had occurred on the first day of such 60 (or lesser, as
the case may be) day period, is greater than or equal to $75,000,000 and
(y) Excess Availability is greater than $75,000,000 on the date of consummation
of such Permitted Acquisition after giving effect to such Permitted Acquisition
and any Credit Events in connection therewith and (2) the Senior Secured
Leverage Ratio for the four consecutive fiscal quarter period of the Borrower
(taken as one accounting period) most recently ended prior to the date of the
consummation of such Permitted Acquisition for which Financial Statements were
required to be delivered pursuant to Section 7.1(a) or (b), on a pro forma basis
as if such Permitted Acquisition and any Credit Events in connection therewith
had occurred on the first day of such period, is less than 3.50:1.00; and (B) in
addition to the amount of proceeds of Revolving Loans permitted under clause (A)
above, an additional $100,000,000 in the aggregate of proceeds of Revolving
Loans may be used during the term of this Credit Agreement for such purpose
(including, subject to Section 8.6, by distributing cash to Holdings for such
purpose) so long as the Average Excess Availability and Excess Availability
tests in clauses (A)(1)(x) and (y) above are satisfied therefore (except that
the $75,000,000 amounts referenced in such clauses shall instead be $65,000,000
amounts); and (vii) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of his knowledge, compliance with the
requirements of preceding clauses (i) through (iv), inclusive, containing the
Senior Secured Leverage Ratio calculation required by the preceding clause
(vi)(A)(2) (if applicable) and setting forth (x) the aggregate

 

114

--------------------------------------------------------------------------------


 

amount of proceeds of Revolving Loans to be used to pay the purchase price and
any other amounts related to such Permitted Acquisition, (y) the aggregate
amount of proceeds of Revolving Loans used to pay the purchase price and any
other amounts related to all other Permitted Acquisitions consummated since the
Effective Date and (z) the aggregate amount of proceeds of Revolving Loans used
to pay the purchase price and any other amounts related to all Permitted
Acquisitions consummated during such fiscal year.  Notwithstanding the
foregoing, no greater than $50,000,000 in the aggregate of proceeds of Revolving
Loans may be used pursuant to clause (vi)(A) of the immediately preceding
sentence in any fiscal year of the Borrower to pay the purchase price or any
other amounts related to (x) any Permitted Acquisitions by Holdings or any
Unrestricted Subsidiaries or (y) any Permitted Acquisitions by the Borrower or
any of the Borrower’s Wholly-Owned Subsidiaries with respect to acquisition of
assets located outside the United States and Canada or of any Person that, as a
result of such acquisition, shall become a Non-Canadian Foreign Subsidiary of
the Borrower.

 


(B)           AT THE TIME OF EACH PERMITTED ACQUISITION (X) INVOLVING THE
CREATION OR ACQUISITION OF A SUBSIDIARY, OR THE ACQUISITION OF CAPITAL STOCK OR
OTHER EQUITY INTEREST OF ANY PERSON (IN EACH CASE BY A CREDIT PARTY, OR A PERSON
THAT IS REQUIRED TO BE A CREDIT PARTY PURSUANT TO THIS CREDIT AGREEMENT), ALL
CAPITAL STOCK OR OTHER EQUITY INTERESTS THEREOF CREATED OR ACQUIRED IN
CONNECTION WITH SUCH PERMITTED ACQUISITION SHALL BE PLEDGED TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED CREDITORS PURSUANT TO THE RESPECTIVE PLEDGE
AGREEMENT (ALTHOUGH IN THE CASE OF AN ACQUISITION OF ANY SUBSIDIARY OR PERSON
WHICH, AFTER GIVING EFFECT THERETO, BECOMES A NON-CANADIAN FOREIGN SUBSIDIARY,
IF THE GRANTING OF A PLEDGE OF MORE THAN 66-2/3% OF THE VOTING CAPITAL STOCK OR
VOTING EQUITY INTERESTS OF SUCH NON-CANADIAN FOREIGN SUBSIDIARY WOULD GIVE RISE
TO “DEEMED DIVIDEND” TAX CONSEQUENCES UNDER SECTION 956 OF THE CODE, THEN NOT
MORE THAN 65% OF THE OUTSTANDING VOTING CAPITAL STOCK OR EQUITY INTERESTS (PLUS
100% OF THE NON-VOTING CAPITAL STOCK OR EQUITY INTERESTS) SHALL BE REQUIRED TO
BE PLEDGED TO THE COLLATERAL AGENT PURSUANT TO THE RELEVANT PLEDGE AGREEMENT)
AND/OR (Y) INVOLVING THE ACQUISITION OF ANY UNITS, WHETHER DIRECTLY OR BY THE
ACQUISITION OF A SUBSIDIARY WHICH OWNS SUCH UNITS (BUT NOT IN THE EVENT SUCH
UNITS ARE ACQUIRED BY, OR SUCH ACQUIRED SUBSIDIARY CONSTITUTES, A NON-CANADIAN
FOREIGN SUBSIDIARY), THE PROVISIONS OF SECTION 7.18 SHALL BE COMPLIED WITH AT
THE TIME OF THE CONSUMMATION OF THE RESPECTIVE PERMITTED ACQUISITION.


 


(C)           THE BORROWER SHALL CAUSE EACH SUBSIDIARY (OTHER THAN A
NON-CANADIAN FOREIGN SUBSIDIARY) WHICH IS FORMED TO EFFECT, OR IS ACQUIRED
PURSUANT TO, A PERMITTED ACQUISITION TO COMPLY WITH, AND TO EXECUTE AND DELIVER,
ALL OF THE DOCUMENTATION REQUIRED BY, SECTION 7.16, TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT.


 

7.18         Unit Subsidiary; Provisions Relating to Units; etc.  (a)  Holdings
and the Borrower shall at all times cause the Unit Subsidiary to be a
Wholly-Owned Domestic Subsidiary of the Borrower.  Each of Holdings and the
Borrower shall take all action so that all Non-Qualified Units (other than
storage containers) at any time owned or acquired by Holdings, the Borrower or
any of their respective Domestic Subsidiaries (other than the Unit Subsidiary),
or which are owned or acquired by any Subsidiary of Holdings (other than the
Unit Subsidiary) and are located in the United States of America or any State or
territories thereof, are (or have been) on or prior to the Effective Date (or,
if acquired thereafter, within five Business Days after the end of the month in
which such acquisition occurred) contributed as a capital contribution to the
equity of the Unit Subsidiary.  As a result of the requirements of the
immediately preceding

 

115

--------------------------------------------------------------------------------


 

sentence, all Non-Qualified Units (other than storage containers) at any time
held by Holdings or the Borrower and their respective Subsidiaries (other than
Units located outside the United States of America and the States and
territories thereof which are owned by Foreign Subsidiaries), shall be
transferred to the Unit Subsidiary, which shall be the exclusive owner thereof.

 


(B)           WITH RESPECT TO ALL CERTIFICATED UNITS AT ANY TIME ACQUIRED BY
HOLDINGS, THE BORROWER OR ANY OF THEIR SUBSIDIARIES AFTER THE DATE HEREOF,
HOLDINGS AND THE BORROWER SHALL TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AS IS
NECESSARY SO THAT, IN ANY EVENT WITHIN 30 DAYS AFTER ANY SUCH ACQUISITION OF
CERTIFICATED UNITS THE SECURITY INTEREST OF THE COLLATERAL AGENT THEREIN IS
NOTED ON THE CERTIFICATE OF TITLE ISSUED WITH RESPECT TO THE RESPECTIVE UNIT.


 

7.19         Use of Proceeds.  The Borrower will use the proceeds of the
Revolving Loans only as provided in Section 6.5.

 

7.20         Rental Equipment; Business of the Credit Parties.  (a)  All Rental
Equipment owned by the U.S. Credit Parties shall at all times be held for sale
or lease by the respective U.S. Credit Party that owns such Rental Equipment and
such U.S. Credit Party shall at all times be in the business of selling goods of
that kind.

 


(B)           ALL RENTAL EQUIPMENT OWNED BY THE CANADIAN SUBSIDIARY GUARANTORS
SHALL AT ALL TIMES (I) BE HELD FOR SALE OR LEASE, OR SHALL HAVE BEEN LEASED, BY
THE RESPECTIVE CANADIAN SUBSIDIARY GUARANTOR THAT OWNS SUCH RENTAL EQUIPMENT OR
(II) BE FURNISHED (OR HELD TO BE FURNISHED) UNDER A CONTRACT OF SERVICE.


 

7.21         Ownership of Rental Equipment.  All Rental Equipment (x) located in
the United States or any State thereof shall at all times be owned by the
Borrower or a U.S. Subsidiary Guarantor organized under the laws of a State of
the United States and (y) all Rental Equipment located in Canada shall at all
times be owned by a Canadian Subsidiary Guarantor organized under the laws of a
Qualified Canadian Jurisdiction.

 

7.22         No Permitted Units Financing or Attributable Debt.  Holdings and
the Borrower will not, and will not permit any of their respective Subsidiaries
to, incur or have outstanding any Indebtedness of the type described in
Section 6.30.

 


7.23         REPAYMENT OF SENIOR UNSECURED NOTES.      HOLDINGS AND THE BORROWER
SHALL CAUSE THE SENIOR UNSECURED NOTES TO BE REPAID IN FULL AT LEAST 90 DAYS
PRIOR TO THEIR SCHEDULED MATURITY WITH ANY OR A COMBINATION OF (1) PROCEEDS FROM
THE HOLDINGS IPO OR ANY OTHER EQUITY OR DEBT OFFERING BY HOLDINGS NOT PROHIBITED
BY THIS CREDIT AGREEMENT, (2) UNSECURED DEBT PERMITTED UNDER SECTION 8.3(N) OR
(3) SUBJECT TO SATISFACTION OF THE REQUIREMENTS OF SECTION 8.13(I)(B)(3),
PROCEEDS OF REVOLVING LOANS.


 


ARTICLE 8


 


NEGATIVE COVENANTS


 

Subject to Section 1.5 and Section 11.19, each of Holdings and the Borrower
hereby covenants and agrees that as of the Effective Date, and thereafter, for
so long as this Credit Agreement is in effect and until the Total Commitments
have terminated, no Letter of

 

116

--------------------------------------------------------------------------------


 

Credit or Notes are outstanding and the Loans and Letter of Credit Obligations,
together with interest, Fees, Expenses and all other Obligations then due and
payable are paid in full:

 

8.1           Consolidation, Merger, Sale or Purchase of Assets, etc.  Holdings
and the Borrower will not, and will not permit any of their respective
Subsidiaries to, wind up, liquidate or dissolve its affairs, or enter into any
transaction of merger or consolidation, sell or otherwise dispose of all or any
part of its property or assets, or enter into any sale-leaseback transactions,
or purchase, lease or otherwise acquire (in one transaction or a series of
related transactions) all or any part of the property or assets of any Person or
agree to do any of the foregoing at any future time pursuant to a binding
agreement, except that the following shall be permitted:

 


(A)           (I) CAPITAL EXPENDITURES MADE BY THE BORROWER AND ITS DOMESTIC
SUBSIDIARIES AND CANADIAN SUBSIDIARIES (INCLUDING THE PURCHASE OF ASSETS IN THE
FORM OF ADDITIONAL RENTAL EQUIPMENT) TO THE EXTENT WITHIN THE LIMITATIONS SET
FORTH IN SECTION 8.4 AND (II) CAPITAL EXPENDITURES MADE BY THE BORROWER’S
NON-CANADIAN FOREIGN SUBSIDIARIES;


 


(B)           THE INVESTMENTS, ACQUISITIONS AND TRANSFERS OR DISPOSITIONS OF
PROPERTIES PERMITTED PURSUANT TO SECTION 8.5 AND DIVIDENDS PERMITTED PURSUANT TO
SECTION 8.6;


 


(C)           (I) ANY DOMESTIC SUBSIDIARY OF THE BORROWER (EXCLUDING THE UNIT
SUBSIDIARY) MAY BE MERGED OR CONSOLIDATED WITH OR INTO, OR BE LIQUIDATED INTO,
THE BORROWER OR ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER (EXCLUDING
THE UNIT SUBSIDIARY) (SO LONG AS THE BORROWER OR SUCH WHOLLY-OWNED DOMESTIC
SUBSIDIARY OF THE BORROWER IS THE SURVIVING CORPORATION), OR ALL OR ANY PART OF
THE BUSINESS, PROPERTIES AND ASSETS OF ANY DOMESTIC SUBSIDIARY OF THE BORROWER
(EXCLUDING THE UNIT SUBSIDIARY) MAY BE CONVEYED, LEASED, SOLD OR TRANSFERRED TO
THE BORROWER OR ANY WHOLLY-OWNED DOMESTIC SUBSIDIARY OF THE BORROWER (EXCLUDING
THE UNIT SUBSIDIARY EXCEPT AS REQUIRED BY THIS CREDIT AGREEMENT), (II) ANY
CANADIAN SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR INTO,
OR BE LIQUIDATED INTO, ANY WHOLLY-OWNED CANADIAN SUBSIDIARY OF THE BORROWER (SO
LONG AS SUCH WHOLLY-OWNED CANADIAN SUBSIDIARY IS THE SURVIVING CORPORATION), OR
ALL OR ANY PART OF THE BUSINESS, PROPERTIES AND ASSETS OF ANY CANADIAN
SUBSIDIARY OF THE BORROWER MAY BE CONVEYED, LEASED, SOLD OR TRANSFERRED TO ANY
WHOLLY-OWNED CANADIAN SUBSIDIARY OF THE BORROWER OR TO THE BORROWER, (III) ANY
NON-CANADIAN FOREIGN SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH OR INTO, OR
BE LIQUIDATED INTO, ANY NON-CANADIAN FOREIGN SUBSIDIARY THAT IS A WHOLLY-OWNED
SUBSIDIARY (SO LONG AS SUCH WHOLLY-OWNED SUBSIDIARY IS THE SURVIVING
CORPORATION), OR ALL OR ANY PART OF THE BUSINESS, PROPERTIES AND ASSETS OF ANY
NON-CANADIAN FOREIGN SUBSIDIARY MAY BE CONVEYED, LEASED, SOLD OR TRANSFERRED TO
ANY NON-CANADIAN FOREIGN SUBSIDIARY THAT IS A WHOLLY-OWNED SUBSIDIARY AND
(IV) ALL OR ANY PART OF THE CAPITAL STOCK OF, OR THE BUSINESS, PROPERTY AND
ASSETS OF, ANY FOREIGN SUBSIDIARY OF THE BORROWER MAY BE TRANSFERRED (BY WAY OF
DIVIDEND) TO THE BORROWER;


 


(D)           THE SALE, LEASE OR DISPOSAL TO THIRD PARTIES (NOT HOLDINGS OR ANY
SUBSIDIARY THEREOF) IN THE ORDINARY COURSE OF BUSINESS OF INVENTORY AND RENTAL
EQUIPMENT AND THE PURCHASE, LEASE OR OTHER ACQUISITION FROM THIRD PARTIES (NOT
HOLDINGS OR ANY SUBSIDIARY THEREOF) OF EQUIPMENT, INVENTORY AND RENTAL EQUIPMENT
IN THE ORDINARY COURSE OF BUSINESS;

 

117

--------------------------------------------------------------------------------


 


(E)           THE SALE OR OTHER DISPOSITION TO THIRD PARTIES (NOT HOLDINGS OR
ANY SUBSIDIARY THEREOF) OF OBSOLETE OR EXCESS EQUIPMENT IN THE ORDINARY COURSE
OF BUSINESS;


 


(F)            OPERATING LEASES (AND OTHER LEASES OR SUBLEASES) OF PROPERTY
ENTERED INTO OR TERMINATED IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT TO
THE EXTENT THAT ANY SUCH LEASE OR SUBLEASE, AS THE CASE MAY BE, CONSTITUTES A
CAPITAL LEASE, SUCH LEASE OR SUBLEASE, AS THE CASE MAY BE, SHALL BE PERMITTED TO
BE ENTERED INTO UNDER THIS SECTION 8.1(F) ONLY IF ALSO PERMITTED TO BE ENTERED
INTO UNDER SECTION 8.3(B);


 


(G)           SALES AND LEASES TO THE BORROWER OF NON-QUALIFIED UNITS FROM TIME
TO TIME HELD BY THE UNIT SUBSIDIARY PURSUANT TO THE MASTER LEASE AGREEMENTS,
PROVIDED THAT IN THE CASE OF ANY SUCH SALE THE RESPECTIVE NON-QUALIFIED UNITS
ARE CONTEMPORANEOUSLY SOLD TO A THIRD PARTY AS PROVIDED IN SECTION 8.1(D);


 


(H)           THE SALE OR RETURN OF AUTOMOBILES AND TRUCKS WHICH THE BORROWER
AND ITS SUBSIDIARIES CUSTOMARILY REPLACE PERIODICALLY WITH SUBSTITUTE
AUTOMOBILES AND TRUCKS IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            THE BORROWER OR ANY SUBSIDIARY MAY, IN THE ORDINARY COURSE OF
BUSINESS, ENTER INTO LICENSING AGREEMENTS WITH PERSONS FOR THE USE OF
INTELLECTUAL PROPERTY OR OTHER INTANGIBLE ASSETS, AND SETTLEMENTS, PERMISSIONS,
CONSENTS TO USE, AND SIMILAR ARRANGEMENTS CONCERNING INTELLECTUAL PROPERTY OR
OTHER INTANGIBLE ASSETS, PROVIDED THAT IN THE CASE OF ANY SUCH AGREEMENTS,
SETTLEMENTS, PERMISSIONS, CONSENTS AND SIMILAR ARRANGEMENTS TO WHICH ANY CREDIT
PARTY IS A PARTY, SUCH CREDIT PARTY USES REASONABLE COMMERCIAL EFFORTS TO
PROCURE THAT EACH SUCH LICENSE OR OTHER AGREEMENTS IS PERMITTED TO BE ASSIGNED
PURSUANT TO THE RESPECTIVE SECURITY AGREEMENT TO WHICH SUCH CREDIT PARTY IS A
PARTY AND DOES NOT OTHERWISE PROHIBIT THE GRANTING OF LIEN THEREIN BY THE
RESPECTIVE CREDIT PARTY PURSUANT TO SUCH SECURITY AGREEMENT; PROVIDED, FURTHER,
THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 8.1, THE
BORROWER SHALL BE PERMITTED TO LICENSE TRADE NAMES AND RELATED INTELLECTUAL
PROPERTY PURSUANT TO THE TRADE NAME LICENSE AGREEMENT;


 


(J)            THE ABANDONMENT OR OTHER DISPOSITION OF INTELLECTUAL PROPERTY AND
OTHER PROPERTY THAT IS, IN THE REASONABLE JUDGMENT OF THE PERSON OWNING SUCH
INTELLECTUAL PROPERTY AND OTHER PROPERTY, NO LONGER ECONOMICALLY PRACTICABLE TO
MAINTAIN OR USEFUL IN THE CONDUCT OF THE BUSINESS OF SUCH PERSON;


 


(K)           THE SALE OF (I) APPROXIMATELY 7 ACRES LOCATED AT JACKSON ROAD EAST
OF ROUTE 73, BERLIN, NEW JERSEY, (II) APPROXIMATELY 2 ACRES LOCATED AT 4015
HAWKINS NE, ALBUQUERQUE, NEW MEXICO, AND (III) APPROXIMATELY 6.5 ACRES LOCATED
AT 1625 WESTERN DRIVE, WEST CHICAGO, ILLINOIS;


 


(L)            IN CONNECTION WITH THE SALE OF ANY RENTAL EQUIPMENT TO A THIRD
PARTY AS PERMITTED BY CLAUSE (D) ABOVE, THE SALE OF LEASES AND CONDITIONAL SALES
CONTRACTS RELATING TO SUCH RENTAL EQUIPMENT, IN EACH CASE, IN THE ORDINARY
COURSE OF BUSINESS FOR FAIR MARKET VALUE TO THIRD PARTIES; PROVIDED THAT IN NO
EVENT IS ANY SUCH SALE WITH ANY RECOURSE TO THE SELLER OF SUCH LEASES AND/OR
CONDITIONAL SALES CONTRACTS EXCEPT FOR (I) USUAL AND CUSTOMARY WARRANTIES IN
CONNECTION WITH THE SALE OF THE RESPECTIVE RENTAL EQUIPMENT OR (II) GUARANTIES
OF THE RESIDUAL VALUE OF SUCH

 

118

--------------------------------------------------------------------------------


 


LEASES SO LONG AS THE AMOUNT OF GUARANTEES OF THE TYPE DESCRIBED ABOVE IN THIS
CLAUSE (II) (CALCULATED TAKING THE MAXIMUM POTENTIAL LIABILITY THEREUNDER) AT NO
TIME OUTSTANDING EXCEEDS $5,000,000 IN THE AGGREGATE;


 


(M)          ANY PERMITTED ACQUISITIONS (SO LONG AS THE APPLICABLE REQUIREMENTS
SET FORTH IN THE DEFINITION OF “PERMITTED ACQUISITIONS” AND IN SECTION 7.17 ARE
SATISFIED);


 


(N)           SALES OR OTHER DISPOSITIONS OF ASSETS TO THIRD PARTIES (NOT
HOLDINGS OR ANY SUBSIDIARY THEREOF), IN ADDITION TO THE SALES OR DISPOSITIONS
PERMITTED BY THE FOREGOING CLAUSES (A) THROUGH (N), FOR FAIR MARKET VALUE NOT TO
EXCEED $5,000,000 IN A FISCAL YEAR OF THE BORROWER OR $25,000,000 IN THE
AGGREGATE SINCE THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT THE NET SALE
PROCEEDS THEREFROM ARE APPLIED TO THE REPAYMENT OF OUTSTANDING LOANS TO THE
EXTENT REQUIRED BY SECTION 2.5(J);


 


(O)           THE CREDIT AGREEMENT PARTIES MAY ENTER INTO AGREEMENTS TO EFFECT
TRANSACTIONS WHICH WOULD RESULT IN A CHANGE OF CONTROL ON THE TERMS AND
CONDITIONS SET FORTH ON SCHEDULE XIII;


 


(P)           THE BORROWER AND ITS SUBSIDIARIES MAY MAKE THE FOLLOWING SALES AND
DISPOSITIONS OF RENTAL EQUIPMENT IF IN THE ORDINARY COURSE OF BUSINESS: (I) IF
ANY RENTAL EQUIPMENT IS BEING MOVED IN THE ORDINARY COURSE OF BUSINESS FROM THE
UNITED STATES OF AMERICA OR A STATE THEREOF TO CANADA OR A QUALIFIED CANADIAN
JURISDICTION (FOR USE IN SAID JURISDICTION), THE BORROWER OR THE RESPECTIVE
QUALIFIED CREDIT PARTY WHICH OWNS SUCH RENTAL EQUIPMENT MAY SELL OR TRANSFER THE
RESPECTIVE RENTAL EQUIPMENT TO A CANADIAN SUBSIDIARY GUARANTOR, (II) IF ANY
RENTAL EQUIPMENT IS BEING MOVED IN THE ORDINARY COURSE OF BUSINESS FROM CANADA
OR A PROVINCE THEREOF TO THE UNITED STATES OF AMERICA OR A STATE THEREOF, THE
RESPECTIVE CANADIAN SUBSIDIARY WHICH OWNS SUCH RENTAL EQUIPMENT MAY SELL OR
TRANSFER THE RESPECTIVE RENTAL EQUIPMENT TO THE BORROWER (WHICH SHALL TRANSFER
SAME TO THE UNIT SUBSIDIARY IF, AND TO THE EXTENT, REQUIRED BY SECTION 7.18) OR
THE UNIT SUBSIDIARY AND (III) NON-CANADIAN FOREIGN SUBSIDIARIES MAY SELL OR
TRANSFER ASSETS TO ANY OTHER NON-CANADIAN FOREIGN SUBSIDIARY WHICH IS A
WHOLLY-OWNED SUBSIDIARY; AND


 


(Q)           SALES OR CONTRIBUTIONS OF RENTAL EQUIPMENT BY THE BORROWER OR ANY
DOMESTIC SUBSIDIARY OF THE BORROWER TO WILLIAMS SCOTSMAN MEXICO, S. DE R.L. DE
C.V. OR WS SERVICIOS DE MEXICO S. DE R.L. DE C.V. OR THEIR RESPECTIVE
SUBSIDIARIES (AND CONTRIBUTIONS TO SUCH ENTITIES OF ACCOUNTS RECEIVABLE
RESULTING FROM SUCH SALES OR FORGIVENESS OF SUCH ACCOUNTS RECEIVABLE) IN AN
AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR OF THE BORROWER.


 

Notwithstanding anything to the contrary contained above, (x) in no event shall
Holdings or the Borrower sell or otherwise dispose, or permit any of their
respective Subsidiaries to sell or otherwise dispose, of any of their interests
in any Subsidiary except as expressly permitted pursuant to preceding
Section 8.1(c) and Section 8.6(i), (y) in no event shall the Unit Subsidiary be
merged with or into or consolidated with or into any other Person or be
liquidated and (z) in no event shall the Unit Subsidiary transfer any
Non-Qualified Units or any interest therein (except (i) for the sale or lease
thereof pursuant to the Master Lease Agreements, provided that in the case of
any such sale the respective Non-Qualified Units are contemporaneously sold to a
third party pursuant to Section 8.1(d) or (ii) pursuant to Section 8.1(q)) to
Holdings, the

 

119

--------------------------------------------------------------------------------


 

Borrower or any of their other Subsidiaries or any other Person.  To the extent
the Required Lenders waive the provisions of this Section 8.1 with respect to
the sale of any Collateral, or any Collateral is sold or transferred (by
dividend, contribution or otherwise) as permitted by this Section 8.1, such
Collateral in each case (so long as the Collateral is not being sold or
transferred to Holdings (other than cash distributed to Holdings in accordance
with the terms of this Credit Agreement), the Borrower or any of the Borrower’s
Domestic Subsidiaries or Canadian Subsidiaries and Section 2.5(j), to the extent
applicable, is complied with as to such Collateral) shall be sold or transferred
free and clear of the Liens in favor of the Collateral Agent and the Lenders
created by the Collateral Documents and the Collateral Agent shall take such
actions as it deems appropriate in connection therewith or may be reasonably
requested by the Borrower to evidence such Lien release, in each case at the
Borrower’s expense.

 

8.2           Liens.  Holdings and the Borrower will not, and will not permit
any of their respective Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon or with respect to (i) the capital stock of the Borrower or
any of its Subsidiaries or (ii) any property or assets of any kind (real or
personal, tangible or intangible) of Holdings, the Borrower or any of their
respective Subsidiaries, whether now owned or hereafter acquired, or sell any
such property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable or notes with recourse to Holdings, the Borrower or any of their
respective Subsidiaries, but excluding sales of Leases and conditional sales
contracts relating to Rental Equipment, in either case with residual guarantees
to the extent permitted under Section 8.1(l)) or assign any right to receive
income, or file or register or permit the filing or registration of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute including the PPSA (other than precautionary
filings covering leases of equipment), except Liens, sales and assignments
described below (herein referred to as “Permitted Liens”):

 


(A)           LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR
STATUTORY OBLIGATIONS THAT ARE NOT DELINQUENT OR REMAIN PAYABLE WITHOUT PENALTY
OR THAT ARE NOT YET DUE AND PAYABLE OR LIENS FOR TAXES BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED FOR WHICH ADEQUATE
RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF THE BORROWER) HAVE
BEEN ESTABLISHED AND WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE
FORFEITURE OR SALE OF THE PROPERTY OR ASSET SUBJECT TO SUCH LIEN;


 


(B)           LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES IMPOSED BY LAW OR WHICH WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’ LIENS, STATUTORY
LANDLORD’S LIENS, LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE
PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS, AND OTHER
SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (X) WHICH, IF ANY
SUCH PROPERTY OR ASSET IS MATERIAL, DO NOT IN THE AGGREGATE MATERIALLY DETRACT
FROM THE VALUE OF SUCH PROPERTY OR ASSETS OR MATERIALLY IMPAIR THE USE THEREOF
IN THE OPERATION OF THE BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY OR (Y) WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED,
WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE
PROPERTY OR ASSET SUBJECT TO SUCH LIEN;


 


(C)           LIENS CREATED BY OR PURSUANT TO THIS CREDIT AGREEMENT OR THE OTHER
CREDIT DOCUMENTS;

 

120

--------------------------------------------------------------------------------


 


(D)           LIENS EXISTING ON THE EFFECTIVE DATE AND LISTED ON SCHEDULE XIV
HERETO AND RENEWALS AND EXTENSIONS THEREOF SO LONG AS THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND NO ADDITIONAL ASSETS ARE
ENCUMBERED THEREBY (“EXISTING LIENS”);


 


(E)           LIENS (OTHER THAN ANY LIEN IMPOSED BY OR CREATED UNDER ERISA OR
ANY ENVIRONMENTAL LAW) INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF
BUSINESS (X) IN CONNECTION WITH LIABILITY INSURANCE, WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL SECURITY, OR (Y) TO SECURE THE
PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, BIDS,
LEASES, GOVERNMENT CONTRACTS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER
SIMILAR OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS (EXCLUSIVE OF
OBLIGATIONS (I) IN RESPECT OF BORROWED MONEY OR (II) IN RESPECT OF WHICH A
LETTER OF CREDIT HAS BEEN ISSUED), PROVIDED THAT THE AGGREGATE AMOUNT (IN THE
CASE OF THIS CLAUSE (Y)) DOES NOT EXCEED $7,500,000;


 


(F)            LEASES OR SUBLEASES GRANTED TO THIRD PERSONS NOT INTERFERING WITH
THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(G)           CAPITAL LEASES TO THE EXTENT PERMITTED UNDER SECTION 8.3(B);


 


(H)           LIENS (X) ARISING PURSUANT TO PURCHASE MONEY MORTGAGES SECURING
INDEBTEDNESS REPRESENTING THE PURCHASE PRICE (OR FINANCING OF THE PURCHASE PRICE
WITHIN 180 DAYS AFTER THE RESPECTIVE PURCHASE) OF PROPERTY OR OTHER ASSETS
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY, AND ANY EXTENSIONS, RENEWALS OR
REPLACEMENTS OF SUCH LIENS, PROVIDED THAT (I) ANY SUCH LIENS ATTACH ONLY TO THE
ASSETS SO PURCHASED, (II) THE INDEBTEDNESS SECURED BY ANY SUCH LIEN DOES NOT
EXCEED 100% OF THE PURCHASE PRICE OF THE ASSETS BEING PURCHASED AND (III) THE
INDEBTEDNESS SECURED THEREBY OR ANY REFINANCING THEREOF IS PERMITTED BY
SECTION 8.3(B); OR (Y) EXISTING ON SPECIFIC TANGIBLE ASSETS AT THE TIME ACQUIRED
BY THE BORROWER OR ANY SUBSIDIARY OR ON ASSETS OF A PERSON AT THE TIME SUCH
PERSON FIRST BECOMES A SUBSIDIARY OR WAS MERGED INTO THE BORROWER OR ANY
SUBSIDIARY; PROVIDED THAT (I) ANY SUCH LIENS WERE NOT CREATED AT THE TIME OF OR
IN CONTEMPLATION OF THE ACQUISITION OF SUCH ASSETS OR PERSON BY THE BORROWER OR
SUCH SUBSIDIARY, (II) IN THE CASE OF ANY SUCH ACQUISITION OF A PERSON, ANY SUCH
LIEN ATTACHES ONLY TO SPECIFIC TANGIBLE ASSETS OF SUCH PERSON AND NOT ASSETS OF
SUCH PERSON GENERALLY AND (III) THE INDEBTEDNESS SECURED THEREBY OR ANY
REFINANCING THEREOF IS PERMITTED BY SECTION 8.3(B);


 


(I)            EASEMENTS, SERVITUDES, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER
SIMILAR CHARGES OR ENCUMBRANCES ON REAL PROPERTY NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES;


 


(J)            LIENS CREATED UNDER ERISA (OR SUCH OTHER APPLICABLE LAW RELATING
TO FOREIGN PENSION PLANS) AND UNDER ENVIRONMENTAL LAWS THAT ARE BEING DILIGENTLY
CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED
TO THE EXTENT REQUIRED BY GAAP AND SECURE OBLIGATIONS NOT IN EXCESS OF
$5,000,000 IN THE AGGREGATE;


 


(K)           PERMITTED ENCUMBRANCES;


 


(L)            ANY ATTACHMENT OR JUDGMENT LIEN SECURING ASSETS WITH A VALUE LESS
THAN $2,000,000 NOT CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 9.1(H) THAT
IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED
AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;

 

121

--------------------------------------------------------------------------------


 


(M)          THE LEASEHOLD INTERESTS OF CUSTOMERS IN RENTAL EQUIPMENT, IN EACH
CASE TO THE EXTENT THE RESPECTIVE LEASE IS ENTERED INTO BY THE BORROWER OR ITS
RESPECTIVE SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND IS NOT PURSUANT
TO A SALE-LEASEBACK OR SIMILAR FINANCING TRANSACTION;


 


(N)           LIENS ON THE ASSETS OF NON-CANADIAN FOREIGN SUBSIDIARIES SECURING
INDEBTEDNESS OUTSTANDING UNDER SECTION 8.3(I);


 


(O)           LIENS GRANTED BY HOLDINGS AND/OR THE BORROWER TO SECURE THE
PERFORMANCE OF, AND REIMBURSEMENT OBLIGATIONS WITH RESPECT TO, BID, PERFORMANCE,
PAYMENT, SURETY, INDEMNITY, OR OTHER SIMILAR BONDS ARISING IN THE ORDINARY
COURSE OF BUSINESS (COLLECTIVELY, “SURETY BONDS”) AND IN FAVOR OF THE PROVIDER
OF ANY SUCH SURETY BOND (ANY SUCH PROVIDER, A “SURETY”), SO LONG AS THE
OBLIGATIONS SO SECURED ARE OUTSTANDING UNDER SECTION 8.3(F) AND DO NOT EXCEED
THE BASKET AMOUNT CONTAINED IN SECTION 8.3(F) LESS THE AGGREGATE AMOUNT OF ALL
OBLIGATIONS SECURED BY LIENS PERMITTED UNDER CLAUSE (Y) OF SECTION 8.2(E);
PROVIDED, THAT (I) SUCH LIENS SHALL EXTEND ONLY TO (A) THE ASSETS, INTERESTS AND
OTHER PROPERTY DESCRIBED IN SCHEDULE XV AND (II) NOTHING HEREIN SHALL PERMIT
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES TO DEPOSIT FUNDS DUE OR TO
BECOME DUE UNDER ANY CONTRACT FOR WHICH ANY SURETY HAS ISSUED A SURETY BOND INTO
ANY ACCOUNT OVER WHICH THE BORROWER (OR THE COLLATERAL AGENT) DOES NOT HAVE
UNILATERAL CONTROL OR INTO ANY TRUST ACCOUNT FOR THE BENEFIT OF ANY SURETY AND
ANY SUCH ACTION BY HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL BE
DEEMED TO BE AN IMMEDIATE EVENT OF DEFAULT; AND


 


(P)           LIENS OTHER THAN THOSE DESCRIBED IN THE PRECEDING CLAUSES (A)
THROUGH (O) SO LONG AS NEITHER (I) THE AGGREGATE AMOUNT OF OBLIGATIONS AT ANY
TIME SECURED THEREBY, NOR (II) THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS
SUBJECT THERETO, EXCEEDS $7,500,000 AT ANY TIME.


 


8.3           INDEBTEDNESS.  HOLDINGS AND THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, CONTRACT, CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

 


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS;


 


(B)           CAPITALIZED LEASE OBLIGATIONS AND INDEBTEDNESS OF THE BORROWER AND
ITS SUBSIDIARIES SECURED BY LIENS PERMITTED BY SECTION 8.2(H) IN AN AGGREGATE
AMOUNT NOT TO EXCEED $15,000,000 OUTSTANDING AT ANY TIME;


 


(C)           EXISTING INDEBTEDNESS (OTHER THAN UNDER THE SENIOR UNSECURED NOTES
OR THE SENIOR SECURED NOTES);


 


(D)           INDEBTEDNESS OF THE BORROWER EVIDENCED BY THE SENIOR UNSECURED
NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $550,000,000 (LESS THE
AMOUNT OF PRINCIPAL REPAYMENTS THEREOF MADE AFTER THE ORIGINAL ISSUANCE
THEREOF), AND UNSECURED GUARANTEES THEREOF BY THE SUBSIDIARY GUARANTORS, SO LONG
AS THE GUARANTEE OF THE UNIT SUBSIDIARY IS SUBORDINATED ON THE TERMS AS PROVIDED
IN THE SENIOR UNSECURED NOTES INDENTURE AS IN EFFECT ON THE EFFECTIVE DATE (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT);

 

122

--------------------------------------------------------------------------------


 


(E)           (I) INDEBTEDNESS OF ANY QUALIFIED CREDIT PARTY OR ANY WHOLLY-OWNED
SUBSIDIARY OF THE BORROWER (IN EACH INSTANCE, OTHER THAN THE UNIT SUBSIDIARY)
OWING TO ANOTHER QUALIFIED CREDIT PARTY OR WHOLLY-OWNED SUBSIDIARY OF THE
BORROWER, IN EACH CASE TO THE EXTENT MAKING SUCH LOAN IS PERMITTED IN
SECTION 8.5(I) OR (K), (II) INDEBTEDNESS AMONG NON-CANADIAN FOREIGN
SUBSIDIARIES, (III) INDEBTEDNESS OF THE BORROWER OWING TO NON-CANADIAN FOREIGN
SUBSIDIARIES ARISING FROM LOANS AND ADVANCES MADE IN ACCORDANCE WITH
SECTION 8.5(O)(II) AND (IV) INDEBTEDNESS OF NON-CANADIAN FOREIGN SUBSIDIARIES
OWING TO THE BORROWER OR ITS SUBSIDIARIES ARISING FROM LOANS AND ADVANCES MADE
IN ACCORDANCE WITH SECTION 8.5(Q);


 


(F)            INDEBTEDNESS OF THE BORROWER AND/OR HOLDINGS EVIDENCED BY
GUARANTEES, PERFORMANCE BONDS AND SURETY BONDS (INCLUDING REIMBURSEMENT
OBLIGATIONS RELATING THERETO) INCURRED IN THE ORDINARY COURSE OF BUSINESS (AND
NOT TO SUPPORT INDEBTEDNESS FOR BORROWED MONEY) FOR PURPOSES OF INSURING THE
PERFORMANCE OF THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES OR CANADIAN
SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT, WITHOUT DUPLICATION, NOT TO
EXCEED (I) $100,000,000 AT ANY TIME OUTSTANDING DURING THE FISCAL YEAR OF THE
BORROWER ENDING DECEMBER 31, 2005, (II) $125,000,000 AT ANY TIME OUTSTANDING
DURING THE FISCAL YEAR OF THE BORROWER ENDING DECEMBER 31, 2006, AND
(III) $150,000,000 AT ANY TIME OUTSTANDING DURING THE FISCAL YEAR OF THE
BORROWER ENDING DECEMBER 31, 2007 AND ANY FISCAL YEAR OF THE BORROWER ENDING
THEREAFTER;


 


(G)           INDEBTEDNESS UNDER INTEREST RATE AGREEMENTS DETERMINED IN GOOD
FAITH BY THE BORROWER TO BE RELATED TO OUTSTANDING INDEBTEDNESS PERMITTED TO
REMAIN OUTSTANDING PURSUANT TO THIS SECTION 8.3 AND WHICH THE BORROWER IN GOOD
FAITH DETERMINES ARE NON-SPECULATIVE IN NATURE;


 


(H)           INDEBTEDNESS OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES
INCURRED TO REFINANCE ANY OUTSTANDING INDEBTEDNESS DESCRIBED IN SECTION 8.3(C),
IN EACH CASE SO LONG AS THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING OF
THE TIME OF THE REFINANCING THEREOF IS NOT INCREASED AS A RESULT OF ANY SUCH
REFINANCING, THE WEIGHTED AVERAGE MATURITY THEREOF IS NOT DECREASED AND NO
GREATER LIENS OR SECURITY INTERESTS ARE GRANTED, AND NO ADDITIONAL GUARANTEES
PROVIDED, IN CONNECTION THEREWITH;


 


(I)            INDEBTEDNESS OF NON-CANADIAN FOREIGN SUBSIDIARIES, PROVIDED THAT
SUCH INDEBTEDNESS SHALL NOT BE GUARANTEED BY THE BORROWER, ANY DOMESTIC
SUBSIDIARY OR ANY CANADIAN SUBSIDIARY OR OTHERWISE SUPPORTED BY ANY SUCH ENTITY
(OR ANY OF ITS ASSETS) IN ANY MANNER;


 


(J)            INDEBTEDNESS OF FOREIGN SUBSIDIARIES UNDER HEDGE AGREEMENTS
PROVIDING PROTECTION AGAINST FLUCTUATIONS IN CURRENCY VALUES IN CONNECTION WITH
SUCH FOREIGN SUBSIDIARIES’ OPERATIONS SO LONG AS SUCH FOREIGN SUBSIDIARY HAS
DETERMINED THAT THE ENTERING INTO OF SUCH HEDGE AGREEMENTS ARE BONA FIDE HEDGING
ACTIVITIES AND NOT FOR SPECULATIVE PURPOSES;


 


(K)           INDEBTEDNESS WHICH MAY EXIST AS A RESULT OF GUARANTEES EXPRESSLY
PERMITTED UNDER CLAUSE (II) OF THE PROVISO TO SECTION 8.1(L) (SUBJECT TO
COMPLIANCE WITH THE DOLLAR LIMITATIONS CONTAINED THEREIN);


 


(L)            INDEBTEDNESS OF THE CREDIT PARTIES EVIDENCED BY THE SENIOR
SECURED NOTES AND THE OTHER SENIOR SECURED NOTES DOCUMENTS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED

 

123

--------------------------------------------------------------------------------


 


$150,000,000 (LESS THE AMOUNT OF ANY REPAYMENTS OF PRINCIPAL THEREOF MADE AFTER
THE ORIGINAL ISSUANCE THEREOF), WHICH INDEBTEDNESS MAY BE SECURED BY A SECOND
PRIORITY LIEN ON THE COLLATERAL THAT IS SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, PROVIDED THAT THE UNIT SUBSIDIARY’S GUARANTEE OF THE
SENIOR SECURED NOTES IS SUBORDINATED TO THE OBLIGATIONS ON TERMS SUBSTANTIALLY
SIMILAR TO THE SUBORDINATION OF THE UNIT SUBSIDIARY’S GUARANTEE OF THE SENIOR
UNSECURED NOTES;


 


(M)          INDEBTEDNESS OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES,
IN ADDITION TO OTHER INDEBTEDNESS PERMITTED UNDER CLAUSES (A) THROUGH (L) ABOVE
AND CLAUSE (N) BELOW, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $20,000,000
AT ANY TIME OUTSTANDING; AND


 


(N)           UNSECURED INDEBTEDNESS OF THE BORROWER HAVING (I) NO AMORTIZATION
OF PRINCIPAL, (II) A SCHEDULED MATURITY DATE NO EARLIER THAN 5 ½ YEARS AFTER THE
INITIAL BORROWING DATE, (III) CASH INTEREST NOT TO EXCEED 12 ½% PER ANNUM (IN
THE CASE OF FLOATING RATE INDEBTEDNESS, BASED ON THE INTEREST RATE AS OF THE
DATE OF THE ORIGINAL ISSUANCE THEREOF) AND (IV) COVENANTS AND EVENTS OF DEFAULT
CUSTOMARY FOR PUBLIC HIGH YIELD SENIOR UNSECURED NOTE OFFERINGS, THE PROCEEDS OF
WHICH SHALL BE USED TO PREPAY THE SENIOR SECURED NOTES AND/OR THE SENIOR
UNSECURED NOTES OR TO REFINANCE PRIOR INDEBTEDNESS PERMITTED UNDER THIS CLAUSE
(N), IN EACH INSTANCE, AS PROVIDED IN SECTION 8.13(I)(A), (B) OR (C), AS
APPROPRIATE, AND UNSECURED GUARANTEES THEREOF BY HOLDINGS AND THE SUBSIDIARY
GUARANTORS, PROVIDED THAT THE UNIT SUBSIDIARY’S GUARANTEE OF ANY SUCH
INDEBTEDNESS IS SUBORDINATED ON TERMS SUBSTANTIALLY SIMILAR TO THE SUBORDINATION
OF THE UNIT SUBSIDIARY’S GUARANTEE OF THE SENIOR UNSECURED NOTES.


 


8.4           CAPITAL EXPENDITURES.  (A)  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS DOMESTIC SUBSIDIARIES OR CANADIAN SUBSIDIARIES TO, MAKE ANY
CAPITAL EXPENDITURES, EXCEPT THAT DURING ANY FISCAL YEAR OF THE BORROWER SET
FORTH BELOW, THE BORROWER AND ITS DOMESTIC SUBSIDIARIES AND CANADIAN
SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES, SO LONG AS THE AGGREGATE AMOUNT OF
SUCH CAPITAL EXPENDITURES (LESS PROCEEDS OF SALES OF RENTAL EQUIPMENT IN THE
ORDINARY COURSE OF BUSINESS) DOES NOT EXCEED IN ANY FISCAL YEAR OF THE BORROWER
SET FORTH BELOW THE AMOUNT SET FORTH BELOW OPPOSITE SUCH FISCAL YEAR:

 

Fiscal Year Ending

 

Amount

 

December 31, 2005

 

$

130,000,000

 

December 31, 2006

 

$

140,000,000

 

December 31, 2007

 

$

150,000,000

 

December 31, 2008

 

$

160,000,000

 

December 31, 2009

 

$

175,000,000

 

December 31, 2010

 

$

180,000,000

 

 


(B)           NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE AMOUNT OF
CAPITAL EXPENDITURES PERMITTED TO BE MADE BY THE BORROWER AND ITS DOMESTIC
SUBSIDIARIES AND CANADIAN SUBSIDIARIES PURSUANT TO CLAUSE (A) ABOVE IN ANY
FISCAL YEAR OF THE BORROWER (BEFORE GIVING EFFECT TO ANY INCREASE IN SUCH
PERMITTED EXPENDITURE AMOUNT PURSUANT TO THIS CLAUSE (B) AND AFTER GIVING EFFECT
TO ANY REDUCTION IN SUCH PERMITTED EXPENDITURE AMOUNT PURSUANT TO CLAUSE (C)
BELOW) IS GREATER THAN THE AMOUNT OF SUCH CAPITAL EXPENDITURES MADE BY THE
BORROWER AND ITS DOMESTIC SUBSIDIARIES AND CANADIAN SUBSIDIARIES DURING SUCH
FISCAL YEAR, THE LESSER OF (I) SUCH EXCESS AND (II) 50% OF THE APPLICABLE
PERMITTED SCHEDULED CAPITAL EXPENDITURE AMOUNT FOR SUCH FISCAL YEAR

 

124

--------------------------------------------------------------------------------


 


AS SET FORTH IN SUCH CLAUSE (A) ABOVE (SUCH LESSER AMOUNT, THE “CAPEX ROLLOVER
AMOUNT”) MAY BE CARRIED FORWARD AND UTILIZED TO MAKE CAPITAL EXPENDITURES IN THE
IMMEDIATELY SUCCEEDING FISCAL YEAR.


 


(C)           IN ADDITION TO ANY AMOUNTS SET FORTH IN CLAUSE (A) OR (B) ABOVE,
IN ANY FISCAL YEAR OF THE BORROWER THE BORROWER AND ITS DOMESTIC SUBSIDIARIES
AND CANADIAN SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES IN AN AMOUNT EQUAL TO
20% OF THE AMOUNT SET FORTH IN CLAUSE (A) ABOVE FOR SUCH FISCAL YEAR; PROVIDED,
THAT (I) NO CAPITAL EXPENDITURES WERE MADE PURSUANT TO THIS CLAUSE (C) DURING
THE PRIOR FISCAL YEAR AND (II) IF CAPITAL EXPENDITURES ARE MADE DURING A FISCAL
YEAR PURSUANT TO THIS CLAUSE (C), THEN THE AMOUNT OF CAPITAL EXPENDITURES
PERMITTED FOR THE SUBSEQUENT FISCAL YEAR PURSUANT TO CLAUSE (A) ABOVE SHALL BE
REDUCED BY THE AMOUNT OF SUCH CAPITAL EXPENDITURES MADE DURING SUCH FISCAL YEAR
PURSUANT TO THIS CLAUSE (C).


 


(D)           NOTWITHSTANDING THE FOREGOING, THE BORROWER AND ITS DOMESTIC
SUBSIDIARIES AND CANADIAN SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES (WHICH
CAPITAL EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER THE
FOREGOING CLAUSE (A), (B) OR (C)) WITH THE INSURANCE PROCEEDS RECEIVED BY THE
BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES AND CANADIAN SUBSIDIARIES FROM ANY
CASUALTY LOSS SO LONG AS SUCH CAPITAL EXPENDITURES ARE TO REPLACE OR RESTORE ANY
PROPERTIES OR ASSETS IN RESPECT OF WHICH SUCH PROCEEDS WERE PAID IN ACCORDANCE
WITH SECTION 7.10.


 


(E)           TO THE EXTENT ANY CAPITAL EXPENDITURES MADE PURSUANT TO
CLAUSES (A), (B) OR (C) ABOVE INVOLVE THE PURCHASE OR LEASE OF REAL PROPERTY,
SUCH CAPITAL EXPENDITURES MAY NOT BE MADE UNLESS, TO THE BEST OF THE BORROWER’S
KNOWLEDGE, SUCH PURCHASE OR LEASE WILL NOT RESULT IN ANY MATERIAL INCREASE IN
THE CONTINGENT LIABILITIES (INCLUDING ENVIRONMENTAL LIABILITIES) OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES.


 

8.5           Investments.  Holdings and the Borrower will not, and will not
permit any of their respective Subsidiaries to, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities issued by, or any other interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date or in the nature of a futures contract, or hold any cash or Cash
Equivalents (each of the foregoing “Investment” and, collectively,
“Investments”), except:

 


(A)           THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY ACQUIRE AND HOLD
ACCOUNTS RECEIVABLES OWING TO IT, IF CREATED OR ACQUIRED IN THE ORDINARY COURSE
OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH THE CUSTOMARY TRADE
TERMS OF THE BORROWER OR ITS APPLICABLE SUBSIDIARY, AS THE CASE MAY BE;


 


(B)           LOANS AND ADVANCES TO EMPLOYEES, OFFICERS AND DIRECTORS IN THE
ORDINARY COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$2,000,000 AT ANY TIME OUTSTANDING SHALL BE PERMITTED;


 


(C)           SUBJECT TO CONTINUED COMPLIANCE WITH SECTION 7.18 AND THE LAST
PARAGRAPH OF SECTION 8.1 IN THE CASE OF ANY INVESTMENTS BEING MADE BY THE UNIT
SUBSIDIARY, ANY INVESTMENT

 

125

--------------------------------------------------------------------------------


 


BY ANY QUALIFIED SUBSIDIARY GUARANTOR IN THE BORROWER OR IN ANOTHER QUALIFIED
SUBSIDIARY GUARANTOR (EXCEPT THAT LOANS AND ADVANCES TO THE UNIT SUBSIDIARY
SHALL NOT BE PERMITTED);


 


(D)           SUBJECT TO SECTION 8.17, INVESTMENTS IN CASH, CASH EQUIVALENTS
AND, IN THE CASE OF FOREIGN SUBSIDIARIES, FOREIGN CASH EQUIVALENTS SHALL BE
PERMITTED;


 


(E)           INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES PERMITTED UNDER
SECTION 8.1 AND CAPITAL EXPENDITURES PERMITTED UNDER SECTION 8.4 SHALL BE
PERMITTED;


 


(F)            INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND LISTED ON SCHEDULE
XVI HERETO, WITHOUT GIVING EFFECT TO ANY ADDITIONS THERETO OR REPLACEMENTS
THEREOF, SHALL BE PERMITTED;


 


(G)           INVESTMENTS WHICH MAY BE DEEMED TO EXIST AS A RESULT OF THE
ENTERING INTO OF INTEREST RATE AGREEMENTS TO THE EXTENT PERMITTED BY
SECTION 8.3(G);


 


(H)           HOLDINGS MAY PURCHASE OR ACQUIRE STOCK OR SECURITIES OF OR MAKE
CAPITAL CONTRIBUTIONS TO THE BORROWER;


 


(I)            THE BORROWER AND QUALIFIED SUBSIDIARY GUARANTORS MAY MAKE
INTERCOMPANY LOANS AND ADVANCES TO EACH OTHER (BUT LOANS AND ADVANCES MAY NOT BE
MADE TO THE UNIT SUBSIDIARY), PROVIDED THAT IN THE CASE OF ANY SUCH LOAN OR
ADVANCE MADE PURSUANT TO THIS CLAUSE (I) THAT IS EVIDENCED BY A PROMISSORY NOTE
OR OTHER INSTRUMENT, SUCH PROMISSORY NOTE OR OTHER INSTRUMENT SHALL BE IN EACH
CASE PLEDGED PURSUANT TO THE RELEVANT PLEDGE AGREEMENT;


 


(J)            THE BORROWER, ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER (OTHER
THAN THE UNIT SUBSIDIARY), HOLDINGS OR ANY UNRESTRICTED SUBSIDIARY MAY MAKE
PERMITTED ACQUISITIONS IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT;


 


(K)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR
WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO, THE BORROWER AND ITS
WHOLLY-OWNED SUBSIDIARIES MAY MAKE INTERCOMPANY LOANS AND ADVANCES (BUT LOANS
AND ADVANCES MAY NOT BE MADE TO THE UNIT SUBSIDIARY) TO PAY DIVIDENDS TO THE
EXTENT PERMITTED BY SECTION 8.6, PROVIDED THAT ANY SUCH LOANS OR ADVANCES THAT
ARE MADE BY A NON-CANADIAN FOREIGN SUBSIDIARY TO A CREDIT PARTY SHALL, IN EACH
CASE, BE SUBORDINATED TO THE OBLIGATIONS ON TERMS SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(L)            THE BORROWER AND ITS SUBSIDIARIES MAY ACQUIRE AND OWN INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;


 


(M)          THE BORROWER AND THE QUALIFIED SUBSIDIARY GUARANTORS MAY PURCHASE
OR ACQUIRE STOCK OR SECURITIES OF, OR MAKE CAPITAL CONTRIBUTIONS (BUT NOT OF
ELIGIBLE ACCOUNTS RECEIVABLE) TO, THEIR RESPECTIVE WHOLLY-OWNED SUBSIDIARIES
WHICH ARE QUALIFIED SUBSIDIARY GUARANTORS SO LONG AS ANY SUCH CAPITAL
CONTRIBUTIONS ARE MADE IN COMPLIANCE WITH SECTION 7.18 (IF APPLICABLE);


 


(N)           THE NON-CANADIAN FOREIGN SUBSIDIARIES MAY PURCHASE OR ACQUIRE
STOCK OR SECURITIES OF, OR MAKE CAPITAL CONTRIBUTIONS TO, OTHER NON-CANADIAN
FOREIGN SUBSIDIARIES;

 

126

--------------------------------------------------------------------------------


 


(O)           THE NON-CANADIAN FOREIGN SUBSIDIARIES MAY MAKE LOANS AND ADVANCES
TO (I) ONE ANOTHER AND (II) THE BORROWER, PROVIDED THAT ANY AND ALL SUCH LOANS
AND ADVANCES MADE PURSUANT TO THIS CLAUSE (II) ARE (X) IN CASH CONSTITUTING
FUNDS REPATRIATED BY ANY SUCH NON-CANADIAN FOREIGN SUBSIDIARY TO THE BORROWER
AND (Y) SUBORDINATED TO THE OBLIGATIONS ON TERMS SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(P)           INVESTMENTS BY FOREIGN SUBSIDIARIES WHICH MAY BE DEEMED TO EXIST
AS A RESULT OF THE ENTERING INTO OF HEDGE AGREEMENTS TO THE EXTENT PERMITTED BY
SECTION 8.3(J);


 


(Q)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS THEN IN EXISTENCE OR
WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT THERETO, THE BORROWER AND ITS
SUBSIDIARIES MAY FROM TIME TO TIME MAKE CASH CAPITAL CONTRIBUTIONS, OR LOANS OR
ADVANCES, TO ANY NON-CANADIAN FOREIGN SUBSIDIARY OF THE BORROWER SO LONG AS
(X) SUCH NON-CANADIAN FOREIGN SUBSIDIARY USES ALL OF THE PROCEEDS THEREFROM
WITHIN 30 DAYS TO EITHER (I) EFFECT A PERMITTED ACQUISITION IN ACCORDANCE WITH
SECTION 7.17 OR (II) MAKE CAPITAL EXPENDITURES AND (Y) THE AMOUNT OF ALL SUCH
CAPITAL CONTRIBUTIONS, LOANS AND ADVANCES, (AS EXPENDED IN CONNECTION WITH THE
RESPECTIVE PERMITTED ACQUISITION OR CAPITAL EXPENDITURE, AS THE CASE MAY BE)
SHALL (AND SHALL BE DEEMED TO) CONSTITUTE A UTILIZATION OF THE RELEVANT BASKET
AMOUNTS IN SECTION 7.17(A)(VI) AND SHALL, WHEN ADDED TO ALL OTHER RELEVANT
EXPENDITURES PURSUANT TO THIS CLAUSE (Q) AND SECTION 7.17, NOT CAUSE EITHER OF
SAID BASKET AMOUNTS TO BE EXCEEDED;


 


(R)            INVESTMENTS REFERRED TO IN SECTION 8.1(Q);


 


(S)           LOANS TO HOLDINGS TO THE EXTENT PERMITTED BY SECTIONS 8.6(C), (F),
(H), (J) AND (K); AND


 


(T)            ANY INVESTMENTS IN ADDITION TO THOSE CONTEMPLATED BY THE
FOREGOING CLAUSES (A) THROUGH (S), PROVIDED THAT ALL INVESTMENTS MADE PURSUANT
TO THIS CLAUSE (T) SHALL BE PERMITTED BY THE SENIOR UNSECURED NOTES DOCUMENTS
AND THE SENIOR SECURED NOTES DOCUMENTS AND SHALL NOT EXCEED $20,000,000 AT ANY
TIME OUTSTANDING.


 

8.6           Dividends, etc.  Holdings and the Borrower will not, and will not
permit any of their respective Subsidiaries to, declare or pay any dividends
(other than dividends payable solely in common stock of the Person paying such
dividend) or return any capital to, its equityholders or authorize or make any
other distribution, payment or delivery of property or cash to its equityholders
as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for a consideration (other than consideration in the form of common
stock of the Person paying such dividend), any shares of any class of its
capital stock or any other of its equity interests now or hereafter outstanding
(or any warrants for or options or stock appreciation rights in respect of any
of such shares or other equity interests), or set aside any funds for any of the
foregoing purposes and Holdings and the Borrower will not permit any of their
respective Subsidiaries to purchase or otherwise acquire for consideration any
shares of any class of the capital stock of or other equity interests in
Holdings, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding (or any warrants for or options or stock or similar appreciation
rights issued by such Person in respect of any such shares or other equity
interests) (all of the foregoing “Dividends”), except that:

 

127

--------------------------------------------------------------------------------


 


(A)           ANY SUBSIDIARY OF THE BORROWER MAY PAY DIVIDENDS TO THE BORROWER
OR ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER WHICH OWNS EQUITY INTEREST
THEREIN;


 


(B)           HOLDINGS MAY PAY REGULARLY SCHEDULED DIVIDENDS ON THE PERMITTED
PREFERRED STOCK PURSUANT TO THE TERMS THEREOF SOLELY THROUGH THE ISSUANCE OF
ADDITIONAL PREFERRED SHARES OF SUCH PERMITTED PREFERRED STOCK;


 


(C)           THE BORROWER MAY PAY DIVIDENDS OR MAKE LOANS TO HOLDINGS TO ENABLE
HOLDINGS TO (I) PAY REASONABLE AND CUSTOMARY CORPORATE AND ADMINISTRATIVE
EXPENSES IN THE ORDINARY COURSE (INCLUDING THOSE RELATED TO HOLDINGS BEING A
PUBLIC COMPANY) AND (II) MAKE PAYMENTS EXPRESSLY PERMITTED PURSUANT TO
SECTION 8.7;


 


(D)           SO LONG AS THE PAYMENTS RELATE TO A PERIOD FOR WHICH THE BORROWER
IS A MEMBER OF THE SAME CONSOLIDATED GROUP AS HOLDINGS FOR FEDERAL INCOME TAX
PURPOSES, THE BORROWER MAY MAKE PAYMENTS REQUIRED PURSUANT TO THE TAX SHARING
AGREEMENT AS IN EFFECT ON THE EFFECTIVE DATE AND DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 5.1(M) OR AS AMENDED PURSUANT TO SECTION 8.13(III);


 


(E)           HOLDINGS MAY REPURCHASE HOLDINGS COMMON STOCK OR OPTIONS TO
PURCHASE HOLDINGS COMMON STOCK HELD BY CURRENT OR FORMER DIRECTORS, EXECUTIVES,
OFFICERS, MEMBERS OF MANAGEMENT OR EMPLOYEES OF HOLDINGS, THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES (OR THEIR SPOUSES OR ESTATES), PROVIDED THAT NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST IMMEDIATELY AFTER GIVING
EFFECT THERETO;


 


(F)            THE BORROWER MAY PAY CASH DIVIDENDS OR MAKE LOANS TO HOLDINGS FOR
THE PURPOSE OF ENABLING HOLDINGS (X) TO MAKE THE PURCHASES REFERRED TO IN
CLAUSE (E) ABOVE, SO LONG AS ALL PROCEEDS THEREOF ARE PROMPTLY USED BY HOLDINGS
TO MAKE SUCH PURCHASES AND (Y) TO PAY FEES AND EXPENSES RELATED TO THE HOLDINGS
IPO OR ANY OTHER OFFERING OF DEBT OR EQUITY SECURITIES BY HOLDINGS NOT
PROHIBITED BY THIS CREDIT AGREEMENT; PROVIDED THAT, IN EACH CASE, NO DEFAULT OR
EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT
THERETO;


 


(G)           NON-CASH REPURCHASES OF CAPITAL STOCK OF HOLDINGS WHICH MAY BE
DEEMED TO OCCUR UPON EXERCISE OF STOCK OPTIONS IF SUCH CAPITAL STOCK REPRESENTS
A PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS;


 


(H)           THE BORROWER MAY PAY CASH DIVIDENDS OR MAKE LOANS TO HOLDINGS FOR
THE PURPOSE OF ENABLING HOLDINGS OR ANY UNRESTRICTED SUBSIDIARY TO CONSUMMATE A
PERMITTED ACQUISITION, PROVIDED THAT (1) THE APPLICABLE REQUIREMENTS SET FORTH
IN THE DEFINITION OF “PERMITTED ACQUISITION” AND IN SECTION 7.17 ARE SATISFIED
AS OF THE DATE OF THE MAKING OF SUCH DIVIDEND OR LOAN (AS IF SECTION 1.5 WERE
NOT IN EFFECT), (2) THE AGGREGATE AMOUNT OF SUCH CASH DIVIDENDS AND LOANS BY THE
BORROWER TO HOLDINGS PURSUANT TO THIS CLAUSE (H) SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF PROCEEDS OF REVOLVING LOANS PERMITTED UNDER SECTION 7.17 TO BE USED IN
CONNECTION WITH PERMITTED ACQUISITIONS, EXCEPT THAT NOT MORE THAN $50,000,000 OF
THE $100,000,000 OF PROCEEDS OF REVOLVING LOANS PERMITTED TO BE USED IN
CONNECTION WITH PERMITTED ACQUISITIONS IN ANY FISCAL YEAR OF THE BORROWER UNDER
SECTION 7.17(A)(VI)(A) (LESS THE AMOUNT OF PROCEEDS OF REVOLVING LOANS USED BY
THE BORROWER OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES UNDER
SECTION 7.17(A)(VI)(A) IN CONNECTION WITH PERMITTED ACQUISITIONS REFERRED TO IN
CLAUSE (Y)

 

128

--------------------------------------------------------------------------------


 


OF THE LAST SENTENCE OF SECTION 7.17(A)) SHALL BE PERMITTED TO BE DIVIDENDED OR
LENT BY THE BORROWER TO HOLDINGS DURING SUCH FISCAL YEAR OF THE BORROWER,
(3) ALL PROCEEDS THEREOF ARE, WITHIN 30 DAYS OF THE MAKING OF SUCH DIVIDEND OR
LOAN, USED BY HOLDINGS TO MAKE SUCH PERMITTED ACQUISITION (AND IF NOT SO TIMELY
USED, SHALL PROMPTLY BE PAID TO THE BORROWER AS A COMMON STOCK CONTRIBUTION),
AND (4) THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT AT THE TIME OF SUCH DIVIDEND
OR LOAN OR AFTER GIVING EFFECT THERETO;


 


(I)            THE BORROWER MAY DISTRIBUTE TO HOLDINGS THE CAPITAL STOCK OF ANY
OF THE EXISTING NON-CANADIAN FOREIGN SUBSIDIARIES; PROVIDED THAT (1) ALL
TRANSFERS OF ASSETS FROM THE BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY SUCH
EXISTING NON-CANADIAN FOREIGN SUBSIDIARY DURING THE PERIOD COMMENCING ON MAY 16,
2005 AND ENDING ON AND INCLUDING THE DATE OF SUCH DIVIDEND ARE MADE IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH HISTORICAL PRACTICES,
(2) NEITHER THE BORROWER NOR ANY GUARANTOR (OTHER THAN HOLDINGS) IS (OR AT ANY
TIME AFTER SUCH DIVIDEND WILL BE) A GUARANTOR OF OR OTHERWISE LIABLE WITH
RESPECT TO ANY INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY EXISTING NON-CANADIAN
FOREIGN SUBSIDIARY, (3) NO ASSETS OF THE BORROWER OR ANY GUARANTOR (OTHER THAN
IN THE CASE OF HOLDINGS, THE CAPITAL STOCK OF THE APPLICABLE EXISTING
NON-CANADIAN FOREIGN SUBSIDIARY) SECURE (OR AT ANY TIME AFTER SUCH DIVIDEND WILL
SECURE) ANY INDEBTEDNESS OF OR OTHER OBLIGATIONS OF ANY OF THE EXISTING
NON-CANADIAN FOREIGN SUBSIDIARIES AND (4) NO DEFAULT OR EVENT OF DEFAULT EXISTS
AT THE TIME OF SUCH DIVIDEND OR WILL RESULT FROM SUCH DIVIDEND;


 


(J)            HOLDINGS MAY MAKE REPURCHASES OF OPTIONS TO PURCHASE HOLDINGS
COMMON STOCK AS DISCLOSED IN A WRITING DELIVERED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT (AND THE BORROWER MAY PAY CASH
DIVIDENDS OR MAKE LOANS TO HOLDINGS FOR THE PURPOSE OF ENABLING HOLDINGS TO MAKE
SUCH REPURCHASES SO LONG AS THE PROCEEDS THEREOF ARE PROMPTLY USED BY HOLDINGS
TO MAKE SUCH REPURCHASES), PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT
EXISTS AT THE TIME OF ANY SUCH DIVIDEND, LOAN OR REPURCHASE OR WOULD EXIST
IMMEDIATELY AFTER GIVING EFFECT THERETO AND (II) THE AGGREGATE AMOUNT OF SUCH
REPURCHASES DOES NOT EXCEED $5,500,000; AND


 


(K)           THE BORROWER MAY PAY DIVIDENDS AND MAKE LOANS TO HOLDINGS FOR ANY
OTHER LAWFUL PURPOSE;


 


PROVIDED THAT THE AGGREGATE AMOUNT OF DIVIDENDS AND LOANS BY THE BORROWER TO
HOLDINGS PURSUANT TO CLAUSES (C), (F) AND (K) ABOVE AND OF REPURCHASES OF
CAPITAL STOCK OR OPTIONS BY HOLDINGS PURSUANT TO CLAUSE (E) ABOVE SHALL NOT
EXCEED $10,000,000 IN THE AGGREGATE IN ANY FISCAL YEAR OF THE BORROWER; PROVIDED
FURTHER THAT THE BORROWER AND HOLDINGS MAY MAKE ADDITIONAL DIVIDENDS, LOANS AND
REPURCHASES OF CAPITAL STOCK OR OPTIONS PURSUANT TO SUCH CLAUSES (C), (E), (F)
AND (K) SO LONG AS (1) THE CONSOLIDATED INTEREST COVERAGE RATIO FOR THE FOUR
CONSECUTIVE FISCAL QUARTER PERIOD (TAKEN AS ONE ACCOUNTING PERIOD) OF THE
BORROWER MOST RECENTLY ENDED PRIOR TO THE DATE OF SUCH DIVIDEND, LOAN OR
REPURCHASE, ON A PRO FORMA BASIS AS IF THE DIVIDEND, LOAN OR REPURCHASE HAD
OCCURRED ON THE FIRST DAY OF SUCH PERIOD, IS AT LEAST 2.00:1.00, (2) (X) AVERAGE
EXCESS AVAILABILITY FOR THE PERIOD OF 60 CONSECUTIVE DAYS (OR SUCH LESSER NUMBER
OF CONSECUTIVE DAYS AS MAY HAVE ELAPSED FROM THE EFFECTIVE DATE) ENDING ON (AND
INCLUDING) THE DAY ON WHICH SUCH DIVIDEND, LOAN OR REPURCHASE IS CONSUMMATED, ON
A PRO FORMA BASIS AS IF THE DIVIDEND, LOAN OR REPURCHASE (AND ANY CREDIT EVENTS
TO OCCUR IN CONNECTION THEREWITH) HAD OCCURRED ON THE FIRST DAY OF SUCH 60 (OR
LESSER, AS THE CASE MAY BE) DAY PERIOD, IS GREATER THAN $75,000,000 AND

 

129

--------------------------------------------------------------------------------


 


(Y) EXCESS AVAILABILITY IS GREATER THAN $100,000,000 ON THE DATE OF CONSUMMATION
OF SUCH DIVIDEND, LOAN OR REPURCHASE AFTER GIVING EFFECT TO SUCH DIVIDEND, LOAN
OR REPURCHASE AND ANY CREDIT EVENTS IN CONNECTION THEREWITH, AND (3) THE
AGGREGATE AMOUNT OF CASH EXPENDED BY HOLDINGS AND THE BORROWER PURSUANT TO THIS
PROVISO SHALL NOT EXCEED $25,000,000 IN THE AGGREGATE DURING ANY FISCAL YEAR OF
THE BORROWER.


 

8.7           Transactions with Affiliates.  Holdings and the Borrower will not,
and will not permit any of their respective Subsidiaries to, enter into any
transaction or series of transactions after the Effective Date, whether or not
in the ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to Holdings, the Borrower or such
Subsidiary as would be obtainable by Holdings, the Borrower or such Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, provided that the foregoing restrictions shall not apply to
(i) payments by Holdings, the Borrower and any of their respective Subsidiaries
to the Equity Investors and their respective Affiliates made pursuant to any
financial advisory, financing, underwriting or placement agreement, or in
respect of other investment banking activities, in each case as approved by the
board of directors of such Person in good faith, so long as the amount of any
such fees, expenses, or other amounts paid for any such service provided shall
not exceed the usual and customary fees for similar services rendered by or
obtainable from Persons other than the Equity Investors and their Affiliates to
such Credit Party, (ii) employment arrangements entered into in the ordinary
course of business with officers, directors or similar executives of Holdings,
the Borrower, and their respective Subsidiaries, (iii) customary fees paid to
members of the Board of Directors of Holdings, the Borrower, and their
respective Subsidiaries, (iv) subject to, in the case of the Unit Subsidiary,
continued compliance with the requirements of Section 7.18 and the last
paragraph of Section 8.1, transactions between the Borrower and any of its
Wholly-Owned Subsidiaries or among Wholly-Owned Subsidiaries of the Borrower;
(v) transactions expressly permitted pursuant to Sections 8.5 and 8.6; (vi) any
issuance of securities, or other payments, benefits, awards or grants in cash,
securities or otherwise, pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or deferred compensation
plans approved by the Board of Directors of Holdings, the Borrower or the
respective Subsidiary (other than the Unit Subsidiary); (vii) loans or advances
to employees in the ordinary course of business in accordance with past
practices of Holdings, the Borrower or its Subsidiaries (other than the Unit
Subsidiary), but in any event not to exceed $2,000,000 in aggregate amount at
any time outstanding (calculated without regard to any write-downs or write-offs
thereof); (viii) payments pursuant to the Tax Sharing Agreement as in effect on
the Effective Date or as amended pursuant to Section 8.13(iii);
(ix) indemnification agreements with, and the payment of fees and indemnity to,
directors, officers and employees of Holdings, the Borrower or any Subsidiary of
the Borrower (other than the Unit Subsidiary) in each case in the ordinary
course of business; (x) any severance, noncompetition or confidentiality
agreement entered into by Holdings, the Borrower or any Subsidiary (other than
the Unit Subsidiary) with its employees in the ordinary course of business;
(xi) Holdings’ entrance into and, subject to continued compliance with the terms
and conditions set forth herein, Holdings’ performance of its obligations under
(a) the Investor Stockholders Agreement dated as of May 22, 1997 among Holdings,
Cypress Merchant Banking Partners L.P., Cypress Offshore Partners L.P., Scotsman
Partners L.P., Odyssey Partners, L.P. and BT Investment Partners, Inc. (as same
is amended pursuant to Amendment No. 1 thereto, dated as of September 1, 1998)
and (b) the Second Amended and Restated Management Stockholders’ and
Optionholders’ Agreement dated as of May 22, 1997 among Holdings,

 

130

--------------------------------------------------------------------------------


 

Cypress Merchant Banking Partners L.P., Cypress Offshore Partners L.P., Scotsman
Partners, L.P., the Management Stockholders (as defined therein) and the
Permitted Transferees (as defined therein) of the Management Stockholders who
become parties thereto pursuant to the terms and provisions contained therein;
and (xii) any transactions described on Schedule XIX attached hereto.

 

Notwithstanding the foregoing, Holdings and the Borrower shall not, and shall
not permit their respective Subsidiaries to, enter into any agreements with any
Affiliates thereof (or any officers or management of such Affiliates), or any
other Person providing for management services (other than the Unit Subsidiary
Management Agreement, any other Management Agreements whereby one or more
Subsidiaries of the Borrower pay fees for management services solely to the
Borrower and any management services agreement described on Schedule XIX
attached hereto).

 


8.8           CHANGES IN BUSINESS.  HOLDINGS AND THE BORROWER WILL NOT, AND WILL
NOT PERMIT THEIR RESPECTIVE SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS EXCEPT
(I) ALL OR ANY PART OF THE BUSINESS OF SELLING AND LEASING STORAGE CONTAINERS,
MOBILE OFFICES AND MODULAR STRUCTURES AND RELATED EQUIPMENT OR ANY OTHER
EQUIPMENT SOLD OR LEASED TO A SIMILAR CUSTOMER BASE AND (II) ANY BUSINESS OR
SERVICES RELATED, ANCILLARY OR COMPLEMENTARY TO SUCH BUSINESSES.


 


8.9           SENIOR SECURED LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE
SENIOR SECURED LEVERAGE RATIO FOR (X) ANY TEST PERIOD ENDED ON OR PRIOR TO
DECEMBER 31, 2006 TO BE GREATER THAN 3.75:1.00 AND (Y) ANY TEST PERIOD ENDED
AFTER DECEMBER 31, 2006, TO BE GREATER THAN 3.50:1.00.

 


8.10         CONSOLIDATED INTEREST COVERAGE RATIO.  THE BORROWER WILL NOT PERMIT
THE CONSOLIDATED INTEREST COVERAGE RATIO FOR (X) ANY TEST PERIOD ENDED PRIOR TO
DECEMBER 31, 2007 TO BE LESS THAN 1.70:1.00 AND (Y) ANY TEST PERIOD ENDED ON OR
AFTER DECEMBER 31, 2007, TO BE LESS THAN 1.90:1.00; PROVIDED THAT IF THE
HOLDINGS IPO SHALL BE CONSUMMATED, SUCH RATIO SHALL BECOME 2.00:1.00 COMMENCING
ON THE FIRST DAY OF THE FIRST FISCAL QUARTER OF THE BORROWER THAT BEGINS NOT
EARLIER THAN 12 CALENDAR MONTHS AFTER THE DATE OF THE CONSUMMATION OF THE
HOLDINGS IPO.

 


8.11         UTILIZATION.  THE BORROWER WILL NOT PERMIT THE UTILIZATION FOR ANY
PERIOD OF 13 CONSECUTIVE FISCAL MONTHS OF THE BORROWER (CALCULATED BY TAKING THE
AVERAGE OF THE UTILIZATION FOR EACH OF THE 13 FISCAL MONTHS IN SUCH PERIOD)
ENDING (X) WITH THE FISCAL MONTH MOST RECENTLY ENDED PRIOR TO THE OCCURRENCE OF
A TRIGGER EVENT OR (Y) DURING A TRIGGER EVENT COMPLIANCE PERIOD TO BE LESS THAN
73%.

 


8.12         CREATION OF SUBSIDIARIES.  HOLDINGS AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, CREATE OR ACQUIRE ANY
SUBSIDIARIES WITHOUT THE WRITTEN CONSENT OF THE REQUIRED LENDERS, EXCEPT (I) AS
PERMITTED IN SECTION 7.17 AND (II) EACH OF HOLDINGS AND THE BORROWER MAY CREATE
NON-CANADIAN FOREIGN SUBSIDIARIES FROM TIME TO TIME SO LONG AS (X) TO THE EXTENT
SUCH NON-CANADIAN FOREIGN SUBSIDIARY IS OWNED BY A CREDIT PARTY, THE EQUITY
INTERESTS OF SUCH NON-CANADIAN FOREIGN SUBSIDIARY IS PLEDGED TO THE COLLATERAL
AGENT PURSUANT TO THE RELEVANT PLEDGE AGREEMENT (ALTHOUGH IF THE GRANTING OF A
PLEDGE OF MORE THAN 66-2/3% OF THE VOTING CAPITAL STOCK OR VOTING EQUITY
INTERESTS OF SUCH NON-CANADIAN FOREIGN SUBSIDIARY WOULD GIVE RISE TO “DEEMED
DIVIDEND” TAX CONSEQUENCES UNDER SECTION 956 OF THE

 

131

--------------------------------------------------------------------------------


 


CODE, THEN NOT MORE THAN 65% OF THE OUTSTANDING VOTING CAPITAL STOCK OR EQUITY
INTERESTS (PLUS 100% OF THE NON-VOTING CAPITAL STOCK OR EQUITY INTERESTS) SHALL
BE REQUIRED TO BE PLEDGED TO THE COLLATERAL AGENT PURSUANT TO THE RELEVANT
PLEDGE AGREEMENT) AND (Y) ALL INVESTMENTS (AND ANY OTHER CONTRIBUTION) MADE BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES IN OR TO ANY SUCH NON-CANADIAN FOREIGN
SUBSIDIARY ARE PERMITTED UNDER SECTION 8.5.

 


8.13         LIMITATION ON VOLUNTARY PAYMENTS AND MODIFICATIONS OF INDEBTEDNESS;
MODIFICATIONS OF GOVERNING DOCUMENTS, PREFERRED STOCK AND CERTAIN OTHER
AGREEMENTS; ETC.  HOLDINGS AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF
THEIR RESPECTIVE SUBSIDIARIES TO:

 

(I)            MAKE (OR GIVE ANY NOTICE IN RESPECT OF) ANY VOLUNTARY OR OPTIONAL
PAYMENT OR PREPAYMENT ON OR REDEMPTION OR ACQUISITION FOR VALUE OF (INCLUDING,
WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH THE TRUSTEE WITH RESPECT THERETO
OR ANY OTHER PERSON MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE OF PAYING
WHEN DUE), EXCHANGE OR PURCHASE, REDEEM OR ACQUIRE FOR VALUE (WHETHER AS A
RESULT OF A CHANGE OF CONTROL, THE CONSUMMATION OF ASSET SALES OR OTHERWISE) ANY
SENIOR UNSECURED NOTE, ANY SENIOR SECURED NOTE OR ANY INDEBTEDNESS PERMITTED IN
SECTION 8.3(N), EXCEPT THAT (A) THE BORROWER MAY MAKE (AND GIVE ANY NOTICE IN
RESPECT OF) ONE OR MORE VOLUNTARY PREPAYMENTS, REDEMPTIONS OR ACQUISITIONS FOR
VALUE OF SENIOR SECURED NOTES UP TO AND INCLUDING THE FULL OUTSTANDING AMOUNT
THEREOF; PROVIDED THAT, (1)(X) AVERAGE EXCESS AVAILABILITY FOR THE PERIOD OF 60
CONSECUTIVE DAYS (OR SUCH LESSER NUMBER OF CONSECUTIVE DAYS AS MAY HAVE ELAPSED
FROM THE EFFECTIVE DATE) ENDING ON (AND INCLUDING) THE DAY ON WHICH EACH SUCH
PREPAYMENT, REDEMPTION OR ACQUISITION, AS THE CASE MAY BE, OF SENIOR SECURED
NOTES IS MADE, ON A PRO FORMA BASIS AS IF SUCH PREPAYMENT, REDEMPTION OR
ACQUISITION, AS THE CASE MAY BE, (AND ANY CREDIT EVENTS TO OCCUR IN CONNECTION
THEREWITH) HAD OCCURRED ON THE FIRST DAY OF SUCH 60 (OR LESSER, AS THE CASE MAY
BE) DAY PERIOD, IS GREATER THAN OR EQUAL TO $75,000,000 (IT BEING AGREED THAT
THE REQUIREMENT IN THIS CLAUSE (X) SHALL NOT BE APPLICABLE IF SUCH PREPAYMENT,
REDEMPTION OR ACQUISITION, AS THE CASE MAY BE, IS MADE SOLELY FROM PROCEEDS OF
THE HOLDINGS IPO AND/OR UNSECURED DEBT PERMITTED UNDER SECTION 8.3(N)) AND
(Y) EXCESS AVAILABILITY IS GREATER THAN $75,000,000 ON THE DATE OF EACH SUCH
PREPAYMENT, REDEMPTION OR ACQUISITION, AS THE CASE MAY BE, AFTER GIVING EFFECT
TO SUCH PREPAYMENT, REDEMPTION OR ACQUISITION, AS THE CASE MAY BE, AND ANY
CREDIT EVENTS IN CONNECTION THEREWITH, (2) WITH RESPECT TO EACH PREPAYMENT,
REDEMPTION OR ACQUISITION OF SENIOR SECURED NOTES THAT RESULTS IN THE
PREPAYMENT, REDEMPTION AND/OR ACQUISITION FOR VALUE ON OR AFTER THE EFFECTIVE
DATE OF AN AGGREGATE AMOUNT GREATER THAN $75,001,000 OF SENIOR SECURED NOTES,
THE SENIOR SECURED LEVERAGE RATIO FOR THE FOUR CONSECUTIVE FISCAL QUARTER PERIOD
OF THE BORROWER (TAKEN AS ONE ACCOUNTING PERIOD) MOST RECENTLY ENDED PRIOR TO
THE DATE OF SUCH PREPAYMENT, REDEMPTION OR ACQUISITION, AS THE CASE MAY BE, ON A
PRO FORMA BASIS AS IF SUCH PREPAYMENT, REDEMPTION OR ACQUISITION, AS THE CASE
MAY BE, HAD OCCURRED ON THE FIRST DAY OF SUCH PERIOD, IS LESS THAN 3.25:1.00
(3.50:1.00 IF SUCH PREPAYMENT, REDEMPTION OR ACQUISITION IS MADE UPON OR WITHIN
60 DAYS FOLLOWING THE CONSUMMATION OF THE HOLDINGS IPO) AND (3) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH PREPAYMENT, REDEMPTION OR
ACQUISITION, AS THE CASE MAY BE, OR WILL RESULT FROM SUCH PREPAYMENT, REDEMPTION
OR ACQUISITION, AS THE CASE MAY BE, (B) THE BORROWER MAY (AND IN ANY EVENT
SHALL) REFINANCE THE SENIOR UNSECURED NOTES IN FULL AT LEAST 90 DAYS PRIOR TO
THEIR SCHEDULED MATURITY DATE WITH ANY OR A COMBINATION OF (1) PROCEEDS FROM THE
HOLDINGS IPO OR ANY OTHER EQUITY OR DEBT OFFERING BY HOLDINGS NOT PROHIBITED BY
THIS

 

132

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, (2) UNSECURED DEBT PERMITTED UNDER SECTION 8.3(N) OR
(3) PROCEEDS OF REVOLVING LOANS (PROVIDED THAT IF PROCEEDS OF REVOLVING LOANS
ARE USED, (X) AVERAGE EXCESS AVAILABILITY FOR THE PERIOD OF 60 CONSECUTIVE DAYS
(OR SUCH LESSER NUMBER OF CONSECUTIVE DAYS AS MAY HAVE ELAPSED FROM THE
EFFECTIVE DATE) ENDING ON (AND INCLUDING) THE DAY ON WHICH SUCH REFINANCING IS
CONSUMMATED, ON A PRO FORMA BASIS AS IF SUCH REFINANCING (AND ANY CREDIT EVENTS
TO OCCUR IN CONNECTION THEREWITH) HAD OCCURRED ON THE FIRST DAY OF SUCH 60 (OR
LESSER, AS THE CASE MAY BE) DAY PERIOD, IS GREATER THAN OR EQUAL TO $75,000,000,
(Y) EXCESS AVAILABILITY IS GREATER THAN $75,000,000 ON THE DATE OF SUCH
REFINANCING AFTER GIVING EFFECT TO SUCH REFINANCING AND ANY CREDIT EVENTS IN
CONNECTION THEREWITH AND (Z) NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME
OF SUCH REFINANCING OR WOULD RESULT THEREFROM) AND (C) THE BORROWER MAY
REFINANCE ANY INDEBTEDNESS PERMITTED UNDER SECTION 8.3(N) WITH OTHER
INDEBTEDNESS PERMITTED UNDER SECTION 8.3(N) OR ANY OTHER EQUITY OR DEBT OFFERING
BY HOLDINGS NOT PROHIBITED BY THIS CREDIT AGREEMENT; PROVIDED THAT (X) AVERAGE
EXCESS AVAILABILITY FOR THE PERIOD OF 60 CONSECUTIVE DAYS (OR SUCH LESSER NUMBER
OF CONSECUTIVE DAYS AS MAY HAVE ELAPSED FROM THE EFFECTIVE DATE) ENDING ON (AND
INCLUDING) THE DAY ON WHICH SUCH REFINANCING IS CONSUMMATED, ON A PRO FORMA
BASIS AS IF SUCH REFINANCING (AND ANY CREDIT EVENTS TO OCCUR IN CONNECTION
THEREWITH) HAD OCCURRED ON THE FIRST DAY OF SUCH 60 (OR LESSER, AS THE CASE MAY
BE) DAY PERIOD, IS GREATER THAN OR EQUAL TO $75,000,000, (Y) EXCESS AVAILABILITY
IS GREATER THAN $75,000,000 ON THE DATE OF SUCH REFINANCING AFTER GIVING EFFECT
TO SUCH REFINANCING AND ANY CREDIT EVENTS IN CONNECTION THEREWITH AND (Z) NO
DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH REFINANCING OR WOULD
RESULT THEREFROM;

 

(II)           AMEND OR MODIFY, OR PERMIT THE AMENDMENT OR MODIFICATION OF, ANY
PROVISION OF ANY SENIOR UNSECURED NOTES DOCUMENT, ANY SENIOR SECURED NOTES
DOCUMENT OR ANY INDENTURE, NOTE OR OTHER DOCUMENTATION GOVERNING OR OTHERWISE
RELATING TO ANY INDEBTEDNESS PERMITTED UNDER SECTION 8.3(N), EXCEPT ANY
AMENDMENT OR MODIFICATION WHICH IS NOT ADVERSE TO THE LENDERS IN ANY RESPECT (IT
BEING UNDERSTOOD AND AGREED THAT (I) THE BORROWER MAY, IN CONNECTION WITH A
TENDER FOR THE REDEMPTION OR ACQUISITION FOR VALUE OF, OR EXERCISE OF A CALL
WITH RESPECT TO, SENIOR SECURED NOTES OR SENIOR UNSECURED NOTES PERMITTED UNDER
CLAUSE (I) ABOVE, AMEND THE SENIOR SECURED NOTES DOCUMENTS OR THE SENIOR
UNSECURED NOTES DOCUMENTS, AS THE CASE MAY BE, PURSUANT TO A SUPPLEMENTAL
INDENTURE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, TO REMOVE COVENANTS CONTAINED IN SUCH DOCUMENTS AND (II) WITH RESPECT TO
EACH OF THE SENIOR UNSECURED NOTES DOCUMENTS, THE SENIOR SECURED NOTES DOCUMENTS
AND THE DOCUMENTATION GOVERNING OR OTHERWISE RELATING TO ANY INDEBTEDNESS
PERMITTED UNDER SECTION 8.3(N), IN NO EVENT SHALL ANY AMENDMENT BE PERMITTED
WHICH RELATES TO THE UNIT SUBSIDIARY’S GUARANTY OF THE SENIOR UNSECURED NOTES,
THE SENIOR SECURED NOTES OR SUCH OTHER INDEBTEDNESS, AS THE CASE MAY BE, OR THE
SUBORDINATION PROVISIONS APPLICABLE THERETO);

 

(III)          AMEND, MODIFY OR CHANGE IN ANY WAY ADVERSE TO THE INTERESTS OF
THE LENDERS, ANY TAX SHARING AGREEMENT, ANY MANAGEMENT AGREEMENT, THE MASTER
LEASE AGREEMENTS, THE UNIT SUBSIDIARY MANAGEMENT AGREEMENT, THE TRADE NAME
LICENSE AGREEMENT, ANY OF ITS GOVERNING DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, BY THE FILING OR MODIFICATION OF ANY CERTIFICATE OF DESIGNATION) OR
ANY AGREEMENT ENTERED INTO BY IT, WITH RESPECT TO ITS CAPITAL STOCK (INCLUDING
ANY SHAREHOLDERS’ AGREEMENT), OR ENTER INTO

 

133

--------------------------------------------------------------------------------


 

ANY NEW TAX SHARING AGREEMENT, MANAGEMENT AGREEMENT OR AGREEMENT WITH RESPECT TO
ITS CAPITAL STOCK WHICH COULD IN ANY WAY BE ADVERSE TO THE INTERESTS OF THE
LENDERS IN THEIR CAPACITY AS SUCH; OR

 

(IV)          AMEND, MODIFY OR CHANGE IN ANY WAY ADVERSE TO THE LENDERS ANY
PREFERRED STOCK (OR ANY CERTIFICATES OF DESIGNATION RELATING THERETO).

 

8.14         Issuance of Stock.  (a) prior to the Holdings IPO, Holdings shall
not issue any shares of capital stock after the Effective Date, other than
(i) shares of Holdings Common Stock to the extent not resulting in a Change of
Control, (ii) shares of Permitted Preferred Stock on terms and conditions, and
pursuant to documentation, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, and (iii) shares of Permitted
Preferred Stock paid as pay-in-kind Dividends on the Permitted Preferred Stock
and (b) neither Holdings nor the Borrower will permit any of their respective
Subsidiaries directly or indirectly to, issue, sell, assign, pledge or otherwise
encumber or dispose of any shares of its capital stock or other equity
securities (or warrants, rights or options to acquire shares or other equity
securities) of such Subsidiary to any Person other than Holdings (but only in
the case of equity interests in Foreign Subsidiaries not constituting Canadian
Subsidiaries), and, in the case of any Subsidiary of the Borrower, the Borrower
or a Wholly-Owned Subsidiary of the Borrower, except, (x) to the extent
permitted by Sections 7.3, 7.17, 8.1(c), 8.2 and 8.5 and (y) for the issuance of
directors’ qualifying shares to the extent required by applicable law.

 

8.15         Limitation on Restrictions Affecting Subsidiaries.  Each of
Holdings and the Borrower will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist any encumbrance or restriction which prohibits or limits the ability of
the Borrower or any Subsidiary of Holdings or the Borrower to (a) pay dividends
or make other distributions or pay any Indebtedness owed to Holdings, the
Borrower or any of their respective Subsidiaries, (b) make loans or advances to
Holdings, the Borrower or any of their respective Subsidiaries, (c) transfer any
of its properties or assets to Holdings, the Borrower or any of their respective
Subsidiaries or (d) create, incur, assume or suffer to exist any lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than encumbrances and restrictions arising under (i) applicable law,
(ii) this Credit Agreement and the other Credit Documents, (iii) Indebtedness
permitted pursuant to Sections 8.3(c), (d), (h), (i) (as to the relevant
Non-Canadian Foreign Subsidiary only), (l) and (n), (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, the Borrower or any of their respective Subsidiaries, (v) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of Holdings, the Borrower or any of their respective
Subsidiaries, (vi) any agreement relating to Indebtedness incurred by a
Subsidiary of the Borrower prior to the date on which such Subsidiary was
acquired by the Borrower and outstanding on such acquisition date, (vii) the
extension or continuation of contractual obligations in existence on the date
hereof, provided that any such encumbrances or restrictions contained in such
continuation are no less favorable to the Lenders, than those encumbrances and
restrictions under or pursuant to the contractual obligations continued hereby,
(viii) restrictions imposed under the agreements relating to Indebtedness
permitted under Section 8.3(b), provided that such restrictions apply only to
the property securing such Indebtedness as permitted hereunder and
(ix) restrictions imposed on the transfer of rights under contracts related to
sales of Leases or conditional sales made pursuant to

 

134

--------------------------------------------------------------------------------


 

Section 8.1(l) so long as any guarantees of such Leases do not exceed the dollar
limitations contained in clause (ii) of the proviso contained in such
Section 8.1(l).

 

8.16         No Additional Bank Accounts.  The Borrower will not, and will not
permit any of its Domestic Subsidiaries or Canadian Subsidiaries to, directly or
indirectly, open, maintain or otherwise have any checking, savings, any other
deposit accounts or any other accounts at any bank or other financial
institution where money or any other assets is or may be deposited or maintained
with any Person, other than (A) in the case of the Credit Agreement Parties and
their respective Domestic Subsidiaries (i) the Concentration Account, the
Collection Accounts, the Disbursement Account, any cash collateral account
established pursuant to Section 2.5(g) and the accounts set forth on Schedule
XVII and (ii) local accounts in the ordinary course of business and in
compliance with Section 8.17, it being understood that in no event shall
Holdings, the Borrower or any of their respective Domestic Subsidiaries be
permitted to direct any payments on behalf of any Accounts or Leases or any
other Collateral to such local accounts, (B) in the case of any Canadian
Subsidiary, in an account subject to a Canadian Bank Control Agreement and
(C) in the case of a Domestic Subsidiary or Canadian Subsidiary of the Borrower
acquired by the Borrower after the Effective Date pursuant to a Permitted
Acquisition, accounts of such Subsidiary so long as within 120 days of the
consummation of such Permitted Acquisition, such Subsidiary is in compliance
with this Section 8.16 without giving effect to this clause (C).

 

8.17         No Excess Cash.  (a)  The Borrower will not, and will not permit
any of its Domestic Subsidiaries to, directly or indirectly, maintain in the
aggregate in all of the checking, savings or other accounts (other than the
Disbursement Accounts, the Collection Accounts, the Concentration Account, the
payroll accounts and the Deferred Compensation Program Investment Account set
forth on Schedule XVII) of the Borrower and its Domestic Subsidiaries total cash
balances and investments (including Investments in Cash Equivalents) in excess
of $500,000 at any time during which any Revolving Loans are outstanding
hereunder.

 


(B)           HOLDINGS AND THE BORROWER WILL NOT PERMIT THEIR RESPECTIVE
CANADIAN SUBSIDIARIES TO MAINTAIN IN THE AGGREGATE IN ALL OF THE CHECKING,
SAVINGS OR OTHER ACCOUNTS OF SUCH CANADIAN SUBSIDIARIES TOTAL CASH BALANCES AND
INVESTMENTS (INCLUDING INVESTMENTS IN CASH EQUIVALENTS AND FOREIGN CASH
EQUIVALENTS) IN EXCESS OF $10,000,000 FOR FIFTEEN OR MORE CONSECUTIVE DAYS AT
ANY TIME DURING WHICH REVOLVING LOANS ARE OUTSTANDING HEREUNDER.


 

8.18         Account Terms.  The Borrower shall, and shall cause each of its
Subsidiaries to, promptly pay when due, or in conformity with customary trade
terms consistent with past practices, all of their trade accounts payable,
except for late payment in the ordinary course of business, the lateness of
which payment, singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

8.19         Permitted Preferred Stock.  At all times prior to the Maturity Date
and thereafter until the payment in full in cash of all Obligations then due and
payable hereunder and under the other Credit Documents, the Borrower shall pay
Dividends on the Permitted Preferred Stock only in additional shares of
Permitted Preferred Stock.

 

135

--------------------------------------------------------------------------------


 

8.20         Unit Subsidiary.  Notwithstanding anything to the contrary
contained elsewhere in this Credit Agreement, in no event shall (i) the Unit
Subsidiary be liquidated and/or dissolved, (ii) the Unit Subsidiary be merged or
consolidated with or into Holdings, the Borrower or any of their respective
other Subsidiaries or any other Person, (iii) the Unit Subsidiary become a
“Guarantor” as opposed to a “Subordinated Guarantor” under the Senior Unsecured
Notes Indenture or the Senior Secured Notes Indenture or (iv) the Borrower
permit the “Subordinated Guaranty” of the Unit Subsidiary contained in the
Senior Unsecured Notes Indenture or the Senior Secured Notes Indenture to be
released.

 

8.21         Change of Legal Names; Type of Organization (and Whether a
Registered Organiza­tion); Jurisdiction of Organization etc.  Neither Holdings,
the Borrower nor any Subsidiary Guarantor shall change its legal name, its type
of organization, its status as a registered organi­zation (in the case of a
registered organization), its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Collateral Documents and so long as same do not involve (x) a registered
organization ceasing to constitute same or (y) Holdings, the Borrower or any
Subsidiary Guarantor changing its juris­dic­tion of organization or location
from the United States or a State thereof to a juris­dic­tion of organization or
location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of each change to the information listed on Schedule XI (as
adjusted for any subsequent changes thereto previously made in accordance with
this sentence), together with a supplement to Schedule XI which shall correct
all information contained therein for Holdings, the Borrower or the respective
Subsidiary Guarantor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby pursuant to the Collateral Documents at
all times fully perfected and in full force and effect.

 


ARTICLE 9


 


EVENTS OF DEFAULT AND REMEDIES

 

9.1           Events of Default.  Upon the occurrence of any of the following
specified events (each an “Event of Default”):

 


(A)           PAYMENTS.  THE BORROWER SHALL (I) DEFAULT IN THE PAYMENT WHEN DUE
OF ANY PRINCIPAL OF ANY LOANS OR (II) DEFAULT, AND SUCH DEFAULT SHALL CONTINUE
FOR FIVE OR MORE DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST ON ANY LOANS OR
ANY DRAWINGS UNDER LETTERS OF CREDIT WHICH HAVE NOT BEEN REIMBURSED BY THE
BORROWER (INCLUDING THROUGH THE INCURRENCE OF REVOLVING LOANS), OR
(III) DEFAULT, AND SUCH DEFAULT SHALL CONTINUE FOR FIVE OR MORE DAYS AFTER
WRITTEN DEMAND THEREFOR BY THE ADMINISTRATIVE AGENT, IN THE PAYMENT WHEN DUE OF
ANY FEES, EXPENSES OR ANY OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT; OR


 


(B)           REPRESENTATIONS, ETC.  ANY REPRESENTATION OR WARRANTY MADE BY ANY
CREDIT PARTY HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR IN ANY STATEMENT OR
CERTIFICATE DELIVERED OR REQUIRED TO BE DELIVERED PURSUANT HERETO OR THERETO
SHALL PROVE TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR
DEEMED MADE; OR

 

136

--------------------------------------------------------------------------------


 


(C)           COVENANTS.  HOLDINGS OR THE BORROWER SHALL (I) DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
SECTIONS 7.1(E), 7.1(G), 7.1(H), 7.1(J)(III), 7.1(J)(IV), 7.1(M), 7.3, 7.4, 7.8,
7.12, 7.17, 7.18, 7.20, 7.23, 11.19 OR ARTICLE 8, (II) DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT CONTAINED IN
SECTION 7.14 (WITH RESPECT TO THE UNIT SUBSIDIARY) AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF AT LEAST 10 DAYS, OR (III) DEFAULT IN THE
DUE PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT (OTHER
THAN THOSE REFERRED TO IN SECTION 9.1(A), 9.1(B) OR CLAUSE (I) OR (II) OF THIS
SECTION 9.1(C)) CONTAINED IN THIS CREDIT AGREEMENT OR THE OTHER CREDIT DOCUMENTS
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF AT LEAST 30 DAYS
AFTER NOTICE TO THE DEFAULTING PARTY BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS; OR


 


(D)           DEFAULT UNDER OTHER AGREEMENTS.  (I) HOLDINGS, THE BORROWER OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN ANY UNRESTRICTED SUBSIDIARIES)
SHALL (X) DEFAULT IN ANY PAYMENT WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN
THE OBLIGATIONS) BEYOND THE PERIOD OF GRACE, IF ANY, APPLICABLE THERETO OR
(Y) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR CONDITION
RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR
AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO CAUSE ANY SUCH INDEBTEDNESS TO
BECOME DUE PRIOR TO ITS STATED MATURITY; OR (II) ANY SUCH INDEBTEDNESS OF
HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN
UNRESTRICTED SUBSIDIARY) SHALL BE DECLARED BY THE HOLDERS THEREOF OR A
REPRESENTATIVE THEREFOR TO BE DUE AND PAYABLE PRIOR TO THE STATED MATURITY
THEREOF; PROVIDED THAT IT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT PURSUANT TO
THIS SECTION 9.1 UNLESS THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
REFERRED TO IN CLAUSES (I) AND/OR (II) ABOVE EXCEEDS $10,000,000; OR


 


(E)           BANKRUPTCY, ETC.  HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED SUBSIDIARY) SHALL COMMENCE A
VOLUNTARY CASE CONCERNING ITSELF UNDER TITLE 11 OF THE UNITED STATES CODE
ENTITLED “BANKRUPTCY”, AS NOW OR HEREAFTER IN EFFECT, OR ANY SUCCESSOR THERETO
(THE “BANKRUPTCY CODE”); OR AN INVOLUNTARY CASE IS COMMENCED AGAINST HOLDINGS,
THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED
SUBSIDIARY), AND THE PETITION IS NOT CONTROVERTED WITHIN 30 DAYS, OR IS NOT
DISMISSED WITHIN 60 DAYS, AFTER COMMENCEMENT OF THE CASE; OR A CUSTODIAN (AS
DEFINED IN THE BANKRUPTCY CODE) IS APPOINTED FOR, OR TAKES CHARGE OF, ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED SUBSIDIARY); OR HOLDINGS,
THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED
SUBSIDIARY) COMMENCES ANY OTHER PROCEEDING UNDER ANY REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF DEBTORS, DISSOLUTION, INSOLVENCY OR
LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION WHETHER NOW OR HEREAFTER IN
EFFECT RELATING TO HOLDINGS, THE BORROWER OR SUCH SUBSIDIARY; OR THERE IS
COMMENCED AGAINST HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
(OTHER THAN AN UNRESTRICTED SUBSIDIARY), ANY SUCH PROCEEDING WHICH REMAINS
UNDISMISSED FOR A PERIOD OF 60 DAYS; OR HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED SUBSIDIARY) IS ADJUDICATED
INSOLVENT OR BANKRUPT; OR ANY ORDER OF RELIEF OR OTHER ORDER APPROVING ANY SUCH
CASE OR PROCEEDING IS ENTERED; OR HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED SUBSIDIARY) SUFFERS ANY
APPOINTMENT OF ANY CUSTODIAN, RECEIVER, TRUSTEE OR THE LIKE FOR IT OR ANY
SUBSTANTIAL PART OF ITS PROPERTY TO CONTINUE

 

137

--------------------------------------------------------------------------------


 


UNDISCHARGED OR UNSTAYED FOR A PERIOD OF 60 DAYS; OR HOLDINGS, THE BORROWER OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER THAN AN UNRESTRICTED SUBSIDIARY)
MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY CORPORATE ACTION
IS TAKEN BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
(OTHER THAN AN UNRESTRICTED SUBSIDIARY) FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR


 


(F)            ERISA.  (I) ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING
STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF AFTER THE EFFECTIVE DATE
UNDER SECTION 412 OF THE CODE OR SECTION 302 OF ERISA OR A WAIVER OF SUCH
STANDARD OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED UNDER
SECTION 412 OF THE CODE OR SECTION 303 OR 304 OF ERISA, A REPORTABLE EVENT SHALL
HAVE OCCURRED, A CONTRIBUTING SPONSOR (AS DEFINED IN SECTION 4001(A)(13) OF
ERISA) OF A PLAN SUBJECT TO TITLE IV OF ERISA SHALL BE SUBJECT TO THE ADVANCE
REPORTING REQUIREMENT OF PBGC REGULATION SECTION 4043.61 (WITHOUT REGARD TO
SUBPARAGRAPH (B)(1) THEREOF) AND AN EVENT DESCRIBED IN SUBSECTION .62, .63, .64,
.65, .66, .67 OR .68 OF PBGC REGULATION SECTION 4043 SHALL BE REASONABLY
EXPECTED TO OCCUR WITH RESPECT TO SUCH PLAN WITHIN THE FOLLOWING 30 DAYS, ANY
PLAN WHICH IS SUBJECT TO TITLE IV OF ERISA SHALL HAVE HAD OR IS LIKELY TO HAVE A
TRUSTEE APPOINTED TO ADMINISTER SUCH PLAN, ANY PLAN WHICH IS SUBJECT TO TITLE IV
OF ERISA IS, SHALL HAVE BEEN OR IS LIKELY TO BE TERMINATED OR TO BE THE SUBJECT
OF TERMINATION PROCEEDINGS UNDER ERISA, ANY PLAN SUBJECT TO TITLE IV OF ERISA
SHALL HAVE AN UNFUNDED CURRENT LIABILITY, A MATERIAL CONTRIBUTION REQUIRED TO BE
MADE WITH RESPECT TO A PLAN OR A FOREIGN PENSION PLAN HAS NOT BEEN TIMELY MADE,
THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR ANY ERISA AFFILIATE HAS
INCURRED OR IS LIKELY TO INCUR ANY LIABILITY TO OR ON ACCOUNT OF A PLAN UNDER
SECTION 409, 502(I), 502(L), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF
ERISA OR SECTION 401(A)(29), 4971 OR 4975 OF THE CODE OR ON ACCOUNT OF A GROUP
HEALTH PLAN (AS DEFINED IN SECTION 607(1) OF ERISA TO ONE OR MORE EMPLOYEE
WELFARE BENEFIT PLANS (AS DEFINED IN SECTION 3(1) OF ERISA) THAT PROVIDE
BENEFITS TO RETIRED EMPLOYEES OR OTHER FORMER EMPLOYEES (OTHER THAN AS REQUIRED
BY SECTION 601 OF ERISA OR ANY OTHER APPLICABLE CONTINUATION OF COVERAGE LAWS)
OR PLANS OR FOREIGN PENSION PLANS; (II) THERE SHALL RESULT FROM ANY SUCH EVENT
OR EVENTS THE IMPOSITION OF A LIEN, THE GRANTING OF A SECURITY INTEREST, OR A
LIABILITY OR A MATERIAL RISK OF INCURRING A LIABILITY; AND (III) SUCH LIEN,
SECURITY INTEREST OR LIABILITY, INDIVIDUALLY, AND/OR IN THE AGGREGATE, HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT; OR


 


(G)           COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT SHALL CEASE TO BE
IN FULL FORCE AND EFFECT (EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF), OR SHALL
CEASE TO GIVE THE COLLATERAL AGENT ON BEHALF OF THE LENDERS THE PERFECTED LIENS,
RIGHTS, POWERS, PRIORITIES OR PRIVILEGES PURPORTED TO BE CREATED THEREBY IN
FAVOR OF THE COLLATERAL AGENT, ANY CREDIT PARTY SHALL DEFAULT IN ANY MATERIAL
RESPECT IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT
ON ITS PART TO BE PERFORMED OR OBSERVED PURSUANT TO ANY SUCH COLLATERAL DOCUMENT
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF AT LEAST 30 DAYS
AFTER NOTICE TO THE BORROWER BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS; OR


 


(H)           JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES (OTHER
THAN AN UNRESTRICTED SUBSIDIARY) INVOLVING LIABILITY OF $5,000,000 OR MORE IN
THE AGGREGATE FOR ALL SUCH JUDGMENTS OR DECREES (IN EACH CASE, TO THE EXTENT NOT
PAID OR COVERED BY INSURANCE PROVIDED BY A CARRIER THAT HAS ACKNOWLEDGED
COVERAGE) AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED,
DISCHARGED OR STAYED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR

 

138

--------------------------------------------------------------------------------


 


(I)            CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR


 


(J)            GUARANTY.  ANY GUARANTY SHALL CEASE TO BE IN FULL FORCE AND
EFFECT (EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF), OR ANY GUARANTOR SHALL
DEFAULT IN ANY MATERIAL RESPECT IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY
TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED PURSUANT
THERETO OR ANY GUARANTOR SHALL DENY OR DISAFFIRM ANY OF ITS OBLIGATIONS
THEREUNDER AND SUCH DEFAULT, DENIAL OR DISAFFIRMATION SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF AT LEAST 30 DAYS AFTER NOTICE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


 


(K)           INTERCREDITOR AGREEMENT.  THE INTERCREDITOR AGREEMENT OR ANY
MATERIAL PROVISION THEREOF SHALL CEASE TO BE IN FULL FORCE AND EFFECT EXCEPT IN
ACCORDANCE WITH THE TERMS THEREOF;


 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and shall upon the
written request of the Required Lenders, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of any
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for in this Credit Agreement (provided that, if
an Event of Default specified in Section 9.1(e) shall occur with respect to the
Borrower or the Unit Subsidiary, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clause (i) below
shall occur automatically without the giving of any such notice):  (i) declare
the Total Commitments terminated, whereupon the Commitments of each Lender shall
forthwith terminate immediately and any accrued and unpaid Unused Line Fee shall
forthwith become due and payable without any other notice of any kind and
declare the principal of and any accrued interest in respect of all Loans and
all other Obligations owing hereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower; (ii) direct the
Collateral Agent to enforce any or all of the Liens and security interests
created pursuant to the Collateral Documents; (iii) terminate any Letter of
Credit which may be terminated in accordance with its terms; and/or (iv) direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 9.1(e) in
respect of the Borrower, it will pay) to the Administrative Agent at its Payment
Office such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations in respect of Letter of Credit then
outstanding equal to 105% of the aggregate of all Letters of Credit Obligations.

 

If a Default or an Event of Default resulting from the failure of any of the
Credit Parties to comply with the covenant contained in Section 8.9, 8.10 or
8.11 occurs during a Trigger Event Compliance Period, the termination of such
Trigger Event Compliance Period shall not result in, or otherwise constitute,
the cure or waiver of such Default or Event of Default.

 

139

--------------------------------------------------------------------------------


 


ARTICLE 10


 


THE AGENTS


 

10.1         Appointment.  (a)  Each Lender hereby designates BofA as
Administrative Agent (for purposes of this Section 10, the term “Administrative
Agent” shall include BofA as Collateral Agent under the Collateral Documents),
in each case to act as specified herein and in the other Credit Documents.  Each
Lender hereby appoints DBTCA as Syndication Agent, in each case to act as
specified herein and in the other Credit Documents.  Each Lender hereby appoints
Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc. as
Co-Documentation Agents, in each case to act as specified herein and in the
other Credit Documents.  Each Lender hereby irrevocably authorizes, and each
holder of any Note or participation in any Letter of Credit by the acceptance of
a Note or participation shall be deemed irrevocably to authorize, each Agent to
take such action on its behalf under the provisions of this Credit Agreement and
the Notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  Each Agent
may perform any of its duties herein by or through its respective officers,
directors, agents, employees or affiliates.  Subject to the various Credit
Documents, the Collateral Agent shall hold all Collateral and the Administrative
Agent shall hold all payments of principal, interest, Fees, charges and Expenses
received pursuant to this Credit Agreement or any other Credit Document for the
benefit of the Lenders to be distributed as provided herein and therein.  Each
Agent may perform any of its duties hereunder by or through its agents or
employees.

 


(B)           THE PROVISIONS OF THIS ARTICLE 10 ARE SOLELY FOR THE BENEFIT OF
THE AGENTS AND THE LENDERS, AND NEITHER HOLDINGS, THE BORROWER NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF THE PROVISIONS HEREOF (OTHER THAN SECTIONS 10.9 AND 10.10(C)).  IN
PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS CREDIT AGREEMENT, EACH AGENT
SHALL ACT SOLELY AS AGENT OF THE LENDERS AND DOES NOT ASSUME AND SHALL NOT BE
DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST
WITH OR FOR HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES.


 

10.2         Nature of Duties.  No Agent shall have any duties or
responsibilities except those expressly set forth in this Credit Agreement and
the other Credit Documents.  No Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such hereunder or thereunder or in connection herewith or therewith, unless
caused by its or their gross negligence or willful misconduct.  The duties of
each Agent shall be mechanical and administrative in nature; no Agent shall have
by reason of this Credit Agreement or any of the other Credit Documents a
fiduciary relationship in respect of any Lender; and nothing in this Credit
Agreement or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect of this Credit Agreement or any of the other Credit Documents except
as expressly set forth herein or therein.

 

10.3         Lack of Reliance on the Agents.  (a)  Independently and without
reliance upon any Agent, each Lender, to the extent it deems appropriate, has
made and shall continue to

 

140

--------------------------------------------------------------------------------


 

make (i) its own independent investigation of the financial or other condition
and affairs of Holdings, the Borrower and their respective Subsidiaries in
connection with the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of Holdings, the Borrower and
their respective Subsidiaries, and, except as expressly provided in this Credit
Agreement, no Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of any Loans or at any time or times thereafter.

 


(B)           NO AGENT SHALL BE RESPONSIBLE TO ANY LENDER FOR ANY RECITALS,
STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES HEREIN OR IN ANY
DOCUMENT, CERTIFICATE OR OTHER WRITING DELIVERED IN CONNECTION HEREWITH OR FOR
THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
COLLECTIBILITY, PRIORITY OR SUFFICIENCY OF THIS CREDIT AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS (OR FOR THE VALIDITY, PERFECTION OR PRIORITY OF ANY LIENS
PURPORTED TO BE CREATED OR GRANTED PURSUANT THERETO) OR THE FINANCIAL OR OTHER
CONDITION OF HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES. NO
AGENT SHALL BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR THE FINANCIAL CONDITION OF
HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR THE EXISTENCE
OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


 

10.4         Certain Rights of the Agents.  Each Agent shall have the right to
request instructions from the Required Lenders at any time.  If any Agent shall
request instructions from the Required Lenders with respect to any act or action
(including the failure to act) in connection with this Credit Agreement or any
of the other Credit Documents, such Agent shall be entitled to refrain from such
act or taking such action unless and until such Agent shall have received
instructions from the Required Lenders and such Agent shall not incur liability
to any Person by reason of so refraining.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or refraining from acting hereunder or under any other
Credit Document in accordance with the instructions of the Required Lenders.

 

10.5         Reliance by the Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other documentary, teletransmission or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person.  Each Agent may consult with legal counsel (including
counsel for Holdings and the Borrower with respect to matters concerning
Holdings, the Borrower and their respective Subsidiaries), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

10.6         Indemnification.  To the extent that any Agent is not reimbursed
and indemnified by Holdings or the Borrower, each Lender will reimburse and
indemnify such Agent and any affiliate thereof, in proportion to its percentage
voting interest as in effect from time to time for purposes of determining the
Required Lenders (for this purpose, determined as if there were no Defaulting
Lenders and, from and after any date upon which all Obligations have been

 

141

--------------------------------------------------------------------------------


 

paid in full, with such determinations to be made immediately prior to giving
effect to such repayment in full), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever (including all Expenses) which may be imposed on, incurred
by or asserted against such Agent and any affiliate thereof in performing its
duties hereunder or under any other Credit Document, or in any way relating to
or arising out of this Credit Agreement or any other Credit Document; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and unappealable decision).  The agreements contained in this Section
shall survive any termination of this Credit Agreement and the other Credit
Documents and the payment in full of the Obligations.

 

10.7         Each Agent in its Individual Capacity.  With respect to its
obligation to lend under this Credit Agreement, the Loans made by it and the
Notes issued to it, and its participation in Letters of Credit issued hereunder,
each Agent shall have the same rights and powers hereunder as any other Lender
or holder of a Note or participation interests and may exercise the same as
though it was not performing the duties specified herein; and the terms
“Lenders”, “Required Lenders”, “holders of Revolving Notes”, “holders of Term
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Each Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisory or other business with
Holdings or Borrower or any Affiliate thereof as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Holdings, the Borrower or an Affiliate thereof for services in connection with
this Credit Agreement and otherwise without having to account for the same to
the Lenders.

 

10.8         Holders of Notes.  The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof shall have been filed
with the Administrative Agent.  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
the holder of any Note, shall be conclusive and binding on any subsequent
holder, transferee or assignee of such Note or of any Note or Notes issued in
exchange therefor.

 

10.9         Resignation by the Agents; Successor Agents; etc.  (a)  The
Administrative Agent may, upon five Business Days’ notice to the Lenders and the
Borrower, resign at any time (effective upon the appointment of a successor
Administrative Agent pursuant to the provisions of this Section 10.9) by giving
written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, upon five days’ notice
and written approval by the Borrower (which approval shall not be unreasonably
withheld or be required at any time while an Event of Default exists), to
appoint a successor Administrative Agent.  If no successor Administrative Agent
(i) shall have been so appointed by the Required Lenders, and (ii) shall have
accepted such appointment, within thirty days after the retiring Administrative
Agent’s giving of notice of resignation, then, upon five days’ notice, the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative

 

142

--------------------------------------------------------------------------------


 

Agent.  In the event that no successor Administrative Agent is appointed
pursuant to the foregoing provisions, the Administrative Agent’s resignation
shall become effective on the date which is forty-five days after the retiring
Administrative Agent’s giving of notice of resignation, and the Required Lenders
shall perform the duties of the Administrative Agent hereunder.

 


(B)           THE SYNDICATION AGENT AND EACH CO-DOCUMENTATION AGENT MAY, UPON
FIVE BUSINESS DAYS’ NOTICE TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS, RESIGN AT ANY TIME (EFFECTIVE UPON THE FIFTH BUSINESS DAY AFTER THE
GIVING OF SUCH NOTICE).


 


(C)           UPON THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH SUCCESSOR ADMINISTRATIVE
AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


 


(D)           AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS SUCH, THE
PROVISIONS OF THIS ARTICLE 10 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AN AGENT UNDER THIS CREDIT AGREEMENT.


 

10.10       Collateral Matters.  (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Collateral Documents for the benefit of the
Lenders. Each Lender hereby agrees, and each holder of any Note or participant
in Letters of Credit by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Credit Agreement or any of the
Collateral Documents, and the exercise by the Required Lenders, of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Collateral Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Collateral Documents.

 


(B)           THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE COLLATERAL AGENT, AT
ITS OPTION AND IN ITS DISCRETION, UPON THE DIRECTION OF THE ADMINISTRATIVE AGENT
TO RELEASE ANY LIEN GRANTED TO OR HELD BY THE COLLATERAL AGENT UPON ANY
COLLATERAL (I) UPON TERMINATION OF THE TOTAL COMMITMENTS AND PAYMENT AND
SATISFACTION OF ALL OF THE OBLIGATIONS ARISING UNDER OR IN RESPECT OF THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (II) CONSTITUTING PROPERTY
BEING SOLD OR DISPOSED OF IF THE CREDIT PARTY DISPOSING OF SUCH PROPERTY
CERTIFIES TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT THAT THE SALE OR
DISPOSITION IS MADE IN COMPLIANCE WITH SECTION 8.1 (AND THE AGENTS MAY RELY
CONCLUSIVELY ON ANY SUCH CERTIFICATION, WITHOUT FURTHER INQUIRY),
(III) CONSTITUTING PROPERTY IN WHICH NO CREDIT PARTY OWNED ANY INTEREST AT THE
TIME THE LIEN WAS GRANTED OR AT ANY TIME THEREAFTER OR (IV) CONSTITUTING
PROPERTY LEASED TO A CREDIT PARTY UNDER A LEASE THAT HAS EXPIRED OR BEEN
TERMINATED IN A TRANSACTION PERMITTED UNDER THIS AGREEMENT.  THE COLLATERAL
AGENT MAY, IN ITS DISCRETION WITH THE PRIOR WRITTEN AUTHORIZATION OF THE
ADMINISTRATIVE AGENT, RELEASE ITS LIENS ON COLLATERAL VALUED IN THE AGGREGATE
NOT IN EXCESS OF $2,000,000 DURING EACH FISCAL YEAR WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF ANY LENDER.  UPON REQUEST BY THE

 

143

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING THE
COLLATERAL AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS OF COLLATERAL
PURSUANT TO THIS SECTION 10.10.


 


(C)           UPON ANY SALE AND TRANSFER (BY DIVIDEND, CONTRIBUTION OR
OTHERWISE) OF COLLATERAL WHICH IS PERMITTED PURSUANT TO THE TERMS OF THIS CREDIT
AGREEMENT, OR CONSENTED TO IN WRITING BY THE REQUIRED LENDERS, OR ALL OF THE
LENDERS, AS APPLICABLE, AND UPON AT LEAST FIVE (5) BUSINESS DAYS’ (OR SUCH
SHORTER PERIOD AS IS ACCEPTABLE TO THE COLLATERAL AGENT) PRIOR WRITTEN REQUEST
BY THE BORROWER, THE COLLATERAL AGENT SHALL (AND IS HEREBY IRREVOCABLY
AUTHORIZED BY THE LENDERS TO) EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO
EVIDENCE THE RELEASE OF THE LIENS GRANTED TO THE COLLATERAL AGENT FOR THE
BENEFIT OF THE LENDERS PURSUANT TO THE COLLATERAL DOCUMENTS UPON THE COLLATERAL
THAT WAS SOLD OR TRANSFERRED; PROVIDED THAT (I) THE COLLATERAL AGENT SHALL NOT
BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THE COLLATERAL
AGENT’S OPINION, WOULD EXPOSE THE COLLATERAL AGENT TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LIENS
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, (II) SUCH RELEASE SHALL NOT IN ANY
MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS UPON (OR
OBLIGATIONS OF HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN
RESPECT OF) ALL INTERESTS RETAINED BY HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF THE
SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL AND
(III) THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO RELEASE ANY LIEN IN
COLLATERAL SOLD OR TRANSFERRED BY HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES TO ANY OTHER OF HOLDINGS, THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES EXCEPT FOR CASH AND CASH EQUIVALENTS DISTRIBUTED TO
HOLDINGS IN ACCORDANCE WITH THE TERMS OF THIS CREDIT AGREEMENT AND COLLATERAL
TRANSFERRED TO AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE TERMS OF THIS
CREDIT AGREEMENT.  IN THE EVENT OF ANY FORECLOSURE OR SIMILAR ENFORCEMENT ACTION
WITH RESPECT TO ANY OF THE COLLATERAL, THE COLLATERAL AGENT SHALL BE AUTHORIZED
TO DEDUCT ALL OF THE EXPENSES REASONABLY INCURRED BY THE COLLATERAL AGENT FROM
THE PROCEEDS OF ANY SUCH SALE, TRANSFER OR FORECLOSURE.


 


(D)           THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE
LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED
BY HOLDINGS, THE BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR IS CARED
FOR, PROTECTED OR INSURED OR THAT THE LIENS GRANTED TO THE COLLATERAL AGENT
HEREIN OR IN ANY OTHER CREDIT DOCUMENT OR PURSUANT HERETO OR THERETO HAVE BEEN
PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED
OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE
EXERCISING AT ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE
COLLATERAL AGENT IN THIS SECTION 10.10 OR IN ANY OF THE COLLATERAL DOCUMENTS, IT
BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE COLLATERAL AGENT MAY ACT IN ANY MANNER IT
MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE COLLATERAL AGENT’S OWN
INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE COLLATERAL AGENT
SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT FOR ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

10.11       Co-Collateral Agents; Separate Collateral Agents.  (a)  If at any
time or times it shall be necessary or, in the judgment of the Collateral Agent,
desirable, then the Collateral Agent shall be entitled to appoint one or more
separate collateral agents, sub-collateral agents or co-collateral agents, and
in such case the Collateral Agent, the Borrower and each of

 

144

--------------------------------------------------------------------------------


 

the other Credit Parties having an interest in the Collateral with respect to
which such separate or sub-collateral agent or co-collateral agent is to act
shall execute and deliver all instruments and agreements necessary or proper to
constitute another bank, trust company or other entity, or one or more
individuals approved by the Collateral Agent, either to act as co-collateral
agent or co-collat­eral agents jointly with the Collateral Agent origin­ally
named herein or any successor or successors, or to act as a separate or
sub-collateral agent or agents of the Collateral Agent and the Secured Creditors
in respect of any or all of the Collateral.  If the Borrower and each of the
other Credit Parties having an interest in the Collateral with respect to which
such separate or sub-collateral agent or co-collateral agent is to act shall not
have joined in the execution of such instruments or agreements within 10 days
after the receipt of a written request from the Collateral Agent so to do, or if
a Default or an Event of Default shall be continuing, the Collateral Agent may
act under the foregoing provisions of this Section 10.11 without the concurrence
of the Borrower or any other Credit Party, and the Borrower and each of the
other Credit Parties hereby irrevocably appoint the Collateral Agent as their
agent and attorney to act for them under the foregoing provisions of this
Section 10.11 in either of such con­tingencies.

 


(B)           EVERY SEPARATE OR SUB-COLLATERAL AGENT (AND ALL REFERENCES HEREIN
TO A “SEPARATE COLLATERAL AGENT” SHALL BE DEEMED TO REFER ALSO TO A
“SUB-COLLATERAL AGENT” OR A “COLLATERAL SUB-AGENT”) AND EVERY CO-COLLATERAL
AGENT, OTHER THAN ANY COLLATERAL AGENT WHICH MAY BE APPOINTED AS SUCCESSOR TO
ANY COLLATERAL AGENT, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
APPOINTED AND ACT AND BE SUCH, SUBJECT TO THE FOLLOWING PROVISIONS AND
CONDITIONS, NAMELY:


 

(I)            ALL RIGHTS, REMEDIES, POWERS, DUTIES AND OBLIGATIONS CONFERRED
UPON, RESERVED TO OR IMPOSED UPON THE COLLATERAL AGENT HEREUNDER SHALL BE
CON­FERRED, RESERVED OR IMPOSED AND EXERCISED OR PERFORMED BY THE COLLATERAL
AGENT AND SUCH SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR
CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS, JOINTLY OR SEVERALLY, AS SHALL BE
PROVIDED IN THE INSTRUMENT APPOINTING SUCH SEPARATE COLLATERAL AGENT OR SEPARATE
COLLATERAL AGENTS OR CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS, EXCEPT TO THE
EXTENT THAT, UNDER ANY LAW OF ANY JURISDICTION IN WHICH ANY PARTICULAR ACT OR
ACTS ARE TO BE PERFORMED, THE COLLATERAL AGENT SHALL BE INCOMPETENT OR
UNQUALIFIED TO PERFORM SUCH ACT OR ACTS, IN WHICH EVENT SUCH RIGHTS, REMEDIES,
POWERS, DUTIES AND OBLIGATIONS SHALL BE EXERCISED AND PERFORMED BY SUCH SEPARATE
COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL AGENT OR
CO-COLLATERAL AGENTS;

 

(II)           NO POWER GIVEN HEREBY TO, OR WHICH IT IS PROVIDED HEREBY MAY BE
EXERCISED BY, ANY SUCH SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS
OR CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS SHALL BE EXERCISED HEREUNDER BY
SUCH SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL
AGENT OR CO-COLLATERAL AGENTS EXCEPT (SUBJECT TO APPLICABLE LAW) JOINTLY WITH,
OR WITH THE CONSENT OR AT THE DIRECTION IN WRITING OF, THE COLLATERAL AGENT;

 

(III)          ALL PROVISIONS OF THIS CREDIT AGREEMENT AND ANY RELEVANT
COLLATERAL DOCUMENT RELATING TO THE COLLATERAL AGENT OR TO RELEASES OF
COLLATERAL SHALL APPLY TO ANY SUCH SEPARATE COLLATERAL AGENT OR SEPARATE
COLLATERAL AGENTS OR CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS;

 

145

--------------------------------------------------------------------------------


 

(IV)          NO COLLATERAL AGENT CONSTITUTED UNDER THIS SECTION 10.11 SHALL BE
PERSONALLY LIABLE BY REASON OF ANY ACT OR OMISSION OF ANY OTHER SEPARATE OR
CO-COLLATERAL AGENT OR THE COLLATERAL AGENT HEREUNDER; AND

 

(V)           THE COLLATERAL AGENT AT ANY TIME BY AN INSTRUMENT IN WRITING,
EX­ECUTED BY IT, MAY ACCEPT THE RESIGNATION OF ANY SUCH SEPARATE COLLATERAL
AGENT OR CO-COLLATERAL AGENT AND THE COLLATERAL AGENT OR THE REQUIRED LENDERS
MAY INDIVIDUALLY OR JOINTLY REMOVE ANY SUCH SEPARATE COLLATERAL AGENT OR
CO-COLLATERAL AGENT, AND IN THAT CASE, BY AN INSTRUMENT IN WRITING EXECUTED BY
THE COLLATERAL AGENT OR THE REQUIRED LENDERS, AS THE CASE MAY BE, AND THE
COLLATERAL AGENT OR THE REQUIRED LENDERS, AS THE CASE MAY BE, MAY APPOINT A
SUCCESSOR TO SUCH SEPARATE COLLATERAL AGENT OR CO-COLLATERAL AGENT, AS THE CASE
MAY BE, ANYTHING HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING.  IF THE
BORROWER AND EACH OF THE OTHER CREDIT PARTIES SHALL NOT HAVE JOINED IN THE
EXECUTION OF ANY SUCH INSTRUMENT WITHIN 10 DAYS AFTER THE RECEIPT OF A WRITTEN
REQUEST FROM THE COLLATERAL AGENT SO TO DO, OR IF A DEFAULT OR AN EVENT OF
DEFAULT SHALL BE CONTINUING, THE COLLATERAL AGENT SHALL HAVE THE POWER TO ACCEPT
THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE COLLATERAL AGENT OR CO-COLLATERAL
AGENT AND TO APPOINT A SUCCESSOR TO SUCH SEPARATE COLLATERAL AGENT OR
CO-COLLATERAL AGENT, AS THE CASE MAY BE, AND TO EXECUTE ANY SUCH INSTRUMENT
WITHOUT THE CONCURRENCE OF THE BORROWER OR ANY OTHER CREDIT PARTY, AND THE
BORROWER AND EACH OF THE OTHER CREDIT PARTIES HEREBY IRREVOCABLY APPOINT THE
COLLATERAL AGENT THEIR AGENT AND ATTORNEY TO ACT FOR THEM IN SUCH CONNECTION IN
EITHER OF SUCH CONTINGENCIES. IF THE COLLATERAL AGENT SHALL HAVE APPOINTED A
SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL AGENT
OR CO-COLLATERAL AGENTS AS ABOVE PROVIDED, THE COLLATERAL AGENT MAY AT ANY TIME,
BY AN INSTRUMENT IN WRITING, ACCEPT THE RESIGNATION OF OR REMOVE ANY SUCH
SEPARATE COLLATERAL AGENT OR CO-COLLATERAL AGENT, THE SUCCESSOR TO ANY SUCH
SEPARATE COLLATERAL AGENT OR CO-COLLATERAL AGENT TO BE APPOINTED BY THE BORROWER
AND EACH OF THE OTHER CREDIT PARTIES AND THE COLLATERAL AGENT, OR BY THE
COLLATERAL AGENT ALONE, AS HEREINABOVE PROVIDED IN THIS SECTION 10.11.

 


(C)           WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES TO THIS CREDIT
AGREEMENT (AND EACH OTHER CREDIT PARTY) HEREBY AGREES TO THE APPOINTMENT OF EACH
OF DBTCA AND BTCC, AS SUB-COLLATERAL AGENT OF THE COLLATERAL AGENT, FOR THE
PURPOSES SET FORTH IN SECTION 10.15 OF THE U.S. SECURITY AGREEMENT.


 

10.12       Actions with Respect to Defaults.  In addition to the Administrative
Agent’s right to take actions on its own accord as permitted under this Credit
Agreement, the Administrative Agent shall take such action with respect to an
Event of Default as shall be directed by the Required Lenders; provided that,
(i) until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable and in the best interests of the Lenders and (ii) the
Administrative Agent shall not be required to take any action as shall be
directed by the Required Lenders if doing so would be contrary to any Credit
Document or applicable law or would expose the Administrative Agent to
liability.

 

10.13       Delivery of Information.  No Agent shall be required to deliver to
any Lender originals or copies of any documents, instruments, notices,
communications or other

 

146

--------------------------------------------------------------------------------


 

information received by such Agent from Holdings, the Borrower, any Subsidiary,
the Required Lenders, any Lender or any other Person under or in connection with
this Credit Agreement or any other Credit Document except (i) as specifically
provided in this Credit Agreement or any other Credit Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

10.14       The Syndication Agent and the Co-Documentation Agents. 
Notwithstanding any other provision of this Credit Agreement or any provision of
any other Credit Document, the Syndication Agent and each Co-Documentation Agent
is named as such for recognition purposes only, and in their respective
capacities as such shall have no powers, rights, duties, responsibilities or
liabilities with respect to this Credit Agreement or the other Credit Documents
or the transactions contemplated hereby and thereby.  Without limitation of the
foregoing, the Syndication Agent shall not, and none of the Co-Documentation
Agents shall, solely by reason of this Credit Agreement or any other Credit
Document, have any fiduciary relationship in respect of any Lender or any other
Person.

 


ARTICLE 11


 


MISCELLANEOUS


 

11.1         Submission to Jurisdiction; Waivers.  Each of Holdings and the
Borrower hereby irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK, THE COURTS OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE
COURTS FROM ANY THEREOF;


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO HOLDINGS OR THE
BORROWER, AS APPLICABLE, AT ITS ADDRESS SET FORTH IN SECTION 11.5 OR AT SUCH
OTHER ADDRESS FOR SUCH PERSONS WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION;


 


(E)           TO THE EXTENT PERMITTED BY LAW, WAIVES THE RIGHT TO ASSERT ANY
SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES OF
LIMITATIONS WHICH MAY BE RELEVANT

 

147

--------------------------------------------------------------------------------


 


TO, SUCH ACTION OR PROCEEDING (OTHER THAN COMPULSORY COUNTERCLAIMS), PROVIDED
THAT NOTHING IN THIS CLAUSE (E) SHALL PRECLUDE A SEPARATE ACTION ASSERTING ANY
SUCH CLAIMS; AND


 


(F)            WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY
NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.


 

11.2         Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS CREDIT
AGREEMENT, THE OTHER CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS
RELATED HERETO OR THERETO.

 

11.3         Governing Law.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS CREDIT AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS).

 

11.4         Delays: Partial Exercise of Remedies.  No delay or omission of any
Agent, the Issuing Lender or the Lenders to exercise any right or remedy
hereunder, whether before or after the occurrence of any Event of Default, shall
impair any such right or shall operate as a waiver thereof or as a waiver of any
such Event of Default.  No single or partial exercise by any Agent, the Issuing
Lender or the Lenders of any right or remedy shall preclude any other or further
exercise thereof, or preclude any other right or remedy.

 

11.5         Notices.  Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered:  if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at the address set forth in the definition of
“Payment Office” contained in this Credit Agreement; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent.  All such notices and
commun­ications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent or any Credit Party shall not be
effective until received by the Administrative Agent or such Credit Party.

 

11.6         Benefit of Agreement.  (a)  This Credit Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
the respective successors and assigns of the parties hereto, provided that
neither Holdings nor the Borrower may assign or transfer any of its interests or
obligations hereunder, without the prior written consent of the Lenders and
provided further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.6, provided that (i) nothing in this
Section 11.6 shall prevent or prohibit any Lender from pledging its rights under
this Credit Agreement and/or its Loans and/or Notes hereunder to

 

148

--------------------------------------------------------------------------------


 

a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank and (ii) with prior notification to the Administrative
Agent and the Borrower (but without the consent of the Administrative Agent or
the Borrower), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to its trustee or
such collateral agent, as the case may be.  No pledge pursuant to the last
proviso in the immediately preceding sentence shall release the transferor
Lender from any of its obligations hereunder.

 


(B)           EACH LENDER SHALL HAVE THE RIGHT TO TRANSFER, ASSIGN OR GRANT
PARTICIPATIONS IN ALL OR ANY PART OF ITS REMAINING RIGHTS AND OBLIGATIONS
HEREUNDER ON THE BASIS SET FORTH BELOW IN THIS CLAUSE (B).


 

(A)          Assignments.  Each Lender may assign pursuant to an Assignment and
Assumption Agreement substantially in the form of Exhibit Q-1 hereto (an
“Assignment and Assumption Agreement”) all or a portion of its rights and
obligations hereunder pursuant to this clause (b)(A) to (x)(i) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company, (ii) one or more Lenders or (iii) any fund that
invests in bank loans and is managed or advised by the same investment advisor
of a Lender or by an Affiliate of such investment advisor or (y) one or more
other Eligible Transferees (treating any fund that invests in loans and any
other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Transferee), provided that any assignments of Revolving Credit
Commitments pursuant to clause (x) above shall require the consent of each
Issuing Lender, which consents shall not be unreasonably withheld or delayed;
provided further that any assignments pursuant to clause (y) above shall be not
less than $1,000,000 in the case of such Lender’s Term Loan or $5,000,000 in the
case of such Lender’s Revolving Credit Commitment (or, in each case, if less,
the entire amount of the assigning Lender’s Commitments and outstanding Loans at
such time), and shall require the consents of (i) the Administrative Agent,
(ii) in connection with any assignment of all or any portion of Total Revolving
Credit Commitments, each Issuing Lender and (iii) when no Default under
Section 9.1(a) or 9.1(e) then exists and no Event of Default then exists, the
Borrower, each of which consents shall not be unreasonably withheld or delayed. 
Any assignment to another Lender pursuant to this clause (b)(A) will become
effective upon the payment to the Administrative Agent by either the assigning
or the assignee Lender of a nonrefundable assignment fee of $3,500 (provided
that (i) no such fee shall be payable in the event of assignments from any
Lender to a fund that invests in loans and is managed or advised by the same
investment advisor as such assigning Lender (or by an Affiliate of such
investment advisor) and (ii) contemporaneous assignments by a Lender to two or
more Eligible Transferees that are funds that invest in loans which are managed
or advised by the same investment advisor (or an Affiliate thereof) shall be
treated as one assignment for the purposes of the aforementioned assignment fee)
and the recording by the Administrative Agent of such assignment, and the
resultant effects thereof on the Loans and Commitments of the assigning Lender
and the assignee Lender, in a register maintained by the Administrative Agent as
agent of the Borrower for this purpose (the “Register”), the Administrative
Agent hereby agreeing to effect such recordation no later

 

149

--------------------------------------------------------------------------------


 

than five Business Days after its receipt of a written notification by the
assigning Lender and the assignee Lender of the proposed assignment. 
Assignments pursuant to clause (b)(A) will only be effective if the
Administrative Agent shall have received a written notice in the form of Exhibit
Q-2 hereto from the assigning Lender and the assignee.  No later than five
Business Days after its receipt of such written notice, the Administrative Agent
will record such assignment, and the resultant effects thereof on the Loans and
Commitments of the assigning Lender, in the Register, at which time such
assignment shall become effective.  Notwithstanding the foregoing, the
Administrative Agent may, but shall not be required to, record any assignment in
the Register on or after the date on which any proposed amendment, modification
or supplement in respect of this Credit Agreement has been circulated to the
Lenders for approval until the earlier of (x) the effectiveness of such
amendment, modification or supplement in accordance with Section 11.10 or (y) 30
days following the date on which such proposed amendment, modification or
supplement was circulated to the Lenders.  Upon the effectiveness of any
assignment pursuant to clause (b)(A)(y), (x) the assignee will become a “Lender”
for all purposes of this Credit Agreement and the other Credit Documents with
the Loans and a Commitment as so recorded by the Administrative Agent in the
Register, and to the extent of such assignment, the assigning Lender shall be
relieved of its obligations hereunder with respect to the portion of its
Commitment being assigned and (y) the Borrower shall issue new Notes (in
exchange for the Note or Notes of the assigning Lender) to the assigning Lender
(to the extent such Lender’s Commitments and outstanding Loans are not reduced
to zero as a result of such assignment) and to the assignee Lender, in each case
to the extent requested by the assigning Lender or assignee Lender, as the case
may be, to the extent needed to reflect the revised Commitments and outstanding
Loans of such Lenders.  The Administrative Agent will (x) notify the Issuing
Lender with respect to outstanding Letters of Credit within 5 Business Days of
the effectiveness of any assignment hereunder and (y) prepare on the last
Business Day of each calendar quarter during which an assignment has become
effective pursuant to this clause (b)(A) a new Schedule I giving effect to all
such assignments effected during such quarter and will promptly provide same to
the Borrower and each of the Lenders.  To the extent that an assignment of all
or any portion of a Lender’s rights and obligations hereunder would, at the time
of such assignment, result in increased payment obligations under Section 2.9,
4.5 or 4.11 from those being charged by the respective assigning Lender prior to
such assignment, then the Borrower shall not be obligated to pay such increased
amounts (although the Borrower shall be obligated to pay any other increased
amounts of the type described above resulting from changes after the date of the
respective assignment).  The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 11.6 other than
those resulting from the Administrative Agent’s willful misconduct or gross
negligence (as determined by a court of competent jurisdiction in a final and
unappealable decision).  The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time during normal business hours of
the Administrative Agent upon reasonable prior notice.

 

(B)           Participations.  Each Lender may transfer, grant or assign
participations in all or any part of such Lender’s interests and obligations
hereunder pursuant to this

 

150

--------------------------------------------------------------------------------


 

clause (b)(B) to any Eligible Transferee, provided that (i) such Lender shall
remain a “Lender” for all purposes of this Credit Agreement and the transferee
of such participation shall not constitute a Lender hereunder, (ii) no
participant under any such participation shall have rights to approve any
amendment to or waiver of this Credit Agreement or any other Credit Document
except to the extent such amendment or waiver would (x) extend the final
scheduled maturity of any of the Loans or the Commitments in which such
participant is participating (it being understood that a waiver of a mandatory
reduction in the Total Commitments or the waiver of the application of any
prepayment to the Loans shall not constitute the extension of the final
scheduled maturity of any Loan or Commitment), (y) reduce the interest rate
(other than as a result of waiving the applicability of any post-default
increases in interest rates) or Fees or postpone the payment or reduce the
amount thereof or (z) release all or substantially all of the Collateral (except
as expressly provided in the Credit Documents) and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  In the case of any such participation,
the participant shall not have any rights under this Credit Agreement or any of
the other Credit Documents (the participant’s rights against the granting Lender
in respect of such participation to be those set forth in the agreement with
such Lender creating such participation) and all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation,
provided that such participant shall be entitled to receive additional amounts
under Sections 2.9 (to the extent that such participant complies with such
Section, including clause (b) thereof, as if it were a Lender), 2.10, 4.5 and
4.11 on the same basis as if it were a Lender to the extent that the Lender
granting such participation would be entitled to such benefit if the
participation had not been made.  In addition, each agreement creating any
participation must include an agreement by the participant to be bound by the
provisions of Section 11.7 of this Credit Agreement.

 


(C)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS SECTION 11.6, NO
TRANSFER OR ASSIGNMENT OF THE INTERESTS OR OBLIGATIONS OF ANY LENDER HEREUNDER
OR ANY GRANT OF PARTICIPATIONS THEREIN SHALL BE PERMITTED IF SUCH TRANSFER,
ASSIGNMENT OR GRANT WOULD REQUIRE THE BORROWER TO FILE A REGISTRATION STATEMENT
WITH THE SEC OR TO QUALIFY THE LOANS UNDER THE “BLUE SKY” LAWS OF ANY STATE.


 


(D)           (I) IF ANY LENDER BECOMES A DEFAULTING LENDER, (II) UPON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 2.9, 4.3(C)(II)
OR 4.11 WITH RESPECT TO SUCH LENDER (AND NOT OTHER LENDERS GENERALLY) OR
(III) IN THE CASE OF A REFUSAL BY A LENDER TO CONSENT TO CERTAIN PROPOSED
CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS AGREEMENT
WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE EXTENT) PROVIDED
IN SECTION 11.10(A), THE BORROWER SHALL HAVE THE RIGHT, WITH THE CONSENTS OF THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER (WHICH CONSENTS SHALL NOT BE
UNREASONABLY WITHHELD), IF NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS TO REPLACE
SUCH LENDER (THE “REPLACED LENDER”), EITHER IN WHOLE OR, IF SUCH LENDER IS BOTH
A REVOLVING CREDIT LENDER AND A TERM LOAN LENDER, WITH RESPECT TO ITS REVOLVING
CREDIT COMMITMENT (AND RELATED OBLIGATIONS) ONLY OR ITS TERM LOAN OUTSTANDINGS
ONLY, IN EACH CASE AT THE OPTION OF THE BORROWER, WITH ONE OR MORE ELIGIBLE
TRANSFEREES (COLLECTIVELY, THE “REPLACEMENT LENDER”), PROVIDED THAT (I) AT THE
TIME OF ANY REPLACEMENT PURSUANT TO THIS SECTION 11.6(D), THE REPLACEMENT LENDER
SHALL ENTER INTO ONE OR

 

151

--------------------------------------------------------------------------------


 


MORE ASSIGNMENT AND ASSUMPTION AGREEMENTS PURSUANT TO SECTION 11.6(B)(A) (AND
WITH ALL FEES PAYABLE PURSUANT TO SAID SECTION 11.6(B)(A) TO BE PAID BY THE
REPLACEMENT LENDER) PURSUANT TO WHICH THE REPLACEMENT LENDER SHALL ACQUIRE
(X) THE REVOLVING CREDIT COMMITMENT AND RELATED OUTSTANDING REVOLVING LOANS OF,
AND PARTICIPATIONS IN LETTERS OF CREDIT BY, THE REPLACED LENDER, IN INSTANCES
WHERE A REVOLVING CREDIT LENDER IS BEING REPLACED, AND (Y) THE OUTSTANDING TERM
LOANS OF THE REPLACED LENDER, IN INSTANCES WHERE A TERM LOAN LENDER IS BEING
REPLACED AND, IN EACH CASE IN CONNECTION THEREWITH, SHALL PAY TO (X) THE
REPLACED LENDER IN RESPECT THEREOF AN AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT
EQUAL TO THE PRINCIPAL OF, AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF
THE REPLACED LENDER (OR THE REVOLVING LOANS OR TERM LOANS, AS THE CASE MAY BE,
OF THE REPLACED LENDER IF ONLY SUCH LOANS ARE BEING ACQUIRED PURSUANT TO THE
RESPECTIVE REPLACEMENT), (B) IN THE CASE OF ANY REPLACEMENT OF A REVOLVING
CREDIT LENDER, AN AMOUNT EQUAL TO ALL DRAWINGS UNDER LETTERS OF CREDIT THAT HAVE
BEEN FUNDED BY (AND NOT REIMBURSED TO) SUCH REPLACED LENDER, TOGETHER WITH ALL
THEN UNPAID INTEREST WITH RESPECT THERETO AT SUCH TIME, (C) AN AMOUNT EQUAL TO
THE INCREASED COSTS INCURRED BY THE BORROWER AND OWING TO THE REPLACED LENDER
(OR, IF THE RESPECTIVE REPLACED LENDER IS BOTH A REVOLVING CREDIT LENDER AND A
TERM LOAN LENDER, AND IS ONLY BEING REPLACED WITH RESPECT TO A SINGLE SUCH
TRANCHE, THE RESPECTIVE INCREASED COSTS OWING WITH RESPECT THERETO) PURSUANT TO
SECTIONS 2.9 AND 4.11 AND (D) AN AMOUNT EQUAL TO ALL ACCRUED, BUT THERETOFORE
UNPAID, FEES OWING TO THE REPLACED LENDER (OR, IF THE RESPECTIVE REPLACED LENDER
IS BOTH A REVOLVING CREDIT LENDER AND A TERM LOAN LENDER, AND IS ONLY BEING
REPLACED WITH RESPECT TO A SINGLE SUCH TRANCHE, THE FEES OWING WITH RESPECT TO
SUCH TRANCHE) PURSUANT TO ARTICLE 4 AND (Y) IN THE CASE OF ANY REPLACEMENT OF A
REVOLVING CREDIT LENDER, THE ISSUING LENDER THE AMOUNT OF ALL UNREIMBURSED
DRAWINGS UNDER LETTERS OF CREDIT ATTRIBUTABLE TO SUCH REPLACED LENDER AND
(II) ALL OBLIGATIONS OF THE BORROWER OWING TO THE REPLACED LENDER (OTHER THAN
(X) THOSE SPECIFICALLY DESCRIBED IN CLAUSE (I) ABOVE IN RESPECT OF WHICH THE
ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS CONCURRENTLY BEING, PAID AND (Y) IF
THE RESPECTIVE REPLACED LENDER IS BOTH A REVOLVING CREDIT LENDER AND A TERM LOAN
LENDER AND IS ONLY BEING REPLACED WITH RESPECT TO A SINGLE SUCH TRANCHE,
OBLIGATIONS RELATING TO THE TRANCHE WITH RESPECT TO WHICH SUCH LENDER IS NOT
BEING REPLACED) SHALL BE PAID IN FULL BY THE BORROWER TO SUCH REPLACED LENDER
CONCURRENTLY WITH SUCH REPLACEMENT.  UPON THE EXECUTION OF THE RESPECTIVE
ASSIGNMENT AND ASSUMPTION AGREEMENTS AND THE PAYMENT OF AMOUNTS REFERRED TO IN
CLAUSES (I) AND (II) ABOVE THE REPLACEMENT LENDER SHALL BECOME A LENDER
HEREUNDER AND THE REPLACED LENDER SHALL CEASE TO CONSTITUTE A LENDER HEREUNDER
(UNLESS SUCH LENDER WAS BOTH A REVOLVING CREDIT LENDER AND A TERM LOAN LENDER
HEREUNDER, AND WAS ONLY REPLACED WITH RESPECT TO A SINGLE SUCH TRANCHE), EXCEPT
WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS CREDIT AGREEMENT, WHICH
SHALL SURVIVE AS TO SUCH REPLACED LENDER.  IN NO EVENT MAY THE BORROWER REPLACE
A LENDER WHICH IS ALSO AN ISSUING LENDER OR WHOSE AFFILIATE IS AN ISSUING LENDER
OR REPLACE ANY SUCH LENDER AS A REVOLVING CREDIT LENDER UNLESS (X) ALL LETTERS
OF CREDIT ISSUED BY SUCH LENDER AND ITS AFFILIATES HAVE EXPIRED OR HAVE BEEN
TERMINATED OR CANCELED AND SUCH LENDER AND/OR AFFILIATE, AS THE CASE MAY BE,
SHALL HAVE BEEN REIMBURSED FOR ALL PAYMENTS MADE BY IT UNDER THE LETTERS OF
CREDIT ISSUED BY IT OR (Y) SUCH LENDER AND/OR AFFILIATE, AS THE CASE MAY BE,
SHALL HAVE BEEN INDEMNIFIED IN A MANNER SATISFACTORY TO IT FOR ANY OUTSTANDING
LETTERS OF CREDIT ISSUED BY IT AND OTHER OBLIGATIONS, ABSOLUTE OR CONTINGENT,
WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT.


 


(E)           EACH LENDER PARTY TO THIS CREDIT AGREEMENT ON THE EFFECTIVE DATE
HEREBY REPRESENTS, AND EACH PERSON THAT BECOMES A LENDER PURSUANT TO AN
ASSIGNMENT PERMITTED BY THE PRECEDING CLAUSE (B)(A) WILL UPON ITS BECOMING PARTY
TO THIS CREDIT AGREEMENT REPRESENT, THAT IT IS AN ELIGIBLE TRANSFEREE WHICH
MAKES OR ACQUIRES LOANS IN THE ORDINARY COURSE OF ITS BUSINESS AND

 

152

--------------------------------------------------------------------------------


 


THAT IT WILL MAKE OR ACQUIRE THE LOANS FOR ITS OWN ACCOUNT IN THE ORDINARY
COURSE OF SUCH BUSINESS, PROVIDED THAT SUBJECT TO THE PRECEDING CLAUSES (A)
THROUGH (D), THE DISPOSITION OF ANY PROMISSORY NOTES OR OTHER EVIDENCES OF OR
INTERESTS IN INDEBTEDNESS HELD BY SUCH LENDER SHALL AT ALL TIMES BE WITHIN ITS
EXCLUSIVE CONTROL.

 

11.7         Confidentiality.  Subject to Section 11.6, the Lenders shall hold
all non-public information obtained pursuant to the requirements of this Credit
Agreement which has been identified as such by Holdings or the Borrower in
accordance with such Lenders’ customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices and in any event may make disclosure to its Affiliates, employees,
auditors, advisors, or counsel in connection with the evaluation or
administration of the Loans or as reasonably required by any bona fide actual or
potential transferee or participant in connection with the contemplated transfer
of any Loans or participation therein, or by any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such transferee or participant, or such contractual
counterparty or professional advisor, as the case may be, agrees to be bound by
the provisions of this Section 11.7), or as required in connection with the
exercise of remedies under any of the Credit Documents, or as required in
connection with any litigation or proceeding (including, without limitation,
bankruptcy proceeding) to which any Lender or any of its Affiliates may be a
party, or as required or requested by any governmental agency or representative
thereof or pursuant to legal process, provided that, unless specifically
prohibited by applicable law or court order, each Lender shall use its
reasonable best efforts (in accordance with customary banking procedures) to
notify Holdings or the Borrower of any disclosure in connection with any
litigation or proceeding, other than any litigation or proceeding against any
Credit Party, or any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) for disclosure
of any such non-public information prior to disclosure of such information, and
provided further, that in no event shall any Lender be obligated or required to
return any materials furnished by Holdings, the Borrower, any of their
respective Subsidiaries or any Equity Investor.

 

11.8         Indemnification.  (a)  Each of Holdings and the Borrower shall,
jointly and severally, and hereby agrees to jointly and severally, indemnify,
defend and hold harmless each Agent, the Issuing Lender and each of the Lenders
and their respective Affiliates, directors, officers, agents and employees (the
“Indemnitees”) from and against (x) any and all losses, claims, damages, Taxes,
liabilities or expenses incurred by any of them (except to the extent that it is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of the respective Indemnitee (as determined by a court of
competent jurisdiction in a final and unappealable decision)) arising out of or
by reason of any litigations, investigations, claims or proceedings which arise
out of or are in any way related to (i) this Credit Agreement, any of the other
Credit Documents or any of the transactions contemplated hereby or thereby,
(ii) the issuance of Letters of Credit, (iii) any actual or proposed use by the
Borrower of the proceeds of any Loans or (iv) the Agents’ or the Lenders’
entering into this Credit Agreement, any of the other Credit Documents or any
other agreements and documents relating hereto, including, without limitation,
amounts paid in any settlement agreed to by Holdings or the Borrower, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in

 

153

--------------------------------------------------------------------------------


 

connection with any of the foregoing (whether or not such lender is a party
thereto) and (y) any such losses, claims (including Environmental Claims),
damages, liabilities, deficiencies, judgments, fees and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) or expenses
incurred in connection with any removal, remedial or other action under any
Environmental Laws taken by the Borrower, any of its Subsidiaries or any of the
Lenders (except to the extent resulting from the gross negligence or willful
misconduct of the respective Indemnitee (as determined by a court of competent
jurisdiction in a final and unappealable decision)) or in connection with
compliance by Holdings, the Borrower or any of their respective Subsidiaries, or
any of their respective properties, with any Environmental Laws or in connection
with the actual or alleged presence of Hazardous Materials on any property of
the Borrower or any of its Subsidiaries.

 


(B)           IF AND TO THE EXTENT THAT ANY OF THE OBLIGATIONS OF EITHER
HOLDINGS OR THE BORROWER UNDER THIS SECTION 11.8 ARE UNENFORCEABLE FOR ANY
REASON, EACH OF HOLDINGS AND THE BORROWER HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH OBLIGATIONS WHICH IS
PERMISSIBLE UNDER APPLICABLE LAW.  EACH OF HOLDINGS’ AND THE BORROWER’S
OBLIGATIONS HEREUNDER SHALL SURVIVE ANY TERMINATION OF THIS CREDIT AGREEMENT AND
THE OTHER CREDIT DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS, AND ARE
IN ADDITION TO, AND NOT IN SUBSTITUTION OF, ANY OTHER OF THEIR OBLIGATIONS SET
FORTH IN THIS CREDIT AGREEMENT.


 


(C)           IN ADDITION, EACH OF HOLDINGS AND THE BORROWER SHALL, UPON DEMAND,
PAY TO EACH AGENT AND ANY LENDER ALL COSTS AND EXPENSES (INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER PROFESSIONALS) PAID OR
INCURRED BY SUCH AGENT OR SUCH LENDER IN (I) ENFORCING OR DEFENDING ITS RIGHTS
UNDER OR IN RESPECT OF THIS CREDIT AGREEMENT, THE OTHER CREDIT DOCUMENTS OR ANY
OTHER DOCUMENT OR INSTRUMENT NOW OR HEREAFTER EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, (II) IN COLLECTING THE LOANS, (III) IN FORECLOSING OR
OTHERWISE COLLECTING UPON THE COLLATERAL OR ANY PART THEREOF AND (IV) OBTAINING
ANY LEGAL, ACCOUNTING OR OTHER ADVICE IN CONNECTION WITH ANY OF THE FOREGOING.


 

11.9         Entire Agreement; Successors and Assigns.  This Credit Agreement
and the other Credit Documents constitute the entire agreement among Holdings,
the Borrower, the Administrative Agent and the Lenders, and supersedes any prior
agreements among them (other than the Fee Letter, which remains in effect), and
shall bind and benefit Holdings, the Borrower, the Administrative Agent and the
Lenders and their respective successors and permitted assigns.

 

11.10       Amendment or Waiver.  (a)  Subject to the provisions of following
clause (c), neither this Credit Agreement nor any other Credit Document nor any
terms hereof or thereof may be changed, waived, discharged or termi­nated unless
such change, waiver, discharge or termination is in writing signed by the
respec­tive Credit Parties party hereto or thereto and the Required Lenders,
provided that no such change, waiver, dis­charge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
owed to such Lender being directly affected in the case of following
clause (i)), (i) extend the final scheduled maturity of any Loan or Note (it
being understood that any waiver of the application of any prepayment or the
method of application of any prepayment to the Loans or Notes or any mandatory
reduction to the commitments shall not constitute an extension of the final
maturity date of such Loan or Note) or extend the stated expiration date of any
Letter of Credit beyond the Maturity Date, or reduce the rate or extend the time
of pay­ment of interest on any Loan or Note

 

154

--------------------------------------------------------------------------------


 

or of Fees (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount of any
Loan or Note (it being understood that any amendment or modification to the
financial defini­tions in this Credit Agreement, other than any amendment or
modification to the amounts or percentages in the pricing grid or the level of
the Consolidated Leverage Ratio, in either instance, contained in the Applicable
Margin definition, or to Section 1.2 shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents), (iii) amend, modify or waive any provision of this
Section 11.10 (except for technical amendments with respect to additional
extensions of credit permitted in this Credit Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Credit Commitments on the Effective Date),
(iv) reduce the respective percentage specified in the definition of Required
Lenders or Aggregate Supermajority Lenders (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Credit Agreement may be included in the determination of the Required
Lenders or the Aggregate Supermajority Lenders, as the case may be, on
sub­stantially the same basis as the extensions of Term Loans and Revolving
Credit Commitments are included on the Effective Date) or (v) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Credit Agreement; provided, further, that no such change, waiver,
dis­charge or termination shall (1) increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitments shall not constitute an increase of the Commitment of any Lender,
and that an increase in the available portion of any Commitment of any Lender
shall not constitute an increase of the Commitment of such Lender), (2) without
the consent of the Issuing Lender, amend, modify or waive any provision of
Article 3 or alter its rights or obli­ga­tions with respect to Letters of
Credit, (3) with­out the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Article 10 or any other provision as same relates to the rights or
obligations of the Administrative Agent, (5) without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below (or without
the consent of the Majority Lenders of each Tranche in the case of an amendment
to the definition of Majority Lenders), amend the definition of Majority Lenders
or alter the required application of any prepayments or repayments (or
commitment reductions), as between the various Tranches, pursuant to Section 2.5
(although the Required Lenders may (i) waive in whole or in part, any such
prepayment, repayment or commitment reduction, so long as the application as
amongst the various Tranches of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (ii) agree to
inclusion of additional extensions of credit made after the Initial Borrowing
Date (and not pursuant to commitments as in effect on the Initial Borrowing
Date) on substantially the same basis as other similar extensions of credit,
pursuant to Section 2.5), or (6) without the consent of the Aggregate
Supermajority Lenders (i) increase any percentage specified in the definition of
Adjusted Net Book Value Percentage or specified in Section 2.2(a)(ii)(B), in any
such case above the respective percentage set forth in such definition or such
Section, as the case may be, on the Effective Date, (ii) increase the sum of the
aggregate principal amount of outstanding Term Loans plus the Total Revolving
Credit Commitments to an

 

155

--------------------------------------------------------------------------------


 

amount in excess of $800,000,000 or (iii) release any Subsidiary Guarantor from
its respective Subsidiaries Guaranty (except as expressly provided in
Section 8.1(c) or in the respective Subsidiaries Guaranty).

 


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINA­TION OF ANY OF THE PROVISIONS OF THIS CREDIT AGREEMENT AS CONTEMPLATED
BY CLAUSES (I) THROUGH (V), INCLU­SIVE, OF THE FIRST PROVISO TO
SECTION 11.10(A), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN THE BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING
LENDERS WHOSE INDIVIDUAL CON­SENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER
CLAUSES (A) OR (B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER
OR LENDERS WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO SECTION 11.6(D) SO
LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH REPLACEMENT LENDER CONSENTS
TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OR (B) TERMINATE SUCH
NON-CONSENTING LENDER’S COMMITMENTS AND/OR REPAY THE RESPECTIVE TRANCHE OR
TRANCHES OF OUTSTANDING LOANS OF SUCH LENDER GIVING RISE TO SUCH NON-CONSENTING
LENDER’S RIGHT TO CONSENT TO SUCH PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION, PROVIDED THAT, UNLESS THE COMMITMENTS THAT ARE TERMINATED, AND
LOANS REPAID, PURSUANT TO PRECEDING CLAUSE (B) ARE IMMEDIATELY REPLACED IN FULL
AT SUCH TIME THROUGH THE ADDITION OF NEW LENDERS OR THE INCREASE OF THE
COMMITMENTS AND/OR OUTSTAND­ING LOANS OF EXISTING LENDERS (WHO IN EACH CASE MUST
SPECIFI­CALLY CONSENT THERETO), THEN IN THE CASE OF ANY ACTION PURSUANT TO
PRECEDING CLAUSE (B) THE REQUIRED LENDERS (DETERMINED AFTER GIVING EFFECT TO THE
PROPOSED ACTION) SHALL SPECIFICALLY CONSENT THERETO, PROVIDED FURTHER, THAT IN
ANY EVENT THE BORROWER SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER, TERMINATE
ITS COMMITMENTS OR REPAY ITS LOANS SOLELY AS A RESULT OF THE EXERCISE OF SUCH
LENDER’S RIGHTS (AND THE WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH LENDER)
PURSUANT TO THE SECOND PROVISO TO SECTION 11.10(A).


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 11.10, (X) ADDITIONAL SUBSIDIARIES MAY BECOME PARTIES TO THE VARIOUS
CREDIT DOCUMENTS AS CONTEMPLATED HEREIN AND THEREIN (WHICH SHALL NOT REQUIRE THE
APPROVAL OF ANY OTHER CREDIT PARTIES OR LENDERS) AND (Y) AMENDMENTS AND
MODIFICATIONS TO THE COLLATERAL DOCUMENTS IN CONNECTION WITH THE PROVISION OF
ANY INCREMENTAL REVOLVING CREDIT COMMITMENTS BY INCREMENTAL REVOLVING CREDIT
LENDERS MAY BE MADE AS CONTEMPLATED IN SECTION 2.1(E)(II) (WITH THE CONSENT OF
THE ADMINISTRATIVE AGENT AND/OR THE COLLATERAL AGENT, AS APPROPRIATE).


 

11.11       Nonliability of Administrative Agent, Collateral Agent and Lenders. 
The relationship between Holdings, the Borrower and their respective
Subsidiaries, on the one hand, and the Lenders, the Administrative Agent and the
Collateral Agent, on the other hand, shall be solely that of debtors and
creditors.  None of the Administrative Agent, the Collateral Agent or any Lender
shall have any fiduciary responsibilities to Holdings, the Borrower, or any of
their respective Subsidiaries.  None of the Administrative Agent, the Collateral
Agent or any Lender undertakes any responsibility to Holdings, the Borrower, or
any of their respective Subsidiaries to review or inform Holdings, the Borrower,
or any of their respective Subsidiaries of any matter in connection with any
phase of the business or operations of Holdings, the Borrower, or any of their
respective Subsidiaries.

 

156

--------------------------------------------------------------------------------


 

11.12       Independent Nature of Lenders’ Rights.  The amounts payable at any
time hereunder to each Lender under such Lender’s Note or Notes shall be a
separate and independent debt.

 

11.13       Counterparts.  This Credit Agreement may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument.

 

11.14       Effectiveness.  This Credit Agreement shall become effective on the
date (the “Effective Date”) on which (i) Holdings, the Borrower, the Lenders and
the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered the same (including by
way of facsimile transmission) to the Administrative Agent and (ii) the
conditions contained in Sections 5.1 and 5.2 are met to the satisfaction of the
Administrative Agent and the Required Lenders.  Unless the Administrative Agent
has received actual notice from any Lender that the conditions contained in
Sections 5.1 and 5.2 have not been met, upon the satisfaction of the condition
described in clause (i) of the immediately preceding sentence and upon the
Administrative Agent’s good faith determination that the conditions described in
clause (ii) of the immediately preceding sentence have been met, then the
Effective Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met.  The Administrative Agent will give the Borrower and each Lender prompt
written notice of the occurrence of the Effective Date.

 

11.15       Headings Descriptive.  The headings of the several sections and
subsections of this Credit Agreement, and the Table of Contents, are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Credit Agreement.

 

11.16       Maximum Rate.  Notwithstanding anything to the contrary contained
elsewhere in this Credit Agreement or in any other Credit Document, the
Borrower, the Administrative Agent and the Lenders hereby agree that all
agreements among them under this Credit Agreement and the other Credit
Documents, whether now existing or hereafter arising and whether written or
oral, are expressly limited so that in no contingency or event whatsoever shall
the amount paid, or agreed to be paid, to the Administrative Agent or any Lender
for the use, forbearance, or detention of the money loaned to the Borrower and
evidenced hereby or thereby or for the performance or payment of any covenant or
obligation contained herein or therein, exceed the Highest Lawful Rate.  If due
to any circumstance whatsoever, fulfillment of any provisions of this Credit
Agreement or any of the other Credit Documents at the time performance of such
provision shall be due shall exceed the Highest Lawful Rate, then,
automatically, the obligation to be fulfilled shall be modified or reduced to
the extent necessary to limit such interest to the Highest Lawful Rate, and if
from any such circumstance any Lender should ever receive anything of value
deemed interest by applicable law which would exceed the Highest Lawful Rate,
such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the Borrower. 
All sums paid or agreed to be paid to the Administrative Agent or any

 

157

--------------------------------------------------------------------------------


 

Lender for the use, forbearance, or detention of the Obligations and other
Indebtedness of the Borrower to the Administrative Agent or any Lender shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such Indebtedness until payment in full so
that the actual rate of interest on account of all such Indebtedness does not
exceed the Highest Lawful Rate throughout the entire term of such Indebtedness. 
The terms and provisions of this Section 11.16 shall control every other
provision of this Credit Agreement and all agreements among the Borrower, the
Administrative Agent and the Lenders.

 

11.17       Right of Setoff.  In addition to and not in limitation of all rights
of offset that any Lender or the Issuing Lender may have under applicable law,
each Lender and the Issuing Lender shall, upon the occurrence of any Event of
Default and whether or not such Lender or such Issuing Lender has made any
demand or the Obligations of any Credit Party are matured, have the right, upon
prior notice to Holdings or the Borrower, to appropriate and apply to the
payment of the Obligations of Holdings or the Borrower or any of their
respective Subsidiaries all deposits (general or special, time or demand,
provisional or final) then or thereafter held by and other Indebtedness or
property then or thereafter owing by such Lender or such Issuing Lender,
including, without limitation, any and all amounts in the Concentration Account
or the Disbursement Account. Each Lender or the Issuing Lender exercising such
rights shall notify the Administrative Agent thereof and any amount received as
a result of the exercise of such rights shall be reallocated among the Lenders
and the Issuing Lender as set forth in Section 2.10 hereof; provided, however,
that failure of the Borrower to receive such notice shall not impair any
Lender’s or the Issuing Lender’s rights hereunder.

 

11.18       Other Credit Documents.  The Lenders hereby authorize the
Administra­tive Agent and the Collateral Agent to enter into or otherwise become
bound by the various Credit Documents (or amendments thereto) attached as
exhibits to this Credit Agreement on their behalf.

 

11.19       Certain Provisions Regarding Perfection of Security Interests.  (a) 
Notwithstanding anything to the contrary contained in this Credit Agreement or
any of the other Credit Documents, the Lenders acknowledge and agree that,
except to the extent that further actions are required to be taken in accordance
with the terms of Section 7.13 of this Credit Agreement, (i) with respect to
Non-Certificated Units from time to time held by the Unit Subsidiary,
certificates of title have not been issued with respect thereto and,
accordingly, no notation of a security interest has been made under the titling
statutes of any State in connection therewith and (ii) with respect to Units
from time to time leased to customers, “fixture filings” will not be made under
the provisions of the UCC or the PPSA (or other applicable law) as in effect in
the relevant jurisdiction, both because of the administrative difficulty of
ascertaining whether any such Unit is or becomes a fixture and the inability of
the Borrower and its Subsidiaries to provide the relevant information which
would be required to make such filings.  Notwithstanding the penultimate
sentence of Section 7.13, if the Borrower or any of its Subsidiaries becomes
aware that a Certificate of Title is required to be issued with respect to any
Non-Certificated Unit under applicable law, the Borrower shall take all steps as
may be necessary so that a certificate of title is issued with respect thereto,
on which the security interest of the Collateral Agent is noted.  Furthermore,
in the event the Administrative Agent or the Required Lenders reasonably
believes that Certificates of Title may be required to be issued in connection
with Non-Certificated Units located in any jurisdiction, the Borrower shall
promptly

 

158

--------------------------------------------------------------------------------


 

(and in any event within 30 days after its receipt of the respective request)
following a request by the Administrative Agent or the Required Lenders, cause
special counsel or special counsels designated by it (who shall be reasonably
acceptable to the Administrative Agent or the Required Lenders) to issue, with
respect to the laws of a requested jurisdiction or jurisdictions, an opinion in
form reasonably satisfactory to the Administrative Agent and the Required
Lenders as to whether Certificates of Title are required to be issued with
respect to any Non-Certificated Units under the laws of such jurisdiction or
jurisdictions and, whether based thereon or upon the advice of their own
counsel, if at any time the Administrative Agent or the Required Lenders inform
the Borrower that they in good faith believe that Certificates of Title are
required to be issued with respect to any Non-Certificated Unit under applicable
law and further request that the actions described in this sentence be taken,
then the Borrower shall take all steps as may be necessary so that, within 90
days from the date of the respective request, a certificate of title is issued
with respect thereto, on which the security interest of the Collateral Agent is
noted; provided that unless an Event of Default has occurred and is continuing,
the Administrative Agent or the Required Lenders shall not, in any event,
request an opinion with respect to any one jurisdiction more than once in a
calendar year.  So long as Sections 7.18(a) and 8.12 of this Credit Agreement
are complied with, the provisions of this Credit Agreement and the other Credit
Documents shall be deemed modified to the extent necessary to permit the
foregoing (and so that no violation of this Credit Agreement or the other Credit
Documents exists or shall exist as a result of the actions permitted to be taken
(or not taken) in accordance with the provisions of preceding clauses (i) and
(ii) of the first sentence of this Section 11.19 unless and until (and then to
the extent) required to be taken in accordance with the two preceding sentences)
(including, without limitation, all conditions precedent, representations,
warranties, covenants and other agreements herein and therein).

 


(B)           AUTOMOBILES AND TRUCKS.  THE BORROWER AND ITS SUBSIDIARIES WERE
NOT REQUIRED TO TAKE STEPS NECESSARY TO PERFECT THE SECURITY INTERESTS PURPORTED
TO BE CREATED BY THE SECURITY AGREEMENTS IN AUTOMOBILES AND TRUCKS.  THE
COLLATERAL AGENT OR THE REQUIRED LENDERS AT ANY TIME MAY, BUT SHALL NOT BE
REQUIRED TO, REQUEST THAT THE BORROWER AND/OR OF THE SUBSIDIARY GUARANTORS TAKE
ANY AND ALL ACTIONS WITH RESPECT TO SUCH AUTOMOBILES AND/OR TRUCKS NECESSARY TO
CREATE A FIRST PRIORITY PERFECTED LIEN OF THE COLLATERAL AGENT ON ANY
AUTOMOBILES OR TRUCKS PLEDGED PURSUANT TO THE RELEVANT SECURITY AGREEMENTS.


 


(C)           ALL PROVISIONS OF THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL CONDITIONS PRECEDENT,
REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER AGREEMENTS HEREIN AND THEREIN)
SHALL BE DEEMED MODIFIED TO THE EXTENT NECESSARY TO EFFECT THE PROVISIONS SET
FORTH IN PRECEDING CLAUSE (B) (AND TO PERMIT THE TAKING OF THE ACTIONS TO THE
EXTENT REQUIRED PURSUANT TO SUCH CLAUSE RATHER THAN AS OTHERWISE PROVIDED IN THE
CREDIT DOCUMENTS); PROVIDED, THAT (X) TO THE EXTENT ANY REPRESENTATION AND
WARRANTY WOULD NOT BE TRUE BECAUSE SUCH ACTIONS WERE NOT TAKEN ON THE EFFECTIVE
DATE, THE RESPECTIVE REPRESENTATION AND WARRANTY SHALL BE REQUIRED TO BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AT THE TIME THE RESPECTIVE ACTION IS TAKEN
(OR WAS REQUIRED TO BE TAKEN) IN ACCORDANCE WITH CLAUSE (B) OF THIS
SECTION 11.19 AND (Y) ALL REPRESENTATION AND WARRANTIES RELATING TO THE
COLLATERAL DOCUMENTS SHALL BE REQUIRED TO BE TRUE IMMEDIATELY AFTER THE ACTIONS
REQUIRED TO BE TAKEN BY CLAUSE (B) OF THIS SECTION 11.19 HAVE BEEN TAKEN (OR
WERE REQUIRED TO BE TAKEN).

 

159

--------------------------------------------------------------------------------


 

11.20       Limitation of Liability.  NO CLAIM MAY BE MADE BY ANY CREDIT PARTY,
ANY LENDER OR ANY OTHER PERSON PARTY HERETO AGAINST ANY AGENT, ANY LENDER OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY HERETO WAIVES, RELEASES
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

11.21       Acknowledgements Regarding Security Bond Obligations.  For greater
certainty, and without limiting the powers of the Collateral Agent hereunder or
under any of the other Credit Documents, the Borrower hereby acknowledges that
the Collateral Agent shall, for purposes of holding any security interest
granted by any Credit Party in any of its property or assets pursuant to the
laws of the Province of Quebec to secure obligations of such Credit Party under
any debenture or bond (any such obligations, “Security Bond Obligations”), be
the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Quebec, as amended) for each Secured Creditor and
in particular for all present and future holders of any debenture or bond (the
Secured Creditors and any such holders, collectively, the “Secured Creditor
Grantors”).  Each Security Creditor Grantor hereby constitutes, to the extent
necessary, the Collateral Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec, as amended) in order to hold security granted by any Credit
Party in the Province of Quebec to secure Security Bond Obligations.  Each
assignee of any Secured Creditor Grantor shall be deemed to have confirmed and
ratified the constitution of the Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) upon becoming a Lender under
this Credit Agreement as contemplated in Section 11.6(b)(A) and/or by receiving
the benefits of the Collateral Documents.  Notwithstanding the provisions of
Section 32 of An Act Respecting the Special Powers of Legal Persons (Quebec),
the Collateral Agent may acquire and be the holder of any debenture or bond. 
The Borrower hereby acknowledges that such debenture or bond constitutes a title
of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec, as amended.

 

11.22       PATRIOT Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the PATRIOT Act, such Lender and the
Administrative Agent are required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender and the
Administrative Agent, as the case may be, to identify the Credit Parties in
accordance with the PATRIOT Act.

 

11.23       Amendment and Restatement.  (a)  This Credit Agreement is an
amendment and restatement of the Existing Credit Agreement and does not
constitute a novation of the Existing Credit Agreement. All “Obligations” under
the Existing Credit Agreement (to the extent not paid on or prior to the
Effective Date), and all security interests, Liens, and collateral

 

160

--------------------------------------------------------------------------------


 

assignments granted to the Administrative Agent (as defined in the Existing
Credit Agreement) or the Collateral Agent (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or any of the other “Credit
Documents” defined therein, hereby are renewed and continued in full force and
effect, and hereafter shall be governed by this Credit Agreement or, to the
extent appropriate, such other Credit Document as further amended or modified
from time to time.  All existing “Credit Documents” previously executed in
connection with the Existing Credit Agreement shall continue in full force and
effect, except to the extent such agreement is amended, restated or replaced in
connection with this Credit Agreement, and any and all references therein to the
Existing Credit Agreement (regardless of terminology) shall refer to and mean
this Credit Agreement.  Without limiting the foregoing, the Credit Agreement
Parties acknowledge and agree that any and all obligations of BofA, DBTCA and
the other lenders under the Existing Credit Agreement (by virtue of the Bank
Assignment Agreement or otherwise) are governed by the terms of this Credit
Agreement (as an amendment and restatement in its entirety of the Existing
Credit Agreement).

 


(B)           THE BORROWER AND HOLDINGS ACKNOWLEDGE AND AGREE THAT AS OF THE
CLOSE OF BUSINESS ON JUNE 27, 2005, THE AGGREGATE AMOUNT OF REVOLVING
OUTSTANDINGS UNDER AND AS DEFINED IN THE EXISTING CREDIT AGREEMENT (EXCLUDING
THE UNDRAWN AMOUNT OF THE EXISTING LETTERS OF CREDIT) IS $141,770,606.13, AND
THE AGGREGATE AMOUNT OF TERM LOAN OUTSTANDINGS UNDER AND AS DEFINED IN THE
EXISTING CREDIT AGREEMENT IS $205,776,241.50.  AS OF THE DATE HEREOF, NONE OF
THE CREDIT PARTIES OR ANY OF THEIR RESPECTIVE AFFILIATES HAS OFFSET RIGHTS,
COUNTERCLAIMS OR DEFENSES OF ANY KIND AGAINST ANY OF THEIR OBLIGATIONS,
INDEBTEDNESS OR LIABILITIES UNDER THE EXISTING CREDIT AGREEMENT.  AS OF THE DATE
HEREOF IMMEDIATELY PRIOR TO THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENT CONTEMPLATED HEREIN, THERE EXISTS NO DEFAULT OR EVENT OF DEFAULT UNDER
AND AS DEFINED IN THE EXISTING CREDIT AGREEMENT.

 


ARTICLE 12


 


HOLDINGS SECURED GUARANTY


 

12.1         The Holdings Secured Guaranty.  In order to induce the Agents, each
Issuing Lender and the Lenders to enter into this Credit Agreement and to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Hedge Agreements, and in recognition of the direct benefits to be received by
Holdings from the proceeds of the Loans, the issuance of the Letters of Credit
and the entering into of such Hedge Agreements, Holdings hereby agrees with the
Guaranteed Creditors as follows:  Holdings hereby unconditionally and
irrevocably guarantees the full and prompt payment when due, whether upon
maturity, by acceleration or otherwise, of any and all Obligations of the
Borrower to the Guaranteed Creditors.  If any or all of the Obligations of the
Borrower to the Guaranteed Creditors becomes due and payable hereunder, Holdings
unconditionally promises to pay such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand, together with any and all reasonable expenses
which may be incurred by the Agents and the other Guaranteed Creditors in
collecting any of the Obligations.  This guaranty constitutes a guaranty of
payment and not of collection, and applies to all Obligations of the Borrower
arising in connection with this Credit Agreement and the other Credit Documents,
in each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such Guaranteed
Obligations are from

 

161

--------------------------------------------------------------------------------


 

time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such Guaranteed Obligations may be or hereafter become
barred by any statute of limitations, and whether or not such Guaranteed
Obligations may be or hereafter become otherwise unenforceable.

 

12.2         Bankruptcy.  Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all Guaranteed Obligations of the Borrower to
the Guaranteed Creditors whether or not due or payable by the Borrower upon the
occurrence in respect of the Borrower of any of the events specified in
Section 9.1(e), and unconditionally and irrevocably promises to pay all such
Guaranteed Obligations to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

 

12.3         Nature of Liability.  The liability of Holdings hereunder is
exclusive and independent of any security for or other guaranty of any of the
Guaranteed Obligations of the Borrower whether executed by Holdings, any other
guarantor or by any other party, and the liability of Holdings hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
the Borrower or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations of the Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower, or
(e) any payment made to any Guaranteed Creditor on the Guaranteed Obligations
which such Guaranteed Creditors repay to the Borrower pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

12.4         Independent Obligation.  The obligations of Holdings hereunder are
independent of the obligations of any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against Holdings
whether or not action is brought against any other guarantor or the Borrower and
whether or not any other guarantor or the Borrower be joined in any such action
or actions.  Holdings waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall, to the
fullest extent permitted by law, operate to toll the statute of limitations as
to Holdings.

 

12.5         Authorization.  Holdings authorizes each Guaranteed Creditor
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

 


(A)           SUBJECT TO THE PRIOR AGREEMENT OF THE BORROWER (TO THE EXTENT
REQUIRED BY THE CREDIT AGREEMENT), CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT
OF, AND/OR CHANGE OR EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE
OR ALTER, ANY OF THE GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE OR DECREASE
IN THE RATE OF INTEREST THEREON), ANY SECURITY THEREFOR, OR ANY LIABILITY
INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THE HOLDINGS SECURED
GUARANTY HEREIN MADE SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED,
EXTENDED, RENEWED OR ALTERED;

 

162

--------------------------------------------------------------------------------


 


(B)           TAKE AND HOLD SECURITY FOR THE PAYMENT OF ANY OF THE GUARANTEED
OBLIGATIONS AND SELL, EXCHANGE, RELEASE, SURRENDER, REALIZE UPON OR OTHERWISE
DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT ANY TIME
PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, ANY OF THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THEREAGAINST;


 


(C)           EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST THE
BORROWER OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM ACTING;


 


(D)           RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, THE
BORROWER OR OTHER OBLIGORS;


 


(E)           SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF THE BORROWER TO ITS CREDITORS OTHER THAN THE GUARANTEED CREDITORS;


 


(F)            APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF THE BORROWER TO THE GUARANTEED CREDITORS REGARDLESS
OF WHAT LIABILITY OR LIABILITIES OF HOLDINGS OR THE BORROWER REMAIN UNPAID;
AND/OR


 


(G)           CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, THIS CREDIT AGREEMENT OR ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO
HEREIN, OR, WITH THE AGREEMENT OF THE BORROWER, AMEND, MODIFY OR SUPPLEMENT THIS
CREDIT AGREEMENT OR ANY OF SUCH OTHER INSTRUMENTS OR AGREEMENTS.


 


12.6         RELIANCE.  IT IS NOT NECESSARY FOR ANY GUARANTEED CREDITOR TO
INQUIRE INTO THE CAPACITY OR POWERS OF THE BORROWER OR ITS SUBSIDIARIES OR THE
OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON ITS
BEHALF, AND ANY GUARANTEED OBLIGATIONS MADE OR CREATED IN RELIANCE UPON THE
PROFESSED EXERCISE OF SUCH POWERS SHALL BE GUARANTEED HEREUNDER.

 

12.7         Subordination.  Any obligations of the Borrower now or hereafter
owing to Holdings are hereby subordinated in right of payment to the Guaranteed
Obligations of the Borrower owing to the Guaranteed Creditors; provided that
payment may be made by the Borrower on any such obligations owing to Holdings so
long as the same is not prohibited by this Credit Agreement; and provided
further, that if the Administrative Agent so requests at a time when an Event of
Default exists, all such obligations of the Borrower to Holdings shall be
collected, enforced and received by Holdings as trustee for the Guaranteed
Creditors and be paid over to the Guaranteed Creditors on account of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors, but without
affecting or impairing in any manner the liability of Holdings under the other
provisions of this Holdings Secured Guaranty.  Prior to the transfer by Holdings
of any note or negotiable instrument evidencing any obligations of the Borrower
to Holdings, Holdings shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.  Holdings hereby agrees
with the Guaranteed Creditors that it will not exercise any claim or right of
subrogation which it may at any time otherwise have as a result

 

163

--------------------------------------------------------------------------------


 

of this Holdings Secured Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full.

 

12.8         Waiver.  (a)  Holdings waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party or (iii) pursue any other remedy in any such
Guaranteed Creditor’s power whatsoever.  Holdings waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Guaranteed Obligations, including,
without limitation, any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full of the
Guaranteed Obligations.  Subject to the terms of the Credit Documents, any of
the Guaranteed Creditors may, at its or their election, foreclose on any
security held by any Agent, any Issuing Lender, the Collateral Agent or any
other Guaranteed Creditor by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable law), or exercise any other right or remedy
any of the Guaranteed Creditors may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of Holdings hereunder except to the extent the Guaranteed Obligations have been
paid.  Holdings waives, to the fullest extent permitted by law, any defense
arising out of any such election by any of the Guaranteed Creditors, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Holdings against the Borrower or any
other party or any security.

 


(B)           HOLDINGS WAIVES ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE,
PROTESTS AND NOTICES, INCLUDING WITHOUT LIMITATION NOTICES OF NONPERFORMANCE,
NOTICES OF PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS HOLDINGS
SECURED GUARANTY, AND NOTICES OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR
ADDITIONAL GUARANTEED OBLIGATIONS.  HOLDINGS ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH
HOLDINGS ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NO GUARANTEED CREDITOR
SHALL HAVE ANY DUTY TO ADVISE HOLDINGS OF INFORMATION KNOWN TO THEM REGARDING
SUCH CIRCUMSTANCES OR RISKS.


 


12.9         LIMITATION ON ENFORCEMENT.  THE GUARANTEED CREDITORS AGREE THAT
THIS HOLDINGS SECURED GUARANTY MAY BE ENFORCED ONLY BY THE ACTION OF THE
ADMINISTRATIVE AGENT, IN EACH CASE ACTING UPON THE INSTRUCTIONS OF THE REQUIRED
LENDERS, AND THAT NO OTHER GUARANTEED CREDITOR SHALL HAVE ANY RIGHT INDIVIDUALLY
TO SEEK TO ENFORCE OR TO ENFORCE THIS HOLDINGS SECURED GUARANTY, IT BEING
UNDERSTOOD AND AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED BY THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE GUARANTEED CREDITORS UPON THE TERMS
OF THIS CREDIT AGREEMENT.  THE GUARANTEED CREDITORS FURTHER AGREE THAT THIS
HOLDINGS SECURED GUARANTY MAY NOT BE ENFORCED AGAINST ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE OR STOCKHOLDER OF HOLDINGS.

 

*              *              *

 

164

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Credit Agreement as of the date first above
written.

 

 

Address:

 

8211 Town Center Drive

WILLIAMS SCOTSMAN INTERNATIONAL,

Baltimore, Maryland 21236

INC. (f/k/a Scotsman Holdings, Inc.)

Attention: John Ross

 

Telephone: (410) 931-6000

 

Facsimile: (410) 931-6117

By:

/s/ Robert C. Singer

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

Address:

WILLIAMS SCOTSMAN, INC.

8211 Town Center Drive

 

Baltimore, Maryland 21236

 

Attention: John Ross

By:

/s/ Robert C. Singer

Telephone: (410) 931-6000

Title: Executive Vice President and Chief Financial Officer

Facsimile: (410) 931-6117

 

 

 

 

BANK OF AMERICA, N.A., Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin W. Corcoran

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as Syndication
Agent

 

 

 

 

 

By:

/s/ Mark E. Funk

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Frank Fazio

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., Individually and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Sebastien Delasnerie

 

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A., Individually and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Reginald Goldsmith

 

 

Title: Vice President

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC., Individually and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Ritnam Bhalla

 

 

Title: Authorized Signatory

 

 

 

 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

/s/ James O'Connell

 

 

Title: Associate

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Julianne Low

 

 

Title: Assistant Vice President

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

By:

/s/ Robert McIntyre

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL, a division of

 

Merrill Lynch Business Financial Services Inc.

 

 

 

 

 

By:

/s/ Richard Holston

 

 

Title: Vice President

 

 

 

 

 

GE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Wafa Shalabi

 

 

Title: Duly Authorized Signatory

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Marc H. Lauri

 

 

Title: Vice President

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

 

 

 

By:

/s/ Jason Hanes

 

 

Title: Senior Associate

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC.

 

 

 

 

 

By:

/s/ Dan Bueno

 

 

Title: Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James P. Sierakowski

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BUSINESS CREDIT, LLC

 

 

 

 

 

By:

/s/ Wayne D. Hillock

 

 

Title: Senior Vice President

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Ralph J. Infante

 

 

Title: Senior Vice President

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Frank Amodio

 

 

Title: Vice President—Credit

 

 

 

 

 

UPS CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Michael Tobin

 

 

Title: Senior Vice President

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Benjamin Emmons

 

 

Title: Managing Director

 

 

 

 

 

WEBSTER BUSINESS CREDIT
CORPORATION

 

 

 

 

 

By:

/s/ Gordon Massave

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SANDY SPRING BANK

 

 

 

 

 

By:

/s/ Roy S. Lewis

 

 

Title: Vice President

 

 

 

 

 

CIBC, INC.

 

 

 

 

 

By:

/s/ Jonathan Rabinowitz

 

 

Title: Executive Director CIBC World Markets Corp. as Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

FIRST DOMINION FUNDING I

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

Title: Authorized Signatory

 

 

 

 

 

FIRST DOMINION FUNDING II

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

Title: Authorized Signatory

 

 

 

 

 

FIRST DOMINION FUNDING III

 

 

 

 

 

By:

/s/ David H. Lerner

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDER COMMITMENTS
AND TERM LOAN OUTSTANDINGS

 

Lender

 

Revolving Credit
Commitment

 

Term Loan
Outstanding

 

 

 

 

 

 

 

Bank of America, N. A.

 

$

70,000,000

 

$

136,420,000

 

 

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

$

35,000,000

 

 

 

 

 

 

 

 

 

Wachovia Bank, N.A.

 

$

34,250,000

 

 

 

 

 

 

 

 

 

The CIT Group/Business Credit, Inc.

 

$

33,500,000

 

 

 

 

 

 

 

 

 

GMAC Commercial Finance LLC

 

$

33,500,000

 

 

 

 

 

 

 

 

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

$

27,500,000

 

 

 

 

 

 

 

 

 

GE Capital Corporation

 

$

27,500,000

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

27,500,000

 

 

 

 

 

 

 

 

 

National City Business Credit, Inc.

 

$

24,000,000

 

 

 

 

 

 

 

 

 

HSBC Business Credit (USA) Inc.

 

$

20,000,000

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

19,250,000

 

 

 

 

 

 

 

 

 

PNC Bank, National Association

 

$

19,000,000

 

 

 

 

 

 

 

 

 

LaSalle Business Credit, LLC

 

$

19,000,000

 

 

 

 

 

 

 

 

 

Textron Financial Corporation

 

$

15,000,000

 

 

 

 

 

 

 

 

 

Siemens Financial Services, Inc.

 

$

15,000,000

 

 

 

 

 

 

 

 

 

UPS Capital Corporation

 

$

15,000,000

 

 

 

 

 

 

 

 

 

SunTrust Bank

 

$

15,000,000

 

 

 

 

 

 

 

 

 

Citicorp USA, Inc.

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Lehman Commercial Paper Inc.

 

$

10,000,000

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I

Page 2

 

Lender

 

Revolving Credit
Commitment

 

Term Loan
Outstanding

 

 

 

 

 

 

 

Webster Business Credit Corporation

 

$

10,000,000

 

 

 

 

 

 

 

 

 

Sandy Spring Bank

 

$

10,000,000

 

 

 

 

 

 

 

 

 

CIBC, Inc.

 

$

10,000,000

 

 

 

 

 

 

 

 

 

First Dominion Funding I

 

 

 

$

5,820,000

 

 

 

 

 

 

 

First Dominion Funding II

 

 

 

$

3,880,000

 

 

 

 

 

 

 

First Dominion Funding III

 

 

 

$

3,880,000

 

 

 

 

 

 

 

Total

 

$

500,000,000

 

$

150,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LENDER ADDRESSES

 

Lender

 

Address

 

 

 

 

Bank of America, N. A.

 

335 Madison Avenue

 

 

New York, NY 10017

 

 

Attention:

Kevin Corcoran

 

 

Telephone:

212-503-7632

 

 

Facsimile:

212-503-7340

 

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street

 

 

2nd Floor

 

 

New York, NY 10005

 

 

Attention:

Steve Lapidus

 

 

Telephone:

212-250-3419

 

 

Facsimile:

212-797-4655

 

 

 

 

Wachovia Bank, N.A.

 

1133 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention:

James O’Connell

 

 

Telephone:

212-545-4435

 

 

Facsimile:

212-545-4283

 

 

 

 

The CIT Group/Business Credit, Inc.

 

1211 Avenue of the Americas

 

 

22nd Floor

 

 

New York, NY 10036

 

 

Attention:

Julianne Low

 

 

Telephone:

212-790-9105

 

 

Facsimile:

212-536-1295

 

 

 

 

GMAC Commercial Finance LLC

 

1290 Avenue of the Americas

 

 

3rd Floor

 

 

New York, NY 10104

 

 

Attention:

Robert McIntyre

 

 

Telephone:

212-884-7128

 

 

Facsimile:

212-884-7692

 

--------------------------------------------------------------------------------


 

Schedule II

Page 2

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

222 N. LaSalle

 

Chicago, IL 60601

 

Attention:

Andrew Sepe

 

Telephone:

212-236-1558

 

Facsimile:

212-236-0048

 

 

 

 

GE Capital Corporation

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, CT 06856-5201

 

 

Attention:

Howard Weinberg

 

 

Telephone:

203-956-4115

 

 

Facsimile:

203-956-4240

 

 

 

 

JPMorgan Chase Bank, N.A.

 

One Chase Square

 

 

Floor 25

 

 

Rochester, NY 14643

 

 

Attention:

John Hariaczyi

 

 

Telephone:

585-258-6903

 

 

Facsimile:

585-258-7440

 

 

 

 

National City Business Credit, Inc.

 

1965 East 6th Street

 

 

Suite 400 Locator #3049

 

 

Cleveland, OH 44114

 

 

Attention:

Jason Hanes

 

 

Telephone:

216-222-9508

 

 

Facsimile:

216-222-9555

 

 

 

 

HSBC Business Credit (USA) Inc.

 

452 Fifth Avenue

 

 

5th Floor

 

 

New York, NY 10018

 

 

Attention:

Dan R. Bueno

 

 

Telephone:

212-525-2518

 

 

Facsimile:

212-525-2520

 

 

 

 

Wells Fargo Bank, N.A.

 

1445 Ross Drive

 

 

Suite 4560, 45th Floor

 

 

Dallas, TX 75202

 

 

Attention:

Reginald Goldsmith

 

 

Telephone:

214-721-6413

 

 

Facsimile:

214-721-6422

 

 

 

 

PNC Bank, National Association

 

100 West Road

 

 

Suite 319

 

 

Towson, MD 21204

 

 

Attention:

James P. Sierakowski

 

 

Telephone:

410-832-7554

 

 

Facsimile:

410-825-6257

 

--------------------------------------------------------------------------------


 

Schedule II

Page 3

 

LaSalle Business Credit, LLC

 

135 S. LaSalle

 

 

#425

 

 

Chicago, IL 60603

 

 

Attention:

Dan Laven

 

 

Telephone:

312-904-6036

 

 

Facsimile:

312-904-6450

 

 

 

 

Textron Financial Corporation

 

11575 Great Oaks Way

 

 

Suite 210

 

 

Alpharetta, GA 36022

 

 

Attention:

Ralph Infante

 

 

Telephone:

770-360-1442

 

 

Facsimile:

770-360-1672

 

 

 

 

Siemens Financial Services, Inc.

 

170 Wood Avenue South

 

 

Iselin, NJ 08830

 

 

Attention:

Sharon Rooney

 

 

Telephone:

732-590-6624

 

 

Facsimile:

732-590-6648

 

 

 

 

UPS Capital Corporation

 

35 Glenlake Parkway

 

 

Atlanta, GA 30328

 

 

Attention:

Courtney Alexander

 

 

Telephone:

404-828-4856

 

 

Facsimile:

404-828-3775

 

 

 

 

SunTrust Bank

 

303 Peachtree Street NE

 

 

2nd Floor

 

 

Atlanta, GA 30308

 

 

Attention:

Haynes Gentry

 

 

Telephone:

404-581-1792

 

 

Facsimile:

404-588-7061

 

 

 

 

Citicorp USA, Inc.

 

388 Greenwich Street

 

 

19thFloor

 

 

New York, NY 10013

 

 

Attention:

Shane Azzara

 

 

Telephone:

212-816-2290

 

 

Facsimile:

212-816-2813

 

 

 

 

Lehman Commercial Paper Inc.

 

745 7th Avenue

 

 

7th Floor

 

 

New York, NY 10019

 

 

Attention:

Paul Arzonian

 

 

Telephone:

212-526-5803

 

 

Facsimile:

646-758-4980

 

--------------------------------------------------------------------------------


 

Schedule II

Page 4

 

Webster Business Credit Corporation

 

1 State Street

 

 

7th Floor

 

 

New York, NY 10004

 

 

Attention:

Gordon Massave

 

 

Telephone:

212-806-4581

 

 

Facsimile:

212-806-4510

 

 

 

 

Sandy Spring Bank

 

9112 Guilford Road

 

 

Columbia, MD 21046

 

 

Attention:

Roy S. Lewis

 

 

Telephone:

800-399-5919 x6536

 

 

Facsimile:

301-483-6652

 

 

 

 

CIBC, Inc.

 

300 Madison Avenue

 

 

4th Floor

 

 

New York, NY 10017

 

 

Attention:

Jonathan Rabinowitz

 

 

Telephone:

212-856-6549

 

 

Facsimile:

212-856-3991

 

 

 

 

First Dominion Funding I

 

c/o CSFB Alternative Capital, Inc.
Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Elizabeth Mutton

 

 

Telephone:

212-538-8209

 

 

Facsimile:

212-538-8290

 

 

 

 

First Dominion Funding II

 

c/o CSFB Alternative Capital, Inc.
Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Elizabeth Mutton

 

 

Telephone:

212-538-8209

 

 

Facsimile:

212-538-8290

 

 

 

 

First Dominion Funding III

 

c/o CSFB Alternative Capital, Inc.
Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Elizabeth Mutton

 

 

Telephone:

212-538-8209

 

 

Facsimile:

212-538-8290

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Existing Indebtedness and Operating Leases

 

Part A:

 

 

 

Existing Indebtedness of Holdings, the Borrower and their respective
subsidiaries.

 

 

 

 

 

 

 

1.

 

Agreement of Indemnity, dated March 31, 2004, among the Borrower, Holdings and
Zurich America Insurance Company and its subsidiaries and affiliates, with
respect to surety bonds.

 

 

 

 

 

 

 

2.

 

General Contract of Indemnity between the Borrower and the Midwest Employers
Casualty Company, with respect to surety bonds.

 

 

 

 

 

 

 

3.

 

Senior Secured Notes; principal amount outstanding: $150,000,000.

 

 

 

 

 

 

 

4.

 

Senior Unsecured Notes; principal amount outstanding: $550,000,000.

 

 

 

 

 

 

 

5.

 

Capital leases listed on Attachment A hereto.

 

 

 

 

 

Part B:

 

 

 

Existing Operating Leases of Real Property leased by Holdings, the Borrower and
their respective Subsidiaries:

 

 

 

 

 

 

 

1.

 

See Part B of Schedule III-United States branches (see schedule attached).

 

 

 

 

 

 

 

2.

 

Canadian branches (see schedule attached).

 

--------------------------------------------------------------------------------


 

Attachment A of SCHEDULE III

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

Williams Scotsman, Inc.
Capital and Operating leases (Equipment & Auto’s)
Active as of April 1, 2005

 

Lease
Type

 

Lessor

 

Dist Name

 

Unit Description

 

Term

 

Contract
Expiration

 

Fxd charge current

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FDWXW47PX4EC60448

 

60

 

02/18/09

 

916.86

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / NOT BUILT

 

60

 

02/10/09

 

605.70

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 TOYOTA / JNAU2U1J14A455044

 

60

 

02/24/09

 

731.87

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FDXX46P54EA19525

 

60

 

02/26/09

 

740.26

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FDXF47P24EB18997

 

60

 

02/24/09

 

893.15

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FTRX12W14NB33952

 

60

 

03/22/09

 

473.32

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 CHEV / 1GBE4C1234F51356

 

60

 

03/17/09

 

904.47

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FDAW57P54EC34089

 

60

 

03/31/09

 

868.79

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD* / 1FTSE34P94HA80070

 

60

 

03/31/09

 

574.02

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 GMC / NOT AVAILABLE

 

60

 

03/29/09

 

791.27

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 GMC / NOT AVAILABLE

 

60

 

03/29/09

 

654.30

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 GMC / NOT AVAILABLE

 

60

 

03/29/09

 

654.30

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 GMC / NOT AVAILABLE

 

60

 

03/29/09

 

704.48

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 FORD / 1FDXX46P84ED30897

 

60

 

06/15/09

 

1,184.13

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 CHEV / 1GCHC39U941163923

 

60

 

07/16/09

 

501.19

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT BUILT

 

72

 

02/26/10

 

610.38

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT BUILT

 

72

 

02/26/10

 

622.70

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

72

 

02/26/10

 

333.43

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT BUILT

 

72

 

02/26/10

 

312.56

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 INTERNATIONAL / 1HTMMAAN25H688391

 

60

 

04/19/09

 

1,371.15

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

72

 

05/06/10

 

619.04

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

364.82

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

364.82

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

367.18

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

367.18

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

365.21

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

365.21

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

98 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

197.73

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

98 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

198.60

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

98 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

229.24

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

316.69

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

98 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

257.41

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

250.68

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

256.88

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

255.11

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

256.31

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

97 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

174.35

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

04 EVACO / NOT AVAILABLE

 

120

 

06/21/14

 

368.31

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

97 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

218.94

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

98 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

182.21

 

Capital

 

AMI

 

TRUCKLEASE CORP

 

99 LANDOLL / NOT AVAILABLE

 

72

 

06/21/10

 

270.51

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

04 THUNDERBIRD / 1FAHP60A64Y104080

 

36

 

01/30/07

 

799.74

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

05 FORD F 550 / 1FDAF57P95EA83210

 

60

 

11/05/09

 

883.84

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

04 FORD E 350 / FTSS34P04HA75882

 

60

 

09/23/09

 

620.68

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

04 FORD F 450 / 1FDXF46P34ED99368

 

60

 

11/23/09

 

740.41

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

05 SUPERCAB XL/XLT / 1FTSX20545EA72132

 

60

 

10/31/09

 

655.09

 

Capital

 

FORD

 

FORD MOTOR CREDIT

 

04 ECONOLINE SUPER / 1FDSE35LX4HB45189

 

60

 

11/01/09

 

617.49

 

Capital

 

GE

 

GE

 

05 EVACO / 1E9DE392X5A283047

 

72

 

11/05/10

 

489.84

 

Capital

 

GE

 

GE

 

05 FORD E 350 / 1FTSE34P05HA96420

 

60

 

02/08/10

 

558.10

 

Capital

 

GE

 

GE

 

05 FORD F 350 / 1FTWF31P35EA49256

 

60

 

02/17/10

 

704.72

 

Capital

 

GE

 

GE

 

05 EVACO / 1E9DE39295A283220

 

72

 

03/02/11

 

497.41

 

Capital

 

GE

 

GE

 

05 FORD F 150 / 1FTVF1259NA81397

 

60

 

03/22/10

 

572.67

 

Capital

 

GE

 

GE

 

05 EVACO / 1E9DE39205A283221

 

72

 

03/01/11

 

537.24

 

Capital

 

GE

 

GE

 

05 CORVETTE / 1G1YY24U155111096

 

36

 

03/01/08

 

907.82

 

Capital

 

GE

 

GE

 

05 INTERNATIONAL / 1HTMLAFK76H204038

 

60

 

04/01/10

 

1,145.71

 

Capital

 

GE

 

GE

 

05 INTERNATIONAL / 1HTMMAAL55H133482

 

60

 

04/01/10

 

1,539.54

 

Capital

 

GE

 

GE

 

05 FORD F 350 / 1FDWF36P75EC01320

 

60

 

03/01/10

 

773.00

 

 

--------------------------------------------------------------------------------


 

Lease
Type

 

Lessor

 

Dist Name

 

Unit Description

 

Term

 

Contract
Expiration

 

Fxd charge current

 

Capital

 

GE

 

GE

 

05 FORD E 350 / 1FDWE35P9HA55666

 

60

 

04/01/10

 

644.21

 

Capital

 

GE

 

GE

 

05 CHEV SILVERADO / 1GBHC24285E140507

 

60

 

04/01/10

 

649.50

 

Capital

 

De Lage Landen Financial Services, Inc.

 

 

 

2004 Toyota model 7FGAU50 / 60473

 

60

 

02/17/09

 

892.91

 

Capital

 

Toyota Motor Credit Corp.

 

 

 

2004 Toyota model 7FGU80 / 60128

 

60

 

02/19/09

 

1,260.47

 

Capital

 

Toyota Motor Credit Corp.

 

 

 

2004 Toyota model 7FGU80 / 60128

 

1

 

02/19/09

 

—

 

Capital

 

Citicapital

 

 

 

2004 Komatsu FG50R2-7 / AT33B50024

 

72

 

07/31/10

 

486.48

 

Capital

 

De Lage Landen Financial Services, Inc.

 

 

 

2004 CAT Model DP100-D / 3DP10125

 

60

 

12/31/09

 

1,570.49

 

Capital

 

De Lage Landen Financial Services, Inc.

 

 

 

2005 CAT GP50K-LP / LPAT33B50061

 

72

 

02/28/12

 

604.42

 

Capital

 

Chesapeake Industrial Leasing

 

 

 

Used CAT DP100 / 3DP00251

 

48

 

05/01/09

 

1,272.24

 

 

--------------------------------------------------------------------------------


 

PART B of SCHEDULE III

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

United States Branches

 

Please see attached.

 

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
United States - Leased Properties as of May 1, 2005

 

ALBANY, GA BRANCH
3268 Palmyra Road
Albany GA 31707

 

13.0 acs.

 

$

3,600.00

 

$

0.00

 

10/1/2001

 

7/2/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

ALBANY, NY

6 Industry Drive
Waterford NY 12188

 

3.0 acs.

 

$

4,300.00

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

 

 

 

 

ALBUQUERQUE DROP LOT
9521 Central N.W.
Albuquerque NM 87121

 

87121

 

1.0 acs.

 

$

3,000.00

 

$

1,000.00

 

10/20/1995

 

 

 

 

 

no

 

yes

 

30 Days

 

ALLLENTOWN BRANCH

2780 Route 100
Allentown PA 18062

 

10.0 acs.

 

$

6,450.00

 

$

0.00

 

11/1/2000

 

9/1/2010

 

10/31/2010

 

yes

 

yes

 

No

 

 

 

ATLANTA STORAGE LOT
Lot 60, Patrick Ind’l Park
Winder GA 30680

 

5.0 acs.

 

$

3,000.00

 

$

12,858.00

 

3/1/2004

 

11/30/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

AUSTIN BRANCH
2900 N IH-35
Georgetown TX 78626

 

6.0 acs.

 

$

3,250.00

 

$

0.00

 

3/1/2004

 

9/1/2005

 

2/28/2006

 

no

 

yes

 

No

 

 

 

BAKERSFIELD YARD
6801 Meaney Avenue
Bakersfield CA 93308

 

5.0 acs.

 

$

339.07

 

$

0.00

 

1/1/2006

 

8/3/2010

 

12/31/2010

 

no

 

yes

 

No

 

 

 

BIRMINGHAM BRANCH
120 Kerr Road
Moody AL 35004

 

7.0 acs.

 

$

2,000.00

 

$

0.00

 

11/1/2004

 

8/2/2005

 

10/31/2005

 

no

 

yes

 

No

 

 

 

BOISE BRANCH
4430 E. Franklin Road
Meridian ID 83642

 

2.0 acs.

 

$

2,894.43

 

$

2,500.00

 

1/15/2002

 

7/18/2006

 

1/14/2007

 

no

 

yes

 

 

 

 

 

BOSTON DROP LOT
41 Industrial Park Drive
Pelham NH 3076

 

3076

 

3.0 acs.

 

$

4,500.00

 

$

0.00

 

11/1/2001

 

 

 

 

 

no

 

yes

 

Yes

 

CASPER BRANCH
2383 Nuclear Drive
Casper WY 82604

 

1.0 acs.

 

$

1,750.00

 

$

0.00

 

1/1/2006

 

9/2/2006

 

12/31/2006

 

no

 

yes

 

 

 

 

 

CENTRAL NORTHWEST REGION OFFICE
990 Grove Street
Evanston IL 60201

 

0.0 acs.

 

$

1,103.00

 

$

2,328.00

 

12/17/2004

 

6/19/2005

 

12/16/2005

 

no

 

no

 

 

 

 

 

CHARLESTON WV BRANCH
322-B Call Road
Charleston WV 25312

 

10.0 acs.

 

$

2,233.00

 

$

0.00

 

6/1/2005

 

3/1/2006

 

5/31/2006

 

no

 

yes

 

 

 

 

 

CHARLOTTE BRANCH
3925 Trailer Drive
Charlotte NC 28269

 

10.0 acs.

 

$

12,376.49

 

$

27,500.00

 

9/1/2005

 

3/3/2007

 

8/31/2007

 

yes

 

yes

 

No

 

 

 

CHERRY HILL BRANCH
1901 Old Cuthbert Road
Cherry Hill NJ 8034

 

18.0 acs.

 

$

10,666.66

 

$

0.00

 

1/1/2002

 

7/4/2006

 

12/31/2006

 

yes

 

yes

 

No

 

 

 

CHICAGO SOUTH BRANCH (MSI)
15755 S. Springfield Avenue
Markham IL 60428-4469

 

3.0 acs.

 

$

3,600.00

 

$

0.00

 

2/24/2005

 

11/25/2007

 

2/23/2008

 

no

 

yes

 

No

 

 

 

 

Page 1

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
United States - Leased Properties as of May 1, 2005

 

CLEVELAND STORAGE LOT
1041 Lake Road
Medina OH 44256

 

5.0 acs.

 

$

2,600.00

 

$

0.00

 

3/1/2005

 

9/1/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

COLUMBUS BRANCH
2150 Cloverleaf Street
Columbus OH 43232

 

5.0 acs.

 

$

3,300.00

 

$

0.00

 

9/1/2001

 

3/3/2006

 

8/31/2006

 

no

 

yes

 

 

 

 

 

DALLAS-FT.WORTH (Inc.9/01)
4590 Carey Road
Fort Worth TX 76119

 

15.0 acs.

 

$

13,510.99

 

$

0.00

 

9/1/1999

 

3/3/2009

 

8/31/2009

 

no

 

yes

 

No

 

 

 

DENVER BRANCH
4500 E. 60th Avenue
Commerce City CO 80022

 

4.0 acs.

 

$

3,850.00

 

$

0.00

 

2/1/2005

 

8/4/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DETROIT BRANCH
8122 Park Place
Brighton MI 48116

 

10.0 acs.

 

$

8,131.80

 

$

10,000.00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DORAVILLE STORAGE LOT (SMI)
4663 Virginia Avenue
Doraville GA 30360

 

2.0 acs.

 

$

1,400.00

 

$

0.00

 

6/9/1993

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DURHAM BRANCH
905 Ellis Road
Durham NC 27703

 

11.0 acs.

 

$

12,070.04

 

$

11,842.20

 

10/4/2001

 

6/5/2006

 

10/3/2006

 

no

 

yes

 

No

 

 

 

DURHAM STORAGE LOT
Hwy 70 West
Kinston NC 28502

 

3.0 acs.

 

$

680.00

 

$

0.00

 

3/1/1993

 

2/28/1993

 

2/28/1993

 

yes

 

yes

 

 

 

Attention Needed

 

FRESNO BRANCH
2809 S. Chestnut Avenue
Fresno CA 93725

 

9.0 acs.

 

$

9,968.86

 

$

0.00

 

9/1/1999

 

7/2/2007

 

8/31/2007

 

no

 

yes

 

Yes

 

 

 

GRAND JUNCTION BRANCH
760 21 ½ Road
Grand Junction CO 81505

 

0.63 acs.

 

$

1,541.00

 

$

0.00

 

7/1/2000

 

1/31/2006

 

7/31/2006

 

yes

 

yes

 

 

 

 

 

GREENVILLE, SC BRANCH
198 Freeman Farm Road
Duncan SC 29334

 

6.0 acs.

 

$

5,010.00

 

$

5,010.00

 

3/5/2005

 

9/5/2006

 

3/4/2007

 

no

 

yes

 

No

 

 

 

HARTFORD BRANCH
576 West Johnson Avenue
Cheshire CT 6410

 

9.0 acs.

 

$

6,302.83

 

$

0.00

 

1/1/2006

 

9/2/2011

 

12/31/2011

 

yes

 

yes

 

 

 

 

 

INDIANAPOLIS BRANCH
1313 Harding Court
Indianapolis IN 46217

 

5.0 acs.

 

$

5,750.00

 

$

0.00

 

12/1/2004

 

6/3/2005

 

11/30/2005

 

no

 

yes

 

Yes

 

 

 

JACKSON BRANCH
131 Enterprise Drive
Madison MS 39110

 

4.0 acs.

 

$

1,966.74

 

$

0.00

 

6/15/2004

 

12/15/2005

 

6/14/2006

 

yes

 

yes

 

No

 

 

 

JACKSONVILLE BRANCH
325 Clark Road
Jacksonville FL 32218

 

15.0 acs.

 

$

7,268.51

 

$

0.00

 

1/1/2006

 

7/4/2010

 

12/31/2010

 

yes

 

yes

 

No

 

 

 

KANSAS CITY BRANCH
8201 NE 38th Street
Kansas City MO 64161

 

2.187 acs.

 

$

3,200.00

 

$

0.00

 

6/21/2003

 

12/22/2007

 

6/20/2008

 

no

 

yes

 

No

 

 

 

KANSAS CITY PROPERTY (09/04)
6817 Stadium Drive
Kansas City MO 64129

 

7.0 acs.

 

$

5,575.00

 

$

0.00

 

6/1/2004

 

3/31/2009

 

5/31/2009

 

no

 

yes

 

No

 

 

 

 

Page 2

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
United States - Leased Properties as of May 1, 2005

 

LAS VEGAS BRANCH
3435 Kier Road
Las Vegas NV 89030

 

8.0 acs.

 

$

18,259.59

 

$

0.00

 

12/17/1999

 

9/17/2009

 

12/16/2009

 

yes

 

yes

 

No

 

 

 

LONG ISLAND BRANCH
47 Windsor Place
Central Islip NY 11722

 

3.0 acs.

 

$

4,800.00

 

$

7,500.00

 

10/1/2004

 

7/2/2005

 

9/30/2005

 

yes

 

yes

 

No

 

 

 

LOS ANGELES BRANCH
12211 & 11811 Greenstone Avenue
SantaFeSrings CA 90670

 

16.0 acs.

 

$

29,618.52

 

$

26,920.08

 

2/1/1997

 

8/4/2006

 

1/31/2007

 

yes

 

yes

 

Yes

 

 

 

LOUISVILLE BRANCH
2707 Millers Lane
Louisville KY 40216

 

6.0 acs.

 

$

4,551.67

 

$

4,550.00

 

11/1/2001

 

7/3/2006

 

10/31/2006

 

no

 

yes

 

No

 

 

 

MEMPHIS BRANCH
5012 Malone Road
Memphis TN 38118

 

10.0 acs.

 

$

5,800.00

 

$

0.00

 

10/1/2003

 

8/31/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

MILWAUKEE BRANCH
516 West Street
Watertown WI 53094

 

2.0 acs.

 

$

1,108.42

 

$

0.00

 

2/1/2008

 

8/4/2010

 

1/31/2011

 

no

 

yes

 

No

 

 

 

MINNEAPOLIS BRANCH
19740 Kenrick Avenue
Lakeville MN 55044

 

1.0 acs.

 

$

4,370.00

 

$

6,600.00

 

10/15/2002

 

9/14/2005

 

10/14/2005

 

yes

 

yes

 

No

 

 

 

MOBILE BRANCH
8550 Bellingrath Road
Theodore AL 36582

 

3.0 acs.

 

$

1,600.00

 

$

1,200.00

 

12/1/2005

 

6/3/2010

 

11/30/2010

 

no

 

yes

 

No

 

 

 

MOBILE PROPERTY
Bellingrath Road
Theodore AL 36582

 

15.0 acs.

 

$

2,400.00

 

$

0.00

 

1/1/2004

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

NASHVILLE BRANCH (08/04)
111 Forbus Drive
Christiana TN 37037

 

7.98 acs.

 

$

8,000.00

 

$

0.00

 

8/1/2004

 

6/1/2009

 

7/31/2009

 

yes

 

yes

 

 

 

 

 

NATIONAL ACCTS/YARDLEY
301 Oxford Valley Road #503 A&B
Yardley PA 19067

 

0.0 acs.

 

$

3,658.77

 

$

6,600.00

 

1/15/2005

 

7/18/2005

 

1/14/2006

 

yes

 

yes

 

No

 

 

 

NEW ORLEANS BR. (SMI)
2004 West Airline Highway
LaPlace LA 70068

 

6.0 acs.

 

$

800.00

 

$

0.00

 

9/1/1998

 

6/2/2004

 

8/31/2004

 

no

 

yes

 

No

 

Attention Needed

 

NEW ORLEANS BRANCH
3777 W. Airline Hwy.
Reserve LA 70084

 

19.0 acs.

 

$

17,763.37

 

$

0.00

 

12/1/2005

 

12/1/2019

 

11/30/2020

 

no

 

yes

 

No

 

 

 

NEW YORK CITY BRANCH
170 Central Avenue
South Kearney NJ 7032

 

10.0 acs.

 

$

30,000.00

 

$

50,000.00

 

3/1/1998

 

12/2/2007

 

5/31/2008

 

no

 

yes

 

 

 

 

 

NORCROSS/SE AREA OFC
3200 Clinton Ct
Norcross GA 30071

 

4.0 acs.

 

$

7,596.34

 

$

6,250.00

 

10/1/1995

 

7/2/2005

 

9/30/2005

 

no

 

yes

 

No

 

 

 

OMAHA BRANCH
17409 Storage Road
Omaha NE 68136

 

1.0 acs.

 

$

2,423.01

 

$

2,250.00

 

11/1/2005

 

5/4/2006

 

10/31/2006

 

yes

 

yes

 

No

 

 

 

OMAHA - DROP LOT
17402 Storage Road
Omaha NE 68136

 

68136

 

1.2 acs.

 

$

950.00

 

$

0.00

 

12/15/2004

 

11/1/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

Page 3

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
United States - Leased Properties as of May 1, 2005

 

ORLANDO LOT - SETR
11351 South Orange Ave
Orlando FL 32824

 

4.5 acs.

 

$

1,900.00

 

$

0.00

 

1/1/2005

 

7/4/2007

 

12/31/2007

 

yes

 

yes

 

 

 

 

 

PACIFIC NORTHWEST (MAJOR PROJECTS)
1390 Valentine Avenue
Pacific WA 98047

 

1.0 acs.

 

$

6,490.00

 

$

0.00

 

6/1/2002

 

12/1/2006

 

5/31/2007

 

no

 

yes

 

No

 

 

 

PASCO BRANCH
1925 North 4th Avenue
Pasco WA 99301

 

0.0 acs.

 

$

1,500.00

 

$

0.00

 

4/1/2001

 

1/30/2006

 

3/31/2006

 

yes

 

yes

 

No

 

 

 

PHOENIX BRANCH
3232 S. 48th Street
Phoenix AZ 85040

 

10.0 acs.

 

$

14,317.62

 

$

17,000.00

 

9/15/2003

 

3/17/2008

 

9/14/2008

 

yes

 

yes

 

No

 

 

 

PORTLAND BRANCH
7933 N. Upland Drive
Portland OR 97203

 

6.5 acs.

 

$

15,532.03

 

$

13,500.00

 

11/2/2000

 

7/4/2005

 

11/1/2005

 

no

 

yes

 

No

 

 

 

PROVIDENCE BRANCH
115 Lydia Ann Road
Smithfield RI 2917

 

4.0 acs.

 

$

4,326.00

 

$

4,000.00

 

9/1/2002

 

3/3/2007

 

8/31/2007

 

no

 

yes

 

No

 

 

 

RIVERSIDE BRANCH
9400 Galena Street
Riverside CA 92509

 

13.0 acs.

 

$

16,298.64

 

$

15,000.00

 

9/12/2003

 

3/14/2008

 

9/11/2008

 

yes

 

yes

 

Yes

 

 

 

SACRAMENTO BRANCH
4911 Allison Parkway
Vacaville CA 95688

 

11.0 acs.

 

$

15,318.00

 

$

13,500.00

 

10/1/2002

 

10/1/2011

 

9/30/2012

 

yes

 

yes

 

no

 

 

 

SALT LAKE CITY BRANCH
500 West 3300 South
Salt Lake City UT 84115

 

4.0 acs.

 

$

10,491.67

 

$

0.00

 

10/1/2002

 

7/4/2008

 

12/31/2008

 

no

 

yes

 

No

 

 

 

SAN ANTONIO BRANCH
16847 IH 35 N #2
Selma TX 78154

 

12.0 acs.

 

$

5,881.36

 

$

0.00

 

2/1/2002

 

8/4/2011

 

1/31/2012

 

yes

 

yes

 

No

 

 

 

SAN DIEGO BRANCH
2650 Cactus Road
San Diego CA 92145

 

5.0 acs.

 

$

14,857.00

 

$

28,000.00

 

5/1/2002

 

5/1/2011

 

4/30/2012

 

no

 

yes

 

No

 

 

 

SAN JOSE BRANCH
12705 Monterey Hwy
San Martin CA 95046

 

10.0 acs.

 

$

17,023.93

 

$

10,000.00

 

12/1/2007

 

9/1/2015

 

11/30/2015

 

yes

 

yes

 

No

 

 

 

SAVANNAH BRANCH
2700 Louisville Road
Savannah GA 31401

 

7.0 acs.

 

$

6,500.00

 

$

0.00

 

9/15/2004

 

3/17/2006

 

9/14/2006

 

yes

 

yes

 

No

 

 

 

SEATTLE BRANCH (A)
Smokey Point Blvd
Marysville WA 98271

 

10.0 acs.

 

$

10,214.00

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SEATTLE BRANCH (B)
14219 Smokey Point Blvd Bldg 15
Marysville WA 98270

 

5.0 acs.

 

$

19,127.31

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SOC AREA OFFICE (Houston)
3838 N. Sam Houston Pkwy, #170
Houston TX 77032

 

3.0 acs.

 

$

3,152.79

 

$

3,179.44

 

11/1/2001

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

SOUTHERN MD BRANCH
2460 Old Washington Road
Waldorf MD 20601

 

5.0 acs.

 

$

5,230.00

 

$

0.00

 

6/1/2004

 

12/1/2008

 

5/31/2009

 

yes

 

yes

 

No

 

 

 

 

Page 4

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
United States - Leased Properties as of May 1, 2005

 

SPOKANE BRANCH
17207 E. Dalton Avenue
Spokane WA 99216

 

2.0 acs.

 

$

2,530.92

 

$

0.00

 

12/1/2002

 

9/1/2005

 

11/30/2005

 

no

 

yes

 

No

 

 

 

ST. LOUIS SOUTH BRANCH
2960 Arnold Tenbrook Road
Arnold MO 63010

 

9.0 acs.

 

$

12,500.00

 

$

0.00

 

8/1/2002

 

7/1/2005

 

7/31/2005

 

no

 

yes

 

No

 

 

 

TALLAHASSEE
4742-A Blountstown Hwy.
Tallahassee FL 32304

 

5.0 acs.

 

$

2,956.25

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

No

 

 

 

WASHINGTON, DC BRANCH
12019 Livingston Road
Manassas VA 20109

 

5.0 acs.

 

$

6,333.92

 

$

0.00

 

1/31/2002

 

8/3/2006

 

1/30/2007

 

yes

 

yes

 

 

 

 

 

WEST PALM BEACH (SMI)
6100 North Military Trail
West Palm Beach FL 33407

 

4.0 acs.

 

$

10,650.00

 

$

2,919.00

 

5/1/2004

 

11/1/2007

 

4/30/2008

 

yes

 

yes

 

No

 

 

 

 

Page 5

--------------------------------------------------------------------------------


 

Canadian Branches

 

Please see attached.

 

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
Canada - Leased Properties as of May 1, 2005

 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term Option

 

Warning

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WSC - CALGARY -DOWNTOWN
OFFICE
144-4 Avenue S.W
Calgary, Alberta CN T2P 3N4

 

 0.0 acs.

 

$

3,117.15

 

$

2,000.00

 

12/1/2004

 

9/1/2005

 

11/30/2005

 

yes

 

no

 

 

 

 

 

WSC - CALGARY PROPERTY

12221 Barlow Trail NE

Calgary AB CN T3J 4S1

 

 2.02 acs.

 

$

4,416.66

 

$

2,333.33

 

6/1/2001

 

5/31/2005

 

5/31/2006

 

no

 

yes

 

No

 

 

 

WSC - EDMONTON BRANCH

11743 - 231 Street

Edmonton Alberta CN 0

 

 16.0 acs.

 

$

10,700.00

 

$

1,000,00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

yes

 

yes

 

No

 

 

 

WSC - FT MCMURRAY

P.O. Box 6289

Fort McMurray AB T9H 5N3

 

 5.0 acs.

 

$

5,000.00

 

$

0.00

 

5/1/2004

 

10/31/2008

 

4/30/2009

 

no

 

yes

 

No

 

 

 

WSC - OTTAWA BRANCH

3455 Hawthorne Road

Ottawa, Ontario CN K1G 4G2

 

 2.0 acs.

 

$

2,100.00

 

$

1,700.00

 

4/1/2003

 

10/2/2005

 

3/31/2006

 

no

 

yes

 

Yes

 

 

 

WSC - SARNIA BRANCH

1271 Confederation Street

Sarnia Ontario CN N7S 4M7

 

 0.8 acs.

 

$

2,600.00

 

$

0.00

 

2/1/2003

 

8/4/2007

 

1/31/2008

 

no

 

yes

 

Yes

 

 

 

WSC - TORONTO BRANCH

13932 Woodbine Avenue

Gormley Ontario CN L0H 1G0

 

 1.0 acs.

 

$

17,000.00

 

$

6,420.00

 

1/1/2005

 

7/4/2009

 

12/31/2009

 

no

 

yes

 

No

 

 

 

WSC-VANCOUVER BRANCH

19520 Telegraph Trail

Surrey BC 00000

 

 0.0 acs.

 

$

4,908.00

 

$

18,000.00

 

1/1/2005

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

 

Page 1 of 1

--------------------------------------------------------------------------------


 

PART A OF SCHEDULE IV

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

ALBANY, GA BRANCH
3268 Palmyra Road
Albany GA 31707

 

13.0 acs.

 

$

3,600.00

 

$

0.00

 

10/1/2001

 

7/2/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

ALBANY, NY
6 Industry Drive
Waterford NY 12188

 

3.0 acs.

 

$

4,300.00

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

 

 

 

 

ALBUQUERQUE BRANCH
4016 Hawkins N.E.
Albuquerque NM 87109

 

2.0 acs.

 

Owned

 

$

0.00

 

12/15/1994

 

 

 

 

 

no

 

yes

 

 

 

 

 

ALBUQUERQUE DROP LOT
9521 Central N.W.
Albuquerque NM 87121

 

1.0 acs.

 

$

3,000.00

 

$

1,000.00

 

10/20/1995

 

 

 

 

 

no

 

yes

 

30 Days

 

 

 

ALLENTOWN BRANCH
2780 Route 100
Allentown PA 18062

 

10.0 acs.

 

$

6,450.00

 

$

0.00

 

11/1/2000

 

9/1/2010

 

10/31/2010

 

yes

 

yes

 

No

 

 

 

ATLANTA BRANCH
2310 Alcovy Road
Dacula GA 30019

 

20.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

ATLANTA STORAGE LOT
Lot 60, Patrick Ind’l Park
Winder GA 30680

 

5.0 acs.

 

$

3,000.00

 

$

12,858.00

 

3/1/2004

 

11/30/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

AUBURN BRANCH
325 Rodman Road
Auburn ME 4210

 

9.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

AUSTIN BRANCH
2900 N IH-35
Georgetown TX 78626

 

6.0 acs.

 

$

3,250.00

 

$

0.00

 

3/1/2004

 

9/1/2005

 

2/28/2006

 

no

 

yes

 

No

 

 

 

BAKERSFIELD YARD
6801 Meaney Avenue
Bakersfield CA 93308

 

5.0 acs.

 

$

339.07

 

$

0.00

 

1/1/2006

 

8/3/2010

 

12/31/2010

 

no

 

yes

 

No

 

 

 

BALTIMORE BRANCH - NEW
7539 Harmans Road
Harmans MD 21077

 

18.0 acs.

 

Owned

 

$

0.00

 

9/26/2003

 

 

 

 

 

yes

 

yes

 

 

 

 

 

BERLIN BRANCH
P.O. Box 120, 101 Jackson Road
Berlin NJ 08009

 

25.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

BIRMINGHAM BRANCH
120 Kerr Road
Moody AL 35004

 

7.0 acs.

 

$

2,000.00

 

$

0.00

 

11/1/2005

 

8/2/2006

 

10/31/2006

 

no

 

yes

 

No

 

 

 

BOISE BRANCH
4430 E. Franklin Road
Meridian ID 83642

 

2.0 acs.

 

$

2,894.43

 

$

2,500.00

 

1/15/2002

 

7/18/2006

 

1/14/2007

 

no

 

yes

 

 

 

 

 

BOSTON BRANCH
48 Dick Tracy Dr., Pelham Industrial Park
Pelham NH 03076

 

16.0 acs.

 

Owned

 

$

0.00

 

12/28/1987

 

 

 

 

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

BOSTON DROP LOT
41 Industrial Park Drive
Pelham NH 3076

 

3.0 acs.

 

$

4,500.00

 

$

0.00

 

11/1/2001

 

 

 

 

 

no

 

yes

 

Yes

 

 

 

CASPER BRANCH
2383 Nuclear Drive
Casper WY 82604

 

1.0 acs.

 

$

1,750.00

 

$

0.00

 

1/1/2005

 

9/2/2005

 

12/31/2005

 

no

 

yes

 

 

 

 

 

CENTRAL NORTHWEST REGION OFFICE
990 Grove Street
Evanston IL 60201

 

0.0 acs.

 

$

1,103.00

 

$

2,328.00

 

12/17/2004

 

6/19/2005

 

12/16/2005

 

no

 

no

 

 

 

 

 

CHARLESTON BRANCH
171 Farmington Road
Summerville SC 29483

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHARLESTON PROPERTY
Lot 9, Slate Stone Drive
Summerville SC 29483

 

1.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHARLESTON WV BRANCH
322-B Call Road
Charleston WV 25312

 

10.0 acs.

 

$

2,233.00

 

$

0.00

 

6/1/2005

 

3/1/2006

 

5/31/2006

 

no

 

yes

 

 

 

 

 

CHARLOTTE BRANCH
3925 Trailer Drive
Charlotte NC 28269

 

10.0 acs.

 

$

12,376.49

 

$

27,500.00

 

9/1/2005

 

3/3/2007

 

8/31/2007

 

yes

 

yes

 

No

 

 

 

CHERRY HILL BRANCH
1901 Old Cuthbert Road
Cherry Hill NJ 8034

 

18.0 acs.

 

$

10,666.66

 

$

0.00

 

1/1/2002

 

7/4/2006

 

12/31/2006

 

yes

 

yes

 

No

 

 

 

CHERRY HILL PROPERTY
1900 Old Cuthbert Road
Cherry Hill NJ 8034

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHICAGO SOUTH BRANCH(MSI)
15755 S. Springfield Avenue
Markham IL 60428-4469

 

3.0 acs.

 

$

3.600.00

 

$

0.00

 

2/24/2005

 

11/25/2007

 

2/23/2008

 

no

 

yes

 

No

 

 

 

CHICAGO BRANCH
1625 Western Drive
West Chicago IL 60185

 

6.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CINCINNATI BRANCH
125 Distribution Drive
Hamilton OH 45014

 

15.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CLEVELAND BRANCH
1271 Industrial Parkway
Brunswick OH 44212

 

8.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CLEVELAND STORAGE LOT
1041 Lake Road
Medina OH 44256

 

5.0 acs.

 

$

2,600.00

 

$

0.00

 

3/1/2005

 

9/1/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

COLUMBIA BRANCH
10724 Broad River Road
Irmo SC 29063

 

5.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

COLUMBUS BRANCH
2150 Cloverleaf Street
Columbus OH 43232

 

5.0 acs.

 

$

3,300.00

 

$

0.00

 

9/1/2001

 

3/3/2006

 

8/31/2006

 

no

 

yes

 

 

 

 

 

CORPORATE HEADQUARTERS
8211 Town Center Drive
Baltimore MD 21236

 

3.0 acs.

 

Owned

 

$

0.00

 

3/5/1987

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DALLAS-FT. WORTH (inc. 9/01)
4590 Carey Road
Forth Worth TX 76119

 

15.0 acs.

 

$

13,510.99

 

$

0.00

 

9/1/1999

 

3/3/2009

 

8/31/2009

 

no

 

yes

 

No

 

 

 

DENVER BRANCH
4500 E. 60th Avenue
Commerce City CO 80022

 

4.0 acs.

 

$

3,850.00

 

$

0.00

 

2/1/2005

 

8/4/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DENVER PROPERTY
10701 E. 104th Ave
Commerce City CO 80123

 

25.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DETROIT BRANCH
8122 Park Place
Brighton MI 48116

 

10.0 acs.

 

$

8,131.80

 

$

10,000.00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DORAVILLE STORAGE LOT (SMI)
4663 Virginia Avenue
Doraville GA 30360

 

2.0 acs.

 

$

1,400.00

 

$

0.00

 

6/9/1993

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DURHAM BRANCH
905 Ellis Road
Durham NC 27703

 

11.0 acs.

 

$

12,070.04

 

$

11,842.20

 

10/4/2001

 

6/5/2006

 

10/3/2006

 

no

 

yes

 

No

 

 

 

DURHAM STORAGE LOT
Hwy 70 West
Kinston NC 28502

 

3.0 acs.

 

$

680.00

 

$

0.00

 

3/1/1993

 

2/28/1993

 

2/28/1993

 

yes

 

yes

 

 

 

 

 

FRESNO BRANCH
2809 S. Chestnut Avenue
Fresno CA 93725

 

9.0 acs.

 

$

9,968.86

 

$

0.00

 

9/1/1999

 

7/2/2007

 

8/31/2007

 

no

 

yes

 

Yes

 

 

 

FT MYERS BRANCH
16131 Old U.S. Route 41
Ft. Meyers FL 33912

 

8.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

N/A

 

 

 

FT. LAUDERDALE BRANCH
1400 N.W. 209th Avenue
Pembroke Pines FL 33029

 

6.0 acs.

 

Owned

 

$

0.00

 

10/1/1994

 

 

 

 

 

yes

 

yes

 

 

 

 

 

FT. MYERS CONTAINER LOT
8190 Katanga Court
Ft.Myers FL 33916

 

1.0 acs.

 

Owned

 

$

0.00

 

8/1/1996

 

 

 

 

 

yes

 

yes

 

 

 

 

 

GRAND JUNCTION BRANCH
760 21 1/2 Road
Grand Junction CO 81505

 

0.63 acs.

 

$

1,541.00

 

$

0.00

 

7/1/2000

 

1/31/2006

 

7/31/2006

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

GREENVILLE, SC BRANCH
198 Freeman Farm Road
Duncan SC 29334

 

6.0 acs.

 

$

5,010.00

 

$

5,010.00

 

3/5/2005

 

9/5/2006

 

3/4/2007

 

no

 

yes

 

No

 

 

 

HARRISBURG BRANCH
804 Katie Court
Harrisburg PA 17109

 

4.0 acs.

 

Owned

 

$

0.00

 

10/14/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

HARTFORD BRANCH
576 West Johnson Avenue
Cheshire CT 6410

 

9.0 acs.

 

$

6,302.83

 

$

0.00

 

1/1/2006

 

9/2/2011

 

12/31/2011

 

yes

 

yes

 

 

 

 

 

HOUSTON BRANCH
10855 John Ralston Road
Houston TX 77044

 

40.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

INDIANAPOLIS BRANCH
1313 Harding Court
Indianapolis IN 46217

 

5.0 acs.

 

$

5,750.00

 

$

0.00

 

5/1/2005

 

4/30/2006

 

4/30/2006

 

no

 

yes

 

Yes

 

 

 

JACKSON BRANCH
131 Enterprise Drive
Madison MS 39110

 

4.0 acs.

 

$

1,966.74

 

$

0.00

 

6/15/2004

 

12/15/2005

 

6/14/2006

 

yes

 

yes

 

No

 

 

 

JACKSONVILLE BRANCH
325 Clark Road
Jacksonville FL 32218

 

15.0 acs.

 

$

7,268.51

 

$

0.00

 

1/1/2006

 

7/4/2010

 

12/31/2010

 

yes

 

yes

 

No

 

 

 

KANSAS CITY BRANCH
8201 NE 38th Street
Kansas City MO 64161

 

2.187 acs.

 

$

3,200.00

 

$

0.00

 

6/21/2003

 

12/22/2007

 

6/20/2008

 

no

 

yes

 

No

 

 

 

KANSAS CITY PROPERTY (09/04)
6817 Stadium Drive
Kansas City MO 64129

 

7.0 acs.

 

$

5,575.00

 

$

0.00

 

6/1/2004

 

3/31/2009

 

5/31/2009

 

no

 

yes

 

No

 

 

 

LAS VEGAS BRANCH
3435 Kier Road
Las Vegas NV 89030

 

8.0 acs.

 

$

18,259.59

 

$

0.00

 

12/17/1999

 

9/17/2009

 

12/16/2009

 

yes

 

yes

 

No

 

 

 

LONG ISLAND BRANCH
47 Windsor Place
Central Islip NY 11722

 

3.0 acs.

 

$

4,800.00

 

$

7,500.00

 

10/1/2004

 

7/2/2005

 

9/30/2005

 

yes

 

yes

 

No

 

 

 

LOS ANGELES BRANCH
12211 & 11811 Greenstone Avenue
SantaFeSrings CA 90670

 

16.0 acs.

 

$

29,618.52

 

$

26,920.08

 

2/1/1997

 

8/4/2006

 

1/31/2007

 

yes

 

yes

 

Yes

 

 

 

LOUISVILLE BRANCH
2707 Millers Lane
Louisville KY 40216

 

6.0 acs.

 

$

4,551.67

 

$

4,550.00

 

11/1/2001

 

7/3/2006

 

10/31/2006

 

no

 

yes

 

No

 

 

 

MEMPHIS BRANCH
5012 Malone Road
Memphis TN 38118

 

10.0 acs.

 

$

5,800.00

 

$

0.00

 

10/1/2003

 

8/31/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

MILWAUKEE BRANCH
516 West Street
Watertown WI 53094

 

2.0 acs.

 

$

1,108.42

 

$

0.00

 

2/1/2008

 

8/4/2010

 

1/31/2011

 

no

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

MINNEAPOLIS BRANCH
19740 Kenrick Avenue
Lakeville MN 55044

 

1.0 acs.

 

$

4,370.00

 

$

6,600.00

 

10/15/2002

 

9/14/2005

 

10/14/2005

 

yes

 

yes

 

No

 

 

 

MOBILE BRANCH
8550 Bellingrath Road
Theodore AL 36582

 

3.0 acs.

 

$

1,600.00

 

$

1,200.00

 

12/1/2005

 

6/3/2010

 

11/30/2010

 

no

 

yes

 

No

 

 

 

MOBILE PROPERTY
Bellingrath Road
Theodore AL 36582

 

15.0 acs.

 

$

2,400.00

 

$

0.00

 

1/1/2004

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

NASHVILLE BRANCH (08/04)
111 Forbus Drive
Christiana TN 37037

 

7.98 acs.

 

$

8,000.00

 

$

0.00

 

8/1/2004

 

6/1/2009

 

7/31/2009

 

yes

 

yes

 

 

 

 

 

NATIONAL ACCTS./YARDLEY
301 Oxford Valley Road
#503 A&B
Yardley PA 19067

 

0.0 acs.

 

$

3,658.77

 

$

6,600.00

 

1/15/2005

 

7/18/2005

 

1/14/2006

 

yes

 

yes

 

No

 

 

 

NEW ORLEANS BR. (SMI)
2004 West Airline Highway
LaPlace LA 70068

 

6.0 acs.

 

$

800.00

 

$

0.00

 

9/1/1998

 

6/2/2004

 

8/31/2004

 

no

 

yes

 

No

 

 

 

NEW ORLEANS BRANCH
3777 W. Airline Hwy.
Reserve LA 70084

 

19.0 acs.

 

$

17,763.37

 

$

0.00

 

12/1/2005

 

12/1/2019

 

11/30/2020

 

no

 

yes

 

No

 

 

 

NEW YORK CITY BRANCH
170 Central Avenue
South Kearney NJ 7032

 

10.0 acs.

 

$

30,000.00

 

$

50,000.00

 

3/1/1998

 

12/2/2007

 

5/31/2008

 

no

 

yes

 

 

 

 

 

NORCROSS/SE AREA OFC
3200 Clinton Ct
Norcross GA 30071

 

4.0 acs.

 

$

7,596.34

 

$

6,250.00

 

10/1/1995

 

7/2/2005

 

9/30/2005

 

no

 

yes

 

No

 

 

 

NORFOLK BRANCH
800 Professional Place West
Chesapeake VA 23320

 

5.0 acs.

 

Owned

 

$

3,600.00

 

1/1/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

OMAHA - DROP LOT
17402 Storage Road
Omaha NE 68136

 

1.2 acs.

 

$

950.00

 

$

0.00

 

12/15/2004

 

11/1/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

OMAHA BRANCH
17409 Storage Road
Omaha NE 68136

 

1.0 acs.

 

$

2,423.01

 

$

2,250.00

 

11/1/2005

 

5/4/2006

 

10/31/2006

 

yes

 

yes

 

No

 

 

 

ORLANDO BRANCH
801 Jetstream Drive
Orlando FL 32824

 

30.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

ORLANDO LOT - SETR
11351 South Orange Ave
Orlando FL 32824

 

4.5 acs.

 

$

1,900.00

 

$

0.00

 

1/1/2005

 

7/4/2007

 

12/31/2007

 

yes

 

yes

 

 

 

 

 

ORLANDO STORAGE LOT-MFO
482 Thorpe Road
Orlando FL 32824

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

PACIFIC NORTHWEST (MAJOR PROJECTS)
1390 Valentine Avenue
Pacific WA 98047

 

1.0 acs.

 

$

6,490.00

 

$

0.00

 

6/1/2002

 

12/1/2006

 

5/31/2007

 

no

 

yes

 

No

 

 

 

PASCO BRANCH
1925 North 4th Avenue
Pasco WA 99301

 

0.0 acs.

 

$

1,500.00

 

$

0.00

 

4/1/2001

 

1/30/2006

 

3/31/2006

 

yes

 

yes

 

No

 

 

 

PHOENIX BRANCH
3232 S. 48th Street
Phoenix AZ 85040

 

10.0 acs.

 

$

14,317.62

 

$

17,000.00

 

9/15/2003

 

3/17/2008

 

9/14/2008

 

yes

 

yes

 

No

 

 

 

PITTSBURGH BRANCH
451 Moon-Clinton Road
Coraopolis PA 15108

 

19.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

PORTLAND BRANCH
7933 N. Upland Drive
Portland OR 97203

 

6.5 acs.

 

$

15,532.03

 

$

13,500.00

 

11/2/2000

 

7/4/2005

 

11/1/2005

 

no

 

yes

 

No

 

 

 

PROVIDENCE BRANCH
115 Lydia Ann Road
Smithfield RI 02917

 

4.0 acs.

 

$

4,326.00

 

$

4,000.00

 

9/1/2002

 

3/3/2007

 

8/31/2007

 

no

 

yes

 

No

 

 

 

RICHMOND BRANCH
129 Roxbury Ind. Center
Charles City, VA 23030

 

9.0 acs.

 

Owned

 

$

0.00

 

8/30/1995

 

 

 

 

 

yes

 

yes

 

 

 

 

 

RIVERSIDE BRANCH
9400 Galena Street
Riverside CA 92509

 

13.0 acs.

 

$

16,298.64

 

$

15,000.00

 

9/12/2003

 

3/14/2008

 

9/11/2008

 

yes

 

yes

 

Yes

 

 

 

ROANOKE BRANCH
7545 Milk-A-Way Drive
Roanoke VA 24019

 

3.0 acs.

 

Owned

 

$

0.00

 

4/27/1999

 

 

 

 

 

yes

 

yes

 

 

 

 

 

SACRAMENTO BRANCH
4911 Allison Parkway
Vacaville CA 95688

 

11.0 acs.

 

$

15,318.00

 

$

13,500.00

 

10/1/2002

 

10/1/2011

 

9/30/2012

 

yes

 

yes

 

no

 

 

 

SALT LAKE CITY BRANCH
500 West 3300 South
Salt Lake City UT 84115

 

4.0 acs.

 

$

10,491.67

 

$

0.00

 

10/1/2002

 

7/4/2008

 

12/31/2008

 

no

 

yes

 

No

 

 

 

SAN ANTONIO BRANCH
16847 IH 35 N #2
Selma TX 78154

 

12.0 acs.

 

$

5,881.36

 

$

0.00

 

2/1/2002

 

8/4/2011

 

1/31/2012

 

yes

 

yes

 

No

 

 

 

SAN DIEGO BRANCH
2850 Cactus Road
San Diego CA 92145

 

5.0 acs.

 

$

14,857.00

 

$

28,000.00

 

5/1/2002

 

5/1/2011

 

4/30/2012

 

no

 

yes

 

No

 

 

 

SAN JOSE BRANCH
12705 Monterey Hwy
San Martin CA 95046

 

10.0 acs.

 

$

17,023.93

 

$

10,000.00

 

12/1/2007

 

9/1/2015

 

11/30/2015

 

yes

 

yes

 

No

 

 

 

SAVANNAH BRANCH
2700 Louisville Road
Savannah GA 31401

 

7.0 acs.

 

$

6,500.00

 

$

0.00

 

9/15/2004

 

3/17/2006

 

9/14/2006

 

yes

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

SEATTLE BRANCH (A)
Smokey Point Blvd
Marysville WA 98271

 

10.0 acs.

 

$

10,214.00

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SEATTLE BRANCH (B)
14219 Smokey Point Blvd Bldg 15
Marysville WA 98270

 

5.0 acs.

 

$

19,127.31

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SOC AREA OFFICE (Houston)
3838 N. Sam Houston Pkwy, #170
Houston TX 77032

 

3.0 acs.

 

$

3,152.79

 

$

3,179.44

 

11/1/2001

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

SOUTHERN MD BRANCH
2460 Old Washington Road
Waldorf MD 20601

 

5.0 acs.

 

$

5,230.00

 

$

0.00

 

6/1/2004

 

12/1/2008

 

5/31/2009

 

yes

 

yes

 

No

 

 

 

SPOKANE BRANCH
17207 E. Dalton Avenue
Spokane WA 99216

 

2.0 acs.

 

$

2,530.92

 

$

0.00

 

12/1/2002

 

9/1/2005

 

11/30/2005

 

no

 

yes

 

No

 

 

 

ST. LOUIS SOUTH BRANCH
2960 Arnold Tenbrook Road
Arnold MO 63010

 

9.0 acs.

 

$

12,500.00

 

$

0.00

 

8/1/2002

 

7/1/2005

 

7/31/2005

 

no

 

yes

 

No

 

 

 

SYRACUSE BRANCH/DROP LOT
1115 County Rte 57
Schroeppel NY 13135

 

5.0 acs.

 

Owned

 

$

0.00

 

3/12/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TALLAHASSEE
4742-A Blountstown Hwy.
Tallahasse FL 32304

 

5.0 acs.

 

$

2,956.25

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

No

 

 

 

TAMPA BRANCH
5002 E. Hillsborough Avenue
Tampa FL 33610

 

14.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TOLEDO BRANCH
1446 Albon Road
Holland OH 43528

 

5.6 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

no

 

yes

 

 

 

 

 

TOLEDO BRANCH EXTENSION
1428 Alabon Road
Holland OH 43528

 

8.049 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TULSA BRANCH
1830 N. 170th East Avenue
Tulsa OK 74116

 

4.0 acs.

 

Owned

 

$

0.00

 

11/26/1996

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TULSA PROPERTY
Lots 7-11, Block 3 Eastpark 2nd Addn Amended
Catoosa OK 74015

 

4.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

WASHINGTON, DC BRANCH
12019 Livingston Road
Manassas VA 20109

 

5.0 acs.

 

$

8,333.92

 

$

0.00

 

1/31/2002

 

8/3/2006

 

1/30/2007

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per Month

 

Security Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to Purchase

 

Phase I

 

Early Term Option

 

Warning

 

WEST PALM BEACH (SMI)
6100 North Military Trail
West Palm Beach FL 33407

 

4.0 acs.

 

$

10,650.00

 

$

2,919.00

 

5/1/2004

 

11/1/2007

 

4/30/2008

 

yes

 

yes

 

No

 

 

 

WSC - CALGARY - DOWNTOWN OFFICE
144-4 Avenue S.W.
Calgary Alberta CN T2P 3N4

 

0.0 acs.

 

$

3,117.15

 

$

2,000.00

 

12/1/2004

 

9/1/2005

 

11/30/2005

 

yes

 

no

 

 

 

 

 

WSC - CALGARY PROPERTY
12221 Barlow Trail NE
Calgary AB CN T3J 4S1

 

2.02 acs.

 

$

4,416.66

 

$

2,333.33

 

6/1/2001

 

5/31/2005

 

5/31/2006

 

no

 

yes

 

No

 

 

 

WSC - EDMONTON BRANCH
11743 - 231 Street
Edmonton Alberta CN 0

 

18.0 acs.

 

$

10,700.00

 

$

1,000.00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

yes

 

yes

 

No

 

 

 

WSC - FT MCMURRAY
P.O. Box 6289
Fort McMurray AB T9H 5N3

 

5.0 acs.

 

$

5,000.00

 

$

0.00

 

5/1/2004

 

10/31/2008

 

4/30/2009

 

no

 

yes

 

No

 

 

 

WSC - OTTAWA BRANCH
3455 Hawthorne Road
Ottawa, Ontario CN K1G 4G2

 

2.0 acs.

 

$

2,100.00

 

$

1,700.00

 

4/1/2003

 

10/2/2005

 

3/31/2006

 

no

 

yes

 

Yes

 

 

 

WSC - SARNIA BRANCH
1271 Confederation Street
Sarnia Ontario CN N7S 4M7

 

0.8 acs.

 

$

2,600.00

 

$

0.00

 

2/1/2003

 

8/4/2007

 

1/31/2008

 

no

 

yes

 

Yes

 

 

 

WSC - TORONTO BRANCH
13932 Woodbine Avenue
Gormley Ontario CN LOH 1G0

 

1.0 acs.

 

$

17,000.00

 

$

6,420.00

 

1/1/2005

 

7/4/2009

 

12/31/2009

 

no

 

yes

 

No

 

 

 

WSC - VANCOUVER BRANCH
19520 Telegraph Trail
Surrey BC 00000

 

0.0 acs.

 

$

4,908.00

 

$

18,000.00

 

1/1/2005

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

PART B OF SCHEDULE IV

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC. CURRENT MORTGAGED PROPERTIES
2005

 

Location

 

Property Address

 

Acreage

 

Mtg.

 

Date Acq.

 

Purchase Price

 

Albuquerque Branch

 

4015 Hawkins N.E.
Albuquerque, NM 87109

 

2.04 acs

 

Yes

 

12/15/94

 

$

285,000.00

 

Boston Branch

 

Pelham Industrial Park

 

12 acs

 

Yes

 

12/28/87

 

$

250,000.00

 

 

 

Pelham, NH 03076

 

4 acs

 

 

 

7/27/95

 

$

 70,000.00

 

Cherry Hill Branch

 

1900 Old Cuthbert Road
Cherry Hill, NJ 08034

 

3.87 acs

 

Yes

 

9/25/80

 

$

215,000.00

 

Chicago Branch

 

1625 Western Drive
West Chicago, IL 60185

 

6.5 acs

 

Yes

 

6/14/89

 

$

447,881.55

 

Cleveland Branch

 

1271 Industrial Parkway
Brunswick, OH 44212

 

8.04 acs

 

Yes

 

3/31/80

 

$

160,999.48

 

Corporate Hqtrs.

 

8211 Town Center Drive
Baltimore, MD 21236

 

3.05 acs

 

Yes

 

3/5/87

 

$

356,850.00

 

Denver

 

10701 E. 104th Avenue
Blocks 1 & 2 Fry Tract
Commerce City, CO 80123

 

25.34 acs

 

Yes

 

04/10/02

 

$

1,682,998.70

 

Ft. Myers Branch

 

16131 Old U.S. 41

 

2.88 acs

 

Yes

 

8/9/84

 

$

175,000.00

 

 

 

Ft. Myers, FL 33912

 

3.00 acs

 

 

 

6/22/95

 

$

118,000.00

 

 

 

 

 

5.82 acs

 

 

 

6/29/95

 

$

215,239.00

 

Ft. Myers Container Lot

 

Southside Industrial Park
Katanga Court, Ft. Myers,
FL

 

1.875 acs

 

Yes

 

8/1/96

 

$

150,000.00

 

Houston Branch

 

10855 John Ralston Rd.
Houston, TX 77044

 

40.0 acs

 

Yes

 

5/23/00

 

$

1,350,000.00

 

Orlando Branch

 

801 Jetstream Drive
Orlando, FL 32824

 

30.8 acs

 

Yes

 

2/25/00

 

$

2,167,794.77

 

Orlando Storage Lot

 

482 Thorpe Road
Orlando, FL 32824

 

3.94 acs

 

Yes

 

9/94

 

MFO Acq.

 

Pittsburgh Branch

 

451 Moon-Clinton Rd.
Coraopolis, PA 15108

 

19.0 acs

 

Yes

 

4/30/97

 

$

735,000.00

 

Richmond Branch

 

129 Roxbury Industrial Ctr.
Charles City, VA 23030

 

9.32 acs

 

Yes

 

8/30/95

 

$

102,520.00

 

Syracuse Branch

 

1115 County Route 57
Phoenix, NY 13135

 

5.0 acs

 

Yes

 

3/12/97

 

$

39,900.00

 

Tampa Branch

 

5002 E. Hillsborough Ave.
Tampa, FL 33610

 

14.25 acs

 

Yes

 

5/6/99

 

$

1,975,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Existing Letters of Credit

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LETTERS OF CREDIT OUTSTANDING
($ in thousands)

Revised:         27-May-05

 

L/C #

 

Amount

 

Issuer

 

Beneficiary

 

Expiration
Date

 

Anniversary
Date

 

Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S13761

 

74

 

BT

 

Travelers

 

*

 

5/22

 

Large ded. W/C & Gen Liab (prev carrier) (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S13762

 

203

 

BT

 

Royal

 

*

 

5/22

 

Current large ded & Gen Liab/WC (prev carrier) (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S13965

 

12,775

 

BT

 

Zurich

 

*

 

4/13

 

Current large ded ($350K per claim): Gen Liab, WC and Auto Increased from $1.5M
effective May 9, 2002 (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S14872

 

595

 

BT

 

Midwest Employers

 

*

 

10/7

 

Issued in connection with Evergreen acq. (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S16087

 

172

 

DB

 

City National Bank

 

*

 

9/28

 

Aurora Modular Bankrupcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S16412

 

375

 

DB

 

US Bank National Association ND

 

2/24/06

 

 

 

To cover the liability associated with our credit card account with US Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S16549

 

2,000

 

DB

 

Fidelity & Deposit Company (Zurich)

 

*

 

5/19

 

Surety Bonds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16,194

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                 Automatic Renewal

 

(1)          L/Cs required where WSI has a deductible program because claims are
first paid by the insurance carrier and then they seek reimbursement of the
deductible from us. Since they are out-of-pocket for a period of time, the L/C
protects them.

 

(2)          Because WSI is self-insured for W/C in the state of Washington, the
state requires that a bond be posted to secure any W/C claims we would be
obligated to pay. Midwest Employers posts that bond for us.  In turn Midwest
Employers wants an L/C from us in the event we default on our W/C claim
obligations and the bond is “called” by the State.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Location of Offices, Records, Inventory and Rental Equipment

 


1.                                       THE PRINCIPAL PLACE OF BUSINESS AND
CHIEF EXECUTIVE OFFICE OF EACH CREDIT PARTY IS LOCATED AT:


 

8211 Town Center Drive
Baltimore, Maryland 21236

 


2.                                       THE BOOKS, RECORDS, CHATTEL PAPER,
RECORDS OF ACCOUNT AND UNIT CERTIFICATES OF RENTAL EQUIPMENT ARE MAINTAINED
EXCLUSIVELY AT THE FOLLOWING LOCATIONS:

 


(A) FOR EACH CREDIT PARTY (EXCEPT FOR THE MINUTE BOOKS OF WILLIAMS SCOTSMAN OF
CANADA, INC.):


 

8211 Town Center Drive
Baltimore, Maryland 21236

 


(B) THE MINUTE BOOKS OF WILLIAMS SCOTSMAN OF CANADA, INC. ARE LOCATED AT THE
FOLLOWING LOCATION:


 

Davies Ward Phillips & Vineberg LLP
44th Floor, 1st Canadian Place
Toronto, Ontario, Canada
M5X 1B1

 


3.                                       RENTAL EQUIPMENT (EXCEPT FOR RENTAL
EQUIPMENT IN TRANSIT) IS LOCATED (A) IN THE CASE OF HOLDINGS AND ITS DOMESTIC
SUBSIDIARIES, IN THE DISTRICT OF COLUMBIA AND IN EVERY STATE IN THE UNITED
STATES, EXCEPT ALASKA AND HAWAII, AND (B) IN THE CASE OF WILLIAMS SCOTSMAN OF
CANADA, INC., IN THE FOLLOWING CANADIAN PROVINCES: ONTARIO, ALBERTA, BRITISH
COLUMBIA AND QUEBEC.


 


4.                                       RENTAL EQUIPMENT IS STORED AT THE
BRANCH OFFICES AND DROP LOTS LISTED ON THE ATTACHED WILLIAMS SCOTSMAN PROPERTY
RECAP REPORT ATTACHED AS PART A TO SCHEDULE IV.


 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

Tax Matters

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

WILLIAMS SCOTSMAN, INC.
Schedule of Tax Audits

 

JURISDICTION

 

COMPANY BEING
AUDITED

 

TYPE OF AUDIT

 

PERIOD COVERED

 

ISSUES IDENTIFIED

 

AMOUNT AT ISSUE

 

ARE ISSUES
RECURRING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alabama

 

Williams Scotsman, Inc.

 

Sales & Use Tax

 

2001-2004

 

Audit not yet started

 

N/A

 

N/A

 

California

 

Williams Scotsman, Inc.

 

Sales & Use Tax

 

7/1/99-12/31/03

 

Use Tax on Branch related purchases

 

$

7,539.00

 

No - Branches notified to pay sales tax

 

Tennessee

 

Williams Scotsman, Inc.

 

Sales & Use Tax

 

1999, 2000 & 2001

 

Audited not yet started

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canada

 

Williams Scotsman of Canada, Inc.

 

GST

 

2001-2004

 

Audit not yet started

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

ERISA Matters

 

 

The Williams Scotsman, Inc. 401(k) Plan.

 

 

Williams Scotsman, Inc. Executive Deferred Compensation Plan.

 

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

Subsidiaries

 

 

Borrower:

 

Williams Scotsman, Inc.

 

 

 

 

 

Subsidiaries of Borrower:

 

Willscot Equipment, LLC

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

 

 

Space Master International, Inc.

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

 

 

Evergreen Mobile Company

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

 

 

Truck & Trailer Sales, Inc.

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

Canada:

 

Williams Scotsman of Canada, Inc.

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

Spain:

 

Williams Scotsman Europe, S.L.

 

 

 

(100% Owned by Borrower)

 

 

 

 

 

Mexico:

 

Williams Scotsman Mexico, S. de R.L. de C.V.

 

 

 

(99% Owned by Borrower; 1% Owned by

 

 

 

Space Master International, Inc.)

 

 

 

 

 

 

 

WS Servicios de Mexico, S. de R.L. de C.V.

 

 

 

(99% Owned by Borrower; 1% Owned by

 

 

 

Space Master International, Inc.)

 

 

--------------------------------------------------------------------------------


 

SCHEDULE X

 

Collective Bargaining Agreements

 

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

Legal Names; Type of Organization;
Whether a Registered Organization; Jurisdiction of Organization

 

Legal Name

 

Type and
Jurisdiction
of
Organization

 

Registered

 

Location

 

Organizational
Identification
Number

 

Williams Scotsman International, Inc.

 

Delaware corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

2358175

 

Williams Scotsman, Inc.

 

Maryland corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

D00245704

 

Willscot Equipment, LLC

 

Delaware limited liability company

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

2750281

 

Space Master International, Inc.

 

Georgia corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

K017867

 

Evergreen Mobile Company

 

Washington corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

600109189

 

Truck & Trailer Sales, Inc.

 

Missouri corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

00238354

 

Williams Scotsman of Canada, Inc.

 

Ontario corporation

 

Yes

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

001291982

 

 

--------------------------------------------------------------------------------


 

SCHEDULE XII

 

Insurance

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

 

 

WILLIAMS SCOTSMAN, INC.
INSURANCE POLICY DIGEST

 

 

Updated 4/15/05

 

2005 - 2006 POLICY YEAR

 

Note:   Scotsman Holdings, Inc. and all subsidiaries are included as Named
Insureds

 

TYPE OF POLICY

 

POLICY #

 

EFF. DATES

 

INSURER

 

AGENT

 

POLICY LIMITS

 

COVERAGES

 

DEDUCTIBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Gurl’

 

GLO2983562

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

per occur.- $1 M;

 

Premises-

 

$

500,000

 

Liability:

 

 

 

 

 

 

 

 

 

Genl. Aggr. $2 M

 

Operations

 

per occurrence

 

Occurrence Form

 

 

 

 

 

 

 

 

 

Products-Completed Operations Aggregate - $2M
Combined BI & PD each occurrence - $1M
each occurrence - $1M
Personal & Advertising Injury - $ 1M
Fire Legal Damage - $500,000 Medical Expense - $5,000
$20 M maximum aggregate limit on:

 

Products-Completed Operations Contractual Liab Personal Injury Protection
Advertising Injury Liability Employees as Additional Insureds
Host Liquor Liability Blanket Additional Insureds
Per Locations or Per Project Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella Liability

 

EAU701460

 

4/1/05 - 4/1/06

 

AXIS

 

A

 

$5M-each occurrence & aggregate for BI & PD

 

Occurrence Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

UXP000536000

 

4/1/05 - 4/1/06

 

Arch Specialty

 

A

 

$15M over AXIS Umbrella

 

Occurrence Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

XTM0007668099

 

4/1/05 - 4/1/06

 

Fireman’s Fund

 

A

 

$45M over Arch Specialty Excess

 

Occurrence Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Liability

 

ECO55291975

 

4/1/05 - 4/1/06

 

Ohio Casualty

 

A

 

$10M over Fireman’s Fund Excess

 

Occurrence Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile Liability:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

all States except TX

 

BAP2983563

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

$2M-Combined Single Limit

 

BI & PD to others

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Damage Liab. Deduct.

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

Statutory PIP

 

Physical Damage

 

 

 

 

 

 

 

 

 

 

 

 

 

Uninsured Motorists Statutory Minimum

 

  -

Comprehensive ACV

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

  -

Collision ACV

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Owned & Hire Auto

 

 

 

Texas Automobile

 

TAP2983564

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

coverage same as other auto policy

 

Texas Vehicles Only

 

deduct - Same as above auto

 

 

1

--------------------------------------------------------------------------------


 

 

 

WILLIAMS SCOTSMAN, INC.
INSURANCE POLICY DIGEST

 

 

Updated 4/15/05

 

2005 - 2006 POLICY YEAR

 

Note:   Scotsman Holdings, Inc. and all subsidiaries are included as Named
Insureds

 

TYPE OF POLICY

 

POLICY #

 

EFF. DATES

 

INSURER

 

AGENT

 

POLICY LIMITS

 

COVERAGES

 

DEDUCTIBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers’ Compensation and Employers Liability Ins.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All other states

 

WC 2983560

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

Coverage A-Statutory

 

Covers all locations except for monopolistic States (1) and a separate policy
for Wisconsin

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

Coverage B-Employers Liability $1M

 

 

 

 

Wisconsin

 

WC 2983561

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

Workers Comp. & Empl Liab.

 

 

$

500,000

 

(1) Monopolistic States:

 

 

 

 

 

 

 

 

 

 

 

(1) Monopolistic States:

 

 

 

Ohio

 

735310

 

 

 

Ohio Bureau WC

 

B

 

Statutory

 

Ohio - Group Rated thru ABC

 

 

 

Washington State

 

904352-00

 

 

 

Dept. of L & I

 

C

 

Statutory

 

self insured in Washington State

 

 

 

West Virginia

 

96003080-101

 

 

 

Bureau of Empl. Programs

 

 

 

Statutory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property Insurance:

 

NO5NA02900

 

4/1/05 - 4/1/06

 

Lloyds of

 

A

 

Blanket Real &

 

Real Property

 

$

250,000

 

Real & Personal Property Forms

 

 

 

 

 

London

 

 

 

Business
Personal Property - $5,000,000 Extra Expense - $2,500,000
Flood Aggregate $10M (except Zones A&V)
Flood Aggregate $5M (Zones A&V) Earthquake $10M (except CA & WA) Earthquake $5M
(CA & WA)

 

Business Personal Prop Debris Removal

 

*see deductible note below

 

 

 

 

 

 

 

 

 

 

 

Sublimits:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

1,000,000

 

 

Real/Personal Property @ Unnamed Loc Acquired Real Prop reported w/i 180 days
Ordinance of Law Prop in due course of Transit (see policy for additional
sublimits)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Contingent Property Coverage

 

 

 

 

 

 

 

 

 

Any 1 occurrence - $10,000,000

 

Owned Units on Lease

 

$

250,000

 

Floater

 

 

 

 

 

 

 

 

 

 

 

@ customer’s sites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Builders Risk       
 Coverage - Special Form

 

 

 

 

 

 

 

 

 

$15,000,000 - Monthly Reporting Flood/Earthquake-$5M Agg.

 

Large Bldg. projects in course of construction.

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electronic Data Equipment

 

 

 

 

 

 

 

 

 

included in blanket

 

 

 

$

250,000

 

 

--------------------------------------------------------------------------------

*   Special Deductibles on Property Policy: Flood $250,000; Earthquake 5% of
values with a min. of $250,000 (CA & WA); Earthquake $250,000 (other states);
Windstorm 2% of values subject to a $250,000 minimum for Tier One County
locations from Texas to Virginia and for Wind & Hail in Named Storms.

 

2

--------------------------------------------------------------------------------


 

 

 

WILLIAMS SCOTSMAN, INC.
INSURANCE POLICY DIGEST

 

 

Updated 4/15/05

 

2005 - 2006 POLICY YEAR

 

Note:   Scotsman Holdings, Inc. and all subsidiaries are included as Named
Insureds

 

TYPE OF POLICY

 

POLICY #

 

EFF. DATES

 

INSURER

 

AGENT

 

POLICY LIMITS

 

COVERAGES

 

DEDUCTIBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Property

 

NHD340146

 

4/1/05 - 4/1/06

 

RSUI

 

A

 

$257,305,682 Excess of primary $5,000,000

 

Same as above

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime Coverage

 

104286019

 

4/1/05 - 4/1/06

 

Travelers

 

A

 

Employee Dishonesty-$1,000,000 per loss

 

 

 

$

25,000

 

 

 

 

 

 

 

 

 

 

 

Forgery or Alteration-$1,000,000 per loss

 

 

 

$

25,000

 

 

 

 

 

 

 

 

 

 

 

Computer / Funds Transfer Fraud - $1,000,000 per loss

 

 

 

$

25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boiler & Machinery

 

FBP2277064

 

4/1/05 - 4/1/06

 

HSB

 

A

 

$5,000,000 Limit

 

Covers 8211 Town Center Drive only

 

$

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Insurance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Property Ins.

 

NO5NA02900

 

4/1/05 - 4/1/06

 

Lloyds of London

 

A

 

Blanket Real & Business

 

Real Property

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

Personal Property - $5,000,000

 

Business Personal Prop

 

$

250,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial General Liability

 

GLO2983562

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

General Liability aggregate $2,000,000 products / completed operations personal
/ advers. Injury

 

premises & operations general aggregate $1,000,000 aggregate $1,000,000
aggregate

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

Employers liability $500,000

 

workers compensation

 

n/a

 

 

 

 

 

 

 

 

 

 

 

Repatriation $25,000 (each employee)

 

$250,000 - policy limit

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canadian Automobile

 

AF9993747

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

Automobile $1,000,000 CSL

 

 

 

$

500,000

 

 

3

--------------------------------------------------------------------------------


 

 

 

WILLIAMS SCOTSMAN, INC.
INSURANCE POLICY DIGEST

 

 

Updated 4/15/05

 

2005 - 2006 POLICY YEAR

 

Note:   Scotsman Holdings, Inc. and all subsidiaries are included as Named
Insureds

 

TYPE OF POLICY

 

POLICY #

 

EFF. DATES

 

INSURER

 

AGENT

 

POLICY LIMITS

 

COVERAGES

 

DEDUCTIBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

International Package

 

GEP351625900

 

4/1/05 - 4/1/06

 

Zurich

 

A

 

per occur.- $1 M; Genl. Aggr. $2 M
Products-Completed Operations Aggregate - $1M Combined BI & PD each occurrence -
$1M
each occurrence - $1 M
Personal & Advertising Injury - $ 1M
Fire Legal Damage - $100,000
Medical Expense - $10,000

 

Premises-Operations Products-Completed Operations Contractual Liab Personal
Injury Protection Advertising Injury Liability Employees as Additional Insureds
Host Liquor Liability

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automobile $1,000,000 CSL

 

BI & PD to others Property Damage Liab. Deduct.

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Voluntary WC and Employers Liability - $1,000,000

 

WC coverage for employees injured abroad while within the scope of their duties

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repatriation Expense - $50,000 any one emp $250,000 Policy Limit

 

Reimburses for additional expenses as reasonably may be incurred over and above
normal transportation costs for repatriation of injured, sick or deceased
employees

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mexican Insurance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Package

 

474673

 

7/1/04 - 7/1/05

 

Zurich

 

A

 

per occur.- $1 M; Genl. Aggr. $2 M Products-Completed Operations Aggregate - $1M
Combined BI & PD each occurrence - $1M each occurrence - $1 M
Personal & Advertising Injury - $ 1M
Fire Legal Damage - $100,000
Medical Expense - $10,000

 

Premises-Operations Products-Completed Operations Contractual Liab Personal
Injury Protection Advertising Injury Liability Employees as Additional Insureds
Host Liquor Liability

 

$

0

 

 

4

--------------------------------------------------------------------------------


 

 

 

WILLIAMS SCOTSMAN, INC.
INSURANCE POLICY DIGEST

 

 

Updated 4/15/05

 

2005 - 2006 POLICY YEAR

 

Note:   Scotsman Holdings, Inc. and all subsidiaries are included as Named
Insureds

 

TYPE OF POLICY

 

POLICY #

 

EFF. DATES

 

INSURER

 

AGENT

 

POLICY LIMITS

 

COVERAGES

 

DEDUCTIBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Protection:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

14MGU04A4705

 

12/15/04 - 12/15/05

 

US Specialty

 

A

 

$15M each loss, and aggregate

 

the Company and its reps. As Fiduciaries on certain benefit plans.

 

$

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment Practices Liab.

 

14MGU04A4705

 

12/15/04 - 12/15/05

 

US Specialty

 

A

 

$ 15M each loss, and aggregate

 

The Corp., its directors, officers, & employees for wrongful empl. Prac.

 

$

150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers Liability

 

14MGU04A4705

 

12/15/04 - 12/15/05

 

US Specialty

 

A

 

$15M each loss, and aggregate

 

Reimbursement of monies paid for settlement of claims against officers and
directors

 

$0 to officers & directors
$100,000 to corp.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outside Directorship Liab.

 

14MGU04A4705

 

12/15/04 - 12/15/05

 

US Specialty

 

A

 

$15M each loss, and aggregate note: limits shared with D & O

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K & R / Extortion

 

6472742

 

12/1/04 - 12/1/05

 

AIG

 

A

 

$1,000,000

 

Reimburse Corp. for monies paid on behalf of directors, officers & employees

 

$

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

miscellaneous coverage:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York Disability

 

1591183-7

 

1/1/04 - 12/31/04

 

Zurich

 

A

 

Per NY state statutes

 

Required for all NY Employees

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Comp. Stop gap

 

6316

 

10/1/03 - 10/1/04

 

Midwest Empl.

 

D

 

Statutory coverage for any claim in excess of $350,000. $2,000,000. Employers
Liability

 

Stop Loss coverage for Wash. State Workers Comp. self insured status

 

$

350,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Employee Benefit: (W/S is not beneficiary)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Travel Accident

 

GTA36023

 

7/1/04 - 7/1/05

 

UNUM

 

A

 

Principal Amount for: Death, quadriplegia, mjr dismemberment, partial amounts
for lesser perm injuries

 

Private Aircraft Exclusion Principal Sum per Class:
Executive officer: $250,000
Sales & salaried emp: $150,000
Service emp: $75,000

 

$

0

 

 

AGENT/ BROKER/ TPA

 

 

(A.) Riggs, Connselman, Michaels, & Downes
555 Fairmount Avenue
Towson, Maryland 21286

 

(B.) Ross, Brittain & Schonberg  Co.
6000 Freedom Square Drive Ste 540
Cleveland, Ohio 44131

 

(C.) Sedgwick of Wa.
3500 Two Union Square
601 Union Street
Seattle, WA 98101

 

(D.) Bush Cottou & Scott
Suite 102
11714 Northcreek Pkwy, No.
Bothell, Wa 98041-3018

 

Laurie Gatton

 

Brian K. Brittain

 

Tom Youell

 

Dale Ahrens

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE XIII

 

Section 8.l(o) Conditions

 

 

The Credit Agreement Parties may enter into agreements contemplated in
Section 8.1(o) of the Credit Agreement, provided that the respective agreement
shall expressly provide that it is terminable by the Credit Agreement Party
which entered into such agreement with no break-up, termination or similar fees
or damages payable by any Credit Agreement Party or any of its Subsidiaries in
excess of $10,000,000 (calculated according to the maximum amount thereof
payable in accordance with the terms of such agreement).  Notwithstanding the
foregoing, it is understood and agreed that nothing in this Schedule XIII or in
the Credit Agreement shall permit any Credit Agreement Party (or any of its
Subsidiaries) to consummate the respective transactions pursuant to any such
agreement (or otherwise) unless either (i) the Required Lenders have
specifically consented thereto in writing or (ii) concurrently with, or prior
to, the consummation of such transaction the Borrower shall have (x) terminated
the Total Commitment, all Interest Rate Agreements with Interest Rate Creditors
(as defined in the U.S. Security Agreement) and all outstanding Letters of
Credit (or cash collateralized all such Letters of Credit in a manner
satisfactory to the Administrative Agent) and (y) repaid in full all Loans and
all other Obligations under the Credit Documents then due and payable.

 

--------------------------------------------------------------------------------


 

SCHEDULE XIV

 

Existing Liens

 

 

1.                                       Liens in the United States (please see
attached).

 

2.                                       Liens in Canada (please see attached).



 

--------------------------------------------------------------------------------


 

Search Result Summary Chart

 

Last Updated:  06/13/05

Diary Number:  15101-012

Paul, Weiss Attorney(s):  B. Gruder, D. Tayar

Paul, Weiss Paralegal:  K. Sheppard

Service Company:  CSC/Jeff Boyle/212-299-9100

 

Record of UCC Filings Found:

 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File
#

 

Description

UCC1

 

Banker Trust Company

 

Evergreen Mobile Company

 

Wa.-Dept. of Licensing

 

03/29/2002

 

2002-095-7901-1

 

 

 

All assets of the Debtor

UCC1

 

Deustche Bank Trust Company Americas (FKA Bankers Trust Company), as Collateral
Agent

 

Evergreen Mobile Company

 

Wa.-Department of Licensing

 

08/19/2003

 

2003-232-0965-8

 

 

 

All assets of the Debtor

 

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File
#

 

Description

UCC1

 

Nationsbanc Leasing Corporation

 

Space Master International, Inc.

 

Ga Cooperative-Fulton County

 

05/28/1996

 

060-1996-010200

 

 

 

All debtor’s right, title, & interest in 1976 Lockheed 1329-25 Jetstar II
aircraft, all accessions to substitutions for, & replacements, products, &
proceeds of any of the foregoing, including insurance proceeds payable by reason
of loss damage to any of the foregoing rental proceeds by reason of any lease of
any of the foregoing and all books & records pertaining to any of the foregoing

 

2

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

UCC1

 

Bankers Trust Company.

 

Space Master International

 

Ga Cooperative-Fulton County

 

04/01/2002

 

060-2002-04499

 

 

 

All assets of the Debtor

UCC1

 

Deutsche Bank Trust Company Americas (FKA Bankers Trust Company), as Collateral
Agent

 

Space Master International, Inc.

 

Ga Cooperative-Fulton County

 

08/20/2003

 

060-2003-10470

 

 

 

All assets of the Debtor

UCC1

 

Bankers Trust Company

 

Truck & Trailer Sales, Inc.

 

MO-SOS

 

03/06/2002

 

20018000380

 

 

 

In Lieu of filing for file #:181089414 filed on 7/9/01 with MD SOS. Collateral
Description is All assets of the Debtor

UCC1

 

Bankers Trust Company

 

Truck & Trailer Sales, Inc.

 

MO-SOS

 

03/29/2002

 

20020046418K

 

 

 

All assets of the Debtor

UCC1

 

Deutsche Bank Trust Company Americas (FKA as Bankers Trust Company) as
Collateral Agent

 

Truck & Trailer Sales, Inc.

 

MO SOS

 

08/19/2003

 

20030086517C

 

 

 

All assets of the Debtor

UCC1

 

Banker Trust Company

 

Willscot Equipment, LLC

 

DE SOS

 

04/01/2002

 

20822399

 

 

 

All assets of Debtor

UCC1

 

Deutsche Bank Trust Company Americas (FKA Bankers Trust Company), as Collateral
Agent

 

Willscot Equipment LLC

 

DE SOS

 

08/19/2002

 

32159062

 

 

 

All assets of Debtor

 

3

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

UCC1

 

BT Commercial Corporation

 

Willscot Equipment, LLC

 

MO-SOS

 

07/05/2001

 

20018000382

 

 

 

Copy of Attachment was not available

UCC1

 

BT Commercial Corporation

 

Willscot Equipment, LLC

 

Wa.-Dept. of Licensing

 

09/22/1998

 

98-265-0006

 

 

 

All assets of the Debtor.

 

4

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

UCC1

 

BT Commercial Corp., as Collateral Agent

 

Williams Scotsman, Inc.

 

Ca. SOS

 

09/21/1998

 

9826560503

 

 

 

All assets of the Debtor

UCC1

 

Les Schwab Tire Centers of California, Inc.

 

Williams Scotsman, Inc.

 

Ca. SOS

 

09/25/2000

 

0027860609

 

 

 

Contractual Security agreement in all present & future products & goods &
proceeds thereof, purchased by debtor from SP

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman, Inc.

 

Ca. SOS

 

07/07/2001

 

0116560035

 

 

 

Caterpillar GPL40LP Lift Truck S/N: T20C60550 & Substitutions, replacements,
additions & accessions

UCC1

 

Wells Fargo Financial Leasing

 

Williams Scotsman, Inc.

 

Ca. SOS

 

05/12/2004

 

041460597

 

 

 

2 Rod Print Engine W. Controller & Integrated Stacker

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman, Inc.

 

Co SOS

 

08/04/2000

 

20002070900

 

 

 

Caterpillar GPL40LP Lift Truck S/N: T20C60615 & Substitutions, replacements,
additions & accessions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

 

5

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

UCC1

 

Bankers Trust Company

 

Williams Scotsman Inc.

 

De SOS

 

04/01/2002

 

20822308

 

 

 

All assets of the debtor

UCC1

 

Great America Leasing Corporation

 

Williams Scotsman Inc.

 

Ga- Cooperative Authority-Gwinnett County

 

06/19/2000

 

067-2000-006690

 

 

 

Various copier Fax systems covered under Lease Agrmt

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Ga-Cooperative Authority-Gwinnett County

 

05/15/2001

 

007-2001-004899

 

 

 

One Eagle Pitcher R80 Lift Truck S/N: 49A03877 and substitutions, replacements,
additions & accessions

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

181054244

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00261 & Substitutions, replacements,
additions & accessions

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

181054245

 

 

 

Caterpillar DP70D Lift Truck S/N:T20C60615 & Substitutions, replacements,
additions & accessions

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

181054282

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00263 & Substitutions, replacements,
additions & accessions

 

6

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

181054354

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00264 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

181054514

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00262 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/31/2000

 

1810254721

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00266 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/30/2000

 

181057570

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00277 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Toyota Motor Credit Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/26/2000

 

181063359

 

 

 

One New Toyota Forklift/61142 Model:7FGU30 189" FAS Mast Sidesheshifter, Solid
Pneumatics

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/16/2001

 

181074286

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00281 & Substitutions, replacements,
additions & accessions

 

 

7

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Toyota Motor Credit Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/02/2001

 

181078752

 

 

 

One New Toyota Forklift Model:7FGU45 Serial: 60028 Sidesheshifter, 60" forks,
Solid Pneumatics Tires

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/10/2001

 

181079745

 

 

 

Caterpillar DP70D Lift Truck S/N T20C60550 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/10/2001

 

18179746

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00256 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/07/2001

 

181082767

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00289 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/15/2001

 

181083686

 

 

 

Caterpillar DP90-D Lift Truck S/N:T32B50064 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/15/2001

 

181083832

 

 

 

One Pitcher R Lift Truck S/N:49A03877A & Substations, Replacements, Additions &
Accessions

 

 

8

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC3

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

09/28/2001

 

181083832

 

 

 

Amendment-Change serial number to read as 49A03877

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/24/2001

 

181084675

 

 

 

Caterpillar GPL40LP Lift Truck S/N:2CM00223 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/24/2001

 

181084827

 

 

 

One Wiggins WD 15.54 Lift Truck S/N:WLC012029 & Substitutions, Replacements,
Additions & Accessions

 

UCC1

 

Tatonka Capital Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/12/2001

 

181089711

 

 

 

Relocateable building consisting of (12) 24'x64' modular offices made up of (24)
12' x 64' units & all rights & interests of WSI

 

UCC3

 

Tatonka Capital Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/15/2001

 

181089711

 

 

 

Assignment of collateral to Desert Community Bank

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/27/2001

 

181090980

 

 

 

One Eagle Pitcher RT80 Lift Truck S/N:4RT01218 & Substitutions, Replacements,
Additions & Accessions

 

 

9

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/27/2001

 

181092250

 

 

 

Caterpillar DP100D Lift Truck S/N:3DP00328 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/08/2001

 

181092251

 

 

 

One Wiggins WD 15.54 Lift Truck S/N:WLC012029 & Substitutions, Replacements,
Additions & Accessions

 

UCC1

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/31/2001

 

181094612

 

 

 

One Refurbished 1992 Kalmar DC-12 Forklift S/N T330122759 & 3 refurbished Taylor
Forklifts, 1994 Taylor Forklift, S/N S-H5-2268687, 1993 Taylor Forklift, S/N
S-H5-21946 & 1992 Taylor Forklift, S/N
S-H5-21454

 

UCC3

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/20/2002

 

181094612

 

 

 

Amendment-adding Organizational ID# D00245704

 

UCC1

 

Citicorp Del Lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/22/2001

 

181099143

 

 

 

1 Used Caterpillar Model #GPL40 Serial #:1CM00876 Simplex Mast, Sideshifter
Equipment Location:936 Oplinger Road, Wescosville, Lehigh, Pa 18106

 

 

10

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/08/2001

 

181099143

 

 

 

1 Used Caterpillar Model #GPL40 Serial #:2CM00200 Simplex Mast, Sideshifter
Equipment Location:710 East Club Boulevard, Durham NC 27704

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/08/2001

 

181101071

 

 

 

1 Used Caterpillar Model #GPL40 Serial #:2CM00220 Simplex Mast, Sideshifter
Equipment Location:9400 Galena Street, Riverside, Ca. 92509

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/08/2001

 

181101071

 

 

 

1 Used Caterpillar Model #GPL40 Serial #:1CM00576 Simplex Mast, Sideshifter
Equipment Location:11811 Greenstone Avenue, Santa Fe Springs, Los Angeles Ca
90670

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/13/2001

 

181101407

 

 

 

1 Used Caterpillar Model #V155C Serial #:8TG00374 Two Stage Mast, 96" Pallet
ForksSideshifter Equipment Location:10 Industrial Hwy mail Stop 74, Lester, Pa.
19113

 

 

11

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

07/27/2001

 

181092250

 

 

 

Caterpillar DP90D Lift Truck S/N:T32B50064 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/26/2001

 

181102211

 

 

 

1 1990 Reconditioned DC 13.6 Forklift S/N T34012.1969

 

UCC3

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/19/2002

 

181102211

 

 

 

Amendment-adding Organizational ID# D00245704

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/26/2001

 

181102269

 

 

 

1 Used Caterpillar Model #GPL40 Serial #:1CM00790 Simplex Mast Sideshifter
Equipment Location:800 Professional Place West, Chesapeake, Chesapeake (IND
City, Va. 23320)

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/27/2001

 

181102411

 

 

 

Caterpillar DP70D Lift Truck S/N:9CP01159 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/12/2001

 

181103853

 

 

 

One (1) KD Manitou MA470 Lift Truck S/N 158020 & Substitutions, replacements,
additions & accessions

 

 

12

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Bradley Media Group

 

Md.-Dept. of Assessments & Taxation

 

12/17/2001

 

181104169

 

 

 

All computer equipment & peripherals (collectively “Equipment”) wherever located
under Equip. Lease #003889993-003 dd. 12/10/2001

 

UCC3

 

Dell Financial Services, LP

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

09/04/2003

 

181104169

 

 

 

Amendment-Changed name of Debtor to WSI

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/29/2002

 

181108041

 

 

 

1 New Caterpillar Model #DP100D Serial #3Dpoo347 219", AST 96" Forks Equipment
Location: 1554 J.P. Hennessey Drive, La Vergne, Rutherford, TN 37086

 

UCC1

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/05/2002

 

181108667

 

 

 

One New Caterpillar Model DP45K Forklift S/N AT19C80071

 

 

13

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Tatonka Capital Corporation

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/20/2002

 

181110062

 

 

 

All rights & interests of WSI to all monies due or to become due, incl.
modifications, revisions & renewals, thereof & any & all amendments, to Lease
Agrmt dd. 9/25/2001 btw Denton Regional Medical Center, Inc. & WSI due pursuant
to Assignment & Specification Agrmt dd. 10/18/2001 btw WSI & Tatonka

 

UCC1

 

Kansas State Bank of Manhattan

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/20/2002

 

181110163

 

 

 

One Wiggins Fork Lift S/N WLC012079 & 1994 Taylor Forklift S/N S-H5-22687, 1993
Taylor Forklift S/N S-H5-21946, 1992 Taylor Forklift S/N S-H5-21454

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/28/2002

 

181110896

 

 

 

Caterpillar GP50-G Lift Truck S/N:AT33A50072 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Bankers Trust Company

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/06/2002

 

181111476

 

 

 

In lieu of filing for 56 various UCC1 filings. Collateral Description: All
assets of the Debtor

 

 

14

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

BT Commercial Corporation

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/03/2002

 

181111476

 

 

 

Amendment to correct name of SP from Bankers Trust Company

 

UCC1

 

Fleet Business Credit, LLC

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/19/2002

 

181112646

 

 

 

REF:008-1652414-000 (342566) 1 Konica Copier 7020 26NE25108 1313 Harding Court
Indianapolis IN 46217

 

UCC1

 

Bankers Trust Company

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/29/2002

 

181113792

 

 

 

All assets of the Debtor

 

UCC3

 

Deutsche Bank Trust Company (FKS Bankers Trust Company), as Collateral Agent

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

06/30/2003

 

181113792

 

 

 

SP releases all right & interest to Equipment Portfolio, inc l. (i) Equip
leases, (ii) the equip. shown & described on exhibit A of UCC3, (iii) the lease
rights as defined in the Assignment Agrmt dd. 6/27/2003

 

 

15

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Equipmentlease Corporation

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/01/2002

 

181113954

 

 

 

Lease #:E427, Schedule #:E427*A*1, Mustang Skid Steer, Serial #: 9-134895, Model
# 2105/Serial: 801091, Econoline Trailer, Lowe Auger Attachment, Serial #
423DPRE4321000947 located at 5002 Hillsborough Ave., Tampa Fl 33610-4815

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/03/2002

 

181114314

 

 

 

Caterpillar GP40-LP Lift Truck S/N:AT29B50079 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Equipmentlease Corporation

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/11/2002

 

181115215

 

 

 

Lease #:E427, Schedule #:E427*A*3, Mustang Skid Steer, Serial #:9-134895, Model
#2105/Serial: 12135305, MOD.#2105/Serial #801087 Translift Model #TL2517, Lowe
Auger Attachment, Serial # 8602Z located at 801 Jetstream Drive, Orlando, Fl
32824-7109

 

 

16

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Equipmentlease Corporation

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/11/2002

 

181115618

 

 

 

Lease #E427, Schedule #:E427*A*3, Translift Model #TL2517, Serial #8602Z located
at 1400 N.W. 209th Ave., Pembroke Pines, FL 33029

 

UCC1

 

All American Investment Group, LLC

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/12/2002

 

181115462

 

 

 

One (1) 2002 Yale Forklift Model GDP 210DB, S/N B876E01521Z

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/15/2002

 

181115453

 

 

 

Caterpillar GP40-LP Lift Truck S/N:AT29B500266 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/03/2002

 

181114314

 

 

 

Caterpillar GP40-LP Lift Truck S/N:AT29B50079 & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/30/2002

 

181117071

 

 

 

Caterpillar DP40-LP Lift Truck S/N:3CM10493n & Substitutions, replacements,
additions & accessions

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/02/2002

 

181117405

 

 

 

Caterpillar 236 SKID Steer Loader S/N 4YZ04540 & Substitutions, replacements,
additions & accessions. Total amt. of indebtness:$38,410.20

 

 

17

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/07/2002

 

181127370

 

 

 

Caterpillar GP40k-LP Lift Truck S/N: AT29B00315n & Substitutions, replacements,
additions & accessions

 

UCC1

 

Prime Business Leasing, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/18/2002

 

181139067

 

 

 

1-2003 Wiggings Model #W220Y-108 Triple Mast-218" Sideshifting Fork Positione,
Location 6 Industry Drive, Waterford, New York, 12188

 

UCC1

 

Citicorp Del lease, Inc. as Agent for Harrison Credit Corp.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/06/2003

 

181143420

 

 

 

1 New Caterpillar Model #DP100D Serial #:3DP00401 219" Simplex Mast 96 Forks
Sideshifter

 

UCC1

 

Bradford Bank

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/12/2003

 

181143877

 

 

 

1-1998 Eagle-Picher/Caterpillar Forklift Serial #5BB01110, Equip. location 4742
Blountstown Highway Tallahassee, Fl 32304

 

UCC1

 

Citicorp Del Lease, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/24/2003

 

181147454

 

 

 

1 Used Caterpillar Model #GP25 Serial #5AM05385-191 “Triple Mast, 42” Forks,
Sidshifter

 

UCC1

 

Bradford Bank

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

06/02/2003

 

181155341

 

 

 

1-2001 Caterpillar Model Gp40KL Triple Mast, Sideshifter, Cab 60" Forks,
Location: 2780 Route 100, Macungle, Pa. 18062

 

 

18

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Deutsche Bank Trust Company Americas (FKA Bankers Trust Company), as Collateral
Agent

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

08/19/2003

 

181162110

 

 

 

All assets of the Debtor

 

UCC1

 

Citicorp Del Lease, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/09/2003

 

181166501

 

 

 

One Used Caterpillar Model #:DP90 Serial #2DP00173-148"Mast, 96" Forks,
Sideshifter

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/03/2003

 

181167458

 

 

 

All computer equipment & peripherals (collectively “Equipment”) wherever located
under Equip. Lease#006310484-011 dd.09/26/2003

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/16/2003

 

181168491

 

 

 

All computer equipment & peripherals (collectively “Equipment”) wherever located
under Equip. Lease#006310484-012 dd.10/09/2003

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/31/2003

 

181169155

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-013 dd.10/13/2003

 

 

19

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/31/2003

 

181169160

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-014 dd.10/16/2003

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/31/2003

 

181169155

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-015 dd.10/20/2003

 

UCC1

 

Citicorp Del Lease, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/18/2003

 

181171108

 

 

 

One Used Caterpillar Model #:DP100 Serial#:3DP00194-210 MAST, 96" Forks,
Sideshifter

 

UCC1

 

Citicorp Del Lease, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/10/2003

 

181171602

 

 

 

One Used Caterpillar Model#:GPL40 Serial #: 1CM02478-No Specs

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/03/2003

 

181172909

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-016 dd.11/18/2003

 

 

20

--------------------------------------------------------------------------------


 

 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/24/2003

 

181172919

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-017 dd.11/18/2003

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/24/2003

 

181172919

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-018 dd.11/18/2003

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/25/2003

 

181173665

 

 

 

In lieu of filing for file #:101613A dd. 12/08/1998 filed with SC SOS.
Collateral Desc.:1 Caterpillar DP100-D Lift Truck S/N 3DP00194 & Substitutions,
replacements, additions & accessions

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/09/2003

 

181174532

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-019 dd.12/04/2003

 

 

21

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/12/2003

 

181174968

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-020 dd.12/08/2003

 

UCC1

 

American Express Business Finance

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/07/2004

 

181175714

 

 

 

Kyocerta MITA 4035 Digital Copier 960912-990885

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/23/2003

 

181172001

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-022 dd.01/08/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/13/2004

 

181178526

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-0210 dd.01/08/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/13/2004

 

181178527

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-023 dd.01/08/2004

 

 

22

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/22/2004

 

181178812

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-024 dd.01/16/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/22/2004

 

181179071

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-025 dd.01/16/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/29/2004

 

181179386

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-026 dd.01/26/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/09/2004

 

181179681

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-028 dd.01/29/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/02/2004

 

181179905

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-027 dd.01/29/2004

 

 

23

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/20/2004

 

181181788

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-031 dd.02/17/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/01/2004

 

181181852

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-033 dd. 02/17/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/20/2004

 

18118153

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-029 dd. 02/17/2004

 

UCC1

 

Dell Financial Services, L.P.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/01/2004

 

181181854

 

 

 

All computer equipment & periphels (collectively “Equipment”) wherever located
under Equip. Lease#006310484-032 dd. 02/17/2004

 

UCC1

 

Citicorp Vendor Finance, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/02/2004

 

181182622

 

 

 

Kyocera equipment

 

 

24

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/22/2004

 

181185075

 

 

 

1 Toyota 7FGAU50 60473 including all components, additions, upgrades,
attachments, accessions, substitutions, replacements & proceeds of the foregoing

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/07/2004

 

181186891

 

 

 

1 Hyster Model H360HD-EC; S/N:E019E0234B

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

04/13/2004

 

181187442

 

 

 

1 Hyster H360HD, E019E02134B, including all components, additions, upgrades,
attachments, accessions, substitutions, replacements & proceeds of the foregoing

 

UCC1

 

Citicorp Leasing, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/10/2004

 

181190610

 

 

 

1 New Caterpillar Model #GP40KLP Serial #AT29C50050-159” Mast & Sideshifter

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

10/15/2004

 

181208046

 

 

 

1 MAHA R80-10K 5BB01159, including all components, additions, upgrades,
attachments, accessions, substitutions, replacements & proceeds of the foregoing

 

 

25

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Union Bank

 

Williams Scotsman Inc.

 

Md.-Dept. of Assessments & Taxation

 

11/17/2004

 

181211231

 

 

 

LSE#2100029 IR2200 KFH04533

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

12/20/2004

 

181214598

 

 

 

1 Caterpillar DP100-D 3DP10125, including all components, additions, upgrades,
attachments, accessions, substitutions, replacements & proceeds of the foregoing

 

UCC1

 

NMHG Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

01/20/2005

 

181217600

 

 

 

All equipment now hereafter leased by Lessor to Lessee; and all accessions,
additions, replacements, and substitutions thereto & therefore & all proceeds
incl. insurance proceeds

 

UCC1

 

De Lage Landen Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/16/2005

 

181220438

 

 

 

1 CAT GP50K-LP AT33B50061, including all components, additions, upgrades,
attachments, accessions, substitutions, replacement & proceeds of the foregoing

 

 

26

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Gelco Corporation DBA GE Fleet Services

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

02/17/2005

 

181220837

 

 

 

Intl’ Model 4200, 11FT Knapheide Premium Grade Utility Body, GE Unit #2005009
VIN #1 HTMLAFK76H204038, including all components, additions, upgrades,
attachments, accessions, substitutions, replacement & proceeds of the foregoing

 

UCC1

 

Wells Fargo Financial Leasing

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/04/2005

 

181222135

 

 

 

1 Konica Minolta 7228 Digital Copier System with Peripherals S/N: 27ME02056

 

UCC1

 

Gelco Corporation DBA GE Fleet Services

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

03/28/2005

 

181224514

 

 

 

Intl’ Model 4300, 21FT 10 Ton Steel Kodiak hauler with 4000 Lbs Independent
Hydraulic Wheel Lift GE Unit#2005006 VIN #1HTMMAAN35H1 10607, including all
components, additions, upgrades, attachments, accessions, substitutions,
replacement & proceeds of the foregoing

 

 

27

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Gelco Corporation DBA GE Fleet Services

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/04/2005

 

181229009

 

 

 

Intl’ Model 4300, 21FT Century Steel 2 Car Carrier with Wheel Lift GE
Unit#2005011 VIN# 1HTMMAAL55H133482, including all components, additions,
upgrades, attachments, accessions, substitutions, replacement & proceeds of the
foregoing

 

UCC1

 

Bradford Bank

 

Williams Scotsman, Inc.

 

Md.-Dept. of Assessments & Taxation

 

05/09/2005

 

181229374

 

 

 

1 Model DP100 Caterpillar Forklift, S/N: 3dp00251 (Used) Location: 2829 South
Chestnut Avenue, Fresno, Ca. 93725-2211

 

UCC1

 

BT Commercial Corporation

 

Williams Scotsman, Inc.

 

MO SOS

 

07/05/2001

 

20018000376

 

 

 

All assets of the Debtor

 

UCC1

 

Ford Motor Credit Company

 

Williams Scotsman, Inc.

 

MO SOS

 

01/11/2005

 

20050005481G

 

 

 

Kranz Service Body VIN#1 FDAX56P05EB32022

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman, Inc.

 

NJ Dept. Treasury Commercial Recording

 

12/08/2000

 

2017292

 

 

 

1 CAT SSL Model 246, S/N 55Z01796

 

 

28

--------------------------------------------------------------------------------


 

Filing

 

Secured Party
Name

 

Debtor Name

 

Filing
Jurisdiction

 

Record
Date

 

File #

 

Related
UCC-1 File #

 

Description

 

UCC1

 

Caterpillar Financial Services Corporation

 

Williams Scotsman, Inc.

 

Oklahoma County-OK

 

08/29/2000

 

0046840

 

 

 

1 Caterpillar DP100-D 3DP00261, including all components, additions, upgrades,
attachments, accessions, substitutions, replacements & proceeds of the foregoing

 

UCC1

 

BT Commercial Corporation, as Agent

 

Williams Scotsman, Inc.

 

Wa-Dept. of Licensing

 

02/01/2001

 

2001-032-051

 

 

 

All assets of the Debtor

 

UCC1

 

Les Scwab Tire Center of WA, Inc.

 

Williams Scotsman, Inc.

 

Wa-Dept. of Licensing

 

03/21/2002

 

2002-088-5479-9

 

 

 

Contractual Security Agrmt in all present & future products & goods & proceeds
thereof, purchased by Debtor from SP incl. but not limited to: all new, used, &
recapped tires; all new & used wheels; and all batteries & related products

 

UCC1

 

De Lage Financial Services, Inc.

 

Williams Scotsman, Inc.

 

Wa-Dept. of Licensing

 

10/07/2002

 

2002-282-7438-6

 

 

 

K&E 6806-2 L0001268, including all components, additions, upgrades, attachments,
accessions, substitutions, replacements & proceeds of the foregoing

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE XIV

CANADIAN LIENS

 

British Columbia

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

214559B as amended by 431604C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

294542A, as amended by 214462B and 431601C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

431563C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

 

 

Alberta

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

01090516889

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Limited

 

1996 Caterpillar R80 4WD and all proceeds therefrom

01101223426

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Limited

 

2001 Cat Eagle Picher RT80-4WD and all proceeds therefrom

02032214369, as amended by 03081428546, 05062410708 and 05062826143

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor. Proceeds:
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

02032214443 as amended by 03081428611, 05062410724 and 05062826176

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

03081428736 as amended by 05062410732 and 05062826200

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor Proceeds: goods,
chattel paper, securities documents of title, instruments, money and
intangibles.

 

--------------------------------------------------------------------------------


 

03081428801 as amended by 05062410773

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

05062410641 as amended by 05062826242

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor Proceeds: goods,
chattel paper, securities documents of title, instruments, money and
intangibles.

05062803068 as amended by 05062826267

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

 

 

Saskatchewan

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

117819526

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

119826155

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

122224184

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

 

 

Manitoba

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

200205924506 as amended by 200317069714, 200511226111 and 200511232413

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

--------------------------------------------------------------------------------


 

200317212703, as amended by 200511225719 and 200511231719

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

200510460501, as amended by 200511226910 and 200511232812

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

 

Quebec

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

03-0225668-0002

 

Williams Scotsman of Canada, Inc.

 

Deutsche Bank Trust Company Americas to be assigned at closing to Bank of
America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

05-0371075-001

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

 

--------------------------------------------------------------------------------


 

Ontario

 

File No.

 

Debtor

 

Secured Party

 

Collateral

616311198

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

087060177

 

Williams Scotsman of Can Inc.

 

Ottawa South Truck Centre Ltd.

 

E, MVI, 1992 Ford CTV

897292953

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

881598465

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

877035546

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 2001 Caterpillar RT80-4WD VIN

876224853

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 1996 Eagle Picher R80 4WD VIN

 

--------------------------------------------------------------------------------

 


 

SCHEDULE XV

 

Surety Liens

 

(a)   All the rights of the Borrower in, and growing in any manner out of, all
contracts referred to in the Surety Bonds, or in, or growing in any manner out
of the Surety Bonds; (b) all the rights, title and interest of the Borrower in
and to all machinery, equipment, plant, tools and materials which are, or may
hereafter be, about or upon the site or sites of any and all of the contractual
work referred to in the Surety Bonds, including materials purchased for or
chargeable to any and all contracts referred to in the bonds, materials which
may be in process of construction, in storage elsewhere, or in transportation to
any and all of said sites; (c) all the rights, title and interest of the
Borrower in and to all subcontracts let or to be let in connection with any and
all contracts referred to in the Surety Bonds, and in and to all surety bonds
supporting such subcontracts; (d) all actions, causes of actions, claims and
demands whatsoever which the Borrower may have or acquire against any
subcontractor, laborer or materialman, or any person furnishing or agreeing to
furnish or supply labor, material supplies, machinery, tools or other equipment
in connection with or on account of any and all contracts referred to in the
Surety Bonds; and against any surety or sureties of any subcontractor, laborer,
or materialman; (e) any and all percentages retained and any and all sums that
may be due or hereafter become due on account of any and all contracts referred
to in the Surety Bonds in which the Borrower has an interest.

 

--------------------------------------------------------------------------------


 

SCHEDULE XVI

 

Existing Investments

 

1.               There is a Deferred Compensation Plan for Executives which
provides certain key management with an optional deferred compensation program. 
The funds in this program total approximately $390,540.70 as of March 31, 2005. 
The funds are invested in certain mutual funds and similar investment vehicles. 
The Borrower retains ownership of these funds until they are distributed to the
respective employees.

 

2.               Schedule XVII is hereby incorporated by reference.

 

3.               See Schedule IX.

 

4.               Williams Scotsman Europe, S.L. owns 8.5% of the outstanding
equity of Wiron, S.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE XVII

 

Bank Accounts

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

Bank

 

Purpose

 

 

 

Bank of America
231 S La Salle Street
Chicago, IL

 

Disbursement
Lockbox
Local Corporate Miscellaneous Deposit Account
Willscot Equipment Branch Disbursement/Zero Balance Account
Williams Scotsman Pay Flex Account

 

 

 

Bank of America/Nevada

 

Account held to do business in State of Nevada

 

 

 

Bank of America/Positive Pay
Dallas, TX 75283-2406

 

Disbursement/Positive Pay Account

 

 

 

M & T Bank
Baltimore, MD

 

Disbursement/Payroll

 

 

 

Deutsche Bank Trust Co Americas
P.O Box 318
Church Street Station
New York, NY 10008-0318

 

Line of Credit

 

 

 

Deutsche Bank Trust Co Americas
P.O Box 318
Church Street Station
New York, NY 10008-0318

 

Franchise Taxes

 

 

 

Chase Bank

 

Met Life Dental Insurance

 

 

 

Bank of Novia Scotia
44 King Street West
Toronto, Ontario
Canada M5H 1H1

 

Disbursement
Lockbox
Payroll
Concentration

 

 

 

Bank of America, Mexico
Paseo de la Reforma 265 P.H. 1
Col Cuahutemoc
06500 Mexico D.F.

 

Checking Account

 

--------------------------------------------------------------------------------


 

SCHEDULE XVIII

 

HOLDINGS ARTICLE 7 AND 8 COVENANTS

 

Section 7.3 of the Credit Agreement to the extent relating to Holdings’ (but not
the Unrestricted Subsidiaries’) corporate existence

 

Sections 7.8, 7.9 and 7.17(b) of the Credit Agreement, in each instance, to the
extent relating to obligations and agreements of Holdings (but not any of the
Unrestricted Subsidiaries) thereunder

 

Sections 8.1 and 8.2 of the Credit Agreement, in each instance, to the extent
relating to equity interests in the Borrower

 

--------------------------------------------------------------------------------


 

SCHEDULE XIX

 

1.     ExlService Holdings, Inc. (“EXL”) provides consulting assistance to
Holdings and/or some of the Subsidiaries of Holdings in connection with a
Sarbanes-Oxley compliance program.  EXL was paid $26,000 and approximately
$191,000 in 2004, and the first quarter of 2005, respectively, in fees and
expense reimbursements.

 

2.     Holdings and/or some of the Subsidiaries of Holdings use services from
WESCO International, Inc. (“WESCO”) relating to plumbing, heating, air
conditioning and electrical parts and supplies in order to maintain their
fleet.  WESCO was paid approximately $1,272,615 and $273,529 in 2004 and the
first quarter of 2005, respectively, for such services.

 

3.     Services Agreement, dated September 1, 2004, between Williams
Scotsman, Inc. and Williams Scotsman Europe, S.L.

 

4.     Employment Agreement for Robert Singer, dated as of March 25, 2005

 

5.     Employment agreements to be entered into at the time of the Holdings IPO
with the following executive officers:  Gerard Holthaus, John Donegan and Bill
Lebuhn.

 

--------------------------------------------------------------------------------


 

Schedule XX

 

The obligations of the Unit Subsidiary with respect to Bank Products (other than
Interest Rate Obligations (as defined in the Subsidiaries Guaranty) and
reimbursement obligations in respect of indemnities and other payments made by
the Collateral Agent (in its capacity as such) under any Collection Account
Agreements or Concentration Account Agreements) may not constitute “Subordinated
Guarantor Senior Indebtedness” under, and as defined in, the Senior Unsecured
Notes Indenture and the Senior Secured Notes Indenture.

 

--------------------------------------------------------------------------------


 

Schedule XXI

 

Obligations with respect to Bank Products (other than Interest Rate Obligations
(as defined in the Intercreditor Agreement) and reimbursement obligations in
respect of indemnities and other payments made by the Collateral Agent (in its
capacity as such) under any Collection Account Agreements or Concentration
Account Agreements) may not be within the definition of “First Lien Obligations”
as defined in the Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF TERM NOTE

 

$___________

New York, New York

______ __, ____

 

FOR VALUE RECEIVED, WILLIAMS SCOTSMAN, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to __________ or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the office of Bank of America, N.A. (the “Administrative
Agent”) located at 335 Madison Avenue, New York, New York 10017 on the Maturity
Date (as defined in the Credit Agreement referred to below) the principal sum of
_____________ DOLLARS ($__________) or, if less, the then unpaid principal
amount of all Term Loans (as defined in the Credit Agreement) made by the Lender
pursuant to the Credit Agreement.

 

The Borrower promises also to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in the Credit Agreement.

 

This Note is one of the Term Notes referred to in the Amended and Restated
Credit Agreement, dated as of June __, 2005, among Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.), the Borrower,
the financial institutions from time to time party thereto, the Administrative
Agent, Deutsche Bank Trust Company Americas, as Syndication Agent, Citicorp
USA, Inc., Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc., as
Co-Documentation Agents, and Banc of America Securities LLC and Deutsche Bank
Securities Inc., as Co-Lead Arrangers and Joint Book Runners (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)
and is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Credit Agreement).  This Note is secured by the Collateral
Documents (as defined in the Credit Agreement) and is entitled to the benefits
of the Guaranties (as defined in the Credit Agreement).  This Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, as provided in the Credit Agreement, and Term Loans may be
converted from one Type (as defined in the Credit Agreement) into another Type
to the extent provided in the Credit Agreement.

 

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may become or
be declared to be due and payable in the manner and with the effect provided in
the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

--------------------------------------------------------------------------------


 

Exhibit A-1

Page 2

 

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS).

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

 

FORM OF REVOLVING NOTE

 

$___________

New York, New York

______ __, ____

 

FOR VALUE RECEIVED, WILLIAMS SCOTSMAN, INC., a Maryland corporation (the
“Borrower”), hereby promises to pay to __________ or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the office of Bank of America, N.A. (the “Administrative
Agent”) located at 335 Madison Avenue, New York, New York 10017 on the Maturity
Date (as defined in the Credit Agreement referred to below) the principal sum of
_____________ DOLLARS ($__________) or, if less, the then unpaid principal
amount of all Revolving Loans (as defined in the Credit Agreement) made by the
Lender pursuant to the Credit Agreement.

 

The Borrower promises also to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement, dated as of June __, 2005, among Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.), the Borrower,
the financial institutions from time to time party thereto, the Administrative
Agent, Deutsche Bank Trust Company Americas, as Syndication Agent, Citicorp
USA, Inc., Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc., as
Co-Documentation Agents, and Banc of America Securities LLC and Deutsche Bank
Securities Inc., as Co-Lead Arrangers and Joint Book Runners (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”)
and is entitled to the benefits thereof and of the other Credit Documents (as
defined in the Credit Agreement).  This Note is secured by the Collateral
Documents (as defined in the Credit Agreement) and is entitled to the benefits
of the Guaranties (as defined in the Credit Agreement).  This Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, as provided in the Credit Agreement, and Revolving Loans may
be converted from one Type (as defined in the Credit Agreement) into another
Type to the extent provided in the Credit Agreement.

 

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may become or
be declared to be due and payable in the manner and with the effect provided in
the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

--------------------------------------------------------------------------------


 

Exhibit A-2

Page 2

 

THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS).

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF NOTICE OF BORROWING

 

[DATE]

 

To:                              Bank of America, N.A., as Administrative Agent

(the “Administrative Agent”) for the various

financial institutions (the “Lenders”)
party to the Credit Agreement referred to below

335 Madison Avenue
New York, NY  10017

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Williams Scotsman, Inc. (the “Borrower”), refers to the Amended
and Restated Credit Agreement, dated as of June __, 2005, among Williams
Scotsman International, Inc. (formerly known as Scotsman Holdings, Inc.), the
Borrower, the Lenders, the Administrative Agent, Deutsche Bank Trust Company
Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc, as Co-Lead Arrangers and Joint
Book Runners (as further amended, modified or supplemented from time to time,
the “Credit Agreement,” the capitalized terms defined therein being used herein
as therein defined), and hereby gives you irrevocable notice pursuant to
Section 2.3 of the Credit Agreement that the undersigned hereby requests a
Borrowing of Revolving Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.3 of the Credit Agreement:

 

(i)            The aggregate principal amount of the Proposed Borrowing is
$___________.1

 

(ii)           The Business Day of the Proposed Borrowing is ______________,
__.2

 

(iv)          The Proposed Borrowing is to consist of [Base Rate Loans]
[Eurodollar Rate Loans].3

 

--------------------------------------------------------------------------------

1                         Shall be an amount not less than $1,000,000 in the
case of Eurodollar Rate Loans.

 

2                         In the case of Eurodollar Rate Loans, shall be a
Business Day at least three Business Days after the date hereof.

 

 

--------------------------------------------------------------------------------


 

Exhibit B-1

Page 2

 

[(v)          The initial Interest Period for the Proposed Borrowing is [one
month] [two months] [three months] [six months] [nine months] [twelve months].4

 

[(vi)         The proceeds of the proposed Borrowing are to be deposited in the
Disbursement Account.]5

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)  the representations and warranties contained in Article 6 of the Credit
Agreement are true and correct in all material respects, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds thereof,
as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date); and

 

(B)  no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

 

Very truly yours,

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

3                         Loans incurred prior to the occurrence of the
Syndication Date and maintained as Eurodollar Rate Loans shall be subject to
Section 2.3(a)(v) of the Credit Agreement.  In addition, the right of the
Borrower to choose Eurodollar Rate Loans is subject to Section 4.3(c) of the
Credit Agreement.

 

4                         To be included for a Proposed Borrowing of Eurodollar
Rate Loans.  Interest Periods of nine and twelve months are only available to
the extent approved by all Lenders of the relevant Tranche of Loans to be
incurred pursuant to the Proposed Borrowing.

 

5                         To be included for a Proposed Borrowing which shall
consist of only Revolving Loans maintained as Base Rate Loans for the purpose of
covering the amount of checks presented for payment and other disbursements from
the Disbursement Account pursuant to Section 2.3(b) of the Credit Agreement.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF LETTER OF CREDIT REQUEST

 

No. _______________  Dated  ______________1

 

To:                              Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”), and _______, as Issuing Lender (the “Issuing
Lender”), under the Amended and Restated Credit Agreement, dated as of June __,
2005, among Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.), a Delaware corporation, Williams Scotsman, Inc., a Maryland
corporation (the “Borrower”), the financial institutions from time to time party
thereto (the “Lenders”), the Administrative Agent, Deutsche Bank Trust Company
Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners.

 

Ladies and Gentlemen:

 

Pursuant to Section 3.4 of the Credit Agreement, the undersigned hereby requests
that the Issuing Lender issue a [trade] [standby] Letter of Credit on
_____________2 (the “Date of Issuance”) in the aggregate stated amount of [U.S.
$]3___________.4

 

For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meaning provided therein.

 

--------------------------------------------------------------------------------

1                    Date of Letter of Credit Required.

 

2                    Date of Issuance (at least three Business Days from the
date hereof or such shorter period as may be acceptable to the Issuing Lender).

 

3                    All Letters of Credit must be denominated in U.S. dollars,
except that with the consent of the Administrative Agent and the respective
Issuing Lender, a Letter of Credit may be denominated in an Alternate Currency
(as provided in the Credit Agreement), in such case, the relevant Alternate
Currency should be specified.

 

4                    Aggregate initial stated amount of Letter of Credit.

 

 

--------------------------------------------------------------------------------


 

Exhibit B-2

Page 2

 

The beneficiary of the requested Letter of Credit will be ______________,5 and
such Letter of Credit will be in support of ______________6 and will have a
stated termination date of _________________.7

 

The undersigned hereby certifies that:

 

(1)   the representations and warranties contained in the Credit Documents will
be true and correct in all material respects on and as of the Date of Issuance,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date); and

 

(2)   no Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or Event of Default occur.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

5                    Insert name and address of beneficiary.

 

6                    Insert description of supported obligations and name of
agreement, if any, or, in the case of trade Letters of Credit, the commercial
transaction, to which it relates.

 

7                    Insert last date upon which drafts may be presented (not
later than (x) 12 months after the Date of Issuance in the case of standby
Letters of Credit (except that such Letters of Credit may provide for annual
renewal), (y) 180 days after the Date of Issuance in the case of trade Letters
of Credit and (z) ten (or in the case of trade Letters of Credit, 30) Business
Days prior to the Maturity Date.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

 

FORM OF NOTICE OF CONTINUATION

 

[DATE]

 

To:                              Bank of America, N.A., as
Administrative Agent
(the “Administrative Agent”) for the various
financial institutions (the “Lenders”) party
to the Credit Agreement referred to below
335 Madison Avenue
New York, New York  10017

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Williams Scotsman, Inc. (the “Borrower”), refers to the Amended
and Restated Credit Agreement, dated as of June __, 2005, among Williams
Scotsman International, Inc. (formerly known as Scotsman Holdings, Inc.), the
Borrower, the Lenders, the Administrative Agent, Deutsche Bank Trust Company
Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), and hereby gives you irrevocable notice pursuant to Section 4.3(a) of
the Credit Agreement, that the undersigned hereby elects to maintain the
Eurodollar Rate Loan (or portion thereof) described below as a Eurodollar Rate
Loan under the Credit Agreement, and in that connection sets forth below the
information relating to such Continuation (the “Proposed Continuation”) as
required by Section 4.3(a) of the Credit Agreement:

 

(i)            $[aggregate principal amount to be continued]1 of the Eurodollar
Rate Loan presently outstanding with an Interest Period expiring on ________ __,
____ is to be continued as a Eurodollar Rate Loan.

 

(ii)           The date of the Borrowing pursuant to which such Eurodollar Rate
Loan was made is ____________, ____ and the Interest Period applicable thereto
was [one month] [two months] [three months] [six months] [nine months] [twelve
months].

 

(iii)          The Eurodollar Rate Loan to be continued as a Eurodollar Rate
Loan shall have an Interest Period of [one month] [two months] [three months]
[six months], [nine months] [twelve months].2

 

--------------------------------------------------------------------------------

1                    Shall be an amount equal to at least $1,000,000.

 

 

--------------------------------------------------------------------------------


 

Exhibit B-3

Page 2

 

The undersigned hereby certifies that on the date hereof, and on the date of the
Proposed Continuation, no Default or Event of Default has occurred and is
continuing.

 

 

Very truly yours,

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

2               Interest Periods of nine and twelve months are only available to
the extent approved by all Lenders of the relevant Tranche of Loans to be
Continued pursuant to the Proposed Continuation.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

FORM OF NOTICE OF CONVERSION

 

 

[DATE]

 

To:                              Bank of America, N.A., as
Administrative Agent (the
“Administrative Agent”) for the
various financial institutions (the
“Lenders”) party to the Credit
Agreement referred to below
335 Madison Avenue
New York, New York  10017

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Williams Scotsman, Inc. (the “Borrower”), refers to the Amended
and Restated Credit Agreement, dated as of June __, 2005, among Williams
Scotsman International Inc. (formerly known as Scotsman Holdings, Inc.), the
Borrower, the Lenders, the Administrative Agent, Deutsche Bank Trust Company
Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (as amended, restated, modified or supplemented from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), and hereby gives you notice, irrevocably, pursuant to
Section 4.3(b) of the Credit Agreement, that the undersigned hereby requests a
conversion of a Loan under the Credit Agreement, and in that connection sets
forth below the information relating to such Conversion (the “Proposed
Conversion”) as required by Section 4.3(b) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Conversion is ___________ __,
____.1

 

 

--------------------------------------------------------------------------------

1                    Shall be a Business Day at least three Business Days, in
the case of a Proposed Conversion into Eurodollar Rate Loans, after the date
hereof or at least one Business Day in the case of a Proposed Conversion into
Base Rate Loans; provided that notice is given by 12:00 Noon New York time. 
Conversions of Eurodollar Rate Loans to Base Rate Loans shall only be made on
the last day of an Interest Period for such Eurodollar Rate Loans.  In addition,
prior to the Syndication Date, Base Rate Loans Converted into Eurodollar Loans
shall be subject to the provisions of Section 2.3(a)(v) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit B-4

Page 2

 

(ii)           The Loans to be converted are [Revolving Loans] [Term Loans] in
an aggregate principal amount of $___________.2

 

(iii)          The Loans are, on the date hereof, maintained as [Base Rate
Loans] [Eurodollar Rate Loans].3  The Loans to be converted pursuant to the
Proposed Conversion are to be converted into [Eurodollar Rate] [Base Rate]
Loans.

 

[(iv)         The Loans to be converted into Eurodollar Rate Loans shall
initially have an Interest Period of [one month][two months][three months][six
months][nine months] [twelve months]4

 

The undersigned hereby certifies that on the date hereof, and on the date of the
Proposed Conversion, no Default or Event of Default has occurred and is
continuing.

 

 

Very truly yours,

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

2                    Conversion of Eurodollar Rate Loans into Base Rate Loans
shall be in an aggregate amount not less than $250,000. Conversion of Base Rate
Loans into Eurodollar Rate Loans shall be in an aggregate amount of not less
$1,000,000.

 

3                    Bracketed language should be modified as appropriate, if
any Eurodollar Rate Loans are being converted, such Loans (and the Interest
Period(s) then applicable thereto) should be specifically described, and each
such Interest Period must end in accordance with its terms on or prior to the
Business Day of the Proposed Conversion specified in preceding clause (i).

 

4                    Insert clause (iv) in the event the Loan is to be converted
into a Eurodollar Rate Loan.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

(Lockbox - Without Activation)

 

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

 

 

This Agreement is entered into as of June 28, 2005, among Williams
Scotsman, Inc. (“WSI”), Willscot Equpment, LLC, Space Master
International, Inc., Truck & Trailer Sales, Inc., and Evergreen Mobile Company
(each a “Company” and, collectively, the “Companies”), Bank of America, N.A., as
Collateral Agent for various Secured Creditors (together with any successor
collateral agent, “Collateral Agent”), and Bank of America, N.A. (“Bank”) with
respect to the following:

 

A.                                   Bank has agreed to establish and maintain
for the Companies post office number [        ] the “Lockbox Address”) and
deposit account number [              ] (the “Account”).  Bank performs the
services described in Exhibit A, which includes receiving mail at the Lockbox
Address, processing it and depositing checks and other payment instructions
(“Checks”) into the Account (the “Lockbox Service”).

 

B.                                     The Companies, Williams Scotsman
International, Inc. and Collateral Agent are parties to an Amended and Restated
U.S. Security Agreement, dated as of March 26, 2002, amended and restated as of
August 18, 2003, and amended and restated as of June 28, 2005 (the “Security
Agreement”) pursuant to which the Companies have assigned to Collateral Agent
for the benefit of various Secured Creditors (as defined in the Security
Agreement) a security interest in the Account and in Checks mailed to the
Lockbox Address.

 

C.                                     The Companies, Collateral Agent and Bank
are entering into this Agreement to evidence Collateral Agent’s security
interest in the Account and such Checks and to provide for the disposition of
net proceeds of Checks deposited in the Account.

 

Accordingly, the Companies, Collateral Agent and Bank agree as follows:

 


1.                                       (A)                                 
THIS AGREEMENT EVIDENCES COLLATERAL AGENT’S CONTROL OVER THE ACCOUNT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE AGREEMENT BETWEEN BANK AND THE
COMPANIES GOVERNING THE ACCOUNT, BANK WILL COMPLY WITH INSTRUCTIONS ORIGINATED
BY COLLATERAL AGENT AS SET FORTH HEREIN DIRECTING THE DISPOSITION OF FUNDS IN
THE ACCOUNT WITHOUT FURTHER CONSENT OF ANY OF THE COMPANIES.


 

(B)                                 EACH COMPANY REPRESENTS AND WARRANTS TO
COLLATERAL AGENT AND BANK THAT IT HAS NOT ASSIGNED OR GRANTED A SECURITY
INTEREST IN THE ACCOUNT OR ANY CHECK DEPOSITED IN THE ACCOUNT, EXCEPT TO
COLLATERAL AGENT.

 

(C)                                  NO COMPANY WILL PERMIT THE ACCOUNT TO
BECOME SUBJECT TO ANY OTHER PLEDGE, ASSIGNMENT, LIEN, CHARGE OR ENCUMBRANCE OF
ANY KIND, OTHER THAN COLLATERAL AGENT’S SECURITY INTEREST REFERRED TO HEREIN.

 


2.                                       BANK SHALL PREVENT COMPANIES FROM
MAKING ANY WITHDRAWALS FROM THE ACCOUNT.  COLLATERAL AGENT AND EACH COMPANY
INSTRUCT THE BANK TO INITIATE A STANDING DAILY TRANSFER OF THE PREVIOUS DAY’S
END-OF-DAY LEDGER BALANCE (DEPOSITS INTACT) IN THE ACCOUNT TO COLLATERAL AGENT
AT ITS ACCOUNT SPECIFIED BELOW (THE “COLLATERAL AGENT ACCOUNT”):


 

Bank Name: Fleet National Bank

ABA No.: 011900571

 

 

--------------------------------------------------------------------------------


 

 

Account Name: Fleet Capital Corporation

Account No.: 9369337536

 

and Bank shall comply with such instruction within a reasonable period of time
following the effective date of this Agreement, and continuing on each Business
Day thereafter.  A “Business Day” is each day except Saturdays, Sundays and Bank
holidays.  Funds are not available if, in the reasonable determination of Bank,
they are subject to a hold, dispute or legal process preventing their
withdrawal.

 


3.                                       BANK AGREES IT SHALL NOT OFFSET,
CHARGE, DEDUCT OR OTHERWISE WITHDRAW FUNDS FROM THE ACCOUNT, EXCEPT AS PERMITTED
BY SECTION 4, UNTIL IT HAS BEEN ADVISED IN WRITING BY COLLATERAL AGENT THAT ALL
OF THE COMPANIES’ OBLIGATIONS THAT ARE SECURED BY THE CHECKS AND THE ACCOUNT ARE
PAID IN FULL.  COLLATERAL AGENT SHALL NOTIFY BANK PROMPTLY IN WRITING UPON
PAYMENT IN FULL OF THE COMPANIES’ OBLIGATIONS.


 


4.                                       BANK IS PERMITTED TO CHARGE THE
ACCOUNT:


 

(A)                                  FOR ITS FEES AND CHARGES RELATING TO THE
ACCOUNT OR ASSOCIATED WITH THE LOCKBOX SERVICE AND THIS AGREEMENT; AND

 

(B)                                 IN THE EVENT ANY CHECKS DEPOSITED INTO THE
ACCOUNT IS RETURNED UNPAID FOR ANY REASON OR FOR ANY BREACH OF WARRANTY CLAIM
AND,

 

(C)                                  FOR ANY ACCOUNT ADJUSTMENTS AS IT RELATES
TO ENCODING ERRORS OR OTHER ADJUSTMENTS AS A RESULT OF CUSTOMARY BANKING
PRACTICES.

 


5.                                       (A)                                  IF
THE BALANCES IN THE ACCOUNT ARE NOT SUFFICIENT TO COMPENSATE BANK FOR ANY FEES,
ACCOUNT ADJUSTMENTS OR CHARGES DUE BANK IN CONNECTION WITH THE ACCOUNT, THE
LOCKBOX SERVICE OR THIS AGREEMENT, THE COMPANIES AGREE TO PAY BANK ON DEMAND THE
AMOUNT DUE BANK.  THE COMPANIES WILL HAVE BREACHED THIS AGREEMENT IF IT HAS NOT
PAID BANK, WITHIN 10 BUSINESS DAYS AFTER SUCH DEMAND, THE AMOUNT DUE BANK.


 

(B)                                 IF THE BALANCES IN THE ACCOUNT ARE NOT
SUFFICIENT TO COMPENSATE BANK FOR ANY ACCOUNT ADJUSTMENT AS DESCRIBED IN
SECTION 4 OR RETURNED CHECKS, THE COMPANIES AGREE TO PAY BANK ON DEMAND THE
AMOUNT DUE BANK. IF THE COMPANIES FAIL TO SO PAY BANK IMMEDIATELY UPON DEMAND,
COLLATERAL AGENT AGREES TO PAY BANK WITHIN 10 BUSINESS DAYS AFTER BANK’S DEMAND
TO COLLATERAL AGENT TO PAY ANY AMOUNT RECEIVED BY COLLATERAL AGENT WITH RESPECT
TO SUCH RETURNED CHECKS OR ACCOUNT ADJUSTMENTS. THE FAILURE TO SO PAY BANK SHALL
CONSTITUTE A BREACH OF THIS AGREEMENT.

 

(C)                                  EACH OF THE COMPANIES HEREBY AUTHORIZES
BANK, WITHOUT PRIOR NOTICE, FROM TIME TO TIME TO DEBIT ANY OTHER ACCOUNT ANY OF
THE COMPANIES MAY HAVE WITH BANK FOR THE AMOUNT OR AMOUNTS DUE BANK UNDER
SUBSECTION 5(A) OR 5(B).

 


6.                                       (A)                                 
EACH BUSINESS DAY, BANK WILL SEND ANY CHECKS NOT PROCESSED IN ACCORDANCE WITH
THE LOCKBOX SERVICE SET-UP DOCUMENTS AS WELL AS ANY OTHER MATERIALS, SUCH AS
INVOICES, RECEIVED AT THE LOCKBOX ADDRESS PLUS INFORMATION REGARDING THE DEPOSIT
FOR THE DAY TO THE ADDRESS SPECIFIED BELOW FOR THE COMPANIES OR AS OTHERWISE
SPECIFIED IN WRITING BY WSI TO BANK.


 

(B)                                 IN ADDITION TO THE ORIGINAL BANK STATEMENT
PROVIDED TO WSI, BANK WILL PROVIDE COLLATERAL AGENT WITH A DUPLICATE OF SUCH
STATEMENT.

 


7.                                       (A)                                 
BANK WILL NOT BE LIABLE TO ANY OF THE COMPANIES OR COLLATERAL AGENT FOR ANY
EXPENSE, CLAIM, LOSS, DAMAGE OR COST (“DAMAGES”) ARISING OUT OF OR RELATING TO
ITS PERFORMANCE UNDER THIS

 

 

2

--------------------------------------------------------------------------------


 


AGREEMENT OTHER THAN THOSE DAMAGES WHICH RESULT DIRECTLY FROM ITS ACTS OR
OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.


 

(B)                                 IN NO EVENT WILL BANK BE LIABLE FOR ANY
SPECIAL, INDIRECT, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED
TO LOST PROFITS.

 

(C)                                  BANK WILL BE EXCUSED FROM FAILING TO ACT OR
DELAY IN ACTING, AND NO SUCH FAILURE OR DELAY SHALL CONSTITUTE A BREACH OF THIS
AGREEMENT OR OTHERWISE GIVE RISE TO ANY LIABILITY OF BANK, IF (I) SUCH FAILURE
OR DELAY IS CAUSED BY CIRCUMSTANCES BEYOND BANK’S REASONABLE CONTROL, INCLUDING
BUT NOT LIMITED TO LEGAL CONSTRAINT, EMERGENCY CONDITIONS, ACTION OR INACTION OF
GOVERNMENTAL, CIVIL OR MILITARY AUTHORITY, FIRE, STRIKE, LOCKOUT OR OTHER LABOR
DISPUTE, WAR, RIOT, THEFT, FLOOD, EARTHQUAKE OR OTHER NATURAL DISASTER,
BREAKDOWN OF PUBLIC OR PRIVATE OR COMMON CARRIER COMMUNICATIONS OR TRANSMISSION
FACILITIES, EQUIPMENT FAILURE, OR NEGLIGENCE OR DEFAULT OF ANY OF THE COMPANIES
OR COLLATERAL AGENT OR (II) SUCH FAILURE OR DELAY RESULTED FROM BANK’S
REASONABLE BELIEF THAT THE ACTION WOULD HAVE VIOLATED ANY GUIDELINE, RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY.

 

(D)                                 BANK MAY RELY ON NOTICES AND COMMUNICATIONS
IT BELIEVES IN GOOD FAITH TO BE GENUINE AND GIVEN BY THE APPROPRIATE PARTY.

 

(E)                                  NOTWITHSTANDING ANY OF THE OTHER PROVISIONS
IN THIS AGREEMENT, IN THE EVENT OF THE COMMENCEMENT OF A CASE PURSUANT TO TITLE
11, UNITED STATES CODE, FILED BY OR AGAINST ANY OF THE COMPANIES, OR IN THE
EVENT OF THE COMMENCEMENT OF ANY SIMILAR CASE UNDER THEN APPLICABLE FEDERAL OR
STATE LAW PROVIDING FOR THE RELIEF OF DEBTORS OR THE PROTECTION OF CREDITORS BY
OR AGAINST ANY OF THE COMPANIES, BANK MAY ACT AS BANK DEEMS NECESSARY TO COMPLY
WITH ALL APPLICABLE PROVISIONS OF GOVERNING STATUTES AND SHALL NOT BE IN
VIOLATION OF THIS AGREEMENT AS A RESULT.

 

(F)                                    BANK SHALL BE PERMITTED TO COMPLY WITH
ANY WRIT, LEVY ORDER OR OTHER SIMILAR JUDICIAL OR REGULATORY ORDER OR PROCESS
CONCERNING THE LOCKBOX ADDRESS, THE ACCOUNT OR ANY CHECK AND SHALL NOT BE IN
VIOLATION OF THIS AGREEMENT FOR SO DOING.

 


8.                                       THE COMPANIES ON THE ONE HAND SHALL
JOINTLY AND SEVERALLY INDEMNIFY BANK AND COLLATERAL AGENT ON THE OTHER HAND
SHALL SEVERALLY INDEMNIFY BANK AGAINST, AND HOLD IT HARMLESS FROM, ANY AND ALL
LIABILITIES, CLAIMS, COSTS, EXPENSES AND DAMAGES OF ANY NATURE (INCLUDING BUT
NOT LIMITED TO BANK’S ALLOCATED COSTS OF STAFF COUNSEL, OTHER REASONABLE
ATTORNEY’S FEES AND ANY FEES AND EXPENSES) IN ANY WAY ARISING OUT OF OR RELATING
TO DISPUTES OR LEGAL ACTIONS CONCERNING BANK’S PROVISION OF THE SERVICES
DESCRIBED IN THIS AGREEMENT. THIS SECTION DOES NOT APPLY TO ANY COST OR DAMAGE
ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF BANK.  EACH OF
THE COMPANIES’ AND COLLATERAL AGENT’S OBLIGATIONS UNDER THIS SECTION SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


 


9.                                       THE COMPANIES ON THE ONE HAND SHALL
JOINTLY AND SEVERALLY PAY TO BANK AND COLLATERAL AGENT ON THE OTHER HAND SHALL
SEVERALLY PAY TO BANK, UPON RECEIPT OF BANK’S INVOICE, ALL REASONABLE COSTS,
EXPENSES AND ATTORNEYS’ FEES (INCLUDING REASONABLE ALLOCATED COSTS FOR IN-HOUSE
LEGAL SERVICES) INCURRED BY BANK IN CONNECTION WITH THE ENFORCEMENT OF THIS
AGREEMENT AND ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER, INCLUDING BUT NOT
LIMITED TO ANY SUCH COSTS, EXPENSES AND FEES ARISING OUT OF THE RESOLUTION OF
ANY CONFLICT, DISPUTE, MOTION REGARDING ENTITLEMENT TO RIGHTS OR RIGHTS OF
ACTION, OR OTHER ACTION TO ENFORCE BANK’S RIGHTS IN A CASE ARISING UNDER TITLE
11, UNITED STATES CODE.  THE COMPANIES JOINTLY AND SEVERALLY AGREE TO PAY BANK,
UPON RECEIPT OF BANK’S INVOICE, ALL REASONABLE COSTS, EXPENSES AND ATTORNEYS’
FEES (INCLUDING REASONABLE ALLOCATED COSTS FOR IN-HOUSE LEGAL SERVICES) INCURRED
BY BANK IN THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT (INCLUDING ANY
AMENDMENTS HERETO OR INSTRUMENTS OR AGREEMENTS REQUIRED HEREUNDER).

 

 

3

--------------------------------------------------------------------------------


 


10.                                 TERMINATION AND ASSIGNMENT OF THIS AGREEMENT
SHALL BE AS FOLLOWS:


 

(A)                                  THIS AGREEMENT SHALL TERMINATE WHEN THE
COLLATERAL AGENT PROVIDES NOTICE TO WSI AND BANK THAT ALL OF THE COMPANIES’
OBLIGATIONS WHICH ARE SECURED BY CHECKS AND THE ACCOUNT ARE PAID IN FULL.
COLLATERAL AGENT MAY ALSO TERMINATE OR IT MAY ASSIGN THIS AGREEMENT UPON 30
DAY’S PRIOR WRITTEN NOTICE TO WSI AND BANK, PROVIDED, HOWEVER, THAT ANY SUCH
ASSIGNMENT SHALL ONLY BE TO AN AFFILIATE OR WHOLLY-OWNED SUBSIDIARY OF
COLLATERAL AGENT.  BANK MAY TERMINATE THIS AGREEMENT UPON 30 DAYS’ PRIOR WRITTEN
NOTICE TO WSI AND COLLATERAL AGENT.  NONE OF THE COMPANIES MAY TERMINATE THIS
AGREEMENT OR THE LOCKBOX SERVICE EXCEPT WITH THE WRITTEN CONSENT OF COLLATERAL
AGENT AND UPON PRIOR WRITTEN NOTICE TO BANK.

 

(B)                                 NOTWITHSTANDING SUBSECTION 10(A), BANK MAY
TERMINATE THIS AGREEMENT AT ANY TIME BY WRITTEN NOTICE TO WSI AND COLLATERAL
AGENT IF ANY OF THE COMPANIES OR COLLATERAL AGENT BREACHES ANY OF THE TERMS OF
THIS AGREEMENT, OR ANY OTHER AGREEMENT WITH BANK.

 


11.                                 (A)                                  EACH
PARTY REPRESENTS AND WARRANTS TO THE OTHER PARTIES THAT (I) THIS AGREEMENT
CONSTITUTES ITS DULY AUTHORIZED, LEGAL, VALID, BINDING AND ENFORCEABLE
OBLIGATION; (II) THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER WILL NOT (A) CONSTITUTE
OR RESULT IN A BREACH OF ITS CERTIFICATE OR ARTICLES OF INCORPORATION, BY-LAWS
OR PARTNERSHIP AGREEMENT, AS APPLICABLE, OR THE PROVISIONS OF ANY MATERIAL
CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR (B) RESULT IN THE
VIOLATION OF ANY LAW, REGULATION, JUDGMENT, DECREE OR GOVERNMENTAL ORDER
APPLICABLE TO IT; AND (III) ALL APPROVALS AND AUTHORIZATIONS REQUIRED TO PERMIT
THE EXECUTION, DELIVERY, PERFORMANCE AND CONSUMMATION OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREUNDER HAVE BEEN OBTAINED.


 

(B)                                 THE PARTIES EACH AGREE THAT IT SHALL BE
DEEMED TO MAKE AND RENEW EACH REPRESENTATION AND WARRANTY IN SUBSECTION 11(A) ON
AND AS OF EACH DAY ON WHICH COMPANY USES THE SERVICES SET FORTH IN THIS
AGREEMENT.

 


12.                                 (A)                                  THIS
AGREEMENT MAY BE AMENDED ONLY BY A WRITING SIGNED BY WSI ON BEHALF OF ITSELF AND
EACH OF THE OTHER COMPANIES, COLLATERAL AGENT AND BANK; EXCEPT THAT BANK’S
CHARGES ARE SUBJECT TO CHANGE BY BANK UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO WSI;
AND PROVIDED, HOWEVER, THAT THE BANK AND COLLATERAL AGENT MAY AGREE TO AMEND
SECTION 2 OF THIS AGREEMENT TO PROVIDE FOR THE TRANSFER OF FUNDS IN THE ACCOUNT
TO AN ACCOUNT OTHER THAN THE COLLATERAL AGENT’S ACCOUNT, WITHOUT THE CONSENT OF
ANY OF THE COMPANIES.  THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.


 

(B)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS; ALL SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.

 

(C)                                  THIS AGREEMENT CONTROLS IN THE EVENT OF ANY
CONFLICT BETWEEN THIS AGREEMENT AND ANY OTHER DOCUMENT OR WRITTEN OR ORAL
STATEMENT.  THIS AGREEMENT SUPERSEDES ALL PRIOR UNDERSTANDINGS, WRITINGS,
PROPOSALS, REPRESENTATIONS AND COMMUNICATIONS, ORAL OR WRITTEN, OF ANY PARTY
RELATING TO THE SUBJECT MATTER HEREOF.

 

(D)                                 THIS AGREEMENT SHALL BE INTERPRETED IN
ACCORDANCE WITH CALIFORNIA LAW WITHOUT REFERENCE TO THAT STATE’S PRINCIPLES OF
CONFLICTS OF LAW.

 


13.                                 ANY WRITTEN NOTICE OR OTHER WRITTEN
COMMUNICATION TO BE GIVEN UNDER THIS AGREEMENT SHALL BE ADDRESSED TO EACH PARTY
AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT OR TO SUCH
OTHER ADDRESS AS A PARTY MAY SPECIFY IN WRITING.  SUCH NOTICE SHALL BE EFFECTIVE
UPON RECEIPT.

 

4

--------------------------------------------------------------------------------


 


14.                                 NOTHING CONTAINED IN THE AGREEMENT SHALL
CREATE ANY AGENCY, FIDUCIARY, JOINT VENTURE OR PARTNERSHIP RELATIONSHIP BETWEEN
BANK AND ANY OF THE COMPANIES OR COLLATERAL AGENT.

 

5

--------------------------------------------------------------------------------


 

 

In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

 

Williams Scotsman, Inc.

 

By:

 

 

Address for notices:

Name:

 

 

8211 Town Center Drive

Title:

 

 

Baltimore, MD 21236-5904

 

Tel: 410-931-6000

 

Fax: 410-931-6117

 

 

 

 

Willscot Equipment, LLC

 

By: Williams Scotsman, Inc.

 

By:

 

 

Address for notices:

Name:

 

 

8211 Town Center Drive

Title:

 

 

Baltimore, MD 21236-5904

 

 

 

 

Space Master International, Inc.

 

By:

 

 

Address for notices:

Name:

 

 

8211 Town Center Drive

Title:

 

 

Baltimore, MD 21236-5904

 

 

Truck & Trailer Sales, Inc.

 

By:

 

 

Address for notices:

Name:

 

 

8211 Town Center Drive

Title:

 

 

Baltimore, MD 21236-5904

 

 

Evergreen Mobile Company

 

By:

 

 

Address for notices:

Name:

 

 

8211 Town Center Drive

Title:

 

 

Baltimore, MD 21236-5904

 

 

6

--------------------------------------------------------------------------------


 

Bank of America, N.A., as Collateral Agent

 

 

 

By:

 

 

Address for notices:

Name:

 

 

335 Madison Avenue

Title:

 

 

New York, NY 10017

 

Attn: Business Capital/URGENT

 

Tel: 212-503-7632

 

Fax: 212-503-7330 and,

 

 

 

20800 Swenson Drive

 

Suite 350

 

Waukesha, WI 53187

 

Attn: Laura Williams

 

Tel: 262-798-4835

 

Fax: 262-798-4882

 

 

Bank of America, N.A. (“Bank”)

 

 

 

By:

 

 

Address for notices:

Name:

 

 

600 Peachtree Street, 10th Flr

Title:

 

 

Atlanta, GA 30308

 

Attn: Elise McEachern

 

Tel: 404-607-5378

 

Fax: 404-607-6059 and,

 

 

 

600 Peachtree Street, 10th Flr

 

Atlanta, GA 30308

 

Attn: Connie Barker

 

Tel: 404-607-5375

 

Fax: 404-607-5482

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

STANDARD TERMS AND CONDITIONS

 

The Lockbox Service involves processing Checks that are received at a Lockbox
Address. With this Service, each Company instructs its customers to mail checks
it wants to have processed under the Service to the Lockbox Address.  Bank picks
up mail at the Lockbox Address according to its mail pick-up schedule.  Bank
will have unrestricted and exclusive access to the mail directed to the Lockbox
Address.  Bank will provide each Company with the Lockbox Service for a Lockbox
Address when such Company has completed and Bank has received Bank’s then
current set-up documents for the Lockbox Address.

 

If Bank receives any mail containing a Company’s lockbox number at Bank’s
lockbox operations location (instead of the Lockbox Address), Bank may handle
the mail as if it had been received at the Lockbox Address.

 

PROCESSING

 

Bank will handle Checks received at the Lockbox Address according to the
applicable deposit account agreement, as if the Checks were delivered by one of
the Companies to Bank for deposit to the Account, except as modified by these
Terms and Conditions.

 

Bank will open the envelopes picked up from the Lockbox Address and remove the
contents.  For the Lockbox Address, Checks and other documents contained in the
envelopes will be inspected and handled in the manner specified in the
Companies’ set-up documents.  Bank captures and reports information related to
the lockbox processing, where available, if Company has specified this option in
the set-up documents.  Bank will endorse all Checks Bank processes on a
Company’s behalf.

 

If Bank processes an unsigned check as instructed in the set-up documents, and
the check is paid, but the account owner does not authorize payment, the
Companies agree to indemnify Bank, the drawee bank (which may include Bank) and
any intervening collecting bank for any liability or expense incurred by such
indemnitee due to the payment and collection of the check.

 

If a Company instructs Bank not to process a check bearing a handwritten or
typed notation “Payment in Full” or words of similar import on the face of the
check, each Company understands that Bank has adopted procedures designed to
detect Checks bearing such notations; however, Bank will not be liable to any of
the Companies or any other party for losses suffered if Bank fails to detect
Checks bearing such notations.

 

RETURNED CHECK

 

Unless the Companies and Bank agree to another processing procedure, Bank will
reclear a Check once which has been returned and marked “Refer to Maker,” “Not
Sufficient Funds” or “Uncollected Funds.”  If the Check is returned for any
other reason or if the Check is returned a second time, Bank will debit the
Account and return the Check to the applicable Company.  Each Company agrees
that Bank will not send a returned item notice to a Company for a returned Check
unless such Company and Bank have agreed otherwise.

 

ACCEPTABLE PAYEES

 

 

8

--------------------------------------------------------------------------------


 

For the Lockbox Address, each Company will provide to Bank the names of
Acceptable Payees (“Acceptable Payee” of a Company means such Company’s name and
any other payee name provided to Bank by such Company as an acceptable payee for
Checks to be processed under the Lockbox Service).  Bank will process a check
only if it is made payable to an Acceptable Payee and if the check is otherwise
processable.  Each Company warrants that each Acceptable Payee is either (i) a
variation of a Company’s name or (ii) is an affiliate of a Company which has
authorized Checks payable to it to be credited to the Account. Bank may treat as
an Acceptable Payee any variation of any Acceptable Payee’s name that Bank deems
to be reasonable.

 

CHANGES TO PROCESSING INSTRUCTIONS

 

A Company may request Bank orally or in writing to make changes to the
processing instructions (including changes to Acceptable Payees) for any Lockbox
Address by contacting its Bank representative, so long as such changes do not
conflict with the terms of the Deposit Account Control Agreement. Bank will not
be obligated to implement any requested changes until Bank has actually received
the requests and had a reasonable opportunity to act upon them. In making
changes, Bank is entitled to rely on instructions purporting to be from any of
the Companies.

 

9

--------------------------------------------------------------------------------


 

Exhibit C-2

FORM OF CANADIAN BANK CONTROL AGREEMENT

Agreement (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of l, among l (the “Obligor”), Bank of America, N.A., not
in its individual capacity but solely as Collateral Agent (the “Collateral
Agent”), and l (the “Deposit Account Bank”), as the bank with which one or more
accounts are maintained by the Obligor (with all such accounts now or at any
time in the future maintained by the Obligor with the Deposit Account Bank being
herein called the “Deposit Accounts”).

RECITALS:

(a)                                  the Obligor and the Collateral Agent have
entered into an amended and restated security agreement dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June 28, 2005, (as the same may be further amended and restated, modified or
supplemented from time to time, the “Security Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Security Agreement), the Obligor has granted a security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) in all of the right, title and interest of the Obligor in
and into, inter alia, any and all accounts and in all moneys, securities,
instruments and other investments deposited therein from time to time
(collectively, herein called the “Collateral”); and

(b)                                 the Obligor desires that the Deposit Account
Bank enter into this Agreement in order to provide for the rights of the parties
under this Agreement with respect to its Deposit Accounts;

In consideration of the premises and the mutual promises and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1                                             Obligor’s Dealings with
Deposit Accounts; Notice of Exclusive Control.

Until the Deposit Account Bank shall have received from the Collateral Agent a
Notice of Exclusive Control (as defined below), the Obligor shall be entitled to
present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Accounts and give instructions in respect of the Deposit

 

--------------------------------------------------------------------------------


 

Accounts; provided, however, that the Obligor may not, and the Deposit Account
Bank agrees that it shall not permit the Obligor to, without the Collateral
Agent’s prior written consent, close any Deposit Account.  If the Collateral
Agent shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.

Section 2                                             Collateral Agent’s Right
To Give Instructions As To Deposit Accounts.

(1)                                  Notwithstanding the foregoing or any
separate agreement that the Obligor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Obligor.  The Obligor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Obligor.  Such instructions may include the
giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with, such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Obligor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Obligor, the instructions from the Collateral Agent shall prevail.

(2)                                  It is understood and agreed that the
Deposit Account Bank’s duty to comply with instructions from the Collateral
Agent regarding the Deposit Accounts is absolute, and the Deposit Account Bank
shall be under no duty or obligation, nor shall it have the authority, to
inquire or determine whether or not such instructions are in accordance with the
Security Agreement or any other Credit Document (as defined in the Security
Agreement), nor seek confirmation thereof from the Obligor or any other Person
(as defined in the Security Agreement).

Section 3                                             Obligor’s Exculpation And
Indemnification Of Depository Bank.

 

-2-

--------------------------------------------------------------------------------


 

The Obligor hereby irrevocably authorizes and instructs the Deposit Account Bank
to follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonours items presented for payment from any
Deposit Account.  The Obligor further confirms that the Deposit Account Bank
shall have no liability to the Obligor for wrongful dishonour of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Obligor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Obligor and the Collateral Agent, to
give any such instructions.  The Obligor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from the Collateral Agent.

Section 4                                             Subordination of Security
Interests; Deposit Account Bank’s Recourse to Deposit Accounts.

The Deposit Account Bank hereby subordinates any claims and security interests
it may have against, or with respect to, any Deposit Account at any time
established or maintained with it by the Obligor (including any amounts,
investments, instruments or other Collateral from time to time on deposit
therein) to the security interests of the Collateral Agent (for the benefit of
the Secured Creditors) therein, and agrees that no amounts shall be charged by
it to, or withheld or set-off or otherwise recouped by it from, any Deposit
Account of the Obligor or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Obligor has not separately paid or reimbursed the Deposit Account Bank
therefor.(1)

Section 5                                             Representations,
Warranties and Covenants of Deposit Account Bank.

--------------------------------------------------------------------------------

(1)   If the respective Deposit Account Bank is unwilling to agree to this
paragraph, then the Collateral Agent may take the action described in Section
4.28 of the Security Agreement.

-3-

--------------------------------------------------------------------------------


 

The Deposit Account Bank represents and warrants to the Collateral Agent that:

(a)                                  All account agreements in respect of each
Deposit Account in existence on the date hereof are listed on Annex A hereto and
copies of all such account agreements have been furnished to the Collateral
Agent.  The Deposit Account Bank will promptly furnish to the Collateral Agent a
copy of the account agreement for each Deposit Account hereafter established by
the Deposit Account Bank for the Obligor.

(b)                                 The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

(c)                                  On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Obligor other than the Deposit Accounts
specifically identified in Annex A hereto.

(d)                                 Any items or funds received by the Deposit
Account Bank for the Obligor’s account will be credited to said Deposit Accounts
specified in paragraph (c) above or to any other Deposit Accounts hereafter
established by the Deposit Account Bank for the Obligor in accordance with this
Agreement.

(e)                                  The Deposit Account Bank will promptly
notify the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Obligor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

Section 6               Deposit Account Statements and Information.

The Deposit Account Bank agrees, and is hereby authorized and instructed by the
Obligor, to furnish to the Collateral Agent at its address indicated below
copies of all account statements and other information relating to each Deposit
Account that the Deposit Account Bank sends to the Obligor and to disclose to
the Collateral Agent all information requested by the Collateral Agent regarding
any Deposit Account.

 

-4-

--------------------------------------------------------------------------------


 

Section 7                                             Conflicting Agreements.

This Agreement shall have control over any conflicting agreement between the
Deposit Account Bank and the Obligor.

Section 8               Merger or Consolidation of Deposit Account Bank.

Without the execution or filing of any paper or any further act on the part of
any of the parties hereto, any bank into which the Deposit Account Bank may be
merged or with which it may be consolidated, or any bank resulting from any
merger to which the Deposit Account Bank shall be a party, shall be the
successor of the Deposit Account Bank hereunder and shall be bound by all
provisions hereof which are binding upon the Deposit Account Bank and shall be
deemed to affirm as to itself all representations and warranties of the Deposit
Account Bank contained herein.

Section 9               Notices.

(1)                                  All notices and other communications
provided for in this Agreement shall be in writing (including facsimile) and
sent to the intended recipient at its address or telex or facsimile number set
forth below:

 

If to the Collateral Agent, at:

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

335 Madison Avenue

 

 

New York, New York 10017.

 

 

Attention:

Business Capital/URGENT.

 

Telephone:

(212) 503-7632

 

Facsimile:

(212) 503-7330

 

 

 

 

 

 

 

If to the Obligor, at:

 

 

 

 

 

c/o Williams Scotsman, Inc.

 

 

8211 Town Center Drive

 

 

Baltimore, Maryland 21236-5997

 

 

Attention:

John B. Ross

 

Telephone:

(410) 931-6000 ext.6105

 

Facsimile:

(410)931-6117

 

-5-

--------------------------------------------------------------------------------


 

 

 

 

 

If to the Deposit Account Bank, at:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

(2)                                  Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or telexed or faxed, addressed as aforesaid, and shall be effective (i)
three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if telexed or faxed); provided that notices to the Collateral
Agent shall not be effective until actually received by it.

Section 10             Amendment.

This Agreement may not be amended, modified or supplemented except in writing
executed and delivered by all the parties hereto.

Section 11             Binding Agreement.

This Agreement shall bind the parties hereto and their successors and assigns
and shall inure to the benefit of the parties hereto and their successors and
assigns.  Without limiting the provisions of the immediately preceding sentence,
the Collateral Agent at any time or from time to time may designate in writing
to the Deposit Account Bank a successor Collateral Agent (at such time, if any,
as such entity becomes the Collateral Agent under the Security Agreement, or at
any time thereafter) who shall thereafter succeed to the rights of the existing
Collateral Agent hereunder and shall be entitled to all of the rights and
benefits provided hereunder.

Section 12             Continuing Obligations.

The rights and powers granted herein to the Collateral Agent will be affected
neither by any purported revocation by the Obligor of this Agreement or the
rights granted to the Collateral Agent hereunder, or by the bankruptcy,
insolvency, conservatorship or receivership of the Obligor or the Deposit
Account Bank, or by the lapse of time.  The rights of the Collateral Agent
hereunder and in respect of the Deposit Accounts and the other Collateral, and
the obligations of the

 

-6-

--------------------------------------------------------------------------------


 

Obligor and Deposit Account Bank hereunder, shall continue in effect until the
security interests of Collateral Agent in the Deposit Accounts and such other
Collateral have been terminated and the Collateral Agent has notified the
Deposit Account Bank of such termination in writing.

Section 13             Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

Section 14             Counterparts.

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.

[Remainder of this page intentionally left blank; signature page follows]

 

-7-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

[OBLIGOR]

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

 

 

 

 

 

 

 

 

 

[DEPOSIT ACCOUNT BANK]

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

-8-

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECTION 2.9(b)(ii) CERTIFICATE

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 28, 2005, among Williams Scotsman International Inc. (formerly known as
Scotsman Holdings, Inc.), a Delaware corporation, Williams Scotsman, Inc., a
Maryland corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Deutsche Bank Trust Company Americas, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (as amended, modified or supplemented from time to time, the
“Credit Agreement”).  Pursuant to the provisions of Section 2.9(b)(ii) of the
Credit Agreement, under penalties of perjury the undersigned hereby certifies to
the Administrative Agent and to the Borrower that:

 

1.                                       The Lender is the sole record and
beneficial owner of the loans or the obligations evidenced by the Note(s) in
respect of which it is providing this certificate.

 

2.                                       The Lender is not a “bank” as such term
is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”).  In this regard, the Lender further represents and warrants that:

 

(a)           the Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b)           the Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3.                                       The Lender is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower.

 

4.                                       The Lender is not a controlled foreign
corporation related to the Borrower (within the meaning of
Section 881(c)(3)(C) of the Code).

 

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN.  The undersigned shall promptly notify the
Borrower and the Administrative Agent if any of the representations and
warranties made herein are no longer true and correct.

 

 

[NAME OF LENDER]

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

Date:  ________ __, ____

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF OPINION OF PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP, SPECIAL COUNSEL
TO HOLDINGS AND THE BORROWER

To the Lenders party to the Credit Agreement referred to below and Bank of
America, N.A., as Administrative Agent and Collateral Agent for said Lenders,
Deutsche Bank Trust Company Americas, as Syndication Agent, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners

 

Ladies and Gentlemen:

 

We have acted as special counsel to Williams Scotsman, Inc., a Maryland
corporation (the “Borrower”), Williams Scotsman International, Inc., a Delaware
corporation (“Holdings”), Willscot Equipment, LLC, a Delaware limited liability
company (“Willscot”), Space Master International, Inc., a Georgia corporation
(“SMI”), Evergreen Mobile Company, a Washington corporation (“Evergreen”), Truck
& Trailer Sales, Inc., a Missouri corporation (“Sales”), and Williams Scotsman
of Canada, Inc., an Ontario corporation (“WSC,” and together with Willscot, SMI,
Evergreen and Sales, the

 

--------------------------------------------------------------------------------


 

“Subsidiaries,” and the Subsidiaries together with Holdings and the Borrower,
the “Principal Parties,” and each a “Principal Party”), in connection with the
Amended and Restated Credit Agreement (the “Credit Agreement”), dated as of June
28, 2005, among the Borrower, Holdings, the financial institutions listed on the
signature pages of the Credit Agreement (the “Lenders”), Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”), Deutsche Bank Trust
Company Americas, as Syndication Agent, Banc of America Securities LLC and
Deutsche Bank Securities Inc., as Co-Lead Arrangers, and Citicorp USA, Inc.,
Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc., as co-documentation
agents.  Capitalized terms used herein and not otherwise defined have the
respective meanings given those terms in the Credit Agreement.  This opinion is
being furnished to you at the request of the Borrower as provided by
Section 5.1(c) of the Credit Agreement.

 

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents, each
dated (unless otherwise noted) as of the date of this letter (collectively, the
“Documents”):

 

1.             The Credit Agreement;

 

2.             The Revolving Note(s) issued on the date hereof;

 

3.             The Term Note(s) issued on the date hereof;

 

4.             The U.S. Subsidiaries Guaranty;

 

5.             The U.S. Pledge Agreement;

 

6.             The U.S. Security Agreement;

 

7.             The Bank Assignment Agreement;

 

 

--------------------------------------------------------------------------------


 

8.             The Acknowledgment and Agreement With Respect to Intercreditor
Agreement;

 

9.             The Grant of Security Interest in United States Trademarks
executed by the Borrower (the “Borrower Trademark Agreement”);

 

10.           The Grant of Security Interest in United States Trademarks
executed by SMI (the “SMI Trademark Agreement,” and together with the Borrower
Trademark Agreement, the “Trademark Agreement”);

 

11.           The Grant of Security Interest in United States Copyrights
executed by the Borrower (the “Borrower Copyright Agreement”);

 

12.           The Grant of Security Interest in United States Copyrights
executed by SMI (the “SMI Copyright Agreement,” and together with the Borrower
Copyright Agreement, the “Copyright Agreement”);

 

13.           The Amended and Restated Custodian Agreement, among the Borrower,
SMI, Willscot, Evergreen, Sales, Bank of America, N.A., as Administrative Agent
under the Credit Agreement and as Collateral Agent pursuant to the Credit
Documents, Maynard Becker and Donna Finnerty;

 

14.           The Third Amended and Restated Management Agreement dated as of
the date hereof, by and between Willscot and the Borrower;

 

15.           The Third Amendment to the Master Lease Agreement dated as of the
date hereof, by and between Willscot and the Borrower; and

 

16.           The Collection Bank Agreement.

 

In addition, we have examined those certificates, agreements and documents that
we deemed relevant and necessary as a basis for our opinion.  We have also
relied upon the factual matters contained in the representations and warranties
of the

 

 

--------------------------------------------------------------------------------


 

Principal Parties made in the Documents and upon certificates of public
officials and the Principal Parties.

 

In our examination of the documents referred to above, we have assumed, without
independent investigation, the genuineness of all signatures, the legal capacity
of all individuals who have executed any of the documents reviewed by us, the
authenticity of all documents submitted to us as originals, and the conformity
to the originals of all documents submitted to us as certified, photostatic,
reproduced or conformed copies of valid existing agreements or other documents
and the authenticity of the latter documents and that the statements regarding
matters of fact in the certificates, records, agreements, instruments and
documents that we have examined are accurate and complete.

 

In addition, we have assumed, without independent investigation, (i) the due
organization, valid existence and good standing of each Principal Party under
the laws of their jurisdictions of organization, (ii) the enforceability of the
Documents against each party thereto other than the Principal Parties, (iii) the
necessary power and authority of each Principal Party to execute, deliver and
perform its obligations under each of the Documents to which it is a party,
(iv) that the execution, delivery and performance of the Documents by each party
thereto have been duly authorized by all necessary action and do not violate the
party’s charter or other organizational documents or the laws of its
jurisdiction of organization (except, with respect to Holdings and Willscot, the
General Corporation Law of the State of Delaware, the Limited Liability Company
Act of the State of Delaware and the Uniform Commercial Code of the State of
Delaware (the “DE-UCC”)),  (v) that the Borrower has taken all necessary action
to authorize the Documents and the transactions contemplated thereby as managing
member of Willscot and (vi) that

 

 

--------------------------------------------------------------------------------


 

each Document has been duly executed and delivered by each Principal Party that
is a party to that Document.

 

Whenever we indicate that our opinion is based upon our knowledge or words of
similar import, our opinion is based solely on an officer’s certificate of the
Borrower and without any independent verification or investigation.

 

Based upon the foregoing, and subject to the assumptions, exceptions and
qualifications set forth in this letter, we are of the opinion that:

 


1.     EACH DOCUMENT (OTHER THAN THE COLLECTION BANK AGREEMENT) CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF EACH PRINCIPAL PARTY WHICH IS A PARTY TO
IT, ENFORCEABLE AGAINST THAT PRINCIPAL PARTY IN ACCORDANCE WITH ITS TERMS.

 


2.     THE EXECUTION AND DELIVERY BY EACH PRINCIPAL PARTY OF EACH OF THE
DOCUMENTS TO WHICH IT IS A PARTY AND THE PERFORMANCE BY EACH PRINCIPAL PARTY OF
ITS OBLIGATIONS UNDER THE DOCUMENTS DO NOT (I) VIOLATE ANY COVERED LAW (AS
DEFINED BELOW) (INCLUDING REGULATIONS U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OF THE UNITED STATES), (II) VIOLATE ANY ORDER, WRIT,
INJUNCTION OR DECREE OF WHICH WE HAVE KNOWLEDGE, OF ANY UNITED STATES OR NEW
YORK COURT OR GOVERNMENTAL AUTHORITY OR AGENCY BINDING UPON THE PRINCIPAL PARTY
OR TO WHICH THE PRINCIPAL PARTY IS SUBJECT, (III) BREACH OR RESULT IN A DEFAULT
UNDER ANY AGREEMENT OR INSTRUMENT LISTED ON SCHEDULE 1 TO WHICH THE PRINCIPAL
PARTY IS A PARTY OR BY WHICH THE PRINCIPAL PARTY IS BOUND, OR (IV) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE ASSETS OF THE PRINCIPAL PARTY
UNDER THE TERMS OF ANY SUCH AGREEMENT OR INSTRUMENT (EXCEPT FOR LIENS IN FAVOR
OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE LENDERS CONTEMPLATED BY THE
DOCUMENTS).  IN GIVING THE OPINIONS SET FORTH IN CLAUSES (III) AND (IV) ABOVE,
WE HAVE RELIED UPON AN OFFICER’S CERTIFICATE OF THE BORROWER DATED THE DATE OF
THIS LETTER AND DELIVERED TO THE

 

 

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT (THE “OFFICER’S CERTIFICATE”) AS TO THE FACTUAL MATTERS SET
FORTH THEREIN.

 


3.     EXCEPT FOR FILINGS WHICH ARE NECESSARY TO PERFECT THE SECURITY INTERESTS
GRANTED UNDER THE DOCUMENTS AND ANY OTHER FILINGS, AUTHORIZATIONS OR APPROVALS
AS ARE SPECIFICALLY PROVIDED FOR IN THE DOCUMENTS, NO AUTHORIZATIONS OR
APPROVALS OF, AND NO FILINGS WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR
AGENCY ARE NECESSARY UNDER ANY COVERED LAW FOR THE EXECUTION, DELIVERY OR
PERFORMANCE BY ANY PRINCIPAL PARTY OF THE DOCUMENTS TO WHICH IT IS A PARTY,
EXCEPT FOR ANY AUTHORIZATIONS, APPROVALS OR FILINGS WHICH HAVE PREVIOUSLY BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.

 


4.     EXCEPT AS SET FORTH IN THE NEXT SENTENCE, THE OBLIGATIONS OF WILLSCOT AS
A SUBSIDIARY GUARANTOR UNDER THE U.S. SUBSIDIARIES GUARANTY CONSTITUTE
“SUBORDINATED GUARANTOR SENIOR INDEBTEDNESS” UNDER AND AS DEFINED IN THE SENIOR
UNSECURED NOTES INDENTURE AND THE SENIOR SECURED NOTES INDENTURE.  WE WISH TO
POINT OUT THAT THE OBLIGATIONS OF WILLSCOT WITH RESPECT TO BANK PRODUCTS (OTHER
THAN INTEREST RATE OBLIGATIONS (AS DEFINED IN THE SUBSIDIARIES GUARANTY)) DO NOT
CONSTITUTE “SUBORDINATED GUARANTOR SENIOR INDEBTEDNESS” UNDER, AND AS DEFINED
IN, THE SENIOR UNSECURED NOTES INDENTURE AND THE SENIOR SECURED NOTES
INDENTURE.  IN GIVING THE OPINION SET FORTH IN THIS PARAGRAPH 4, WE HAVE RELIED
UPON THE OFFICER’S CERTIFICATE AS TO THE FACTUAL MATTERS SET FORTH THEREIN.

 


5.     NONE OF THE PRINCIPAL PARTIES IS REQUIRED TO BE REGISTERED AS AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.

 


6.     NONE OF THE PRINCIPAL PARTIES IS A “HOLDING COMPANY” WITHIN THE MEANING
OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 

 

--------------------------------------------------------------------------------


 


7.     AFTER GIVING EFFECT TO THE MAKING OF THE LOANS ON THE DATE OF THIS
LETTER, AND ASSUMING THAT THE COLLATERAL AGENT HAS, AT THE DATE OF THIS LETTER,
POSSESSION OF THE CERTIFICATES REPRESENTING THE COMMON STOCK OF THE BORROWER,
SMI, SALES, EVERGREEN AND WSC AS LISTED ON ANNEX C TO THE U.S. PLEDGE AGREEMENT
(THE “PLEDGED STOCK”) IN THE STATE OF NEW YORK, TOGETHER WITH RELATED STOCK
POWERS WHICH HAVE BEEN DULY EXECUTED IN BLANK BY HOLDINGS AND THE BORROWER, AND
MAINTAINS CONTINUOUS POSSESSION OF THE PLEDGED STOCK AND STOCK POWERS IN THE
STATE OF NEW YORK, THE COLLATERAL AGENT HAS A VALID AND PERFECTED SECURITY
INTEREST, FOR THE BENEFIT OF THE SECURED CREDITORS NAMED IN THE U.S. PLEDGE
AGREEMENT, TO SECURE THE OBLIGATIONS (AS DEFINED IN THE U.S. PLEDGE AGREEMENT),
IN ALL RIGHT, TITLE AND INTEREST OF HOLDINGS AND THE BORROWER IN AND TO THE
PLEDGED STOCK (THE “PLEDGED STOCK SECURITY INTEREST”).  ASSUMING THAT, ON THE
DATE OF THIS LETTER, THE LENDERS AND THE AGENTS DO NOT HAVE NOTICE OF ANY
ADVERSE CLAIM TO THE PLEDGED STOCK, THE PLEDGED STOCK SECURITY INTEREST HAS
PRIORITY OVER ANY OTHER SECURITY INTEREST IN THE PLEDGED STOCK WHICH CAN BE
PERFECTED UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK (THE
“NY-UCC”).  INSOFAR AS THIS OPINION RELATES TO ANY SECURITY INTEREST IN ANY
PLEDGED STOCK ISSUED BY A CORPORATION NOT ORGANIZED UNDER THE LAWS OF A STATE OF
THE UNITED STATES OF AMERICA, OR THE ENFORCEABILITY OF ANY PLEDGE AGREEMENT WITH
RESPECT TO SUCH PLEDGED STOCK, WE EXPRESS NO OPINION AS TO ANY STEPS WHICH MAY
BE REQUIRED UNDER THE RELEVANT LOCAL LAW OR ORGANIZATIONAL DOCUMENTS WITH
RESPECT TO THE PLEDGED STOCK, AND OUR OPINION IS GIVEN ONLY TO THE EXTENT THAT
(I) NEW YORK LAW IS APPLICABLE AND (II) EACH SHARE OF PLEDGED STOCK CONSTITUTES
A “CERTIFICATED SECURITY” WITHIN THE MEANING OF § 8-102 OF THE NY-UCC AND EACH
SHARE IS REGISTERED IN THE NAME OF ITS PLEDGOR.

 


8.     AFTER GIVING EFFECT TO THE MAKING OF THE LOANS ON THE DATE OF THIS
LETTER, THE U.S. SECURITY AGREEMENT CREATES A VALID SECURITY INTEREST IN FAVOR
OF THE COLLATERAL

 

 

--------------------------------------------------------------------------------


 


AGENT, FOR THE BENEFIT OF THE SECURED CREDITORS NAMED IN THE U.S. SECURITY
AGREEMENT, TO SECURE THE OBLIGATIONS (AS DEFINED IN THE U.S. SECURITY
AGREEMENT), IN ALL RIGHT, TITLE AND INTEREST OF HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES (COLLECTIVELY, THE “DEBTORS”) IN AND TO THE COLLATERAL (AS DEFINED
IN THE U.S. SECURITY AGREEMENT), TO THE EXTENT THAT ARTICLE 9 OF THE NY-UCC IS
APPLICABLE THERETO (THE “SECURITY INTEREST”).  FOR HOLDINGS AND WILLSCOT, THE
UCC-1 FINANCING STATEMENTS LISTED ON SCHEDULE 2 TO THIS LETTER (THE “DELAWARE
FINANCING STATEMENTS”) ARE IN APPROPRIATE FORM FOR FILING, AND THE OFFICE OF THE
SECRETARY OF STATE OF THE STATE OF DELAWARE IS THE OFFICE IN THE STATE OF
DELAWARE IN WHICH FILINGS ARE REQUIRED TO PERFECT THE SECURITY INTEREST TO THE
EXTENT THAT IT CAN BE PERFECTED BY FILING UNDER THE DE-UCC.  ASSUMING THE
DELAWARE FINANCING STATEMENTS HAVE BEEN DULY TRANSMITTED FOR FILING TO THE
OFFICE OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE WITH THE APPROPRIATE
FILING FEES TENDERED, OR DULY ACCEPTED FOR FILING BY THAT OFFICE, THEN TO THE
EXTENT THAT A SECURITY INTEREST IN THE COLLATERAL MAY BE PERFECTED BY FILING
UNDER THE DE-UCC, THOSE FILINGS HAVE RESULTED IN THE PERFECTION OF THE SECURITY
INTEREST.

 


9.     AFTER GIVING EFFECT TO THE MAKING OF THE LOANS ON THE DATE HEREOF, THE
U.S. SECURITY AGREEMENT TOGETHER WITH THE TRADEMARK AGREEMENT AND COPYRIGHT
AGREEMENT CREATE A VALID SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE LENDERS AND THE ADMINISTRATIVE AGENT TO SECURE THE
OBLIGATIONS (AS DEFINED IN THE U.S. SECURITY AGREEMENT), IN ALL RIGHT, TITLE AND
INTEREST OF THE BORROWER AND SMI (THE “GRANTORS”) IN AND TO THE REGISTERED U.S.
TRADEMARKS, THE REGISTRATION NUMBERS OF WHICH ARE LISTED IN ANNEX H TO THE U.S.
SECURITY AGREEMENT (THE “TRADEMARK COLLATERAL”) AND THE REGISTERED U.S.
COPYRIGHTS, THE REGISTRATION NUMBERS OF WHICH ARE LISTED IN ANNEX J TO THE U.S.
SECURITY AGREEMENT (THE “COPYRIGHT COLLATERAL”), TO THE EXTENT THAT ARTICLE 9 OF

 

 

--------------------------------------------------------------------------------


 


THE NY-UCC IS APPLICABLE THERETO, ASSUMING THAT EACH TRADEMARK AND COPYRIGHT
THAT COMPRISES THE TRADEMARK COLLATERAL AND THE COPYRIGHT COLLATERAL IS VALID
AND IS OWNED BY THE GRANTORS.

 


10.   ASSUMING THAT (I) THE SECURITY INTEREST IN THE TRADEMARK COLLATERAL IS A
PERFECTED SECURITY INTEREST UNDER THE LAWS OF THE STATES IN WHICH EACH GRANTOR
IS ORGANIZED, TO THE EXTENT THAT SUCH LAW GOVERNS THE PERFECTION OF A SECURITY
INTEREST IN THE TRADEMARK COLLATERAL, (II) THE REGISTRATION OF EACH TRADEMARK
COMPRISING THE TRADEMARK COLLATERAL HAS BEEN DULY EFFECTED AND MAINTAINED IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE (THE “PTO”) UNDER TITLE 15 OF THE
UNITED STATES CODE, AND (III) THE TRADEMARK AGREEMENT IS DULY ACKNOWLEDGED BY
THE GRANTORS AND PROPERLY FILED WITH AND RECORDED BY THE PTO, WITH PAYMENT OF
THE REQUIRED FILING FEES AND CHARGES, WITHIN THREE MONTHS AFTER THE DATE OF ITS
EXECUTION, AND AFTER GIVING EFFECT TO THE MAKING OF THE LOANS ON THE DATE
HEREOF, THE SECURITY INTEREST IN THE TRADEMARK COLLATERAL WILL BE A PERFECTED
SECURITY INTEREST.

 


11.   ASSUMING THAT (I) THE SECURITY INTEREST IN THE COPYRIGHT COLLATERAL IS A
PERFECTED SECURITY INTEREST UNDER THE LAWS OF THE STATES IN WHICH EACH GRANTOR
IS ORGANIZED, TO THE EXTENT THAT SUCH LAW GOVERNS THE PERFECTION OF A SECURITY
INTEREST IN THE COPYRIGHT COLLATERAL, (II) THE REGISTRATION OF EACH COPYRIGHT
COMPRISING THE COPYRIGHT COLLATERAL HAS BEEN DULY EFFECTED AND MAINTAINED IN THE
COPYRIGHT OFFICE OF THE UNITED STATES LIBRARY OF CONGRESS (THE “COPYRIGHT
OFFICE”) UNDER TITLE 17 OF THE UNITED STATES CODE, AND (III) THE COPYRIGHT
AGREEMENT IS DULY ACKNOWLEDGED BY THE GRANTORS AND PROPERLY FILED WITH AND
RECORDED BY THE COPYRIGHT OFFICE, WITH PAYMENT OF THE REQUIRED FILING FEE AND
CHARGES, WITHIN ONE MONTH AFTER THE DATE OF ITS EXECUTION, AND AFTER GIVING

 

 

--------------------------------------------------------------------------------


 


EFFECT TO THE MAKING OF THE LOANS ON THE DATE HEREOF, THE SECURITY INTEREST IN
THE COPYRIGHT COLLATERAL WILL BE A PERFECTED SECURITY INTEREST.

 

The foregoing opinion is subject to the following assumptions, exceptions and
qualifications:

 


(A)   THE ENFORCEABILITY OF THE DOCUMENTS MAY BE:  (I) SUBJECT TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE OR TRANSFER, MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY; (II) SUBJECT TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING AT LAW OR IN EQUITY); AND (III) SUBJECT TO THE QUALIFICATION THAT
CERTAIN REMEDIAL PROVISIONS OF THE U.S. SECURITY AGREEMENT AND THE U.S. PLEDGE
AGREEMENT (COLLECTIVELY, THE “SECURITY DOCUMENTS”) ARE OR MAY BE UNENFORCEABLE
IN WHOLE OR IN PART UNDER THE LAWS OF THE STATE OF NEW YORK, BUT THE INCLUSION
OF SUCH PROVISIONS DOES NOT MAKE THE REMEDIES AFFORDED BY SUCH SECURITY
DOCUMENTS INADEQUATE FOR THE PRACTICAL REALIZATION OF THE RIGHTS AND BENEFITS
PURPORTED TO BE PROVIDED THEREBY EXCEPT FOR THE ECONOMIC CONSEQUENCES RESULTING
FROM ANY DELAY IMPOSED BY, OR ANY PROCEDURE REQUIRED BY, APPLICABLE NEW YORK
LAWS, RULES, REGULATIONS AND COURT DECISIONS AND BY CONSTITUTIONAL REQUIREMENTS
IN AND OF THE STATE OF NEW YORK.

 


(B)   IN GIVING THE OPINIONS SET FORTH ABOVE, WE EXPRESS NO OPINION AS TO ANY
MATTER RELATING TO OR THE EFFECT OF THE FEDERAL ASSIGNMENT OF CLAIMS ACT,
41 U.S.C. § 3727 AND SIMILAR STATE OR LOCAL STATUTES OR REGULATIONS.  IN
ADDITION, IN GIVING THE OPINIONS SET FORTH ABOVE, WITH YOUR PERMISSION, WE HAVE
MADE NO INVESTIGATION AND EXPRESS NO OPINION AS TO ANY MATTER RELATING TO
CERTIFICATE OF TITLE, MOTOR VEHICLE REGISTRATION OR ANY SIMILAR OR RELATED LAWS,

 

 

--------------------------------------------------------------------------------


 


RULES OR REGULATIONS.  WE HAVE THEREFORE ASSUMED, WITH YOUR PERMISSION AND
WITHOUT ANY INVESTIGATION, THAT NO ACTION IS REQUIRED UNDER ANY CERTIFICATE OF
TITLE, MOTOR VEHICLE REGISTRATION OR ANY SIMILAR OR RELATED LAWS, RULES AND
REGULATIONS IN CONNECTION WITH ANY OF THE OPINIONS EXPRESSED ABOVE, INCLUDING
WITHOUT LIMITATION, WITH RESPECT TO THE ENFORCEABILITY OF ANY DOCUMENT OR
COMPLIANCE WITH ANY LAWS, RULES OR REGULATIONS.

 


(C)   WE CALL YOUR ATTENTION TO THE FACT THAT, WITH RESPECT TO THE OPINION SET
FORTH IN PARAGRAPH 8, THE NY-UCC AND DE-UCC RULES GOVERNING PERFECTION MAY NOT
BE APPLICABLE TO “GOODS” (AS DEFINED IN THE NY-UCC OR THE DE-UCC) COVERED BY A
CERTIFICATE OF TITLE.

 


(D)   WE EXPRESS NO OPINION AS TO:  (I) THE ENFORCEABILITY OF ANY PROVISIONS IN
THE CREDIT AGREEMENT OR THE U.S. SUBSIDIARIES GUARANTY PURPORTING TO PRESERVE
AND MAINTAIN THE LIABILITY OF ANY PARTY THERETO DESPITE THE FACT THAT THE
GUARANTIED DEBT IS UNENFORCEABLE DUE TO ILLEGALITY; (II) THE ENFORCEABILITY OF
ANY PROVISIONS CONTAINED IN THE DOCUMENTS THAT PURPORT TO ESTABLISH (OR MAY BE
CONSTRUED TO ESTABLISH) EVIDENTIARY STANDARDS; (III) THE ENFORCEABILITY OF ANY
PROVISIONS CONTAINED IN THE SECURITY DOCUMENTS OR THE U.S. SUBSIDIARIES GUARANTY
THAT CONSTITUTE WAIVERS WHICH ARE PROHIBITED UNDER THE NY-UCC OR BY ANY OTHER
NEW YORK LAW OR WHICH PROVIDE THAT CERTAIN TERMS THEREOF MAY BE WAIVED OR
MODIFIED ONLY IN WRITING PRIOR TO DEFAULT; (IV) THE ENFORCEABILITY OF FORUM
SELECTION CLAUSES IN THE FEDERAL COURTS; (V) THE ENFORCEABILITY OF RIGHTS TO
INDEMNIFICATION AND CONTRIBUTION TO THE EXTENT SUCH RIGHTS MAY BE LIMITED BY
FEDERAL OR STATE LAWS AND THE PUBLIC POLICY CONSIDERATIONS UNDERLYING SUCH LAWS;
OR (VI) THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE TRADEMARKS AND
COPYRIGHTS THAT COMPRISE THE TRADEMARK COLLATERAL AND THE COPYRIGHT COLLATERAL,
RESPECTIVELY.

 


(E)   THE OPINIONS SET FORTH IN PARAGRAPHS 7 AND 8 ABOVE ARE QUALIFIED AS
FOLLOWS:  (I) IN THE CASE OF THE DISTRIBUTION OF CASH PROCEEDS OR INTEREST IN
RESPECT OF ANY OF THE PLEDGED STOCK, THE SECURITY INTEREST OF THE COLLATERAL
AGENT THEREIN

 

 

--------------------------------------------------------------------------------


 


WILL BE PERFECTED ONLY IF POSSESSION OF SUCH CASH PROCEEDS OR INTEREST IS
OBTAINED BY THE COLLATERAL AGENT AND (II) IN THE CASE OF NON-IDENTIFIABLE CASH
PROCEEDS, CONTINUATION OF PERFECTION OF SUCH SECURITY INTEREST IS LIMITED TO THE
EXTENT SET FORTH IN SECTION 9-315 OF THE NY-UCC.

 


(F)    IN GIVING THE OPINIONS SET FORTH IN PARAGRAPHS 7, 8, 9, 10 AND 11 ABOVE,
WE EXPRESS NO OPINION AS TO:  (I) ANY PRINCIPAL PARTY’S RIGHT, TITLE OR INTEREST
IN OR TO ANY COLLATERAL; (II) THE PERFECTION AND EFFECT OF PERFECTION OR
NON-PERFECTION OF A SECURITY INTEREST IN THE COLLATERAL SUBJECT TO ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR, IN THE CASE OF PARAGRAPH 8
ABOVE, THE DE-UCC; (III) THE PERFECTION OF SECURITY INTERESTS IN FIXTURES,
AS-EXTRACTED COLLATERAL, TIMBER TO BE CUT AND OWNERSHIP INTERESTS IN REAL
PROPERTY COOPERATIVE ORGANIZATIONS; OR (IV) THE CREATION, VALIDITY, PERFECTION,
PRIORITY OR ENFORCEABILITY OF ANY SECURITY INTEREST SOUGHT TO BE CREATED IN
(X) EXCEPT AS SPECIFICALLY SET FORTH IN PARAGRAPHS 9, 10 AND 11, ANY TRADEMARKS,
TRADE NAMES, SERVICE MARKS OR COPYRIGHTS OR (Y) ANY ITEMS OF PROPERTY TO THE
EXTENT THAT A SECURITY INTEREST IN THEM IS EXCLUDED FROM THE COVERAGE OF
ARTICLE 9 OF THE NY-UCC OR THE DE-UCC.  IN ADDITION, (X) EXCEPT AS SPECIFICALLY
SET FORTH IN PARAGRAPHS 7, 8, 10 AND 11 ABOVE, WE EXPRESS NO OPINION AS TO THE
PERFECTION OF ANY SECURITY INTEREST AND (Y) EXCEPT AS SPECIFICALLY SET FORTH IN
PARAGRAPH 7 ABOVE, WE EXPRESS NO OPINION AS TO THE PRIORITY OF ANY SECURITY
INTEREST.

 


(G)   WE WISH TO POINT OUT THAT IN THE CASE OF PROCEEDS (AS DEFINED IN ARTICLE 9
OF THE NY-UCC OR THE DE-UCC, AS APPLICABLE), THE CONTINUATION OF PERFECTION OF
ANY SECURITY INTEREST IN THEM IS LIMITED TO THE EXTENT SET FORTH IN
SECTION 9-315 OF THE NY-UCC OR THE DE-UCC, AS APPLICABLE.

 


(H)   WE CALL TO YOUR ATTENTION THE FACT THAT (I) ARTICLE 9 OF THE DE-UCC
REQUIRES THE FILING OF CONTINUATION STATEMENTS WITHIN THE PERIOD OF SIX MONTHS

 

 

--------------------------------------------------------------------------------


 


PRIOR TO THE EXPIRATION OF EACH FIVE YEAR PERIOD FROM THE DATE OF THE ORIGINAL
FILING OF FINANCING STATEMENTS IN ORDER TO MAINTAIN THE EFFECTIVENESS OF THE
FILINGS REFERRED TO IN THIS OPINION, AND (II) ADDITIONAL FILINGS MAY BE
NECESSARY IF ANY DEBTOR CHANGES ITS NAME, IDENTITY OR CORPORATE STRUCTURE OR THE
JURISDICTION IN WHICH IT IS ORGANIZED.

 


THE OPINIONS EXPRESSED ABOVE ARE LIMITED TO THE LAWS AND REGULATIONS OF THE
STATE OF NEW YORK, THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, THE
LIMITED LIABILITY COMPANY ACT OF THE STATE OF DELAWARE, THE UNIFORM COMMERCIAL
CODE OF THE STATE OF DELAWARE AND THE FEDERAL LAWS AND REGULATIONS OF THE UNITED
STATES THAT, IN EACH CASE, IN OUR EXPERIENCE, ARE NORMALLY APPLICABLE TO CREDIT
TRANSACTIONS OF THE TYPE CONTEMPLATED BY THE CREDIT AGREEMENT (COLLECTIVELY, THE
“COVERED LAWS”).  THIS OPINION IS RENDERED ONLY WITH RESPECT TO THE LAWS, AND
THE RULES, REGULATIONS AND ORDERS UNDER THOSE LAWS, THAT ARE CURRENTLY IN
EFFECT.  PLEASE BE ADVISED THAT NO MEMBER OF THIS FIRM IS ADMITTED TO PRACTICE
IN THE STATE OF DELAWARE.

 

 

--------------------------------------------------------------------------------


 

This opinion is furnished by us solely for your benefit in connection with the
transactions referred to in the Credit Agreement and may not be circulated to,
or relied upon by, any other Person, except that it may be circulated to any
prospective Lender in accordance with the Credit Agreement and may be relied
upon by any person who, in the future, becomes a Lender.

 

 

Very truly yours,

 

 

 

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

 

FORM OF OPINION OF DAVIES WARD PHILLIPS & VINEBERG LLP

 

 

Bank of America, N.A.

335 Madison Avenue

New York, New York  10017

As Administrative Agent under the

Credit Agreement referred to below and

Collateral Agent under the Documents

referred to below

- and to -

Each of the Secured Creditors party to such

Credit Agreement, the other Credit Documents

and the Interest Rate Agreements

(all as defined in the Security Agreement referred to

below)

- and to -

Ogilvy Renault LLP
200 Bay Street
Suite 3800
Toronto, ON  M5J 2Z4

Dear Sirs:

Re:  Williams Scotsman of Canada, Inc.

We have acted as counsel to Williams Scotsman of Canada, Inc. (the “Guarantor”)
in connection with its amended and restated guarantee (the “Guarantee”) dated as
of March 26, 2002 and amended and restated as of June 28, 2005 of the
obligations of Williams Scotsman, Inc. (the “Borrower”) under the amended and
restated credit agreement made as of June 28, 2005 among Williams Scotsman
International, Inc., the Borrower, the financial

 

--------------------------------------------------------------------------------


 

institutions listed on Schedule I thereto, as lenders, Bank of America, N.A.,
originally as administrative agent and changed on June 29, 2005 to collateral
agent, Deutsche Bank Trust Company Americas, as syndication agent, Citicorp USA,
Inc., Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc. as
co-documentation agents, and Banc of America Securities LLC and Deutsche Banc
Securities Inc. as co-lead arrangers and joint book runners (the credit
agreement, as so amended and restated, being referred to herein as the “Credit
Agreement”), the other Credit Documents and the Interest Rate Agreements.

Unless otherwise indicated, all capitalized terms used but not otherwise defined
in this opinion letter have the respective meanings given to them in the
Security Agreement (as defined below).

In our capacity as counsel to the Guarantor, we have examined executed copies of
the following documents (the “Documents”):

(a)                                  the Guarantee;

(b)                                 the amended and restated pledge agreement
(the “U.S. Pledge Agreement”), dated as of March 26, 2002, amended and restated
as of August 18, 2003, and amended and restated as of June 28, 2005 between Bank
of America, N.A. (the “Collateral Agent”), the Borrower, Williams Scotsman
International, Inc., Willscot Equipment, LLC, Space Master International, Inc.,
Truck & Trailer Sales, Inc., Evergreen Mobile Company, and US Bank National
Association; and

(c)                                  the amended and restated security agreement
(the “Security Agreement”), dated as of March 26, 2002, amended and restated as
of August 18, 2003 and amended and restated as of June 28, 2005 between the
Guarantor and the Collateral Agent.

Items (a) and (c) above are collectively referred to below as the “Ontario
Documents”.

We have also examined the unanimous shareholder agreement, dated November 29,
1998, executed by the Borrower in respect of the Guarantor (the “USA”), a
certificate of an officer of the Guarantor (the “Officer’s Certificate”), such
corporate records of the Guarantor and certificates of public officials and
others and originals, copies or facsimiles of such other agreements,
instruments, certificates and documents as we have deemed necessary or advisable
as a basis for the opinions expressed below.  In particular, as to certain
matters of fact relevant to the opinions expressed below, we have relied,
without any independent investigation, exclusively on the following documents:

(a)                                  copies of the articles of incorporation and
by-laws of the Guarantor, certified to us by an officer of the Guarantor as
being complete and in full force and effect as of the date of this opinion,
copies of which have been provided to you;

 

-2-

--------------------------------------------------------------------------------


 

(b)                                 a certificate of status dated June 22, 2005
with respect to the Guarantor issued by the Ontario Ministry of Consumer and
Business Services;

(c)                                  the Officer’s Certificate, a copy of which
has been provided to you;

(d)                                 a certificate with a currency date of June
26, 2005 issued under the Personal Property Security Act (Ontario) (the “PPSA”),
in respect of a search against the name of the Guarantor, showing, inter alia:
(i) a financing statement bearing the Registration No. 20020510103015337571 and
the File No. 881598465, which was filed by Stikeman Elliott LLP against the
Guarantor for and on behalf of the Collateral Agent on May, 10, 2002 for a
registration period of 7 years with collateral classified as Inventory,
Equipment, Accounts, Other, Motor Vehicle Included; (ii) a financing change
statement bearing the Registration No. 20030813113615900113 and the File No.
881598465, which was filed by Stikeman Elliott LLP against the Guarantor for and
on behalf of the Collateral Agent on August 13, 2003; (iii) a financing change
statement bearing the Registration No. 20050622150718621214 and the File No.
881598465, which was filed by Davies Ward Phillips & Vineberg LLP against the
Guarantor for and on behalf of the Collateral Agent on June 22, 2005; (iv) a
financing change statement bearing the Registration No. 20050624123318621347 and
the File No. 881598465, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor for and on behalf of the Collateral Agent on June 24, 2005
for a registration period expiring May 10, 2013 with collateral classified as
Inventory, Equipment, Accounts, Other, Motor Vehicle Included; (v) a financing
change statement bearing the Registration No. 20050629 1150 1862 1617 and the
File No. 881598465, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor amending the name and capacity of the Administrative Agent
to Collateral Agent; (vi) a financing statement bearing the Registration No.
20030813161015900153 and the File No. 897292953, which was filed by Stikeman
Elliott LLP against the Guarantor for and on behalf of the Collateral Agent on
August 13, 2003 for a registration period of 6 years with collateral classified
as Inventory, Equipment, Accounts, Other, Motor Vehicle Included; (vii) a
financing change statement bearing the Registration No. 20050622150418621213 and
the File No. 897292953, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor for and on behalf of the Collateral Agent on June 22,
2005; (viii) a financing change statement bearing the Registration No.
20050624123518621348 and the File No. 897292953, which was filed by Davies Ward
Phillips & Vineberg LLP against the Guarantor for and on behalf of the
Collateral Agent on June 24, 2005 for a registration period expiring August 13,
2013 with collateral classified as Inventory, Equipment, Accounts, Other, Motor
Vehicle Included; (ix) a financing change statement bearing the Registration No.
20050629 1148 1862 1616 and the File No. 897292953, which was filed by Davies
Ward Phillips & Vineberg LLP against the

 

-3-

--------------------------------------------------------------------------------


 

Guarantor amending the name and capacity of the Administrative Agent to
Collateral Agent; (x) a financing statement bearing the Registration No.
20050622150218621212 and the File No. 616311198, which was filed by Davies Ward
Phillips & Vineberg LLP against the Guarantor for and on behalf of the
Collateral Agent on June 22, 2005 for a registration period of 5 years with
collateral classified as Inventory, Equipment, Accounts, Other, Motor Vehicle
Included; (xi) a financing change statement bearing the Registration No.
20050624123018621345 and the File No. 616311198, which was filed by Davies Ward
Phillips & Vineberg LLP against the Guarantor for and on behalf of the
Collateral Agent on June 24, 2005 for a registration period expiring June 22,
2013 with collateral classified as Inventory, Equipment, Accounts, Other, Motor
Vehicle Included and (xii) a financing change statement bearing Registration No.
20050629 1145 1862 1615 and the File No. 616311198, which was filed by Davies
Ward Phillips & Vineberg LLP against the Guarantor amending the name and
capacity of the Administrative Agent to Collateral Agent.

For the purposes of the opinions expressed below, we have, without independent
investigation or verification, assumed:

(a)                                  the genuineness of all signatures, the
legal capacity of natural persons, the authenticity and completeness of all
documents submitted to us as originals, the conformity to originals of all
documents submitted to us as certified or true copies or as reproductions,
including transmission by facsimile machines, and the authenticity of all of the
originals of such copies;

(b)                                 that there have been no erroneous statements
of fact made in any certificates of public officials and we have relied on the
completeness and accuracy of the public records and the currency of the
information contained therein as of the dates indicated therein, although such
records are known on occasion to contain errors and to be otherwise incomplete;

(c)                                  that each of the Ontario Documents has been
duly authorized, executed and delivered by and constitutes a legal, valid, and
binding obligation of each party thereto other than the Guarantor, enforceable
against such party in accordance with its terms;

(d)                                 that none of the collateral described in any
of the Documents constitutes consumer goods within the meaning of the PPSA;

(e)                                  that the U.S. Pledge Agreement constitutes
a legal, valid and binding agreement under New York law (in accordance with
which it is expressed to be governed), enforceable against the parties thereto
in accordance with its terms and that the provisions of the U.S. Pledge
Agreement will be interpreted and understood under

 

-4-

--------------------------------------------------------------------------------


 

the laws of New York to have the same meaning and content as they would have
under the laws of the Province of Ontario;

(f)                                    that the Collateral Agent and the
Guarantor have not agreed to postpone the time for attachment of any security
interest created by the Security Agreement;

(g)                                 that the Collateral Agent and the Borrower
have not agreed to postpone the time for attachment of any security interest
created by the U.S. Pledge Agreement;

(h)                                 that the Collateral Agent or a person on its
behalf (other than the Borrower or the Borrower’s agent) is in possession of the
Pledged Shares (as defined in paragraph 4 below) and holds the same as
collateral under the U.S. Pledge Agreement; and

(i)                                     that to the extent that any of the
Documents are to be performed in any jurisdiction other than the Province of
Ontario, such performance will not be illegal under the laws of such
jurisdiction.

The opinions expressed below are also subject to the following limitations,
qualifications and restrictions:

(a)                                  the enforceability of the Documents is
subject to bankruptcy, insolvency, reorganization, arrangement, winding-up,
moratorium, and other laws affecting the rights of creditors generally;

(b)                                 the effect of general principles of equity
and that equitable remedies, including, without limitation, specific performance
and injunction, may be granted only in the discretion of a court of competent
jurisdiction;

(c)                                  the enforcement of any of the Documents may
be limited by the fact that a judgment of a Canadian court may be awarded only
in Canadian currency;

(d)                                 to the extent that any party to the
Documents is liable to indemnify any other party pursuant to any of the
Documents, the provisions relating to such indemnification may be unenforceable
to the extent that a court decides that any payment required to be made
thereunder would derogate from the court’s discretion in respect of the costs of
and incidental to a proceeding or a step in a proceeding, or would be
inconsistent with the court’s determination by whom and to what extent such
costs shall be paid;

(e)                                  provisions contained in any of the
Documents purporting to sever from the relevant Document any provision
prohibited or unenforceable under applicable law without affecting the
enforceability or validity of the remainder of such Document would be enforced
only to the extent that a court determines that such

 

-5-

--------------------------------------------------------------------------------


 

prohibited or unenforceable provision could be severed without impairing the
interpretation and application of the remainder of such Document;

(f)                                    a court of competent jurisdiction may
require a creditor to give a debtor a reasonable period of time to pay amounts
stated to be payable on demand or on default, and may delay a creditor’s
enforcement of its security in respect of such obligations;

(g)                                 the power of a court to grant relief from
forfeiture or to stay proceedings before it and to stay executions and
judgments;

(h)                                 any provisions contained in the Documents
which purport to confer a unilateral and unfettered discretion on the Collateral
Agent or its agents may be unenforceable to the extent that a court may require
that such discretion be exercised reasonably and in good faith;

(i)                                     to the extent that any certificate or
determination provided for in any of the Documents and expressed to be
“conclusive” may be subject to challenge in a court on grounds of fraud,
collusion, mistake on the face of the certificate, or mistake on the basis that
the certificate differed in a material respect from the certificate contemplated
in such provision and notwithstanding provisions in the Documents to the
contrary, a court may permit the Guarantor to introduce evidence in proceedings
with respect to the Documents for the purpose of proving that a determination,
account or certificate of the Collateral Agent is incorrect;

(j)                                     the effectiveness of provisions in any
Document purporting to make the  Guarantor responsible for any actions or
omissions of the Collateral Agent, its agents or any receiver, manager or
receiver/manager may be limited by law;

(k)                                  no opinion is expressed as to the
enforceability of any provision in any Document to the extent it purports to
exculpate the Collateral Agent and the Secured Creditors or any party claiming
through or under any of them, or any receiver, agent or receiver/manager from
liability in respect of acts or omissions which may be illegal, fraudulent or
negligent or involve wilful misconduct;

(l)                                     the enforceability of provisions in the
Documents by which the Guarantor purports to waive any legal or equitable
defences or rights otherwise available to it or agrees not to challenge the
validity or enforceability of remedies under the Documents may be limited by law
to the extent that such waiver by, or agreement of, the Guarantor is not
expressed with sufficient particularity or would otherwise be prohibited by
Applicable Laws;

 

-6-

--------------------------------------------------------------------------------


 

(m)                               no opinion is expressed as to the
enforceability of any provision of any of the Documents which states that
amendments, modifications or waivers of or with respect to such Document that
are not in writing will not be effective;

(n)                                 a Document may not be enforceable to the
extent the Document provides for the payment to or receipt by any person of
interest in an amount or rate prohibited by section 347 of the Criminal Code
(Canada);

(o)                                 notwithstanding any provision contained in
the Documents which provides that any receiver, manager or receiver/manager
appointed thereunder shall for all purposes be deemed to be the agent of the
Guarantor, in certain circumstances the receiver, manager or receiver/manager
may be held by a court to be acting as an agent of the Collateral Agent and not
the Guarantor;

(p)                                 no opinion is expressed with respect to any
provision of the Guarantee which provides that the Guarantor will be liable as
principal debtor or obligor, and not as guarantor or surety, in respect of any
of the obligations guaranteed pursuant to the Guarantee;

(q)                                 no opinion is expressed as to the ranking or
priority of any mortgage, charge, pledge, assignment or security interest
granted pursuant to the Documents;

(r)                                    no opinion is expressed as to the
creation, validity, enforceability or perfection of any mortgage, charge,
pledge, assignment or security interest in, or as to the enforceability of, any
Document in so far as it relates to any contractual rights which, by their
terms, or any other property, which by its nature, cannot be the subject of such
mortgage, charge, assignment or security interest, or cannot be the subject
thereof without the consent, authorization or approval of third parties and such
consent, authorization or approval has not been obtained;

(s)                                  no examination has been made for the
purposes of the opinions expressed herein, and no opinion is expressed herein,
with respect to the title to, or ownership or location of, any collateral owned
or purported to be owned by the Guarantor or any other person;

(t)                                    an assignment of a debt or account will
not be binding on the account debtor to the extent that such debt or account is
paid or otherwise discharged before notice of the assignment is given to the
account debtor, together with a direction to pay the same to the  Collateral
Agent;

(u)                                 no opinion is expressed as to whether it may
be necessary, in connection with the enforcement of any of the Documents, for
the Collateral Agent, or any person proposing to acquire, own or operate all or
any part of the collateral under such

 

-7-

--------------------------------------------------------------------------------


 

documents, to obtain any licence, franchise, permit, consent, approval,
registration or other authorization or exemption;

(V)                                 the rights of the Secured Creditors and the
Collateral Agent to enforce the provisions of the Documents may be prejudiced by
any release by the Secured Creditors or by the Collateral Agent of the
obligations of the Guarantor, in whole or in part, under the Guarantee;

(w)                               we express no opinion as to whether the
Security Agreement complies with Part VII of the Financial Administration Act
(Canada) in respect of any assignment of Crown debts (as defined in such Act)
and with your assent, we have not taken steps to provide the notices or obtain
the acknowledgements provided for in Part VII of that Act, and our opinions in
paragraphs 5, 7 and 9 below are expressly qualified by this qualification.  An
assignment of Crown debts not complying with that Act is ineffective as between
assignor and assignee and as against the Crown and therefore the Collateral
Agent would not have a valid security interest in Crown debts unless such Act is
complied with;

(x)                                   security interests in certain types of
personal property such as copyrights, trademarks, patents and other forms of
intellectual property, fixtures, ships, railways and railway cars and certain
other types of property are or may be governed by or subject to federal or
provincial laws other than the PPSA.  With your assent, we have not taken steps
to register or arrange for the registration of, any of the Documents or notice
thereof under the PPSA or any other Ontario or federal statute; in particular,
we have not effected registrations under the Bank Act (Canada), the Patent Act
(Canada), the Trade-marks Act (Canada), the Copyright Act (Canada), the
Industrial Designs Act (Canada) the Integrated Circuit Topography Act (Canada)
(or any other statute relating to intellectual property), the Plant Breeders’
Rights Act (Canada), the Canada Shipping Act, the Canada Transportation Act or
the Railways Act (Ontario). Our opinion in paragraph 9 below is expressly
qualified by this qualification;

(y)                                 where any collateral subject to a security
interest granted under the Security Agreement  includes fixtures or goods that
may become fixtures or rights to payment under a lease, mortgage or charge of
real property to which the PPSA applies, a notice in the prescribed form under
the PPSA must be registered in the appropriate land registry or land titles
office in order to preserve the priority of the security interest in relation to
the rights of other persons with interests in the real property. We have not
taken steps to register such  notices, and our opinion in paragraph 10 below is
expressly qualified by this qualification;

(z)                                   where any collateral subject to a security
interest granted under the Security Agreement includes a motor vehicle
classified as equipment of the Guarantor that is sold by the Guarantor out of
the ordinary course of business, the buyer of such

 

-8-

--------------------------------------------------------------------------------


 

motor vehicle will take it free and clear of the security interest created in
the Security Agreement unless the vehicle identification number of the motor
vehicle is set out in a financing statement duly registered under the PPSA in
which the Collateral Agent is the secured party;

(aa)                            insofar as the Security Agreement constitutes a
mortgage, charge, pledge, assignment or security interest of, upon or in any
lease, agreement or other document or any rent, income or interest derived
therefrom, the opinions below are subject to the qualification that the rights
of  the Collateral Agent may be affected by the equities between the immediate
parties thereto;

(bb)                          no opinion is expressed as to the creation,
perfection or enforceability of a security interest in any collateral under the
Security Agreement to the extent that such collateral is not identifiable or
traceable;

(cc)                            the exercise of certain rights and remedies
provided in the Documents may be affected by the provisions of the PPSA
including, without limitation, sections 16, 17 and 39 and Part V of the PPSA to
the extent that those rights and remedies are inconsistent with or contrary to
the provisions of the PPSA;

(dd)                          we have relied on the Certificate of Status and
the Officer’s Certificate for the purpose of giving the opinion expressed in
paragraph 1 below;

(ee)                            perfection of the security interest in the
Pledged Shares (as defined below) by possession continues only so long as the
Collateral Agent or a person on its behalf other than the Borrower or the
Borrower’s agent continues to hold the same as collateral; and

(ff)                                while registration of a financing statement
pursuant to the PPSA may perfect a security interest in the trade-marks,
patents, copyrights and industrial designs of the Guarantor, the security
interest therein may be subject to the interest of a third party who registers a
transfer or assignment of a trade-mark, patent, copyright or industrial design
of the Guarantor, or of an interest therein, pursuant to the applicable federal
statute governing such property, unless the interest of the Collateral Agent and
the Secured Creditors has been registered by way of a transfer or assignment
pursuant to such statute prior to the registration made by such third party.

The opinions expressed below are limited to the laws of the Province of Ontario
and the federal laws of Canada applicable therein, in each case, in force as at
the date hereof (collectively, “Applicable Laws”).  In particular, without
limiting the generality of the immediately preceding sentence, no opinion is
expressed with respect to the laws of any other jurisdiction to the extent such
laws may govern the validity, perfection, effect of perfection or non-perfection
or enforcement of the security interests created by any Documents as a result of

 

-9-

--------------------------------------------------------------------------------


 

the application of Ontario conflict of laws rules, including, without
limitation, the provisions of the PPSA.  In addition, we express no opinion on
whether, pursuant to those conflicts of laws rules, Ontario laws would govern
the validity, perfection, effect of perfection or non-perfection or enforcement
of those security interests, or any other issues relating to the U.S. Pledge
Agreement or the security interest provided for therein. We further express no
opinion in respect of any provisions of New York law (or any other laws other
than Applicable Laws) that are referred to in the U.S. Pledge Agreement.

Based and relying upon and subject to the foregoing, we are of the opinion that:

1.                                                                                      
The Guarantor is incorporated and existing under the laws of the Province of
Ontario.

2.                                                                                      
The Guarantor has all necessary corporate power and authority to execute and
deliver each of the Ontario Documents and to perform its obligations under the
Ontario Documents.

3.                                                                                      
The execution and delivery by the Guarantor of each of the Ontario Documents and
the performance of its obligations thereunder have been duly authorized by all
necessary corporate action on the part of the Guarantor.

4.                                                                                      
The authorized capital of the Guarantor consists of an unlimited number of
common shares, of which 1000 common shares have been issued and are outstanding
as fully paid and non-assessable.  The said 1000 issued and outstanding common
shares of the Guarantor (the “Pledged Shares”) are registered on the share
register of the Guarantor in the name of the Borrower.

5.                                                                                      
The execution and delivery by the Guarantor of the Ontario Documents and the
performance by it of its obligations thereunder, and the execution and delivery
by the Borrower of the U.S. Pledge Agreement and the performance by it of its
obligations thereunder (including the transfer of the Pledged Shares to the
Collateral Agent), do not contravene, result in a breach of or constitute a
default under (i) the articles or by-laws of the Guarantor, (ii) the USA, or
(iii) any Applicable Laws.

6.                                                                                      
Each Ontario Document has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor by the Collateral Agent and (to the extent applicable) the
Secured Creditors, in accordance with its respective terms.

7.                                                                                      
The Security Agreement creates in favour of the Collateral Agent for the benefit
of the Secured Creditors a security interest under the PPSA in all right, title
and interest of the Guarantor in and to the collateral to which the PPSA is
applicable referred to therein, in which the Guarantor now has rights, and is
sufficient to

 

-10-

--------------------------------------------------------------------------------


 

create a security interest in any collateral to which the PPSA is applicable
referred to therein, in which the Guarantor hereafter acquires rights, when
those rights are acquired by the Guarantor, in each case to secure payment and
performance of the obligations referred to therein.

8.                                                                                      
The U.S. Pledge Agreement creates in favour of the Collateral Agent for the
benefit of the Secured Creditors (as defined therein), a security interest under
the PPSA in all right, title and interest of the Borrower in and to the
collateral referred to therein to which the PPSA is applicable in which the
Borrower now has rights, and is sufficient to create a security interest in any
collateral to which the PPSA is applicable referred to therein, in which the
Borrower hereafter acquires rights, when those rights are acquired by the
Borrower to secure payment and performance of the obligations referred to
therein, and the security interest of the Collateral Agent in the Pledged Shares
has been perfected by possession.

9.                                                                                      
No authorization, consent, approval, or licence of, or other action by, or
filing with, any Ontario or Canadian federal government or regulatory authority
or agency is required by Applicable Laws to be obtained by the Guarantor or the
Borrower at this time in connection with the execution and delivery by the
Guarantor of the Ontario Documents or by the Borrower of the U.S. Pledge
Agreement and the performance of their respective obligations thereunder.

10.                                                                                
All consents, approvals or authorizations required under the articles or by-laws
of the Guarantor, the USA and Applicable Laws and all necessary corporate action
by the Guarantor has been obtained or taken to authorize the transfer on the
share register of the Guarantor of the Pledged Shares to the Collateral Agent or
its nominee, and a subsequent transfer on the share register of the Guarantor by
the Collateral Agent or its nominee, to any other party the Collateral Agent may
determine in connection with any sale or other proceedings in respect of the
Pledged Shares pursuant to the U.S. Pledge Agreement.

(a)                                  a certificate with a currency date of June
26, 2005 issued under the Personal Property Security Act (Ontario) (the “PPSA”),
in respect of a search against the name of the Guarantor, showing, inter alia:
(i) a financing statement bearing the Registration No. 20020510103015337571 and
the File No. 881598465, which was filed by Stikeman Elliott LLP against the
Guarantor for and on behalf of the Collateral Agent on May, 10, 2002 for a
registration period of 7 years with collateral classified as Inventory,
Equipment, Accounts, Other, Motor Vehicle Included; (ii) a financing change
statement bearing the Registration No. 20030813113615900113 and the File No.
881598465, which was filed by Stikeman Elliott LLP against the Guarantor for and
on behalf of the Collateral Agent on August 13, 2003; (iii) a financing change
statement bearing the Registration No. 20050622150718621214 and the File No.
881598465, which

 

-11-

--------------------------------------------------------------------------------


 

was filed by Davies Ward Phillips & Vineberg LLP against the Guarantor for and
on behalf of the Collateral Agent on June 22, 2005; (iv) a financing change
statement bearing the Registration No. 20050624123318621347 and the File No.
881598465, which was filed by Davies Ward Phillips & Vineberg LLP against the
Guarantor for and on behalf of the Collateral Agent on June 24, 2005 for a
registration period expiring May 10, 2013 with collateral classified as
Inventory, Equipment, Accounts, Other, Motor Vehicle Included; (v) a financing
change statement bearing the Registration No. 20050629 1150 1862 1617 and the
File No. 881598465, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor amending the name and capacity of the Administrative Agent
to Collateral Agent; (vi) a financing statement bearing the Registration No.
20030813161015900153 and the File No. 897292953, which was filed by Stikeman
Elliott LLP against the Guarantor for and on behalf of the Collateral Agent on
August 13, 2003 for a registration period of 6 years with collateral classified
as Inventory, Equipment, Accounts, Other, Motor Vehicle Included; (vii) a
financing change statement bearing the Registration No. 20050622150418621213 and
the File No. 897292953, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor for and on behalf of the Collateral Agent on June 22,
2005; (viii) a financing change statement bearing the Registration No.
20050624123518621348 and the File No. 897292953, which was filed by Davies Ward
Phillips & Vineberg LLP against the Guarantor for and on behalf of the
Collateral Agent on June 24, 2005 for a registration period expiring August 13,
2013 with collateral classified as Inventory, Equipment, Accounts, Other, Motor
Vehicle Included; (ix) a financing change statement bearing the Registration No.
20050629 1148 1862 1616 and the File No. 897292953, which was filed by Davies
Ward Phillips & Vineberg LLP against the Guarantor amending the name and
capacity of the Administrative Agent to Collateral Agent; (x) a financing
statement bearing the Registration No. 20050622150218621212 and the File No.
616311198, which was filed by Davies Ward Phillips & Vineberg LLP against the
Guarantor for and on behalf of the Collateral Agent on June 22, 2005 for a
registration period of 5 years with collateral classified as Inventory,
Equipment, Accounts, Other, Motor Vehicle Included; (xi) a financing change
statement bearing the Registration No. 20050624123018621345 and the File No.
616311198, which was filed by Davies Ward Phillips & Vineberg LLP against the
Guarantor for and on behalf of the Collateral Agent on June 24, 2005 for a
registration period expiring June 22, 2013 with collateral classified as
Inventory, Equipment, Accounts, Other, Motor Vehicle Included and (xii) a
financing change statement bearing Registration No. 20050629 1145 1862 1615 and
the File No. 616311198, which was filed by Davies Ward Phillips & Vineberg LLP
against the Guarantor amending the name and capacity of the Administrative Agent
to Collateral Agent;

--------------------------------------------------------------------------------

 

-12-

--------------------------------------------------------------------------------


 

We wish to draw to your attention to the fact that a security interest perfected
by registration under the PPSA will remain effective only for the registration
period specified (or deemed to be specified) in a financing statement filed in
respect thereof under the PPSA.  The registration period of a security interest
may be extended by successive registrations under the PPSA of an appropriate
form of financing change statement, in each case effected prior to the expiry of
the then current registration.  In addition, the PPSA requires that (subject to
certain exceptions) if there is a change in the name or address of the debtor
(as defined in the PPSA) or a transfer of the debtor’s interest in the
collateral subject to a security interest, timely registration must be effected
of a financing change statement in the prescribed form.  Failure to comply with
any of the foregoing requirements will result in a security interest becoming
unperfected under the PPSA.  We assume no responsibility for maintaining or
updating any such filing(s). In addition, failure to maintain registrations and
other notices against or in respect of title to the real property of the
Guarantor in the appropriate land registry office and in such other offices and
with such other agencies as may from time to time be provided for by Applicable
Laws or otherwise may adversely affect the security interests granted under the
Ontario Documents. We assume no responsibility for making, maintaining or
updating any such registrations and/or notices.

The opinions and advice expressed herein are provided solely for the benefit of
the addressees in connection with the Documents and may not be used, relied upon
or referred to by the addressees for any other purpose or by any other person
for any purpose whatsoever, in each case, without our prior written consent;
provided that any permitted assignee or participant of the rights of the Secured
Creditors under the Credit Documents and the Interest Rate Agreements and any
future agent of the Secured Creditors pursuant to the Credit Agreement may rely
upon such opinions and advice as if this letter were addressed to them, and
further provided that Ogilvy Renault S.E.N.C.R.L., S.R.L. / LLP may refer to,
but not rely on, opinions and advice expressed herein in Ogilvy Renault
S.E.N.C.R.L., S.R.L. / LLP’s reporting letter to Bank of America, N.A. and the
Secured Parties.

 

 

Yours very truly,

 

DAVIES WARD PHILIPPS & VINEBERG LLP

 

-13-

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

 

FORM OF AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

among

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.,

 

WILLIAMS SCOTSMAN, INC.,

 

CERTAIN SUBSIDIARIES

 

and

 

BANK OF AMERICA, N.A.
as COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

Dated as of March 26, 2002

 

and

 

Amended and Restated as of August 18, 2003

 

and

 

Amended and Restated as of June 28, 2005

 

--------------------------------------------------------------------------------

 

 

 


 

AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

AMENDED AND RESTATED U.S. SECURITY AGREEMENT, dated as of March 26, 2002,
amended and restated as of August 18, 2003, and amended and restated as of
June 28, 2005 (such date hereinafter being referred to as the “Amendment and
Restatement Effective Date”), made by each of the undersigned assignors (each an
“Assignor” and, together with any other entity that becomes an assignor
hereunder pursuant to Section 10.14 hereof, the “Assignors”) in favor of Bank of
America, N.A. (“BofA”), as Collateral Agent, for the benefit of the Secured
Creditors (as defined below), and acknowledged and agreed to by U.S. Bank
National Association, as trustee (together with any successor trustee, the
“Senior Secured Notes Trustee”) for the benefit of the holders from time to time
of the Senior Secured Notes (as defined below).  Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined (or, at any time on
or after the first date when all Credit Document Obligations (as defined below)
shall have been repaid in full and all Letters of Credit have been terminated or
cash collateralized in a manner satisfactory to the Administrative Agent and the
Total Commitments under the Credit Agreement have been terminated and thereafter
for so long as no Credit Agreement is in effect, the Credit Agreement as in
effect on such date immediately prior to such repayment and termination,
provided that all determinations required to be made to the satisfaction of the
Administrative Agent and all matters required to be acceptable to the
Administrative Agent in each case as provided in any such definition shall,
after such date, instead be required to be made to the satisfaction of the
Collateral Agent or be required to be acceptable to the Collateral Agent, as the
case may be).

 

W I T N E S S E T H:

 

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”) are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, the Assignors (other than Holdings) and the Senior Secured Notes
Trustee have entered into an Indenture, dated as of August 18, 2003 (as amended,
modified or supplemented from time to time, the “Senior Secured Notes
Indenture”), providing for (i) the issuance by the Borrower of its 10% Senior
Secured Notes due 2008 and all Senior Secured Notes issued upon any exchange
offer as contemplated in the Senior Secured Notes Indenture (the “Senior Secured
Notes”) to the holders thereof from time to time (the “Senior Secured
Noteholders” and, together with the Senior Secured Notes Trustee, the “Second
Lien Creditors” and, together with the First Lien Creditors, the “Secured
Creditors”) and (ii) the guaranty by the Guarantors (as defined in the Senior
Secured Notes Indenture) and the Subordinated Guarantor

 

 

--------------------------------------------------------------------------------


 

(as defined in the Senior Secured Notes Indenture) of the Borrower’s obligations
under the Senior Secured Notes Indenture and the Senior Secured Notes (each such
guaranty, together with the Senior Secured Notes Indenture and the Senior
Secured Notes, are herein called the “Senior Secured Notes Documents”);

 

WHEREAS, pursuant to the Holdings Secured Guaranty, Holdings has guaranteed to
the First Lien Creditors the payment when due of all Guaranteed Obligations as
described therein;

 

WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each Subsidiary Guarantor
has jointly and severally guaranteed to the First Lien Creditors the payment
when due of all Guaranteed Obligations as described therein;

 

WHEREAS, each Assignor and DBTCA, as collateral agent, entered into the U.S.
Security Agreement, dated as of March 26, 2002 and amended and restated as of
August 18, 2003 (as amended, modified or supplemented through, but not
including, the Amendment and Restatement Effective Date, the “Original U.S.
Security Agreement”), pursuant to which the Assignors granted a security
interest in the Collateral for the benefit of the Secured Creditors under, and
as defined in, the Original U.S. Security Agreement;

 

WHEREAS, it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that each Assignor shall have
executed and delivered to the Collateral Agent (as defined therein) the Original
U.S. Security Agreement;

 

WHEREAS, it was a condition precedent to the issuance of the Senior Secured
Notes by the Borrower under the Senior Secured Notes Indenture that each
Assignor (other than Holdings) shall have executed and delivered the Original
U.S. Security Agreement;

 

WHEREAS, BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the Amendment and Restatement Effective Date, among BofA, DBTCA, the
other lenders party to the Existing Credit Agreement, the administrative agent
and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings;

 

WHEREAS, Holdings, the Borrower, the financial institutions from time to time
party thereto (the “Lenders”), BofA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper, Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated
as of the Amendment and Restatement Effective Date, (as further amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time, and including any agreement or

 

 

-2-

--------------------------------------------------------------------------------


 

agreements extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement or
agreements, whether or not with the same agent, trustee, representative, lenders
or holders, the “Credit Agreement”), providing for the amendment and restatement
of the Existing Credit Agreement and the making of Loans and the issuance of,
and participation in, Letters of Credit for the account of the Borrower as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates, the Collateral Agent and each other Agent (as defined in the
Credit Agreement) are herein called the “Bank Creditors”);

 

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “First Lien Creditors”);

 

WHEREAS, pursuant to the Bank Assignment Agreement, DBTCA, as collateral agent
under the Original U.S. Security Agreement, assigned and transferred all of its
right, title and interest in and to the Original U.S. Security Agreement to the
Collateral Agent.

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement as contemplated by the Credit Agreement and to the
making of Loans to, and the issuance of, and participation in, Letters of Credit
for the account of the Borrower under the Credit Agreement that the Original
U.S. Security Agreement be amended and restated in its entirety;

 

NOW, THEREFORE, the parties hereto agree that the Original U.S. Security
Agreement shall be and hereby is amended and restated in its entirety as
follows:

 


ARTICLE I

SECURITY INTERESTS


 

1.1.  Grant of Security Interests.  (a)  As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors (and, to
the extent the following constitutes “Collateral” under, and as defined in, the
Original U.S. Security Agreement, does hereby reconfirm (without interruption)
its assignment, transfer, pledge and grant to the Collateral Agent under the
Original U.S. Security Agreement of), a continuing security interest in all of
the right, title and interest of such Assignor in, to and under all of the
following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case
whether now existing or hereafter from time to time acquired:

 

 

-3-

--------------------------------------------------------------------------------


 

(i)

 

each and every Account;

 

 

 

(ii)

 

all cash;

 

 

 

(iii)

 

the Cash Collateral Account and all moneys, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

 

 

(iv)

 

all Chattel Paper (including without limitation all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

 

 

(v)

 

all Commercial Tort Claims;

 

 

 

(vi)

 

all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Trade Secret Rights;

 

 

 

(vii)

 

all Contracts, together with all Contract Rights arising thereunder;

 

 

 

(viii)

 

all Copyrights;

 

 

 

(ix)

 

all Equipment;

 

 

 

(x)

 

all Units and Unit Certificates and MSO’s;

 

 

 

(xi)

 

all Documents;

 

 

 

(xii)

 

all General Intangibles;

 

 

 

(xiii)

 

all Goods;

 

 

 

(xiv)

 

all Instruments;

 

 

 

(xv)

 

all Inventory;

 

 

 

(xvi)

 

all Investment Property;

 

 

 

(xvii)

 

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

 

 

(xviii)

 

all Marks, together with the registrations and right to all renewals thereof,
and the goodwill of the business of such Assignor symbolized by the Marks;

 

 

 

(xix)

 

all Patents;

 

 

 

(xx)

 

all Permits;

 

 

-4-

--------------------------------------------------------------------------------


 

(xxi)

 

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

 

 

(xxii)

 

all Supporting Obligations;

 

 

 

(xxiii)

 

all of such Assignor’s Collection Accounts and Lock Box Addresses and all of
such Assignor’s interest in any Collection Account, and all moneys, securities
and instruments deposited or required to be deposited in such Collection
Accounts or Lock Box Addresses;

 

 

 

(xxiv)

 

the Disbursement Account and all moneys deposited or required to be deposited in
such Disbursement Account;

 

 

 

(xxv)

 

the Concentration Account and all moneys, securities and instruments deposited
or required to be deposited in such Concentration Account;

 

 

 

(xxvi)

 

each Collection Bank Agreement to which such Assignor is a party and each other
agreement entered into by such Assignor with any Collection Bank and all rights
of such Assignor under each such agreement;

 

 

 

(xxvii)

 

the Concentration Account Agreement and each other agreement entered into by
such Assignor with the Concentration Account Bank and all rights of such
Assignor under each such agreement;

 

 

 

(xxviii)

 

the BofA Account and all moneys, securities and instruments deposited or
required to be deposited in the BofA Account;

 

 

 

(xxix)

 

all other Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all moneys, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing; and

 

 

 

(xxx)

 

all Proceeds and products of any and all of the foregoing (all of the above, the
“Collateral”).

 

(b)                                 The security interest of the Collateral
Agent under this Agreement extends to all Collateral which any Assignor may
acquire, or with respect to which any Assignor may obtain rights, at any time
during the term of this Agreement.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 1.1 or elsewhere in this Agreement, in the event of
any conflict between the provisions of this Agreement, the Intercreditor
Agreement or any other Collateral Document and the provisions of the Senior
Secured Notes Documents, the terms of this Agreement, the Intercreditor
Agreement and the other Collateral Documents shall prevail.

 

 

-5-

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained above or elsewhere in this Agreement, with respect to each
Non-Canadian Foreign Subsidiary, if, at any time, the pledge and assignment as
otherwise contemplated herein of more than 66-2/3% of the voting capital stock
of such Non-Canadian Foreign Subsidiary would give rise to “deemed dividend” tax
consequences under Section 956 of the Code, then not more 65% of the outstanding
voting capital stock (plus 100% of the non-voting capital stock) of such
Non-Canadian Foreign Subsidiary shall be required to be pledged pursuant to this
Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, (w) the Second Lien Creditors shall not have a
security interest in, and the grant of security interests pursuant to this
Agreement for the benefit of the Second Lien Creditors shall not extend to, any
Second Lien Excluded Collateral, and with respect to the Second Lien Creditors
the term “Collateral” shall not include the Second Lien Excluded Collateral, (x)
the term “Collateral” with respect to the Second Lien Obligations shall not
include any Collateral owned by Holdings or in which Holdings has any direct
right, title or interest, the grant or pledge of security interests hereunder by
Holdings shall be solely for the benefit of the First Lien Creditors and shall
not secure any of the Second Lien Obligations and Holdings shall not be an
Assignor with respect to the Second Lien Obligations for any purpose whatsoever,
(y) to the extent that the granting or perfecting of any assets or property of
the Assignors acquired after August 18, 2003 requires the consent of a third
party that has not been obtained after the Assignors (other than Holdings) have
used commercially reasonable efforts to obtain such consent, the Second Lien
Creditors shall not have a security interest in, and the grant of security
interest pursuant to this Agreement for the benefit of the Second Lien Creditors
shall not extend to, any such property or assets and (z) to the extent that a
security interest in favor of the Second Lien Creditors cannot be granted or
perfected in certain assets or property of the Assignors under applicable law,
the Second Lien Creditors shall not have a security interest in, and the grant
of security interest pursuant to this Agreement for the benefit of the Second
Lien Creditors shall not extend to, any such assets or property.

 

(f)                                    Notwithstanding anything to the contrary
contained in this Agreement, to the extent that the granting or perfecting of
any Contracts or Contract Rights requires the consent of a third party that has
not been obtained, the Secured Creditors shall not have a security interest in,
and the grant of security interest pursuant to this Agreement for the benefit of
the Secured Creditors shall not extend to, any of such Assignor’s rights or
interests in any such Contract to which any Assignor is a party or any of its
Contract Rights thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Assignor therein or
(ii) in a breach or termination pursuant to the terms of, or a default under,
any such Contract (other than to the extent that any provision prohibiting such
Assignor from granting a security interest in its rights and interests
thereunder in favor of the Collateral Agent would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such Contract and
Contract Rights that does not result in any of the consequences specified in
(i) or (ii) above; provided,

 

 

-6-

--------------------------------------------------------------------------------


 

further, that any Account or any money or other amounts due or to become due to
such Assignor under any such license, contract or agreement shall at no time be
excluded from the Collateral or the security interest granted by such Assignor
hereunder in favor of the Collateral Agent.  The Assignors shall use
commercially reasonable efforts to obtain any consent referred to in the
preceding sentence.

 

(g)                                 Notwithstanding anything to the contrary
contained in this Agreement, the Secured Creditors shall not have a security
interest in, and the grant of security interest pursuant to this Agreement for
the benefit of the Secured Creditors shall not extend to, and the term
“Collateral” shall not include any Holdings Excluded Collateral.

 

1.2.  Power of Attorney.  Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith, to
make changes in the Unit Certificate of any Unit which the Collateral Agent
deems necessary or advisable, including, without limitation, changing the
ownership thereof to the Collateral Agent or making a notation of the Collateral
Agent’s interest thereon, and to file any claims or take any action or institute
any proceedings which the Collateral Agent may deem to be necessary or advisable
to protect the interests of the Secured Creditors, which appointment as attorney
is coupled with an interest.

 


ARTICLE II


 


GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

2.1.  Necessary Filings.  Except as set forth in Section 11.19(a) and (b) of the
Credit Agreement and any consents to assignments of any Government Lease, all
filings, registrations, recordings and other actions necessary or appropriate to
create, preserve and perfect the security interest granted by such Assignor to
the Collateral Agent hereby in respect of the Collateral have been accomplished
and the security interest granted to the Collateral Agent pursuant to this
Agreement in and to the Collateral creates a valid and, together with all such
filings, registrations, recordings and other actions, a perfected security
interest therein prior to the rights of all other Persons therein and subject to
no other Liens (other than Permitted Liens) and is entitled to all the rights,
priorities and benefits afforded by the Uniform Commercial Code or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests; it being understood and agreed that no actions have been taken under
Section 9-104 of the UCC to establish “control” of any Deposit Accounts (other
than (x) the Concentration Account, (y) the Collection Accounts, (z) the Cash
Collateral Account and Deposit Accounts maintained with the Collateral Agent)
except as required pursuant to Section 3.14(a).

 

 

-7-

--------------------------------------------------------------------------------


 

2.2.  No Liens.  Such Assignor is, and as to all Collateral acquired by it from
time to time after the Amendment and Restatement Effective Date such Assignor
will be, the owner (or in the case of any Collateral in respect of which such
Assignor is the licensee, the licensee) of all Collateral free from any Lien,
security interest, encumbrance or other right, title or interest of any Person
(other than Permitted Liens), and such Assignor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Collateral Agent.

 

2.3.  Other Financing Statements.  As of the Amendment and Restatement Effective
Date, there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral (other than financing statements
filed in respect of Permitted Liens), and so long as the Termination Date has
not occurred, such Assignor will not execute or authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Assignor or in connection
with Permitted Liens.

 

2.4.  Chief Executive Office, Record Locations.  The chief executive office of
such Assignor on the Amendment and Restatement Effective Date is located at the
address indicated on Annex A hereto for such Assignor.

 

2.5.  Location of Inventory and Equipment and Units.  All Inventory, Equipment
and Units held on the Amendment and Restatement Effective Date are located at
one of the locations shown on Annex B hereto for such Assignor.

 

2.6.  Units.  Subject to Section 11.19(a) of the Credit Agreement, to the extent
any Unit is, or under applicable law is required to be, covered by any Unit
Certificate and to the extent that any action under applicable state law in lieu
of or in addition to the filing of financing statements under the Uniform
Commercial Code of the relevant State are required to be taken so that the
security interests in the respective Units created pursuant to this Agreement
are fully perfected under applicable state law, all such actions have been
taken.  Subject to Section 11.19(a) of the Credit Agreement, in the event any
change in applicable law in any State where any Unit is located, or a decision,
opinion, ruling, regulation, decree or order of a court, or administrative,
regulatory or governmental authority, of any State in which any Unit is located
(whether involving any Assignor or any unrelated third person) shall render any
of the information provided pursuant to the preceding sentence inaccurate in any
respect, then the Assignor that owns any Unit for which the information provided
in the preceding sentence is no longer accurate shall inform (in writing) the
Collateral Agent of the respective change and shall promptly take such actions
or cause such actions to be taken as the Collateral Agent shall request in order
to create, maintain, establish or preserve the perfection of the security
interest of the Collateral Agent in such Unit.  Subject to Section 11.19(a) of
the Credit Agreement, as new Units are acquired after the date of this
Agreement, or to the extent that Units are moved to different states after the
date of this Agreement, the relevant Assignor shall take all actions with
respect thereto (including, to the extent required under applicable law, causing
a Unit Certificate to be issued which contains a notation of the security
interest of the Collateral Agent thereon) as

 

 

 

-8-

--------------------------------------------------------------------------------


 

shall be required under applicable State law to ensure that the security
interests of the Collateral Agent therein are perfected under relevant law. 
Each Assignor shall also comply with the covenants contained in Section 7.18 of
the Credit Agreement, which are deemed to be incorporated by reference herein.

 

2.7.  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.  The exact legal
name of each Assignor, the type of organization of such Assignor, whether or not
such Assignor is a Registered Organization, the jurisdiction of organization of
such Assignor, such Assignor’s Location, the organizational identification
number (if any) of each Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex C hereto for such Assignor.  No
Assignor shall change its legal name, its type of organization (including
without limitation its status as (x) a Registered Organization, in the case of
each Registered Organization or (y) a Transmitting Utility or a Person which is
not a Transmitting Utility, as the case may be), its jurisdiction of
organization, its Location or its organizational identification number (if any)
from that listed on Annex C hereto for such Assignor or those that may have been
established after the date of this Agreement in accordance with the immediately
succeeding sentence of this Section 2.7.  No Assignor shall change its legal
name, its type of organization, its status as a Registered Organization (in the
case of a Registered Organization), its status as a Transmitting Utility or as a
Person which is not a Transmitting Utility, as the case may be, its jurisdiction
of organization, its Location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent not less than 15 days’ prior
written notice of each change to the information listed on Annex C (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex C which shall correct all
information contained therein for the respective Assignor, and (ii) in
connection with the respective such change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect.  In addition,
to the extent that any Assignor does not have an organizational identification
number on the Amendment and Restatement Effective Date and later obtains one,
such Assignor shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

 

2.8.  Trade Names; etc.  No Assignor has or operates in any jurisdiction under,
or in the preceding twelve months has had or has operated in any jurisdiction
under, any trade names, fictitious names or other names except its legal name as
specified in Annex C and such other trade or fictitious names as are listed on
Annex D hereto for such Assignor.  No Assignor shall assume or operate in any
jurisdiction under any new trade, fictitious or other name until (i) it shall
have given to the Collateral Agent not less than 30 days’ written notice of its
intention so

 

 

-9-

--------------------------------------------------------------------------------


 

to do, clearly describing such new name and the jurisdictions in which such new
name will be used and providing such other information in connection therewith
as the Collateral Agent may reasonably request and (ii) with respect to such new
name, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.

 

2.9.  As-Extracted Collateral; Timber-to-be-Cut.  On the Amendment and
Restatement Effective Date, no Assignor owns, or expects to acquire, any
property which constitutes, or would constitute, As-Extracted Collateral or
Timber-to-be-Cut.  If at any time after the date of this Agreement any Assignor
owns, acquires or obtains rights to any As-Extracted Collateral or
Timber-to-be-Cut, such Assignor shall furnish the Collateral Agent with prompt
written notice thereof (which notice shall describe in reasonable detail the
As-Extracted Collateral and/or Timber-to-be-Cut and the locations thereof) and
shall take all actions as may be deemed reasonably necessary or desirable by the
Collateral Agent to perfect the security interest of the Collateral Agent
therein.

 

2.10.  Collateral in the Possession of a Bailee.  If any Inventory or other
Goods are at any time in the possession of a bailee, the respective Assignor
shall promptly notify the Collateral Agent thereof and, if requested by the
Collateral Agent, shall use its reasonable best efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of the respective Assignor. The Collateral
Agent agrees with the Assignors that the Collateral Agent shall not give any
such instructions unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by the respective Assignor with
respect to any such bailee.

 

2.11.  Recourse.  This Agreement is made with full recourse to each Assignor
(subject, in the case of any Assignor party to the U.S. Subsidiaries Guaranty,
to the limits set forth therein) and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Assignor contained
herein, in the other Credit Documents, in the Interest Rate Agreements and
otherwise in writing in connection herewith or therewith.

 


ARTICLE III


 


SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL


 

3.1.  Additional Representations and Warranties.  As of the time when each of
its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale or lease
and delivery of the merchandise listed therein, or both, (ii) will be the only
original writings evidencing and

 

 

-10-

--------------------------------------------------------------------------------


 

embodying such obligation of the account debtor named therein (other than copies
created for general accounting purposes), (iii) will, to the knowledge of such
Assignor, evidence true and valid obligations, enforceable in accordance with
their respective terms subject to adjustments customary in the business of such
Assignor in accordance with past practice, and (iv) will be in compliance and
will conform with all applicable material federal, state and local laws and
applicable material laws of any relevant foreign jurisdiction.

 

3.2.  Maintenance of Records.  Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise on a basis
consistent with the respective Secured Debt Agreements.  Upon the occurrence and
during the continuance of an Event of Default, at the request of the Collateral
Agent, such Assignor shall, at its own cost and expense, deliver all tangible
evidence of its Accounts and Contract Rights (including, without limitation,
copies of all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Assignor, such
copies to be certified as true and complete by an appropriate officer of such
Assignor).  Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner satisfactory to the Collateral Agent, the Accounts and the
Contracts, as well as books, records and documents (if any) of such Assignor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

 

3.3.  Modification of Terms; etc.  No Assignor shall rescind or cancel any
indebtedness evidenced by any Account of such Assignor or under any Contract of
such Assignor, or modify any term thereof or make any adjustment with respect
thereto, or extend or renew the same, or compromise or settle any material
dispute, claim, suit or legal proceeding relating thereto, or, except as
permitted by the respective Secured Debt Agreements, sell any Account or
Contract of such Assignor, or interest therein, without the prior written
consent of the Collateral Agent, except as permitted by Section 3.4 hereof. 
Each Assignor will duly fulfill all obligations on its part to be fulfilled
under or in connection with the Accounts and Contracts of such Assignor and will
do nothing to impair the rights of the Collateral Agent in such Accounts or
Contracts.

 

3.4.  Collection.  Each Assignor shall, in accordance with its ordinary business
practices, endeavor to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract of such Assignor, as and when
due (including, without limitation, amounts, services or products which are
delinquent, such amounts, services or products to be collected in accordance
with generally accepted lawful collection procedures) any and all amounts,
services or products owing under or on account of such Account or Contract, and
apply forthwith upon receipt thereof all such amounts, services or products as
are so

 

 

-11-

--------------------------------------------------------------------------------


 

collected to the outstanding balance of such Account or under such Contract,
except that, so long as no Event of Default is then in existence, any Assignor
may allow in the ordinary course of business as adjustments to amounts, services
or products owing under its Accounts and Contracts (i) an extension or renewal
of the time or times of payment, or settlement for less than the total unpaid
balance, which such Assignor finds appropriate in accordance with reasonable
business judgment and (ii) a refund or credit due as a result of returned or
damaged merchandise or improperly performed services or such other adjustments
which such Assignor deems appropriate in the exercise of its commercially
reasonable business judgment.  The costs and expenses (including, without
limitation, reasonable attorneys’ fees) of collection, whether incurred by an
Assignor or the Collateral Agent, shall be borne by such Assignor.

 

3.5.  Direction to Account Debtors; etc.  To the extent permitted by applicable
law, each Assignor (other than Holdings) agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the relevant
Lockbox Addresses, (y) that the Collateral Agent may, at its option, directly
notify the obligors with respect to any Accounts and/or under any Contracts to
make payments with respect thereto as provided in preceding clause (x) and (z)
that upon the occurrence and during the continuance of an Event of Default the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof.  Without prior
notice to or assent by any Assignor, upon the occurrence and during the
continuance of an Event of Default the Collateral Agent may apply any or all
amounts then in, or thereafter deposited in, the relevant Collection Account in
the manner provided in Section 7.4 of this Agreement.  The costs and expenses
(including attorneys’ fees) of collection, whether incurred by any Assignor or
the Collateral Agent, shall be borne by such Assignor.

 

3.6.  Instruments.  If any Assignor (other than Holdings to the extent such
Instrument constitutes Holdings Excluded Collateral) owns or acquires any
Instrument in excess of $100,000 constituting Collateral, such Assignor will
within 10 Business Days notify the Collateral Agent thereof, and upon request by
the Collateral Agent will promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent.

 

3.7.  Collection Accounts.  Each Assignor (other than Holdings) has established
Collection Accounts with one or more banking institutions (each, a “Collection
Bank”) in the manner set forth in the Credit Agreement and has notified each
such Collection Bank that any Collection Account maintained with such Collection
Bank is under the exclusive dominion and control of the Collateral Agent and
that all moneys, securities, and instruments deposited in such Collection
Account are to be held by such banking institution for the benefit of the
Collateral Agent.  Furthermore, each Assignor (other than Holdings) and each
Collection Bank has duly executed and delivered to the Collateral Agent a
Collection Bank Agreement which Collection Bank Agreement acknowledges the
security interest of the Collateral Agent in each Collection Account established
with such Collection Bank and contains the agreement of such Collection Bank to
transmit daily to the Collateral Agent for deposit in the Concentration Account
all cash, instruments and other securities and all collected funds received in
respect of any securities or instruments deposited in each Collection Account
established with such Collection Bank.  Each Assignor (other than Holdings)
hereby represents and warrants that, except as otherwise expressly provided in
the Credit Agreement, it does not now maintain, and will not in the future

 

 

 

-12-

--------------------------------------------------------------------------------


 

maintain, any other account with any Collection Bank other than the Collection
Accounts.  Each Assignor has, as of the execution and delivery hereof, notified
each obligor with respect to its Accounts to make payments with respect thereto
directly into one or more Collection Accounts, except as otherwise expressly
provided in the Credit Agreement.

 

3.8.  Concentration Account.  The Borrower, as an Assignor, has established with
BofA (the “Concentration Account Bank”), in the name of the Collateral Agent for
the benefit of the Secured Creditors, a non-interest bearing account (the
“Concentration Account”), which account shall be under the exclusive dominion
and control of the Collateral Agent and into which there shall be deposited all
payments made with respect to the Collateral (including, without limitation, all
moneys, securities and instruments received in each Collection Account in the
manner set forth in each Collection Bank Agreement, as the case may be).  All
moneys, securities and instruments at any time deposited or held in the
Concentration Account hereunder shall be held by the Concentration Account Bank
for the benefit of the Collateral Agent and the Secured Creditors.  Furthermore,
the Borrower and the Concentration Account Bank have duly executed and delivered
to the Collateral Agent a Concentration Account Agreement which Concentration
Account Agreement acknowledges the security interest and exclusive dominion and
control of the Collateral Agent in the Concentration Account established with
the Concentration Account Bank and contains the agreement of the Concentration
Account Bank to transmit daily to the Collateral Agent for deposit in the BofA
Account all cash, instruments and other securities and all collected funds
received in respect of any securities or instruments deposited in the
Concentration Account.  Without notice to or assent by any Assignor, the
Collateral Agent may apply any or all amounts then in, or thereafter deposited
in, the BofA Account in the manner provided in Section 7.4 of this Agreement. 
The costs and expenses (including attorney’s fees) of collection, whether
incurred by an Assignor or the Collateral Agent, shall be borne by such
Assignor.  If BofA is a Collection Bank, the Concentration Account may be the
same account as a Collection Account at BofA.

 

3.9.  BofA Account.  The Collateral Agent has established with BofA, in the name
of the Collateral Agent for the benefit of the Secured Creditors, a non-interest
bearing account with respect to the Assignors (the “BofA Account”), which
account shall be under the exclusive dominion and control of the Collateral
Agent and into which there shall be deposited all payments made with respect to
the Collateral (including, without limitation, all moneys, securities and
instruments received in each Collection Account and the Concentration Account in
the manner set forth in each Collection Bank Agreement or the Concentration
Account Agreement, as the case may be).  All moneys, securities and instruments
at any time deposited or held in the BofA Account hereunder shall be held by the
Collateral Agent as Collateral for all purposes of this Agreement.  Without
notice to or assent by any Assignor, the Collateral Agent may apply any or all
amounts then in, or thereafter deposited in, the BofA Account in the manner
provided in Section 7.4 of this Agreement.  The costs and expenses (including
attorney’s fees) of collection, whether incurred by an Assignor or the
Collateral Agent, shall be borne by such Assignor.

 

3.10.  Receipt of Payments.  In the event an Assignor (other than Holdings)
shall otherwise receive any payment in respect of its Collateral, such Assignor
shall promptly (but in no event more than five Business Days of actual receipt
thereof) deposit such payment into a

 

 

-13-

--------------------------------------------------------------------------------


 

Collection Account.  No Assignor shall deposit or permit to be deposited, into
any Collection Account, or the Concentration Account, any funds or other amounts
except funds or other amounts received representing proceeds of the Collateral.

 

3.11.  Account Inspection.  Each Assignor (other than Holdings) will permit the
Collateral Agent or its agents to verify from time to time the balances of any
and all of the accounts of such Assignor (including, without limitation, the
Collection Accounts and the Lock Box Addresses).

 

3.12.  Assignors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Creditor of any
payment relating to such Account pursuant hereto, nor shall the Collateral Agent
or any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

3.13.  Assignors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

 

3.14.  Deposit Accounts; etc.  (a)  No Assignor (other than Holdings) maintains,
or at any time after the date of this Agreement shall establish or maintain, any
demand, time, savings, passbook or similar account, except for such accounts
which are both (x) maintained with a bank (as defined in Section 9-102 of the
UCC) whose jurisdiction (determined in accordance with Section 9-304 of the UCC)
is within a State of the United States and (y) permitted pursuant to
Section 8.16 of the Credit Agreement.  Annex E hereto accurately sets forth, as
of the Amendment and Restatement Effective Date, for each Assignor, each Deposit

 

 

-14-

--------------------------------------------------------------------------------


 

Account maintained by such Assignor (including a description thereof and the
respective account number), the name of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective Bank with
respect to such Deposit Account.  For each Deposit Account (including any
Deposit Account at any time established pursuant to following clause (b), but
excluding (x) the Concentration Account, (y) the Collection Accounts and (z) the
Cash Collateral Account or any other Deposit Account maintained with the
Collateral Agent), the respective Assignor (other than Holdings) shall cause the
bank with which the Deposit Account is maintained to execute and deliver to the
Collateral Agent, within 30 days after the Collateral Agent’s request therefor,
a “control agreement” in the form of Annex F hereto (appropriately completed),
with such changes thereto as may be acceptable to the Collateral Agent.  If any
bank with which such a Deposit Account is maintained refuses to, or does not,
enter into such a “control agreement”, then the respective Assignor shall
promptly (and in any event within 30 days after the date of the respective
request) close the respective Deposit Account and transfer all balances therein
to the Cash Collateral Account or another Deposit Account meeting the
requirements of this Section 3.14 (with respect to which a “control agreement”
meeting the foregoing requirements has been entered into and is in full force
and effect).  If any bank with which a Deposit Account is maintained refuses to
subordinate all its claims with respect to such Deposit Account to the
Collateral Agent’s security interest therein on terms satisfactory to the
Collateral Agent, then the Collateral Agent, at its option, may (x) require that
such Deposit Account be terminated in accordance with the immediately preceding
sentence or (y) agree to a “control agreement” without such subordination,
provided that in such event the Collateral Agent may at any time, at its option,
subsequently require that such Deposit Account be terminated (within 30 days
after notice from the Collateral Agent) in accordance with the requirements of
the immediately preceding sentence.

 

(b)                                 After the date of this Agreement, except as
permitted pursuant to Section 8.16(c) of the Credit Agreement, no Assignor shall
establish any new demand, time, savings, passbook or similar account, except for
(x) Collection Accounts and Concentration Accounts established in accordance
with the requirements of the Credit Agreement and (y) Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a).  At the time any Deposit Account as described in clause (y) of the
preceding sentence is established, to the extent so requested by the Collateral
Agent, the appropriate “control agreement” shall be entered into in accordance
with the requirements of preceding clause (a) and the respective Assignor shall
furnish to the Collateral Agent a supplement to Annex E hereto containing the
relevant information with respect to the respective Deposit Account and the bank
with which same is established.

 

(c)                                  The Collateral Agent agrees that it
(x) shall not deliver a Notice of Exclusive Control (as defined in the Form of
Control Agreement Regarding Deposit Accounts attached hereto as Annex F)
pursuant to any “control agreement” (other than with respect to the
Concentration Account, any Collection Accounts, the Cash Collateral Account or
any other Deposit Account maintained with the Collateral Agent) to any bank with
which any Assigner has established a Deposit Account unless an Event of Default
then exists and is continuing, (y) shall not give any instructions (as
contemplated in the first sentence of Section 2 of Annex F) as to the withdrawal
or disposition of funds in any Deposit Account subject to such “control
agreement” (other than with respect to the Concentration Account, any Collection
Account, the Cash

 

 

 

-15-

--------------------------------------------------------------------------------


 

Collateral Account or any Deposit Account maintained with the Collateral Agent)
unless an Event of Default then exists and is continuing and (z) shall provide
the Borrower with a copy of any such Notice of Exclusive Control delivered
pursuant to any such “control agreement.”

 

3.15.  Letter-of-Credit Rights.  If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.

 

3.16.  Commercial Tort Claims.  All Commercial Tort Claims of each Assignor in
existence on the Amendment and Restatement Effective Date are described in Annex
G hereto.  If any Assignor shall at any time after the date of this Agreement
acquire a Commercial Tort Claim in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of $500,000 or more, such Assignor shall promptly notify the Collateral Agent
thereof in a writing signed by such Assignor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

3.17.  Chattel Paper.  Upon the request of the Collateral Agent made at any time
or from time to time, each Assignor shall promptly furnish to the Collateral
Agent a list of all Electronic Chattel Paper held or owned by such Assignor. 
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC.  Upon the request of the Collateral
Agent made at any time while an Event of Default then exists and is continuing,
each Assignor will promptly (and in any event within 10 days) deliver all of its
Tangible Chattel Paper to the Collateral Agent.

 

3.18.  Further Actions.  Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require to give effect to the purposes of this Agreement.

 

 

 

-16-

--------------------------------------------------------------------------------


 


ARTICLE IV


 


SPECIAL PROVISIONS CONCERNING TRADEMARKS


 

4.1.  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and applications for Marks listed in Annex H hereto for
such Assignor and that said listed Marks include all United States marks and
applications for United States marks registered or listed in the United States
Patent and Trademark Office that such Assignor owns or uses in connection with
its business as of the Amendment and Restatement Effective Date.  Each Assignor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Marks that it uses that are material to such Assignor’s
business.  Each Assignor further warrants that it has no knowledge of any third
party claim received by it that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Assignor represents and warrants that all U.S. trademark
registrations and applications listed in Annex H hereto are valid, subsisting,
have not been canceled and that such Assignor is not aware of any third-party
claim that any of said registrations is invalid or unenforceable, and is not
aware that there is any reason that any of said registrations is invalid or
unenforceable, except for the registrations and applications relating to the
Marks licensed under the Trade Name and Service Mark License Agreement.  Each
Assignor hereby grants to the Collateral Agent an absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
in order to effect an absolute assignment of all right, title and interest in
each Mark, and record the same.

 

4.2.  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any material Mark of such Assignor (other than in the ordinary course of
business in accordance with its reasonable business judgment) absent prior
written approval of the Collateral Agent, which approval shall not be
unreasonably withheld or delayed.

 

4.3.  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is infringing or diluting or otherwise
violating any of such Assignor’s rights in and to any Mark in any manner that
could reasonably be expected to have a Material Adverse Effect, or with respect
to any party claiming that such Assignor’s use of any Mark material to such
Assignor’s business violates in any material respect any property right of that
party.  Each Assignor further agrees to prosecute in accordance with reasonable
business practices any Person infringing any Mark in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

4.4.  Preservation of Marks.  Each Assignor agrees to use its Marks which are
material to such Assignor’s business in interstate commerce during the time in
which this Agreement is in effect and to take all such other actions as are
reasonably necessary to preserve

 

 

 

-17-

--------------------------------------------------------------------------------


 

such Marks as trademarks or service marks under the laws of the United States
(other than any such Marks which such Assignor determines, in its reasonable
business judgment, are no longer used or useful in its business or operations).

 

4.5.  Maintenance of Registration.  Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain trademark
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursements in connection therewith and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent (other than with respect to registrations and applications that
such Assignor determines, in its reasonable business judgment, are no longer
useful or prudent to pursue).

 

4.6.  Remedies.  If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions:  (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks, together with all trademark rights
and rights of protection to the same, vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such rights, title and interest
shall immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 4.1 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency;
(ii) take and use or sell the Marks and the goodwill of such Assignor’s business
symbolized by the Marks and the right to carry on the business and use the
assets of such Assignor in connection with which the Marks have been used; and
(iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from using the Marks in any manner whatsoever, directly or indirectly,
and such Assignor shall execute such further documents that the Collateral Agent
may reasonably request to further confirm this and to transfer ownership of the
Marks and registrations and any pending trademark application in the United
States Patent and Trademark Office to the Collateral Agent.

 

4.7.  Future Registered Marks.  If registration for any Mark which is material
and/or necessary to its business is issued hereafter to any Assignor as a result
of any application now or hereafter pending before the United States Patent and
Trademark Office, within 30 days of receipt of such certificate, such Assignor
shall deliver to the Collateral Agent a copy of such certificate, and a grant of
security in such Mark, to the Collateral Agent and at the expense of such
Assignor, confirming the grant of security in such Mark to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex K
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

 

 

 

-18-

--------------------------------------------------------------------------------


 


ARTICLE V


 


SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS


 

5.1.  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of all rights in or otherwise has
the right to use (i) all United States trade secrets and proprietary information
necessary to operate the business of the Assignor (the “Trade Secret Rights”),
(ii) the Patents listed in Annex I hereto for such Assignor and that said
Patents include all the United States patents and applications for United States
patents that such Assignor owns as of the Amendment and Restatement Effective
Date and (iii) the Copyrights listed in Annex J hereto for such Assignor and
that said Copyrights constitute all the United States copyrights registered with
the United States Copyright Office and applications to United States copyrights
that such Assignor owns as of the Amendment and Restatement Effective Date. 
Each Assignor further warrants that it has no knowledge of any third party claim
that any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any patent of any other Person or that such Assignor
has misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each Patent, and to record the
same.

 

5.2.  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any material Patent or Copyright other than in the ordinary course of
business absent prior written approval of the Collateral Agent.

 

5.3.  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributory infringement or
active inducement to infringe in any Patent or Copyright or to any claim that
the practice of any Patent or use of any Copyright violates any property right
of a third party, or with respect to any misappropriation of any Trade Secret
Right or any claim that practice of any Trade Secret Right violates any property
right of a third party, in each case, in any manner which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  Each Assignor further agrees, absent direction of the Collateral Agent
to the contrary, to diligently prosecute, in accordance with its reasonable
business judgment, any Person infringing any Patent or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.4.  Maintenance of Patents or Copyright.  At its own expense, each Assignor
shall make timely payment of all post-issuance or other fees required pursuant
to 35 U.S.C. § 41 or otherwise to maintain in force its rights under each Patent
or Copyright, absent prior written

 

 

 

-19-

--------------------------------------------------------------------------------


 

consent of the Collateral Agent (other than any such Patents or Copyrights which
are no longer used or useful in its business or operations).

 

5.5.  Prosecution of Patent Applications.  At its own expense, each Assignor
shall diligently prosecute all material applications for (i) United States
Patents listed in Annex I hereto and (ii) Copyrights listed on Annex J hereto,
in each case for such Assignor and shall not abandon any such application prior
to exhaustion of all administrative and judicial remedies (other than
applications deemed by such Assignor to be no longer useful or prudent to
pursue), absent written consent of the Collateral Agent.

 

5.6.  Remedies.  If an Event of Default (or a Default under Section 9.1(e) of
the Credit Agreement) shall occur and be continuing, the Collateral Agent may,
by written notice to the relevant Assignor, take any or all of the following
actions:  (i) declare the entire right, title, and interest of such Assignor in
each of the Patents and Copyrights vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 5.1 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.

 

5.7.  Other Patents and Copyrights.  Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, in each case, which is material and/or necessary to its
business, the relevant Assignor shall deliver to the Collateral Agent a copy of
said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, to the Collateral Agent and at the expense of
such Assignor, confirming the grant of security, the form of such assignment for
security to be substantially in the form of Annex L or M hereto, as appropriate,
or in such other form as may be reasonably satisfactory to the Collateral Agent.

 


ARTICLE VI


 


PROVISIONS CONCERNING ALL COLLATERAL


 

6.1.  Protection of Collateral Agent’s Security.  Except as otherwise permitted
by the Secured Debt Agreements, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral.  Each Assignor will at all
times maintain insurance, at such Assignor’s own expense to the extent and in
the manner provided in the Secured Debt Agreements.  Except to the extent
otherwise permitted to be retained by such Assignor or applied by such Assignor
pursuant to the terms of the Secured Debt Agreements, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 7.4 hereof.  Each
Assignor assumes all liability and

 

 

-20-

--------------------------------------------------------------------------------


 

responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

 

6.2.  Warehouse Receipts Non-negotiable.  To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory or Units, such
Assignor shall request that such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as such term is used in Section 7-104 of the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).

 

6.3.  Additional Information..  Each Assignor will, at its own expense, from
time to time upon the reasonable request of the Collateral Agent, promptly (and
in any event within 15 days after its receipt of the respective request) furnish
to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent.  Without limiting
the forgoing, each Assignor agrees that it shall promptly (and in any event
within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such updated Annexes hereto as may from time to time be
reasonably requested by the Collateral Agent.

 

6.4.  Further Actions.  Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral.

 

6.5.  Financing Statements.  Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby.  Each Assignor will pay any applicable filing
fees, recordation taxes and related expenses relating to its Collateral.  Each
Assignor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Assignor where permitted by law (and
such authorization includes describing the Collateral as “all assets” of such
Assignor).

 

-21-

--------------------------------------------------------------------------------


 


ARTICLE VII


 


REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT


 

7.1.  Remedies; Obtaining the Collateral Upon Default.  Each Assignor agrees
that, if any Event of Default (or a Default under Section 9.1(e) of the Credit
Agreement (or, after all First Lien Obligations have been paid in full in cash
in accordance with the terms thereof, all Commitments under the Credit Agreement
have been terminated and all Letters of Credit have been terminated or cash
collateralized in a manner satisfactory to the Administrative Agent,
Section 6.01(7) or 6.01(8) of the Senior Secured Notes Indenture)) shall have
occurred and be continuing, then and in every such case, the Collateral Agent,
in addition to any rights now or hereafter existing under applicable law and
under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:

 

(I)                                     PERSONALLY, OR BY AGENTS OR ATTORNEYS,
IMMEDIATELY TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM SUCH
ASSIGNOR OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR
WITHOUT NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON SUCH
ASSIGNOR’S PREMISES WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME
AND USE IN CONNECTION WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND
OTHER FACILITIES OF SUCH ASSIGNOR;

 

(II)                                  INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY
AGREEMENT, INSTRUMENT OR OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS AND THE CONTRACTS) CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT
REQUIRED BY THE TERMS OF SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY
TO THE COLLATERAL AGENT AND MAY EXERCISE ANY AND ALL REMEDIES OF SUCH ASSIGNOR
IN RESPECT OF SUCH COLLATERAL;

 

(III)                               INSTRUCT ALL BANKS WHICH HAVE ENTERED INTO A
CONTROL AGREEMENT WITH THE COLLATERAL AGENT TO TRANSFER ALL MONEYS, SECURITIES
AND INSTRUMENTS HELD BY SUCH DEPOSITARY BANK TO THE CASH COLLATERAL ACCOUNT OR
ANY OTHER ACCOUNT MAINTAINED WITH OR BY THE COLLATERAL AGENT;

 

(IV)                              SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL
OF THE COLLATERAL OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 7.2 HEREOF, OR
DIRECT THE RELEVANT ASSIGNOR TO SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL
OF THE COLLATERAL OR ANY PART THEREOF, AND, IN EACH CASE, TAKE POSSESSION OF THE
PROCEEDS OF ANY SUCH SALE OR LIQUIDATION;

 

(V)                                 TAKE POSSESSION OF THE COLLATERAL OR ANY
PART THEREOF, BY DIRECTING THE RELEVANT ASSIGNOR IN WRITING TO DELIVER THE SAME
TO THE COLLATERAL AGENT AT ANY REASONABLE PLACE OR PLACES DESIGNATED BY THE
COLLATERAL AGENT, IN WHICH EVENT SUCH ASSIGNOR SHALL AT ITS OWN EXPENSE:

 

(x)                                   forthwith cause the same to be moved to
the place or places so designated by the Collateral Agent and there delivered to
the Collateral Agent;

 

-22-

--------------------------------------------------------------------------------


 

(y)                                 store and keep any Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent as provided in Section 7.2 hereof; and

 

(z)                                   while the Collateral shall be so stored
and kept, provide such security and maintenance services as shall be reasonably
necessary to protect the same and to preserve and maintain it in good condition;

 

(VI)                              LICENSE OR SUBLICENSE, WHETHER ON AN EXCLUSIVE
OR NONEXCLUSIVE BASIS, ANY MARKS, PATENTS OR COPYRIGHTS INCLUDED IN THE
COLLATERAL FOR SUCH TERM AND ON SUCH CONDITIONS AND IN SUCH MANNER AS THE
COLLATERAL AGENT SHALL IN ITS SOLE JUDGMENT DETERMINE;

 

(VII)                           APPLY ANY MONEYS CONSTITUTING COLLATERAL OR
PROCEEDS THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.4;

 

(VIII)                        TAKE ANY OTHER ACTION AS SPECIFIED IN CLAUSES
(1) THROUGH (5), INCLUSIVE, OF SECTION 9-607 OF THE UCC; AND

 

(IX)                                REGISTER ANY OF THE UNITS IN THE NAME OF THE
COLLATERAL AGENT ON ANY UNIT CERTIFICATE OR MAKE ANY OTHER NOTATION WHICH THE
COLLATERAL AGENT DESIRES UPON ANY UNIT CERTIFICATE APPLICABLE TO ANY UNIT OR
DIRECT SUCH ASSIGNOR TO DO SAME;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation.  By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce this
Agreement or any other Collateral Document or to realize upon the security to be
granted hereby or thereby, it being understood and agreed that such rights and
remedies may be exercised by the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Agreement, the Intercreditor Agreement and the
other Collateral Documents.

 

7.2.  Remedies; Disposition of the Collateral.  If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable.  Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance

 

 

 

-23-

--------------------------------------------------------------------------------


 

with the applicable requirements (in each case if and to the extent applicable)
of Sections 9-610 through 9-613 of the UCC and/or such other mandatory
requirements of applicable law as may apply to the respective disposition.  The
Collateral Agent may, without notice or publication, adjourn any public or
private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned.  To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor.  Each Assignor agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

 

7.3.  Waiver of Claims.  Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

 

(i)                                     all damages occasioned by such taking of
possession or any such disposition except any damages which are the result of
the Collateral Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision);

 

(ii)                                  all other requirements as to the time,
place and terms of sale or other requirements with respect to the enforcement of
the Collateral Agent’s rights hereunder; and

 

(iii)                               all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof, and each Assignor,
for itself and all who may claim under it, insofar as it or they now or
hereafter lawfully may, hereby waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

 

-24-

--------------------------------------------------------------------------------


 

7.4.  Application of Proceeds.  (a)  All moneys collected by the Collateral
Agent (or, to the extent the Pledge Agreement or any other Collateral Document
requires proceeds of collateral under such other Collateral Document to be
applied in accordance with the provisions of this Agreement, the Pledgee, the
Mortgagee or Collateral Agent under such other Collateral Document) upon any
sale or other disposition of the Collateral, together with all other moneys
received by the Collateral Agent hereunder and under each other Collateral
Document, shall be applied as follows:

 

(I)                                     FIRST, TO THE PAYMENT OF ALL AMOUNTS
OWING THE COLLATERAL AGENT OF THE TYPE DESCRIBED IN CLAUSES (IV), (V), (VI) AND
(VII) OF THE DEFINITION OF “OBLIGATIONS”;

 

(II)                                  SECOND, TO THE EXTENT PROCEEDS REMAIN
AFTER THE APPLICATION PURSUANT TO THE PRECEDING CLAUSE (I), TO THE PAYMENT OF
ALL AMOUNTS OWING TO ANY AGENT OF THE TYPE DESCRIBED IN CLAUSES (VI) AND
(VII) OF THE DEFINITION OF “OBLIGATIONS”;

 

(III)                               THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL
TO THE OUTSTANDING FIRST LIEN PRIMARY OBLIGATIONS SHALL BE PAID TO THE FIRST
LIEN CREDITORS AS PROVIDED IN SECTION 7.4(E) HEREOF, WITH EACH FIRST LIEN
CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING FIRST LIEN PRIMARY
OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH FIRST
LIEN PRIMARY OBLIGATIONS, ITS FIRST LIEN CREDITOR PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED;

 

(IV)                              FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III) INCLUSIVE,
AN AMOUNT EQUAL TO THE OUTSTANDING FIRST LIEN SECONDARY OBLIGATIONS SHALL BE
PAID TO THE FIRST LIEN CREDITORS AS PROVIDED IN SECTION 7.4(E) HEREOF, WITH EACH
FIRST LIEN CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING FIRST LIEN
SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL
SUCH FIRST LIEN SECONDARY OBLIGATIONS, ITS FIRST LIEN CREDITOR PRO RATA SHARE OF
THE AMOUNT REMAINING TO BE DISTRIBUTED;

 

(V)                                 FIFTH, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (IV), INCLUSIVE,
AND SUBJECT TO CLAUSE (H) OF THIS SECTION 7.4, TO THE PAYMENT OF ALL AMOUNTS
OWING THE SENIOR SECURED NOTES TRUSTEE IN ITS CAPACITY AS SUCH PURSUANT TO THE
SENIOR SECURED NOTES INDENTURE;

 

(VI)                              SIXTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE
APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (V), INCLUSIVE, AND
SUBJECT TO CLAUSE (H) OF THIS SECTION 7.4 AN AMOUNT EQUAL TO THE OUTSTANDING
SECOND LIEN OBLIGATIONS SHALL BE PAID TO THE SECOND LIEN CREDITORS AS PROVIDED
IN SECTION 7.4(E) HEREOF, WITH EACH SECOND LIEN CREDITOR RECEIVING AN AMOUNT
EQUAL TO ITS OUTSTANDING SECOND LIEN OBLIGATIONS OR, IF THE PROCEEDS ARE
INSUFFICIENT TO PAY IN FULL ALL SUCH SECOND LIEN OBLIGATIONS, ITS SECOND LIEN
CREDITOR PRO RATA SHARE OF THE AMOUNT REMAINING TO BE DISTRIBUTED; AND

 

(VII)                           SEVENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE
APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (VI), INCLUSIVE, AND
FOLLOWING THE TERMINATION OF THIS

 

-25-

--------------------------------------------------------------------------------


 

AGREEMENT PURSUANT TO SECTION 10.8(A) HEREOF, TO THE RELEVANT ASSIGNOR OR TO
WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.

 

(b)  (i)  For purposes of this Agreement, “First Lien Creditor Pro Rata Share”
shall mean, when calculating a First Lien Creditor’s portion of any distribution
or amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Secured Creditor’s First
Lien Primary Obligations or First Lien Secondary Obligations, as the case may
be, and the denominator of which is the then outstanding amount of all First
Lien Primary Obligations or First Lien Secondary Obligations, as the case may
be.

 

(ii)                                  For the purposes of this Agreement,
“Second Lien Creditor Pro Rata Share” shall mean, when calculating a Second Lien
Creditor’s portion of any distribution or amount, that amount (expressed as a
percentage) equal to a fraction the numerator of which is the then unpaid amount
of such Second Lien Creditor’s Second Lien Obligations and the denominator of
which is the then outstanding amount of all Second Lien Obligations.

 

(c)                                  When payments to First Lien Creditors are
based upon their respective First Lien Creditor Pro Rata Shares, the amounts
received by such First Lien Creditors hereunder shall be applied (for purposes
of making determinations under this Section 7.4 only) (i) first, to their First
Lien Primary Obligations and (ii) second, to their First Lien Secondary
Obligations.  If any payment to any First Lien Creditor of its First Lien
Creditor Pro Rata Share of any distribution would result in overpayment to such
First Lien Creditor, such excess amount shall instead be distributed in respect
of the unpaid First Lien Primary Obligations or First Lien Secondary
Obligations, as the case may be, of the other First Lien Creditors, with each
First Lien Creditor whose First Lien Primary Obligations or First Lien Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid First Lien Primary Obligations or First Lien Secondary Obligations,
as the case may be, of such First Lien Creditor and the denominator of which is
the unpaid First Lien Primary Obligations or First Lien Secondary Obligations,
as the case may be, of all First Lien Creditors entitled to such distribution. 
If any payment to any Second Lien Creditor of its Second Lien Creditor Pro Rata
Share of any distribution would result in overpayment to such Second Lien
Creditor, such excess shall instead be distributed in respect of the unpaid
Second Lien Obligations of the other Second Lien Creditors with each Second Lien
Creditor whose Second Lien Obligations have not been paid in full to receive an
amount equal to such excess amount multiplied by a fraction, the numerator of
which is the unpaid Second Lien Obligations of such Second Lien Creditor
entitled to distribution and the denominator of which is the unpaid Second Lien
Obligations of all Second Lien Creditors entitled to such distribution.

 

(d)                                 Each of the Secured Creditors, by their
acceptance of the benefits hereof and of the other Collateral Documents, agrees
and acknowledges that if the Bank Creditors receive a distribution on account of
undrawn amounts with respect to Letters of Credit issued under the Credit
Agreement (which shall only occur after all outstanding Revolving Loans under
the Credit Agreement and all unreimbursed drawings made under Letters of Credit
have been paid in full), such amounts shall be paid to the Administrative Agent
under the Credit Agreement and held by it, for the equal and ratable benefit of
the Bank Creditors, as cash security for the repayment of Obligations owing to
the Bank Creditors as such.  If any amounts are held as cash

 

-26-

--------------------------------------------------------------------------------


 

security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the Credit Agreement, and
after the application of all such cash security to the repayment of all
Obligations owing to the Bank Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Administrative Agent to the Collateral Agent for
distribution in accordance with Section 7.4(a) hereof.

 

(e)                                  All payments required to be made hereunder
shall be made (x) if to the Bank Creditors, to the Administrative Agent for the
account of the Bank Creditors, (y) if to the Interest Rate Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Interest Rate Creditors or, in the absence of such a Representative,
directly to the Interest Rate Creditors and (z) if to the Second Lien Creditors,
to the Senior Secured Notes Trustee under the Senior Secured Notes Indenture for
the account of the Second Lien Creditors.

 

(f)                                    For purposes of applying payments
received in accordance with this Section 7.4, the Collateral Agent shall be
entitled to rely upon (i) the Administrative Agent, (ii) the Representative or,
in the absence of such a Representative, upon the Interest Rate Creditors and
(iii) the Senior Secured Notes Trustee for a determination (which the
Administrative Agent, each Representative, the Interest Rate Creditors and the
Senior Secured Notes Trustee agree (or shall agree) to provide upon request of
the Collateral Agent) of the outstanding Obligations owed to the Bank Creditors,
the Interest Rate Creditors or the Second Lien Creditors, as the case may be. 
Unless it has received written notice from a Bank Creditor or an Interest Rate
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no First Lien
Secondary Obligations are outstanding. Unless it has written notice from an
Interest Rate Creditor to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Interest Rate Agreements are in
existence.

 

(g)                                 This Agreement is made with full recourse to
each Assignor (including, without limitation, with full recourse to all assets
of such Assignor) and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Assignor contained herein, in the
other Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.  It is understood that the Assignors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.

 

(h)                                 Notwithstanding anything to the contrary
contained in this Agreement or in the other Collateral Documents, the Second
Lien Creditors, by accepting the benefits of this Agreement and the other
Collateral Documents, hereby expressly acknowledge and agree that (x) the
aggregate amount that they shall be entitled to receive from the exercise of
remedies in respect of the Collateral under this Agreement and the Collateral
Documents, will not exceed $150,000,000 in aggregate principal amount (plus
accrued and unpaid interest and fees thereon and indemnity and expense
reimbursement claims to the extent set forth in this Agreement, the other
Collateral Documents and the Senior Secured Notes Documents) (or such greater
principal amount as is expressly permitted at such time by the terms of the
Credit Agreement (or, if the

 

-27-

--------------------------------------------------------------------------------


 

Credit Agreement is no longer in effect, such greater principal amount as is
permitted at such time by the terms of the other Secured Debt Agreements), in
each case so long as such greater principal amount is otherwise permitted to be
so secured by the terms of the relevant Secured Debt Agreements), and (y) they
shall not be entitled to receive any application pursuant to
Section 7.4(a) hereof in respect of any Second Lien Excluded Collateral.

 

7.5.  Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof.  No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.  In the event that the Collateral Agent shall bring any suit
to enforce any of its rights hereunder and shall be entitled to judgment, then
in such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

7.6.  Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 


ARTICLE VIII


 


INDEMNITY


 

8.1.  Indemnity.  (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor that is an
indemnitee under Section 6 of Annex N hereto and their respective successors,
assigns, employees, affiliates and agents (hereinafter in this Section 8.1
referred to individually as “Indemnitee,” and collectively as “Indemnitees”)
harmless from any and all liabilities, obligations, damages, injuries,
penalties, claims, demands, actions, suits, judgments and any and all costs and
expenses (including reasonable fees and disbursements of counsel and other
professionals) (for the purposes of this Section 8.1 the foregoing are
collectively called “expenses”) of whatsoever kind and nature

 

-28-

--------------------------------------------------------------------------------


 

imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage), or contract claim; provided that no Indemnitee
shall be indemnified pursuant to this Section 8.1(a) for losses, damages or
liabilities to the extent caused by the gross negligence or willful misconduct
of such Indemnitee (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  Each Assignor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation,
damage, injury, penalty, claim, demand, action, suit or judgment, the relevant
Assignor shall assume full responsibility for the defense thereof.  Each
Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

 

(b)                                 Without limiting the application of
Section 8.1(a) hereof, each Assignor agrees, jointly and severally, to pay or
reimburse the Collateral Agent for any and all reasonable fees, costs and
expenses of whatever kind or nature incurred in connection with the creation,
preservation or protection of the Collateral Agent’s Liens on, and security
interest in, the Collateral, including, without limitation, all fees and taxes
in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Collateral, premiums for insurance with respect to the Collateral and all
other fees, costs and expenses in connection with protecting, maintaining or
preserving the Collateral and the Collateral Agent’s interest therein, whether
through judicial proceedings or otherwise, or in defending or prosecuting any
actions, suits or proceedings arising out of or relating to the Collateral.

 

(c)                                  Without limiting the application of
Section 8.1(a) or (b) hereof, each Assignor agrees, jointly and severally, to
pay, indemnify and hold each Indemnitee harmless from and against any loss,
costs, damages and expenses which such Indemnitee may suffer, expend or incur in
consequence of or growing out of any misrepresentation by any Assignor in this
Agreement, any other Secured Debt Agreement or in any writing contemplated by or
made or delivered pursuant to or in connection with this Agreement or any other
Secured Debt Agreement.

 

(d)                                 If and to the extent that the obligations of
any Assignor under this Section 8.1 are unenforceable for any reason, such
Assignor hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable law.

 

-29-

--------------------------------------------------------------------------------


 

8.2.  Indemnity Obligations Secured by Collateral; Survival.  Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
shall constitute Obligations secured by the Collateral.  The indemnity
obligations of each Assignor contained in this Article VIII shall continue in
full force and effect notwithstanding the full payment of all of the other
Obligations and notwithstanding the full payment of all the Notes issued, and
Loans made, under the Credit Agreement, the termination of all Letters of Credit
issued under the Credit Agreement, the termination of all Interest Rate
Agreements entered into with the Interest Rate Creditors, the full repayment of
all the outstanding Senior Secured Notes and the payment of all other
Obligations and notwithstanding the discharge thereof.

 


ARTICLE IX


 


DEFINITIONS


 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York, and in any event shall include but shall not be limited
to, all rights to payment of any monetary obligation, whether or not earned by
performance, (i) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of, (ii) for services rendered or to be rendered,
(iii) for a policy of insurance issued or to be issued, (iv) for a secondary
obligation incurred or to be incurred, (v) for energy provided or to be
provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated or sponsored by a State, governmental unit of a
State, or person licensed or authorized to operate the game by a State or
governmental unit of a State.  Without limiting the foregoing, the term
“account” shall include all Health Care Insurance Receivables (if any).

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Agreement” shall mean this Amended and Restated U.S. Security Agreement as the
same may be modified, supplemented or amended from time to time in accordance
with its terms.

 

“Amendment and Restatement Effective Date” shall have the meaning found in the
preamble to this Agreement.

 

“Applicable Value” shall mean, with respect to any Subsidiary of the Borrower,
the aggregate amount, par value, book value as carried by the Borrower or the
market value, whichever is greater, of the capital stock or other securities of
such Subsidiary.

 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

-30-

--------------------------------------------------------------------------------


 

“Assignor” shall have the meaning provided in the preamble to this Agreement.

 

“Bank Assignment Agreement” shall have the meaning provided in the recitals of
this Agreement.

 

“Bank Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“BofA” shall mean Bank of America, N.A. (and shall include any successor
thereto).

 

“BofA Account” shall have the meaning provided in Section 3.9.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“BTCC” shall mean BT Commercial Corporation (and shall include any successor
thereto).

 

“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the Collateral Agent for the benefit of
the Secured Creditors.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the Amendment and Restatement Effective
Date in the State of New York.  Without limiting the foregoing, the term
“Chattel Paper” shall in any event include all Tangible Chattel Paper and all
Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” shall mean BofA (and any successor Collateral Agent) acting
as Collateral Agent pursuant to this Agreement and any other Collateral
Documents, and shall include any affiliate of BofA acting as a sub-collateral
agent pursuant to the Collateral Documents and shall also include DBTCA and BTCC
acting as sub-collateral agents as provided herein.  As appropriate, references
to the Collateral Agent shall also include any additional sub-collateral agents
or co-collateral agents as may be appointed from time to time by the Collateral
Agent for purposes of this Agreement in accordance with the provisions of
Section 10.11 of the Credit Agreement.

 

“Collection Bank” shall have the meaning provided in Section 3.7.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Concentration Account” shall have the meaning provided in Section 3.8.

 

 

 

-31-

--------------------------------------------------------------------------------


 

“Concentration Account Bank” shall have the meaning provided in Section 3.8.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments (including without limitation Rentals) under any or all Contracts,
(ii) any and all rights to receive and compel performance under any or all
Contracts and (iii) any and all other rights, interests and claims now existing
or in the future arising in connection with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any and all Interest Rate
Agreements, Leases, licensing agreements and any partnership agreements, joint
venture agreements and limited liability company agreements).

 

“Copyrights” shall mean any United States copyright owned by any Assignor,
including any registrations of any copyrights, in the United States Copyright
Office or any foreign equivalent office, as well as any application for a
copyright registration now or hereafter made with the United States Copyright
Office or any foreign equivalent office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas (formerly known as
Bankers Trust Company), and shall include any successor thereto.

 

“Default” shall mean any event which with notice or lapse of time, or both,
would constitute an Event of Default.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together

 

-32-

--------------------------------------------------------------------------------


 

with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto.

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Interest Rate Agreement entered into
with an Interest Rate Creditor and shall in any event include, without
limitation, (i) any payment default under the Credit Agreement, any Interest
Rate Agreement or any Senior Secured Notes Document after the expiration of any
applicable grace period and (ii) at any time after the First Lien Obligations
have been paid in full, all Letters of Credit have been terminated or cash
collateralized in a manner satisfactory to the Administrative Agent and all
Commitments have been terminated, any “Event of Default” (or similar term)
under, and as defined in, the Senior Secured Notes Indenture.

 

“Existing Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.

 

“First Lien Creditor Pro Rata Share” shall have the meaning provided in
Section 7.4(b)(i) of this Agreement.

 

“First Lien Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“First Lien Obligations” shall mean all Credit Document Obligations and all
Interest Rate Obligations.

 

“First Lien Primary Obligations” shall mean all principal of, premium (if any),
and interest (including without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim from
post-petition interest is allowed in such proceeding) on, all Loans under the
Credit Agreement, all drawings under Letters of Credit issued pursuant to the
Credit Agreement that have not been reimbursed by the Borrower, the contingent
obligation to reimburse all drawings that may occur with respect to outstanding
Letters of Credit under the Credit Agreement and all fees owing pursuant to the
Credit Agreement.

 

“First Lien Secondary Obligations” shall mean all First Lien Obligations other
than First Lien Primary Obligations.

 

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the Amendment and Restatement Effective Date in the State
of New York.

 

-33-

--------------------------------------------------------------------------------


 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the Amendment and Restatement Effective Date in the State of New York.

 

“Holdings” shall have the meaning provided in the recitals of this Agreement.

 

“Holdings Excluded Collateral” shall mean all of Holding’s right, title and
interest in and to all cash and cash equivalents (including, without limitation,
Cash Equivalents) and any Deposit Accounts and all other collateral described in
clause (xxix) of Section 1.1 (in each instance, so long as, with respect to any
cash or cash equivalents contributed, distributed or otherwise transferred to
Holdings by the Borrower or any of its Subsidiaries (whether or not in a Deposit
Account or any other account referred to in clause (xxix) of Section 1.1), the
distribution, contribution or other transfer of any such cash and cash
equivalents to Holdings was not prohibited by the terms of any Credit Document).

 

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

 

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Interest Rate Agreements” shall have the meaning provided in the recitals of
this Agreement.

 

“Interest Rate Creditors” shall have the meaning provided in the recitals of
this Agreement.

 

“Interest Rate Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

-34-

--------------------------------------------------------------------------------


 

“Lease” shall mean any agreement between an Assignor and any other Person for
the lease or rental of Rental Equipment, Inventory or other assets or property,
whether (x) by such Assignor to such Person or (y) by such Person to such
Assignor.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Liens” shall mean any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor’s interest in a financing lease
or analogous instrument, in, of, or on any Assignor’s property.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Lockbox Addresses” shall mean “Lockbox Addresses” and “P.O. Boxes” as such
terms are defined in applicable Collection Bank Agreement.

 

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration of any trademarks and service marks in the United
States Patent and Trademark Office or in any equivalent foreign office and any
trade dress including logos and/or designs used by any Assignor, however, that
Marks shall exclude in all cases all intent-to-use United States trademark
applications for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. §1051(c) or (d), respectively, or if filed, has not
been deemed in conformance with 15 U.S.C. §1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office, provided that,
upon such filing and acceptance, such intent-to-use applications shall be
included in the definition of “Marks”.

 

“MSO” shall mean each manufacturer’s statement or certificate of origin with
respect to any Units.

 

“Obligations” shall mean and include all of the following:

 

(i)                                     the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding),
reimbursement obligations under Letters of Credit, fees, costs and indemnities)
of each Assignor to the Bank Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, in the
case of each Assignor that is a Guarantor, all such obligations, liabilities and

 

-35-

--------------------------------------------------------------------------------


 

indebtedness of such Assignor under the respective Guaranty to which it is a
party) and the due performance and compliance by such Assignor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (i), except to the extent consisting of obligations or indebtedness
with respect to Interest Rate Agreements, being herein collectively called the
“Credit Document Obligations”);

 

(ii)                                  the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Assignor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Assignor to the Interest Rate Creditors
under, or with respect to (including, in the case of each Assignor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Assignor
under the respective Guaranty to which it is a party), each Interest Rate
Agreement, whether such Interest Rate Agreement is now in existence or hereafter
arising, and the due performance and compliance by such Assignor with all of the
terms, conditions and agreements contained therein (all such obligations,
liabilities and indebtedness described in this clause (ii) being herein
collectively called the “Interest Rate Obligations”);

 

(iii)                               the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, indebtedness and liabilities (including, without limitation,
principal, premium and interest (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding of
any Assignor at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding))
owing by such Assignor to the Second Lien Creditors, whether now existing or
hereafter incurred under, arising out of, or in connection with the Senior
Secured Notes and the other Senior Secured Notes Documents to which such
Assignor is a party (including all such obligations, indebtedness and
liabilities of such Assignor under any guaranty constituting a Senior Secured
Notes Document) and the due performance and compliance by such Assignor with all
of the terms, conditions and agreements contained in the Senior Secured Notes
and in such other Senior Secured Notes Documents (all such obligations,
indebtedness and liabilities under this clause (iii) being herein collectively
called the “Second Lien Obligations”);

 

(iv)                              any and all sums advanced by the Collateral
Agent in order to preserve the Collateral or preserve its security interest in
the Collateral;

 

(v)                                 in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Assignor referred to in clauses (i) through (iii) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise

 

-36-

--------------------------------------------------------------------------------


 

disposing of or realizing on the Collateral, or of any exercise by the
Collateral Agent of its rights hereunder, together with reasonable attorneys’
fees and court costs;

 

(vi)                              all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement under Section 8.1 of this
Agreement; and

 

(vii)                           all amounts owing to any Agent pursuant to any
of the Credit Documents in its capacity as such;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Original U.S. Security Agreement” shall have the meaning provided in the
recitals of this Agreement.

 

“Patents” shall mean any patent to which any Assignor now or hereafter has any
right, title or interest therein, and any divisions, continuations (including,
but not limited to, continuations-in-parts) and improvements thereof, as well as
any application for a patent now or hereafter made by any Assignor.

 

“Permits” shall mean all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency,
except to the extent the grant by the respective Assignor of a security interest
therein pursuant to this Agreement requires the consent of any such governmental
authority or agency or would give such governmental authority or agency the
right to terminate such permit.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the Amendment and
Restatement Effective Date and, in any event, shall also include, but not be
limited to, (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Collateral Agent or any Assignor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to any Assignor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority) and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Rental Equipment” shall mean all Units which are sold or leased, or held for
sale or lease, by any Assignor to one or more third persons.

 

“Rentals” shall mean all rents payable under the Leases in respect of the use of
any Rental Equipment by account debtors as lessees of such Rental Equipment to
an Assignor as the lessor of such Rental Equipment.

 

-37-

--------------------------------------------------------------------------------


 

 

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

 

“Required Second Lien Creditors” shall mean the holders of at least a majority
of the then outstanding principal amount of all Senior Secured Notes.

 

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments or Letters of Credit under the
Credit Agreement exist, the Required Lenders (or, to the extent required by
Section 11.10 of the Credit Agreement, each of the Lenders), (ii) at any time
after all of the Credit Document Obligations have been paid in full in cash in
accordance with the terms thereof and all Commitments and Letters of Credit
under the Credit Agreement have been terminated, the holders of a majority of
the Interest Rate Obligations and (iii) at any time after all Credit Document
Obligations and Interest Rate Obligations have been paid in full in cash in
accordance with the terms thereof and all Commitments and Letters of Credit
under the Credit Agreement have been terminated, the Senior Secured Notes
Trustee acting at the direction of the Required Second Lien Creditors.

 

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Second Lien Creditor Pro Rata Share” shall have the meaning provided in
Section 7.4(b)(ii) of this Agreement.

 

“Second Lien Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Second Lien Excluded Collateral” shall mean and include (i) any property or
assets owned by any Unrestricted Subsidiary (as defined in the Senior Secured
Notes Indenture), (ii) all capital stock or other securities of the Borrower or
any Unrestricted Subsidiary and (iii) all capital stock or other securities of
Restricted Subsidiaries (as defined in the Senior Secured Notes Indenture) to
the extent the Applicable Value of such capital stock or other securities (on a
Subsidiary by Subsidiary basis) is equal to or greater than 20% of the then
aggregate principal amount of the Senior Secured Notes outstanding and (iv) all
proceeds and products from any and all of the foregoing excluded Collateral
described in clauses (i) through (iii), unless such proceeds or products would
otherwise constitute Collateral without regard to preceding clauses (i) through
(iii); provided, however, in the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC of
separate financial statements of any Restricted Subsidiary of the Borrower due
to the fact that such Restricted Subsidiary’s capital stock or other securities
secure the Senior Secured Notes, then the capital stock or other securities of
such Restricted Subsidiary shall automatically be deemed not to be part of the
Collateral in which the Second Lien Creditors have a security interest and shall
automatically be deemed to be part of the Second Lien Excluded Collateral, but
only to the extent necessary to not be subject to such requirement.  In such
event, the applicable Collateral Documents shall be deemed to be amended or
modified (without the consent of any Secured Creditor) to include as Second Lien
Excluded Collateral the shares of capital stock or other securities that are so
deemed to no longer constitute

 

-38-

--------------------------------------------------------------------------------


 

part of the Collateral.  In the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
permit (or are replaced with another rule or regulation or any other law,
rule or regulation is adopted, which would permit) such Restricted Subsidiary’s
capital stock and other securities to secure the Senior Secured Notes in excess
of the amount or value then pledged pursuant to the Collateral Documents without
the filing with the SEC of separate financial statements of such Restricted
Subsidiary, then the capital stock and other securities of such Restricted
Subsidiary shall automatically be deemed to be a part of the Collateral, but
only to the greatest extent which would not cause the financial statements of
such Restricted Subsidiary to be subject to any such financial statement
requirement.

 

“Second Lien Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

“Secured Creditor Grantors” shall have the meaning provided in Section 10.17 of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents, the Interest Rate Agreements entered into with an Interest
Rate Creditor and the Senior Secured Notes Documents.

 

“Security Bond Obligations” shall have the meaning provided in Section 10.17 of
this Agreement.

 

“Senior Secured Noteholders” shall have the meaning provided in the recitals of
this Agreement.

 

“Senior Secured Notes” shall have the meaning provided in the recitals of this
Agreement.

 

“Senior Secured Notes Documents” shall have the meaning provided in the recitals
of this Agreement.

 

“Senior Secured Notes Indenture” shall have the meaning provided in the recitals
of this Agreement.

 

“Senior Secured Notes Trustee” shall have the meaning provided in the preamble
of this Agreement.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement

 

-39-

--------------------------------------------------------------------------------


 

Effective Date in the State of New York, now or hereafter owned by any Assignor,
or in which any Assignor has any rights, and, in any event, shall include, but
shall not be limited to all of such Assignor’s rights in any Letter-of-Credit
Right or secondary obligation that supports the payment or performance of, and
all security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is used in the
Uniform Commercial Code as in effect on the Amendment and Restatement Effective
Date in the State of New York.

 

“Trade Name and Service Mark License Agreement” shall mean the Trade Name and
Service Mark License Agreement, dated as of September 1, 1998, among Space
Master International, Inc. as licensor, Space Master Building Systems, LLC,
Space Master Manufacturing, Inc., Space Master Manufacturing of
Pennsylvania, Inc. and Raymond A. Wooldridge, collectively as licensee.

 

“Trade Secret Rights” shall have the meaning provided in Section 5.1 of this
Agreement.

 

“Transmitting Utility” shall mean a “transmitting utility” as such term is used
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unit Certificates” shall mean certificates of title, certificates of ownership
or other registration certificates issued or required to be issued under the
certificate of title or other similar laws of any State for any of the Units
owned or leased by any Assignor.

 

“Units” shall mean the mobile structures, modular units and containers generally
constructed of steel or using a steel frame and undercarriage with an exterior
of wood or aluminum and similar products owned by an Assignor used to provide
office, classroom, storage, commercial or other space, whether in single units
or physically attached to other such units (and including in such form, storage
containers, mobile offices and modular structures and related equipment), which
structures are capable of being transported to and assembled on remote sites,
and which may be equipped with air conditioning and heating, electrical outlets,
floors, partitions, plumbing, carpeting, moldings, wall coverings, lighting and
other accessories.

 

-40-

--------------------------------------------------------------------------------


 


ARTICLE X


 


MISCELLANEOUS


 

10.1.  Notices.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be.  All notices and other communications shall be in writing and addressed
as follows:

 

(a)                                  if to any Assignor, c/o:

 

Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236

Attention:  John Ross

Telephone No.:  (410) 931-6000

Telecopier No.:  (410) 931-6117

 

(b)                                 if to the Collateral Agent, at:

 

Bank of America, N.A.

335 Madison Avenue

New York, NY  10017

Attention:  Business Capital/URGENT

Telephone No.:  (212) 503-7632

Telecopier No.:  (212) 503-7330

 

(c)                                  if to any Bank Creditor other than the
Collateral Agent, at such address as such Bank Creditor shall have specified in
the Credit Agreement;

 

(d)                                 if to any Interest Rate Creditor, at such
address as such Interest Rate Creditor shall have specified in writing to each
Assignor and the Collateral Agent;

 

(e)                                  if to the Senior Secured Notes Trustee or
any other Second Lien Creditor, at:

 

U.S. Bank National Association

60 Livingston Avenue

EP MN WS3C

St. Paul, Minnesota 55107-2292

 

 

 

-41-

--------------------------------------------------------------------------------


 

Attention:  Richard Prokosch

Telephone No.: (651) 495-3918

Telecopier No.: (651) 495-8097

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

10.2.  Waiver; Amendment.  Except as provided in Sections 10.8 and 10.14, none
of the terms and conditions of this Agreement, any other Collateral Document,
the Intercreditor Agreement, or any of the defined terms contained in the Credit
Agreement that are incorporated herein or in any such other Collateral Document
pursuant to the terms of this Agreement or in any such other Collateral Document
(but only insofar as such terms are used in this Agreement or in any such other
Collateral Document) may be changed, waived, modified or varied in any manner
whatsoever unless in writing duly signed by each Assignor and the Collateral
Agent (with the written consent of the Required Secured Creditors); provided,
however, that (i) the terms and conditions of the Intercreditor Agreement may be
changed, waived, modified or varied without the consent of any Assignor, (ii)
any change, waiver, modification or variance (x) affecting the rights and
benefits of a single Class of First Lien Creditors (and not all First Lien
Creditors in a like or similar manner) also shall require the written consent of
the Requisite Creditors of such affected Class of First Lien Creditors and (y)
materially and adversely affecting the rights and benefits of the Second Lien
Creditors (and not all Secured Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors of the Second Lien
Creditors and (iii) notwithstanding anything to the contrary in clause (ii)
above, in any other provision of this Agreement or in any other Secured Debt
Agreement, the provisions of this Agreement and each of the other Collateral
Documents may be changed, modified, supplemented or varied with the consent of
the Assignors directly affected thereby and the Collateral Agent (with the
written consent of the Required Secured Creditors (but excluding the Second Lien
Creditors in their capacity as such)) to secure additional extensions of credit
and add new creditors as “Secured Creditors” hereunder (either as part of an
existing Class of Secured Creditors or as a newly created class), in each case
without any obligation to give any notice to, or receive any consent from, the
Second Lien Creditors in their capacities as such so long as such change,
modification or variance does not expressly violate the provisions of the Credit
Agreement or Article IV or V of the Senior Secured Notes Indenture.  For the
purpose of this Agreement and each other Collateral Document, the term “Class”
shall mean each class of Secured Creditors, i.e., whether (x) the Bank Creditors
as holders of the Credit Document Obligations, (y) the Interest Rate Creditors
as the holders of the Interest Rate Obligations or (z) the Second Lien Creditors
as holders of the Second Lien Obligations.  For the purpose of this Agreement,
the term “Requisite Creditors” of any Class shall mean each of (x) with respect
to the Credit Document Obligations, the Required Lenders (or all of the Lenders
if required by Section 11.10 of the Credit Agreement), (y) with respect to the
Interest Rate Obligations, the holders of at least a majority of all Interest
Rate Obligations outstanding from time to time under the respective Interest
Rate Agreements and (z) with respect to the Second Lien Obligations, the Senior
Secured Notes Trustee (acting at the direction of the Required Second Lien
Creditors).

 

10.3.  Obligations Absolute.  The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any

 

-42-

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of such Assignor; (b) any exercise or non-exercise, or
any waiver of, any right, remedy, power or privilege under or in respect of this
Agreement or any other Secured Debt Agreement; or (c) any amendment to or
modification of any Secured Debt Agreement or any security for any of the
Obligations; whether or not such Assignor shall have notice or knowledge of any
of the foregoing.

 

10.4.  Successors and Assigns.  This Agreement shall be binding upon each
Assignor and its successors and assigns (although no Assignor may assign its
rights and obligations hereunder except in accordance with the provisions of the
Secured Debt Agreements) and shall inure to the benefit of the Collateral Agent
and the other Secured Creditors and their respective successors and assigns. 
All agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

10.5.  Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH ASSIGNOR HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER
SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH
ASSIGNOR.  EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING

 

-43-

--------------------------------------------------------------------------------


 

COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 

(b)                                 EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH ASSIGNOR AND EACH SECURED CREDITOR
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.7.  Assignor’s Duties.  It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

10.8.  Termination; Release.  (a)  On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof and in Section 6 of Annex N hereto, shall
survive such termination) and the Collateral Agent, at the request and expense
of the respective Assignor, will promptly execute and deliver to such Assignor a
proper instrument or instruments (including Uniform Commercial Code termination
statements on form UCC-3) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Assignor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement.  As used in
this Agreement, “Termination Date” shall mean the date upon which the Total
Commitments under the Credit Agreement have been terminated and all Interest
Rate Agreements entered into with any Interest Rate Creditor have been
terminated (or cash collateralized in a manner reasonably satisfactory to the
Administrative Agent), no Note under the Credit Agreement is outstanding and all
Loans thereunder have been repaid in full in cash in accordance with the terms
thereof, all Letters of Credit issued under the Credit Agreement have been
terminated (or cash collateralized in a manner satisfactory to the
Administrative Agent), all

 

-44-

--------------------------------------------------------------------------------


 

Second Lien Obligations have been paid in full in cash (or defeased or
discharged) in accordance with the terms thereof and all other Obligations then
due and payable have been paid in full; provided, however, at such time as
(x) all First Lien Obligations have been paid in full in cash in accordance with
the terms thereof and all Commitments under the Credit Agreement have been
terminated and all Letters of Credit have been terminated or cash collateralized
in a manner satisfactory to the Administrative Agent or (y) the First Lien
Creditors have released their Liens on all of the Collateral then, in either
case, this Agreement and the security interests created hereby shall terminate
(provided that all indemnities set forth herein (including, without limitation,
in Section 8.1 hereof) and in Section 6 of Annex N hereto shall survive such
termination) unless, in the case of preceding clause (x), any Event of Default
under the Senior Secured Notes Indenture exists as of the date on which the
First Lien Obligations are repaid in full and terminated as described in such
clause (x), in which case the security interests created under this Agreement in
favor of the Second Lien Creditors will not be released except to the extent the
Collateral or any portion thereof was disposed of in order to repay the First
Lien Obligations (although the security interests created in favor of the Second
Lien Creditors will be released when such Event of Default and all other Events
of Default under the Senior Secured Notes Indenture cease to exist).

 

(b)                                 In the event that any part of the Collateral
is sold, transferred or otherwise disposed of (by dividend, contribution or
otherwise) (other than to Holdings (other than cash or cash equivalents
distributed to Holdings in accordance with the terms of the Credit Agreement),
the Borrower or any of the Borrower’s Domestic Subsidiaries or Canadian
Subsidiaries) in accordance with the terms of the Secured Debt Agreements or is
otherwise released with the consent of the Collateral Agent or the Required
Secured Creditors and the proceeds of such sale, transfer or other disposition,
or from such release, are applied in accordance with the provisions of the
respective Secured Debt Agreements, to the extent required to be so applied,
such Collateral will be sold, transferred or otherwise disposed of free and
clear of the Liens created by this Agreement and the Collateral Agent, at the
request and expense of the relevant Assignor, will duly and promptly assign,
transfer and deliver to such Assignor or its designee (without recourse and
without any representation or warranty) such of the Collateral as is then being
(or has been) so sold, transferred or otherwise disposed of, or released, and as
may be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement.  In the event that any capital stock or
other equity interests (or any interest therein) held by Holdings in an
Unrestricted Subsidiary or any other foreign Person that is not a Subsidiary of
the Borrower constituting Collateral are sold, transferred or otherwise disposed
of (by dividend, contribution or otherwise), so long as (i) no Default or Event
of Default is continuing and (ii) the Administrative Agent and Collateral Agent
have received a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, signed by a Responsible Officer of Holdings certifying
that such Collateral is being sold, transferred or otherwise disposed of by
Holdings for a business purpose (including, without limitation, that it is being
pledged in connection with local financing, sold (in whole or in part),
liquidated, exchanged or contributed to a joint venture), such Collateral will
be sold, transferred or otherwise disposed of free and clear of the Liens
created by this Agreement, and the Collateral Agent, at the request and expense
of Holdings, will duly and promptly assign, transfer and deliver to Holdings or
its designee (without recourse and without any representation or warranty) such
of the Collateral as is then being (or has been) so sold, transferred or
otherwise disposed of, or released, and as may

 

-45-

--------------------------------------------------------------------------------


 

be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement.  Furthermore, upon the release of any
Subsidiary Guarantor from the Subsidiaries Guaranty in accordance with the
provisions thereof, such Assignor (and the Collateral at such time assigned by
the respective Assignor pursuant hereto) shall be released from this Agreement.

 

(c)                                  To the extent not otherwise provided in
preceding clauses (a) and (b), the Collateral Agent shall without the consent of
any Secured Creditor release all or any portion of the Collateral securing the
Second Lien Obligations to the extent provided in the Senior Secured Note
Indenture.

 

(d)                                 At any time that an Assignor desires that
the Collateral Agent take any action to acknowledge or give effect to any
release of Collateral pursuant to the foregoing Section 10.8(a), (b) or (c) such
Assignor shall deliver to the Collateral Agent a certificate signed by a senior
officer of such Assignor stating that the release of the respective Collateral
is permitted pursuant to such Section 10.8(a), (b) or (c).  At any time that the
Borrower or the respective Assignor desires that a Subsidiary of the Borrower
which has been released from the Subsidiaries Guaranty be released hereunder as
provided in the last sentence of Section 10.8(b), it shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of the Borrower
and the respective Assignor stating that the release of the respective Assignor
(and its Collateral) is permitted pursuant to such Section 10.8(b).

 

(e)                                  The Collateral Agent shall have no
liability to any Secured Creditor for any release of Collateral by it which is
in accordance with, or which the Collateral Agent in good faith believes to be
in accordance with, the provisions of this Section 10.8.  Upon any release of
Collateral pursuant to Section 10.8(a) or (b), none of the Secured Creditors
shall have any continuing right or interest in such Collateral.

 

(f)                                    Without limiting the foregoing provisions
of this Section 10.8, to the extent applicable following the qualification of
the Senior Secured Notes Indenture under the Trust Indenture Act (but only
insofar as this Agreement applies to the Second Lien Creditors), the parties
hereto agree that if any amendments to this Agreement or any other Security
Document are required in order to comply with the applicable provisions of the
Trust Indenture Act, such parties shall cooperate and act in good faith to
effect such amendments as promptly as practicable.

 

10.9.  Limited Obligations.  It is the desire and intent of each Assignor and
the Secured Creditors that this Agreement shall be enforced against each
Assignor to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Notwithstanding
anything to the contrary contained herein, in furtherance of the foregoing, it
is noted that the obligations of each Assignor that is a Subsidiary of the
Borrower and which has executed a guaranty of any of the Obligations pursuant to
a Secured Debt Agreement may have been limited as provided therein.  To the
extent not otherwise provided in a guaranty given by an Assignor in respect of
the Second Lien Obligations, each Assignor, other than the Borrower
(collectively, the “second lien assignors”), the Senior Secured Notes Trustee
and each other Second Lien Creditor hereby confirm that it is the intention of
all such Persons that the grant of the security interest hereunder by the second
lien assignors with respect to the Second Lien Obligations and the Second Lien
Obligations of

 

-46-

--------------------------------------------------------------------------------


 

each such second lien assignor hereunder does not constitute a fraudulent
transfer or conveyance for purposes of any Bankruptcy Law (as defined in the
Senior Secured Notes Indenture), the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Agreement and the Second Lien Obligations of the
second lien assignors hereunder.  To effectuate the foregoing intention, the
Senior Secured Notes Trustee, the other Second Lien Creditors and the second
lien assignors hereby irrevocably agree that the Second Lien Obligations of the
second lien assignors hereunder at any time shall be limited to the maximum
amount (after taking into account any guaranty of the First Lien Obligations by
the second lien assignors) as will result in the Second Lien Obligations of the
second lien assignors hereunder not constituting a fraudulent transfer or
conveyance.

 

10.10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with each Assignor and the
Collateral Agent.

 

10.11.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12.  The Collateral Agent and the other Secured Creditors.  (a)  The
Collateral Agent will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement.  It is expressly
understood and agreed that the obligations of the Collateral Agent as holder of
the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Annex N hereto.  The Collateral Agent shall act
hereunder and thereunder on the terms and conditions set forth herein and in
Annex N hereto.

 

(b)                                 In addition to the provisions of clause
(a) of this Section 10.12 and the other provisions of this Agreement and the
other Collateral Documents, the Secured Creditors (by their acceptance of the
benefits of this Agreement and the other applicable Collateral Documents) also
expressly acknowledge and agree to the other provisions of Annex N hereto.

 

10.13.  Benefit of Agreement.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.

 

10.14.  Additional Assignors.  It is understood and agreed that any Subsidiary
of the Borrower that is required to become a party to this Agreement after the
Amendment and Restatement Effective Date pursuant to the requirements of the
respective Secured Debt Agreements, shall become an Assignor hereunder by (x)
executing a counterpart of a U.S. Subsidiary Joinder Agreement substantially in
the form of Exhibit N to the Credit Agreement, and delivering same to the
Collateral Agent, (y) delivering supplements to Annexes A through E,

 

-47-

--------------------------------------------------------------------------------


 

inclusive, and G through J, inclusive, hereto as are necessary to cause Annexes
to be complete and accurate with respect to such additional Assignor on such
date and (z) taking all actions specified in this Agreement as would have been
taken by such Assignor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Collateral Agent
and with all documents and actions above to be taken to the reasonable
satisfaction of the Collateral Agent.

 

10.15.  Appointment of DBTCA and BTCC as Sub-collateral Agents.  (a)  Each of
DBTCA and BTCC is hereby appointed by the Collateral Agent to act, and each of
DBTCA and BTCC agrees that it shall act, as a sub-collateral agent of the
Collateral Agent hereunder with respect to any and all Units of any Assignor
which from time to time, or at any time, are evidenced by a (or have a related)
Certificate of Title which reflects DBTCA or BTCC, as the case may be, as the
secured party.  Each Assignor, and each of the Secured Creditors, agrees to the
appointment of each of DBTCA and BTCC as provided in this Section 10.15.  All
parties hereto agree that DBTCA and BTCC shall have a perfected security
interest in the Units described above, which security interest shall be created
pursuant to this Agreement and held for the benefit of the Secured Creditors in
accordance with the terms of this Agreement.

 

(b)                                 The parties hereto acknowledge and agree
that, with respect to Certificated Units held by the Assignors prior to the
Amendment and Restatement Effective Date, the related Certificates of Title may
reflect either DBTCA or BTCC as the secured party thereon.  Unless and until the
Collateral Agent requests the Assignors to alter the secured party to directly
name the Collateral Agent, such certificates may continue to reflect DBTCA or
BTCC, as the case may be, as secured party so long as DBTCA or BTCC, as the case
may be, continues to act as a sub-collateral agent of the Collateral Agent
hereunder.

 

(c)                                  With respect to all Units acquired by any
Assignor on or after the Amendment and Restatement Effective Date, or where the
interest of the Collateral Agent (or a sub-collateral agent) is to be noted
thereon on or after the Amendment and Restatement Effective Date, the Assignor
shall cause the Collateral Agent to be directly named as the secured party;
provided that if for any reason DBTCA or BTCC is named as the secured party it
shall act as sub-collateral agent of the Collateral Agent with respect thereto
as provided above in this Section 10.15.

 

(d)                                 With respect to all Units of each Assignor
where DBTCA or BTCC is listed as the secured party, DBTCA or BTCC, as
applicable, hereby agrees, for the benefit of the Collateral Agent and the
Secured Creditors, that its holds such security interests as sub-collateral
agent of the Collateral Agent for the benefit of the Secured Creditors
hereunder.

 

(e)                                  In its capacity as sub-collateral agent of
the Collateral Agent hereunder, each of DBTCA and BTCC shall have all of the
rights specified in Annex N to this Agreement (and shall act in accordance with
the terms and conditions set forth herein and in said Annex N).  So long as each
of DBTCA and BTCC executes and delivers to the Collateral Agent a copy of this
Agreement, no further instrument need be signed by DBTCA or BTCC to evidence, or
with respect to, its appointment as sub-collateral agent pursuant to this
Section 10.15.

 

-48-

--------------------------------------------------------------------------------


 

10.16.  Custodian Agreement.  (a)  The parties hereto acknowledge and agree
that, pursuant to the Custodian Agreement, the Custodians defined therein shall
act as provided therein, and shall hold certain Collateral on behalf of the
Collateral Agent.  Each Assignor acknowledges and agrees that it shall cause all
Unit Certificates and MSOs with respect to its Units, and all its Leases, to be
delivered to the Custodians to be held by them pursuant to the Custodian
Agreement.  All Collateral so held by the Custodians shall be subject to the
security interests created pursuant hereto.  Each Assignor shall use good faith
efforts to cause the Custodian Agreement to be complied with at all times by the
Custodians, and shall at all times cause one or more Custodians to be acting
pursuant thereto.

 

(b)                                 Any Person which becomes an Assignor after
the date of this Agreement pursuant to Section 10.14 shall also become a party
to the Custodian Agreement, as a “Company”, in accordance with the relevant
provisions thereof.

 

10.17.  Acknowledgements Regarding Security Bond Obligations.  For greater
certainty, and without limiting the powers of the Collateral Agent hereunder or
under any of the other Credit Documents, the Borrower hereby acknowledges that
the Collateral Agent shall, for purposes of holding any security interest
granted by any Credit Party in any of its property or assets pursuant to the
laws of the Province of Quebec to secure obligations of such Credit Party under
any debenture or bond (any such obligations, “Security Bond Obligations”), be
the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Quebec, as amended) for each of the First Lien
Creditors and the Senior Secured Notes Trustee (on behalf of the Second Lien
Creditors) and in particular for all present and future holders of any debenture
or bond (the First Lien Creditors and the Senior Secured Notes Trustee (on
behalf of the Second Lien Creditors) and any such holders, collectively, the
“Secured Creditor Grantors”).  In accepting the benefits afforded to it
hereunder, each Secured Creditor Grantor hereby constitutes, to the extent
necessary, the Collateral Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec, as amended) in order to hold security granted by any Credit
Party in the Province of Quebec to secure Security Bond Obligations.  Each
assignee of any Secured Creditor Grantor shall be deemed to have confirmed and
ratified the constitution of the Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) upon becoming a Lender under
the Credit Agreement as contemplated in Section 11.6(b)(A) thereof or becoming a
Senior Secured Noteholder in accordance with the terms of the Senior Secured
Notes Indenture, as the case may be, and/or by receiving the benefits of the
Collateral Documents.  Notwithstanding the provisions of Section 32 of An Act
Respecting the Special Powers of Legal Persons (Quebec), the Collateral Agent
may acquire and be the holder of any debenture or bond.  The Borrower hereby
acknowledges that such debenture or bond constitutes a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Quebec, as amended.

 

[Remainder of this page intentionally left blank; signature page follows]

 

-49-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the Amendment and
Restatement Effective Date.

 

 

 

WILLIAMS SCOTSMAN
INTERNATIONAL, INC. (formerly known as
SCOTSMAN HOLDINGS, INC.),
as an Assignor

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

WILLIAMS SCOTSMAN, INC.,
as an Assignor

 

 

 

 

 

By:

 

 

 

 

Title

 

 

 

 

WILLSCOT EQUIPMENT, LLC,
as an Assignor

 

 

 

By:

WILLIAMS SCOTSMAN, INC.,
as Member

 

 

 

 

 

 

 

By:

 

 

 

 

Title

 

 

 

 

SPACE MASTER INTERNATIONAL, INC.,
as an Assignor

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

TRUCK & TRAILER SALES, INC.,
as an Assignor

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

EVERGREEN MOBILE COMPANY,
as an Assignor

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Accepted and Agreed to:

 

BANK OF AMERICA, N.A., as Collateral
Agent

 

 

 

By:

 

 

 

Title:

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS (formerly known as Bankers
Trust Company), as a sub-collateral agent

 

 

By:

 

 

 

Title:

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

BT COMMERCIAL CORPORATION,
as a sub-collateral agent

 

 

 

By:

 

 

 

Title:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Senior Secured Notes Trustee for the Second
Lien Creditors

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

to

SECURITY AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

 

Name of Assignor

 

Address(es) of Chief Executive Office

 

 

A.                                   WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

Location

 

County

 

State

 

 

[TO BE COMPLETED BY THE BORROWER]

 

 

B.                                     WILLIAMS SCOTSMAN, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

C.                                     WILLSCOT EQUIPMENT, LLC

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

D.                                    SPACE MASTER INTERNATIONAL, INC.

 

Location

 

County

 

State

 

 

[TO BE COMPLETED BY THE BORROWER]

 

 

E.                                      TRUCK & TRAILER SALES, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

F.                                      EVERGREEN MOBILE COMPANY 

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

--------------------------------------------------------------------------------


 

ANNEX B

to

SECURITY AGREEMENT

 

SCHEDULE OF INVENTORY, EQUIPMENT AND UNIT LOCATIONS

 

 

Assignor

 

Location

 

A.                                   WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

B.                                     WILLIAMS SCOTSMAN, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

C.                                     WILLSCOT EQUIPMENT, LLC

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

D.                                    SPACE MASTER INTERNATIONAL, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

E.                                      TRUCK & TRAILER SALES, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

F.                                      EVERGREEN MOBILE COMPANY

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

--------------------------------------------------------------------------------


 

ANNEX C

to

SECURITY AGREEMENT

 

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

 

Exact Legal
Name of Each
Assignor

 

Type of
Organization (or,
if the Assignor is
an Individual, so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Assignor’s
Location (for
purposes of NY
UCC
§ 9-307)

 

Assignor’s
Organization
Identification
Number (or, if it
has none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX D

to

SECURITY AGREEMENT

 

 

SCHEDULE OF TRADE AND FICTITIOUS NAMES

 

 

Name of Assignor

 

Trade and/or
Fictitious Names

 

 

A.                                   WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

B.                                     WILLIAMS SCOTSMAN, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

C.                                     WILLSCOT EQUIPMENT, LLC

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

D.                                    SPACE MASTER INTERNATIONAL, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

E.                                      TRUCK & TRAILER SALES, INC.

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

 

F.                                      EVERGREEN MOBILE COMPANY

 

Location

 

County

 

State

 

[TO BE COMPLETED BY THE BORROWER]

 

--------------------------------------------------------------------------------


 

ANNEX E

to

SECURITY AGREEMENT

 

 

Schedule of Deposit Accounts

 

 

Name of
Assignor

 

Description
of Deposit Account

 

Account
Number

 

Name of Bank,
Address and
Contact
Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX F

to

SECURITY AGREEMENT

 

 

Form of Control Agreement Regarding Deposit Accounts

 

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of _______ __, ____, among the undersigned assignor (the
“Assignor”), Bank of America, N.A., not in its individual capacity but solely as
Collateral Agent (the “Collateral Agent”), and __________ (the “Deposit Account
Bank”), as the bank (as defined in Section 9-102 of the UCC as in effect on the
date hereof in the State of _______________ (the “UCC”)) with which one or more
deposit accounts (as defined in Section 9-102 of the UCC) are maintained by the
Assignor (with all such deposit accounts now or at any time in the future
maintained by the Assignor with the Deposit Account Bank being herein called the
“Deposit Accounts”).

 

W I T N E S S E T H :

 

WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into an Amended and Restated Security Agreement, dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June 28, 2005 (as further amended, amended and restated, modified or
supplemented from time to time, the “Security Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Security Agreement), the Assignor has granted a security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) in all of the right, title and interest of the Assignor in
and into any and all deposit accounts (as defined in Section 9-102 of the UCC)
and in all moneys, securities, instruments and other investments deposited
therein from time to time (collectively, herein called the “Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                       Assignor’s Dealings with Deposit
Accounts; Notice of Exclusive Control. Until the Deposit Account Bank shall have
received from the Collateral Agent a Notice of Exclusive Control (as defined
below), the Assignor shall be entitled to present items drawn on and otherwise
to withdraw or direct the disposition of funds from the Deposit Accounts and
give instructions in respect of the Deposit Accounts; provided, however, that
the Assignor may not, and the Deposit Account Bank agrees that it shall not
permit the Assignor to, without the Collateral Agent’s prior written consent,
close any Deposit Account.  If the Collateral Agent shall give to the Deposit
Account Bank a notice of the Collateral Agent’s exclusive control of the

 

--------------------------------------------------------------------------------


 

Annex F

Page 2

 

Deposit Accounts, which notice states that it is a “Notice of Exclusive Control”
(a “Notice of Exclusive Control”), only the Collateral Agent shall be entitled
to withdraw funds from the Deposit Accounts, to give any instructions in respect
of the Deposit Accounts and any funds held therein or credited thereto or
otherwise to deal with the Deposit Accounts.

 

2.                                       Collateral Agent’s Right to Give
Instructions as to Deposit Accounts.  (a)  Notwithstanding the foregoing or any
separate agreement that the Assignor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Assignor.  The Assignor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Assignor.  Such instructions may include
the giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with, such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Assignor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Assignor, the instructions from the Collateral Agent shall prevail.

 

(b)                                 It is understood and agreed that the Deposit
Account Bank’s duty to comply with instructions from the Collateral Agent
regarding the Deposit Accounts is absolute, and the Deposit Account Bank shall
be under no duty or obligation, nor shall it have the authority, to inquire or
determine whether or not such instructions are in accordance with the Security
Agreement or any other Credit Document (as defined in the Security Agreement),
nor seek confirmation thereof from the Assignor or any other Person.

 

3.                                       Assignor’s Exculpation and
Indemnification of Depository Bank.  The Assignor hereby irrevocably authorizes
and instructs the Deposit Account Bank to follow instructions from the
Collateral Agent regarding the Deposit Accounts even if the result of following
such instructions from the Collateral Agent is that the Deposit Account Bank
dishonors items presented for payment from any Deposit Account.  The Assignor
further confirms that the Deposit Account Bank shall have no liability to the
Assignor for wrongful dishonor of such items in following such instructions from
the Collateral Agent.  The Deposit Account Bank shall have no duty to inquire or
determine whether the Assignor’s obligations to the Collateral Agent are in
default or whether the Collateral Agent is entitled, under any separate
agreement between the Assignor and the Collateral Agent, to give any such
instructions.  The Assignor further agrees to be responsible for the Deposit
Account Bank’s customary charges and to indemnify the Deposit Account Bank from
and to hold the Deposit Account Bank harmless against any loss, cost or expense
that the Deposit Account Bank may sustain or incur in acting upon instructions
which the Deposit Account Bank believes in good faith to be instructions from
the Collateral Agent.

 

4.                                       Subordination of Security Interests;
Deposit Account Bank’s Recourse to Deposit Accounts.  The Deposit Account Bank
hereby subordinates any claims and security

 

 

--------------------------------------------------------------------------------


 

Annex F

Page 3

 

interests it may have against, or with respect to, any Deposit Account at any
time established or maintained with it by the Assignor (including any amounts,
investments, instruments or other Collateral from time to time on deposit
therein) to the security interests of the Collateral Agent (for the benefit of
the Secured Creditors) therein, and agrees that no amounts shall be charged by
it to, or withheld or set-off or otherwise recouped by it from, any Deposit
Account of the Assignor or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.1

 

5.                                       Representations, Warranties and
Covenants of Deposit Account Bank.  The Deposit Account Bank represents and
warrants to the Collateral Agent that:

 

(a)                                  The Deposit Account Bank constitutes a
“bank” (as defined in Section 9-102 of the UCC), that the jurisdiction
(determined in accordance with Section 9-304 of the UCC) of the Deposit Account
Bank for purposes of each Deposit Account maintained by the Assignor with the
Deposit Account Bank shall be one or more States within the United States.

 

(b)                                 The Deposit Account Bank shall not permit
any Assignor to establish any demand, time, savings, passbook or other account
with it which it does not constitute a Deposit Account (as defined in
Section 9-102 of the UCC).

 

(c)                                  The account agreements between the Deposit
Account Bank and the Assignor relating to the establishment and general
operation of the Deposit Accounts provide, whether specifically or generally,
that the laws of ____________2 govern secured transactions relating to the
Deposit Accounts and that the Deposit Account Bank’s “jurisdiction” for purposes
of Section 9-304 of the UCC in respect of the Deposit Accounts is
_____________.3  The Deposit Account Bank will not, without the Collateral
Agent’s prior written consent, amend any such account agreement so that the
Deposit Account Bank’s jurisdiction for purposes of Section 9-304 of the UCC is
other than a jurisdiction permitted pursuant to preceding clause (a).  All
account agreements in respect

 

--------------------------------------------------------------------------------

1                    If the respective Deposit Account Bank is unwilling to
agree to this paragraph, then the Collateral Agent may take the action described
in Section 3.14 of the Security Agreement.  If the Deposit Account Bank does not
agree to subordinations, its security interests in the Deposit Accounts
maintained with it will have priority over the Collateral Agent’s security
interests therein under Section 9-327 of Revised Article 9.

 

2                    Inserted jurisdiction(s) must be consistent with
requirements of preceding clause (a).

 

3                    See footnote 2.

 

--------------------------------------------------------------------------------


 

Annex F

Page 4

 

of each Deposit Account in existence on the date hereof are listed on Annex A
hereto and copies of all such account agreements have been furnished to the
Collateral Agent.  The Deposit Account Bank will promptly furnish to the
Collateral Agent a copy of the account agreement for each Deposit Account
hereafter established by the Deposit Account Bank for the Assignor.

 

(d)                                 The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

 

(e)                                  On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Assignor other than the Deposit Accounts
specifically identified in Annex A hereto.

 

(f)                                    Any items or funds received by the
Deposit Account Bank for the Assignor’s account will be credited to said Deposit
Accounts specified in paragraph (e) above or to any other Deposit Accounts
hereafter established by the Deposit Account Bank for the Assignor in accordance
with this Agreement.

 

(g)                                 The Deposit Account Bank will promptly
notify the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Assignor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

 

6.                                       Deposit Account Statements and
Information.  The Deposit Account Bank agrees, and is hereby authorized and
instructed by the Assignor, to furnish to the Collateral Agent, at its address
indicated below, copies of all account statements and other information relating
to each Deposit Account that the Deposit Account Bank sends to the Assignor and
to disclose to the Collateral Agent all information requested by the Collateral
Agent regarding any Deposit Account.

 

7.                                       Conflicting Agreements.  This Agreement
shall have control over any conflicting agreement between the Deposit Account
Bank and the Assignor.

 

8.                                       Merger or Consolidation of Deposit
Account Bank.  Without the execution or filing of any paper or any further act
on the part of any of the parties hereto, any bank into which the Deposit
Account Bank may be merged or with which it may be consolidated, or any bank
resulting from any merger to which the Deposit Account Bank shall be a party,
shall be the successor of the Deposit Account Bank hereunder and shall be bound
by all provisions hereof which are binding upon the Deposit Account Bank and
shall be deemed to affirm as to itself all representations and warranties of the
Deposit Account Bank contained herein.

 

 

--------------------------------------------------------------------------------


 

Annex F

Page 5

 

9.                                       Notices.

 

(a)                                  All notices and other communications
provided for in this Agreement shall be in writing (including facsimile) and
sent to the intended recipient at its address or facsimile number set forth
below:

 

If to the Collateral Agent, at:

 

Bank of America, N.A.
335 Madison Avenue
New York, New York  10017

 

Attention:  Business Capital/URGENT

 

Fax:  (212) 503-7330

 

If to the Assignor, at:

 

 

 

 

 

If to the Deposit Account Bank, at:

 

 

 

 

 

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

 

(b)                                 Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or faxed, addressed as aforesaid, and shall be effective (i) three
business days after being deposited in the mail (if mailed), (ii) when delivered
(if delivered by hand or courier) and (iii) or when transmitted with receipt
confirmed (if faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.

 

10.                                 Amendment.  This Agreement may not be
amended, modified or supplemented except in writing executed and delivered by
all the parties hereto.

 

11.                                 Binding Agreement.  This Agreement shall
bind the parties hereto and their successors and assigns and shall inure to the
benefit of the parties hereto and their successors and assigns.  Without
limiting the provisions of the immediately preceding sentence, the Collateral
Agent at any time or from time to time may designate in writing to the Deposit
Account Bank a successor Collateral Agent (at such time, if any, as such entity
becomes the Collateral Agent under the Security Agreement, or at any time
thereafter) who shall thereafter

 

--------------------------------------------------------------------------------


 

Annex F

Page 6

 

succeed to the rights of the existing Collateral Agent hereunder and shall be
entitled to all of the rights and benefits provided hereunder.

 

12.                                 Continuing Obligations.  The rights and
powers granted herein to the Collateral Agent have been granted in order to
protect and further perfect its security interests in the Deposit Accounts and
other Collateral and are powers coupled with an interest and will be affected
neither by any purported revocation by the Assignor of this Agreement or the
rights granted to the Collateral Agent hereunder or by the bankruptcy,
insolvency, conservatorship or receivership of the Assignor or the Deposit
Account Bank or by the lapse of time.  The rights of the Collateral Agent
hereunder and in respect of the Deposit Accounts and the other Collateral, and
the obligations of the Assignor and Deposit Account Bank hereunder, shall
continue in effect until the security interests of the Collateral Agent in the
Deposit Accounts and such other Collateral have been terminated and the
Collateral Agent has notified the Deposit Account Bank of such termination in
writing.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

14.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Agreement by signing
and delivering one or more counterparts.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex F

Page 7

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Assignor:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Collateral Agent:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Deposit Account Bank:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX G

to

SECURITY AGREEMENT

 

 

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

 

Description of Commercial Tort Claims

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX H

to

SECURITY AGREEMENT

 

 

SCHEDULE OF MARKS

 

 

Marks

 

Country

 

Registration No.

 

A.                                   WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

B.                                     WILLIAMS SCOTSMAN, INC.

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

C.                                     WILLSCOT EQUIPMENT, LLC

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

D.                                    SPACE MASTER INTERNATIONAL, INC.

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

--------------------------------------------------------------------------------


 

Annex H

Page 2

 

E.                                      TRUCK & TRAILER SALES, INC.

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

F.                                      EVERGREEN MOBILE COMPANY

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Expiration
Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

--------------------------------------------------------------------------------


 

 

ANNEX I
to
SECURITY AGREEMENT

 

SCHEDULE OF PATENTS

 

A.            WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

B.            WILLIAMS SCOTSMAN, INC.

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

C.            WILLSCOT EQUIPMENT, LLC

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

D.            SPACE MASTER INTERNATIONAL, INC.

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

 

--------------------------------------------------------------------------------


 

Annex I
Page 2

 

E.             TRUCK & TRAILER SALES, INC.

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

F.             EVERGREEN MOBILE COMPANY

 

U.S. Patent No.

 

Description

 

Date Issued

(Applied)

 

Expiration Date

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 

 

--------------------------------------------------------------------------------


 

ANNEX J
to
SECURITY AGREEMENT

 

SCHEDULE OF COPYRIGHTS

 

NUMBERS

REGISTRATION

 

PUBLICATION

DATE

 

COPYRIGHT

TITLE

 

 

 

 

 

 

A.            WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

[TO BE COMPLETED BY THE BORROWER]

 

 

B.            WILLIAMS SCOTSMAN, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

[TO BE COMPLETED BY THE BORROWER]

 

 

C.            WILLSCOT EQUIPMENT, LLC

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

[TO BE COMPLETED BY THE BORROWER]

 

 

D.            SPACE MASTER INTERNATIONAL, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

[TO BE COMPLETED BY THE BORROWER]

 

 

E.             TRUCK & TRAILER SALES, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

[TO BE PROVIDED BY THE BORROWER]

 

 


 

Annex J

Page 2

 

F.             EVERGREEN MOBILE COMPANY

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

 

[TO BE PROVIDED BY THE BORROWER]

 

--------------------------------------------------------------------------------


 

ANNEX K

TO

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby assigns and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at Bank of
America, N.A., 335 Madison Avenue, New York, New York 10017 (the “Grantee”), a
security interest in (i) all of the Grantor’s right, title and interest in and
to the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
and products of the Marks, (iii) the goodwill of the businesses with which the
Marks are associated and (iv) all causes of action arising prior to or after the
date hereof for infringement of any of the Marks or unfair competition regarding
the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Amended and Restated
Security Agreement among the Grantor, the other assignors from time to time
party thereto and the Grantee, dated as of March 26, 2002, amended and restated
as of August 18, 2003, and amended and restated as of June 28, 2005 (as further
amended from time to time, the “Security Agreement”).  Upon the occurrence of
the Termination Date (as defined in the Security Agreement), the Grantee shall
execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and

 

 

--------------------------------------------------------------------------------


 

Annex K

Page 2

 

provisions of which are incorporated herein by reference.  In the event that any
provisions of this Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex K

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex K

Page4

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this ____ day of _________, ____, before me personally came ________
________________ who, being by me duly sworn, did state as follows:  that [s]he
is ______________ of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said ____________ and that [s]he did so by
authority of the [Board of Directors] of said ____________.

 

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Annex K

Page 5

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this ____ day of _________, ____, before me personally came ________
_____________________ who, being by me duly sworn, did state as follows:  that
[s]he is __________________ of Bank of America, N.A., that [s]he is authorized
to execute the foregoing Grant on behalf of said corporation and that [s]he did
so by authority of the Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

MARK

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX L
to
SECURITY AGREEMENT

 

 

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby assigns and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at Bank of
America, N.A., 335 Madison Avenue, New York, New York 10017 (the “Grantee”), a
security interest in (i) all of the Grantor’s rights, title and interest in and
to the United States patents (the “Patents”) set forth on Schedule A attached
hereto, in each case together with (ii) all Proceeds (as such term is defined in
the Security Agreement referred to below) and products of the Patents, and
(iii) all causes of action arising prior to or after the date hereof for
infringement of any of the Patents or unfair competition regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Amended and Restated
Security Agreement among the Grantor, the other assignors from time to time
party thereto and the Grantee, dated as of March 26, 2002, amended and restated
as of August 18, 2003, and amended and restated as of June 28, 2005 (as further
amended from time to time, the “Security Agreement”).  Upon the occurrence of
the Termination Date (as defined in the Security Agreement), the Grantee shall
execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.

 

--------------------------------------------------------------------------------


 

Annex L

Page 2

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex L

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex L

Page 4

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this ____ day of _________, ____, before me personally came ________
________________ who, being by me duly sworn, did state as follows:  that [s]he
is ______________ of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said ____________ and that [s]he did so by
authority of the Board of Directors of said ____________.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Annex L

Page 5

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this ____ day of _________, ____, before me personally came ________
_____________________ who, being by me duly sworn, did state as follows:  that
[s]he is __________________ of Bank of America, N.A., that [s]he is authorized
to execute the foregoing Grant on behalf of said corporation and that [s]he did
so by authority of the Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

PATENT

 

PATENT NO.

 

ISSUE DATE

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX M

to

SECURITY AGREEMENT

 

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

 

WHEREAS, [Name of Grantor], a _______________ _____________ (the “Grantor”),
having its chief executive office at
                                             ,                            , is
the owner of all right, title and interest in and to the United States
copyrights and associated United States copyright registrations and applications
for registration set forth in Schedule A attached hereto;

 

WHEREAS, Bank of America, N.A., as Collateral Agent, having its principal
offices at 335 Madison Avenue, New York, New York 10017 (the “Grantee”), desires
to acquire a security interest in said copyrights and copyright registrations
and applications therefor; and

 

WHEREAS, the Grantor is willing to assign to the Grantee, and to grant to the
Grantee a security interest in and lien upon the copyrights and copyright
registrations and applications therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Amended and
Restated Security Agreement, dated as of March 26, 2002, amended and restated as
of August 18, 2003, and amended and restated as of June 28, 2005, made by the
Grantor, the other assignors from time to time party thereto and the Grantee (as
further amended from time to time, the “Security Agreement”), the Grantor hereby
assigns to the Grantee as collateral security, and grants to the Grantee a
security interest in, the copyrights and copyright registrations and
applications therefor set forth in Schedule A attached hereto.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

 

--------------------------------------------------------------------------------


 

Annex M

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex M

Page 3

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this __ day of _________, ____, before me personally came ___________
______________, who being duly sworn, did depose and say that [s]he is
___________________ of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

 

 

--------------------------------------------------------------------------------


 

Annex M

Page 4

 

STATE OF

 

)

 

) ss.:

COUNTY OF

 

)

 

 

On this ____ day of _________, ____, before me personally came ________
__________________ who, being by me duly sworn, did state as follows:  that
[s]he is __________________ of Bank of America, N.A., that [s]he is authorized
to execute the foregoing Grant on behalf of said __________ and that [s]he did
so by authority of the Board of Directors of said _____________.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

ANNEX N

to

SECURITY AGREEMENT

 

 

THE COLLATERAL AGENT

 

1.  Appointment.  The Secured Creditors, by their acceptance of the benefits of
the Security Agreement to which this Annex N is attached, the Pledge Agreement,
the Mortgages and the other Collateral Documents, hereby irrevocably designate
BofA (as well as any sub-collateral agent or co-collateral agent designated by
BofA as provided in Section 10.11 of the Credit Agreement) (and, in each case,
any successor Collateral Agent) to act as specified herein and therein.  Unless
otherwise defined herein, all capitalized terms used herein and defined in (or
incorporated by reference in) the Security Agreement, are used herein as therein
defined.  Each Secured Creditor hereby irrevocably authorizes, and each holder
of any Obligation by the acceptance of such Obligation and by the acceptance of
the benefits of the Collateral Documents shall be deemed irrevocably to
authorize, the Collateral Agent to take such action on its behalf under the
provisions of the Collateral Documents and any instruments and agreements
referred to therein and to exercise such powers and to perform such duties
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms thereof and such other powers as are reasonably incidental
thereto.  The Collateral Agent may perform any of its duties hereunder or
thereunder by or through its authorized agents, sub-agents or employees.

 

2.  Nature of Duties.  (a)  The Collateral Agent shall have no duties or
responsibilities except those expressly set forth herein or in the Collateral
Documents.  The duties of the Collateral Agent shall be mechanical and
administrative in nature; the Collateral Agent shall not have by reason of the
Collateral Documents or any other Secured Debt Agreement a fiduciary
relationship in respect of any Secured Creditor; and nothing in the Collateral
Documents or in any other Secured Debt Agreement, expressed or implied, is
intended to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of the Collateral Documents except as expressly set forth
herein and therein.

 

(b)  The Collateral Agent shall not be responsible for perfecting (or
maintaining the perfection of) or insuring the Collateral (which, for purposes
of this Annex N, shall mean all collateral under all of the Collateral
Documents) or for the payment of taxes, charges or assessments or discharging of
Liens upon the Collateral or otherwise as to the maintenance of the Collateral.

 

(c)  The Collateral Agent shall not be required to ascertain or inquire as to
the performance by any Assignor of any of the covenants or agreements contained
in the Collateral Documents or in any other Secured Debt Agreement.

 

(d)  The Collateral Agent shall be under no obligation or duty to take any
action under, or with respect to, any of the Collateral Documents if taking such
action (i) would subject the Collateral Agent to a tax in any jurisdiction where
it is not then subject to such tax or (ii) would require the Collateral Agent to
qualify to do business, or obtain any license, in any jurisdiction where it is
not then so qualified or licensed or (iii) would subject the Collateral Agent to
in personam jurisdiction in any locations where it is not then so subject.

 

--------------------------------------------------------------------------------


 

Annex N

Page 2

 

(e)  Notwithstanding any other provision of this Annex N or any provision of any
Collateral Document, neither the Collateral Agent nor any of its officers,
directors, employees, affiliates or agents shall be personally liable for any
action taken or omitted to be taken by it in accordance with, or pursuant to,
this Annex N or any of the Collateral Documents except for its own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

3.  Lack of Reliance on the Collateral Agent.  Independently and without
reliance upon the Collateral Agent, each Secured Creditor, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of each Assignor and its
Subsidiaries in connection with the making and the continuance of the
Obligations and the taking or not taking of any action in connection therewith,
and (ii) its own appraisal of the creditworthiness of each Assignor and its
Subsidiaries, and the Collateral Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Secured Creditor with
any credit or other information with respect thereto, whether coming into its
possession before the extension of any Obligations or the purchase of any
Obligations or at any time or times thereafter.  The Collateral Agent shall not
be responsible in any manner whatsoever to any Secured Creditor for the
correctness of any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of any of
the Collateral Documents or the security interests granted thereunder or the
financial condition of any Assignor or any Subsidiary of any Assignor or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of any of the Collateral Documents,
or the financial condition of any Assignor or any Subsidiary of any Assignor, or
the existence or possible existence of any Default or Event of Default.  The
Collateral Agent makes no representations as to the value, condition or
perfection of the Collateral or any part thereof, or as to the title of any
Assignor thereto or as to the security afforded by any of the Collateral
Documents.

 

4.  Certain Rights of the Collateral Agent.  (a)  No Secured Creditor shall
have  (i) any right to individually seek to enforce any Collateral Document or
to realize upon the security to be granted thereby or (ii) any right to cause
the Collateral Agent to take any action with respect to the Collateral, with
only the Collateral Agent having the right to take any such action at the
direction of the Required Secured Creditors.  If the Collateral Agent shall
request instructions from the Required Secured Creditors with respect to any act
or action (including failure to act) in connection with any of the Collateral
Documents, the Collateral Agent shall be entitled to refrain from such act or
taking such action unless and until it shall have received instructions from the
Required Secured Creditors and to the extent requested, appropriate
indemnification in respect of actions to be taken, and the Collateral Agent
shall not incur liability to any Person by reason of so refraining.  Without
limiting the foregoing, no Secured Creditor shall have any right of action
whatsoever against the Collateral Agent as a result of the Collateral Agent
acting or refraining from acting hereunder in accordance with the instructions
of the Required Secured Creditors.

 

(b)  Notwithstanding anything to the contrary contained herein, the Collateral
Agent is authorized, but not obligated, (i) to take any action reasonably
required to perfect or

 

--------------------------------------------------------------------------------


 

Annex N

Page 3

 

continue the perfection of the Liens on the Collateral for the benefit of the
Secured Creditors and (ii) when instructions from the Required Secured Creditors
have been requested by the Collateral Agent but have not yet been received, to
take any action which the Collateral Agent, in good faith, believes to be
desirable or reasonably required to promote and protect the interests of the
Secured Creditors in the Collateral.

 

(c)  Notwithstanding anything to the contrary contained herein or in any of the
Collateral Documents, the Collateral Agent shall not be required to take any
action that (i) exposes, or in the good faith judgment of the Collateral Agent
may expose, the Collateral Agent or its officers, directors, affiliates, agents
or employees to personal liability, unless the Collateral Agent shall be
adequately indemnified as provided herein, or (ii) is, or in the good faith
judgment of the Collateral Agent may be, contrary to any of the Collateral
Documents, any other Secured Debt Agreement or applicable law.

 

5.  Reliance.  The Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
the proper Person or entity, and, with respect to all legal matters pertaining
hereto or to any of the other Collateral Documents and its duties thereunder and
hereunder, upon advice of counsel selected by it.

 

6.  Indemnification.  To the extent the Collateral Agent is not reimbursed and
indemnified by the Assignors, the Secured Creditors (other than the Second Lien
Creditors) will reimburse and indemnify the Collateral Agent, in proportion to
their respective outstanding principal amounts of Obligations (including, for
this purpose, any unpaid First Lien Primary Obligations and any unpaid First
Lien Secondary Obligations, in respect of Letters of Credit, as outstanding
principal) for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Collateral Agent in performing its duties hereunder or
under any Collateral Document, or in any way relating to or arising out of its
actions as Collateral Agent in respect of the Collateral Documents except to the
extent resulting from the Collateral Agent’s own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  The indemnities set forth in this Section 6 shall
survive the repayment of all Obligations, with the respective indemnification at
such time to be based upon the outstanding principal amounts (determined as
described above) of Obligations at the time of the respective occurrence upon
which the claim against the Collateral Agent is based or, if same is not
reasonably determinable, based upon the outstanding principal amounts
(determined as described above) of Obligations as in effect immediately prior to
the termination of the Collateral Documents.  The indemnities set forth in this
Section 6 are in addition to any indemnities provided by the Lenders to the
Collateral Agent pursuant to the Credit Agreement, with the effect being that
the Lenders shall be responsible for indemnifying the Collateral Agent to the
extent the Collateral Agent does not receive payments pursuant to this Section 6
from the Secured Creditors as provided above (although in such event, and upon
the payment in full of all such amounts owing to the Collateral Agent by the
Lenders, the Lenders shall be subrogated to the rights of the Collateral Agent
to receive payment from the respective other Secured Creditors).

 

 

--------------------------------------------------------------------------------


 

Annex N

Page 4

 

7.  The Collateral Agent in its Individual Capacity.  With respect to its
obligations as a Secured Creditor under any Secured Debt Agreement to which the
Collateral Agent is a party, and to act as agent under one or more of such
Secured Debt Agreements, the Collateral Agent shall have the rights and powers
specified herein for a Secured Creditor, and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
terms “Secured Creditors,” “Lenders,” “Required Lenders,” “Interest Rate
Creditors,” “holders of Obligations” or any similar terms shall, unless the
context clearly otherwise indicates, include the Collateral Agent in its
individual capacity.  The Collateral Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with any Assignor or any affiliate
or Subsidiary of any Assignor as if it were not performing the duties specified
herein or in the other Secured Debt Agreements, and may accept fees and other
consideration from the Assignors for services in connection with the Secured
Debt Agreements and otherwise without having to account for the same to the
Secured Creditors.

 

8.  Resignation by the Collateral Agent; Removal of Collateral Agent.  (a)  The
Collateral Agent may resign from the performance of all of its functions and
duties hereunder and under the other Collateral Documents at any time by giving
five Business Days’ prior written notice to the Borrower, the Administrative
Agent and the Senior Secured Notes Trustee.  Such resignation shall take effect
upon the appointment of a successor Collateral Agent pursuant to clause (b) or
(c) below or as otherwise provided in clause (d) below.

 

(b)  Upon any such notice of resignation by the Collateral Agent, the Required
Secured Creditors shall appoint a successor Collateral Agent under the
Collateral Documents who shall be a commercial bank or trust company reasonably
acceptable to the Borrower, which acceptance shall not be unreasonably withheld
or delayed (provided that the Borrower’s approval shall not be required if an
Event of Default then exists).

 

(c)  If a successor Collateral Agent shall not have been appointed within 30
days following the retiring Collateral Agent’s notice of resignation, the
Collateral Agent, with the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed (although the consent of the Borrower shall not
be required if an Event of Default has occurred and is continuing), shall then
appoint a successor Collateral Agent who shall serve as Collateral Agent under
the Collateral Documents until such time, if any, as the Required Secured
Creditors appoint a successor Collateral Agent as provided above.

 

(d)  If no successor Collateral Agent has been appointed pursuant to clause
(b) or (c) above within 45 days after the date such notice of resignation was
given by the Collateral Agent, then the Collateral Agent’s resignation shall
become effective and the Required Secured Creditors shall thereafter perform all
the duties of the Collateral Agent hereunder and/or under any other Collateral
Document until such time, if any, as the Required Secured Creditors appoint a
successor Collateral Agent as provided above.

 

(e)  After all First Lien Obligations have been paid in full in cash in
accordance with the terms thereof and all Commitments and Letters of Credit with
respect thereto have been terminated, the Senior Secured Notes Trustee may
remove the then existing Collateral Agent hereunder and appoint a successor
Collateral Agent hereunder who shall be reasonably

 

--------------------------------------------------------------------------------


 

Annex N

Page 5

 

acceptable to the Borrower (it being understood and agreed that for the purposes
of this clause (e), the Senior Secured Notes Trustee is acceptable to the
Borrower).

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I SECURITY INTERESTS

3

 

 

1.1. Grant of Security Interests

3

1.2. Power of Attorney

7

 

 

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

7

 

 

2.1. Necessary Filings

7

2.2. No Liens

8

2.3. Other Financing Statements

8

2.4. Chief Executive Office, Record Locations

8

2.5. Location of Inventory and Equipment and Units

8

2.6. Units

8

2.7. Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.

 

9

2.8. Trade Names; etc.

9

2.9. As-Extracted Collateral; Timber-to-be-Cut

10

2.10. Collateral in the Possession of a Bailee

10

2.11. Recourse

10

 

 

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

10

 

 

3.1. Additional Representations and Warranties

10

3.2. Maintenance of Records

11

3.3. Modification of Terms; etc.

11

3.4. Collection

11

3.5. Direction to Account Debtors; etc.

12

3.6. Instruments

12

3.7. Collection Accounts

12

3.8. Concentration Account

13

3.9. BofA Account

13

3.10. Receipt of Payments

13

3.11. Account Inspection

14

3.12. Assignors Remain Liable Under Accounts

14

3.13. Assignors Remain Liable Under Contracts

14

3.14. Deposit Accounts; etc.

14

3.15. Letter-of-Credit Rights

16

3.16. Commercial Tort Claims

16

3.17. Chattel Paper

16

3.18. Further Actions

16

 

(i)

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS

17

 

 

4.1. Additional Representations and Warranties

17

4.2. Licenses and Assignments

17

4.3. Infringements

17

4.4. Preservation of Marks

17

4.5. Maintenance of Registration

18

4.6. Remedies

18

4.7. Future Registered Marks

18

 

 

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

19

 

 

5.1. Additional Representations and Warranties

19

5.2. Licenses and Assignments

19

5.3. Infringements

19

5.4. Maintenance of Patents or Copyright

19

5.5. Prosecution of Patent Applications

20

5.6. Remedies

20

5.7. Other Patents and Copyrights

20

 

 

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

20

 

 

6.1. Protection of Collateral Agent’s Security

20

6.2. Warehouse Receipts Non-negotiable

21

6.3. Additional Information.

21

6.4. Further Actions

21

6.5. Financing Statements

21

 

 

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

22

 

 

7.1. Remedies; Obtaining the Collateral Upon Default

22

7.2. Remedies; Disposition of the Collateral

23

7.3. Waiver of Claims

24

7.4. Application of Proceeds

25

7.5. Remedies Cumulative

28

7.6. Discontinuance of Proceedings

28

 

 

ARTICLE VIII INDEMNITY

28

 

 

8.1. Indemnity

28

8.2. Indemnity Obligations Secured by Collateral; Survival

30

 

(ii)

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

ARTICLE IX DEFINITIONS

30

 

 

ARTICLE X MISCELLANEOUS

41

 

 

10.1. Notices

41

10.2. Waiver; Amendment

42

10.3. Obligations Absolute

42

10.4. Successors and Assigns

43

10.5. Headings Descriptive

43

10.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

43

10.7. Assignor’s Duties

44

10.8. Termination; Release

44

10.9. Limited Obligations

46

10.10. Counterparts

47

10.11. Severability

47

10.12. The Collateral Agent and the other Secured Creditors

47

10.13. Benefit of Agreement

47

10.14. Additional Assignors

47

10.15. Appointment of DBTCA and BTCC as Sub-collateral Agents

48

10.16. Custodian Agreement

49

10.17. Acknowledgements Regarding Security Bond Obligations

49

 

 

ANNEX A

 

Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B

 

Schedule of Inventory, Equipment and Unit Locations

ANNEX C

 

Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organizational Identification Numbers

ANNEX D

 

Schedule of Trade and Fictitious Names

ANNEX E

 

Schedule of Deposit Accounts

ANNEX F

 

Form of Control Agreement Regarding Deposit Accounts

ANNEX G

 

Schedule of Commercial Tort Claims

ANNEX H

 

Schedule of Marks

ANNEX I

 

Schedule of Patents

ANNEX J

 

Schedule of Copyrights

ANNEX K

 

Grant of Security Interest in United States Trademarks

ANNEX L

 

Grant of Security Interest in United States Patents

ANNEX M

 

Grant of Security Interest in United States Copyrights

ANNEX N

 

The Collateral Agent

 

 

(iii)

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

 

FORM OF CANADIAN SECURITY AGREEMENT

Amended and restated security agreement dated as of March 26, 2002, amended and
restated as of August 18, 2003 and amended and restated as of June  28, 2005,
made by Williams Scotsman of Canada, Inc. (the “Obligor”), a corporation
incorporated and existing under the laws of the Province of Ontario, to and in
favour of Bank of America, N.A. (“BofA”), as Collateral Agent for the benefit of
the Secured Creditors (as defined herein).

WHEREAS:

(a)                                  Williams Scotsman International, Inc.
(formerly known as Scotsman Holdings, Inc.) (“Holdings”) and Williams Scotsman,
Inc. (the “Borrower”), are parties to a certain Credit Agreement, dated as of
March 26, 2002, with the lenders party thereto, Deutsche Bank Trust Company
Americas (“DBTCA”), as administrative agent, and certain other Persons, as
amended by a First Amendment, dated as of February 27, 2003, a Second Amendment,
dated as of August 11, 2003, a Third Amendment, dated as of December 22, 2003, a
Fourth Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as
of April 15, 2005 (as so amended, the “Existing Credit Agreement”);

(b)                                 the Borrower, Willscot Equipment, LLC, Space
Master International, Inc., Truck & Trailer Sales, Inc., Evergreen Mobile
Company  and the Senior Secured Notes Trustee have entered into an Indenture,
dated as of August 18, 2003 (as amended, modified or supplemented from time to
time, the “Senior Secured Notes Indenture”), providing for (i) the issuance by
the Borrower of its 10% Senior Secured Notes due 2008 and all Senior Secured
Notes issued upon any exchange offer as contemplated in the Senior Secured Notes
Indenture (the “Senior Secured Notes”) to the holders thereof from time to time
(the “Senior Secured Noteholders” and, together with the Senior Secured Notes
Trustee, the “Second Lien Creditors” and, together with the First Lien
Creditors, the “Secured Creditors”) and (ii) the guaranty by the Guarantors (as
defined in the Senior Secured Notes Indenture) and the Subordinated Guarantor
(as defined in the Senior Secured Notes Indenture) of the Borrower’s obligations
under the Senior Secured Notes Indenture and the Senior Secured Notes (each such
guaranty, together with the Senior Secured Notes Indenture and the Senior
Secured Notes, are herein called the “Senior Secured Notes Documents”);

 

--------------------------------------------------------------------------------


 

(c)                                  pursuant to the Canadian Subsidiaries
Guaranty (as defined in the Existing Credit Agreement), the Obligor has
guaranteed to the First Lien Creditors the payment when due of all Guaranteed
Obligations as described therein;

(d)                                 the Obligor and DBTCA, as the collateral
agent entered into the Canadian Security Agreement, dated as of March 26, 2002
and amended and restated as of August 18, 2003 (as amended, modified or
supplemented through, but not including, the date hereof, the “Original Canadian
Security Agreement”), pursuant to which the Obligor granted a security interest
in the Collateral for the benefit of the Secured Creditors under, and as defined
in, the Original Canadian Security Agreement;

(e)                                  it was a condition precedent to the making
of loans to, and the issuance of, and participation in, letters of credit for
the account of the Borrower under the Existing Credit Agreement that the Obligor
shall have executed and delivered to the Collateral Agent (as defined therein)
the Original Canadian  Security Agreement;

(f)                                    it was a condition precedent to the
issuance of the Senior Secured Notes by the Borrower under the Senior Secured
Notes Indenture that the Obligor shall have executed and delivered the Original
Canadian  Security Agreement;

(g)                                 BofA and DBTCA have purchased from the other
lenders party to the Existing Credit Agreement all of such lenders’ right, title
and interest in and to the Existing Credit Agreement and the documents and
instruments executed and delivered in connection therewith (with certain
exceptions), all pursuant to a certain Assignment and Assumption Agreement (the
“Bank Assignment Agreement”), dated as of the Effective Date, among BofA, DBTCA,
the other lenders party to the Existing Credit Agreement, the administrative
agent and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings, and which was acknowledged and accepted therein, inter alia, by the
Obligor;

(h)                                 Holdings, the Borrower, the financial
institutions from time to time party thereto (the “Lenders”), BofA, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), DBTCA, as Syndication Agent, Citicorp USA, Inc., Wells
Fargo Bank, N.A. and Lehman Commercial Paper Inc., as Co-Documentation Agents,
and Banc of America Securities LLC and Deutsche Bank Securities Inc., as Co-Lead
Arrangers and Joint Book Runners, desire to amend and restate the Existing
Credit Agreement in its entirety and

 

-2-

--------------------------------------------------------------------------------


 

have entered into an Amended and Restated Credit Agreement, dated as of the
Effective Date, (as further amended, modified, extended, renewed, replaced,
restated or supplemented from time to time, and including any agreement or
agreements extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement or
agreements, whether or not with the same agent, trustee, representative, lenders
or holders, the “Amended and Restated Credit Agreement”), providing for the
making of Loans and the issuance of, and participation in, Letters of Credit for
the account of the Borrower as contemplated therein (the Lenders, each Issuing
Lender, the Administrative Agent and its affiliates, the Collateral Agent and
each other Agent (as defined in the Amended and Restated Credit Agreement) are
herein called the “Bank Creditors”);

(i)                                     the Borrower may from time to time be
party to one or more interest rate agreements (including, without limitation,
interest rate swaps, caps, floors, collars, and similar agreements)
(collectively, the “Interest Rate Agreements”) with BofA, any Lender, any
affiliate thereof or a syndicate of financial institutions organized by BofA or
an affiliate of BofA (even if BofA or any such Lender ceases to be a Lender
under the Amended and Restated Credit Agreement for any reason), and any
institution that participates, and in each case their subsequent assigns, in
such Interest Rate Agreement (collectively, the “Interest Rate Creditors”, and
the Interest Rate Creditors together with the Bank Creditors, collectively, the
“First Lien Creditors”);

(j)                                     it is a condition precedent to the
amendment and restatement of the Existing Credit Agreement as contemplated by
the Amended and Restated Credit Agreement and to the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Amended and Restated Credit Agreement, that the Original
Canadian Security Agreement and the Canadian Subsidiaries Guaranty be amended
and restated in their entirety.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein (the receipt and adequacy of which are acknowledged), the
parties hereto agree that the Original Canadian Security Agreement be amended
and restated in its entirety as follows:

 

-3-

--------------------------------------------------------------------------------


 


ARTICLE 1
INTERPRETATION


SECTION 1.1                DEFINED TERMS.

As used in this security agreement and the recitals hereto, the following terms
have the following meanings:

“Administrative Agent” means BofA acting as administrative agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement.

“Amended and Restated Credit Agreement” has the meaning ascribed thereto in the
recitals of this security agreement.

“Applicable Value” means, with respect to any Subsidiary of the Borrower, the
aggregate amount, par value, book value as carried by the Borrower or the market
value, whichever is greater, of the capital stock or other securities of such
Subsidiary.

“Bank Assignment Agreement” has the meaning ascribed thereto in the recitals of
this security agreement.

“Bank Creditors” means, collectively, the Lenders, the Collateral Agent, the
Issuing Lender, the Syndication Agent, the Co-Documentation Agents, the
Administrative Agent and the Co-Lead Arrangers and Joint Book Runners.

“Borrower” means Williams Scotsman, Inc., a corporation incorporated and
existing under the laws of the State of Maryland, and its successors and
permitted assigns.

“Business Day” means any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day in which banking
institutions are authorized by law or other governmental actions to close.

“Co-Documentation Agents” means Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc. acting as co-documentation agents under the Amended
and Restated Credit Agreement and any successors appointed pursuant to the
Amended and Restated Credit Agreement, and their respective permitted assigns.

“Co-Lead Arrangers and Joint Book Runners” means Banc of America Securities LLC
and Deutsche Bank Securities Inc., as the co-lead arrangers and joint book
managers, and their respective successors and permitted assigns.

 

-4-

--------------------------------------------------------------------------------


 

“Collateral” has the meaning ascribed thereto in Section 2.1(1).

“Collateral Agent” means BofA acting as collateral agent for the Secured
Creditors, and any successor thereto, or sub-collateral agent, appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

“Confidential Information” means all trade secrets, confidential information,
proprietary information, and confidential know-how including all unpatented
inventions, all customer and supplier lists, all unpublished studies and data,
prototypes, drawings, design and construction specifications and production,
operating and quality control manuals, all marketing strategies and business
plans, all current or proposed business opportunities, and all documents,
material and media embodying other items of Confidential Information.

“Contract Rights” means all rights of the Obligor (including all Rentals and all
other rights to payment) under each Contract.

“Contracts” means all contracts between the Obligor and one or more additional
parties (including any and all Interest Rate Agreements, Leases, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

“Copyrights” means all copyrights, all registrations and applications that have
been or shall be made or filed in the Canadian Intellectual Property Office -
Copyrights or any similar office in any country and all records thereof and all
reissues, extensions or renewals thereof, and all common law and other rights in
the foregoing.

“Credit Document Obligations” has the meaning provided in the definition of
Obligations.

“Credit Documents” means the Amended and Restated Credit Agreement and each
other Credit Document under and as defined in the Amended and Restated Credit
Agreement.

“Credit Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

“DBTCA” means Deutsche Bank Trust Company Americas, formerly named Bankers Trust
Company, and any successor thereto and its permitted assigns.

“Default” means any event which, with notice or lapse of time, or both, would
constitute an Event of Default.

 

-5-

--------------------------------------------------------------------------------


 

“Designs” means all industrial designs and other designs and all registrations
and applications that have been or shall be made or filed in the Canadian
Intellectual Property Office — Designs or any similar office in any country and
all records thereof and all reissues, extensions or renewals thereof, and all
common law and other rights in the foregoing.

“Effective Date” means June 28, 2005.

“Event of Default” means any Event of Default (or similar term) under, and as
defined in, the Amended and Restated Credit Agreement or any Interest Rate
Agreement entered into with an Interest Rate Creditor and shall in any event
include (i) any payment default on any of the Obligations (as defined in the
respective agreements) under the Amended and Restated Credit Agreement, any
Interest Rate Agreement or any Senior Secured Notes Document after the
expiration of any applicable grace period and (ii) at any time after the First
Lien Obligations have been paid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and all Commitments have been terminated, any “Event of Default” (or
similar term) under, and as defined in, the Senior Secured Notes Indenture.

“Existing Credit Agreement” has the meaning provided in the recitals of this
security agreement.

“First Lien Creditors” means, collectively, the Bank Creditors and the Interest
Rate Creditors.

“First Lien Obligations” means all Credit Document Obligations and all Interest
Rate Obligations.

“Governmental Entity” means any (i) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above.

“Guarantee” means the guarantee dated March 26, 2002 made by the Obligor in
favour of the First Lien Creditors and the Collateral Agent, as amended and
restated as of June 28, 2005 and as further amended, modified, extended,
restated or supplemented from time to time.

“Holdings” means Williams Scotsman International, Inc. and its successors.

“Indemnitees” has the meaning ascribed thereto in Section 5.11(1).

 

-6-

--------------------------------------------------------------------------------


 

“Instruments” means, (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.

“Intellectual Property” has the meaning ascribed thereto in Section 2.1(1)(h).

“Intercreditor Agreement” means the intercreditor agreement dated August 18,
2003 among the Collateral Agent, the Administration Agent and the Senior Secured
Notes Trustee as the same may from time to time be amended, modified, restated
or supplemented.

“Interest Rate Agreement” means any interest rate agreement (including interest
rate swaps, caps, floors, collars and similar agreements) between the Borrower
and any Interest Rate Creditor.

“Interest Rate Creditors” means, collectively, any Lender, any affiliate thereof
or a syndicate of financial institutions organized by BofA or an affiliate of
BofA (even if BofA or any such Lender subsequently ceases to be a Lender under
the Amended and Restated Credit Agreement for any reason) and any institution
that participates, and in each case their subsequent assigns, in any Interest
Rate Agreement with the Borrower.

“Interest Rate Obligations” has the meaning provided in the definition of
Obligations.

“Inventory” means (i) merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located and any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral

 

-7-

--------------------------------------------------------------------------------


 

Agent from the Obligor’s customers, and (ii) any and all other “inventory” as
such term is defined in the PPSA as in effect on the Effective Date.

“Leases” means any agreement between the Obligor and any other Person for the
lease or rental of Rental Equipment, Inventory or other assets or property,
whether (x) by the Obligor to such Person or (y) by such Person to the Obligor.

“Lenders” means, collectively, the financial institutions listed from time to
time on Schedule I to the Amended and Restated Credit Agreement, as lenders, as
well as any Person which becomes a Lender pursuant to Section 11.6 of the
Amended and Restated Credit Agreement, and their respective successors and
assigns.

“Licensed Trade-marks” has the meaning ascribed thereto in Section 4.9.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security agreement of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the PPSA or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

“Negotiable Collateral” has the meaning ascribed thereto in Section 2.3(3).

“Obligations” means:

(I)                                     THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS (INCLUDING PRINCIPAL, PREMIUM,
INTEREST (INCLUDING ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY
CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING OF THE OBLIGOR AT THE RATE PROVIDED FOR IN
THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST
IS ALLOWED IN ANY SUCH PROCEEDING), REIMBURSEMENT OBLIGATIONS UNDER LETTERS OF
CREDIT, FEES, COSTS AND INDEMNITIES) OF THE OBLIGOR OWING TO THE BANK CREDITORS,
NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN CONNECTION WITH
ANY CREDIT DOCUMENT TO WHICH THE OBLIGOR IS A PARTY (INCLUDING ALL SUCH
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS UNDER THE GUARANTEE) AND THE DUE
PERFORMANCE AND COMPLIANCE BY THE OBLIGOR, WITH THE TERMS, CONDITIONS AND
AGREEMENTS OF EACH SUCH CREDIT DOCUMENT (ALL SUCH OBLIGATIONS AND LIABILITIES
UNDER THIS PARAGRAPH (I), EXCEPT TO THE EXTENT GUARANTEEING OBLIGATIONS OF THE
BORROWER UNDER INTEREST RATE AGREEMENTS,

 

-8-

--------------------------------------------------------------------------------


 

BEING HEREIN COLLECTIVELY CALLED THE “CREDIT DOCUMENT OBLIGATIONS”);

(II)                                  THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS, LIABILITIES AND INDEBTEDNESS (INCLUDING ALL INTEREST THAT ACCRUES
AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION RELATING TO THE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF THE OBLIGOR AT
THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM
FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING) OF THE OBLIGOR
OWING TO THE INTEREST RATE CREDITORS, NOW EXISTING OR HEREAFTER INCURRED UNDER,
ARISING OUT OF OR IN CONNECTION WITH ANY INTEREST RATE AGREEMENT, WHETHER SUCH
INTEREST RATE AGREEMENT IS NOW IN EXISTENCE OR HEREAFTER ARISING, AND THE DUE
PERFORMANCE AND COMPLIANCE BY THE OBLIGOR WITH ALL OF THE TERMS, CONDITIONS AND
AGREEMENTS OF EACH INTEREST RATE AGREEMENT INCLUDING ALL OBLIGATIONS,
LIABILITIES AND INDEBTEDNESS UNDER THE GUARANTEE (ALL SUCH OBLIGATIONS AND
LIABILITIES UNDER THIS PARAGRAPH (II) BEING HEREIN COLLECTIVELY CALLED THE
“INTEREST RATE OBLIGATIONS”);

(III)                               THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS, INDEBTEDNESS AND LIABILITIES (INCLUDING PRINCIPAL, PREMIUM AND
INTEREST (INCLUDING ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY
CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING OF THE OBLIGOR AT THE RATE PROVIDED FOR IN
THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST
IS ALLOWED IN ANY SUCH PROCEEDING)) OWING BY THE OBLIGOR TO THE SECOND LIEN
CREDITORS, WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF, OR
IN CONNECTION WITH THE SENIOR SECURED NOTES AND THE OTHER SENIOR SECURED NOTES
DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY (INCLUDING ALL SUCH OBLIGATIONS,
INDEBTEDNESS AND LIABILITIES OF THE OBLIGOR UNDER ANY GUARANTY CONSTITUTING A
SENIOR SECURED NOTES DOCUMENT) AND THE DUE PERFORMANCE AND COMPLIANCE BY THE
OBLIGOR WITH ALL OF THE TERMS, CONDITIONS AND AGREEMENTS CONTAINED IN THE SENIOR
SECURED NOTES AND IN SUCH OTHER SENIOR SECURED NOTES DOCUMENTS (ALL SUCH
OBLIGATIONS, INDEBTEDNESS AND LIABILITIES UNDER THIS CLAUSE (III) BEING HEREIN
COLLECTIVELY CALLED THE “SECOND LIEN OBLIGATIONS”);

 

-9-

--------------------------------------------------------------------------------


 

(IV)                              ANY AND ALL SUMS ADVANCED BY THE COLLATERAL
AGENT IN ORDER TO PRESERVE THE COLLATERAL OR PRESERVE ITS SECURITY INTEREST IN
THE COLLATERAL;

(V)                                 IN THE EVENT OF ANY PROCEEDING FOR THE
COLLECTION OR ENFORCEMENT OF ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES OF THE
OBLIGOR REFERRED TO IN PARAGRAPHS (I), (II) AND (III) ABOVE, AFTER AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE REASONABLE EXPENSES OF
RE-TAKING, HOLDING, PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING
OF OR REALIZING THE COLLATERAL, OR OF ANY EXERCISE BY THE COLLATERAL AGENT OF
ITS RIGHTS HEREUNDER, TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS;

(VI)                              ALL AMOUNTS PAID BY AN INDEMNITEE AS TO WHICH
SUCH INDEMNITEE HAS THE RIGHT TO REIMBURSEMENT UNDER SECTION 5.11 OF THIS
SECURITY AGREEMENT; AND

(VII)                           ALL AMOUNTS OWING TO ANY AGENT PURSUANT TO ANY
OF THE CREDIT DOCUMENTS IN ITS CAPACITY AS SUCH;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on Effective Date or
extended from time to time after the Effective Date.

“Obligor” means Williams Scotsman of Canada, Inc., a corporation incorporated
and existing under the laws of the Province of Ontario and its successors and
permitted assigns.

“Original Canadian Security Agreement” has the meaning provided in the recitals
of this security agreement.

 “Owned Trade-marks” has the meaning ascribed thereto in Section 4.9.

“Patents” means all letters patent for an invention and all registrations and
applications that have been or shall be made or filed in the Canadian
Intellectual Property Office - Patents or any similar office in any country and
all records thereof and all renewals, reissues, extensions, divisions,
continuations and continuations-in-part thereof and any and all resulting
letters patent and all other rights in the foregoing.

“Person” means a natural person, partnership, corporation, joint stock company,
trust, unincorporated association, joint venture or other entity or Governmental
Entity, and pronouns have a similarly extended meaning.

“PPSA” has the meaning ascribed thereto in Section 1.2.

 

-10-

--------------------------------------------------------------------------------


 

“Receivables” means, collectively:

(A)                                  ANY “ACCOUNT” AS SUCH TERM IS DEFINED IN
THE PERSONAL PROPERTY SECURITY ACT (ONTARIO) AS IN EFFECT ON THE EFFECTIVE DATE
AND ANY RIGHT TO PAYMENT FOR GOODS SOLD OR LEASED OR SERVICES PERFORMED WHETHER
NOW IN EXISTENCE OR ARISING FROM TIME TO TIME HEREAFTER, INCLUDING ANY RIGHT
EVIDENCED BY AN ACCOUNT, NOTE, CONTRACT, SECURITY AGREEMENT, CHATTEL PAPER OR
OTHER EVIDENCE OF INDEBTEDNESS OR SECURITY; AND

(B)                                 ALL (I) SECURITY PLEDGED, ASSIGNED,
HYPOTHECATED OR GRANTED TO OR HELD BY THE OBLIGOR TO SECURE THE ACCOUNTS AND
RIGHTS DESCRIBED IN PARAGRAPH (A); (II) RIGHT, TITLE AND INTEREST IN AND TO ANY
GOODS, THE SALE OF WHICH GAVE RISE TO THE ACCOUNTS AND RIGHTS DESCRIBED IN
PARAGRAPH (A); (III) GUARANTEES, ENDORSEMENTS AND INDEMNIFICATIONS ON, OR OF,
ANY OF THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A); (IV) POWERS OF
ATTORNEY FOR THE EXECUTION OF ANY EVIDENCE OF INDEBTEDNESS OR SECURITY OR OTHER
WRITING IN CONNECTION WITH THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A);
(V) BOOKS, RECORDS, LEDGER CARDS, AND INVOICES RELATING TO THE ACCOUNTS AND
RIGHTS DESCRIBED IN PARAGRAPH (A); (VI) EVIDENCES OF THE FILING OF FINANCING
STATEMENTS AND OTHER STATEMENTS AND THE REGISTRATION OF OTHER INSTRUMENTS IN
CONNECTION WITH THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A) AND
AMENDMENTS TO THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A), NOTICES TO
OTHER CREDITORS OR SECURED PARTIES, AND CERTIFICATES FROM FILING OR OTHER
REGISTRATION OFFICERS; (VII) CREDIT INFORMATION, REPORTS AND MEMORANDA RELATING
TO THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A); AND (VIII) OTHER WRITINGS
RELATED IN ANY WAY TO THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A) AND
THIS PARAGRAPH (B).

“Rental Equipment” means all Units which are sold or leased or held for sale or
lease, by the Obligor to one or more third persons.

“Rentals” means all rents payable under the Leases in respect of the use of any
Rental Equipment by account debtors as lessees of such Rental Equipment to the
Obligor as the lessor of such Rental Equipment.

“Representative” means, with respect to the Interest Rate Creditors, the
trustee, paying agent or other similar representative for the Interest Rate
Creditors.

“Required Second Lien Creditors” means the holders of at least a majority of the
then outstanding principal amount of all Senior Secured Notes.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments or Letters of Credit under the
Amended and Restated Credit Agreement exist, the

 

-11-

--------------------------------------------------------------------------------


 

Required Lenders (or, to the extent required by Section 11.10 of the Amended and
Restated Credit Agreement, each of the Lenders), (ii) at any time after all of
the Credit Document Obligations have been paid in full in cash in accordance
with the terms thereof and all Commitments and Letters of Credit under the
Amended and Restated Credit Agreement have been terminated, the holders of a
majority of the Interest Rate Obligations and (iii) at any time after all Credit
Document Obligations and Interest Rate Obligations have been paid in full in
cash in accordance with the terms thereof and all Commitments and Letters of
Credit under the Amended and Restated Credit Agreement have been terminated, the
Senior Secured Notes Trustee acting at the direction of the Required Second Lien
Creditors.

“Restricted Asset” has the meaning ascribed thereto in Section 2.4(1).

“Second Lien Creditors” means collectively, the Senior Secured Noteholders and
the Senior Secured Notes Trustee.

“Second Lien Excluded Collateral” means and includes (i) any property or assets
owned by any Unrestricted Subsidiary (as defined in the Senior Secured Notes
Indenture), (ii) all capital stock or other securities of the Borrower or any
Unrestricted Subsidiary, (iii) all capital stock or other securities of
Restricted Subsidiaries (as defined in the Senior Secured Notes Indenture) to
the extent the Applicable Value of such capital stock or other securities (on a
Subsidiary by Subsidiary basis) is equal to or greater than 20% of the then
aggregate principal amount of the Senior Secured Notes outstanding, and (iv) all
proceeds and products from any and all of the foregoing excluded Collateral
described in clauses (i) through (iii), unless such proceeds or products would
otherwise constitute Collateral without regard to preceding clauses (i) through
(iii); provided, however, in the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would require) the filing with the SEC of
separate financial statements of any Restricted Subsidiary of the Borrower due
to the fact that such Restricted Subsidiary’s capital stock or other securities
secure the Senior Secured Notes, then the capital stock or other securities of
such Restricted Subsidiary shall automatically be deemed not to be part of the
Collateral in which the Second Lien Creditors have a security interest and shall
automatically be deemed to be part of the Second Lien Excluded Collateral, but
only to the extent necessary to not be subject to such requirement.  In such
event, the applicable Collateral Documents shall be deemed to be amended or
modified (without the consent of any Secured Creditor) to include as Second Lien
Excluded Collateral the shares of capital stock or other securities that are so
deemed to no longer constitute part of the Collateral.  In the event that Rule
3-10 or Rule 3-16 of Regulation S-X under the Securities Act is amended,

 

-12-

--------------------------------------------------------------------------------


 

modified or interpreted by the SEC to permit (or is replaced with another rule
or regulation or any other law, rule or regulation is adopted, which would
permit) such Restricted Subsidiary’s capital stock and other securities to
secure the Senior Secured Notes in excess of the amount or value then pledged
pursuant to the Collateral Documents without the filing with the SEC of separate
financial statements of such Restricted Subsidiary, then the capital stock and
other securities of such Restricted Subsidiary shall automatically be deemed to
be a part of the Collateral, but only to the greatest extent which would not
cause the financial statements of such Restricted Subsidiary to be subject to
any such financial statement requirement.

“Second Lien Obligations” has the meaning provided in the definition of
Obligations.

“Secured Creditors” means, collectively, the First Lien Creditors and the Second
Lien Creditors.

“Secured Debt Agreements” shall mean and include this security agreement, the
other Credit Documents, the Interest Rate Agreements entered into with an
Interest Rate Creditor and the Senior Secured Notes Documents.

“Securities” means a document that is, (i) issued in bearer, order or registered
form, (ii) of a type commonly dealt in upon securities exchanges or markets or
commonly recognized in any area in which it is issued or dealt in as a medium
for investments, (iii) one of a class or series or by its terms is divisible
into a class or series of documents, and (iv) evidence of a share, participation
or other interest in property or in an enterprise or is evidence of an
obligation of the issuer, and includes an uncertificated security.

“security agreement” means this Amended and Restated Canadian Security Agreement
as the same may modified, supplemented or amended from time to time in
accordance with its terms.

“Security Interest” has the meaning ascribed thereto in Section 2.2(1).

“Senior Secured Noteholders” means collectively, the holders from time to time
of the Senior Secured Notes.

“Senior Secured Notes Documents” means collectively, the guarantee by the
Obligor, inter alia, of the Borrower’s obligations under the Senior Secured
Notes, the Senior Secured Notes Indenture and the Senior Secured Notes.

“Senior Secured Notes Indenture” means the indenture, dated August 18, 2003
among, the Senior Secured Notes Trustee and the Obligor, inter alia, as the same
may from time to time be amended, modified or supplemented.

 

-13-

--------------------------------------------------------------------------------


 

“Senior Secured Notes” means collectively, the 10% senior secured notes of the
Borrower due 2008 and all Senior Secured Notes issued upon the exchange offer
contemplated in the Senior Secured Notes Indenture.

“Senior Secured Notes Trustee” means U.S. Bank National Association and any
successor trustee;

“Software” means all computer programs and databases and portions thereof, in
whatever form and on whatever medium those programs or databases are expressed,
fixed, embodied or stored from time to time, and the copyright therein
including, the object code and source code versions of each such program and
portions thereof and all corrections, updates, enhancements, translations,
modifications, adaptations and new versions thereof together with both the media
upon or in which such programs, databases and portions thereof are expressed,
fixed, embodied or stored (such as disks, diskettes, tapes and semiconductor
chips) and all flow charts, manuals, instructions, documentation and other
material relating thereto.

“Syndication Agent” means DBTCA acting as syndication agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

“Termination Date” means the date upon which the Total Commitments under the
Amended and Restated Credit Agreement have been terminated and all Interest Rate
Agreements entered into with any Interest Rate Creditor have been terminated (or
cash collateralized Collateral in a manner reasonably satisfactory to the
Administrative Agent), no Note under the Amended and Restated Credit Agreement
is outstanding and all Loans thereunder have been repaid in full in cash in
accordance with the terms thereof, all Letters of Credit issued under the
Amended and Restated Credit Agreement have been terminated (or cash
collateralized in a manner satisfactory to the Administrative Agent), all Second
Lien Obligations have been paid in full in cash (or defeased or discharged) in
accordance with the terms thereof and all other Obligations then due and payable
have been paid in full; provided, however, at such time as (x) all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof
and all Commitments under the Amended and Restated Credit Agreement have been
terminated and all Letters of Credit have been terminated or cash collateralized
in a manner satisfactory to the Administrative Agent or (y) the First Lien
Creditors have released their Liens on all of the Collateral then, in either
case, this security agreement and the security interests created hereby shall
terminate (provided that all indemnities set forth herein (including in Section
5.11 hereof) and in Section 6 of Annex N of the U.S. Security Agreement shall
survive such termination) unless, in the case of preceding

 

-14-

--------------------------------------------------------------------------------


 

clause (x), any Event of Default under the Senior Secured Notes Indenture exists
as of the date on which the First Lien Obligations are repaid in full and
terminated as described in such clause (x), in which case the security interests
created under this security agreement in favour of the Second Lien Creditors
will not be released except to the extent the Collateral or any portion thereof
was disposed of in order to repay the First Lien Obligations (although the
security interests created in favour of the Second Lien Creditors will be
released when such Event of Default and all other Events of Default under the
Senior Secured Notes Indenture cease to exist).

“Trade-marks” means: (i) trade-marks, whether registered or unregistered and
whether in use or proposed; (ii) designs, logos, indicia, trade names, corporate
names, company names, business names, trade styles and other source or business
identifiers; (iii) fictitious characters and names; (iv) prints and labels on
which any of the foregoing have appeared or appear or shall appear; (v) all
registrations and applications that have been or shall be made or filed in the
Canadian Intellectual Property Office - Trade-marks or any similar office in any
country and all records thereof and all reissues, extensions, or renewals
thereof, and (vi) all goodwill associated with or symbolized by any of the above
and all common law and other rights in the foregoing.

“Trade-mark License Agreement” means the trade-mark licence agreement dated
November 23, 1998 between the Obligor and the Borrower pursuant to which the
Borrower has licensed the Trade-marks to the Obligor.

“Units” means the mobile structures generally constructed of steel or using a
steel frame and undercarriage with an exterior of wood or aluminium owned by the
Obligor used to provide office, classroom, storage, commercial or other space,
whether in single units or physically attached to such other units (and
including in such form, storage containers, mobile offices and modular
structures and related equipment), which structures are capable of being
transported to and assembled on remote sites, and which may be equipped with air
conditioning and heating, electrical outlets, floors, partitions, plumbing,
carpeting, moldings, wall coverings, lighting and other accessories.

“U.S. Security Agreement” has the meaning ascribed thereto in Section 3.2(i).


SECTION 1.2                TERMS INCORPORATED BY REFERENCE.


(1)                                  TERMS DEFINED IN THE PERSONAL PROPERTY
SECURITY ACT (ONTARIO) (AS AMENDED FROM TIME TO TIME, THE “PPSA”) AND USED BUT
NOT OTHERWISE DEFINED IN THIS SECURITY AGREEMENT SHALL HAVE THE SAME MEANINGS.


(2)                                  EXCEPT AS OTHERWISE DEFINED HEREIN, ALL
CAPITALIZED TERMS USED HEREIN AND DEFINED IN THE AMENDED AND RESTATED CREDIT
AGREEMENT SHALL BE USED HEREIN AS THEREIN DEFINED (OR, AT ANY TIME ON OR AFTER
THE FIRST DATE WHEN ALL CREDIT


 


-15-

--------------------------------------------------------------------------------



 


DOCUMENT OBLIGATIONS SHALL HAVE BEEN REPAID IN FULL AND ALL LETTERS OF CREDIT
HAVE BEEN TERMINATED OR CASH COLLATERALIZED IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE TOTAL COMMITMENTS UNDER THE AMENDED AND RESTATED
CREDIT AGREEMENT HAVE BEEN TERMINATED AND THEREAFTER FOR SO LONG AS NO AMENDED
AND RESTATED CREDIT AGREEMENT IS IN EFFECT, THE AMENDED AND RESTATED CREDIT
AGREEMENT AS IN EFFECT ON SUCH DATE IMMEDIATELY PRIOR TO SUCH REPAYMENT AND
TERMINATION, PROVIDED THAT ALL DETERMINATIONS REQUIRED TO BE MADE TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT AND ALL MATTERS REQUIRED TO BE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN EACH CASE AS PROVIDED IN ANY SUCH
DEFINITION SHALL, AFTER SUCH DATE, INSTEAD BE REQUIRED TO BE MADE TO THE
SATISFACTION OF THE COLLATERAL AGENT OR BE REQUIRED TO BE ACCEPTABLE TO THE
COLLATERAL AGENT, AS THE CASE MAY BE).


SECTION 1.3                STATUTES.

Unless specified otherwise, reference in this security agreement to a statute
refers to that statute as it may be amended, or to any restated or successor
legislation of comparable effect.


SECTION 1.4                CERTAIN PHRASES, ETC.

In this security agreement the words “including” and “includes” mean “including
(or includes) without limitation”.


SECTION 1.5                GENDER AND NUMBER.

Any reference in this security agreement to gender shall include all genders and
words importing the singular number only shall include the plural and vice
versa.


SECTION 1.6                HEADINGS, ETC.

The division of this security agreement into Articles and Sections and the
insertion of headings are for convenient reference only and are not to affect
its interpretation.  The expressions “Article” and “Section” followed by a
number mean and refer to the specified Articles or Section of this security
agreement.


SECTION 1.7                SCHEDULES.

The Schedules attached to this security agreement shall, for all purposes of
this security agreement, form an integral part of it.


ARTICLE 2
SECURITY


SECTION 2.1                GRANT OF SECURITY.


(1)                                  SUBJECT TO SECTION 2.4, THE OBLIGOR
CHARGES, ASSIGNS, HYPOTHECATES, PLEDGES AND TRANSFERS TO THE COLLATERAL AGENT,
AND GRANTS TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS
(AND, TO THE EXTENT THE FOLLOWING CONSTITUTES “COLLATERAL” UNDER, AND AS DEFINED
IN, THE ORIGINAL CANADIAN SECURITY AGREEMENT, DOES HEREBY RECONFIRM (WITHOUT
INTERRUPTION) ITS CHARGE,


 


-16-

--------------------------------------------------------------------------------



 


ASSIGNMENT, HYPOTHECATION, PLEDGE, TRANSFER AND GRANT TO THE COLLATERAL AGENT
UNDER THE ORIGINAL CANADIAN SECURITY AGREEMENT OF), A SECURITY INTEREST IN ALL
THE OBLIGOR’S RIGHT, TITLE AND INTEREST IN AND TO THE PERSONAL PROPERTY AND
UNDERTAKING OF THE OBLIGOR NOW OWNED OR HEREAFTER ACQUIRED (COLLECTIVELY, THE
“COLLATERAL”) INCLUDING ANY AND ALL OF THE OBLIGOR’S:

(A)                                  INVENTORY INCLUDING GOODS HELD FOR SALE,
LEASE OR RESALE, GOODS FURNISHED OR TO BE FURNISHED TO THIRD PARTIES UNDER
CONTRACTS OF LEASE, CONSIGNMENT OR SERVICE, GOODS WHICH ARE RAW MATERIALS OR
WORK IN PROCESS, GOODS USED IN OR PROCURED FOR PACKING AND MATERIALS USED OR
CONSUMED IN THE BUSINESS OF THE OBLIGOR;

(B)                                 EQUIPMENT, MACHINERY, FURNITURE, FIXTURES,
PLANT, VEHICLES AND OTHER GOODS OF EVERY KIND AND DESCRIPTION AND ALL LICENCES
AND OTHER RIGHTS AND ALL RECORDS, FILES, CHARTS, PLANS, DRAWINGS,
SPECIFICATIONS, MANUALS AND DOCUMENTS RELATING THERETO;

(C)                                  UNITS;

(D)                                 RECEIVABLES AND ALL AGREEMENTS, BOOKS,
ACCOUNTS, INVOICES, LETTERS, DOCUMENTS AND PAPERS RECORDING, EVIDENCING OR
RELATING THERETO;

(E)                                  MONEY, DOCUMENTS OF TITLE AND CHATTEL
PAPER;

(F)                                    SECURITIES AND INSTRUMENTS, INCLUDING THE
SECURITIES LISTED IN SCHEDULE 2.1(1)(F);

(G)                                 INTANGIBLES INCLUDING ALL SECURITY
INTERESTS, GOODWILL, CHOSES IN ACTION, CONTRACTS, CONTRACT RIGHTS, SOFTWARE AND
OTHER CONTRACTUAL BENEFITS;

(H)                                 COPYRIGHTS, DESIGNS, PATENTS, CONFIDENTIAL
INFORMATION, TRADE SECRET RIGHTS AND TRADE-MARKS AND OTHER INTELLECTUAL PROPERTY
(COLLECTIVELY, THE “INTELLECTUAL PROPERTY”) INCLUDING THE INTELLECTUAL PROPERTY
DESCRIBED IN SCHEDULE 2.1(1)(H);

(I)                                     INSURANCE POLICIES;

(J)                                     SUBSTITUTIONS AND REPLACEMENTS OF AND
INCREASES, ADDITIONS AND, WHERE APPLICABLE, ACCESSIONS TO THE PROPERTY DESCRIBED
IN SECTION 2.1(1)(A) THROUGH SECTION 2.1(1)(I), INCLUSIVE; AND

(K)                                  PROCEEDS IN ANY FORM DERIVED DIRECTLY OR
INDIRECTLY FROM ANY DEALING WITH ALL OR ANY PART OF THE PROPERTY DESCRIBED IN
SECTION 2.1(1)(A), THROUGH SECTION 2.1(1)(J), INCLUSIVE, OR THE PROCEEDS OF SUCH
PROCEEDS.


(2)                                  THE SECURITY INTEREST OF THE COLLATERAL
AGENT UNDER THIS SECURITY AGREEMENT EXTENDS TO ALL COLLATERAL OF THE KIND WHICH
IS THE SUBJECT OF THIS SECURITY AGREEMENT WHICH THE OBLIGOR MAY ACQUIRE AT ANY
TIME DURING THE CONTINUATION OF THIS SECURITY AGREEMENT.


 


-17-

--------------------------------------------------------------------------------



 


(3)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECURITY AGREEMENT, (X) THE SECOND LIEN CREDITORS SHALL NOT
HAVE A SECURITY INTEREST IN, AND THE GRANT OF SECURITY INTERESTS PURSUANT TO
THIS SECURITY AGREEMENT FOR THE BENEFIT OF THE SECOND LIEN CREDITORS SHALL NOT
EXTEND TO, ANY SECOND LIEN EXCLUDED COLLATERAL, AND WITH RESPECT TO THE SECOND
LIEN CREDITORS THE TERM “COLLATERAL” SHALL NOT INCLUDE THE SECOND LIEN EXCLUDED
COLLATERAL, (Y) TO THE EXTENT THAT THE GRANTING OR PERFECTING OF ANY ASSETS OR
PROPERTY OF THE OBLIGOR ACQUIRED AFTER THE EFFECTIVE DATE REQUIRES THE CONSENT
OF A THIRD PARTY THAT HAS NOT BEEN OBTAINED AFTER THE OBLIGOR HAS USED
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH CONSENT, THE SECOND LIEN
CREDITORS SHALL NOT HAVE A SECURITY INTEREST IN, AND THE GRANT OF SECURITY
INTEREST PURSUANT TO THE SECURITY AGREEMENT FOR THE BENEFIT OF THE SECOND LIEN
CREDITORS SHALL NOT EXTEND TO, ANY SUCH PROPERTY OR ASSETS AND (Z) TO THE EXTENT
THAT A SECURITY INTEREST IN FAVOUR OF THE SECOND LIEN CREDITORS CANNOT BE
GRANTED OR PERFECTED IN CERTAIN ASSETS OR PROPERTY OF THE OBLIGOR UNDER
APPLICABLE LAW, THE SECOND LIEN CREDITORS SHALL NOT HAVE A SECURITY INTEREST IN,
AND THE GRANT OF SECURITY INTEREST PURSUANT TO THIS SECURITY AGREEMENT FOR THE
BENEFIT OF THE SECOND LIEN CREDITORS THAT NOT EXTEND TO, ANY SUCH ASSETS OR
PROPERTY.


SECTION 2.2                OBLIGATIONS SECURED.


(1)                                  THE SECURITY INTEREST GRANTED HEREBY (THE
“SECURITY INTEREST”) SECURES THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS.


SECTION 2.3                ATTACHMENT.


(1)                                  THE OBLIGOR ACKNOWLEDGES THAT (I) VALUE HAS
BEEN GIVEN, (II) IT HAS RIGHTS IN THE COLLATERAL (OTHER THAN AFTER-ACQUIRED
COLLATERAL), (III) IT HAS NOT AGREED TO POSTPONE THE TIME OF ATTACHMENT OF THE
SECURITY INTEREST, AND (IV) IT HAS RECEIVED A DUPLICATE ORIGINAL COPY OF THIS
SECURITY AGREEMENT.


(2)                                  IF ANY SECURITY OR INSTRUMENT IS NOW OR AT
ANY TIME HEREAFTER BECOMES EVIDENCED, IN WHOLE OR IN PART, BY UNCERTIFICATED
SECURITIES REGISTERED OR RECORDED IN RECORDS MAINTAINED BY OR ON BEHALF OF THE
ISSUER THEREOF IN THE NAME OF A CLEARING AGENCY OR A CUSTODIAN OR OF A NOMINEE
OF EITHER, THE OBLIGOR SHALL, AT THE REQUEST OF THE COLLATERAL AGENT, CAUSE THE
SECURITY INTEREST TO BE ENTERED IN THE RECORDS OF THE CLEARING AGENCY OR
CUSTODIAN AND PROVIDE EVIDENCE OF SUCH NOTATION TO THE COLLATERAL AGENT.


(3)                                  THE OBLIGOR HEREBY DEPOSITS WITH THE
COLLATERAL AGENT ANY AND ALL CERTIFICATES EVIDENCING THE SECURITIES LISTED IN
SCHEDULE 2.1(1)(F), DULY ENDORSED FOR TRANSFER IN BLANK.  IF THE OBLIGOR
ACQUIRES ANY INSTRUMENT, SECURITY OR NEGOTIABLE DOCUMENT OF TITLE CONSTITUTING
COLLATERAL (COLLECTIVELY, “NEGOTIABLE COLLATERAL”), THE OBLIGOR WILL, WITHIN 10
BUSINESS DAYS AFTER RECEIPT, NOTIFY THE COLLATERAL AGENT THEREOF, AND UPON
REQUEST BY THE COLLATERAL AGENT WILL PROMPTLY DELIVER TO THE COLLATERAL AGENT
THE NEGOTIABLE COLLATERAL AS SECURITY FOR THE OBLIGATIONS AND SHALL, AT THE
REQUEST OF THE COLLATERAL AGENT (I) CAUSE THE TRANSFER OF THE NEGOTIABLE
COLLATERAL TO THE COLLATERAL AGENT TO BE


 


-18-

--------------------------------------------------------------------------------



 


REGISTERED WHEREVER, IN THE REASONABLE OPINION OF THE COLLATERAL AGENT, SUCH
REGISTRATION MAY BE REQUIRED OR ADVISABLE, (II) DULY ENDORSE THE SAME FOR
TRANSFER IN BLANK OR AS THE COLLATERAL AGENT MAY REASONABLY DIRECT, AND
(III) UPON REQUEST OF THE COLLATERAL AGENT, USE COMMERCIALLY REASONABLE EFFORTS
TO DELIVER TO THE COLLATERAL AGENT ANY AND ALL CONSENTS OR OTHER DOCUMENTS WHICH
MAY BE NECESSARY TO EFFECT THE TRANSFER OF THE NEGOTIABLE COLLATERAL TO THE
COLLATERAL AGENT OR ANY THIRD PARTY.


(4)                                  THE OBLIGOR WILL PROMPTLY INFORM THE
COLLATERAL AGENT IN WRITING OF THE ACQUISITION BY THE OBLIGOR OF ANY PERSONAL
PROPERTY WHICH IS NOT ADEQUATELY DESCRIBED IN SECTION 2.1(1), AND THE OBLIGOR
WILL EXECUTE AND DELIVER, AT ITS OWN EXPENSE, FROM TIME TO TIME, AMENDMENTS TO
THIS SECURITY AGREEMENT AND ITS SCHEDULES OR ADDITIONAL SECURITY AGREEMENTS OR
SCHEDULES AS MAY BE REASONABLY REQUIRED BY THE COLLATERAL AGENT.


SECTION 2.4                SCOPE OF SECURITY INTEREST.


(1)                                  TO THE EXTENT THAT AN ASSIGNMENT OF AMOUNTS
PAYABLE AND OTHER PROCEEDS ARISING UNDER OR IN CONNECTION WITH ANY AGREEMENT,
LICENSE, PERMIT OR QUOTA OF THE OBLIGOR (EACH, A “RESTRICTED ASSET”) IS
PROHIBITED BY THE TERMS THEREOF, THE SECURITY INTEREST CREATED HEREUNDER WILL
CONSTITUTE A TRUST CREATED IN FAVOUR OF THE COLLATERAL AGENT AND THE SECURED
CREDITORS PURSUANT TO WHICH THE OBLIGOR SHALL HOLD AS TRUSTEE ALL PROCEEDS
ARISING UNDER OR IN CONNECTION WITH THE RESTRICTED ASSET IN TRUST FOR THE
COLLATERAL AGENT ON THE FOLLOWING BASIS:

(A)                                  UNTIL THE SECURITY INTEREST HAS BECOME
ENFORCEABLE, THE OBLIGOR SHALL BE ENTITLED TO RECEIVE ALL SUCH PROCEEDS; AND

(B)                                 WHENEVER THE SECURITY INTEREST HAS BECOME
ENFORCEABLE, ALL RIGHTS OF THE OBLIGOR TO RECEIVE SUCH PROCEEDS SHALL CEASE, THE
OBLIGOR SHALL AT THE REQUEST OF THE COLLATERAL AGENT TAKE ALL SUCH ACTIONS TO
COLLECT AND ENFORCE PAYMENT AND OTHER RIGHTS ARISING UNDER THE RESTRICTED ASSET
IN ACCORDANCE WITH THE INSTRUCTIONS OF THE COLLATERAL AGENT AND ALL SUCH
PROCEEDS ARISING UNDER OR IN CONNECTION WITH THE RESTRICTED ASSET SHALL BE
IMMEDIATELY PAID OVER TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS.


THE OBLIGOR SHALL NOT EXERCISE ANY RIGHTS OF SET OFF WITH RESPECT TO AMOUNTS
PAYABLE BY IT UNDER OR IN CONNECTION WITH ANY RESTRICTED ASSET AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT NO OTHER PARTY TO THE RESTRICTED
ASSET SHALL EXERCISE ANY RIGHTS OF SET OFF AGAINST ANY SUCH AMOUNTS.  THE
OBLIGOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENT OF EACH
OTHER PARTY TO THE RESTRICTED ASSET TO THE ASSIGNMENT OF THE RESTRICTED ASSET TO
THE COLLATERAL AGENT IN ACCORDANCE WITH THIS SECURITY AGREEMENT AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL AGREEMENTS ENTERED INTO ON
AND AFTER THE EFFECTIVE DATE EXPRESSLY PERMIT ASSIGNMENTS OF THE BENEFITS OF
SUCH AGREEMENT AS COLLATERAL SECURITY TO THE COLLATERAL AGENT IN ACCORDANCE WITH
THE TERMS OF THIS SECURITY AGREEMENT.


 


-19-

--------------------------------------------------------------------------------



 


(2)                                  UNTIL THE SECURITY INTEREST SHALL HAVE
BECOME ENFORCEABLE, THE GRANT OF THE SECURITY INTEREST IN THE INTELLECTUAL
PROPERTY SHALL NOT AFFECT IN ANY WAY THE OBLIGOR’S RIGHTS TO COMMERCIALLY
EXPLOIT THE INTELLECTUAL PROPERTY, DEFEND IT, ENFORCE THE OBLIGOR’S RIGHTS IN IT
OR WITH RESPECT TO IT AGAINST THIRD PARTIES IN ANY COURT OR CLAIM AND BE
ENTITLED TO RECEIVE ANY DAMAGES WITH RESPECT TO ANY INFRINGEMENT OF IT.


(3)                                  THE SECURITY INTEREST SHALL NOT EXTEND TO
CONSUMER GOODS.


(4)                                  THE SECURITY INTEREST SHALL NOT EXTEND OR
APPLY TO THE LAST DAY OF THE TERM OF ANY LEASE OR SUBLEASE OR ANY AGREEMENT FOR
A LEASE OR SUBLEASE, NOW HELD OR HEREAFTER ACQUIRED BY THE OBLIGOR IN RESPECT OF
REAL PROPERTY, BUT THE OBLIGOR SHALL STAND POSSESSED OF ANY SUCH LAST DAY UPON
TRUST TO ASSIGN AND DISPOSE OF IT AS THE COLLATERAL AGENT MAY REASONABLY DIRECT.


SECTION 2.5                GRANT OF LICENCE TO USE INTELLECTUAL PROPERTY.

Solely for purposes of enabling the Collateral Agent to exercise its rights and
remedies pursuant to Article 3 but subject to the next following sentence, and
for no other purpose, the Obligor grants to the Collateral Agent an irrevocable,
nonexclusive licence (exercisable without payment of royalty or other
compensation to the Obligor) to use, assign or sublicense, at any time after the
Security Interest shall have become enforceable, any of the Intellectual
Property owned or licensed by the Obligor wherever the same may be located,
including in such licence access to (i) all media in which any of the licensed
items may be recorded or stored, and (ii) all Software used for compilation or
print-out.  To the extent that the grant of a license under this Section 2.5
would constitute a breach or permit the acceleration or termination of any
Intellectual Property licensed by the Obligor, such Intellectual Property shall
not be subject to the licence in favour of the Collateral Agent but the Obligor
shall, upon the reasonable request therefor from the Collateral Agent, use
commercially reasonable efforts to obtain the consent of the third party to such
Intellectual Property to the grant of the licence to the Collateral Agent
hereunder and, upon obtaining such consent, the Obligor shall grant a license as
set forth in this Section 2.5 to the Collateral Agent.


SECTION 2.6                CARE AND CUSTODY OF COLLATERAL.


(1)                                  THE COLLATERAL AGENT AND THE SECURED
CREDITORS SHALL HAVE NO OBLIGATION TO KEEP FUNGIBLE COLLATERAL IN THEIR
POSSESSION IDENTIFIABLE, BUT SHALL BE BOUND TO EXERCISE IN THE KEEPING OF THE
COLLATERAL THE SAME DEGREE OF CARE AS IT WOULD EXERCISE WITH RESPECT TO SIMILAR
PROPERTY OWNED BY IT.


(2)                                  THE COLLATERAL AGENT MAY, AFTER THE
SECURITY INTEREST SHALL HAVE BECOME ENFORCEABLE, (I) NOTIFY ANY PERSON OBLIGATED
ON ANY RECEIVABLE OR ON CHATTEL PAPER OR ANY OBLIGOR ON AN INSTRUMENT OR UNDER
ANY CONTRACT TO MAKE PAYMENTS TO THE COLLATERAL AGENT, WHETHER OR NOT THE
OBLIGOR WAS PREVIOUSLY MAKING COLLECTIONS ON SUCH RECEIVABLES, CHATTEL PAPER,
INSTRUMENTS OR CONTRACTS, (II) ASSUME CONTROL OF ANY PROCEEDS ARISING FROM THE
COLLATERAL,


 


-20-

--------------------------------------------------------------------------------



 


(III) DIRECT THE OBLIGOR TO CAUSE, AND THE OBLIGOR SHALL CAUSE, ALL PAYMENTS ON
ACCOUNT OF THE RECEIVABLES, CHATTEL PAPER, INSTRUMENTS AND CONTRACTS TO BE MADE
DIRECTLY TO THE CASH COLLATERAL ACCOUNT, AND (IV) DIRECT THE OBLIGOR TO PROMPTLY
(AND IN ANY EVENT WITHIN 10 DAYS) DELIVER ALL OF ITS CHATTEL PAPER TO THE
COLLATERAL AGENT.


(3)                                  THE COLLATERAL AGENT NEED NOT SEE TO THE
COLLECTION OF DIVIDENDS ON, OR EXERCISE ANY OPTION OR RIGHT IN CONNECTION WITH,
THE SECURITIES AND INSTRUMENTS THAT ARE COLLATERAL HEREUNDER AND NEED NOT
PROTECT OR PRESERVE THEM FROM DEPRECIATING IN VALUE OR BECOMING WORTHLESS AND IS
RELEASED FROM ALL RESPONSIBILITY FOR ANY LOSS OF VALUE.  THE COLLATERAL AGENT
SHALL BE BOUND TO EXERCISE IN THE PHYSICAL KEEPING OF SUCH COLLATERAL ONLY THE
SAME DEGREE OF CARE AS IT WOULD EXERCISE WITH RESPECT TO ITS OWN SECURITIES.


SECTION 2.7                RIGHTS OF THE OBLIGOR.


(1)                                  UNTIL THE SECURITY INTEREST HAS BECOME
ENFORCEABLE, THE OBLIGOR SHALL BE ENTITLED TO VOTE THE SECURITIES AND TO RECEIVE
ALL CASH DIVIDENDS.  IN ORDER TO ALLOW THE OBLIGOR TO VOTE THE SECURITIES, THE
COLLATERAL AGENT SHALL FROM TIME TO TIME, AT THE REQUEST AND THE EXPENSE OF THE
OBLIGOR, (I) EXECUTE VALID PROXIES APPOINTING PROXYHOLDERS TO ATTEND AND ACT AT
MEETINGS OF SHAREHOLDERS, AND (II) EXECUTE RESOLUTIONS IN WRITING, ALL PURSUANT
TO THE RELEVANT PROVISIONS OF THE ISSUER’S GOVERNING LEGISLATION.  WHENEVER THE
SECURITY INTEREST HAS BECOME ENFORCEABLE, ALL RIGHTS OF THE OBLIGOR TO VOTE
(UNDER ANY PROXY GIVEN BY THE COLLATERAL AGENT (OR ITS NOMINEE) IN CONNECTION
HEREWITH OR OTHERWISE) OR TO RECEIVE DIVIDENDS SHALL CEASE AND ALL SUCH RIGHTS
SHALL BECOME VESTED SOLELY AND ABSOLUTELY IN THE COLLATERAL AGENT.


(2)                                  ANY DIVIDENDS RECEIVED BY THE OBLIGOR
CONTRARY TO SECTION 2.7(1) OR ANY OTHER MONEYS OR PROPERTY WHICH MAY BE RECEIVED
BY THE OBLIGOR AFTER THE SECURITY INTEREST HAS BECOME ENFORCEABLE FOR, OR IN
RESPECT OF, THE COLLATERAL SHALL BE RECEIVED AS TRUSTEE FOR THE COLLATERAL AGENT
AND THE LENDERS AND SHALL BE IMMEDIATELY PAID OVER TO THE COLLATERAL AGENT.


ARTICLE 3
ENFORCEMENT


SECTION 3.1                ENFORCEMENT.

The Security Interest shall be and become enforceable against the Obligor upon
the occurrence and during the continuance of an Event of Default.


SECTION 3.2                REMEDIES.

Whenever the Security Interest has become enforceable, the Collateral Agent may
realize upon the Collateral and enforce the rights of the Collateral Agent and
the Secured Creditors by:

 

-21-

--------------------------------------------------------------------------------


 

(A)                                  ENTRY ONTO ANY PREMISES WHERE COLLATERAL
CONSISTING OF TANGIBLE PERSONAL PROPERTY MAY BE LOCATED;

(B)                                 ENTRY INTO POSSESSION OF THE COLLATERAL BY
ANY METHOD PERMITTED BY LAW;

(C)                                  SALE OR LEASE OF ALL OR ANY PART OF THE
COLLATERAL;

(D)                                 EXERCISE AND ENFORCE ALL RIGHTS AND REMEDIES
OF A HOLDER OF THE SECURITIES AND INSTRUMENTS AS IF THE COLLATERAL AGENT WERE
THE ABSOLUTE OWNER THEREOF (INCLUDING, IF NECESSARY, CAUSING THE COLLATERAL TO
BE REGISTERED IN THE NAME OF THE COLLATERAL AGENT OR ITS NOMINEE IF NOT ALREADY
DONE);

(E)                                  COLLECTION OF ANY PROCEEDS ARISING IN
RESPECT OF THE COLLATERAL;

(F)                                    COLLECTION, REALIZATION OR SALE OF, OR
OTHER DEALING WITH, THE RECEIVABLES;

(G)                                 SUBJECT TO THE TERMS OF ANY INTELLECTUAL
PROPERTY LICENSES AND CONSENTS WITH RESPECT THERETO OBTAINED PURSUANT TO
SECTION 2.5, LICENSE OR SUBLICENSE, WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE
BASIS, ANY INTELLECTUAL PROPERTY OWNED OR LICENSED BY THE OBLIGOR FOR SUCH TERM
AND ON SUCH CONDITIONS AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL IN ITS
SOLE JUDGMENT DETERMINE (TAKING INTO ACCOUNT SUCH PROVISIONS AS MAY BE NECESSARY
TO PROTECT AND PRESERVE SUCH INTELLECTUAL PROPERTY);

(H)                                 INSTRUCTION TO ALL BANKS WHICH HAVE ENTERED
INTO A CONTROL AGREEMENT WITH THE COLLATERAL AGENT TO TRANSFER ALL MONEYS,
SECURITIES AND INSTRUMENTS HELD BY SUCH DEPOSITARY BANK TO AN ACCOUNT MAINTAINED
WITH OR BY THE COLLATERAL AGENT;

(I)                                     APPLICATION OF ANY MONEYS CONSTITUTING
COLLATERAL OR PROCEEDS THEREOF IN ACCORDANCE WITH SECTION 7.4 OF THE AMENDED AND
RESTATED SECURITY AGREEMENT DATED AS OF MARCH 26, 2002, AMENDED AND RESTATED AS
OF THE AUGUST 18, 2003 DATE AND AMENDED AND RESTATED AS OF THE EFFECTIVE DATE
(AS SUCH AGREEMENT MAY BE AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM
TIME THE “U.S. SECURITY AGREEMENT”) AMONG HOLDINGS, THE BORROWER, THE OTHER
ASSIGNORS PARTY THERETO AND BOFA, AS COLLATERAL AGENT FOR THE SECURED CREDITORS
REFERRED TO THEREIN.  SECTION 7.4 OF THE U.S. SECURITY AGREEMENT IS HEREBY
INCORPORATED HEREIN BY REFERENCE AND ALL OF THE PROVISIONS OF SUCH SECTION SHALL
APPLY HERETO, MUTATIS MUTANDIS;

(J)                                     APPOINTMENT BY INSTRUMENT IN WRITING OF
A RECEIVER (WHICH TERM AS USED IN THIS SECURITY AGREEMENT INCLUDES A RECEIVER
AND MANAGER) OR AGENT OF ALL OR ANY PART OF THE COLLATERAL AND REMOVAL OR
REPLACEMENT FROM TIME TO TIME OF ANY RECEIVER OR AGENT;

 

-22-

--------------------------------------------------------------------------------


 

(K)                                  INSTITUTION OF PROCEEDINGS IN ANY COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT OF A RECEIVER OF ALL OR ANY PART OF
THE COLLATERAL;

(L)                                     INSTITUTION OF PROCEEDINGS IN ANY COURT
OF COMPETENT JURISDICTION FOR SALE OR FORECLOSURE OF ALL OR ANY PART OF THE
COLLATERAL;

(M)                               FILING OF PROOFS OF CLAIM AND OTHER DOCUMENTS
TO ESTABLISH CLAIMS TO THE COLLATERAL IN ANY PROCEEDING RELATING TO THE OBLIGOR;
AND

(N)                                 ANY OTHER REMEDY OR PROCEEDING AUTHORIZED OR
PERMITTED UNDER THE PPSA OR OTHERWISE BY LAW OR EQUITY.

Such remedies may be exercised from time to time separately or in combination
and are in addition to, and not in substitution for, any other rights of the
Collateral Agent and the Secured Creditors however created.  The Collateral
Agent shall not be bound to exercise any right or remedy, and the exercise of
rights and remedies shall be without prejudice to the rights of the Collateral
Agent and the Secured Creditors in respect of the Obligations including the
right to claim for any deficiency.  By accepting the benefits of this security
agreement and each other Collateral Document, the Secured Creditors expressly
acknowledge and agree that this security agreement and each other Collateral
Document may be enforced only by the action of the Collateral Agent acting upon
the instructions of the Required Lenders (or, if no Credit Document Obligations
remain outstanding, the holders of at least a majority of the outstanding
Interest Rate Obligations) and that no other Secured Creditor shall have any
right individually to seek to enforce this security agreement or any other
Collateral Document or to realize upon the security to be granted hereby or
thereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Secured Creditors upon
the terms of this security agreement, the Intercreditor Agreement and the other
Collateral Documents.


SECTION 3.3                ADDITIONAL RIGHTS.

In addition to the remedies set forth in Section 3.2, the Collateral Agent may,
whenever the Security Interest has become enforceable:

(A)                                  REQUIRE THE OBLIGOR, AT THE OBLIGOR’S
EXPENSE, TO ASSEMBLE THE COLLATERAL AT A PLACE OR PLACES DESIGNATED BY NOTICE IN
WRITING AND THE OBLIGOR AGREES TO SO ASSEMBLE THE COLLATERAL;

(B)                                 REQUIRE THE OBLIGOR, BY NOTICE IN WRITING,
TO DISCLOSE TO THE COLLATERAL AGENT THE LOCATION OR LOCATIONS OF THE COLLATERAL
AND THE OBLIGOR AGREES TO MAKE SUCH DISCLOSURE WHEN SO REQUIRED;

(C)                                  REPAIR, PROCESS, MODIFY, COMPLETE OR
OTHERWISE DEAL WITH THE COLLATERAL AND PREPARE FOR THE DISPOSITION OF THE
COLLATERAL, WHETHER ON THE PREMISES OF THE OBLIGOR OR OTHERWISE;

 

-23-

--------------------------------------------------------------------------------


 

(D)                                 CARRY ON ALL OR ANY PART OF THE BUSINESS OF
THE OBLIGOR AND, TO THE EXCLUSION OF ALL OTHERS INCLUDING THE OBLIGOR (EXCLUDING
ANY TENANT LEASES OR OTHER OCCUPANCY AGREEMENTS ENTERED INTO BY THE OBLIGOR, TO
THE EXTENT PERMITTED BY THE AMENDED AND RESTATED CREDIT AGREEMENT, IN ACCORDANCE
WITH THE AMENDED AND RESTATED CREDIT AGREEMENT), ENTER UPON, OCCUPY AND USE ALL
OR ANY OF THE PREMISES, BUILDINGS, AND OTHER PROPERTY OF OR USED BY THE OBLIGOR
FOR SUCH TIME AS THE COLLATERAL AGENT SEES FIT, FREE OF CHARGE, AND, EXCEPT AS
REQUIRED BY APPLICABLE LAW, THE COLLATERAL AGENT AND THE SECURED CREDITORS SHALL
NOT BE LIABLE TO THE OBLIGOR FOR ANY ACT, OMISSION OR NEGLIGENCE (OTHER THAN
WILFUL MISCONDUCT AND GROSS NEGLIGENCE (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION) IN SO DOING OR FOR ANY
RENT, CHARGES, DEPRECIATION OR DAMAGES INCURRED IN CONNECTION WITH OR RESULTING
FROM SUCH ACTION;

(E)                                  BORROW FOR THE PURPOSE OF CARRYING ON THE
BUSINESS OF THE OBLIGOR OR FOR THE MAINTENANCE, PRESERVATION OR PROTECTION OF
THE COLLATERAL AND GRANT A SECURITY INTEREST IN THE COLLATERAL, WHETHER OR NOT
IN PRIORITY TO THE SECURITY INTEREST, TO SECURE REPAYMENT; AND

(F)                                    COMMENCE, CONTINUE OR DEFEND ANY JUDICIAL
OR ADMINISTRATIVE PROCEEDINGS FOR THE PURPOSE OF PROTECTING, SEIZING,
COLLECTING, REALIZING OR OBTAINING POSSESSION OR PAYMENT OF THE COLLATERAL, AND
GIVE GOOD AND VALID RECEIPTS AND DISCHARGES IN RESPECT OF THE COLLATERAL AND
COMPROMISE OR GIVE TIME FOR THE PAYMENT OR PERFORMANCE OF ALL OR ANY PART OF THE
ACCOUNTS OR ANY OTHER OBLIGATION OF ANY THIRD PARTY TO THE OBLIGOR.


SECTION 3.4                RECEIVER’S POWERS.


(1)                                  ANY RECEIVER APPOINTED BY THE COLLATERAL
AGENT SHALL BE VESTED WITH THE RIGHTS AND REMEDIES WHICH COULD HAVE BEEN
EXERCISED BY THE COLLATERAL AGENT IN RESPECT OF THE OBLIGOR OR THE COLLATERAL
AND SUCH OTHER POWERS AND DISCRETIONS AS ARE GRANTED IN THE INSTRUMENT OF
APPOINTMENT AND ANY SUPPLEMENTAL INSTRUMENTS.  THE IDENTITY OF THE RECEIVER, ITS
REPLACEMENT AND ITS REMUNERATION SHALL BE WITHIN THE SOLE AND UNFETTERED
DISCRETION OF THE COLLATERAL AGENT.


(2)                                  ANY RECEIVER APPOINTED BY THE COLLATERAL
AGENT SHALL ACT AS AGENT FOR THE COLLATERAL AGENT FOR THE PURPOSES OF TAKING
POSSESSION OF THE COLLATERAL, BUT OTHERWISE AND FOR ALL OTHER PURPOSES (EXCEPT
AS PROVIDED BELOW), AS AGENT FOR THE OBLIGOR.  THE RECEIVER MAY SELL, LEASE, OR
OTHERWISE DISPOSE OF COLLATERAL AS AGENT FOR THE OBLIGOR OR AS AGENT FOR THE
COLLATERAL AGENT AS THE COLLATERAL AGENT MAY DETERMINE IN A COMMERCIALLY
REASONABLE MANNER.  THE OBLIGOR AGREES TO INDEMNIFY THE RECEIVER IN RESPECT OF
ALL SUCH ACTIONS (EXCEPT FOR ACTIONS CONSTITUTING GROSS NEGLIGENCE AND/OR WILFUL
MISCONDUCT AS DETERMINED IN A FINAL AND UNAPPEALABLE DECISION BY A COURT OF
COMPETENT JURISDICTION).


 


-24-

--------------------------------------------------------------------------------



 


(3)                                  THE COLLATERAL AGENT, IN APPOINTING OR
REFRAINING FROM APPOINTING ANY RECEIVER, SHALL NOT INCUR LIABILITY TO THE
RECEIVER, THE OBLIGOR OR OTHERWISE AND SHALL NOT, EXCEPT AS REQUIRED BY
APPLICABLE LAW, BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE OF SUCH
RECEIVER.


SECTION 3.5                APPOINTMENT OF ATTORNEY.

The Obligor hereby irrevocably appoints the Collateral Agent (and any officer
thereof) as attorney of the Obligor (with full power of substitution) to
exercise in the name of and on behalf of the Obligor, after the Security
Interest shall have become enforceable, any of the Obligor’s right (including
the right of disposal), title and interest in and to the Collateral including
the execution, endorsement, assignment, delivery and transfer of the Collateral
to the Collateral Agent, its nominees or transferees, and the Collateral Agent
and its nominees or transferees are hereby empowered to exercise all rights and
powers and to perform all acts of ownership with respect to the Collateral to
the same extent as the Obligor might do.  The attorney shall not be liable for
any act, failure to act or any other matter or thing, except for its own gross
negligence or wilful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  This appointment and
power of substitution, being coupled with an interest, are irrevocable and shall
not terminate upon the bankruptcy, dissolution, winding up or insolvency of the
Obligor.


SECTION 3.6                DEALING WITH THE COLLATERAL.


(1)                                  THE COLLATERAL AGENT AND THE SECURED
CREDITORS SHALL NOT BE OBLIGED TO EXHAUST THEIR RECOURSE AGAINST THE OBLIGOR OR
ANY OTHER PERSON OR AGAINST ANY OTHER SECURITY THEY MAY HOLD IN RESPECT OF THE
OBLIGATIONS BEFORE REALIZING UPON OR OTHERWISE DEALING WITH THE COLLATERAL IN
SUCH MANNER AS THE COLLATERAL AGENT MAY CONSIDER DESIRABLE.


(2)                                  THE COLLATERAL AGENT AND THE SECURED
CREDITORS MAY GRANT EXTENSIONS OR OTHER INDULGENCES, TAKE AND GIVE UP
SECURITIES, ACCEPT COMPOSITIONS, GRANT RELEASES AND DISCHARGES AND OTHERWISE
DEAL WITH THE OBLIGOR AND WITH OTHER PERSONS, SURETIES OR SECURITIES AS THEY MAY
SEE FIT WITHOUT PREJUDICE TO THE OBLIGATIONS, THE LIABILITY OF THE OBLIGOR OR
THE RIGHTS OF THE COLLATERAL AGENT AND THE SECURED CREDITORS IN RESPECT OF THE
COLLATERAL.


(3)                                  EXCEPT AS OTHERWISE PROVIDED BY LAW OR THIS
SECURITY AGREEMENT (INCLUDING SECTION 2.6(3), THE COLLATERAL AGENT AND THE
SECURED CREDITORS SHALL NOT BE (I) LIABLE OR ACCOUNTABLE FOR ANY FAILURE TO
COLLECT, REALIZE OR OBTAIN PAYMENT IN RESPECT OF THE COLLATERAL, (II) BOUND TO
INSTITUTE PROCEEDINGS FOR THE PURPOSE OF COLLECTING, ENFORCING, REALIZING OR
OBTAINING PAYMENT OF THE COLLATERAL OR FOR THE PURPOSE OF PRESERVING ANY RIGHTS
OF ANY PERSONS IN RESPECT OF THE COLLATERAL, (III) RESPONSIBLE FOR ANY LOSS
OCCASIONED BY ANY SALE OR OTHER DEALING WITH THE COLLATERAL OR BY THE RETENTION
OF OR FAILURE TO SELL OR OTHERWISE DEAL WITH THE COLLATERAL, OR (IV) BOUND TO
PROTECT THE COLLATERAL FROM DEPRECIATING IN VALUE OR BECOMING WORTHLESS.


 


-25-

--------------------------------------------------------------------------------



 


SECTION 3.7                STANDARDS OF SALE.

Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, the Obligor
acknowledges that, to the extent not prohibited by law:

(A)                                  COLLATERAL MAY BE DISPOSED OF IN WHOLE OR
IN PART;

(B)                                 COLLATERAL MAY BE DISPOSED OF BY PUBLIC
AUCTION, PUBLIC TENDER OR PRIVATE CONTRACT;

(C)                                  ANY ASSIGNEE OF SUCH COLLATERAL MAY BE THE
COLLATERAL AGENT, A SECURED CREDITOR OR A CUSTOMER OF ANY SUCH PERSON;

(D)                                 A DISPOSITION OF COLLATERAL MAY BE ON SUCH
TERMS AND CONDITIONS AS TO CREDIT OR OTHERWISE AS THE COLLATERAL AGENT, IN ITS
SOLE DISCRETION, MAY DEEM ADVANTAGEOUS; AND

(E)                                  THE COLLATERAL AGENT MAY ESTABLISH AN UPSET
OR RESERVE BID OR PRICE IN RESPECT OF COLLATERAL.


SECTION 3.8                DEALINGS BY THIRD PARTIES.


(1)                                  NO PERSON DEALING WITH THE COLLATERAL
AGENT, ANY OF THE SECURED CREDITORS OR AN AGENT OR RECEIVER SHALL BE REQUIRED TO
DETERMINE (I) WHETHER THE SECURITY INTEREST HAS BECOME ENFORCEABLE, (II) WHETHER
THE POWERS WHICH SUCH PERSON IS PURPORTING TO EXERCISE HAVE BECOME EXERCISABLE,
(III) WHETHER ANY MONEY REMAINS DUE TO THE COLLATERAL AGENT OR THE SECURED
CREDITORS BY THE OBLIGOR, (IV) THE NECESSITY OR EXPEDIENCY OF THE STIPULATIONS
AND CONDITIONS SUBJECT TO WHICH ANY SALE OR LEASE IS MADE, (V) THE PROPRIETY OR
REGULARITY OF ANY SALE OR OTHER DEALING BY THE COLLATERAL AGENT OR ANY SECURED
CREDITOR WITH THE COLLATERAL, OR (VI) HOW ANY MONEY PAID TO THE COLLATERAL AGENT
OR THE SECURED CREDITORS HAS BEEN APPLIED.


(2)                                  ANY BONA FIDE PURCHASER OF ALL OR ANY PART
OF THE COLLATERAL FROM THE COLLATERAL AGENT OR ANY RECEIVER OR AGENT SHALL HOLD
THE COLLATERAL ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT OF WHATEVER KIND,
INCLUDING ANY EQUITY OF REDEMPTION, OF THE OBLIGOR, WHICH IT SPECIFICALLY WAIVES
(TO THE FULLEST EXTENT PERMITTED BY LAW) AS AGAINST ANY SUCH PURCHASER TOGETHER
WITH ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH THE OBLIGOR HAS OR MAY
HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ADOPTED.


SECTION 3.9                REGISTRATION RIGHTS.

If the Administrative Agent shall determine to exercise its right to sell any or
all of the Securities pledged hereunder, and if in the opinion of the
Administrative Agent it is necessary or advisable to have any such Securities:

(A)                                  QUALIFIED FOR DISTRIBUTION BY PROSPECTUS
PURSUANT TO THE APPLICABLE SECURITIES LEGISLATION IN ANY OR ALL PROVINCES OF
CANADA, THE OBLIGOR WILL CAUSE THE ISSUER THEREOF TO (I) USE ITS BEST EFFORTS TO
FILE, AND OBTAIN A

 

-26-

--------------------------------------------------------------------------------


 

RECEIPT FROM THE APPLICABLE SECURITIES REGULATORY AUTHORITIES, FOR A PRELIMINARY
AND FINAL PROSPECTUS OFFERING FOR SALE SUCH NUMBER OF SECURITIES AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; AND (II) EXECUTE AND DELIVER, AND CAUSE THE
DIRECTORS AND OFFICERS OF SUCH ISSUER TO EXECUTE AND DELIVER, ALL SUCH
CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH
OTHER ACTS AS MAY BE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, NECESSARY OR
ADVISABLE TO QUALIFY SUCH SECURITIES FOR DISTRIBUTION BY PROSPECTUS PURSUANT TO
THE APPLICABLE SECURITIES LEGISLATION IN ANY OR ALL PROVINCES OF CANADA; OR

(B)                                 SOLD OR REGISTERED UNDER THE PROVISIONS OF
THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE OBLIGOR WILL CAUSE THE ISSUER
THEREOF TO (I) EXECUTE AND DELIVER, AND CAUSE THE DIRECTORS AND OFFICERS OF SUCH
ISSUER TO EXECUTE AND DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR
CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, NECESSARY OR ADVISABLE TO REGISTER THE SECURITIES PLEDGED
HEREUNDER, OR THAT PORTION THEREOF TO BE SOLD, UNDER THE PROVISIONS OF THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, (II) USE ITS BEST EFFORTS TO CAUSE THE
REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN
EFFECTIVE FOR A PERIOD OF ONE YEAR FROM THE DATE OF THE FIRST PUBLIC OFFERING OF
THE SECURITIES PLEDGED HEREUNDER, OR THAT PORTION THEREOF TO BE SOLD, AND (III)
MAKE ALL AMENDMENTS THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, ARE NECESSARY OR ADVISABLE, ALL IN
CONFORMITY WITH THE REQUIREMENTS OF THE U.S. SECURITIES ACT OF 1933, AS AMENDED,
AND THE RULES AND REGULATIONS APPLICABLE THERETO.

The Obligor agrees to cause such Issuer to comply with the provisions of the
securities legislation in effect in any or all of the provinces of Canada, the
U.S. Securities Act of 1933, as amended, and the securities or “Blue Sky” laws
of any jurisdictions outside Canada, in each case, which the Administrative
Agent shall designate.


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS


SECTION 4.1                GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

The Obligor hereby represents and warrants and covenants and agrees that:

(A)                                  NECESSARY FILINGS.  EXCEPT AS SET OUT FORTH
IN SECTIONS 11.19 (A) AND (B) OF THE AMENDED AND RESTATED CREDIT AGREEMENT, ALL
FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR APPROPRIATE TO CREATE,
PRESERVE AND PERFECT THE SECURITY INTEREST GRANTED HEREBY IN RESPECT OF THE
COLLATERAL LOCATED IN JURISDICTIONS (SAVE AND EXCEPT FOR ANY FILINGS,
REGISTRATIONS OR RECORDINGS: (A) IN RESPECT OF FIXTURES IN THE APPROPRIATE

 

-27-

--------------------------------------------------------------------------------


 

LAND REGISTRY OFFICE; AND (B) IN RESPECT OF ANY ASSIGNMENT OF CROWN DEBTS (AS
THAT TERM IS DEFINED IN THE FINANCIAL ADMINISTRATION ACT (CANADA)) TO WHICH PART
VII OF THE FINANCIAL ADMINISTRATION ACT (CANADA) APPLIES), WHICH FILINGS,
REGISTRATIONS OR RECORDINGS THE OBLIGOR IS NOT REQUIRED TO MAKE) HAVE BEEN
ACCOMPLISHED OR WILL BE ACCOMPLISHED WITHIN ONE BUSINESS DAY FROM THE EFFECTIVE
DATE AND UPON SUCH FILINGS, REGISTRATIONS OR RECORDATIONS, THE SECURITY INTEREST
GRANTED HEREBY IN AND TO THE COLLATERAL CONSTITUTES OR WILL CONSTITUTE A
PERFECTED SECURITY INTEREST THEREIN PRIOR TO THE RIGHTS OF ALL OTHER PERSONS
THEREIN AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED LIENS) AND IS
ENTITLED TO ALL THE RIGHTS, PRIORITIES AND BENEFITS AFFORDED BY SUCH RELEVANT
LAWS AS ENACTED IN ANY RELEVANT JURISDICTION TO PERFECTED SECURITY INTERESTS, IN
EACH CASE TO THE EXTENT THAT THE COLLATERAL CONSISTS OF THE TYPE OF PROPERTY IN
WHICH A SECURITY INTEREST MAY BE CREATED;

(B)                                 NO LIENS. THE OBLIGOR IS, AND AS TO
COLLATERAL ACQUIRED BY IT FROM TIME TO TIME AFTER THE EFFECTIVE DATE THE OBLIGOR
WILL BE, THE OWNER OR LICENSEE OF ALL COLLATERAL FREE FROM ANY LIEN, ADVERSE
CLAIM OR OTHER RIGHT, TITLE OR INTEREST OF ANY OTHER PERSON (OTHER THAN
PERMITTED LIENS AND THE SECURITY INTEREST), AND THE OBLIGOR SHALL DEFEND THE
COLLATERAL TO THE EXTENT OF ITS RIGHTS THEREIN AGAINST ALL CLAIMS AND DEMANDS OF
ALL PERSONS AT ANY TIME CLAIMING THE SAME OR ANY INTEREST THEREIN ADVERSE TO THE
COLLATERAL AGENT;

(C)                                  OTHER FINANCING STATEMENTS.  AS OF THE
EFFECTIVE DATE, IN THE QUALIFIED CANADIAN JURISDICTIONS, THERE IS NO FINANCING
STATEMENT (OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF
ANY JURISDICTION) COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN
THE COLLATERAL EXCEPT AS DISCLOSED IN SCHEDULE 4.1(C), AND THE OBLIGOR WILL NOT
EXECUTE OR AUTHORIZE TO BE FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT
(OR SIMILAR STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY
JURISDICTION) OR STATEMENTS RELATING TO THE COLLATERAL, EXCEPT FINANCING
STATEMENTS FILED OR TO BE FILED IN RESPECT OF AND COVERING THE SECURITY
INTERESTS GRANTED HEREBY AND BY THE OTHER CREDIT DOCUMENTS TO WHICH THE OBLIGOR
IS A PARTY OR AS PERMITTED BY THE AMENDED AND RESTATED CREDIT AGREEMENT OR IN
CONNECTION WITH PERMITTED LIENS;

(D)                                 CHIEF EXECUTIVE OFFICE; RECORDS.  THE CHIEF
EXECUTIVE OFFICE OF THE OBLIGOR IS LOCATED AT THE ADDRESS INDICATED ON SCHEDULE
4.1(D).  THE OBLIGOR WILL NOT MOVE ITS CHIEF EXECUTIVE OFFICE EXCEPT TO SUCH NEW
LOCATION AS THE OBLIGOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST SENTENCE OF
THIS SECTION 4.1(D).  THE ORIGINALS OF ALL DOCUMENTS EVIDENCING ALL RECEIVABLES,
CONTRACT RIGHTS AND TRADE SECRET RIGHTS OF THE OBLIGOR AND THE ONLY ORIGINAL
BOOKS OF ACCOUNT AND RECORDS OF THE OBLIGOR RELATING THERETO ARE, AND WILL
CONTINUE TO BE, KEPT AT SUCH CHIEF

 

-28-

--------------------------------------------------------------------------------


 

EXECUTIVE OFFICE, AND/OR ONE OR MORE OF THE OTHER RECORD LOCATIONS SET OUT ON
SCHEDULE 4.1(D) OR AT SUCH NEW LOCATIONS AS THE OBLIGOR MAY ESTABLISH IN
ACCORDANCE WITH THE LAST SENTENCE OF THIS SECTION 4.1(D).  ALL RECEIVABLES AND
CONTRACT RIGHTS AND TRADE SECRET RIGHTS OF THE OBLIGOR ARE, AND WILL CONTINUE TO
BE, MAINTAINED AT, AND CONTROLLED AND DIRECTED (INCLUDING FOR GENERAL ACCOUNTING
PURPOSES) FROM, THE OFFICE LOCATIONS DESCRIBED ABOVE OR SUCH NEW LOCATION
ESTABLISHED IN ACCORDANCE WITH THE LAST SENTENCE OF THIS SECTION 4.1(D).  THE
OBLIGOR SHALL NOT ESTABLISH NEW LOCATIONS FOR SUCH OFFICES UNTIL (I) IT SHALL
HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 15 DAYS’ PRIOR WRITTEN NOTICE
(OR SUCH LESSER NOTICE AS SHALL BE ACCEPTABLE TO THE COLLATERAL AGENT IN THE
CASE OF A NEW RECORD LOCATION TO BE ESTABLISHED IN CONNECTION WITH NEWLY
ACQUIRED CONTRACTS) OF ITS INTENTION TO DO SO, CLEARLY DESCRIBING SUCH NEW
LOCATION AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST; (II) WITH RESPECT TO SUCH NEW LOCATION,
IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO THE COLLATERAL AGENT,
TO MAINTAIN THE SECURITY INTEREST OF THE COLLATERAL AGENT IN THE COLLATERAL
INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND
EFFECT; AND (III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL
HAVE FURNISHED AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE
COLLATERAL AGENT TO THE EFFECT THAT ALL FINANCING AND CONTINUATION STATEMENTS
AND AMENDMENTS OR SUPPLEMENTS THERETO (AND SIMILAR DOCUMENTS AND FILINGS UNDER
THE LAW OF ANY RELEVANT JURISDICTION) HAVE BEEN FILED IN THE APPROPRIATE FILING
OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING THE PAYMENT OF ALL FILING
FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN
TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION OF AND PRIORITY OF) THE
SECURITY INTEREST GRANTED HEREBY (SUBJECT ONLY TO PERMITTED LIENS) IN RESPECT OF
THE TYPES OF COLLATERAL REFERRED TO IN SECTION 2.1(1);

(E)                                  LOCATION OF INVENTORY AND EQUIPMENT.  ALL
INVENTORY AND EQUIPMENT (INCLUDING UNITS) HELD ON THE EFFECTIVE DATE BY THE
OBLIGOR (EXCLUDING UNITS AT SUCH TIME LEASED TO CUSTOMERS) ARE LOCATED AT ONE OF
THE LOCATIONS SHOWN ON SCHEDULE 4.1(E).  ALL UNITS AND OTHER INVENTORY
(INCLUDING UNITS AT SUCH TIME LEASED TO CUSTOMERS) ARE LOCATED IN ONE OF THE
JURISDICTIONS LISTED ON SCHEDULE 4.1(E).  THE OBLIGOR AGREES THAT ALL INVENTORY
AND EQUIPMENT (INCLUDING UNITS) NOW HELD OR SUBSEQUENTLY ACQUIRED BY IT
(EXCLUDING UNITS AT SUCH TIME LEASED TO CUSTOMERS) SHALL BE KEPT AT (OR SHALL BE
IN TRANSPORT TO OR FROM) ANY ONE OF THE LOCATIONS LISTED ON SCHEDULE 4.1(E), OR
SUCH NEW LOCATION AS THE OBLIGOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST
SENTENCE OF THIS SECTION 4.1(E).  THE OBLIGOR MAY ESTABLISH A NEW LOCATION FOR
INVENTORY AND EQUIPMENT (INCLUDING UNITS BUT EXCLUDING UNITS LEASED TO
CUSTOMERS) IF (I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS THAN 20
DAYS PRIOR WRITTEN

 

-29-

--------------------------------------------------------------------------------


 

NOTICE OF ITS INTENTION SO TO DO, CLEARLY DESCRIBING SUCH NEW LOCATION AND
PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT
MAY REASONABLY REQUEST, (II) WITH RESPECT TO SUCH NEW LOCATION, IT SHALL HAVE
TAKEN ALL ACTION REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO MAINTAIN THE
SECURITY INTEREST OF THE COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE
GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT AND
(III) AT THE REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COLLATERAL AGENT TO
THE EFFECT THAT ALL FINANCING AND CONTINUATION STATEMENTS AND AMENDMENTS OR
SUPPLEMENTS THERETO (AND SIMILAR DOCUMENTS AND FILINGS UNDER THE LAW OF ANY
RELEVANT JURISDICTION) HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR
OFFICES, AND ALL OTHER ACTIONS (INCLUDING THE PAYMENT OF ALL FILING FEES AND
TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN
ORDER TO PERFECT (AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY
INTEREST GRANTED HEREBY (SUBJECT ONLY TO PERMITTED LIENS);

(F)                                    RECOURSE.  THIS SECURITY AGREEMENT IS
MADE WITH FULL RECOURSE TO THE OBLIGOR AND PURSUANT TO AND UPON ALL THE
WARRANTIES, REPRESENTATIONS, COVENANTS AND AGREEMENTS ON THE PART OF THE OBLIGOR
CONTAINED HEREIN, IN THE OTHER CREDIT DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY,
IN THE INTEREST RATE AGREEMENTS, IF ANY, TO WHICH THE OBLIGOR IS A PARTY, AND
OTHERWISE IN WRITING IN CONNECTION HEREWITH OR THEREWITH;

(G)                                 TRADE NAMES, CHANGE OF NAME.  THE OBLIGOR
HAS NOT AND DOES NOT OPERATE IN ANY JURISDICTION UNDER, OR IN THE PRECEDING
TWELVE MONTHS HAS NOT HAD AND HAS NOT OPERATED IN ANY JURISDICTION UNDER, ANY
TRADE NAMES, FICTITIOUS NAMES OR OTHER NAMES (INCLUDING ANY NAMES OF DIVISIONS
OR OPERATIONS) EXCEPT ITS LEGAL NAME AND SUCH OTHER TRADE, FICTITIOUS OR OTHER
NAMES AS ARE LISTED ON SCHEDULE 4.1(G) SCHEDULE 4.1(G).  THE OBLIGOR HAS ONLY
OPERATED UNDER EACH NAME SET FORTH IN SCHEDULE 4.1(G) IN THE JURISDICTION OR
JURISDICTIONS SET FORTH OPPOSITE EACH SUCH NAME ON SCHEDULE 4.1(G).  THE OBLIGOR
SHALL NOT CHANGE ITS LEGAL NAME OR ASSUME OR OPERATE IN ANY JURISDICTION UNDER
ANY TRADE, FICTITIOUS OR OTHER NAME EXCEPT THOSE NAMES LISTED ON SCHEDULE 4.1(G)
IN THE JURISDICTIONS LISTED WITH RESPECT TO SUCH NAMES (INCLUDING ANY NAMES OF
DIVISIONS OR OPERATIONS) AND NEW NAMES AND/OR JURISDICTIONS ESTABLISHED IN
ACCORDANCE WITH THE LAST SENTENCE OF THIS SECTION 4.1(G).  THE OBLIGOR SHALL NOT
ASSUME OR OPERATE IN ANY JURISDICTION UNDER ANY NEW TRADE, FICTITIOUS OR OTHER
NAME OR, TO THE EXTENT SUCH OPERATION MIGHT IMPAIR THE CREATION, MAINTENANCE,
PERFECTION OR PRIORITY OF ANY SECURITY INTEREST GRANTED HEREUNDER, OPERATE UNDER
ANY EXISTING NAME IN ANY ADDITIONAL JURISDICTION UNTIL (I) IT SHALL HAVE GIVEN
TO THE COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ITS

 

-30-

--------------------------------------------------------------------------------


 

INTENTION SO TO DO, CLEARLY DESCRIBING SUCH NEW NAME AND/OR JURISDICTION AND, IN
THE CASE OF A NEW NAME, THE JURISDICTIONS IN WHICH SUCH NEW NAME SHALL BE USED
AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL
AGENT MAY REASONABLY REQUEST; AND (II) WITH RESPECT TO SUCH NEW NAME AND/OR NEW
JURISDICTION, IT SHALL HAVE TAKEN ALL ACTION TO MAINTAIN THE SECURITY INTEREST
OF THE COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL
TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT AND (III) AT THE REQUEST OF
THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT THAT ALL
FINANCING AND CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO (AND
SIMILAR DOCUMENTS AND FILINGS UNDER THE LAW OF ANY RELEVANT JURISDICTION) HAVE
BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES, AND ALL OTHER ACTIONS
(INCLUDING THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST GRANTED HEREBY (SUBJECT
ONLY TO PERMITTED LIENS) IN RESPECT OF THE TYPES OF COLLATERAL REFERRED TO IN
SECTION 2.1(1).

(H)                                 UNITS.  SUBJECT TO SECTION 11.19(A) OF THE
AMENDED AND RESTATED CREDIT AGREEMENT AND SECTION 4.1(A), TO THE EXTENT ANY UNIT
IS, OR UNDER APPLICABLE LAW IS REQUIRED TO BE, COVERED BY ANY UNIT CERTIFICATE
AND TO THE EXTENT THAT ANY ACTION UNDER ANY APPLICABLE LAW IN LIEU OF OR IN
ADDITION TO THE FILING OF FINANCING STATEMENTS UNDER THE PPSA OR ANY OTHER
PERSONAL PROPERTY SECURITY LEGISLATION ENACTED IN ANY RELEVANT JURISDICTION ARE
REQUIRED TO BE TAKEN SO THAT THE SECURITY INTERESTS IN THE RESPECTIVE UNITS
CREATED PURSUANT TO THIS SECURITY AGREEMENT ARE FULLY PERFECTED UNDER SUCH LAW,
ALL SUCH ACTIONS HAVE BEEN TAKEN.  SUBJECT TO SECTION 11.19(A) OF THE AMENDED
AND RESTATED CREDIT AGREEMENT AND SECTION 4.1(A), IN THE EVENT ANY CHANGE IN
APPLICABLE LAW IN ANY RELEVANT JURISDICTION WHERE ANY UNIT IS LOCATED, OR A
DECISION, OPINION, RULING, REGULATION, DECREE OR ORDER OF A COURT, OR
ADMINISTRATIVE, REGULATORY OR GOVERNMENTAL AUTHORITY, OF ANY RELEVANT
JURISDICTION IN WHICH ANY UNIT IS LOCATED (WHETHER INVOLVING THE OBLIGOR OR ANY
UNRELATED THIRD PERSON) SHALL RENDER ANY OF THE INFORMATION PROVIDED PURSUANT TO
THE PRECEDING SENTENCE INACCURATE IN ANY RESPECT, THEN THE OBLIGOR SHALL INFORM
(IN WRITING) THE COLLATERAL AGENT OF THE RESPECTIVE CHANGE AND SHALL PROMPTLY
TAKE SUCH ACTIONS OR CAUSE SUCH ACTIONS TO BE TAKEN AS THE COLLATERAL AGENT
SHALL REQUEST IN ORDER TO CREATE, MAINTAIN, ESTABLISH OR PRESERVE THE PERFECTION
OF THE SECURITY INTEREST OF THE COLLATERAL AGENT IN SUCH UNIT.  SUBJECT TO
SECTION 11.19(A) OF THE AMENDED AND RESTATED CREDIT AGREEMENT AND
SECTION 4.1(A), AS NEW UNITS ARE ACQUIRED AFTER THE DATE OF THIS SECURITY
AGREEMENT, OR TO THE EXTENT THAT UNITS ARE MOVED TO DIFFERENT JURISDICTIONS
AFTER THE DATE OF THIS SECURITY

 

-31-

--------------------------------------------------------------------------------


 

AGREEMENT, THE OBLIGOR SHALL TAKE ALL ACTIONS WITH RESPECT THERETO (INCLUDING,
TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, CAUSING A UNIT CERTIFICATE TO BE
ISSUED WHICH CONTAINS A NOTATION OF THE SECURITY INTEREST OF THE COLLATERAL
AGENT THEREON) AS SHALL BE REQUIRED UNDER APPLICABLE LAW TO ENSURE THAT THE
SECURITY INTERESTS OF THE COLLATERAL AGENT THEREIN ARE PERFECTED UNDER RELEVANT
LAW.  IMMEDIATELY UPON ANY REQUEST OF THE COLLATERAL AGENT MADE FOR THE PURPOSE
SET FORTH IN THIS SENTENCE, THE OBLIGOR SHALL PROVIDE THE SERIAL NUMBERS OR
VEHICLE IDENTIFICATION NUMBERS, AS APPLICABLE, FOR EACH UNIT AND SHALL PROMPTLY
TAKE SUCH ACTIONS OR CAUSE SUCH ACTIONS TO BE TAKEN AS THE COLLATERAL AGENT
SHALL REQUEST IN ORDER TO CREATE, MAINTAIN, ESTABLISH OR PRESERVE THE PERFECTION
OR PRIORITY OF THE SECURITY INTEREST OVER OTHER CREDITORS OR BUYERS OR LESSEES
OF THE UNITS IN ACCORDANCE WITH THE PPSA OR THE PERSONAL PROPERTY SECURITY
LEGISLATION ENACTED IN ANY RELEVANT JURISDICTION.  AS OF THE EFFECTIVE DATE,
NONE OF THE UNITS ARE SELF-PROPELLED OR CONSTITUTE “MOTOR VEHICLES” WITHIN THE
MEANING OF THE PPSA AND THE OBLIGOR WILL IMMEDIATELY NOTIFY THE COLLATERAL AGENT
IF ANY UNITS BECOME SELF-PROPELLED OR BECOME “MOTOR VEHICLES” WITHIN THE MEANING
OF THE PPSA.  NONE OF THE UNITS ARE “EQUIPMENT” (AS THAT TERM IS DEFINED IN THE
PPSA) TO THE OBLIGOR.  NONE OF THE CONTRACTS WITH ACCOUNT DEBTORS (I) LOCATED IN
THE PROVINCE OF ONTARIO FOR THE PURPOSES OF THE PPSA CONSTITUTE “SECURITY
AGREEMENTS” AS DEFINED THEREIN; OR (II) LOCATED OUTSIDE OF THE PROVINCE OF
ONTARIO FOR THE PURPOSES OF THE PERSONAL PROPERTY SECURITY LEGISLATION ENACTED
IN SUCH JURISDICTION ARE SUBJECT TO THE PERFECTION, REGISTRATION AND PRIORITY
PROVISIONS OF SUCH LEGISLATION.  SUBJECT TO SECTION 11.19(A) OF THE AMENDED AND
RESTATED CREDIT AGREEMENT AND SECTION 4.1(A), THE OBLIGOR WILL TAKE ALL SUCH
STEPS AS MAY BE NECESSARY TO PERFECT UNDER THE PPSA OR THE PERSONAL PROPERTY
SECURITY LEGISLATION ENACTED IN ANY OTHER RELEVANT JURISDICTION ITS INTEREST IN
ANY CONTRACTS WHICH ARE SUBJECT TO THE PERFECTION, REGISTRATION AND PRIORITY
PROVISIONS OF SUCH LEGISLATION.

(I)                                     SECURITIES AND INSTRUMENTS.

(i)                                     The Obligor is the legal and beneficial
owner of, and it has good and marketable title to all Collateral consisting of
one or more Securities and it has sufficient interest in all Collateral in which
a security interest is purported to be created hereunder for such security
interest to attach (subject, in each case, to no Lien, option or adverse claim
whatsoever, except the Security Interest created by this security agreement);

(ii)                                  No person, firm or corporation has or will
have any written or oral option, warrant, right, call, commitment, conversion
right, right of exchange or other agreement or any right or privilege

 

-32-

--------------------------------------------------------------------------------


 

(whether by law, pre-emptive or contractual) capable of becoming an option,
warrant, right, call, commitment, conversion right, right of exchange or other
agreement to acquire any right or interest in any of the Collateral consisting
of Securities or Instruments;.

(iii)                               The Obligor has full power, authority and
legal right to pledge all the Collateral consisting of Securities and
Instruments pledged by it pursuant to this security agreement;

(iv)                              All of the Collateral consisting of Securities
and Instruments has been duly and validly issued and acquired, is fully paid and
non-assessable and is subject to no options to purchase or similar rights;

(v)                                 Each of the Instruments pledged hereunder,
constitutes, or when executed by the obligor thereof will to the knowledge of
the Obligor constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(vi)                              the pledge, collateral assignment and delivery
to the Collateral Agent of the Collateral consisting of certificated Securities
pursuant to this security agreement creates a valid and perfected first priority
security interest in such certificated Securities, and the proceeds thereof,
subject to no prior Lien or to any agreement purporting to grant to any third
party a Lien on the property or assets of such the Obligor which would include
the Securities (other than Permitted Liens) and the Collateral Agent is entitled
to all the rights, priorities and benefits afforded by the PPSA or other
relevant personal property securities legislation as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and

(vii)                           “possession” (within the meaning of the PPSA)
has been obtained by the Collateral Agent over all Collateral consisting of
Securities and Instruments.

(J)                                     TIMBER.  THE OBLIGOR DOES NOT OWN, OR
EXPECT TO ACQUIRE, ANY PROPERTY WHICH CONSTITUTES, OR WOULD CONSTITUTE, TIMBER. 
IF AT ANY TIME AFTER THE EFFECTIVE DATE, THE OBLIGOR OWNS, ACQUIRES OR OBTAINS
RIGHTS TO ANY

 

-33-

--------------------------------------------------------------------------------


 

TIMBER, THE OBLIGOR SHALL FURNISH THE COLLATERAL AGENT WITH PROMPT WRITTEN
NOTICE THEREOF (WHICH NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE TIMBER AND
THE LOCATIONS THEREOF) AND SHALL TAKE ALL ACTIONS AS MAY BE DEEMED REASONABLY
NECESSARY OR DESIRABLE BY THE COLLATERAL AGENT TO PERFECT THE SECURITY INTEREST
OF THE COLLATERAL AGENT THEREIN.


SECTION 4.2                AFTER ACQUIRED RECEIVABLES.

As of the time when each of its Receivables arises, the Obligor shall be deemed
to have represented and warranted that each such Receivable, and all records,
papers and documents delivered to the Collateral Agent relating thereto (if any)
are genuine and in all respects what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of the Obligor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labour or services or the sale or lease and delivery
of the merchandise listed therein, or both, (ii) will, to the knowledge of the
Obligor, be the only original writings evidencing and embodying such obligation
of the account debtor named therein (other than copies created for general
accounting purposes), (iii) will, to the knowledge of the Obligor, evidence true
and valid obligations, enforceable in accordance with their respective terms,
subject to adjustments customary in the business of the Obligor in accordance
with past practice, and (iv) will be in compliance and will conform with all
applicable federal, state and local laws and material applicable laws of any
relevant foreign jurisdiction.


SECTION 4.3                MAINTENANCE OF RECORDS FOR RECEIVABLES AND CONTRACTS.

The Obligor will keep and maintain at its own cost and expense accurate records
of its Receivables and Contracts, including the originals of all documentation
(including each Contract) with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith, and the Obligor will make the same available to the
Collateral Agent for inspection on the Obligor’s premises, at the Obligor’s own
cost and expense, at any and all reasonable times upon one Business Day’s prior
notice.  Upon the occurrence and during the continuance of an Event of Default,
at the request of the Collateral Agent, the Obligor shall, at its own cost and
expense, deliver all tangible evidence of its Receivables and Contract Rights
(including all documents evidencing its Receivables and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by the Obligor).  Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs, the Obligor shall legend, in form and manner reasonably
satisfactory to the Collateral Agent, its Receivables and the Contracts, as well
as books, records and documents (if any) of the Obligor evidencing or pertaining
to such Receivables with an appropriate reference to the fact that such
Receivables and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.

 

-34-

--------------------------------------------------------------------------------


 


SECTION 4.4                MODIFICATION OF TERMS, ETC.

The Obligor shall not rescind or cancel any indebtedness evidenced by any
Receivable or under any Contract, or modify any term thereof or make any
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or, except as permitted by the respective Secured Debt Agreements, sell any
Receivable or Contract, or interest therein, without the prior written consent
of the Collateral Agent except as permitted by Section 4.5.  The Obligor will
duly fulfill all obligations on its part to be fulfilled under or in connection
with its Receivables and the Contracts and will do nothing to impair the rights
of the Collateral Agent in the Receivables or Contracts.


SECTION 4.5                COLLECTION.

The Obligor shall, in accordance with its ordinary business practices, endeavour
to cause to be collected from the account debtor named in each of its
Receivables or obligor under any Contract, as and when due (including amounts,
services or products which are delinquent, such amounts, services or products to
be collected in accordance with generally accepted lawful collection procedures)
any and all amounts, services or products owing under or on account of such
Receivable or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable or
under such Contract, except that, prior to occurrence and continuance of an
Event of Default, the Obligor may allow in the ordinary course of business as
adjustments to amounts, services and products owing under its Receivables and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which the Obligor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or such other adjustments which the Obligor deems appropriate
in the exercise of its commercially reasonable business judgment.  The costs and
expenses (including reasonable attorneys’ fees) of collection, whether incurred
by the Obligor or the Collateral Agent, shall be borne by the Obligor.


SECTION 4.6                OBLIGOR REMAINS LIABLE.

Anything herein to the contrary notwithstanding, the Obligor shall remain liable
to observe and perform all of the conditions and obligations to be observed and
performed under or with respect to the Collateral.  Neither the Collateral Agent
nor any Secured Creditor shall have any obligation or liability under or with
respect to any Collateral by reason of or arising out of this security agreement
or the receipt by the Collateral Agent or any Secured Creditor of any Collateral
pursuant hereto, nor shall the Collateral Agent or any Secured Creditor be
obligated in any manner to perform any of the obligations of the Obligor under
or with respect to any Collateral.

 

-35-

--------------------------------------------------------------------------------


 


SECTION 4.7                COLLATERAL IN THE POSSESSION OF A BAILEE.

If any Inventory or other goods are at any time in the possession of a bailee,
the Obligor shall promptly notify the Collateral Agent thereof and, if requested
by the Collateral Agent, shall use its reasonable best efforts to promptly
obtain an acknowledgement from such bailee, in form and substance reasonably
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and shall act upon the instructions of the
Collateral Agent, without the further consent of the Obligor.  The Collateral
Agent agrees with the Obligor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Obligor with respect to any
such bailee.


SECTION 4.8                INTELLECTUAL PROPERTY

As of the Effective Date, the Obligor represents and warrants that, other than
the rights to use certain Trade-marks licensed to the Obligor, as more
particularly described in Section 4.9, there is no other Intellectual Property
owned by or licensed to the Obligor which is material to and used by the Obligor
in the conduct of its business.


SECTION 4.9                REPRESENTATIONS AND WARRANTIES CONCERNING
TRADE-MARKS.

The Obligor represents and warrants that (i) pursuant to the Trade-mark License
Agreement, it is the authorized licensee of the Trade-marks listed on Schedule
2.1(1)(h) (the “Licensed Trade-marks”), and the said trade-mark license is
valid, subsisting and has not been cancelled, (ii) it is the true and lawful
owner of the Trade-marks listed on Schedule 2.1(1)(h) (the “Owned Trade-Marks”),
and that such Licensed Trade-marks and Owned Trade-marks constitute all
trade-marks, registrations of trade-marks and applications for registrations of
trade-marks in the Canadian Intellectual Property Office - Trade-marks or the
equivalent thereof in any other country, that the Obligor owns or uses that are
material to its business as of the Effective Date and that said registrations
and applications are valid, subsisting and have not been cancelled.  The Obligor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Trade-marks that it uses.  The Obligor further warrants that,
it has no knowledge of any third party claim received by it, that any aspect of
the Obligor’s present or contemplated business operations infringes or will
infringe any trade-mark, service mark or trade name of any other Person other
than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Obligor represents and warrants
that the Obligor is not aware of any third-party claim that any registration is
invalid or unenforceable, and is not aware that there is any reason that any
registration is invalid or unenforceable.  The Obligor represents and warrants
that upon the recordation of Confirmation of a Security Interest in Intellectual
Property in the form of Schedule 4.1(a) in the Canadian Intellectual Property
Office — Trade-marks, together with filings of financial statements under the
PPSA and pursuant to the personal property security legislation enacted in
Alberta, all filings, registrations and recordings necessary or appropriate, to
the extent permitted by applicable law, to

 

-36-

--------------------------------------------------------------------------------


 

perfect any security interest granted to the Collateral Agent in the Owned
Trade-marks, if any, covered by this security agreement under applicable federal
and provincial law will have been accomplished.  The Obligor agrees, if and when
it owns any Trade-marks, to execute such Confirmation of Security Interest in
Intellectual Property covering all right, title and interest in any such Owned
Trade-marks, and the associated goodwill, of the Obligor, and to record the same
in the Canadian Intellectual Property Office — Trade-marks.


SECTION 4.10             TRADE-MARK LICENSES AND ASSIGNMENTS.

Except as otherwise permitted by the Amended and Restated Credit Agreement, the
Obligor hereby agrees not to divest itself of any right under any material
Trade-mark, including the Licensed Trade-marks, other than in the ordinary
course of business in accordance with its reasonable business judgment absent
the prior written approval of the Collateral Agent which shall not be
unreasonably withheld or delayed.


SECTION 4.11             TRADE-MARK INFRINGEMENTS.

The Obligor agrees, promptly upon learning thereof, to notify the Collateral
Agent in writing of the name and address of, and to furnish such pertinent
information that may be available with respect to, any party who the Obligor
believes is infringing, diluting or otherwise violating any of the Obligor’s
rights in and to any material Trade-mark, including the Licensed Trade-marks, in
any manner that could reasonably be expected to have a Material Adverse Effect,
or with respect to any party claiming that the Obligor’s use of any material
Trade-mark, including the Licensed Trade-marks, violates in any material respect
any property right of that party.  The Obligor further agrees to prosecute in
accordance with reasonable business practices any person infringing any
Trade-mark, including the Licensed Trade-marks, in any manner that could
reasonably be expected to have a Material Adverse Effect.


SECTION 4.12             PRESERVATION OF TRADE-MARKS.

The Obligor agrees to use its Trade-marks in connection with its business
sufficiently, and to take all other actions as are reasonably necessary, to
preserve such Trade-marks as trade-marks under the laws of Canada and any
relevant foreign jurisdiction (other than any such Trade-marks which the Obligor
determines, in its reasonable business judgement, are no longer used or useful
in its business or operations), provided that such use with respect to the
Licensed Trade-marks shall be subject to and in accordance with the terms of the
Trade-mark License Agreement.


SECTION 4.13             MAINTENANCE OF TRADE-MARK REGISTRATION.

The Obligor shall, at its own expense, diligently (i) do all things required by
the Trade-mark License Agreement to remain in good standing thereunder, and
(ii) process all documents, filings, applications, affidavits of use and
applications for renewal required by the Trade-marks Act (Canada), or any other
applicable law of Canada or any foreign equivalent thereof, to maintain
registrations in respect of its

 

-37-

--------------------------------------------------------------------------------


 

material registered Trade-marks, if any, and shall pay all fees and
disbursements in connection therewith and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent (other than with respect to registrations and applications that
the Obligor determines, in its reasonable business judgement, are no longer
useful or prudent to pursue).


SECTION 4.14             FUTURE REGISTERED TRADE-MARKS.

If registration for any Trade-mark which is material and/or necessary to its
business issues hereafter to the Obligor as a result of any application now or
hereafter pending before the Canadian Intellectual Property Office —
Trade-marks, or equivalent governmental agency in any foreign jurisdiction,
within 30 days of receipt of the certificate evidencing such registration, the
Obligor shall deliver to the Collateral Agent a copy of such certificate, and a
Confirmation of Security Interest in Intellectual Property in the form of
Schedule 4.1(a) in respect of such Trade-mark, to the Collateral Agent and at
the expense of the Obligor, confirming the grant of a security interest in such
Trade-mark to the Collateral Agent hereunder.


SECTION 4.15                                        REPRESENTATIONS AND
WARRANTIES CONCERNING PATENTS, COPYRIGHTS AND DESIGNS.

The Obligor represents and warrants that it is the true and lawful owner of all
rights in or otherwise has the right to use (i) all trade secrets and
proprietary information necessary to operate the business of the Obligor (the
“Trade Secret Rights”), (ii) the Patents listed on Schedule 2.1(1)(h) and that
such listed Patents include all the patents and applications for patents that
the Obligor owns as of the Effective Date, (iii) the Copyrights listed in
Schedule 2.1(1)(h) and that such listed Copyrights constitute all registrations
of copyrights and applications for copyright registrations that the Obligor now
owns, and (iv) the Designs listed in Schedule 2.1(1)(h) and that such listed
Designs constitute all registrations of industrial designs and applications for
industrial design registrations that the Obligor now owns.  The Obligor further
warrants that it has no knowledge of any third party claim that any aspect of
the Obligor’s present or contemplated business operations infringes or will
infringe any patent or any copyright of any other Person or that the Obligor has
misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Obligor represents and warrants that upon the
recordation of Confirmation of a Security Interest in Intellectual Property in
the form of Schedule 4.1(a) in the Canadian Intellectual Property Office -
Patents, together with filings of financial statements under the PPSA and
pursuant to the personal property security legislation enacted in Alberta, all
filings, registrations and recordings necessary or appropriate, to the extent
permitted by applicable law, to perfect the security interest granted to the
Collateral Agent in the Patents covered by this security agreement, if any,
under applicable federal and provincial law will have been accomplished.  The
Obligor agrees, if and when it owns any Patents, to execute such Confirmation of
Security Interest in Intellectual Property covering all right, title and
interest in each

 

-38-

--------------------------------------------------------------------------------


 

such Patent, and the associated goodwill, of the Obligor, and to record the same
in the Canadian Intellectual Property Office — Patents.


SECTION 4.16             PATENT, COPYRIGHT AND DESIGN LICENSES AND ASSIGNMENTS.

Except as otherwise permitted by the Secured Debt Agreements, the Obligor hereby
agrees not to divest itself of any right under any material Patent or Copyright
or Design other than in the ordinary course of business, absent prior written
approval of the Collateral Agent.


SECTION 4.17             PATENT, COPYRIGHT AND DESIGN INFRINGEMENTS.

The Obligor agrees, promptly upon learning thereof, to furnish the Collateral
Agent in writing with all pertinent information available to the Obligor with
respect to any infringement, contributory infringement or active inducement to
infringe in any Patent, Copyright or Design or with respect to any claim that
the practice of any Patent, or the use of any Copyright or Design violates any
property right of any other Person or with respect to any misappropriation of
any Trade Secret Right or any claim that practice of any Trade Secret Right
violates any property rights of any Person in each case, in any manner which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Obligor further agrees, absent direction of the
Collateral Agent to the contrary, diligently to prosecute, in accordance with
its reasonable business judgment, any Person infringing or misappropriating any
Patent, Copyright, Design or Trade Secret Right, in each case, to the extent
that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


SECTION 4.18             MAINTENANCE OF PATENTS, COPYRIGHTS AND DESIGNS.

At its own expense, the Obligor shall make timely payment of all post-issuance
or other fees and take all other actions necessary to maintain in force its
rights under each Patent, Copyright or Design of the Obligor, if any, absent
prior written approval of the Collateral Agent (other than any such Patents,
Copyrights or Designs which are no longer used or useful in its business or
operations).


SECTION 4.19             PROSECUTION OF PATENT, COPYRIGHT AND DESIGN
APPLICATIONS.

At its own expense, the Obligor shall diligently prosecute all material
applications for Patents, Copyrights and Designs listed in Schedule 2.1(1)(h),
and shall not abandon any such application prior to exhaustion of all
administrative and judicial remedies, (other than applications deemed by the
Obligor to be no longer prudent to pursue) absent written consent of the
Collateral Agent.


SECTION 4.20             FUTURE PATENTS, COPYRIGHTS AND DESIGNS.

Within 30 days of the acquisition or issuance of a Patent, a Copyright
registration or Design, or of filing of an application for a Patent, Copyright
or Design, in each case, which is material or necessary to its business, the
Obligor shall deliver to the Collateral Agent a copy of the certificate of
registration of, or application for, such Patent, Copyright or Design, with a
Confirmation of Security

 

-39-

--------------------------------------------------------------------------------


 

Interest in the form of Schedule 4.1(a) in respect of such Patent, Copyright or
Design to the Collateral Agent and at the expense of the Obligor, confirming the
grant of a security interest in such Patent, Copyright or Design to the
Collateral Agent hereunder.


SECTION 4.21             REMEDIES CONCERNING INTELLECTUAL PROPERTY.

In addition to the remedies set forth in Article 3, if the Security Interest
becomes enforceable, the Collateral Agent may by written notice to the Obligor,
take any or all of the following actions:

(A)                                  EXERCISE, WITH RESPECT TO THE LICENSED
TRADE-MARKS, ITS RIGHTS PURSUANT TO SECTION 2.5;

(B)                                 DECLARE THE ENTIRE RIGHT, TITLE AND INTEREST
OF THE OBLIGOR IN AND TO EACH OF THE OWNED TRADE-MARKS, IF ANY, TOGETHER WITH
ALL TRADE-MARK RIGHTS AND RIGHTS OF PROTECTION TO THE SAME, VESTED IN THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH
RIGHTS, TITLE AND INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED CREDITORS, AND THE COLLATERAL AGENT SHALL BE ENTITLED
TO EXERCISE THE POWER OF ATTORNEY GRANTED UNDER SECTION 3.5 TO EXECUTE, CAUSE TO
BE ACKNOWLEDGED AND NOTARIZED AND RECORD ANY DOCUMENT REQUIRED BY THE CANADIAN
TRADE-MARKS OFFICE OR ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN
JURISDICTION IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND
INTEREST IN ANY OWNED TRADE-MARK TO THE COLLATERAL AGENT AND REGISTER THE SAME
WITH THE APPLICABLE AGENCY;

(C)                                  TAKE AND USE OR SELL THE OWNED TRADE-MARKS
AND THE GOODWILL OF THE OBLIGOR’S BUSINESS SYMBOLIZED BY THE OWNED TRADE-MARKS
AND THE RIGHT TO CARRY ON THE BUSINESS AND USE THE ASSETS OF THE OBLIGOR IN
CONNECTION WITH WHICH THE OWNED TRADE-MARKS HAVE BEEN USED;

(D)                                 IN CONNECTION WITH THE EXERCISE OF ANY OF
THE OTHER REMEDIES PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, DIRECT THE OBLIGOR TO REFRAIN, IN WHICH EVENT THE OBLIGOR SHALL
REFRAIN, FROM USING THE OWNED TRADE-MARKS OR THE LICENSED TRADE-MARKS IN ANY
MANNER WHATSOEVER, DIRECTLY OR INDIRECTLY;

(E)                                  DIRECT THE OBLIGOR TO EXECUTE SUCH OTHER
AND FURTHER DOCUMENTS THAT THE COLLATERAL AGENT MAY REASONABLY REQUEST TO
FURTHER CONFIRM THE FOREGOING AND TO TRANSFER OWNERSHIP OF THE TRADE-MARKS AND
REGISTRATIONS AND ANY PENDING TRADE-MARK APPLICATION IN THE CANADIAN
INTELLECTUAL PROPERTY OFFICE - TRADE-MARKS OR ANY EQUIVALENT GOVERNMENT AGENCY
OR OFFICE IN ANY FOREIGN JURISDICTION TO THE COLLATERAL AGENT;

(F)                                    DECLARE THE ENTIRE RIGHT, TITLE, AND
INTEREST OF THE OBLIGOR IN EACH OF THE PATENTS, COPYRIGHTS AND DESIGNS, IF ANY,
VESTED IN THE COLLATERAL AGENT

 

-40-

--------------------------------------------------------------------------------


 

FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH RIGHT, TITLE, AND
INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED CREDITORS, IN WHICH CASE THE COLLATERAL AGENT SHALL BE ENTITLED TO
EXERCISE THE POWER OF ATTORNEY GRANTED UNDER SECTION 3.5 TO EXECUTE, CAUSE TO BE
ACKNOWLEDGED AND NOTARIZED AND RECORD ANY DOCUMENT REQUIRED BY THE CANADIAN
INTELLECTUAL PROPERTY OFFICE — PATENTS, - COPYRIGHTS OR - INDUSTRIAL DESIGNS, AS
THE CASE MAY BE, OR ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN
JURISDICTION IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND
INTEREST IN EACH PATENT, EACH REGISTERED COPYRIGHT AND EACH REGISTERED DESIGN,
IN EACH CASE IF ANY, TO THE COLLATERAL AGENT AND REGISTER THE SAME WITH THE
APPLICABLE AGENCY;

(G)                                 IN CONNECTION WITH THE EXERCISE OF ANY OF
THE OTHER REMEDIES PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT, TAKE AND PRACTICE OR SELL THE PATENTS, COPYRIGHTS AND
DESIGNS, IF ANY;

(H)                                 IN CONNECTION WITH THE EXERCISE OF ANY OF
THE OTHER REMEDIES PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT, DIRECT THE OBLIGOR TO REFRAIN, IN WHICH EVENT THE OBLIGOR
SHALL REFRAIN, FROM PRACTISING THE PATENTS, THE COPYRIGHTS AND THE DESIGNS, IF
ANY, DIRECTLY OR INDIRECTLY; AND

(I)                                     THE OBLIGOR SHALL EXECUTE SUCH OTHER AND
FURTHER DOCUMENTS AS THE COLLATERAL AGENT MAY REASONABLY REQUEST FURTHER TO
CONFIRM THE FOREGOING AND TO TRANSFER OWNERSHIP OF THE PATENTS, COPYRIGHTS AND
DESIGNS, IF ANY, TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS.


SECTION 4.22             STATUS OF ACCOUNTS COLLATERAL.

The Obligor agrees that it shall, with respect to the Collateral (i) maintain
books and records pertaining to the Collateral in such detail, form and scope as
the Collateral Agent may reasonably require, and (ii) if any amount payable
under or in connection with any account in excess of Cdn.$150,000 is evidenced
by a promissory note, letter of credit or other instrument, immediately pledge,
endorse, assign and deliver to the Collateral Agent the promissory note or
instrument, as additional Collateral.


SECTION 4.23             BUSINESS OUTSIDE CERTAIN JURISDICTIONS.

The Obligor agrees that it shall notify the Collateral Agent in writing:

(A)                                  AT LEAST 10 BUSINESS DAYS PRIOR TO ANY OF
THE FOLLOWING CHANGES BECOMING EFFECTIVE, OF (I) ANY PROPOSED CHANGE IN THE
LOCATION OF ANY PLACE OF BUSINESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES AND
(II) TANGIBLE PROPERTY OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES BEING STORED IN
ANY PLACE OUTSIDE THE PROVINCE(S) OF ONTARIO, QUEBEC, ALBERTA, BRITISH COLUMBIA,
MANITOBA AND SASKATCHEWAN; AND

 

-41-

--------------------------------------------------------------------------------


 

(B)                                 OF (I) ANY CHANGE, TO THE KNOWLEDGE OF THE
OBLIGOR, IN THE LOCATION OF THE CHIEF EXECUTIVE OFFICE OR HEAD OFFICE OF EACH
ACCOUNT DEBTOR OF THE OBLIGOR AND EACH OF ITS SUBSIDIARIES TO A JURISDICTION
OTHER THAN ANY PROVINCE OF CANADA OR STATE IN THE UNITED STATES OF AMERICA; OR
(II) ANY NEW ACCOUNT DEBTOR WITH ITS CHIEF EXECUTIVE OFFICE OR HEAD OFFICE IN A
JURISDICTION OTHER THAN ANY PROVINCE OF CANADA OR STATE IN THE UNITED STATES OF
AMERICA; OR (III) ANY CHANGE, TO THE KNOWLEDGE OF THE OBLIGOR, IN THE LOCATION
OF UNITS LEASED TO CUSTOMERS OF THE OBLIGOR AND EACH OF ITS SUBSIDIARIES TO A
JURISDICTION OTHER THAN THE JURISDICTIONS SPECIFIED UNDER THE HEADING “LEASED
UNITS” IN SCHEDULE 4.1(D).


SECTION 4.24             INSURANCE.

Except as otherwise permitted by the Credit Documents, the Obligor will do
nothing to impair the rights of the Collateral Agent in the Collateral.  The
Obligor will at all times keep its Inventory and equipment (including the Units)
insured in favour of the Collateral Agent, at the Obligor’s own expense to the
extent required by the Amended and Restated Credit Agreement against fire, theft
and all other risks to which such Collateral may be subject; all policies or
certificates with respect to such insurance shall be endorsed to the Collateral
Agent’s reasonable satisfaction for the benefit of the Collateral Agent
(including by naming the Collateral Agent as additional insured and loss payee)
and deposited with the Collateral Agent.  If the Obligor shall fail to insure
such Inventory and equipment (including the Units) to the extent required by the
Amended and Restated Credit Agreement, or if the Obligor shall fail to so
endorse and deposit all policies or certificates with respect thereto, the
Collateral Agent, shall have the right (but shall be under no obligation), upon
five Business Days’ prior written notice to the Obligor, to procure such
insurance and the Obligor agrees to reimburse the Collateral Agent for all
reasonable costs and expenses of procuring such insurance.  Upon the occurrence
and during the continuance of an Event of Default (or a Default under Section
9.1(e) of the Amended and Restated Credit Agreement), the Collateral Agent may
apply any proceeds of such insurance required to be maintained pursuant to this
Section 4.24 in accordance with Section 5.10.  The Obligor assumes all liability
and responsibility in connection with the Collateral acquired by it and the
liability of the Obligor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to the Obligor.


SECTION 4.25             PERFECTION AND PROTECTION OF SECURITY INTEREST.

The Obligor agrees that it shall perform, execute and deliver, and cause its
Subsidiaries to perform, execute and deliver, all acts, agreements, and other
documents as may be reasonably requested by the Collateral Agent at any time to
register, file, signify, publish, perfect, maintain, protect, and enforce the
Security Interest including (i) executing, recording and filing of the Credit
Documents and financing or continuation statements in connection therewith, in
form and substance satisfactory to the Collateral Agent, acting reasonably, and
pay all taxes, fees and

 

-42-

--------------------------------------------------------------------------------


 

other charges payable in connection therewith, (ii) delivering to the Collateral
Agent the originals of all instruments, documents and chattel paper and all
other Collateral of which the Collateral Agent reasonably determines it should
have physical possession in order to perfect and protect the Security Interest,
duly endorsed or assigned to the Collateral Agent, (iii) delivering to the
Collateral Agent warehouse receipts covering any portion of the Collateral
located in warehouses and for which warehouse receipts are listed, (iv) placing
notations on its books of account to disclose the Security Interest,
(v) delivering to the Collateral Agent all letters of credit on which the
Obligor or any of its Subsidiaries is named beneficiary, and (vi) taking such
other steps as are deemed necessary by the Collateral Agent, acting reasonably,
to maintain the Security Interest.


SECTION 4.26             ADDITIONAL SECURITY.

The Obligor agrees that it shall grant, and cause each of its Subsidiaries to
grant, to the Collateral Agent, for the benefit of the Secured Creditors,
security interests and mortgages in such assets and properties of the Obligor or
such Subsidiary as are not covered by the original Credit Documents or as may be
reasonably requested from time to time by the Collateral Agent pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent constituting valid and enforceable perfected security interests superior
to and prior to the rights of all third  Persons and subject to no other Liens,
except for Permitted Liens.


SECTION 4.27             FINANCING STATEMENTS.

The Obligor agrees to execute and deliver to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time request or as are necessary in the
reasonable opinion of the Collateral Agent to establish and maintain a valid,
enforceable and first priority (subject only to Permitted Liens) perfected
security interest in the Collateral as provided herein and in the other rights
and security contemplated hereby all in accordance with the PPSA or the personal
property security legislation as enacted in any and all relevant jurisdictions
or any other relevant law.  The Obligor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral.  The Obligor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of the Obligor where permitted by law.


SECTION 4.28                            DEPOSIT ACCOUNTS.


(1)                                  THE OBLIGOR DOES NOT MAINTAIN, AND SHALL
NOT AT ANY TIME AFTER THE EFFECTIVE DATE ESTABLISH OR MAINTAIN, ANY DEMAND,
TIME, SAVINGS, PASSBOOK OR SIMILAR ACCOUNT, EXCEPT FOR SUCH ACCOUNTS WHICH ARE
PERMITTED PURSUANT TO SECTION 8.16 OF THE AMENDED AND RESTATED CREDIT
AGREEMENT.  SCHEDULE 4.28 ACCURATELY SETS FORTH EACH ACCOUNT MAINTAINED BY THE
OBLIGOR (INCLUDING A DESCRIPTION THEREOF AND THE RESPECTIVE ACCOUNT NUMBER), THE
NAME OF THE RESPECTIVE BANK WITH WHICH SUCH ACCOUNT IS MAINTAINED, AND THE
BRANCH OF THE


 


-43-

--------------------------------------------------------------------------------



 


BANK AT WHICH SUCH ACCOUNT IS MAINTAINED.  FOR EACH ACCOUNT, THE OBLIGOR SHALL
CAUSE THE BANK WITH WHICH THE ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER TO
THE COLLATERAL AGENT, WITHIN 30 DAYS AFTER THE COLLATERAL AGENT’S REQUEST
THEREFOR, A “CONTROL AGREEMENT” IN THE FORM OF EXHIBIT “A” TO SCHEDULE 4.28
(APPROPRIATELY COMPLETED) WITH SUCH CHANGES THERETO AS MAY BE ACCEPTABLE TO THE
COLLATERAL AGENT.  THE COLLATERAL AGENT AND THE OBLIGOR AGREE THAT: (I) THE
CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS BETWEEN THE OBLIGOR, THE BANK OF
NOVA SCOTIA AND BANKERS TRUST COMPANY (NOW DEUTSCHE BANK TRUST COMPANY
AMERICAS), A PREDECESSOR IN INTEREST OF THE COLLATERAL AGENT, DATED AS OF MAY
10, 2002 (THE “EXISTING CONTROL AGREEMENT”), WHICH CONTROL AGREEMENT HAS BEEN
ASSIGNED BY DEUTSCHE BANK TRUST COMPANY AMERICAS TO THE COLLATERAL AGENT BY AN
AGREEMENT OF EVEN DATE HEREWITH, CONSTITUTES A CONTROL AGREEMENT FOR THE
PURPOSES OF THIS SECTION 4.28; AND (II) THE EXISTING CONTROL AGREEMENT IS
CONFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  IF ANY
BANK WITH WHICH SUCH ACCOUNT IS MAINTAINED REFUSES TO, OR DOES NOT, ENTER INTO
SUCH A CONTROL AGREEMENT, THE OBLIGOR SHALL PROMPTLY (AND IN ANY EVENT WITHIN 30
DAYS OF THE DATE OF THE RESPECTIVE REQUEST) CLOSE THE RESPECTIVE ACCOUNT AND
TRANSFER ALL BALANCES THEREIN TO ANOTHER ACCOUNT MEETING THE REQUIREMENTS OF
THIS SECTION 4.28 (WITH RESPECT TO WHICH A “CONTROL AGREEMENT” MEETING THE
FOREGOING REQUIREMENTS HAS BEEN ENTERED INTO AND IS IN FULL FORCE AND EFFECT). 
IF ANY BANK WITH WHICH AN ACCOUNT IS MAINTAINED REFUSES TO SUBORDINATE ALL OF
ITS CLAIMS WITH RESPECT TO SUCH ACCOUNT TO THE COLLATERAL AGENT’S SECURITY
INTEREST THEREIN ON TERMS SATISFACTORY TO THE COLLATERAL AGENT, THEN THE
COLLATERAL AGENT, AT ITS OPTION, MAY (X) REQUIRE THAT SUCH ACCOUNT BE TERMINATED
IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE OR (Y) AGREE TO A CONTROL
AGREEMENT WITHOUT SUCH SUBORDINATION, PROVIDED THAT IN SUCH EVENT THE COLLATERAL
AGENT MAY AT ANY TIME, AT ITS OPTION, SUBSEQUENTLY REQUIRE THAT SUCH ACCOUNT BE
TERMINATED (WITHIN 30 DAYS AFTER NOTICE FROM THE COLLATERAL AGENT) IN ACCORDANCE
WITH THE REQUIREMENTS OF THE IMMEDIATELY PRECEDING SENTENCE.


(2)                                  THE OBLIGOR SHALL NOT ESTABLISH ANY NEW
DEMAND, TIME, SAVINGS, PASSBOOK OR SIMILAR ACCOUNTS, EXCEPT FOR ACCOUNTS
ESTABLISHED AND MAINTAINED WITH BANKS AND MEETING THE REQUIREMENTS OF
SECTION 4.28(1).  AT THE TIME SUCH AN ACCOUNT IS ESTABLISHED, TO THE EXTENT SO
REQUESTED BY THE COLLATERAL AGENT, THE APPROPRIATE CONTROL AGREEMENT SHALL BE
EXECUTED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 4.28(1) AND THE OBLIGOR
SHALL FURNISH TO THE COLLATERAL AGENT A SUPPLEMENT TO SCHEDULE 4.28 CONTAINING
THE RELEVANT INFORMATION WITH RESPECT TO THE RESPECTIVE ACCOUNT AND THE BANK
WITH WHICH THE SAME IS ESTABLISHED.


(3)                                  THE COLLATERAL AGENT (X) SHALL NOT DELIVER
A NOTICE OF EXCLUSIVE CONTROL (AS DEFINED IN THE FORM OF CONTROL AGREEMENT
ATTACHED HERETO AS EXHIBIT “B”) PURSUANT TO ANY “CONTROL AGREEMENT” (OTHER THAN
WITH RESPECT TO ANY ACCOUNT MAINTAINED WITH THE COLLATERAL AGENT) TO ANY BANK
WITH WHICH THE OBLIGOR HAS


 


-44-

--------------------------------------------------------------------------------



 


ESTABLISHED AN ACCOUNT UNLESS AN EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING,
(Y) SHALL NOT GIVE INSTRUCTIONS (AS CONTEMPLATED IN THE FIRST SENTENCE OF
SECTION 2(1) OF EXHIBIT “B”) AS TO THE WITHDRAWAL OR DISPOSITION OF FUNDS IN ANY
ACCOUNT IN ANY SUCH “CONTROL AGREEMENT” (OTHER THAN WITH RESPECT TO ANY ACCOUNT
MAINTAINED WITH THE COLLATERAL AGENT) UNLESS AN EVENT OF DEFAULT THEN EXISTS AND
IS CONTINUING, AND (Z) SHALL PROVIDE THE BORROWER IN ACCORDANCE WITH THE NOTICE
PROVISIONS IN THE AMENDED AND RESTATED CREDIT AGREEMENT WITH A COPY OF ANY SUCH
NOTICE OF EXCLUSIVE CONTROL DELIVERED PURSUANT TO ANY SUCH “CONTROL AGREEMENT”.


ARTICLE 5
GENERAL


SECTION 5.1                NOTICES.

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Collateral Agent or the Obligor shall not be effective
until received by the Collateral Agent or the Obligor, as the case may be.  All
notices and other communications shall be in writing and addressed as follows:

 

(a)

to the Obligor at:

 

 

 

 

 

 

 

c/o Williams Scotsman, Inc.

 

 

 

8211 Town Center Drive

 

 

 

Baltimore, Maryland 21236-5997

 

 

 

 

 

 

 

Attention:

John B. Ross

 

 

 

 

 

 

Telephone:

(410)931-6000 ext.6105

 

 

Facsimile:

(410)931-6117

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Davies Ward Phillips & Vineberg LLP

 

 

 

1 First Canadian Place

 

 

 

44th Floor

 

 

 

P.O. Box 63

 

 

 

Toronto, Ontario

 

 

 

M5X 1B1

 

 

 

 

 

 

 

Attention:

Kent F. Beattie

 

 

 

 

 

 

Telephone:

(416) 367-6927

 

-45-

--------------------------------------------------------------------------------


 

 

 

Facsimile:

(416) 863-0871

 

 

 

 

 

(b)

to the Collateral Agent at:

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

335 Madison Avenue

 

 

 

New York, New York 10017

 

 

 

 

 

 

 

Attention:

Business Capital/URGENT

 

 

 

 

 

 

Telephone:

(212) 503-7632

 

 

Facsimile:

(212) 503—7330

 

(c)           to any Bank Creditor, other than the Collateral Agent, at such
address as such Bank Creditor shall have specified in the Amended and Restated
Credit Agreement;

(d)           to any Interest Rate Creditor at such address as such Interest
Rate Creditor shall have specified in writing to the Obligor and the Collateral
Agent;

 

(e)

to the Senior Secured Notes Trustee or any other Second Lien Creditor,

 

 

at:

 

 

 

 

 

 

 

U.S. Bank, National Association

 

 

 

60 Livingston Avenue

 

 

 

EP-MN-WS3C

 

 

 

St. Paul, MN 55107-2292

 

 

 

 

 

 

 

Attention: Richard Prokosch

 

 

 

 

 

 

 

Telephone:

(651) 495-3918

 

 

Facsimile:

(651) 495-8097

 

or at such address or addressed to such other individual as shall have been
furnished in writing by any Person described above to the party required to give
notice hereunder.


SECTION 5.2                DISCHARGE.


(1)                                  THE SECURITY INTEREST SHALL BE DISCHARGED
UPON, BUT ONLY UPON THE TERMINATION DATE.  UPON DISCHARGE OF THE SECURITY
INTEREST AND AT THE REQUEST AND EXPENSE OF THE OBLIGOR, THE COLLATERAL AGENT
SHALL EXECUTE AND DELIVER TO THE OBLIGOR SUCH RELEASES, DISCHARGES, FINANCING
STATEMENTS AND OTHER DOCUMENTS OR INSTRUMENTS AS THE OBLIGOR MAY REASONABLY
REQUIRE AND TRANSFER AND DELIVER TO THE OBLIGOR THE COLLATERAL IN ITS
POSSESSION.


(2)                                  SO LONG AS NO PAYMENT DEFAULT ON ANY OF THE
OBLIGATIONS IS IN EXISTENCE OR WOULD EXIST AFTER THE APPLICATION OF PROCEEDS AS
PROVIDED BELOW, THE COLLATERAL AGENT SHALL, AT THE REQUEST OF THE OBLIGOR,
RELEASE ANY OR ALL OF THE COLLATERAL, PROVIDED THAT (X) SUCH RELEASE IS
PERMITTED BY THE TERMS OF THE SECURED DEBT AGREEMENTS OR OTHERWISE HAS BEEN
APPROVED IN WRITING BY THE REQUIRED


 


-46-

--------------------------------------------------------------------------------



 


LENDERS OR, TO THE EXTENT REQUIRED, ALL OF THE LENDERS AND (Y) THE PROCEEDS OF
SUCH COLLATERAL ARE APPLIED TO THE EXTENT REQUIRED PURSUANT TO THE RESPECTIVE
SECURED DEBT AGREEMENTS OR ANY CONSENT OR WAIVER WITH RESPECT THERETO. 
FURTHERMORE, UPON THE RELEASE OF THE OBLIGOR FROM THE GUARANTEE IN ACCORDANCE
WITH THE PROVISIONS THEREOF, THE OBLIGOR (AND THE COLLATERAL AT SUCH TIME
ASSIGNED BY THE OBLIGOR PURSUANT HERETO) SHALL BE RELEASED FROM THIS SECURITY
AGREEMENT.


(3)                                  AT ANY TIME THAT THE OBLIGOR DESIRES THAT
THE COLLATERAL AGENT TAKE ANY ACTION TO GIVE EFFECT TO ANY RELEASE OF COLLATERAL
PURSUANT TO THE FOREGOING SECTION 5.2(1) OR SECTION 5.2(2), IT SHALL DELIVER TO
THE COLLATERAL AGENT A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER STATING THAT
THE RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED PURSUANT TO SECTION 5.2(1)
OR SECTION 5.2(2); PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IN THE EVENT THE OBLIGOR SELLS UNITS OR OTHER
INVENTORY IN THE ORDINARY COURSE AS (AND TO THE EXTENT) PERMITTED ELSEWHERE IN
THE CREDIT DOCUMENTS, THE OBLIGOR SHALL NOT BE REQUIRED TO DELIVER A CERTIFICATE
IN CONNECTION THEREWITH AND THE RELEASE OF SUCH UNITS OR OTHER INVENTORY SHALL
BE EFFECTED AS CONTEMPLATED BY THE BAILEE AGREEMENT AND CUSTODIAN AGREEMENT.  IN
THE EVENT THAT ANY PART OF THE COLLATERAL IS RELEASED AS PROVIDED IN
SECTION 5.2(2), THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE OF THE OBLIGOR,
WILL DULY ASSIGN, TRANSFER AND DELIVER TO THE OBLIGOR OR ITS DESIGNEE (WITHOUT
RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL AS
IS THEN BEING (OR HAS BEEN) SO SOLD AND AS MAY BE IN THE POSSESSION OF THE
COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS SECURITY
AGREEMENT.  THE COLLATERAL AGENT SHALL HAVE NO LIABILITY WHATSOEVER TO ANY
SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF COLLATERAL BY IT AS PERMITTED
BY THIS SECTION 5.2.  UPON ANY RELEASE OF COLLATERAL PURSUANT TO SECTION 5.2(1)
OR SECTION 5.2(2), NONE OF THE SECURED CREDITORS SHALL HAVE ANY CONTINUING RIGHT
OR INTEREST IN SUCH COLLATERAL, OR THE PROCEEDS THEREOF.


(4)                                  TO THE EXTENT NOT OTHERWISE PROVIDED IN
PRECEDING CLAUSES, THE COLLATERAL AGENT SHALL WITHOUT THE CONSENT OF ANY SECURED
CREDITOR, RELEASE ALL OR ANY PORTION OF THE COLLATERAL SECURING THE SECOND LIEN
OBLIGATIONS TO THE EXTENT PROVIDED IN THE SENIOR SECURED NOTES INDENTURE.


SECTION 5.3                NO MERGER, SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.

This security agreement shall not operate by way of merger of any of the
Obligations and no judgment recovered by the Collateral Agent or any of the
Secured Creditors shall operate by way of merger of, or in any way affect, the
Security Interest, which is in addition to, and not in substitution for, any
other security now or hereafter held by the Collateral Agent and the Secured
Creditors in respect of the Obligations.  The representations and warranties
herein set forth or contained in any certificates or documents delivered to the
Collateral Agent or the Secured Creditors pursuant to this security agreement or
the other Credit Documents shall not merge in or be prejudiced by and shall
survive any accommodation under

 

-47-

--------------------------------------------------------------------------------


 

the Amended and Restated Credit Agreement and shall continue in full force and
effect until the Security Interest has been discharged in accordance with
Section 5.2.


SECTION 5.4                FURTHER ASSURANCES.

The Obligor shall from time to time, whether before or after the Security
Interest shall have become enforceable, do all acts and things and execute and
deliver all transfers, assignments and instruments as the Collateral Agent may
reasonably require for (i) protecting the Collateral, (ii) perfecting the
Security Interest, and (iii) exercising all powers, authorities and discretions
conferred upon the Collateral Agent pursuant to or in connection with this
security agreement, or the other Credit Documents.  The Obligor shall, from time
to time after the Security Interest has become enforceable, do all acts and
things and execute and deliver all transfers, assignments and instruments as the
Collateral Agent may reasonably require for facilitating the sale or other
disposition of the Collateral in connection with its realization.


SECTION 5.5                SUPPLEMENTAL SECURITY.

This security agreement is in addition and without prejudice to and supplemental
to all other security now held or which may hereafter be held by the Collateral
Agent or the Secured Creditors.


SECTION 5.6                SUCCESSORS AND ASSIGNS.

This security agreement shall be binding upon the Obligor, its successors and
assigns, and shall enure to the benefit of the Collateral Agent and its
successors and assigns.  All rights of the Collateral Agent shall be assignable
and in any action brought by an assignee to enforce any such right, the Obligor
shall not assert against the assignee any claim or defence which the Obligor now
has or hereafter may have against the Collateral Agent or any of the Secured
Creditors.


SECTION 5.7                SEVERABILITY.

If any provision of this security agreement is deemed by any court of competent
jurisdiction to be invalid or void, the remaining provisions shall remain in
full force and effect.


SECTION 5.8                WAIVERS, ETC.

None of the terms and conditions of this security agreement or any of the other
Collateral Documents to which the Obligor is a party may be changed, waived,
modified or varied in any manner except as provided in the U.S. Security
Agreement, provided that for purposes of this Section 5.8 the term “Assignor” as
defined in the U.S. Security Agreement means “Obligor” as defined herein. 
Nothing in this section shall be interpreted to derogate from the provisions
contained in Section 5.2 of this security agreement.

 

-48-

--------------------------------------------------------------------------------


 


SECTION 5.9                COLLATERAL AGENT AND/OR SECURED CREDITORS NOT A
PARTNER OR LIMITED LIABILITY COMPANY MEMBER


(1)                                  NOTHING HEREIN SHALL BE CONSTRUED TO MAKE
THE COLLATERAL AGENT OR ANY OTHER SECURED CREDITOR LIABLE AS A MEMBER OF ANY
LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR PARTNERSHIP AND
NEITHER THE COLLATERAL AGENT NOR ANY OTHER SECURED CREDITOR BY VIRTUE OF THIS
SECURITY AGREEMENT OR OTHERWISE (EXCEPT AS REFERRED TO IN THE FOLLOWING
SENTENCE) SHALL HAVE ANY OF THE DUTIES, OBLIGATIONS OR LIABILITIES OF A MEMBER
OF ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR PARTNERSHIP. 
THE PARTIES HERETO EXPRESSLY AGREE THAT, UNLESS THE COLLATERAL AGENT SHALL
BECOME THE ABSOLUTE OWNER OF COLLATERAL CONSISTING OF THE ENTIRE INTEREST OWNED
BY THE OBLIGOR IN A LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR
PARTNERSHIP PURSUANT HERETO, THIS SECURITY AGREEMENT SHALL NOT BE CONSTRUED AS
CREATING A PARTNERSHIP OR JOINT VENTURE AMONG THE COLLATERAL AGENT, ANY OTHER
SECURED CREDITOR AND/OR THE OBLIGOR.


(2)                                  EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5.9(1), THE COLLATERAL AGENT, BY ACCEPTING THIS SECURITY AGREEMENT, DID
NOT INTEND TO BECOME A MEMBER OF ANY LIMITED LIABILITY COMPANY, UNLIMITED
LIABILITY COMPANY OR PARTNERSHIP OR OTHERWISE BE DEEMED TO BE A CO-VENTURER WITH
RESPECT TO THE OBLIGOR OR ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY
COMPANY OR PARTNERSHIP EITHER BEFORE OR AFTER AN EVENT OF DEFAULT SHALL HAVE
OCCURRED.  THE COLLATERAL AGENT SHALL HAVE ONLY THOSE POWERS SET FORTH HEREIN
AND THE SECURED CREDITORS SHALL ASSUME NONE OF THE DUTIES, OBLIGATIONS OR
LIABILITIES OF A MEMBER OF ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY
COMPANY OR PARTNERSHIP OR THE OBLIGOR EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5.9(1).


(3)                                  THE COLLATERAL AGENT AND THE OTHER SECURED
CREDITORS SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION OF THE
OBLIGOR AS A RESULT OF THE SECURITY INTEREST HEREBY GRANTED.


(4)                                  THE ACCEPTANCE BY THE COLLATERAL AGENT OF
THIS SECURITY AGREEMENT, WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND AUTHORITY
SO CREATED, SHALL NOT AT ANY TIME OR IN ANY EVENT OBLIGATE THE COLLATERAL AGENT
OR ANY OTHER SECURED CREDITOR TO APPEAR IN OR DEFEND ANY ACTION OR PROCEEDING
RELATING TO THE COLLATERAL TO WHICH IT IS NOT A PARTY, OR TO TAKE ANY ACTION
HEREUNDER OR THEREUNDER, OR TO EXPEND ANY MONEY OR INCUR ANY EXPENSES OR PERFORM
OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY UNDER THE COLLATERAL.


SECTION 5.10             APPLICATION OF PROCEEDS.


(1)                                  ALL MONIES COLLECTED BY THE COLLATERAL
AGENT UPON ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL, TOGETHER WITH ALL
OTHER MONIES RECEIVED BY THE COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER
COLLATERAL DOCUMENT WHICH REQUIRES PROCEEDS OF COLLATERAL TO BE APPLIED IN
ACCORDANCE WITH THIS SECURITY AGREEMENT, SHALL BE APPLIED AND PAYMENTS SHALL BE
MADE IN ACCORDANCE WITH SECTION 7.4 OF THE U.S. SECURITY AGREEMENT.


 


-49-

--------------------------------------------------------------------------------



 


(2)                                  IT IS UNDERSTOOD THAT THE OBLIGOR SHALL
REMAIN LIABLE TO THE EXTENT OF ANY DEFICIENCY BETWEEN (X) THE AMOUNT OF THE
PROCEEDS OF THE COLLATERAL AND (Y) THE AGGREGATE OUTSTANDING AMOUNT OF THE
OBLIGATIONS.


SECTION 5.11             INDEMNITY.


(1)                                  THE OBLIGOR AGREES TO INDEMNIFY, REIMBURSE
AND HOLD THE COLLATERAL AGENT, EACH OTHER SECURED CREDITOR THAT IS AN INDEMNITEE
UNDER SECTION 6 OF ANNEX N TO THE U.S. SECURITY AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS, PERMITTED ASSIGNS, EMPLOYEES, AFFILIATES AND AGENTS (REFERRED TO
INDIVIDUALLY AS “INDEMNITEE”, AND COLLECTIVELY AS “INDEMNITEES”) HARMLESS FROM
ANY AND ALL LIABILITIES, OBLIGATIONS, DAMAGES, INJURIES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL COSTS AND EXPENSES (INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER PROFESSIONALS) (FOR THE
PURPOSES OF THIS SECTION 5.11 THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”)
OF WHATSOEVER KIND AND NATURE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ANY OF
THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS SECURITY
AGREEMENT, ANY OTHER SECURED DEBT AGREEMENT TO WHICH THE OBLIGOR IS A PARTY OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH TO WHICH THE
OBLIGOR IS A PARTY OR IN ANY OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ENFORCEMENT OF ANY OF THE
TERMS OF, OR THE PRESERVATION OF ANY RIGHTS HEREUNDER OR THEREUNDER, OR IN ANY
WAY RELATING TO OR ARISING OUT OF THE MANUFACTURE, OWNERSHIP, ORDERING,
PURCHASE, DELIVERY, CONTROL, ACCEPTANCE, LEASE, FINANCING, POSSESSION,
OPERATION, CONDITION, SALE, RETURN OR OTHER DISPOSITION, OR USE OF THE
COLLATERAL (INCLUDING LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE), THE
VIOLATION OF LAWS ANY COUNTRY, STATE, PROVINCE OR OTHER GOVERNMENTAL ENTITY, ANY
TORT (INCLUDING CLAIMS ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT
LIABILITY, OR FOR OR ON ACCOUNT OF INJURY OR DEATH OF ANY PERSON (INCLUDING ANY
INDEMNITEE), OR PROPERTY DAMAGE), OR CONTRACT CLAIM; PROVIDED THAT NO INDEMNITEE
SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 5.11(1) FOR LOSSES, DAMAGES OR
LIABILITIES TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF
SUCH INDEMNITEE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND UNAPPEALABLE DECISION).  THE OBLIGOR AGREES THAT UPON WRITTEN NOTICE BY ANY
INDEMNITEE OF THE ASSERTION OF SUCH LIABILITY, OBLIGATION, DAMAGE, INJURY,
PENALTY, CLAIM, DEMAND, ACTION, SUIT OR JUDGEMENT, THE OBLIGOR SHALL ASSUME FULL
RESPONSIBILITY FOR THE DEFENCE THEREOF.  EACH INDEMNITEE AGREES TO USE ITS BEST
EFFORTS TO PROMPTLY NOTIFY THE OBLIGOR OF ANY SUCH ASSERTION OF WHICH SUCH
INDEMNITEE HAS KNOWLEDGE.


(2)                                  WITHOUT LIMITING THE APPLICATION OF
SECTION 5.11(1), THE OBLIGOR AGREES TO PAY, OR REIMBURSE THE COLLATERAL AGENT
FOR ANY AND ALL REASONABLE FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE
INCURRED IN CONNECTION WITH THE CREATION, PRESERVATION OR PROTECTION OF THE
COLLATERAL AGENT’S LIENS ON, AND THE SECURITY INTEREST IN, THE COLLATERAL,
INCLUDING ALL FEES AND TAXES IN CONNECTION WITH THE RECORDING OR FILING OF
INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT


 


-50-

--------------------------------------------------------------------------------



 


OR DISCHARGE OF ANY TAXES OR LIENS UPON OR IN RESPECT OF THE COLLATERAL,
PREMIUMS FOR INSURANCE PAID BY THE COLLATERAL AGENT WITH RESPECT TO THE
COLLATERAL AND ALL OTHER FEES, COSTS AND EXPENSES IN CONNECTION WITH PROTECTING,
MAINTAINING OR PRESERVING THE COLLATERAL AND THE COLLATERAL AGENT’S INTEREST
THEREIN, WHETHER THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR
PROSECUTING ANY ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THE
COLLATERAL.


(3)                                  WITHOUT LIMITING THE APPLICATION OF
SECTION 5.11(1) OR SECTION 5.11(2), THE OBLIGOR AGREES TO PAY, INDEMNIFY AND
HOLD EACH INDEMNITEE HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND
EXPENSES WHICH SUCH INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR
GROWING OUT OF ANY MISREPRESENTATION BY THE OBLIGOR IN THIS SECURITY AGREEMENT,
ANY OTHER SECURED DEBT AGREEMENT TO WHICH THE OBLIGOR IS A PARTY OR IN ANY
WRITING CONTEMPLATED BY OR MADE OR DELIVERED PURSUANT TO OR IN CONNECTION WITH
THIS SECURITY AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT TO WHICH THE OBLIGOR
IS A PARTY.


(4)                                  IF AND TO THE EXTENT THAT THE OBLIGATIONS
OF THE OBLIGOR UNDER THIS SECTION 5.11 ARE UNENFORCEABLE FOR ANY REASON, THE
OBLIGOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


SECTION 5.12             INDEMNITY OBLIGATIONS SECURED BY COLLATERAL; SURVIVAL.

Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral.  The
indemnity obligations of the Obligor contained in Section 5.11 and Section 5.12
shall continue in full force and effect notwithstanding the full payment of all
of the other Obligations and notwithstanding the full payment of all the Notes
issued and Loans made, under the Amended and Restated Credit Agreement, the
termination of all Interest Rate Agreements entered into with the Interest Rate
Creditors, the full repayment of all the outstanding Senior Secured Notes and
the payment of all other Obligations and notwithstanding the discharge thereof.


SECTION 5.13             COLLATERAL AGENT.

By accepting the benefits of this security agreement, each Secured Creditor
acknowledges and agrees that the rights and obligations of the Collateral Agent
shall be as set forth in this security agreement and in Annex N to the U.S.
Security Agreement.  Notwithstanding anything to the contrary contained in
Section 5.8 of this security agreement or Section 11.10 of the Amended and
Restated Credit Agreement, this Section 5.13, and the duties and obligations of
the Collateral Agent set forth in this Section 5.13, may not be amended or
modified without the consent of the Collateral Agent.

 

-51-

--------------------------------------------------------------------------------


 


SECTION 5.14             GOVERNING LAW.

This security agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.


SECTION 5.15             CONFLICTS.

Notwithstanding anything to the contrary contained in this security agreement,
in the event of any conflict between the provisions of this security agreement,
the Intercreditor Agreement or any other Collateral Document and the provisions
of the Senior Secured Notes Documents, the terms of this security agreement, the
Intercreditor Agreement and the other Collateral Documents shall prevail.


SECTION 5.16             ACKNOWLEDGEMENT AND CONFIRMATION

The Obligor hereby acknowledges, confirms and agrees to and with the Collateral
Agent and each of the First Lien Creditors that:


(1)                                  IT HAS BEEN PROVIDED WITH AND HAS REVIEWED
THE TERMS AND CONDITIONS OF THE AMENDED AND RESTATED CREDIT AGREEMENT AND HEREBY
CONSENTS TO THE TERMS AND CONDITIONS OF THE AMENDED AND RESTATED CREDIT
AGREEMENT;


(2)                                  IT HAS BEEN PROVIDED WITH AND HAS REVIEWED
THE TERMS AND CONDITIONS OF THIS SECURITY AGREEMENT AND HEREBY CONSENTS TO THE
TERMS AND CONDITIONS OF THIS SECURITY AGREEMENT;


(3)                                  THE GUARANTEE EXTENDS TO, INTER ALIA, THE
OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR
IN CONNECTION WITH THE AMENDED AND RESTATED CREDIT AGREEMENT, AS THE SAME MAY BE
FROM TIME TO TIME FURTHER AMENDED, MODIFIED, EXTENDED, RENEWED, REPLACED,
RESTATED OR SUPPLEMENTED AND INCLUDING ANY AGREEMENT EXTENDING THE MATURITY OF
(INCLUDING THE INCLUSION OF ADDITIONAL BORROWERS OR GUARANTORS THEREUNDER OR ANY
INCREASE IN THE AMOUNT BORROWED) ALL OR ANY PORTION OF THE INDEBTEDNESS UNDER
SUCH AGREEMENT OR ANY SUCCESSOR AGREEMENT, WHETHER OR NOT WITH THE SAME AGENT,
TRUSTEE, REPRESENTATIVE, LENDERS OR HOLDERS; AND


(4)                                  THE GUARANTEE AND THIS SECURITY AGREEMENT
ARE AMENDMENTS AND RESTATEMENTS OF THE CANADIAN SUBSIDIARIES GUARANTY AND THE
ORIGINAL CANADIAN SECURITY AGREEMENT, RESPECTIVELY, AND DO NOT CONSTITUTE
NOVATIONS THEREOF, AND THE OBLIGATIONS THEREUNDER ARE IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
PURSUANT TO THE AMENDED AND RESTATED CREDIT AGREEMENT AND THE AMENDMENT AND
RESTATEMENT OF THE ORIGINAL CANADIAN SECURITY AGREEMENT PURSUANT TO THIS
SECURITY AGREEMENT AND EACH CREDIT DOCUMENT TO WHICH IT IS A PARTY CONTINUES TO
BE AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-52-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF each of the Obligor and the Collateral Agent has caused this
security agreement to be executed by its duly authorized officer as of the date
first above written.

 

 

WILLIAMS SCOTSMAN OF CANADA, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Tom Bruyea

 

 

 

Title: Authorized Signing Officer

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Authorized Signing Officer

 

-53-

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(1)(f)
SECURITIES AND INSTRUMENTS

SECURITIES:

 

 

 

Issuer

Class of Securities

Number of
Securities

Certificate
Number

Nil.

INSTRUMENTS:

 

 

 

Issuer

Issue:  Date and
Type of Instrument

Principal
Amount of
Instrument

Certificate
Number

Nil.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(1)(h)
INTELLECTUAL PROPERTY

Patents, Patent Applications and Patent Licenses

Patents

None.

Patent Applications

None.

Patent Licenses

None.

Trade-marks, Trade Names, Predecessor Names and Trade-mark Licenses

Registered Trade-marks

None.

Other Trade-marks

None.

Trade-mark Licenses

The license to use the name of its parent, Williams Scotsman, Inc. pursuant to a
trade-mark license date November 23, 1998 between Williams Scotsman, Inc. (as
Licensor) and Williams Scotsman of Canada, Inc. (as Licensee).

Copyrights and Copyright Licenses

Copyrights

None.

Other Copyrights

None.

Copyright Licenses

None.

 

--------------------------------------------------------------------------------


 

Designs and Design Licenses

Registered Designs

None

Applications

None.

Design Licenses

None.

 

-2-

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(a)
FORM OF CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

WHEREAS:

A.            Williams Scotsman of Canada, Inc. (the “Debtor”), a corporation
incorporated and existing under the laws of the Province of Ontario with offices
at [address], is the owner of the trade-marks/patents/copyrights/industrial
designs set forth in Exhibit A hereto, the registrations and applications for
the trade-marks/patents/copyrights/industrial designs identified therein and the
underlying goodwill associated with such
trade-marks/patents/copyrights/industrial designs (collectively, the
“Trade-Marks/ Patents/Copyrights/Industrial Designs”); and

B.            Bank of America, N.A., as agent for certain lenders (the
“Collateral Agent”), with offices at 335 Madison Avenue, New York, New York, has
entered into an agreement with the Debtor, as reflected by a separate document
entitled the “Amended and Restated Security Agreement” dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June  28, 2005, by which the Debtor granted to the Collateral Agent, a security
interest in certain property, including the
Trade-Marks/Patents/Copyrights/Industrial Designs, in consideration of the
provision of certain credit facilities to the Debtor;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged and in accordance with the terms and obligations set
forth in the Amended and Restated Security Agreement, the Debtor confirms the
grant to the Collateral Agent of a security interest in and to the
Trade-Marks/Patents/Copyrights/Industrial Designs.

DATED at [l] on this [l] day of [l], [l].

 

 

 

WILLIAMS SCOTSMAN OF CANADA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signing Officer

DATED at Toronto on this [l] day of [l], [l], before me appeared and the person
who signed this instrument, who acknowledged that [he/she] signed it as a free
act on [his/her] behalf or on behalf of the corporation identified and referred
to herein as the Debtor.

 

Signature of Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO CONFIRMATION
TRADE-MARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(c)
FINANCING STATEMENTS

British Columbia

Registration No.

 

Debtor

 

Secured Party

 

Collateral

214559B as amended by 431604C

 

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

 

294542A, as amended by 214462B and 431601C

 

 

Williams Scotsman of Canada, Inc.

 

 

Bank of America, N.A., as Collateral Agent

 

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

 

431563C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

 

Alberta

Registration No.

 

Debtor

 

Secured Party

 

Collateral

01090516889

 

Williams Scotsman of Canada, Inc.

 

 

Caterpillar Financial Services Limited

 

 

1996 Caterpillar R80 4WD and all proceeds therefrom

 

01101223426

 

Williams Scotsman of Canada, Inc.

 

 

Caterpillar Financial Services Limited

 

 

2001 Cat Eagle Picher RT80-4WD and all proceeds therefrom

02032214369, as amended by 03081428546, 05062410708 and 05062826143

 

 

Williams Scotsman of Canada, Inc.

 

 

Bank of America, N.A., as Collateral Agent

 

 

All present and after-acquired personal property of the debtor. Proceeds:
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

02032214443 as amended by 03081428611, 05062410724 and 05062826176

 

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

03081428736 as amended by 05062410732 and 05062826200

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor Proceeds: goods,
chattel paper, securities documents of title, instruments, money and
intangibles.

 

--------------------------------------------------------------------------------


 

03081428801 as amended by 05062410773

 

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

05062410641 as amended by 05062826242

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor Proceeds: goods,
chattel paper, securities documents of title, instruments, money and
intangibles.

 

05062803068 as amended by 05062826267

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

 

Saskatchewan

Registration No.

 

Debtor

 

Secured Party

 

Collateral

117819526

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

 

All present and after-acquired personal property of the debtor

119826155

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

 

All present and after-acquired personal property of the debtor

122224184

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

 

Manitoba

Registration No.

 

Debtor

 

Secured Party

 

Collateral

200205924506 as amended by 200317069714, 200511226111 and 200511232413

 

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

200317212703, as amended by 200511225719 and 200511231719

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

-2-

--------------------------------------------------------------------------------


 

200510460501, as amended by 200511226910 and 200511232812

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

Quebec

Registration No.

 

Debtor

 

Secured Party

 

Collateral

03-0225668-0002

 

Williams Scotsman of Canada, Inc.

 

Deutsche Bank Trust Company Americas to be assigned at closing to Bank of
America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

 

05-0371075-001

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

 

-3-

--------------------------------------------------------------------------------


 

Ontario

File No.

 

Debtor

 

Secured Party

 

Collateral

616311198

 

Williams Scotsman of Canada, Inc.

 

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

087060177

 

Williams Scotsman of Can Inc.

 

 

Ottawa South Truck Centre Ltd.

 

E, MVI, 1992 Ford CTV

897292953

 

Williams Scotsman of Canada, Inc.

 

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

881598465

 

Williams Scotsman of Canada, Inc.

 

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

877035546

 

Williams Scotsman of Canada, Inc.

 

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 2001 Caterpillar RT80-4WD VIN

876224853

 

Williams Scotsman of Canada, Inc.

 

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 1996 Eagle Picher R80 4WD VIN

 

-4-

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(d)
LOCATION OF CHIEF EXECUTIVE OFFICE AND CORPORATE MATTERS

Chief Executive Office:

12221 Barlow Trail NE
Calgary, AB  T3J 4S1

Other Record Locations:

DAVIES WARD PHILLIPS & VINEBERG LLP
P.O. Box 6300
Suite 4400
1 First Canadian Place
Toronto, ON  M5X 1B1

Trade Names:

None.

Jurisdictions of Operation:

Ontario, Manitoba, Saskatchewan, Alberta, British Columbia and Quebec

Predecessor Names:

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(e)
LOCATION OF INVENTORY AND EQUIPMENT

Locations of Inventory and Equipment:

Eastern Offices

Williams Scotsman of Canada, Inc.

13932 Woodbine Avenue (PO Box 89)

Gormley, ON   L0H 1G0

Phone: (905) 726-3551

Fax: (905) 726-3543

 

Williams Scotsman of Canada, Inc.

1271 Confederation Street

Sarnia, ON  N7S 4M7

Phone: (519) 336-1010

Fax: (519) 336-5175

 

Williams Scotsman of Canada, Inc.

3455 Hawthorne Road

Ottawa, ON   K1G 4G2

Phone: (613) 736-9390

Fax: (613) 736-0881

 

Williams Scotsman of Canada, Inc.

715 - Dubois St.  CP 555

St. Eustache, Qc.  J7R 4Z1

Phone: (450) 473-4220

Fax: (450) 473-4290

 

Western Offices

 

Williams Scotsman of Canada, Inc.

12221 Barlow Trail NE

Calgary, AB  T3J 4S1

Phone: (403) 241-5357

Fax: (403) 208-0405

 

--------------------------------------------------------------------------------


 

Williams Scotsman of Canada, Inc.

11755 - 231 Street NW

Edmonton, AB  T5S 2C5

Phone: (780) 454-4551

Fax: (780) 454-4816

 

Williams Scotsman of Canada, Inc.

Hwy 63 North at Confederation Way

Mailing Address Box 5762

Fort McMurray, AB T6H 4V9

Phone: 780-743-4899

Fax: 780-743-4897

 

Williams Scotsman of Canada, Inc.

19520 Telegraph Trail

Surrey, BC   V4N 4H1

Phone: (604) 513-5097

Fax: (604) 513-5067

 

Leased Units:

Ontario, Manitoba, Saskatchewan, Alberta, British Columbia and Quebec

 

-2-

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)
TRADE NAMES

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.28
DEPOSIT ACCOUNTS

Bank of Nova Scotia
44 King Street West
Toronto, Ontario
Canada  M5H 1H1

Disbursement

Lockbox

Payroll

Concentration

 

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO SCHEDULE 4.28
FORM OF CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS

Agreement (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of l, among l (the “Obligor”), Bank of America, N.A., not
in its individual capacity but solely as Collateral Agent (the “Collateral
Agent”), and l (the “Deposit Account Bank”), as the bank with which one or more
accounts are maintained by the Obligor (with all such accounts now or at any
time in the future maintained by the Obligor with the Deposit Account Bank being
herein called the “Deposit Accounts”).

RECITALS:

(b)                                 the Obligor and the Collateral Agent have
entered into an amended and restated security agreement dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June 28, 2005, (as the same may be further amended and restated, modified or
supplemented from time to time, the “Security Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Security Agreement), the Obligor has granted a security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) in all of the right, title and interest of the Obligor in
and into, inter alia, any and all accounts and in all moneys, securities,
instruments and other investments deposited therein from time to time
(collectively, herein called the “Collateral”); and

(c)                                  the Obligor desires that the Deposit
Account Bank enter into this Agreement in order to provide for the rights of the
parties under this Agreement with respect to its Deposit Accounts;

In consideration of the premises and the mutual promises and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1                                             Obligor’s Dealings with
Deposit Accounts; Notice of Exclusive Control.

Until the Deposit Account Bank shall have received from the Collateral Agent a
Notice of Exclusive Control (as defined below), the Obligor shall be entitled to
present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Accounts and give instructions in respect of the Deposit
Accounts; provided, however, that the Obligor may not, and the Deposit Account
Bank agrees that it shall not permit the Obligor to, without the Collateral
Agent’s

 

--------------------------------------------------------------------------------


 

prior written consent, close any Deposit Account.  If the Collateral Agent shall
give to the Deposit Account Bank a notice of the Collateral Agent’s exclusive
control of the Deposit Accounts, which notice states that it is a “Notice of
Exclusive Control” (a “Notice of Exclusive Control”), only the Collateral Agent
shall be entitled to withdraw funds from the Deposit Accounts, to give any
instructions in respect of the Deposit Accounts and any funds held therein or
credited thereto or otherwise to deal with the Deposit Accounts.

Section 2                                             Collateral Agent’s Right
To Give Instructions As To Deposit Accounts.

(1)                                  Notwithstanding the foregoing or any
separate agreement that the Obligor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Obligor.  The Obligor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Obligor.  Such instructions may include the
giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with, such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Obligor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Obligor, the instructions from the Collateral Agent shall prevail.

(2)                                  It is understood and agreed that the
Deposit Account Bank’s duty to comply with instructions from the Collateral
Agent regarding the Deposit Accounts is absolute, and the Deposit Account Bank
shall be under no duty or obligation, nor shall it have the authority, to
inquire or determine whether or not such instructions are in accordance with the
Security Agreement or any other Credit Document (as defined in the Security
Agreement), nor seek confirmation thereof from the Obligor or any other Person
(as defined in the Security Agreement).

Section 3                                             Obligor’s Exculpation And
Indemnification Of Depository Bank.

The Obligor hereby irrevocably authorizes and instructs the Deposit Account Bank
to follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent

 

-2-

--------------------------------------------------------------------------------


 

is that the Deposit Account Bank dishonours items presented for payment from any
Deposit Account.  The Obligor further confirms that the Deposit Account Bank
shall have no liability to the Obligor for wrongful dishonour of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Obligor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Obligor and the Collateral Agent, to
give any such instructions.  The Obligor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from the Collateral Agent.

Section 4                                             Subordination of Security
Interests; Deposit Account Bank’s Recourse to Deposit Accounts.

The Deposit Account Bank hereby subordinates any claims and security interests
it may have against, or with respect to, any Deposit Account at any time
established or maintained with it by the Obligor (including any amounts,
investments, instruments or other Collateral from time to time on deposit
therein) to the security interests of the Collateral Agent (for the benefit of
the Secured Creditors) therein, and agrees that no amounts shall be charged by
it to, or withheld or set-off or otherwise recouped by it from, any Deposit
Account of the Obligor or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Obligor has not separately paid or reimbursed the Deposit Account Bank
therefor.(1)

Section 5                                             Representations,
Warranties and Covenants of Deposit Account Bank.

The Deposit Account Bank represents and warrants to the Collateral Agent that:

--------------------------------------------------------------------------------

(1)   If the respective Deposit Account Bank is unwilling to agree to this
paragraph, then the Collateral Agent may take the action described in Section
4.28 of the Security Agreement.

 

-3-

--------------------------------------------------------------------------------


 

(a)                                  All account agreements in respect of each
Deposit Account in existence on the date hereof are listed on Annex A hereto and
copies of all such account agreements have been furnished to the Collateral
Agent.  The Deposit Account Bank will promptly furnish to the Collateral Agent a
copy of the account agreement for each Deposit Account hereafter established by
the Deposit Account Bank for the Obligor.

(b)                                 The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

(c)                                  On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Obligor other than the Deposit Accounts
specifically identified in Annex A hereto.

(d)                                 Any items or funds received by the Deposit
Account Bank for the Obligor’s account will be credited to said Deposit Accounts
specified in paragraph (c) above or to any other Deposit Accounts hereafter
established by the Deposit Account Bank for the Obligor in accordance with this
Agreement.

(e)                                  The Deposit Account Bank will promptly
notify the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Obligor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

Section 6               Deposit Account Statements and Information.

The Deposit Account Bank agrees, and is hereby authorized and instructed by the
Obligor, to furnish to the Collateral Agent at its address indicated below
copies of all account statements and other information relating to each Deposit
Account that the Deposit Account Bank sends to the Obligor and to disclose to
the Collateral Agent all information requested by the Collateral Agent regarding
any Deposit Account.

Section 7                                             Conflicting Agreements.

This Agreement shall have control over any conflicting agreement between the
Deposit Account Bank and the Obligor.

Section 8               Merger or Consolidation of Deposit Account Bank.

 

-4-

--------------------------------------------------------------------------------


 

Without the execution or filing of any paper or any further act on the part of
any of the parties hereto, any bank into which the Deposit Account Bank may be
merged or with which it may be consolidated, or any bank resulting from any
merger to which the Deposit Account Bank shall be a party, shall be the
successor of the Deposit Account Bank hereunder and shall be bound by all
provisions hereof which are binding upon the Deposit Account Bank and shall be
deemed to affirm as to itself all representations and warranties of the Deposit
Account Bank contained herein.

Section 9               Notices.

(1)                                  All notices and other communications
provided for in this Agreement shall be in writing (including facsimile) and
sent to the intended recipient at its address or telex or facsimile number set
forth below:

 

If to the Collateral Agent, at:

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

335 Madison Avenue

 

 

New York, New York 10017.

 

 

Attention:

Business Capital/URGENT.

 

Telephone:

(212) 503-7632

 

Facsimile:

(212) 503-7330

 

 

 

 

 

 

 

If to the Obligor, at:

 

 

 

 

 

 

 

 

c/o Williams Scotsman, Inc.

 

 

8211 Town Center Drive

 

 

Baltimore, Maryland 21236-5997

 

 

Attention:

John B. Ross

 

Telephone:

(410)931-6000 ext.6105

 

Facsimile:

(410)931-6117

 

-5-

--------------------------------------------------------------------------------


 

 

 

 

 

If to the Deposit Account Bank, at:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

(2)                                  Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or telexed or faxed, addressed as aforesaid, and shall be effective (i)
three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if telexed or faxed); provided that notices to the Collateral
Agent shall not be effective until actually received by it.

Section 10             Amendment.

This Agreement may not be amended, modified or supplemented except in writing
executed and delivered by all the parties hereto.

Section 11             Binding Agreement.

This Agreement shall bind the parties hereto and their successors and assigns
and shall inure to the benefit of the parties hereto and their successors and
assigns.  Without limiting the provisions of the immediately preceding sentence,
the Collateral Agent at any time or from time to time may designate in writing
to the Deposit Account Bank a successor Collateral Agent (at such time, if any,
as such entity becomes the Collateral Agent under the Security Agreement, or at
any time thereafter) who shall thereafter succeed to the rights of the existing
Collateral Agent hereunder and shall be entitled to all of the rights and
benefits provided hereunder.

Section 12             Continuing Obligations.

The rights and powers granted herein to the Collateral Agent will be affected
neither by any purported revocation by the Obligor of this Agreement or the
rights granted to the Collateral Agent hereunder, or by the bankruptcy,
insolvency, conservatorship or receivership of the Obligor or the Deposit
Account Bank, or by the lapse of time.  The rights of the Collateral Agent
hereunder and in respect of the Deposit Accounts and the other Collateral, and
the obligations of the Obligor and

 

-6-

--------------------------------------------------------------------------------


 

Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Accounts and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.

Section 13             Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

Section 14             Counterparts.

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.

[Remainder of this page intentionally left blank; signature page follows]

 

-7-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

[OBLIGOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

 

 

 

 

 

 

 

 

 

[DEPOSIT ACCOUNT BANK]

 

 

 

 

 

 

 

By:

 

 

 

 

Name: l

 

 

 

Title: l

 

-8-

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COLLATERAL ACCESS AGREEMENT

 

This COLLATERAL ACCESS AGREEMENT (this “Agreement”) dated as of ____________,
_____ is executed by _______________________________ (“Landlord”) in favor of
Bank of America, N.A. (“BofA”), having an address at 335 Madison Avenue, New
York, New York, 10017, Attention: William Fitzgerald, as Administrative Agent
and Collateral Agent under the Amended and Restated Credit Agreement, dated as
of June __, 2005 among Williams Scotsman International, Inc, (formerly known as
Scotsman Holdings, Inc.), Williams Scotsman, Inc., a Maryland corporation
(“Tenant”), the financial institutions from time to time party thereto (the
“Banks”), BofA, as Administrative Agent, Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., Wells Fargo Foothill, LLC and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (as further amended, modified, extended, renewed, restated,
refinanced or supplemented from time to time, the “Credit Agreement”), with
respect to the Lease dated as of ____________, _____ (the “Lease”), by and
between Landlord and Tenant, pursuant to which Tenant has acquired an interest
in the real property described therein and located at
________________________________ (the “Premises”).  BofA and the Banks are
individually and collectively referred to herein as “Lenders”.

 

Recitals

 

A.            Lenders have made or will make loans and other extensions of
credit (the “Loans”) to Tenant pursuant to the terms of the Credit Agreement. 
The Loans are to be secured, in part, by a lien on all of Tenant’s equipment and
other personal property (collectively, the “Equipment”).

 

B.            Lenders have required that Landlord execute this Agreement in
connection with the Loans.

 

NOW, THEREFORE, in consideration of the Loans by Lenders to Tenant, and to
induce Lenders to make the Loans to Tenant, Landlord hereby agrees as follows:

 

1.             Any Equipment installed by Tenant upon the Premises shall remain
personal property and shall not become a part of the Premises.  Landlord hereby
waives and relinquishes all liens, claims and demands of every kind which
Landlord may now or hereafter have on the Equipment.  Lenders shall have the
right to enter upon the Premises at any time during normal business hours for
the purpose of (i) inspecting the Equipment and repossessing and removing the
Equipment from the Premises, provided that such Equipment can be removed from
the Premises without material damage to the structural integrity of the
Premises, when Lenders may elect to do so pursuant to the terms of the Credit
Agreement or any agreements executed in connection therewith and (ii) guarding
and maintaining the Equipment or preparing and showing the same for sale and for
conducting a sale of the Equipment.

 


 

Exhibit G

Page 2

 

2.              This Agreement and all rights hereby granted to Lenders shall
terminate upon the satisfaction by Tenant of all obligations under the Credit
Agreement or upon complete removal of the Equipment from the Premises, whichever
occurs earlier.  The terms and provisions of this Agreement shall bind Landlord
and its successors and assigns and shall inure to the benefit of Lenders and
their respective successors and assigns.

 

_______________________________(Landlord)

 

By:_______________________________(SEAL)

 


 

EXHIBIT H

 

FORM OF OFFICER’S CERTIFICATE

 

I, the undersigned, [President/Executive Vice President/Vice President] of [Name
of Credit Party], a [corporation] [limited liability company] organized and
existing under the laws of the State of ________ (the “Company”), in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify on behalf of the Company that:

 

1.             This Certificate is furnished pursuant to the Amended and
Restated Credit Agreement, dated as of June __, 2005, among Williams Scotsman
International Inc. (formerly known as Scotsman Holdings, Inc.) [the Company],
[Williams Scotsman, Inc. (the “Borrower”)], the financial institutions from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Deutsche
Bank Trust Company Americas, as Syndication Agent, Citicorp USA, Inc., Wells
Fargo Bank, N.A., and Lehman Commercial Paper Inc., as Co-Documentation Agents,
and Banc of America Securities LLC and Deutsche Bank Securities Inc., as Co-Lead
Arrangers and Joint Book Runners (such Amended and Restated Credit Agreement, as
in effect on the date of this Certificate, being herein called the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.             The following named individuals are elected or appointed officers
of the Company, each holds the office of the Company set forth opposite his name
and has held such office since __________, __.1  The signature written opposite
the name and title of each such officer is his genuine signature.

 

Name2

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.             Attached hereto as Exhibit A is a certified copy of the
[Certificate of Incorporation] [Certificate of Formation] of the Company, as
filed in the Office of the Secretary of State of the State of __________ on
___________, __, together with all amendments thereto adopted through the date
hereof.

 

--------------------------------------------------------------------------------

1                                            Insert a date prior to the time of
any corporate or other applicable action relating to the Credit Documents or
related documentation.

 

2                                            Include name, office and signature
of each officer who will sign any Credit Document, including the officer who
will sign the certification at the end of this Certificate or related
documentation.

 


 

Exhibit H

Page 2

 

4.             Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws] [Limited Liability Company Agreement] of the Company which were [was]
duly adopted, are [is] in full force and effect on the date hereof, and have
[has] been in effect since _____________, __.

 

5.             Attached hereto as Exhibit C is a true and correct copy of
resolutions which were duly adopted on __________, __ [by unanimous written
consent of the Board of Directors of the Company] [by a meeting of the Board of
Directors of the Company at which a quorum was present and acting throughout]
[by __________],3 and said resolutions have not been rescinded, amended or
modified.  Except as attached hereto as Exhibit C, no resolutions have been
adopted by the Board of Directors [by ____________]4 of the Company which deal
with the execution, delivery or performance of any of the Credit Documents to
which the Company is party.

 

[6.            On the date hereof, all of the applicable conditions set forth in
Sections 5.1(d)(C), (h), (i), (j), (k), (l) and (w) and Section 5.2 of the
Credit Agreement have been satisfied; provided, however, that this Certificate
shall not certify as to the acceptability of any items to the Administrative
Agent and/or the Required Lenders or as to whether the Administrative Agent
and/or the Required Lenders are satisfied with any of the matters described in
such Sections.

 

7.             Attached hereto as Exhibit D are true and correct copies of all
Plans.

 

8.             Attached hereto as Exhibit E are true and correct copies of all
Collective Bargaining Agreements.

 

9.             Attached hereto as Exhibit F are true and correct copies of all
Existing Indebtedness Agreements.

 

10.           Attached hereto as Exhibit G are true and correct copies of all
Shareholders’ Agreements.

 

11.           Attached hereto as Exhibit H are true and correct copies of all
Management Agreements.

 

12.           Attached hereto as Exhibit I are true and correct copies of all
Employment Agreements.

 

13.           Attached hereto as Exhibit J are true and correct copies of all
Tax Sharing Agreements.

 

14.           Attached hereto as Exhibit K are true and correct copies of all
Master Lease Agreements.

 

15.           Attached hereto as Exhibit L are true and correct copies of all
Material Contracts.

 

16.           On the date hereof, the issuance of debt and extension of credit
pursuant to the Credit Agreement will not violate the “Limitation on
Indebtedness” covenants contained in each of the Senior Unsecured Notes
Indenture and the Senior Secured Notes Indenture.  Attached hereto as

 

--------------------------------------------------------------------------------

3                                            Insert in the case of a Credit
Party that is a limited liability company.

 

4                                            Insert in the case of a Credit
Party that is a limited liability company.

 


 

Exhibit H

Page 3

 

Exhibit M is the financial calculations demonstrating the Company’s adherence to
such covenants.]5

 

[7][17].         On the date hereof, the representations and warranties
contained in the Credit Documents to which the Company is a party are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date hereof, both before and
after giving effect to each Credit Event to occur on the date hereof and the
application of the proceeds thereof.

 

--------------------------------------------------------------------------------

5                                            Insert bracketed items 6 through 16
in Officer's Certificate of the Borrower.

 


 

Exhibit H

Page 4

 

[8][18].         On the date hereof, no Default or Event of Default has occurred
and is continuing or would result from any Credit Event to occur on the date
hereof or from the application of the proceeds thereof.

 

[9][19].         There is no proceeding for the dissolution or liquidation of
the Company.

 

IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of _______, 2005.

 

 

[NAME OF CREDIT PARTY]

 

 

 

 

 

 

Name:

 

Title:

 


 

Exhibit H

Page 5

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify on behalf of the Company that:

 

1.  [Name of Person making above certifications] is the duly elected and
qualified [President/Executive Vice President/Vice President] of the Company and
the signature above is his genuine signature.

 

2.  The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 2, 3, 4, 5 and [9][19] above are true and
correct.

 

IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of ________, 2005.

 

 

[NAME OF CREDIT PARTY]

 

 

 

 

 

 

 

 

Name:

 

Title:

 


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Williams Scotsman, Inc. (the
“Company”) a Maryland corporation, in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

 

1.             This Certificate is furnished to the Lenders pursuant to
Section 5.1(n) of the Amended and Restated Credit Agreement, dated as of
June __, 2005 (the “Credit Agreement”) among the Company, Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.) (“Holdings”),
the financial institutions from time to time party hereto (the “Lenders”), Bank
of America, N.A., as Administrative Agent, Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners.  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.             For purposes of this Certificate, the terms below shall have the
following definitions:

 

(a)           “Fair Value”

 

The amount at which the assets, in their entirety, of the Company and its
Subsidiaries taken as whole, would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)           “Stated Liabilities”

 

The recorded liabilities (as of the Effective Date after giving effect to the
Credit Events to occur on such date) of the Company and its Subsidiaries

 

 


 

Exhibit I

Page 2

 

taken as a whole as of the date hereof, determined in accordance with GAAP
consistently applied.

 

(d)           “Identified Contingent Liabilities”

 

The estimated and probable amount of liabilities reasonably likely to result
from pending litigation, asserted claims and assessments, guaranties, uninsured
risks and other currently known contingent liabilities of the Company and its
Subsidiaries taken as a whole.

 

(e)                                  “Will be able to pay its Stated
Liabilities, including Identified Contingent Liabilities, as they mature”

 

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay or refinance its Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or otherwise become payable.

 

(f)                                    “Does not have Unreasonably Small
Capital”

 

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the Company
and its Subsidiaries in connection therewith, is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period and to remain a going concern.

 

3.             For purposes of this Certificate, I, or officers of the Company
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)                                  I have reviewed the financial statements
(including the unaudited consolidated financial statements) referred to in
Section 6.10 of the Credit Agreement.

 

(b)                                 I have made inquiries of certain officials
of the Company and its Subsidiaries who have responsibility for financial and
accounting matters regarding (i) the existence and amount of Identified
Contingent Liabilities associated with the business of the Company and its
Subsidiaries and (ii) whether the unaudited consolidated financial statements
referred to in para­graph (a) above are in conformity with GAAP applied on a
basis consistent with that of the audited financial statements as of
December 31, 2004.

 

(c)                                  I have knowledge of and have reviewed to my
satisfaction the Credit Documents and the respective Annexes and Exhibits
thereto.

 


 

Exhibit I

Page 3

 

(d)                                 With respect to Identified Contingent
Liabilities, I:

 

1.                                       inquired of certain officials of the
Company and its Subsidiaries who have responsibility for legal, financial and
accounting matters as to the existence and estimated liability with respect to
all Identified Contingent Liabilities known to them; and

 

2.                                       confirmed with officers of the Company
and its Subsidiaries that, to the best of such officers’ knowledge, (i) all
appropriate items were included in Stated Liabilities or Identified Contingent
Liabilities made known to me in the course of my inquiry and that (ii) the
amounts relating thereto were the estimable and probable amount of liability
reasonably likely to result therefrom as of the date hereof.

 

(e)                                  I have made inquiries of certain officers
of the Company and its Subsidiaries who have responsibility for financial
reporting and accounting matters regarding whether they were aware of any events
or conditions that, as of the date hereof, would cause the Company and its
Subsidiaries taken as a whole, to (i) have assets with a Fair Value or Present
Fair Salable Value that are less than the sum of Stated Liabilities and
Identified Contingent Liabilities; (ii) have Unreasonably Small Capital; or
(iii) not be able to pay or refinance their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable.

 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Company and not in my individual capacity that, it is my belief that as
of the date hereof, and after giving effect to the amendment and restatement of
the Existing Credit Agreement and the transactions in connection therewith,
(i) the Fair Value and Present Fair Salable Value of the assets of the Company
and its Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Company and its Subsidiaries taken
as a whole do not have Unreasonably Small Capital; and (iii) the Company and its
Subsidiaries taken as a whole will be able to pay or refinance their Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable.

 

IN WITNESS WHEREOF, the undersigned has set his hand this ____ day of June,
2005.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


 

EXHIBIT J-1

 

FORM OF AMENDED AND RESTATED U.S. SUBSIDIARIES GUARANTY

 

AMENDED AND RESTATED U.S. SUBSIDIARIES GUARANTY, dated as of March 26, 2002 and
amended and restated as of June 28, 2005 (as same may be further amended,
amended and restated, modified or supplemented from time to time, this
“Guaranty”), made by each Subsidiary of the Borrower whose name appears below
(each such Subsidiary, a “Guarantor”, and, collectively, the “Guarantors”). 
Except as otherwise defined herein, terms used herein and defined in the Credit
Agreement (as defined below) shall have their respective meanings as set forth
therein.

 

W I T N E S S E T H :

 

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”) are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, each Guarantor is a Wholly-Owned Subsidiary of the Borrower;

 

WHEREAS, it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that each Guarantor shall have
executed and delivered the U.S. Subsidiaries Guaranty, dated as of March 26,
2002 (as amended, modified or supplemented through, but not including, June 28,
2005, the “Original U.S. Subsidiaries Guaranty”);

 

WHEREAS, Bank of America, N.A. (“BofA”) and DBTCA have purchased from the other
lenders party to the Existing Credit Agreement all of such lenders’ right, title
and interest in and to the Existing Credit Agreement and the documents and
instruments executed and delivered in connection therewith (with certain
exceptions), all pursuant to a certain Assignment and Assumption Agreement (the
“Bank Assignment Agreement”), dated as of June 28. 2005, among BofA, DBTCA, the
other lenders party to the Existing Credit Agreement, the administrative agent
and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings;

 

WHEREAS, Holdings, the Borrower, the financial institutions from time to time
party thereto (the “Lenders”), BofA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc. Wells Fargo Bank, N.A. and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated
as of June

 


 

Page 2

 

28, 2005, (as further amended, modified, extended, renewed, replaced, restated
or supplemented from time to time, and including any agreement or agreements
extending the maturity of, or refinancing or restructuring (including, but not
limited to, the inclusion of additional borrowers or guarantors thereunder or
any increase in the amount borrowed) all or any portion of, the indebtedness
under such agreement or any successor agreement or agreements, whether or not
with the same agent, trustee, representative, lenders or holders, the “Credit
Agreement”), providing for the amendment and restatement of the Existing Credit
Agreement and the making of Loans and the issuance of, and participation in,
Letters of Credit for the account of the Borrower as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent and its affiliates, the
Collateral Agent and each other Agent (as defined in the Credit Agreement) are
herein called the “Bank Creditors”);

 

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “Secured Creditors”);

 

WHEREAS, it is a condition to the effectiveness of the amendment and restatement
of the Existing Credit Agreement as contemplated by the Credit Agreement and to
the making of Loans to the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower under the Credit Agreement
that each Guarantor shall have executed and delivered this Guaranty as an
amendment and restatement of the Original U.S. Subsidiaries Guaranty; and

 

WHEREAS, each Guarantor will obtain benefits from the aforesaid amendment and
restatement of the Existing Credit Agreement and from the incurrence of Loans by
the Borrower and the issuance of Letters of Credit for the account of the
Borrower under the Credit Agreement and the Borrower’s entering into Interest
Rate Agreements and, accordingly, desires to execute this Guaranty in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrower and participate in Letters of Credit to
induce the Issuing Lender to issue Letters of Credit for the account of the
Borrower and to induce the Interest Rate Creditors to enter into Interest Rate
Agreements with the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 


1.             EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY, AND JOINTLY AND
SEVERALLY, GUARANTEES:


 


(I)            TO THE BANK CREDITORS THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF (A) THE
PRINCIPAL OF AND INTEREST ON THE

 


 

Page 3

 


NOTES ISSUED BY, AND THE LOANS MADE TO, THE BORROWER UNDER THE CREDIT AGREEMENT,
(B) ALL REIMBURSEMENT OBLIGATIONS AND UNPAID DRAWINGS WITH RESPECT TO LETTERS OF
CREDIT ISSUED UNDER THE CREDIT AGREEMENT AND (C) ALL OTHER OBLIGATIONS
(INCLUDING OBLIGATIONS WHICH, BUT FOR ANY AUTOMATIC STAY UNDER SECTION 362(A) OF
THE BANKRUPTCY CODE, WOULD BECOME DUE) AND LIABILITIES OWING BY THE BORROWER TO
THE BANK CREDITORS UNDER THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, INDEMNITIES, FEES AND INTEREST THEREON) WHETHER
NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN CONNECTION WITH
THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND THE DUE PERFORMANCE AND
COMPLIANCE WITH THE TERMS OF THE CREDIT DOCUMENTS BY THE BORROWER (ALL SUCH
PRINCIPAL, INTEREST, LIABILITIES AND OBLIGATIONS UNDER THIS CLAUSE (I), EXCEPT
TO THE EXTENT CONSISTING OF OBLIGATIONS OR LIABILITIES WITH RESPECT TO INTEREST
RATE AGREEMENTS, BEING HEREIN COLLECTIVELY CALLED, THE “CREDIT AGREEMENT
OBLIGATIONS”); AND


 


(II)           TO EACH INTEREST RATE CREDITOR THE FULL AND PROMPT PAYMENT WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS (INCLUDING OBLIGATIONS WHICH, BUT FOR ANY AUTOMATIC STAY UNDER
SECTION 362(A) OF THE BANKRUPTCY CODE, WOULD BECOME DUE) AND LIABILITIES OWING
BY THE BORROWER UNDER ANY INTEREST RATE AGREEMENT, WHETHER NOW IN EXISTENCE OR
HEREAFTER ARISING, AND THE DUE PERFORMANCE AND COMPLIANCE BY THE BORROWER WITH
ALL TERMS, CONDITIONS AND AGREEMENTS CONTAINED THEREIN (ALL SUCH OBLIGATIONS AND
LIABILITIES, THE “INTEREST RATE OBLIGATIONS”, AND THE INTEREST RATE OBLIGATIONS
TOGETHER WITH THE CREDIT AGREEMENT OBLIGATIONS, COLLECTIVELY THE “GUARANTEED
OBLIGATIONS”).


 

Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against each Guarantor without proceeding against any other Guarantor, the
Borrower, any security for the Guaranteed Obligations, or under any other
guaranty covering all or a portion of the Guaranteed Obligations.  All payments
by each Guarantor under this Guaranty shall be made on the same basis as
payments by the Borrower under Sections 2.6 and 2.9 of the Credit Agreement.

 


2.             ADDITIONALLY, EACH GUARANTOR, JOINTLY AND SEVERALLY, AND
UNCONDITIONALLY AND IRREVOCABLY GUARANTEES THE PAYMENT OF ANY AND ALL GUARANTEED
OBLIGATIONS OF THE BORROWER TO THE SECURED CREDITORS WHETHER OR NOT DUE OR
PAYABLE BY THE BORROWER UPON THE OCCURRENCE IN RESPECT OF THE BORROWER OF ANY OF
THE EVENTS SPECIFIED IN SECTION 9.1(E) OF THE CREDIT AGREEMENT, AND
UNCONDITIONALLY AND IRREVOCABLY, AND JOINTLY AND SEVERALLY, PROMISES TO PAY SUCH
GUARANTEED OBLIGATIONS TO THE SECURED CREDITORS, OR ORDER, ON DEMAND, IN LAWFUL
MONEY OF THE UNITED STATES.


 


3.             THE LIABILITY OF EACH GUARANTOR HEREUNDER IS EXCLUSIVE AND
INDEPENDENT OF ANY SECURITY FOR OR OTHER GUARANTY OF THE GUARANTEED OBLIGATIONS
OF THE BORROWER WHETHER EXECUTED BY SUCH GUARANTOR, ANY OTHER GUARANTOR, ANY
OTHER GUARANTOR OR BY ANY OTHER PARTY, AND THE LIABILITY OF EACH GUARANTOR
HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY (A) ANY DIRECTION AS TO
APPLICATION OF PAYMENT BY THE BORROWER OR BY ANY OTHER PARTY, (B) ANY OTHER
CONTINUING OR OTHER GUARANTY, UNDERTAKING OR MAXIMUM LIABILITY OF A GUARANTOR
(OTHER THAN AS SET FORTH IN SECTION 26 HEREIN WITH RESPECT TO SUCH GUARANTOR) OR
OF ANY OTHER PARTY AS TO THE GUARANTEED OBLIGATIONS OF THE BORROWER, (C) ANY
PAYMENT ON OR IN REDUCTION OF ANY SUCH OTHER GUARANTY OR UNDERTAKING, (D) ANY
DISSOLUTION, TERMINATION OR INCREASE, DECREASE OR CHANGE IN PERSONNEL BY THE
BORROWER OR (E) ANY PAYMENT MADE TO ANY SECURED CREDITOR ON THE GUARANTEED
OBLIGATIONS

 


 

Page 4

 


WHICH ANY SECURED CREDITOR REPAYS THE BORROWER PURSUANT TO COURT ORDER IN ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, MORATORIUM OR OTHER DEBTOR RELIEF
PROCEEDING, AND EACH GUARANTOR WAIVES ANY RIGHT TO THE DEFERRAL OR MODIFICATION
OF ITS OBLIGATIONS HEREUNDER BY REASON OF ANY SUCH PROCEEDING.  THIS IS A
GUARANTY OF PAYMENT AND NOT OF COLLECTION.


 


4.             THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER ARE INDEPENDENT OF
THE OBLIGATIONS OF ANY OTHER GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER, AND
A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST EACH
GUARANTOR WHETHER OR NOT ACTION IS BROUGHT AGAINST ANY OTHER GUARANTOR, ANY
OTHER GUARANTOR OR THE BORROWER AND WHETHER OR NOT ANY OTHER GUARANTOR, ANY
OTHER GUARANTOR OF THE BORROWER OR THE BORROWER BE JOINED IN ANY SUCH ACTION OR
ACTIONS.  EACH GUARANTOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING ITS LIABILITY HEREUNDER OR THE
ENFORCEMENT THEREOF.  ANY PAYMENT BY THE BORROWER OR OTHER CIRCUMSTANCE WHICH
OPERATES TO TOLL ANY STATUTE OF LIMITATIONS AS TO THE BORROWER SHALL OPERATE TO
TOLL THE STATUTE OF LIMITATIONS AS TO EACH GUARANTOR.


 


5.             EACH GUARANTOR HEREBY WAIVES (TO THE FULLEST EXTENT PERMITTED BY
LAW) NOTICE OF ACCEPTANCE OF THIS GUARANTY AND NOTICE OF ANY LIABILITY TO WHICH
IT MAY APPLY, AND WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND OF PAYMENT,
PROTEST, NOTICE OF DISHONOR OR NONPAYMENT OF ANY SUCH LIABILITIES, SUIT OR
TAKING OF OTHER ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED CREDITOR
AGAINST, AND ANY OTHER NOTICE TO, ANY PARTY LIABLE THEREON (INCLUDING EACH
GUARANTOR OR ANY OTHER GUARANTOR OR THE BORROWER).


 


6.             ANY SECURED CREDITOR MAY AT ANY TIME AND FROM TIME TO TIME
WITHOUT THE CONSENT OF, OR NOTICE TO, ANY GUARANTOR, WITHOUT INCURRING
RESPONSIBILITY TO ANY GUARANTOR, WITHOUT IMPAIRING OR RELEASING THE OBLIGATIONS
OF ANY GUARANTOR HEREUNDER, UPON OR WITHOUT ANY TERMS OR CONDITIONS AND IN WHOLE
OR IN PART:


 


(I)            CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE OR
EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER, ANY OF THE
GUARANTEED OBLIGATIONS, ANY SECURITY THEREFOR, OR ANY LIABILITY INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THE GUARANTY HEREIN MADE SHALL
APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED, EXTENDED, RENEWED OR ALTERED;


 


(II)           SELL, EXCHANGE, RELEASE, SURRENDER, REALIZE UPON OR OTHERWISE
DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT ANY TIME
PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, ANY OF THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET
THEREAGAINST;


 


(III)          EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST THE
BORROWER, ANY GUARANTOR, ANY OTHER GUARANTOR OR OTHERS OR OTHERWISE ACT OR
REFRAIN FROM ACTING;


 


(IV)          SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF THE BORROWER TO CREDITORS OF THE BORROWER;

 


 

Page 5

 


(V)           APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF THE BORROWER TO THE SECURED CREDITORS REGARDLESS OF
WHAT LIABILITIES OF THE BORROWER REMAIN UNPAID;


 


(VI)          CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
ANY OF UNDER THE INTEREST RATE AGREEMENTS, THE CREDIT AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS OR ANY OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO
THEREIN, OR OTHERWISE AMEND, MODIFY OR SUPPLEMENT ANY OF THE INTEREST RATE
AGREEMENTS, THE CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF
SUCH OTHER INSTRUMENTS OR AGREEMENTS; AND/OR


 


(VII)         ACT OR FAIL TO ACT IN ANY MANNER REFERRED TO IN THIS GUARANTY
WHICH MAY DEPRIVE SUCH GUARANTOR OF ITS RIGHT TO SUBROGATION AGAINST THE
BORROWER TO RECOVER FULL INDEMNITY FOR ANY PAYMENTS MADE PURSUANT TO THIS
GUARANTY.


 


7.             NO INVALIDITY, IRREGULARITY OR UNENFORCEABILITY OF ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS OR OF ANY SECURITY THEREFOR SHALL AFFECT,
IMPAIR OR BE A DEFENSE TO THIS GUARANTY, AND THIS GUARANTY SHALL BE ABSOLUTE AND
UNCONDITIONAL NOTWITHSTANDING THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF
ANY OTHER CIRCUMSTANCES WHICH MIGHT CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF
A SURETY OR GUARANTOR EXCEPT PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS.


 


8.             THIS GUARANTY IS A CONTINUING ONE AND ALL LIABILITIES TO WHICH IT
APPLIES OR MAY APPLY UNDER THE TERMS HEREOF SHALL BE CONCLUSIVELY PRESUMED TO
HAVE BEEN CREATED IN RELIANCE HEREON.  NO FAILURE OR DELAY ON THE PART OF ANY
SECURED CREDITOR IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND
REMEDIES HEREIN EXPRESSLY SPECIFIED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES WHICH ANY SECURED CREDITOR WOULD OTHERWISE HAVE.  NO NOTICE
TO OR DEMAND ON EACH GUARANTOR IN ANY CASE SHALL ENTITLE ANY GUARANTOR TO ANY
OTHER FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHTS OF ANY SECURED CREDITOR TO ANY OTHER OR FURTHER ACTION IN
ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.  IT IS NOT NECESSARY FOR ANY SECURED
CREDITOR TO INQUIRE INTO THE CAPACITY OR POWERS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR THE OFFICERS, DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING
TO ACT ON ITS BEHALF, AND ANY INDEBTEDNESS MADE OR CREATED IN RELIANCE UPON THE
PROFESSED EXERCISE OF SUCH POWERS SHALL BE GUARANTEED HEREUNDER.


 


9.             ANY INDEBTEDNESS OF THE BORROWER NOW OR HEREAFTER HELD BY ANY
GUARANTOR IS HEREBY SUBORDINATED TO THE INDEBTEDNESS OF THE BORROWER TO THE
SECURED CREDITORS; AND SUCH INDEBTEDNESS OF THE BORROWER TO EACH GUARANTOR, IF
THE COLLATERAL AGENT, AFTER AN EVENT OF DEFAULT HAS OCCURRED, SO REQUESTS, SHALL
BE COLLECTED, ENFORCED AND RECEIVED BY SUCH GUARANTOR AS TRUSTEE FOR THE SECURED
CREDITORS AND BE PAID OVER TO THE SECURED CREDITORS ON ACCOUNT OF THE
INDEBTEDNESS OF THE BORROWER TO THE SECURED CREDITORS, BUT WITHOUT AFFECTING OR
IMPAIRING IN ANY MANNER THE LIABILITY OF ANY GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY, EXCEPT TO THE EXTENT THE GUARANTEED OBLIGATIONS
HAVE BEEN PAID IN FULL IN CASH.  PRIOR TO THE TRANSFER BY ANY GUARANTOR OF ANY
NOTE OR NEGOTIABLE INSTRUMENT EVIDENCING ANY INDEBTEDNESS OF THE BORROWER TO
SUCH GUARANTOR, SUCH GUARANTOR SHALL MARK SUCH NOTE OR NEGOTIABLE INSTRUMENT
WITH A LEGEND THAT

 


 

Page 6

 


THE SAME IS SUBJECT TO THIS SUBORDINATION.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EACH GUARANTOR HEREBY AGREES WITH THE SECURED CREDITORS THAT IT
WILL NOT EXERCISE ANY CLAIM OR RIGHT OF SUBROGATION WHICH IT MAY AT ANY TIME
OTHERWISE HAVE AS A RESULT OF THIS GUARANTY (WHETHER CONTRACTUAL, UNDER
SECTION 509 OF THE BANKRUPTCY CODE OR OTHERWISE) UNTIL ALL GUARANTEED
OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL.


 


10.           (A)  EACH GUARANTOR WAIVES ANY RIGHT (EXCEPT AS SHALL BE REQUIRED
BY APPLICABLE STATUTE OR LAW AND CANNOT BE WAIVED) TO REQUIRE THE SECURED
CREDITORS TO:  (I) PROCEED AGAINST THE BORROWER, ANY OTHER GUARANTOR, ANY OTHER
GUARANTOR OF THE BORROWER OR ANY OTHER PARTY; (II) PROCEED AGAINST OR EXHAUST
ANY SECURITY HELD FROM THE BORROWER, ANY OTHER GUARANTOR, ANY OTHER GUARANTOR OF
THE BORROWER OR ANY OTHER PARTY; OR (III) PURSUE ANY OTHER REMEDY IN THE SECURED
CREDITORS’ POWER WHATSOEVER.  EACH GUARANTOR WAIVES ANY DEFENSE BASED ON OR
ARISING OUT OF ANY DEFENSE OF THE BORROWER, ANY OTHER GUARANTOR OF THE BORROWER
OR ANY OTHER PARTY OTHER THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS,
INCLUDING, WITHOUT LIMITATION, ANY DEFENSE BASED ON OR ARISING OUT OF THE
DISABILITY OF THE BORROWER, ANY OTHER GUARANTOR OF THE BORROWER OR ANY OTHER
PARTY, OR THE UNENFORCEABILITY OF THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF
FROM ANY CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF THE BORROWER
OTHER THAN PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS.  THE SECURED CREDITORS
MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR THE OTHER SECURED CREDITORS BY ONE OR MORE
JUDICIAL OR NONJUDICIAL SALES (TO THE EXTENT SUCH SALE IS PERMITTED BY
APPLICABLE LAW), OR EXERCISE ANY OTHER RIGHT OR REMEDY THE SECURED CREDITORS MAY
HAVE AGAINST THE BORROWER OR ANY OTHER PARTY, OR ANY SECURITY, WITHOUT AFFECTING
OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY GUARANTOR HEREUNDER EXCEPT TO THE
EXTENT THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL.  EACH GUARANTOR WAIVES
(TO THE FULLEST EXTENT PERMITTED BY LAW) ANY DEFENSE ARISING OUT OF ANY SUCH
ELECTION BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE SECURED
CREDITORS, EVEN THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT
OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF ANY GUARANTOR
AGAINST THE BORROWER OR ANY OTHER PARTY OR ANY SECURITY.


 


(B)           EACH GUARANTOR WAIVES (TO THE FULLEST EXTENT PERMITTED BY LAW) ALL
PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT
LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOR,
NOTICES OF ACCEPTANCE OF THIS GUARANTY, AND NOTICES OF THE EXISTENCE, CREATION
OR INCURRING OF NEW OR ADDITIONAL INDEBTEDNESS.  EACH GUARANTOR ASSUMES ALL
RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL
CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE
RISKS WHICH EACH GUARANTOR ASSUMES AND INCURS HEREUNDER, AND AGREES THAT THE
SECURED CREDITORS SHALL HAVE NO DUTY TO ADVISE EACH GUARANTOR OF INFORMATION
KNOWN TO THEM REGARDING SUCH CIRCUMSTANCES OR RISKS.


 


(C)           EACH GUARANTOR UNDERSTANDS, IS AWARE AND HEREBY ACKNOWLEDGES THAT
TO THE EXTENT THE GUARANTEED OBLIGATIONS ARE SECURED BY REAL PROPERTY LOCATED IN
THE STATE OF CALIFORNIA, SUCH GUARANTOR SHALL BE LIABLE FOR THE FULL AMOUNT OF
ITS LIABILITY HEREUNDER NOTWITHSTANDING FORECLOSURE ON SUCH REAL PROPERTY BY
TRUSTEE SALE OR ANY OTHER REASON IMPAIRING SUCH GUARANTOR’S OR ANY SECURED
CREDITOR’S RIGHT TO PROCEED AGAINST ANY CREDIT PARTY. EACH GUARANTOR HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS AND BENEFITS UNDER
SECTION 2809 OF THE CALIFORNIA CIVIL CODE PURPORTING TO REDUCE A GUARANTOR’S
OBLIGATION IN PROPORTION TO THE PRINCIPAL

 


 

Page 7

 


OBLIGATION.  EACH GUARANTOR HEREBY WAIVES ALL RIGHTS AND BENEFITS UNDER
SECTION 580A OF THE CALIFORNIA CODE OF CIVIL PROCEDURE PURPORTING TO LIMIT THE
AMOUNT OF ANY DEFICIENCY JUDGMENT WHICH MIGHT BE RECOVERABLE FOLLOWING THE
OCCURRENCE OF A TRUSTEE’S SALE UNDER A DEED OF TRUST AND ALL RIGHTS AND BENEFITS
UNDER SECTION 580B OF THE CALIFORNIA CODE OF CIVIL PROCEDURE STATING THAT NO
DEFICIENCY MAY BE RECOVERED ON A REAL PROPERTY PURCHASE MONEY OBLIGATION.  EACH
GUARANTOR FURTHER UNDERSTANDS, IS AWARE AND HEREBY ACKNOWLEDGES THAT IF THE
SECURED CREDITORS ELECT TO NONJUDICIALLY FORECLOSE ON ANY REAL PROPERTY SECURITY
LOCATED IN THE STATE OF CALIFORNIA ANY RIGHT OF SUBROGATION OF SUCH GUARANTOR
AGAINST THE SECURED CREDITORS MAY BE IMPAIRED OR EXTINGUISHED AND THAT AS A
RESULT OF SUCH IMPAIRMENT OR EXTINGUISHMENT OF SUBROGATION RIGHTS, SUCH
GUARANTOR MAY HAVE A DEFENSE TO A DEFICIENCY JUDGMENT ARISING OUT OF THE
OPERATION OF (I) SECTION 580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE WHICH
STATES THAT NO DEFICIENCY MAY BE RECOVERED ON A NOTE SECURED BY A DEED OF TRUST
ON REAL PROPERTY IN CASE SUCH REAL PROPERTY IS SOLD UNDER THE POWER OF SALE
CONTAINED IN SUCH DEED OF TRUST, AND (II) RELATED PRINCIPLES OF ESTOPPEL.  TO
THE FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR WAIVES ALL RIGHTS AND
BENEFITS AND ANY DEFENSE ARISING OUT OF THE OPERATION OF SECTION 580D OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE AND RELATED PRINCIPLES OF ESTOPPEL, EVEN
THOUGH SUCH ELECTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT OF REIMBURSEMENT
OR SUBROGATION OR OTHER RIGHT OR REMEDY OF SUCH GUARANTOR AGAINST ANY CREDIT
PARTY OR ANY OTHER PARTY OR ANY SECURITY.  IN ADDITION, EACH GUARANTOR HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION HEREOF, ALL RIGHTS AND
BENEFITS WHICH MIGHT OTHERWISE BE AVAILABLE TO SUCH GUARANTOR UNDER SECTION 726
OF THE CALIFORNIA CODE OF CIVIL PROCEDURE AND ALL RIGHTS AND BENEFITS WHICH
MIGHT OTHERWISE BE AVAILABLE TO SUCH GUARANTOR UNDER CALIFORNIA CIVIL CODE
SECTIONS 2809, 2810, 2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 AND
3433.


 


(D)           EACH GUARANTOR HEREBY FURTHER WAIVES (TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW):  (1) ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY THE SECURED CREDITORS, EVEN THOUGH THAT ELECTION OF
REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A
GUARANTEED OBLIGATION, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION 580D OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR OTHERWISE; (2) SUCH GUARANTOR’S RIGHTS OF
SUBROGATION AND REIMBURSEMENT AND ANY OTHER RIGHTS AND DEFENSES AVAILABLE TO
SUCH GUARANTOR BY REASON OF THE CALIFORNIA CIVIL CODE SECTIONS 2787 TO 2855,
INCLUSIVE, INCLUDING, WITHOUT LIMITATION, (I) ANY DEFENSES SUCH GUARANTOR MAY
HAVE TO THE GUARANTEED OBLIGATIONS BY REASON OF AN ELECTION OF REMEDIES BY THE
SECURED CREDITORS AND (II) ANY RIGHTS OR DEFENSES SUCH GUARANTOR MAY HAVE BY
REASON OF PROTECTION AFFORDED TO THE PRINCIPAL BORROWER WITH RESPECT TO THE
OBLIGATION SO GUARANTEED PURSUANT TO THE ANTIDEFICIENCY OR OTHER LAWS OF THE
STATE OF CALIFORNIA LIMITING OR DISCHARGING THE BORROWER’S INDEBTEDNESS,
INCLUDING, WITHOUT LIMITATION, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580A,
580B, 580D OR 726.


 


11.           IF AND TO THE EXTENT THAT ANY GUARANTOR MAKES ANY PAYMENT TO ANY
SECURED CREDITOR OR TO ANY OTHER PERSON PURSUANT TO OR IN RESPECT OF THIS
GUARANTY, ANY CLAIM WHICH SUCH GUARANTOR MAY HAVE AGAINST THE BORROWER BY REASON
THEREOF SHALL BE SUBJECT AND SUBORDINATE TO THE PRIOR PAYMENT IN FULL OF THE
GUARANTEED OBLIGATIONS TO EACH SECURED CREDITOR. PRIOR TO THE TRANSFER BY ANY
GUARANTOR OF ANY NOTE OR NEGOTIABLE INSTRUMENT EVIDENCING ANY INDEBTEDNESS OF
THE BORROWER TO SUCH GUARANTOR, SUCH GUARANTOR SHALL MARK SUCH NOTE OR
NEGOTIABLE INSTRUMENT WITH A LEGEND THAT THE SAME IS SUBJECT TO THIS
SUBORDINATION.

 


Page 8

 


12.           NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS GUARANTY,
THE SECURED CREDITORS AGREE THAT THIS GUARANTY MAY BE ENFORCED ONLY BY THE
ACTION OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, IN EACH CASE ACTING
UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS (OR, AFTER THE DATE ON WHICH ALL
CREDIT AGREEMENT OBLIGATIONS HAVE BEEN PAID IN FULL, THE HOLDERS OF AT LEAST A
MAJORITY OF THE INTEREST RATE OBLIGATIONS) AND THAT NO OTHER SECURED CREDITOR
SHALL HAVE ANY RIGHT INDIVIDUALLY TO SEEK TO ENFORCE OR TO ENFORCE THIS GUARANTY
OR TO REALIZE UPON THE SECURITY TO BE GRANTED HEREBY, IT BEING UNDERSTOOD AND
AGREED THAT SUCH RIGHTS AND REMEDIES MAY BE EXERCISED BY THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT OR THE HOLDERS OF AT LEAST A MAJORITY OF THE
INTEREST RATE OBLIGATIONS, AS THE CASE MAY BE, FOR THE BENEFIT OF THE SECURED
CREDITORS UPON THE TERMS OF THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS.  THE
SECURED CREDITORS FURTHER AGREE THAT THIS GUARANTY MAY NOT BE ENFORCED AGAINST
ANY DIRECTOR, OFFICER, EMPLOYEE, MEMBER OR STOCKHOLDER OF ANY GUARANTOR (EXCEPT
TO THE EXTENT SUCH MEMBER OR  STOCKHOLDER IS ALSO A GUARANTOR HEREUNDER).  IT IS
UNDERSTOOD THAT THE AGREEMENT IN THIS SECTION 12 IS AMONG AND SOLELY FOR THE
BENEFIT OF THE LENDERS AND THAT IF THE REQUIRED LENDERS SO AGREE (WITHOUT
REQUIRING THE CONSENT OF ANY GUARANTOR), THE GUARANTY MAY BE DIRECTLY ENFORCED
BY ANY SECURED CREDITOR.


 


13.           IN ORDER TO INDUCE THE BANK CREDITORS TO AMEND AND RESTATE THE
EXISTING CREDIT AGREEMENT AND TO MAKE LOANS AND ISSUE AND PARTICIPATE IN LETTERS
OF CREDIT PURSUANT TO THE CREDIT AGREEMENT, AND IN ORDER TO INDUCE THE INTEREST
RATE CREDITORS TO EXECUTE, DELIVER AND PERFORM THE INTEREST RATE AGREEMENTS,
EACH GUARANTOR REPRESENTS, WARRANTS AND COVENANTS THAT:


 

(A)           SUCH GUARANTOR (I) IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION OR LIMITED LIABILITY COMPANY AND IS IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION, AND HAS THE CORPORATE OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO
TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY PROPOSES TO ENGAGE
AND (II) IS DULY QUALIFIED AND IS AUTHORIZED TO DO BUSINESS AND IS IN GOOD
STANDING IN ALL JURISDICTIONS WHERE IT IS REQUIRED TO BE SO QUALIFIED AND WHERE
THE FAILURE TO BE SO QUALIFIED COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(B)           SUCH GUARANTOR HAS THE CORPORATE OR LIMITED LIABILITY COMPANY
POWER AND AUTHORITY TO EXECUTE, DELIVER AND CARRY OUT THE TERMS AND PROVISIONS
OF THIS GUARANTY AND EACH OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY AND HAS
TAKEN ALL NECESSARY CORPORATE OR LIMITED LIABILITY COMPANY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF EACH SUCH CREDIT DOCUMENT. 
SUCH GUARANTOR HAS DULY EXECUTED AND DELIVERED THIS GUARANTY AND EACH OTHER
CREDIT DOCUMENT TO WHICH IT IS A PARTY AND EACH SUCH CREDIT DOCUMENT CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH GUARANTOR ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY HEREOF
OR THEREOF MAY BE LIMITED BY (I) APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL APPLICATION RELATING
TO OR AFFECTING RIGHTS AND REMEDIES OF CREDITORS AND GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW) AND
(II) FEDERAL SECURITIES OR OTHER LAWS OR REGULATIONS OR PUBLIC POLICY INSOFAR AS
THEY MAY RESTRICT THE ENFORCEABILITY OF RIGHTS TO INDEMNIFICATION.

 

(C)           NEITHER THE EXECUTION, DELIVERY OR PERFORMANCE BY SUCH GUARANTOR
OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY, NOR
COMPLIANCE BY IT WITH

 


 

Page 9

 

THE TERMS AND PROVISIONS HEREOF OR THEREOF, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREIN (I) WILL CONTRAVENE ANY APPLICABLE PROVISION
OF ANY LAW, STATUTE, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR DECREE OF ANY
COURT OR GOVERNMENTAL INSTRUMENTALITY, (II) WILL CONFLICT OR BE INCONSISTENT
WITH OR RESULT IN ANY BREACH OF ANY OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR (OTHER THAN PURSUANT TO THE
COLLATERAL DOCUMENTS) RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION
TO CREATE OR IMPOSE) ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF SUCH
GUARANTOR OR ANY OF ITS SUBSIDIARIES PURSUANT TO THE TERMS OF, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH GUARANTOR
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY OR
ASSETS IS BOUND OR TO WHICH IT MAY BE SUBJECT OR (III) WILL VIOLATE ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS (OR EQUIVALENT
ORGANIZATIONAL DOCUMENTS) OF SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES, EXCEPT
IN THE CASE OF CLAUSES (I) AND (II), ANY CONTRAVENTIONS, CONFLICTS,
INCONSISTENCIES, BREACHES AND DEFAULTS WHICH ARE NOT REASONABLY LIKELY TO
ADVERSELY EFFECT ANY LENDER OR TO HAVE A MATERIAL ADVERSE EFFECT.

 

(D)           EXCEPT FOR THE FILING OF THE MORTGAGES AND THE FILING OF THE
FINANCING STATEMENTS AND FOR ANY OTHER FILINGS, REGISTRATIONS OR RECORDINGS
REQUIRED UNDER THE COLLATERAL DOCUMENTS (ALL OF WHICH HAVE BEEN MADE OR WILL BE
MADE AS REQUIRED) AND ANY CONSENTS TO ASSIGNMENTS OF ANY GOVERNMENT LEASE, NO
ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION OR VALIDATION OF, OR FILING,
RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY FOREIGN OR DOMESTIC
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS
REQUIRED TO AUTHORIZE OR IS REQUIRED IN CONNECTION WITH (I) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY, OR (II) THE LEGALITY, VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH
GUARANTOR IS A PARTY.

 

(E)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR THREATENED
(I) WITH RESPECT TO ANY CREDIT DOCUMENT TO WHICH SUCH GUARANTOR IS PARTY OR
(II) THAT, AFTER GIVING EFFECT TO EXPECTED INSURANCE PROCEEDS AND INDEMNITY
PAYMENTS, ARE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


14.           EACH GUARANTOR COVENANTS AND AGREES THAT ON AND AFTER THE DATE
HEREOF AND UNTIL THE TERMINATION OF THE TOTAL COMMITMENTS AND ALL INTEREST RATE
AGREEMENTS AND WHEN NO NOTE OR LETTER OF CREDIT REMAINS OUTSTANDING (OTHER THAN
LETTERS OF CREDIT, TOGETHER WITH ALL FEES THAT HAVE ACCRUED AND WILL ACCRUE
THEREON THROUGH THE STATED TERMINATION DATE OF SUCH LETTERS OF CREDIT, WHICH
HAVE BEEN SUPPORTED IN A MANNER SATISFACTORY TO THE APPLICABLE ISSUING LENDER IN
ITS SOLE AND ABSOLUTE DISCRETION) AND ALL GUARANTEED OBLIGATIONS THEN DUE AND
PAYABLE HAVE BEEN PAID IN FULL, SUCH GUARANTOR SHALL TAKE, OR WILL REFRAIN FROM
TAKING, AS THE CASE MAY BE, ALL ACTIONS THAT ARE NECESSARY TO BE TAKEN OR NOT
TAKEN SO THAT NO VIOLATION OF ANY PROVISION, COVENANT OR AGREEMENT CONTAINED IN
ARTICLE 7 OR 8 OF THE CREDIT AGREEMENT, AND SO THAT NO DEFAULT OR EVENT OF
DEFAULT, IS CAUSED BY THE ACTIONS OF SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES.


 


15.           EACH GUARANTOR HEREBY JOINTLY AND SEVERALLY AGREES TO PAY ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENT OF COUNSEL) OF EACH SECURED CREDITOR IN
CONNECTION WITH THE ENFORCEMENT OF THIS

 


Page 10

 


GUARANTY AND OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY AMENDMENT,
WAIVER OR CONSENT RELATING HERETO.


 


16.           THIS GUARANTY SHALL BE BINDING UPON EACH GUARANTOR AND ITS
SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF THE SECURED CREDITORS
AND THEIR SUCCESSORS AND ASSIGNS.


 


17.           EXCEPT AS CONTEMPLATED IN SECTION 25 HEREOF, NEITHER THIS GUARANTY
NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED, WITH
RESPECT TO ANY GUARANTOR, EXCEPT WITH THE WRITTEN CONSENT OF (X) THE REQUIRED
LENDERS (OR TO THE EXTENT REQUIRED BY SECTION 11.10 OF THE CREDIT AGREEMENT,
WITH THE WRITTEN CONSENT OF EACH LENDER) AT ALL TIMES PRIOR TO THE TIME ON WHICH
ALL CREDIT AGREEMENT OBLIGATIONS HAVE BEEN PAID IN FULL OR (Y) THE HOLDERS OF AT
LEAST A MAJORITY OF THE OUTSTANDING INTEREST RATE OBLIGATIONS AT ALL TIMES AFTER
THE TIME ON WHICH ALL CREDIT AGREEMENT OBLIGATIONS HAVE BEEN PAID IN FULL;
PROVIDED, THAT ANY CHANGE, WAIVER, MODIFICATION OR VARIANCE AFFECTING THE RIGHTS
AND BENEFITS OF A SINGLE CLASS (AS DEFINED BELOW) OF SECURED CREDITORS (AND NOT
ALL SECURED CREDITORS IN A LIKE OR SIMILAR MANNER) SHALL REQUIRE THE WRITTEN
CONSENT OF THE REQUISITE CREDITORS (AS DEFINED BELOW) OF SUCH CLASS OF SECURED
CREDITORS (IT BEING UNDERSTOOD THAT THE ADDITION OR RELEASE OF ANY GUARANTOR
HEREUNDER SHALL NOT CONSTITUTE A CHANGE, WAIVER, DISCHARGE OR TERMINATION
AFFECTING ANY GUARANTOR OTHER THAN THE GUARANTOR SO ADDED OR RELEASED).  FOR THE
PURPOSE OF THIS GUARANTY THE TERM “CLASS” SHALL MEAN EACH CLASS OF SECURED
CREDITORS, I.E., WHETHER (X) THE BANK CREDITORS AS HOLDERS OF THE CREDIT
AGREEMENT OBLIGATIONS OR (Y) THE INTEREST RATE CREDITORS AS THE HOLDERS OF THE
INTEREST RATE OBLIGATIONS.  FOR THE PURPOSE OF THIS GUARANTY, THE TERM
“REQUISITE CREDITORS” OF ANY CLASS SHALL MEAN EACH OF (X) WITH RESPECT TO THE
CREDIT AGREEMENT OBLIGATIONS, THE REQUIRED LENDERS AND (Y) WITH RESPECT TO THE
INTEREST RATE OBLIGATIONS, THE HOLDERS OF AT LEAST A MAJORITY OF ALL OBLIGATIONS
OUTSTANDING FROM TIME TO TIME UNDER THE INTEREST RATE AGREEMENTS.


 


18.           EACH GUARANTOR ACKNOWLEDGES THAT AN EXECUTED (OR CONFORMED) COPY
OF EACH OF THE CREDIT DOCUMENTS AND THE INTEREST RATE AGREEMENTS EXISTING AS OF
THE DATE HEREOF HAS BEEN MADE AVAILABLE TO ITS PRINCIPAL EXECUTIVE OFFICERS AND
SUCH OFFICERS ARE FAMILIAR WITH THE CONTENTS THEREOF AND THAT AN EXECUTED (OR
CONFORMED) COPY OF ANY CREDIT DOCUMENT OR INTEREST RATE AGREEMENT CREATED AFTER
THE DATE HEREOF WILL BE MADE AVAILABLE TO ITS PRINCIPAL EXECUTIVE OFFICERS AND
SUCH OFFICERS WILL BE FAMILIAR WITH THE CONTENTS THEREOF.


 


19.           IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER
APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, SECTION 151 OF THE NEW YORK
DEBTOR AND CREDITOR LAW) AND NOT BY WAY OF LIMITATION OF ANY SUCH RIGHTS, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT (SUCH TERM TO
MEAN AND INCLUDE ANY “EVENT OF DEFAULT” AS DEFINED IN THE CREDIT AGREEMENT OR
ANY PAYMENT DEFAULT UNDER ANY INTEREST RATE AGREEMENT), EACH SECURED CREDITOR IS
HEREBY AUTHORIZED, AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO ANY
GUARANTOR OR TO ANY OTHER PERSON, ANY SUCH NOTICE BEING EXPRESSLY WAIVED, TO SET
OFF AND TO APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL) AND
ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY SUCH SECURED CREDITOR TO OR
FOR THE CREDIT OR THE ACCOUNT OF ANY GUARANTOR, AGAINST AND ON ACCOUNT OF THE
OBLIGATIONS AND LIABILITIES OF SUCH GUARANTOR TO SUCH SECURED CREDITOR UNDER
THIS GUARANTY, IRRESPECTIVE OF WHETHER OR NOT SUCH SECURED CREDITOR SHALL HAVE
MADE ANY DEMAND HEREUNDER AND ALTHOUGH SAID OBLIGATIONS, LIABILITIES, DEPOSITS
OR CLAIMS, OR ANY OF THEM, SHALL BE CONTINGENT OR UNMATURED.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 19,

 


 

Page 11

 


NO SECURED CREDITOR SHALL EXERCISE ANY SUCH RIGHT OF SET-OFF WITHOUT THE PRIOR
CONSENT OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, IT BEING UNDERSTOOD
AND AGREED, HOWEVER, THAT THIS SENTENCE IS FOR THE SOLE BENEFIT OF THE SECURED
CREDITORS AND MAY BE AMENDED, MODIFIED OR WAIVED IN ANY RESPECT BY THE REQUIRED
LENDERS WITHOUT THE REQUIREMENT OF PRIOR NOTICE TO OR CONSENT BY ANY CREDIT
PARTY AND DOES NOT CONSTITUTE A WAIVER OF ANY RIGHTS AGAINST ANY CREDIT PARTY OR
AGAINST ANY COLLATERAL.


 


20.           ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS PROVIDED
FOR HEREUNDER MADE IN WRITING (INCLUDING TELEXED OR TELECOPIER COMMUNICATION)
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED TO THE PERSON TO
WHICH SUCH NOTICE, REQUEST, DEMAND OR OTHER COMMUNICATION IS REQUIRED OR
PERMITTED TO BE GIVEN OR MADE UNDER THIS GUARANTY, ADDRESSED TO SUCH PARTY AT
(I) IN THE CASE OF ANY BANK CREDITOR, AS PROVIDED IN THE CREDIT AGREEMENT,
(II) IN THE CASE OF ANY GUARANTOR, AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW AND (III) IN THE CASE OF ANY INTEREST RATE CREDITOR, AT SUCH
ADDRESS AS SUCH INTEREST RATE CREDITOR SHALL HAVE SPECIFIED IN WRITING TO THE
BORROWER; OR IN ANY CASE AT SUCH OTHER ADDRESS AS ANY OF THE PERSONS LISTED
ABOVE MAY HEREAFTER NOTIFY THE OTHERS IN WRITING.


 


21.           IF CLAIM IS EVER MADE UPON ANY SECURED CREDITOR FOR REPAYMENT OR
RECOVERY OF ANY AMOUNT OR AMOUNTS RECEIVED IN PAYMENT OR ON ACCOUNT OF ANY OF
THE GUARANTEED OBLIGATIONS AND ANY OF THE AFORESAID SECURED CREDITORS REPAYS ALL
OR PART OF SAID AMOUNT BY REASON OF (I) ANY JUDGMENT, DECREE OR ORDER OF ANY
COURT OR ADMINISTRATIVE BODY HAVING JURISDICTION OVER SUCH SECURED CREDITOR OR
ANY OF ITS PROPERTY OR (II) ANY SETTLEMENT OR COMPROMISE OF ANY SUCH CLAIM
EFFECTED BY SUCH SECURED CREDITOR WITH ANY SUCH CLAIMANT (INCLUDING THE
BORROWER), THEN AND IN SUCH EVENT EACH GUARANTOR AGREES THAT ANY SUCH JUDGMENT,
DECREE, ORDER, SETTLEMENT OR COMPROMISE SHALL BE BINDING UPON EACH GUARANTOR,
NOTWITHSTANDING ANY REVOCATION HEREOF OR OTHER INSTRUMENT EVIDENCING ANY
LIABILITY OF THE BORROWER, AND EACH GUARANTOR SHALL BE AND REMAIN LIABLE TO THE
AFORESAID PAYEES HEREUNDER FOR THE AMOUNT SO REPAID OR RECOVERED TO THE SAME
EXTENT AS IF SUCH AMOUNT HAD NEVER ORIGINALLY BEEN RECEIVED BY ANY SUCH SECURED
CREDITOR.


 


22.           (A)  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED
CREDITORS AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER
SUCH GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH
COURT LACKS JURISDICTION OVER SUCH GUARANTOR. EACH GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO EACH GUARANTOR AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND

 

 


 

Page 12

 


FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR ANY OTHER CREDIT DOCUMENT TO WHICH SUCH
GUARANTOR IS A PARTY THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY OF THE SECURED
CREDITORS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION.


 


(B)           EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


 


(C)           EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


23.           THIS GUARANTY MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY
THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER
CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF COUNTERPARTS EXECUTED BY ALL
THE PARTIES HERETO SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE
AGENT.


 


24.           ALL PAYMENTS MADE BY ANY GUARANTOR HEREUNDER WILL BE MADE WITHOUT
SETOFF, COUNTERCLAIM OR OTHER DEFENSE.


 


25.           IT IS UNDERSTOOD AND AGREED THAT ANY SUBSIDIARY OF THE BORROWER
THAT IS REQUIRED TO EXECUTE A COUNTERPART OF THIS GUARANTY AFTER THE DATE HEREOF
PURSUANT TO THE REQUIREMENTS OF THE CREDIT AGREEMENT SHALL AUTOMATICALLY BECOME
A GUARANTOR HEREUNDER BY (X) EXECUTING AND DELIVERING A COUNTERPART HEREOF TO
THE ADMINISTRATIVE AGENT OR (Y) EXECUTING A U.S. SUBSIDIARY JOINDER AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT N TO THE CREDIT AGREEMENT AND DELIVERING
SAME TO THE ADMINISTRATIVE AGENT, IN EACH CASE AS MAY BE REQUESTED BY (AND IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO) THE ADMINISTRATIVE AGENT.


 


26.           THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY CONFIRM THAT IT
IS THEIR INTENTION THAT THIS GUARANTY NOT CONSTITUTE A FRAUDULENT TRANSFER OR
CONVEYANCE FOR PURPOSES OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, THE
UNIFORM FRAUDULENT CONVEYANCE ACT OR ANY SIMILAR FEDERAL, STATE OF FOREIGN LAW. 
TO EFFECTUATE THE FOREGOING INTENTION, THE ADMINISTRATIVE AGENT (ON BEHALF OF
ITSELF AND THE OTHER SECURED CREDITORS) AND EACH GUARANTOR HEREBY IRREVOCABLY
AGREE THAT THE GUARANTEED OBLIGATIONS OF EACH GUARANTOR SHALL BE LIMITED TO THE
MAXIMUM AMOUNT AS WILL, AFTER GIVING EFFECT TO SUCH MAXIMUM AMOUNT AND ALL OTHER
(CONTINGENT OR OTHERWISE) LIABILITIES OF SUCH GUARANTOR THAT ARE RELEVANT UNDER
SUCH LAWS (BUT EXCLUDING ITS OBLIGATIONS PURSUANT TO ANY GUARANTEE BY IT OF THE
SENIOR UNSECURED NOTES OR ANY OTHER OBLIGATIONS PURSUANT TO THE SENIOR UNSECURED
NOTES INDENTURE TO THE MAXIMUM EXTENT PERMITTED

 


 

Page 13

 


BY APPLICABLE LAW, AS CONTEMPLATED BY THE FOLLOWING SENTENCE), RESULT IN THE
GUARANTEED OBLIGATIONS OF SUCH GUARANTOR IN RESPECT OF SUCH MAXIMUM AMOUNT NOT
CONSTITUTING A FRAUDULENT TRANSFER OR CONVEYANCE.  NOTWITHSTANDING THE
FOREGOING, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LIABILITIES OF THE
RESPECTIVE GUARANTOR PURSUANT TO ANY GUARANTEE BY IT OF THE SENIOR UNSECURED
NOTES OR ANY OTHER OBLIGATIONS PURSUANT TO THE SENIOR UNSECURED NOTES INDENTURE
SHALL BE IGNORED IN MAKING DETERMINATIONS PURSUANT TO THE PRECEDING SENTENCE,
WITH THE INTENT BEING THAT ANY SUCH GUARANTEE SHALL FIRST BE LIMITED PURSUANT TO
THE TERMS AND CONDITIONS THEREOF BEFORE LIMITING OR REDUCING THE AMOUNT
GUARANTEED BY ANY GUARANTOR HEREUNDER.

 


 

Page 14

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of June _____, 2005.

 

Addresses:

 

8211 Town Center Drive

 

WILLSCOT EQUIPMENT, LLC,

Baltimore, Maryland 21236

 

as Guarantor

Attention: John Ross

 

 

Telephone: (410) 931-6000

 

By:WILLIAMS SCOTSMAN, INC.,

Facsimile: (410) 931-6117

 

as Member

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

8211 Town Center Drive

 

SPACE MASTER INTERNATIONAL, INC.,

Baltimore, Maryland 21236

 

as Guarantor

Attention: John Ross

 

 

Telephone: (410) 931-6000

 

 

Facsimile: (410) 931-6117

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

8211 Town Center Drive

 

TRUCK & TRAILER SALES, INC.,

Baltimore, Maryland 21236

 

as Guarantor

Attention: John Ross

 

 

Telephone: (410) 931-6000

 

 

Facsimile: (410) 931-6117

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

8211 Town Center Drive

 

EVERGREEN MOBILE COMPANY,

Baltimore, Maryland 21236

 

as Guarantor

Attention: John Ross

 

 

Telephone: (410) 931-6000

 

 

Facsimile: (410) 931-6117

 

 

 

 

By:

 

 

 

 

Title:

 


 

Page 15

 

Accepted and Agreed to:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 


 

EXHIBIT J-2

 

FORM OF CANADIAN SUBSIDIARY GUARANTEE

 

Guarantee dated as of March 26, 2002, amended and restated as of June 28, 2005,
made by WILLIAMS SCOTSMAN OF CANADA, INC., a corporation incorporated and
existing under the laws of the Province of Ontario, to and in favour of the
Secured Creditors.

 

WHEREAS:

 

(A)           WILLIAMS SCOTSMAN INTERNATIONAL, INC. (FORMERLY KNOWN AS SCOTSMAN
HOLDINGS, INC.) (“HOLDINGS”) AND WILLIAMS SCOTSMAN, INC. (THE “BORROWER”), ARE
PARTIES TO A CERTAIN CREDIT AGREEMENT, DATED AS OF MARCH 26, 2002, WITH THE
LENDERS PARTY THERETO, DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), AS
ADMINISTRATIVE AGENT, AND CERTAIN OTHER PERSONS, AS AMENDED BY A FIRST
AMENDMENT, DATED AS OF FEBRUARY 27, 2003, A SECOND AMENDMENT, DATED AS OF AUGUST
11, 2003, A THIRD AMENDMENT, DATED AS OF DECEMBER 22, 2003, A FOURTH AMENDMENT,
DATED AS OF SEPTEMBER 24, 2004 AND A FIFTH AMENDMENT, DATED AS OF APRIL 15, 2005
(AS SO AMENDED, THE “EXISTING CREDIT AGREEMENT”);

 

(B)           THE GUARANTOR IS THE WHOLLY-OWNED SUBSIDIARY (AS CONSTRUED IN
ACCORDANCE WITH THE BUSINESS CORPORATIONS ACT (ONTARIO)) OF THE BORROWER;

 

(C)           IT WAS A CONDITION PRECEDENT TO THE MAKING OF LOANS TO, AND THE
ISSUANCE OF, AND PARTICIPATION IN, LETTERS OF CREDIT FOR THE ACCOUNT OF THE
BORROWER UNDER THE EXISTING CREDIT AGREEMENT THAT THE GUARANTOR SHALL HAVE
EXECUTED AND DELIVERED THE CANADIAN SUBSIDIARY GUARANTEE, DATED AS OF MARCH 26,
2002 (AS AMENDED, MODIFIED OR SUPPLEMENTED THROUGH, BUT NOT INCLUDING, THE
EFFECTIVE DATE, THE “ORIGINAL CANADIAN SUBSIDIARY GUARANTEE”);

 

(D)           BANK OF AMERICA, N.A. (“BOFA”) AND DBTCA HAVE PURCHASED FROM THE
OTHER LENDERS PARTY TO THE EXISTING CREDIT AGREEMENT ALL OF SUCH LENDERS’ RIGHT,
TITLE AND INTEREST IN AND TO THE EXISTING CREDIT AGREEMENT AND THE DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH (WITH CERTAIN
EXCEPTIONS), ALL PURSUANT TO A CERTAIN ASSIGNMENT AND ASSUMPTION AGREEMENT (THE
“BANK ASSIGNMENT AGREEMENT”), DATED AS OF THE EFFECTIVE DATE, AMONG BOFA, DBTCA,
THE OTHER LENDERS PARTY TO THE EXISTING CREDIT

 

--------------------------------------------------------------------------------


 

AGREEMENT, THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT UNDER THE EXISTING
CREDIT AGREEMENT, THE BORROWER AND HOLDINGS;

 

(E)           HOLDINGS, THE BORROWER, THE FINANCIAL INSTITUTIONS FROM TIME TO
TIME PARTY THERETO (THE “LENDERS”), BOFA, AS ADMINISTRATIVE AGENT (TOGETHER WITH
ANY SUCCESSOR ADMINISTRATIVE AGENT, THE “ADMINISTRATIVE AGENT”), DBTCA, AS
SYNDICATION AGENT, CITICORP USA, INC., WELLS FARGO BANK, N.A. AND LEHMAN
COMMERCIAL PAPER INC., AS CO-DOCUMENTATION AGENTS, AND BANC OF AMERICA
SECURITIES LLC AND DEUTSCHE BANK SECURITIES INC., AS CO-LEAD ARRANGERS AND JOINT
BOOK RUNNERS, DESIRE TO AMEND AND RESTATE THE EXISTING CREDIT AGREEMENT IN ITS
ENTIRETY AND HAVE ENTERED INTO AN AMENDED AND RESTATED CREDIT AGREEMENT, DATED
AS OF THE EFFECTIVE DATE, (AS FURTHER AMENDED, MODIFIED, EXTENDED, RENEWED,
REPLACED, RESTATED OR SUPPLEMENTED FROM TIME TO TIME, AND INCLUDING ANY
AGREEMENT OR AGREEMENTS EXTENDING THE MATURITY OF, OR REFINANCING OR
RESTRUCTURING (INCLUDING, BUT NOT LIMITED TO, THE INCLUSION OF ADDITIONAL
BORROWERS OR GUARANTORS THEREUNDER OR ANY INCREASE IN THE AMOUNT BORROWED) ALL
OR ANY PORTION OF, THE INDEBTEDNESS UNDER SUCH AGREEMENT OR ANY SUCCESSOR
AGREEMENT OR AGREEMENTS, WHETHER OR NOT WITH THE SAME AGENT, TRUSTEE,
REPRESENTATIVE, LENDERS OR HOLDERS, THE “AMENDED AND RESTATED CREDIT
AGREEMENT”), PROVIDING FOR THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENT AND THE MAKING OF LOANS AND THE ISSUANCE OF, AND PARTICIPATION IN,
LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER AS CONTEMPLATED THEREIN (THE
LENDERS, EACH ISSUING LENDER, THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, THE
COLLATERAL AGENT AND EACH OTHER AGENT (AS DEFINED IN THE AMENDED AND RESTATED
CREDIT AGREEMENT) ARE HEREIN CALLED THE “BANK CREDITORS”);

 

(F)            THE BORROWER MAY FROM TIME TO TIME BE PARTY TO ONE OR MORE
INTEREST RATE AGREEMENTS (INCLUDING, WITHOUT LIMITATION, INTEREST RATE SWAPS,
CAPS, FLOORS, COLLARS, AND SIMILAR AGREEMENTS) (COLLECTIVELY, THE “INTEREST RATE
AGREEMENTS”) WITH BOFA, ANY LENDER, ANY AFFILIATE THEREOF OR A SYNDICATE OF
FINANCIAL INSTITUTIONS ORGANIZED BY BOFA OR AN AFFILIATE OF BOFA (EVEN IF BOFA
OR ANY SUCH LENDER CEASES TO BE A LENDER UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT FOR ANY REASON), AND ANY INSTITUTION THAT PARTICIPATES, AND IN EACH
CASE THEIR SUBSEQUENT ASSIGNS, IN SUCH INTEREST RATE AGREEMENT (COLLECTIVELY,
THE “INTEREST RATE CREDITORS”, AND THE INTEREST RATE CREDITORS TOGETHER WITH THE
BANK CREDITORS, COLLECTIVELY, THE “SECURED CREDITORS”);

 

(G)           IT IS A CONDITION TO THE EFFECTIVENESS OF THE AMENDMENT AND
RESTATEMENT OF THE EXISTING CREDIT AGREEMENT AS CONTEMPLATED BY THE AMENDED AND
RESTATED CREDIT AGREEMENT AND TO THE MAKING OF LOANS TO THE

 

--------------------------------------------------------------------------------


 

BORROWER AND THE ISSUANCE OF, AND PARTICIPATION IN, LETTERS OF CREDIT FOR THE
ACCOUNT OF THE BORROWER UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT THAT THE
GUARANTOR SHALL HAVE EXECUTED AND DELIVERED THIS GUARANTEE; AND

 

(H)           THE GUARANTOR WILL OBTAIN BENEFITS FROM THE AFORESAID AMENDMENT
AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT AND FROM THE INCURRENCE OF
LOANS BY THE BORROWER AND THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF
THE BORROWER UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT AND THE BORROWER’S
ENTERING INTO INTEREST RATE AGREEMENTS AND, ACCORDINGLY, DESIRES TO EXECUTE THIS
GUARANTEE IN ORDER TO SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING
PARAGRAPH AND TO INDUCE THE LENDERS TO MAKE LOANS TO THE BORROWER AND
PARTICIPATE IN LETTERS OF CREDIT TO INDUCE THE ISSUING LENDER TO ISSUE LETTERS
OF CREDIT FOR THE ACCOUNT OF THE BORROWER AND TO INDUCE THE INTEREST RATE
CREDITORS TO ENTER INTO INTEREST RATE AGREEMENTS WITH THE BORROWER;

 

(I)            THE GUARANTOR HAS, CONTEMPORANEOUSLY HEREWITH, EXECUTED AND
DELIVERED TO THE COLLATERAL AGENT FOR THE BENEFIT OF AND AS AGENT OF THE SECURED
CREDITORS, THE GUARANTOR SECURITY DOCUMENTS AS CONTINUING COLLATERAL SECURITY
FOR THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTEE.

 

NOW THEREFORE, in consideration of the foregoing and other benefits accruing to
the Guarantor, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

 


ARTICLE 1
DEFINITIONS


 


SECTION 1.1                DEFINED TERMS.


 

As used in this Guarantee and the recitals hereto, the following terms have the
following meanings:

 

“Administrative Agent” means BofA acting as administrative agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

 

“Amended and Restated Credit Agreement” means the amended and restated credit
agreement dated as of the Effective Date among Holdings, the

 

--------------------------------------------------------------------------------


 

Borrower, the Lenders, the Administrative Agent, Deutsche Bank Trust Company
Americas, as syndication agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc., as co-documentation agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as co-lead arrangers and joint
book runners, as the same may from time to time be amended, modified, extended,
renewed, restated, or supplemented and including any agreement extending the
maturity of (including the inclusion of additional borrowers thereunder or any
increase in the amount borrowed) all or any portion of the indebtedness under
such agreement.

 

“Amended and Restated Credit Agreement Obligations” has the meaning ascribed
thereto in Section 2.1(1)(a).

 

“Bank Creditors” means, collectively, the Lenders, the Collateral Agent, the
Issuing Lender, the Syndication Agent, the Co-Documentation Agent, the
Administrative Agent and the Co-Lead Arrangers and Joint Book Runners.

 

“Borrower” means Williams Scotsman, Inc., a corporation incorporated and
existing under the laws of the State of Maryland, and its successors and
permitted assigns.

 

“BofA” means Bank of America, N.A. and any successor thereto.

 

“Business Day” means any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day in which banking
institutions are authorized by law or other governmental actions to close.

 

“Class” has the meaning ascribed thereto in Section 5.5.

 

“Co-Documentation Agent” means, collectively, Citicorp USA, Inc., Wells Fargo
Bank, N.A. and Lehman Commercial Paper Inc. acting as co-documentation agents
under the Amended and Restated Credit Agreement and any successors appointed
pursuant to the Amended and Restated Credit Agreement, and their respective
permitted assigns.

 

“Co-Lead Arrangers and Joint Book Runners” means Banc of America Securities LLC
and Deutsche Bank Securities Inc., as the co-lead arrangers and joint book
runners, and their respective successors and permitted assigns.

 

“Collateral Agent” means BofA acting as collateral agent for the Secured
Creditors, and any successor thereto appointed pursuant to the Amended and
Restated Credit Agreement, and its permitted assigns.

 

--------------------------------------------------------------------------------


 

“Credit Documents” means, collectively, the Amended and Restated Credit
Agreement and all other Credit Documents (as such term is defined in the Amended
and Restated Credit Agreement).

 

“Credit Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

 

“Effective Date” means June 28, 2005.

 

“Event of Default” means any Event of Default under, and as defined in, the
Amended and Restated Credit Agreement and shall in any event include any payment
default on any of the Guaranteed Obligations after the expiration of any
applicable grace period.

 

“Guarantee” means this guarantee as amended, modified or supplemented from time
to time.

 

“Guaranteed Obligations” means, collectively, the Amended and Restated Credit
Agreement Obligations and the Interest Rate Obligations.

 

“Guarantor” means Williams Scotsman of Canada, Inc., a corporation incorporated
and existing under the laws of the Province of Ontario, and its successors and
permitted assigns.

 

“Guarantor Security Documents” means the amended and restated security agreement
of even date herewith made by the Guarantor in favour of the Collateral Agent
and any other security granted to the Collateral Agent or any Secured Creditor
as security for the obligations of the Guarantor under this Guarantee and the
other Credit Documents to which it is a party.

 

“Holdings” means Williams Scotsman International, Inc. and its successors.

 

“Insolvency Legislation” means any law relating to bankruptcy, insolvency,
reorganization or relief of debtors including the Companies’ Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada), Title 11
of the United States Code entitled “Bankruptcy” or any comparable or similar
legislation in effect in any applicable jurisdiction.

 

“Intercorporate Indebtedness” has the meaning ascribed thereto in
Section 3.5(1).

 

“Interest Rate Agreement” means any interest rate agreement (including interest
rate swaps, caps, floors, collars and similar agreements) between the Borrower
and any Interest Rate Creditor.

 

--------------------------------------------------------------------------------


 

“Interest Rate Creditors” means, collectively, any Lender or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender subsequently ceases to be a Lender under the Amended and
Restated Credit Agreement for any reason) and any institution that participates,
and in each case their subsequent assigns, in any Interest Rate Agreement with
the Borrower.

 

“Interest Rate Obligations” has the meaning ascribed thereto in
Section 2.1(1)(b).

 

“Issuing Lender” has the meaning ascribed thereto in the Amended and Restated
Credit Agreement.

 

“Lenders” means, collectively, the financial institutions listed from time to
time on Schedule I to the Amended and Restated Credit Agreement, as lenders, as
well as any Person which becomes a Lender pursuant to Section 11.6 of the
Amended and Restated Credit Agreement, and their respective successors and
assigns.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, property, assets, liabilities or condition (financial or otherwise)
of the Borrower or of Holdings, the Borrower and their respective Subsidiaries
taken as a whole, (ii) the value of Collateral or the amount which the
Administrative Agent, the Collateral Agent and the Lenders would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral, (iii) the rights and
remedies of any Agent, the Issuing Lender or the Lenders under any Credit
Document, or (iv) on the ability of any Credit Party to perform its obligations
under the Credit Documents.

 

“Original Currency” has the meaning ascribed thereto in Section 3.17(1).

 

“Other Currency” has the meaning ascribed thereto in Section 3.17(1).

 

“Other Taxes” has the meaning ascribed thereto in Section 3.16(2).

 

“Required Lenders” has the meaning ascribed thereto in the Amended and Restated
Credit Agreement.

 

“Requisite Creditors” has the meaning ascribed thereto in Section 5.5.

 

“Revolving Credit Termination Date” has the meaning ascribed thereto in the
Amended and Restated Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Secured Creditors” means, collectively, the Bank Creditors and the Interest
Rate Creditors.

 

“Shares” has the meaning ascribed thereto in Section 4.1(a).

 

“Subsidiary Guarantors” has the meaning ascribed thereto in the Amended and
Restated Credit Agreement.

 

“Syndication Agent” means DBTCA acting as syndication agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

 

“Taxes” has the meaning ascribed thereto in Section 3.16(1).

 

“Termination Date” means the date upon which the Total Commitments under the
Amended and Restated Credit Agreement have been terminated and all Interest Rate
Agreements entered into with any Interest Rate Creditor have been terminated, no
Note under the Amended and Restated Credit Agreement is outstanding and all
Loans thereunder have been repaid in full, all Letters of Credit issued under
the Amended and Restated Credit Agreement have been terminated (or cash
collateralized in a manner satisfactory to the Administrative Agent) and all
Guaranteed Obligations then due and payable have been paid in full.

 


SECTION 1.2                TERMS INCORPORATED BY REFERENCE.


 

Capitalized terms not defined in this Guarantee shall have the meanings given to
them in the Amended and Restated Credit Agreement.

 


SECTION 1.3                STATUTES.


 

Unless specified otherwise, reference in this Guarantee to a statute refers to
that statute as it may be amended, or to any restated or successor legislation
of comparable effect.

 


SECTION 1.4                CERTAIN PHRASES, ETC.


 

In this Guarantee (i) (y) the words “including” and “includes” mean “including
(or includes) without limitation” and (z) the phrase “the aggregate of”, “the
total of”, “the sum of”, or a phrase of similar meaning means “the aggregate (or
total or sum), without duplication, of”, and (ii) in the computation of periods
of time from a specified date to a later specified date, unless otherwise
expressly stated, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”.

 

--------------------------------------------------------------------------------


 


SECTION 1.5                GENDER AND NUMBER.


 

Any reference in this Guarantee to gender shall include all genders and words
importing the singular number only shall include the plural and vice versa.

 


SECTION 1.6                HEADINGS, ETC.


 

The division of this Guarantee into Articles and Sections and the insertion of
headings are for convenient reference only and are not to affect the
interpretation of this Guarantee.

 


ARTICLE 2
GUARANTEE


 


SECTION 2.1                GUARANTEE.


 


(1)           THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY GUARANTEES:


 

(A)           TO THE BANK CREDITORS THE FULL AND PROMPT PAYMENT WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF (I) THE
PRINCIPAL OF AND INTEREST ON THE NOTES ISSUED BY, AND THE LOANS MADE TO, THE
BORROWER UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, (II) ALL REIMBURSEMENT
OBLIGATIONS AND UNPAID DRAWINGS WITH RESPECT TO LETTERS OF CREDIT ISSUED UNDER
THE AMENDED AND RESTATED CREDIT AGREEMENT AND (III) ALL OTHER OBLIGATIONS
(INCLUDING OBLIGATIONS WHICH, BUT FOR ANY AUTOMATIC STAY UNDER ANY APPLICABLE
INSOLVENCY LEGISLATION, WOULD BECOME DUE) AND LIABILITIES OWING BY THE BORROWER
TO THE BANK CREDITORS UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS (INCLUDING INDEMNITIES, FEES AND INTEREST THEREON)
WHETHER NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN
CONNECTION WITH THE AMENDED AND RESTATED CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND THE DUE PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THE CREDIT
DOCUMENTS BY THE BORROWER (ALL SUCH PRINCIPAL, INTEREST, LIABILITIES AND
OBLIGATIONS UNDER THIS PARAGRAPH (A), EXCEPT TO THE EXTENT CONSISTING OF
OBLIGATIONS OR LIABILITIES WITH RESPECT TO INTEREST RATE AGREEMENTS, BEING
HEREIN COLLECTIVELY CALLED, THE “AMENDED AND RESTATED CREDIT AGREEMENT
OBLIGATIONS”); AND

 

(B)           TO EACH INTEREST RATE CREDITOR THE FULL AND PROMPT PAYMENT WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL
OBLIGATIONS (INCLUDING OBLIGATIONS WHICH, BUT FOR ANY AUTOMATIC STAY UNDER ANY
APPLICABLE INSOLVENCY LEGISLATION, WOULD BECOME DUE) AND LIABILITIES OWING BY
THE BORROWER UNDER ANY INTEREST RATE AGREEMENT, WHETHER NOW IN EXISTENCE OR
HEREAFTER ARISING, AND THE DUE

 

--------------------------------------------------------------------------------


 

PERFORMANCE AND COMPLIANCE BY THE BORROWER WITH ALL TERMS, CONDITIONS AND
AGREEMENTS CONTAINED THEREIN (ALL SUCH OBLIGATIONS AND LIABILITIES, THE
“INTEREST RATE OBLIGATIONS”).

 


THE GUARANTOR PROMISES TO PAY, ON DEMAND, ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) INCURRED BY OR
ON BEHALF OF THE SECURED CREDITORS AND THE COLLATERAL AGENT IN ENFORCING ANY OF
THEIR RESPECTIVE RIGHTS UNDER THIS GUARANTEE AND BY THE COLLATERAL AGENT IN
CONNECTION WITH ANY AMENDMENT, WAIVER OR CONSENT RELATING THERETO.


 


(2)           ADDITIONALLY, THE GUARANTOR UNCONDITIONALLY AND IRREVOCABLY
GUARANTEES THE PAYMENT OF ANY AND ALL GUARANTEED OBLIGATIONS OF THE BORROWER TO
THE SECURED CREDITORS WHETHER OR NOT DUE OR PAYABLE BY THE BORROWER UPON THE
OCCURRENCE IN RESPECT OF THE BORROWER OF ANY OF THE EVENTS SPECIFIED IN SECTION
9.1(E) OF THE AMENDED AND RESTATED CREDIT AGREEMENT, AND UNCONDITIONALLY AND
IRREVOCABLY, PROMISES TO PAY SUCH GUARANTEED OBLIGATIONS TO THE SECURED
CREDITORS, OR ORDER, ON DEMAND, IN LAWFUL MONEY OF THE UNITED STATES.


 


SECTION 2.2                ABSOLUTE LIABILITY.


 


(1)           THE GUARANTOR GUARANTEES THAT THE GUARANTEED OBLIGATIONS WILL BE
PAID TO THE COLLATERAL AGENT AND THE SECURED CREDITORS STRICTLY IN ACCORDANCE
WITH THEIR TERMS AND CONDITIONS, THAT THE GUARANTOR SHALL BE LIABLE AS PRINCIPAL
DEBTOR AND NOT SOLELY AS SURETY WITH RESPECT TO THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND THAT THE LIABILITY OF THE GUARANTOR UNDER THIS GUARANTEE SHALL
BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 

(A)           THE LACK OF VALIDITY OR ENFORCEABILITY OF ANY TERMS OF ANY OF THE
OTHER CREDIT DOCUMENTS OR THE INTEREST RATE AGREEMENTS;

 

(B)           ANY CONTEST BY THE BORROWER OR ANY OTHER PERSON AS TO THE AMOUNT
OF THE GUARANTEED OBLIGATIONS, THE VALIDITY OR ENFORCEABILITY OF ANY TERMS OF
THE CREDIT DOCUMENTS OR THE INTEREST RATE AGREEMENTS OR THE PERFECTION OR
PRIORITY OF ANY SECURITY GRANTED TO THE COLLATERAL AGENT OR THE SECURED
CREDITORS;

 

(C)           ANY DEFENCE, COUNTER-CLAIM OR RIGHT OF SET-OFF AVAILABLE TO THE
BORROWER;

 

(D)           ANY CHANGE IN THE TIME OR TIMES FOR, OR PLACE OF OR MANNER OF
PAYMENT OF THE GUARANTEED OBLIGATIONS OR ANY CONSENT, WAIVER, RENEWAL, EXTENSION
OR OTHER INDULGENCES WHICH THE SECURED CREDITORS OR THE COLLATERAL AGENT MAY
GRANT TO THE BORROWER OR ANY OTHER PERSON OR ANY AMENDMENT OR SUPPLEMENT TO, OR
ALTERATION OR RENEWAL OF, OR RESTATEMENT OR MODIFICATION OF (INCLUDING ANY
INCREASE IN THE AMOUNTS

 

--------------------------------------------------------------------------------


 

AVAILABLE THEREUNDER OR THE INCLUSION OF ADDITIONAL BORROWERS THEREUNDER), OR
OTHER ACTION OR INACTION UNDER, ANY OF THE CREDIT DOCUMENTS OR THE INTEREST RATE
AGREEMENTS OR THE GUARANTEED OBLIGATIONS AND THIS GUARANTEE SHALL APPLY TO THE
GUARANTEED OBLIGATIONS AS SO CHANGED, INDULGED, AMENDED, SUPPLEMENTED, ALTERED,
RENEWED, RESTATED, MODIFIED OR INCREASED;

 

(E)           ANY DEALINGS WITH THE SECURITY WHICH THE SECURED CREDITORS OR THE
COLLATERAL AGENT HOLD OR MAY HOLD PURSUANT TO THE TERMS AND CONDITIONS OF THE
CREDIT DOCUMENT OR THE INTEREST RATE AGREEMENTS, INCLUDING THE TAKING, GIVING UP
OR EXCHANGE OF SECURITIES, THEIR VARIATION OR REALIZATION, THE ACCEPTING OF
COMPOSITIONS AND THE GRANTING OF RELEASES AND DISCHARGES;

 

(F)            ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION,
ADJUSTMENT, DISSOLUTION, LIQUIDATION OR OTHER LIKE PROCEEDING RELATING TO THE
BORROWER, THE GUARANTOR OR ANY OTHER PERSON OR ANY ACTION TAKEN WITH RESPECT TO
THIS GUARANTEE BY ANY TRUSTEE OR RECEIVER, OR BY ANY COURT, IN ANY SUCH
PROCEEDING, WHETHER OR NOT THE GUARANTOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY
OF THE FOREGOING;

 

(G)           THE ASSIGNMENT OF ALL OR ANY PART OF THE BENEFITS OF THIS
GUARANTEE;

 

(H)           ANY INVALIDITY, NON-PERFECTION OR UNENFORCEABILITY OF ANY SECURITY
HELD BY THE SECURED CREDITORS OR THE COLLATERAL AGENT OR ANY IRREGULARITY,
DEFAULT OR DEFECT IN THE MANNER OR PROCEDURE BY WHICH THE COLLATERAL AGENT AND
THE SECURED CREDITORS DEALS WITH OR REALIZES ON SUCH SECURITY; AND

 

(I)            ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE A
DEFENCE AVAILABLE TO, OR A DISCHARGE OF, THE GUARANTOR, THE BORROWER OR ANY
OTHER PERSON IN RESPECT OF THE GUARANTEED OBLIGATIONS OR THIS GUARANTEE, EXCEPT
INDEFEASIBLE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS ON THE TERMINATION
DATE.

 


(2)           THE GUARANTOR UNDERSTANDS, AGREES AND CONFIRMS THAT THE SECURED
CREDITORS MAY ENFORCE THIS GUARANTEE UP TO THE FULL AMOUNT OF THE GUARANTEED
OBLIGATIONS WITHOUT PROCEEDING AGAINST THE BORROWER OR ANY OTHER GUARANTOR OF
THE GUARANTEED OBLIGATIONS.

 

--------------------------------------------------------------------------------


 


ARTICLE 3
ENFORCEMENT


 


SECTION 3.1                REMEDIES.


 

The Secured Creditors and the Collateral Agent shall not be bound to exhaust
their recourse against the Borrower or any other Person or realize on any
security they may hold in respect of the Guaranteed Obligations before being
entitled to payment under this Guarantee and the Guarantor renounces all
benefits of discussion and division.

 


SECTION 3.2                IMPAIRMENT OF SECURITY.


 

Any loss of, or loss of value of, any security granted to any of the Secured
Creditors or the Collateral Agent by the Borrower or any other Person shall not
discharge pro tanto or limit or lessen the liability of the Guarantor under this
Guarantee.

 


SECTION 3.3                AMOUNT OF GUARANTEED OBLIGATIONS.


 

Any account settled or stated by or between the Collateral Agent and the
Borrower, or if any such account has not been settled or stated immediately
before demand for payment under this Guarantee, any account stated by the
Collateral Agent shall, in the absence of manifest error, be accepted by the
Guarantor as prima facie evidence of the amount of the Guaranteed Obligations
which is due by the Borrower to the Secured Creditors and the Collateral Agent
or remains unpaid by the Borrower to the Secured Creditors and the Collateral
Agent.

 


SECTION 3.4                PAYMENT ON DEMAND.


 

The obligation of the Guarantor to pay the amount of the Guaranteed Obligations
and all other amounts payable by it to the Secured Creditors or the Collateral
Agent under this Guarantee shall arise, and the Guarantor shall make such
payments, immediately after demand for same is made in writing to it.  The
liability of the Guarantor shall bear interest from the date of such demand at
the rate or rates of interest then applicable to the Guaranteed Obligations
under and calculated in the manner provided in the Credit Documents.

 


SECTION 3.5                ASSIGNMENT AND POSTPONEMENT.


 


(1)           ALL OBLIGATIONS, LIABILITIES AND INDEBTEDNESS OF THE BORROWER TO
THE GUARANTOR OF ANY NATURE WHATSOEVER AND ALL SECURITY THEREFOR (THE
“INTERCORPORATE INDEBTEDNESS”) ARE HEREBY ASSIGNED AND TRANSFERRED TO THE
COLLATERAL AGENT AS CONTINUING AND COLLATERAL SECURITY FOR THE GUARANTOR’S
OBLIGATIONS UNDER THIS GUARANTEE.  UNTIL THE OCCURRENCE OF AN EVENT OF DEFAULT,
THE GUARANTOR MAY RECEIVE PAYMENTS IN RESPECT OF THE INTERCORPORATE INDEBTEDNESS
IN ACCORDANCE WITH THEIR TERMS.  THE GUARANTOR SHALL NOT ASSIGN ALL OR ANY PART
OF

 

--------------------------------------------------------------------------------


 


THE INTERCORPORATE INDEBTEDNESS TO ANY PERSON OTHER THAN THE COLLATERAL AGENT OR
THE SECURED CREDITORS.


 


(2)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL INTERCORPORATE INDEBTEDNESS SHALL BE HELD IN TRUST FOR THE SECURED
CREDITORS AND THE COLLATERAL AGENT AND SHALL BE COLLECTED, ENFORCED OR PROVED
SUBJECT TO, AND FOR THE PURPOSE OF, THIS GUARANTEE AND ANY PAYMENTS RECEIVED BY
THE GUARANTOR IN RESPECT OF THE INTERCORPORATE INDEBTEDNESS SHALL BE SEGREGATED
FROM OTHER FUNDS AND PROPERTY HELD BY THE GUARANTOR AND IMMEDIATELY PAID TO THE
COLLATERAL AGENT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS.


 


(3)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE SECURED CREDITORS AND THE COLLATERAL AGENT SHALL BE ENTITLED TO
RECEIVE INDEFEASIBLE PAYMENT OF THE GUARANTEED OBLIGATIONS IN FULL BEFORE THE
GUARANTOR RECEIVES ANY PAYMENT ON ACCOUNT OF ANY INTERCORPORATE INDEBTEDNESS. 
IN SUCH CASE, THE INTERCORPORATE INDEBTEDNESS SHALL NOT BE RELEASED OR WITHDRAWN
OR SET OFF AGAINST ANY AMOUNT, OBLIGATION, LIABILITY OR OTHER INDEBTEDNESS OWING
TO THE BORROWER BY THE GUARANTOR UNLESS THE COLLATERAL AGENT’S WRITTEN CONSENT
TO THE RELEASE OR WITHDRAWAL OR SET OFF IS FIRST OBTAINED.  THE GUARANTOR SHALL
NOT PERMIT THE PRESCRIPTION OF THE INTERCORPORATE INDEBTEDNESS BY ANY STATUTE OF
LIMITATIONS OR ASK FOR OR OBTAIN ANY SECURITY OR NEGOTIABLE PAPER FOR, OR OTHER
EVIDENCE OF, THE INTERCORPORATE INDEBTEDNESS UNLESS THE SAME IS DELIVERED
FORTHWITH TO THE COLLATERAL AGENT.


 


SECTION 3.6                SUSPENSION OF GUARANTOR RIGHTS.


 


(1)           THE GUARANTOR AGREES THAT SO LONG AS THERE ARE ANY GUARANTEED
OBLIGATIONS, THE GUARANTOR SHALL NOT EXERCISE ANY RIGHTS WHICH IT MAY AT ANY
TIME HAVE BY REASON OF THE PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER THIS
GUARANTEE (I) TO BE INDEMNIFIED BY THE BORROWER, (II) TO CLAIM CONTRIBUTION FROM
ANY OTHER GUARANTOR OF THE DEBTS, LIABILITIES OR OBLIGATIONS OF THE BORROWER, OR
(III) TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND WHETHER BY WAY OF SUBROGATION
OR OTHERWISE) OF ANY RIGHTS OF THE SECURED CREDITORS OR THE COLLATERAL AGENT
UNDER ANY OF THE CREDIT DOCUMENTS.


 


(2)           THE GUARANTOR WAIVES (TO THE FULLEST EXTENT PERMITTED BY LAW) ALL
PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND NOTICES, INCLUDING, WITHOUT
LIMITATION, NOTICES OF NONPERFORMANCE, NOTICES OF PROTEST, NOTICES OF DISHONOUR,
NOTICES OF ACCEPTANCE OF THIS GUARANTEE, AND NOTICES OF THE EXISTENCE, CREATION
OR INCURRING OF NEW OR ADDITIONAL INDEBTEDNESS.  THE GUARANTOR ASSUMES ALL
RESPONSIBILITY FOR BEING AND KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL
CONDITION AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF
NONPAYMENT OF THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE
RISKS WHICH THE GUARANTOR ASSUMES AND INCURS

 

--------------------------------------------------------------------------------


 


HEREUNDER, AND AGREES THAT THE SECURED CREDITORS SHALL HAVE NO DUTY TO ADVISE
THE GUARANTOR OF INFORMATION KNOWN TO THEM REGARDING SUCH CIRCUMSTANCES OR
RISKS.


 


SECTION 3.7                NO PREJUDICE TO SECURED CREDITORS OR COLLATERAL
AGENT.


 

The Secured Creditors and the Collateral Agent shall not be prejudiced in any
way in the right to enforce any provision of this Guarantee by any act or
failure to act on the part of the Borrower, the Secured Creditors or the
Collateral Agent (save and except any act on the part of the Secured Creditors
or the Collateral Agent to expressly terminate this Guarantee on the Termination
Date).  The Collateral Agent and the Secured Creditors may, at any time and from
time to time, in such manner as any of them may determine is expedient, without
any consent of, or notice to, the Guarantor and without impairing or releasing
the obligations of the Guarantor (i) change the manner, place, time or terms of
payment of, or renew, increase, refinance, accelerate or alter, the Guaranteed
Obligations, (ii) renew, increase, accelerate, replace, refinance or otherwise
vary any credit or credit facilities to, or the terms or conditions of any
transaction with, the Borrower or any other Person, (iii) release, compound or
vary the liability of the Borrower or any other Person liable in any manner
under or in respect of the Guaranteed Obligations, (iv) exercise or enforce or
refrain from exercising or enforcing any right or security against the Borrower,
the Guarantor or any other Person, and (v) apply any sums from time to time
received to the Guaranteed Obligations.  In their dealings with the Borrower,
the Collateral Agent and the Secured Creditors need not enquire into the
authority or power of any Person purporting to act for or on behalf of the
Borrower.

 


SECTION 3.8                RIGHTS OF SUBROGATION.


 

Any rights of subrogation acquired by the Guarantor by reason of payment under
this Guarantee shall not be exercised until the Guaranteed Obligations and all
other amounts due to the Secured Creditors have been paid or repaid in full and
such rights of subrogation shall be no greater than the rights held by the
Secured Creditors.  In the event (i) of the liquidation, winding-up or
bankruptcy of the Borrower (whether voluntary or compulsory), (ii) that the
Borrower makes a bulk sale of any of its assets within the provisions of any
bulk sales legislation, or (iii) that the Borrower makes any composition with
creditors or enters into any scheme of arrangement, then the Secured Creditors
shall have the right to rank in priority to the Guarantor for their full claims
in respect of the Guaranteed Obligations and receive all dividends or other
payments until their claims have been paid in full.  The Guarantor shall
continue to be liable, less any payments made by it, for any balance which may
be owing to the Secured Creditors by the Borrower.  No valuation or retention of
their security by the Secured Creditors shall, as between the Secured Creditors
and the Guarantor, be considered as a purchase of such security or as payment or
satisfaction or reduction of all or any part of the Guaranteed Obligations.  If
any amount is paid to the Guarantor at any time when all the

 

--------------------------------------------------------------------------------


 

Guaranteed Obligations and other amounts due to the Secured Creditors have not
been paid in full, the amount shall be held in trust for the benefit of the
Secured Creditors and shall immediately be paid to the Collateral Agent to be
credited and applied upon the Guaranteed Obligations, whether matured or
unmatured.  The Guarantor shall have no recourse against the Secured Creditors
for any invalidity, non-perfection or unenforceability of any security held by
the Secured Creditors or any irregularity or defect in the manner or procedure
by which the Secured Creditors realize on such security.

 


SECTION 3.9                NO SET-OFF.


 

To the fullest extent permitted by law, the Guarantor shall make all payments
under this Guarantee without regard to any defence, counter-claim or right of
set-off available to it.

 


SECTION 3.10             SUCCESSORS OF THE BORROWER.


 

Any change or changes in the name of, or reorganization (whether by way of
reconstruction, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) of, the Borrower or its business shall not affect or in any way limit
or lessen the liability of the Guarantor under this Guarantee or under any of
the Guarantor Security Documents.  This Guarantee and the Guarantor Security
Documents shall extend to any person, firm or corporation acquiring all or
substantially all of the assets of the Borrower.

 


SECTION 3.11             CONTINUING GUARANTEE.


 

This Guarantee is a continuing guarantee.  It extends to all present and future
Guaranteed Obligations, applies to and secures the ultimate balance of the
Guaranteed Obligations due or remaining due to the Collateral Agent and the
Secured Creditors and shall be binding as a continuing obligation of the
Guarantor until the Termination Date.  This Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Guaranteed Obligations is rescinded or must otherwise be returned by
the Secured Creditors or the Collateral Agent upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all as though the payment had not
been made.

 


SECTION 3.12             SUPPLEMENTAL SECURITY.


 

This Guarantee is in addition and without prejudice to and supplemental to all
other guaranties and securities held or which may hereafter be held by the
Secured Creditors or the Collateral Agent.

 


SECTION 3.13             SECURITY FOR GUARANTEE.


 

The Guarantor acknowledges that this Guarantee is intended to secure payment of
the Guaranteed Obligations and that the payment of the Guaranteed

 

--------------------------------------------------------------------------------


 

Obligations and the other obligations of the Guarantor under this Guarantee are
secured pursuant to the terms and provisions of the Guarantor Security
Documents.

 


SECTION 3.14             RIGHT OF SET-OFF.


 

Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent and each of the Secured Creditors are authorized by the
Guarantor and may, to the fullest extent permitted by law, set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Collateral Agent
or the Secured Creditors to or for the credit or the account of the Guarantor
against any and all of the obligations of the Guarantor now or hereafter
existing irrespective of whether or not (i) the Secured Creditors or the
Collateral Agent have made any demand under this Guarantee, or (ii) any of the
obligations comprising the Guaranteed Obligations are contingent or unmatured. 
The Collateral Agent and the Secured Creditors agree promptly to notify the
Guarantor after any such set-off and application made by the relevant Collateral
Agent or Secured Creditor provided that the failure to give notice shall not
affect the validity of the set-off and application.  The rights of the
Collateral Agent and the Secured Creditors under this Section 3.14 are in
addition and without prejudice to and supplemental to other rights and remedies
which the Collateral Agent and the Secured Creditors may have.

 


SECTION 3.15             INTEREST ACT (CANADA).


 

The Guarantor acknowledges that certain of the rates of interest applicable to
the Guaranteed Obligations may be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed.  For purposes of the Interest
Act (Canada), whenever any interest is calculated using a rate based on a year
of 360 days such rate determined pursuant to such calculation, when expressed as
an annual rate is equivalent to (i) the applicable rate based on a year of 360
days, (ii) multiplied by the actual number of days in the calendar year in which
the period for such interest is payable (or compounded) ends, and (iii) divided
by 360.

 


SECTION 3.16             TAXES AND OTHER TAXES.


 


(1)           ALL PAYMENTS TO THE SECURED CREDITORS AND THE COLLATERAL AGENT BY
THE GUARANTOR UNDER THIS GUARANTEE OR UNDER ANY OF THE GUARANTOR SECURITY
DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING
FOR ANY AND ALL TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS AND
ALL RELATED LIABILITIES (ALL SUCH TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
WITHHOLDINGS AND LIABILITIES BEING REFERRED TO AS “TAXES”) IMPOSED BY ANY
JURISDICTION (OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY OF IT), UNLESS
SUCH TAXES ARE REQUIRED BY APPLICABLE LAW TO BE DEDUCTED OR WITHHELD.  IF THE
GUARANTOR SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY SUCH
TAXES FROM OR IN RESPECT OF ANY AMOUNT PAYABLE UNDER THIS GUARANTEE OR UNDER ANY
OF THE GUARANTOR SECURITY DOCUMENTS, (I) THE AMOUNT

 

--------------------------------------------------------------------------------


 


PAYABLE SHALL BE INCREASED (AND FOR GREATER CERTAINTY, IN THE CASE OF INTEREST,
THE AMOUNT OF INTEREST SHALL BE INCREASED) AS MAY BE NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS OR WITHHOLDINGS (INCLUDING DEDUCTIONS OR
WITHHOLDINGS APPLICABLE TO ANY ADDITIONAL AMOUNTS PAID UNDER THIS SECTION 3.16),
THE SECURED CREDITORS AND THE COLLATERAL AGENT RECEIVE AN AMOUNT EQUAL TO THE
AMOUNT THEY WOULD HAVE RECEIVED IF NO SUCH DEDUCTION OR WITHHOLDING HAD BEEN
MADE, (II) THE GUARANTOR SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS, AND
(III) THE GUARANTOR SHALL IMMEDIATELY PAY THE FULL AMOUNT DEDUCTED OR WITHHELD
TO THE RELEVANT GOVERNMENTAL ENTITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(2)           THE GUARANTOR AGREES TO IMMEDIATELY PAY ANY PRESENT OR FUTURE
STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES,
FINANCIAL INSTITUTIONS DUTIES, DEBITS TAXES OR SIMILAR LEVIES (ALL SUCH TAXES,
CHARGES, DUTIES AND LEVIES BEING REFERRED TO AS “OTHER TAXES”) WHICH ARISE FROM
ANY PAYMENT MADE BY THE GUARANTOR UNDER THIS GUARANTEE OR UNDER ANY OF THE
GUARANTOR SECURITY DOCUMENTS OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF,
OR OTHERWISE WITH RESPECT TO, THIS GUARANTEE OR ANY OF THE GUARANTOR SECURITY
DOCUMENTS.


 


(3)           THE GUARANTOR SHALL INDEMNIFY THE SECURED CREDITORS AND THE
COLLATERAL AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING ANY
TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE BY THE
GUARANTOR UNDER THIS SECTION 3.16) PAID BY THE SECURED CREDITORS OR THE
COLLATERAL AGENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING FROM OR WITH RESPECT TO SUCH TAXES OR OTHER TAXES, WHETHER OR NOT THEY
WERE CORRECTLY OR LEGALLY ASSERTED, EXCLUDING, IN THE CASE OF ANY SECURED
CREDITOR AND THE COLLATERAL AGENT, AND SUBJECT TO THE NEXT FOLLOWING SENTENCE,
TAXES IMPOSED ON ITS NET INCOME OR NET PROFITS (OR ANY BRANCH OF PROFITS TAX
IMPOSED IN LIEU OF NET INCOME TAXES) OR CAPITAL TAXES OR RECEIPTS AND FRANCHISE
TAXES.  IF ANY TAXES ON THE WORLDWIDE NET INCOME, PROFITS OR GAINS OF ANY
SECURED CREDITOR OR THE COLLATERAL AGENT ARE ASSERTED, IMPOSED, LEVIED OR
ASSESSED AGAINST SUCH SECURED CREDITOR OR THE COLLATERAL AGENT IN RESPECT OF ANY
AMOUNT PAYABLE PURSUANT TO THIS SECTION 3.16, THE GUARANTOR WILL INDEMNIFY SUCH
SECURED CREDITOR OR THE COLLATERAL AGENT, AS THE CASE MAY BE, AGAINST SUCH
PAYMENT OR LIABILITY TOGETHER WITH ANY INTEREST, PENALTIES AND EXPENSES PAYABLE
OR INCURRED IN CONNECTION THEREWITH.  PAYMENT UNDER THIS INDEMNIFICATION SHALL
BE MADE WITHIN 30 DAYS FROM THE DATE THE COLLATERAL AGENT OR THE RELEVANT
SECURED CREDITOR, AS THE CASE MAY BE, MAKES WRITTEN DEMAND FOR IT.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH TAXES OR OTHER TAXES SUBMITTED TO THE
GUARANTOR BY THE COLLATERAL AGENT OR THE RELEVANT SECURED CREDITOR SHALL BE
PRIMA FACIE EVIDENCE, ABSENT MANIFEST ERROR, OF THE AMOUNT

 

--------------------------------------------------------------------------------


 


DUE FROM THE GUARANTOR TO THE COLLATERAL AGENT OR THE SECURED CREDITORS, AS THE
CASE MAY BE.


 


(4)           THE GUARANTOR SHALL FURNISH TO THE COLLATERAL AGENT AND THE
SECURED CREDITORS THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT OF TAXES OR OTHER TAXES MADE BY THE GUARANTOR WITHIN 30 DAYS AFTER THE
DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES.


 


(5)           IF A SECURED CREDITOR OR THE COLLATERAL AGENT IS, IN ITS SOLE
OPINION, ENTITLED TO CLAIM A REFUND OR ABLE TO APPLY FOR OR OTHERWISE TAKE
ADVANTAGE OF ANY TAX CREDIT, TAX DEDUCTION OR SIMILAR BENEFIT BY REASON OF ANY
WITHHOLDING OR DEDUCTION MADE BY THE GUARANTOR IN RESPECT OF A PAYMENT MADE BY
IT UNDER THIS GUARANTEE, WHICH PAYMENT SHALL HAVE BEEN INCREASED PURSUANT TO
THIS SECTION 3.16, THEN SUCH SECURED CREDITOR OR THE COLLATERAL AGENT, AS THE
CASE MAY BE, WILL USE REASONABLE EFFORT TO OBTAIN THE REFUND, CREDIT, DEDUCTION
OR BENEFIT AND UPON CREDIT OR RECEIPT OF IT WILL PAY TO THE GUARANTOR, THE
AMOUNT (IF ANY) NOT EXCEEDING THE INCREASED AMOUNT PAID BY THE GUARANTOR, AS
EQUALS THE NET AFTER-TAX VALUE TO SUCH GUARANTOR OF THAT PART OF THE REFUND,
CREDIT, DEDUCTION OR BENEFIT AS IT CONSIDERS IS ALLOCABLE TO SUCH WITHHOLDING OR
DEDUCTION HAVING REGARD TO ALL OF ITS DEALINGS GIVING RISE TO SIMILAR CREDITS,
DEDUCTIONS OR BENEFITS IN RELATION TO THE SAME TAX PERIOD AND TO THE COST OF
OBTAINING THE SAME.  NOTHING CONTAINED IN THIS SECTION 3.16 SHALL INTERFERE WITH
THE RIGHT OF THE SECURED CREDITOR OR THE COLLATERAL AGENT TO ARRANGE ITS TAX
AFFAIRS IN WHATEVER MANNER IT DEEMS FIT AND IN PARTICULAR, NEITHER ANY SECURED
CREDITOR NOR THE COLLATERAL AGENT SHALL BE UNDER ANY OBLIGATION TO CLAIM RELIEF
FROM ITS CORPORATE PROFITS OR SIMILAR TAX LIABILITY IN RESPECT OF ANY DEDUCTION
OR WITHHOLDING IN PRIORITY TO ANY OTHER RELIEF, CLAIMS, CREDITS OR DEDUCTIONS
AVAILABLE TO IT AND NEITHER ANY SECURED CREDITOR NOR THE COLLATERAL AGENT SHALL
BE OBLIGATED TO DISCLOSE TO THE GUARANTOR ANY INFORMATION REGARDING ITS TAX
AFFAIRS, TAX COMPUTATIONS OR OTHERWISE.


 


SECTION 3.17             JUDGMENT CURRENCY.


 


(1)           IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY COURT, IT IS
NECESSARY TO CONVERT ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS OR ANY OTHER
AMOUNT DUE TO A SECURED CREDITOR OR THE COLLATERAL AGENT IN RESPECT OF THE
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTEE IN ANY CURRENCY (THE “ORIGINAL
CURRENCY”) INTO ANOTHER CURRENCY (THE “OTHER CURRENCY”), THE GUARANTOR, TO THE
FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, AGREES THAT THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES, THE
SECURED CREDITOR OR THE COLLATERAL AGENT, AS THE CASE MAY BE, COULD PURCHASE THE
ORIGINAL CURRENCY WITH THE OTHER CURRENCY ON THE BUSINESS DAY PRECEDING THAT ON
WHICH FINAL JUDGEMENT IS PAID OR SATISFIED.

 

--------------------------------------------------------------------------------


 


(2)           THE OBLIGATIONS OF THE GUARANTOR IN RESPECT OF ANY SUM DUE IN THE
ORIGINAL CURRENCY FROM IT TO ANY SECURED CREDITOR OR THE COLLATERAL AGENT SHALL,
NOTWITHSTANDING ANY JUDGMENT IN ANY OTHER CURRENCY, BE DISCHARGED ONLY TO THE
EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH SECURED CREDITOR OR
THE COLLATERAL AGENT, AS THE CASE MAY BE, OF ANY SUM ADJUDGED TO BE SO DUE IN
SUCH OTHER CURRENCY SUCH SECURED CREDITOR OR THE COLLATERAL AGENT, AS THE CASE
MAY BE, MAY, IN ACCORDANCE WITH ITS NORMAL BANKING PROCEDURES, PURCHASE THE
ORIGINAL CURRENCY WITH SUCH OTHER CURRENCY.  IF THE AMOUNT OF THE ORIGINAL
CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE SECURED
CREDITOR OR THE COLLATERAL AGENT, AS THE CASE MAY BE, IN THE ORIGINAL CURRENCY,
THE GUARANTOR AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY THE SECURED CREDITOR OR THE COLLATERAL AGENT, AS THE CASE
MAY BE, AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE ORIGINAL CURRENCY SO
PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO THE SECURED CREDITOR OR THE
COLLATERAL AGENT, AS THE CASE MAY BE, IN THE ORIGINAL CURRENCY, THE SECURED
CREDITOR OR THE COLLATERAL AGENT, AS THE CASE MAY BE, AGREES TO REMIT SUCH
EXCESS TO THE GUARANTOR.


 


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS


 


SECTION 4.1                REPRESENTATIONS AND WARRANTIES.


 

The Guarantor hereby represents and warrants to and in favour of the Collateral
Agent and the Secured Creditors, acknowledging and confirming that each Secured
Creditor and the Collateral Agent is relying thereon without independent inquiry
in connection with the acceptance of this Guarantee, that:

 

(A)           SHARES.  AS OF THE EFFECTIVE DATE, THE AUTHORIZED CAPITAL OF THE
GUARANTOR CONSISTS OF AN UNLIMITED NUMBER OF COMMON SHARES OF WHICH ONLY 1000
COMMON SHARES (AND NO MORE) HAVE BEEN ISSUED AND ARE OUTSTANDING AS FULLY PAID
AND NON-ASSESSABLE.  THE BORROWER IS THE REGISTERED AND BENEFICIAL OWNER OF ALL
OF THE ISSUED AND OUTSTANDING COMMON SHARES IN THE CAPITAL OF THE GUARANTOR (THE
“SHARES”).  AS OF THE EFFECTIVE DATE, THE GUARANTOR IS NOT A PARTY TO ANY
UNANIMOUS SHAREHOLDER’S DECLARATION, SHAREHOLDERS’ AGREEMENT OR OTHER AGREEMENT
RELATING TO THE SHARES OR WITHIN THE MEANING OF SECTION 108 OF THE BUSINESS
CORPORATIONS ACT (ONTARIO).  THE GUARANTOR DOES NOT OWN BENEFICIALLY OR OF
RECORD ANY SHARES OR OTHER SECURITIES IN ANY PERSON.

 

(B)           INCORPORATION AND QUALIFICATION.  THE GUARANTOR IS A CORPORATION
DULY INCORPORATED, ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE PROVINCE
OF ONTARIO AND, AND AS OF THE EFFECTIVE DATE, IS EXTRA-PROVINCIALLY REGISTERED
TO CARRY ON BUSINESS IN THE PROVINCES OF QUEBEC,

 

--------------------------------------------------------------------------------


 

MANITOBA, SASKATCHEWAN, ALBERTA AND BRITISH COLUMBIA, BUT IS NOT QUALIFIED,
LICENSED OR REGISTERED TO CARRY ON BUSINESS IN ANY OTHER JURISDICTION NOR COULD
FAILURE TO BE SO QUALIFIED HAVE A MATERIAL ADVERSE EFFECT.

 

(C)           CORPORATE POWER.  THE GUARANTOR HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO (I) OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS AND TO
CARRY ON THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY PROPOSES TO ENGAGE,
AND (II) ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS TO
WHICH IT IS A PARTY.

 

(D)           CONFLICT WITH OTHER INSTRUMENTS.  THE EXECUTION AND DELIVERY BY
THE GUARANTOR AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER, AND COMPLIANCE
WITH THE TERMS, CONDITIONS AND PROVISIONS OF, THE CREDIT DOCUMENTS TO WHICH IT
IS A PARTY WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS
OR CONDITIONS OF (T) ITS CONSTATING DOCUMENTS OR BY-LAWS, (U) ANY APPLICABLE
LAW, RULE OR REGULATION, (V) ANY CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING
IT OR ITS PROPERTIES, OR (W) ANY JUDGMENT, INJUNCTION, DETERMINATION, ORDER,
DECREE, WRIT OR AWARD WHICH IS BINDING ON IT, OR (II) RESULT IN, REQUIRE OR
PERMIT (X) THE IMPOSITION OF ANY ENCUMBRANCE IN, ON OR WITH RESPECT TO ANY OF
ITS ASSETS OR PROPERTY (EXCEPT IN FAVOUR OF THE COLLATERAL AGENT AND THE SECURED
CREDITORS) OR (Y) THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS BINDING
ON OR AFFECTING THE GUARANTOR, EXCEPT IN EACH OF THE FOREGOING CASES (EXCEPT
CLAUSE(T)), ANY CONTRAVENTION, CONFLICTS, ENCUMBRANCES OR ACCELERATIONS WHICH
ARE NOT REASONABLY LIKELY TO ADVERSELY AFFECT ANY LENDER OR TO HAVE A MATERIAL
ADVERSE EFFECT.

 

(E)           CORPORATE ACTION, GOVERNMENTAL APPROVALS, ETC.  THE EXECUTION AND
DELIVERY OF EACH OF THE CREDIT DOCUMENTS BY THE GUARANTOR AND THE PERFORMANCE BY
THE GUARANTOR OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS TO WHICH IT IS A
PARTY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION INCLUDING THE
OBTAINING OF ALL NECESSARY SHAREHOLDER CONSENTS.  EXCEPT FOR THE FILING OF
FINANCING STATEMENTS AND FINANCING CHANGE STATEMENTS AND FOR ANY OTHER FILINGS,
REGISTRATIONS OR RECORDINGS REQUIRED UNDER THE GUARANTOR’S SECURITY DOCUMENTS
(ALL OF WHICH HAVE BEEN MADE OR WILL BE MADE WITHIN ONE BUSINESS DAY HEREOF,
SAVE AND EXCEPT FOR ANY FILINGS, REGISTRATIONS OR RECORDINGS IN RESPECT OF
FIXTURES IN THE APPROPRIATE LAND REGISTRY OFFICE AND IN RESPECT OF ANY
ASSIGNMENT OF CROWN DEBTS (AS THAT TERM IS DEFINED IN THE FINANCIAL
ADMINISTRATION ACT (CANADA) TO WHICH PART VII OF THE FINANCIAL ADMINISTRATION
ACT (CANADA) APPLIES), NO AUTHORIZATION, CONSENT, APPROVAL, REGISTRATION,
QUALIFICATION, DESIGNATION, DECLARATION, FILING, RECORDING OR REGISTRATION WITH
OR EXEMPTION BY ANY GOVERNMENTAL

 

--------------------------------------------------------------------------------


 

ENTITY OR OTHER PERSON, IS OR WAS NECESSARY IN CONNECTION WITH (I) THE
EXECUTION, DELIVERY AND PERFORMANCE OF OBLIGATIONS UNDER THE CREDIT DOCUMENTS TO
WHICH THE GUARANTOR IS A PARTY; OR (II) THE LEGALITY, VALIDITY, BINDING EFFECT
OR ENFORCEABILITY OF ANY SUCH CREDIT DOCUMENT.

 

(F)            EXECUTION AND BINDING OBLIGATION.  THIS GUARANTEE AND THE OTHER
CREDIT DOCUMENTS TO WHICH THE GUARANTOR IS A PARTY HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE GUARANTOR AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS
OF THE GUARANTOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, SUBJECT ONLY TO ANY LIMITATION UNDER APPLICABLE LAWS RELATING TO
(I) BANKRUPTCY, INSOLVENCY, ARRANGEMENT OR CREDITORS’ RIGHTS GENERALLY, AND
(II) THE DISCRETION THAT A COURT MAY EXERCISE IN THE GRANTING OF EQUITABLE
REMEDIES.

 

(G)           LITIGATION.  THERE ARE NO ACTIONS, SUITS, ARBITRATIONS,
INVESTIGATIONS OR PROCEEDINGS PENDING OR THREATENED (I) WITH RESPECT TO ANY
CREDIT DOCUMENT TO WHICH THE GUARANTOR IS A PARTY OR (II) THAT, AFTER GIVING
EFFECT TO EXPECTED INSURANCE PROCEEDS AND INDEMNITY PAYMENTS, ARE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 4.2                SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

The representations and warranties herein set forth or contained in any
certificates or documents delivered to the Collateral Agent or the Secured
Creditors pursuant hereto shall not merge in or be prejudiced by and shall
survive any Notes issued by, and Loans made to, the Borrower under the Amended
and Restated Credit Agreement, Letters of Credit issued under the Amended and
Restated Credit Agreement, and obligations under any Interest Rate Agreement,
and shall continue in full force and effect until the Guaranteed Obligations and
all other amounts owing hereunder shall be paid or repaid in full.

 


SECTION 4.3                AMENDED AND RESTATED CREDIT AGREEMENT.


 

Until the Guaranteed Obligations and all other amounts owing hereunder shall be
paid or repaid in full and the Secured Creditors have no obligations under the
Amended and Restated Credit Agreement or the Interest Rate Agreements, the
Guarantor covenants and agrees that it shall take, or shall refrain from taking,
as the case may be, all actions that are necessary to be taken or not taken so
that no violation of any provision, covenant or agreement contained in Article 7
or Article 8 of the Amended and Restated Credit Agreement and so that no Default
or Event of Default, is caused by the action of the Guarantor and its
Subsidiaries.

 

--------------------------------------------------------------------------------


 


ARTICLE 5
GENERAL


 


SECTION 5.1                NOTICES, ETC.


 

All notices, requests, demands or other communications provided for hereunder
made in writing (including telexed or telecopier communication) shall be deemed
to have been duly given or made when delivered to the Person to which such
notice, request, demand or other communication is required or permitted to be
given or made under this Guarantee, addressed as follows:

 

 

(a)

To the Guarantor:

 

 

 

 

 

c/o Williams Scotsman, Inc.

 

 

8211 Town Center Drive

 

 

Baltimore, Maryland 21236-5997

 

 

 

 

 

Attention:

John B. Ross

 

 

 

 

 

 

Telephone:

(410)931-6000 ext.6105

 

 

Facsimile:

(410)931-6117

 

 

 

 

 

With a copy to:

 

 

 

 

 

Davies Ward Phillips & Vineberg LLP

 

 

1 First Canadian Place

 

 

44th Floor

 

 

P.O. Box 63

 

 

Toronto, Ontario

 

 

M5X 1B1

 

 

 

 

 

Attention:

Kent F. Beattie

 

 

 

 

 

 

Telephone:

(416)367-6927

 

 

Facsimile:

(416)863-0871

 

 

 

 

(b)

To the Collateral Agent at:

 

 

 

 

 

Bank of America, N.A.

 

 

335 Madison Avenue

 

 

New York, New York 10017

 

 

 

 

 

Attention:

Business Capital/URGENT

 

 

 

 

 

 

Telephone:

(212) 503-7632

 

 

Facsimile:

(212) 503—7330

 

--------------------------------------------------------------------------------


 

(c)           To any Bank Creditor, other than the Collateral Agent, at such
address as such Bank Creditor shall have specified in the Amended and Restated
Credit Agreement;

 

(d)           To any Interest Rate Creditor at such address as such Interest
Rate Creditor shall have specified in writing to the Obligor and the Collateral
Agent;

 

or in any case at such other address as any of the Persons listed above may
hereafter notify the others in writing, except that notices and communications
to the Administrative Agent or any Credit Party shall not be effective until
received by the Administrative Agent or such Credit Party.

 


SECTION 5.2                CURRENCY.


 

All references in this Guarantee to dollars, unless otherwise specifically
indicated, are expressed in lawful currency of the United States of America.

 


SECTION 5.3                SUCCESSORS AND ASSIGNS.


 

This Guarantee shall be binding upon the Guarantor, its successors and assigns,
and shall enure to the benefit of the Secured Creditors, the Collateral Agent
and their respective successors and assigns.  All rights of the Collateral Agent
and the Secured Creditors shall be assignable and in any action brought by an
assignee to enforce any such right, the Guarantor shall not assert against the
assignee any claim or defence which the Guarantor now has or hereafter may have
against the Collateral Agent or any of the Secured Creditors.

 


SECTION 5.4                SEVERABILITY.


 

If any provision of this Guarantee is deemed by any court of competent
jurisdiction to be invalid or void, the remaining provisions shall remain in
full force and effect.

 


SECTION 5.5                WAIVERS, ETC.


 

Neither this Guarantee nor any provision hereof may be changed, waived,
discharged or terminated, with respect to any Guarantor, except with the written
consent of (x) the Required Lenders (or to the extent required by Section 11.10
of the Amended and Restated Credit Agreement, with the written consent of each
Lender) at all times prior to the time on which all Amended and Restated Credit
Agreement Obligations have been paid in full or (y) the holders of at least a
majority of the outstanding Interest Rate Obligations at all times after the
time on which all Amended and Restated Credit Agreement Obligations have been
paid in full;

 

--------------------------------------------------------------------------------


 

provided, that any change, waiver, modification or variance affecting the rights
and benefits of a single Class (as defined below) of Secured Creditors (and not
all Secured Creditors in a like or similar manner) shall require the written
consent of the Requisite Creditors (as defined below) of such Class of Secured
Creditors (it being understood that the release of any guarantor hereunder shall
not constitute a change, waiver, discharge or termination affecting any
guarantor other than the guarantor so added or released).  For the purpose of
this Guarantee the term “Class” means each class of Secured Creditors, i.e.,
whether (x) the Bank Creditors as holders of the Amended and Restated Credit
Agreement Obligations or (y) the Interest Rate Creditors as the holders of the
Interest Rate Obligations.  For the purpose of this Guarantee, the term
“Requisite Creditors” of any Class means each of (x) with respect to the Amended
and Restated Credit Agreement Obligations, the Required Lenders, or if required
by Section 11.10 of the Amended and Restated Credit Agreement, all of the
Lenders and (y) with respect to the Interest Rate Obligations, the holders of at
least a majority of all obligations outstanding from time to time under the
Interest Rate Agreements.

 


SECTION 5.6                ENFORCEMENT BY SECURED CREDITORS.


 

Notwithstanding anything else to the contrary in this Guarantee, the Secured
Creditors and the Collateral Agent agree that this Guarantee may be enforced
only by the action of the Administrative Agent or the Collateral Agent, in each
case acting upon the instructions of the Required Lenders (or, after the date on
which all Amended and Restated Credit Agreement Obligations have been paid in
full, the holders of at least a majority of the Interest Rate Obligations) and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Guarantee or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent or the holders
of at least a majority of the Interest Rate Obligations, as the case may be, for
the benefit of the Secured Creditors upon the terms of this Guarantee and the
other Credit Documents.  The Secured Creditors further agree that this Guarantee
may not be enforced against any director, officer, employee, or shareholder
(except to the extent such shareholder is a Credit Party) of the Guarantor.  It
is understood that the agreement in this Section 5.6 is among and solely for the
benefit of the Lenders and that if the Required Lenders so agree (without
requiring the consent of the Guarantor), the Guarantee may be directly enforced
by any Secured Creditor.

 


SECTION 5.7                GOVERNING LAW.


 

This Guarantee shall be governed by and interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Guarantor has caused this Guarantee to be executed by its
duly authorized officers as of the day and year first above written.

 

 

WILLIAMS SCOTSMAN OF

 

CANADA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

  Name: Tom Bruyea

 

 

  Title: Authorized Signing Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF AMENDED AND RESTATED U.S. PLEDGE AGREEMENT

 

AMENDED AND RESTATED U.S. PLEDGE AGREEMENT (as amended, modified or supplemented
from time to time, this “Agreement”), dated as of March 26, 2002, amended and
restated as of August 18, 2003, and amended and restated as of June 28, 2005
(such date hereinafter being referred to as the “Amendment and Restatement
Effective Date”), made by each of the undersigned pledgors (each a “Pledgor”
and, together with any other entity that becomes a pledgor hereunder pursuant to
Section 25 hereof, the “Pledgors”) to BANK OF AMERICA, N.A., as collateral agent
(together with any successor collateral agent, the “Pledgee”), for the benefit
of the Secured Creditors (as defined below) and acknowledged and agreed to by
U.S. BANK NATIONAL ASSOCIATION, as trustee (together with any successor trustee,
the “Senior Secured Notes Trustee”) for the benefit of the holders from time to
time of the Senior Secured Notes (as defined below).  Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined (or, at any
time on or after the first date when all Credit Document Obligations (as defined
below) shall have been repaid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and the Total Commitments under the Credit Agreement have been terminated
and thereafter for so long as no Credit Agreement is in effect, the Credit
Agreement as in effect on such date immediately prior to such repayment and
termination, provided that all determinations required to be made to the
satisfaction of the Administrative Agent and all matters required to be
acceptable to the Administrative Agent in each case as provided in any such
definition shall, after such date, instead be required to be made to the
satisfaction of the Collateral Agent or be required to be acceptable to the
Collateral Agent, as the case may be).

 

W I T N E S S E T H :

 

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”), are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, the Pledgors (other than Holdings) and the Senior Secured Notes Trustee
have entered into an Indenture, dated as of August 18, 2003 (as amended,
modified or supplemented from time to time, the “Senior Secured Notes
Indenture”), providing for (i) the issuance by the Borrower of its 10% Senior
Second Secured Notes due 2008 and all Senior Secured Notes issued upon any
exchange offer as contemplated in the Senior Secured Notes Indenture (the
“Senior Secured Notes”) to the holders thereof from time to time (the “Senior
Secured Noteholders” and, together with the Senior Secured Notes Trustee, the
“Second Lien Creditors” and, together with the First Lien Creditors, the
“Secured Creditors”) and (ii) the guaranty by each Guarantor (as defined in the
Senior Secured Notes Indenture) and the

 


 

Subordinated Guarantor (as defined in the Senior Secured Notes Indenture) of the
Borrower’s obligations under the Senior Secured Notes Indenture and the Senior
Secured Notes (each such guaranty, together with the Senior Secured Notes
Indenture and the Senior Secured Notes, are herein called the “Senior Secured
Notes Documents”);

 

WHEREAS, pursuant to the Holdings Secured Guaranty, Holdings has guaranteed to
the First Lien Creditors the payment when due of all First Lien Obligations of
the Borrower as described therein;

 

WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each Subsidiary Guarantor
has jointly and severally guaranteed to the First Lien Creditors the payment
when due of all Guaranteed Obligations as described therein;

 

WHEREAS, each Pledgor and the Collateral Agent entered into the U.S. Pledge
Agreement, dated as of March 26, 2002 and amended and restated as of August 18,
2003 (as amended, modified or supplemented through, but not including, the
Amendment and Restatement Effective Date, the “Original U.S. Pledge Agreement”),
pursuant to which the Pledgors granted a security interest in the Collateral for
the benefit of the Secured Creditors under, and as defined in, the Original U.S.
Pledge Agreement;

 

WHEREAS, it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that each Pledgor shall have
executed and delivered to the Collateral Agent the Original U.S. Pledge
Agreement;

 

WHEREAS, it was a condition precedent to the issuance of the Senior Secured
Notes by the Borrower under the Senior Secured Notes Indenture that each Pledgor
(other than Holdings) shall have executed and delivered the Original U.S. Pledge
Agreement;

 

WHEREAS, BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the Amendment and Restatement Effective Date, among BofA, DBTCA, the
other lenders party to the Existing Credit Agreement, the administrative agent
and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings;

 

WHEREAS, Holdings, the Borrower, the financial institutions from time to time
party thereto (the “Lenders”), BofA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper, Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated
as of the Amendment and Restatement Effective Date, (as further amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time, and including any agreement or

 

2


 

agreements extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement or
agreements, whether or not with the same agent, trustee, representative, lenders
or holders, the “Credit Agreement”), providing for the amendment and restatement
of the Existing Credit Agreement and the making of Loans and the issuance of,
and participation in, Letters of Credit for the account of the Borrower as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates, the Collateral Agent and each other Agent (as defined in the
Credit Agreement) are herein called the “Bank Creditors”);

 

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “First Lien Creditors”);

 

WHEREAS, pursuant to the Bank Assignment Agreement, DBTCA, as collateral agent
under the Original U.S. Pledge Agreement, assigned and transferred all of its
right, title and interest in and to the Original U.S. Pledge Agreement to the
Collateral Agent.

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement and to the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account of the Borrower under
the Credit Agreement that the Original U.S. Pledge Agreement be amended and
restated in its entirety;

 

NOW, THEREFORE, the parties hereto agree that the Original U.S. Pledge Agreement
shall be and hereby is amended and restated in its entirety as follows:

 

1.  SECURITY FOR OBLIGATIONS.  This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i)            the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of each
Pledgor to the Bank Creditors, whether now existing or hereafter incurred under,
arising out of, or in connection with, the Credit Agreement and the other Credit
Documents to which such Pledgor is a party (including, in the case of each
Pledgor that is a Guarantor, all such obligations, liabilities and indebtedness
of such Pledgor under the respective Guaranty to which it is a party) and the
due performance and compliance by such Pledgor with all of the terms, conditions
and agreements contained in the Credit Agreement and

 

 

3


 

in such other Credit Documents (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations or indebtedness with respect to Interest Rate Agreements, being
herein collectively called the “Credit Document Obligations”);

 

(ii)           the full and prompt payment when due (whether at stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Interest Rate
Creditors under, or with respect to each Interest Rate Agreement, whether such
Interest Rate Agreement is now in existence or hereafter arising, and the due
performance and compliance with the terms, conditions and agreements of each
such Interest Rate Agreement by such Pledgor including, in the case of Pledgors
other than the Borrower, all obligations, liabilities and indebtedness under the
Holdings Secured Guaranty and Subsidiaries Guaranty (as applicable), in each
case, in respect of the Interest Rate Agreements, and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained therein (all such obligations, liabilities and indebtedness described
in this clause (ii) being herein collectively called the “Interest Rate
Obligations”);

 

(iii)          the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations, indebtedness and
liabilities (including, without limitation, principal, premium and interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding)) owing by such Pledgor to the Second Lien
Creditors, whether now existing or hereafter incurred under, arising out of, or
in connection with the Senior Secured Notes and the other Senior Secured Notes
Documents to which such Pledgor is a party (including all such obligations,
indebtedness and liabilities of such Pledgor under any guaranty constituting a
Senior Secured Notes Document) and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained in the Senior
Secured Notes and in such other Senior Secured Notes Documents (all such
obligations, indebtedness and liabilities under this clause (iii) being herein
collectively called the “Second Lien Obligations”);

 

(iv)          any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) and/or preserve its security interest
therein;

 

(v)           in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations, or liabilities of such Pledgor referred to in
clauses (i) through (iii) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Pledgee of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

 

 

4


 

(vi)          all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 11 of this Agreement; and

 

(vii)         all amounts owing to any Agent pursuant to any of the Credit
Documents in its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vii) of this Section 1 being collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

2.  DEFINITIONS.  (a)  Reference to singular terms shall include the plural and
vice versa.

 


(B)           THE FOLLOWING CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
DEFINITIONS SPECIFIED BELOW:


 

“Administrative Agent” has the meaning set forth in the recitals hereto.

 

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Amendment and Restatement Effective Date” has the meaning set forth in the
preamble hereof.

 

“Bank Assignment Agreement” has the meaning set forth in the recitals hereto.

 

“Bank Creditors” has the meaning set forth in the recitals hereto.

 

“BofA” means Bank of America, N.A., and shall include any successor thereto.

 

“Borrower” has the meaning set forth in the recitals hereto.

 

“Canadian Corporation” has the meaning set forth in the definition of “Stock”.

 

“Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

 

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” means any and all accounts established and maintained by
the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

 

 

5


 

“Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” has the meaning set forth in Section 1(i) hereof.

 

“DBTCA” means Deutsche Bank Trust Company Americas (formerly known as Bankers
Trust Company), and shall include any successor thereto.

 

“Domestic Corporation” has the meaning set forth in the definition of “Stock.”

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Interest Rate Agreement entered into
with an Interest Rate Creditor and shall in any event include, without
limitation, (i) any payment default under the Credit Agreement, any Interest
Rate Agreement or any Senior Secured Notes Document (in each case after the
expiration of any applicable grace period) and (ii) at any time after the First
Lien Obligations have been paid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and all Commitments have been terminated, any “Event of Default” (or
similar term) under, and as defined in, the Senior Secured Notes Indenture.

 

“Financial Asset” has the meaning given such term in Section 8-102(a)(9) of the
UCC.

 

“First Lien Creditors” has the meaning set forth in the recitals to this
Agreement.

 

“First Lien Obligations” shall mean all Credit Document Obligations and all
Interest Rate Obligations.

 

“Holdings” has the meaning set forth in the recitals hereto.

 

“Holdings Excluded Collateral” shall mean all of Holding’s right, title and
interest in and to all cash and cash equivalents (including, without limitation,
Cash Equivalents) and any deposit accounts (as defined in the UCC) and all other
collateral described in clause (a) of Section 3.1 (in each instance, so long as,
with respect to any cash or cash equivalents contributed, distributed or
otherwise transferred to Holdings by the Borrower or any of its Subsidiaries
(whether or not in a deposit account or any other account referred to in clause
(a) of Section 3.1), the distribution, contribution or other transfer of any
such cash and cash equivalents to Holdings was not prohibited by the terms of
any Credit Document).

 

“Indemnitees” has the meaning set forth in Section 11 hereof.

 

“Instrument” has the meaning given such term in Section 9-102(a)(47) of the UCC.

 

“Interest Rate Agreements” has the meaning set forth in the recitals hereto.

 

“Interest Rate Obligations” has the meaning set forth in Section 1(ii) hereof.

 

 

6


 

“Investment Property” has the meaning given such term in Section 9-102(a)(49) of
the UCC.

 

“Lenders” has the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

 

“Non-Canadian Foreign Corporation” has the meaning set forth in the definition
of “Stock”.

 

“Notes” means all promissory notes from time to time issued to, or held by, each
Pledgor.

 

“Obligations” has the meaning set forth in Section 1 hereof.

 

“Original U.S. Pledge Agreement” has the meaning set forth in the recitals
hereto.

 

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

 

“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any Pledgor in any general partnership
or limited partnership.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Pledged Notes” has the meaning set forth in Section 3.5 hereof.

 

“Pledgee” has the meaning set forth in the preamble hereof.

 

“Pledgor” has the meaning set forth in the preamble hereof.

 

“Proceeds” has the meaning given such term in Section 9-102(a)(64) of the UCC.

 

“Required Secured Creditors” has the meaning set forth in the U.S. Security
Agreement.

 

“Second Lien Creditors” has the meaning set forth in the recitals hereto.

 

7


 

“Second Lien Excluded Collateral” has the meaning set forth in the U.S. Security
Agreement.

 

“Second Lien Obligations” has the meaning provided in Section 1(iii) hereof.

 

“Secured Creditors” has the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” has the meaning set forth in Section 5 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Security” and “Securities” has the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.

 

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

 

“Senior Secured Noteholders” has the meaning provided in the recitals hereto.

 

“Senior Secured Notes” shall have the meaning set forth in the recitals hereto.

 

“Senior Secured Notes Documents” has the meaning set forth in the recitals
hereto.

 

“Senior Secured Notes Indenture” has the meaning set forth in the recitals
hereto.

 

“Senior Secured Notes Trustee” has the meaning set forth in the preamble hereto.

 

“Stock” means (x) with respect to corporations incorporated under the laws of
the United States or any State or territory thereof (each a “Domestic
Corporation”), all of the issued and outstanding shares of capital stock at any
time owned by any Pledgor of any Domestic Corporation, (y) with respect to
corporations incorporated or organized under the laws of Canada or any province
thereof (each a “Canadian Corporation”) all of the issued outstanding shares of
capital stock at any time owned by any Pledgor of any Canadian Corporation and
(z) with respect to any Corporation which is not a Domestic Corporation or a
Canadian Corporation (each a “Non-Canadian Foreign Corporation”), all of the
issued outstanding shares of capital stock at any time owned by any Pledgor of
any such Non-Canadian Foreign Corporation; provided that if, at any time, the
granting of a pledge of more than 66-2/3% of the voting capital stock of any
Non-Canadian Foreign Subsidiary (as defined in the Credit Agreement) would give
rise to  “deemed dividend” tax consequences under Section 956 of the Code, then
not more than 65% of the outstanding voting capital stock) (plus 100% of the
non-voting capital stock) of such Non-Canadian Foreign Subsidiary shall be
required to be pledged pursuant to this Agreement.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the

 

 

8


 

happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.

 

“Termination Date” has the meaning set forth in Section 19 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Amendment and Restatement Effective Date.

 

“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

“U.S. Security Agreement” means the Amended and Restated U.S. Security
Agreement, dated as of March 26, 2002, amended and restated as of August 18,
2003, and amended and restated as of June __, 2005, by and among the Pledgee,
the Pledgors and the Senior Secured Notes Trustee, as same may be further
amended, modified, supplemented, amended and restated or replaced from time to
time in accordance with the terms thereof.

 

3.  PLEDGE OF SECURITIES, ETC.

 

3.1.  Pledge.  To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Pledgee for the benefit of Secured Creditors, and does hereby create (and,
to the extent the following constitutes “Collateral” under, and as defined in,
the Original Pledge Agreement, does hereby reconfirm (without interruption) its
creation, grant, pledge and assignment to the Pledgee under the Original U.S.
Pledge Agreement of) a continuing security interest (subject to those Liens
permitted to exist with respect to the Collateral pursuant to the terms of all
Secured Debt Agreements then in effect) in favor of the Pledgee for the benefit
of Secured Creditors, in all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 


(A)           EACH OF THE COLLATERAL ACCOUNTS (TO THE EXTENT A SECURITY INTEREST
THEREIN IS NOT CREATED PURSUANT TO THE U.S. SECURITY AGREEMENT), INCLUDING ANY
AND ALL ASSETS OF WHATEVER TYPE OR KIND DEPOSITED BY SUCH PLEDGOR IN SUCH
COLLATERAL ACCOUNT, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXISTING OR
ARISING, INCLUDING, WITHOUT LIMITATION, ALL FINANCIAL ASSETS, INVESTMENT
PROPERTY, MONEYS, CHECKS, DRAFTS, INSTRUMENTS, SECURITIES OR INTERESTS THEREIN
OF ANY TYPE OR NATURE DEPOSITED OR REQUIRED BY THE CREDIT AGREEMENT OR ANY OTHER
SECURED DEBT AGREEMENT TO BE DEPOSITED IN SUCH COLLATERAL ACCOUNT, AND ALL
INVESTMENTS AND ALL CERTIFICATES AND OTHER INSTRUMENTS (INCLUDING DEPOSITORY
RECEIPTS, IF ANY) FROM TIME TO TIME REPRESENTING OR EVIDENCING THE SAME, AND ALL
DIVIDENDS, INTEREST, DISTRIBUTIONS, CASH AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE FOREGOING;

 

9


 


(B)           ALL SECURITIES OWNED BY SUCH PLEDGOR FROM TIME TO TIME AND ALL
OPTIONS AND WARRANTS OWNED BY SUCH PLEDGOR FROM TIME TO TIME TO PURCHASE
SECURITIES;


 


(C)           ALL LIMITED LIABILITY COMPANY INTERESTS OWNED BY SUCH PLEDGOR FROM
TIME TO TIME AND ALL OF ITS RIGHT, TITLE AND INTEREST IN EACH LIMITED LIABILITY
COMPANY TO WHICH EACH SUCH INTEREST RELATES, WHETHER NOW EXISTING OR HEREAFTER
ACQUIRED, INCLUDING, WITHOUT LIMITATION, TO THE FULLEST EXTENT PERMITTED UNDER
THE TERMS AND PROVISIONS OF THE DOCUMENTS AND AGREEMENTS GOVERNING SUCH LIMITED
LIABILITY COMPANY INTERESTS AND APPLICABLE LAW:


 

(A)          ALL THE CAPITAL THEREOF AND ITS INTEREST IN ALL PROFITS, LOSSES,
LIMITED LIABILITY COMPANY ASSETS AND OTHER DISTRIBUTIONS TO WHICH SUCH PLEDGOR
SHALL AT ANY TIME BE ENTITLED IN RESPECT OF SUCH LIMITED LIABILITY COMPANY
INTERESTS;

 

(B)           ALL OTHER PAYMENTS DUE OR TO BECOME DUE TO SUCH PLEDGOR IN RESPECT
OF LIMITED LIABILITY COMPANY INTERESTS, WHETHER UNDER ANY LIMITED LIABILITY
COMPANY AGREEMENT OR OTHERWISE, WHETHER AS CONTRACTUAL OBLIGATIONS, DAMAGES,
INSURANCE PROCEEDS OR OTHERWISE;

 

(C)           ALL OF ITS CLAIMS, RIGHTS, POWERS, PRIVILEGES, AUTHORITY, OPTIONS,
SECURITY INTERESTS, LIENS AND REMEDIES, IF ANY, UNDER ANY LIMITED LIABILITY
COMPANY AGREEMENT OR OPERATING AGREEMENT, OR AT LAW OR OTHERWISE IN RESPECT OF
SUCH LIMITED LIABILITY COMPANY INTERESTS;

 

(D)          ALL PRESENT AND FUTURE CLAIMS, IF ANY, OF SUCH PLEDGOR AGAINST ANY
SUCH LIMITED LIABILITY COMPANY FOR MONEYS LOANED OR ADVANCED, FOR SERVICES
RENDERED OR OTHERWISE;

 

(E)           ALL OF SUCH PLEDGOR’S RIGHTS UNDER ANY LIMITED LIABILITY COMPANY
AGREEMENT OR OPERATING AGREEMENT OR AT LAW TO EXERCISE AND ENFORCE EVERY RIGHT,
POWER, REMEDY, AUTHORITY, OPTION AND PRIVILEGE OF SUCH PLEDGOR RELATING TO SUCH
LIMITED LIABILITY COMPANY INTERESTS, INCLUDING ANY POWER TO TERMINATE, CANCEL OR
MODIFY ANY LIMITED LIABILITY COMPANY AGREEMENT OR OPERATING AGREEMENT, TO
EXECUTE ANY INSTRUMENTS AND TO TAKE ANY AND ALL OTHER ACTION ON BEHALF OF AND IN
THE NAME OF SUCH PLEDGOR IN RESPECT OF SUCH LIMITED LIABILITY COMPANY INTERESTS
AND ANY SUCH LIMITED LIABILITY COMPANY, TO MAKE DETERMINATIONS, TO EXERCISE ANY
ELECTION (INCLUDING, BUT NOT LIMITED TO, ELECTION OF REMEDIES) OR OPTION OR TO
GIVE OR RECEIVE ANY NOTICE, CONSENT, AMENDMENT, WAIVER OR APPROVAL, TOGETHER
WITH FULL POWER AND AUTHORITY TO DEMAND, RECEIVE, ENFORCE, COLLECT OR RECEIPT
FOR ANY OF THE FOREGOING OR FOR ANY LIMITED LIABILITY COMPANY ASSET, TO ENFORCE
OR EXECUTE ANY CHECKS, OR OTHER INSTRUMENTS OR ORDERS, TO FILE ANY CLAIMS AND TO
TAKE ANY ACTION IN CONNECTION WITH ANY OF THE FOREGOING (WITH ALL OF THE
FOREGOING RIGHTS ONLY TO BE EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT); AND

 

(F)           ALL OTHER PROPERTY HEREAFTER DELIVERED IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES AND INSTRUMENTS REPRESENTING
OR EVIDENCING SUCH OTHER PROPERTY AND ALL CASH, SECURITIES, INTEREST, DIVIDENDS,
RIGHTS AND

 

 

10


 

OTHER PROPERTY AT ANY TIME AND FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL THEREOF;

 


(D)           ALL PARTNERSHIP INTERESTS OWNED BY SUCH PLEDGOR FROM TIME TO TIME
AND ALL OF ITS RIGHT, TITLE AND INTEREST IN EACH PARTNERSHIP TO WHICH EACH SUCH
INTEREST RELATES, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED, INCLUDING, WITHOUT
LIMITATION, TO THE FULLEST EXTENT PERMITTED UNDER THE TERMS AND PROVISIONS OF
THE DOCUMENTS AND AGREEMENTS GOVERNING SUCH PARTNERSHIP INTERESTS AND APPLICABLE
LAW:


 

(A)          ALL THE CAPITAL THEREOF AND ITS INTEREST IN ALL PROFITS, LOSSES,
PARTNERSHIP ASSETS AND OTHER DISTRIBUTIONS TO WHICH SUCH PLEDGOR SHALL AT ANY
TIME BE ENTITLED IN RESPECT OF SUCH PARTNERSHIP INTERESTS;

 

(B)           ALL OTHER PAYMENTS DUE OR TO BECOME DUE TO SUCH PLEDGOR IN RESPECT
OF PARTNERSHIP INTERESTS, WHETHER UNDER ANY PARTNERSHIP AGREEMENT OR OTHERWISE,
WHETHER AS CONTRACTUAL OBLIGATIONS, DAMAGES, INSURANCE PROCEEDS OR OTHERWISE;

 

(C)           ALL OF ITS CLAIMS, RIGHTS, POWERS, PRIVILEGES, AUTHORITY, OPTIONS,
SECURITY INTERESTS, LIENS AND REMEDIES, IF ANY, UNDER ANY PARTNERSHIP AGREEMENT
OR OPERATING AGREEMENT, OR AT LAW OR OTHERWISE IN RESPECT OF SUCH PARTNERSHIP
INTERESTS;

 

(D)          ALL PRESENT AND FUTURE CLAIMS, IF ANY, OF SUCH PLEDGOR AGAINST ANY
SUCH PARTNERSHIP FOR MONEYS LOANED OR ADVANCED, FOR SERVICES RENDERED OR
OTHERWISE;

 

(E)           ALL OF SUCH PLEDGOR’S RIGHTS UNDER ANY PARTNERSHIP AGREEMENT OR
OPERATING AGREEMENT OR AT LAW TO EXERCISE AND ENFORCE EVERY RIGHT, POWER,
REMEDY, AUTHORITY, OPTION AND PRIVILEGE OF SUCH PLEDGOR RELATING TO SUCH
PARTNERSHIP INTERESTS, INCLUDING ANY POWER TO TERMINATE, CANCEL OR MODIFY ANY
PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT, TO EXECUTE ANY INSTRUMENTS AND TO
TAKE ANY AND ALL OTHER ACTION ON BEHALF OF AND IN THE NAME OF ANY OF SUCH
PLEDGOR IN RESPECT OF SUCH PARTNERSHIP INTERESTS AND ANY SUCH PARTNERSHIP, TO
MAKE DETERMINATIONS, TO EXERCISE ANY ELECTION (INCLUDING, BUT NOT LIMITED TO,
ELECTION OF REMEDIES) OR OPTION OR TO GIVE OR RECEIVE ANY NOTICE, CONSENT,
AMENDMENT, WAIVER OR APPROVAL, TOGETHER WITH FULL POWER AND AUTHORITY TO DEMAND,
RECEIVE, ENFORCE, COLLECT OR RECEIPT FOR ANY OF THE FOREGOING OR FOR ANY
PARTNERSHIP ASSET, TO ENFORCE OR EXECUTE ANY CHECKS, OR OTHER INSTRUMENTS OR
ORDERS, TO FILE ANY CLAIMS AND TO TAKE ANY ACTION IN CONNECTION WITH ANY OF THE
FOREGOING (WITH ALL OF THE FOREGOING RIGHTS ONLY TO BE EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT); AND

 

(F)           ALL OTHER PROPERTY HEREAFTER DELIVERED IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES AND INSTRUMENTS REPRESENTING
OR EVIDENCING SUCH OTHER PROPERTY AND ALL CASH, SECURITIES, INTEREST, DIVIDENDS,
RIGHTS AND OTHER PROPERTY AT ANY TIME AND FROM TIME TO TIME RECEIVED, RECEIVABLE
OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL THEREOF;

 

 

11


 


(E)           ALL SECURITY ENTITLEMENTS OWNED BY SUCH PLEDGOR FROM TIME TO TIME
IN ANY AND ALL OF THE FOREGOING;


 


(F)            ALL FINANCIAL ASSETS AND INVESTMENT PROPERTY OWNED BY SUCH
PLEDGOR FROM TIME TO TIME; AND


 


(G)           ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING.


 

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, (i) with respect to each Non-Canadian Foreign Subsidiary, if, at any
time, the pledge and assignment as otherwise contemplated herein of more than
66-2/3% of the voting capital stock of such Non-Canadian Foreign Subsidiary
would give rise to “deemed dividend” tax consequences under Section 956 of the
Code, then not more 65% of the outstanding voting capital stock (plus 100% of
the non-voting capital stock) of such Non-Canadian Foreign Subsidiary shall be
required to be pledged pursuant to this Agreement, (ii) the Second Lien
Creditors shall not have a security interest in, and the grant of security
interests pursuant to this Agreement for the benefit of the Second Lien
Creditors shall not extend to, any Second Lien Excluded Collateral, and with
respect to the Second Lien Creditors the term “Collateral” shall not include the
Second Lien Excluded Collateral, (iii) the term “Collateral” with respect to the
Second Lien Obligations shall not include any Collateral owned by Holdings or in
which Holdings has any direct right, title or interest, and the grant or pledge
of security interests hereunder by Holdings shall be solely for the benefit of
the First Lien Creditors and shall not secure any of the Second Lien Obligations
and Holdings shall not be a Pledgor with respect to the Second Lien Obligations
for any purpose whatsoever, (iv) to the extent that the granting or perfecting
of any assets or property of the Pledgors acquired after August 18, 2003
requires the consent of a third party that has not been obtained after the
Pledgors (other than Holdings) have used commercially reasonable efforts to
obtain such consent, the Secured Lien Creditors shall not have a security
interest in, and the grant of security interest pursuant to this Agreement for
the benefit of the Second Lien Creditors shall not extend to, any such property
or assets, (v) to the extent that a security interest in favor of the Second
Lien Creditors cannot be granted or perfected in certain assets or property of
the Pledgors under applicable law, the Second Lien Creditors shall not have a
security interest in, and the grant or pledge of security interest pursuant to
this Agreement for the benefit of the Second Lien Creditors that not extend to,
any such assets or property and (vi) the Secured Creditors shall not have a
security interest in, and the grant of security interest pursuant to this
Agreement for the benefit of the Secured Creditors shall not extend to, and the
“Collateral” shall not include any Holdings Excluded Collateral.

 

3.2.  Procedures.  (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) take the following actions as set forth below (as promptly as practicable
and, in any event, within 10 days after it obtains such Collateral) for the
benefit of the Pledgee and the Secured Creditors:

 

 

12


 

(I)            WITH RESPECT TO A CERTIFICATED SECURITY (OTHER THAN A
CERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING CORPORATION), THE
RESPECTIVE PLEDGOR SHALL DELIVER SUCH CERTIFICATED SECURITY TO THE PLEDGEE,
INDORSED TO THE PLEDGEE OR INDORSED IN BLANK;

 

(II)           WITH RESPECT TO AN UNCERTIFICATED SECURITY (OTHER THAN AN
UNCERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING CORPORATION), THE
RESPECTIVE PLEDGOR SHALL CAUSE THE ISSUER OF SUCH UNCERTIFICATED SECURITY (OR,
IN THE CASE OF AN ISSUER THAT IS NOT A SUBSIDIARY OF SUCH PLEDGOR, WILL USE
REASONABLE EFFORTS TO CAUSE SUCH ISSUER) TO DULY AUTHORIZE AND EXECUTE, AND
DELIVER TO THE PLEDGEE, AN AGREEMENT FOR THE BENEFIT OF THE PLEDGEE AND THE
SECURED CREDITORS SUBSTANTIALLY IN THE FORM OF ANNEX H HERETO (APPROPRIATELY
COMPLETED TO THE SATISFACTION OF THE PLEDGEE AND WITH SUCH MODIFICATIONS, IF
ANY, AS SHALL BE SATISFACTORY TO THE PLEDGEE) PURSUANT TO WHICH SUCH ISSUER
AGREES TO COMPLY WITH ANY AND ALL INSTRUCTIONS ORIGINATED BY THE PLEDGEE WITHOUT
FURTHER CONSENT BY THE REGISTERED OWNER AND NOT TO COMPLY WITH INSTRUCTIONS
REGARDING SUCH UNCERTIFICATED SECURITY ORIGINATED BY ANY OTHER PERSON OTHER THAN
A COURT OF COMPETENT JURISDICTION;

 

(III)          WITH RESPECT TO A CERTIFICATED SECURITY, UNCERTIFICATED SECURITY,
PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY INTEREST CREDITED ON THE BOOKS
OF A CLEARING CORPORATION (INCLUDING A FEDERAL RESERVE BANK, PARTICIPANTS TRUST
COMPANY OR THE DEPOSITORY TRUST COMPANY), THE RESPECTIVE PLEDGOR SHALL PROMPTLY
NOTIFY THE PLEDGEE THEREOF AND SHALL PROMPTLY TAKE ALL ACTIONS REQUIRED (I) TO
COMPLY WITH THE APPLICABLE RULES OF SUCH CLEARING CORPORATION AND (II) TO
PERFECT THE SECURITY INTEREST OF THE PLEDGEE UNDER APPLICABLE LAW (INCLUDING, IN
ANY EVENT, UNDER SECTIONS 9-314(A) AND (C), 9-106 AND 8-106(D) OF THE UCC).  THE
PLEDGOR FURTHER AGREES TO TAKE SUCH ACTIONS AS THE PLEDGEE DEEMS NECESSARY OR
DESIRABLE TO EFFECT THE FOREGOING;

 

(IV)          WITH RESPECT TO A PARTNERSHIP INTEREST OR A LIMITED LIABILITY
COMPANY INTEREST (OTHER THAN A PARTNERSHIP INTEREST OR LIMITED LIABILITY
INTEREST CREDITED ON THE BOOKS OF A CLEARING CORPORATION), (1) IF SUCH
PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY INTEREST IS REPRESENTED BY A
CERTIFICATE OR IS A SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET FORTH IN
SECTION 3.2(A)(I) HEREOF, AND (2) IF SUCH PARTNERSHIP INTEREST OR LIMITED
LIABILITY COMPANY INTEREST IS NOT REPRESENTED BY A CERTIFICATE OR IS NOT A
SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET FORTH IN
SECTION 3.2(A)(II) HEREOF;

 

(V)           WITH RESPECT TO ANY NOTE, PHYSICAL DELIVERY OF SUCH NOTE TO THE
PLEDGEE, INDORSED TO THE PLEDGEE OR INDORSED IN BLANK; AND

 

(VI)          WITH RESPECT TO CASH PROCEEDS FROM ANY OF THE COLLATERAL DESCRIBED
IN SECTION 3.1 HEREOF (EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE CREDIT
AGREEMENT OR U.S. SECURITY AGREEMENT), (I) ESTABLISHMENT BY THE PLEDGEE OF A
CASH ACCOUNT IN THE NAME OF SUCH PLEDGOR OVER WHICH THE PLEDGEE SHALL HAVE
EXCLUSIVE AND ABSOLUTE CONTROL AND DOMINION (AND NO WITHDRAWALS OR TRANSFERS MAY
BE MADE THEREFROM BY ANY PERSON EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
PLEDGEE) AND (II) DEPOSIT OF SUCH CASH IN SUCH CASH ACCOUNT.

 

 

13


 


(B)           IN ADDITION TO THE ACTIONS REQUIRED TO BE TAKEN PURSUANT TO
PRECEDING SECTION 3.2(A), EACH PLEDGOR SHALL TAKE THE FOLLOWING ADDITIONAL
ACTIONS WITH RESPECT TO THE SECURITIES AND COLLATERAL:


 

(I)            WITH RESPECT TO ALL COLLATERAL OF SUCH PLEDGOR WHEREBY OR WITH
RESPECT TO WHICH THE PLEDGEE MAY OBTAIN “CONTROL” THEREOF WITHIN THE MEANING OF
SECTION 8-106 OF THE UCC (OR UNDER ANY PROVISION OF THE UCC AS SAME MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME, OR UNDER THE LAWS OF ANY RELEVANT
STATE OTHER THAN THE STATE OF NEW YORK), THE RESPECTIVE PLEDGOR SHALL TAKE ALL
ACTIONS AS MAY BE REQUESTED FROM TIME TO TIME BY THE PLEDGEE SO THAT “CONTROL”
OF SUCH COLLATERAL IS OBTAINED AND AT ALL TIMES HELD BY THE PLEDGEE; AND

 

(II)           EACH PLEDGOR SHALL FROM TIME TO TIME CAUSE APPROPRIATE FINANCING
STATEMENTS (ON FORM UCC-1 OR OTHER APPROPRIATE FORM) UNDER THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE VARIOUS RELEVANT STATES, COVERING ALL
COLLATERAL HEREUNDER (WITH THE FORM OF SUCH FINANCING STATEMENTS TO BE
SATISFACTORY TO THE PLEDGEE), TO BE FILED IN THE RELEVANT FILING OFFICES SO THAT
AT ALL TIMES THE PLEDGEE HAS A SECURITY INTEREST IN ALL INVESTMENT PROPERTY AND
OTHER COLLATERAL WHICH IS PERFECTED BY THE FILING OF SUCH FINANCING STATEMENTS
(IN EACH CASE TO THE MAXIMUM EXTENT PERFECTION BY FILING MAY BE OBTAINED UNDER
THE LAWS OF THE RELEVANT STATES, INCLUDING, WITHOUT LIMITATION, SECTION 9-312 OF
THE UCC).

 

3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the Amendment and Restatement
Effective Date, such Collateral shall automatically (and without any further
action being required to be taken) be subject to the pledge and security
interests created pursuant to Section 3.1 hereof and, furthermore, the
respective Pledgor will promptly thereafter take (or cause to be taken) all
action with respect to such Collateral in accordance with the procedures set
forth in Section 3.2 hereof, and will promptly thereafter deliver to the Pledgee
(i) a certificate executed by a principal executive officer of such Pledgor
describing such Collateral and certifying that the same has been duly pledged in
favor of the Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) such supplements to Annexes A through G hereto as are necessary to cause
such annexes to be complete and accurate at such time.

 

3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.

 

3.5.  Definition of Pledged Notes.  All Notes at any time pledged or required to
be pledged hereunder are hereinafter called the “Pledged Notes”.

 

3.6.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the Amendment and Restatement Effective
Date:  (i) the jurisdiction of organization of such Pledgor, and such Pledgor’s
organizational identification number (if any), is listed on Annex A hereto;
(ii) each Subsidiary of such Pledgor, and the direct ownership thereof, is
listed in Annex B hereto; (iii) the Stock (and any warrants or options to

 

 

14


 

purchase Stock) held by such Pledgor consists of the number and type of shares
of the stock (or warrants or options to purchase any stock) of the corporations
as described in Annex C hereto; (iv) such Stock constitutes that percentage of
the issued and outstanding capital stock of the issuing corporation as is set
forth in Annex C hereto; (v) the Notes held by such Pledgor consist of the
promissory notes described in Annex D hereto where such Pledgor is listed as the
lender; (vi) the Limited Liability Company Interests held by such Pledgor
consist of the number and type of interests of the Persons described in Annex E
hereto; (vii) each such Limited Liability Company Interest constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex E hereto; (viii) the Partnership Interests held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (ix) each such Partnership Interest constitutes that percentage
or portion of the entire partnership interest of the Partnership as set forth in
Annex F hereto; (x) the Pledgor has complied with the respective procedure set
forth in Section 3.2(a) hereof with respect to each item of Collateral described
in Annexes B through F hereto; and (xi) on the Amendment and Restatement
Effective Date, such Pledgor owns no other Securities, Limited Liability Company
Interests or Partnership Interests.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent deemed
necessary or desirable by the Pledgee to enable it to perfect its security
interest in any of the Collateral or to exercise any of its remedies hereunder,
the Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of the Collateral, which may be held
(in the discretion of the Pledgee) in the name of the relevant Pledgor, endorsed
or assigned in blank or in favor of the Pledgee or any nominee or nominees of
the Pledgee or a sub-agent appointed by the Pledgee.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default (or a Default under
Section 9.1(e) of the Credit Agreement (or, after all First Lien Obligations
have been paid in full in cash in accordance with the terms thereof, all
Commitments under the Credit Agreement have been terminated and all Letters of
Credit have been terminated or cash collateralized in a manner satisfactory to
the Administrative Agent, Section 6.01(7) or 6.01(8) of the Senior Secured Notes
Indenture)), each Pledgor shall be entitled to exercise all voting rights
attaching to any and all Collateral owned by it, and to give consents, waivers
or ratifications in respect thereof, provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate,
result in breach of any covenant contained in, or be inconsistent with, any of
the terms of this Agreement, the Credit Agreement, any other Credit Document,
any Interest Rate Agreement or any Senior Secured Notes Document (collectively,
the “Secured Debt Agreements”), or which would have the effect of impairing the
value of the Collateral or any part thereof or the position or interests of the
Pledgee or any Secured Creditor therein.  All such rights of a Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default (or a Default under Section 9.1(e) of the Credit Agreement (or, after
all First Lien Obligations have been paid in full in cash in accordance with the
terms thereof, all Commitments under the Credit Agreement have been terminated
and all Letters of Credit have been terminated or cash collateralized in a
manner satisfactory to the Administrative Agent, Section 6.01(7) or 6.01(8) of
the Senior Secured Notes Indenture)) shall occur and be continuing and Section 7
hereof shall become applicable.

 

 

15


 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until an Event of Default (or
a Default under Section 9.1(e) of the Credit Agreement (or, after all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof,
all Commitments under the Credit Agreement have been terminated and all Letters
of Credit have been terminated or cash collateralized in a manner satisfactory
to the Administrative Agent, Section 6.01(7) or 6.01(8) of the Senior Secured
Notes Indenture) shall have occurred and be continuing, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor.  Subject to Section 3.2
hereof, the Pledgee shall be entitled to receive directly, and to retain as part
of the Collateral:

 

(I)            ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH DIVIDENDS OTHER THAN AS SET FORTH ABOVE)
PAID OR DISTRIBUTED BY WAY OF DIVIDEND OR OTHERWISE IN RESPECT OF THE
COLLATERAL;

 

(II)           ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH) PAID OR DISTRIBUTED IN RESPECT OF THE
COLLATERAL BY WAY OF STOCK-SPLIT, SPIN-OFF, SPLIT-UP, RECLASSIFICATION,
COMBINATION OF SHARES OR SIMILAR REARRANGEMENT; AND

 

(III)          ALL OTHER OR ADDITIONAL STOCK, NOTES, LIMITED LIABILITY COMPANY
INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER SECURITIES OR PROPERTY
(INCLUDING, BUT NOT LIMITED TO, CASH) WHICH MAY BE PAID IN RESPECT OF THE
COLLATERAL BY REASON OF ANY CONSOLIDATION, MERGER, EXCHANGE OF STOCK, CONVEYANCE
OF ASSETS, LIQUIDATION OR SIMILAR CORPORATE REORGANIZATION.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement.  Furthermore, so long as no Default
or Event of Default has occurred and is continuing the provisions of the second
sentence of this Section 6 shall not apply to dividends or distributions (except
to the extent in the form of items which would constitute Collateral pursuant to
clauses (a) through (f), inclusive, of Section 3.1) made in connection with any
dissolution of a Subsidiary of the Borrower contemplated by Section 8.1(c) of
the Credit Agreement to the extent permitted thereby and distributions (except
to the extent in the form of items which would constitute Collateral pursuant to
clauses (a) through (f), inclusive, of Section 3.1) to the Unit Subsidiary
contemplated by Section 7.18(a) of the Credit Agreement, provided that such
transactions are consummated in accordance with the applicable terms and
conditions set forth in the Credit Agreement.  All dividends, distributions or
other payments which are received by the respective Pledgor contrary to the
provisions of this Section 6 or Section 7 shall be received in trust for the
benefit of the Pledgee, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT OR CERTAIN DEFAULTS.  In case an
Event of Default shall have occurred and be continuing, the Pledgee shall be
entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement or by any other Secured Debt Agreement or by law) for the
protection and

 

 

16


 

enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code of the State of New York, and the Pledgee shall be
entitled, without limitation, to exercise any or all of the following rights,
which each Pledgor hereby agrees to be commercially reasonable:

 

(I)            TO RECEIVE ALL AMOUNTS PAYABLE IN RESPECT OF THE COLLATERAL
OTHERWISE PAYABLE UNDER SECTION 6 TO SUCH PLEDGOR;

 

(II)           TO TRANSFER ALL OR ANY PART OF THE COLLATERAL INTO THE PLEDGEE’S
NAME OR THE NAME OF ITS NOMINEE OR NOMINEES;

 

(III)          TO ACCELERATE ANY PLEDGED NOTE WHICH MAY BE ACCELERATED IN
ACCORDANCE WITH ITS TERMS, AND TAKE ANY OTHER LAWFUL ACTION TO COLLECT UPON ANY
PLEDGED NOTE (INCLUDING, WITHOUT LIMITATION, TO MAKE ANY DEMAND FOR PAYMENT
THEREON);

 

(IV)          TO VOTE ALL OR ANY PART OF THE COLLATERAL (WHETHER OR NOT
TRANSFERRED INTO THE NAME OF THE PLEDGEE) AND GIVE ALL CONSENTS, WAIVERS AND
RATIFICATIONS IN RESPECT OF THE COLLATERAL AND OTHERWISE ACT WITH RESPECT
THERETO AS THOUGH IT WERE THE OUTRIGHT OWNER THEREOF (EACH PLEDGOR HEREBY
IRREVOCABLY CONSTITUTING AND APPOINTING THE PLEDGEE THE PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION TO DO SO);

 

(V)           AT ANY TIME OR FROM TIME TO TIME TO SELL, ASSIGN AND DELIVER, OR
GRANT OPTIONS TO PURCHASE, ALL OR ANY PART OF THE COLLATERAL, OR ANY INTEREST
THEREIN, AT ANY PUBLIC OR PRIVATE SALE, WITHOUT DEMAND OF PERFORMANCE,
ADVERTISEMENT OR NOTICE OF INTENTION TO SELL OR OF THE TIME OR PLACE OF SALE OR
ADJOURNMENT THEREOF OR TO REDEEM OR OTHERWISE (ALL OF WHICH ARE HEREBY WAIVED BY
EACH PLEDGOR), FOR CASH, ON CREDIT OR FOR OTHER PROPERTY, FOR IMMEDIATE OR
FUTURE DELIVERY WITHOUT ANY ASSUMPTION OF CREDIT RISK, AND FOR SUCH PRICE OR
PRICES AND ON SUCH TERMS AS THE PLEDGEE IN ITS ABSOLUTE DISCRETION MAY
DETERMINE; PROVIDED THAT AT LEAST 10 DAYS’ NOTICE OF THE TIME AND PLACE OF ANY
SUCH SALE SHALL BE GIVEN TO SUCH PLEDGOR.  THE PLEDGEE SHALL NOT BE OBLIGATED TO
MAKE SUCH SALE OF COLLATERAL REGARDLESS OF WHETHER ANY SUCH NOTICE OF SALE HAS
THERETOFORE BEEN GIVEN.  EACH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY
SO SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF EACH PLEDGOR, AND
EACH PLEDGOR HEREBY WAIVES AND RELEASES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT OR EQUITY OF REDEMPTION WITH RESPECT TO THE COLLATERAL, WHETHER BEFORE
OR AFTER SALE HEREUNDER, ALL RIGHTS, IF ANY, OF MARSHALLING THE COLLATERAL AND
ANY OTHER SECURITY FOR THE OBLIGATIONS OR OTHERWISE, AND ALL RIGHTS, IF ANY, OF
STAY AND/OR APPRAISAL WHICH IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE
UNDER RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED.  AT ANY SUCH
SALE, UNLESS PROHIBITED BY APPLICABLE LAW, THE PLEDGEE ON BEHALF OF ALL SECURED
CREDITORS (OR CERTAIN OF THEM) MAY BID FOR AND PURCHASE (BY BIDDING IN
OBLIGATIONS OR OTHERWISE) ALL OR ANY PART OF THE COLLATERAL SO SOLD FREE FROM
ANY SUCH RIGHT OR EQUITY OF REDEMPTION.  NEITHER THE PLEDGEE NOR ANY SECURED
CREDITOR SHALL BE LIABLE FOR FAILURE TO COLLECT OR REALIZE UPON ANY OR ALL OF
THE COLLATERAL OR FOR ANY DELAY IN SO DOING NOR SHALL ANY OF THEM BE UNDER ANY
OBLIGATION TO TAKE ANY ACTION WHATSOEVER WITH REGARD THERETO; AND

 

 

17


 

(VI)          TO SET-OFF ANY AND ALL COLLATERAL AGAINST ANY AND ALL OBLIGATIONS,
AND TO WITHDRAW ANY AND ALL CASH OR OTHER COLLATERAL FROM ANY AND ALL COLLATERAL
ACCOUNTS AND TO APPLY SUCH CASH AND OTHER COLLATERAL TO THE PAYMENT OF ANY AND
ALL OBLIGATIONS;

 

provided that, upon the occurrence of a Default under Section 9.1(e) of the
Credit Agreement (or, after all First Lien Obligations have been paid in full in
cash in accordance with the terms thereof, all Commitments under the Credit
Agreement have been terminated and all Letters of Credit have been terminated or
cash collateralized in a manner satisfactory to the Administrative Agent,
Section 6.01(7) or 6.01(8) of the Senior Secured Notes Indenture), the Pledgee
may exercise the rights specified in clause (i) above.

 

8.  REMEDIES, ETC., CUMULATIVE.  Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Secured Debt Agreement, or now or
hereafter existing at law or in equity or by statute, shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy. 
The exercise or beginning of the exercise by the Pledgee or any Secured Creditor
of any one or more of the rights, powers or remedies provided for in this
Agreement or any other Secured Debt Agreement or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or later exercise by the Pledgee or any Secured Creditor of all such other
rights, powers or remedies, and no failure or delay on the part of the Pledgee
or any Secured Creditor to exercise any such right, power or remedy shall
operate as a waiver thereof.  Unless otherwise required by the respective
Secured Debt Agreements, no notice to or demand on any Pledgor in any case shall
entitle such Pledgor to any other or further notice or demand in similar other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
Secured Creditor to any other or further action in any circumstances without
demand or notice.  By accepting the benefits of this Agreement and each other
Collateral Document, the Secured Creditors expressly acknowledge and agree that
this Agreement and each other Collateral Document may be enforced only by the
action of the Pledgee, acting upon the instructions of the Required Secured
Creditors and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or any other Collateral Document
or to realize upon the security to be granted hereby or thereby, it being
understood and agreed that such rights and remedies may be exercised by the
Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the other Collateral Documents.

 

9.  APPLICATION OF PROCEEDS.  (a)  All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement (which for the avoidance of doubt, also shall include, without
limitation, any payment or distribution of Collateral of any Pledgor upon any
total or partial liquidation, dissolution, winding-up, reorganization,
assignment for the benefit of creditors or marshalling of assets of any Pledgor
in a bankruptcy, reorganization, insolvency, receivership or other similar
proceeding relating to any Pledgor or its assets, whether voluntary or
involuntary), together with all other moneys received by the Pledgee hereunder,
shall be applied to the payment of the Obligations in the manner provided in
Section 7.4 of the U.S. Security Agreement.

 


(B)           IT IS UNDERSTOOD AND AGREED THAT THE PLEDGORS SHALL REMAIN JOINTLY
AND SEVERALLY LIABLE TO THE EXTENT OF ANY DEFICIENCY BETWEEN THE AMOUNT OF
PROCEEDS OF THE COLLATERAL HEREUNDER AND THE AGGREGATE AMOUNT OF THE
OBLIGATIONS.

 

 

18


 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee, each Secured Creditor that is an indemnitee under
Section 6 of Annex N to the U.S. Security Agreement and their respective
successors, assigns, employees, agents and servants (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case arising out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities (including liabilities for penalties) or expenses of whatsoever kind
or nature to the extent incurred or arising by reason of gross negligence or
willful misconduct of such Indemnitee).  In no event shall any Indemnitee
hereunder be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies or other property actually received by it in accordance
with the terms hereof.  If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, each Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.  The indemnity
obligations of each Pledgor contained in this Section 11 shall continue in full
force and effect notwithstanding the full payment of all the Notes issued under
the Credit Agreement, the termination of all Interest Rate Agreements and
Letters of Credit, the full repayment of all the outstanding Senior Secured
Notes and the payment of all other Obligations and notwithstanding the discharge
thereof.

 

12.  FURTHER ASSURANCES; POWER OF ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the UCC such financing statements, continuation statements and
other documents in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

 


(B)           EACH PLEDGOR HEREBY APPOINTS THE PLEDGEE SUCH PLEDGOR’S
ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH PLEDGOR AND
IN THE NAME OF SUCH PLEDGOR OR OTHERWISE, FROM TIME TO TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF

 

 

19


 


DEFAULT, IN THE PLEDGEE’S DISCRETION TO TAKE ANY ACTION AND TO EXECUTE ANY
INSTRUMENT WHICH THE PLEDGEE MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT.


 

13.  THE PLEDGEE AS COLLATERAL AGENT.  The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement.  It is expressly understood and agreed by each Secured Creditor that
by accepting the benefits of this Agreement each such Secured Creditor
acknowledges and agrees (i) that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in the U.S. Security Agreement (including Annex N to the U.S.
Security Agreement) and (ii) to all of the other provisions of Annex N to the
U.S. Security Agreement.  The Pledgee shall act hereunder on the terms and
conditions set forth herein and in the U.S. Security Agreement (including Annex
N to the U.S. Security Agreement).  A successor Pledgee, as Collateral Agent,
may be appointed as, and to the extent, provided in Section 8 of Annex N to the
U.S. Security Agreement.

 

14.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except in accordance with the terms
of this Agreement and the other Secured Debt Agreements); provided that Holdings
may sell, transfer or otherwise dispose of (by dividend, contribution or
otherwise) any capital stock or other equity interests (or interests therein)
held by Holdings in an Unrestricted Subsidiary or any other foreign Person that
is not a Subsidiary of the Borrower constituting Collateral, so long as (i) no
Default or Event of Default is continuing and (ii) the Administrative Agent and
Collateral Agent have received a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, signed by a Responsible Officer of
Holdings certifying that such Collateral is being sold, transferred or otherwise
disposed of by Holdings for a business purpose (including, without limitation,
that it is being pledged in connection with local financing, sold (in whole or
in part), liquidated, exchanged or contributed to a joint venture).

 

15.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  (a)  Each
Pledgor represents, warrants and covenants that:

 

(I)            IT IS THE LEGAL, BENEFICIAL AND RECORD OWNER OF, AND HAS GOOD AND
MARKETABLE TITLE TO, ALL COLLATERAL CONSISTING OF ONE OR MORE SECURITIES,
PARTNERSHIP INTERESTS AND LIMITED LIABILITY COMPANY INTERESTS AND THAT IT HAS
SUFFICIENT INTEREST IN ALL COLLATERAL IN WHICH A SECURITY INTEREST IS PURPORTED
TO BE CREATED HEREUNDER FOR SUCH SECURITY INTEREST TO ATTACH (SUBJECT, IN EACH
CASE, TO NO PLEDGE, LIEN, MORTGAGE, HYPOTHECATION, SECURITY INTEREST, CHARGE,
OPTION, ADVERSE CLAIM OR OTHER ENCUMBRANCE WHATSOEVER, EXCEPT THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT);

 

(II)           IT HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO PLEDGE ALL THE
COLLATERAL PLEDGED BY IT PURSUANT TO THIS AGREEMENT;

 

(III)          THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY SUCH PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH
PLEDGOR ENFORCEABLE AGAINST SUCH PLEDGOR IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT THE ENFORCE-

 

20


 

ABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’
RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN EQUITY OR AT LAW);

 

(IV)          EXCEPT TO THE EXTENT ALREADY OBTAINED OR MADE, NO CONSENT OF ANY
OTHER PARTY (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER, PARTNER, MEMBER OR
CREDITOR OF SUCH PLEDGOR OR ANY OF THEIR SUBSIDIARIES) AND NO CONSENT, LICENSE,
PERMIT, APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR REPORT TO, OR
REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED
TO BE OBTAINED BY SUCH PLEDGOR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS AGREEMENT, (B) THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, (C) THE PERFECTION OR ENFORCEABILITY OF THE PLEDGEE’S SECURITY
INTEREST IN THE COLLATERAL OR (D) EXCEPT FOR COMPLIANCE WITH OR AS MAY BE
REQUIRED BY APPLICABLE SECURITIES LAWS, THE EXERCISE BY THE PLEDGEE OF ANY OF
ITS RIGHTS OR REMEDIES PROVIDED HEREIN;

 

(V)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY PROVISION OF ANY APPLICABLE LAW OR REGULATION OR OF ANY ORDER,
JUDGMENT, WRIT, AWARD OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY, DOMESTIC OR FOREIGN, APPLICABLE TO SUCH PLEDGOR, OR OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION, CERTIFICATE OF FORMATION, OPERATING
AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, PARTNERSHIP AGREEMENT OR BY-LAWS
OF SUCH PLEDGOR, AS APPLICABLE, OR OF ANY SECURITIES ISSUED BY SUCH PLEDGOR OR
ANY OF ITS SUBSIDIARIES, OR OF ANY MORTGAGE, DEED OF TRUST, INDENTURE, LEASE,
LOAN AGREEMENT, CREDIT AGREEMENT OR OTHER CONTRACT, AGREEMENT OR INSTRUMENT OR
UNDERTAKING TO WHICH SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES IS A PARTY OR WHICH
PURPORTS TO BE BINDING UPON SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES OR UPON ANY
OF THEIR RESPECTIVE ASSETS AND WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
(OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN OR ENCUMBRANCE ON ANY OF THE
ASSETS OF SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT;

 

(VI)          ALL OF THE COLLATERAL (CONSISTING OF SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS OR PARTNERSHIP INTERESTS) HAS BEEN DULY AND VALIDLY ISSUED, IS
FULLY PAID AND NON-ASSESSABLE AND IS SUBJECT TO NO OPTIONS TO PURCHASE OR
SIMILAR RIGHTS;

 

(VII)         EACH OF THE PLEDGED NOTES CONSTITUTES, OR WHEN EXECUTED BY THE
OBLIGOR THEREOF WILL CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’
RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN EQUITY OR AT LAW);

 

(VIII)        THE PLEDGE AND COLLATERAL ASSIGNMENT TO, AND POSSESSION BY, THE
PLEDGEE OF THE COLLATERAL CONSISTING OF CERTIFICATED SECURITIES AND PLEDGED
NOTES PURSUANT TO THIS AGREEMENT CREATES A VALID AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN SUCH CERTIFICATED SECURITIES AND PLEDGED NOTES, AND THE
PROCEEDS THEREOF FOR THE BENEFIT OF THE FIRST LIEN CREDITORS, AND A SECOND
PRIORITY SECURITY INTEREST THEREON FOR THE BENEFIT OF THE SECOND LIEN CREDITORS,
IN EACH CASE SUBJECT TO NO PRIOR LIEN OR ENCUMBRANCE, EXCEPT, WITH RESPECT TO
THE SECOND LIEN CREDITORS, THE FIRST PRIORITY LIENS IN FAVOR OF THE FIRST LIEN
CREDITORS

 

 

21


 

GRANTED PURSUANT TO THIS AGREEMENT, OR TO ANY AGREEMENT PURPORTING TO GRANT TO
ANY THIRD PARTY A LIEN OR ENCUMBRANCE ON THE PROPERTY OR ASSETS OF SUCH PLEDGOR
WHICH WOULD INCLUDE THE SECURITIES AND THE PLEDGEE IS ENTITLED TO ALL THE
RIGHTS, PRIORITIES AND BENEFITS AFFORDED BY THE UCC OR OTHER RELEVANT LAW AS
ENACTED IN ANY RELEVANT JURISDICTION TO PERFECT SECURITY INTERESTS IN RESPECT OF
SUCH COLLATERAL; AND

 

(IX)           “CONTROL” (AS DEFINED IN SECTION 8-106 OF THE UCC) HAS BEEN
OBTAINED BY THE PLEDGEE OVER ALL COLLATERAL CONSISTING OF SECURITIES (INCLUDING
NOTES WHICH ARE SECURITIES) WITH RESPECT TO WHICH SUCH “CONTROL” MAY BE OBTAINED
PURSUANT TO SECTION 8-106 OF THE UCC.

 


(B)           EACH PLEDGOR COVENANTS AND AGREES THAT IT WILL DEFEND THE
PLEDGEE’S RIGHT, TITLE AND SECURITY INTEREST IN AND TO THE SECURITIES AND THE
PROCEEDS THEREOF AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER; AND
EACH PLEDGOR COVENANTS AND AGREES THAT IT WILL HAVE LIKE TITLE TO AND RIGHT TO
PLEDGE ANY OTHER PROPERTY AT ANY TIME HEREAFTER PLEDGED TO THE PLEDGEE AS
COLLATERAL HEREUNDER AND WILL LIKEWISE DEFEND THE RIGHT THERETO AND SECURITY
INTEREST THEREIN OF THE PLEDGEE AND THE SECURED CREDITORS.


 


(C)           EACH PLEDGOR COVENANTS AND AGREES THAT IT WILL TAKE NO ACTION
WHICH WOULD VIOLATE ANY OF THE TERMS OF ANY SECURED DEBT AGREEMENT.


 

16.  JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS.  The
jurisdiction of organization of each Pledgor is specified in Annex A hereto. 
The chief executive office of each Pledgor is located at the address specified
in Annex G hereto.  Each Pledgor will not change the jurisdiction of its
organization except to such new jurisdiction or location as such Pledgor may
establish in accordance with the last sentence of this Section 16.  No Pledgor
shall establish a new jurisdiction of organization until (i) it shall have given
to the Collateral Agent not less than 15 days’ prior written notice of its
intention so to do, clearly identifying such new  jurisdiction of organization
and providing such other information in connection therewith as the Collateral
Agent may reasonably request, and (ii) with respect to such new jurisdiction of
organization, it shall have taken all action, satisfactory to the Collateral
Agent, to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.  Promptly after establishing a new jurisdiction of
organization in accordance with the immediately preceding sentence, the
respective Pledgor shall deliver to the Pledgee a supplement to Annex A hereto
so as to cause such Annex A to be complete and accurate.

 

17.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 19
hereof), including, without limitation:

 

(i)            any renewal, extension, amendment or modification of or addition
or supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

 

22


 

(ii)           any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument or this
Agreement (other than a waiver, consent or extension with respect to this
Agreement in accordance with its terms);

 

(iii)          any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;

 

(iv)          any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or

 

(v)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
Pledgor or any Subsidiary of any Pledgor, or any action taken with respect to
this Agreement by any trustee or receiver, or by any court, in any such
proceeding, whether or not such Pledgor shall have notice or knowledge of any of
the foregoing.

 

18.  REGISTRATION, ETC.  (a)  If an Event of Default shall have occurred and be
continuing and any Pledgor shall have received from the Pledgee a written
request or requests that such Pledgor cause any registration, qualification or
compliance under any Federal or state securities law or laws to be effected with
respect to all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, such Pledgor as soon as
practicable and at its expense will use its best efforts to cause such
registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests, including, without limitation,
registration under the Securities Act of 1933, as then in effect (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with any other
governmental requirements; provided, that the Pledgee shall furnish to such
Pledgor such information regarding the Pledgee as such Pledgor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance.  Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee expressly for use therein.

 

 

23


 


(B)           IF AT ANY TIME WHEN THE PLEDGEE SHALL DETERMINE TO EXERCISE ITS
RIGHT TO SELL ALL OR ANY PART OF THE COLLATERAL CONSISTING OF SECURITIES,
LIMITED LIABILITY COMPANY INTERESTS OR PARTNERSHIP INTERESTS PURSUANT TO
SECTION 7, AND SUCH COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY
REASON WHATSOEVER, BE EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS THEN IN EFFECT, THE PLEDGEE MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, SELL
SUCH COLLATERAL OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH
CIRCUMSTANCES AS THE PLEDGEE MAY DEEM NECESSARY OR ADVISABLE IN ORDER THAT SUCH
SALE MAY LEGALLY BE EFFECTED WITHOUT SUCH REGISTRATION.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IN ANY SUCH EVENT THE PLEDGEE, IN ITS SOLE AND
ABSOLUTE DISCRETION:  (I) MAY PROCEED TO MAKE SUCH PRIVATE SALE NOTWITHSTANDING
THAT A REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH COLLATERAL OR
PART THEREOF SHALL HAVE BEEN FILED UNDER SUCH SECURITIES ACT; (II) MAY APPROACH
AND NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER TO EFFECT SUCH SALE; AND
(III) MAY RESTRICT SUCH SALE TO A PURCHASER WHO WILL REPRESENT AND AGREE THAT
SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A
VIEW TO THE DISTRIBUTION OR SALE OF SUCH COLLATERAL OR PART THEREOF.  IN THE
EVENT OF ANY SUCH SALE, THE PLEDGEE SHALL INCUR NO RESPONSIBILITY OR LIABILITY
FOR SELLING ALL OR ANY PART OF THE COLLATERAL AT A PRICE WHICH THE PLEDGEE, IN
ITS SOLE AND ABSOLUTE DISCRETION, MAY IN GOOD FAITH DEEM REASONABLE UNDER THE
CIRCUMSTANCES, NOTWITHSTANDING THE POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE
MIGHT BE REALIZED IF THE SALE WERE DEFERRED UNTIL THE REGISTRATION AS AFORESAID.


 

19.  TERMINATION; RELEASE.  (a)  On the Termination Date, this Agreement and the
security interests created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 11
hereof and Section 6 of Annex N to the U.S. Security Agreement shall survive any
such termination), and the Pledgee, at the request and expense of any Pledgor,
will execute and deliver to such Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement (including,
without limitation, UCC termination statements and instruments of satisfaction,
discharge and/or reconveyance), and will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement, together with any monies at the time held
by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), a
Partnership Interest or a Limited Liability Company Interest, a termination of
the agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv).  As
used in this Agreement, “Termination Date” shall mean the date upon which the
Total Commitments under the Credit Agreement have been terminated and all
Interest Rate Agreements entered into with any Interest Rate Creditor have been
terminated (or cash collateralized to the reasonable satisfaction of the
Pledgee), no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full in cash in accordance with the terms
thereof, all Letters of Credit issued under the Credit Agreement have been
terminated (or cash collateralized in a manner satisfactory to the
Administrative Agent), all Second Lien Obligations have been paid in full in
cash (or defeased or discharged) in accordance with the terms thereof and all
other Obligations then due and payable have been paid in full in accordance with
the terms thereof; provided, however, at such time as (x) all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof
and all Commitments under the Credit Agreement have been terminated and all
Letters of Credit have been terminated or cash collateralized in a manner

 

 

24


 

satisfactory to the Administrative Agent or (y) the First Lien Creditors have
released their Liens on all of the Collateral then, in either case, this
Agreement and the security interests created hereby shall terminate (provided
that all indemnities set forth herein (including, without limitation, in
Section 11 hereof) and in Section 6 of Annex N to the U.S. Security Agreement
shall survive such termination) unless, in the case of preceding clause (x), any
Event of Default under the Senior Secured Notes Indenture exists as of the date
on which the First Lien Obligations are repaid in full and terminated as
described in such clause (x), in which case the security interests created under
this Agreement in favor of the Second Lien Creditors will not be released except
to the extent the Collateral or any portion thereof was disposed of in order to
repay the First Lien Obligations (although the security interests created in
favor of the Second Lien Creditors will be released when such Event of Default
and all other Events of Default under the Senior Secured Notes Indenture cease
to exist).

 


(B)           IN THE EVENT THAT ANY PART OF THE COLLATERAL IS SOLD OR OTHERWISE
DISPOSED OF (BY DIVIDEND, CONTRIBUTION OR OTHERWISE) IN CONNECTION WITH A SALE
OR DISPOSITION PERMITTED BY THE SECURED DEBT AGREEMENTS (OTHER THAN A SALE OR
OTHER DISPOSITION TO ANY PLEDGOR (OTHER THAN CASH OR CASH EQUIVALENTS
DISTRIBUTED TO HOLDINGS IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT) OR
ANY OF THE BORROWER’S DOMESTIC SUBSIDIARIES OR CANADIAN SUBSIDIARIES) OR IS
OTHERWISE RELEASED WITH THE CONSENT OF THE COLLATERAL AGENT OR THE REQUIRED
SECURED CREDITORS AND THE PROCEEDS OF SUCH SALE OR SALES OR FROM SUCH RELEASE
ARE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE RESPECTIVE SECURED DEBT
AGREEMENTS, TO THE EXTENT REQUIRED TO BE SO APPLIED, THE PLEDGEE, AT THE REQUEST
AND EXPENSE OF THE RESPECTIVE PLEDGOR, WILL DULY ASSIGN, TRANSFER AND DELIVER TO
SUCH PLEDGOR (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH
OF THE COLLATERAL (AND RELEASES THEREFOR) AS IS THEN BEING (OR HAS BEEN) SO
SOLD, DISPOSED OF OR RELEASED AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO
THIS AGREEMENT.  IN THE EVENT THAT ANY CAPITAL STOCK OR OTHER EQUITY INTERESTS
(OR ANY INTEREST THEREIN) HELD BY HOLDINGS IN AN UNRESTRICTED SUBSIDIARY OR ANY
OTHER FOREIGN PERSON THAT IS NOT A SUBSIDIARY OF THE BORROWER CONSTITUTING
COLLATERAL ARE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF (BY DIVIDEND,
CONTRIBUTION OR OTHERWISE), SO LONG AS (I) NO DEFAULT OR EVENT OF DEFAULT IS
CONTINUING AND (II) THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT HAVE RECEIVED
A CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, SIGNED BY A RESPONSIBLE OFFICER OF HOLDINGS CERTIFYING
THAT SUCH COLLATERAL IS BEING SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY
HOLDINGS FOR A BUSINESS PURPOSE (INCLUDING, WITHOUT LIMITATION, THAT IT IS BEING
PLEDGED IN CONNECTION WITH LOCAL FINANCING, SOLD (IN WHOLE OR IN PART),
LIQUIDATED, EXCHANGED OR CONTRIBUTED TO A JOINT VENTURE), SUCH COLLATERAL WILL
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF FREE AND CLEAR OF THE LIENS
CREATED BY THIS AGREEMENT, AND THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE
OF HOLDINGS, WILL DULY AND PROMPTLY ASSIGN, TRANSFER AND DELIVER TO HOLDINGS OR
ITS DESIGNEE (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH
OF THE COLLATERAL AS IS THEN BEING (OR HAS BEEN) SO SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, OR RELEASED, AND AS MAY BE IN THE POSSESSION OF THE
COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS
AGREEMENT.  FURTHERMORE, UPON THE RELEASE OF ANY GUARANTOR FROM ITS GUARANTY IN
ACCORDANCE WITH THE PROVISIONS THEREOF, SUCH PLEDGOR AND THE COLLATERAL (AT SUCH
TIME PLEDGED BY THE RESPECTIVE PLEDGOR PURSUANT HERETO) SHALL BE RELEASED FROM
THIS AGREEMENT.


 


(C)           TO THE EXTENT NOT OTHERWISE PROVIDED IN PRECEDING CLAUSES (A) AND
(B), THE PLEDGEE SHALL WITHOUT THE CONSENT OF ANY SECURED CREDITOR, RELEASE ALL
OR ANY PORTION OF THE

 

 

25


 


COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS TO THE EXTENT PROVIDED IN THE
SENIOR SECURED NOTE INDENTURE.


 


(D)           AT ANY TIME THAT A PLEDGOR DESIRES THAT THE PLEDGEE ASSIGN,
TRANSFER AND DELIVER COLLATERAL (AND RELEASES THEREFOR) AS PROVIDED IN
SECTION 19(A), (B) OR (C) HEREOF, THE PLEDGOR SHALL DELIVER TO THE PLEDGEE A
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF SUCH PLEDGOR STATING THAT THE
RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED PURSUANT TO SUCH
SECTION 19(A), (B) OR (C).


 


(E)           THE PLEDGEE SHALL HAVE NO LIABILITY WHATSOEVER TO ANY OTHER
SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF COLLATERAL BY IT IN ACCORDANCE
WITH, OR WHICH IT IN GOOD FAITH BELIEVES IS IN ACCORDANCE WITH, THIS SECTION 19.


 


(F)            WITHOUT LIMITING THE FOREGOING PROVISIONS OF THIS SECTION 19, TO
THE EXTENT APPLICABLE FOLLOWING THE QUALIFICATION OF THE SENIOR SECURED NOTES
INDENTURE UNDER THE TRUST INDENTURE ACT (BUT ONLY INSOFAR AS THIS AGREEMENT
APPLIES TO THE SECOND LIEN CREDITORS), THE PARTIES HERETO AGREE THAT IF ANY
AMENDMENTS TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT ARE REQUIRED IN
ORDER TO COMPLY WITH THE APPLICABLE PROVISIONS OF THE TRUST INDENTURE ACT, SUCH
PARTIES SHALL COOPERATE AND ACT IN GOOD FAITH TO EFFECT SUCH AMENDMENTS AS
PROMPTLY AS PRACTICABLE.


 

20.  NOTICES, ETC.  All notices and communications hereunder shall be in writing
and sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee or any Pledgor
shall not be effective until received by the Pledgee or such Pledgor, as the
case may be.  All such notices and other communications shall be addressed as
follows:

 


(A)           IF TO ANY PLEDGOR, C/O:


 

Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236
Attention:  John Ross
Telephone No.:  (410) 931-6000
Telecopier No.:  (410) 931-6117

 


(B)           IF TO THE PLEDGEE, AT:

 

26


 

Bank of America, N.A.
335 Madison Avenue
New York, NY  10017
Attention:  Business Capital/URGENT
Telephone No.:  (212) 503-7632
Telecopier No.:  (212) 503-7330

 

(c)           if to any Bank Creditor other than the Pledgee, at such address as
such Bank Creditor shall have specified in the Credit Agreement;

 

(d)           if to any Interest Rate Creditor, at such address as such Interest
Rate Creditor shall have specified in writing to each Pledgor and the Collateral
Agent;

 

(e)           if to the Senior Secured Notes Trustee or any other Second Lien
Creditor, at:

 

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Attention:  Richard Prokosch
Telephone No.: (651) 495-3918
Telecopier No.: (651) 495-8097

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

21.  THE PLEDGEE.  The Pledgee will hold, directly or indirectly in accordance
with this Agreement, all items of the Collateral at any time received by it
under this Agreement.  It is expressly understood and agreed that the
obligations of the Pledgee with respect to the Collateral, interests therein and
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in the UCC and this Agreement.

 

22.  WAIVER; AMENDMENT.  Except as contemplated in Section 25 hereof, none of
the terms and conditions of this Agreement may be changed, waived, discharged or
terminated in any manner whatsoever except in accordance with the terms of the
U.S. Security Agreement.

 

23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.  The headings in this Agreement
are for purposes of reference only and shall not limit or define the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument. 
In the event that any provision of this Agreement shall prove to be

 

 

27


 

invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.

 

24.  WAIVER OF JURY TRIAL.  EACH PLEDGOR AND EACH SECURED CREDITOR IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

25.  ADDITIONAL PLEDGORS.  It is understood and agreed that any Subsidiary of
the Borrower that is required to become a party to this Agreement after the
Amendment and Restatement Effective Date pursuant to the requirements of the
respective Secured Debt Agreements, shall become a Pledgor hereunder by (x)
executing a counterpart of the Joinder Agreement substantially in the form of
Exhibit N to the Credit Agreement, and delivering same to the Pledgee,
(y) delivering supplements to Annexes A through G, inclusive, hereto as are
necessary to cause Annexes to be complete and accurate with respect to such
additional Pledgor on such date and (z) taking all actions specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions above to be taken to
the reasonable satisfaction of the Pledgee.

 

26.  RECOURSE.  This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

27.  LIMITED OBLIGATIONS.  It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  Notwithstanding anything to
the contrary contained herein, in furtherance of the foregoing, it is noted that
the obligations of each Pledgor that is a Subsidiary of the Borrower and which
has executed a guaranty of any of the Obligations pursuant to a Secured Debt
Agreement may have been limited as provided therein.  To the extent not
otherwise provided in a guaranty given by a Pledgor in respect of the Second
Lien Obligations, each Pledgor, other than the Borrower (collectively, the
“second lien pledgors”), the Senior Secured Notes Trustee and each other Second
Lien Creditor hereby confirm that it is the intention of all such Persons that
the grant of the security interest hereunder by the second lien pledgors with
respect to the Second Lien Obligations and the Second Lien Obligations of each
such second lien pledgor hereunder not constitute a fraudulent transfer or
conveyance for purposes of any Bankruptcy Law (as defined in the Senior Secured
Notes Indenture), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Second Lien Obligations of the second lien
pledgors hereunder.  To effectuate the foregoing intention, the Senior Secured
Notes Trustee, the other Second Lien Creditors and the second lien pledgors
hereby irrevocably agree that the Second Lien Obligations of the second lien
pledgors hereunder at any time shall be limited to the maximum amount (after
taking into account any guaranty of the First Lien Obligations by the second
lien pledgors) as will result in the Second Lien

 

 

28


 

Obligations of the second lien pledgors hereunder not constituting a fraudulent
transfer or conveyance.

 

28.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)  Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

 


(B)           EXCEPT AS PROVIDED IN THE LAST SENTENCE OF PARAGRAPH (A) OF THIS
SECTION 28, THE PLEDGEE, BY ACCEPTING THIS AGREEMENT, DID NOT INTEND TO BECOME A
MEMBER OF ANY LIMITED LIABILITY COMPANY OR A PARTNER OF ANY PARTNERSHIP OR
OTHERWISE BE DEEMED TO BE A CO-VENTURER WITH RESPECT TO ANY PLEDGOR, ANY LIMITED
LIABILITY COMPANY, PARTNERSHIP AND/OR ANY OTHER PERSON EITHER BEFORE OR AFTER AN
EVENT OF DEFAULT SHALL HAVE OCCURRED.  THE PLEDGEE SHALL HAVE ONLY THOSE POWERS
SET FORTH HEREIN AND THE SECURED CREDITORS SHALL ASSUME NONE OF THE DUTIES,
OBLIGATIONS OR LIABILITIES OF A MEMBER OF ANY LIMITED LIABILITY COMPANY OR AS A
PARTNER OF ANY PARTNERSHIP OR ANY PLEDGOR EXCEPT AS PROVIDED IN THE LAST
SENTENCE OF PARAGRAPH (A) OF THIS SECTION 28.


 


(C)           THE PLEDGEE AND THE OTHER SECURED CREDITORS SHALL NOT BE OBLIGATED
TO PERFORM OR DISCHARGE ANY OBLIGATION OF ANY PLEDGOR AS A RESULT OF THE PLEDGE
HEREBY EFFECTED.


 


(D)           THE ACCEPTANCE BY THE PLEDGEE OF THIS AGREEMENT, WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND AUTHORITY SO CREATED, SHALL NOT AT ANY TIME OR IN
ANY EVENT OBLIGATE THE PLEDGEE OR ANY OTHER SECURED CREDITOR TO APPEAR IN OR
DEFEND ANY ACTION OR PROCEEDING RELATING TO THE COLLATERAL TO WHICH IT IS NOT A
PARTY, OR TO TAKE ANY ACTION HEREUNDER OR THEREUNDER, OR TO EXPEND ANY MONEY OR
INCUR ANY EXPENSES OR PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY
UNDER THE COLLATERAL.


 

*              *              *              *

 

 

 

29


 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

WILLIAMS SCOTSMAN

 

INTERNATIONAL, INC. (formerly known as

 

SCOTSMAN HOLDINGS, INC.),

 

as a Pledgor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

WILLIAMS SCOTSMAN, INC.,

 

as a Pledgor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

WILLSCOT EQUIPMENT, LLC,

 

as a Pledgor

 

 

 

By: WILLIAMS SCOTSMAN, INC.,

 

as Member

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

SPACE MASTER INTERNATIONAL, INC.,

 

as a Pledgor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

23


 

 

TRUCK & TRAILER SALES, INC.,

 

as a Pledgor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

EVERGREEN MOBILE COMPANY,

 

as a Pledgor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and Agreed to:

 

 

 

BANK OF AMERICA, N.A., as Collateral

 

Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as Senior Secured Notes Trustee for the Second

 

Lien Creditors

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

24


 

ANNEX A

to

PLEDGE AGREEMENT

 

JURISDICTION OF ORGANIZATION

 

Name of Pledgor

 

Jurisdiction of Organization

 

Organizational
Identification Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

ANNEX B

to

PLEDGE AGREEMENT

 

LIST OF SUBSIDIARIES AND DIRECT OWNERSHIP

 

Pledgor

 

Subsidiary

 

Direct Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

LIST OF STOCK

 

Name of
Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

Sub-clause of Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

ANNEX D

to

PLEDGE AGREEMENT

 

LIST OF NOTES

 

Amount

 

Maturity Date

 

Obligor

 

Sub-clause of Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 


 

ANNEX E

to

PLEDGE AGREEMENT

 

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

Name of
Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

Sub-clause of Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 


 

ANNEX F

to

PLEDGE AGREEMENT

 

LIST OF PARTNERSHIP INTERESTS

 

Amount

 

Maturity Date

 

Obligor

 

Sub-clause of Section 3.2(a)
of Pledge Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[TO BE PROVIDED BY THE BORROWER]

 


 

ANNEX G

to

PLEDGE AGREEMENT

 

LIST OF CHIEF EXECUTIVE OFFICES

 

Pledgor

 

Chief Executive Office

 

 

 

 

 

 

 

 


 

ANNEX H

to

PLEDGE AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of _______ __, ____, among the undersigned pledgor (the
“Pledgor”), Bank of America, N.A., not in its individual capacity but solely as
Collateral Agent (the “Pledgee”), and __________, as the issuer of the
Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into an Amended and Restated Pledge Agreement, dated as of March 26, 2002,
amended and restated as of August 18, 2003, and amended and restated as of
June __, 2005 (as amended, amended and restated, modified or supplemented from
time to time, the “Pledge Agreement”), under which, among other things, in order
to secure the payment of the Obligations (as defined in the Pledge Agreement),
the Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors
(as defined in the Pledge Agreement), and grant a security interest in favor of
the Pledgee for the benefit of the Secured Creditors in, all of the right, title
and interest of the Pledgor in and to any and all “uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”), (2) Partnership
Interests (as defined in the Pledge Agreement) and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by the Issuer, whether now existing or hereafter from time to time acquired
by the Pledgor (with all of such Uncertificated Securities, Partnership
Interests and Limited Liability Company Interests being herein collectively
called the “Issuer Pledged Interests”);  and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

 


 

Annex H

Page 2

 

2.             The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

 

3.             The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.

 

4.             All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:

 

335 Madison Avenue

New York, NY  10017

Attention:  Business Capital/URGENT

Telephone No.:  (212) 503-______

Telecopier No.:  (212) 503-7330

 

5.             Until the Pledgee shall have delivered written notice to the
Issuer that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer will, upon receiving notice from the Pledgee stating that
an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Issuer
Pledged Interests from the Issuer for the account of the Pledgor only by wire
transfers to the following address:

 

_____________________
_____________________
_____________________
_____________________
ABA No.:  _______________________
Account in the Name of:  ___________
Account No.:  ____________________

 

6.             Except as expressly provided otherwise in Sections 4 and 5, all
notices, shall be sent or delivered by mail, telegraph, telex, telecopy, cable
or overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writing and addressed as follows:

 


 

Annex H

Page 3

 

(a)           if to any Pledgor, at:

 

8211 Town Center Drive
Baltimore, Maryland  21236
Attention:  John Ross
Tel.:  (410) 931-6000
Fax:  (410) 931-6117

 

(b)           if to the Pledgee, at:

 

335 Madison Avenue
New York, NY  10017
Attention:  Business Capital/URGENT

Telephone No.:  (212) 503-______

Telecopier No.:  (212) 503-7330

 

(c)           if to the Issuer, at:

 

____________________
____________________
____________________
____________________
____________________
____________________

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.             This Agreement shall be binding upon the successors and assigns
of the Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Pledgee and its successors and assigns.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall constitute one instrument.  In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.  None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
the manner whatsoever except in writing signed by the Pledgee, the Issuer and
the Pledgor.

 

8.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 


 

Annex H

Page 4

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

[

 

],

 

as Pledgor

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A., not in its individual

 

capacity but solely as Collateral Agent and Pledgee

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

[

 

],

 

as Issuer

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 


 

EXHIBIT L

 

This document is intended

to be recorded in

_________County, STATE

 

This Mortgage was prepared by
and when recorded should be returned to:

 

Jeffrey J. Temple, Esq.

White & Case LLP

1155 Avenue of the Americas

New York, New York  10036

(212) 819-8729
1140065/0001

 

 

FORM OF MORTGAGE, SECURITY AGREEMENT,

ASSIGNMENT OF LEASES, RENTS AND PROFITS,

FINANCING STATEMENT AND FIXTURE FILING

made by

WILLIAMS SCOTSMAN, INC.,

as the Mortgagor,

to


BANKERS TRUST COMPANY,

Collateral Agent for Various Lending Institutions,

as the Mortgagee

 

 

 


 

MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES, RENTS AND PROFITS,
FINANCING STATEMENT AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, RENTS AND PROFITS,
FINANCING STATEMENT AND FIXTURE FILING, dated as of March __, 2002 (as amended,
modified or supplemented from time to time, this “Mortgage”), made by WILLIAMS
SCOTSMAN, INC., a Maryland corporation (the “Mortgagor”), having an address at
8211 Town Center Drive, Baltimore, Maryland 21236, as the mortgagor, to BANKERS
TRUST COMPANY, a New York banking institution (together with any successor
mortgagee, the “Mortgagee”), having an address at 31 West 52nd Street, New York,
New York 10019, as Collateral Agent, as the mortgagee for the benefit of the
Secured Creditors (as defined below).

 

 All capitalized terms used but not otherwise defined herein shall have the same
meanings ascribed to such terms in the Credit Agreement described below.

 

W I T N E S S E T H :

 

WHEREAS, the Mortgagor, as borrower, Scotsman Holdings, Inc., the financial
institutions from time to time party thereto (the “Lenders”),  the Mortgagee, as
Administrative Agent, Fleet Capital Corporation and Congress Financial
Corporation, as Co-Syndication Agents, Bank of America, N.A. and GMAC Business
Credit, LLC, as Co-Documentation Agents and Deutsche Banc Alex. Brown Inc., as
Sole Lead Arranger and Sole Book Manager, have entered into a Credit Agreement,
dated as of the date hereof (as the same may be amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time, and
including any agreement extending the maturity of, refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of the indebtedness under such agreement or any successor agreements, whether or
not with the same agent, trustee, representative lenders or holders, the “Credit
Agreement”) providing for the making of Loans and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates (including without limitation Deutsche Banc Alex. Brown Inc.
as Sole Lead Arranger and Sole Lead Manager) the Collateral Agent and each other
Agent are hereinafter collectively referred to as the “Bank Creditors”);

 

WHEREAS, the Mortgagor may from time to time be a party to one or more Interest
Rate Agreements with Bankers Trust Company, in its individual capacity (“BTCo”),
any Lender or a syndicate of financial institutions organized by BTCo or an
affiliate of BTCo (even if BTCo or any such Lender ceases to be a Lender under
the Credit Agreement for any reason), and any institution that participates, and
in each case their successors and assigns, in such Interest Rate Agreement
(collectively, the “Other Creditors,” and the Other Creditors together with the
Bank Creditors, collectively, the “Secured Creditors”);

 

WHEREAS,  the Mortgagor is the owner of fee simple title to the Mortgaged
Property (as hereinafter defined);

 


 

WHEREAS, it is a condition precedent to the extensions of credit under the
Credit Agreement that the Mortgagor shall have executed and delivered to the
Mortgagee this Mortgage;

 

WHEREAS, the Mortgagor desires to enter into this Mortgage to satisfy the
condition in the preceding paragraph and to secure (and this Mortgage shall
secure) the following:

 

(i)                                     the full and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations, liabilities and indebtedness (including, without
limitation, principal, premium, interest (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of the Mortgagor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding), reimbursement obligations under Letters of Credit, fees,
costs and indemnities thereon) of the Mortgagor to the Bank Creditors, whether
now existing or hereafter incurred under, arising out of, or in connection with,
the Credit Agreement and the other Credit Documents to which the Mortgagor is a
party, and the due performance and compliance by the Mortgagor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents;

 

(ii)           the full and prompt payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of the
Mortgagor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding) owing
by the Mortgagor to the Other Creditors under, or with respect to, any Interest
Rate Agreement, whether such Interest Rate Agreement is now in existence or
hereafter arising, and the due performance and compliance by the Mortgagor with
all of the terms, conditions and agreements contained therein;

 

(iii)          any and all sums advanced by the Mortgagee in order to preserve
the Mortgaged Property or preserve its security interest in the Mortgaged
Property;

 

(iv)          in the event of any proceeding for the collection or enforcement
of any indebtedness, obligations or liabilities of the Mortgagor and each other
Credit Party referred to above, after an Event of Default shall have occurred
and be continuing, all reasonable expenses of re-taking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Mortgaged
Property or of any exercise by the Mortgagee of its rights hereunder, together
with reasonable attorneys’ fees and disbursements and court costs (including
without limitation all such amounts referred to in Section 4.09 hereof);

 

(v)           all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 4.10 hereof; and

 


 

(vi)          any and all renewals, extensions and modifications of any of the
obligations and liabilities referred to in clauses (i) through (v) above,
inclusive;

 

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (vi) above being herein collectively called the “Obligations.”

 

NOW, THEREFORE, as security for the Obligations and in consideration of the
payment of ten dollars ($10.00) and the other benefits accruing to the
Mortgagor, the receipt and sufficiency of which are hereby acknowledged, THE
MORTGAGOR HEREBY MORTGAGES, GIVES, GRANTS, BARGAINS, SELLS, CONVEYS AND CONFIRMS
TO THE MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS FOREVER, with power of sale
(subject to applicable law) all of the Mortgagor’s estate, right, title and
interest, whether now owned or hereafter acquired, whether as lessor or lessee
and whether vested or contingent, in and to all of the following:

 

A.            The land described in Exhibit A hereto, together with all rights,
privileges, franchises and powers related thereto that are appurtenant to said
land or its ownership, including all minerals, oil and gas and other hydrocarbon
substances thereon or therein; waters, water courses, water stock, water rights
(whether riparian, appropriative, or otherwise, and whether or not appurtenant),
sewer rights, shrubs, crops, trees, timber and other emblements now or hereafter
on, under or above the same or any part or parcel thereof (the “Land”);

 

B.            All buildings, structures, tenant improvements and other
improvements of every kind and description now or hereafter located in or on the
Land, including, but not limited to, all structures, improvements, rail spurs,
dams, reservoirs, water, sanitary and storm sewers, drainage, electricity,
steam, gas, telephone and other utility facilities, parking areas, roads,
driveways, walks and other site improvements of every kind and description now
or hereafter erected or placed on the Land, together with all additions thereto
and all renewals, alterations, substitutions and replacements thereof
(collectively, the “Improvements”);

 

C.            All fixtures, attachments, appliances, equipment, machinery,
building materials and supplies and other tangible property, now or hereafter
attached to said Improvements or now or at any time hereafter located on the
Land and/or Improvements, including, but not limited to, artwork, decorations,
draperies, furnaces, boilers, oil burners, piping, plumbing, refrigeration, air
conditioning, lighting, ventilation, disposal and sprinkler systems, elevators,
motors, dynamos and all other equipment and machinery, appliances, fittings and
fixtures of every kind located in or used in the operation of the Improvements
located on the Land, together with all additions thereto and all renewals,
alterations, substitutions and replacements thereof (hereinafter sometimes
collectively referred to as the “Equipment”);

 

D.            Intentionally Omitted;

 

E.             All surface rights, appurtenant rights and easements, rights of
way, and other rights appurtenant to the use and enjoyment of or used in
connection with the Land and/or the Improvements;

 

F.             All streets, roads and public places (whether open or proposed)
now or hereafter adjoining or otherwise providing access to the Land, the land
lying in the bed of such

 


 

streets, roads and public places, and all other sidewalks, alleys, ways,
passages, vaults, water courses, strips and gores of land now or hereafter
adjoining or used or intended to be used in connection with all or any part of
the Land and/or the Improvements;

 

G.            Any leases, lease guaranties and in any other agreements relating
to the use and occupancy of the Land and/or the Improvements or any portion
thereof, including, but not limited to, any use or occupancy arrangements
created pursuant to Section 365(h) of Title 11 of the United States Code (the
“Bankruptcy Code”) or otherwise in connection with the commencement or
continuance of any bankruptcy, reorganization, arrangement, insolvency,
dissolution, receivership or similar proceedings, or any assignment for the
benefit of creditors, in respect of any tenant or occupant of any portion of the
Land and/or the Improvements (collectively, “Leases”);

 

H.            All revenues, rents, receipts, income, accounts receivable, issues
and profits of the Mortgaged Property (collectively, “Rents”);

 

I.              To the extent assignable, all permits, licenses and rights
relating to the use, occupation and operation of the Land and/or the
Improvements or any business conducted thereon or therein;

 

J.             All real estate tax refunds payable to the Mortgagor with respect
to the Land or the Improvements, and refunds, credits or reimbursements payable
with respect to bonds, escrow accounts or other sums payable in connection with
the use, development, or ownership of the Land and/or Improvements;

 

K.            Any claims or demands with respect to any proceeds of insurance in
effect with respect to the Land and/or the Improvements, including interest
thereon, which the Mortgagor now has or may hereafter acquire and any and all
awards made for the taking by eminent domain, condemnation or by any
proceedings, transfer or purchase in lieu or in anticipation of the exercise of
said rights, or for a change of grade, or for any other injury to or decrease in
the value of, the whole or any part of the Mortgaged Property;

 

L.             Any zoning lot agreements, air rights and development rights
which may be vested in the Mortgagor together with any additional air rights or
development rights which have been or may hereafter be conveyed to or become
vested in the Mortgagor; and

 

M.           All proceeds and products of the conversion, voluntary or
involuntary, including, but not limited to, those from sale, exchange, transfer,
collection, loss, damage, disposition, substitution or replacement of any of the
foregoing, whether into cash, liquidated claims or otherwise.

 

All of the forgoing estates, rights, properties and interests hereby mortgaged
to the Mortgagee are sometimes referred to collectively herein as the “Mortgaged
Property.”

 

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto the
Mortgagee and to its successors and assigns forever, and the Mortgagor hereby
covenants and agrees, on behalf of itself and its successors and assigns, to
warrant and defend the Mortgaged Property unto the Mortgagee, its successors and
assigns against the claims of all persons and parties whatsoever.

 


 

PROVIDED, HOWEVER, that if the Obligations (other than indemnities and similar
obligations not then due and payable, that are stated to survive the repayment
of the principal of, and interest on, the Loans) shall have been paid in cash
and performed in full, then, in such case the Mortgagee shall, at the request
and expense of the Mortgagor, satisfy this Mortgage (without recourse and
without representations or warranties) and the estate, right, title and interest
of the Mortgagee in the Mortgaged Property shall cease, and upon payment to the
Mortgagee of all costs and expenses incurred for the preparation of the release
or assignment hereinafter referenced and all recording costs if allowed by law,
the Mortgagee shall release this Mortgage and the lien hereof by proper
instrument or, at Mortgagor’s request, assign this Mortgage without recourse,
representation or warranty of any kind, other than a representation that the
Mortgagee has not assigned its interests in this Mortgage as of such date.

 


ARTICLE I


 


REPRESENTATIONS, WARRANTIES, COVENANTS
AND AGREEMENTS OF THE MORTGAGOR


 


1.01  TITLE TO THE MORTGAGED PROPERTY.  THE MORTGAGOR REPRESENTS AND WARRANTS:
(A) IT HAS GOOD FEE SIMPLE TITLE TO THE MORTGAGED PROPERTY, FREE AND CLEAR OF
ANY LIENS, OTHER THAN THE PERMITTED LIENS RELATED THERETO, AND IS LAWFULLY
SEIZED AND POSSESSED OF THE MORTGAGED PROPERTY; (B) AFTER RECORDING THIS
MORTGAGE IS A VALID FIRST PRIORITY LIEN UPON THE MORTGAGED PROPERTY (SUBJECT TO
THE PERMITTED LIENS RELATED THERETO); (C) IT HAS FULL POWER AND AUTHORITY TO
ENCUMBER THE MORTGAGED PROPERTY IN THE MANNER SET FORTH HEREIN; AND (D) THERE
ARE NO DEFENSES OR OFFSETS TO THIS MORTGAGE OR TO THE OBLIGATIONS WHICH IT
SECURES.  THE MORTGAGOR SHALL PRESERVE SUCH TITLE AND THE VALIDITY AND PRIORITY
OF THIS MORTGAGE AND SHALL FOREVER WARRANT AND DEFEND THE SAME TO THE MORTGAGEE
AND THE MORTGAGEE’S SUCCESSORS AND ASSIGNS AGAINST THE CLAIMS OF ALL PERSONS AND
PARTIES WHATSOEVER.  THE MORTGAGOR SHALL TAKE NO ACTION NOR SHALL IT FAIL TO
TAKE ANY ACTION WHICH COULD RESULT IN AN IMPAIRMENT OF THE LIEN OF THIS MORTGAGE
OR WHICH COULD FORM THE BASIS FOR ANY PERSON(S) TO CLAIM AN INTEREST IN THE
MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY CLAIM FOR ADVERSE USE OR
POSSESSION OR ANY IMPLIED DEDICATION OR EASEMENT BY PRESCRIPTION) OTHER THAN
PERMITTED LIENS RELATED THERETO.  IF ANY LIEN (OTHER THAN A PERMITTED LIEN)
EXISTS AGAINST ALL OR ANY PORTION OF THE MORTGAGED PROPERTY, THE MORTGAGOR SHALL
PROMPTLY, AT ITS EXPENSE: (A) PROVIDE THE  MORTGAGEE WITH WRITTEN NOTICE OF SUCH
LIEN, INCLUDING INFORMATION RELATING TO THE AMOUNT OF SUCH LIEN; AND (B) PAY
SUCH LIEN IN FULL OR TAKE SUCH OTHER ACTION TO CAUSE SUCH LIEN TO BE RELEASED,
OR, SO LONG AS THE LIEN OF THIS MORTGAGE IS NOT COMPROMISED, CONTEST THE SAME IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND OTHERWISE IN ACCORDANCE WITH THE
PROVISIONS OF THE CREDIT AGREEMENT.  FROM AND AFTER THE OCCURRENCE OF AN EVENT
OF DEFAULT, THE MORTGAGEE MAY, BUT SHALL NOT BE OBLIGATED, TO PAY ANY SUCH
ASSERTED LIEN IF NOT TIMELY PAID BY THE MORTGAGOR.


 


1.02  COMPLIANCE WITH LAW.  THE MORTGAGOR REPRESENTS AND WARRANTS THAT IT
POSSESSES ALL MATERIAL CERTIFICATES, LICENSES, AUTHORIZATIONS, REGISTRATIONS,
PERMITS AND/OR APPROVALS NECESSARY FOR THE OWNERSHIP, OPERATION, LEASING AND
MANAGEMENT OF THE MORTGAGED PROPERTY, INCLUDING, BUT NOT LIMITED TO, ALL
REQUIRED ENVIRONMENTAL PERMITS, OTHER THAN THOSE THAT MORTGAGOR’S FAILURE TO
OBTAIN WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, ALL OF WHICH ARE IN FULL FORCE
AND EFFECT AND NOT THE SUBJECT OF ANY REVOCATION PROCEEDING, UNDISCLOSED
AMENDMENT, RELEASE, SUSPENSION, FORFEITURE OR THE LIKE, OTHER THAN THOSE WHICH
IF NOT IN FULL FORCE AND EFFECT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. THE
PRESENT AND CONTEMPLATED USE AND OCCUPANCY OF THE MORTGAGED PROPERTY DOES NOT
CONFLICT WITH OR VIOLATE ANY SUCH CERTIFICATE, LICENSE,

 

 


 


AUTHORIZATION, REGISTRATION, PERMIT OR APPROVAL, INCLUDING, BUT NOT LIMITED TO,
ANY CERTIFICATE OF OCCUPANCY, OTHER THAN CONFLICTS OR VIOLATIONS WHICH WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.  THE  MORTGAGOR SHALL TAKE NO ACTION NOR SHALL
IT FAIL TO TAKE ANY ACTION SO AS TO COMPROMISE OR ADVERSELY AFFECT THE ZONING
CLASSIFICATION OF THE MORTGAGED PROPERTY.

 


1.03  PAYMENT AND PERFORMANCE OF OBLIGATIONS.  THE MORTGAGOR SHALL PAY ALL OF
THE OBLIGATIONS WHEN DUE AND PAYABLE WITHOUT OFFSET OR COUNTERCLAIM, AND SHALL
OBSERVE AND COMPLY IN ALL RESPECTS WITH ALL OF THE TERMS, PROVISIONS,
CONDITIONS, COVENANTS AND AGREEMENTS TO BE OBSERVED AND PERFORMED BY IT UNDER
THIS MORTGAGE, THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY AND THE
INTEREST RATE AGREEMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE “FINANCING
DOCUMENTS”).

 


1.04  MAINTENANCE, REPAIR, ALTERATIONS, ETC.  THE MORTGAGOR SHALL:  (I) KEEP AND
MAINTAIN THE MORTGAGED PROPERTY IN GOOD CONDITION AND REPAIR (NORMAL WEAR AND
TEAR EXCEPTED); (II) MAKE OR CAUSE TO BE MADE, AS AND WHEN NECESSARY, ALL
REPAIRS, RENEWALS AND REPLACEMENTS, STRUCTURAL AND NONSTRUCTURAL, EXTERIOR AND
INTERIOR, ORDINARY AND EXTRAORDINARY, FORESEEN AND UNFORESEEN WHICH ARE
NECESSARY TO SO MAINTAIN THE MORTGAGED PROPERTY, EXCEPT AS OTHERWISE PROVIDED IN
SECTIONS 1.05 OR 1.07; (III) RESTORE ANY IMPROVEMENT WHICH MAY BE DAMAGED OR
DESTROYED SO THAT THE SAME SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE
AT LEAST SUBSTANTIALLY EQUAL TO ITS VALUE, CONDITION AND CHARACTER IMMEDIATELY
PRIOR TO THE DAMAGE OR DESTRUCTION; (IV) NOT COMMIT OR PERMIT ANY WASTE OR
DETERIORATION (NORMAL WEAR AND TEAR EXCEPTED) OF THE MORTGAGED PROPERTY; (V) NOT
PERMIT THE IMPROVEMENTS TO BE DEMOLISHED OR ALTERED IN ANY MANNER THAT
SUBSTANTIALLY DECREASES THE VALUE THEREOF; (VI) PROMPTLY PAY WHEN DUE ALL CLAIMS
FOR LABOR PERFORMED AND MATERIALS FURNISHED THEREFOR EXCEPT TO THE EXTENT SUCH
CLAIMS ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH
PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF ALL OR ANY
PORTION OF THE MORTGAGED PROPERTY; AND (VII) COMPLY WITH ALL APPLICABLE
STATUTES, REGULATIONS AND ORDERS OF, AND ALL APPLICABLE RESTRICTIONS IMPOSED BY,
ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE MORTGAGED PROPERTY, AS
WELL AS COMPLY WITH THE PROVISIONS OF ANY LEASE, EASEMENT OR OTHER AGREEMENT
AFFECTING ALL OR ANY PART OF THE MORTGAGED PROPERTY, EXCEPT TO THE EXTENT SUCH
NONCOMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


1.05  REQUIRED INSURANCE; USE OF PROCEEDS.  THE MORTGAGOR WILL, AT ITS EXPENSE,
AT ALL TIMES PROVIDE, MAINTAIN AND KEEP IN FULL FORCE AND EFFECT POLICIES OF
PROPERTY, HAZARD AND LIABILITY INSURANCE IN ACCORDANCE WITH SECTION 7.10 OF THE
CREDIT AGREEMENT WITH RESPECT TO THE MORTGAGED PROPERTY, TOGETHER WITH STATUTORY
WORKERS’ COMPENSATION INSURANCE WITH RESPECT TO ANY WORK TO BE PERFORMED BY OR
ON MORTGAGOR’S BEHALF ON OR ABOUT THE MORTGAGED PROPERTY.  THE MORTGAGOR SHALL,
TO THE EXTENT REQUIRED BY SECTION 7.10 OF THE CREDIT AGREEMENT, GIVE PROMPT
WRITTEN NOTICE TO THE MORTGAGEE OF THE OCCURRENCE OF ANY DAMAGE TO OR
DESTRUCTION OF THE IMPROVEMENTS (WHICH TERM AS USED IN THIS SECTION 1.05 SHALL
INCLUDE EQUIPMENT).  IN THE EVENT OF ANY DAMAGE TO OR DESTRUCTION OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF, ALL PROCEEDS OF PROPERTY INSURANCE PAID
TO THE MORTGAGOR ON ACCOUNT OF SUCH DAMAGE OR DESTRUCTION SHALL BE APPLIED AS
SET FORTH IN SECTION 7.10 OF THE CREDIT AGREEMENT OR, AFTER THE OBLIGATIONS HAVE
BEEN ACCELERATED OR OTHERWISE BECOME DUE AND PAYABLE, IN ACCORDANCE WITH THE
U.S. SECURITY AGREEMENT.  IN THE EVENT OF FORECLOSURE OF THE LIEN OF THIS
MORTGAGE OR OTHER TRANSFER OF TITLE OR ASSIGNMENT OF THE MORTGAGED PROPERTY IN
EXTINGUISHMENT, IN WHOLE OR IN PART, OF THE OBLIGATIONS, ALL RIGHT, TITLE AND
INTEREST OF THE MORTGAGOR IN AND TO ALL PROCEEDS THEN PAYABLE UNDER ANY POLICY
OF INSURANCE REQUIRED BY THIS MORTGAGE SHALL INURE TO THE BENEFIT OF AND PASS TO
THE SUCCESSOR IN INTEREST OF THE MORTGAGOR, OR THE PURCHASER OR MORTGAGOR OF THE
MORTGAGED PROPERTY.

 


 


1.06  PRESERVATION OF PROPERTY.  THE MORTGAGOR AGREES TO PAY FOR ANY AND ALL
REASONABLE FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE INCURRED IN
CONNECTION WITH THE CREATION, PRESERVATION OR PROTECTION OF THE MORTGAGEE’S
LIENS ON, AND SECURITY INTEREST IN, THE MORTGAGED PROPERTY, INCLUDING, WITHOUT
LIMITATION, ALL FEES AND TAXES IN CONNECTION WITH THE RECORDING OR FILING OF
INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES (INCLUDING STAMP AND MORTGAGE
RECORDING TAXES OR OTHER TAXES IMPOSED ON THE MORTGAGEE BY VIRTUE OF ITS
OWNERSHIP OF THIS MORTGAGE), WHICH ARE IMPOSED UPON THE RECORDING OF THIS
MORTGAGE OR THEREAFTER, ALL REASONABLE ATTORNEYS’ FEES, PAYMENT OR DISCHARGE OF
ANY TAXES OR LIENS UPON OR IN RESPECT OF THE MORTGAGED PROPERTY, PREMIUMS FOR
INSURANCE WITH RESPECT TO THE MORTGAGED PROPERTY AND ALL OTHER FEES, COSTS AND
EXPENSES IN CONNECTION WITH PROTECTING, MAINTAINING OR PRESERVING THE MORTGAGED
PROPERTY AND THE MORTGAGEE’S INTEREST THEREIN, WHETHER THROUGH JUDICIAL
PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR PROSECUTING ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THE MORTGAGED PROPERTY.


 


1.07  CONDEMNATION.  SHOULD THE MORTGAGOR RECEIVE ANY NOTICE THAT THE MORTGAGED
PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN MAY BE TAKEN OR DAMAGED BY
REASON OF ANY PUBLIC IMPROVEMENTS OR CONDEMNATION PROCEEDING OR IN ANY OTHER
SIMILAR MANNER (A “CONDEMNATION”), THE MORTGAGOR SHALL GIVE PROMPT WRITTEN
NOTICE THEREOF TO THE MORTGAGEE.  ALL COMPENSATION, AWARDS, DAMAGES AND PROCEEDS
PAID TO THE MORTGAGOR OR ANY OF ITS AFFILIATES ON ACCOUNT OF SUCH CONDEMNATION
SHALL BE APPLIED AS SET FORTH IN SECTION 7.10 OF THE CREDIT AGREEMENT OR, AFTER
THE OBLIGATIONS HAVE BEEN ACCELERATED OR OTHERWISE BECOME DUE AND PAYABLE, IN
ACCORDANCE WITH THE U.S. SECURITY AGREEMENT.


 


1.08  INSPECTIONS.  THE MORTGAGOR HEREBY AUTHORIZES THE MORTGAGEE, ITS AGENTS,
EMPLOYEES AND REPRESENTATIVES, UPON REASONABLE PRIOR WRITTEN NOTICE TO THE
MORTGAGOR (EXCEPT IN AN EMERGENCY OR FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, IN WHICH CASE NOTICE SHALL NOT BE REQUIRED)
TO VISIT AND INSPECT THE MORTGAGED PROPERTY OR ANY PORTION(S) THEREOF, ALL AT
SUCH REASONABLE TIMES AND AS OFTEN AS THE MORTGAGEE MAY REASONABLY REQUEST.


 


1.09  TRANSFERS.  EXCEPT AS OTHERWISE PERMITTED IN ACCORDANCE WITH THE TERMS OF
THE FINANCING DOCUMENTS, NO PART OF THE MORTGAGED PROPERTY OR ANY LEGAL OR
BENEFICIAL INTEREST IN THE MORTGAGED PROPERTY SHALL BE SOLD, ASSIGNED, CONVEYED,
LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF (WHETHER VOLUNTARILY OR
INVOLUNTARILY, DIRECTLY OR INDIRECTLY, BY SALE OF STOCK OR ANY INTEREST IN THE
MORTGAGOR OR BY OPERATION OF LAW OR OTHERWISE).  NOTWITHSTANDING THE FOREGOING,
MORTGAGOR MAY GRANT AN EASEMENT OR EASEMENTS UPON, ACROSS OR OTHERWISE IN
RESPECT TO THE MORTGAGED PROPERTY PROVIDED THAT ANY SUCH EASEMENT DOES NOT
(I) MATERIALLY INTERFERE WITH MORTGAGOR’S USE OF THE MORTGAGED PROPERTY OR
MORTGAGOR’S INGRESS TO OR EGRESS FROM THE MORTGAGED PROPERTY OR (II) MATERIALLY
AND ADVERSELY AFFECT THE VALUE OF THE MORTGAGED PROPERTY.


 

1.10  After Acquired Property Interests.  All right, title and interest of the
Mortgagor in and to all improvements, betterments, renewals, substitutes and
replacements of, and all additions and appurtenances to, the Mortgaged Property
hereafter acquired by or released to the Mortgagor or constructed, assembled or
placed by the Mortgagor on the Land, and all conversions of the security
constituted thereby (collectively, “After Acquired Property Interests”),
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, conveyance, assignment or other act by the Mortgagor, shall become
subject to the lien of this Mortgage as fully and completely, and with the same
effect, as though owned by the Mortgagor

 


 

on the date hereof and specifically described in the granting clauses hereof. 
The Mortgagor shall execute and deliver to the Mortgagee all such other
assurances, mortgages, conveyances or assignments thereof as the Mortgagee may
reasonably require for the purpose of expressly and specifically subjecting such
After Acquired Property Interests to the Lien of this Mortgage.  The Mortgagor
hereby irrevocably authorizes and appoints the Mortgagee as the agent and
attorney-in-fact of the Mortgagor to, following the occurrence and during the
continuance of an Event of Default, execute all such documents and instruments
on behalf of the Mortgagor, which appointment shall be irrevocable and coupled
with an interest, if the Mortgagor fails or refuses to do so within ten
(10) days after a request therefor by the Mortgagee.

 


ARTICLE II


 


SECURITY AGREEMENT


 


2.01  GRANT OF SECURITY;  INCORPORATION BY REFERENCE.

 

In addition to constituting a mortgage lien on those portions of the Mortgaged
Property classified as real property (including fixtures to the extent they are
real property), this Mortgage shall constitute a security agreement within the
meaning of the Uniform Commercial Code or within the meaning of the common law
with respect to those parts of the Mortgaged Property classified as personal
property (including fixtures to the extent they are personal property).  The
Mortgagor hereby grants to the Mortgagee a security interest in and to all of
Mortgagor’s right, title and interest in and to the following property whether
now owned or hereafter acquired (collectively, the “Secured Property”) for the
benefit of the Mortgagee to further secure the payment and performance of the
Obligations:

 


(A)           THOSE PARTS OF THE MORTGAGED PROPERTY CLASSIFIED AS PERSONAL
PROPERTY (INCLUDING (I) FIXTURES TO THE EXTENT THEY ARE PERSONAL PROPERTY AND
(II) PERSONAL PROPERTY AND FIXTURES THAT ARE LEASED BY THE MORTGAGOR, BUT ONLY
TO THE EXTENT THE MORTGAGOR CAN GRANT TO THE MORTGAGEE A SECURITY INTEREST
THEREIN WITHOUT BREACHING THE TERMS OF SUCH LEASE);


 


(B)           ALL GENERAL INTANGIBLES, CONTRACT RIGHTS, ACCOUNTS AND PROCEEDS
ARISING FROM ALL INSURANCE POLICIES REQUIRED TO BE MAINTAINED BY THE MORTGAGOR
AND RELATED TO THE MORTGAGED PROPERTY HEREUNDER;


 


(C)           ALL PROCEEDS OF ANY JUDGMENT, AWARD OR SETTLEMENT IN ANY
CONDEMNATION IN CONNECTION WITH THE MORTGAGED PROPERTY, TOGETHER WITH ALL
GENERAL INTANGIBLES, CONTRACT RIGHTS AND ACCOUNTS ARISING THEREFROM;


 


(D)           ALL PERMITS, CONSENTS AND OTHER GOVERNMENTAL APPROVALS IN
CONNECTION WITH THE CONSTRUCTION OF THE IMPROVEMENTS OR THE OPERATION OF THE
MORTGAGED PROPERTY, TO THE EXTENT ANY OF THE SAME MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR SUBJECTED TO A SECURITY INTEREST;


 


(E)           ALL PLANS AND SPECIFICATIONS, STUDIES, TESTS AND DESIGN MATERIALS
RELATING TO THE DESIGN, CONSTRUCTION, REPAIR, ALTERATION OR LEASING OF THE
MORTGAGED PROPERTY, TO THE EXTENT ANY OF THE SAME MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR SUBJECTED TO A SECURITY INTEREST; AND

 


 


(F)            ALL CASH AND NON-CASH PROCEEDS OF THE ABOVE-MENTIONED ITEMS.


 

The provisions contained in the U.S. Security Agreement are hereby incorporated
by reference into this Mortgage with the same effect as if set forth in full
herein.  In the event of a conflict between the provisions of this Mortgage and
the U.S. Security Agreement, the U.S. Security Agreement shall control and
govern and the Mortgagor shall comply therewith.

 


2.02  FIXTURE FILING AND FINANCING STATEMENTS.

 

This Mortgage constitutes a security agreement, fixture filing and financing
statement as those terms are used in the Uniform Commercial Code.  For purposes
of this Section 2.02, this Mortgage is to be filed and recorded in, among other
places, the real estate records of the County in which the Mortgaged Property is
located and the following information is included:  (1) the Mortgagor shall be
deemed the “Debtor” with the address set forth for the Mortgagor on the first
page of this Mortgage which the Mortgagor certifies is accurate; (2) the
Mortgagee shall be deemed to be the “Secured Party” with the address set forth
for the Mortgagee on the first page of this Mortgage and shall have all of the
rights of a secured party under the Uniform Commercial Code; (3) this Mortgage
covers goods which are or are to become fixtures; (4) the name of the record
owner of the land is the Debtor;  (5) the organizational identification number
of the Debtor is MD:  D00245704; (6) the Debtor is a corporation organized under
the laws of the State of Maryland; and (7) the legal name of the Debtor is
Willliams Scotsman, Inc.  The Debtor hereby authorizes the Mortgagee to file any
financing statements and terminations thereof or amendments or modifications
thereto without the signature of Debtor where permitted by law.

 


ARTICLE III


 


ASSIGNMENT OF LEASES, RENTS AND PROFITS


 


3.01  ASSIGNMENT.      THE MORTGAGOR HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY SELLS, ASSIGNS, TRANSFERS AND CONVEYS TO THE MORTGAGEE ALL OF
THE MORTGAGOR’S RIGHT, TITLE AND INTEREST IN AND TO ALL CURRENT AND FUTURE
LEASES AND RENTS, INCLUDING THOSE NOW DUE, PAST DUE, OR TO BECOME DUE BY VIRTUE
OF ANY LEASE OR OTHER AGREEMENT FOR THE OCCUPANCY OR USE OF ALL OR ANY PART OF
THE MORTGAGED PROPERTY. THE MORTGAGOR INTENDS THAT THIS ASSIGNMENT CONSTITUTE A
PRESENT AND ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY
ONLY.  SUCH ASSIGNMENT TO THE MORTGAGEE SHALL NOT BE CONSTRUED TO BIND THE
MORTGAGEE TO THE PERFORMANCE OF ANY OF THE COVENANTS, CONDITIONS OR PROVISIONS
CONTAINED IN ANY LEASE OR OTHERWISE IMPOSE ANY OBLIGATION UPON THE MORTGAGEE. 
THE MORTGAGOR COVENANTS THAT IT WILL NOT HEREAFTER COLLECT OR ACCEPT PAYMENT OF
ANY RENTS MORE THAN ONE MONTH PRIOR TO THE DUE DATES OF SUCH RENTS EXCEPT WITH
THE PRIOR WRITTEN APPROVAL OF THE MORTGAGEE, WHICH APPROVAL MAY NOT BE
UNREASONABLY WITHHELD, AND THAT NO RENTS WILL BE WAIVED, RELEASED, REDUCED,
DISCOUNTED OR OTHERWISE DISCHARGED OR COMPROMISED BY THE MORTGAGOR, EXCEPT AS
MAY BE PREVIOUSLY APPROVED IN WRITING BY THE MORTGAGEE.  EXCEPT AS EXPRESSLY
PERMITTED BY THE TERMS OF THE CREDIT AGREEMENT, THE MORTGAGOR AGREES THAT IT
WILL NOT ASSIGN ANY OF THE LEASES OR RENTS TO ANY OTHER PERSON.  THE  MORTGAGEE
SHALL HAVE NO LIABILITY FOR ANY LOSS WHICH MAY ARISE FROM A FAILURE OR INABILITY
TO COLLECT ANY RENTS.  THE MORTGAGOR SHALL MAINTAIN ALL SECURITY DEPOSITS IN
ACCORDANCE WITH APPLICABLE LAW.

 


 


3.02  REVOCABLE LICENSE; AGENT.  NOTWITHSTANDING THE FOREGOING, BUT SUBJECT TO
THE FURTHER TERMS OF THIS ARTICLE III, THE MORTGAGEE GRANTS TO THE MORTGAGOR A
REVOCABLE LICENSE TO OPERATE AND MANAGE THE MORTGAGED PROPERTY AND TO COLLECT
THE RENTS AND HEREBY DIRECTS EACH TENANT UNDER A LEASE TO PAY SUCH RENTS TO, OR
AT THE DIRECTION OF, THE MORTGAGOR, UNTIL SUCH TIME AS THE  MORTGAGEE PROVIDES
NOTICE TO THE CONTRARY TO SUCH TENANTS.  MORTGAGEE AGREES NOT TO DELIVER SUCH
NOTICE UNLESS AND UNTIL AN EVENT OF DEFAULT HAS OCCURRED AND FURTHER AGREES TO
REVOKE SUCH NOTICE WHEN SUCH EVENT OF DEFAULT IS CURED AND MORTGAGOR PROVIDES
REASONABLE EVIDENCE OF SAME.  THE MORTGAGOR SHALL HOLD THE RENTS, OR A PORTION
THEREOF SUFFICIENT TO DISCHARGE ALL SUMS CURRENTLY DUE IN RESPECT OF THE
OBLIGATIONS, IN TRUST FOR THE BENEFIT OF THE MORTGAGEE FOR USE IN THE PAYMENT OF
SUCH SUMS.


 


3.03  RENTS.  (A)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITHOUT THE NEED FOR NOTICE OR DEMAND, THE LICENSE GRANTED PURSUANT TO
THIS ARTICLE III SHALL IMMEDIATELY AND AUTOMATICALLY BE REVOKED AND THE
MORTGAGEE SHALL IMMEDIATELY AND AUTOMATICALLY BE ENTITLED TO POSSESSION OF ALL
RENTS, WHETHER OR NOT THE MORTGAGEE ENTERS UPON OR TAKES CONTROL OF THE
MORTGAGED PROPERTY.  UPON THE REVOCATION OF SUCH LICENSE, THE MORTGAGOR GRANTS
TO THE MORTGAGEE THE RIGHT, AT ITS OPTION, TO EXERCISE ALL THE RIGHTS GRANTED IN
SECTION 4.02(A) HEREOF.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
CONSTITUTING THE MORTGAGEE A TRUSTEE IN POSSESSION IN THE ABSENCE OF THE TAKING
OF ACTUAL POSSESSION OF THE MORTGAGED PROPERTY BY THE MORTGAGEE PURSUANT TO SUCH
SECTION 4.02(A).


 


(B)  FROM AND AFTER THE TERMINATION OF SUCH LICENSE, AND UNTIL SUCH LICENSE IS
REINSTATED IN ACCORDANCE WITH THE PROVISIONS HEREOF, THE MORTGAGOR MAY, AT THE
MORTGAGEE’S DIRECTION, BE THE AGENT FOR THE MORTGAGEE IN COLLECTION OF THE RENTS
AND ALL OF THE RENTS SO COLLECTED BY THE MORTGAGOR SHALL BE HELD IN TRUST BY THE
MORTGAGOR FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE MORTGAGEE AND THE MORTGAGOR
SHALL, WITHIN ONE (1) BUSINESS DAY AFTER RECEIPT OF ANY RENTS, PAY THE SAME TO
THE MORTGAGEE TO BE APPLIED BY THE MORTGAGEE AS PROVIDED HEREIN.  ALL RENTS
COLLECTED SHALL BE APPLIED AGAINST ALL EXPENSES OF COLLECTION (INCLUDING, BUT
NOT LIMITED TO, ATTORNEYS’ FEES), COSTS OF OPERATION AND MANAGEMENT OF THE
MORTGAGED PROPERTY AND THE OBLIGATIONS, IN WHATEVER ORDER OR PRIORITY AS TO ANY
OF SUCH ITEMS AS THE MORTGAGEE DIRECTS IN ITS SOLE AND ABSOLUTE DISCRETION AND
WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY.  NEITHER DEMAND FOR NOR
COLLECTION OF RENTS BY THE MORTGAGEE SHALL CONSTITUTE ANY ASSUMPTION BY THE
MORTGAGEE OF ANY OBLIGATIONS UNDER ANY LEASE OR AGREEMENT RELATING THERETO.


 


(C)  ANY FUNDS EXPENDED BY THE MORTGAGEE TO TAKE CONTROL OF AND MANAGE THE
MORTGAGED PROPERTY AND COLLECT THE RENTS SHALL BECOME PART OF THE OBLIGATIONS
SECURED HEREBY.  SUCH AMOUNTS SHALL BE PAYABLE UPON DEMAND FROM THE MORTGAGOR TO
THE MORTGAGEE AND SHALL BEAR INTEREST FROM THE DATE OF EXPENDITURE AT THE
INTEREST RATE SET FORTH IN SECTION 4.4 OF THE CREDIT AGREEMENT.


 


3.04  SALE OF MORTGAGED PROPERTY.  (A)  UPON ANY SALE OF ANY OF THE MORTGAGED
PROPERTY BY OR FOR THE BENEFIT OF THE MORTGAGEE PURSUANT TO THIS MORTGAGE, THE
RENTS ATTRIBUTABLE TO THE PART OF THE MORTGAGED PROPERTY SO SOLD SHALL BE
INCLUDED IN SUCH SALE AND SHALL PASS TO THE PURCHASER FREE AND CLEAR OF ANY
RIGHTS GRANTED HEREIN TO THE MORTGAGOR.


 


(B)           THE MORTGAGOR ACKNOWLEDGES AND AGREES THAT, UPON RECORDATION OF
THIS MORTGAGE, THE MORTGAGEE’S INTEREST IN THE RENTS SHALL BE DEEMED TO BE FULLY
PERFECTED, “CHOATE” AND ENFORCEABLE AGAINST THE MORTGAGOR AND ALL THIRD PARTIES,
INCLUDING, WITHOUT LIMITATION, ANY DEBTOR IN POSSESSION OR TRUSTEE IN ANY CASE
UNDER THE BANKRUPTCY CODE, WITHOUT THE NECESSITY OF

 


 


(I) COMMENCING A FORECLOSURE ACTION WITH RESPECT TO THIS MORTGAGE,
(II) FURNISHING NOTICE TO THE MORTGAGOR OR TENANTS UNDER THE LEASES,
(III) MAKING FORMAL DEMAND FOR THE RENTS, (IV) TAKING POSSESSION OF THE
MORTGAGED PROPERTY AS A LENDER-IN-POSSESSION, (V) OBTAINING THE APPOINTMENT OF A
RECEIVER OF THE RENTS, (VI) SEQUESTERING OR IMPOUNDING THE RENTS OR (VII) TAKING
ANY OTHER AFFIRMATIVE ACTION.


 


3.05  BANKRUPTCY PROVISIONS.  WITHOUT LIMITING THE PROVISIONS OF THIS
ARTICLE III OR THE ABSOLUTE NATURE OF THE ASSIGNMENT OF THE RENTS HEREUNDER, THE
MORTGAGOR AND THE MORTGAGEE AGREE THAT, TO THE EXTENT THAT THE ASSIGNMENT OF THE
RENTS HEREUNDER IS DEEMED TO BE OTHER THAN AN ABSOLUTE ASSIGNMENT, (A) THIS
MORTGAGE SHALL CONSTITUTE A “SECURITY AGREEMENT” FOR PURPOSES OF
SECTION 552(B) OF THE BANKRUPTCY CODE, (B) THE SECURITY INTEREST CREATED BY THIS
MORTGAGE EXTENDS TO PROPERTY OF THE MORTGAGOR ACQUIRED BEFORE THE COMMENCEMENT
OF A BANKRUPTCY CASE AND TO ALL AMOUNTS PAID AS RENTS AND (C) SUCH SECURITY
INTEREST SHALL EXTEND TO ALL RENTS ACQUIRED BY THE ESTATE AFTER THE COMMENCEMENT
OF ANY BANKRUPTCY CASE.  WITHOUT LIMITING THE ABSOLUTE NATURE OF THE ASSIGNMENT
OF THE RENTS HEREUNDER, TO THE EXTENT THE MORTGAGOR (OR THE MORTGAGOR’S
BANKRUPTCY ESTATE) SHALL BE DEEMED TO HOLD ANY INTEREST IN THE RENTS AFTER THE
COMMENCEMENT OF A VOLUNTARY OR INVOLUNTARY BANKRUPTCY CASE, THE MORTGAGOR HEREBY
ACKNOWLEDGES AND AGREES THAT SUCH RENTS ARE AND SHALL BE DEEMED TO BE “CASH
COLLATERAL” UNDER SECTION 363 OF THE BANKRUPTCY CODE.


 


ARTICLE IV


 


EVENTS OF DEFAULT AND REMEDIES


 


4.01  EVENTS OF DEFAULT.  THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER, AND AS
DEFINED IN ANY OF THE FINANCING DOCUMENTS WHICH IN ANY EVENT SHALL INCLUDE,
WITHOUT LIMITATION, ANY PAYMENT DEFAULT ON ANY OF THE OBLIGATIONS AFTER THE
EXPIRATION OF ANY APPLICABLE GRACE PERIOD, SHALL CONSTITUTE AN EVENT OF DEFAULT
(EACH AN “EVENT OF DEFAULT”) HEREUNDER.


 


4.02  REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
MORTGAGEE MAY, IN THE MORTGAGEE’S SOLE DISCRETION, EITHER ITSELF OR BY OR
THROUGH ONE OR MORE TRUSTEES, AGENTS, NOMINEES, ASSIGNEES OR OTHERWISE, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ANY OR ALL OF THE FOLLOWING RIGHTS AND
REMEDIES INDIVIDUALLY, COLLECTIVELY OR CUMULATIVELY:


 


(A)           EITHER IN PERSON OR BY ITS AGENT, WITH OR WITHOUT BRINGING ANY
ACTION OR PROCEEDING, OR BY A RECEIVER APPOINTED BY A COURT AND WITHOUT REGARD
TO THE ADEQUACY OF ITS SECURITY, (I) ENTER UPON AND TAKE POSSESSION OF THE
MORTGAGED PROPERTY OR ANY PART THEREOF AND OF ALL BOOKS, RECORDS AND ACCOUNTS
RELATING THERETO OR LOCATED THEREON, IN ITS OWN NAME OR IN THE NAME OF THE
MORTGAGOR, AND DO OR CAUSE TO BE DONE ANY ACTS WHICH IT DEEMS NECESSARY OR
DESIRABLE TO PRESERVE THE VALUE OF THE MORTGAGED PROPERTY OR ANY PART THEREOF OR
INTEREST THEREIN, INCREASE THE INCOME THEREFROM OR PROTECT THE SECURITY HEREOF;
(II) WITH OR WITHOUT TAKING POSSESSION OF THE MORTGAGED PROPERTY MAKE SUCH
REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS AS THE MORTGAGEE DEEMS
NECESSARY OR DESIRABLE AND DO ANY AND ALL ACTS AND PERFORM ANY AND ALL WORK
WHICH THE MORTGAGEE DEEMS NECESSARY OR DESIRABLE TO COMPLETE ANY UNFINISHED
CONSTRUCTION ON THE MORTGAGED PROPERTY; (III) MAKE, CANCEL OR MODIFY LEASES AND
SUE FOR OR OTHERWISE COLLECT THE RENTS THEREOF, INCLUDING THOSE PAST DUE AND
UNPAID; (IV) MAKE ANY PAYMENT OR PERFORM ANY ACT WHICH THE MORTGAGOR HAS FAILED
TO MAKE OR PERFORM HEREUNDER; (V) APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING
PURPORTING TO AFFECT THE SECURITY HEREOF OR THE RIGHTS OR POWERS

 


 


OF THE MORTGAGEE; (VI) PAY, PURCHASE, CONTEST OR COMPROMISE ANY ENCUMBRANCE,
CHARGE OR LIEN ON THE MORTGAGED PROPERTY; AND (VII) TAKE SUCH OTHER ACTIONS AS
THE MORTGAGEE DEEMS NECESSARY OR DESIRABLE;


 


(B)           COMMENCE AND MAINTAIN ONE OR MORE ACTIONS AT LAW OR IN EQUITY OR
BY ANY OTHER APPROPRIATE REMEDY (I) TO PROTECT AND ENFORCE THE MORTGAGEE’S
RIGHTS HEREUNDER, INCLUDING FOR THE SPECIFIC PERFORMANCE OF ANY COVENANT OR
AGREEMENT HEREIN CONTAINED (WHICH COVENANTS AND AGREEMENTS THE MORTGAGOR AGREES
SHALL BE SPECIFICALLY ENFORCEABLE BY INJUNCTIVE OR OTHER APPROPRIATE EQUITABLE
REMEDY), (II) TO COLLECT ANY SUM THEN DUE HEREUNDER, (III) TO AID IN THE
EXECUTION OF ANY POWER HEREIN GRANTED OR (IV) TO FORECLOSE THIS MORTGAGE IN
ACCORDANCE WITH SECTION 4.03 HEREOF;


 


(C)           EXERCISE ANY OR ALL OF THE REMEDIES AVAILABLE TO A SECURED PARTY
UNDER THE UNIFORM COMMERCIAL CODE;


 


(D)           BY NOTICE TO THE MORTGAGOR (TO THE EXTENT SUCH NOTICE IS REQUIRED
TO BE GIVEN UNDER THE FINANCING DOCUMENTS), BUT WITHOUT FORMAL DEMAND,
PRESENTMENT, NOTICE OF INTENTION TO ACCELERATE OR OF ACCELERATION, PROTEST OR
NOTICE OF PROTEST, ALL OF WHICH ARE HEREBY WAIVED BY THE MORTGAGOR, DECLARE ALL
OF THE OBLIGATIONS IMMEDIATELY DUE AND PAYABLE, AND UPON SUCH DECLARATION ALL OF
SUCH OBLIGATIONS SHALL BECOME AND BE IMMEDIATELY DUE AND PAYABLE, ANYTHING IN
THIS MORTGAGE OR THE OTHER FINANCING DOCUMENTS TO THE CONTRARY NOTWITHSTANDING;
AND


 


(E)           EXERCISE ANY OTHER RIGHT OR REMEDY AVAILABLE TO THE MORTGAGEE
UNDER THE FINANCING DOCUMENTS.


 


4.03  RIGHT OF FORECLOSURE.  (A) UPON THE OCCURRENCE AND CONTINUATION OF AN
EVENT OF DEFAULT, THE MORTGAGEE SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
PROCEED AT LAW OR IN EQUITY TO FORECLOSE THIS MORTGAGE WITH RESPECT TO ALL OR
ANY PORTION OF THE MORTGAGED PROPERTY, EITHER BY JUDICIAL ACTION OR BY POWER OF
SALE.  IF THE MORTGAGED PROPERTY CONSISTS OF SEVERAL LOTS, PARCELS OR ITEMS OF
MORTGAGED PROPERTY, THE MORTGAGEE MAY, IN ITS SOLE DISCRETION: (I) DESIGNATE THE
ORDER IN WHICH SUCH LOTS, PARCELS OR ITEMS SHALL BE OFFERED FOR SALE OR SOLD OR
(II) ELECT TO SELL SUCH LOTS, PARCELS OR ITEMS THROUGH A SINGLE SALE, OR THROUGH
TWO OR MORE SUCCESSIVE SALES, OR IN ANY OTHER MANNER THE MORTGAGEE MAY ELECT. 
SHOULD THE MORTGAGEE DESIRE THAT MORE THAN ONE SALE OR OTHER DISPOSITION OF THE
MORTGAGED PROPERTY BE CONDUCTED, THE MORTGAGEE MAY, AT ITS OPTION, CAUSE THE
SAME TO BE CONDUCTED SIMULTANEOUSLY, OR SUCCESSIVELY, ON THE SAME DAY OR AT SUCH
DIFFERENT DAYS OR TIMES AND IN SUCH ORDER AS THE MORTGAGEE MAY ELECT, AND NO
SUCH SALE SHALL TERMINATE OR OTHERWISE AFFECT THE LIEN OF THIS MORTGAGE ON ANY
PART OF THE MORTGAGED PROPERTY NOT SOLD UNTIL ALL OBLIGATIONS HAVE BEEN FULLY
PAID IN CASH AND PERFORMED.  THE MORTGAGEE MAY ELECT TO SELL THE MORTGAGED
PROPERTY FOR CASH OR CREDIT. THE MORTGAGEE MAY, TO THE EXTENT PERMITTED BY LAW,
ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE MADE UNDER OR BY VIRTUE OF THIS
MORTGAGE BY ANNOUNCEMENT AT THE TIME AND PLACE APPOINTED FOR SUCH SALE OR FOR
SUCH ADJOURNED SALE OR SALES; AND, TO THE EXTENT PERMITTED BY LAW, THE MORTGAGEE
MAY MAKE SUCH SALE AT THE TIME AND PLACE TO WHICH THE SAME SHALL BE SO
ADJOURNED.  FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITH RESPECT TO ALL COMPONENTS OF THE MORTGAGED PROPERTY, THE MORTGAGEE
IS HEREBY APPOINTED THE TRUE AND LAWFUL ATTORNEY-IN-FACT OF THE MORTGAGOR (WHICH
APPOINTMENT IS IRREVOCABLE AND COUPLED WITH AN INTEREST), IN ITS NAME AND STEAD,
TO MAKE ALL NECESSARY CONVEYANCES, ASSIGNMENTS, TRANSFERS AND DELIVERIES OF THE
MORTGAGED PROPERTY, AND FOR THAT PURPOSE THE MORTGAGEE MAY EXECUTE ALL NECESSARY
INSTRUMENTS OF CONVEYANCE, ASSIGNMENT,

 


 


TRANSFER AND DELIVERY, AND MAY SUBSTITUTE ONE OR MORE PERSONS WITH SUCH POWER,
THE MORTGAGOR HEREBY RATIFYING AND CONFIRMING ALL THAT ITS SAID ATTORNEY-IN-FACT
OR SUCH SUBSTITUTE OR SUBSTITUTES SHALL LAWFULLY DO BY VIRTUE HEREOF. 
NOTWITHSTANDING THE FOREGOING, THE MORTGAGOR, IF SO REQUESTED BY THE MORTGAGEE,
SHALL RATIFY AND CONFIRM ANY SUCH SALE OR SALES BY EXECUTING AND DELIVERING TO
THE MORTGAGEE OR TO SUCH PURCHASER OR PURCHASERS ALL SUCH INSTRUMENTS AS MAY BE
ADVISABLE, IN THE JUDGMENT OF THE MORTGAGEE, FOR SUCH PURPOSE, AND AS MAY BE
DESIGNATED IN SUCH REQUEST.  TO THE EXTENT PERMITTED BY LAW, ANY SUCH SALE OR
SALES MADE UNDER OR BY VIRTUE OF THIS ARTICLE IV SHALL OPERATE TO DIVEST ALL THE
ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND DEMAND WHATSOEVER, WHETHER AT LAW OR
IN EQUITY, OF THE MORTGAGOR IN AND TO THE PROPERTIES AND RIGHTS SO SOLD, AND
SHALL BE A PERPETUAL BAR BOTH AT LAW AND IN EQUITY AGAINST THE MORTGAGOR AND
AGAINST ANY AND ALL PERSONS CLAIMING OR WHO MAY CLAIM THE SAME, OR ANY PART
THEREOF, FROM, THROUGH OR UNDER THE MORTGAGOR.  UPON ANY SALE MADE UNDER OR BY
VIRTUE OF THIS ARTICLE IV, THE MORTGAGEE MAY, TO THE EXTENT PERMITTED BY LAW,
BID FOR AND ACQUIRE THE MORTGAGED PROPERTY OR ANY PART THEREOF AND IN LIEU OF
PAYING CASH THEREFOR MAY MAKE SETTLEMENT FOR THE PURCHASE PRICE BY CREDITING
UPON THE OBLIGATIONS SECURED HEREBY THE NET SALE PRICE AFTER DEDUCTING THEREFROM
THE EXPENSES OF THE SALE AND THE COST OF THE ACTION AND ANY OTHER SUMS WHICH THE
MORTGAGEE IS AUTHORIZED TO DEDUCT BY LAW OR UNDER THIS MORTGAGE.


 


(B)  ANY FORECLOSURE OF THIS MORTGAGE AND ANY OTHER TRANSFER OF ALL OR ANY PART
OF THE MORTGAGED PROPERTY IN EXTINGUISHMENT OF ALL OR ANY PART OF THE
OBLIGATIONS MAY, AT THE MORTGAGEE’S OPTION, BE SUBJECT TO ANY OR ALL LEASES OF
ALL OR ANY PART OF THE MORTGAGED PROPERTY AND THE RIGHTS OF TENANTS UNDER SUCH
LEASES.  NO FAILURE TO MAKE ANY SUCH TENANT A DEFENDANT IN ANY FORECLOSURE
PROCEEDINGS OR TO FORECLOSE OR OTHERWISE TERMINATE ANY SUCH LEASE AND THE RIGHTS
OF ANY SUCH TENANT IN CONNECTION WITH ANY SUCH FORECLOSURE OR TRANSFER SHALL BE,
OR BE ASSERTED TO BE, A DEFENSE OR HINDRANCE TO ANY SUCH FORECLOSURE OR TRANSFER
OR TO ANY PROCEEDINGS SEEKING COLLECTION OF ALL OR ANY PART OF THE OBLIGATIONS
(INCLUDING, WITHOUT LIMITATION, ANY DEFICIENCY REMAINING UNPAID AFTER COMPLETION
OF ANY SUCH FORECLOSURE OR TRANSFER).


 


(C)  IF THE MORTGAGOR RETAINS POSSESSION OF THE MORTGAGED PROPERTY OR ANY PART
THEREOF SUBSEQUENT TO A SALE, THE MORTGAGOR WILL BE CONSIDERED A TENANT AT
SUFFERANCE OF THE PURCHASER, AND WILL, IF THE MORTGAGOR REMAINS IN POSSESSION
AFTER DEMAND TO REMOVE, BE GUILTY OF FORCIBLE DETAINER AND WILL BE SUBJECT TO
EVICTION AND REMOVAL, FORCIBLE OR OTHERWISE, WITH OR WITHOUT PROCESS OF LAW, AND
ALL DAMAGES TO THE MORTGAGOR BY REASON THEREOF ARE HEREBY EXPRESSLY WAIVED BY
THE MORTGAGOR.


 


4.04  APPLICATION OF PROCEEDS.  THE PROCEEDS OF ANY SALE OF, AND THE RENTS AND
OTHER AMOUNTS GENERATED BY THE HOLDING, LEASING, MANAGEMENT, OPERATION OR OTHER
USE OF, THE MORTGAGED PROPERTY PURSUANT TO THIS MORTGAGE SHALL BE APPLIED BY THE
MORTGAGEE (OR THE RECEIVER, IF ONE IS APPOINTED) IN ACCORDANCE WITH THE
PROVISIONS OF THE U.S. SECURITY AGREEMENT.


 


4.05  APPOINTMENT OF RECEIVER.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE MORTGAGEE AS A MATTER OF STRICT RIGHT AND WITHOUT
NOTICE TO THE MORTGAGOR OR ANYONE CLAIMING UNDER THE MORTGAGOR, AND WITHOUT
REGARD TO THE ADEQUACY OR THE THEN VALUE OF THE MORTGAGED PROPERTY OR THE
INTEREST OF THE MORTGAGOR THEREIN OR THE SOLVENCY OF ANY PARTY BOUND FOR PAYMENT
OF THE OBLIGATIONS, SHALL HAVE THE RIGHT TO APPLY TO ANY COURT HAVING
JURISDICTION TO APPOINT A RECEIVER OR RECEIVERS OF THE MORTGAGED PROPERTY, AND
THE MORTGAGOR HEREBY IRREVOCABLY CONSENTS TO SUCH APPOINTMENT AND WAIVES NOTICE
OF ANY APPLICATION THEREFOR.  ANY SUCH RECEIVER OR RECEIVERS SHALL HAVE ALL THE
USUAL RIGHTS, POWERS AND DUTIES OF RECEIVERS IN LIKE OR SIMILAR CASES AND ALL
THE RIGHTS, POWERS AND DUTIES OF THE MORTGAGEE IN CASE OF ENTRY AS

 


 


PROVIDED IN SECTION 4.02 HEREOF, INCLUDING, BUT NOT LIMITED TO, THE FULL POWER
TO RENT, MAINTAIN AND OTHERWISE OPERATE THE MORTGAGED PROPERTY UPON SUCH TERMS
AS ARE APPROVED BY THE COURT AND SHALL CONTINUE AS SUCH AND EXERCISE ALL SUCH
POWERS UNTIL THE DATE OF CONFIRMATION OF SALE OF THE MORTGAGED PROPERTY UNLESS
SUCH RECEIVERSHIP IS SOONER TERMINATED.


 


4.06  EXERCISE OF RIGHTS AND REMEDIES.  THE ENTERING UPON AND TAKING POSSESSION
OF THE MORTGAGED PROPERTY, THE COLLECTION OF ANY RENTS AND THE EXERCISE OF ANY
OF THE OTHER RIGHTS CONTAINED IN THIS ARTICLE IV, SHALL NOT, ALONE, CURE OR
WAIVE ANY EVENT OF DEFAULT OR NOTICE OF DEFAULT HEREUNDER OR INVALIDATE ANY ACT
DONE IN RESPONSE TO SUCH EVENT OF DEFAULT OR PURSUANT TO SUCH NOTICE OF DEFAULT
AND, NOTWITHSTANDING THE CONTINUANCE IN POSSESSION OF THE MORTGAGED PROPERTY OR
THE COLLECTION, RECEIPT AND APPLICATION OF RENTS, THE MORTGAGEE SHALL BE
ENTITLED TO EXERCISE EVERY RIGHT PROVIDED FOR HEREIN OR IN THE FINANCING
DOCUMENTS OR AT LAW OR IN EQUITY UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT.


 


4.07  REMEDIES NOT EXCLUSIVE.  THE MORTGAGEE SHALL BE ENTITLED TO ENFORCE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS AND TO EXERCISE ALL RIGHTS AND POWERS
UNDER THIS MORTGAGE OR ANY OTHER AGREEMENT OR ANY LAWS NOW OR HEREAFTER IN
FORCE, NOTWITHSTANDING THAT SOME OR ALL OF THE OBLIGATIONS MAY NOW OR HEREAFTER
BE OTHERWISE SECURED, WHETHER BY MORTGAGE, DEED OF TRUST, SECURITY DEED, PLEDGE,
LIEN, ASSIGNMENT OR OTHERWISE.  NEITHER THE ACCEPTANCE OF THIS MORTGAGE NOR ITS
ENFORCEMENT, WHETHER BY COURT ACTION OR PURSUANT TO THE POWERS HEREIN CONTAINED,
SHALL PREJUDICE OR IN ANY MANNER AFFECT THE MORTGAGEE’S RIGHT TO REALIZE UPON OR
ENFORCE ANY OTHER SECURITY NOW OR HEREAFTER HELD BY THE MORTGAGEE, IT BEING
AGREED THAT THE MORTGAGEE SHALL BE ENTITLED TO ENFORCE THIS MORTGAGE AND ANY
OTHER SECURITY NOW OR HEREAFTER HELD BY THE MORTGAGEE IN SUCH ORDER AND MANNER
AS IT MAY IN ITS ABSOLUTE AND SOLE DISCRETION AND ELECTION DETERMINE.  NO REMEDY
HEREIN CONFERRED UPON OR RESERVED TO THE MORTGAGEE IS INTENDED TO BE EXCLUSIVE
OF ANY OTHER REMEDY HEREIN OR IN ANY OF THE OTHER FINANCING DOCUMENTS OR BY LAW
PROVIDED OR PERMITTED, BUT EACH SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO
EVERY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN
EQUITY OR BY STATUTE.  EVERY POWER OR REMEDY TO WHICH THE MORTGAGEE IS ENTITLED
MAY BE EXERCISED, CONCURRENTLY OR INDEPENDENTLY, FROM TIME TO TIME AND AS OFTEN
AS MAY BE DEEMED EXPEDIENT BY THE MORTGAGEE, AND THE MORTGAGEE MAY PURSUE
INCONSISTENT REMEDIES.  NO DELAY OR OMISSION OF THE MORTGAGEE TO EXERCISE ANY
RIGHT OR POWER ACCRUING UPON ANY EVENT OF DEFAULT SHALL IMPAIR ANY RIGHT OR
POWER OR SHALL BE CONSTRUED AS A WAIVER OF ANY EVENT OF DEFAULT OR ANY
ACQUIESCENCE THEREIN.  IF THE MORTGAGEE SHALL HAVE PROCEEDED TO INVOKE ANY RIGHT
OR REMEDY HEREUNDER OR UNDER THE FINANCING DOCUMENTS AND SHALL THEREAFTER ELECT
TO DISCONTINUE OR ABANDON IT FOR ANY REASON, THE MORTGAGEE SHALL HAVE THE
UNQUALIFIED RIGHT TO DO SO AND, IN SUCH AN EVENT, THE RIGHTS AND REMEDIES OF THE
MORTGAGEE SHALL CONTINUE AS IF SUCH RIGHT OR REMEDY HAD NEVER BEEN INVOKED AND
NO SUCH DISCONTINUANCE OR ABANDONMENT SHALL WAIVE ANY EVENT OF DEFAULT WHICH MAY
THEN EXIST OR THE RIGHT OF THE MORTGAGEE THEREAFTER TO EXERCISE ANY RIGHT OR
REMEDY UNDER THE FINANCING DOCUMENTS FOR SUCH EVENT OF DEFAULT.


 


4.08  WAIVER OF REDEMPTION, NOTICE, MARSHALLING, ETC.  NOTWITHSTANDING ANYTHING
HEREIN CONTAINED TO THE CONTRARY, TO THE EXTENT PERMITTED BY LAW, THE
MORTGAGOR:  (A)  ACKNOWLEDGING THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS HEREUNDER, WILL NOT (I) AT ANY
TIME INSIST UPON, OR PLEAD, OR IN ANY MANNER WHATSOEVER, CLAIM OR TAKE ANY
BENEFIT OR ADVANTAGE OF ANY STAY OR EXTENSION OR MORATORIUM LAW, PRESENT OR
FUTURE STATUTE OF LIMITATIONS, ANY LAW RELATING TO THE

 


 


ADMINISTRATION OF ESTATES OF DECEDENTS, APPRAISEMENT, VALUATION, REDEMPTION,
STATUTORY RIGHT OF REDEMPTION, OR THE MATURING OR DECLARING DUE OF THE WHOLE OR
ANY PART OF THE OBLIGATIONS, NOTICE OF INTENTION OF SUCH MATURING OR DECLARING
DUE, OTHER NOTICE (WHETHER OF DEFAULTS, ADVANCES, THE CREATION, EXISTENCE,
EXTENSION OR RENEWAL OF ANY OF THE OBLIGATIONS OR OTHERWISE, EXCEPT FOR RIGHTS
TO NOTICES EXPRESSLY GRANTED HEREIN OR IN THE FINANCING DOCUMENTS), SUBROGATION,
ANY SET-OFF RIGHTS, HOMESTEAD OR ANY OTHER EXEMPTIONS FROM EXECUTION OR SALE OF
THE MORTGAGED PROPERTY OR ANY PART THEREOF, WHEREVER ENACTED, NOW OR AT ANY TIME
HEREAFTER IN FORCE, WHICH MAY AFFECT THE COVENANTS AND TERMS OF PERFORMANCE OF
THIS MORTGAGE, OR (II) CLAIM, TAKE OR INSIST UPON ANY BENEFIT OR ADVANTAGE OF
ANY LAW NOW OR HEREAFTER IN FORCE PROVIDING FOR THE VALUATION OR APPRAISAL OF
THE MORTGAGED PROPERTY OR ANY PART THEREOF, PRIOR TO ANY SALE OR SALES THEREOF
WHICH MAY BE MADE PURSUANT TO ANY PROVISION HEREOF, OR PURSUANT TO THE DECREE,
JUDGMENT OR ORDER OF ANY COURT OF COMPETENT JURISDICTION; OR (III) AFTER ANY
SUCH SALE OR SALES, CLAIM OR EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE OR
HEREAFTER ENACTED TO REDEEM THE MORTGAGED PROPERTY SO SOLD OR ANY PART THEREOF;
AND (B) COVENANTS NOT TO HINDER, DELAY OR IMPEDE THE EXECUTION OF ANY POWER
HEREIN GRANTED OR DELEGATED TO THE MORTGAGEE, BUT TO SUFFER AND PERMIT THE
EXECUTION OF EVERY POWER AS THOUGH NO SUCH LAW OR LAWS HAD BEEN MADE OR ENACTED.
THE MORTGAGOR, FOR ITSELF AND ALL WHO MAY CLAIM UNDER IT, WAIVES, TO THE EXTENT
THAT IT LAWFULLY MAY, ALL RIGHT TO HAVE THE MORTGAGED PROPERTY MARSHALLED UPON
ANY FORECLOSURE HEREOF.


 


4.09  EXPENSES OF ENFORCEMENT.  IN CONNECTION WITH ANY ACTION TO ENFORCE ANY
REMEDY OF THE MORTGAGEE UNDER THIS MORTGAGE, THE MORTGAGOR AGREES TO PAY ALL
COSTS AND EXPENSES WHICH MAY BE PAID OR INCURRED BY OR ON BEHALF OF THE
MORTGAGEE, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, RECEIVER’S
FEES, APPRAISER’S FEES, OUTLAYS FOR DOCUMENTARY AND EXPERT EVIDENCE,
STENOGRAPHER’S CHARGES, PUBLICATION COSTS, AND COSTS (WHICH MAY BE ESTIMATED AS
TO ITEMS TO BE EXPENDED AFTER ENTRY OF THE DECREE) OF PROCURING ALL SUCH
ABSTRACTS OF TITLE, TITLE SEARCHES AND EXAMINATIONS, TITLE INSURANCE POLICIES
AND SIMILAR DATA AND ASSURANCES WITH RESPECT TO TITLE AND VALUE AS THE MORTGAGEE
MAY DEEM NECESSARY OR DESIRABLE, AND NEITHER THE MORTGAGEE NOR ANY OTHER PERSON
SHALL BE REQUIRED TO ACCEPT TENDER OF ANY PORTION OF THE OBLIGATIONS UNLESS THE
SAME BE ACCOMPANIED BY A TENDER OF ALL SUCH EXPENSES, COSTS AND COMMISSIONS. 
ALL OF THE COSTS AND EXPENSES DESCRIBED IN THIS SECTION 4.09, AND SUCH EXPENSES
AND FEES AS MAY BE INCURRED IN THE PROTECTION OF THE MORTGAGED PROPERTY AND THE
MAINTENANCE OF THE LIEN OF THIS MORTGAGE, INCLUDING THE FEES OF ANY ATTORNEY
EMPLOYED BY THE MORTGAGEE IN ANY LITIGATION OR PROCEEDING, INCLUDING APPELLATE
PROCEEDINGS, AFFECTING THIS MORTGAGE OR THE MORTGAGED PROPERTY (INCLUDING,
WITHOUT LIMITATION, THE OCCUPANCY THEREOF OR ANY CONSTRUCTION WORK PERFORMED
THEREON), INCLUDING PROBATE AND BANKRUPTCY PROCEEDINGS, OR IN PREPARATION FOR
THE COMMENCEMENT OR DEFENSE OF ANY PROCEEDING OR THREATENED SUIT OR PROCEEDING
WHETHER OR NOT AN ACTION IS ACTUALLY COMMENCED, SHALL BE IMMEDIATELY DUE AND
PAYABLE BY THE MORTGAGOR, WITH INTEREST THEREON AT THE RATE OF INTEREST SET
FORTH IN SECTION 4.4 OF THE CREDIT AGREEMENT AND SHALL BE PART OF THE
OBLIGATIONS SECURED BY THIS MORTGAGE.

 


 


4.10    INDEMNITY.  (A)  THE MORTGAGOR AGREES TO INDEMNIFY, REIMBURSE AND HOLD
THE MORTGAGEE AND EACH OTHER SECURED CREDITOR AND THEIR RESPECTIVE SUCCESSORS,
PERMITTED ASSIGNS, EMPLOYEES, AFFILIATES AND AGENTS (HEREINAFTER IN THIS
SECTION 4.10 REFERRED TO INDIVIDUALLY AS “INDEMNITEE,” AND COLLECTIVELY AS
“INDEMNITEES”) HARMLESS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, DAMAGES,
INJURIES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL
COSTS, EXPENSES OR DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) (FOR THE PURPOSES OF THIS SECTION 4.10 THE FOREGOING ARE COLLECTIVELY
CALLED “EXPENSES”) OF WHATSOEVER KIND AND NATURE IMPOSED ON, ASSERTED AGAINST OR
INCURRED BY ANY OF THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS
MORTGAGE OR IN ANY WAY CONNECTED WITH THE ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ENFORCEMENT OF ANY OF THE TERMS OF, OR THE
PRESERVATION OF ANY RIGHTS UNDER THIS MORTGAGE, OR IN ANY WAY RELATING TO OR
ARISING OUT OF THE MANUFACTURE, OWNERSHIP, ORDERING, PURCHASE, DELIVERY,
CONTROL, ACCEPTANCE, LEASE, FINANCING, POSSESSION, OPERATION, CONDITION, SALE,
RETURN OR OTHER DISPOSITION, OR USE OF THE MORTGAGED PROPERTY (INCLUDING,
WITHOUT LIMITATION, LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE), THE
VIOLATION OF THE LAWS OF ANY COUNTRY, STATE OR OTHER GOVERNMENTAL BODY OR UNIT,
ANY TORT (INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING OR IMPOSED UNDER THE
DOCTRINE OF STRICT LIABILITY, OR FOR OR ON ACCOUNT OF INJURY TO OR THE DEATH OF
ANY PERSON (INCLUDING ANY INDEMNITEE), OR PROPERTY DAMAGE) OR CONTRACT CLAIM;
PROVIDED THAT NO INDEMNITEE SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 4.10
FOR LOSSES, DAMAGES OR LIABILITIES TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).  THE MORTGAGOR AGREES THAT
UPON WRITTEN NOTICE BY ANY INDEMNITEE OF THE ASSERTION OF SUCH A LIABILITY,
OBLIGATION, DAMAGE, INJURY, PENALTY, CLAIM, DEMAND, ACTION, SUIT OR JUDGMENT,
THE MORTGAGOR SHALL ASSUME FULL RESPONSIBILITY FOR THE DEFENSE THEREOF.  EACH
INDEMNITEE AGREES TO USE ITS BEST EFFORTS TO PROMPTLY NOTIFY THE MORTGAGOR OF
ANY SUCH ASSERTION OF WHICH SUCH INDEMNITEE HAS KNOWLEDGE.  THE MORTGAGOR SHALL
NOT BE OBLIGATED TO INDEMNIFY ANY INDEMNITEE FOR ANY EXPENSES PURSUANT TO THIS
SECTION 4.10 TO THE EXTENT SUCH EXPENSES (I) ARE INCURRED AFTER FEE SIMPLE TITLE
TO THE MORTGAGED PROPERTY IS TRANSFERRED TO THE MORTGAGEE OR A THIRD PARTY
PURSUANT TO A PERMITTED RELEASE OR PURSUANT TO A FORECLOSURE SALE OR A DEED IN
LIEU OF FORECLOSURE AND (II) ARISE OUT OF THE MORTGAGED PROPERTY SO TRANSFERRED.


 


(B)           WITHOUT LIMITING THE APPLICATION OF SECTION 4.10(A) HEREOF, THE
MORTGAGOR AGREES TO PAY OR REIMBURSE THE MORTGAGEE FOR ALL REASONABLE EXPENSES,
FEES AND COSTS DESCRIBED IN SECTION 1.06 WHICH ARE EXPENDED OR INCURRED BY THE
MORTGAGEE OR ANY INDEMNITEE PURSUANT TO SECTION 4.09 OF THIS MORTGAGE.


 


(C)           WITHOUT LIMITING THE APPLICATION OF SECTION 4.10 (A) AND
(B) HEREOF, THE MORTGAGOR AGREES TO PAY, INDEMNIFY AND HOLD EACH INDEMNITEE
HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH SUCH
INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR GROWING OUT OF ANY
MISREPRESENTATION BY THE MORTGAGOR IN THIS MORTGAGE OR IN ANY WRITING
CONTEMPLATED BY OR MADE OR DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS
MORTGAGE.


 


(D)           IF AND TO THE EXTENT THAT THE OBLIGATIONS OF THE MORTGAGOR UNDER
THIS SECTION 4.10 ARE UNENFORCEABLE FOR ANY REASON, THE MORTGAGOR HEREBY AGREES
TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


 


4.11         INDEMNITY OBLIGATIONS SECURED BY MORTGAGED PROPERTY; SURVIVAL.  ANY
AMOUNTS PAID BY ANY INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS THE RIGHT TO
REIMBURSEMENT

 


 


SHALL CONSTITUTE OBLIGATIONS SECURED BY THE MORTGAGED PROPERTY.  THE INDEMNITY
OBLIGATIONS OF THE MORTGAGOR CONTAINED IN SECTION 4.10 SHALL CONTINUE IN FULL
FORCE AND EFFECT NOTWITHSTANDING THE FULL PAYMENT OF ALL OF THE OTHER
OBLIGATIONS AND NOTWITHSTANDING ANY OR ALL OF THE FOLLOWING:  (I) FULL PAYMENT
AND DISCHARGE OF ALL OTHER OBLIGATIONS, (II) FULL PAYMENT OF ALL NOTES ISSUED
AND LOANS MADE UNDER THE CREDIT AGREEMENT, (III) TERMINATION OF ALL LETTERS OF
CREDIT ISSUED UNDER THE CREDIT AGREEMENT, (IV) TERMINATION OF ALL INTEREST RATE
AGREEMENTS ENTERED INTO WITH THE OTHER CREDITORS AND (V) RELEASE OF THE LIEN
CREATED BY THIS MORTGAGE.

 


ARTICLE V

 


ADDITIONAL COLLATERAL

 


5.01  ADDITIONAL COLLATERAL.  (A)  THE MORTGAGOR ACKNOWLEDGES AND AGREES THAT
THE OBLIGATIONS ARE SECURED BY THE MORTGAGED PROPERTY AND VARIOUS OTHER
COLLATERAL INCLUDING, WITHOUT LIMITATION, AT THE TIME OF EXECUTION OF THIS
MORTGAGE CERTAIN PERSONAL PROPERTY OF THE MORTGAGOR AND OTHER PARTIES DESCRIBED
IN THE FINANCING DOCUMENTS.  THE MORTGAGOR SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT THE MORTGAGED PROPERTY, IN AND OF ITSELF, IF FORECLOSED OR REALIZED UPON
WOULD NOT BE SUFFICIENT TO SATISFY THE OUTSTANDING AMOUNT OF THE OBLIGATIONS. 
ACCORDINGLY, THE MORTGAGOR ACKNOWLEDGES THAT IT IS IN THE MORTGAGOR’S
CONTEMPLATION THAT THE OTHER COLLATERAL PLEDGED TO SECURE THE OBLIGATIONS MAY BE
PURSUED BY THE MORTGAGEE IN SEPARATE PROCEEDINGS IN THE VARIOUS STATES, COUNTIES
AND OTHER COUNTRIES WHERE SUCH COLLATERAL MAY BE LOCATED AND ADDITIONALLY THAT
THE MORTGAGOR AND OTHER PARTIES LIABLE FOR PAYMENT OF THE OBLIGATIONS WILL
REMAIN LIABLE FOR ANY DEFICIENCY JUDGMENTS IN ADDITION TO ANY AMOUNTS THE
MORTGAGEE MAY REALIZE ON SALES OF OTHER PROPERTY OR ANY OTHER COLLATERAL GIVEN
AS SECURITY FOR THE OBLIGATIONS.  SPECIFICALLY, AND WITHOUT LIMITATION OF THE
FOREGOING, IT IS AGREED THAT IT IS THE INTENT OF THE PARTIES HERETO THAT IN THE
EVENT OF A FORECLOSURE OF THIS MORTGAGE, THE INDEBTEDNESS EVIDENCING THE
OBLIGATIONS SHALL NOT BE DEEMED MERGED INTO ANY JUDGMENT OF FORECLOSURE, BUT
RATHER SHALL REMAIN OUTSTANDING.  IT IS THE FURTHER INTENT AND UNDERSTANDING OF
THE PARTIES THAT THE MORTGAGEE, FOLLOWING AN EVENT OF DEFAULT, MAY PURSUE ALL OF
ITS COLLATERAL WITH THE OBLIGATIONS REMAINING OUTSTANDING AND IN FULL FORCE AND
EFFECT NOTWITHSTANDING ANY JUDGMENT OF FORECLOSURE OR ANY OTHER JUDGMENT WHICH
THE MORTGAGEE MAY OBTAIN.


 


(B)           THE MORTGAGOR ACKNOWLEDGES AND AGREES THAT THE MORTGAGED PROPERTY
AND THE PROPERTY WHICH MAY FROM TIME TO TIME BE ENCUMBERED BY THE OTHER
FINANCING DOCUMENTS MAY BE LOCATED IN MORE THAN ONE STATE OR COUNTRY AND
THEREFORE THE MORTGAGOR WAIVES AND RELINQUISHES ANY AND ALL RIGHTS IT MAY HAVE,
WHETHER AT LAW OR EQUITY, TO REQUIRE THE MORTGAGEE TO PROCEED TO ENFORCE OR
EXERCISE ANY RIGHTS, POWERS AND REMEDIES IT MAY HAVE UNDER THE FINANCING
DOCUMENTS IN ANY PARTICULAR MANNER, IN ANY PARTICULAR ORDER, OR IN ANY
PARTICULAR STATE OR OTHER JURISDICTION.  FURTHERMORE, THE MORTGAGOR ACKNOWLEDGES
AND AGREES THAT THE MORTGAGEE SHALL BE ALLOWED TO ENFORCE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS AND TO EXERCISE ALL RIGHTS AND POWERS PROVIDED
UNDER THIS MORTGAGE, OR THE OTHER FINANCING DOCUMENTS OR UNDER ANY PROVISION OF
LAW, BY ONE OR MORE PROCEEDINGS, (WHETHER CONTEMPORANEOUS, CONSECUTIVE OR BOTH)
IN ANY ONE OR MORE STATES OR COUNTRIES IN WHICH THE SECURITY IS LOCATED. 
NEITHER THE ACCEPTANCE OF THIS MORTGAGE OR ANY FINANCING DOCUMENT NOR THE
ENFORCEMENT IN ONE STATE OR COUNTRY, WHETHER BY COURT ACTION, POWER OF SALE, OR
OTHERWISE, SHALL PREJUDICE OR IN ANY WAY LIMIT OR PRECLUDE ENFORCEMENT OF SUCH
DOCUMENTS THROUGH ONE OR MORE ADDITIONAL PROCEEDINGS, IN THAT STATE OR IN ANY
OTHER STATE OR COUNTRY.

 


 


(C)           THE MORTGAGOR FURTHER AGREES THAT ANY PARTICULAR REMEDY OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, FORECLOSURE THROUGH COURT ACTION (IN
A STATE OR FEDERAL COURT) OR POWER OF SALE, MAY BE BROUGHT AND PROSECUTED IN THE
LOCAL OR FEDERAL COURTS OF ANY ONE OR MORE STATES AS TO ALL OR ANY PART OF THE
MORTGAGED PROPERTY OR THE PROPERTY ENCUMBERED BY THE FINANCING DOCUMENTS,
WHEREVER LOCATED, WITHOUT REGARD TO THE FACT THAT ANY ONE OR MORE PRIOR OR
CONTEMPORANEOUS PROCEEDINGS HAVE BEEN SITUATED ELSEWHERE WITH RESPECT TO THE
SAME OR ANY OTHER PART OF THE MORTGAGED PROPERTY AND THE PROPERTY ENCUMBERED BY
THE FINANCING DOCUMENTS.


 


(D)           THE MORTGAGEE MAY RESORT TO ANY OTHER SECURITY HELD BY THE
MORTGAGEE FOR THE PAYMENT OF THE OBLIGATIONS IN SUCH ORDER AND MANNER AS THE
MORTGAGEE MAY ELECT.


 


(E)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
MORTGAGEE SHALL BE UNDER NO DUTY TO THE MORTGAGOR OR OTHERS, INCLUDING, WITHOUT
LIMITATION, THE HOLDER OF ANY JUNIOR, SENIOR OR SUBORDINATE MORTGAGE ON THE
MORTGAGED PROPERTY OR ANY PART THEREOF OR ON ANY OTHER SECURITY HELD BY THE
MORTGAGEE, TO EXERCISE OR EXHAUST ALL OR ANY OF THE RIGHTS, POWERS AND REMEDIES
AVAILABLE TO THE MORTGAGEE.


 


ARTICLE VI

MISCELLANEOUS


 


6.01  GOVERNING LAW.  THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED.  ALL OTHER PROVISIONS OF THIS MORTGAGE SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CHOICE OF LAW PROVISIONS.


 


6.02  LIMITATION ON INTEREST.  IT IS THE INTENT OF THE MORTGAGOR AND THE
MORTGAGEE IN THE EXECUTION OF THIS MORTGAGE AND ALL OTHER INSTRUMENTS EVIDENCING
OR SECURING THE OBLIGATIONS TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE
USURY LAWS.  IN FURTHERANCE THEREOF, THE MORTGAGEE AND THE MORTGAGOR STIPULATE
AND AGREE THAT NONE OF THE TERMS AND PROVISIONS CONTAINED IN THIS MORTGAGE SHALL
EVER BE CONSTRUED TO CREATE A CONTRACT FOR THE USE, FORBEARANCE OR RETENTION OF
MONEY REQUIRING PAYMENT OF INTEREST AT A RATE IN EXCESS OF THE MAXIMUM INTEREST
RATE PERMITTED TO BE CHARGED BY RELEVANT LAW.  IF THIS MORTGAGE OR ANY OTHER
INSTRUMENT EVIDENCING OR SECURING THE OBLIGATIONS VIOLATES ANY APPLICABLE USURY
LAW, THEN THE INTEREST RATE PAYABLE IN RESPECT OF THE LOANS SHALL BE THE HIGHEST
RATE PERMISSIBLE BY LAW.


 


6.03  NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL NOTICES,
REQUESTS, DEMANDS OR OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN
WRITING AND MAILED, TRANSMITTED VIA FACSIMILE, OR DELIVERED VIA COURIER
SERVICE:  IF TO THE MORTGAGOR, AT THE ADDRESS SET FORTH FOR THE MORTGAGOR ON THE
FIRST PAGE OF THIS MORTGAGE, ATTENTION: JOHN ROSS, FACSIMILE (410) 931-6117; IF
TO THE MORTGAGEE, AT THE ADDRESS SET FORTH FOR THE MORTGAGEE ON THE FIRST
PAGE OF THIS MORTGAGE, ATTENTION: WILLIAM FITZGERALD, FACSIMILE (646) 324-7808;
OR AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN
NOTICE TO THE OTHER PARTIES HERETO.  ALL SUCH NOTICES AND COMMUNICATIONS SHALL
BE EFFECTIVE AS PROVIDED IN SECTION 10.12 OF THE CREDIT AGREEMENT.

 

 


 


6.04  CAPTIONS.  THE CAPTIONS OR HEADINGS AT THE BEGINNING OF EACH ARTICLE AND
SECTION HEREOF ARE FOR THE CONVENIENCE OF THE PARTIES HERETO AND ARE NOT A PART
OF THIS MORTGAGE.


 


6.05  AMENDMENT.  NONE OF THE TERMS AND CONDITIONS OF THIS MORTGAGE MAY BE
CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER WHATSOEVER EXCEPT WITH THE
PRIOR WRITTEN CONSENT OF THE MORTGAGEE.


 


6.06  OBLIGATIONS ABSOLUTE.  THE OBLIGATIONS OF THE MORTGAGOR HEREUNDER SHALL
REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO, AND SHALL NOT BE IMPAIRED BY,
(A) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, ARRANGEMENT, READJUSTMENT,
COMPOSITION, LIQUIDATION OR THE LIKE OF THE MORTGAGOR; (B) ANY EXERCISE OR
NON-EXERCISE, OR ANY WAIVER OF, ANY RIGHT, REMEDY, POWER OR PRIVILEGE UNDER OR
IN RESPECT OF THIS MORTGAGE OR ANY OTHER FINANCING DOCUMENT; OR (C) ANY
AMENDMENT TO OR MODIFICATION OF ANY FINANCING DOCUMENT OR ANY SECURITY FOR ANY
OF THE OBLIGATIONS; WHETHER OR NOT THE MORTGAGOR SHALL HAVE NOTICE OR KNOWLEDGE
OF ANY OF THE FOREGOING.


 


6.07  FURTHER ASSURANCES.  THE MORTGAGOR SHALL, UPON THE REQUEST OF THE
MORTGAGEE AND AT THE EXPENSE OF THE MORTGAGOR:  (A) PROMPTLY CORRECT ANY DEFECT,
ERROR OR OMISSION WHICH MAY BE DISCOVERED IN THIS MORTGAGE OR ANY UCC FINANCING
STATEMENTS FILED IN CONNECTION HEREWITH; (B) PROMPTLY EXECUTE, ACKNOWLEDGE,
DELIVER AND RECORD OR FILE SUCH FURTHER INSTRUMENTS (INCLUDING, WITHOUT
LIMITATION, FURTHER MORTGAGES, DEEDS OF TRUST, SECURITY DEEDS, SECURITY
AGREEMENTS, FINANCING STATEMENTS, CONTINUATION STATEMENTS AND ASSIGNMENTS OF
RENTS OR LEASES) AND PROMPTLY DO SUCH FURTHER ACTS AS MAY BE REASONABLY
NECESSARY, DESIRABLE OR PROPER TO CARRY OUT MORE EFFECTIVELY THE PURPOSES OF
THIS MORTGAGE AND TO SUBJECT TO THE LIENS AND SECURITY INTERESTS HEREOF ANY
PROPERTY INTENDED BY THE TERMS HEREOF TO BE ENCUMBERED HEREBY, INCLUDING, BUT
NOT LIMITED TO, ANY RENEWALS, ADDITIONS, SUBSTITUTIONS, REPLACEMENTS OR
APPURTENANCES TO THE MORTGAGED PROPERTY; AND (C) PROMPTLY EXECUTE, ACKNOWLEDGE,
DELIVER, PROCURE AND RECORD OR FILE ANY DOCUMENT OR INSTRUMENT (INCLUDING
SPECIFICALLY ANY FINANCING STATEMENT) DEEMED ADVISABLE BY THE MORTGAGEE TO
PROTECT, CONTINUE OR PERFECT THE LIENS OR THE SECURITY INTERESTS HEREUNDER
AGAINST THE RIGHTS OR INTERESTS OF THIRD PERSONS.


 


6.08  PARTIAL INVALIDITY.  IF ANY OF THE PROVISIONS OF THIS MORTGAGE OR THE
APPLICATION THEREOF TO ANY PERSON, PARTY OR CIRCUMSTANCES SHALL TO ANY EXTENT BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS MORTGAGE, OR THE APPLICATION OF
SUCH PROVISION OR PROVISIONS TO PERSONS, PARTIES OR CIRCUMSTANCES OTHER THAN
THOSE AS TO WHOM OR WHICH IT IS HELD INVALID OR UNENFORCEABLE, SHALL NOT BE
AFFECTED THEREBY, AND EVERY PROVISION OF THIS MORTGAGE SHALL BE VALID AND
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


6.09  PARTIAL RELEASES.  NO RELEASE FROM THE LIEN OF THIS MORTGAGE OF ANY PART
OF THE MORTGAGED PROPERTY BY THE MORTGAGEE SHALL IN ANY WAY ALTER, VARY OR
DIMINISH THE FORCE OR EFFECT OF THIS MORTGAGE ON THE BALANCE OF THE MORTGAGED
PROPERTY OR THE PRIORITY OF THE LIEN OF THIS MORTGAGE ON THE BALANCE OF THE
MORTGAGED PROPERTY.


 


6.10  PRIORITY.  THIS MORTGAGE IS INTENDED TO AND SHALL BE VALID AND HAVE
PRIORITY OVER ALL SUBSEQUENT LIENS AND ENCUMBRANCES ON THE MORTGAGED PROPERTY
AND SECURED PROPERTY, INCLUDING STATUTORY LIENS, EXCEPTING SOLELY (I) TAXES AND
ASSESSMENTS LEVIED ON THE REAL ESTATE TO THE EXTENT OF THE MAXIMUM AMOUNT
SECURED HEREBY AND (II) PERMITTED LIENS RELATED THERETO.

 


 


6.11  COVENANTS RUNNING WITH THE LAND.  ALL OBLIGATIONS ARE INTENDED BY THE
MORTGAGOR AND THE MORTGAGEE TO BE, AND SHALL BE CONSTRUED AS, COVENANTS RUNNING
WITH THE MORTGAGED PROPERTY.  AS USED HEREIN, THE “MORTGAGOR” SHALL REFER TO THE
PARTY NAMED IN THE FIRST PARAGRAPH OF THIS MORTGAGE AND TO ANY SUBSEQUENT OWNER
OF ALL OR ANY PORTION OF THE MORTGAGED PROPERTY.  ALL PERSONS WHO MAY HAVE OR
ACQUIRE AN INTEREST IN THE MORTGAGED PROPERTY SHALL BE DEEMED TO HAVE NOTICE OF,
AND BE BOUND BY, THE TERMS OF THE CREDIT AGREEMENT AND THE OTHER FINANCING
DOCUMENTS; PROVIDED, HOWEVER, THAT NO SUCH PARTY SHALL BE ENTITLED TO ANY RIGHTS
THEREUNDER WITHOUT PRIOR WRITTEN CONSENT OF THE MORTGAGEE.


 


6.12  SUCCESSORS AND ASSIGNS.  THIS MORTGAGE SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE MORTGAGEE AND THE MORTGAGOR AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.  EXCEPT AS OTHERWISE PERMITTED BY CREDIT AGREEMENT, THE MORTGAGOR
SHALL NOT ASSIGN ANY RIGHTS, DUTIES OR OBLIGATIONS HEREUNDER.


 


6.13  PURPOSE OF LOANS.  THE MORTGAGOR HEREBY REPRESENTS AND AGREES THAT THE
LOANS SECURED BY THIS MORTGAGE ARE BEING OBTAINED FOR BUSINESS OR COMMERCIAL
PURPOSES, AND THE PROCEEDS THEREOF WILL NOT BE USED FOR PERSONAL, FAMILY,
RESIDENTIAL, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


6.14  NO JOINT VENTURE OR PARTNERSHIP.  THE RELATIONSHIP CREATED HEREUNDER AND
UNDER THE OTHER FINANCING DOCUMENTS IS THAT OF CREDITOR/DEBTOR.  THE MORTGAGEE
DOES NOT OWE ANY FIDUCIARY OR SPECIAL OBLIGATION TO THE MORTGAGOR AND/OR ANY OF
THE MORTGAGOR’S OFFICERS, PARTNERS, AGENTS, OR REPRESENTATIVES. NOTHING HEREIN
OR IN ANY OTHER FINANCING DOCUMENT IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON OR JOINT TENANCY RELATIONSHIP BETWEEN THE
MORTGAGOR AND THE MORTGAGEE.


 


6.15  THE MORTGAGEE AS AGENT FOR SECURED CREDITORS.  IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT THE RIGHTS AND OBLIGATIONS OF THE MORTGAGEE AS HOLDER OF THIS
MORTGAGE AND AS COLLATERAL AGENT FOR THE SECURED CREDITORS AND OTHERWISE UNDER
THIS MORTGAGE ARE ONLY THOSE EXPRESSLY SET FORTH IN THIS MORTGAGE AND IN
SECTION 10 OF THE CREDIT AGREEMENT.  THE MORTGAGEE SHALL ACT HEREUNDER PURSUANT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN SECTION 10 OF THE CREDIT
AGREEMENT.


 


6.16  FULL RECOURSE.  THIS MORTGAGE IS MADE WITH FULL RECOURSE TO THE MORTGAGOR
AND TO ALL ASSETS OF THE MORTGAGOR, INCLUDING THE MORTGAGED PROPERTY AND THE
SECURED PROPERTY AND PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS,
COVENANTS AND AGREEMENTS ON THE PART OF THE MORTGAGOR CONTAINED HEREIN AND IN
THE FINANCING DOCUMENTS AND OTHERWISE IN WRITING IN CONNECTION HEREWITH OR
THEREWITH.  NOTWITHSTANDING THE FOREGOING, THE MORTGAGEE AGREES THAT (A) IN AN
ACTION TO COLLECT ANY AMOUNTS DUE UNDER, OR OTHERWISE IN RESPECT OF THIS
MORTGAGE, NO SHAREHOLDER, OFFICER, DIRECTOR, AGENT, OR REPRESENTATIVE OF THE
MORTGAGOR (COLLECTIVELY REFERRED TO IN THIS SECTION 6.16 AS “PERSONS”) WILL BE
PERSONALLY LIABLE FOR ANY AMOUNTS DUE OR ANY OTHER LIABILITY UNDER THIS
MORTGAGE, AND NO DEFICIENCY OR PERSONAL JUDGMENT WILL BE SOUGHT AGAINST SUCH
PERSONS FOR PAYMENT OF THE OBLIGATIONS SECURED BY THIS MORTGAGE AND (B) NO
PROPERTY OR ASSETS OF ANY SUCH PERSONS SHALL BE SOLD, LEVIED UPON OR OTHERWISE
USED TO SATISFY ANY JUDGMENT RENDERED IN CONNECTION WITH ANY ACTION BROUGHT WITH
RESPECT TO THIS MORTGAGE, PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
FOREGOING PROVISIONS OF THIS SENTENCE BE DEEMED TO RELEASE ANY SUCH PERSONS FROM
LIABILITY UNDER THIS MORTGAGE FOR ANY FRAUDULENT ACTION TAKEN BY SUCH PERSONS OR
FOR ANY INTENTIONAL MATERIAL MISREPRESENTATION MADE BY SUCH PERSONS.

 


 


6.17  REDUCTION OF SECURED AMOUNT.  IN THE EVENT THAT THE MAXIMUM PRINCIPAL
AMOUNT SECURED BY THIS MORTGAGE IS LESS THAN THE AGGREGATE OBLIGATIONS THEN THE
AMOUNT SECURED HEREBY SHALL BE REDUCED ONLY BY THE LAST AND FINAL SUMS THAT THE
MORTGAGOR REPAYS WITH RESPECT TO THE OBLIGATIONS AND SHALL NOT BE REDUCED BY 
ANY INTERVENING REPAYMENTS OF THE OBLIGATIONS.  SO LONG AS THE BALANCE OF THE
OBLIGATIONS EXCEEDS THE AMOUNT SECURED HEREBY, ANY PAYMENTS OF THE OBLIGATIONS
SHALL NOT BE DEEMED TO BE APPLIED AGAINST, OR TO REDUCE, THE PORTION OF THE
OBLIGATIONS SECURED BY THIS MORTGAGE.


 


6.18  ACKNOWLEDGMENT OF RECEIPT.  THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES
THAT IT HAS RECEIVED A TRUE COPY OF THIS MORTGAGE.


 


6.19  RELEASE UPON FULL PAYMENT.  FOLLOWING THE TERMINATION DATE (AS HEREINAFTER
DEFINED), THIS MORTGAGE SHALL BE RELEASED OF RECORD, AND THE MORTGAGEE, AT THE
REQUEST AND EXPENSE OF THE MORTGAGOR, WILL PROMPTLY EXECUTE AND DELIVER TO THE
MORTGAGOR (WITHOUT RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND)
A PROPER INSTRUMENT OR INSTRUMENTS ACKNOWLEDGING THE SATISFACTION AND
TERMINATION OF THIS MORTGAGE OR, AT MORTGAGOR’S REQUEST, ASSIGN (WITHOUT
RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND, OTHER THAN A
REPRESENTATION THAT THE MORTGAGEE HAS NOT ASSIGNED ITS INTEREST IN THIS MORTGAGE
AS OF SUCH DATE) THIS MORTGAGE; PROVIDED, HOWEVER, THAT ALL INDEMNITIES SET
FORTH IN SECTION 4.10 SHALL SURVIVE SUCH TERMINATION.  AS USED HEREIN, THE
“TERMINATION DATE” SHALL MEAN THE DATE UPON WHICH THE TOTAL COMMITMENT UNDER THE
CREDIT AGREEMENT HAS BEEN TERMINATED, ALL INTEREST RATE AGREEMENTS ENTERED INTO
WITH ANY OTHER CREDITOR HAVE BEEN TERMINATED, NO NOTE UNDER THE CREDIT AGREEMENT
IS OUTSTANDING, ALL LOANS HAVE BEEN REPAID IN FULL, ALL LETTERS OF CREDIT ISSUED
UNDER THE CREDIT AGREEMENT HAVE BEEN TERMINATED AND ALL OBLIGATIONS THEN DUE AND
PAYABLE HAVE BEEN PAID IN FULL.  IN ADDITION, THIS MORTGAGE SHALL BE WHOLLY OR
PARTIALLY RELEASED OF RECORD OR ASSIGNED AS PROVIDED HEREIN, AS APPROPRIATE, IN
THE EVENT OF A SALE OR OTHER TRANSFER OF ALL OR A PORTION OF THE MORTGAGED
PROPERTY SPECIFICALLY PERMITTED PURSUANT TO THE CREDIT AGREEMENT (A “PERMITTED
RELEASE”).  THE MORTGAGEE, UPON WRITTEN REQUEST OF THE MORTGAGOR, ACCOMPANIED BY
ALL DOCUMENTATION (INCLUDING BUT NOT LIMITED TO AN OFFICER’S CERTIFICATE)
REQUIRED UNDER THE CREDIT AGREEMENT DEMONSTRATING DUE COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THE CREDIT AGREEMENT, SHALL, AT THE EXPENSE OF THE MORTGAGOR,
PROMPTLY EXECUTE AND DELIVER TO THE MORTGAGOR (WITHOUT RECOURSE AND WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND) A PROPER INSTRUMENT OR INSTRUMENTS
EVIDENCING THE PERMITTED RELEASE; BUT PROVIDED IN THE CASE OF TOTAL RELEASE THAT
THE INDEMNITIES SET FORTH IN SECTION 4.10 SHALL SURVIVE THE RELEASE OF THIS
MORTGAGE.


 


6.20  TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
OBLIGATIONS OF THE MORTGAGOR UNDER THIS MORTGAGE.


 


6.21  THE MORTGAGEE’S POWERS.  WITHOUT AFFECTING THE LIABILITY OF ANY OTHER
PERSON LIABLE FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS AND WITHOUT
AFFECTING THE LIEN OF THIS MORTGAGE IN ANY WAY, THE MORTGAGEE MAY, FROM TIME TO
TIME, REGARDLESS OF CONSIDERATION AND WITHOUT NOTICE TO OR CONSENT BY THE HOLDER
OF ANY SUBORDINATE LIEN, RIGHT, TITLE OR INTEREST IN OR TO THE MORTGAGED
PROPERTY, (A) RELEASE ANY PERSONS LIABLE FOR THE OBLIGATIONS, (B) EXTEND THE
MATURITY OF, INCREASE OR OTHERWISE ALTER ANY OF THE TERMS OF THE OBLIGATIONS,
(C) MODIFY THE INTEREST RATE PAYABLE ON THE PRINCIPAL BALANCE OF THE
OBLIGATIONS, (D) RELEASE OR RECONVEY, OR CAUSE TO BE RELEASED OR RECONVEYED ALL
OR ANY PORTION OF THE MORTGAGED PROPERTY, OR (E) TAKE OR RELEASE ANY OTHER OR
ADDITIONAL SECURITY FOR THE OBLIGATIONS.

 


 


6.22  RULES OF USAGE.  THE FOLLOWING RULES OF USAGE SHALL APPLY TO THIS MORTGAGE
UNLESS OTHERWISE REQUIRED BY THE CONTEXT:


 

1.             Singular words shall connote the plural as well as the singular,
and vice versa, as may be appropriate.

 

2.             The words “herein”, “hereof” and “hereunder” and words of similar
import appearing in this Mortgage shall be construed to refer to such document
as a whole and not to any particular section, paragraph or other subpart thereof
unless expressly so stated.

 

3.             References to any Person shall include such Person and its
successors and permitted assigns.

 

4.             Each of the parties hereto and their counsel have reviewed and
revised, or requested revisions to, this Mortgage, and the usual rule of
construction that any ambiguities are to be resolved against the drafting party
shall be inapplicable in the construction and interpretation of such documents
and any amendments or exhibits thereto.

 

5.             Unless an express provision requires otherwise, each reference to
“the Mortgaged Property” shall be deemed a reference to “the Mortgaged Property
or any part thereof”, and each reference to “Secured Property” shall be deemed a
reference to “the Secured Property or any part thereof.”

 


6.23  NO OFF-SET.  ALL SUMS PAYABLE BY THE MORTGAGOR SHALL BE PAID WITHOUT
COUNTERCLAIM, OTHER COMPULSORY COUNTERCLAIMS, SET-OFF OR DEDUCTION AND WITHOUT
ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION, AND THE OBLIGATIONS
SHALL IN NO WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED (EXCEPT AS
EXPRESSLY PROVIDED HEREIN) BY REASON OF: (I) ANY DAMAGE OR ANY CONDEMNATION OF
THE MORTGAGED PROPERTY OR ANY PART THEREOF; (II) ANY TITLE DEFECT OR ENCUMBRANCE
OR ANY EVICTION FROM THE MORTGAGED PROPERTY OR ANY PART THEREOF BY TITLE
PARAMOUNT OR OTHERWISE; OR (III) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION OR OTHER LIKE PROCEEDING
RELATING TO THE MORTGAGEE OR THE MORTGAGOR, OR ANY ACTION TAKEN WITH RESPECT TO
THIS MORTGAGE BY ANY AGENT OR RECEIVER OF THE MORTGAGEE. THE MORTGAGOR WAIVES,
TO THE EXTENT PERMITTED BY LAW, ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE
OR OTHERWISE TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION OF
ANY OF THE OBLIGATIONS.

 


6.24  CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS MORTGAGE OR ANY OTHER
FINANCING DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS MORTGAGE, THE MORTGAGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  THE MORTGAGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER THE MORTGAGOR, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING

 


 

WITH RESPECT TO THIS MORTGAGE OR ANY OTHER FINANCING DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER THE MORTGAGOR. 
THE MORTGAGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
MORTGAGOR AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 6.03 HEREOF, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  THE MORTGAGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR ANY OTHER FINANCING DOCUMENT THAT SUCH SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE MORTGAGEE OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE  LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE MORTGAGOR IN ANY OTHER JURISDICTION (INCLUDING THE JURISDICTION IN WHICH THE
MORTGAGED PROPERTY IS LOCATED).

 

(b)           THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS MORTGAGE OR ANY OTHER
FINANCING DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND
HEREBY FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)           THE MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS MORTGAGE, THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 


6.25  FUTURE ADVANCES.  THIS MORTGAGE IS GIVEN TO SECURE THE MORTGAGOR’S
OBLIGATIONS UNDER, OR IN RESPECT OF, THE FINANCING DOCUMENTS TO WHICH THE
MORTGAGOR IS “PARTY” AND SHALL SECURE NOT ONLY OBLIGATIONS WITH RESPECT TO
PRESENTLY EXISTING INDEBTEDNESS UNDER THE FOREGOING DOCUMENTS AND AGREEMENTS BUT
ALSO ANY AND ALL OTHER INDEBTEDNESS OR WHICH MAY HEREAFTER BE OWING BY THE
MORTGAGOR TO THE SECURED CREDITORS UNDER THE FINANCING DOCUMENTS, HOWEVER
INCURRED, WHETHER INTEREST, DISCOUNT OR OTHERWISE, AND WHETHER THE SAME SHALL BE
DEFERRED, ACCRUED OR CAPITALIZED, INCLUDING FUTURE ADVANCES AND RE-ADVANCES,
PURSUANT TO THE CREDIT AGREEMENT OR THE OTHER FINANCING DOCUMENTS, WHETHER SUCH
ADVANCES ARE OBLIGATORY OR TO BE MADE AT THE OPTION OF THE SECURED CREDITORS, OR
OTHERWISE, TO THE SAME EXTENT AS IF SUCH FUTURE ADVANCES WERE MADE ON THE DATE
OF THE EXECUTION OF THIS MORTGAGE.  THE LIEN OF THIS MORTGAGE SHALL BE VALID AS
TO ALL INDEBTEDNESS SECURED HEREBY, INCLUDING FUTURE ADVANCES, FROM THE TIME OF
ITS FILING FOR RECORD IN THE RECORDER’S OFFICE OF THE COUNTY IN WHICH THE
MORTGAGED PROPERTY IS LOCATED.  THIS MORTGAGE IS INTENDED TO AND SHALL BE VALID
AND HAVE PRIORITY OVER ALL SUBSEQUENT LIENS AND ENCUMBRANCES ON THE MORTGAGED
PROPERTY AND SECURED PROPERTY, INCLUDING STATUTORY LIENS, EXCEPTING SOLELY
(I) TAXES AND ASSESSMENTS LEVIED ON THE REAL ESTATE TO THE EXTENT OF THE

 


 


MAXIMUM AMOUNT SECURED HEREBY AND (II) PERMITTED LIENS RELATED HERETO.  ALTHOUGH
THIS MORTGAGE IS GIVEN TO SECURE ALL FUTURE ADVANCES MADE BY THE MORTGAGEE AND
THE OTHER SECURED CREDITORS TO OR FOR THE BENEFIT OF THE MORTGAGOR OR THE
MORTGAGED PROPERTY, WHETHER OBLIGATORY OR OPTIONAL, THE MORTGAGOR AND THE
MORTGAGEE HEREBY ACKNOWLEDGE AND AGREE THAT THE MORTGAGEE AND THE OTHER SECURED
CREDITORS ARE OBLIGATED BY THE TERMS OF THE FINANCING DOCUMENTS TO MAKE CERTAIN
FUTURE ADVANCES, INCLUDING ADVANCES OF A REVOLVING NATURE, SUBJECT TO THE
FULFILLMENT OF THE RELEVANT CONDITIONS SET FORTH IN THE FINANCING DOCUMENTS.

 


6.26  ADDENDUM.  THE TERMS AND CONDITIONS SET FORTH IN THE ADDENDUM ATTACHED TO
THIS MORTGAGE ARE MADE AN INTEGRAL PART HEREOF AND ARE INCORPORATED IN THIS
MORTGAGE BY REFERENCE.

 

*           *           *

 


 

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly executed
and delivered as of the day and year first above written.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

 

 

 

 

Name (print):

 

 

Title (print):

 


 

STATE OF _______________)

ss.:

COUNTY OF _____________)

 

On this the ___ day of March, 2002, before me personally appeared
___________________, who acknowledged himself to be the __________________ of
Williams Scotsman, Inc., a Maryland corporation, and that he, as such officer of
Williams Scotsman, Inc. being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
corporation by himself as such officer on behalf of and as the act and deed of
Williams Scotsman, Inc.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

NOTARY PUBLIC

 

State of

 

 

 

My Commission Expires:

 

[SEAL]

 

[revise as necessary to address state specific requirements]

 


 

EXHIBIT A

 

DESCRIPTION OF LAND

 

 


 

TABLE OF CONTENTS

 

ARTICLE I REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS OF THE MORTGAGOR

6

 

 

 

 

 

 

1.01

 

Title to the Mortgaged Property

6

 

1.02

 

Compliance with Law

6

 

1.03

 

Payment and Performance of Obligations

7

 

1.04

 

Maintenance, Repair, Alterations, Etc

7

 

1.05

 

Required Insurance; Use of Proceeds

7

 

1.06

 

Preservation of Property

8

 

1.07

 

Condemnation

8

 

1.08

 

Inspections

8

 

1.09

 

Transfers

8

 

 

 

 

 

ARTICLE II SECURITY AGREEMENT

9

 

 

 

 

 

 

2.01

 

Grant of Security; Incorporation by Reference.

9

 

2.02

 

Fixture Filing and Financing Statements.

10

 

 

 

 

 

ARTICLE III ASSIGNMENT OF LEASES, RENTS AND PROFITS

10

 

 

 

 

 

 

3.01

 

Assignment

10

 

3.02

 

Revocable License; Agent

11

 

3.03

 

Rents

11

 

3.04

 

Sale of Mortgaged Property

11

 

3.05

 

Bankruptcy Provisions

12

 

 

 

 

 

ARTICLE IV EVENTS OF DEFAULT AND REMEDIES

12

 

 

 

 

 

 

4.01

 

Events of Default

12

 

4.02

 

Remedies Upon Default

12

 

4.03

 

Right of Foreclosure

13

 

4.04

 

Application of Proceeds

14

 

4.05

 

Appointment of Receiver

14

 

4.06

 

Exercise of Rights and Remedies

15

 

4.07

 

Remedies Not Exclusive

15

 

4.08

 

WAIVER OF REDEMPTION, NOTICE, MARSHALLING, ETC

15

 

4.09

 

Expenses of Enforcement

16

 

4.10

 

Indemnity

17

 

4.11

 

Indemnity Obligations Secured by Mortgaged Property; Survival

17

 

 

 

 

 

ARTICLE V ADDITIONAL COLLATERAL

18

 

 

 

 

 

 

5.01

 

Additional Collateral

18

 

 

 

 

 

ARTICLE VI MISCELLANEOUS

19

 

 

 

 

 

 

6.01

 

Governing Law

19

 

6.02

 

Limitation on Interest

19

 

6.03

 

Notices

19

 


 

 

 

6.04

 

Captions

20

 

6.05

 

Amendment

20

 

6.06

 

Obligations Absolute

20

 

6.07

 

Further Assurances

20

 

6.08

 

Partial Invalidity

20

 

6.09

 

Partial Releases

20

 

6.10

 

Priority

20

 

6.11

 

Covenants Running with the Land

21

 

6.12

 

Successors and Assigns

21

 

6.13

 

Purpose of Loans

21

 

6.14

 

No Joint Venture or Partnership

21

 

6.15

 

The Mortgagee as Agent for Secured Creditors

21

 

6.16

 

Full Recourse

21

 

6.17

 

Reduction of Secured Amount

22

 

6.18

 

Acknowledgment of Receipt

22

 

6.19

 

Release Upon Full Payment

22

 

6.20

 

Time of the Essence

22

 

6.21

 

The Mortgagee’s Powers

22

 

6.22

 

Rules of Usage

23

 

6.23

 

No Off-Set

23

 

6.24

 

Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

23

 

6.25

 

Future Advances

24

 

6.26

 

Addendum

25

 

 


 

EXHIBIT L

 

 

[Property - Document to be revised

according to laws and regulations

where property is located]

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, AS COLLATERAL AGENT

ASSIGNOR

 

to

 

BANK OF AMERICA, N.A., AS COLLATERAL AGENT

ASSIGNEE

 

___________________________________________________________________________

FORM OF ASSIGNMENT OF MORTGAGE

___________________________________________________________________________

 

Dated:    As of June 28, 2005

 

This document was prepared by

and when recorded return to:

 

Victoria Manthas, Esq.

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

 


 

ASSIGNMENT OF MORTGAGE

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent (“Assignor”), in
consideration of Ten Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, does hereby assign
unto BANK OF AMERICA, N.A., as Collateral Agent, having an address at 335
Madison Avenue, New York, New York 10017 (“Assignee”) that certain mortgage more
particularly described on Schedule A attached hereto and made a part hereof (the
“Mortgage”) together with the indebtedness secured thereby.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns forever.

 

This Assignment of Mortgage is made without recourse to, and without any
representation or warranty by, Assignor, except (x) as specifically set forth in
that certain Assignment and Assumption Agreement dated as of June 28, 2005 among
Assignor, as administrative agent, payments administrator and collateral agent,
Assignee, certain lenders named therein, Williams Scotsman, Inc. and Williams
Scotsman International, Inc. and (y) Assignor hereby represents and warrants to
Assignee that Assignor owns the Mortgage free and clear of all liens and
encumbrances and has full right and power to make this assignment.

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment of Mortgage as of
the 28th day of June, 2005 .

 

[SPACE INTENTIONALLY LEFT BLANK]

 

 


 

 

WITNESS:

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

Permanent Real Estate Index Number(s): [_____________]

 

 

 

Address of Real Estate:

 

[_____________________________]

 

 

 

3


 

STATE OF ____________

)

 

: ss.

COUNTY OF __________

)

 

On this ____ day of June, 2005, before me personally appeared
___________________, and ___________________, who acknowledged themselves to be
the ___________________ and the ____________________, respectively, of Deutsche
Bank Trust Company Americas, and that they, as such officers of Deutsche Bank
Trust Company Americas, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
corporation by themselves as such officers on behalf of and as the act and deed
of Deutsche Bank Trust Company Americas, as Collateral Agent.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

_____________________________

 

Notary Public

 

 

 

State of __________

 

My Commission Expires:_________

 

[SEAL]

 

 

4


 

SCHEDULE A

 

DESCRIPTION OF MORTGAGE

 

AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES, RENTS
AND PROFITS, FINANCING STATEMENT AND FIXTURE FILING MADE AS OF MARCH 26, 2002,
AND AMENDED AND RESTATED AS OF OCTOBER 15, 2003 BY WILLIAMS SCOTSMAN, INC., A
MARYLAND CORPORATION, TO DEUTSCHE BANK TRUST COMPANY AMERICAS, AS COLLATERAL
AGENT, AND RECORDED ON ___________ IN THE _____________________, AS DOCUMENT
NO. ____________.

 

 

5


 

EXHIBIT L

 

[Property - Document to be revised

according to laws and regulations

where property is located]

 

 

FORM OF MORTGAGE MODIFICATION AGREEMENT

 

BETWEEN

 

WILLIAMS SCOTSMAN, INC., AS MORTGAGOR

 

AND

 

BANK OF AMERICA, N.A., AS COLLATERAL AGENT, AS MORTGAGEE

 

 

Dated:    As of June 28, 2005

 

This document was prepared by
and when recorded return to:

 

Victoria Manthas, Esq.
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022

 


 

 

EXHIBIT L

 

 

MORTGAGE MODIFICATION AGREEMENT

 

THIS MORTGAGE MODIFICATION AGREEMENT (this “Agreement”) made as of June 28,
2005, between WILLIAMS SCOTSMAN, INC., a Maryland corporation having an address
at 8211 Town Center Drive, Baltimore, Maryland 21236 (“Mortgagor”), and BANK OF
AMERICA, N.A. (“BofA”), as collateral agent, having an address at 335 Madison
Avenue, New York, New York 10017 (“Mortgagee”).

 

W I T N E S S E T H

 

WHEREAS, Mortgagee is the present owner and holder of that certain mortgage more
particularly described in SCHEDULE B annexed hereto (the “Mortgage”) which
encumbers the fee interest of Mortgagor in the premises described on SCHEDULE A
annexed hereto, which Mortgage previously secured certain obligations of
Mortgagor under (i) a certain Credit Agreement dated as of March 26, 2002 among
Mortgagor, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”), the lenders party thereto, Fleet Capital
Corporation and Congress Financial Corporation, as co-syndication agents, BofA
and GMAC Business Credit, LLC, as co-documentation agents, Deutsche Banc Alex
Brown Inc., as sole lead arranger and sole book manager, and Deutsche Bank Trust
Company Americas (formerly known as Bankers Trust Company) (“DBTCA”), as
administrative agent (as amended through but excluding June 28, 2005, the
“Existing Credit Agreement”), (ii) one or more Interest Rate Agreements (as
defined in the Mortgage) and (iii) the Senior Secured Notes Documents (as
defined in the Mortgage);

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of June 28, 2005 among Mortgagor, Holdings, BofA, DBTCA, individually and as
administrative agent, payments administrator and collateral agent, and the other
lenders party to the Existing Credit Agreement, among other things, (i) BofA and
DBTCA purchased the right, title and interest of the other lenders party to the
Existing Credit Agreement in, to and under the Existing Credit Agreement and
(ii) DBTCA, as collateral agent, assigned its right, title and interest in, to
and under the Collateral Documents (as defined in the Existing Credit Agreement)
(including, without limitation, in, to and under the Mortgage) to the Mortgagee;

 

WHEREAS, the Existing Credit Agreement has been amended and restated in its
entirety pursuant to that certain Amended and Restated Credit Agreement dated as
of June 28, 2005 among Mortgagor, Holdings, the lenders party thereto, BofA, as
administrative agent, DBTCA, as syndication agent, Banc of America Securities
LLC and Deutsche Bank Securities Inc., as co-lead arrangers and joint book
runners, and Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman Commercial
Paper Inc., as co-documentation agents (as amended, modified, extended, renewed,
replaced, restated or supplemented from time to time, and including any
agreement extending the maturity of, or refinancing or restructuring (including,
but not limited to, the inclusion of additional borrowers or guarantors
thereunder or any increase in the amount borrowed) all or any portion of, the
indebtedness under such agreement or any successor

 

 


 

agreement, whether or not with the same agent, trustee, representative, lenders
or holders, the “Amended and Restated Credit Agreement”); and

 

WHEREAS, it has been agreed by and between Mortgagor and Mortgagee that the
Mortgage be modified in the manner set forth below.

 

NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 


1.                                       MORTGAGOR AGREES AND ACKNOWLEDGES THAT
THE MORTGAGE IS IN FULL FORCE AND EFFECT, THERE HAVE BEEN NO AMENDMENTS OR
MODIFICATIONS THERETO AND THERE ARE NO DEFAULTS THEREUNDER.


 


2.                                       THE MORTGAGE IS HEREBY MODIFIED IN THE
FOLLOWING RESPECTS:


 


A.                                       CERTAIN DEFINITIONS.  FOR ALL PURPOSES
IN THE MORTGAGE:


 


I.                                          BANK OF AMERICA, N.A., AS COLLATERAL
AGENT, SHALL BE THE MORTGAGEE AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE
AGENT, SHALL BE THE ADMINISTRATIVE AGENT, IN EACH INSTANCE AS THE SUCCESSOR TO
DBTCA AND DBTCA SHALL NO LONGER BE THE MORTGAGEE OR THE ADMINISTRATIVE AGENT;


 


II.                                       “CREDIT AGREEMENT” SHALL MEAN THE
AMENDED AND RESTATED CREDIT AGREEMENT;


 


III.                                    “LENDERS” SHALL MEAN THOSE BANKS AND
OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY TO THE AMENDED AND RESTATED
CREDIT AGREEMENT; AND


 


IV.                                   “U.S. SECURITY AGREEMENT” SHALL MEAN THE
AMENDED AND RESTATED U.S. SECURITY AGREEMENT, DATED AS OF MARCH 26, 2002 AND
AMENDED AND RESTATED AS OF AUGUST 18, 2003 AND AMENDED AND RESTATED AS OF
JUNE 28, 2005, BY AND AMONG THE MORTGAGEE, EACH CREDIT PARTY AND THE SENIOR
SECURED NOTES TRUSTEE, AS SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED, AMENDED
AND RESTATED OR REPLACED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF.


 


B.                                      THE ADDRESS FOR THE MORTGAGEE IN THE
PREAMBLE TO THE MORTGAGE SHALL BE 335 MADISON AVENUE, NEW YORK, NEW YORK 10017.


 


C.                                       REFERENCES TO DEUTSCHE BANK TRUST
COMPANY AMERICAS, DBTCA OR BTCO IN THE SECOND WHEREAS CLAUSE OF THE RECITALS OF
THE MORTGAGE SHALL INSTEAD BE REFERENCES TO BANK OF AMERICA, N.A.


 


D.                                      THE LAST WHEREAS CLAUSE OF THE RECITALS
OF THE MORTGAGE SHALL BE AMENDED AS FOLLOWS: (1) THE WORD “AND” AT THE END OF
CLAUSE (VI) THEREOF IS DELETED, (2) THE WORDS “CLAUSES (I) THROUGH (V) ABOVE” IN
CLAUSE (VIII) THEREOF ARE DELETED AND THE WORDS “CLAUSES (I) THROUGH
(VII) ABOVE” SHALL BE SUBSTITUTED THEREFOR AND (3) THE WORDS “ALL SUCH
OBLIGATIONS, LIABILITIES, SUMS AND EXPENSES SET FORTH IN CLAUSES

 


 

 


(I) THROUGH (VI) ABOVE” AT THE END THEREOF ARE DELETED AND THE WORDS “ALL SUCH
OBLIGATIONS, LIABILITIES, SUMS AND EXPENSES SET FORTH IN CLAUSES (I) THROUGH
(VIII) ABOVE” SHALL BE SUBSTITUTED THEREFOR.


 


E.                                       THE “PROVIDED, HOWEVER” CLAUSE
IMMEDIATELY ABOVE ARTICLE 1 OF THE MORTGAGE IS AMENDED BY ADDING THE WORDS “AND
THE TERMINATION DATE SHALL HAVE OCCURRED” IMMEDIATELY AFTER THE WORDS “SHALL
HAVE BEEN PAID IN CASH AND PERFORMED IN FULL”.


 


F.                                         SECTION 1.14  IS HEREBY DELETED IN
ITS ENTIRETY AND SUPERSEDED BY:


 

“1.14       Maturity Date.  The last stated maturity date of the Obligations
secured hereby is June 28, 2010.”

 


G.                                      SECTION 6.03 IS HEREBY AMENDED TO
SUBSTITUTE THE FOLLOWING IN LIEU OF THE EXISTING NOTICE ADDRESS FOR MORTGAGEE:


 


“BANK OF AMERICA, N.A., 335 MADISON AVENUE, NEW YORK, NEW YORK 10017,
ATTENTION:  BUSINESS CAPITAL/URGENT, FACSIMILE:  (212) 503-7330”


 


H.                                      SECTION 6.16 OF THE MORTGAGE IS AMENDED
BY (I) ADDING A “(I)” IMMEDIATELY BEFORE THE WORDS “BE DEEMED TO RELEASE” IN THE
PROVISO AT THE END OF THE SECOND SENTENCE THEREOF AND (II) ADDING THE FOLLOWING
LANGUAGE TO THE END OF THE SECOND SENTENCE THEREOF IMMEDIATELY PRIOR TO THE
PERIOD:  “OR (II) RELEASE OR OTHERWISE AFFECT (X) ANY LIABILITIES OR OBLIGATIONS
OF ANY SUCH PERSON UNDER ANY GUARANTY ENTERED INTO BY ANY SUCH PERSON OF ALL OR
ANY OF THE OBLIGATIONS OR (Y) ANY COLLATERAL SECURITY FOR ANY SUCH GUARANTY”


 


3.                                       EXCEPT AS MODIFIED HEREBY, THE MORTGAGE
SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.


 

4.                                       This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN DULY EXECUTED BY THE PARTIES HERETO
ON THE DATE FIRST WRITTEN ABOVE.


 

 

MORTGAGOR:

 

 

Witness:

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MORTGAGEE:

 

 

Witness:

BANK OF AMERICA, N.A.,

 

as collateral agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Permanent Real Estate Index Number: [_______________________]

 

 

Address of Real Estate:

 

[__________________________________________]

 

 

 

 

Acknowledged by:

 

 

WITNESS:

U.S. Bank National Association,
as Senior Secured Notes Trustee

 

 

 

 

_____________________________

By:

 

 

 

 

Name:

 

 

Title:

 

 


 

EXHIBIT L

STATE OF ________________

)

 

:ss.

COUNTY OF ______________

)

 

BEFORE ME, a Notary Public, in and for said county and state personally appeared
the above named WILLIAMS SCOTSMAN, INC., a Maryland corporation, by
__________________, its ___________________ who acknowledged that he did sign
the foregoing instrument and that the same is his free act and deed and the free
act and deed of said corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
___________________________, ___________________ this ____ day of July, 2005.

 

 

 

 

 

 

Notary Public

 

 

 


 

STATE OF NEW YORK

)

 

:  ss.

COUNTY OF NEW YORK

)

 

BEFORE ME, a Notary Public, in and for said county and state personally appeared
the above named BANK OF AMERICA, N.A., as Collateral Agent, a national banking
association, by _____________________, its _____________________ who
acknowledged that he did sign the foregoing instrument and that the same is his
free act and deed and the free act and deed of said national banking
association.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at New York,
New York this ____ day of July, 2005.

 

 

 

 

 

Notary Public

 

 


 

STATE OF _______________

)

                                                :

ss.

COUNTY OF _____________

)

 

BEFORE ME, a Notary Public, in and for said county and state personally appeared
the above named U.S. BANK NATIONAL ASSOCIATION, as Senior Secured Notes Trustee,
a national banking association, by __________________, its _____________________
who acknowledged that he did sign the foregoing instrument and that the same is
his free act and deed and the free act and deed of said national banking
association.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
______________, _____________ this ____ day of July, 2005.

 

 

 

 

 

Notary Public

 

 


 

 

SCHEDULE A:  PREMISES

 


 

SCHEDULE B:  MORTGAGE

 

Amended and Restated Mortgage, Security Agreement, Assignment of Leases, Rents
and Profits, Financing Statement and Fixture Filing, dated as of March 26, 2002,
and amended and restated as of October 15, 2003, by Williams Scotsman, Inc., a
Maryland corporation, to Deutsche Bank Trust Company Americas, as Collateral
Agent, and recorded on _________________ as Document No. ___________________.

 

As such Mortgage was assigned from Deutsche Bank Trust Company Americas, as
Collateral Agent, as Assignor, to Bank of America, N.A., as Collateral Agent, as
Assignee, by Assignment of Mortgage dated as of June 28, 2005 and submitted for
recording immediately prior hereto.

 


 

EXHIBIT M

 

FORM OF AMENDED AND RESTATED CUSTODIAN AGREEMENT

 

THIS AMENDED AND RESTATED CUSTODIAN AGREEMENT (this “Custodian Agreement”),
dated as of March 26, 2002 and amended and restated as of August 18, 2003, and
further amended and restated as of June 28, 2005, by and among BANK OF AMERICA,
N.A., acting in its capacity as Administrative Agent under the Credit Agreement
(as defined herein) and as Collateral Agent pursuant to the Collateral Documents
(as defined in the Credit Agreement) for the benefit of the lenders thereunder
and the other Secured Creditors as defined in the Credit Agreement, WILLIAMS
SCOTSMAN, INC., a Maryland corporation, SPACE MASTER INTERNATIONAL INC., a
Georgia corporation, WILLSCOT EQUIPMENT, LLC, a Delaware limited liability
company, TRUCK & TRAILER SALES, INC., a Missouri corporation, EVERGREEN MOBILE
COMPANY, a Washington corporation, as Companies hereunder, and MAYNARD BECKER, a
resident of the State of Pennsylvania and DONNA FINNERTY, a resident of the
State of Maryland, as Custodians hereunder.  Capitalized terms used herein and
which are defined in Section 1 hereof are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, in the ordinary course of business, each Company buys, sells and leases
various mobile structures consisting of mobile office units and modular
structures (the “Units” as hereinafter further defined) and upon its purchase of
each of the Units, in the ordinary course of its business, each Company receives
a manufacturer’s statement or certificate of origin (“MSOs”) with respect to
such Unit;

 

WHEREAS, as to certain Units each Company may from time to time receive or
arrange for the issuance of Certificates of Title (as defined below);

 

WHEREAS, in the ordinary course of business, each Company enters or may enter
into written agreements for the lease or rental of Units to each other or to
third parties (the “Leases” as hereinafter further defined);

 

WHEREAS, the Borrower has entered into financing arrangements with (i) BofA
pursuant to which the lenders under the Credit Agreement will, upon certain
terms and conditions, make loans and provide other financial accommodations to
Borrower and (ii) the Senior Secured Notes Trustee pursuant to the Senior
Secured Notes Indenture, providing for the issuance by the Borrower of the
Senior Secured Notes, in each case secured by substantially all of the assets
and properties of the Companies, including, but not limited to, the Units; and

 

WHEREAS, under the terms of the financing arrangements of Borrower with BofA,
each Company is required to deliver the MSOs, the Certificates of Title and the
Leases to the Custodians for the Custodians to hold on behalf of BofA (for the
benefit of the Secured Creditors);

 

WHEREAS, BofA, each Company and the Custodians desire to set forth their
respective rights, obligations and responsibilities in connection with such
arrangements;

 


 

 

NOW, THEREFORE, in consideration of the mutual benefits accruing hereunder and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

 

1.             DEFINITIONS

 

As used above and in this Custodian Agreement, the following terms shall have
the meanings ascribed to them below:

 


1.1           “BOFA” MEANS BANK OF AMERICA, N.A., AND ITS SUCCESSORS AND
ASSIGNS, ACTING IN ITS CAPACITY AS ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT AND AS COLLATERAL AGENT UNDER THE CREDIT DOCUMENTS AND FOR THE BENEFIT
OF THE LENDERS THEREUNDER AND THE OTHER SECURED CREDITORS, AS DEFINED THEREIN. 
AS APPROPRIATE, REFERENCES HEREIN TO BOFA SHALL INCLUDE ANY SUB-COLLATERAL
AGENTS OR CO-COLLATERAL AGENTS (OTHER THAN THE CUSTODIANS) APPOINTED BY BOFA
PURSUANT TO SECTION 10.11 OF THE CREDIT AGREEMENT AND SHALL INCLUDE, WITHOUT
LIMITATION, EACH OF DBTCA AND BTCC ACTING AS SUB-COLLATERAL AGENT AS
CONTEMPLATED BY SECTION 10.15 OF THE U.S. SECURITY AGREEMENT (AS DEFINED IN THE
CREDIT AGREEMENT).


 


1.2           “BOFA AGREEMENTS” SHALL MEAN, COLLECTIVELY, (A) THE CREDIT
AGREEMENT, (B) EACH INTEREST RATE AGREEMENT (AS DEFINED IN THE CREDIT AGREEMENT
OR ANY OF THE VARIOUS RELATED CREDIT DOCUMENTS) AT ANY TIME SECURED PURSUANT TO
ANY OF THE CREDIT DOCUMENTS, (C) EACH SENIOR SECURED NOTES DOCUMENT UNDER WHICH
THE OBLIGATIONS OF THE COMPANIES PARTY THERETO ARE SECURED PURSUANT TO THE U.S.
SECURITY AGREEMENT AND (D) EACH GUARANTY, SECURITY AGREEMENT, PLEDGE AGREEMENT,
MORTGAGE OR OTHER COLLATERAL DOCUMENT (AS DEFINED IN THE CREDIT AGREEMENT) OR
OTHER CREDIT DOCUMENT FROM TIME TO TIME ENTERED INTO PURSUANT TO, OR IN
CONNECTION WITH, ANY OF THE CREDIT AGREEMENT, THE INTEREST RATE AGREEMENTS OR
THE SENIOR SECURED NOTES DOCUMENTS.


 


1.3           “BORROWER” SHALL MEAN WILLIAMS SCOTSMAN, INC., A MARYLAND
CORPORATION AND ITS SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, A
RECEIVER, TRUSTEE OR DEBTOR-IN-POSSESSION ON BEHALF OF WILLIAMS SCOTSMAN, INC.
OR ON BEHALF OF ANY SUCH SUCCESSOR OR ASSIGN.


 


1.4           “BTCC” SHALL MEAN BT COMMERCIAL CORPORATION (AND SHALL INCLUDE ANY
SUCCESSOR THERETO), ACTING AS SUB-COLLATERAL AGENT AS CONTEMPLATED BY THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


1.5           “CERTIFICATE OF TITLE” SHALL MEAN ANY AND ALL CERTIFICATES OF
TITLE, CERTIFICATES OF OWNERSHIP AND ANY OTHER REGISTRATION CERTIFICATES AT ANY
TIME ISSUED UNDER THE LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA, OR ANY
POLITICAL SUBDIVISION OR INSTRUMENTALITY OF SUCH STATE, FOR ANY OF THE UNITS AT
ANY TIME OWNED OR LEASED BY ANY COMPANY.


 


1.6           “COLLATERAL INSTRUMENTS” SHALL MEAN, INDIVIDUALLY AND
COLLECTIVELY, (A) CERTIFICATES OF TITLE, (B) ANY AND ALL MANUFACTURER’S
STATEMENTS OF ORIGIN, MANUFACTURER’S CERTIFICATES OF ORIGIN AND OTHER
CERTIFICATES, STATEMENTS, BILLS OF SALE OR OTHER EVIDENCE OF THE TRANSFER TO OR
OWNERSHIP OF ANY COMPANY OF ANY UNITS AT ANY TIME AND FROM TIME TO TIME, AND
(C) ANY AND ALL LEASES.


 


1.7           “COMPANIES” SHALL MEAN AND INCLUDE THE BORROWER, SMI, THE UNIT
SUBSIDIARY, T&T AND EVERGREEN, AS WELL AS ANY ENTITY WHICH BECOMES A “COMPANY”
HEREUNDER

 

2


 


AFTER THE DATE HEREOF PURSUANT TO THE PROVISIONS OF SECTION 4.10 HEREOF,  AND
SHALL INCLUDE, WITHOUT LIMITATION, ANY OF THEIR SUCCESSORS AND ASSIGNS,
INCLUDING WITHOUT LIMITATION A RECEIVER, TRUSTEE OR DEBTOR-IN-POSSESSION ON
BEHALF OF ANY SUCH COMPANY OR ON BEHALF OF ANY SUCH SUCCESSOR OR ASSIGN.


 


1.8           “CREDIT AGREEMENT” SHALL MEAN THE AMENDED AND RESTATED CREDIT
AGREEMENT, DATED AS OF JUNE 28, 2005, AMONG WILLIAMS SCOTSMAN
INTERNATIONAL, INC. (FORMERLY KNOWN AS SCOTSMAN HOLDINGS, INC.) (“HOLDINGS”),
THE BORROWER, VARIOUS FINANCIAL INSTITUTIONS (THE “LENDERS”), BANK OF AMERICA,
N.A., AS ADMINISTRATIVE AGENT, DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
SYNDICATION AGENT, CITICORP USA, INC., WELLS FARGO BANK, N.A. AND LEHMAN
COMMERCIAL PAPER INC., AS CO-DOCUMENTATION AGENTS, AND BANC OF AMERICA
SECURITIES LLC AND DEUTSCHE BANK SECURITIES INC., AS CO-LEAD ARRANGERS AND JOINT
BOOK RUNNERS, AS AMENDED, MODIFIED, EXTENDED, RENEWED, REPLACED, RESTATED OR
SUPPLEMENTED FROM TIME TO TIME, AND INCLUDING ANY AGREEMENT OR AGREEMENTS
EXTENDING THE MATURITY OF, OR REFINANCING OR RESTRUCTURING (INCLUDING, BUT NOT
LIMITED TO, THE INCLUSION OF ADDITIONAL BORROWERS OR GUARANTORS THEREUNDER OR
ANY INCREASE IN THE AMOUNT BORROWED) ALL OR ANY PORTION OF, THE INDEBTEDNESS
UNDER SUCH AGREEMENT OR ANY SUCCESSOR AGREEMENT OR AGREEMENTS, WHETHER OR NOT
WITH THE SAME AGENT, TRUSTEE, REPRESENTATIVE, LENDERS OR HOLDERS.


 


1.9           “CREDIT DOCUMENTS” SHALL MEAN THAT TERM AS DEFINED IN THE CREDIT
AGREEMENT.


 


1.10         “CUSTODIANS” SHALL MEAN, INDIVIDUALLY AND COLLECTIVELY, MAYNARD
BECKER, A RESIDENT OF THE STATE OF PENNSYLVANIA, AND DONNA FINNERTY, A RESIDENT
OF THE STATE OF MARYLAND, AND ANY SUCCESSOR, ASSIGNEE, REPLACEMENT OR ADDITIONAL
PERSON AT ANY TIME ACTING AS CUSTODIAN FOR THE BENEFIT OF BOFA UNDER THE TERMS
HEREOF.


 


1.11         “DBTCA” SHALL MEAN DEUTSCHE BANK TRUST COMPANY AMERICAS (FORMERLY
KNOWN AS BANKERS TRUST COMPANY), AND ITS SUCCESSORS AND ASSIGNS, ACTING IN ITS
CAPACITY AS SUB-COLLATERAL AGENT AS CONTEMPLATED BY THE CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT.


 


1.12         “EVERGREEN” SHALL MEAN EVERGREEN MOBILE COMPANY, A WASHINGTON
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS, INCLUDING WITHOUT LIMITATION, A
RECEIVER, TRUSTEE OR DEBTOR-IN-POSSESSION ON BEHALF OF EVERGREEN MOBILE COMPANY
OR ON BEHALF OF ANY SUCH SUCCESSOR OR ASSIGN.


 


1.13         “LEASES” SHALL MEAN, COLLECTIVELY, THE WRITTEN AGREEMENTS BETWEEN
ANY PERSON OR ENTITY AND ANY COMPANY FOR THE LEASE OR RENTAL OF UNITS BY SUCH
COMPANY TO SUCH PERSON OR ENTITY IN WHICH SUCH PERSON OR ENTITY AGREES TO PAY TO
BORROWER OR ITS ASSIGNS RENTS PAYABLE IN RESPECT OF THE USE OF ANY UNITS.


 


1.14         “SMI” SHALL MEAN SPACEMASTER INTERNATIONAL, INC., A GEORGIA
CORPORATION AND ITS SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, A
RECEIVER, TRUSTEE OR DEBTOR-IN-POSSESSION ON BEHALF OF SPACEMASTER
INTERNATIONAL, INC. OR ON BEHALF OF ANY SUCH SUCCESSOR OR ASSIGN.


 


1.15         “T&T” SHALL MEAN TRUCK & TRAILER SALES, INC., A MISSOURI
CORPORATION, AND ITS SUCCESSORS AND ASSIGNS, INCLUDING WITHOUT LIMITATION, A
RECEIVER, TRUSTEE OR DEBTOR-IN-

 

3


 

 


POSSESSION ON BEHALF OF TRUCK AND TRAILER SALES, INC. OR ON BEHALF OF ANY SUCH
SUCCESSOR OR ASSIGN.


 


1.16         “UNIT SUBSIDIARY” SHALL MEAN WILLSCOT EQUIPMENT, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, AND ITS SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT
LIMITATION, A RECEIVER, TRUSTEE OR DEBTOR-IN-POSSESSION ON BEHALF OF WILLSCOT
EQUIPMENT, LLC OR ON BEHALF OF ANY SUCH SUCCESSOR OR ASSIGN.


 


1.17         “UNITS” SHALL MEAN THE MOBILE STRUCTURES, MODULAR UNITS AND
CONTAINERS GENERALLY CONSTRUCTED OF STEEL OR USING A STEEL FRAME AND
UNDERCARRIAGE WITH AN EXTERIOR OF WOOD, ALUMINUM OR SIMILAR PRODUCTS WHICH ARE
SOLD OR LEASED BY THE COMPANIES TO THIRD PERSONS IN THE ORDINARY COURSE OF
BUSINESS (OR WHICH ARE LEASED BY A COMPANY TO ANOTHER COMPANY AND THEN LEASED TO
SUCH THIRD PERSONS) AND USED TO PROVIDE OFFICE, CLASSROOM, STORAGE, COMMERCIAL
OR OTHER SPACE, WHETHER IN SINGLE UNITS OR PHYSICALLY ATTACHED TO OTHER SUCH
UNITS (AND INCLUDING IN SUCH FORM, MODULAR STRUCTURES), WHICH STRUCTURES ARE
CAPABLE OF BEING TRANSPORTED TO AND ASSEMBLED ON REMOTE SITES, AND WHICH MAY BE
EQUIPPED WITH AIR CONDITIONING AND HEATING, ELECTRICAL OUTLETS, FLOORS,
PARTITIONS, PLUMBING, CARPETING, MOLDINGS, WALL COVERINGS, LIGHTING AND OTHER
ACCESSORIES.


 


1.18         ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE CREDIT AGREEMENT,
UNLESS OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANING SET FORTH THEREIN.


 


1.19         ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE UNIFORM COMMERCIAL
CODE, UNLESS OTHERWISE DEFINED HEREIN OR IN THE CREDIT AGREEMENT, SHALL HAVE THE
MEANINGS SET FORTH THEREIN. ALL REFERENCES TO ANY TERM IN THE PLURAL SHALL
INCLUDE THE SINGULAR AND ALL REFERENCES TO ANY TERM IN THE SINGULAR SHALL
INCLUDE THE PLURAL.


 

2.             CUSTODIAN ARRANGEMENTS

 


2.1           APPOINTMENT.


 


(A)           BOFA HEREBY DESIGNATES AND APPOINTS THE CUSTODIANS TO ACT AS
CUSTODIAN, AGENT AND BAILEE ON BEHALF OF BOFA FOR THE PURPOSES OF MANAGING,
ADMINISTERING AND HANDLING THE COLLATERAL INSTRUMENTS, AND PERFECTING THE
SECURITY INTERESTS IN AND LIENS UPON THE UNITS OF BOFA GRANTED PURSUANT TO THE
BOFA AGREEMENTS, BY TAKING COMPLETE CUSTODY, CONTROL AND POSSESSION OF ALL
ORIGINALS OF THE COLLATERAL INSTRUMENTS IN ACCORDANCE WITH THE TERMS AND
CONDITIONS CONTAINED HEREIN. BOFA HEREBY AUTHORIZES THE CUSTODIANS TO TAKE SUCH
ACTIONS ON ITS BEHALF AS ARE EXPRESSLY SET FORTH IN THIS CUSTODIAN AGREEMENT.
EACH CUSTODIAN AGREES TO ACT AS CUSTODIAN, AGENT AND BAILEE ON BEHALF OF BOFA ON
THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


(B)           IN PERFORMING THEIR FUNCTIONS AND DUTIES UNDER THIS CUSTODIAN
AGREEMENT, EACH OF THE CUSTODIANS SHALL ACT SOLELY AS CUSTODIAN, AGENT AND
BAILEE OF BOFA AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY, TRUST OR OTHERWISE WITH OR FOR ANY
COMPANY. THE CUSTODIANS SHALL NOT, IN ANY RESPECT, BE SUBJECT TO THE CONTROL OR
DIRECTION OF ANY COMPANY FOR ANY PURPOSE UNDER THIS CUSTODIAN AGREEMENT.


 


2.2           NATURE OF RIGHTS AND DUTIES.  NO CUSTODIAN SHALL HAVE ANY DUTIES
OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS CUSTODIAN
AGREEMENT. THE DUTIES OF EACH

 

 

4


 

 


OF THE CUSTODIANS SHALL BE MECHANICAL AND ADMINISTRATIVE IN NATURE. NOTHING IN
THIS CUSTODIAN AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE
CONSTRUED TO IMPOSE UPON THE CUSTODIANS ANY OBLIGATIONS, OR GRANT THE CUSTODIANS
ANY RIGHTS OR BENEFITS, EXCEPT AS EXPRESSLY SET FORTH HEREIN. EACH OF THE
CUSTODIANS IS ACTING SOLELY IN HIS OR HER INDIVIDUAL CAPACITY UNDER THE TERMS
HEREOF AND NOT IN ANY OTHER CAPACITY.


 


2.3           RELIANCE.  EACH OF THE CUSTODIANS SHALL BE ENTITLED TO RELY UPON
ANY WRITTEN NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY
TELEPHONE MESSAGE BELIEVED BY HIM OR HER IN GOOD FAITH TO BE GENUINE AND CORRECT
AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO
ALL MATTERS PERTAINING TO THIS CUSTODIAN AGREEMENT AND HIS OR HER DUTIES
HEREUNDER.


 


2.4           INDEMNIFICATION.  EACH COMPANY, JOINTLY AND SEVERALLY, HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS THE CUSTODIANS (TO THE FULL EXTENT
PERMITTED BY LAW) FROM AND AGAINST ALL CLAIMS, DEMANDS, LOSSES, JUDGMENTS AND
LIABILITIES OF WHATSOEVER NATURE, AND TO REIMBURSE THE CUSTODIANS FOR ALL COSTS
AND EXPENSES, INCLUDING LEGAL FEES AND DISBURSEMENTS, GROWING OUT OF OR
RESULTING FROM ANY LAWFUL ACTION TAKEN IN RESPECT OF THE COLLATERAL INSTRUMENTS,
THIS CUSTODIAN AGREEMENT OR THE ADMINISTRATION, ENFORCEMENT OR EXERCISE OF ANY
RIGHT OR REMEDY GRANTED TO THE CUSTODIANS EXCEPT FOR THE CUSTODIANS’ WILLFUL
MISCONDUCT.


 


2.5           SUCCESSOR CUSTODIANS; RESIGNATION OF CUSTODIAN.


 


(A)           EITHER OF THE CUSTODIANS MAY RESIGN FROM THE PERFORMANCE OF ALL OF
HIS OR HER FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO BOFA AND BORROWER OR EITHER OR BOTH OF THE
CUSTODIANS MAY BE REMOVED WITH OR WITHOUT CAUSE BY BOFA AT ANY TIME.  IN THE
EVENT OF THE RESIGNATION BY EITHER OR BOTH OF THE CUSTODIANS, SUCH RESIGNATION
SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR CUSTODIAN OF AN APPOINTMENT
AS SUCCESSOR CUSTODIAN PURSUANT TO SECTION 2.5(B) OR AS OTHERWISE PROVIDED
BELOW.  IN THE EVENT OF THE REMOVAL OF EITHER OR BOTH OF THE CUSTODIANS, SUCH
REMOVAL SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED BY BOFA.  IN ADDITION,
BORROWER MAY, AT ANY TIME, REQUEST THAT BOFA REMOVE EITHER OR BOTH OF THE
CUSTODIANS.  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT (EACH AS DEFINED IN THE
BOFA AGREEMENTS) EXISTS, BOFA SHALL EXERCISE ITS RIGHTS HEREUNDER TO REMOVE THE
CUSTODIAN OR CUSTODIANS WITHIN SIXTY (60) DAYS OF THE RECEIPT BY BOFA OF THE
REQUEST FROM BORROWER (SUBJECT TO THE PROVISIONS OF THE IMMEDIATELY SUCCEEDING
SENTENCE).  IN THE EVENT OF THE REMOVAL OF EITHER OR BOTH OF THE CUSTODIANS
PURSUANT TO BORROWER’S REQUEST TO BOFA, SUCH REMOVAL SHALL TAKE EFFECT UPON THE
ACCEPTANCE BY A SUCCESSOR CUSTODIAN OR CUSTODIANS OF AN APPOINTMENT AS SUCCESSOR
CUSTODIAN PURSUANT TO SECTION 2.5(B) BELOW.


 


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY EITHER OR BOTH OF THE
CUSTODIANS, BOFA SHALL APPOINT A SUCCESSOR CUSTODIAN OR CUSTODIANS WHO SHALL BE
REASONABLY SATISFACTORY TO BOFA AND REASONABLY SATISFACTORY TO BORROWER, WHICH
APPROVAL BY BORROWER SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  UPON THE
REMOVAL OF EITHER OR BOTH OF THE CUSTODIANS WITH OR WITHOUT CAUSE BY BOFA, BOFA
SHALL APPOINT A SUCCESSOR CUSTODIAN OR CUSTODIANS WHO, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT (EACH DEFINED IN THE BOFA AGREEMENTS) EXISTS OR HAS OCCURRED
AND IS CONTINUING, SHALL BE REASONABLY SATISFACTORY TO BORROWER, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  AT ANY TIME A DEFAULT OR EVENT
OF DEFAULT (EACH

 

5


 

 


DEFINED IN THE BOFA AGREEMENTS) SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING,
NO APPROVAL OF A SUCCESSOR CUSTODIAN OR CUSTODIANS BY BORROWER SHALL BE
REQUIRED.


 


(C)           UPON THE ACCEPTANCE OF ANY APPOINTMENT AS CUSTODIAN HEREUNDER BY A
SUCCESSOR CUSTODIAN, SUCH SUCCESSOR CUSTODIAN SHALL THEREUPON SUCCEED TO AND
BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
CUSTODIAN AND THE RETIRING CUSTODIAN SHALL BE DISCHARGED FROM ITS DUTIES AND
OBLIGATIONS UNDER THIS CUSTODIAN AGREEMENT. UPON THE EFFECTIVENESS OF THE
APPOINTMENT OF A SUCCESSOR CUSTODIAN, THE RETIRING CUSTODIAN SHALL DELIVER ALL
COLLATERAL INSTRUMENTS THEN IN HIS OR HER POSSESSION TO THE SUCCESSOR CUSTODIAN
IN REASONABLE ORDER AND WITH ALL RECORDS AND ACCOUNTINGS WITH RESPECT THERETO
PREVIOUSLY MAINTAINED BY THE RETIRING CUSTODIAN.  UPON TERMINATION OR REMOVAL AS
CUSTODIAN HEREUNDER, SUCH CUSTODIAN SHALL CEASE TO BE A CUSTODIAN HEREUNDER, BUT
IN NO EVENT SHALL SUCH TERMINATION OR REMOVAL RELIEVE SUCH CUSTODIAN FROM ANY
LIABILITY RESULTING FROM ANY BREACH OF HIS OR HER OBLIGATIONS HEREUNDER
OCCURRING WHILE HOLDING THE POSITION OF CUSTODIAN.


 


2.6           ACKNOWLEDGMENT OF LIENS.  EACH OF THE CUSTODIANS ACKNOWLEDGES THAT
THE UNITS AND THE COLLATERAL INSTRUMENTS ARE SUBJECT TO THE SECURITY INTERESTS
AND LIENS OF BOFA.


 

3.             ADMINISTRATION

 


3.1           DELIVERY OF COLLATERAL INSTRUMENTS.


 


(A)           CONCURRENTLY HEREWITH, EACH COMPANY IS DELIVERING (OR HAS
DELIVERED) TO THE CUSTODIANS TO HOLD ON BEHALF OF BOFA IN ACCORDANCE WITH THE
TERMS OF THIS CUSTODIAN AGREEMENT IN THEIR POSSESSION, CUSTODY AND CONTROL, ALL
ORIGINALS OF THE COLLATERAL INSTRUMENTS EXISTING AS OF THE DATE HEREOF.  UNLESS
AND UNTIL OTHERWISE DIRECTED BY BOFA, EACH COMPANY HEREBY AGREES TO DELIVER, OR
CAUSE TO BE DELIVERED, TO THE CUSTODIANS TO HOLD ON BEHALF OF BOFA IN ACCORDANCE
WITH THE TERMS OF THIS CUSTODIAN AGREEMENT, IN THEIR POSSESSION, CUSTODY AND
CONTROL, ALL ORIGINALS OF COLLATERAL INSTRUMENTS RECEIVED BY SUCH COMPANY OR
OTHERWISE COMING INTO THE CUSTODY OR CONTROL OF SUCH COMPANY AFTER THE DATE
HEREOF, IN EACH CASE PROMPTLY UPON THE RECEIPT BY SUCH COMPANY OF THE SAME.


 


(B)           EACH OF THE CUSTODIANS HEREBY AGREES TO TAKE POSSESSION, CUSTODY
AND CONTROL OF ALL OF THE COLLATERAL INSTRUMENTS DELIVERED TO IT CONCURRENTLY
HEREWITH AND FROM TIME TO TIME HEREAFTER SOLELY FOR THE ACCOUNT AND ON BEHALF OF
BOFA. THE CUSTODIANS SHALL ACT ONLY IN ACCORDANCE WITH THE DIRECTIONS OF BOFA
UNDER THE TERMS HEREOF WITH RESPECT TO THE COLLATERAL INSTRUMENTS AND THE
COMPANIES SHALL HAVE NO CONTROL OR DOMINION OVER THE COLLATERAL INSTRUMENTS OR
THEIR DISPOSITION.  THE CUSTODIANS SHALL FOLLOW ONLY THE DIRECTIONS OF BOFA IN
THE ADMINISTERING, HANDLING OR OTHER DISPOSITION OF THE COLLATERAL INSTRUMENTS.
THE CUSTODIANS SHALL EXERCISE ALL REASONABLE CARE TO ASSURE THE SAFE CUSTODY OF
THE COLLATERAL INSTRUMENTS HELD BY EITHER OF THE CUSTODIANS HEREUNDER.  THE
CUSTODIANS SHALL TAKE SUCH OTHER ACTIONS CONSISTENT HEREWITH AS BOFA MAY
REASONABLY REQUEST TO PRESERVE, PROTECT AND PERFECT THE SECURITY INTERESTS AND
LIENS OF BOFA IN THE COLLATERAL INSTRUMENTS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, UPON THE REQUEST OF BOFA, THE CUSTODIANS SHALL MAKE AVAILABLE AND
ASSIST BOFA IN A REASONABLE MANNER AND AT NO COST TO THE CUSTODIANS PERSONALLY
IN DELIVERING THE ORIGINALS OF SUCH COLLATERAL INSTRUMENTS TO BOFA, OR AS BOFA
MAY REQUEST.

 

 

6


 

 


3.2           RELEASES OF COLLATERAL INSTRUMENTS.


 


(A)           IN THE EVENT THAT A COMPANY, IN THE ORDINARY COURSE OF BUSINESS
AND AS PERMITTED BY THE BOFA AGREEMENTS, OR AS OTHERWISE PERMITTED UNDER
SECTION 8.1(L), 8.1(N) OR 8.1(Q) OF THE CREDIT AGREEMENT AND THE SENIOR SECURED
NOTES DOCUMENTS, IS SELLING OR OTHERWISE DISPOSING OF OR HAS SOLD OR OTHERWISE
DISPOSED OF ANY OF THE UNITS SUBJECT TO COLLATERAL INSTRUMENTS WHICH EITHER OF
THE CUSTODIANS IS THEN HOLDING IN HIS OR HER CUSTODY, CONTROL OR POSSESSION
UNDER THE TERMS OF THIS CUSTODIAN AGREEMENT, SUCH COMPANY MAY REQUEST THE
RELEASE BY SUCH CUSTODIAN OF THE COLLATERAL INSTRUMENTS WITH RESPECT TO SUCH
UNIT(S) AND THE DELIVERY OF THE ORIGINALS OF SUCH COLLATERAL INSTRUMENTS TO SUCH
COMPANY. UNLESS AND UNTIL OTHERWISE DIRECTED BY BOFA, UPON RECEIPT OF SUCH
REQUEST, THE CUSTODIAN RECEIVING SUCH REQUEST SHALL PROMPTLY AND IN A TIMELY
MANNER (BUT IN NO EVENT MORE THAN THREE (3) BUSINESS DAYS AFTER THE RECEIPT OF A
COMPANY’S REQUEST) (I) RETURN THE ORIGINALS OF THE COLLATERAL INSTRUMENTS
REQUESTED TO THE REQUESTING COMPANY AND (II) TO THE EXTENT THE UNIT(S) BEING
SOLD OR OTHERWISE DISPOSED OF ARE SUBJECT TO CERTIFICATES OF TITLE AND THE
RELATED SALE OR OTHER DISPOSITION IS NOT TO HOLDINGS OR ANY OTHER CREDIT PARTY,
EXECUTE AND DELIVER TO SUCH COMPANY, CONCURRENTLY WITH THE DELIVERY OF THE
CERTIFICATE OF TITLE COVERING THE UNIT BEING SOLD OR OTHERWISE DISPOSED OF, IN
THE ORDINARY COURSE OF BUSINESS, SUCH DOCUMENTS AS MAY BE REQUIRED TO REMOVE THE
SECURITY INTERESTS AND LIENS OF BOFA (OR OF DBTCA OR BTCC OR OF ANY OTHER
SUB-COLLATERAL AGENT OR CO-COLLATERAL AGENT THEREOF IN WHOSE NAME A LIEN IS
NOTED) NOTED ON SUCH CERTIFICATES OF TITLE PURSUANT TO AND IN ACCORDANCE WITH
THE REVOCABLE POWER OF ATTORNEY GRANTED TO THE CUSTODIANS UNDER SECTION 3.3
BELOW.  SUCH COMPANY AGREES THAT IF FOR ANY REASON THE SALE OR OTHER DISPOSITION
OF THE UNITS FOR WHICH IT IS THEN HOLDING THE COLLATERAL INSTRUMENTS IS NOT
EFFECTIVE WITHIN TEN (10) DAYS OF THE DATE THE CUSTODIAN HAS SENT THE COLLATERAL
INSTRUMENTS TO IT AS PROVIDED HEREIN, SUCH COMPANY SHALL PROMPTLY (BUT IN NO
EVENT MORE THAN FIVE (5) DAYS THEREAFTER) RETURN TO THE CUSTODIAN FOR THE
CUSTODIAN TO HOLD ON BEHALF OF SECURED CREDITORS IN ACCORDANCE WITH THIS
CUSTODIAN AGREEMENT (I) ALL ORIGINALS OF SUCH COLLATERAL INSTRUMENTS AND
(II) ALL DOCUMENTS EXECUTED BY THE CUSTODIANS PURSUANT TO THE POWER OF ATTORNEY
GRANTED TO THE CUSTODIANS UNDER SECTION 3.3 BELOW IN CONNECTION THEREWITH.  THE
APPROPRIATE COMPANY AND THE CUSTODIANS SHALL TAKE OR CAUSE TO BE TAKEN ALL
FURTHER ACTIONS NECESSARY TO HAVE THE SECURITY INTERESTS AND LIENS OF BOFA NOTED
ON ANY CERTIFICATES OF TITLE FOR WHICH SUCH SECURITY INTERESTS AND LIENS WERE
REMOVED OR MIGHT BE DEEMED REMOVED.  THE CUSTODIANS SHALL KEEP A WRITTEN RECORD
OF THE COLLATERAL INSTRUMENTS DELIVERED BY THE CUSTODIANS TO A COMPANY PURSUANT
TO THIS SECTION 3.2(A), WHICH RECORDS SHALL SET FORTH THE DATE OF THE RELEASE OF
THE COLLATERAL INSTRUMENTS TO SUCH COMPANY AND THE UNITS TO WHICH THE COLLATERAL
INSTRUMENTS RELATE, ALL IN REASONABLE DETAIL ACCEPTABLE TO BOFA. UPON THE
REQUEST OF BOFA, THE CUSTODIANS SHALL FURNISH SUCH RECORDS TO BOFA ONCE EACH
MONTH, OR MORE FREQUENTLY AS BOFA MAY REASONABLY REQUIRE.


 


(B)           IN THE EVENT THAT A COMPANY IS ARRANGING FOR THE ISSUANCE OF
CERTIFICATES OF TITLE UNDER THE LAWS OF ANY STATE AS TO ANY OF THE UNITS SUBJECT
TO MSOS WHICH EITHER OF THE CUSTODIANS IS THEN HOLDING IN HIS OR HER CUSTODY,
CONTROL OR POSSESSION UNDER THE TERMS OF THIS CUSTODIAN AGREEMENT, SUCH COMPANY
MAY REQUEST THE RELEASE BY THE CUSTODIANS OF THE ORIGINALS OF SUCH MSOS TO
BORROWER FOR THE PURPOSE OF SENDING SUCH MSOS TO THE APPROPRIATE GOVERNMENTAL
AGENCY AS REQUIRED TO OBTAIN A CERTIFICATE OF TITLE. UNLESS AND UNTIL OTHERWISE
DIRECTED BY BOFA, UPON RECEIPT OF SUCH REQUEST, THE CUSTODIAN RECEIVING SUCH
REQUEST SHALL PROMPTLY AND IN A TIMELY MANNER (I) RETURN THE ORIGINALS OF THE
MSOS REQUESTED BY SUCH COMPANY AND (II) EXECUTE AND DELIVER TO SUCH COMPANY,
CONCURRENTLY WITH THE DELIVERY OF THE

 

 

7


 


 


MSOS, SUCH DOCUMENTS AS MAY BE REQUIRED TO HAVE THE SECURITY INTERESTS AND LIENS
OF BOFA NOTED ON THE CERTIFICATE OF TITLE TO BE ISSUED PURSUANT TO AND IN
ACCORDANCE WITH THE POWER OF ATTORNEY GRANTED TO THE CUSTODIANS UNDER
SECTION 3.3 BELOW.  EACH COMPANY AGREES THAT IN ARRANGING FOR ANY CERTIFICATE OF
TITLE, SUCH COMPANY SHALL CAUSE THE SECURITY INTERESTS AND LIEN OF BOFA TO BE
NOTED ON SUCH CERTIFICATE OF TITLE.  EACH COMPANY AGREES THAT PROMPTLY UPON
RECEIPT OF ANY CERTIFICATE OF TITLE ISSUED FOR ANY UNIT, SUCH COMPANY SHALL
DELIVER SUCH CERTIFICATE OF TITLE TO THE CUSTODIANS TO HOLD ON BEHALF OF BOFA IN
ACCORDANCE WITH THIS CUSTODIAN AGREEMENT.  THE CUSTODIANS SHALL KEEP A WRITTEN
RECORD OF THE COLLATERAL INSTRUMENTS DELIVERED BY THE CUSTODIANS TO A COMPANY
PURSUANT TO THIS SECTION 3.2(B), WHICH RECORDS SHALL SET FORTH THE DATE OF THE
RELEASE OF THE COLLATERAL INSTRUMENTS TO SUCH COMPANY AND THE UNITS TO WHICH THE
COLLATERAL INSTRUMENTS RELATE, ALL IN REASONABLE DETAIL ACCEPTABLE TO BOFA. 
UPON THE REQUEST OF BOFA, THE CUSTODIANS SHALL FURNISH SUCH RECORDS TO BOFA ONCE
EACH MONTH, OR MORE FREQUENTLY AS BOFA MAY REASONABLY REQUEST.


 


3.3           POWER OF ATTORNEY.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED
HEREIN, EACH OF BOFA, DBTCA AND BTCC (AND ANY OTHER SUB-COLLATERAL AGENT OR
CO-COLLATERAL AGENT THEREFOR) HEREBY APPOINTS AND CONSTITUTES EACH OF THE
CUSTODIANS AS ITS RESPECTIVE ATTORNEY-IN-FACT, WITHOUT POWER OF SUBSTITUTION AND
WHICH APPOINTMENT IS REVOCABLE, SOLELY AND EXCLUSIVELY TO EXECUTE AND DELIVER ON
BEHALF OF BOFA, DBTCA OR BTCC (OR ANY OTHER SUB-COLLATERAL OR CO-COLLATERAL
AGENT THEREFOR), AS THE CASE MAY BE, TO ANY COMPANY (I) SUCH DOCUMENTS AS MAY BE
REQUIRED BY THE MOTOR VEHICLE DEPARTMENT OF THE STATE (OR ANY SIMILAR DEPARTMENT
OR AGENCY OF THAT RELEVANT STATE) WHICH HAS ISSUED A CERTIFICATE OF TITLE
COVERING A UNIT BEING SOLD BY ANY COMPANY, IN THE ORDINARY COURSE OF BUSINESS
AND AS PERMITTED BY THE BOFA AGREEMENTS, OR AS OTHERWISE PERMITTED UNDER
SECTION 8.1(L), 8.1(N) OR 8.1(Q) OF THE CREDIT AGREEMENT AND THE SENIOR SECURED
NOTES DOCUMENTS (AND WHICH IS NOT BEING SOLD TO HOLDINGS OR ANY OTHER CREDIT
PARTY), AND FOR WHICH THE CUSTODIANS HAVE RECEIVED A REQUEST FROM SUCH COMPANY
FOR THE RELEASE TO IT OF THE CERTIFICATE OF TITLE COVERING SUCH UNIT IN ORDER TO
REMOVE THE SECURITY INTERESTS AND LIENS OF BOFA (AND DBTCA AND BTCC OR ANY OTHER
SUB-COLLATERAL OR CO-COLLATERAL AGENT THEREFOR) FROM SUCH CERTIFICATES OF TITLE
AS CONTEMPLATED UNDER SECTION 3.2(A) ABOVE AND (II) SUCH DOCUMENTS AS MAY BE
REQUIRED BY THE MOTOR VEHICLE DEPARTMENT OF THE APPROPRIATE STATE (OR ANY
SIMILAR DEPARTMENT OR AGENCY OF THAT RELEVANT STATE) IN ORDER TO HAVE THE
SECURITY INTERESTS AND LIENS OF BOFA NOTED ON THE CERTIFICATE OF TITLE TO BE
ISSUED THROUGH SUCH MOTOR VEHICLE DEPARTMENT (OR ANY SIMILAR DEPARTMENT OR
AGENCY OF THAT RELEVANT STATE) AS REQUIRED UNDER SECTION 3.2(B) ABOVE; PROVIDED,
THAT, IN NO EVENT MAY EITHER OR BOTH OF THE CUSTODIANS EXECUTE ANY DOCUMENT
CREATING ANY OBLIGATION OR LIABILITY OF BOFA, DBTCA OR BTCC.  UPON BOFA’S
WRITTEN REQUEST, THE CUSTODIANS SHALL SEND COPIES OF ALL SUCH DOCUMENTS TO BOFA
PROMPTLY UPON THE EXECUTION OF THEM.  THE POWER OF ATTORNEY GRANTED TO THE
CUSTODIANS HEREIN MAY BE REVOKED AT ANY TIME UPON WRITTEN NOTICE FROM BOFA TO
EITHER OR BOTH CUSTODIANS.  THE CUSTODIANS SHALL HAVE NO FURTHER RIGHTS TO ACT
AS ATTORNEY-IN-FACT FOR BOFA, DBTCA OR BTCC AT ANY TIME AFTER THE DELIVERY TO
THEM OF SUCH NOTICE.  NO COMPANY SHALL ACCEPT OR RETAIN ANY DOCUMENTS EXECUTED
BY THE CUSTODIANS PURSUANT TO SUCH POWER OF ATTORNEY AFTER THE DELIVERY OF SUCH
NOTICE TO THE CUSTODIAN.  UNLESS OTHERWISE INSTRUCTED BY BOFA, A COMPANY SHALL
ONLY DELIVER ANY DOCUMENTS EXECUTED AND DELIVERED BY EITHER OF THE CUSTODIANS TO
IT PURSUANT TO THIS POWER OF ATTORNEY TO THE MOTOR VEHICLE DEPARTMENT OF THE
STATE (OR ANY SIMILAR DEPARTMENT OR AGENCY OF THAT RELEVANT STATE) WHICH HAS
ISSUED THE CERTIFICATE OF TITLE EITHER COVERING THE UNIT WHICH IS BEING SOLD, IN
THE ORDINARY COURSE OF BUSINESS AND AS PERMITTED BY THE BOFA AGREEMENTS, OR
RELATING TO THE UNIT FOR WHICH THE CERTIFICATE OF TITLE IS TO BE ISSUED.

 

 

8


 


3.4           LEGEND.  EACH COMPANY SHALL, AND IN THE EVENT ANY COMPANY FAILS
TO, EACH OF THE CUSTODIANS ARE HEREBY AUTHORIZED AND DIRECTED TO, AFFIX A STAMP
IN A CONSPICUOUS PLACE TO EACH AND ALL OF THE ORIGINAL LEASES AT ANY TIME IN THE
CUSTODY, CONTROL OR POSSESSION OF EITHER OR BOTH OF CUSTODIANS WITH THE
FOLLOWING LEGEND:


 

ALL RIGHT, TITLE AND INTEREST OF THE LESSOR HEREUNDER HAS BEEN PLEDGED TO, AND
IS SUBJECT TO THE SECURITY INTERESTS OF, BANK OF AMERICA, N.A., AS AGENT AND
COLLATERAL AGENT, FOR THE BENEFIT OF THE HOLDERS OF CERTAIN INDEBTEDNESS OF THE
LESSOR. THE LESSOR SHALL HAVE NO RIGHT TO TRANSFER ITS RIGHT, TITLE OR INTEREST
HEREUNDER TO ANY PARTY EXCEPT PURSUANT TO AND IN ACCORDANCE WITH THE PROVISIONS
OF THE RELEVANT SECURITY DOCUMENTS.

 

; provided that any legend affixed to any Lease prior to June ___, 2005 with
references to “Deutsche Bank Trust Company Americas” or “Bankers Trust Company”
shall be deemed to comply with the requirement set forth in this Section 3.4.

 


3.5           REPORTING AND ACCESS.


 


(A)           EACH OF THE CUSTODIANS AGREES THAT THE CUSTODIANS SHALL WITHOUT
COST OR EXPENSE TO BOFA (I) ACCOUNT TO BOFA AND THE COMPANIES ON REQUEST
RESPECTING THE COLLATERAL INSTRUMENTS HELD BY THE CUSTODIANS (SUCH ACCOUNTING TO
INCLUDE IF REQUESTED PHOTOCOPIES OF ANY OR ALL OF SUCH COLLATERAL INSTRUMENTS
HELD BY HIM OR HER), AND (II) PROMPTLY NOTIFY BOFA AND THE COMPANIES IF EITHER
OF THE CUSTODIANS IS AWARE OF ANY LEGAL OR TAX PROCEEDINGS INSTITUTED WITH
RESPECT TO ANY OF THE COLLATERAL INSTRUMENTS HELD BY IT OR THE UNITS REPRESENTED
THEREBY, AND (III) PROMPTLY NOTIFY BOFA AND THE COMPANIES IF EITHER OF THE
CUSTODIANS IS AWARE OF ANY ENCUMBRANCE OR LIEN EXISTING UPON ANY OF THE
COLLATERAL INSTRUMENTS HELD BY EITHER OF THE CUSTODIANS EXCEPT FOR THE LIENS OF
BOFA THEREON.  UPON THE REQUEST OF BOFA, THE CUSTODIANS SHALL WITHOUT COST OR
EXPENSE TO BOFA DELIVER TO BOFA MONTHLY OR MORE FREQUENTLY AS BOFA MAY
REASONABLY REQUIRE, A LISTING IN SUCH FORM AND WITH SUCH DETAIL AS BOFA MAY
REASONABLY REQUEST, OF EACH OF THE COLLATERAL INSTRUMENTS IN THE POSSESSION OF
EITHER OF THE CUSTODIANS.


 


(B)           BOFA AND ITS REPRESENTATIVES SHALL AT ALL TIMES HAVE FREE ACCESS
TO ALL OF EACH COMPANY’S PREMISES AND RIGHT OF INSPECTION OF THE COLLATERAL
INSTRUMENTS AND HAVE FULL ACCESS TO AND THE RIGHT TO EXAMINE AND MAKE COPIES OF
ANY OF THE COLLATERAL INSTRUMENTS DURING NORMAL BUSINESS HOURS AND AFTER
REASONABLE PRIOR NOTICE TO THE CUSTODIANS, OR AT ANY TIME AND WITHOUT NOTICE TO
THE CUSTODIANS IF AN EVENT OF DEFAULT (AS DEFINED IN THE BOFA AGREEMENTS)
EXISTS, AND MAY, WITHOUT COST OR EXPENSE TO BOFA OR ITS REPRESENTATIVES, USE
SUCH OF EACH COMPANY’S PERSONNEL, COMPUTER EQUIPMENT AND SPACE AT ITS PLACE OF
BUSINESS AS MAY BE REASONABLY NECESSARY IN CONNECTION WITH SUCH RIGHT OF
INSPECTION.  EACH COMPANY SHALL ASSIST AND COOPERATE WITH BOFA TO PROVIDE SUCH
PERSONNEL, COMPUTER EQUIPMENT AND SPACE IN A MANNER SO AS TO AVOID UNNECESSARY
INTERFERENCE WITH THE BUSINESS OF SUCH COMPANY.


 


(C)           THE CUSTODIANS SHALL KEEP AND MAINTAIN COMPLETE RECORDS OF THE
COLLATERAL INSTRUMENTS IN REASONABLE DETAIL AND IN SUCH MANNER AS BOFA MAY
REASONABLY SPECIFY.

 

 

9


 

(d)            The records of the Custodians do not reflect and the Custodians
have not received any notice of any other assignment, pledge, security interest,
claim or encumbrance with respect to the Collateral Instruments, except those of
BofA referred to herein. The Custodians shall not take any action to encumber or
transfer any interest in any of the Collateral Instruments, except to the extent
of returning any Collateral Instruments to the Companies as permitted under
Section 3.2 hereof.


 


3.6           WAIVER OF SETOFF.  THE CUSTODIANS DO NOT HAVE AND SHALL NOT ASSERT
ANY LIEN, RIGHT OF OFFSET, CLAIM, DEDUCTION, COUNTERCLAIM, SECURITY OR OTHER
INTEREST AGAINST ANY OF THE COLLATERAL INSTRUMENTS AT ANY TIME HELD BY EITHER OR
BOTH OF THEM AND EACH OF CUSTODIANS HEREBY WAIVES ALL RIGHTS TO INTERPOSE ANY
SUCH LIEN, RIGHT OF OFFSET, CLAIM, DEDUCTION, COUNTERCLAIM, SECURITY OR OTHER
INTEREST AGAINST ANY OF THE COLLATERAL INSTRUMENTS.


 


3.7           COMPENSATION.  ANY COMPENSATION OF THE CUSTODIANS HEREUNDER SHALL
BE PAYABLE BY THE COMPANIES AND FAILURE BY ANY COMPANY TO MAKE SUCH PAYMENT
SHALL NOT DISCHARGE THE CUSTODIANS FROM ANY OF HIS OR HER OBLIGATIONS HEREUNDER.


 

4.             MISCELLANEOUS

 


4.1           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO
THE BENEFIT OF BOFA AND ITS RESPECTIVE SUCCESSORS, PARTICIPANTS AND ASSIGNS.


 


4.2           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN,
MADE OR RECEIVED:  IF IN PERSON, IMMEDIATELY UPON DELIVERY; IF BY TELEX,
TELEGRAM OR FACSIMILE TRANSMISSION, IMMEDIATELY UPON SENDING AND UPON
CONFIRMATION OF RECEIPT; IF BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE
WITH INSTRUCTIONS TO DELIVER THE NEXT BUSINESS DAY, ONE (1) BUSINESS DAY AFTER
SENDING; AND IF MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, FIVE
(5) DAYS AFTER MAILING TO THE PARTIES AT THEIR ADDRESSES SET FORTH BELOW (OR TO
SUCH OTHER ADDRESSES AS THE PARTIES MAY DESIGNATE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION):


 

To BofA:

Bank of America, N.A.

335 Madison Avenue
New York, NY  10017

Attention:  Business Capital/URGENT
Telecopy No.:  (212) 503-7330

Telephone No.:  (212) 503-7632

 

 

with copies to:

 

Bank of America, N.A.

335 Madison Avenue

New York, New York  10017

Attention:  Legal Department

Telecopy No.:  (212) 503-7350

 

 

10


 

To the Companies:

 

Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236
Attention:  General Counsel

 

to Donna Finnerty:

 

Ms. Donna Finnerty
c/o Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236

 

to Maynard Becker:

 

Mr. Maynard Becker
c/o Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236

 

Any party hereto may change the address(es) to which all notices, requests and
other communications are to be sent by giving written notice of such address
change to the other parties hereto in conformity with this Section 4.2.

 


4.3           COUNTERPARTS.  THIS CUSTODIAN AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL WITH THE SAME FORCE
AND EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.


 


4.4           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT TO THIS
CUSTODIAN AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW
YORK.


 


4.5           CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  EACH OF BOFA AND
THE CUSTODIANS HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS CUSTODIAN AGREEMENT.


 


4.6           COMPLETE AGREEMENT; NO WAIVER.  THIS WRITTEN CUSTODIAN AGREEMENT
IS INTENDED BY THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT AND IS
INTENDED AS A COMPLETE STATEMENT OF THE TERMS AND CONDITIONS OF THEIR AGREEMENT.
NONE OF THE PROVISIONS HEREOF SHALL BE AMENDED, MODIFIED, WAIVED OR DISCHARGED
ORALLY OR BY COURSE OF CONDUCT, EXCEPT AS CONTEMPLATED BY SECTION 4.9 BELOW AND
IN ACCORDANCE WITH THE TERMS OF THE U.S. SECURITY AGREEMENT.


 


4.7           NO THIRD PARTIES BENEFITED.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 4.1, THIS CUSTODIAN AGREEMENT IS SOLELY FOR THE BENEFIT OF THE
CUSTODIANS, BOFA AND BORROWER AND

 

 

11


 


THEIR RESPECTIVE SUCCESSORS, PARTICIPANTS AND ASSIGNS, AND NO OTHER PERSON SHALL
HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF THE EXISTENCE
OF, THIS CUSTODIAN AGREEMENT.


 


4.8           TERM.  THIS CUSTODIAN AGREEMENT IS A CONTINUING AGREEMENT AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE SATISFACTION IN FULL OF ALL
OBLIGATIONS OF BORROWER PURSUANT TO THE BOFA AGREEMENTS AND THE TERMINATION OF
ALL FINANCING ARRANGEMENTS PURSUANT THERETO.


 


4.9           ADDITIONAL COMPANIES.  IT IS UNDERSTOOD AND AGREED THAT ANY
SUBSIDIARY GUARANTOR THAT DESIRES TO BECOME A COMPANY HEREUNDER, OR IS REQUIRED
TO EXECUTE A COUNTERPART OF THIS AGREEMENT AFTER THE DATE HEREOF PURSUANT TO THE
REQUIREMENTS OF THE BOFA AGREEMENTS, SHALL BECOME A COMPANY HEREUNDER BY
EXECUTING A COUNTERPART HEREOF AND DELIVERING SAME TO BOFA, OR BY EXECUTING A
JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT N TO THE CREDIT
AGREEMENT, IN EACH CASE WITH ALL ACTIONS REQUIRED ABOVE TO BE TAKEN TO THE
SATISFACTION OF BOFA.  FROM AND AFTER SUCH DATE, EACH SUBSIDIARY GUARANTOR WHICH
TAKES THE ACTION DESCRIBED ABOVE SHALL BECOME A “COMPANY” FOR ALL PURPOSES OF
THIS CUSTODIAN AGREEMENT, AND SHALL COMPLY WITH THE PROVISIONS HEREOF.  WITHOUT
LIMITING THE PROVISIONS OF THIS AGREEMENT, EACH PERSON WHICH BECOMES A COMPANY
AFTER THE DATE HEREOF SHALL PROVIDE WRITTEN NOTICE THEREOF TO EACH OF THE
CUSTODIANS AT THE TIME SUCH PERSON BECOMES A PARTY HERETO AS CONTEMPLATED ABOVE.

 

 

12


 

EXHIBIT M

 

IN WITNESS WHEREOF, the parties have caused this Custodian Agreement to be duly
executed as of the day and year first above written.

 

 

BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

as Custodian

 

 

 

 

 

 

 

 

 

 

as Custodian

 

Each of the undersigned acknowledges and
agrees to the foregoing provisions of this
Custodian Agreement, to the extent same
relate to BTCC or DBTCA, as appropriate

 

BT COMMERCIAL CORPORATION

 

 

By:

 

 

 

Name:

 

Title:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

By:

 

 

 

Name:

 

Title:

 

 

By:

 

 

 

Name:

 

Title:

 


 

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By its respective signature below, each of the undersigned
agrees that it will, together with its successors and assigns, be bound by the
provisions hereof and of the foregoing Custodian Agreement; provided, that,
nothing in the foregoing Custodian Agreement shall amend, modify, change or
supersede the respective terms of any BofA Agreements with any of the
undersigned. In the event of any conflict or inconsistencies between the terms
of the foregoing Custodian Agreement and the agreements of any Company with, to
or in favor of BofA or the Secured Creditors, the terms of the agreements with
BofA or the Secured Creditors shall govern as between BofA or the respective
Secured Creditors and the undersigned.

 

Each of the undersigned acknowledges and agrees that:  (i) the failure of either
or both of the Custodians to fulfill their respective obligations and duties
hereunder in any material respect, after not less than fifteen (15) days prior
written notice by BofA to either or both of Custodians and Borrower shall
constitute an Event of Default as defined in and under the BofA Agreements
(except if the Custodians are removed and shall promptly upon BofA’s request
comply with Section 2.5(c) of the Custodian Agreement) and (ii) it will execute
and deliver such additional documents and take such additional action as may be
requested by BofA to effectuate the provisions and purposes of the foregoing
Custodian Agreement.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILLSCOT EQUIPMENT, LLC

 

 

 

By:

WILLIAMS SCOTSMAN, INC.,

 

 

as Member

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


 

 

 

SPACE MASTER INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRUCK & TRAILER SALES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

EVERGREEN MOBILE COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

FORM OF U.S. SUBSIDIARIES JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder”) is executed as of [DATE] by [NAME OF NEW
SUBSIDIARY], a                               [corporation] [limited liability
company] [partnership] (“Joining Party”), and delivered to Bank of America,
N.A., as Administrative Agent and as Collateral Agent, for the benefit of the
Secured Creditors (as defined below).  Except as otherwise defined herein, terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”), Williams Scotsman, Inc. (the “Borrower”), the
financial institutions from time to time party thereto (the “Lenders”), and Bank
of America, N.A., as Administrative Agent, Deustche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., Wells Fargo Foothill, LLC and Lehman
Commercial Paper Inc., as Co-Documentation Agents and Bank of America Securities
LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint Book
Runners have entered into an Amended and Restated Credit Agreement dated as of
June __, 2005 (as further amended, modified, extended, renewed, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans and the issuance of, and participation in, Letters of Credit for
the account of the Borrower as contemplated therein (the Lenders, each Issuing
Bank, the Administrative Agent and its affiliates, the Collateral Agent and its
affiliates (including without limitation Bank of America Securities LLC and
Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint Book Runners) and
each other Agent (as defined in the Credit Agreement) are herein called the
“Bank Creditors”);

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “Secured Creditors”);

WHEREAS, the Joining Party is a direct or indirect Subsidiary of the Borrower
and desires, or is required pursuant to the provisions of the Credit Agreement,
to become a  Guarantor under the U.S. Subsidiaries Guaranty, an Assignor under
the U.S. Security Agreement, a Pledgor under the U.S. Pledge Agreement and a
Company under the Custodian Agreement; and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of Letters of Credit for the account of, the Borrower, in each
case pursuant to the Credit Agreement and, accordingly, desires to execute this
Joinder in order to (i) satisfy

--------------------------------------------------------------------------------


the requirements described in the preceding paragraph and (ii) induce the
Lenders to continue to make Loans and the Issuing Lender to issue Letters of
Credit to the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accru­ing
to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the Secured Creditors and hereby covenants and agrees with each
Secured Creditor as follows:

NOW, THEREFORE, the Joining Party agrees as follows:

1.             By this Joinder, the Joining Party becomes (i) a Guarantor for
all purposes under the U.S. Subsidiaries Guaranty, pursuant to Section 25
thereof, (ii) an Assignor for all purposes under the U.S. Security Agreement,
pursuant to Section 10.13 thereof, (iii) a Pledgor for all purposes under the
U.S. Pledge Agreement, pursuant to Section 25 thereof, and (iv) a Company for
all purposes under the Custodian Agreement, pursuant to Section 4.10 thereof.

2.             The Joining Party agrees that, upon its execution hereof, it will
become a Guarantor under the U.S. Subsidiaries Guaranty with respect to all
Guaranteed Obligations (as defined in the U.S. Subsidiaries Guaranty), and will
be bound by all terms, conditions and duties applicable to a Guarantor under the
U.S. Subsidiaries Guaranty and the other Credit Documents.  Without limitation
of the foregoing, and in furtherance thereof, the Joining Party unconditionally
and irrevocably, guarantees the due and punctual payment and performance of all
Guaranteed Obligations (on the same basis as the other Guarantors under the U.S.
Subsidiaries Guaranty).

3.           The Joining Party agrees that, upon its execution hereof, it will
become a Pledgor under, and as defined in, the U.S. Pledge Agreement, and will
be bound by all terms, conditions and duties applicable to a Pledgor under the
U.S. Pledge Agreement.  Without limitation of the foregoing and in furtherance
thereof,  as security for the due and punctual payment of the Obligations (as
defined in the U.S. Pledge Agreement), the Joining Party hereby pledges,
hypothecates, assigns, transfers, sets over and delivers to the Collateral Agent
for the benefit of the Secured Creditors and grants to the Collateral Agent for
the benefit of the Secured Creditors a security interest in all its right, title
and interest in and to all Collateral (as defined in the U.S. Pledge Agreement),
whether now existing or hereafter acquired by it.

4.           The Joining Party agrees that, upon its execution hereof, it will
become an Assignor under, and as defined in, the U.S. Security Agreement, and
will be bound by all terms, conditions and duties applicable to an Assignor
under the U.S. Security Agreement.  Without limitation of the foregoing and in
furtherance thereof, as security for the due and punctual payment of the
Obligations (as defined in the U.S. Security Agreement), the Joining Party
hereby pledges, hypothecates, assigns, transfers, sets over and delivers to the
Collateral Agent for the benefit of the Secured Creditors and grants to the
Collateral Agent for the benefit of the Secured Creditors a security interest in
all its right, title and interest in and to all Collateral (as defined in the
U.S. Security Agreement), whether now existing or hereafter acquired by it.

 

2

--------------------------------------------------------------------------------


 

5.           The Joining Party agrees that, upon its execution hereof, it will
become a Company under, and as defined in, the Custodian Agreement, and will be
bound by all terms, conditions and duties applicable to a Company under the
Custodian Agreement.  The Joining Party hereby further agree that, upon its
execution hereof, it will notify each of the Custodians pursuant to the
Custodian Agreement, in writing, of its addition as a Company under the
Custodian Agreement, which notices shall be delivered in accordance with the
requirements of the Custodian Agreement.

6.             The Joining Party consents, upon its execution hereof, to the
security interests created in favor of the Collateral Agent for the benefit of
the Secured Creditors under all Collection Bank Account Agreements,
Concentration Account Agreement and any other “control” or similar agreements
which may from time and time be executed and delivered pursuant to the Credit
Agreement, the U.S. Security Agreement or any other Credit Document, and agrees
that any of its cash or other assets which is at any time in any bank or other
accounts subject to any of the forgoing agreements shall be subject to the
security interests created thereby.

7.             In connection with the grant by the Joining Party, pursuant to
paragraph 3 above, of a security interest in all of its right, title and
interest in all Collateral (as defined in the U.S. Pledge Agreement) in favor of
the Collateral Agent, the Joining Party agrees to deliver to the Collateral
Agent for the benefit of the Secured Creditors, together with the delivery of
this Joinder, each of the items specified in Section 3.1 of the Pledge
Agreement.

8.             Without limiting the foregoing, the Joining Party hereby makes
and undertakes, as the case may be, each covenant, representation and warranty
made by, and as (i) each Subsidiary Guarantor pursuant to Section 13 of the U.S.
Subsidiaries Guaranty, (ii) each Assignor pursuant to Articles II, III, IV, V
and VI of the U.S. Security Agreement, (iii) each Pledgor pursuant to Section 15
of the U.S. Pledge Agreement and (iv) each Company pursuant to the Custodian
Agreement, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of a
Subsidiary Guarantor, Assignor, Pledgor and Company pursuant to the U.S.
Subsidiaries Guaranty, U.S. Security Agreement, U.S. Pledge Agreement and
Custodian Agreement, respectively, and all other Credit Documents to which it is
or becomes a party.

9.             Schedules VI, IX and XI to the Credit Agreement are hereby
amended by supplementing such Schedules with the information for the Joining
Party contained on Schedules VI, IX and XI attached hereto as Annex I.  Annexes
A, B, C, D, E, F and G to the U.S. Pledge Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A, B, C, D, E, F and G attached hereto as Annex II.  In addition,
Annexes A, B, C, D, E, F, G, H, I, J and K to the U.S. Security Agreement are
hereby amended by supplementing such Annexes with the information for the
Joining Party contained on Annexes A, B, C, D, E, F, G, H, I, J and K attached
hereto as Annex III.

 

3

--------------------------------------------------------------------------------


 

10.           This Joinder shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of and be
enforce­able by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders or as otherwise permitted by the Credit
Documents.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS
PROVISIONS).  This Joinder may be executed in any number of counterparts, each
of which shall be an original, but all of which shall constitute one
instrument.  In the event that any provision of this Joinder shall prove to be
invalid or unenforceable, such provi­sion shall be deemed to be severable from
the other provi­sions of this Joinder which shall remain binding on all parties
hereto.

11.           From and after the execution and delivery hereof by the parties
hereto, this Joinder shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.

12.           The effective date of this Joinder is [DATE].

*              *              *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Accepted and Acknowledged by:

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent and as

 

 

Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 


 

EXHIBIT O

 

 

FORM OF COMPLIANCE CERTIFICATE

 

 

This Compliance Certificate is delivered to you pursuant to
Section [7.1(a)][7.1(b)] of the Amended and Restated Credit Agreement, dated as
of June __, 2005 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among Williams Scotsman International, Inc. (formerly known
as Scotsman Holdings, Inc.) (“Holdings”), Williams Scotsman, Inc. (the
“Borrower”), the financial institutions from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Administrative Agent, Deutsche Bank Trust
Company Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank,
N.A., and Lehman Commercial Paper Inc., as Co-Documentation Agents and Banc of
America Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers
and Joint Book Runner.  Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

 

1.                                       I am the duly elected, qualified and
acting _________________1 of the Borrower.

 

2.                                       I have reviewed and am familiar with
the contents of this Compliance Certificate.  I am providing this Compliance
Certificate solely in my capacity as an officer of the Borrower and not in my
individual capacity.  The matters set forth herein are true to the best of my
knowledge after due inquiry.

 

3.                                       I have reviewed the terms of the Credit
Agreement and the other Credit Documents and have made or caused to be made
under my supervision a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by the financial statements attached hereto as ANNEX 1 (the “Financial
Statements”).  Such review did not disclose the existence during or at the end
of the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

 

4.                                       Attached hereto as ANNEX 2 are the
computations showing (in reasonable detail) the calculation of Consolidated
Leverage Ratio for purposes of determining the Applicable Margin and [compliance
with]2[the calculation of] the covenants in Sections 8.4, 8.9, 8.10 and 8.11 of
the Credit Agreement and, except as specified therein, the Borrower and its
Subsidiaries are also in compliance with all other covenants set forth in
Articles 7 and 8 of the Credit Agreement.

 

5.                                       Attached hereto as ANNEX 3 is the
information required by Section 7.1[(a)][(b)](ii)(B) of the Credit Agreement as
of the date of this Compliance Certificate.

 

--------------------------------------------------------------------------------

1                                            Must be a Responsible Officer.

 

2                                            use if calculation period is a Test
Period (or in the case of Section 8.11 during a Trigger Event Compliance Period)

 

--------------------------------------------------------------------------------


 

6.                                       Attached hereto as ANNEX 4 is the
information required to establish compliance with Section 2.5 for the fiscal
quarter ending on ______, ___.3

 

7.                                       Attached hereto as ANNEX 5 is the
information required to establish compliance with Section 7.13(b) of the Credit
Agreement as of the date of this Compliance Certificate.

 

--------------------------------------------------------------------------------

3  For the first fiscal quarter ending after the Effective Date, the information
required to be provided on ANNEX 4 shall cover the period beginning on the
Effective Date and ending on the last day of the first fiscal quarter ending
after the Effective Date

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____ day of
______, 20__.

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

ANNEX 1

 

[Financial Statements to be enclosed]

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

 

The information described herein is as of _________, ____4 (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
__________ __, 20__ to the Computation Date, (the “Relevant Period”).

 

 

 

 

Period or Date of Determination

 

Amount

 

Applicable Margin Test

 

 

 

 

 

 

 

 

 

 

 

Consolidated Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

a.               Consolidated Debt5 as at the Computation Date

 

 

 

$________

 

 

 

 

 

 

 

b.              Consolidated EBITDA6 for the [Test Period] [four consecutive
fiscal quarters] ending on the Computation Date

 

 

 

$________

 

 

 

 

 

 

 

c.               Ratio of line a to line b

 

 

 

____:1.00

 

 

 

 

 

 

 

Financial Covenants

 

 

 

 

 

 

 

 

 

 

 

1. Capital Expenditures (Section 8.4)7

 

 

 

$________

 

 

 

 

 

 

 

a.               Aggregate amount of Capital Expenditures of the Borrower and
its Domestic Subsidiaries and Canadian Subsidiaries (less proceeds of sales of
Rental Equipment in the ordinary course of business) for the fiscal year ending
on the Computation Date

 

 

 

 

 

 

 

 

 

 

 

b.              Maximum permitted for such fiscal year pursuant to Section 8.4

 

 

 

$________

 

 

 

 

 

 

 

2. Senior Secured Leverage Ratio (Section 8.9)

 

 

 

$________

 

 

 

 

 

 

 

a.               Senior Secured Debt8 as at the Computation Date

 

 

 

 

 

 

--------------------------------------------------------------------------------

4                                            Insert the last day of the
respective fiscal quarter or year covered by the financial statements which are
required to be accompanied by this officer’s certificate.

 

5                                            Attach hereto in reasonable detail
the calculations required to arrive at Consolidated Debt.

 

6                                            Attach hereto in reasonable detail
the calculations required to arrive at Consolidated EBITDA. 

 

7                                            To be included in certificate
delivered pursuant to Section 7.1(a) only.

 

8                                            Attach hereto in reasonable detail
the calculations required to arrive at Senior Secured Debt.

 

--------------------------------------------------------------------------------


 

b.              Consolidated EBITDA for the [Test Period] [four consecutive
fiscal quarters] ending on the Computation Date

 

 

 

$________

 

 

 

 

 

 

 

c.               Ratio of line a to line b

 

 

 

____:1.00

 

 

 

 

 

 

 

d.              [Level required pursuant to Section 8.9]9

 

 

 

____:1.00

 

 

 

 

 

 

 

2. Consolidated Interest Coverage Ratio (Section 8.10)

 

 

 

 

 

 

 

 

 

 

 

a.               Consolidated EBITDA for the [Test Period] [four consecutive
fiscal quarter period] ending on the Computation Date

 

 

 

$________

 

 

 

 

 

 

 

b.              Consolidated Interest Expense10 for the [Test Period] [four
consecutive fiscal quarter period] ending on the Computation Date

 

 

 

$________

 

 

 

 

 

 

 

c.               Ratio of line a to line b

 

 

 

____:1.00

 

 

 

 

 

 

 

d.              [Level required pursuant to Section 8.10]11

 

 

 

____:1.00

 

 

--------------------------------------------------------------------------------

9                                            Applicable during a Test Period.

 

10                                        Attach hereto in reasonable detail the
calculations required to arrive at Consolidated Interest Expense.

 

11                                        Applicable during a Test Period.

 

--------------------------------------------------------------------------------


 

3. Utilization12 (Section 8.11)

 

 

 

 

 

 

 

 

 

 

 

a.               Average gross book value of units of Rental Equipment of the
Qualified Credit Parties leased to customers at the end of each of the 13
consecutive calendar months13 ended on the Computation Date:

 

 

 

$_________

 

 

 

 

 

 

 

b.              Average gross book value of units of Rental Equipment owned,
leased (as lessee) or held for sale or lease (as lessor) by the Qualified Credit
Parties at the end of the 13 consecutive calendar months ended on the
Computation Date.

 

 

 

$_________

 

 

 

 

 

 

 

c.               Average Utilization for the period of thirteen consecutive
fiscal months ended on the Computation Date

 

 

 

 

%

 

4.  Set forth below is a description of all covenants, if any, contained in
Articles 7 and 8 of the Credit Agreement with which [Holdings]14 [the Borrower]
and its Subsidiaries are not in compliance:

 

[Insert “None” or describe in reasonable detail all non-compliances and the
relevant section (and if applicable, subsection) of the Credit Agreement
violated.]

 

--------------------------------------------------------------------------------

12                                        Calculation of Utilization shall
exclude certain “equipment held for sale” in accordance with the proviso to the
definition of “Utilization” contained in the Credit Agreement.

 

13                                        Insert headings for a and b
identifying the 13 calendar months.

 

14                                        Insert if required pursuant to
Section 1.5 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 3

 

 

1.                                       It is hereby certified that no changes
are required to be made to Schedule VI or XI of the Credit Agreement, any of
Annexes C, F, H, I, J and K of the U.S. Security Agreement, Annexes A through F
of the U.S. Pledge Agreement or Schedules 2.1(1)(f), 2.1(1)(h), 4.1(d) or
4.1(e) (or any analogous Schedules) to any Canadian Security Agreement, in each
case so as to make the information set forth therein accurate and complete as of
date of this Certificate[, except as specifically set forth below:

 

______

______

______

 

All actions required to be taken by the Credit Agreement and the Collateral
Documents as a result of the changes described above have been taken, and the
Collateral Agent has, for the benefit of the Secured Creditors, a first priority
perfected security interest in all Collateral pursuant to the various Collateral
Documents to the extent required by the terms thereof.]15

 

--------------------------------------------------------------------------------

15                                        The bracketed language must be
inserted if there have been any changes to the information, as contemplated by
Section 7.1(a)(ii) or (b)(ii) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 4

 

 

1.                                       During the Relevant Period, neither the
Borrower16 nor any of its Subsidiaries have received any Net Debt Proceeds which
would require a mandatory repayment pursuant to Section 2.5(i) of the Credit
Agreement.17

 

2.                                       During the Relevant Period, neither the
Borrower nor any of its Subsidiaries has made any Asset Sale.18

 

3.                                       During the Relevant Period, neither the
Borrower nor any of its Subsidiaries has received any Net Equity Proceeds.19

 

4.                                       During the Relevant Period, neither the
Borrower nor any of its Subsidiaries has received any proceeds from a Casualty
Loss in excess of $5,000,000.20

 

--------------------------------------------------------------------------------

16                                        If the Holding Company Requirements
are not satisfied at such time, replace “the Borrower” with “Holdings”
throughout this Annex 4.

 

17                                        If Borrower or any of its Subsidiaries
have received such Net Debt Proceeds, the certificate should describe the
amounts and dates of the receipt thereof, as well as the amounts and dates of
the required mandatory repayments pursuant to Section 2.5(i), together with the
certification that such payments have in fact been made.

 

18                                        If Borrower or any of its Subsidiaries
have made any Asset Sale, the certificate should describe same and state the
date of each Asset Sale and the amount of Net Sale Proceeds therefrom, together
with sufficient information as to mandatory repayments and/or reinvestments
thereof to determine compliance with Section 2.5(j) of the Credit Agreement,
together with a statement that the Holdings is in compliance with the
requirements of said Section 2.5(j).

 

19                                        If Borrower has received Net Equity
Proceeds during the Relevant Period, the dates and amounts should be
specifically described, together with the dates and amounts of all required
repayments pursuant to Section 2.5(k) of the Credit Agreement, together with a
certification that all such required repayments have been made.

 

20                                        If Borrower or its respective
Subsidiary has received any proceeds in connection with a Casualty Loss in
excess of $5,000,000, the certificate should describe same and state the date of
each receipt thereof and the amount of any proceeds received in connection with
such Casualty Loss on each such date, together with sufficient information as to
mandatory repayments and/or reinvestments thereof to determine compliance with
Section 2.5(l) of the Credit Agreement, together with a statement that Holdings
is in compliance with the requirements of said Section 2.5(l).

 

--------------------------------------------------------------------------------


 

ANNEX 5

 

 

During the Relevant Period, neither the Borrower nor any Subsidiary Guarantor
has acquired any Real Property with a fair market value greater than $
2,000,000.21

 

--------------------------------------------------------------------------------

21                                        If the Borrower or any Subsidiary
Guarantor has acquired any Real Property with a fair market value greater than $
2,000,000 during the Relevant Period, the certificate should describe such Real
Property, the location thereof and the fair market value thereof.  The Borrower
should also certify that it has granted, or has caused the respective Subsidiary
Guarantor to have granted, to the Collateral Agent a Mortgage on any such Real
Property and has taken, or has caused the respective Subsidiary Guarantor to
have taken, all other actions required to be taken pursuant to
Section 7.13(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

 

FORM OF BORROWING BASE CERTIFICATE

 

 

OFFICER’S CERTIFICATE

 

This Certificate is being delivered pursuant to the Amended and Restated Credit
Agreement, dated as of June___, 2005, among Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.) (“Holdings”),
Williams Scotsman, Inc., a Maryland corporation (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A., as Administrative Agent, Deutsche Bank Trust Company Americas, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A., and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, all terms
used herein shall have the meanings ascribed to them in the Credit Agreement.

 

The undersigned represents and warrants that (i) [he/she] is a Responsible
Officer of the Borrower and (ii) the information set forth on the attached
Borrowing Base Certificate is, to the best of my knowledge, true, correct and
complete in all material respects (subject to year-end audit adjustments), is
calculated in accordance with the Credit Agreement) and sets forth the Eligible
Accounts Receivable and Eligible Rental Equipment as of the close of business
____________ ___, ______.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this ___
day of ______ ______.

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title.

 


 

WILLIAMS SCOTSMAN, INC.
Borrowing Base Certificate Dated  XX/XX/XX



(1)                                 Eligible Accounts Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A)                                  Gross Accounts Receivable:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable per A/R aging report

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

 

 

61,840,622

 

 

 

Williams Scotsman of Canada, Inc.

 

 

 

6,722,033

 

 

 

 

 

 

 

 

 

68,562,655

 

Less: Unearned Income

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

 

 

(15,042,191

)

 

 

Williams Scotsman of Canada, Inc.

 

 

 

(2,813,126

)

 

 

 

 

 

 

 

 

(17,855,317

)

Less: Logged Receipts (Unapplied Cash)

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

 

 

0

 

 

 

Williams Scotsman of Canada, Inc.

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

Net Gross Accounts Receivable

 

 

 

 

 

50,707,338

 

 

 

 

 

 

 

 

 

B)                                    Less: Ineligible Accounts Receivable
(Schedule A)

 

 

 

(13,382,482

)

 

 

C)                                    Total Eligible Accounts Receivable

 

 

 

 

 

37,324,855

 

D)                                   Advance Rate 

 

 

 

 

 

85

%

 

 

 

 

 

 

 

 

E)                                     Accounts Receivable Availability

 

 

 

 

 

31,726,127

 

 

 

 

 

 

 

 

 

F)                                     Less: Sales Tax Payable

 

 

 

 

 

(594,072

)

 

 

 

 

 

 

 

 

G)                                    Net Eligible A/R (E – D)

 

 

 

 

 

31,132,055

 

 

 

 

 

 

 

 

 

(2)                                 Eligible Rental Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A)                                  Net Book Value of Rental Equipment

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

283,183,109

 

 

 

 

 

Willscot Equipment, LLC

 

539,561,282

 

 

 

 

 

Williams Scotsman of Canada, Inc.

 

  69,135,302

 

 

 

 

 

Consolidated Net Book Value

 

 

 

891,879,693

 

 

 

 

 

 

 

 

 

 

 

Equipment Held for Sale

 

 

 

 

 

 

 

Williams Scotsman, Inc. &

 

 

 

 

 

 

 

Willscot Equipment, LLC

 

4,411,766

 

 

 

 

 

Williams Scotsman of Canada, Inc.

 

   103,989

 

 

 

 

 

Total Equipment Held for Sale

 

 

 

4,515,755

 

 

 

 

 

 

 

 

 

 

 

B)                                    Less: Ineligible Rental Equipment
(Schedule B)

 

(4,817,634

)

 

 

 

 

C)                                    Total Eligible Rental Equipment

 

 

 

891,577,815

 

 

 

D)                                   Adj. Net Book Value Percentage (Schedule C)

 

 

 

70

%

 

 

Rental Equipment Availability ((1)G + (2)E)

 

 

 

 

 

624,104,470

 

 

 

 

 

 

 

 

 

(3)                                 Total Borrowing Base Before Deductions

 

 

 

 

 

655,236,525

 

 

 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

(4)

Excess Other Liability Amount

 

 

 

 

 

 

 

(5)

Exposure under Interest Rate Agreements

 

 

 

 

 

 

 

(6)

Aggregate principal amount of outstanding Term Loans

 

 

 

 

 

 

 

(7)

Aggregate principal amount of outstanding Senior Secured Notes

 

 

 

 

 

 

 

(8)

Reserves

 

 

 

 

 

 

 

(9)                                 Borrowing Base

 

 

 

 

 

655,236,525

 

 

Note:  For purposes of Schedules A and B, amounts which are to be excluded per
the Credit Agreement and which are not shown thereon or above, are not
applicable for this borrowing base calculation.

 


 

KS DRAFT 6/22/05

EXHIBIT P

Page 2

 

Calculation of Excess Availability

 

1)              Revolving Credit Commitment

 

650,000,000

 

 

 

2)              Less Reserves

 

 

 

 

 

 

3)              Net Total Revolving Credit Commitments

 

 

 

 

 

 

 

 

 

 

 

4)              Borrowing Base

 

655,236,525

 

(See Borrowing Base

)

 

 

 

 

 

 

5)              Maximum amount of Revolving Outstandings permitted under
Indentures

 

 

 

(see Schedule D

)

 

 

 

 

 

 

6)              Total Available (least of 3, 4 and 5)

 

650,000,000

 

 

 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

 

 

 

 

 

7)              Outstanding Letter of Credit Obligations

 

10,945,304

 

 

 

8)              Principal amount of outstanding Revolving Loans

 

115,024,074

 

 

 

9)              Revolving Outstandings

 

 

 

125,969,378

 

 

 

 

 

 

 

10)      Excess Availability

 

 

 

374,030,622

 

 


 

EXHIBIT P

Page 3

 

Schedule A
Ineligible Accounts Receivable as of --/--/--

 

The sum of:

 

 

 

a)              No invoice provided

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

b)             Affiliated sales or leases

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

c)              Past due (over 90 days or 120 from invoice date)

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

d)             Payment Terms over 90 days

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

e)              50% past due, then whole account past due

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

f)                Excess of an account more than 15% of the total AR not cover
by LC or insurance

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

g)             Contra Accounts

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

h)             bankrupt accounts

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

i)                 Foreign Accounts (Non US or Canada)

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

j)                 Bill & hold, guaranteed or consignment

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

k)              Other accounts

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

l)                 the amount of US Federal Gov. that exceed 15% of total AR and
Canadian Gov.

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

m)           Sales or leases that are not final

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

n)             Accounts that are not legal, or up to code

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

o)             Accounts that do not have valid, perfected first liens or do not
conform with Credit Agreement

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

p)             Accounts subject to Surety Bonds

 

 

 

A) Williams Scotsman, Inc.

 

$____________

 

B) Williams Scotsman of Canada, Inc.

 

$____________

 

Total Ineligible

 

$____________

 

 

 


 

 

EXHIBIT P

Page 4

 

Schedule B

 

Rental Equipment Ineligibility

 

Rental Equipment that has been or reasonably should be classified as unrentable

 

4,817,634

 

 

 

 

 

Other ineligibles pursuant to the Credit Agreement

 

-

 

 

 

 

 

Total Ineligible Rental Equipment

 

4,817,634

 

 


 

EXHIBIT P

Page 5

 

Schedule C

 

Adjusted Net Book Value Percentage

 

Lesser of:

 

 

 

 

 

 

 

(x) Orderly Liquidation Value at 12/31/04 (a)

 

800,392

 

 

 

 

 

85%

 

85%

 

 

 

680,333

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

(y) Net Book Value of Eligible Rental Equipment as of 12/31/04 (a)

 

877,596

 

 

 

 

 

70%

 

70%

 

 

 

614,317

 

 

Adjusted Net Book Value Percentage is 70% based on the above calculation.

 

 

(a)  date of last appraisal required under Credit Agreement appraisal

 


 

 

Schedule D

 

Maximum Amount of Revolving Outstandings
Permitted under Indentures

 

(1)                                  Rental Equipment Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

A)                                 Total net book value of Eligible Rental
Equipment (line (2)C of Borrowing Base)

 

896,645,858

 

 

 

 

B)                                   Advance Rate

 

75%

 

 

 

 

C)                                   Rental Equipment Availability

 

 

 

672,484,393

 

 

 

 

 

 

 

 

 

(2)                                  Accounts Receivable Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

A)                                 Total book value of Eligible Accounts
Receivable (line (1)C of Borrowing Base)

 

38,503,726

 

 

 

 

B)                                   Advance Rate

 

85%

 

 

 

 

C)                                   Accounts Receivable Availability

 

 

 

32,728,167

 

 

 

 

 

 

 

 

 

(3)                                  Equipment and accounts receivable
availability before deductions

 

 

 

705,212,561

 

 

 

 

 

 

 

 

 

(4)                                  Senior Secured Notes Indenture deductions 

 

 

 

 

 

 

Less:

 

 

 

 

 

 

Sales tax payable

 

(398,036

)

 

 

 

Aggregate principal amount of outstanding Senior Secured Notes (line (7) of
Borrowing Base)

 

(150,000,000

)

 

 

Plus:

 

 

 

 

 

 

Aggregate principal amount of Senior Secured Notes redeemed or repurchased less
net proceeds from Permitted Units Financing1

 

-

 

 

 

 

 

 

 

 

 

 

 

(5)                                  Total Senior Secured Notes Indenture
deductions

 

(150,398,036)

 

 

 

 

 

 

 

 

 

 

 

(6)                                  Senior Unsecured Notes Indenture deductions

 

 

 

 

 

 

Less:

 

 

 

 

 

 

Sales tax payable

 

(398,036)

 

 

 

 

Net proceeds from Permitted Units Financing2

 

-

 

 

 

 

Outstanding Attributable Debt

 

-

 

 

 

 

 

 

 

 

 

 

 

(7)                                  Total Senior Unsecured Notes Indenture
deductions

 

(398,036)

 

 

 

 

 

 

 

 

 

 

 

(8)                                  Availability after Indenture deductions
((3) less the greater of (5) and (7))

 

 

 

554,814,525

 

 

 

 

 

 

 

 

 

(9)                                  Aggregate principal amount of outstanding
Term Loans

 

 

 

(150,000,000

)

 

 

 

 

 

 

 

 

(10)                            Availability

 

 

 

404,814,525

 

 

 

 

 

 

 

 

 

(11)                          Maximum permitted amount (greater of $300,000,000
and (10))

 

 

 

404,814,525

 

 

 

--------------------------------------------------------------------------------

1      permitted under and as such term is defined in the Senior Secured Notes
Indenture; such reduction shall apply only to the extent of any outstanding
balance on such financing and for so long as it is in effect

 

2      permitted under and as such term is defined in the Senior Unsecured Notes
Indenture; such reduction shall apply only to the extent of any outstanding
balance on such financing and for so long as it is in effect

 


 

EXHIBIT Q-1

 

FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT1

 

This Assignment and Assumption Agreement (the “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and [the] [each] Assignee identified
in [item 2] [item 3] below ([the] [each an] “Assignee”).  Capitalized terms used
herein but not defined herein shall have the meanings given to them in the
Amended and Restated Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the “Assigned Interest”).  [Each] [Such] sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

[2.

 

Assignee:

 

]2 

 

[2][3].                 Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of June __, 2005, among Williams
Scotsman International, Inc. (formerly known as Scotsman Holdings, Inc.)
(“Holdings”), Williams Scotsman, Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”), Bank of America,
N.A., as Issuing Lender and Administrative Agent, Deutsche Bank Trust Company
Americas, as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A., and
Lehman Commercial Paper Inc., as Co-Documentation Agents and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners (such Amended and Restated Credit

 

--------------------------------------------------------------------------------

1

This Form of Assignment and Assumption Agreement should be used by Lenders for
an assignment to a single Assignee or to funds managed by the same investment
managers.

 

 

2

Item 2 should list the Assignee if the form is used for a single Assignee. In
the case of an assignment to funds managed by the same or related investment
managers, the Assignees should be listed in bracketed item 3.

 

 


 

Exhibit Q-1

Page 2

 

Agreement, as in effect on the date of this Assignment, being herein called the
“Credit Agreement”).

 

[3.                                   Assigned Interest:3

 

 

Facility
assigned

Aggregate Amount of
Commitment/Loans for
all Lenders

Amount of
Commitment/Loans
Assigned4

Percentage of Assigned
Commitment/Loans5

[Name of
Assignee]

 

$__________

$__________

__________%

[Name of
Assignee]

 

$__________

$__________

__________%]

 

--------------------------------------------------------------------------------

3                                            Insert this chart if this Form of
Assignment and Assumption Agreement is being used for assignment to funds
managed by the same or related investment managers.

 

4                                            Assignments made pursuant to
Section 11.6(b)(A)(y) shall not be less than $1,000,000 in the case of such
Lender’s Term Loan or $5,000,000 in the case of such Lender’s Revolving Credit
Commitment.

 

5                                            Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

 


 

Exhibit Q-1

Page 3

 

[3.                                   Assigned Interest:6

 

Facility assigned

Aggregate Amount of
Commitment/Loans for
all Lenders

Amount of
Commitment/Loans
Assigned7

Percentage of Assigned
Commitment/Loans8

Revolving Loan Commitment (including assigned share of outstanding Revolving
Loans and Letter of Credit Outstandings)

 

$__________

 

$__________

 

__________%

 

Term Loans

$__________

 

$__________

__________%]

 

--------------------------------------------------------------------------------

6                                            Insert this chart if this Form of
Assignment and Assumption Agreement is being used by a Lender for an assignment
to a single Assignee.

 

7                                            Assignments made pursuant to
Section 11.6(b)(A)(y) shall not be less than $1,000,000 in the case of such
Lender’s Term Loan or $5,000,000 in the case of such Lender’s Revolving Credit
Commitment.

 

8                                            Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

 


 

Exhibit Q-1

Page 4

 

Effective Date ___________, ____, 20___.

 

The terms set forth in this Assignment are hereby agreed to

 

ASSIGNOR

ASSIGNEE

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]9

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

[Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Reference:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Relationship Contact:

 

]10

 

--------------------------------------------------------------------------------

9                                            Add additional signature blocks, as
needed, if this Form of Assignment and Assumption Agreement is being used by
funds managed by the same or related investment managers.

 

10                                        This information should only be
inserted if this Form of Assignment and Assumption Agreement is being used by a
Lender for an assignment to a single Assignee.

 


 

Exhibit Q-1

Page 5

 

[Acknowledged and Agreed:

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

]11

 

 

 

[

,

 

as Issuing Lender

 

 

 

By

 

 

 

Name:

 

Title:

]12

 

 

 

 

 

[BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

]13

 

 

--------------------------------------------------------------------------------

11                                        Insert to the extent required pursuant
to Section 11.6(b)(A)(y).

 

12                                        Insert signature blocks for each
Issuing Lender in the case of any assignment of the Revolving Credit
Commitments.

 

13                                        Insert to the extent required pursuant
to Section 11.6(b)(A).

 

 


 

Annex I

 

Williams Scotsman, Inc.

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Amended and Restated
Credit Agreement, any other Credit Document or any other instrument or document
delivered pursuant thereto, other than this Assignment, or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Documents.

 

1.2.                              Assignee.  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute an deliver this Assignment and to
consummate the transactions contemplated hereby and to become a Lender under the
Amended and Restated Credit Agreement, (ii) it meets all requirements of an
Eligible Transferee under the Amended and Restated Credit Agreement, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Amended
Restated Credit Agreement and, to the extent of the Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Amended and Restated Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.10 or 7.1(a) or
(b) thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision and (v) if it is organized under the laws of
a jurisdiction outside the United States, attached to this Assignment is any
documentation required to be delivered by it pursuant to the terms of the
Amended and Restated Credit Agreement, duly completed and executed by [the]
[each] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

2.                                       Payment.  From and after the Effective
Date, the Administrative Agent shall make all payment in respect to the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective

 


 

Annex I

Page 2

 

Date and to [the] [each] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
the Assignment.  THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS).

 


 

EXHIBIT Q-2

 

FORM OF NOTICE OF ASSIGNMENT

 

[DATE]

 

Bank of America, N.A., as
Administrative Agent
335 Madison Avenue
New York, New York  10017

 

Attention:

 

 

re:                                   Amended and Restated Credit Agreement
dated as of June __, 2005 (the “Credit Agreement”), among Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.), Williams
Scotsman, Inc., the financial institutions from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A., and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners

 

1.  Reference is made to the above-referenced Credit Agreement; unless otherwise
defined herein, all terms defined in the Credit Agreement shall have the same
meanings when used herein.

 

2.  [NAME OF ASSIGNOR] (“Assignor”) has sold to [NAME OF ASSIGNEE] (“Assignee”)
an assignment of $______ aggregate principal amount of outstanding Term Loans
and $_______ of Revolving Credit Commitments 1  (together Commitments (together
with the related outstanding principal of Revolving Loans and outstanding Letter
of Credit Obligations)).2

 

3.  Assignee hereby elects to become party to, and be bound by each of the
provisions of, the Credit Agreement as a “Lender” with outstanding principal of
Term Loans and a Revolving Credit Commitment equal to the respective amounts set
forth in clause 2 above.3

 

--------------------------------------------------------------------------------

1                                            Assignments made pursuant to
Section 11.6(b)(A)(y) shall not be less than $1,000,000 in the case of such
Lender’s Term Loan or $5,000,000 in the case of such Lender’s Revolving Credit
Commitment.

 

2                                            If only Term Loans or Revolving
Credit Commitments are being assigned, adjust sentence accordingly.

 

3                                            If only Term Loans or Revolving
Credit Commitments are being assigned, adjust sentence accordingly.

 

 


 

Exhibit Q-2

Page 2

 

4.  Assignee hereby makes, as to itself, the representations set forth in
Section 11.6 of the Credit Agreement.

 

5.  Assignee’s address for purposes of notices under the Credit Agreement is:

 

[INSERT ASSIGNEE’S ADDRESS]

 

 

6.  Attached as Annex I hereto is a true and correct copy of the Assignment and
Assumption Agreement executed pursuant to and in accordance with
Section 11.6(b)(A) of the Credit Agreement.

 

 

Very truly yours,

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 


 

ANNEX I TO EXHIBIT Q-2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 


 

EXHIBIT R

 

FORM OF INCREMENTAL COMMITMENT AGREEMENT

 

[Name(s) of Lender(s)]

 

 

[Date]

 

 

Williams Scotsman, Inc., as Borrower

under the Credit Agreement referred

to below

8211 Town Center Drive

Baltimore, Maryland  21236

Attention:  John B. Ross

 

 

re:            Incremental Revolving Credit Commitment

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June    , 2005 (as further amended, modified, extended, renewed, restated or
supplemented from time to time, the “Credit Agreement”), among Williams Scotsman
International, Inc. (formerly known as Scotsman Holdings, Inc.) (“Holdings”),
Williams Scotsman, Inc. (the “Borrower”), the financial institutions from time
to time party thereto (the “Lenders”), and Bank of America, N.A., as
Administrative Agent, Deutsche Bank Trust Company Americas, as Syndication
Agent, Citicorp USA, Inc., Wells Fargo Foothill, LLC and Lehman Commercial Paper
Inc., as Co-Documentation Agents and Banc of America Securities LLC and Deutsche
Bank Securities Inc., as Co-Lead Arrangers and Joint Book Runners.  Unless
otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement.

 

Each financial institution (each, an “Incremental Revolving Credit Lender”)
party to this letter agreement (this “Agreement”) hereby severally agrees to
provide under the Credit Agreement the Incremental Revolving Credit Commitments
(each, an “Incremental Revolving Credit Commitment”) set forth opposite its name
on Annex I attached hereto.  Each Incremental Revolving Credit Commitment
provided pursuant to this Agreement shall be subject to the terms and conditions
set forth in the Credit Agreement, including Sections 2.1(d) and (e) thereof.

 

Each Incremental Revolving Credit Lender and the Borrower acknowledge and agree
that (i) the Incremental Revolving Credit Commitments provided pursuant to this
Agreement shall constitute Revolving Credit Commitments (in the amounts
specified in Annex I attached hereto) under, and as defined in, the Credit
Agreement and (ii) the maturity date and interest rate (i.e., the Applicable
Margin) applicable to the Revolving Loans to be made under

 


 

Exhibit R

Page 2

 

such respective Revolving Credit Commitments as contemplated herein and in the
Credit Agreement shall be identical to those applicable to the Revolving Loans
under the Credit Agreement.  Each Incremental Revolving Credit Lender and the
Borrower further agree that, with respect to the Incremental Revolving Credit
Commitments provided by it pursuant to this Agreement, such Revolving Credit
Lender shall receive such upfront fees, if any, as specified in Annex I attached
hereto, which upfront fee shall be due and payable to such Incremental Revolving
Credit Lender upon the Agreement Effective Date (as defined below) or as
otherwise specified in Annex I.

 

Each Incremental Revolving Credit Lender party to this Agreement, to the extent
that it is not already a Lender under the Credit Agreement, (i) confirms that it
has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and to become a Lender
under the Credit Agreement; (ii) agrees that it will, independently and without
reliance upon any Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes each Agent (including the Administrative Agent in
its capacity as Collateral Agent) to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement and the other Credit
Documents as are delegated to such by the terms thereof, together with such
powers as are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with its terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (v) in the
case of each such Incremental Revolving Credit Lender which is organized under
the laws of a jurisdiction outside the United States and is not already a
Lender, attaches the forms prescribed by the Internal Revenue Service of the
United States, as described in Section 2.9 of the Credit Agreement, certifying
as to such Incremental Revolving Credit Lender’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to such Incremental Revolving Credit Lender under the Credit
Agreement and the other Credit Documents.  Upon (i) the execution of a
counterpart of this Agreement by the Incremental Revolving Credit Lenders, the
Administrative Agent and the Borrower, (ii) the delivery to the Administrative
Agent of a fully executed copy (including by way of counterparts and by
facsimile) hereof, (iii) the payment of any fees required pursuant to this
Agreement and (iv) the satisfaction of any other conditions precedent set forth
in Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Revolving Credit Lender party hereto (i) shall be obligated to make the
Incremental Revolving Loans provided to be made by it as provided in this
Agreement on the terms, and subject to the conditions, set forth in the Credit
Agreement, and, to the extent that it is not already a Lender, shall become a
Lender pursuant to the Credit Agreement, and (ii) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other Credit Documents.

 

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Revolving Credit Commitments
provided hereby including, without limitation, any Loans made pursuant thereto
and (ii) all such Obligations (including any such Loans) shall be entitled to
the  benefits of the Collateral Documents.

 

 


 

Exhibit R

Page 3

 

[Each Subsidiary Guarantor acknowledges and agrees that all Obligations with
respect to the Incremental Revolving Credit Commitments provided hereby and any
Loans made pursuant thereto shall (i) be fully guaranteed pursuant to the
Subsidiaries Guaranty in accordance with the terms and provisions thereof and
(ii) be entitled to the benefits of the Collateral Documents, and attached
hereto as Annex II are resolutions from each such Subsidiary Guarantor covering
the matters set forth in preceding clauses (i) and (ii).]1

 

Attached hereto as Annex III is an opinion of ______________, counsel to the
Borrower, delivered as required pursuant to Section 2.1(e)(iv) of the Credit
Agreement.

 

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on ______________ ____, ______.  If you do not so accept this Agreement
by such time, our Incremental Revolving Credit Commitments set forth in this
Agreement shall be deemed canceled.

 

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by usage of
facsimile transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
applicable requirements for the modification of Credit Documents pursuant to
Section 11.10 of the Credit Agreement.

 

*      *     *

 

--------------------------------------------------------------------------------

1                    This paragraph may be inserted in the Incremental
Commitment Agreement, in which case each Subsidiary Guarantor shall be required
to execute and deliver a copy hereof.  Alternatively, this acknowledgment may be
separately provided by the Subsidiary Guarantors pursuant to documentation
reasonably satisfactory to the Administrative Agent.

 


 

Exhibit R

Page 4

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS).

 

 

Very truly yours,

 

 

 

[NAMES OF LENDERS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 


 

Exhibit R

Page 5

 

Agreed to and Accepted

this ____ day of __________, 200___:

 

WILLIAMS SCOTSMAN, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to this ___ day of

 

___________, 200___:]2

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[NAME OF EACH ISSUING LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[Insert signature blocks for each Subsidiary Guarantor]3

 

 

--------------------------------------------------------------------------------

2                    Insert in the event any Incremental Revolving Credit
Commitment hereunder is being provided by a Person that is not then an existing
Lender.

3                    See footnote number 1.

 


 

Exhibit R

Page 6

 

ANNEX 1

 

1.             Agreement Effective Date: ________________, ______ (the
“Agreement Effective Date”)

 

2.             Incremental Revolving Credit Commitments (as of the Agreement
Effective Date):

 

Lender

 

Incremental
Revolving
Credit
Commitment4

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

3.             Upfront Fees:5

 

4.             Other Conditions:6

 

--------------------------------------------------------------------------------

4                    Must be at least $5,000,000, in integral multiples of
$1,000,000 in excess thereof.

 

5                    Insert upfront fees as may be agreed to by the Borrower and
the Incremental Revolving Credit Lenders with respect to the Incremental
Revolving Credit Commitments.

 

6                    Insert any conditions which may be required to be satisfied
prior to the Agreement Effective Date as contemplated in the Credit Agreement.

 

 


 

EXHIBIT S

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
June 28, 2005, is entered into by and among each of the lending institutions
identified on the signature pages hereto as an “Assignor”, in its capacity as a
Lender party to the Current Credit Agreement (as defined below) (each such
lending institution being referred to as an “Assignor” and all of such lending
institutions collectively being referred to as the “Assignors”); DEUTSCHE BANK
TRUST COMPANY AMERICAS (“DBTCA”), in its capacities as administrative agent and
payments administrator under the Current Credit Agreement (in such capacities,
collectively, the “Current Administrative Agent”); DBTCA, in its capacity as
collateral agent under the Collateral Documents (as defined in the Current
Credit Agreement) (in such capacity, the “Current Collateral Agent”); BANK OF
AMERICA, N.A. (“BofA”) and DBTCA, each in its capacity as assignee (each, an
“Assignee” and collectively, the “Assignees”); WILLIAMS SCOTSMAN, INC. (the
“Borrower”) and WILLIAMS SCOTSMAN INTERNATIONAL, INC. (formerly known as
Scotsman Holdings, Inc.) (“Holdings” and together with the Borrower, each, a
“Credit Agreement Party” and collectively, the “Credit Agreement Parties”). 
Unless otherwise defined herein, all capitalized terms used herein without
definition shall have the respective meanings provided such terms in the Current
Credit Agreement.

 

WITNESSETH:

 

WHEREAS, the Borrower, Holdings, the Assignors, BofA, DBTCA, certain other
financial institutions and the Current Administrative Agent are parties to a
certain Credit Agreement dated as of March 26, 2002, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004, and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Current Credit Agreement”);

 

WHEREAS, the Assignors have made term loans to the Borrower under the Current
Credit Agreement (such term loans, the “Term Loans”) and/or have commitments to
make revolving credit loans and advances to or for the benefit of the Borrower
(such revolving credit loans and advances, the “Revolving Loans”) and to
purchase participations in certain letters of credit issued from time to time
under the Current Credit Agreement on request of the Borrower.  Pursuant to the
Commitments, the Assignors have extended Term Loans and Revolving Loans
(collectively, the “Loans”) to the Borrower;

 

WHEREAS, the Assignees desire to purchase from the Assignors, and the Assignors
desire to sell, transfer and assign to the Assignees, as herein provided, all of
the Assignors’ rights, interests, obligations and Revolving Credit Commitments
arising under the Current Credit Agreement and all other Credit Documents,
including, without limitation (i) all of the Assignors’ Revolving Credit
Commitments to make Revolving Loans under the Current Credit Agreement
(collectively, the “Assignors’ Revolving Credit Commitments”), (ii) all of the
Loans made under the Current Credit Agreement

 

 


 

owing to the Assignors and (iii) all other rights, title and interest of, all
obligations and amounts owing to, and all claims, benefits, powers, rights and
privileges accruing to, the Assignors in, to and under the Credit Documents,
except that such sale, transfer and assignment shall not include those rights
and obligations of the Assignors specifically excluded therefrom as provided in
this Agreement;

 

WHEREAS, the Assignors, the Current Administrative Agent, the Current Collateral
Agent, the Assignees, the Borrower and Holdings also desire the Assignees to
assume, as herein provided, the Assignors’ Revolving Credit Commitments and all
of the other obligations of the Assignors under the Current Credit Agreement and
the other Credit Documents, except that such assumption shall not include those
obligations of the Assignors specifically excluded therefrom as provided in this
Agreement;

 

WHEREAS, BofA desires to purchase from the Current Administrative Agent and the
Current Collateral Agent, respectively, and the Current Administrative Agent and
the Current Collateral Agent desire to sell, transfer and assign to BofA, all of
the Current Administrative Agent’s and the Current Collateral Agent’s respective
rights, interests and obligations arising under the Current Credit Agreement and
all other Credit Documents, including, without limitation, all rights, title and
interest of, all obligations and amounts owing to, and all claims, benefits,
powers, rights and privileges, including without limitation those as payee,
secured party, assignee, pledgee, mortgagee or otherwise, accruing to, the
Current Administrative Agent or the Current Collateral Agent, as appropriate,
in, to and under the Credit Documents, except that such sale, transfer and
assignment shall not include those rights and obligations of the Current
Administrative Agent and the Current Collateral Agent specifically excluded
therefrom as provided in this Agreement;

 

WHEREAS, the Assignors, the Current Administrative Agent, the Current Collateral
Agent, the Assignees, the Borrower and Holdings also desire BofA to assume all
of the obligations of the Current Administrative Agent and the Current
Collateral Agent under the Current Credit Agreement and the other Credit
Documents, except that such assumption shall not include those obligations of
the Current Administrative Agent and the Current Collateral Agent specifically
excluded therefrom as provided in this Agreement;

 

WHEREAS, on the Effective Date immediately prior to the effectiveness of the
assignments and assumptions set forth in Section 1 hereof, the Majority Lenders
of each Tranche and the Required Lenders are agreeing to amend the Current
Credit Agreement to provide, among other things, that the Borrower shall borrow
from the Current Administrative Agent a Revolving Loan in the amount of
$53,988,557.30 and use the proceeds of such Loan for the sole purpose of
repaying in full the principal amount of, and interest accrued but unpaid on,
Loans owing to the Lenders whose names and Loan balances are set forth on
Schedule B hereto (such Lenders are hereinafter called the “Non-Assigning
Lenders”) and all other amounts owing to the Non-Assigning Lenders under the
Current Credit Agreement; and

 

2


 

 

WHEREAS, following the consummation of the transactions contemplated hereby, the
Current Credit Agreement will be amended and restated (as so amended and
restated, the “Amended and Restated Credit Agreement”) in the form approved
solely by the Borrower, Holdings and the Assignees.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, the parties hereto hereby agree as follow:

 


1.                                       ASSIGNMENT AND ASSUMPTION.  EFFECTIVE
ON THE EFFECTIVE DATE (AS DEFINED BELOW) AND UPON RECEIPT OF THE PAYMENTS
PROVIDED IN SECTION 3(A) HEREOF,


 


(I)                                     SUBJECT TO CLAUSE (VII) BELOW, EACH OF
THE ASSIGNORS HEREBY SELLS, ASSIGNS AND TRANSFERS TO EACH OF THE ASSIGNEES,
WITHOUT RECOURSE, REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED
(EXCEPT AS PROVIDED EXPRESSLY IN SECTION 7 HEREOF), SUCH ASSIGNEE’S ASSIGNMENT
PERCENTAGE (AS DEFINED BELOW) OF SUCH ASSIGNOR’S RIGHTS, INTERESTS, OBLIGATIONS
AND REVOLVING CREDIT COMMITMENTS ARISING UNDER THE CURRENT CREDIT AGREEMENT AND
ALL OTHER CREDIT DOCUMENTS, INCLUDING WITHOUT LIMITATION SUCH ASSIGNEE’S
ASSIGNMENT PERCENTAGE OF (A) ALL OF SUCH ASSIGNOR’S REVOLVING CREDIT COMMITMENT,
(B) ALL OF THE LOANS MADE UNDER THE CURRENT CREDIT AGREEMENT OWING TO SUCH
ASSIGNOR AND (C) ALL OTHER RIGHTS, TITLE AND INTEREST OF, ALL OBLIGATIONS AND
AMOUNTS OWING TO, AND ALL CLAIMS, BENEFITS, POWERS, RIGHTS AND PRIVILEGES
ACCRUING TO, SUCH ASSIGNOR IN, TO AND UNDER THE CREDIT DOCUMENTS (ALL OF THE
FOREGOING, WITH RESPECT TO ANY ASSIGNOR, BEING REFERRED TO COLLECTIVELY AS “SUCH
ASSIGNOR’S ASSIGNED ASSIGNOR RIGHTS” AND, COLLECTIVELY FOR ALL THE ASSIGNORS,
BEING REFERRED TO AS THE “ASSIGNED ASSIGNOR RIGHTS”);


 


(II)                                  SUBJECT TO CLAUSE (VII) BELOW, EACH OF THE
ASSIGNEES HEREBY IRREVOCABLY PURCHASES AND ACQUIRES FROM EACH OF THE ASSIGNORS
THE RIGHTS, TITLE AND INTEREST IN THE PORTION OF SUCH ASSIGNOR’S ASSIGNED
ASSIGNOR RIGHTS ASSIGNED BY SUCH ASSIGNOR TO SUCH ASSIGNEE UNDER
CLAUSE (I) ABOVE IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF EACH OF
THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT
MADE IN SECTION 7 HEREOF;


 


(III)                               SUBJECT TO CLAUSE (VII) BELOW, EACH OF THE
ASSIGNEES HEREBY IRREVOCABLY ASSUMES FROM EACH OF THE ASSIGNORS, AND EACH OF THE
ASSIGNORS IS HEREBY EXPRESSLY AND ABSOLUTELY RELEASED AND RELIEVED FROM, ALL OF
SUCH ASSIGNOR’S OBLIGATIONS ARISING UNDER THE CURRENT CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS (INCLUDING WITHOUT LIMITATION THOSE OBLIGATIONS RELATING
TO SUCH ASSIGNOR’S PORTION OF (I) THE ASSIGNORS’ REVOLVING CREDIT COMMITMENTS
AND (II) THE LOANS), IN EACH INSTANCE, ASSIGNED BY SUCH ASSIGNOR TO SUCH
ASSIGNEE UNDER CLAUSE (I) ABOVE;


 


(IV)                              SUBJECT TO CLAUSES (VII) AND (VIII) BELOW,
EACH OF THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT HEREBY
SELLS, ASSIGNS AND TRANSFERS TO BOFA, WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED (EXCEPT AS PROVIDED EXPRESSLY IN
SECTION 7 HEREOF), ALL OF THE


 

3


 

 


CURRENT ADMINISTRATIVE AGENT’S AND THE CURRENT COLLATERAL AGENT’S RESPECTIVE
RIGHTS, INTERESTS AND OBLIGATIONS ARISING UNDER THE CURRENT CREDIT AGREEMENT AND
ALL OTHER CREDIT DOCUMENTS, INCLUDING WITHOUT LIMITATION ALL RIGHTS, TITLE AND
INTEREST OF, ALL OBLIGATIONS AND AMOUNTS OWING TO, AND ALL CLAIMS, BENEFITS,
POWERS, RIGHTS AND PRIVILEGES, INCLUDING WITHOUT LIMITATION THOSE AS PAYEE,
SECURED PARTY, ASSIGNEE, PLEDGEE, MORTGAGEE OR OTHERWISE, ACCRUING TO, THE
CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT, AS APPROPRIATE,
IN, TO AND UNDER THE CREDIT DOCUMENTS (ALL OF THE FOREGOING BEING REFERRED TO
COLLECTIVELY AS THE “ASSIGNED AGENT RIGHTS” AND TOGETHER WITH THE ASSIGNED
ASSIGNOR RIGHTS, THE “ASSIGNED RIGHTS”);


 


(V)                                 SUBJECT TO CLAUSES (VII) AND (VIII) BELOW,
BOFA HEREBY IRREVOCABLY PURCHASES AND ACQUIRES FROM EACH OF THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT THE CURRENT ADMINISTRATIVE
AGENT’S AND THE CURRENT COLLATERAL AGENT’S RESPECTIVE RIGHTS, TITLE AND INTEREST
IN THE ASSIGNED AGENT RIGHTS IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES
OF EACH OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT
COLLATERAL AGENT MADE IN SECTION 7 HEREOF;


 


(VI)                              SUBJECT TO CLAUSES (VII) AND (VIII) BELOW,
BOFA HEREBY IRREVOCABLY ASSUMES FROM EACH OF THE CURRENT ADMINISTRATIVE AGENT
AND THE CURRENT COLLATERAL AGENT, AND EACH OF THE CURRENT ADMINISTRATIVE AGENT
AND THE CURRENT COLLATERAL AGENT IS HEREBY EXPRESSLY AND ABSOLUTELY RELEASED AND
RELIEVED FROM, ALL OF EACH OF THE CURRENT ADMINISTRATIVE AGENT’S AND THE CURRENT
COLLATERAL AGENT’S OBLIGATIONS ARISING UNDER THE CURRENT CREDIT AGREEMENT AND
THE OTHER CREDIT DOCUMENTS;


 


(VII)                           NOTWITHSTANDING THE FOREGOING, THE ASSIGNED
RIGHTS SHALL EXPRESSLY NOT INCLUDE, AND THE ASSIGNORS, THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT SHALL EXPRESSLY RETAIN AND
NEITHER OF THE ASSIGNEES SHALL ASSUME, (A) ALL OF THE RESPECTIVE RIGHTS OF THE
ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT TO
INDEMNIFICATION ARISING UNDER ANY OF THE CREDIT DOCUMENTS FOR ACTS OR EVENTS
OCCURRING ON OR BEFORE THE EFFECTIVE DATE, (B) ALL OBLIGATIONS WITH RESPECT TO
ANY COMMITMENTS (OTHER THAN REVOLVING CREDIT COMMITMENTS) OR TO MAKE ANY FURTHER
TERM LOANS (THE BORROWER AGREEING THAT SUCH OBLIGATIONS, IF ANY, ARE HEREBY
TERMINATED AND DISCHARGED), (C) ALL OBLIGATIONS NOT EXPRESSLY SET FORTH IN THE
CREDIT DOCUMENTS, AND (D) ALL OBLIGATIONS WITH RESPECT TO ANY INTEREST RATE
AGREEMENT OR OTHER HEDGING AGREEMENT; AND


 


(VIII)                        THE SALE, ASSIGNMENT AND TRANSFER BY THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT OF THEIR RESPECTIVE
RIGHTS, TITLE AND INTEREST IN THE ASSIGNED RIGHTS AS PROVIDED ABOVE SHALL BE
MADE TO BOFA, IN ITS CAPACITIES AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
RESPECTIVELY, UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, AND THE
ASSUMPTION BY BOFA OF THE OBLIGATIONS OF THE CURRENT ADMINISTRATIVE AGENT AND
THE CURRENT COLLATERAL AGENT UNDER THE CREDIT DOCUMENTS AS PROVIDED ABOVE SHALL
BE BY BOFA, IN ITS CAPACITIES AS

 

4


 


ADMINISTRATIVE AGENT AND COLLATERAL AGENT, RESPECTIVELY, UNDER THE AMENDED AND
RESTATED CREDIT AGREEMENT.


 

For purposes hereof, the Assignment Percentage of either Assignee with respect
to any particular Assignor shall mean such percentage of such Assignor’s
Assigned Assignor Rights (or if such Assignor is owed both Revolving Loans and
Term Loans, such respective percentages of different portions of such Assignor’s
Assigned Assignor Rights) such that immediately after giving effect to all of
the sales, assignments and transfers under clause (i) above and the Revolving
Loan made by the Current Administrative Agent to repay in full the Loans and
other amounts owing to the Non-Assigning Lenders, BofA and DBTCA shall own 60%
and 40%, respectively, of all of the Lenders’ rights, interests, obligations and
Revolving Credit Commitments arising under the Current Credit Agreement and all
other Credit Documents, including without limitation (A) all of the Revolving
Credit Commitments of all the Lenders, (B) all of the outstanding Loans made
under the Current Credit Agreement and (C) all other rights, title and interest
of, all obligations and amounts owing to, and all claims, benefits, powers,
rights and privileges accruing to, all the Lenders in, to and under the Credit
Documents (but excluding from the foregoing determination the rights and
obligations of the type described in clause (vii) above, whether such excluded
rights and obligations are held or owing by any of the Assignors, the
Non-Assigning Lenders or either of BofA or DBTCA).  The Current Administrative
Agent and the Assignees shall cooperate with each other to determine the
Assignment Percentage of each Assignee with respect to any particular Assignor
and the Current Administrative Agent shall notify each Assignee of the
Assignment Percentage of such Assignee with respect to each Assignor.

 


2.                                       CLOSING.  THE CLOSING (THE “CLOSING”)
OF THIS ASSIGNMENT TRANSACTION WILL TAKE PLACE AT THE OFFICES OF KAYE SCHOLER
LLP, COUNSEL TO BOFA, LOCATED AT 425 PARK AVENUE, NEW YORK, NEW YORK, AT
10:00 A.M., NEW YORK CITY TIME, ON JUNE 28, 2005 OR AT SUCH OTHER TIME, DAY OR
PLACE AS THE PARTIES HERETO MAY MUTUALLY AGREE UPON.


 


3.                                       PAYMENT.  (A)  IN CONSIDERATION OF THE
ASSIGNMENT BY EACH ASSIGNOR TO EACH ASSIGNEE AS SET FORTH ABOVE, (I) EACH
ASSIGNEE AGREES TO PAY TO EACH ASSIGNOR (IN THE MANNER PROVIDED IN THE
IMMEDIATELY SUCCEEDING SENTENCE) AT THE CLOSING, IN U.S. DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE THEN OUTSTANDING PRINCIPAL
BALANCE OF THE LOANS ASSIGNED BY SUCH ASSIGNOR TO SUCH ASSIGNEE HEREUNDER AND
(II) THE BORROWER AGREES TO PAY TO THE ASSIGNORS, BOFA, DBTCA, THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT, AS APPROPRIATE (IN THE
MANNER PROVIDED IN THE IMMEDIATELY SUCCEEDING SENTENCE), AT THE CLOSING, IN U.S.
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, THE AGGREGATE AMOUNT OF
$1,673,350.42 IN PAYMENT OF ALL ACCRUED INTEREST, ALL ACCRUED FEES, ALL
UNREIMBURSED EXPENSES AND ALL OTHER CHARGES AND AMOUNTS OWING TO ANY OF THE
ASSIGNORS, BOFA, DBTCA, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT
COLLATERAL AGENT UNDER ANY OF THE CREDIT DOCUMENTS THROUGH THE EFFECTIVE DATE
(WHETHER OR NOT THEN DUE AND PAYABLE UNDER THE TERMS OF ANY OF THE CREDIT
DOCUMENTS), INCLUDING WITHOUT LIMITATION ALL LEGAL FEES AND EXPENSES OF COUNSEL
TO EITHER OF THE CURRENT ADMINISTRATIVE AGENT AND/OR THE CURRENT COLLATERAL
AGENT OWING UNDER THE CREDIT DOCUMENTS OR INCURRED IN CONNECTION WITH THIS
ASSIGNMENT TRANSACTION, BUT EXCLUDING THE PRINCIPAL BALANCE OF THE LOANS
OUTSTANDING ON THE EFFECTIVE DATE

 

5


 


(OTHER THAN THE PRINCIPAL BALANCE OF THE LOANS OWING TO THE NON-ASSIGNING
LENDERS, WHICH ARE REQUIRED TO BE REPAID AS A CONDITION PRECEDENT TO THE
EFFECTIVENESS OF THE ASSIGNMENT TRANSACTIONS HEREIN CONTEMPLATED), CONTINGENT
REIMBURSEMENT OBLIGATIONS WITH RESPECT TO FUTURE DRAWINGS UNDER THE OUTSTANDING
DBTCA LETTERS OF CREDIT (AS DEFINED IN SECTION 4(B) BELOW) AND THOSE
INDEMNIFICATION AND REIMBURSEMENT OBLIGATIONS DESCRIBED IN SECTION 14.  AMOUNTS
PAYABLE UNDER CLAUSES (I) AND (II) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL
BE PAID TO THE CURRENT ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE ASSIGNORS,
BOFA, DBTCA, THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT AS
THEIR RESPECTIVE INTERESTS EXIST UNDER THE CURRENT CREDIT AGREEMENT AND OTHER
CREDIT DOCUMENTS.  THE CURRENT ADMINISTRATIVE AGENT ACKNOWLEDGES THAT THE
AGGREGATE AMOUNT REFERRED TO IN CLAUSE (II) OF THE FIRST SENTENCE OF THIS
SECTION 3(A) REPRESENTS PAYMENT IN FULL OF ALL AMOUNTS OWING TO THE ASSIGNORS,
BOFA, DBTCA, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT
UNDER OR WITH RESPECT TO THE CURRENT CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, OTHER THAN INDEMNIFICATION AND REIMBURSEMENT OBLIGATIONS ARISING
UNDER THE CURRENT CREDIT AGREEMENT AND OTHER CREDIT DOCUMENTS, PRINCIPAL OWING
ON THE LOANS BEING ASSIGNED HEREUNDER OR OTHERWISE OWNED BY BOFA AND DBTCA AND
CONTINGENT REIMBURSEMENT OBLIGATIONS WITH RESPECT TO FUTURE DRAWINGS UNDER THE
OUTSTANDING DBTCA LETTERS OF CREDIT.  THE CURRENT ADMINISTRATIVE AGENT AND THE
CURRENT COLLATERAL AGENT SHALL NOT BE ENTITLED TO ANY CONSIDERATION FOR ANY
SALES, TRANSFERS OR ASSIGNMENTS MADE BY THEM HEREUNDER, IN THEIR CAPACITIES AS
ADMINISTRATIVE AGENT, PAYMENTS ADMINISTRATOR AND COLLATERAL AGENT UNDER THE
CREDIT DOCUMENTS.  EACH ASSIGNOR AGREES THAT IT WILL BEAR ITS OWN COSTS
(INCLUDING LEGAL COSTS AND EXPENSES) IN CONNECTION WITH THE ASSIGNMENTS
CONTEMPLATED BY THIS AGREEMENT.


 


(B)                                 THE PAYMENTS REQUIRED UNDER CLAUSES (I) AND
(II) ABOVE SHALL BE MADE BY WIRE TRANSFER TO THE CURRENT ADMINISTRATIVE AGENT AS
FOLLOWS:


 


DEUTSCHE BANK TRUST COMPANY AMERICAS
NEW YORK, NY


ABA NO.: 021001033


ACCOUNT NAME: COMMERCIAL LOAN DIVISION


ACCOUNT NO.: 99401268


ATTN: VINCENT CATIIS


REFERENCE: WILLIAMS SCOTSMAN


 


(C)                                  THE ASSIGNORS, THE CURRENT ADMINISTRATIVE
AGENT, THE CURRENT COLLATERAL AGENT, THE BORROWER AND HOLDINGS AGREE THAT, FOR
PURPOSES OF THIS AGREEMENT, THE PAYMENTS TO THE CURRENT ADMINISTRATIVE AGENT
REQUIRED BY SECTION 3(A) HEREOF SHALL CONSTITUTE PAYMENT TO EACH OF THE
ASSIGNORS, BOFA, DBTCA, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT
COLLATERAL AGENT OF THE RESPECTIVE PORTIONS OF SUCH PAYMENTS TO WHICH EACH SUCH
PERSON IS ENTITLED UNDER THE CREDIT DOCUMENTS AND THAT NONE OF THE ASSIGNEES,
THE BORROWER, HOLDINGS OR ANY OTHER CREDIT PARTY (IN THE CASE OF THE BORROWER,
HOLDINGS OR ANY OTHER CREDIT PARTY, SO LONG AS THE CURRENT ADMINISTRATIVE AGENT
HAS RECEIVED FROM THE BORROWER THE AMOUNTS REQUIRED BY CLAUSE (II) OF THE FIRST
SENTENCE OF SECTION 3(A) ABOVE) SHALL HAVE ANY OBLIGATION TO ANY ASSIGNOR, BOFA,
DBTCA, THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT, THE
BORROWER,


 

 

6


 

 


HOLDINGS OR ANY OTHER PERSON TO ASCERTAIN OR CONFIRM THAT EACH OF THE ASSIGNORS,
BOFA, DBTCA, THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT
ACTUALLY RECEIVES THE RESPECTIVE AMOUNTS OWING TO IT.


 


4.                                       EFFECTIVENESS.  (A)  THIS AGREEMENT
(OTHER THAN SECTION 15 HEREOF) SHALL BECOME EFFECTIVE ON THE DATE (THE
“EFFECTIVE DATE”) THAT ALL OF THE CONDITIONS PRECEDENT TO CLOSING DESCRIBED IN
SECTION 5 AND SECTION 6 SHALL HAVE BEEN SATISFIED OR WAIVED.  NO PARTY SHALL
HAVE ANY RIGHTS OR OBLIGATIONS HEREUNDER PRIOR TO THE EFFECTIVE DATE.


 


(B)                                 UPON THE EFFECTIVE DATE, IMMEDIATELY AFTER
THE CONSUMMATION OF THE ASSIGNMENT CONTEMPLATED HEREIN, (I) EACH OF THE CURRENT
ADMINISTRATIVE AGENT AND CURRENT COLLATERAL AGENT HEREBY RESIGNS AS
ADMINISTRATIVE AGENT, PAYMENTS ADMINISTRATOR AND COLLATERAL AGENT, RESPECTIVELY,
UNDER ALL OF THE CREDIT DOCUMENTS, WHEREUPON EACH OF THE ASSIGNEES, THE BORROWER
AND HOLDINGS AGREES THAT BOFA SHALL BE APPOINTED AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT UNDER THE CREDIT DOCUMENTS AS PROVIDED IN THE AMENDED AND
RESTATED CREDIT AGREEMENT EXECUTED CONCURRENTLY HEREWITH, AND (II) DBTCA IN ITS
CAPACITY AS ISSUING LENDER RESIGNS FROM SUCH CAPACITY (EXCEPT IN RESPECT OF
LETTERS OF CREDIT ISSUED BY DBTCA UNDER THE CREDIT AGREEMENT OUTSTANDING ON THE
EFFECTIVE DATE (THE “OUTSTANDING DBTCA LETTERS OF CREDIT”), WHICH SHALL BE
DEEMED TO BE ISSUED UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT).


 


(C)                                  NOTWITHSTANDING THE FOREGOING, (I) THE
RESIGNATION OF THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT
SHALL NOT RELIEVE THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL
AGENT OF ITS OBLIGATIONS UNDER SECTION 13 HEREOF; (II) THE RESIGNATION OF DBTCA
AS THE CURRENT ADMINISTRATIVE AGENT SHALL IN NO WAY RESTRICT THE OBLIGATION OF
THE CURRENT ADMINISTRATIVE AGENT TO THE ASSIGNORS, BOFA AND DBTCA TO APPLY FUNDS
RECEIVED FROM THE ASSIGNEES AND THE BORROWER UNDER SECTION 3(A) ABOVE INTENDED
FOR PAYMENT TO THE ASSIGNORS, BOFA AND DBTCA IN ACCORDANCE WITH THE TERMS OF THE
CURRENT CREDIT AGREEMENT; AND (III) THE RESIGNATION OF THE CURRENT
ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT OR THE ISSUING LENDER SHALL
NOT ADVERSELY AFFECT, REDUCE OR LIMIT ANY RIGHTS OF INDEMNIFICATION OR
CONTRIBUTION GRANTED TO ANY SUCH PARTIES UNDER THE CURRENT CREDIT AGREEMENT OR
ANY OF THE OTHER CREDIT DOCUMENTS WITH RESPECT TO ANY ACTS, OMISSIONS OR EVENTS
OCCURRING ON OR BEFORE THE EFFECTIVE DATE.


 


5.                                       ASSIGNING PARTIES’ CONDITIONS TO
CLOSING.  THE OBLIGATION OF EACH OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE
AGENT AND THE CURRENT COLLATERAL AGENT TO CONSUMMATE THIS ASSIGNMENT TRANSACTION
IS SUBJECT TO THE FULFILLMENT OF THE FOLLOWING CONDITIONS, PRIOR TO OR AT
CLOSING, TO THE SATISFACTION OF EACH OF THE ASSIGNORS, THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT, ANY OF WHICH CONDITIONS
MAY BE WAIVED IN WRITING BY ALL OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE
AGENT AND THE CURRENT COLLATERAL AGENT IN THEIR SOLE DISCRETION:

 

(A)                                  CASH PAYMENTS.  THE CURRENT ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THE PAYMENTS REQUIRED BY SECTION 3(A) IN THE MANNER
SPECIFIED IN SECTION 3(A) AND (B); AND

 

 

7


 

(B)                                 REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEES SET FORTH IN SECTION 8 HEREIN
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING.

 


6.                                       ASSIGNEES’ CONDITIONS TO CLOSING.  THE
OBLIGATION OF EACH OF THE ASSIGNEES TO CONSUMMATE THIS ASSIGNMENT TRANSACTION IS
SUBJECT TO THE FULFILLMENT OF THE FOLLOWING CONDITIONS, PRIOR TO OR AT CLOSING,
TO THE SATISFACTION OF EACH OF THE ASSIGNEES, ANY OF WHICH CONDITIONS MAY BE
WAIVED IN WRITING BY THE ASSIGNEES IN THEIR SOLE DISCRETION:


 

(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE
AGENT AND THE CURRENT COLLATERAL AGENT SET FORTH IN SECTION 7 AND OF THE
BORROWER IN SECTION 9 SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE CLOSING.

 

(B)                                 COMPLIANCE WITH CONDITIONS.  EACH OF THE
ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT
SHALL HAVE PERFORMED AND COMPLIED WITH ALL AGREEMENTS AND CONDITIONS REQUIRED BY
THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT PRIOR TO OR AT THE
CLOSING.

 

(C)                                  DELIVERY OF DOCUMENTS AND COLLATERAL.  AS
OF THE CLOSING, THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND/OR THE
CURRENT COLLATERAL AGENT, AS THE CASE MAY BE, SHALL HAVE DELIVERED TO BOFA, AS
ADMINISTRATIVE AGENT UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT, (I) UCC-3
FINANCING STATEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ASSIGNEES, ASSIGNING TO BOFA., AS COLLATERAL AGENT, EACH OF THE ASSIGNORS’, THE
CURRENT ADMINISTRATIVE AGENT’S OR THE CURRENT COLLATERAL AGENT’S, AS THE CASE
MAY BE, RIGHTS IN ALL FINANCING STATEMENTS AGAINST THE BORROWER, HOLDINGS OR ANY
OTHER CREDIT PARTY UNDER OR WITH RESPECT TO ANY OF THE CREDIT DOCUMENTS,
(II) THE ORIGINAL CURRENT CREDIT AGREEMENT (AND THE AMENDMENTS THEREOF DESCRIBED
IN THE RECITALS OF THIS AGREEMENT) AND OTHER CREDIT DOCUMENTS (OTHER THAN THE
NOTES, WHICH SHALL BE DELIVERED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 13(B)), (III) ASSIGNMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ASSIGNEES, OF ALL FILINGS WITH GOVERNMENTAL AUTHORITIES BY THE CURRENT
ADMINISTRATIVE AGENT, ANY OF THE ASSIGNORS OR THE CURRENT COLLATERAL AGENT WITH
RESPECT TO INTELLECTUAL PROPERTY OF THE BORROWER, HOLDINGS OR ANY OTHER CREDIT
PARTY OR OTHER COLLATERAL AS TO WHICH FILINGS, OTHER THAN UNDER THE UNIFORM
COMMERCIAL CODE, WERE MADE, (IV) ALL COLLATERAL (INCLUDING, WITHOUT LIMITATION,
STOCK CERTIFICATES) IN THE POSSESSION OF ANY OF THE ASSIGNORS, THE CURRENT
ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT SECURING ANY OBLIGATIONS OF
THE BORROWER, HOLDINGS OR ANY OTHER CREDIT PARTY TO ANY OF THE ASSIGNORS, THE
CURRENT ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OTHER SECURED CREDITOR
UNDER OR IN CONNECTION WITH THE CURRENT CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR ANY OBLIGATIONS OF ANY PERSON GUARANTEEING IN WHOLE OR IN PART SUCH
OBLIGATIONS OF THE BORROWER AND (V) ASSIGNMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ASSIGNEES, OF ALL MORTGAGES AND DEEDS OF TRUST
EXECUTED BY THE BORROWER, HOLDINGS OR ANY OTHER CREDIT PARTY FOR THE BENEFIT OF
THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT AND/OR THE
ASSIGNORS.

 

 

8


 

(D)                                 AMENDED AND RESTATED CREDIT AGREEMENT.  THE
BORROWER, HOLDINGS, DBTCA AND BOFA, INDIVIDUALLY AND AS ADMINISTRATIVE AGENT,
SHALL HAVE EXECUTED AND DELIVERED THE AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE HEREOF, AMONG SUCH PARTIES, AND ALL CONDITIONS PRECEDENT
REFERRED TO IN ARTICLE 5 THEREOF (OTHER THAN THE CONSUMMATION OF THIS ASSIGNMENT
TRANSACTION AND THE PAYMENT REQUIRED BY THE ASSIGNEES UNDER SECTION 3(A)) SHALL
HAVE BEEN SATISFIED.

 

(E)                                  REPAYMENT IN FULL OF NON-ASSIGNING LENDERS
OBLIGATIONS.  THE BORROWER SHALL HAVE REPAID IN FULL THE PRINCIPAL AND ACCRUED
INTEREST ON THE LOANS AND OTHER AMOUNTS OWING TO THE NON-ASSIGNING LENDERS IN
ACCORDANCE WITH SECTION 15.

 

(F)                                    REQUISITE LENDERS.  THE ASSIGNORS, BOFA
AND DBTCA SHALL CONSTITUTE THE MAJORITY LENDERS UNDER EACH TRANCHE AND THE
REQUIRED LENDERS.

 


7.                                       REPRESENTATIONS AND WARRANTIES OF
ASSIGNING PARTIES.  (A) EACH OF THE ASSIGNORS HEREBY REPRESENTS AND WARRANTS TO
THE ASSIGNEES, THE BORROWER AND HOLDINGS AS FOLLOWS, WHICH REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
ASSIGNMENT TRANSACTION HEREIN CONTEMPLATED (EACH REPRESENTATION AND WARRANTY
MADE BY ANY ASSIGNOR HEREUNDER IS MADE ONLY AS TO ITSELF AND NOT AS TO ANY OF
THE OTHER ASSIGNORS):


 


(I)                                     SUCH ASSIGNOR HAS A REVOLVING CREDIT
COMMITMENT IN THE AMOUNT SET FORTH ON SCHEDULE A.


 


(II)                                  SUCH ASSIGNOR OWNS ALL OF ITS RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE CREDIT DOCUMENTS AND THE LOANS OUTSTANDING AS
OF THE CLOSING FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS, CHARGES,
ENCUMBRANCES AND OTHER ADVERSE CLAIMS CREATED BY OR THROUGH SUCH ASSIGNOR.


 


(III)                               IMMEDIATELY PRIOR TO GIVING EFFECT TO THE
PAYMENTS REQUIRED BY SECTION 3 HEREOF, (A) THE OUTSTANDING PRINCIPAL BALANCE OF
THE REVOLVING LOANS AND TERM LOANS OWING TO SUCH ASSIGNOR UNDER THE CURRENT
CREDIT AGREEMENT IS AS SET FORTH ON SCHEDULE A HERETO, (B) THE OUTSTANDING
AMOUNT OF ACCRUED AND UNPAID INTEREST ON OUTSTANDING LOANS OWING BY THE BORROWER
TO SUCH ASSIGNOR UNDER THE CURRENT CREDIT AGREEMENT IS AS SET FORTH ON
SCHEDULE A HERETO, (C) THE AMOUNT OF FEES, COSTS, EXPENSES AND OTHER AMOUNTS
(EXCLUDING AMOUNTS INCLUDED IN CLAUSES (A) AND (B) ABOVE) OWING BY THE BORROWER
TO SUCH ASSIGNOR UNDER THE CURRENT CREDIT AGREEMENT IS AS SET FORTH ON
SCHEDULE A HERETO, (D) OTHER THAN AS PROVIDED UNDER CLAUSES (A), (B) AND
(C) ABOVE, NO OUTSTANDING AMOUNTS ARE OWING BY THE BORROWER, HOLDINGS OR ANY
OTHER CREDIT PARTY TO SUCH ASSIGNOR AS OF THE CLOSING AND (E) THERE IS NOT IN
EFFECT WITH SUCH ASSIGNOR OR ANY OF ITS AFFILIATES ANY INTEREST RATE AGREEMENT
OR OTHER HEDGING AGREEMENT INVOLVING THE BORROWER, HOLDINGS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES.

 

 

9


 


(IV)                              SUCH ASSIGNOR HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREBY, AND ALL REQUISITE CORPORATE AND OTHER APPROVALS, ACTIONS,
CONSENTS, AUTHORIZATIONS, FILINGS, AND NOTICES, IF ANY, REQUIRED FOR SUCH
ASSIGNOR TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY OBTAINED OR MADE AND ARE IN FULL FORCE AND
EFFECT.


 


(B)                                 EACH OF THE CURRENT ADMINISTRATIVE AGENT AND
THE CURRENT COLLATERAL AGENT HEREBY REPRESENTS AND WARRANTS TO THE ASSIGNEES,
THE BORROWER AND HOLDINGS AS FOLLOWS, WHICH REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ASSIGNMENT
TRANSACTION CONTEMPLATED HEREBY:


 


(I)                                     SUCH PERSON IS THE ADMINISTRATIVE AGENT
AND PAYMENTS ADMINISTRATOR UNDER THE CREDIT AGREEMENT (IN THE CASE OF THE
CURRENT ADMINISTRATIVE AGENT) OR THE COLLATERAL AGENT UNDER THE COLLATERAL
DOCUMENTS (IN THE CASE OF THE CURRENT COLLATERAL AGENT).


 


(II)                                  SUCH PERSON’S RIGHT, TITLE AND INTEREST
IN, TO AND UNDER THE CREDIT DOCUMENTS IS FREE AND CLEAR OF ALL LIENS, SECURITY
INTERESTS, CLAIMS, CHARGES, ENCUMBRANCES AND OTHER ADVERSE CLAIMS CREATED BY OR
THROUGH SUCH PERSON.


 


(III)                               THE AGGREGATE AMOUNTS OWING BY THE BORROWER
TO THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT UNDER THE
CURRENT CREDIT AGREEMENT AND OTHER CREDIT DOCUMENTS AS OF THE CLOSING ARE AS SET
FORTH ON SCHEDULE A HERETO.


 


(IV)                              IMMEDIATELY PRIOR TO GIVING EFFECT TO THE
PAYMENTS REQUIRED BY SECTION 3 HEREOF, ACCORDING TO THE RECORDS MAINTAINED IN
THE ORDINARY COURSE OF BUSINESS OF THE CURRENT ADMINISTRATIVE AGENT, THE
PRINCIPAL AMOUNT OF REVOLVING LOANS AND TERM LOANS OWING BY THE BORROWER TO EACH
ASSIGNOR UNDER THE CURRENT CREDIT AGREEMENT AS OF THE CLOSING IS AS SET FORTH ON
SCHEDULE A HERETO CORRESPONDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
IDENTIFIED ON SCHEDULE A HERETO.


 


(V)                                 SUCH PERSON HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED HEREBY, AND ALL REQUISITE CORPORATE AND OTHER APPROVALS, ACTIONS,
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES, IF ANY, REQUIRED FOR SUCH PERSON
TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN DULY OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.


 


(VI)                              TO THE KNOWLEDGE OF SUCH PERSON, IMMEDIATELY
PRIOR TO THE CONSUMMATION OF THE ASSIGNMENTS CONTEMPLATED BY THIS AGREEMENT EACH
OF THE CREDIT DOCUMENTS IS IN FULL FORCE AND EFFECT IN THE FORM DELIVERED TO
BOFA, AS ADMINISTRATIVE AGENT, PURSUANT TO SECTION 6(C)(II) AND HAS NOT BEEN
TERMINATED.  THERE HAS BEEN NO AMENDMENT OR WAIVER TO THE CURRENT CREDIT
AGREEMENT

 

 

10


 


EXCEPT AS DESCRIBED IN THE RECITALS TO THIS AGREEMENT AND AS SET FORTH IN
SECTION 15 HEREOF.


 


(VII)                           IMMEDIATELY PRIOR TO THE REPAYMENT IN FULL OF
THE PRINCIPAL AND ACCRUED INTEREST ON THE LOANS AND OTHER AMOUNTS OWING TO THE
NON-ASSIGNING LENDERS PURSUANT TO SECTION 15 HEREOF, ACCORDING TO THE RECORDS
MAINTAINED IN THE ORDINARY COURSE OF BUSINESS OF THE CURRENT ADMINISTRATIVE
AGENT, THE PRINCIPAL AMOUNT OF LOANS OWING BY THE BORROWER TO EACH NON-ASSIGNING
LENDER UNDER THE CURRENT CREDIT AGREEMENT IS AS SET FORTH ON SCHEDULE B HERETO
CORRESPONDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS IDENTIFIED ON
SCHEDULE B HERETO.


 


(C)                                  EXCEPT AS SPECIFICALLY SET FORTH IN
SECTIONS 7(A) AND 7(B) HEREOF, NO ASSIGNOR, CURRENT ADMINISTRATIVE AGENT,
CURRENT COLLATERAL AGENT OR ANY LEGAL COUNSEL EMPLOYED OR RETAINED BY ANY SUCH
PERSONS MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, TO THE
ASSIGNEES AND SHALL NOT BE RESPONSIBLE TO THE ASSIGNEES FOR (I) THE EXECUTION,
EFFECTIVENESS, GENUINENESS, LEGALITY, VALIDITY, ENFORCEABILITY, COLLECTIBILITY,
REGULATORY STATUS OR SUFFICIENCY OF THE CURRENT CREDIT AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS, (II) THE PERFECTION, PRIORITY, VALUE AND ADEQUACY OF ANY
COLLATERAL SECURITY OR GUARANTY, (III) THE TAKING OF ANY ACTION, OR THE FAILURE
TO TAKE ANY ACTION, WITH RESPECT TO ANY OF THE CREDIT DOCUMENTS, (IV) ANY
REPRESENTATIONS, WARRANTIES, RECITALS OR STATEMENTS MADE IN ANY OF THE CREDIT
DOCUMENTS OR IN ANY WRITTEN OR ORAL FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS,
REPORTS, CERTIFICATES OR DOCUMENTS, (V) THE FINANCIAL CONDITION OF THE BORROWER,
HOLDINGS OR ANY OTHER PERSON, OR (VI) ANY OTHER MATTER HAVING ANY RELATION TO
ANY OF THE FOREGOING.


 


8.                                       REPRESENTATIONS AND WARRANTIES OF
ASSIGNEES.  EACH OF THE ASSIGNEES HEREBY REPRESENTS AND WARRANTS TO THE
ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT, THE
BORROWER AND HOLDINGS AS FOLLOWS, WHICH REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ASSIGNMENT
TRANSACTION HEREIN CONTEMPLATED (EACH REPRESENTATION AND WARRANTY MADE BY EITHER
ASSIGNEE HEREUNDER IS MADE ONLY AS TO ITSELF AND NOT AS TO THE OTHER ASSIGNEE):


 


(I)                                     SUCH ASSIGNEE HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY, AND ALL REQUISITE CORPORATE AND OTHER
APPROVALS, ACTIONS, CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES, IF ANY,
REQUIRED FOR SUCH ASSIGNEE TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY OBTAINED OR MADE AND ARE IN FULL
FORCE AND EFFECT.


 


(II)                                  SUCH ASSIGNEE REPRESENTS AND WARRANTS
THAT, IN CONNECTION WITH THIS ASSIGNMENT TRANSACTION, IT HAS MADE ITS OWN
INDEPENDENT INVESTIGATION OF EACH OF (A) THE LEGALITY, VALIDITY, ENFORCEABILITY
OR COLLECTIBILITY OF THE LOANS AND THE CREDIT DOCUMENTS, (II) THE PERFECTION,
PRIORITY, VALUE OR ADEQUACY OF THE COLLATERAL SECURITY AND GUARANTIES, (III) THE
EXISTENCE OR NON-EXISTENCE OF ANY EVENTS OF DEFAULT OR MATTERS WHICH WOULD
BECOME EVENTS OF DEFAULT WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR
BOTH, (IV) THE FINANCIAL AND OTHER CONDITION OF THE

 

 

11


 


BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES, INCLUDING WITHOUT LIMITATION
THEIR SOLVENCY AND THEIR RESPECTIVE ABILITIES TO PAY THEIR RESPECTIVE DEBTS AS
THEY BECOME DUE, (V) THE SUFFICIENCY OF THE REPRESENTATIONS, WARRANTIES, TERMS
AND COVENANTS OF THE CREDIT DOCUMENTS AND (VI) ALL OTHER MATTERS REASONABLY
RELATED THERETO.  SUCH ASSIGNEE FURTHER REPRESENTS AND WARRANTS THAT IT HAS MADE
AND SHALL CONTINUE TO MAKE AFTER THE EFFECTIVE DATE ITS OWN APPRAISAL OF ALL
SUCH MATTERS AND OF THE CREDITWORTHINESS OF THE BORROWER, HOLDINGS AND THE OTHER
CREDIT PARTIES, AND HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY OF ANY OF
THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT,
EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES APPEARING EXPRESSLY IN SECTION 7
HEREOF.  SUCH ASSIGNEE COVENANTS AND AGREES THAT AFTER THE EFFECTIVE DATE IT
WILL CONTINUE TO BE RESPONSIBLE FOR MAKING ITS OWN INDEPENDENT APPRAISAL OF AND
INVESTIGATIONS INTO THE FINANCIAL CONDITION, CREDITWORTHINESS, FINANCIAL AFFAIRS
AND STATUS OF THE BORROWER, HOLDINGS AND THE OTHER CREDIT PARTIES WILL NOT RELY
ON ANY OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT
COLLATERAL AGENT TO APPRISE OR KEEP UNDER REVIEW ON SUCH ASSIGNEE’S BEHALF ANY
SUCH MATTERS REFERRED TO IN THIS PARAGRAPH.


 


9.                                       REPRESENTATIONS AND WARRANTIES OF
BORROWER AND HOLDINGS.  (A)  EACH OF THE BORROWER AND HOLDINGS, JOINTLY AND
SEVERALLY, REPRESENTS AND WARRANTS TO THE ASSIGNEES AS FOLLOWS:


 


(I)                                     IMMEDIATELY PRIOR TO THE CONSUMMATION OF
THE ASSIGNMENTS CONTEMPLATED BY THIS AGREEMENT, EACH OF THE CREDIT DOCUMENTS IS
(TO THE KNOWLEDGE OF THE BORROWER AND HOLDINGS, IN THE CASE OF THE CREDIT
DOCUMENTS OTHER THAN THE CURRENT CREDIT AGREEMENT) IN FULL FORCE AND EFFECT IN
THE FORM DELIVERED TO BOFA, AS ADMINISTRATIVE AGENT, PURSUANT TO
SECTIONS 6(C) AND 13 WITHOUT ANY AMENDMENT OR WAIVERS, EXCEPT AS SO DELIVERED TO
BOFA, AS ADMINISTRATIVE AGENT (AND NO WAIVER OR AMENDMENT TO THE CURRENT CREDIT
AGREEMENT HAS BEEN MADE EXCEPT AS DESCRIBED IN THE RECITALS TO THIS AGREEMENT
AND AS SET FORTH IN SECTION 15 HEREOF).


 


(II)                                  IMMEDIATELY PRIOR TO THE CONSUMMATION OF
THE ASSIGNMENTS CONTEMPLATED BY THIS AGREEMENT, EACH OF THE CREDIT DOCUMENTS
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE CREDIT PARTIES PARTY
THERETO ENFORCEABLE AGAINST SUCH CREDIT PARTIES IN ACCORDANCE WITH ITS TERMS.


 


(III)                               ALL AMOUNTS OWING BY THE CREDIT PARTIES TO
THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT
UNDER THE CURRENT CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS ARE OWING BY
THE CREDIT PARTIES WITHOUT OFFSET, RECOUPMENT, DEFENSE OR COUNTERCLAIM OF ANY
NATURE WHATSOEVER.


 

The foregoing representations and warranties under this Section 9 survive the
execution and delivery of this Agreement and the assignment transaction herein
contemplated.

 

 

12


 


10.                                 BORROWER’S AND HOLDINGS’ RELEASES,
AGREEMENTS AND INDEMNITIES.  (A) AS OF THE EFFECTIVE DATE AND FOR PURPOSES OF
THE CURRENT CREDIT AGREEMENT, EACH OF THE BORROWER AND HOLDINGS HEREBY
IRREVOCABLY AND UNCONDITIONALLY (I) RELEASES EACH OF THE ASSIGNORS AND EACH
NON-ASSIGNING LENDER FROM ITS REVOLVING CREDIT COMMITMENT; (II) RELEASES THE
ISSUING LENDER OF ANY OBLIGATION TO ISSUE LETTERS OF CREDIT AND RELEASES EACH OF
THE ASSIGNORS OF ANY OBLIGATION TO PURCHASE PARTICIPATIONS IN LETTERS OF CREDIT;
(III) RELEASES EACH OF THE ASSIGNORS, EACH NON-ASSIGNING LENDER, THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT FROM ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS OR DUTIES OF ANY KIND OR NATURE WHATSOEVER, EXPRESS OR
IMPLIED, ARISING UNDER THE CURRENT CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS; (IV) ACKNOWLEDGES AND AGREES THAT NO CLAIM, COUNTERCLAIM, SETOFF,
CAUSE OF ACTION, REMEDY, LEGAL OR EQUITABLE, OR OTHER LIABILITY OF ANY KIND OR
NATURE EXISTS BY OR ON BEHALF OF THE BORROWER, HOLDINGS OR ANY OTHER CREDIT
PARTY, AND HEREBY WAIVES, RELEASES, AND FOREVER DISCHARGES EACH OF THE
ASSIGNORS, EACH NON-ASSIGNING LENDER, THE CURRENT ADMINISTRATIVE AGENT AND THE
CURRENT COLLATERAL AGENT FROM ANY SUCH CLAIM, ACTION OR OTHER LIABILITY; AND
(V) ACKNOWLEDGES AND AGREES THAT THE BORROWER AND HOLDINGS WILL LOOK ONLY TO THE
ASSIGNEES (AND THE OTHER PARTIES TO THE CREDIT DOCUMENTS AFTER THE EFFECTIVE
DATE) TO FULFILL THE OBLIGATIONS OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
PAYMENTS ADMINISTRATOR AND THE COLLATERAL AGENT TO BE INCURRED IN FAVOR OF THE
BORROWER OR HOLDINGS AS EXPRESSLY SET FORTH IN THE CREDIT DOCUMENTS AFTER THE
EFFECTIVE DATE (OTHER THAN WITH RESPECT TO OBLIGATIONS NOT EXPRESSLY ASSUMED BY
THE ASSIGNEES OR BOFA HEREUNDER).


 


(B)                                 NOTHING CONTAINED IN THIS AGREEMENT SHALL
CONSTITUTE A DISCHARGE OR TERMINATION OF ANY OF THE INDEMNITIES UNDER THE
CURRENT CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT WITH RESPECT TO ACTS AND
EVENTS OCCURRING ON OR BEFORE THE EFFECTIVE DATE.


 


(C)                                  EACH OF THE BORROWER AND HOLDINGS HEREBY
IRREVOCABLY AND UNCONDITIONALLY RELEASES THE ASSIGNEES FROM ANY AND ALL
LIABILITIES AND OBLIGATIONS UNDER THE CURRENT CREDIT AGREEMENT AND OTHER CREDIT
DOCUMENTS RESULTING FROM EVENTS OR ACTS OCCURRING PRIOR TO THE CLOSING OR
OTHERWISE ARISING FROM THE CREDIT DOCUMENTS PRIOR TO THE CLOSING.


 


(D)                                 EACH OF THE BORROWER AND HOLDINGS HEREBY
APPROVES AND CONSENTS TO THE SALE, TRANSFER AND ASSIGNMENT CONTEMPLATED BY THIS
AGREEMENT AND AGREES TO PERFORM ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS WITH
THE ASSIGNEES, INDIVIDUALLY AND IN ANY AGENCY CAPACITY, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (AS SUCCESSOR LENDER OR AGENT IN ANY CAPACITY, AS
APPLICABLE) IN THE PLACE AND STEAD OF THE ASSIGNORS, THE CURRENT ADMINISTRATIVE
AGENT AND THE CURRENT COLLATERAL AGENT.


 


11.                                 WAIVER OF ASSIGNMENT CONDITIONS.  EACH OF
THE ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT,
THE BORROWER AND HOLDINGS HEREBY AGREES THAT ALL REQUIREMENTS AND CONDITIONS
IMPOSED BY THE CURRENT CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT WITH
RESPECT TO THE ASSIGNMENT OF ANY INTERESTS IN THE ASSIGNORS’ REVOLVING CREDIT
COMMITMENTS, THE LOANS, AND OTHER INTERESTS UNDER THE CREDIT DOCUMENTS ARE
HEREBY WAIVED IN CONNECTION WITH THE ASSIGNMENT TRANSACTION HEREIN CONTEMPLATED.

 

 

13


 


12.                                 RESIGNATION PROVISIONS.  EACH OF THE
ASSIGNORS, THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT, THE
BORROWER, HOLDINGS AND THE ASSIGNEES HEREBY AGREES THAT ALL REQUIREMENTS AND
CONDITIONS IMPOSED BY THE CURRENT CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
WITH RESPECT TO THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE PAYMENTS
ADMINISTRATOR, THE COLLATERAL AGENT, THE ISSUING LENDER OR ANY SIMILAR AGENCY OR
CAPACITY CREATED UNDER ANY OF THE CREDIT DOCUMENTS ARE HEREBY WAIVED IN
CONNECTION WITH THE ASSIGNMENT TRANSACTION HEREIN CONTEMPLATED.


 


13.                                 FURTHER ASSURANCES; TURNOVER.  (A) EACH OF
THE PARTIES HERETO SHALL (AT THE SOLE COST AND EXPENSE OF THE BORROWER, IN THE
CASE OF THE CURRENT ADMINISTRATIVE AGENT, THE CURRENT COLLATERAL AGENT AND THE
ASSIGNEES) DULY EXECUTE AND DELIVER OR CAUSE TO BE DULY EXECUTED AND DELIVERED
TO ANY OF THE OTHER PARTIES HERETO SUCH FURTHER DOCUMENTS AND INSTRUMENTS AND DO
AND CAUSE TO BE DONE SUCH FURTHER ACTS AS MAY BE REASONABLY REQUESTED BY SUCH
OTHER PARTY IN ORDER TO CARRY OUT THE INTENT OF THIS AGREEMENT, TO ENABLE THE
ASSIGNEES TO ADMINISTER THE CREDIT DOCUMENTS, AND TO GIVE THE PARTIES HERETO THE
FULL BENEFIT OF THIS AGREEMENT.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH OF THE CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL
AGENT COVENANTS AND AGREES TO PROVIDE TO BOFA, AS ADMINISTRATIVE AGENT, WITHIN
THIRTY (30) DAYS OF THE EFFECTIVE DATE, ALL ORIGINAL CREDIT DOCUMENTS IN THE
POSSESSION OR CONTROL OF THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT
COLLATERAL AGENT, AS THE CASE MAY BE, WHICH ARE NOT OTHERWISE PROVIDED TO BOFA,
AS ADMINISTRATIVE AGENT, IN ACCORDANCE WITH SECTION 6(C) HEREOF.  EACH ASSIGNOR
WHICH OWNS ONE OR MORE PROMISSORY NOTES OF THE BORROWER TO THE ORDER OF SUCH
ASSIGNOR SHALL, AS SOON AS REASONABLY PRACTICABLE AFTER THE EFFECTIVE DATE,
DELIVER SUCH PROMISSORY NOTES TO THE BORROWER FOR PHYSICAL CANCELLATION.  EACH
OF THE PARTIES HERETO AGREES THAT EFFECTIVE UPON THE CONSUMMATION OF THE SALE,
ASSIGNMENT AND TRANSFER HEREIN CONTEMPLATED ALL PROMISSORY NOTES OF THE BORROWER
TO THE ORDER OF ANY ASSIGNOR ARE DEEMED CANCELLED (THE FOREGOING CANCELLATION
NOT RELIEVING THE BORROWER OF ANY OF ITS OUTSTANDING OBLIGATIONS EVIDENCED
THEREBY WHICH HAVE BEEN ASSIGNED TO EITHER OF THE ASSIGNEES HEREUNDER, WHICH
OBLIGATIONS SHALL AFTER SUCH CANCELLATION BE REFLECTED ON THE BOOKS AND RECORDS
OF THE LENDERS AND ADMINISTRATIVE AGENT UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT).


 


(C)                                  IF AFTER THE CURRENT ADMINISTRATIVE AGENT’S
RECEIPT OF THE PAYMENTS REQUIRED BY SECTION 3 OF THIS AGREEMENT, ANY ASSIGNOR,
THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT SHALL RECEIVE
ANY PAYMENTS BY ANY ACCOUNT DEBTOR OF THE BORROWER OR ANY OTHER CREDIT PARTY OR
OTHERWISE WITH RESPECT TO ANY PROPERTY OF THE BORROWER OR ANY OTHER CREDIT PARTY
IN RESPECT OF ANY OF THE CREDIT DOCUMENTS, SUCH ASSIGNOR, CURRENT ADMINISTRATIVE
AGENT OR CURRENT COLLATERAL AGENT, AS APPROPRIATE, SHALL PROMPTLY DELIVER SUCH
PROPERTY TO BOFA, AS ADMINISTRATIVE AGENT, AT 335 MADISON AVENUE, NEW YORK, NEW
YORK 10017 (ATTENTION: GEORGE MARKOWSKY) AND SUCH PAYMENTS TO BOFA, AS
ADMINISTRATIVE AGENT, VIA WIRE TRANSFER TO FLEET NATIONAL BANK, A BANK OF
AMERICA COMPANY, 777 MAIN STREET, HARTFORD, CT  06115, ABA NO.: 011900571,
ACCOUNT NAME: FLEET CAPITAL CORPORATION, ACCOUNT NO.: 9369337536, REFERENCE:
BANK OF AMERICA BUSINESS CAPITAL AND WILLIAMS SCOTSMAN, INC.

 

 

14


 


14.                                 RELEASE OF OBLIGATIONS.  EACH ASSIGNOR, THE
CURRENT ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT HEREBY
ACKNOWLEDGES THAT, AFTER GIVING EFFECT TO THE CONSUMMATION OF THE SALE,
ASSIGNMENT AND TRANSFER HEREIN CONTEMPLATED AND THE PAYMENT OF FEES, INTEREST,
EXPENSES AND OTHER AMOUNTS AS PROVIDED HEREIN, THE ONLY OBLIGATIONS WHICH SHALL
BE OWING BY THE BORROWER, HOLDINGS OR ANY OTHER CREDIT PARTY TO SUCH ASSIGNOR,
THE CURRENT ADMINISTRATIVE AGENT OR THE CURRENT COLLATERAL AGENT, AS THE CASE
MAY BE, UNDER OR WITH RESPECT TO THE CURRENT CREDIT AGREEMENT AND OTHER CREDIT
DOCUMENTS ARE THOSE INDEMNIFICATION OBLIGATIONS OF THE BORROWER, HOLDINGS AND
ANY OTHER CREDIT PARTY ARISING UNDER THE CREDIT DOCUMENTS AND THOSE OBLIGATIONS
OF THE BORROWER, HOLDINGS AND ANY OTHER CREDIT PARTY TO REIMBURSE THE CURRENT
ADMINISTRATIVE AGENT AND THE CURRENT COLLATERAL AGENT FOR ITS COSTS AND EXPENSES
AS PROVIDED IN SECTION 4.5 OF THE CURRENT CREDIT AGREEMENT.


 


15.                                 SIXTH AMENDMENT TO CURRENT CREDIT
AGREEMENT.  IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE ASSIGNMENT
TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE ASSIGNORS (AS A LENDER UNDER THE
CURRENT CREDIT AGREEMENT), BOFA AND DBTCA AS LENDERS UNDER THE CURRENT CREDIT
AGREEMENT, THE CURRENT ADMINISTRATIVE AGENT, THE BORROWER AND HOLDINGS AGREES TO
THE FOLLOWING AMENDMENT TO THE CURRENT CREDIT AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE CURRENT CREDIT AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTION 2.5(B) AND 2.5(G) THEREOF):


 


(A)                                  THE BORROWER SHALL BORROW FROM THE CURRENT
ADMINISTRATIVE AGENT A REVOLVING LOAN CONSTITUTING A BASE RATE LOAN IN THE
AMOUNT OF $53,988,557.30 CONSTITUTING AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF
ALL LOANS OWING TO THE NON-ASSIGNING LENDERS, ALL ACCRUED INTEREST, ALL ACCRUED
FEES, ALL UNREIMBURSED EXPENSES AND ALL OTHER CHARGES AND AMOUNTS OWING TO THE
NON-ASSIGNING LENDERS UNDER THE CREDIT DOCUMENTS THROUGH THE EFFECTIVE DATE
(WHETHER OR NOT THEN DUE AND PAYABLE UNDER THE TERMS OF ANY OF THE CREDIT
DOCUMENTS) AND THE BORROWER HEREBY IRREVOCABLY INSTRUCTS THE CURRENT
ADMINISTRATIVE AGENT, AND THE CURRENT ADMINISTRATIVE AGENT AGREES, TO APPLY ON
THE EFFECTIVE DATE (PRIOR TO THE EFFECTIVENESS OF THE ASSIGNMENT TRANSACTIONS
CONTEMPLATED HEREUNDER) THE PROCEEDS OF SUCH LOAN TO REPAY IN FULL THE LOANS OF
THE NON-ASSIGNING LENDERS AND ALL ACCRUED INTEREST, ACCRUED FEES, UNREIMBURSED
EXPENSES AND ALL OTHER CHARGES AND AMOUNTS OWING TO THE NON-ASSIGNING LENDERS
UNDER THE CREDIT DOCUMENTS.


 


(B)                                 ALL APPLICABLE NOTICE PERIODS, MINIMUM
PREPAYMENT REQUIREMENTS AND APPLICATION OF PAYMENT PROVISIONS OF THE CURRENT
CREDIT AGREEMENT (INCLUDING THOSE CONTAINED IN SECTION 2.5(B) AND
2.5(G) THEREOF) ARE WAIVED TO EFFECTUATE THE AMENDMENT SET FORTH IN THIS
SECTION 15.  THE REQUIREMENT CONTAINED IN THE LAST SENTENCE OF SECTION 2.5(B) OF
THE CURRENT CREDIT AGREEMENT REQUIRING THE BORROWER TO BE ABLE TO INCUR
ADDITIONAL REVOLVING OUTSTANDINGS AS A CONDITION TO PREPAY THE TERM LOANS IS
HEREBY WAIVED.


 

(c)                                  Upon application of the proceeds of the
Loan referred to in Section 15(a) above in accordance with such Section 15(a),
the rights and obligations of the Non-Assigning Lenders shall be terminated,
released and discharged except those indemnity

 

 

15


 


RIGHTS THAT EXPRESSLY SURVIVE THE TERMINATION OF THE CURRENT CREDIT AGREEMENT
AND THE PAYMENT OF THE OBLIGATIONS.


 


THE AGREEMENTS SET FORTH IN THIS SECTION 15 SHALL BECOME EFFECTIVE WHEN THE
BORROWER, HOLDINGS AND ASSIGNORS SIGNATORY HERETO, BOFA AND DBTCA (IN EACH
INSTANCE AS LENDERS UNDER THE CURRENT CREDIT AGREEMENT) CONSTITUTING IN THE
AGGREGATE THE MAJORITY LENDERS UNDER EACH TRANCHE AND THE REQUIRED LENDERS HAVE
EXECUTED AND DELIVERED THIS AGREEMENT.


 


16.                                 MISCELLANEOUS PROVISIONS.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND NO TERM OR PROVISION OF THIS AGREEMENT MAY BE AMENDED, CHANGED,
WAIVED, DISCHARGED OR TERMINATED ORALLY OR OTHERWISE, EXCEPT IN A WRITING SIGNED
BY EACH SUCH PARTY.


 


(C)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL
OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(D)                                 SURVIVAL OF TERMS.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREIN AND INDEMNITIES PROVIDED FOR HEREIN SHALL SURVIVE THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(E)                                  BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NONE OF THE PARTIES HERETO MAY ASSIGN OR TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR CONSENT OF
ALL OF THE OTHER PARTIES.  THE PRECEDING SENTENCE SHALL NOT LIMIT THE RIGHTS OF
EITHER OF THE ASSIGNEES TO ASSIGN OR TRANSFER ITS RIGHTS AND OBLIGATIONS UNDER
THE AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER CREDIT DOCUMENTS IN
ACCORDANCE WITH THE PROVISIONS THEREOF.

 

 

16


 

EXHIBIT S

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officials, officers or agents thereunto duly
authorized as of the date first above written.

 

 

ASSIGNEES

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

CURRENT ADMINISTRATIVE AGENT AND
CURRENT COLLATERAL AGENT

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, in its capacities as the Current
Administrative Agent and Current Collateral
Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

CIBC, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

 

ASSIGNOR

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

 

ASSIGNOR

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, successor by merger to
Congress Financial Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

LASALLE BUSINESS CREDIT, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

PEOPLE’S BANK

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

WEBSTER BUSINESS CREDIT
CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation
and successor-by-merger to Allfirst Bank, its
successors and assigns

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

 

ASSIGNOR

 

 

 

 

 

ORIX FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

TRANSAMERICA BUSINESS CAPITAL
CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

TORONTO DOMINION
(NEW YORK) LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

KATONAH VII, LTD.

By: Katonah Debt Advisors, LLC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

KATONAH II, LTD.

By: Sankaty Advisors, LLC as Sub-Advisors

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

KATONAH III, LTD.

By: Sankaty Advisors, LLC as Sub-Advisors

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

KATONAH IV, LTD.

By: Sankaty Advisors, LLC as Sub-Advisors

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

BLACK DIAMOND CLO 2005-1 LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

BLACK DIAMOND CLO 2000-1, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

FLAGSHIP CLO II

By: Flagship Capital Management, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

FLAGSHIP-CLO 2001-1

By: Flagship Capital Management, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

GALAXY CLO 1999-1, LTD.

By: AIG Global Investment Corp.,

Its Investment Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

 

ASSIGNOR

 

 

 

 

 

KZH CRESCENT-3 LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

TRS 1 LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

DIAMOND SPRINGS TRADING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

KZH SOLEIL LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

KZH SOLEIL-2 LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

FIRST 2004-II CLO, LTD.

By: TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

FIRST 2004-I CLO, LTD.

By: TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

VELOCITY CLO, LTD.

By: TCW Advisors, Inc., its Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

CELERITY CLO LIMITED

By: TCW Advisors, Inc., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

C-SQUARED CDO LTD.

 

By: TCW Advisors, Inc., as Portfolio Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

CSAM FUNDING I

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

 

ASSIGNOR

 

 

 

 

 

CSAM FUNDING II

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

ASSIGNOR

 

 

 

 

 

FIRST DOMINION FUNDING I

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

FIRST DOMINION FUNDING II

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

FIRST DOMINION FUNDING III

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

BRANT POINT II CBO 2000-1 LTD.
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

RACE POINT CLO, LIMITED
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

RACE POINT II CLO, LIMITED
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

CASTLE HILL II-INGOTS, LTD.
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

CASTLE HILL I - INGOTS, LTD.
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

ASSIGNOR

 

 

 

 

 

CASTLE HILL III CLO, LIMITED
By: Sankaty Advisors, LLC as Collateral
Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

BLACKROCK LIMITED DURATION
INCOME TRUST
By: BlackRock Financial Management, Inc., its
Sub-Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MAGNETITE ASSET INVESTORS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MAGNETITE ASSET INVESTORS III LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MAGNETITE IV CLO, LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

ASSIGNOR

 

 

 

 

 

GALLATIN FUNDING I LTD.
By: Bear Stearns Asset Management Inc. as its
Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

 

ASSIGNOR

 

 

 

 

 

GRAYSTON CLO 2001-01 LTD

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

EATON VANCE SENIOR FLOATING-
RATE TRUST
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

EATON VANCE FLOATING-RATE
INCOME TRUST
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR
LOAN FUND
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

GRAYSON & CO
By: Boston Management and Research as
Investment Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

BIG SKY SENIOR LOAN FUND, LTD.
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST
By: Eaton Vance Management as Investment
Advisor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

STONE TOWER CLO II LTD.
By: Stone Tower Debt Advisors LLC, as its
Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

STONE TOWER CLO LTD.
By: Stone Tower Debt Advisors LLC, as its
Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

PREMIUM LOAN TRUST I, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

HARBOUR TOWN FUNDING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

EATON VANCE SENIOR DEBT PORTFOLIO

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

AIMCO CLO SERIES 2001-A

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

CREDIT LYONNAIS - LCM I LIMITED
PARTNERSHIP

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

GENERAL MOTORS WELFARE BENEFITS
TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

GMAM GROUP PENSION TRUST I

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MET LIFE - MADISON AVENUE CDO I LTD

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MET LIFE - MADISON AVENUE CDO III, LTD

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

MET LIFE - MADISON AVENUE CDO IV LTD

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

NUVEEN FLOATING RATE INCOME FUND
By: Symphony Asset Management, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

NUVEEN SENIOR INCOME FUND
By: Symphony Asset Management, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

LOAN FUNDING I LLC, a wholly owned
subsidiary of Citibank, N.A.
By: TCW Advisors, Inc., as portfolio manager
of Loan Funding I LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

ASSIGNOR

 

 

 

 

 

INNER HARBOR CBO 2001-1 LTD.
By: T. Rowe Price Associates, Inc. as
Collateral Manager

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


 

 

CREDIT AGREEMENT PARTIES

 

 

 

 

 

WILLIAMS SCOTSMAN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

WILLIAMS SCOTSMAN INTERNATIONAL,
INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

By its signature below, each of the
undersigned hereby acknowledges
and consents to the transactions
contemplated above:

 

 

 

WILLSCOT EQUIPMENT, LLC

 

 

 

By:

WILLIAMS SCOTSMAN, INC.,
as Member

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

SPACE MASTER INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

TRUCK & TRAILER SALES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

EVERGREEN MOBILE COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

WILLIAMS SCOTSMAN OF CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 


 

SCHEDULE A

 

 

[Amounts]

 


 

SCHEDULE B

 

 

[Non-Assigning Lender Amounts]

 

 


 

EXHIBIT T

 

 

FORM OF ACKNOWLEDGMENT AND AGREEMENT
WITH RESPECT TO INTERCREDITOR AGREEMENT

 

 

THIS ACKNOWLEDGMENT AND AGREEMENT WITH RESPECT TO INTERCREDITOR AGREEMENT (this
“Agreement”), dated as of June __, 2005, by and among Bank of America, N.A., as
administrative agent for the benefit of the First Lien Creditors (as defined in
the Intercreditor Agreement) (in such capacity, the “New Administrative Agent”),
Bank of America, N.A., as collateral agent for the benefit of the Secured
Creditors (as defined in the Intercreditor Agreement) (in such capacity, the
“New Collateral Agent”), and U.S. Bank National Association, in its capacity as
trustee for the holders from time to time of certain Senior Secured Notes issued
by Williams Scotsman, Inc. (the “Borrower”) due 2008 in the maximum aggregate
principal amount of $150,000,000 (in such capacity, the “Senior Secured Notes
Trustee”).

 

RECITALS

 

WHEREAS, Deutsche Bank Trust Company Americas, as administrative agent for the
benefit of the First Lien Creditors (in such capacity, the “Original
Administrative Agent”), Deutsche Bank Trust Company Americas, as collateral
agent for the benefit of the Secured Creditors (in such capacity, the “Original
Collateral Agent”), and the Senior Secured Notes Trustee entered into an
Intercreditor Agreement, dated as of August 18, 2003 (the “Intercreditor
Agreement”; capitalized terms used herein but not defined herein having the
respective meanings set forth in the Intercreditor Agreement), which provides
for, among other things, the respective rights and lien priorities of each of
such persons with respect to certain property of the Borrower and certain of its
affiliates;

 

WHEREAS, the Original Administrative Agent and the Original Collateral Agent
entered into the Intercreditor Agreement in connection with the execution and
delivery by the Borrower, Williams Scotsman International, Inc. f/k/a Scotsman
Holdings, Inc. (“Holdings”), certain lenders, the Original Administrative Agent
and certain other parties of the Credit Agreement;

 

WHEREAS, pursuant to a certain Assignment and Assumption Agreement (the “Bank
Assignment Agreement”), dated as of the date hereof, among Bank of America,
N.A., Deutsche Bank Trust Company Americas, the lenders party thereto as
assignors (the “Assignors”), Deutsche Bank Trust Company Americas, in its
capacities as the Original Administrative Agent and as the Original Collateral
Agent, the Borrower and Holdings, each of the Assignors, the Original
Administrative Agent and the Original Collateral Agent sold, transferred and
assigned all of their respective rights, title and interest (with certain
exceptions as therein provided) in, to and under the Credit Agreement and the
documents executed and/or delivered in connection therewith;

 


 

WHEREAS, in connection with such sale, transfer and assignment and pursuant to
the terms of the Bank Assignment Agreement, each of the Original Administrative
Agent and the Original Collateral Agent resigned in such capacities and the New
Administrative Agent and the New Collateral Agent, respectively, succeeded to
the responsibilities and duties thereof with respect to the Credit Agreement and
the Collateral Documents (the foregoing sale, transfer, assignment and
resignation being acknowledged by the Original Administrative Agent and Original
Collateral Agent as provided at the end of this Agreement);

 

WHEREAS, contemporaneously with the consummation of the sale, transfer and
assignment contemplated by the Bank Assignment Agreement, the New Administrative
Agent, Deutsche Bank Trust Company Americas, as Syndication Agent, Citicorp
USA, Inc., Wells Fargo Bank, N.A. and Lehman Commercial Paper Inc., as
Co-Documentation Agents, Banc of America Securities LLC and Deutsche Bank
Securities Inc, as Co-Lead Arrangers and Joint Book Runners, Bank of America,
N.A., Deutsche Bank Trust Company Americas and certain other Lenders, the
Borrower and Holdings amended and restated the Credit Agreement pursuant to an
Amended and Restated Credit Agreement, dated as of the date hereof, among such
parties (as amended, modified, extended, renewed, replaced, restated or
supplemented from time to time, and including any agreement extending the
maturity of, or refinancing or restructuring (including, but not limited to, the
inclusion of additional borrowers or guarantors thereunder or any increase in
the amount borrowed) all or any portion of, the indebtedness under such
agreement or any successor agreement, whether or not with the same agent,
trustee, representative, lenders or holders, the “Amended and Restated Credit
Agreement”); and

 

WHEREAS, in connection with the transactions contemplated by the Bank Assignment
Agreement and the Amended and Restated Credit Agreement, the New Collateral
Agent has become the Collateral Agent under the Intercreditor Agreement and the
New Administrative Agent has become the Administrative Agent under the
Intercreditor Agreement;

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.                    Collateral Agent and Certain Other Defined Terms. 
Each of the parties hereto acknowledges and agrees that:

 

(i)                         “BofA Account” shall have the meaning provided in
the U.S. Security Agreement and references in the Intercreditor Agreement to DB
Account shall instead refer to the BofA Account;

 

(ii)                      Bank of America, N.A. shall be the Collateral Agent
and the Administrative Agent as the successor to DBTCA, DBTCA shall no longer be
the Administrative Agent or the Collateral Agent and references to DBTCA in

 

2


 

Section 1 of the Intercreditor Agreement shall no longer refer to DBTCA but
shall instead refer to Bank of America, N.A.;

 

(iii)                               “Credit Agreement” shall include the Amended
and Restated Credit Agreement;

 

(iv)                              “First Lien Primary Obligations” shall be
amended to read in its entirety as follows:

 

“First Lien Primary Obligations” shall mean all principal of, premium (if any),
and interest (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Credit Party at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in such proceeding) on, all Loans under the
Credit Agreement, all drawings under Letters of Credit issued pursuant to the
Credit Agreement that have not been reimbursed by the Borrower, the contingent
obligation to reimburse all drawings that may occur with respect to outstanding
Letters of Credit under the Credit Agreement and all fees owing pursuant to the
Credit Agreement.

 

(v)                                 “Holdings” shall mean Williams Scotsman
International, Inc. f/k/a Scotsman Holdings, Inc.;

 

(vi)                              “Lenders” shall include those banks and other
financial institutions from time to time party to the Amended and Restated
Credit Agreement;

 

(vii)                           “U.S. Pledge Agreement” shall mean the Amended
and Restated U.S. Pledge Agreement, dated as of March 26, 2002 and amended and
restated as of August 18, 2003 and amended and restated as of June ___, 2005, by
and among the Collateral Agent, each Credit Party and the Senior Secured Notes
Trustee, as same may be amended, modified, supplemented, amended and restated or
replaced from time to time in accordance with the terms thereof; and

 

(viii)                        “U.S. Security Agreement” shall mean the Amended
and Restated U.S. Security Agreement, dated as of March 26, 2002 and amended and
restated as of August 18, 2003 and amended and restated as of June ___, 2005, by
and among the Collateral Agent, each Credit Party and the Senior Secured Notes
Trustee, as same may be amended, modified, supplemented, amended and restated or
replaced from time to time in accordance with the terms thereof.

 

Section 2.                    Agreement of New Agents.  The New Administrative
Agent hereby assumes all of the rights and obligations of the Administrative
Agent (including, without limitation, those of the Original Administrative
Agent) under the Intercreditor Agreement

 

3


 

and becomes a party to the Intercreditor Agreement as the Administrative Agent. 
The New Collateral Agent hereby assumes all of the rights and obligations of the
Collateral Agent (including, without limitation, those of the Original
Collateral Agent) under the Intercreditor Agreement and becomes a party to the
Intercreditor Agreement as the Collateral Agent.

 

Section 3.                    Senior Secured Notes Trustee Consent.   The Senior
Secured Notes Trustee hereby consents to the amendments and/or amendment and
restatements of the (a) Canadian Security Agreement made by Williams Scotsman
Canada, Inc. and attached hereto as Exhibit A, (b) Custodian Agreement made by
certain of the Credit Parties and other persons and attached hereto as Exhibit B
and (c) Mortgages in substantially the form attached hereto as Exhibit C (and
other modifications to conform to the particular form of Mortgage and/or state
law requirements).  Further, the Senior Secured Notes Trustee hereby consents to
the assignment by the Original Collateral Agent to the New Collateral Agent of
the Mortgages, Uniform Commercial Code financing statements in favor of DBTCA,
as collateral agent, against any Credit Party, Collateral Access Agreements and
any other Collateral Documents and documents, instruments and agreements
relating to any of the foregoing.  Without limiting the foregoing and in
addition thereto, the Senior Secured Notes Trustee agrees that, upon the request
of the New Collateral Agent, the Senior Secured Notes Trustee will acknowledge
any amendment to any Mortgage referred to in the first sentence of this
Section 3 and of any other Collateral Document to provide for the substitution
of the New Collateral Agent for the Old Collateral Agent thereunder and the
inclusion of the Amended and Restated Credit Agreement as the “Credit Agreement”
thereunder.

 

Section 4.                    Notices to Agents.  Each of the New Administrative
Agent and the New Collateral Agent hereby notifies the Senior Secured Notes
Trustee that the address of the New Administrative Agent and the New Collateral
Agent for notices and other communications under Section 11 of the Intercreditor
Agreement is:

 

Bank of America, N.A.

335 Madison Avenue, 6th Floor

New York, New York 10017

Attention:  Business Capital/URGENT

Telephone No.:      (212) 503-7632

Telecopier No.:      (212) 503-7330

 

Section 5.                    Acknowledgment As To Intercreditor Agreement.  The
Senior Secured Notes Trustee acknowledges that the Intercreditor Agreement has
not heretofore been amended or modified.  Each of the New Administrative Agent,
the New Collateral Agent and the Senior Secured Notes Trustee acknowledges that,
except as herein agreed, the Intercreditor Agreement as originally executed is
hereby ratified and confirmed and continues in full force and effect in
accordance with its terms.

 

4


 

Section 6.                    Counterparts.  This Agreement may be executed in
any number of counterparts, all of which, taken together, shall constitute one
and the same instrument, and any of the parties hereto may execute this
Agreement by signing any such counterpart.

 

Section 7.                    Governing Law.  THIS AGREEMENT SHALL BE
INTERPRETED, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO DETERMINED, IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE.

 

5


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
undersigned duly authorized signatories of the parties hereto as of the date and
year first above written.

 

 

 

BANK OF AMERICA, N.A.,

 

 

as New Administrative Agent

 

 

and New Collateral Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Senior Secured Notes Trustee

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

6


 

By its signature below, the undersigned hereby acknowledges that (i) pursuant to
a certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of June __, 2005, among Bank of America, N.A., Deutsche Bank Trust
Company Americas, the lenders party thereto as assignors (the “Assignors”),
Deutsche Bank Trust Company Americas, in its capacities as administrative agent,
payments administrator and collateral agent, Williams Scotsman, Inc. and
Williams Scotsman International, Inc., each of the Assignors and Deutsche Bank
Trust Company Americas, in its capacities as administrative agent, payments
administrator and collateral agent, sold, transferred and assigned all of their
respective rights, title and interest (with certain exceptions as therein
provided) in, to and under the Credit Agreement (as defined in the Intercreditor
Agreement) and the documents executed and/or delivered in connection therewith
and (ii) in connection with such sale, transfer and assignment and pursuant to
the terms of the Bank Assignment Agreement, Deutsche Bank Trust Company
Americas, in its capacities as administrative agent, payments administrator and
collateral agent, resigned in such capacities and Bank of America, N.A., as
administrative agent and collateral agent, succeeded to the responsibilities and
duties thereof with respect to the Credit Agreement and the Collateral
Documents.

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS,

 

 

as Original Administrative Agent
and Original Collateral Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACKNOWLEDGED:

 

WILLIAMS SCOTSMAN, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

7


 

EXHIBIT A

 

Canadian Security Agreement

 

8


 

EXHIBIT B

 

Custodian Agreement

 

9


 

EXHIBIT C

 

Form of Amendment to Mortgages

 

10